
  Apr. 20, 2020
  
    
      
      
      Title 40
      Protection of Environment
      Part 60 (§§ 60.1 to 60.499)
      Revised as of July 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the co 7, 2013ntents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 40:
        
          Chapter I—Environmental Protection Agency (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        645
        Alphabetical List of Agencies Appearing in the CFR
        665
        List of CFR Sections Affected
        675
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 40 CFR 60.1 refers to title 40, part 60, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not accidentally dropped due to a printing or computer error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.
        
        An index to the text of “Title 3—The President” is carried within that volume.
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) World Wide Web site for public law numbers, Federal Register finding aids, and related information. Connect to NARA's web site at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register.
        
        
          July 1, 2020.
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 40—Protection of Environment is composed of thirty-seven volumes. The parts in these volumes are arranged in the following order: Parts 1-49, parts 50-51, part 52 (52.01-52.1018), part 52 (52.1019-52.2019), part 52 (52.2020-end of part 52), parts 53-59, part 60 (60.1-60.499), part 60 (60.500-end of part 60, sections), part 60 (Appendices), parts 61-62, part 63 (63.1-63.599), part 63 (63.600-63.1199), part 63 (63.1200-63.1439), part 63 (63.1440-63.6175), part 63 (63.6580-63.8830), part 63 (63.8980-end of part 63), parts 64-71, parts 72-79, part 80, part 81, parts 82-86, parts 87-95, parts 96-99, parts 100-135, parts 136-149, parts 150-189, parts 190-259, parts 260-265, parts 266-299, parts 300-399, parts 400-424, parts 425-699, parts 700-722, parts 723-789, parts 790-999, parts 1000-1059, and part 1060 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of July 1, 2020.
      Chapter I—Environmental Protection Agency appears in all thirty-seven volumes. OMB control numbers for title 40 appear in § 9.1 of this chapter.
      Chapters IV-VIII—Regulations issued by the Environmental Protection Agency and Department of Justice, Council on Environmental Quality, Chemical Safety and Hazard Investigation Board, Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces, and the Gulf Coast Ecosystem Restoration Council appear in volume thirty seven.
      For this volume, Ann Worley was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    40 CFR Ch. I (7-1-20 Edition)
    Environmental Protection Agency
    
      
        
        Title 40—Protection of Environment
        (This book contains part 60, §§ 60.1 to 60.499)
      
      
        Part
        
          
            chapter i—Environmental Protection Agency (Continued)
          60
        
      
    
    
      
        
          
          CHAPTER I—ENVIRONMENTAL PROTECTION AGENCY (CONTINUED)
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear at 65 FR 47324, 47325, Aug. 2, 2000; 66 FR 34375, 34376, June 28, 2001.
        
        
          SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
        Part
        Page
        
          60
          Standards of performance for new stationary sources
          5
        
      
      
        
        SUBCHAPTER C—AIR PROGRAMS (CONTINUED)
        
          Pt. 60
          PART 60—STANDARDS OF PERFORMANCE FOR NEW STATIONARY SOURCES
          
            
              Subpart A—General Provisions
              Sec.
              60.1
              Applicability.
              60.2
              Definitions.
              60.3
              Units and abbreviations.
              60.4
              Address.
              60.5
              Determination of construction or modification.
              60.6
              Review of plans.
              60.7
              Notification and record keeping.
              60.8
              Performance tests.
              60.9
              Availability of information.
              60.10
              State authority.
              60.11
              Compliance with standards and maintenance requirements.
              60.12
              Circumvention.
              60.13
              Monitoring requirements.
              60.14
              Modification.
              60.15
              Reconstruction.
              60.16
              Priority list.
              60.17
              Incorporations by reference.
              60.18
              General control device and work practice requirements.
              60.19
              General notification and reporting requirements.
              Table 1 to Subpart A of Part 60—Detection Sensitivity Levels (grams per hour)
            
            
              Subpart B—Adoption and Submittal of State Plans for Designated Facilities
              60.20
              Applicability.
              60.21
              Definitions.
              60.22
              Publication of guideline documents, emission guidelines, and final compliance times.
              60.23
              Adoption and submittal of State plans; public hearings.
              60.24
              Emission standards and compliance schedules.
              60.25
              Emission inventories, source surveillance, reports.
              60.26
              Legal authority.
              60.27
              Actions by the Administrator.
              60.28
              Plan revisions by the State.
              60.29
              Plan revisions by the Administrator.
            
            
              Subpart Ba—Adoption and Submittal of State Plans for Designated Facilities
              60.20a
              Applicability.
              60.21a
              Definitions.
              60.22a
              Publication of emission guidelines.
              60.23a
              Adoption and submittal of State plans; public hearings.
              60.24a
              Standards of performance and compliance schedules.
              60.25a
              Emission inventories, source surveillance, reports.
              60.26a
              Legal authority.
              60.27a
              Actions by the Administrator.
              60.28a
              Plan revisions by the State.
              60.29a
              Plan revisions by the Administrator.
            
            
              Subpart C—Emission Guidelines and Compliance Times
              60.30
              Scope.
              60.31
              Definitions.
            
            
              Subpart Ca [Reserved]
            
            
              Subpart Cb—Emissions Guidelines and Compliance Times for Large Municipal Waste Combustors That Are Constructed on or Before September 20, 1994
              60.30b
              Scope and delegation of authority.
              60.31b
              Definitions.
              60.32b
              Designated facilities.
              60.33b
              Emission guidelines for municipal waste combustor metals, acid gases, organics, and nitrogen oxides.
              60.34b
              Emission guidelines for municipal waste combustor operating practices.
              60.35b
              Emission guidelines for municipal waste combustor operator training and certification.
              60.36b
              Emission guidelines for municipal waste combustor fugitive ash emissions.
              60.37b
              Emission guidelines for air curtain incinerators.
              60.38b
              Compliance and performance testing.
              60.39b
              Reporting and recordkeeping guidelines and compliance schedules.
              Table 1 to Subpart Cb of Part 60—Nitrogen Oxides Guidelines for Designated Facilities
              Table 2 to Subpart Cb of Part 60—Nitrogen Oxides Limits for Existing Designated Facilities Included in an Emissions Averaging Plan at a Municipal Waste Combustor Plant
              Table 3 to Subpart Cb of Part 60—Municipal Waste Combustor Operating Guidelines
            
            
              Subpart Cc—Emission Guidelines and Compliance Times for Municipal Solid Waste Landfills
              60.30c
              Scope.
              60.31c
              Definitions.
              60.32c
              Designated facilities.
              60.33c
              Emission guidelines for municipal solid waste landfill emissions.
              60.34c
              Test methods and procedures.
              
              60.35c
              Reporting and recordkeeping guidelines.
              60.36c
              Compliance times.
            
            
              Subpart Cd—Emissions Guidelines and Compliance Times for Sulfuric Acid Production Units
              60.30d
              Designated facilities.
              60.31d
              Emissions guidelines.
              60.32d
              Compliance times.
            
            
              Subpart Ce—Emission Guidelines and Compliance Times for Hospital/Medical/Infectious Waste Incinerators
              60.30e
              Scope.
              60.31e
              Definitions.
              60.32e
              Designated facilities.
              60.33e
              Emission guidelines.
              60.34e
              Operator training and qualification guidelines.
              60.35e
              Waste management guidelines.
              60.36e
              Inspection guidelines.
              60.37e
              Compliance, performance testing, and monitoring guidelines.
              60.38e
              Reporting and recordkeeping guidelines.
              60.39e
              Compliance times.
              Table 1A to Subpart Ce of Part 60—Emissions Limits for Small, Medium, and Large HMIWI at Designated Facilities as Defined in § 60.32e(a)(1)
              Table 1B to Subpart Ce of Part 60—Emissions Limits for Small, Medium, and Large HMIWI at Designated Facilities as Defined in § 60.32e(a)(1) and (a)(2)
              Table 2A to Subpart Ce of Part 60—Emissions Limits for Small HMIWI Which Meet the Criteria Under § 60.33e(b)(1)
              Table 2B to Subpart Ce of Part 60—Emissions Limits for Small HMIWI Which Meet the Criteria Under § 60.33e(b)(2)
            
            
              Subpart Cf—Emission Guidelines and Compliance Times for Municipal Solid Waste Landfills
              60.30f
              Scope and delegated authorities.
              60.31f
              Designated facilities.
              60.32f
              Compliance times.
              60.33f
              Emission Guidelines for municipal solid waste landfill emissions.
              60.34f
              Operational standards for collection and control systems.
              60.35f
              Test methods and procedures.
              60.36f
              Compliance provisions.
              60.37f
              Monitoring of operations.
              60.38f
              Reporting guidelines.
              60.39f
              Recordkeeping guidelines.
              60.40f
              Specifications for active collection systems.
              60.41f
              Definitions.
            
            
              Subpart D—Standards of Performance for Fossil-Fuel-Fired Steam Generators
              60.40
              Applicability and designation of affected facility.
              60.41
              Definitions.
              60.42
              Standard for particulate matter (PM).
              60.43
              Standard for sulfur dioxide (SO2).
              60.44
              Standard for nitrogen oxides (NOX).
              60.45
              Emission and fuel monitoring.
              60.46
              Test methods and procedures.
            
            
              Subpart Da—Standards of Performance for Electric Utility Steam Generating Units
              60.40Da
              Applicability and designation of affected facility.
              60.41Da
              Definitions.
              60.42Da
              Standard for particulate matter (PM).
              60.43Da
              Standards for sulfur dioxide (SO2).
              60.44Da
              Standards for nitrogen oxides (NOX).
              60.45Da

              Alternative standards for combined nitrogen oxides (NOX) and carbon monoxide (CO).
              60.46Da
              [Reserved]
              60.47Da
              Commercial demonstration permit.
              60.48Da
              Compliance provisions.
              60.49Da
              Emission monitoring.
              60.50Da
              Compliance determination procedures and methods.
              60.51Da
              Reporting requirements.
              60.52Da
              Recordkeeping requirements.
            
            
              Subpart Db—Standards of Performance for Industrial-Commercial-Institutional Steam Generating Units
              60.40b
              Applicability and delegation of authority.
              60.41b
              Definitions.
              60.42b
              Standard for sulfur dioxide (SO2).
              60.43b
              Standard for particulate matter (PM).
              60.44b
              Standard for nitrogen oxides (NOX).
              60.45b
              Compliance and performance test methods and procedures for sulfur dioxide.
              60.46b
              Compliance and performance test methods and procedures for particulate matter and nitrogen oxides.
              60.47b
              Emission monitoring for sulfur dioxide.
              60.48b
              Emission monitoring for particulate matter and nitrogen oxides.
              60.49b
              Reporting and recordkeeping requirements.
            
            
              Subpart Dc—Standards of Performance for Small Industrial-Commercial-Institutional Steam Generating Units
              60.40c
              Applicability and delegation of authority.
              60.41c
              Definitions.
              60.42c
              Standard for sulfur dioxide (SO2).
              
              60.43c
              Standard for particulate matter (PM).
              60.44c
              Compliance and performance test methods and procedures for sulfur dioxide.
              60.45c
              Compliance and performance test methods and procedures for particulate matter.
              60.46c
              Emission monitoring for sulfur dioxide.
              60.47c
              Emission monitoring for particulate matter.
              60.48c
              Reporting and recordkeeping requirements.
            
            
              Subpart Ea—Standards of Performance for Municipal Waste Combustors for Which Construction Is Commenced After December 20, 1989 and On or Before September 20, 1994
              60.50a
              Applicability and delegation of authority.
              60.51a
              Definitions.
              60.52a
              Standard for municipal waste combustor metals.
              60.53a
              Standard for municipal waste combustor organics.
              60.54a
              Standard for municipal waste combustor acid gases.
              60.55a
              Standard for nitrogen oxides.
              60.56a
              Standard for municipal waste combustor operating practices.
              60.57a
              [Reserved]
              60.58a
              Compliance and performance testing.
              60.59a
              Reporting and recordkeeping requirements.
            
            
              Subpart Eb—Standards of Performance for Large Municipal Waste Combustors for Which Construction is Commenced After September 20, 1994 or for Which Modification or Reconstruction is Commenced After June 19, 1996
              60.50b
              Applicability and delegation of authority.
              60.51b
              Definitions.
              60.52b
              Standards for municipal waste combustor metals, acid gases, organics, and nitrogen oxides.
              60.53b
              Standards for municipal waste combustor operating practices.
              60.54b
              Standards for municipal waste combustor operator training and certification.
              60.55b
              Standards for municipal waste combustor fugitive ash emissions.
              60.56b
              Standards for air curtain incinerators.
              60.57b
              Siting requirements.
              60.58b
              Compliance and performance testing.
              60.59b
              Reporting and recordkeeping requirements.
            
            
              Subpart Ec—Standards of Performance for New Stationary Sources: Hospital/Medical/Infectious Waste Incinerators
              60.50c
              Applicability and delegation of authority.
              60.51c
              Definitions.
              60.52c
              Emission limits.
              60.53c
              Operator training and qualification requirements.
              60.54c
              Siting requirements.
              60.55c
              Waste management plan.
              60.56c
              Compliance and performance testing.
              60.57c
              Monitoring requirements.
              60.58c
              Reporting and recordkeeping requirements.
              Table 1 to Subpart Ec of Part 60—Emissions Limits for Small, Medium, and Large HMIWI at Affected Facilities as Defined in § 60.50c(a)(1) and (2)
              Table 1A to Subpart Ec of Part 60—Emissions Limits for Small, Medium, and Large HMIWI at Affected Facilities as Defined in § 60.50c(a)(1) and (2)
              Table 1B to Subpart Ec of Part 60—Emissions Limits for Small, Medium, and Large HMIWI at Affected Facilities as Defined in § 60.50c(a)(3) and (4)
              Table 2 to Subpart Ec of Part 60—Toxic Equivalency Factors
              Table 3 to Subpart Ec of Part 60—Operating Parameters To Be Monitored and Minimum Measurement and Recording Frequencies
            
            
              Subpart F—Standards of Performance for Portland Cement Plants
              60.60
              Applicability and designation of affected facility.
              60.61
              Definitions.
              60.62
              Standard for particulate matter.
              60.63
              Monitoring of operations.
              60.64
              Test methods and procedures.
              60.65
              Recordkeeping and reporting requirements.
              60.66
              Delegation of authority.
            
            
              Subpart G—Standards of Performance for Nitric Acid Plants
              60.70
              Applicability and designation of affected facility.
              60.71
              Definitions.
              60.72
              Standard for nitrogen oxides.
              60.73
              Emission monitoring.
              
              60.74
              Test methods and procedures.
            
            
              Subpart Ga—Standards of Performance for Nitric Acid Plants for Which Construction, Reconstruction, or Modification Commenced After October 14, 2011
              60.70a
              Applicability and designation of affected facility.
              60.71a
              Definitions.
              60.72a
              Standards.
              60.73a
              Emissions testing and monitoring.
              60.74a
              Affirmative defense for violations of emission standards during malfunction.
              60.75a
              Calculations.
              60.76a
              Recordkeeping.
              60.77a
              Reporting.
            
            
              Subpart H—Standards of Performance for Sulfuric Acid Plants
              60.80
              Applicability and designation of affected facility.
              60.81
              Definitions.
              60.82
              Standard for sulfur dioxide.
              60.83
              Standard for acid mist.
              60.84
              Emission monitoring.
              60.85
              Test methods and procedures.
            
            
              Subpart I—Standards of Performance for Hot Mix Asphalt Facilities
              60.90
              Applicability and designation of affected facility.
              60.91
              Definitions.
              60.92
              Standard for particulate matter.
              60.93
              Test methods and procedures.
            
            
              Subpart J—Standards of Performance for Petroleum Refineries
              60.100
              Applicability, designation of affected facility, and reconstruction.
              60.101
              Definitions.
              60.102
              Standard for particulate matter.
              60.103
              Standard for carbon monoxide.
              60.104
              Standards for sulfur oxides.
              60.105
              Monitoring of emissions and operations.
              60.106
              Test methods and procedures.
              60.107
              Reporting and recordkeeping requirements.
              60.108
              Performance test and compliance provisions.
              60.109
              Delegation of authority.
            
            
              Subpart Ja—Standards of Performance for Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After May 14, 2007
              60.100a
              Applicability, designation of affected facility, and reconstruction.
              60.101a
              Definitions.
              60.102a
              Emissions limitations.
              60.103a
              Design, equipment, work practice or operational standards.
              60.104a
              Performance tests.
              60.105a
              Monitoring of emissions and operations for fluid catalytic cracking units (FCCU) and fluid coking units (FCU).
              60.106a
              Monitoring of emissions and operations for sulfur recovery plants.
              60.107a
              Monitoring of emissions and operations for fuel gas combustion devices and flares.
              60.108a
              Recordkeeping and reporting requirements.
              60.109a
              Delegation of authority.
              Table 1 to Subpart Ja of Part 60—Table 1 to subpart Ja of Part 60—Molar Exhaust Volumes and Molar Heat Content of Fuel Gas Constituents
            
            
              Subpart K—Standards of Performance for Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
              60.110
              Applicability and designation of affected facility.
              60.111
              Definitions.
              60.112
              Standard for volatile organic compounds (VOC).
              60.113
              Monitoring of operations.
            
            
              Subpart Ka—Standards of Performance for Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After May 18, 1978, and Prior to July 23, 1984
              60.110a
              Applicability and designation of affected facility.
              60.111a
              Definitions.
              60.112a
              Standard for volatile organic compounds (VOC).
              60.113a
              Testing and procedures.
              60.114a
              Alternative means of emission limitation.
              60.115a
              Monitoring of operations.
            
            
              Subpart Kb—Standards of Performance for Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced After July 23, 1984
              60.110b
              Applicability and designation of affected facility.
              60.111b
              Definitions.
              60.112b
              Standard for volatile organic compounds (VOC).
              60.113b
              Testing and procedures.
              60.114b
              Alternative means of emission limitation.
              60.115b
              Reporting and recordkeeping requirements.
              60.116b
              Monitoring of operations.
              60.117b
              Delegation of authority.
            
            
              
              Subpart L—Standards of Performance for Secondary Lead Smelters
              60.120
              Applicability and designation of affected facility.
              60.121
              Definitions.
              60.122
              Standard for particulate matter.
              60.123
              Test methods and procedures.
            
            
              Subpart M—Standards of Performance for Secondary Brass and Bronze Production Plants
              60.130
              Applicability and designation of affected facility.
              60.131
              Definitions.
              60.132
              Standard for particulate matter.
              60.133
              Test methods and procedures.
            
            
              Subpart N—Standards of Performance for Primary Emissions from Basic Oxygen Process Furnances for Which Construction is Commenced After June 11, 1973
              60.140
              Applicability and designation of affected facility.
              60.141
              Definitions.
              60.142
              Standard for particulate matter.
              60.143
              Monitoring of operations.
              60.144
              Test methods and procedures.
            
            
              Subpart Na—Standards of Performance for Secondary Emissions from Basic Oxygen Process Steelmaking Facilities for Which Construction is Commenced After January 20, 1983
              60.140a
              Applicability and designation of affected facilities.
              60.141a
              Definitions.
              60.142a
              Standards for particulate matter.
              60.143a
              Monitoring of operations.
              60.144a
              Test methods and procedures.
              60.145a
              Compliance provisions.
            
            
              Subpart O—Standards of Performance for Sewage Treatment Plants
              60.150
              Applicability and designation of affected facility.
              60.151
              Definitions.
              60.152
              Standard for particulate matter.
              60.153
              Monitoring of operations.
              60.154
              Test methods and procedures.
              60.155
              Reporting.
              60.156
              Delegation of authority.
            
            
              Subpart P—Standards of Performance for Primary Copper Smelters
              60.160
              Applicability and designation of affected facility.
              60.161
              Definitions.
              60.162
              Standard for particulate matter.
              60.163
              Standard for sulfur dioxide.
              60.164
              Standard for visible emissions.
              60.165
              Monitoring of operations.
              60.166
              Test methods and procedures.
            
            
              Subpart Q—Standards of Performance for Primary Zinc Smelters
              60.170
              Applicability and designation of affected facility.
              60.171
              Definitions.
              60.172
              Standard for particulate matter.
              60.173
              Standard for sulfur dioxide.
              60.174
              Standard for visible emissions.
              60.175
              Monitoring of operations.
              60.176
              Test methods and procedures.
            
            
              Subpart R—Standards of Performance for Primary Lead Smelters
              60.180
              Applicability and designation of affected facility.
              60.181
              Definitions.
              60.182
              Standard for particulate matter.
              60.183
              Standard for sulfur dioxide.
              60.184
              Standard for visible emissions.
              60.185
              Monitoring of operations.
              60.186
              Test methods and procedures.
            
            
              Subpart S—Standards of Performance for Primary Aluminum Reduction Plants
              60.190
              Applicability and designation of affected facility.
              60.191
              Definitions.
              60.192
              Standard for fluorides.
              60.193
              Standard for visible emissions.
              60.194
              Monitoring of operations.
              60.195
              Test methods and procedures.
            
            
              Subpart T—Standards of Performance for the Phosphate Fertilizer Industry: Wet-Process Phosphoric Acid Plants
              60.200
              Applicability and designation of affected facility.
              60.201
              Definitions.
              60.202
              Standard for fluorides.
              60.203
              Monitoring of operations.
              60.204
              Test methods and procedures.
              60.205
              Recordkeeping.
            
            
              Subpart U—Standards of Performance for the Phosphate Fertilizer Industry: Superphosphoric Acid Plants
              60.210
              Applicability and designation of affected facility.
              60.211
              Definitions.
              60.212
              Standard for fluorides.
              60.213
              Monitoring of operations.
              60.214
              Test methods and procedures.
              60.215
              Recordkeeping.
            
            
              Subpart V—Standards of Performance for the Phosphate Fertilizer Industry: Diammonium Phosphate Plants
              60.220

              Applicability and designation of affected facility.
              
              60.221
              Definitions.
              60.222
              Standard for fluorides.
              60.223
              Monitoring of operations.
              60.224
              Test methods and procedures.
              60.225
              Recordkeeping.
            
            
              Subpart W—Standards of Performance for the Phosphate Fertilizer Industry: Triple Superphosphate Plants
              60.230
              Applicability and designation of affected facility.
              60.231
              Definitions.
              60.232
              Standard for fluorides.
              60.233
              Monitoring of operations.
              60.234
              Test methods and procedures.
              60.235
              Recordkeeping.
            
            
              Subpart X—Standards of Performance for the Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
              60.240
              Applicability and designation of affected facility.
              60.241
              Definitions.
              60.242
              Standard for fluorides.
              60.243
              Monitoring of operations.
              60.244
              Test methods and procedures.
              60.245
              Recordkeeping.
            
            
              Subpart Y—Standards of Performance for Coal Preparation and Processing Plants
              60.250
              Applicability and designation of affected facility.
              60.251
              Definitions.
              60.252
              Standards for thermal dryers.
              60.253
              Standards for pneumatic coal-cleaning equipment.
              60.254
              Standards for coal processing and conveying equipment, coal storage systems, transfer and loading systems, and open storage piles.
              60.255
              Performance tests and other compliance requirements.
              60.256
              Continuous monitoring requirements.
              60.257
              Test methods and procedures.
              60.258
              Reporting and recordkeeping.
            
            
              Subpart Z—Standards of Performance for Ferroalloy Production Facilities
              60.260
              Applicability and designation of affected facility.
              60.261
              Definitions.
              60.262
              Standard for particulate matter.
              60.263
              Standard for carbon monoxide.
              60.264
              Emission monitoring.
              60.265
              Monitoring of operations.
              60.266
              Test methods and procedures.
            
            
              Subpart AA—Standards of Performance for Steel Plants: Electric Arc Furnaces Constructed After October 21, 1974 and On or Before August 17, 1983
              60.270
              Applicability and designation of affected facility.
              60.271
              Definitions.
              60.272
              Standard for particulate matter.
              60.273
              Emission monitoring.
              60.274
              Monitoring of operations.
              60.275
              Test methods and procedures.
              60.276
              Recordkeeping and reporting requirements.
            
            
              Subpart AAa—Standards of Performance for Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed After August 7, 1983
              60.270a
              Applicability and designation of affected facility.
              60.271a
              Definitions.
              60.272a
              Standard for particulate matter.
              60.273a
              Emission monitoring.
              60.274a
              Monitoring of operations.
              60.275a
              Test methods and procedures.
              60.276a
              Recordkeeping and reporting requirements.
            
            
              Subpart BB—Standards of Performance for Kraft Pulp Mills
              60.280
              Applicability and designation of affected facility.
              60.281
              Definitions.
              60.282
              Standard for particulate matter.
              60.283
              Standard for total reduced sulfur (TRS).
              60.284
              Monitoring of emissions and operations.
              60.285
              Test methods and procedures.
            
            
              Subpart BBa—Standards of Performance for Kraft Pulp Mill Affected Sources for Which Construction, Reconstruction, or Modification Commenced After May 23, 2013
              60.280a
              Applicability and designation of affected facility.
              60.281a
              Definitions.
              60.282a
              Standard for filterable particulate matter.
              60.283a
              Standard for total reduced sulfur (TRS).
              60.284a
              Monitoring of emissions and operations.
              60.285a
              Test methods and procedures.
              60.286a
              Affirmative defense for violations of emission standards during malfunction.
              60.287a
              Recordkeeping.
              60.288a
              Reporting.
            
            
              
              Subpart CC—Standards of Performance for Glass Manufacturing Plants
              60.290
              Applicability and designation of affected facility.
              60.291
              Definitions.
              60.292
              Standards for particulate matter.
              60.293
              Standards for particulate matter from glass melting furnace with modified-processes.
              60.294-60.295
              [Reserved]
              60.296
              Test methods and procedures.
            
            
              Subpart DD—Standards of Performance for Grain Elevators
              60.300
              Applicability and designation of affected facility.
              60.301
              Definitions.
              60.302
              Standard for particulate matter.
              60.303
              Test methods and procedures.
              60.304
              Modifications.
            
            
              Subpart EE—Standards of Performance for Surface Coating of Metal Furniture
              60.310
              Applicability and designation of affected facility.
              60.311
              Definitions and symbols.
              60.312
              Standard for volatile organic compounds (VOC).
              60.313
              Performance tests and compliance provisions.
              60.314
              Monitoring of emissions and operations.
              60.315
              Reporting and recordkeeping requirements.
              60.316
              Test methods and procedures.
            
            
              Subpart FF [Reserved]
            
            
              Subpart GG—Standards of Performance for Stationary Gas Turbines
              60.330
              Applicability and designation of affected facility.
              60.331
              Definitions.
              60.332
              Standard for nitrogen oxides.
              60.333
              Standard for sulfur dioxide.
              60.334
              Monitoring of operations.
              60.335
              Test methods and procedures.
            
            
              Subpart HH—Standards of Performance for Lime Manufacturing Plants
              60.340
              Applicability and designation of affected facility.
              60.341
              Definitions.
              60.342
              Standard for particulate matter.
              60.343
              Monitoring of emissions and operations.
              60.344
              Test methods and procedures.
            
            
              Subpart KK—Standards of Performance for Lead-Acid Battery Manufacturing Plants
              60.370
              Applicability and designation of affected facility.
              60.371
              Definitions.
              60.372
              Standards for lead.
              60.373
              Monitoring of emissions and operations.
              60.374
              Test methods and procedures.
            
            
              Subpart LL—Standards of Performance for Metallic Mineral Processing Plants
              60.380
              Applicability and designation of affected facility.
              60.381
              Definitions.
              60.382
              Standard for particulate matter.
              60.383
              Reconstruction.
              60.384
              Monitoring of operations.
              60.385
              Recordkeeping and reporting requirements.
              60.386
              Test methods and procedures.
            
            
              Subpart MM—Standards of Performance for Automobile and Light Duty Truck Surface Coating Operations
              60.390
              Applicability and designation of affected facility.
              60.391
              Definitions.
              60.392
              Standards for volatile organic compounds.
              60.393
              Performance test and compliance provisions.
              60.394
              Monitoring of emissions and operations.
              60.395
              Reporting and recordkeeping requirements.
              60.396
              Reference methods and procedures.
              60.397
              Modifications.
              60.398
              Innovative technology waivers.
            
            
              Subpart NN—Standards of Performance for Phosphate Rock Plants
              60.400
              Applicability and designation of affected facility.
              60.401
              Definitions.
              60.402
              Standard for particulate matter.
              60.403
              Monitoring of emissions and operations.
              60.404
              Test methods and procedures.
            
            
              Subpart PP—Standards of Performance for Ammonium Sulfate Manufacture
              60.420
              Applicability and designation of affected facility.
              60.421
              Definitions.
              60.422
              Standards for particulate matter.
              60.423
              Monitoring of operations.
              60.424
              Test methods and procedures.
            
            
              Subpart QQ—Standards of Performance for the Graphic Arts Industry: Publication Rotogravure Printing
              60.430
              Applicability and designation of affected facility.
              60.431
              Definitions and notations.
              
              60.432
              Standard for volatile organic compounds.
              60.433
              Performance test and compliance provisions.
              60.434
              Monitoring of operations and recordkeeping.
              60.435
              Test methods and procedures.
            
            
              Subpart RR—Standards of Performance for Pressure Sensitive Tape and Label Surface Coating Operations
              60.440
              Applicability and designation of affected facility.
              60.441
              Definitions and symbols.
              60.442
              Standard for volatile organic compounds.
              60.443
              Compliance provisions.
              60.444
              Performance test procedures.
              60.445
              Monitoring of operations and recordkeeping.
              60.446
              Test methods and procedures.
              60.447
              Reporting requirements.
            
            
              Subpart SS—Standards of Performance for Industrial Surface Coating: Large Appliances
              60.450
              Applicability and designation of affected facility.
              60.451
              Definitions.
              60.452
              Standard for volatile organic compounds.
              60.453
              Performance test and compliance provisions.
              60.454
              Monitoring of emissions and operations.
              60.455
              Reporting and recordkeeping requirements.
              60.456
              Test methods and procedures.
            
            
              Subpart TT—Standards of Performance for Metal Coil Surface Coating
              60.460
              Applicability and designation of affected facility.
              60.461
              Definitions.
              60.462
              Standards for volatile organic compounds.
              60.463
              Performance test and compliance provisions.
              60.464
              Monitoring of emissions and operations.
              60.465
              Reporting and recordkeeping requirements.
              60.466
              Test methods and procedures.
            
            
              Subpart UU—Standards of Performance for Asphalt Processing and Asphalt Roofing Manufacture
              60.470
              Applicability and designation of affected facilities.
              60.471
              Definitions.
              60.472
              Standards for particulate matter.
              60.473
              Monitoring of operations.
              60.474
              Test methods and procedures.
            
            
              Subpart VV—Standards of Performance for Equipment Leaks of VOC in the Synthetic Organic Chemicals Manufacturing Industry for which Construction, Reconstruction, or Modification Commenced After January 5, 1981, and on or Before November 7, 2006
              60.480
              Applicability and designation of affected facility.
              60.481
              Definitions.
              60.482-1
              Standards: General.
              60.482-2
              Standards: Pumps in light liquid service.
              60.482-3
              Standards: Compressors.
              60.482-4
              Standards: Pressure relief devices in gas/vapor service.
              60.482-5
              Standards: Sampling connection systems.
              60.482-6
              Standards: Open-ended valves or lines.
              60.482-7
              Standards: Valves in gas/vapor service and in light liquid service.
              60.482-8
              Standards: Pumps and valves in heavy liquid service, pressure relief devices in light liquid or heavy liquid service, and connectors.
              60.482-9
              Standards: Delay of repair.
              60.482-10
              Standards: Closed vent systems and control devices.
              60.483-1
              Alternative standards for valves—allowable percentage of valves leaking.
              60.483-2
              Alternative standards for valves—skip period leak detection and repair.
              60.484
              Equivalence of means of emission limitation.
              60.485
              Test methods and procedures.
              60.486
              Recordkeeping requirements.
              60.487
              Reporting requirements.
              60.488
              Reconstruction.
              60.489
              List of chemicals produced by affected facilities.
            
            
              Subpart VVa—Standards of Performance for Equipment Leaks of VOC in the Synthetic Organic Chemicals Manufacturing Industry for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
              60.480a
              Applicability and designation of affected facility.
              60.481a
              Definitions.
              60.482-1a
              Standards: General.
              60.482-2a
              Standards: Pumps in light liquid service.
              60.482-3a
              Standards: Compressors.
              60.482-4a
              Standards: Pressure relief devices in gas/vapor service.
              60.482-5a
              Standards: Sampling connection systems.
              60.482-6a
              Standards: Open-ended valves or lines.
              
              60.482-7a
              Standards: Valves in gas/vapor service and in light liquid service.
              60.482-8a
              Standards: Pumps, valves, and connectors in heavy liquid service and pressure relief devices in light liquid or heavy liquid service.
              60.482-9a
              Standards: Delay of repair.
              60.482-10a
              Standards: Closed vent systems and control devices.
              60.482-11a
              Standards: Connectors in gas/vapor service and in light liquid service.
              60.483-1a
              Alternative standards for valves—allowable percentage of valves leaking.
              60.483-2a
              Alternative standards for valves—skip period leak detection and repair.
              60.484a
              Equivalence of means of emission limitation.
              60.485a
              Test methods and procedures.
              60.486a
              Recordkeeping requirements.
              60.487a
              Reporting requirements.
              60.488a
              Reconstruction.
              60.489a
              List of chemicals produced by affected facilities.
            
            
              Subpart WW—Standards of Performance for the Beverage Can Surface Coating Industry
              60.490
              Applicability and designation of affected facility.
              60.491
              Definitions.
              60.492
              Standards for volatile organic compounds.
              60.493
              Performance test and compliance provisions.
              60.494
              Monitoring of emissions and operations.
              60.495
              Reporting and recordkeeping requirements.
              60.496
              Test methods and procedures.
            
          
          
            Authority:
            42 U.S.C. 7401 et seq.
            
          
          
            Source:
            36 FR 24877, Dec. 23, 1971, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 60.1
              Applicability.
              (a) Except as provided in subparts B and C, the provisions of this part apply to the owner or operator of any stationary source which contains an affected facility, the construction or modification of which is commenced after the date of publication in this part of any standard (or, if earlier, the date of publication of any proposed standard) applicable to that facility.
              (b) Any new or revised standard of performance promulgated pursuant to section 111(b) of the Act shall apply to the owner or operator of any stationary source which contains an affected facility, the construction or modification of which is commenced after the date of publication in this part of such new or revised standard (or, if earlier, the date of publication of any proposed standard) applicable to that facility.
              (c) In addition to complying with the provisions of this part, the owner or operator of an affected facility may be required to obtain an operating permit issued to stationary sources by an authorized State air pollution control agency or by the Administrator of the U.S. Environmental Protection Agency (EPA) pursuant to Title V of the Clean Air Act (Act) as amended November 15, 1990 (42 U.S.C. 7661). For more information about obtaining an operating permit see part 70 of this chapter.
              (d) Site-specific standard for Merck & Co., Inc.'s Stonewall Plant in Elkton, Virginia. (1) This paragraph applies only to the pharmaceutical manufacturing facility, commonly referred to as the Stonewall Plant, located at Route 340 South, in Elkton, Virginia (“site”).
              (2) Except for compliance with 40 CFR 60.49b(u), the site shall have the option of either complying directly with the requirements of this part, or reducing the site-wide emissions caps in accordance with the procedures set forth in a permit issued pursuant to 40 CFR 52.2454. If the site chooses the option of reducing the site-wide emissions caps in accordance with the procedures set forth in such permit, the requirements of such permit shall apply in lieu of the otherwise applicable requirements of this part.
              (3) Notwithstanding the provisions of paragraph (d)(2) of this section, for any provisions of this part except for Subpart Kb, the owner/operator of the site shall comply with the applicable provisions of this part if the Administrator determines that compliance with the provisions of this part is necessary for achieving the objectives of the regulation and the Administrator notifies the site in accordance with the provisions of the permit issued pursuant to 40 CFR 52.2454.
              [40 FR 53346, Nov. 17, 1975, as amended at 55 FR 51382, Dec. 13, 1990; 59 FR 12427, Mar. 16, 1994; 62 FR 52641, Oct. 8, 1997]
            
            
              
              § 60.2
              Definitions.
              The terms used in this part are defined in the Act or in this section as follows:
              
                Act means the Clean Air Act (42 U.S.C. 7401 et seq.)
              
                Administrator means the Administrator of the Environmental Protection Agency or his authorized representative.
              
                Affected facility means, with reference to a stationary source, any apparatus to which a standard is applicable.
              
                Alternative method means any method of sampling and analyzing for an air pollutant which is not a reference or equivalent method but which has been demonstrated to the Administrator's satisfaction to, in specific cases, produce results adequate for his determination of compliance.
              
                Approved permit program means a State permit program approved by the Administrator as meeting the requirements of part 70 of this chapter or a Federal permit program established in this chapter pursuant to Title V of the Act (42 U.S.C. 7661).
              
                Capital expenditure means an expenditure for a physical or operational change to an existing facility which exceeds the product of the applicable “annual asset guideline repair allowance percentage” specified in the latest edition of Internal Revenue Service (IRS) Publication 534 and the existing facility's basis, as defined by section 1012 of the Internal Revenue Code. However, the total expenditure for a physical or operational change to an existing facility must not be reduced by any “excluded additions” as defined in IRS Publication 534, as would be done for tax purposes.
              
                Clean coal technology demonstration project means a project using funds appropriated under the heading ‘Department of Energy-Clean Coal Technology’, up to a total amount of $2,500,000,000 for commercial demonstrations of clean coal technology, or similar projects funded through appropriations for the Environmental Protection Agency.
              
                Commenced means, with respect to the definition of new source in section 111(a)(2) of the Act, that an owner or operator has undertaken a continuous program of construction or modification or that an owner or operator has entered into a contractual obligation to undertake and complete, within a reasonable time, a continuous program of construction or modification.
              
                Construction means fabrication, erection, or installation of an affected facility.
              
                Continuous monitoring system means the total equipment, required under the emission monitoring sections in applicable subparts, used to sample and condition (if applicable), to analyze, and to provide a permanent record of emissions or process parameters.
              
                Electric utility steam generating unit means any steam electric generating unit that is constructed for the purpose of supplying more than one-third of its potential electric output capacity and more than 25 MW electrical output to any utility power distribution system for sale. Any steam supplied to a steam distribution system for the purpose of providing steam to a steam-electric generator that would produce electrical energy for sale is also considered in determining the electrical energy output capacity of the affected facility.
              
                Equivalent method means any method of sampling and analyzing for an air pollutant which has been demonstrated to the Administrator's satisfaction to have a consistent and quantitatively known relationship to the reference method, under specified conditions.
              
                Excess Emissions and Monitoring Systems Performance Report is a report that must be submitted periodically by a source in order to provide data on its compliance with stated emission limits and operating parameters, and on the performance of its monitoring systems.
              
                Existing facility means, with reference to a stationary source, any apparatus of the type for which a standard is promulgated in this part, and the construction or modification of which was commenced before the date of proposal of that standard; or any apparatus which could be altered in such a way as to be of that type.
              
                Force majeure means, for purposes of § 60.8, an event that will be or has been caused by circumstances beyond the control of the affected facility, its contractors, or any entity controlled by the affected facility that prevents the owner or operator from complying with the regulatory requirement to conduct performance tests within the specified timeframe despite the affected facility's best efforts to fulfill the obligation. Examples of such events are acts of nature, acts of war or terrorism, or equipment failure or safety hazard beyond the control of the affected facility.
              
                Isokinetic sampling means sampling in which the linear velocity of the gas entering the sampling nozzle is equal to that of the undisturbed gas stream at the sample point.
              
                Issuance of a part 70 permit will occur, if the State is the permitting authority, in accordance with the requirements of part 70 of this chapter and the applicable, approved State permit program. When the EPA is the permitting authority, issuance of a Title V permit occurs immediately after the EPA takes final action on the final permit.
              
                Malfunction means any sudden, infrequent, and not reasonably preventable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner. Failures that are caused in part by poor maintenance or careless operation are not malfunctions.
              
                Modification means any physical change in, or change in the method of operation of, an existing facility which increases the amount of any air pollutant (to which a standard applies) emitted into the atmosphere by that facility or which results in the emission of any air pollutant (to which a standard applies) into the atmosphere not previously emitted.
              
                Monitoring device means the total equipment, required under the monitoring of operations sections in applicable subparts, used to measure and record (if applicable) process parameters.
              
                Nitrogen oxides means all oxides of nitrogen except nitrous oxide, as measured by test methods set forth in this part.
              
                One-hour period means any 60-minute period commencing on the hour.
              
                Opacity means the degree to which emissions reduce the transmission of light and obscure the view of an object in the background.
              
                Owner or operator means any person who owns, leases, operates, controls, or supervises an affected facility or a stationary source of which an affected facility is a part.
              
                Part 70 permit means any permit issued, renewed, or revised pursuant to part 70 of this chapter.
              
                Particulate matter means any finely divided solid or liquid material, other than uncombined water, as measured by the reference methods specified under each applicable subpart, or an equivalent or alternative method.
              
                Permit program means a comprehensive State operating permit system established pursuant to title V of the Act (42 U.S.C. 7661) and regulations codified in part 70 of this chapter and applicable State regulations, or a comprehensive Federal operating permit system established pursuant to title V of the Act and regulations codified in this chapter.
              
                Permitting authority means:
              (1) The State air pollution control agency, local agency, other State agency, or other agency authorized by the Administrator to carry out a permit program under part 70 of this chapter; or
              (2) The Administrator, in the case of EPA-implemented permit programs under title V of the Act (42 U.S.C. 7661).
              
                Proportional sampling means sampling at a rate that produces a constant ratio of sampling rate to stack gas flow rate.
              
                Reactivation of a very clean coal-fired electric utility steam generating unit means any physical change or change in the method of operation associated with the commencement of commercial operations by a coal-fired utility unit after a period of discontinued operation where the unit:
              (1) Has not been in operation for the two-year period prior to the enactment of the Clean Air Act Amendments of 1990, and the emissions from such unit continue to be carried in the permitting authority's emissions inventory at the time of enactment;

              (2) Was equipped prior to shut-down with a continuous system of emissions control that achieves a removal efficiency for sulfur dioxide of no less than 85 percent and a removal efficiency for particulates of no less than 98 percent;
              
              (3) Is equipped with low-NOX burners prior to the time of commencement of operations following reactivation; and
              (4) Is otherwise in compliance with the requirements of the Clean Air Act.
              
                Reference method means any method of sampling and analyzing for an air pollutant as specified in the applicable subpart.
              
                Repowering means replacement of an existing coal-fired boiler with one of the following clean coal technologies: atmospheric or pressurized fluidized bed combustion, integrated gasification combined cycle, magnetohydrodynamics, direct and indirect coal-fired turbines, integrated gasification fuel cells, or as determined by the Administrator, in consultation with the Secretary of Energy, a derivative of one or more of these technologies, and any other technology capable of controlling multiple combustion emissions simultaneously with improved boiler or generation efficiency and with significantly greater waste reduction relative to the performance of technology in widespread commercial use as of November 15, 1990. Repowering shall also include any oil and/or gas-fired unit which has been awarded clean coal technology demonstration funding as of January 1, 1991, by the Department of Energy.
              
                Run means the net period of time during which an emission sample is collected. Unless otherwise specified, a run may be either intermittent or continuous within the limits of good engineering practice.
              
                Shutdown means the cessation of operation of an affected facility for any purpose.
              
                Six-minute period means any one of the 10 equal parts of a one-hour period.
              
                Standard means a standard of performance proposed or promulgated under this part.
              
                Standard conditions means a temperature of 293 K (68F) and a pressure of 101.3 kilopascals (29.92 in Hg).
              
                Startup means the setting in operation of an affected facility for any purpose.
              
                State means all non-Federal authorities, including local agencies, interstate associations, and State-wide programs, that have delegated authority to implement: (1) The provisions of this part; and/or (2) the permit program established under part 70 of this chapter. The term State shall have its conventional meaning where clear from the context.
              
                Stationary source means any building, structure, facility, or installation which emits or may emit any air pollutant.
              
                Title V permit means any permit issued, renewed, or revised pursuant to Federal or State regulations established to implement title V of the Act (42 U.S.C. 7661). A title V permit issued by a State permitting authority is called a part 70 permit in this part.
              
                Volatile Organic Compound means any organic compound which participates in atmospheric photochemical reactions; or which is measured by a reference method, an equivalent method, an alternative method, or which is determined by procedures specified under any subpart.
              [44 FR 55173, Sept. 25, 1979, as amended at 45 FR 5617, Jan. 23, 1980; 45 FR 85415, Dec. 24, 1980; 54 FR 6662, Feb. 14, 1989; 55 FR 51382, Dec. 13, 1990; 57 FR 32338, July 21, 1992; 59 FR 12427, Mar. 16, 1994; 72 FR 27442, May 16, 2007]
            
            
              § 60.3
              Units and abbreviations.
              Used in this part are abbreviations and symbols of units of measure. These are defined as follows:
              (a) System International (SI) units of measure:
              
              
                A—ampere
                g—gram
                Hz—hertz
                J—joule
                K—degree Kelvin
                kg—kilogram
                m—meter
                m3—cubic meter
                mg—milligram—10 −3 gram
                mm—millimeter—10 −3 meter
                Mg—megagram—106 gram
                mol—mole
                N—newton
                ng—nanogram—10 −9 gram
                nm—nanometer—10 −9 meter
                Pa—pascal
                s—second
                V—volt
                W—watt
                Ω—ohm
                µg—microgram—10 −6 gram
              
              
              (b) Other units of measure:
              
              
                Btu—British thermal unit
                 °C—degree Celsius (centigrade)
                
                cal—calorie
                cfm—cubic feet per minute
                cu ft—cubic feet
                dcf—dry cubic feet
                dcm—dry cubic meter
                dscf—dry cubic feet at standard conditions
                dscm—dry cubic meter at standard conditions
                eq—equivalent
                °F—degree Fahrenheit
                ft—feet
                gal—gallon
                gr—grain
                g-eq—gram equivalent
                hr—hour
                in—inch
                k—1,000
                l—liter
                lpm—liter per minute
                lb—pound
                meq—milliequivalent
                min—minute
                ml—milliliter
                mol. wt.—molecular weight
                ppb—parts per billion
                ppm—parts per million
                psia—pounds per square inch absolute
                psig—pounds per square inch gage
                °R—degree Rankine
                scf—cubic feet at standard conditions
                scfh—cubic feet per hour at standard conditions
                scm—cubic meter at standard conditions
                sec—second
                sq ft—square feet
                std—at standard conditions
              
              
              (c) Chemical nomenclature:
              
              
                CdS—cadmium sulfide
                CO—carbon monoxide
                CO2—carbon dioxide
                HCl—hydrochloric acid
                Hg—mercury
                H2O—water
                H2S—hydrogen sulfide
                H2SO4—sulfuric acid
                N2—nitrogen
                NO—nitric oxide
                NO2—nitrogen dioxide
                NOX—nitrogen oxides
                O2—oxygen
                SO2—sulfur dioxide
                SO3—sulfur trioxide
                SOX—sulfur oxides
              
              
              (d) Miscellaneous:
              
              
                A.S.T.M.—American Society for Testing and Materials
              
              [42 FR 37000, July 19, 1977; 42 FR 38178, July 27, 1977]
            
            
              § 60.4
              Address.

              (a) All requests, reports, applications, submittals, and other communications to the Administrator pursuant to this part shall be submitted in duplicate to the appropriate Regional Office of the U.S. Environmental Protection Agency to the attention of the Director of the Division indicated in the following list of EPA Regional Offices.
              
              
                Region I (Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island, Vermont) Director, Enforcement and Compliance Assurance Division, U.S. EPA Region I, 5 Post Office Square—Suite 100 (04-2), Boston, MA 02109-3912, Attn: Air Compliance Clerk.
                Region II (New Jersey, New York, Puerto Rico, Virgin Islands), Director, Air and Waste Management Division, U.S. Environmental Protection Agency, Federal Office Building, 26 Federal Plaza (Foley Square), New York, NY 10278.
                Region III (Delaware, District of Columbia, Maryland, Pennsylvania, Virginia, West Virginia), Director, Air Protection Division, Mail Code 3AP00, 1650 Arch Street, Philadelphia, PA 19103-2029.
                Region IV (Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee), Director, Air, Pesticides and Toxics Management Division, U.S. Environmental Protection Agency, 61 Forsyth St. SW., Suite 9T43, Atlanta, Georgia 30303-8960.
                Region V (Illinois, Indiana, Michigan, Minnesota, Ohio, Wisconsin), Director, Air and Radiation Division, U.S. Environmental Protection Agency, 77 West Jackson Boulevard, Chicago, IL 60604-3590.
                Region VI (Arkansas, Louisiana, New Mexico, Oklahoma, Texas); Director; Enforcement and Compliance Assurance Division; U.S. Environmental Protection Agency, 1201 Elm Street, Suite 500, Mail Code 6ECD, Dallas, Texas 75270-2102.
                Region VII (Iowa, Kansas, Missouri, Nebraska), Director, Air and Waste Management Division, 11201 Renner Boulevard, Lenexa, Kansas 66219.
                Region VIII (Colorado, Montana, North Dakota, South Dakota, Utah, Wyoming) Director, Air and Toxics Technical Enforcement Program, Office of Enforcement, Compliance and Environmental Justice, Mail Code 8ENF-AT, 1595 Wynkoop Street, Denver, CO 80202-1129.

                Region IX (Arizona, California, Hawaii and Nevada; the territories of American Samoa and Guam; the Commonwealth of the Northern Mariana Islands; the territories of Baker Island, Howland Island, Jarvis Island, Johnston Atoll, Kingman Reef, Midway Atoll, Palmyra Atoll, and Wake Islands; and certain U.S. Government activities in the freely associated states of the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau), Director, Air Division, U.S. Environmental Protection Agency, 75 Hawthorne Street, San Francisco, CA 94105.
                Region X (Alaska, Oregon, Idaho, Washington), Director, Air and Waste Management Division, U.S. Environmental Protection Agency, 1200 Sixth Avenue, Seattle, WA 98101.
              
              
              (b) Section 111(c) directs the Administrator to delegate to each State, when appropriate, the authority to implement and enforce standards of performance for new stationary sources located in such State. All information required to be submitted to EPA under paragraph (a) of this section, must also be submitted to the appropriate State Agency of any State to which this authority has been delegated (provided, that each specific delegation may except sources from a certain Federal or State reporting requirement). The appropriate mailing address for those States whose delegation request has been approved is as follows:
              (1) [Reserved]
              (2) State of Alabama: Alabama Department of Environmental Management, P.O. Box 301463, Montgomery, Alabama 36130-1463.
              (3) State of Alaska, Department of Environmental Conservation, Pouch O, Juneau, AK 99811.
              (4) Arizona:
              
              
                Arizona Department of Environmental Quality, 1110 West Washington Street, Phoenix, AZ 85007.
                Maricopa County Air Quality Department, 1001 North Central Avenue, Suite 900, Phoenix, AZ 85004.
                Pima County Department of Environmental Quality, 33 North Stone Avenue, Suite 700, Tucson, AZ 85701.
                Pinal County Air Quality Control District, 31 North Pinal Street, Building F, Florence, AZ 85132.
              
              
              
                Note:
                For tables listing the delegation status of agencies in Region IX, see paragraph (d) of this section.
              
              
              (5) State of Arkansas: Chief, Division of Air Pollution Control, Arkansas Department of Pollution Control and Ecology, 8001 National Drive, P.O. Box 9583, Little Rock, AR 72209.
              (6) California:
              
              
                Amador County Air Pollution Control District, 12200-B Airport Road, Jackson, CA 95642.
                Antelope Valley Air Quality Management District, 43301 Division Street, Suite 206, Lancaster, CA 93535.
                Bay Area Air Quality Management District, 939 Ellis Street, San Francisco, CA 94109.
                Butte County Air Quality Management District, 2525 Dominic Drive, Suite J, Chico, CA 95928.
                Calaveras County Air Pollution Control District, 891 Mountain Ranch Road, San Andreas, CA 95249.
                Colusa County Air Pollution Control District, 100 Sunrise Blvd., Suite A-3, Colusa, CA 95932-3246.
                El Dorado County Air Quality Management District, 2850 Fairlane Court, Bldg. C, Placerville, CA 95667-4100.
                Eastern Kern Air Pollution Control District, 2700 “M” Street, Suite 302, Bakersfield, CA 93301-2370.
                Feather River Air Quality Management District, 1007 Live Oak Blvd., Suite B-3, Yuba City, CA 95991.
                Glenn County Air Pollution Control District, 720 N. Colusa Street, P.O. Box 351, Willows, CA 95988-0351.
                Great Basin Unified Air Pollution Control District, 157 Short Street, Suite 6, Bishop, CA 93514-3537.
                Imperial County Air Pollution Control District, 150 South Ninth Street, El Centro, CA 92243-2801.
                Lake County Air Quality Management District, 885 Lakeport Blvd., Lakeport, CA 95453-5405.
                Lassen County Air Pollution Control District, 707 Nevada Street, Suite 1, Susanville, CA 96130.
                Mariposa County Air Pollution Control District, P.O. Box 5, Mariposa, CA 95338.
                Mendocino County Air Quality Management District, 306 E. Gobbi Street, Ukiah, CA 95482-5511.
                Modoc County Air Pollution Control District, 619 North Main Street, Alturas, CA 96101.
                Mojave Desert Air Quality Management District, 14306 Park Avenue, Victorville, CA 92392-2310.
                Monterey Bay Unified Air Pollution Control District, 24580 Silver Cloud Court, Monterey, CA 93940.
                North Coast Unified Air Quality Management District, 2300 Myrtle Avenue, Eureka, CA 95501-3327.
                Northern Sierra Air Quality Management District, 200 Litton Drive, Suite 320, P.O. Box 2509, Grass Valley, CA 95945-2509.
                Northern Sonoma County Air Pollution Control District, 150 Matheson Street, Healdsburg, CA 95448-4908.
                Placer County Air Pollution Control District, 3091 County Center Drive, Suite 240, Auburn, CA 95603.

                Sacramento Metropolitan Air Quality Management District, 777 12th Street, Third Floor, Sacramento, CA 95814-1908.
                
                San Diego County Air Pollution Control District, 10124 Old Grove Road, San Diego, CA 92131-1649.
                San Joaquin Valley Air Pollution Control District, 1990 E. Gettysburg, Fresno, CA 93726.
                San Luis Obispo County Air Pollution Control District, 3433 Roberto Court, San Luis Obispo, CA 93401-7126.
                Santa Barbara County Air Pollution Control District, 260 North San Antonio Road, Suite A, Santa Barbara, CA 93110-1315.
                Shasta County Air Quality Management District, 1855 Placer Street, Suite 101, Redding, CA 96001-1759.
                Siskiyou County Air Pollution Control District, 525 So. Foothill Drive, Yreka, CA 96097-3036.
                South Coast Air Quality Management District, 21865 Copley Drive, Diamond Bar, CA 91765-4182.
                Tehama County Air Pollution Control District, P.O. Box 8069 (1750 Walnut Street), Red Bluff, CA 96080-0038.
                Tuolumne County Air Pollution Control District, 22365 Airport, Columbia, CA 95310.
                Ventura County Air Pollution Control District, 669 County Square Drive, 2nd Floor, Ventura, CA 93003-5417.
                Yolo-Solano Air Quality Management District, 1947 Galileo Court, Suite 103, Davis, CA 95616-4882.
              
              
              
                Note:
                For tables listing the delegation status of agencies in Region IX, see paragraph (d) of this section.
              
              

              (7) State of Colorado, Department of Public Health and Environment, 4300 Cherry Creek Drive South, Denver, CO 80222-1530.
              
              
                Note:
                For a table listing Region VIII's NSPS delegation status, see paragraph (c) of this section.
              
              
              (8) State of Connecticut, Compliance Analysis and Coordination Unit, Bureau of Air Management, Department of Energy and Environmental Protection, 79 Elm Street, 5th Floor, Hartford, CT 06106-5127.
              (9) State of Delaware, Department of Natural Resources & Environmental Control, 89 Kings Highway, P.O. Box 1401, Dover, Delaware 19903.
              (10) District of Columbia, Department of Public Health, Air Quality Division, 51 N Street, NE., Washington, DC 20002.
              (11) State of Florida: Florida Department of Environmental Protection, Division of Air Resources Management, 2600 Blair Stone Road, MS 5500, Tallahassee, Florida 32399-2400.
              (12) State of Georgia: Georgia Department of Natural Resources, Environmental Protection Division, Air Protection Branch, 4244 International Parkway, Suite 120, Atlanta, Georgia 30354.
              (13) Hawaii:
              
              
                Clean Air Branch, Hawaii Department of Health, 919 Ala Moana Blvd., Suite 203, Honolulu, HI 96814.
              
              
              
                Note:
                For tables listing the delegation status of agencies in Region IX, see paragraph (d) of this section.
              
              
              (14) State of Idaho, Department of Health and Welfare, Statehouse, Boise, ID 83701.
              (15) State of Illinois: Illinois Environmental Protection Agency, 1021 North Grand Avenue East, Springfield, Illinois 62794.
              (16) State of Indiana: Indiana Department of Environmental Management, Office of Air Quality, 100 North Senate Avenue, Indianapolis, Indiana 46204.
              (17) State of Iowa: Iowa Department of Natural Resources, Environmental Protection Division, Air Quality Bureau, 7900 Hickman Road, Suite 1, Urbandale, IA 50322.
              (18) State of Kansas: Kansas Department of Health and Environment, Bureau of Air and Radiation, 1000 S.W. Jackson, Suite 310, Topeka, KS 66612-1366.
              (19) Commonwealth of Kentucky: Kentucky Department for Environmental Protection, Division for Air Quality, 300 Sower Boulevard, 2nd Floor, Frankfort, Kentucky 40601 or local agency, Louisville Metro Air Pollution Control District, 701 W. Ormsby Ave., Suite 303, Louisville, Kentucky 40203.

              (20) State of Louisiana: Louisiana Department of Environmental Quality, P.O. Box 4301, Baton Rouge, Louisiana 70821-4301.
              
              
                Note:
                For a list of delegated standards for Louisiana (excluding Indian country), see paragraph (e)(2) of this section.
              
              
              (21) State of Maine, Maine Department of Environmental Protection, Bureau of Air Quality, 17 State House Station, Augusta, ME 04333-0017.

              (22) State of Maryland, Department of the Environment, 1800 Washington Boulevard, Suite 705, Baltimore, Maryland 21230.
              
              (23) Commonwealth of Massachusetts, Massachusetts Department of Environmental Protection, Division of Air and Climate Programs, One Winter Street, Boston, MA 02108.
              (24) State of Michigan: Michigan Department of Natural Resources and Environment, Air Quality Division, P.O. Box 30028, Lansing, Michigan 48909.
              (25) State of Minnesota: Minnesota Pollution Control Agency, Division of Air Quality, 520 Lafayette Road North, St. Paul, Minnesota 55155.
              (26) State of Mississippi: Hand Deliver or Courier: Mississippi Department of Environmental Quality, Office of Pollution Control, Air Division, 515 East Amite Street, Jackson, Mississippi 39201, Mailing Address: Mississippi Department of Environmental Quality, Office of Pollution Control, Air Division, P.O. Box 2261, Jackson, Mississippi 39225.
              (27) State of Missouri: Missouri Department of Natural Resources, Division of Environmental Quality, P.O. Box 176, Jefferson City, MO 65102.

              (28) State of Montana, Department of Environmental Quality, 1520 E. 6th Ave., PO Box 200901, Helena, MT 59620-0901.
              
              
                Note:
                For a table listing Region VIII's NSPS delegation status, see paragraph (c) of this section.
              
              
              (29) State of Nebraska, Nebraska Department of Environmental Control, P.O. Box 94877, State House Station, Lincoln, NE 68509.
              Lincoln-Lancaster County Health Department, Division of Environmental Health, 2200 St. Marys Avenue, Lincoln, NE 68502
              (30) Nevada:
              
              
                Nevada Division of Environmental Protection, 901 South Stewart Street, Suite 4001, Carson City, NV 89701-5249.
                Clark County Department of Air Quality and Environmental Management, 500 S. Grand Central Parkway, 1st Floor, P.O. Box 555210, Las Vegas, NV 89155-5210.
                Washoe County Health District, Air Quality Management Division, 1001 E. 9th Street, Building A, Suite 115A, Reno, NV 89520.
              
              
              
                Note:
                For tables listing the delegation status of agencies in Region IX, see paragraph (d) of this section.
              
              
              (31) State of New Hampshire, New Hampshire Department of Environmental Services, Air Resources Division, 29 Hazen Drive, P.O. Box 95, Concord, NH 03302-0095.
              (32) State of New Jersey: New Jersey Department of Environmental Protection, Division of Environmental Quality, Enforcement Element, John Fitch Plaza, CN-027, Trenton, NJ 08625.
              (1) The following table lists the specific source and pollutant categories that have been delegated to the states in Region II. The (X) symbol is used to indicate each category that has been delegated.
              
                
                   
                  Subpart
                  State
                  New Jersey
                  New York
                  Puerto Rico
                  Virgin Islands
                
                
                  D
                  Fossil-Fuel Fired Steam Generators for Which Construction Commenced After August 17, 1971 (Steam Generators and Lignite Fired Steam Generators)
                  X
                  X
                  X
                  X
                
                
                  Da
                  Electric Utility Steam Generating Units for Which Construction Commenced After September 18, 1978
                  X
                  
                  X
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units
                  X
                  X
                  X
                  X
                
                
                  E
                  Incinerators
                  X
                  X
                  X
                  X
                
                
                  F
                  Portland Cement Plants
                  X
                  X
                  X
                  X
                
                
                  G
                  Nitric Acid Plants
                  X
                  X
                  X
                  X
                
                
                  H
                  Sulfuric Acid Plants
                  X
                  X
                  X
                  X
                
                
                  I
                  Asphalt Concrete Plants
                  X
                  X
                  X
                  X
                
                
                  J
                  Petroleum Refineries—(All Categories)
                  X
                  X
                  X
                  X
                
                
                  K
                  Storage Vessels for Petroleum Liquids Constructed After June 11, 1973, and prior to May 19, 1978
                  X
                  X
                  X
                  X
                
                
                  Ka
                  Storage Vessels for Petroleum Liquids Constructed After May 18, 1978
                  X
                  X
                  X
                
                
                  L
                  Secondary Lead Smelters
                  X
                  X
                  X
                  X
                
                
                  M
                  Secondary Brass and Bronze Ingot Production Plants
                  X
                  X
                  X
                  X
                
                
                  N
                  Iron and Steel Plants
                  X
                  X
                  X
                  X
                
                
                  O
                  Sewage Treatment Plants
                  X
                  X
                  X
                  X
                
                
                  P
                  Primary Copper Smelters
                  X
                  X
                  X
                  X
                
                
                  Q
                  Primary Zinc Smelters
                  X
                  X
                  X
                  X
                
                
                  R
                  Primary Lead Smelters
                  X
                  X
                  X
                  X
                
                
                  S
                  Primary Aluminum Reduction Plants
                  X
                  X
                  X
                  X
                
                
                  
                  T
                  Phosphate Fertilizer Industry: Wet Process Phosphoric Acid Plants
                  X
                  X
                  X
                  X
                
                
                  U
                  Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                  X
                  X
                  X
                  X
                
                
                  V
                  Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                  X
                  X
                  X
                  X
                
                
                  W
                  Phosphate Fertilizer Industry: Triple Superphosphate Plants
                  X
                  X
                  X
                  X
                
                
                  X
                  Phosphate Fertilizer Industry: Granular Triple Superphosphate
                  X
                  X
                  X
                  X
                
                
                  Y
                  Coal Preparation Plants
                  X
                  X
                  X
                  X
                
                
                  Z
                  Ferroally Production Facilities
                  X
                  X
                  X
                  X
                
                
                  AA
                  Steel Plants: Electric Arc Furnaces
                  X
                  X
                  X
                  X
                
                
                  AAa
                  Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels in Steel Plants
                  X
                  X
                  X
                
                
                  BB
                  Kraft Pulp Mills
                  X
                  X
                  X
                
                
                  CC
                  Glass Manufacturing Plants
                  X
                  X
                  X
                
                
                  DD
                  Grain Elevators
                  X
                  X
                  X
                
                
                  EE
                  Surface Coating of Metal Furniture
                  X
                  X
                  X
                
                
                  GG
                  Stationary Gas Turbines
                  X
                  X
                  X
                
                
                  HH
                  Lime Plants
                  X
                  X
                  X
                
                
                  KK
                  Lead Acid Battery Manufacturing Plants
                  X
                  X
                
                
                  LL
                  Metallic Mineral Processing Plants
                  X
                  X
                  X
                
                
                  MM
                  Automobile and Light-Duty Truck Surface Coating Operations
                  X
                  X
                
                
                  NN
                  Phosphate Rock Plants
                  X
                  X
                
                
                  PP
                  Ammonium Sulfate Manufacturing Plants
                  X
                  X
                
                
                  QQ
                  Graphic Art Industry Publication Rotogravure Printing
                  X
                  X
                  X
                  X
                
                
                  RR
                  Pressure Sensitive Tape and Label Surface Coating Operations
                  X
                  X
                  X
                
                
                  SS
                  Industrial Surface Coating: Large Appliances
                  X
                  X
                  X
                
                
                  TT
                  Metal Coil Surface Coating
                  X
                  X
                  X
                
                
                  UU
                  Asphalt Processing and Asphalt Roofing Manufacture
                  X
                  X
                  X
                
                
                  VV
                  Equipment Leaks of Volatile Organic Compounds in Synthetic Organic Chemical Manufacturing Industry
                  X
                  
                  X
                
                
                  WW
                  Beverage Can Surface Coating Industry
                  X
                  X
                  X
                
                
                  XX
                  Bulk Gasoline Terminals
                  X
                  X
                  X
                
                
                  FFF
                  Flexible Vinyl and Urethane Coating and Printing
                  X
                  X
                  X
                
                
                  GGG
                  Equipment Leaks of VOC in Petroleum Refineries
                  X
                  
                  X
                
                
                  HHH
                  Synthetic Fiber Production Facilities
                  X
                  
                  X
                
                
                  JJJ
                  Petroleum Dry Clearners
                  X
                  X
                  X
                
                
                  KKK
                  Equipment Leaks of VOC from Onshore Natural Gas Processing Plants
                
                
                  LLL
                  Onshore Natural Gas Processing Plants; SO2 Emissions
                  
                  X
                
                
                  OOO
                  Nonmetallic Mineral Processing Plants
                  
                  X
                  X
                
                
                  PPP
                  Wool Fiberglass Insulation Manufacturing Plants
                  
                  X
                  X
                
              
              (33) State of New Mexico: New Mexico Environment Department, P.O. Box 5469, Santa Fe, New Mexico 87502-5469. Note: For a list of delegated standards for New Mexico (excluding Bernalillo County and Indian country), see paragraph (e)(1) of this section.
              (34) New York: New York State Department of Environmental Conservation, 50 Wolf Road Albany, New York 12233, attention: Division of Air Resources.
              (35) State of North Carolina: North Carolina Department of Environmental Quality, Division of Air Quality, 1641 Mail Service Center, Raleigh, North Carolina 27699-1641 or local agencies, Forsyth County Office of Environmental Assistance and Protection, 201 North Chestnut Street, Winston-Salem, North Carolina 27101-4120; Mecklenburg County Land Use and Environmental Services Agency, Air Quality, 2145 Suttle Avenue, Charlotte, North Carolina 28208; Western North Carolina Regional Air Quality Agency, 125 S. Lexington Ave., Suite 101, Asheville, North Carolina 28801-3661.

              (36) State of North Dakota, North Dakota Department of Environmental Quality, 918 East Divide Avenue, Bismarck, ND 58501-1947.
              
              
                Note:
                For a table listing Region VIII's NSPS delegation status, see paragraph (c) of this section.
              
              
              (37) State of Ohio:

              (i) Medina, Summit and Portage Counties; Director, Akron Regional Air Quality Management District, 146 South High Street, Room 904, Akron, OH 44308.
              
              (ii) Stark County; Director, Canton City Health Department, Air Pollution Control Division, 420 Market Avenue North, Canton, Ohio 44702-1544.
              (iii) Butler, Clermont, Hamilton, and Warren Counties; Director, Hamilton County Department of Environmental Services, 250 William Howard Taft Road, Cincinnati, Ohio 45219-2660.
              (iv) Cuyahoga County; Commissioner, Cleveland Department of Public Health, Division of Air Quality, 75 Erieview Plaza 2nd Floor, Cleveland, Ohio 44114.
              (v) Clark, Darke, Greene, Miami, Montgomery, and Preble Counties; Director, Regional Air Pollution Control Agency, 117 South Main Street, Dayton, Ohio 45422-1280.
              (vi) Lucas County and the City of Rossford (in Wood County); Director, City of Toledo, Division of Environmental Services, 348 South Erie Street, Toledo, OH 43604.
              (vii) Adams, Brown, Lawrence, and Scioto Counties; Portsmouth Local Air Agency, 605 Washington Street, Third Floor, Portsmouth, OH 45662.
              (viii) Allen, Ashland, Auglaize, Crawford, Defiance, Erie, Fulton, Hancock, Hardin, Henry, Huron, Marion, Mercer, Ottawa, Paulding, Putnam, Richland, Sandusky, Seneca, Van Wert Williams, Wood (Except City of Rossford), and Wyandot Counties; Ohio Environmental Protection Agency, Northwest District Office, Air Pollution Control, 347 North Dunbridge Road, Bowling Green, Ohio 43402.
              (ix) Ashtabula, Caroll, Colombiana, Holmes, Lorain, and Wayne Counties; Ohio Environmental Protection Agency, Northeast District Office, Air Pollution Unit, 2110 East Aurora Road, Twinsburg, OH 44087.
              (x) Athens, Belmont, Coshocton, Gallia, Guemsey, Harrison, Hocking, Jackson, Jefferson, Meigs, Monroe, Morgan, Muskingum, Noble, Perry, Pike, Ross, Tuscarawas, Vinton, and Washington Counties; Ohio Environmental Protection Agency, Southeast District Office, Air Pollution Unit, 2195 Front Street, Logan, OH 43138.
              (xi) Champaign, Clinton, Highland, Logan, and Shelby Counties; Ohio Environmental Protection Agency, Southwest District Office, Air Pollution Unit, 401 East Fifth Street, Dayton, Ohio 45402-2911.
              (xii) Delaware, Fairfield, Fayette, Franklin, Knox, Licking, Madison, Morrow, Pickaway, and Union Counties; Ohio Environmental Protection Agency, Central District Office, Air Pollution control, 50 West Town Street, Suite 700, Columbus, Ohio 43215.
              (xiii) Geauga and Lake Counties; Lake County General Health District, Air Pollution Control, 33 Mill Street, Painesville, OH 44077.
              (xiv) Mahoning and Trumbull Counties; Mahoning-Trumbull Air Pollution Control Agency, 345 Oak Hill Avenue, Suite 200, Youngstown, OH 44502.
              (38) State of Oklahoma, Oklahoma State Department of Health, Air Quality Service, P.O. Box 53551, Oklahoma City, OK 73152.
              (i) Oklahoma City and County: Director, Oklahoma City-County Health Department, 921 Northeast 23rd Street, Oklahoma City, OK 73105.
              (ii) Tulsa County: Tulsa City-County Health Department, 4616 East Fifteenth Street, Tulsa, OK 74112.

              (39) State of Oregon. (i) Oregon Department of Environmental Quality (ODEQ), 811 SW Sixth Avenue, Portland, OR 97204-1390, http://www.deq.state.or.us.
              

              (ii) Lane Regional Air Pollution Authority (LRAPA), 1010 Main Street, Springfield, Oregon 97477, http://www.lrapa.org.
              
              (40)(i) City of Philadelphia, Department of Public Health, Air Management Services, 321 University Avenue, Philadelphia, Pennsylvania 19104.
              (ii) Commonwealth of Pennsylvania, Department of Environmental Protection, Bureau of Air Quality Control, P.O. Box 8468, 400 Market Street, Harrisburg, Pennsylvania 17105.
              (iii) Allegheny County Health Department, Bureau of Environmental Quality, Division of Air Quality, 301 39th Street, Pittsburgh, Pennsylvania 15201.

              (41) State of Rhode Island, Rhode Island Department of Environmental Management, Office of Air Resources, 235 Promenade Street, Providence, RI 02908.
              
              (42) State of South Carolina: South Carolina Department of Health and Environmental Control, 2600 Bull Street, Columbia, South Carolina 29201.

              (43) State of South Dakota, Air Quality Program, Department of Environment and Natural Resources, Joe Foss Building, 523 East Capitol, Pierre, SD 57501-3181.
              
              
                Note:
                For a table listing Region VIII's NSPS delegation status, see paragragh (c) of this section.
              
              
              (44) State of Tennessee: Tennessee Department of Environment and Conservation, Division of Air Pollution Control, William R. Snodgrass Tennessee Tower, 312 Rosa L. Parks Avenue, 15th Floor, Nashville, Tennessee 37243, or local agencies, Knox County Air Quality Management—Department of Public Health, 140 Dameron Avenue, Knoxville, Tennessee 37917; Metro Public Health Department, Pollution Control Division, 2500 Charlotte Ave., Nashville, Tennessee 37209; Chattanooga-Hamilton County Air Pollution Control Bureau, 6125 Preservation Drive, Chattanooga, Tennessee 37416; Shelby County Health Department, Pollution Control Section, 814 Jefferson Avenue, Memphis, Tennessee 38105.
              (45) State of Texas, Texas Air Control Board, 6330 Highway 290 East, Austin, TX 78723.

              (46) State of Utah, Division of Air Quality, Department of Environmental Quality, P.O. Box 144820, Salt Lake City, UT 84114-4820.
              
              
                Note:
                For a table listing Region VIII's NSPS delegation status, see paragraph (c) of this section.
              
              
              (47) State of Vermont, Agency of Natural Resources, Department of Environmental Conservation, Air Quality and Climate Division, Davis 2, One National Life Drive, Montpelier, VT 05620-3802.
              (48) Commonwealth of Virginia, Department of Environmental Quality, 629 East Main Street, Richmond, Virginia 23219.
              (49) State of Washington. (i) Washington State Department of Ecology (Ecology), P.O. Box 47600, Olympia, WA 98504-7600, http://www.ecy.wa.gov/
              

              (ii) Benton Clean Air Authority (BCAA), 650 George Washington Way, Richland, WA 99352-4289, http://www.bcaa.net/
              

              (iii) Northwest Air Pollution Control Authority (NWAPA), 1600 South Second St., Mount Vernon, WA 98273-5202, http://www.nwair.org/
              

              (iv) Olympic Regional Clean Air Agency (ORCAA), 909 Sleater-Kinney Road S.E., Suite 1, Lacey, WA 98503-1128, http://www.orcaa.org/
              

              (v) Puget Sound Clean Air Agency (PSCAA), 110 Union Street, Suite 500, Seattle, WA 98101-2038, http://www.pscleanair.org/
              

              (vi) Spokane County Air Pollution Control Authority (SCAPCA), West 1101 College, Suite 403, Spokane, WA 99201, http://www.scapca.org/
              

              (vii) Southwest Clean Air Agency (SWCAA), 1308 NE. 134th St., Vancouver, WA 98685-2747, http://www.swcleanair.org/
              

              (viii) Yakima Regional Clean Air Authority (YRCAA), 6 South 2nd Street, Suite 1016, Yakima, WA 98901, http://co.yakima.wa.us/cleanair/default.htm
              
              (ix) The following table lists the delegation status of the New Source Performance Standards for the State of Washington. An “X” indicates the subpart has been delegated, subject to all the conditions and limitations set forth in Federal law and the letters granting delegation. Some authorities cannot be delegated and are retained by EPA. Refer to the letters granting delegation for a discussion of these retained authorities. The dates noted at the end of the table indicate the effective dates of Federal rules that have been delegated. Authority for implementing and enforcing any amendments made to these rules after these effective dates are not delegated.
              
                NSPS Subparts Delegated to Washington Air Agencies
                
                  Subpart 1
                  
                  Washington
                  Ecology 2
                  
                  BCAA 3
                  
                  NWAPA 4
                  
                  ORCAA 5
                  
                  PSCAA 6
                  
                  SCAPCA 7
                  
                  SWCAA 8
                  
                  YRCAA 9
                  
                
                
                  A General Provisions
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  
                  B Adoption and Submittal of State Plans for Designated Facilities
                
                
                  C Emission Guidelines and Compliance Times
                
                
                  Cb Large Municipal Waste Combustors that are Constructed on or before September 20, 1994 (Emission Guidelines and Compliance Times)
                
                
                  Cc Municipal Solid Waste Landfills (Emission Guidelines and Compliance Times)
                
                
                  Cd Sulfuric Acid Production Units (Emission Guidelines and Compliance Times)
                
                
                  Ce Hospital/Medical/Infectious Waste Incinerators (Emission Guidelines and Compliance Times)
                
                
                  D Fossil-Fuel-Fired Steam Generators for which Construction is Commenced after August 17, 1971
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Da Electric Utility Steam Generating Units for which Construction is Commenced after September 18, 1978
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Db Industrial-Commercial-Institutional Steam Generating Units
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Dc Small Industrial-Commercial-Institutional Steam Generating Units
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  E Incinerators
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Ea Municipal Waste Combustors for which Construction is Commenced after December 20, 1989 and on or before September 20, 1994
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Eb—Large Municipal Waste Combustors
                  
                  X
                  
                  X
                  X
                  X
                
                
                  Ec—Hospital/Medical/Infectious Waste Incinerators
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  F Portland Cement Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  G Nitric Acid Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  H Sulfuric Acid Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  I Hot Mix Asphalt Facilities
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  J Petroleum Refineries
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  K Storage Vessels for Petroleum Liquids for which Construction, Reconstruction, or Modification Commenced after June 11, 1973 and prior to May 19, 1978
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Ka Storage Vessels for Petroleum Liquids for which Construction, Reconstruction, or Modification Commenced after May 18, 1978 and prior to July 23, 1984
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  
                  Kb VOC Liquid Storage Vessels (including Petroleum Liquid Storage Vessels) for which Construction, Reconstruction, or Modification Commenced after July 23, 1984
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  L Secondary Lead Smelters
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  M Secondary Brass and Bronze Production Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  N Primary Emissions from Basic Oxygen Process Furnaces for which Construction is Commenced after June 11, 1973
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Na Secondary Emissions from Basic Oxygen Process Steel-making Facilities for which Construction is Commenced after January 20, 1983
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  O Sewage Treatment Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  P Primary Copper Smelters
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Q Primary Zinc Smelters
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  R Primary Lead Smelters
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  S Primary Aluminum Reduction Plants 10
                  
                  X
                
                
                  T Phosphate Fertilizer Industry: Wet Process Phosphoric Acid Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  U Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  V Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  W Phosphate Fertilizer Industry: Triple Superphosphate Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  X Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Y Coal Preparation Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  Z Ferroalloy Production Facilities
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  AA Steel Plants: Electric Arc Furnaces Constructed after October 21, 1974 and on or before August 17, 1983
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  AAa Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed after August 7, 1983
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  BB Kraft Pulp Mills 11
                  
                  X
                
                
                  CC Glass Manufacturing Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  DD Grain Elevators
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  EE Surface Coating of Metal Furniture
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  GG Stationary Gas Turbines
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  HH Lime Manufacturing Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  KK Lead-Acid Battery Manufacturing Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  
                  LL Metallic Mineral Processing Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  MM Automobile and Light Duty Truck Surface Coating Operations
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  NN Phosphate Rock Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  PP Ammonium Sulfate Manufacture
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  QQ Graphic Arts Industry: Publication Rotogravure Printing
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  RR Pressure Sensitive Tape and Label Surface Coating Standards
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  SS Industrial Surface Coating: Large Appliances
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  TT Metal Coil Surface Coating
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  UU Asphalt Processing and Asphalt Roof Manufacture
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  VV Equipment Leaks of VOC in Synthetic Organic Chemical Manufacturing Industry
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  WW Beverage Can Surface Coating Industry
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  XX Bulk Gasoline Terminals
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  AAA New Residential Wood Heaters
                
                
                  BBB Rubber Tire Manufacturing Industry
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  DDD VOC Emissions from Polymer Manufacturing Industry
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  FFF Flexible Vinyl and Urethane Coating and Printing
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  GGG Equipment Leaks of VOC in Petroleum Refineries
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  HHH Synthetic Fiber Production Facilities
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  III VOC Emissions from Synthetic Organic Chemical Manufacturing Industry Air Oxidation Unit Processes
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  JJJ Petroleum Dry Cleaners
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  KKK Equipment Leaks of VOC from Onshore Natural Gas Processing Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  LLL Onshore Natural Gas Processing: SO2 Emissions
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  NNN VOC Emissions from Synthetic Organic Chemical Manufacturing Industry Distillation Operations
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  OOO Nonmetallic Mineral Processing Plants
                  
                  
                  X
                  
                  X
                  
                  X
                
                
                  PPP Wool Fiberglass Insulation Manufacturing Plants
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  QQQ VOC Emissions from Petroleum Refinery Wastewater Systems
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  
                  RRR VOCs from Synthetic Organic Chemical Manufacturing Industry Reactor Processes
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  SSS Magnetic Tape Coating Facilities
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  TTT Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  UUU Calciners and Dryers in Mineral Industries
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  VVV Polymeric Coating of Supporting Substrates Facilities
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  WWW Municipal Solid Waste Landfills
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                  X
                
                
                  AAAA Small Municipal Waste Combustion Units for which Construction is Commenced after August 30, 1999 or for which Modification or Reconstruction is Commenced after June 6, 2001
                  X
                  X
                  
                  X
                  X
                  X
                  
                  X
                
                
                  BBBB Small Municipal Waste Combustion Units Constructed on or before August 30, 1999 (Emission Guidelines and Compliance Times)
                
                
                  CCCC Commercial and Industrial Solid Waste Incineration Units for which Construction is Commenced after November, 30, 1999 or for which Modification or Reconstruction is Commenced on or after June 1, 2001
                  X
                  X
                  
                  X
                  X
                  X
                  
                  X
                
                
                  DDDD Commercial and Industrial Solid Waste Incineration Units that Commenced Construction on or before November 30, 1999 (Emission Guidelines and Compliance Times)
                
                
                  1 Any authority within any subpart of this part that is not delegable, is not delegated. Please refer to Attachment B to the delegation letters for a listing of the NSPS authorities excluded from delegation.
                
                  2 Washington State Department of Ecology, for 40 CFR 60.17(h)(1), (h)(2), (h)(3) and 40 CFR part 60, subpart AAAA, as in effect on June 6, 2001; for 40 CFR part 60, subpart CCCC, as in effect on June 1, 2001; and for all other NSPS delegated, as in effect February 20, 2001.
                
                  3 Benton Clean Air Authority, for 40 CFR 60.17(h)(1), (h)(2), (h)(3) and 40 CFR part 60, subpart AAAA, as in effect on June 6, 2001; for 40 CFR part 60, subpart CCCC, as in effect on June 1, 2001; and for all other NSPS delegated, as in effect February 20, 2001.
                
                  4 Northwest Air Pollution Authority, for all NSPS delegated, as in effect on July 1, 2000.
                
                  5 Olympic Regional Clean Air Authority, for 40 CFR 60.17(h)(1), (h)(2), (h)(3) and 40 CFR part 60, subpart AAAA, as in effect on June 6, 2001; for 40 CFR part 60, subpart CCCC, as in effect on June 1, 2001; and for all other NSPS delegated, as in effect February 20, 2001.
                
                  6 Puget Sound Clean Air Authority, for all NSPS delegated, as in effect on July 1, 2002.
                
                  7 Spokane County Air Pollution Control Authority, for 40 CFR 60.17(h)(1), (h)(2), (h)(3) and 40 CFR part 60, subpart AAAA, as in effect on June 6, 2001; for 40 CFR part 60, subpart CCCC, as in effect on June 1, 2001; and for all other NSPS delegated, as in effect February 20, 2001.
                
                  8 Southwest Clean Air Agency, for all NSPS delegated, as in effect on July 1, 2000.
                
                  9 Yakima Regional Clean Air Authority, for 40 CFR 60.17(h)(1), (h)(2), (h)(3) and 40 CFR part 60, subpart AAAA, as in effect on June 6, 2001; for 40 CFR part 60, subpart CCCC, as in effect on June 1, 2001; and for all other NSPS delegated, as in effect February 20, 2001.
                
                  10 Subpart S of this part is not delegated to local agencies in Washington because the Washington State Department of Ecology retains sole authority to regulate Primary Aluminum Plants, pursuant to Washington Administrative Code 173-415-010.
                
                  11 Subpart BB of this part is not delegated to local agencies in Washington because the Washington State Department of Ecology retains sole authority to regulate Kraft and Sulfite Pulping Mills, pursuant to Washington State Administrative Code 173-405-012 and 173-410-012.
              
              
              (50) State of West Virginia, Department of Environmental Protection, Division of Air Quality, 601 57th Street, SE., Charleston, West Virginia 25304.
              (51) State of Wisconsin: Wisconsin Department of Natural Resouces, 101 South Webster St., P.O. Box 7921, Madison, Wisconsin 53707-7921.

              (52) State of Wyoming, Department of Environmental Quality, Air Quality Division, Herschler Building, 122 West 25th Street, Cheyenne, WY 82002.
              
              
                Note:
                For a table listing Region VIII's NSPS delegation status, see paragraph (c) of this section.
              
              

              (53) Territory of Guam: Guam Environmental Protection Agency, P.O. Box 22439 GMF, Barrigada, Guam 96921.
              
              
                Note:
                For tables listing the delegation status of agencies in Region IX, see paragraph (d) of this section.
              
              
              (54) Commonwealth of Puerto Rico: Commonwealth of Puerto Rico Environmental Quality Board, P.O. Box 11488, Santurce, PR 00910, Attention: Air Quality Area Director (see table under § 60.4(b)(FF)(1)).
              (55) U.S. Virgin Islands: U.S. Virgin Islands Department of Conservation and Cultural Affairs, P.O. Box 578, Charlotte Amalie, St. Thomas, VI 00801.

              (56) American Samoa: American Samoa Environmental Protection Agency, P.O. Box PPA, Pago Pago, American Samoa 96799.
              
              
                Note:
                For tables listing the delegation status of agencies in Region IX, see paragraph (d) of this section.
              
              

              (57) Commonwealth of the Northern Mariana Islands: CNMI Division of Environmental Quality, P.O. Box 501304, Saipan, MP 96950.
              
              
                Note:
                For tables listing the delegation status of agencies in Region IX, see paragraph (d) of this section.
              
              

              (c) The delegation status table for New Source Performance Standards for Region VIII can be found online at http://www2.epa.gov/region8/air-program.
              
              (d) The following tables list the specific part 60 standards that have been delegated unchanged to the air pollution control agencies in Region IX. The (X) symbol is used to indicate each standard that has been delegated. The following provisions of this subpart are not delegated: §§ 60.4(b), 60.8(b), 60.9, 60.11(b), 60.11(e), 60.13(a), 60.13(d)(2), 60.13(g), 60.13(i).
              (1) Arizona. The following table identifies delegations for Arizona:
              
                Table 3 to Paragraph (d)(1)—Delegation Status for New Source Performance Standards for Arizona
                
                   
                  Subpart
                  Air pollution control agency
                  ArizonaDEQ
                  
                  MaricopaCounty
                  
                  PimaCounty
                  
                  PinalCounty
                  
                
                
                  A
                  General Provisions
                  X
                  X
                  X
                  X
                
                
                  D
                  Fossil-Fuel Fired Steam Generators Constructed After August 17, 1971
                  X
                  X
                  X
                  X
                
                
                  Da
                  Electric Utility Steam Generating Units Constructed After September 18, 1978
                  X
                  X
                  X
                  X
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units
                  X
                  X
                  X
                  X
                
                
                  Dc
                  Small Industrial-Commercial-Institutional Steam Generating Units
                  X
                  X
                  X
                  X
                
                
                  E
                  Incinerators
                  X
                  X
                  X
                  X
                
                
                  Ea
                  Municipal Waste Combustors Constructed After December 20, 1989 and On or Before September 20, 1994
                  X
                  X
                  X
                  X
                
                
                  Eb
                  Large Municipal Waste Combustors Constructed After September 20, 1994
                  X
                  X
                  X
                
                
                  Ec
                  Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996
                  X
                  X
                  X
                
                
                  F
                  Portland Cement Plants
                  X
                  
                  X
                  X
                
                
                  G
                  Nitric Acid Plants
                  X
                  X
                  X
                  X
                
                
                  Ga
                  Nitric Acid Plants For Which Construction, Reconstruction or Modification Commenced After October 14, 2011
                  
                  X
                  X
                
                
                  H
                  Sulfuric Acid Plant
                  X
                  X
                  X
                  X
                
                
                  I
                  Hot Mix Asphalt Facilities
                  X
                  X
                  X
                  X
                
                
                  J
                  Petroleum Refineries
                  X
                  
                  X
                  X
                
                
                  Ja
                  Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After May 14, 2007
                  
                  
                  X
                
                
                  
                  K
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
                  X
                  X
                  X
                  X
                
                
                  Ka
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After May 18, 1978, and Prior to July 23, 1984
                  X
                  X
                  X
                  X
                
                
                  Kb
                  Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced After July 23, 1984
                  X
                  X
                  X
                  X
                
                
                  L
                  Secondary Lead Smelters
                  X
                  
                  X
                  X
                
                
                  M
                  Secondary Brass and Bronze Production Plants
                  X
                  X
                  X
                  X
                
                
                  N
                  Primary Emissions from Basic Oxygen Process Furnaces for Which Construction is Commenced After June 11, 1973
                  X
                  X
                  X
                  X
                
                
                  Na
                  Secondary Emissions from Basic Oxygen Process Steelmaking Facilities for Which Construction is Commenced After January 20, 1983
                  X
                  X
                  X
                  X
                
                
                  O
                  Sewage Treatment Plants
                  X
                  X
                  X
                  X
                
                
                  P
                  Primary Copper Smelters
                  X
                  
                  X
                  X
                
                
                  Q
                  Primary Zinc Smelters
                  X
                  
                  X
                  X
                
                
                  R
                  Primary Lead Smelters
                  X
                  
                  X
                  X
                
                
                  S
                  Primary Aluminum Reduction Plants
                  X
                  X
                  X
                  X
                
                
                  T
                  Phosphate Fertilizer Industry: Wet Process Phosphoric Acid Plants
                  X
                  X
                  X
                  X
                
                
                  U
                  Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                  X
                  X
                  X
                  X
                
                
                  V
                  Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                  X
                  X
                  X
                  X
                
                
                  W
                  Phosphate Fertilizer Industry: Triple Superphosphate Plants
                  X
                  X
                  X
                  X
                
                
                  X
                  Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
                  X
                  X
                  X
                  X
                
                
                  Y
                  Coal Preparation and Processing Plants
                  X
                  X
                  X
                  X
                
                
                  Z
                  Ferroalloy Production Facilities
                  X
                  X
                  X
                  X
                
                
                  AA
                  Steel Plants: Electric Arc Furnaces Constructed After October 21, 1974 and On or Before August 17, 1983
                  X
                  X
                  X
                  X
                
                
                  AAa
                  Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed After August 7, 1983
                  X
                  X
                  X
                  X
                
                
                  BB
                  Kraft Pulp Mills
                  X
                  X
                  X
                  X
                
                
                  BBa
                  Kraft Pulp Mill Sources for which Construction, Reconstruction or Modification Commenced after May 23, 2013
                  
                  X
                  X
                
                
                  CC
                  Glass Manufacturing Plants
                  X
                  X
                  X
                  X
                
                
                  DD
                  Grain Elevators
                  X
                  X
                  X
                  X
                
                
                  EE
                  Surface Coating of Metal Furniture
                  X
                  X
                  X
                  X
                
                
                  FF
                  (Reserved)
                
                
                  GG
                  Stationary Gas Turbines
                  X
                  X
                  X
                  X
                
                
                  HH
                  Lime Manufacturing Plants
                  X
                  X
                  X
                  X
                
                
                  KK
                  Lead-Acid Battery Manufacturing Plants
                  X
                  X
                  X
                  X
                
                
                  LL
                  Metallic Mineral Processing Plants
                  X
                  X
                  X
                  X
                
                
                  MM
                  Automobile and Light Duty Trucks Surface Coating Operations
                  X
                  X
                  X
                  X
                
                
                  NN
                  Phosphate Rock Plants
                  X
                  X
                  X
                  X
                
                
                  PP
                  Ammonium Sulfate Manufacture
                  X
                  X
                  X
                  X
                
                
                  QQ
                  Graphic Arts Industry: Publication Rotogravure Printing
                  X
                  X
                  X
                  X
                
                
                  RR
                  Pressure Sensitive Tape and Label Surface Coating Operations
                  X
                  X
                  X
                  X
                
                
                  SS
                  Industrial Surface Coating: Large Appliances
                  X
                  X
                  X
                  X
                
                
                  TT
                  Metal Coil Surface Coating
                  X
                  X
                  X
                  X
                
                
                  UU
                  Asphalt Processing and Asphalt Roofing Manufacture
                  X
                  X
                  X
                  X
                
                
                  VV
                  Equipment Leaks of VOC in the Synthetic Organic Industry Chemicals Manufacturing
                  X
                  X
                  X
                  X
                
                
                  VVa
                  Equipment Leaks of VOC in the Synthetic Organic Industry for Which Construction, Reconstruction, or Chemicals Manufacturing Modification Commenced After November 7, 2006
                  X
                  X
                  X
                
                
                  WW
                  Beverage Can Surface Coating Industry
                  X
                  X
                  X
                  X
                
                
                  XX
                  Bulk Gasoline Terminals
                  X
                  X
                  X
                  X
                
                
                  AAA
                  New Residential Wood Heaters
                  X
                  X
                  X
                  X
                
                
                  BBB
                  Rubber Tire Manufacturing Industry
                  X
                  X
                  X
                  X
                
                
                  CCC
                  (Reserved)
                
                
                  DDD
                  Volatile Organic Compounds (VOC) Emissions from the Polymer Manufacturing Industry
                  X
                  X
                  X
                  X
                
                
                  EEE
                  (Reserved)
                
                
                  FFF
                  Flexible Vinyl and Urethane Coating and Printing
                  X
                  X
                  X
                  X
                
                
                  GGG
                  Equipment Leaks of VOC in Petroleum Refineries
                  X
                  
                  X
                  X
                
                
                  
                  GGGa
                  Equipment Leaks of VOC in Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
                  X
                  
                  X
                
                
                  HHH
                  Synthetic Fiber Production Facilities
                  X
                  X
                  X
                  X
                
                
                  III
                  Volatile Organic Compound (VOC) Emissions From the Synthetic Organic Chemical Manufacturing Industry (SOCMI) Air Oxidation Unit Processes
                  X
                  X
                  X
                  X
                
                
                  JJJ
                  Petroleum Dry Cleaners
                  X
                  X
                  X
                  X
                
                
                  KKK
                  Equipment Leaks of VOC From Onshore Natural Gas Processing Plants
                  X
                  X
                  X
                  X
                
                
                  LLL
                  Onshore Natural Gas Processing: SO2 Emissions
                  X
                  X
                  X
                  X
                
                
                  MMM
                  (Reserved)
                
                
                  NNN
                  Volatile Organic Compound (VOC) Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation Operations
                  X
                  X
                  X
                  X
                
                
                  OOO
                  Nonmetallic Mineral Processing Plants
                  X
                  X
                  X
                  X
                
                
                  PPP
                  Wool Fiberglass Insulation Manufacturing Plants
                  X
                  X
                  X
                  X
                
                
                  QQQ
                  VOC Emissions From Petroleum Refinery Wastewater Systems
                  X
                  
                  X
                  X
                
                
                  RRR
                  Volatile Organic Compound Emissions from Synthetic Organic Chemical Manufacturing Industry (SOCMI) Reactor Processes
                  X
                  X
                
                
                  SSS
                  Magnetic Tape Coating Facilities
                  X
                  X
                  X
                  X
                
                
                  TTT
                  Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
                  X
                  X
                  X
                  X
                
                
                  UUU
                  Calciners and Dryers in Mineral Industries
                  X
                  X
                  X
                
                
                  VVV
                  Polymeric Coating of Supporting Substrates Facilities
                  X
                  X
                  X
                  X
                
                
                  WWW
                  Municipal Solid Waste Landfills
                  X
                  X
                  X
                
                
                  XXX
                  Municipal Solid Waste Landfills that Commenced Construction, Reconstruction, or Modification After July 17, 2014
                  
                  X
                
                
                  AAAA
                  Small Municipal Waste Combustion Units for Which Construction is Commenced After August 30, 1999 or for Which Modification or Reconstruction is Commended After June 6, 2001
                  X
                  X
                  X
                
                
                  CCCC
                  Commercial and Industrial Solid Waste Incineration Units for Which Construction Is Commenced After November 30, 1999 or for Which Modification or Reconstruction Is Commenced on or After June 1, 2001
                  X
                  X
                  X
                
                
                  EEEE
                  Other Solid Waste Incineration Units for Which Construction is Commenced After December 9, 2004, or for Which Modification or Reconstruction is Commenced on or After June 16, 2006
                  X
                  X
                  X
                
                
                  GGGG
                  (Reserved)
                
                
                  HHHH
                  (Reserved)
                
                
                  IIII
                  Stationary Compression Ignition Internal Combustion Engines
                  X
                  X
                  X
                
                
                  JJJJ
                  Stationary Spark Ignition Internal Combustion Engines
                  
                  X
                  X
                
                
                  KKKK
                  Stationary Combustion Turbines
                  X
                  X
                  X
                
                
                  LLLL
                  New Sewage Sludge Incineration Units
                  
                  
                  X
                
                
                  MMMM
                  Emissions Guidelines and Compliance Times for Existing Sewage Sludge Incineration Units
                  X
                  
                
                
                  OOOO
                  Crude Oil and Natural Gas Production, Transmission, and Distribution
                  
                  X
                  X
                
                
                  OOOOa
                  Standards of Performance for Crude Oil and Natural Gas Facilities for Which Construction, Modification or Reconstruction Commenced After September 18, 2015
                  
                  X
                
                
                  QQQQ
                  Standards of Performance for New Residential Hydronic Heaters and Forced-Air Furnaces
                  
                  X
                  X
                
                
                  TTTT
                  Standards of Performance for Greenhouse Gas Emissions for Electric Generating Units
                  
                  X
                
              
              (2) California. The following tables identify delegations for each of the local air pollution control agencies of California.

              (i) Delegations for Amador County Air Pollution Control District, Antelope Valley Air Quality Management District, Bay Area Air Quality Management District, and Butte County Air Quality Management District are shown in the following table:
              
              
                Delegation Status for New Source Performance Standards for Amador County APCD, Antelope Valley AQMD, Bay Area AQMD, and Butte County AQMD
                
                   
                  Subpart
                  Air pollution control agency
                  AmadorCounty APCD
                  
                  AntelopeValley AQMD
                  
                  Bay Area AQMD
                  Butte County AQMD
                
                
                  A
                  General Provisions
                  
                  X
                
                
                  D
                  Fossil-Fuel Fired Steam Generators Constructed After August 17, 1971
                  
                  X
                  X
                
                
                  Da
                  Electric Utility Steam Generating Units Constructed After September 18, 1978
                  
                  X
                  X
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units
                  
                  X
                  X
                
                
                  Dc
                  Small Industrial-Commercial-Institutional Steam Generating Units
                  
                  X
                  X
                
                
                  E
                  Incinerators
                  
                  X
                  X
                
                
                  Ea
                  Municipal Waste Combustors Constructed After December 20, 1989 and On or Before September 20, 1994
                  
                  X
                  X
                
                
                  Eb
                  Large Municipal Waste Combustors Constructed After September 20, 1994
                  
                  X
                
                
                  Ec
                  Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996
                  
                  X
                
                
                  F
                  Portland Cement Plants
                  
                  X
                  X
                
                
                  G
                  Nitric Acid Plants
                  
                  X
                  X
                
                
                  Ga
                  Nitric Acid Plants For Which Construction, Reconstruction or Modification Commenced After October 14, 2011
                  
                
                
                  H
                  Sulfuric Acid Plant
                  
                  X
                  X
                
                
                  I
                  Hot Mix Asphalt Facilities
                  
                  X
                  X
                
                
                  J
                  Petroleum Refineries
                  
                  X
                  X
                
                
                  Ja
                  Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After May 14, 2007
                  
                  X
                
                
                  K
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
                  
                  X
                  X
                
                
                  Ka
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After May 18, 1978, and Prior to July 23, 1984
                  
                  X
                  X
                
                
                  Kb
                  Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced After July 23, 1984
                  
                  X
                  X
                
                
                  L
                  Secondary Lead Smelters
                  
                  X
                  X
                
                
                  M
                  Secondary Brass and Bronze Production Plants
                  
                  X
                  X
                
                
                  N
                  Primary Emissions from Basic Oxygen Process Furnaces for Which Construction is Commenced After June 11, 1973
                  
                  X
                  X
                
                
                  Na
                  Secondary Emissions from Basic Oxygen Process Steelmaking Facilities for Which Construction is Commenced After January 20, 1983
                  
                  X
                  X
                
                
                  O
                  Sewage Treatment Plants
                  
                  X
                  X
                
                
                  P
                  Primary Copper Smelters
                  
                  X
                  X
                
                
                  Q
                  Primary Zinc Smelters
                  
                  X
                  X
                
                
                  R
                  Primary Lead Smelters
                  
                  X
                  X
                
                
                  S
                  Primary Aluminum Reduction Plants
                  
                  X
                  X
                
                
                  T
                  Phosphate Fertilizer Industry: Wet Process Phosphoric Acid Plants
                  
                  X
                
                
                  U
                  Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                  
                  X
                  X
                
                
                  V
                  Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                  
                  X
                  X
                
                
                  W
                  Phosphate Fertilizer Industry: Triple Superphosphate Plants
                  
                  X
                  X
                
                
                  X
                  Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
                  
                  X
                  X
                
                
                  Y
                  Coal Preparation and Processing Plants
                  
                  X
                  X
                
                
                  Z
                  Ferroalloy Production Facilities
                  
                  X
                  X
                
                
                  AA
                  Steel Plants: Electric Arc Furnaces Constructed After October 21, 1974 and On or Before August 17, 1983
                  
                  X
                  X
                
                
                  AAa
                  Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed After August 7, 1983
                  
                  X
                  X
                
                
                  BB
                  Kraft Pulp Mills
                  
                  X
                  X
                
                
                  CC
                  Glass Manufacturing Plants
                  
                  X
                  X
                
                
                  DD
                  Grain Elevators
                  
                  X
                  X
                
                
                  EE
                  Surface Coating of Metal Furniture
                  
                  X
                  X
                
                
                  FF
                  (Reserved)
                  
                
                
                  GG
                  Stationary Gas Turbines
                  
                  X
                  X
                
                
                  HH
                  Lime Manufacturing Plants
                  
                  X
                  X
                
                
                  KK
                  Lead-Acid Battery Manufacturing Plants
                  
                  X
                  X
                
                
                  LL
                  Metallic Mineral Processing Plants
                  
                  X
                  X
                
                
                  MM
                  Automobile and Light Duty Trucks Surface Coating Operations
                  
                  X
                  X
                
                
                  NN
                  Phosphate Rock Plants
                  
                  X
                  X
                
                
                  
                  PP
                  Ammonium Sulfate Manufacture
                  
                  X
                  X
                
                
                  QQ
                  Graphic Arts Industry: Publication Rotogravure Printing
                  
                  X
                  X
                
                
                  RR
                  Pressure Sensitive Tape and Label Surface Coating Operations
                  
                  X
                  X
                
                
                  SS
                  Industrial Surface Coating: Large Appliances
                  
                  X
                  X
                
                
                  TT
                  Metal Coil Surface Coating
                  
                  X
                  X
                
                
                  UU
                  Asphalt Processing and Asphalt Roofing Manufacture
                  
                  X
                  X
                
                
                  VV
                  Equipment Leaks of VOC in the Synthetic Organic Industry Chemicals Manufacturing
                  
                  X
                  X
                
                
                  VVa
                  Equipment Leaks of VOC in the Synthetic Organic Industry for Which Construction, Reconstruction, or Chemicals Manufacturing Modification Commenced After November 7, 2006
                  
                  X
                
                
                  WW
                  Beverage Can Surface Coating Industry
                  
                  X
                  X
                
                
                  XX
                  Bulk Gasoline Terminals
                  
                
                
                  AAA
                  New Residential Wood Heaters
                  
                  X
                  X
                
                
                  BBB
                  Rubber Tire Manufacturing Industry
                  
                  X
                  X
                
                
                  CCC
                  (Reserved)
                  
                
                
                  DDD
                  Volatile Organic Compounds (VOC) Emissions from the Polymer Manufacturing Industry
                  
                  X
                  X
                
                
                  EEE
                  (Reserved)
                  
                
                
                  FFF
                  Flexible Vinyl and Urethane Coating and Printing
                  
                  X
                  X
                
                
                  GGG
                  Equipment Leaks of VOC in Petroleum Refineries
                  
                  X
                  X
                
                
                  GGGa
                  Equipment Leaks of VOC in Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
                  
                  X
                
                
                  HHH
                  Synthetic Fiber Production Facilities
                  
                  X
                  X
                
                
                  III
                  Volatile Organic Compound (VOC) Emissions From the Synthetic Organic Chemical Manufacturing Industry (SOCMI) Air Oxidation Unit Processes
                  
                  X
                
                
                  JJJ
                  Petroleum Dry Cleaners
                  
                  X
                  X
                
                
                  KKK
                  Equipment Leaks of VOC From Onshore Natural Gas Processing Plants
                  
                  X
                  X
                
                
                  LLL
                  Onshore Natural Gas Processing: SO2 Emissions
                  
                  X
                
                
                  MMM
                  (Reserved)
                  
                
                
                  NNN
                  Volatile Organic Compound (VOC) Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation Operations
                  
                  X
                  X
                
                
                  OOO
                  Nonmetallic Mineral Processing Plants
                  
                  X
                  X
                
                
                  PPP
                  Wool Fiberglass Insulation Manufacturing Plants
                  
                  X
                  X
                
                
                  QQQ
                  VOC Emissions From Petroleum Refinery Wastewater Systems
                  
                  X
                
                
                  RRR
                  Volatile Organic Compound Emissions from Synthetic Organic Chemical Manufacturing Industry (SOCMI) Reactor Processes
                  
                  X
                
                
                  SSS
                  Magnetic Tape Coating Facilities
                  
                  X
                  X
                
                
                  TTT
                  Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
                  
                  X
                  X
                
                
                  UUU
                  Calciners and Dryers in Mineral Industries
                  
                  X
                  X
                
                
                  VVV
                  Polymeric Coating of Supporting Substrates Facilities
                  
                  X
                  X
                
                
                  WWW
                  Municipal Solid Waste Landfills
                  
                  X
                
                
                  AAAA
                  Small Municipal Waste Combustion Units for Which Construction is Commenced After August 30, 1999 or for Which Modification or Reconstruction is Commended After June 6, 2001
                  
                  X
                
                
                  CCCC
                  Commercial and Industrial Solid Waste Incineration Units for Which Construction Is Commenced After November 30, 1999 or for Which Modification or Reconstruction Is Commenced on or After June 1, 2001
                  
                  X
                
                
                  EEEE
                  Other Solid Waste Incineration Units for Which Construction is Commenced After December 9, 2004, or for Which Modification or Reconstruction is Commenced on or After June 16, 2006
                  
                  X
                
                
                  GGGG
                  (Reserved)
                  
                
                
                  HHHH
                  (Reserved)
                  
                
                
                  IIII
                  Stationary Compression Ignition Internal Combustion Engines
                  
                  X
                
                
                  JJJJ
                  Stationary Spark Ignition Internal Combustion Engines
                  
                  X
                
                
                  KKKK
                  Stationary Combustion Turbines
                  
                  X
                
                
                  LLLL
                  New Sewage Sludge Incineration Units
                  
                
                
                  OOOO
                  Crude Oil and Natural Gas Production, Transmission, and Distribution
                  
                
              
              
              (ii) [Reserved]
              (iii) Delegations for Glenn County Air Pollution Control District, Great Basin Unified Air Pollution Control District, Imperial County Air Pollution Control District, and Kern County Air Pollution Control District are shown in the following table:
              
                Delegation Status for New Source Performance Standards for Glenn County APCD, Great Basin Unified APCD, Imperial County APCD, and Kern County APCD
                
                   
                  Subpart
                  Air pollution control agency
                  GlennCounty APCD
                  
                  Great Basin Unified APCD
                  Imperial County APCD
                  Kern County APCD
                
                
                  A
                  General Provisions
                  
                  X
                  
                  X
                
                
                  D
                  Fossil-Fuel Fired Steam Generators Constructed After August 17, 1971
                  
                  X
                  
                  X
                
                
                  Da
                  Electric Utility Steam Generating Units Constructed After September 18, 1978
                  
                  X
                  
                  X
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units
                  
                  X
                  
                  X
                
                
                  Dc
                  Small Industrial Steam Generating Units
                  
                  X
                  
                  X
                
                
                  E
                  Incinerators
                  
                  X
                  
                  X
                
                
                  Ea
                  Municipal Waste Combustors Constructed After December 20, 1989 and On or Before September 20, 1994
                  
                  X
                
                
                  Eb
                  Municipal Waste Combustors Constructed After September 20, 1994
                
                
                  Ec
                  Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996
                
                
                  F
                  Portland Cement Plants
                  
                  X
                  
                  X
                
                
                  G
                  Nitric Acid Plants
                  
                  X
                  
                  X
                
                
                  H
                  Sulfuric Acid Plants
                  
                  X
                
                
                  I
                  Hot Mix Asphalt Facilities
                  
                  X
                  
                  X
                
                
                  J
                  Petroleum Refineries
                  
                  X
                  
                  X
                
                
                  K
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
                  
                  X
                  
                  X
                
                
                  Ka
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After May 18, 1978, and Prior to July 23, 1984
                  
                  X
                  
                  X
                
                
                  Kb
                  Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced After July 23, 1984
                  
                  X
                  
                  X
                
                
                  L
                  Secondary Lead Smelters
                  
                  X
                  
                  X
                
                
                  M
                  Secondary Brass and Bronze Production Plants
                  
                  X
                  
                  X
                
                
                  N
                  Primary Emissions from Basic Oxygen Process Furnaces for Which Construction is Commenced After June 11, 1973
                  
                  X
                  
                  X
                
                
                  Na
                  Secondary Emissions from Basic Oxygen Process Steelmaking Facilities for Which Construction is Commenced After January 20, 1983
                  
                  X
                  
                  X
                
                
                  O
                  Sewage Treatment Plants
                  
                  X
                  
                  X
                
                
                  P
                  Primary Copper Smelters
                  
                  X
                  
                  X
                
                
                  Q
                  Primary Zinc Smelters
                  
                  X
                  
                  X
                
                
                  R
                  Primary Lead Smelters
                  
                  X
                  
                  X
                
                
                  S
                  Primary Aluminum Reduction Plants
                  
                  X
                  
                  X
                
                
                  T
                  Phosphate Fertilizer Industry: Wet Process Phosphoric Acid Plants
                  
                  X
                  
                  X
                
                
                  U
                  Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                  
                  X
                  
                  X
                
                
                  V
                  Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                  
                  X
                  
                  X
                
                
                  W
                  Phosphate Fertilizer Industry: Triple Superphosphate Plants
                  
                  X
                  
                  X
                
                
                  X
                  Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
                  
                  X
                  
                  X
                
                
                  Y
                  Coal Preparation Plants
                  
                  X
                  
                  X
                
                
                  Z
                  Ferroalloy Production Facilities
                  
                  X
                  
                  X
                
                
                  AA
                  Steel Plants: Electric Arc Furnaces Constructed After October 21, 1974 and On or Before August 17, 1983
                  
                  X
                  
                  X
                
                
                  AAa
                  Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed After August 7, 1983
                  
                  X
                  
                  X
                
                
                  BB
                  Kraft pulp Mills
                  
                  X
                  
                  X
                
                
                  CC
                  Glass Manufacturing Plants
                  
                  X
                  
                  X
                
                
                  DD
                  Grain Elevators
                  
                  X
                  
                  X
                
                
                  EE
                  Surface Coating of Metal Furniture
                  
                  X
                  
                  X
                
                
                  FF
                  (Reserved)
                
                
                  GG
                  Stationary Gas Turbines
                  
                  X
                  
                  X
                
                
                  HH
                  Lime Manufacturing Plants
                  
                  X
                  
                  X
                
                
                  KK
                  Lead-Acid Battery Manufacturing Plants
                  
                  X
                  
                  X
                
                
                  LL
                  Metallic Mineral Processing Plants
                  
                  X
                  
                  X
                
                
                  
                  MM
                  Automobile and Light Duty Trucks Surface Coating Operations
                  
                  X
                  
                  X
                
                
                  NN
                  Phosphate Rock Plants
                  
                  X
                  
                  X
                
                
                  PP
                  Ammonium Sulfate Manufacture
                  
                  X
                  
                  X
                
                
                  QQ
                  Graphic Arts Industry: Publication Rotogravure Printing
                  
                  X
                  
                  X
                
                
                  RR
                  Pressure Sensitive Tape and Label Surface Coating Operations
                  
                  X
                  
                  X
                
                
                  SS
                  Industrial Surface Coating: Large Appliances
                  
                  X
                  
                  X
                
                
                  TT
                  Metal Coil Surface Coating
                  
                  X
                  
                  X
                
                
                  UU
                  Asphalt Processing and Asphalt Roofing Manufacture
                  
                  X
                  
                  X
                
                
                  VV
                  Equipment Leaks of VOC in the Synthetic Organic Chemicals Manufacturing Industry
                  
                  X
                  
                  X
                
                
                  WW
                  Beverage Can Surface Coating Industry
                  
                  X
                  
                  X
                
                
                  XX
                  Bulk Gasoline Terminals
                
                
                  AAA
                  New Residential Wool Heaters
                  
                  X
                  
                  X
                
                
                  BBB
                  Rubber Tire Manufacturing Industry
                  
                  X
                  
                  X
                
                
                  CCC
                  (Reserved)
                
                
                  DDD
                  Volatile Organic Compounds (VOC) Emissions from the Polymer Manufacturing Industry
                  
                  X
                  
                  X
                
                
                  EEE
                  (Reserved)
                
                
                  FFF
                  Flexible Vinyl and Urethane Coating and Printing
                  
                  X
                  
                  X
                
                
                  GGG
                  Equipment Leaks of VOC in Petroleum Refineries
                  
                  X
                  
                  X
                
                
                  HHH
                  Synthetic Fiber Production Facilities
                  
                  X
                  
                  X
                
                
                  III
                  Volatile Organic Compound (VOC) Emissions From the Synthetic Organic Chemical Manufacturing Industry (SOCMI) Air Oxidation Unit Processes
                  
                  X
                  
                  X
                
                
                  JJJ
                  Petroleum Dry Cleaners
                  
                  X
                  
                  X
                
                
                  KKK
                  Equipment Leaks of VOC From Onshore Natural Gas Processing Plants
                  
                  X
                  
                  X
                
                
                  LLL
                  Onshore Natural Gas Processing: SO2 Emissions
                  
                  
                  
                  X
                
                
                  MMM
                  (Reserved)
                  
                  
                  
                
                
                  NNN
                  Volatile Organic Compound (VOC) Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation Operations
                  
                  X
                  
                  X
                
                
                  OOO
                  Nonmetallic Mineral Processing Plants
                  
                  X
                  
                  X
                
                
                  PPP
                  Wool Fiberglass Insulation Manufacturing Plants
                  
                  X
                  
                  X
                
                
                  QQQ
                  VOC Emissions From Petroleum Refinery Wastewater Systems
                  
                  X
                  
                  X
                
                
                  RRR
                  Volatile Organic Compound Emissions from Synthetic Organic Chemical Manufacturing Industry (SOCMI) Reactor Processes
                  
                  
                  
                  X
                
                
                  SSS
                  Magnetic Tape Coating Facilities
                  
                  X
                  
                  X
                
                
                  TTT
                  Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
                  
                  X
                  X
                  
                
                
                  UUU
                  Calciners and Dryers in Mineral Industries
                  
                  X
                  
                  X
                
                
                  VVV
                  Polymeric Coating of Supporting Substrates Facilities
                  
                  X
                  
                  X
                
                
                  WWW
                  Municipal Solid Waste Landfills
                  
                  
                  
                  X
                
              
              (iv) Delegations for Lake County Air Quality Management District, Lassen County Air Pollution Control District, Mariposa County Air Pollution Control District, and Mendocino County Air Pollution Control District are shown in the following table:
              
                Delegation Status for New Source Performance Standards for Lake County Air Quality Management District, Lassen County Air Pollution Control District, Mariposa County Air Pollution Control District, and Mendocino County Air Pollution Control District
                
                   
                  Subpart
                  Air pollution control agency
                  Lake County AQMD
                  Lassen County APCD
                  Mariposa County AQMD
                  Mendocino County AQMD
                
                
                  A
                  General Provisions
                  X
                  
                  
                  X
                
                
                  D
                  Fossil-Fuel Fired Steam Generators Constructed After August 17, 1971
                  X
                  
                  
                  X
                
                
                  
                  Da
                  Electric Utility Steam Generating Units Constructed After September 18, 1978
                  X
                  
                  
                  X
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units
                  X
                
                
                  Dc
                  Small Industrial Steam Generating Units
                  X
                  
                  
                  X
                
                
                  E
                  Incinerators
                  X
                  
                  
                  X
                
                
                  Ea
                  Municipal Waste Combustors Constructed After December 20, 1989 and On or Before September 20, 1994
                  X
                  
                  
                  X
                
                
                  Eb
                  Municipal Waste Combustors Constructed After September 20, 1994
                
                
                  Ec
                  Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996
                
                
                  F
                  Portland Cement Plants
                  X
                  
                  
                  X
                
                
                  G
                  Nitric Acid Plants
                  X
                  
                  
                  X
                
                
                  H
                  Sulfuric Acid Plants
                  X
                  
                  
                  X
                
                
                  I
                  Hot Mix Asphalt Facilities
                  X
                  
                  
                  X
                
                
                  J
                  Petroleum Refineries
                  X
                  
                  
                  X
                
                
                  K
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
                  X
                  
                  
                  X
                
                
                  Ka
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After May 18, 1978, and Prior to July 23, 1984
                  X
                  
                  
                  X
                
                
                  Kb
                  Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced After July 23, 1984
                  X
                  
                  
                  X
                
                
                  L
                  Secondary Lead Smelters
                  X
                  
                  
                  X
                
                
                  M
                  Secondary Brass and Bronze Production Plants
                  X
                  
                  
                  X
                
                
                  N
                  Primary Emissions from Basic Oxygen Process Furnaces for Which Construction is Commenced After June 11, 1973
                  X
                  
                  
                  X
                
                
                  Na
                  Secondary Emissions from Basic Oxygen Process Steelmaking Facilities for Which Construction is Commenced After January 20, 1983
                  X
                  
                  
                  X
                
                
                  O
                  Sewage Treatment Plants
                  X
                  
                  
                  X
                
                
                  P
                  Primary Copper Smelters
                  X
                  
                  
                  X
                
                
                  Q
                  Primary Zinc Smelters
                  X
                  
                  
                  X
                
                
                  R
                  Primary Lead Smelters
                  X
                  
                  
                  X
                
                
                  S
                  Primary Aluminum Reduction Plants
                  X
                  
                  
                  X
                
                
                  T
                  Phosphate Fertilizer Industry: Wet Process Phosphoric Acid Plants
                  X
                  
                  
                  X
                
                
                  U
                  Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                  X
                  
                  
                  X
                
                
                  V
                  Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                  X
                  
                  
                  X
                
                
                  W
                  Phosphate Fertilizer Industry: Triple Superphosphate Plants
                  X
                  
                  
                  X
                
                
                  X
                  Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
                  X
                  
                  
                  X
                
                
                  Y
                  Coal Preparation Plants
                  X
                  
                  
                  X
                
                
                  Z
                  Ferroalloy Production Facilities
                  X
                  
                  
                  X
                
                
                  AA
                  Steel Plants: Electric Arc Furnaces Constructed After October 21, 1974 and On or Before August 17, 1983
                  X
                  
                  
                  X
                
                
                  AAa
                  Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed After August 7, 1983
                  X
                  
                  
                  X
                
                
                  BB
                  Kraft Pulp Mills
                  X
                  
                  
                  X
                
                
                  CC
                  Glass Manufacturing Plants
                  X
                  
                  
                  X
                
                
                  DD
                  Grain Elevators
                  X
                  
                  
                  X
                
                
                  EE
                  Surface Coating of Metal Furniture
                  X
                  
                  
                  X
                
                
                  FF
                  (Reserved)
                
                
                  GG
                  Stationary Gas Turbines
                  X
                  
                  
                  X
                
                
                  HH
                  Lime Manufacturing Plants
                  X
                  
                  
                  X
                
                
                  KK
                  Lead-Acid Battery Manufacturing Plants
                  X
                  
                  
                  X
                
                
                  LL
                  Metallic Mineral Processing Plants
                  X
                  
                  
                  X
                
                
                  MM
                  Automobile and Light Duty Trucks Surface Coating Operations
                  X
                  
                  
                  X
                
                
                  NN
                  Phosphate Rock Plants
                  X
                  
                  
                  X
                
                
                  PP
                  Ammonium Sulfate Manufacture
                  X
                  
                  
                  X
                
                
                  QQ
                  Graphic Arts Industry: Publication Rotogravure Printing
                  X
                  
                  
                  X
                
                
                  RR
                  Pressure Sensitive Tape and Label Surface Coating Operations
                  X
                  
                  
                  X
                
                
                  SS
                  Industrial Surface Coating: Large Appliances
                  X
                  
                  
                  X
                
                
                  TT
                  Metal Coil Surface Coating
                  X
                  
                  
                  X
                
                
                  
                  UU
                  Asphalt Processing and Asphalt Roofing Manufacture
                  X
                  
                  
                  X
                
                
                  VV
                  Equipment Leaks of VOC in the Synthetic Organic Chemicals Manufacturing Industry
                  X
                  
                  
                  X
                
                
                  WW
                  Beverage Can Surface Coating Industry
                  X
                  
                  
                  X
                
                
                  XX
                  Bulk Gasoline Terminals
                
                
                  AAA
                  New Residential Wool Heaters
                  X
                  
                  
                  X
                
                
                  BBB
                  Rubber Tire Manufacturing Industry
                  X
                  
                  
                  X
                
                
                  CCC
                  (Reserved)
                
                
                  DDD
                  Volatile Organic Compounds (VOC) Emissions from the Polymer Manufacturing Industry
                  X
                  
                  
                  X
                
                
                  EEE
                  (Reserved)
                
                
                  FFF
                  Flexible Vinyl and Urethane Coating and Printing
                  X
                  
                  
                  X
                
                
                  GGG
                  Equipment Leaks of VOC in Petroleum Refineries
                  X
                  
                  
                  X
                
                
                  HHH
                  Synthetic Fiber Production Facilities
                  X
                  
                  
                  X
                
                
                  III
                  Volatile Organic Compound (VOC) Emissions From the Synthetic Organic Chemical Manufacturing Industry (SOCMI) Air Oxidation Unit Processes
                  X
                  
                  
                  X
                
                
                  JJJ
                  Petroleum Dry Cleaners
                  X
                  
                  
                  X
                
                
                  KKK
                  Equipment Leaks of VOC From Onshore Natural Gas Processing Plants
                  X
                  
                  
                  X
                
                
                  LLL
                  Onshore Natural Gas Processing: SO2 Emissions
                  X
                  
                  
                  X
                
                
                  MMM
                  (Reserved)
                  
                  
                  
                
                
                  NNN
                  Volatile Organic Compound (VOC) Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation Operations
                  X
                  
                  
                  X
                
                
                  OOO
                  Nonmetallic Mineral Processing Plants
                  X
                  
                  
                  X
                
                
                  PPP
                  Wool Fiberglass Insulation Manufacturing Plants
                  X
                  
                  
                  X
                
                
                  QQQ
                  VOC Emissions From Petroleum Refinery Wastewater Systems
                  X
                  
                  
                  X
                
                
                  RRR
                  Volatile Organic Compound Emissions from Synthetic Organic Chemical Manufacturing Industry (SOCMI) Reactor Processes
                  X
                
                
                  SSS
                  Magnetic Tape Coating Facilities
                  X
                  
                  
                  X
                
                
                  TTT
                  Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
                
                
                  UUU
                  Calciners and Dryers in Mineral Industries
                  X
                  
                  
                  X
                
                
                  VVV
                  Polymeric Coating of Supporting Substrates Facilities
                  X
                  
                  
                  X
                
                
                  WWW
                  Municipal Solid Waste Landfills
                  X
                  
                  
                
              
              (v) Delegations for Modoc Air Pollution Control District, Mojave Desert Air Quality Management District, Monterey Bay Unified Air Pollution Control District and North Coast Unified Air Quality Management District are shown in the following table:
              
                Delegation Status for New Source Performance Standards for Modoc County APCD, Mojave Desert AQMD, Monterey Bay Unified APCD, and North Coast Unified AQMD
                
                   
                  Subpart
                  Air pollution control agency
                  Modoc County APCD
                  Mojave Desert AQMD
                  Monterey Bay Unified APCD
                  North Coast Unified AQMD
                
                
                  A
                  General Provisions
                  X
                  X
                  X
                  X
                
                
                  D
                  Fossil-Fuel Fired Steam Generators Constructed After August 17, 1971
                  X
                  X
                  X
                  X
                
                
                  Da
                  Electric Utility Steam Generating Units Constructed After September 18, 1978
                  X
                  X
                  X
                  X
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units
                  X
                  X
                  X
                  X
                
                
                  Dc
                  Small Industrial-Commercial-Institutional Steam Generating Units
                  
                  X
                  X
                
                
                  E
                  Incinerators
                  X
                  X
                  X
                  X
                
                
                  
                  Ea
                  Municipal Waste Combustors Constructed After December 20, 1989 and On or Before September 20, 1994
                  
                  X
                  
                
                
                  Eb
                  Large Municipal Waste Combustors Constructed After September 20, 1994
                  
                  X
                  
                
                
                  Ec
                  Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996
                  
                  X
                  
                
                
                  F
                  Portland Cement Plants
                  X
                  X
                  X
                  X
                
                
                  G
                  Nitric Acid Plants
                  X
                  X
                  X
                  X
                
                
                  Ga
                  Nitric Acid Plants For Which Construction, Reconstruction or Modification Commenced After October 14, 2011
                  
                  
                  
                
                
                  H
                  Sulfuric Acid Plant
                  X
                  X
                  X
                  X
                
                
                  I
                  Hot Mix Asphalt Facilities
                  X
                  X
                  X
                  X
                
                
                  J
                  Petroleum Refineries
                  X
                  X
                  X
                  X
                
                
                  Ja
                  Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After May 14, 2007
                  
                  X
                  
                
                
                  K
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
                  X
                  X
                  X
                  X
                
                
                  Ka
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After May 18, 1978, and Prior to July 23, 1984
                  X
                  X
                  X
                  X
                
                
                  Kb
                  Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced After July 23, 1984
                  X
                  X
                  X
                  X
                
                
                  L
                  Secondary Lead Smelters
                  X
                  X
                  X
                  X
                
                
                  M
                  Secondary Brass and Bronze Production Plants
                  X
                  X
                  X
                  X
                
                
                  N
                  Primary Emissions from Basic Oxygen Process Furnaces for Which Construction is Commenced After June 11, 1973
                  X
                  X
                  X
                  X
                
                
                  Na
                  Secondary Emissions from Basic Oxygen Process Steelmaking Facilities for Which Construction is Commenced After January 20, 1983
                  X
                  X
                  X
                  X
                
                
                  O
                  Sewage Treatment Plants
                  X
                  X
                  X
                  X
                
                
                  P
                  Primary Copper Smelters
                  X
                  X
                  X
                  X
                
                
                  Q
                  Primary Zinc Smelters
                  X
                  X
                  X
                  X
                
                
                  R
                  Primary Lead Smelters
                  X
                  X
                  X
                  X
                
                
                  S
                  Primary Aluminum Reduction Plants
                  X
                  X
                  X
                  X
                
                
                  T
                  Phosphate Fertilizer Industry: Wet Process Phosphoric Acid Plants
                  X
                  X
                  X
                  X
                
                
                  U
                  Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                  X
                  X
                  X
                  X
                
                
                  V
                  Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                  X
                  X
                  X
                  X
                
                
                  W
                  Phosphate Fertilizer Industry: Triple Superphosphate Plants
                  X
                  X
                  X
                  X
                
                
                  X
                  Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
                  X
                  X
                  X
                  X
                
                
                  Y
                  Coal Preparation and Processing Plants
                  X
                  X
                  X
                  X
                
                
                  Z
                  Ferroalloy Production Facilities
                  X
                  X
                  X
                  X
                
                
                  AA
                  Steel Plants: Electric Arc Furnaces Constructed After October 21, 1974 and On or Before August 17, 1983
                  X
                  X
                  X
                  X
                
                
                  AAa
                  Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed After August 7, 1983
                  X
                  X
                  X
                  X
                
                
                  BB
                  Kraft Pulp Mills
                  X
                  X
                  X
                  X
                
                
                  CC
                  Glass Manufacturing Plants
                  X
                  X
                  X
                  X
                
                
                  DD
                  Grain Elevators
                  X
                  X
                  X
                  X
                
                
                  EE
                  Surface Coating of Metal Furniture
                  X
                  X
                  X
                  X
                
                
                  FF
                  (Reserved)
                  
                  
                  
                
                
                  GG
                  Stationary Gas Turbines
                  X
                  X
                  X
                  X
                
                
                  HH
                  Lime Manufacturing Plants
                  X
                  X
                  X
                  X
                
                
                  KK
                  Lead-Acid Battery Manufacturing Plants
                  X
                  X
                  X
                  X
                
                
                  LL
                  Metallic Mineral Processing Plants
                  X
                  X
                  X
                  X
                
                
                  MM
                  Automobile and Light Duty Trucks Surface Coating Operations
                  X
                  X
                  X
                  X
                
                
                  NN
                  Phosphate Rock Plants
                  X
                  X
                  X
                  X
                
                
                  PP
                  Ammonium Sulfate Manufacture
                  X
                  X
                  X
                  X
                
                
                  QQ
                  Graphic Arts Industry: Publication Rotogravure Printing
                  X
                  X
                  X
                  X
                
                
                  RR
                  Pressure Sensitive Tape and Label Surface Coating Operations
                  X
                  X
                  X
                  X
                
                
                  SS
                  Industrial Surface Coating: Large Appliances
                  X
                  X
                  X
                  X
                
                
                  TT
                  Metal Coil Surface Coating
                  X
                  X
                  X
                  X
                
                
                  UU
                  Asphalt Processing and Asphalt Roofing Manufacture
                  X
                  X
                  X
                  X
                
                
                  
                  VV
                  Equipment Leaks of VOC in the Synthetic Organic Industry Chemicals Manufacturing
                  X
                  X
                  X
                  X
                
                
                  VVa
                  Equipment Leaks of VOC in the Synthetic Organic Industry for Which Construction, Reconstruction, or Chemicals Manufacturing Modification Commenced After November 7, 2006
                  
                  X
                  
                
                
                  WW
                  Beverage Can Surface Coating Industry
                  X
                  X
                  X
                  X
                
                
                  XX
                  Bulk Gasoline Terminals
                  
                  
                  
                
                
                  AAA
                  New Residential Wood Heaters
                  X
                  X
                  X
                  X
                
                
                  BBB
                  Rubber Tire Manufacturing Industry
                  X
                  X
                  X
                  X
                
                
                  CCC
                  (Reserved)
                  
                  
                  
                
                
                  DDD
                  Volatile Organic Compounds (VOC) Emissions from the Polymer Manufacturing Industry
                  X
                  X
                  X
                
                
                  EEE
                  (Reserved)
                  
                  
                  
                
                
                  FFF
                  Flexible Vinyl and Urethane Coating and Printing
                  X
                  X
                  X
                  X
                
                
                  GGG
                  Equipment Leaks of VOC in Petroleum Refineries
                  X
                  X
                  X
                  X
                
                
                  GGGa
                  Equipment Leaks of VOC in Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
                  
                  X
                  
                
                
                  HHH
                  Synthetic Fiber Production Facilities
                  X
                  X
                  X
                  X
                
                
                  III
                  Volatile Organic Compound (VOC) Emissions From the Synthetic Organic Chemical Manufacturing Industry (SOCMI) Air Oxidation Unit Processes
                  
                  X
                  
                
                
                  JJJ
                  Petroleum Dry Cleaners
                  X
                  X
                  X
                  X
                
                
                  KKK
                  Equipment Leaks of VOC From Onshore Natural Gas Processing Plants
                  X
                  X
                  X
                  X
                
                
                  LLL
                  Onshore Natural Gas Processing: SO2 Emissions
                  X
                  X
                  X
                  X
                
                
                  MMM
                  (Reserved)
                  
                  
                  
                
                
                  NNN
                  Volatile Organic Compound (VOC) Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation Operations
                  X
                  X
                  X
                
                
                  OOO
                  Nonmetallic Mineral Processing Plants
                  X
                  X
                  X
                  X
                
                
                  PPP
                  Wool Fiberglass Insulation Manufacturing Plants
                  X
                  X
                  X
                  X
                
                
                  QQQ
                  VOC Emissions From Petroleum Refinery Wastewater Systems
                  X
                  X
                  X
                  X
                
                
                  RRR
                  Volatile Organic Compound Emissions from Synthetic Organic Chemical Manufacturing Industry (SOCMI) Reactor Processes
                  
                  X
                  
                
                
                  SSS
                  Magnetic Tape Coating Facilities
                  X
                  X
                  X
                  X
                
                
                  TTT
                  Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
                  X
                  X
                  X
                  X
                
                
                  UUU
                  Calciners and Dryers in Mineral Industries
                  
                  X
                  X
                
                
                  VVV
                  Polymeric Coating of Supporting Substrates Facilities
                  
                  X
                  X
                  X
                
                
                  WWW
                  Municipal Solid Waste Landfills
                  
                  X
                  
                
                
                  AAAA
                  Small Municipal Waste Combustion Units for Which Construction is Commenced After August 30, 1999 or for Which Modification or Reconstruction is Commended After June 6, 2001
                  
                  X
                  
                
                
                  CCCC
                  Commercial and Industrial Solid Waste Incineration Units for Which Construction Is Commenced After November 30, 1999 or for Which Modification or Reconstruction Is Commenced on or After June 1, 2001
                  
                  X
                  
                
                
                  EEEE
                  Other Solid Waste Incineration Units for Which Construction is Commenced After December 9, 2004, or for Which Modification or Reconstruction is Commenced on or After June 16, 2006
                  
                  X
                  
                
                
                  GGGG
                  (Reserved)
                  
                  
                  
                
                
                  HHHH
                  (Reserved)
                  
                  
                  
                
                
                  IIII
                  Stationary Compression Ignition Internal Combustion Engines
                  
                  X
                  
                
                
                  JJJJ
                  Stationary Spark Ignition Internal Combustion Engines
                  
                  X
                  
                
                
                  KKKK
                  Stationary Combustion Turbines
                  
                  X
                  
                
                
                  LLLL
                  New Sewage Sludge Incineration Units
                  
                  
                  
                
                
                  OOOO
                  Crude Oil and Natural Gas Production, Transmission, and Distribution
                  
                  
                  
                
              

              (vi) Delegations for Northern Sierra Air Quality Management District, Northern Sonoma County Air Pollution Control District, Placer County Air Pollution Control District, and Sacramento Metropolitan Air Quality Management District are shown in the following table:
              
                Delegation Status for New Source Performance Standards for Northern Sierra Air Quality Management District, Northern Sonoma County Air Pollution Control District, Placer County Air Pollution Control District, and Sacramento Metropolitan Air Quality Management District
                
                   
                  Subpart
                  Air pollution control agency
                  Northern Sierra AQMD
                  Northern Sonoma County APCD
                  Placer County APCD
                  Sacramento Metropolitan AQMD
                
                
                  A
                  General Provisions
                  
                  X
                  
                  X
                
                
                  D
                  Fossil-Fuel Fired Steam Generators Constructed After August 17, 1971
                  
                  X
                  
                  X
                
                
                  Da
                  Electric Utility Steam Generating Units Constructed After September 18, 1978
                  
                  X
                  
                  X
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units
                  
                  
                  
                  X
                
                
                  Dc
                  Small Industrial Steam Generating Units
                  
                  
                  
                  X
                
                
                  E
                  Incinerators
                  
                  X
                  
                  X
                
                
                  Ea
                  Municipal Waste Combustors Constructed After December 20, 1989 and On or Before September 20, 1994
                  
                  
                  
                  X
                
                
                  Eb
                  Municipal Waste Combustors Constructed After September 20, 1994
                  
                  
                  
                  X
                
                
                  Ec
                  Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996
                  
                  
                  
                  X
                
                
                  F
                  Portland Cement Plants
                  
                  X
                  
                  X
                
                
                  G
                  Nitric Acid Plants
                  
                  X
                  
                  X
                
                
                  H
                  Sulfuric Acid Plants
                  
                  X
                  
                  X
                
                
                  I
                  Hot Mix Asphalt Facilities
                  
                  X
                  
                  X
                
                
                  J
                  Petroleum Refineries
                  
                  X
                  
                  X
                
                
                  K
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
                  
                  X
                  
                  X
                
                
                  Ka
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After May 18, 1978, and Prior to July 23, 1984
                  
                  X
                  
                  X
                
                
                  Kb
                  Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced After July 23, 1984
                  
                  
                  
                  X
                
                
                  L
                  Secondary Lead Smelters
                  
                  X
                  
                  X
                
                
                  M
                  Secondary Brass and Bronze Production Plants
                  
                  X
                  
                  X
                
                
                  N
                  Primary Emissions from Basic Oxygen Process Furnaces for Which Construction is Commenced After June 11, 1973
                  
                  X
                  
                  X
                
                
                  Na
                  Secondary Emissions from Basic Oxygen Process Steelmaking Facilities for Which Construction is Commenced After January 20, 1983
                  
                  
                  
                  X
                
                
                  O
                  Sewage Treatment Plants
                  
                  X
                  
                  X
                
                
                  P
                  Primary Copper Smelters
                  
                  X
                  
                  X
                
                
                  Q
                  Primary Zinc Smelters
                  
                  X
                  
                  X
                
                
                  R
                  Primary Lead Smelters
                  
                  X
                  
                  X
                
                
                  S
                  Primary Aluminum Reduction Plants
                  
                  X
                  
                  X
                
                
                  T
                  Phosphate Fertilizer Industry: Wet Process Phosphoric Acid Plants
                  
                  X
                  
                  X
                
                
                  U
                  Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                  
                  X
                  
                  X
                
                
                  V
                  Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                  
                  X
                  
                  X
                
                
                  W
                  Phosphate Fertilizer Industry: Triple Superphosphate Plants
                  
                  X
                  
                  X
                
                
                  X
                  Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
                  
                  X
                  
                  X
                
                
                  Y
                  Coal Preparation Plants
                  
                  X
                  
                  X
                
                
                  Z
                  Ferroalloy Production Facilities
                  
                  X
                  
                  X
                
                
                  AA
                  Steel Plants: Electric Arc Furnaces Constructed After October 21, 1974 and On or Before August 17, 1983
                  
                  X
                  
                  X
                
                
                  AAa
                  Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed After August 7, 1983
                  
                  
                  
                  X
                
                
                  BB
                  Kraft pulp Mills
                  
                  X
                  
                  X
                
                
                  CC
                  Glass Manufacturing Plants
                  
                  X
                  
                  X
                
                
                  DD
                  Grain Elevators
                  
                  X
                  
                  X
                
                
                  EE
                  Surface Coating of Metal Furniture
                  
                  
                  
                  X
                
                
                  FF
                  (Reserved)
                
                
                  GG
                  Stationary Gas Turbines
                  
                  X
                  
                  X
                
                
                  HH
                  Lime Manufacturing Plants
                  
                  X
                  
                  X
                
                
                  KK
                  Lead-Acid Battery Manufacturing Plants
                  
                  
                  
                  X
                
                
                  
                  LL
                  Metallic Mineral Processing Plants
                  
                  
                  
                  X
                
                
                  MM
                  Automobile and Light Duty Trucks Surface Coating Operations
                  
                  X
                  
                  X
                
                
                  NN
                  Phosphate Rock Plants
                  
                  
                  
                  X
                
                
                  PP
                  Ammonium Sulfate Manufacture
                  
                  X
                  
                  X
                
                
                  QQ
                  Graphic Arts Industry: Publication Rotogravure Printing
                  
                  
                  
                  X
                
                
                  RR
                  Pressure Sensitive Tape and Label Surface Coating Operations
                  
                  
                  
                  X
                
                
                  SS
                  Industrial Surface Coating: Large Appliances
                  
                  
                  
                  X
                
                
                  TT
                  Metal Coil Surface Coating
                  
                  
                  
                  X
                
                
                  UU
                  Asphalt Processing and Asphalt Roofing Manufacture
                  
                  
                  
                  X
                
                
                  VV
                  Equipment Leaks of VOC in the Synthetic Organic Chemicals Manufacturing Industry
                  
                  
                  
                  X
                
                
                  WW
                  Beverage Can Surface Coating Industry
                  
                  
                  
                  X
                
                
                  XX
                  Bulk Gasoline Terminals
                
                
                  AAA
                  New Residential Wool Heaters
                  
                  
                  
                  X
                
                
                  BBB
                  Rubber Tire Manufacturing Industry
                  
                  
                  
                  X
                
                
                  CCC
                  (Reserved)
                
                
                  DDD
                  Volatile Organic Compounds (VOC) Emissions from the Polymer Manufacturing Industry
                  
                  
                  
                  X
                
                
                  EEE
                  (Reserved)
                
                
                  FFF
                  Flexible Vinyl and Urethane Coating and Printing
                  
                  
                  
                  X
                
                
                  GGG
                  Equipment Leaks of VOC in Petroleum Refineries
                  
                  
                  
                  X
                
                
                  HHH
                  Synthetic Fiber Production Facilities
                  
                  
                  
                  X
                
                
                  III
                  Volatile Organic Compound (VOC) Emissions From the Synthetic Organic Chemical Manufacturing Industry (SOCMI) Air Oxidation Unit Processes
                  
                  
                  
                  X
                
                
                  JJJ
                  Petroleum Dry Cleaners
                  
                  
                  
                  X
                
                
                  KKK
                  Equipment Leaks of VOC From Onshore Natural Gas Processing Plants
                  
                  
                  
                  X
                
                
                  LLL
                  Onshore Natural Gas Processing: SO2 Emissions
                  
                  
                  
                  X
                
                
                  MMM
                  (Reserved)
                
                
                  NNN
                  Volatile Organic Compound (VOC) Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation Operations
                  
                  
                  
                  X
                
                
                  OOO
                  Nonmetallic Mineral Processing Plants
                  
                  
                  
                  X
                
                
                  PPP
                  Wool Fiberglass Insulation Manufacturing Plants
                  
                  
                  
                  X
                
                
                  QQQ
                  VOC Emissions From Petroleum Refinery Wastewater Systems
                  
                  
                  
                  X
                
                
                  RRR
                  Volatile Organic Compound Emissions from Synthetic Organic Chemical Manufacturing Industry (SOCMI) Reactor Processes
                  
                  
                  
                  X
                
                
                  SSS
                  Magnetic Tape Coating Facilities
                  
                  
                  
                  X
                
                
                  TTT
                  Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
                  
                  
                  
                  X
                
                
                  UUU
                  Calciners and Dryers in Mineral Industries
                  
                  
                  
                  X
                
                
                  VVV
                  Polymeric Coating of Supporting Substrates Facilities
                  
                  
                  
                  X
                
                
                  WWW
                  Municipal Solid Waste Landfills
                  
                  
                  
                  X
                
              

              (vii) Delegations for San Diego County Air Pollution Control District, San Joaquin Valley Unified Air Pollution Control District, San Luis Obispo County Air Pollution Control District, and Santa Barbara County Air Pollution Control District are shown in the following table:
              
              
                Delegation Status for New Source Performance Standards for San Diego County APCD, San Joaquin Valley Unified APCD, San Luis Obispo County APCD, and Santa Barbara County APCD
                
                   
                  Subpart
                  Air pollution control agency
                  San Diego County APCD
                  San Joaquin Valley Unified APCD
                  San Luis Obispo County APCD
                  Santa Barbara County APCD
                
                
                  A
                  General Provisions
                  X
                  X
                  X
                  X
                
                
                  D
                  Fossil-Fuel Fired Steam Generators Constructed After August 17, 1971
                  X
                  X
                  X
                  X
                
                
                  Da
                  Electric Utility Steam Generating Units Constructed After September 18, 1978
                  X
                  X
                  X
                  X
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units
                  X
                  X
                  X
                  X
                
                
                  Dc
                  Small Industrial-Commercial-Institutional Steam Generating Units
                  X
                  X
                  X
                  X
                
                
                  E
                  Incinerators
                  X
                  X
                  X
                  X
                
                
                  Ea
                  Municipal Waste Combustors Constructed After December 20, 1989 and On or Before September 20, 1994
                  X
                  X
                  X
                
                
                  Eb
                  Large Municipal Waste Combustors Constructed After September 20, 1994
                  X
                  X
                  
                  X
                
                
                  Ec
                  Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996
                  X
                  
                  
                  X
                
                
                  F
                  Portland Cement Plants
                  X
                  X
                  X
                
                
                  G
                  Nitric Acid Plants
                  X
                  X
                  X
                
                
                  Ga
                  Nitric Acid Plants For Which Construction, Reconstruction or Modification Commenced After October 14, 2011
                  
                  
                  
                
                
                  H
                  Sulfuric Acid Plant
                  X
                  X
                  X
                
                
                  I
                  Hot Mix Asphalt Facilities
                  X
                  X
                  X
                  X
                
                
                  J
                  Petroleum Refineries
                  X
                  X
                  X
                  X
                
                
                  Ja
                  Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After May 14, 2007
                  
                  
                  
                  X
                
                
                  K
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
                  X
                  X
                  X
                  X
                
                
                  Ka
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After May 18, 1978, and Prior to July 23, 1984
                  X
                  X
                  X
                  X
                
                
                  Kb
                  Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced After July 23, 1984
                  X
                  X
                  X
                  X
                
                
                  L
                  Secondary Lead Smelters
                  X
                  X
                  X
                  X
                
                
                  M
                  Secondary Brass and Bronze Production Plants
                  X
                  X
                  X
                  X
                
                
                  N
                  Primary Emissions from Basic Oxygen Process Furnaces for Which Construction is Commenced After June 11, 1973
                  X
                  X
                  X
                
                
                  Na
                  Secondary Emissions from Basic Oxygen Process Steelmaking Facilities for Which Construction is Commenced After January 20, 1983
                  X
                  X
                  X
                
                
                  O
                  Sewage Treatment Plants
                  X
                  X
                  X
                  X
                
                
                  P
                  Primary Copper Smelters
                  X
                  X
                  X
                
                
                  Q
                  Primary Zinc Smelters
                  X
                  X
                  X
                
                
                  R
                  Primary Lead Smelters
                  X
                  X
                  X
                
                
                  S
                  Primary Aluminum Reduction Plants
                  X
                  X
                  X
                
                
                  T
                  Phosphate Fertilizer Industry: Wet Process Phosphoric Acid Plants
                  X
                  X
                  X
                
                
                  U
                  Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                  X
                  X
                  X
                
                
                  V
                  Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                  X
                  X
                  X
                
                
                  W
                  Phosphate Fertilizer Industry: Triple Superphosphate Plants
                  X
                  X
                  X
                
                
                  X
                  Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
                  X
                  X
                  X
                
                
                  Y
                  Coal Preparation and Processing Plants
                  X
                  X
                  X
                
                
                  Z
                  Ferroalloy Production Facilities
                  X
                  X
                  X
                
                
                  AA
                  Steel Plants: Electric Arc Furnaces Constructed After October 21, 1974 and On or Before August 17, 1983
                  X
                  X
                  X
                
                
                  AAa
                  Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed After August 7, 1983
                  X
                  X
                  X
                
                
                  BB
                  Kraft Pulp Mills
                  X
                  X
                  X
                
                
                  CC
                  Glass Manufacturing Plants
                  X
                  X
                  X
                  X
                
                
                  DD
                  Grain Elevators
                  X
                  X
                  X
                  X
                
                
                  EE
                  Surface Coating of Metal Furniture
                  X
                  X
                  X
                
                
                  FF
                  (Reserved)
                  
                  
                  
                
                
                  GG
                  Stationary Gas Turbines
                  X
                  X
                  X
                  X
                
                
                  HH
                  Lime Manufacturing Plants
                  X
                  X
                  X
                
                
                  KK
                  Lead-Acid Battery Manufacturing Plants
                  X
                  X
                  X
                
                
                  
                  LL
                  Metallic Mineral Processing Plants
                  X
                  X
                  X
                
                
                  MM
                  Automobile and Light Duty Trucks Surface Coating Operations
                  X
                  X
                  X
                
                
                  NN
                  Phosphate Rock Plants
                  X
                  X
                  X
                
                
                  PP
                  Ammonium Sulfate Manufacture
                  X
                  X
                  X
                
                
                  QQ
                  Graphic Arts Industry: Publication Rotogravure Printing
                  X
                  X
                  X
                
                
                  RR
                  Pressure Sensitive Tape and Label Surface Coating Operations
                  X
                  X
                  X
                
                
                  SS
                  Industrial Surface Coating: Large Appliances
                  X
                  X
                  X
                
                
                  TT
                  Metal Coil Surface Coating
                  X
                  X
                  X
                
                
                  UU
                  Asphalt Processing and Asphalt Roofing Manufacture
                  X
                  X
                  X
                
                
                  VV
                  Equipment Leaks of VOC in the Synthetic Organic Industry Chemicals Manufacturing
                  X
                  X
                  X
                
                
                  VVa
                  Equipment Leaks of VOC in the Synthetic Organic Industry for Which Construction, Reconstruction, or Chemicals Manufacturing Modification Commenced After November 7, 2006
                  
                  
                  
                  X
                
                
                  WW
                  Beverage Can Surface Coating Industry
                  X
                  X
                  X
                
                
                  XX
                  Bulk Gasoline Terminals
                  
                  
                  
                
                
                  AAA
                  New Residential Wood Heaters
                  X
                  X
                  X
                  X
                
                
                  BBB
                  Rubber Tire Manufacturing Industry
                  X
                  X
                  X
                
                
                  CCC
                  (Reserved)
                  
                  
                  
                
                
                  DDD
                  Volatile Organic Compounds (VOC) Emissions from the Polymer Manufacturing Industry
                  X
                  X
                  
                
                
                  EEE
                  (Reserved)
                  
                  
                  
                
                
                  FFF
                  Flexible Vinyl and Urethane Coating and Printing
                  X
                  X
                  X
                
                
                  GGG
                  Equipment Leaks of VOC in Petroleum Refineries
                  X
                  X
                  X
                
                
                  GGGa
                  Equipment Leaks of VOC in Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
                  
                  
                  
                  X
                
                
                  HHH
                  Synthetic Fiber Production Facilities
                  X
                  X
                  X
                
                
                  III
                  Volatile Organic Compound (VOC) Emissions From the Synthetic Organic Chemical Manufacturing Industry (SOCMI) Air Oxidation Unit Processes
                  X
                  X
                  
                
                
                  JJJ
                  Petroleum Dry Cleaners
                  X
                  X
                  X
                
                
                  KKK
                  Equipment Leaks of VOC From Onshore Natural Gas Processing Plants
                  X
                  X
                  X
                
                
                  LLL
                  Onshore Natural Gas Processing: SO2 Emissions
                  X
                  X
                  X
                
                
                  MMM
                  (Reserved)
                  
                  
                  
                
                
                  NNN
                  Volatile Organic Compound (VOC) Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation Operations
                  X
                  X
                  
                
                
                  OOO
                  Nonmetallic Mineral Processing Plants
                  X
                  X
                  X
                  X
                
                
                  PPP
                  Wool Fiberglass Insulation Manufacturing Plants
                  X
                  X
                  X
                
                
                  QQQ
                  VOC Emissions From Petroleum Refinery Wastewater Systems
                  X
                  X
                  X
                
                
                  RRR
                  Volatile Organic Compound Emissions from Synthetic Organic Chemical Manufacturing Industry (SOCMI) Reactor Processes
                  X
                  X
                  X
                
                
                  SSS
                  Magnetic Tape Coating Facilities
                  X
                  X
                  X
                
                
                  TTT
                  Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
                  X
                  X
                  X
                
                
                  UUU
                  Calciners and Dryers in Mineral Industries
                  X
                  X
                  X
                  X
                
                
                  VVV
                  Polymeric Coating of Supporting Substrates Facilities
                  X
                  X
                  X
                  X
                
                
                  WWW
                  Municipal Solid Waste Landfills
                  X
                  X
                  X
                  X
                
                
                  AAAA
                  Small Municipal Waste Combustion Units for Which Construction is Commenced After August 30, 1999 or for Which Modification or Reconstruction is Commended After June 6, 2001
                  X
                  
                  
                  X
                
                
                  CCCC
                  Commercial and Industrial Solid Waste Incineration Units for Which Construction Is Commenced After November 30, 1999 or for Which Modification or Reconstruction Is Commenced on or After June 1, 2001
                  X
                  
                  
                  X
                
                
                  EEEE
                  Other Solid Waste Incineration Units for Which Construction is Commenced After December 9, 2004, or for Which Modification or Reconstruction is Commenced on or After June 16, 2006
                  X
                  
                  
                  X
                
                
                  GGGG
                  (Reserved)
                  
                  
                  
                
                
                  HHHH
                  (Reserved)
                  
                  
                  
                
                
                  IIII
                  Stationary Compression Ignition Internal Combustion Engines
                  
                  
                  
                  X
                
                
                  JJJJ
                  Stationary Spark Ignition Internal Combustion Engines
                  
                  
                  
                  X
                
                
                  
                  KKKK
                  Stationary Combustion Turbines
                  X
                  
                  
                  X
                
                
                  LLLL
                  New Sewage Sludge Incineration Units
                  
                  
                  
                
                
                  OOOO
                  Crude Oil and Natural Gas Production, Transmission, and Distribution
                  
                  
                  
                
              
              (viii) Delegations for Shasta County Air Quality Management District, Siskiyou County Air Pollution Control District, South Coast Air Quality Management District, and Tehama County Air Pollution Control District are shown in the following table:
              
                Delegation Status for New Source Performance Standards for Shasta County AQMD, Siskiyou County APCD, South Coast AQMD, and Tehama County APCD
                
                   
                  Subpart
                  Air pollution control agency
                  Shasta County AQMD
                  Siskiyou County APCD
                  South Coast AQMD
                  TehamaCounty APCD
                  
                
                
                  A
                  General Provisions
                  X
                  X
                  X
                
                
                  D
                  Fossil-Fuel Fired Steam Generators Constructed After August 17, 1971
                  X
                  
                  X
                
                
                  Da
                  Electric Utility Steam Generating Units Constructed After September 18, 1978
                  
                  
                  X
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units
                  
                  
                  X
                
                
                  Dc
                  Small Industrial-Commercial-Institutional Steam Generating Units
                  
                  
                  X
                
                
                  E
                  Incinerators
                  X
                  
                  X
                
                
                  Ea
                  Municipal Waste Combustors Constructed After December 20, 1989 and On or Before September 20, 1994
                  
                  
                  X
                
                
                  Eb
                  Large Municipal Waste Combustors Constructed After September 20, 1994
                  
                  
                  X
                
                
                  Ec
                  Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996
                  
                  
                  X
                
                
                  F
                  Portland Cement Plants
                  X
                  
                  X
                
                
                  G
                  Nitric Acid Plants
                  X
                  
                  X
                
                
                  Ga
                  Nitric Acid Plants For Which Construction, Reconstruction or Modification Commenced After October 14, 2011
                  
                  
                  
                
                
                  H
                  Sulfuric Acid Plant
                  X
                  
                  X
                
                
                  I
                  Hot Mix Asphalt Facilities
                  X
                  
                  X
                
                
                  J
                  Petroleum Refineries
                  X
                  
                  X
                
                
                  Ja
                  Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After May 14, 2007
                  
                  
                  X
                
                
                  K
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
                  X
                  
                  X
                
                
                  Ka
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After May 18, 1978, and Prior to July 23, 1984
                  
                  
                  X
                
                
                  Kb
                  Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced After July 23, 1984
                  
                  
                  X
                
                
                  L
                  Secondary Lead Smelters
                  X
                  
                  X
                
                
                  M
                  Secondary Brass and Bronze Production Plants
                  X
                  
                  X
                
                
                  N
                  Primary Emissions from Basic Oxygen Process Furnaces for Which Construction is Commenced After June 11, 1973
                  X
                  
                  X
                
                
                  Na
                  Secondary Emissions from Basic Oxygen Process Steelmaking Facilities for Which Construction is Commenced After January 20, 1983
                  
                  
                  X
                
                
                  O
                  Sewage Treatment Plants
                  X
                  
                  X
                
                
                  P
                  Primary Copper Smelters
                  X
                  
                  X
                
                
                  Q
                  Primary Zinc Smelters
                  X
                  
                  X
                
                
                  
                  R
                  Primary Lead Smelters
                  X
                  
                  X
                
                
                  S
                  Primary Aluminum Reduction Plants
                  X
                  
                  X
                
                
                  T
                  Phosphate Fertilizer Industry: Wet Process Phosphoric Acid Plants
                  X
                  
                  X
                
                
                  U
                  Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                  X
                  
                  X
                
                
                  V
                  Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                  X
                  
                  X
                
                
                  W
                  Phosphate Fertilizer Industry: Triple Superphosphate Plants
                  X
                  
                  X
                
                
                  X
                  Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
                  X
                  
                  X
                
                
                  Y
                  Coal Preparation and Processing Plants
                  X
                  
                  X
                
                
                  Z
                  Ferroalloy Production Facilities
                  X
                  
                  X
                
                
                  AA
                  Steel Plants: Electric Arc Furnaces Constructed After October 21, 1974 and On or Before August 17, 1983
                  X
                  
                  X
                
                
                  AAa
                  Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed After August 7, 1983
                  
                  
                  X
                
                
                  BB
                  Kraft Pulp Mills
                  X
                  
                  X
                
                
                  CC
                  Glass Manufacturing Plants
                  
                  
                  X
                
                
                  DD
                  Grain Elevators
                  X
                  
                  X
                
                
                  EE
                  Surface Coating of Metal Furniture
                  
                  
                  X
                
                
                  FF
                  (Reserved)
                  
                  
                  
                
                
                  GG
                  Stationary Gas Turbines
                  
                  
                  X
                
                
                  HH
                  Lime Manufacturing Plants
                  X
                  
                  X
                
                
                  KK
                  Lead-Acid Battery Manufacturing Plants
                  
                  
                  X
                
                
                  LL
                  Metallic Mineral Processing Plants
                  
                  
                  X
                
                
                  MM
                  Automobile and Light Duty Trucks Surface Coating Operations
                  
                  
                  X
                
                
                  NN
                  Phosphate Rock Plants
                  
                  
                  X
                
                
                  PP
                  Ammonium Sulfate Manufacture
                  
                  
                  X
                
                
                  QQ
                  Graphic Arts Industry: Publication Rotogravure Printing
                  
                  
                  X
                
                
                  RR
                  Pressure Sensitive Tape and Label Surface Coating Operations
                  
                  
                  X
                
                
                  SS
                  Industrial Surface Coating: Large Appliances
                  
                  
                  X
                
                
                  TT
                  Metal Coil Surface Coating
                  
                  
                  X
                
                
                  UU
                  Asphalt Processing and Asphalt Roofing Manufacture
                  
                  
                  X
                
                
                  VV
                  Equipment Leaks of VOC in the Synthetic Organic Industry Chemicals Manufacturing
                  
                  
                  X
                
                
                  VVa
                  Equipment Leaks of VOC in the Synthetic Organic Industry for Which Construction, Reconstruction, or Chemicals Manufacturing Modification Commenced After November 7, 2006
                  
                  
                  X
                
                
                  WW
                  Beverage Can Surface Coating Industry
                  
                  
                  X
                
                
                  XX
                  Bulk Gasoline Terminals
                  
                  
                  
                
                
                  AAA
                  New Residential Wood Heaters
                  
                  X
                  X
                
                
                  BBB
                  Rubber Tire Manufacturing Industry
                  
                  X
                  X
                
                
                  CCC
                  (Reserved)
                  
                  
                  
                
                
                  DDD
                  Volatile Organic Compounds (VOC) Emissions from the Polymer Manufacturing Industry
                  
                  
                  X
                
                
                  EEE
                  (Reserved)
                  
                  
                  
                
                
                  FFF
                  Flexible Vinyl and Urethane Coating and Printing
                  
                  
                  X
                
                
                  GGG
                  Equipment Leaks of VOC in Petroleum Refineries
                  
                  
                  X
                
                
                  GGGa
                  Equipment Leaks of VOC in Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
                  
                  
                  X
                
                
                  HHH
                  Synthetic Fiber Production Facilities
                  
                  
                  X
                
                
                  III
                  Volatile Organic Compound (VOC) Emissions From the Synthetic Organic Chemical Manufacturing Industry (SOCMI) Air Oxidation Unit Processes
                  
                  
                  X
                
                
                  JJJ
                  Petroleum Dry Cleaners
                  
                  
                  X
                
                
                  KKK
                  Equipment Leaks of VOC From Onshore Natural Gas Processing Plants
                  
                  
                  X
                
                
                  LLL
                  Onshore Natural Gas Processing: SO2 Emissions
                  
                  
                  X
                
                
                  MMM
                  (Reserved)
                  
                  
                  
                
                
                  NNN
                  Volatile Organic Compound (VOC) Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation Operations
                  
                  
                  X
                
                
                  OOO
                  Nonmetallic Mineral Processing Plants
                  
                  
                  X
                
                
                  PPP
                  Wool Fiberglass Insulation Manufacturing Plants
                  
                  
                  X
                
                
                  QQQ
                  VOC Emissions From Petroleum Refinery Wastewater Systems
                  
                  X
                  X
                
                
                  RRR
                  Volatile Organic Compound Emissions from Synthetic Organic Chemical Manufacturing Industry (SOCMI) Reactor Processes
                  
                  
                  X
                
                
                  SSS
                  Magnetic Tape Coating Facilities
                  
                  X
                  X
                
                
                  
                  TTT
                  Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
                  
                  X
                  X
                
                
                  UUU
                  Calciners and Dryers in Mineral Industries
                  
                  
                  X
                
                
                  VVV
                  Polymeric Coating of Supporting Substrates Facilities
                  
                  
                  X
                
                
                  WWW
                  Municipal Solid Waste Landfills
                  
                  
                  X
                
                
                  AAAA
                  Small Municipal Waste Combustion Units for Which Construction is Commenced After August 30, 1999 or for Which Modification or Reconstruction is Commended After June 6, 2001
                  X
                  X
                  X
                
                
                  CCCC
                  Commercial and Industrial Solid Waste Incineration Units for Which Construction Is Commenced After November 30, 1999 or for Which Modification or Reconstruction Is Commenced on or After June 1, 2001
                  
                  
                  X
                
                
                  EEEE
                  Other Solid Waste Incineration Units for Which Construction is Commenced After December 9, 2004, or for Which Modification or Reconstruction is Commenced on or After June 16, 2006
                  
                  
                  X
                
                
                  GGGG
                  (Reserved)
                  
                  
                  
                
                
                  HHHH
                  (Reserved)
                  
                  
                  
                
                
                  IIII
                  Stationary Compression Ignition Internal Combustion Engines
                  
                  
                  X
                
                
                  JJJJ
                  Stationary Spark Ignition Internal Combustion Engines
                  
                  
                  X
                
                
                  KKKK
                  Stationary Combustion Turbines
                  
                  
                  X
                
                
                  LLLL
                  New Sewage Sludge Incineration Units
                  
                  
                  
                
                
                  OOOO
                  Crude Oil and Natural Gas Production, Transmission, and Distribution
                  
                  
                  
                
              
              (ix) Delegations for Tuolumne County Air Pollution Control District, Ventura County Air Pollution Control District, and Yolo-Solano Air Quality Management District are shown in the following table:
              
                Delegation Status for New Source Performance Standards for Tuolumne County Air Pollution Control District, Ventura County Air Pollution Control District, and Yolo-Solano Air Quality Management District
                
                   
                  Subpart
                  Air Pollution Control Agency
                  Tuolumne County APCD
                  Ventura County APCD
                  Yolo-Solano AQMD
                
                
                  A
                  General Provisions
                  X
                  X
                
                
                  D
                  Fossil-Fuel Fired Steam Generators Constructed After August 17, 1971
                  X
                  X
                
                
                  Da
                  Electric Utility Steam Generating Units Constructed After September 18, 1978
                  X
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units
                  X
                  X
                
                
                  Dc
                  Small Industrial Steam Generating Units
                  X
                
                
                  E
                  Incinerators
                  X
                
                
                  Ea
                  Municipal Waste Combustors Constructed After December 20, 1989 and On or Before September 20, 1994
                  X
                
                
                  Eb
                  Municipal Waste Combustors Constructed After September 20, 1994
                  X
                
                
                  Ec
                  Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996
                  X
                
                
                  F
                  Portland Cement Plants
                  X
                
                
                  G
                  Nitric Acid Plants
                  X
                
                
                  H
                  Sulfuric Acid Plants
                  X
                
                
                  I
                  Hot Mix Asphalt Facilities
                  X
                  X
                
                
                  J
                  Petroleum Refineries
                  X
                  X
                
                
                  Ja
                  Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After May 14, 2007
                
                
                  K
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
                  X
                  X
                
                
                  Ka
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After May 18, 1978, and Prior to July 23, 1984
                  X
                
                
                  
                  Kb
                  Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced After July 23, 1984
                  X
                
                
                  L
                  Secondary Lead Smelters
                  X
                
                
                  M
                  Secondary Brass and Bronze Production Plants
                  X
                
                
                  N
                  Primary Emissions from Basic Oxygen Process Furnaces for Which Construction is Commenced After June 11, 1973
                  X
                
                
                  Na
                  Secondary Emissions from Basic Oxygen Process Steelmaking Facilities for Which Construction is Commenced After January 20, 1983
                  X
                
                
                  O
                  Sewage Treatment Plants
                  X
                
                
                  P
                  Primary Copper Smelters
                  X
                
                
                  Q
                  Primary Zinc Smelters
                  X
                
                
                  R
                  Primary Lead Smelters
                  X
                
                
                  S
                  Primary Aluminum Reduction Plants
                  X
                
                
                  T
                  Phosphate Fertilizer Industry: Wet Process Phosphoric Acid Plants
                  X
                
                
                  U
                  Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                  X
                
                
                  V
                  Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                  X
                
                
                  W
                  Phosphate Fertilizer Industry: Triple Superphosphate Plants
                  X
                
                
                  X
                  Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
                  X
                
                
                  Y
                  Coal Preparation Plants
                  X
                
                
                  Z
                  Ferroalloy Production Facilities
                  X
                
                
                  AA
                  Steel Plants: Electric Arc Furnaces Constructed After October 21, 1974 and On or Before August 17, 1983
                  X
                  X
                
                
                  AAa
                  Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed After August 7, 1983
                  X
                
                
                  BB
                  Kraft pulp Mills
                  X
                
                
                  CC
                  Glass Manufacturing Plants
                  X
                
                
                  DD
                  Grain Elevators
                  X
                
                
                  EE
                  Surface Coating of Metal Furniture
                  X
                
                
                  FF
                  (Reserved)
                
                
                  GG
                  Stationary Gas Turbines
                  X
                
                
                  HH
                  Lime Manufacturing Plants
                  X
                
                
                  KK
                  Lead-Acid Battery Manufacturing Plants
                  X
                
                
                  LL
                  Metallic Mineral Processing Plants
                  X
                
                
                  MM
                  Automobile and Light Duty Trucks Surface Coating Operations
                  X
                
                
                  NN
                  Phosphate Rock Plants
                  X
                
                
                  PP
                  Ammonium Sulfate Manufacture
                  X
                
                
                  QQ
                  Graphic Arts Industry: Publication Rotogravure Printing
                  X
                
                
                  RR
                  Pressure Sensitive Tape and Label Surface Coating Operations
                  X
                
                
                  SS
                  Industrial Surface Coating: Large Appliances
                  X
                
                
                  TT
                  Metal Coil Surface Coating
                  X
                
                
                  UU
                  Asphalt Processing and Asphalt Roofing Manufacture
                  X
                
                
                  VV
                  Equipment Leaks of VOC in the Synthetic Organic Chemicals Manufacturing Industry
                  X
                
                
                  VVa
                  Equipment Leaks of VOC in the Synthetic Organic Chemicals Manufacturing Industry for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
                
                
                  WW
                  Beverage Can Surface Coating Industry
                  X
                
                
                  XX
                  Bulk Gasoline Terminals
                
                
                  AAA
                  New Residential Wood Heaters
                  X
                
                
                  BBB
                  Rubber Tire Manufacturing Industry
                  X
                
                
                  CCC
                  (Reserved)
                
                
                  DDD
                  Volatile Organic Compounds (VOC) Emissions from the Polymer Manufacturing Industry
                  X
                
                
                  EEE
                  (Reserved)
                
                
                  FFF
                  Flexible Vinyl and Urethane Coating and Printing
                  X
                
                
                  GGG
                  Equipment Leaks of VOC in Petroleum Refineries
                  X
                
                
                  GGGa
                  Equipment Leaks of VOC in Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
                
                
                  HHH
                  Synthetic Fiber Production Facilities
                  X
                
                
                  III
                  Volatile Organic Compound (VOC) Emissions From the Synthetic Organic Chemical Manufacturing Industry (SOCMI) Air Oxidation Unit Processes
                  X
                
                
                  
                  JJJ
                  Petroleum Dry Cleaners
                  X
                
                
                  KKK
                  Equipment Leaks of VOC From Onshore Natural Gas Processing Plants
                  X
                
                
                  LLL
                  Onshore Natural Gas Processing: SO2 Emissions
                  X
                
                
                  MMM
                  (Reserved)
                
                
                  NNN
                  Volatile Organic Compound (VOC) Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation Operations
                  X
                
                
                  OOO
                  Nonmetallic Mineral Processing Plants
                  X
                  X
                
                
                  PPP
                  Wool Fiberglass Insulation Manufacturing Plants
                  X
                
                
                  QQQ
                  VOC Emissions From Petroleum Refinery Wastewater Systems
                  X
                
                
                  RRR
                  Volatile Organic Compound Emissions from Synthetic Organic Chemical Manufacturing Industry (SOCMI) Reactor Processes
                  X
                
                
                  SSS
                  Magnetic Tape Coating Facilities
                  X
                
                
                  TTT
                  Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
                  X
                
                
                  UUU
                  Calciners and Dryers in Mineral Industries
                  X
                
                
                  VVV
                  Polymeric Coating of Supporting Substrates Facilities
                  X
                
                
                  WWW
                  Municipal Solid Waste Landfills
                  X
                  X
                
                
                  AAAA
                  Small Municipal Waste Combustion Units for Which Construction is Commenced After August 30, 1999 or for Which Modification or Reconstruction is Commenced After June 6, 2001
                  X
                
                
                  CCCC
                  Commercial and Industrial Solid Waste Incineration Units for Which Construction Is Commenced After November 30, 1999 or for Which Modification or Reconstruction Is Commenced on or After June 1, 2001
                  X
                
                
                  EEEE
                  Other Solid Waste Incineration Units for Which Construction is Commenced After December 9, 2004, or for Which Modification or Reconstruction is Commenced on or After June 16, 2006
                
                
                  GGGG
                  (Reserved)
                
                
                  IIII
                  Stationary Compression Ignition Internal Combustion Engines
                
                
                  JJJJ
                  Stationary Spark Ignition Internal Combustion Engines
                
                
                  KKKK
                  Stationary Combustion Turbines
                  
                
              
              (3) Hawaii. The following table identifies delegations for Hawaii:
              Delegation Status for New Source Performance Standards for Hawaii:
              
                Delegation Status for New Source Performance Standards for Hawaii
                
                   
                  Subpart
                  Hawaii
                
                
                  A
                  General Provisions
                  X
                
                
                  D
                  Fossil-Fuel Fired Steam Generators Constructed After August 17, 1971
                  X
                
                
                  Da
                  Electric Utility Steam Generating Units Constructed After September 18, 1978
                  X
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units
                  X
                
                
                  Dc
                  Small Industrial Steam Generating Units
                  X
                
                
                  E
                  Incinerators
                  X
                
                
                  Ea
                  Municipal Waste Combustors Constructed After December 20, 1989 and On or Before September 20, 1994
                  X
                
                
                  Eb
                  Municipal Waste Combustors Constructed After September 20, 1994
                  X
                
                
                  Ec
                  Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996
                  X
                
                
                  F
                  Portland Cement Plants
                  X
                
                
                  G
                  Nitric Acid Plants
                
                
                  H
                  Sulfuric Acid Plants
                
                
                  I
                  Hot Mix Asphalt Facilities
                  X
                
                
                  J
                  Petroleum Refineries
                  X
                
                
                  Ja
                  Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After May 14, 2007
                
                
                  K
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
                  X
                
                
                  Ka
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After May 18, 1978, and Prior to July 23, 1984
                  X
                
                
                  Kb
                  Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced After July 23, 1984
                  X
                
                
                  
                  L
                  Secondary Lead Smelters
                
                
                  M
                  Secondary Brass and Bronze Production Plants
                
                
                  N
                  Primary Emissions from Basic Oxygen Process Furnaces for Which Construction is Commenced After June 11, 1973
                
                
                  Na
                  Secondary Emissions from Basic Oxygen Process Steelmaking Facilities for Which Construction is Commenced After January 20, 1983
                
                
                  O
                  Sewage Treatment Plants
                  X
                
                
                  P
                  Primary Copper Smelters
                
                
                  Q
                  Primary Zinc Smelters
                
                
                  R
                  Primary Lead Smelters
                
                
                  S
                  Primary Aluminum Reduction Plants
                
                
                  T
                  Phosphate Fertilizer Industry: Wet Process Phosphoric Acid Plants
                
                
                  U
                  Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                
                
                  V
                  Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                
                
                  W
                  Phosphate Fertilizer Industry: Triple Superphosphate Plants
                
                
                  X
                  Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
                
                
                  Y
                  Coal Preparation Plants
                  X
                
                
                  Z
                  Ferroalloy Production Facilities
                
                
                  AA
                  Steel Plants: Electric Arc Furnaces Constructed After October 21, 1974 and On or Before August 17, 1983
                  X
                
                
                  AAa
                  Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed After August 7, 1983
                  X
                
                
                  BB
                  Kraft pulp Mills
                
                
                  CC
                  Glass Manufacturing Plants
                
                
                  DD
                  Grain Elevators
                
                
                  EE
                  Surface Coating of Metal Furniture
                
                
                  FF
                  (Reserved)
                
                
                  GG
                  Stationary Gas Turbines
                  X
                
                
                  HH
                  Lime Manufacturing Plants
                
                
                  KK
                  Lead-Acid Battery Manufacturing Plants
                
                
                  LL
                  Metallic Mineral Processing Plants
                
                
                  MM
                  Automobile and Light Duty Trucks Surface Coating Operations
                
                
                  NN
                  Phosphate Rock Plants
                
                
                  PP
                  Ammonium Sulfate Manufacture
                
                
                  QQ
                  Graphic Arts Industry: Publication Rotogravure Printing
                
                
                  RR
                  Pressure Sensitive Tape and Label Surface Coating Operations
                
                
                  SS
                  Industrial Surface Coating: Large Appliances
                
                
                  TT
                  Metal Coil Surface Coating
                
                
                  UU
                  Asphalt Processing and Asphalt Roofing Manufacture
                
                
                  VV
                  Equipment Leaks of VOC in the Synthetic Organic Chemicals Manufacturing Industry
                  X
                
                
                  VVa
                  Equipment Leaks of VOC in the Synthetic Organic Chemicals Manufacturing Industry for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
                
                
                  WW
                  Beverage Can Surface Coating Industry
                  X
                
                
                  XX
                  Bulk Gasoline Terminals
                  X
                
                
                  AAA
                  New Residential Wool Heaters
                
                
                  BBB
                  Rubber Tire Manufacturing Industry
                
                
                  CCC
                  (Reserved)
                
                
                  DDD
                  Volatile Organic Compounds (VOC) Emissions from the Polymer Manufacturing Industry
                
                
                  EEE
                  (Reserved)
                
                
                  FFF
                  Flexible Vinyl and Urethane Coating and Printing
                
                
                  GGG
                  Equipment Leaks of VOC in Petroleum Refineries
                  X
                
                
                  GGGa
                  Equipment Leaks of VOC in Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
                
                
                  HHH
                  Synthetic Fiber Production Facilities
                
                
                  III
                  Volatile Organic Compound (VOC) Emissions From the Synthetic Organic Chemical Manufacturing Industry (SOCMI) Air Oxidation Unit Processes
                
                
                  JJJ
                  Petroleum Dry Cleaners
                  X
                
                
                  KKK
                  Equipment Leaks of VOC From Onshore Natural Gas Processing Plants
                
                
                  LLL
                  Onshore Natural Gas Processing: SO2 Emissions
                
                
                  MMM
                  (Reserved)
                
                
                  NNN
                  Volatile Organic Compound (VOC) Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation Operations
                  X
                
                
                  OOO
                  Nonmetallic Mineral Processing Plants
                  X
                
                
                  PPP
                  Wool Fiberglass Insulation Manufacturing Plants
                
                
                  QQQ
                  VOC Emissions From Petroleum Refinery Wastewater
                  X
                
                
                  RRR
                  Volatile Organic Compound Emissions from Synthetic Organic Chemical Manufacturing Industry (SOCMI) Reactor Processes
                
                
                  SSS
                  Magnetic Tape Coating Facilities
                
                
                  TTT
                  Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
                
                
                  UUU
                  Calciners and Dryers in Mineral Industries
                  X
                
                
                  VVV
                  Polymeric Coating of Supporting Substrates Facilities
                  X
                
                
                  WWW
                  Municipal Solid Waste Landfills
                  X
                
                
                  
                  AAAA
                  Small Municipal Waste Combustion Units for Which Construction is Commenced After August 30, 1999 or for Which Modification or Reconstruction is Commenced After June 6, 2001
                  X
                
                
                  CCCC
                  Commercial and Industrial Solid Waste Incineration Units for Which Construction Is Commenced After November 30, 1999 or for Which Modification or Reconstruction Is Commenced on or After June 1, 2001
                  X
                
                
                  EEEE
                  Other Solid Waste Incineration Units for Which Construction is Commenced After December 9, 2004, or for Which Modification or Reconstruction is Commenced on or After June 16, 2006
                
                
                  GGGG
                  (Reserved)
                
                
                  IIII
                  Stationary Compression Ignition Internal Combustion Engines
                
                
                  JJJJ
                  Stationary Spark Ignition Internal Combustion Engines
                
                
                  KKKK
                  Stationary Combustion Turbines
                  
                
              
              (4) Nevada. The following table identifies delegations for Nevada:
              
                Table 12 to Paragraph (d)(4)—Delegation Status for New Source Performance Standards for Nevada
                
                   
                  Subpart
                  Air pollution control agency
                  NevadaDEP
                  
                  ClarkCounty
                  
                  WashoeCounty
                  
                
                
                  A
                  General Provisions
                  X
                  X
                  X
                
                
                  Cf
                  Emission Guidelines and Compliance Times for Municipal Solid Waste Landfills
                  X
                
                
                  D
                  Fossil-Fuel Fired Steam Generators Constructed After August 17, 1971
                  X
                  X
                  X
                
                
                  Da
                  Electric Utility Steam Generating Units Constructed After September 18, 1978
                  X
                  X
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units
                  X
                  X
                
                
                  Dc
                  Small Industrial-Commercial-Institutional Steam Generating Units
                  X
                  X
                
                
                  E
                  Incinerators
                  X
                  X
                  X
                
                
                  Ea
                  Municipal Waste Combustors Constructed After December 20, 1989 and On or Before September 20, 1994
                  X
                  X
                
                
                  Eb
                  Large Municipal Waste Combustors Constructed After September 20, 1994
                  X
                  X
                
                
                  Ec
                  Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996
                  X
                  X
                
                
                  F
                  Portland Cement Plants
                  X
                  X
                  X
                
                
                  G
                  Nitric Acid Plants
                  X
                  X
                
                
                  Ga
                  Nitric Acid Plants For Which Construction, Reconstruction or Modification Commenced After October 14, 2011
                  X
                
                
                  H
                  Sulfuric Acid Plant
                  X
                  X
                
                
                  I
                  Hot Mix Asphalt Facilities
                  X
                  X
                  X
                
                
                  J
                  Petroleum Refineries
                  X
                  X
                
                
                  Ja
                  Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After May 14, 2007
                  X
                
                
                  K
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
                  X
                  X
                  X
                
                
                  Ka
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After May 18, 1978, and Prior to July 23, 1984
                  X
                  X
                  X
                
                
                  Kb
                  Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced After July 23, 1984
                  X
                  X
                
                
                  L
                  Secondary Lead Smelters
                  X
                  X
                  X
                
                
                  M
                  Secondary Brass and Bronze Production Plants
                  X
                  X
                
                
                  N
                  Primary Emissions from Basic Oxygen Process Furnaces for Which Construction is Commenced After June 11, 1973
                  X
                  X
                
                
                  Na
                  Secondary Emissions from Basic Oxygen Process Steelmaking Facilities for Which Construction is Commenced After January 20, 1983
                  X
                  X
                
                
                  O
                  Sewage Treatment Plants
                  X
                  X
                  X
                
                
                  P
                  Primary Copper Smelters
                  X
                  X
                  X
                
                
                  Q
                  Primary Zinc Smelters
                  X
                  X
                  X
                
                
                  R
                  Primary Lead Smelters
                  X
                  X
                  X
                
                
                  S
                  Primary Aluminum Reduction Plants
                  X
                  X
                
                
                  T
                  Phosphate Fertilizer Industry: Wet Process Phosphoric Acid Plants
                  
                  X
                
                
                  U
                  Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                  
                  X
                
                
                  V
                  Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                  
                  X
                
                
                  W
                  Phosphate Fertilizer Industry: Triple Superphosphate Plants
                  
                  X
                
                
                  X
                  Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
                  
                  X
                
                
                  Y
                  Coal Preparation and Processing Plants
                  X
                  X
                  X
                
                
                  Z
                  Ferroalloy Production Facilities
                  X
                  X
                
                
                  AA
                  Steel Plants: Electric Arc Furnaces Constructed After October 21, 1974 and On or Before August 17, 1983
                  X
                  X
                
                
                  
                  AAa
                  Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed After August 7, 1983
                  X
                  X
                
                
                  BB
                  Kraft Pulp Mills
                  
                  X
                
                
                  CC
                  Glass Manufacturing Plants
                  X
                  X
                
                
                  DD
                  Grain Elevators
                  X
                  X
                  X
                
                
                  EE
                  Surface Coating of Metal Furniture
                  X
                  X
                  X
                
                
                  FF
                  (Reserved)
                
                
                  GG
                  Stationary Gas Turbines
                  X
                  X
                  X
                
                
                  HH
                  Lime Manufacturing Plants
                  X
                  X
                  X
                
                
                  KK
                  Lead-Acid Battery Manufacturing Plants
                  X
                  X
                  X
                
                
                  LL
                  Metallic Mineral Processing Plants
                  X
                  X
                  X
                
                
                  MM
                  Automobile and Light Duty Trucks Surface Coating Operations
                  X
                  X
                  X
                
                
                  NN
                  Phosphate Rock Plants
                  X
                  X
                  X
                
                
                  PP
                  Ammonium Sulfate Manufacture
                  X
                  X
                
                
                  QQ
                  Graphic Arts Industry: Publication Rotogravure Printing
                  X
                  X
                  X
                
                
                  RR
                  Pressure Sensitive Tape and Label Surface Coating Operations
                  X
                  X
                
                
                  SS
                  Industrial Surface Coating: Large Appliances
                  X
                  X
                  X
                
                
                  TT
                  Metal Coil Surface Coating
                  X
                  X
                  X
                
                
                  UU
                  Asphalt Processing and Asphalt Roofing Manufacture
                  X
                  X
                  X
                
                
                  VV
                  Equipment Leaks of VOC in the Synthetic Organic Industry Chemicals Manufacturing
                  X
                  X
                  X
                
                
                  VVa
                  Equipment Leaks of VOC in the Synthetic Organic Industry for Which Construction, Reconstruction, or Chemicals Manufacturing Modification Commenced After November 7, 2006
                  X
                  X
                
                
                  WW
                  Beverage Can Surface Coating Industry
                  X
                  X
                
                
                  XX
                  Bulk Gasoline Terminals
                  X
                  X
                
                
                  AAA
                  New Residential Wood Heaters
                  
                  X
                
                
                  BBB
                  Rubber Tire Manufacturing Industry
                  X
                  X
                
                
                  CCC
                  (Reserved)
                
                
                  DDD
                  Volatile Organic Compounds (VOC) Emissions from the Polymer Manufacturing Industry
                  X
                  X
                
                
                  EEE
                  (Reserved)
                
                
                  FFF
                  Flexible Vinyl and Urethane Coating and Printing
                  X
                  X
                
                
                  GGG
                  Equipment Leaks of VOC in Petroleum Refineries
                  X
                  X
                
                
                  GGGa
                  Equipment Leaks of VOC in Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
                  X
                  X
                
                
                  HHH
                  Synthetic Fiber Production Facilities
                  X
                  X
                
                
                  III
                  Volatile Organic Compound (VOC) Emissions From the Synthetic Organic Chemical Manufacturing Industry (SOCMI) Air Oxidation Unit Processes
                  X
                  X
                
                
                  JJJ
                  Petroleum Dry Cleaners
                  X
                  X
                  X
                
                
                  KKK
                  Equipment Leaks of VOC From Onshore Natural Gas Processing Plants
                  X
                  X
                
                
                  LLL
                  Onshore Natural Gas Processing: SO2 Emissions
                  X
                  X
                
                
                  MMM
                  (Reserved)
                
                
                  NNN
                  Volatile Organic Compound (VOC) Emissions From Synthetic Organic Chemical Manufacturing Industry (SOCMI) Distillation Operations
                  X
                  X
                
                
                  OOO
                  Nonmetallic Mineral Processing Plants
                  X
                  X
                
                
                  PPP
                  Wool Fiberglass Insulation Manufacturing Plants
                  X
                  X
                
                
                  QQQ
                  VOC Emissions From Petroleum Refinery Wastewater Systems
                  X
                  X
                
                
                  RRR
                  Volatile Organic Compound Emissions from Synthetic Organic Chemical Manufacturing Industry (SOCMI) Reactor Processes
                  X
                  X
                
                
                  SSS
                  Magnetic Tape Coating Facilities
                  X
                  X
                
                
                  TTT
                  Industrial Surface Coating: Surface Coating of Plastic Parts for Business Machines
                  X
                  X
                  X
                
                
                  UUU
                  Calciners and Dryers in Mineral Industries
                  X
                  X
                  X
                
                
                  VVV
                  Polymeric Coating of Supporting Substrates Facilities
                  X
                  X
                  X
                
                
                  WWW
                  Municipal Solid Waste Landfills
                  X
                  X
                  X
                
                
                  XXX
                  Municipal Solid Waste Landfills that Commenced Construction, Reconstruction, or Modification after July 17, 2014
                  X
                
                
                  AAAA
                  Small Municipal Waste Combustion Units for Which Construction is Commenced After August 30, 1999 or for Which Modification or Reconstruction is Commended After June 6, 2001
                  X
                  X
                  X
                
                
                  CCCC
                  Commercial and Industrial Solid Waste Incineration Units for Which Construction Is Commenced After November 30, 1999 or for Which Modification or Reconstruction Is Commenced on or After June 1, 2001
                  X
                  X
                  X
                
                
                  EEEE
                  Other Solid Waste Incineration Units for Which Construction is Commenced After December 9, 2004, or for Which Modification or Reconstruction is Commenced on or After June 16, 2006
                  X
                  X
                  X
                
                
                  GGGG
                  (Reserved)
                
                
                  
                  HHHH
                  (Reserved)
                
                
                  IIII
                  Stationary Compression Ignition Internal Combustion Engines
                  X
                  X
                  X
                
                
                  JJJJ
                  Stationary Spark Ignition Internal Combustion Engines
                  X
                  X
                  X
                
                
                  KKKK
                  Stationary Combustion Turbines
                  X
                  X
                  X
                
                
                  LLLL
                  New Sewage Sludge Incineration Units
                  
                  X
                
                
                  OOOO
                  Crude Oil and Natural Gas Production, Transmission, and Distribution
                  X
                  
                  
                
              
              (5) Guam. The following table identifies delegations as of June 15, 2001:
              
                Delegation Status for New Source Performance Standards for Guam
                
                   
                  Subpart
                  Guam
                
                
                  A
                  General Provisions
                  X
                
                
                  D
                  Fossil-Fuel Fired Steam Generators Constructed After August 17, 1971
                  X
                
                
                  Da
                  Electric Utility Steam Generating Units Constructed After September 18, 1978
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units
                
                
                  Dc
                  Small Industrial Steam Generating Units
                
                
                  E
                  Incinerators
                
                
                  Ea
                  Municipal Waste Combustors Constructed After December 20, 1989 and On or Before September 20, 1994
                
                
                  Eb
                  Municipal Waste Combustors Constructed After September 20, 1994
                
                
                  Ec
                  Hospital/Medical/Infectious Waste Incinerators for Which Construction is Commenced After June 20, 1996
                
                
                  F
                  Portland Cement Plants
                  X
                
                
                  G
                  Nitric Acid Plants
                
                
                  H
                  Sulfuric Acid Plants
                
                
                  I
                  Hot Mix Asphalt Facilities
                  X
                
                
                  J
                  Petroleum Refineries
                  X
                
                
                  K
                  Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
                  X
                
              
              (e) The following lists the specific part 60 standards that have been delegated unchanged to the air pollution control agencies in Region 6.
              (1) New Mexico. The New Mexico Environment Department has been delegated all part 60 standards promulgated by the EPA, except subpart AAA—Standards of Performance for New Residential Wood Heaters; and subpart QQQQ—Standards of Performance for New Residential Hydronic Heaters and Forced-Air Furnaces, as amended in the Federal Register through January 15, 2017.
              (2) Louisiana. The Louisiana Department of Environmental Quality has been delegated all part 60 standards promulgated by EPA, except subpart AAA—Standards of Performance for New Residential Wood Heaters, as amended in the Federal Register through July 1, 2013.
              
                Delegation Status for Part 60 Standards—State of Louisiana
                [Excluding Indian Country]
                
                  Subpart
                  Source category
                  LDEQ 1
                  
                
                
                  A
                  General Provisions
                  Yes
                
                
                  Ce
                  Emission Guidelines and Compliance Times for Hospital/Medical/Infectious Waste Incinerators
                  Yes
                
                
                  D
                  Fossil Fueled Steam Generators (>250 MM BTU/hr)
                  Yes
                
                
                  Da
                  Electric Utility Steam Generating Units (>250 MM BTU/hr)
                  Yes
                
                
                  Db
                  Industrial-Commercial-Institutional Steam Generating Units (100 to 250 MM BTU/hr)
                  Yes
                
                
                  
                  Dc
                  Industrial-Commercial-Institutional Small Steam Generating Units (10 to 100 MM BTU/hr)
                  Yes
                
                
                  E
                  Incinerators (>50 tons per day)
                  Yes
                
                
                  Ea
                  Municipal Waste Combustors
                  Yes
                
                
                  Eb
                  Large Municipal Waste Combustors
                  Yes
                
                
                  Ec
                  Hospital/Medical/Infectious Waste Incinerators
                  Yes
                
                
                  F
                  Portland Cement Plants
                  Yes
                
                
                  G
                  Nitric Acid Plants
                  Yes
                
                
                  Ga
                  Nitric Acid Plants (after October 14, 2011)
                  Yes
                
                
                  H
                  Sulfuric Acid Plants
                  Yes
                
                
                  I
                  Hot Mix Asphalt Facilities
                  Yes
                
                
                  J
                  Petroleum Refineries
                  Yes
                
                
                  Ja
                  Petroleum Refineries (After May 14, 2007)
                  Yes
                
                
                  K
                  Storage Vessels for Petroleum Liquids (After 6/11/73 & Before 5/19/78)
                  Yes
                
                
                  Ka
                  Storage Vessels for Petroleum Liquids (After 6/11/73 & Before 5/19/78)
                  Yes
                
                
                  Kb
                  Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Stg/Vessels) After 7/23/84
                  Yes
                
                
                  L
                  Secondary Lead Smelters Yes
                  Yes
                
                
                  M
                  Secondary Brass and Bronze Production Plants
                  Yes
                
                
                  N
                  Primary Emissions from Basic Oxygen Process Furnaces (Construction Commenced After June 11, 1973)
                  Yes
                
                
                  Na
                  Secondary Emissions from Basic Oxygen Process Steelmaking Facilities Construction is Commenced After January 20, 1983
                  Yes
                
                
                  O
                  Sewage Treatment Plants
                  Yes
                
                
                  P
                  Primary Copper Smelters
                  Yes
                
                
                  Q
                  Primary Zinc Smelters
                  Yes
                
                
                  R
                  Primary Lead Smelters
                  Yes
                
                
                  S
                  Primary Aluminum Reduction Plants
                  Yes
                
                
                  T
                  Phosphate Fertilizer Industry: Wet Process Phosphoric Plants
                  Yes
                
                
                  U
                  Phosphate Fertilizer Industry: Superphosphoric Acid Plants
                  Yes
                
                
                  V
                  Phosphate Fertilizer Industry: Diammonium Phosphate Plants
                  Yes
                
                
                  W
                  Phosphate Fertilizer Industry: Triple Superphosphate Plants
                  Yes
                
                
                  X
                  Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
                  Yes
                
                
                  Y
                  Coal Preparation Plants
                  Yes
                
                
                  Z
                  Ferroalloy Production Facilities
                  Yes
                
                
                  AA
                  Steel Plants: Electric Arc Furnaces After 10/21/74 & On or Before 8/17/83
                  Yes
                
                
                  AAa
                  Steel Plants: Electric Arc Furnaces & Argon-Oxygen Decarburization Vessels After 8/07/83
                  Yes
                
                
                  BB
                  Kraft Pulp Mills
                  Yes
                
                
                  CC
                  Glass Manufacturing Plants
                  Yes
                
                
                  DD
                  Grain Elevators
                  Yes
                
                
                  EE
                  Surface Coating of Metal Furniture
                  Yes
                
                
                  GG
                  Stationary Gas Turbines
                  Yes
                
                
                  HH
                  Lime Manufacturing Plants
                  Yes
                
                
                  KK
                  Lead-Acid Battery Manufacturing Plants
                  Yes
                
                
                  LL
                  Metallic Mineral Processing Plants
                  Yes
                
                
                  MM
                  Automobile & Light Duty Truck Surface Coating Operations
                  Yes
                
                
                  NN
                  Phosphate Manufacturing Plants
                  Yes
                
                
                  PP
                  Ammonium Sulfate Manufacture
                  Yes
                
                
                  QQ
                  Graphic Arts Industry: Publication Rotogravure Printing
                  Yes
                
                
                  RR
                  Pressure Sensitive Tape and Label Surface Coating Operations
                  Yes
                
                
                  SS
                  Industrial Surface Coating: Large Appliances
                  Yes
                
                
                  TT
                  Metal Coil Surface Coating
                  Yes
                
                
                  UU
                  Asphalt Processing and Asphalt Roofing Manufacture
                  Yes
                
                
                  VV
                  VOC Equipment Leaks in the SOCMI Industry
                  Yes
                
                
                  VVa
                  VOC Equipment Leaks in the SOCMI Industry (After November 7, 2006)
                  Yes
                
                
                  XX
                  Bulk Gasoline Terminals
                  Yes
                
                
                  AAA
                  New Residential Wood Heaters
                  No
                
                
                  BBB
                  Rubber Tire Manufacturing Industry
                  Yes
                
                
                  DDD
                  Volatile Organic Compound (VOC) Emissions from the Polymer Manufacturing Industry
                  Yes
                
                
                  FFF
                  Flexible Vinyl and Urethane Coating and Printing
                  Yes
                
                
                  GGG
                  VOC Equipment Leaks in Petroleum Refineries
                  Yes
                
                
                  HHH
                  Synthetic Fiber Production
                  Yes
                
                
                  III
                  VOC Emissions from the SOCMI Air Oxidation Unit Processes
                  Yes
                
                
                  JJJ
                  Petroleum Dry Cleaners
                  Yes
                
                
                  KKK
                  VOC Equipment Leaks From Onshore Natural Gas Processing Plants
                  Yes
                
                
                  LLL
                  Onshore Natural Gas Processing: SO2 Emissions
                  Yes
                
                
                  NNN
                  VOC Emissions from SOCMI Distillation Operations
                  Yes
                
                
                  OOO
                  Nonmetallic Mineral Processing Plants
                  Yes
                
                
                  PPP
                  Wool Fiberglass Insulation Manufacturing Plants
                  Yes
                
                
                  QQQ
                  VOC Emissions From Petroleum Refinery Wastewater Systems
                  Yes
                
                
                  
                  RRR
                  VOC Emissions from SOCMI Reactor Processes
                  Yes
                
                
                  SSS
                  Magnetic Tape Coating Operations
                  Yes
                
                
                  TTT
                  Industrial Surface Coating: Plastic Parts for Business Machines
                  Yes
                
                
                  UUU
                  Calciners and Dryers in Mineral Industries
                  Yes
                
                
                  VVV
                  Polymeric Coating of Supporting Substrates Facilities
                  Yes
                
                
                  WWW
                  Municipal Solid Waste Landfills
                  Yes
                
                
                  AAAA
                  Small Municipal Waste Combustion Units (Construction is Commenced After 8/30/99 or Modification/Reconstruction is Commenced After 6/06/2001)
                  Yes
                
                
                  CCCC
                  Commercial & Industrial Solid Waste Incineration Units (Construction is Commenced After 11/30/1999 or Modification/Reconstruction is Commenced on or After 6/01/2001)
                  Yes
                
                
                  DDDD
                  Emission Guidelines & Compliance Times for Commercial & Industrial Solid Waste Incineration Units (Commenced Construction On or Before 11/30/1999)
                  Yes
                
                
                  EEEE
                  Other Solid Waste Incineration Units (Constructed after 12/09/2004 or Modification/Reconstruction is commenced on or after 06/16/2004)
                  Yes
                
                
                  IIII
                  Stationary Compression Ignition Internal Combustion Engines
                  Yes
                
                
                  JJJJ
                  Stationary Spark Ignition Internal Combustion Engines
                  Yes
                
                
                  KKKK
                  Stationary Combustion Turbines (Construction Commenced After 02/18/2005)
                  Yes
                
                
                  LLLL
                  New Sewage Sludge Incineration Units
                  Yes
                
                
                  MMMM
                  Emission Guidelines and Compliance Times for Existing Sewage Sludge Incineration Units
                  Yes
                
                
                  OOOO
                  Crude Oil and Natural Gas Production, Transmission and Distribution
                  Yes
                
                

                  1 The Louisiana Department of Environmental Quality (LDEQ) has been delegated all Part 60 standards promulgated by EPA, except subpart AAA—Standards of Performance for New Residential Wood Heaters—as amended in the Federal Register through July 1, 2013.
              
              (3) Albuquerque-Bernalillo County Air Quality Control Board. The Albuquerque-Bernalillo County Air Quality Control Board has been delegated all part 60 standards promulgated by EPA, except subpart AAA—Standards of Performance for New Residential Wood Heaters, as amended in the Federal Register through September 13, 2013.
              [40 FR 18169, Apr. 25, 1975]
              
                Editorial Note:
                For Federal Register citations affecting § 60.4, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 60.5
              Determination of construction or modification.
              (a) When requested to do so by an owner or operator, the Administrator will make a determination of whether action taken or intended to be taken by such owner or operator constitutes construction (including reconstruction) or modification or the commencement thereof within the meaning of this part.
              (b) The Administrator will respond to any request for a determination under paragraph (a) of this section within 30 days of receipt of such request.
              [40 FR 58418, Dec. 16, 1975]
            
            
              § 60.6
              Review of plans.
              (a) When requested to do so by an owner or operator, the Administrator will review plans for construction or modification for the purpose of providing technical advice to the owner or operator.
              (b)(1) A separate request shall be submitted for each construction or modification project.
              (2) Each request shall identify the location of such project, and be accompanied by technical information describing the proposed nature, size, design, and method of operation of each affected facility involved in such project, including information on any equipment to be used for measurement or control of emissions.
              (c) Neither a request for plans review nor advice furnished by the Administrator in response to such request shall (1) relieve an owner or operator of legal responsibility for compliance with any provision of this part or of any applicable State or local requirement, or (2) prevent the Administrator from implementing or enforcing any provision of this part or taking any other action authorized by the Act.
              [36 FR 24877, Dec. 23, 1971, as amended at 39 FR 9314, Mar. 8, 1974]
            
            
              
              § 60.7
              Notification and record keeping.
              (a) Any owner or operator subject to the provisions of this part shall furnish the Administrator written notification or, if acceptable to both the Administrator and the owner or operator of a source, electronic notification, as follows:
              (1) A notification of the date construction (or reconstruction as defined under § 60.15) of an affected facility is commenced postmarked no later than 30 days after such date. This requirement shall not apply in the case of mass-produced facilities which are purchased in completed form.
              (2) [Reserved]
              (3) A notification of the actual date of initial startup of an affected facility postmarked within 15 days after such date.
              (4) A notification of any physical or operational change to an existing facility which may increase the emission rate of any air pollutant to which a standard applies, unless that change is specifically exempted under an applicable subpart or in § 60.14(e). This notice shall be postmarked 60 days or as soon as practicable before the change is commenced and shall include information describing the precise nature of the change, present and proposed emission control systems, productive capacity of the facility before and after the change, and the expected completion date of the change. The Administrator may request additional relevant information subsequent to this notice.
              (5) A notification of the date upon which demonstration of the continuous monitoring system performance commences in accordance with § 60.13(c). Notification shall be postmarked not less than 30 days prior to such date.
              (6) A notification of the anticipated date for conducting the opacity observations required by § 60.11(e)(1) of this part. The notification shall also include, if appropriate, a request for the Administrator to provide a visible emissions reader during a performance test. The notification shall be postmarked not less than 30 days prior to such date.
              (7) A notification that continuous opacity monitoring system data results will be used to determine compliance with the applicable opacity standard during a performance test required by § 60.8 in lieu of Method 9 observation data as allowed by § 60.11(e)(5) of this part. This notification shall be postmarked not less than 30 days prior to the date of the performance test.
              (b) Any owner or operator subject to the provisions of this part shall maintain records of the occurrence and duration of any startup, shutdown, or malfunction in the operation of an affected facility; any malfunction of the air pollution control equipment; or any periods during which a continuous monitoring system or monitoring device is inoperative.
              (c) Each owner or operator required to install a continuous monitoring device shall submit excess emissions and monitoring systems performance report (excess emissions are defined in applicable subparts) and-or summary report form (see paragraph (d) of this section) to the Administrator semiannually, except when: more frequent reporting is specifically required by an applicable subpart; or the Administrator, on a case-by-case basis, determines that more frequent reporting is necessary to accurately assess the compliance status of the source. All reports shall be postmarked by the 30th day following the end of each six-month period. Written reports of excess emissions shall include the following information:
              (1) The magnitude of excess emissions computed in accordance with § 60.13(h), any conversion factor(s) used, and the date and time of commencement and completion of each time period of excess emissions. The process operating time during the reporting period.
              (2) Specific identification of each period of excess emissions that occurs during startups, shutdowns, and malfunctions of the affected facility. The nature and cause of any malfunction (if known), the corrective action taken or preventative measures adopted.
              (3) The date and time identifying each period during which the continuous monitoring system was inoperative except for zero and span checks and the nature of the system repairs or adjustments.

              (4) When no excess emissions have occurred or the continuous monitoring system(s) have not been inoperative, repaired, or adjusted, such information shall be stated in the report.
              (d) The summary report form shall contain the information and be in the format shown in figure 1 unless otherwise specified by the Administrator. One summary report form shall be submitted for each pollutant monitored at each affected facility.
              (1) If the total duration of excess emissions for the reporting period is less than 1 percent of the total operating time for the reporting period and CMS downtime for the reporting period is less than 5 percent of the total operating time for the reporting period, only the summary report form shall be submitted and the excess emission report described in § 60.7(c) need not be submitted unless requested by the Administrator.
              (2) If the total duration of excess emissions for the reporting period is 1 percent or greater of the total operating time for the reporting period or the total CMS downtime for the reporting period is 5 percent or greater of the total operating time for the reporting period, the summary report form and the excess emission report described in § 60.7(c) shall both be submitted.
              Figure 1—Summary Report—Gaseous and Opacity Excess Emission and Monitoring System Performance
              
                Pollutant (Circle One—SO2/NOX/TRS/H2S/CO/Opacity)
                Reporting period dates: From __________ to __________
                Company:
                Emission Limitation
                Address:
                Monitor Manufacturer and Model No.
                Date of Latest CMS Certification or Audit
                Process Unit(s) Description:
                Total source operating time in reporting period 1
                
                
                  
                    Emission data summary 1
                    
                     
                    CMS performance summary 1
                    
                     
                  
                  
                    1. Duration of excess emissions in reporting period due to:
                    
                    1. CMS downtime in reporting period due to:
                  
                  
                    a. Startup/shutdown
                    
                     a. Monitor equipment malfunctions
                  
                  
                    b. Control equipment problems
                    
                     b. Non-Monitor equipment malfunctions
                  
                  
                    c. Process problems
                    
                     c. Quality assurance calibration
                  
                  
                    d. Other known causes
                    
                     d. Other known causes
                  
                  
                    e. Unknown causes
                    
                     e. Unknown causes
                  
                  
                    2. Total duration of excess emission
                    
                    2. Total CMS Downtime
                  
                  
                    3. Total duration of excess emissions × (100) [Total source operating time]
                    % 2
                    
                    3. [Total CMS Downtime] × (100) [Total source operating time]
                    % 2
                    
                  
                  
                    1 For opacity, record all times in minutes. For gases, record all times in hours.
                  
                    2 For the reporting period: If the total duration of excess emissions is 1 percent or greater of the total operating time or the total CMS downtime is 5 percent or greater of the total operating time, both the summary report form and the excess emission report described in § 60.7(c) shall be submitted.
                

                On a separate page, describe any changes since last quarter in CMS, process or controls. I certify that the information contained in this report is true, accurate, and complete.
                
                
                Name
                
                
                Signature
                
                
                Title
                
                
                Date
              
              
              (e)(1) Notwithstanding the frequency of reporting requirements specified in paragraph (c) of this section, an owner or operator who is required by an applicable subpart to submit excess emissions and monitoring systems performance reports (and summary reports) on a quarterly (or more frequent) basis may reduce the frequency of reporting for that standard to semiannual if the following conditions are met:
              (i) For 1 full year (e.g., 4 quarterly or 12 monthly reporting periods) the affected facility's excess emissions and monitoring systems reports submitted to comply with a standard under this part continually demonstrate that the facility is in compliance with the applicable standard;
              (ii) The owner or operator continues to comply with all recordkeeping and monitoring requirements specified in this subpart and the applicable standard; and

              (iii) The Administrator does not object to a reduced frequency of reporting for the affected facility, as provided in paragraph (e)(2) of this section.
              (2) The frequency of reporting of excess emissions and monitoring systems performance (and summary) reports may be reduced only after the owner or operator notifies the Administrator in writing of his or her intention to make such a change and the Administrator does not object to the intended change. In deciding whether to approve a reduced frequency of reporting, the Administrator may review information concerning the source's entire previous performance history during the required recordkeeping period prior to the intended change, including performance test results, monitoring data, and evaluations of an owner or operator's conformance with operation and maintenance requirements. Such information may be used by the Administrator to make a judgment about the source's potential for noncompliance in the future. If the Administrator disapproves the owner or operator's request to reduce the frequency of reporting, the Administrator will notify the owner or operator in writing within 45 days after receiving notice of the owner or operator's intention. The notification from the Administrator to the owner or operator will specify the grounds on which the disapproval is based. In the absence of a notice of disapproval within 45 days, approval is automatically granted.
              (3) As soon as monitoring data indicate that the affected facility is not in compliance with any emission limitation or operating parameter specified in the applicable standard, the frequency of reporting shall revert to the frequency specified in the applicable standard, and the owner or operator shall submit an excess emissions and monitoring systems performance report (and summary report, if required) at the next appropriate reporting period following the noncomplying event. After demonstrating compliance with the applicable standard for another full year, the owner or operator may again request approval from the Administrator to reduce the frequency of reporting for that standard as provided for in paragraphs (e)(1) and (e)(2) of this section.
              (f) Any owner or operator subject to the provisions of this part shall maintain a file of all measurements, including continuous monitoring system, monitoring device, and performance testing measurements; all continuous monitoring system performance evaluations; all continuous monitoring system or monitoring device calibration checks; adjustments and maintenance performed on these systems or devices; and all other information required by this part recorded in a permanent form suitable for inspection. The file shall be retained for at least two years following the date of such measurements, maintenance, reports, and records, except as follows:
              (1) This paragraph applies to owners or operators required to install a continuous emissions monitoring system (CEMS) where the CEMS installed is automated, and where the calculated data averages do not exclude periods of CEMS breakdown or malfunction. An automated CEMS records and reduces the measured data to the form of the pollutant emission standard through the use of a computerized data acquisition system. In lieu of maintaining a file of all CEMS subhourly measurements as required under paragraph (f) of this section, the owner or operator shall retain the most recent consecutive three averaging periods of subhourly measurements and a file that contains a hard copy of the data acquisition system algorithm used to reduce the measured data into the reportable form of the standard.

              (2) This paragraph applies to owners or operators required to install a CEMS where the measured data is manually reduced to obtain the reportable form of the standard, and where the calculated data averages do not exclude periods of CEMS breakdown or malfunction. In lieu of maintaining a file of all CEMS subhourly measurements as required under paragraph (f) of this section, the owner or operator shall retain all subhourly measurements for the most recent reporting period. The subhourly measurements shall be retained for 120 days from the date of the most recent summary or excess emission report submitted to the Administrator.
              
              (3) The Administrator or delegated authority, upon notification to the source, may require the owner or operator to maintain all measurements as required by paragraph (f) of this section, if the Administrator or the delegated authority determines these records are required to more accurately assess the compliance status of the affected source.
              (g) If notification substantially similar to that in paragraph (a) of this section is required by any other State or local agency, sending the Administrator a copy of that notification will satisfy the requirements of paragraph (a) of this section.
              (h) Individual subparts of this part may include specific provisions which clarify or make inapplicable the provisions set forth in this section.
              [36 FR 24877, Dec. 28, 1971, as amended at 40 FR 46254, Oct. 6, 1975; 40 FR 58418, Dec. 16, 1975; 45 FR 5617, Jan. 23, 1980; 48 FR 48335, Oct. 18, 1983; 50 FR 53113, Dec. 27, 1985; 52 FR 9781, Mar. 26, 1987; 55 FR 51382, Dec. 13, 1990; 59 FR 12428, Mar. 16, 1994; 59 FR 47265, Sep. 15, 1994; 64 FR 7463, Feb. 12, 1999]
            
            
              § 60.8
              Performance tests.
              (a) Except as specified in paragraphs (a)(1),(a)(2), (a)(3), and (a)(4) of this section, within 60 days after achieving the maximum production rate at which the affected facility will be operated, but not later than 180 days after initial startup of such facility, or at such other times specified by this part, and at such other times as may be required by the Administrator under section 114 of the Act, the owner or operator of such facility shall conduct performance test(s) and furnish the Administrator a written report of the results of such performance test(s).
              (1) If a force majeure is about to occur, occurs, or has occurred for which the affected owner or operator intends to assert a claim of force majeure, the owner or operator shall notify the Administrator, in writing as soon as practicable following the date the owner or operator first knew, or through due diligence should have known that the event may cause or caused a delay in testing beyond the regulatory deadline, but the notification must occur before the performance test deadline unless the initial force majeure or a subsequent force majeure event delays the notice, and in such cases, the notification shall occur as soon as practicable.
              (2) The owner or operator shall provide to the Administrator a written description of the force majeure event and a rationale for attributing the delay in testing beyond the regulatory deadline to the force majeure; describe the measures taken or to be taken to minimize the delay; and identify a date by which the owner or operator proposes to conduct the performance test. The performance test shall be conducted as soon as practicable after the force majeure occurs.
              (3) The decision as to whether or not to grant an extension to the performance test deadline is solely within the discretion of the Administrator. The Administrator will notify the owner or operator in writing of approval or disapproval of the request for an extension as soon as practicable.
              (4) Until an extension of the performance test deadline has been approved by the Administrator under paragraphs (a)(1), (2), and (3) of this section, the owner or operator of the affected facility remains strictly subject to the requirements of this part.

              (b) Performance tests shall be conducted and data reduced in accordance with the test methods and procedures contained in each applicable subpart unless the Administrator (1) specifies or approves, in specific cases, the use of a reference method with minor changes in methodology, (2) approves the use of an equivalent method, (3) approves the use of an alternative method the results of which he has determined to be adequate for indicating whether a specific source is in compliance, (4) waives the requirement for performance tests because the owner or operator of a source has demonstrated by other means to the Administrator's satisfaction that the affected facility is in compliance with the standard, or (5) approves shorter sampling times and smaller sample volumes when necessitated by process variables or other factors. Nothing in this paragraph shall be construed to abrogate the Administrator's authority to require testing under section 114 of the Act.
              
              (c) Performance tests shall be conducted under such conditions as the Administrator shall specify to the plant operator based on representative performance of the affected facility. The owner or operator shall make available to the Administrator such records as may be necessary to determine the conditions of the performance tests. Operations during periods of startup, shutdown, and malfunction shall not constitute representative conditions for the purpose of a performance test nor shall emissions in excess of the level of the applicable emission limit during periods of startup, shutdown, and malfunction be considered a violation of the applicable emission limit unless otherwise specified in the applicable standard.
              (d) The owner or operator of an affected facility shall provide the Administrator at least 30 days prior notice of any performance test, except as specified under other subparts, to afford the Administrator the opportunity to have an observer present. If after 30 days notice for an initially scheduled performance test, there is a delay (due to operational problems, etc.) in conducting the scheduled performance test, the owner or operator of an affected facility shall notify the Administrator (or delegated State or local agency) as soon as possible of any delay in the original test date, either by providing at least 7 days prior notice of the rescheduled date of the performance test, or by arranging a rescheduled date with the Administrator (or delegated State or local agency) by mutual agreement.
              (e) The owner or operator of an affected facility shall provide, or cause to be provided, performance testing facilities as follows:
              (1) Sampling ports adequate for test methods applicable to such facility. This includes (i) constructing the air pollution control system such that volumetric flow rates and pollutant emission rates can be accurately determined by applicable test methods and procedures and (ii) providing a stack or duct free of cyclonic flow during performance tests, as demonstrated by applicable test methods and procedures.
              (2) Safe sampling platform(s).
              (3) Safe access to sampling platform(s).
              (4) Utilities for sampling and testing equipment.
              (f) Unless otherwise specified in the applicable subpart, each performance test shall consist of three separate runs using the applicable test method.
              (1) Each run shall be conducted for the time and under the conditions specified in the applicable standard. For the purpose of determining compliance with an applicable standard, the arithmetic means of results of the three runs shall apply. In the event that a sample is accidentally lost or conditions occur in which one of the three runs must be discontinued because of forced shutdown, failure of an irreplaceable portion of the sample train, extreme meteorological conditions, or other circumstances, beyond the owner or operator's control, compliance may, upon the Administrator's approval, be determined using the arithmetic mean of the results of the two other runs.
              (2) Contents of report (electronic or paper submitted copy). Unless otherwise specified in a relevant standard or test method, or as otherwise approved by the Administrator in writing, the report for a performance test shall include the elements identified in paragraphs (f)(2)(i) through (vi) of this section.
              (i) General identification information for the facility including a mailing address, the physical address, the owner or operator or responsible official (where applicable) and his/her email address, and the appropriate Federal Registry System (FRS) number for the facility.
              (ii) Purpose of the test including the applicable regulation(s) requiring the test, the pollutant(s) and other parameters being measured, the applicable emission standard and any process parameter component, and a brief process description.

              (iii) Description of the emission unit tested including fuel burned, control devices, and vent characteristics; the appropriate source classification code (SCC); the permitted maximum process rate (where applicable); and the sampling location.
              
              (iv) Description of sampling and analysis procedures used and any modifications to standard procedures, quality assurance procedures and results, record of process operating conditions that demonstrate the applicable test conditions are met, and values for any operating parameters for which limits were being set during the test.
              (v) Where a test method requires you record or report, the following shall be included: Record of preparation of standards, record of calibrations, raw data sheets for field sampling, raw data sheets for field and laboratory analyses, chain-of-custody documentation, and example calculations for reported results.
              (vi) Identification of the company conducting the performance test including the primary office address, telephone number, and the contact for this test program including his/her email address.
              (g) The performance testing shall include a test method performance audit (PA) during the performance test. The PAs consist of blind audit samples supplied by an accredited audit sample provider and analyzed during the performance test in order to provide a measure of test data bias. Gaseous audit samples are designed to audit the performance of the sampling system as well as the analytical system and must be collected by the sampling system during the compliance test just as the compliance samples are collected. If a liquid or solid audit sample is designed to audit the sampling system, it must also be collected by the sampling system during the compliance test. If multiple sampling systems or sampling trains are used during the compliance test for any of the test methods, the tester is only required to use one of the sampling systems per method to collect the audit sample. The audit sample must be analyzed by the same analyst using the same analytical reagents and analytical system and at the same time as the compliance samples. Retests are required when there is a failure to produce acceptable results for an audit sample. However, if the audit results do not affect the compliance or noncompliance status of the affected facility, the compliance authority may waive the reanalysis requirement, further audits, or retests and accept the results of the compliance test. Acceptance of the test results shall constitute a waiver of the reanalysis requirement, further audits, or retests. The compliance authority may also use the audit sample failure and the compliance test results as evidence to determine the compliance or noncompliance status of the affected facility. A blind audit sample is a sample whose value is known only to the sample provider and is not revealed to the tested facility until after they report the measured value of the audit sample. For pollutants that exist in the gas phase at ambient temperature, the audit sample shall consist of an appropriate concentration of the pollutant in air or nitrogen that can be introduced into the sampling system of the test method at or near the same entry point as a sample from the emission source. If no gas phase audit samples are available, an acceptable alternative is a sample of the pollutant in the same matrix that would be produced when the sample is recovered from the sampling system as required by the test method. For samples that exist only in a liquid or solid form at ambient temperature, the audit sample shall consist of an appropriate concentration of the pollutant in the same matrix that would be produced when the sample is recovered from the sampling system as required by the test method. An accredited audit sample provider (AASP) is an organization that has been accredited to prepare audit samples by an independent, third party accrediting body.

              (1) The source owner, operator, or representative of the tested facility shall obtain an audit sample, if commercially available, from an AASP for each test method used for regulatory compliance purposes. No audit samples are required for the following test methods: Methods 3A and 3C of appendix A-3 of part 60, Methods 6C, 7E, 9, and 10 of appendix A-4 of part 60, Methods 18 and 19 of appendix A-6 of part 60, Methods 20, 22, and 25A of appendix A-7 of part 60, Methods 30A and 30B of appendix A-8 of part 60, and Methods 303, 318, 320, and 321 of appendix A of part 63 of this chapter. If multiple sources at a single facility are tested during a compliance test event, only one audit sample is required for each method used during a compliance test. The compliance authority responsible for the compliance test may waive the requirement to include an audit sample if they believe that an audit sample is not necessary. “Commercially available” means that two or more independent AASPs have blind audit samples available for purchase. If the source owner, operator, or representative cannot find an audit sample for a specific method, the owner, operator, or representative shall consult the EPA Web site at the following URL, www.epa.gov/ttn/emc, to confirm whether there is a source that can supply an audit sample for that method. If the EPA Web site does not list an available audit sample at least 60 days prior to the beginning of the compliance test, the source owner, operator, or representative shall not be required to include an audit sample as part of the quality assurance program for the compliance test. When ordering an audit sample, the source owner, operator, or representative shall give the sample provider an estimate for the concentration of each pollutant that is emitted by the source or the estimated concentration of each pollutant based on the permitted level and the name, address, and phone number of the compliance authority. The source owner, operator, or representative shall report the results for the audit sample along with a summary of the emission test results for the audited pollutant to the compliance authority and shall report the results of the audit sample to the AASP. The source owner, operator, or representative shall make both reports at the same time and in the same manner or shall report to the compliance authority first and then report to the AASP. If the method being audited is a method that allows the samples to be analyzed in the field and the tester plans to analyze the samples in the field, the tester may analyze the audit samples prior to collecting the emission samples provided a representative of the compliance authority is present at the testing site. The tester may request and the compliance authority may grant a waiver to the requirement that a representative of the compliance authority must be present at the testing site during the field analysis of an audit sample. The source owner, operator, or representative may report the results of the audit sample to the compliance authority and report the results of the audit sample to the AASP prior to collecting any emission samples. The test protocol and final test report shall document whether an audit sample was ordered and utilized and the pass/fail results as applicable.
              (2) An AASP shall have and shall prepare, analyze, and report the true value of audit samples in accordance with a written technical criteria document that describes how audit samples will be prepared and distributed in a manner that will ensure the integrity of the audit sample program. An acceptable technical criteria document shall contain standard operating procedures for all of the following operations:
              (i) Preparing the sample;
              (ii) Confirming the true concentration of the sample;
              (iii) Defining the acceptance limits for the results from a well qualified tester. This procedure must use well established statistical methods to analyze historical results from well qualified testers. The acceptance limits shall be set so that there is 95 percent confidence that 90 percent of well qualified labs will produce future results that are within the acceptance limit range.
              (iv) Providing the opportunity for the compliance authority to comment on the selected concentration level for an audit sample;
              (v) Distributing the sample to the user in a manner that guarantees that the true value of the sample is unknown to the user;
              (vi) Recording the measured concentration reported by the user and determining if the measured value is within acceptable limits;

              (vii) The AASP shall report the results from each audit sample in a timely manner to the compliance authority and then to the source owner, operator, or representative. The AASP shall make both reports at the same time and in the same manner or shall report to the compliance authority first and then report to the source owner, operator, or representative. The results shall include the name of the facility tested, the date on which the compliance test was conducted, the name of the company performing the sample collection, the name of the company that analyzed the compliance samples including the audit sample, the measured result for the audit sample, and whether the testing company passed or failed the audit. The AASP shall report the true value of the audit sample to the compliance authority. The AASP may report the true value to the source owner, operator, or representative if the AASP's operating plan ensures that no laboratory will receive the same audit sample twice.
              (viii) Evaluating the acceptance limits of samples at least once every two years to determine in cooperation with the voluntary consensus standard body if they should be changed;
              (ix) Maintaining a database, accessible to the compliance authorities, of results from the audit that shall include the name of the facility tested, the date on which the compliance test was conducted, the name of the company performing the sample collection, the name of the company that analyzed the compliance samples including the audit sample, the measured result for the audit sample, the true value of the audit sample, the acceptance range for the measured value, and whether the testing company passed or failed the audit.
              (3) The accrediting body shall have a written technical criteria document that describes how it will ensure that the AASP is operating in accordance with the AASP technical criteria document that describes how audit samples are to be prepared and distributed. This document shall contain standard operating procedures for all of the following operations:
              (i) Checking audit samples to confirm their true value as reported by the AASP;
              (ii) Performing technical systems audits of the AASP's facilities and operating procedures at least once every two years;
              (iii) Providing standards for use by the voluntary consensus standard body to approve the accrediting body that will accredit the audit sample providers.

              (4) The technical criteria documents for the accredited sample providers and the accrediting body shall be developed through a public process guided by a voluntary consensus standards body (VCSB). The VCSB shall operate in accordance with the procedures and requirements in the Office of Management and Budget Circular A-119. A copy of Circular A-119 is available upon request by writing the Office of Information and Regulatory Affairs, Office of Management and Budget, 725 17th Street, NW., Washington, DC 20503, by calling (202) 395-6880 or downloading online at http://standards.gov/standards__gov/a119.cfm. The VCSB shall approve all accrediting bodies. The Administrator will review all technical criteria documents. If the technical criteria documents do not meet the minimum technical requirements in paragraphs (g)(2) through (4)of this section, the technical criteria documents are not acceptable and the proposed audit sample program is not capable of producing audit samples of sufficient quality to be used in a compliance test. All acceptable technical criteria documents shall be posted on the EPA Web site at the following URL, http://www.epa.gov/ttn/emc.
              
              (h) Unless otherwise specified in the applicable subpart, each test location must be verified to be free of cyclonic flow and evaluated for the existence of emission gas stratification and the required number of sampling traverse points. If other procedures are not specified in the applicable subpart to the regulations, use the appropriate procedures in Method 1 to check for cyclonic flow and Method 7E to evaluate emission gas stratification and selection of sampling points.

              (i) Whenever the use of multiple calibration gases is required by a test method, performance specification, or quality assurance procedure in a part 60 standard or appendix, Method 205 of 40 CFR part 51, appendix M of this chapter, “Verification of Gas Dilution Systems for Field Instrument Calibrations,” may be used.
              [36 FR 24877, Dec. 23, 1971, as amended at 39 FR 9314, Mar. 8, 1974; 42 FR 57126, Nov. 1, 1977; 44 FR 33612, June 11, 1979; 54 FR 6662, Feb. 14, 1989; 54 FR 21344, May 17, 1989; 64 FR 7463, Feb. 12, 1999; 72 FR 27442, May 16, 2007; 75 FR 55646, Sept. 13, 2010; 79 FR 11241, Feb. 27, 2014; 81 FR 59809, Aug. 30, 2016]
            
            
              § 60.9
              Availability of information.
              The availability to the public of information provided to, or otherwise obtained by, the Administrator under this part shall be governed by part 2 of this chapter. (Information submitted voluntarily to the Administrator for the purposes of §§ 60.5 and 60.6 is governed by §§ 2.201 through 2.213 of this chapter and not by § 2.301 of this chapter.)
            
            
              § 60.10
              State authority.
              The provisions of this part shall not be construed in any manner to preclude any State or political subdivision thereof from:
              (a) Adopting and enforcing any emission standard or limitation applicable to an affected facility, provided that such emission standard or limitation is not less stringent than the standard applicable to such facility.
              (b) Requiring the owner or operator of an affected facility to obtain permits, licenses, or approvals prior to initiating construction, modification, or operation of such facility.
            
            
              § 60.11
              Compliance with standards and maintenance requirements.
              (a) Compliance with standards in this part, other than opacity standards, shall be determined in accordance with performance tests established by § 60.8, unless otherwise specified in the applicable standard.
              (b) Compliance with opacity standards in this part shall be determined by conducting observations in accordance with Method 9 in appendix A of this part, any alternative method that is approved by the Administrator, or as provided in paragraph (e)(5) of this section. For purposes of determining initial compliance, the minimum total time of observations shall be 3 hours (30 6-minute averages) for the performance test or other set of observations (meaning those fugitive-type emission sources subject only to an opacity standard).
              (c) The opacity standards set forth in this part shall apply at all times except during periods of startup, shutdown, malfunction, and as otherwise provided in the applicable standard.
              (d) At all times, including periods of startup, shutdown, and malfunction, owners and operators shall, to the extent practicable, maintain and operate any affected facility including associated air pollution control equipment in a manner consistent with good air pollution control practice for minimizing emissions. Determination of whether acceptable operating and maintenance procedures are being used will be based on information available to the Administrator which may include, but is not limited to, monitoring results, opacity observations, review of operating and maintenance procedures, and inspection of the source.

              (e)(1) For the purpose of demonstrating initial compliance, opacity observations shall be conducted concurrently with the initial performance test required in § 60.8 unless one of the following conditions apply. If no performance test under § 60.8 is required, then opacity observations shall be conducted within 60 days after achieving the maximum production rate at which the affected facility will be operated but no later than 180 days after initial startup of the facility. If visibility or other conditions prevent the opacity observations from being conducted concurrently with the initial performance test required under § 60.8, the source owner or operator shall reschedule the opacity observations as soon after the initial performance test as possible, but not later than 30 days thereafter, and shall advise the Administrator of the rescheduled date. In these cases, the 30-day prior notification to the Administrator required in § 60.7(a)(6) shall be waived. The rescheduled opacity observations shall be conducted (to the extent possible) under the same operating conditions that existed during the initial performance test conducted under § 60.8. The visible emissions observer shall determine whether visibility or other conditions prevent the opacity observations from being made concurrently with the initial performance test in accordance with procedures contained in Method 9 of appendix B of this part. Opacity readings of portions of plumes which contain condensed, uncombined water vapor shall not be used for purposes of determing compliance with opacity standards. The owner or operator of an affected facility shall make available, upon request by the Administrator, such records as may be necessary to determine the conditions under which the visual observations were made and shall provide evidence indicating proof of current visible observer emission certification. Except as provided in paragraph (e)(5) of this section, the results of continuous monitoring by transmissometer which indicate that the opacity at the time visual observations were made was not in excess of the standard are probative but not conclusive evidence of the actual opacity of an emission, provided that the source shall meet the burden of proving that the instrument used meets (at the time of the alleged violation) Performance Specification 1 in appendix B of this part, has been properly maintained and (at the time of the alleged violation) that the resulting data have not been altered in any way.
              (2) Except as provided in paragraph (e)(3) of this section, the owner or operator of an affected facility to which an opacity standard in this part applies shall conduct opacity observations in accordance with paragraph (b) of this section, shall record the opacity of emissions, and shall report to the Administrator the opacity results along with the results of the initial performance test required under § 60.8. The inability of an owner or operator to secure a visible emissions observer shall not be considered a reason for not conducting the opacity observations concurrent with the initial performance test.
              (3) The owner or operator of an affected facility to which an opacity standard in this part applies may request the Administrator to determine and to record the opacity of emissions from the affected facility during the initial performance test and at such times as may be required. The owner or operator of the affected facility shall report the opacity results. Any request to the Administrator to determine and to record the opacity of emissions from an affected facility shall be included in the notification required in § 60.7(a)(6). If, for some reason, the Administrator cannot determine and record the opacity of emissions from the affected facility during the performance test, then the provisions of paragraph (e)(1) of this section shall apply.
              (4) An owner or operator of an affected facility using a continuous opacity monitor (transmissometer) shall record the monitoring data produced during the initial performance test required by § 60.8 and shall furnish the Administrator a written report of the monitoring results along with Method 9 and § 60.8 performance test results.

              (5) An owner or operator of an affected facility subject to an opacity standard may submit, for compliance purposes, continuous opacity monitoring system (COMS) data results produced during any performance test required under § 60.8 in lieu of Method 9 observation data. If an owner or operator elects to submit COMS data for compliance with the opacity standard, he shall notify the Administrator of that decision, in writing, at least 30 days before any performance test required under § 60.8 is conducted. Once the owner or operator of an affected facility has notified the Administrator to that effect, the COMS data results will be used to determine opacity compliance during subsequent tests required under § 60.8 until the owner or operator notifies the Administrator, in writing, to the contrary. For the purpose of determining compliance with the opacity standard during a performance test required under § 60.8 using COMS data, the minimum total time of COMS data collection shall be averages of all 6-minute continuous periods within the duration of the mass emission performance test. Results of the COMS opacity determinations shall be submitted along with the results of the performance test required under § 60.8. The owner or operator of an affected facility using a COMS for compliance purposes is responsible for demonstrating that the COMS meets the requirements specified in § 60.13(c) of this part, that the COMS has been properly maintained and operated, and that the resulting data have not been altered in any way. If COMS data results are submitted for compliance with the opacity standard for a period of time during which Method 9 data indicates noncompliance, the Method 9 data will be used to determine compliance with the opacity standard.
              (6) Upon receipt from an owner or operator of the written reports of the results of the performance tests required by § 60.8, the opacity observation results and observer certification required by § 60.11(e)(1), and the COMS results, if applicable, the Administrator will make a finding concerning compliance with opacity and other applicable standards. If COMS data results are used to comply with an opacity standard, only those results are required to be submitted along with the performance test results required by § 60.8. If the Administrator finds that an affected facility is in compliance with all applicable standards for which performance tests are conducted in accordance with § 60.8 of this part but during the time such performance tests are being conducted fails to meet any applicable opacity standard, he shall notify the owner or operator and advise him that he may petition the Administrator within 10 days of receipt of notification to make appropriate adjustment to the opacity standard for the affected facility.
              (7) The Administrator will grant such a petition upon a demonstration by the owner or operator that the affected facility and associated air pollution control equipment was operated and maintained in a manner to minimize the opacity of emissions during the performance tests; that the performance tests were performed under the conditions established by the Administrator; and that the affected facility and associated air pollution control equipment were incapable of being adjusted or operated to meet the applicable opacity standard.

              (8) The Administrator will establish an opacity standard for the affected facility meeting the above requirements at a level at which the source will be able, as indicated by the performance and opacity tests, to meet the opacity standard at all times during which the source is meeting the mass or concentration emission standard. The Administrator will promulgate the new opacity standard in the Federal Register.
              
              (f) Special provisions set forth under an applicable subpart shall supersede any conflicting provisions in paragraphs (a) through (e) of this section.
              (g) For the purpose of submitting compliance certifications or establishing whether or not a person has violated or is in violation of any standard in this part, nothing in this part shall preclude the use, including the exclusive use, of any credible evidence or information, relevant to whether a source would have been in compliance with applicable requirements if the appropriate performance or compliance test or procedure had been performed.
              [38 FR 28565, Oct. 15, 1973, as amended at 39 FR 39873, Nov. 12, 1974; 43 FR 8800, Mar. 3, 1978; 45 FR 23379, Apr. 4, 1980; 48 FR 48335, Oct. 18, 1983; 50 FR 53113, Dec. 27, 1985; 51 FR 1790, Jan. 15, 1986; 52 FR 9781, Mar. 26, 1987; 62 FR 8328, Feb. 24, 1997; 65 FR 61749, Oct. 17, 2000]
            
            
              § 60.12
              Circumvention.
              No owner or operator subject to the provisions of this part shall build, erect, install, or use any article, machine, equipment or process, the use of which conceals an emission which would otherwise constitute a violation of an applicable standard. Such concealment includes, but is not limited to, the use of gaseous diluents to achieve compliance with an opacity standard or with a standard which is based on the concentration of a pollutant in the gases discharged to the atmosphere.
              [39 FR 9314, Mar. 8, 1974]
            
            
              § 60.13
              Monitoring requirements.

              (a) For the purposes of this section, all continuous monitoring systems required under applicable subparts shall be subject to the provisions of this section upon promulgation of performance specifications for continuous monitoring systems under appendix B to this part and, if the continuous monitoring system is used to demonstrate compliance with emission limits on a continuous basis, appendix F to this part, unless otherwise specified in an applicable subpart or by the Administrator. Appendix F is applicable December 4, 1987.
              (b) All continuous monitoring systems and monitoring devices shall be installed and operational prior to conducting performance tests under § 60.8. Verification of operational status shall, as a minimum, include completion of the manufacturer's written requirements or recommendations for installation, operation, and calibration of the device.
              (c) If the owner or operator of an affected facility elects to submit continous opacity monitoring system (COMS) data for compliance with the opacity standard as provided under § 60.11(e)(5), he shall conduct a performance evaluation of the COMS as specified in Performance Specification 1, appendix B, of this part before the performance test required under § 60.8 is conducted. Otherwise, the owner or operator of an affected facility shall conduct a performance evaluation of the COMS or continuous emission monitoring system (CEMS) during any performance test required under § 60.8 or within 30 days thereafter in accordance with the applicable performance specification in appendix B of this part, The owner or operator of an affected facility shall conduct COMS or CEMS performance evaluations at such other times as may be required by the Administrator under section 114 of the Act.
              (1) The owner or operator of an affected facility using a COMS to determine opacity compliance during any performance test required under § 60.8 and as described in § 60.11(e)(5) shall furnish the Administrator two or, upon request, more copies of a written report of the results of the COMS performance evaluation described in paragraph (c) of this section at least 10 days before the performance test required under § 60.8 is conducted.
              (2) Except as provided in paragraph (c)(1) of this section, the owner or operator of an affected facility shall furnish the Administrator within 60 days of completion two or, upon request, more copies of a written report of the results of the performance evaluation.
              (d)(1) Owners and operators of a CEMS installed in accordance with the provisions of this part, must check the zero (or low level value between 0 and 20 percent of span value) and span (50 to 100 percent of span value) calibration drifts at least once each operating day in accordance with a written procedure. The zero and span must, at a minimum, be adjusted whenever either the 24-hour zero drift or the 24-hour span drift exceeds two times the limit of the applicable performance specification in appendix B of this part. The system must allow the amount of the excess zero and span drift to be recorded and quantified whenever specified. Owners and operators of a COMS installed in accordance with the provisions of this part must check the zero and upscale (span) calibration drifts at least once daily. For a particular COMS, the acceptable range of zero and upscale calibration materials is defined in the applicable version of PS-1 in appendix B of this part. For a COMS, the optical surfaces, exposed to the effluent gases, must be cleaned before performing the zero and upscale drift adjustments, except for systems using automatic zero adjustments. The optical surfaces must be cleaned when the cumulative automatic zero compensation exceeds 4 percent opacity.
              (2) Unless otherwise approved by the Administrator, the following procedures must be followed for a COMS. Minimum procedures must include an automated method for producing a simulated zero opacity condition and an upscale opacity condition using a certified neutral density filter or other related technique to produce a known obstruction of the light beam. Such procedures must provide a system check of all active analyzer internal optics with power or curvature, all active electronic circuitry including the light source and photodetector assembly, and electronic or electro-mechanical systems and hardware and or software used during normal measurement operation.

              (e) Except for system breakdowns, repairs, calibration checks, and zero and span adjustments required under paragraph (d) of this section, all continuous monitoring systems shall be in continuous operation and shall meet minimum frequency of operation requirements as follows:
              (1) All continuous monitoring systems referenced by paragraph (c) of this section for measuring opacity of emissions shall complete a minimum of one cycle of sampling and analyzing for each successive 10-second period and one cycle of data recording for each successive 6-minute period.
              (2) All continuous monitoring systems referenced by paragraph (c) of this section for measuring emissions, except opacity, shall complete a minimum of one cycle of operation (sampling, analyzing, and data recording) for each successive 15-minute period.
              (f) All continuous monitoring systems or monitoring devices shall be installed such that representative measurements of emissions or process parameters from the affected facility are obtained. Additional procedures for location of continuous monitoring systems contained in the applicable Performance Specifications of appendix B of this part shall be used.
              (g) When the effluents from a single affected facility or two or more affected facilities subject to the same emission standards are combined before being released to the atmosphere, the owner or operator may install applicable continuous monitoring systems on each effluent or on the combined effluent. When the affected facilities are not subject to the same emission standards, separate continuous monitoring systems shall be installed on each effluent. When the effluent from one affected facility is released to the atmosphere through more than one point, the owner or operator shall install an applicable continuous monitoring system on each separate effluent unless the installation of fewer systems is approved by the Administrator. When more than one continuous monitoring system is used to measure the emissions from one affected facility (e.g., multiple breechings, multiple outlets), the owner or operator shall report the results as required from each continuous monitoring system.
              (h)(1) Owners or operators of all continuous monitoring systems for measurement of opacity shall reduce all data to 6-minute averages and for continuous monitoring systems other than opacity to 1-hour averages for time periods as defined in § 60.2. Six-minute opacity averages shall be calculated from 36 or more data points equally spaced over each 6-minute period.
              (2) For continuous monitoring systems other than opacity, 1-hour averages shall be computed as follows, except that the provisions pertaining to the validation of partial operating hours are only applicable for affected facilities that are required by the applicable subpart to include partial hours in the emission calculations:

              (i) Except as provided under paragraph (h)(2)(iii) of this section, for a full operating hour (any clock hour with 60 minutes of unit operation), at least four valid data points are required to calculate the hourly average, i.e., one data point in each of the 15-minute quadrants of the hour.
              (ii) Except as provided under paragraph (h)(2)(iii) of this section, for a partial operating hour (any clock hour with less than 60 minutes of unit operation), at least one valid data point in each 15-minute quadrant of the hour in which the unit operates is required to calculate the hourly average.
              (iii) For any operating hour in which required maintenance or quality-assurance activities are performed:
              (A) If the unit operates in two or more quadrants of the hour, a minimum of two valid data points, separated by at least 15 minutes, is required to calculate the hourly average; or
              (B) If the unit operates in only one quadrant of the hour, at least one valid data point is required to calculate the hourly average.
              (iv) If a daily calibration error check is failed during any operating hour, all data for that hour shall be invalidated, unless a subsequent calibration error test is passed in the same hour and the requirements of paragraph (h)(2)(iii) of this section are met, based solely on valid data recorded after the successful calibration.

              (v) For each full or partial operating hour, all valid data points shall be used to calculate the hourly average.
              
              (vi) Except as provided under paragraph (h)(2)(vii) of this section, data recorded during periods of continuous monitoring system breakdown, repair, calibration checks, and zero and span adjustments shall not be included in the data averages computed under this paragraph.
              (vii) Owners and operators complying with the requirements of § 60.7(f)(1) or (2) must include any data recorded during periods of monitor breakdown or malfunction in the data averages.
              (viii) When specified in an applicable subpart, hourly averages for certain partial operating hours shall not be computed or included in the emission averages (e.g., hours with < 30 minutes of unit operation under § 60.47b(d)).

              (ix) Either arithmetic or integrated averaging of all data may be used to calculate the hourly averages. The data may be recorded in reduced or nonreduced form (e.g., ppm pollutant and percent O2 or ng/J of pollutant).
              (3) All excess emissions shall be converted into units of the standard using the applicable conversion procedures specified in the applicable subpart. After conversion into units of the standard, the data may be rounded to the same number of significant digits used in the applicable subpart to specify the emission limit.
              (i) After receipt and consideration of written application, the Administrator may approve alternatives to any monitoring procedures or requirements of this part including, but not limited to the following:
              (1) Alternative monitoring requirements when installation of a continuous monitoring system or monitoring device specified by this part would not provide accurate measurements due to liquid water or other interferences caused by substances in the effluent gases.
              (2) Alternative monitoring requirements when the affected facility is infrequently operated.
              (3) Alternative monitoring requirements to accommodate continuous monitoring systems that require additional measurements to correct for stack moisture conditions.
              (4) Alternative locations for installing continuous monitoring systems or monitoring devices when the owner or operator can demonstrate that installation at alternate locations will enable accurate and representative measurements.
              (5) Alternative methods of converting pollutant concentration measurements to units of the standards.
              (6) Alternative procedures for performing daily checks of zero and span drift that do not involve use of span gases or test cells.
              (7) Alternatives to the A.S.T.M. test methods or sampling procedures specified by any subpart.
              (8) Alternative continuous monitoring systems that do not meet the design or performance requirements in Performance Specification 1, appendix B, but adequately demonstrate a definite and consistent relationship between its measurements and the measurements of opacity by a system complying with the requirements in Performance Specification 1. The Administrator may require that such demonstration be performed for each affected facility.
              (9) Alternative monitoring requirements when the effluent from a single affected facility or the combined effluent from two or more affected facilities is released to the atmosphere through more than one point.
              (j) An alternative to the relative accuracy (RA) test specified in Performance Specification 2 of appendix B may be requested as follows:

              (1) An alternative to the reference method tests for determining RA is available for sources with emission rates demonstrated to be less than 50 percent of the applicable standard. A source owner or operator may petition the Administrator to waive the RA test in Section 8.4 of Performance Specification 2 and substitute the procedures in Section 16.0 if the results of a performance test conducted according to the requirements in § 60.8 of this subpart or other tests performed following the criteria in § 60.8 demonstrate that the emission rate of the pollutant of interest in the units of the applicable standard is less than 50 percent of the applicable standard. For sources subject to standards expressed as control efficiency levels, a source owner or operator may petition the Administrator to waive the RA test and substitute the procedures in Section 16.0 of Performance Specification 2 if the control device exhaust emission rate is less than 50 percent of the level needed to meet the control efficiency requirement. The alternative procedures do not apply if the continuous emission monitoring system is used to determine compliance continuously with the applicable standard. The petition to waive the RA test shall include a detailed description of the procedures to be applied. Included shall be location and procedure for conducting the alternative, the concentration or response levels of the alternative RA materials, and the other equipment checks included in the alternative procedure. The Administrator will review the petition for completeness and applicability. The determination to grant a waiver will depend on the intended use of the CEMS data (e.g., data collection purposes other than NSPS) and may require specifications more stringent than in Performance Specification 2 (e.g., the applicable emission limit is more stringent than NSPS).
              (2) The waiver of a CEMS RA test will be reviewed and may be rescinded at such time, following successful completion of the alternative RA procedure, that the CEMS data indicate that the source emissions are approaching the level. The criterion for reviewing the waiver is the collection of CEMS data showing that emissions have exceeded 70 percent of the applicable standard for seven, consecutive, averaging periods as specified by the applicable regulation(s). For sources subject to standards expressed as control efficiency levels, the criterion for reviewing the waiver is the collection of CEMS data showing that exhaust emissions have exceeded 70 percent of the level needed to meet the control efficiency requirement for seven, consecutive, averaging periods as specified by the applicable regulation(s) [e.g., §§ 60.45(g) (2) and (3), 60.73(e), and 60.84(e)]. It is the responsibility of the source operator to maintain records and determine the level of emissions relative to the criterion on the waiver of RA testing. If this criterion is exceeded, the owner or operator must notify the Administrator within 10 days of such occurrence and include a description of the nature and cause of the increasing emissions. The Administrator will review the notification and may rescind the waiver and require the owner or operator to conduct a RA test of the CEMS as specified in Section 8.4 of Performance Specification 2.
              [40 FR 46255, Oct. 6, 1975]
              
                Editorial Note:
                For Federal Register citations affecting § 60.13, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 60.14
              Modification.
              (a) Except as provided under paragraphs (e) and (f) of this section, any physical or operational change to an existing facility which results in an increase in the emission rate to the atmosphere of any pollutant to which a standard applies shall be considered a modification within the meaning of section 111 of the Act. Upon modification, an existing facility shall become an affected facility for each pollutant to which a standard applies and for which there is an increase in the emission rate to the atmosphere.
              (b) Emission rate shall be expressed as kg/hr of any pollutant discharged into the atmosphere for which a standard is applicable. The Administrator shall use the following to determine emission rate:
              (1) Emission factors as specified in the latest issue of “Compilation of Air Pollutant Emission Factors,” EPA Publication No. AP-42, or other emission factors determined by the Administrator to be superior to AP-42 emission factors, in cases where utilization of emission factors demonstrates that the emission level resulting from the physical or operational change will either clearly increase or clearly not increase.

              (2) Material balances, continuous monitor data, or manual emission tests in cases where utilization of emission factors as referenced in paragraph (b)(1) of this section does not demonstrate to the Administrator's satisfaction whether the emission level resulting from the physical or operational change will either clearly increase or clearly not increase, or where an owner or operator demonstrates to the Administrator's satisfaction that there are reasonable grounds to dispute the result obtained by the Administrator utilizing emission factors as referenced in paragraph (b)(1) of this section. When the emission rate is based on results from manual emission tests or continuous monitoring systems, the procedures specified in appendix C of this part shall be used to determine whether an increase in emission rate has occurred. Tests shall be conducted under such conditions as the Administrator shall specify to the owner or operator based on representative performance of the facility. At least three valid test runs must be conducted before and at least three after the physical or operational change. All operating parameters which may affect emissions must be held constant to the maximum feasible degree for all test runs.
              (c) The addition of an affected facility to a stationary source as an expansion to that source or as a replacement for an existing facility shall not by itself bring within the applicability of this part any other facility within that source.
              (d) [Reserved]
              (e) The following shall not, by themselves, be considered modifications under this part:
              (1) Maintenance, repair, and replacement which the Administrator determines to be routine for a source category, subject to the provisions of paragraph (c) of this section and § 60.15.
              (2) An increase in production rate of an existing facility, if that increase can be accomplished without a capital expenditure on that facility.
              (3) An increase in the hours of operation.
              (4) Use of an alternative fuel or raw material if, prior to the date any standard under this part becomes applicable to that source type, as provided by § 60.1, the existing facility was designed to accommodate that alternative use. A facility shall be considered to be designed to accommodate an alternative fuel or raw material if that use could be accomplished under the facility's construction specifications as amended prior to the change. Conversion to coal required for energy considerations, as specified in section 111(a)(8) of the Act, shall not be considered a modification.
              (5) The addition or use of any system or device whose primary function is the reduction of air pollutants, except when an emission control system is removed or is replaced by a system which the Administrator determines to be less environmentally beneficial.
              (6) The relocation or change in ownership of an existing facility.
              (f) Special provisions set forth under an applicable subpart of this part shall supersede any conflicting provisions of this section.
              (g) Within 180 days of the completion of any physical or operational change subject to the control measures specified in paragraph (a) of this section, compliance with all applicable standards must be achieved.
              (h) No physical change, or change in the method of operation, at an existing electric utility steam generating unit shall be treated as a modification for the purposes of this section provided that such change does not increase the maximum hourly emissions of any pollutant regulated under this section above the maximum hourly emissions achievable at that unit during the 5 years prior to the change.
              (i) Repowering projects that are awarded funding from the Department of Energy as permanent clean coal technology demonstration projects (or similar projects funded by EPA) are exempt from the requirements of this section provided that such change does not increase the maximum hourly emissions of any pollutant regulated under this section above the maximum hourly emissions achievable at that unit during the five years prior to the change.
              (j)(1) Repowering projects that qualify for an extension under section 409(b) of the Clean Air Act are exempt from the requirements of this section, provided that such change does not increase the actual hourly emissions of any pollutant regulated under this section above the actual hourly emissions achievable at that unit during the 5 years prior to the change.
              (2) This exemption shall not apply to any new unit that:

              (i) Is designated as a replacement for an existing unit;
              
              (ii) Qualifies under section 409(b) of the Clean Air Act for an extension of an emission limitation compliance date under section 405 of the Clean Air Act; and
              (iii) Is located at a different site than the existing unit.

              (k) The installation, operation, cessation, or removal of a temporary clean coal technology demonstration project is exempt from the requirements of this section. A temporary clean coal control technology demonstration project, for the purposes of this section is a clean coal technology demonstration project that is operated for a period of 5 years or less, and which complies with the State implementation plan for the State in which the project is located and other requirements necessary to attain and maintain the national ambient air quality standards during the project and after it is terminated.
              (l) The reactivation of a very clean coal-fired electric utility steam generating unit is exempt from the requirements of this section.
              [40 FR 58419, Dec. 16, 1975, as amended at 43 FR 34347, Aug. 3, 1978; 45 FR 5617, Jan. 23, 1980; 57 FR 32339, July 21, 1992; 65 FR 61750, Oct. 17, 2000]
            
            
              § 60.15
              Reconstruction.
              (a) An existing facility, upon reconstruction, becomes an affected facility, irrespective of any change in emission rate.
              (b) “Reconstruction” means the replacement of components of an existing facility to such an extent that:
              (1) The fixed capital cost of the new components exceeds 50 percent of the fixed capital cost that would be required to construct a comparable entirely new facility, and
              (2) It is technologically and economically feasible to meet the applicable standards set forth in this part.
              (c) “Fixed capital cost” means the capital needed to provide all the depreciable components.
              (d) If an owner or operator of an existing facility proposes to replace components, and the fixed capital cost of the new components exceeds 50 percent of the fixed capital cost that would be required to construct a comparable entirely new facility, he shall notify the Administrator of the proposed replacements. The notice must be postmarked 60 days (or as soon as practicable) before construction of the replacements is commenced and must include the following information:
              (1) Name and address of the owner or operator.
              (2) The location of the existing facility.
              (3) A brief description of the existing facility and the components which are to be replaced.
              (4) A description of the existing air pollution control equipment and the proposed air pollution control equipment.
              (5) An estimate of the fixed capital cost of the replacements and of constructing a comparable entirely new facility.
              (6) The estimated life of the existing facility after the replacements.
              (7) A discussion of any economic or technical limitations the facility may have in complying with the applicable standards of performance after the proposed replacements.
              (e) The Administrator will determine, within 30 days of the receipt of the notice required by paragraph (d) of this section and any additional information he may reasonably require, whether the proposed replacement constitutes reconstruction.
              (f) The Administrator's determination under paragraph (e) shall be based on:
              (1) The fixed capital cost of the replacements in comparison to the fixed capital cost that would be required to construct a comparable entirely new facility;
              (2) The estimated life of the facility after the replacements compared to the life of a comparable entirely new facility;
              (3) The extent to which the components being replaced cause or contribute to the emissions from the facility; and
              (4) Any economic or technical limitations on compliance with applicable standards of performance which are inherent in the proposed replacements.

              (g) Individual subparts of this part may include specific provisions which refine and delimit the concept of reconstruction set forth in this section.
              [40 FR 58420, Dec. 16, 1975]
            
            
              § 60.16
              Priority list.
              
                Prioritized Major Source Categories
                
                  
                    Priority Number 1
                  
                  
                    Source Category
                  
                
                
                  1.
                  Synthetic Organic Chemical Manufacturing Industry (SOCMI) and Volatile Organic Liquid Storage Vessels and Handling Equipment
                
                
                   
                  (a) SOCMI unit processes
                
                
                   
                  (b) Volatile organic liquid (VOL) storage vessels and handling equipment
                
                
                   
                  (c) SOCMI fugitive sources
                
                
                   
                  (d) SOCMI secondary sources
                
                
                  2.
                  Industrial Surface Coating: Cans
                
                
                  3.
                  Petroleum Refineries: Fugitive Sources
                
                
                  4.
                  Industrial Surface Coating: Paper
                
                
                  5.
                  Dry Cleaning
                
                
                   
                  (a) Perchloroethylene
                
                
                   
                  (b) Petroleum solvent
                
                
                  6.
                  Graphic Arts
                
                
                  7.
                  Polymers and Resins: Acrylic Resins
                
                
                  8.
                  Mineral Wool (Deleted)
                
                
                  9.
                  Stationary Internal Combustion Engines
                
                
                  10.
                  Industrial Surface Coating: Fabric
                
                
                  11.
                  Industrial-Commercial-Institutional Steam Generating Units.
                
                
                  12.
                  Incineration: Non-Municipal (Deleted)
                
                
                  13.
                  Non-Metallic Mineral Processing
                
                
                  14.
                  Metallic Mineral Processing
                
                
                  15.
                  Secondary Copper (Deleted)
                
                
                  16.
                  Phosphate Rock Preparation
                
                
                  17.
                  Foundries: Steel and Gray Iron
                
                
                  18.
                  Polymers and Resins: Polyethylene
                
                
                  19.
                  Charcoal Production
                
                
                  20.
                  Synthetic Rubber
                
                
                   
                  (a) Tire manufacture
                
                
                   
                  (b) SBR production
                
                
                  21.
                  Vegetable Oil
                
                
                  22.
                  Industrial Surface Coating: Metal Coil
                
                
                  23.
                  Petroleum Transportation and Marketing
                
                
                  24.
                  By-Product Coke Ovens
                
                
                  25.
                  Synthetic Fibers
                
                
                  26.
                  Plywood Manufacture
                
                
                  27.
                  Industrial Surface Coating: Automobiles
                
                
                  28.
                  Industrial Surface Coating: Large Appliances
                
                
                  29.
                  Crude Oil and Natural Gas Production
                
                
                  30.
                  Secondary Aluminum
                
                
                  31.
                  Potash (Deleted)
                
                
                  32.
                  Lightweight Aggregate Industry: Clay, Shale, and Slate 2
                  
                
                
                  33.
                  Glass
                
                
                  34.
                  Gypsum
                
                
                  35.
                  Sodium Carbonate
                
                
                  36.
                  Secondary Zinc (Deleted)
                
                
                  37.
                  Polymers and Resins: Phenolic
                
                
                  38.
                  Polymers and Resins: Urea-Melamine
                
                
                  39.
                  Ammonia (Deleted)
                
                
                  40.
                  Polymers and Resins: Polystyrene
                
                
                  41.
                  Polymers and Resins: ABS-SAN Resins
                
                
                  42.
                  Fiberglass
                
                
                  43.
                  Polymers and Resins: Polypropylene
                
                
                  44.
                  Textile Processing
                
                
                  45.
                  Asphalt Processing and Asphalt Roofing Manufacture
                
                
                  46.
                  Brick and Related Clay Products
                
                
                  47.
                  Ceramic Clay Manufacturing (Deleted)
                
                
                  48.
                  Ammonium Nitrate Fertilizer
                
                
                  49.
                  Castable Refractories (Deleted)
                
                
                  50.
                  Borax and Boric Acid (Deleted)
                
                
                  51.
                  Polymers and Resins: Polyester Resins
                
                
                  52.
                  Ammonium Sulfate
                
                
                  53.
                  Starch
                
                
                  54.
                  Perlite
                
                
                  55.
                  Phosphoric Acid: Thermal Process (Deleted)
                
                
                  56.
                  Uranium Refining
                
                
                  57.
                  Animal Feed Defluorination (Deleted)
                
                
                  58.
                  Urea (for fertilizer and polymers)
                
                
                  59.
                  Detergent (Deleted)
                  
                
                
                  
                    Other Source Categories
                    
                  
                
                
                  Lead acid battery manufacture 3
                  
                
                
                  Organic solvent cleaning 3
                  
                
                
                  Industrial surface coating: metal furniture 3
                  
                
                
                  Stationary gas turbines 4
                  
                
                
                  Municipal solid waste landfills 4
                  
                
                
                   
                
                
                  1 Low numbers have highest priority, e.g., No. 1 is high priority, No. 59 is low priority.
                
                  2 Formerly titled “Sintering: Clay and Fly Ash”.
                
                  3 Minor source category, but included on list since an NSPS is being developed for that source category.
                
                  4 Not prioritized, since an NSPS for this major source category has already been promulgated.
              
              [47 FR 951, Jan. 8, 1982, as amended at 47 FR 31876, July 23, 1982; 51 FR 42796, Nov. 25, 1986; 52 FR 11428, Apr. 8, 1987; 61 FR 9919, Mar. 12, 1996]
            
            
              § 60.17
              Incorporations by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the EPA must publish notice of change in the Federal Register and the material must be available to the public. All approved material is available for inspection at the EPA Docket Center, Public Reading Room, EPA WJC West, Room 3334, 1301 Constitution Ave. NW., Washington, DC, telephone number 202-566-1744, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call (202) 741-6030 or go to http://www.archives.gov/federal_ register/code_of_federal _regulations/ibr_ locations.html.
              

              (b) American Gas Association, available through ILI Infodisk, 610 Winters Avenue, Paramus, New Jersey 07652:
              
              (1) American Gas Association Report No. 3: Orifice Metering for Natural Gas and Other Related Hydrocarbon Fluids, Part 1: General Equations and Uncertainty Guidelines (1990), IBR approved for § 60.107a(d).
              (2) American Gas Association Report No. 3: Orifice Metering for Natural Gas and Other Related Hydrocarbon Fluids, Part 2: Specification and Installation Requirements (2000), IBR approved for § 60.107a(d).
              (3) American Gas Association Report No. 11: Measurement of Natural Gas by Coriolis Meter (2003), IBR approved for § 60.107a(d).
              (4) American Gas Association Transmission Measurement Committee Report No. 7: Measurement of Gas by Turbine Meters (Revised February 2006), IBR approved for § 60.107a(d).
              (c) American Hospital Association (AHA) Service, Inc., Post Office Box 92683, Chicago, Illinois 60675-2683. You may inspect a copy at the EPA's Air and Radiation Docket and Information Center (Docket A-91-61, Item IV-J-124), Room M-1500, 1200 Pennsylvania Ave. NW., Washington, DC 20460.
              (1) An Ounce of Prevention: Waste Reduction Strategies for Health Care Facilities. American Society for Health Care Environmental Services of the American Hospital Association. Chicago, Illinois. 1993. AHA Catalog No. 057007. ISBN 0-87258-673-5. IBR approved for §§ 60.35e and 60.55c.
              (2) [Reserved]

              (d) The following material is available for purchase from the American National Standards Institute (ANSI), 25 W. 43rd Street, 4th Floor, New York, NY 10036, Telephone (212) 642-4980, and is also available at the following Web site: http://www.ansi.org.
              (1) ANSI No. C12.20-2010 American National Standard for Electricity Meters—0.2 and 0.5 Accuracy Classes (Approved August 31, 2010), IBR approved for § 60.5535(d).
              (2) [Reserved]
              (e) American Petroleum Institute (API), 1220 L Street NW., Washington, DC 20005.
              (1) API Publication 2517, Evaporation Loss from External Floating Roof Tanks, Second Edition, February 1980, IBR approved for §§ 60.111(i), 60.111a(f), and 60.116b(e).
              (2) API Manual of Petroleum Measurement Standards, Chapter 22—Testing Protocol, Section 2—Differential Pressure Flow Measurement Devices, First Edition, August 2005, IBR approved for § 60.107a(d).
              (f) American Public Health Association, 1015 18th Street NW., Washington, DC 20036.
              (1) “Standard Methods for the Examination of Water and Wastewater,” 16th edition, 1985. Method 303F: “Determination of Mercury by the Cold Vapor Technique.” Incorporated by reference for appendix A-8 to part 60, Method 29, §§ 9.2.3, 10.3, and 11.1.3.
              (2) 2540 G. Total, Fixed, and Volatile Solids in Solid and Semisolid Samples, in Standard Methods for the Examination of Water and Wastewater, 20th Edition, 1998, IBR approved for § 60.154(b).

              (g) The following material is available for purchase from the American Society of Mechanical Engineers (ASME), Two Park Avenue, New York, NY 10016-5990, Telephone (800) 843-2763, and is also available at the following Web site: http://www.asme.org.
              
              (1) ASME Interim Supplement 19.5 on Instruments and Apparatus: Application, Part II of Fluid Meters, 6th Edition (1971), IBR approved for §§ 60.58a(h), 60.58b(i), 60.1320(a), and 60.1810(a).
              (2) ASME MFC-3M-2004, Measurement of Fluid Flow in Pipes Using Orifice, Nozzle, and Venturi, IBR approved for § 60.107a(d).
              (3) ASME/ANSI MFC-4M-1986 (Reaffirmed 2008), Measurement of Gas Flow by Turbine Meters, IBR approved for § 60.107a(d).
              (4) ASME/ANSI MFC-5M-1985 (Reaffirmed 2006), Measurement of Liquid Flow in Closed Conduits Using Transit-Time Ultrasonic Flowmeters, IBR approved for § 60.107a(d).
              (5) ASME MFC-6M-1998 (Reaffirmed 2005), Measurement of Fluid Flow in Pipes Using Vortex Flowmeters, IBR approved for § 60.107a(d).
              (6) ASME/ANSI MFC-7M-1987 (Reaffirmed 2006), Measurement of Gas Flow by Means of Critical Flow Venturi Nozzles, IBR approved for § 60.107a(d).

              (7) ASME/ANSI MFC-9M-1988 (Reaffirmed 2006), Measurement of Liquid Flow in Closed Conduits by Weighing Method, IBR approved for § 60.107a(d).
              (8) ASME MFC-11M-2006, Measurement of Fluid Flow by Means of Coriolis Mass Flowmeters, IBR approved for § 60.107a(d).
              (9) ASME MFC-14M-2003, Measurement of Fluid Flow Using Small Bore Precision Orifice Meters, IBR approved for § 60.107a(d).
              (10) ASME MFC-16-2007, Measurement of Liquid Flow in Closed Conduits with Electromagnetic Flowmeters, IBR approved for § 60.107a(d).
              (11) ASME MFC-18M-2001, Measurement of Fluid Flow Using Variable Area Meters, IBR approved for § 60.107a(d).
              (12) ASME MFC-22-2007, Measurement of Liquid by Turbine Flowmeters, IBR approved for § 60.107a(d).
              (13) ASME PTC 4.1-1964 (Reaffirmed 1991), Power Test Codes: Test Code for Steam Generating Units (with 1968 and 1969 Addenda), IBR approved for §§ 60.46b, 60.58a(h), 60.58b(i), 60.1320(a), and 60.1810(a).
              (14) ASME/ANSI PTC 19.10-1981, Flue and Exhaust Gas Analyses [Part 10, Instruments and Apparatus], (Issued August 31, 1981), IBR approved for §§ 60.56c(b), 60.63(f), 60.106(e), 60.104a(d), (h), (i), and (j), 60.105a(b), (d), (f), and (g), 60.106a(a), 60.107a(a), (c), and (d), tables 1 and 3 to subpart EEEE, tables 2 and 4 to subpart FFFF, table 2 to subpart JJJJ, §§ 60.285a(f), 60.4415(a), 60.2145(s) and (t), 60.2710(s) and (t), 60.2730(q), 60.4900(b), 60.5220(b), tables 1 and 2 to subpart LLLL, tables 2 and 3 to subpart MMMM, §§ 60.5406(c), 60.5406a(c), 60.5407a(g), 60.5413(b), 60.5413a(b), and 60.5413a(d).
              (15) ASME PTC 22-2014, Gas Turbines: Performance Test Codes, (Issued December 31, 2014), IBR approved for § 60.5580.
              (16) ASME PTC 46-1996, Performance Test Code on Overall Plant Performance, (Issued October 15, 1997), IBR approved for § 60.5580.
              (17) ASME QRO-1-1994, Standard for the Qualification and Certification of Resource Recovery Facility Operators, IBR approved for §§ 60.54b(a) and (b), 60.56a, 60.1185(a) and (c), and 60.1675(a) and (c).

              (h) The following material is available for purchase from ASTM International, 100 Barr Harbor Drive, P.O. Box CB700, West Conshohocken, Pennsylvania 19428-2959, (800) 262-1373, http://www.astm.org.
              
              (1) ASTM A99-76, Standard Specification for Ferromanganese, IBR approved for § 60.261.
              (2) ASTM A99-82 (Reapproved 1987), Standard Specification for Ferromanganese, IBR approved for § 60.261.
              (3) ASTM A100-69, Standard Specification for Ferrosilicon, IBR approved for § 60.261.
              (4) ASTM A100-74, Standard Specification for Ferrosilicon, IBR approved for § 60.261.
              (5) ASTM A100-93, Standard Specification for Ferrosilicon, IBR approved for § 60.261.
              (6) ASTM A101-73, Standard Specification for Ferrochromium, IBR approved for § 60.261.
              (7) ASTM A101-93, Standard Specification for Ferrochromium, IBR approved for § 60.261.
              (8) ASTM A482-76, Standard Specification for Ferrochromesilicon, IBR approved for § 60.261.
              (9) ASTM A482-93, Standard Specification for Ferrochromesilicon, IBR approved for § 60.261.
              (10) ASTM A483-64, Standard Specification for Silicomanganese, IBR approved for § 60.261.
              (11) ASTM A483-74 (Reapproved 1988), Standard Specification for Silicomanganese, IBR approved for § 60.261.
              (12) ASTM A495-76, Standard Specification for Calcium-Silicon and Calcium Manganese-Silicon, IBR approved for § 60.261.
              (13) ASTM A495-94, Standard Specification for Calcium-Silicon and Calcium Manganese-Silicon, IBR approved for § 60.261.
              (14) ASTM D86-78, Distillation of Petroleum Products, IBR approved for §§ 60.562-2(d), 60.593(d), 60.593a(d), 60.633(h).
              (15) ASTM D86-82, Distillation of Petroleum Products, IBR approved for §§ 60.562-2(d), 60.593(d), 60.593a(d), 60.633(h).

              (16) ASTM D86-90, Distillation of Petroleum Products, IBR approved for §§ 60.562-2(d), 60.593(d), 60.593a(d), 60.633(h).
              
              (17) ASTM D86-93, Distillation of Petroleum Products, IBR approved for §§ 60.562-2(d), 60.593(d), 60.593a(d), 60.633(h).
              (18) ASTM D86-95, Distillation of Petroleum Products, IBR approved for §§ 60.562-2(d), 60.593(d), 60.593a(d), 60.633(h).
              (19) ASTM D86-96, Distillation of Petroleum Products, (Approved April 10, 1996), IBR approved for §§ 60.562-2(d), 60.593(d), 60.593a(d), 60.633(h), 60.5401(f), 60.5401a(f).
              (20) ASTM D129-64, Standard Test Method for Sulfur in Petroleum Products (General Bomb Method), IBR approved for §§ 60.106(j) and appendix A-7 to part 60: Method 19, Section 12.5.2.2.3.
              (21) ASTM D129-78, Standard Test Method for Sulfur in Petroleum Products (General Bomb Method), IBR approved for §§ 60.106(j) and appendix A-7 to part 60: Method 19, Section 12.5.2.2.3.
              (22) ASTM D129-95, Standard Test Method for Sulfur in Petroleum Products (General Bomb Method), IBR approved for §§ 60.106(j) and appendix A-7 to part 60: Method 19, Section 12.5.2.2.3.
              (23) ASTM D129-00, Standard Test Method for Sulfur in Petroleum Products (General Bomb Method), IBR approved for § 60.335(b).
              (24) ASTM D129-00 (Reapproved 2005), Standard Test Method for Sulfur in Petroleum Products (General Bomb Method), IBR approved for § 60.4415(a).
              (25) ASTM D240-76, Standard Test Method for Heat of Combustion of Liquid Hydrocarbon Fuels by Bomb Calorimeter, IBR approved for §§ 60.46(c), 60.296(b), and appendix A-7 to part 60: Method 19, Section 12.5.2.2.3.
              (26) ASTM D240-92, Standard Test Method for Heat of Combustion of Liquid Hydrocarbon Fuels by Bomb Calorimeter, IBR approved for §§ 60.46(c), 60.296(b), and appendix A-7: Method 19, Section 12.5.2.2.3.
              (27) ASTM D240-02 (Reapproved 2007), Standard Test Method for Heat of Combustion of Liquid Hydrocarbon Fuels by Bomb Calorimeter, (Approved May 1, 2007), IBR approved for § 60.107a(d).
              (28) ASTM D270-65, Standard Method of Sampling Petroleum and Petroleum Products, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.2.1.
              (29) ASTM D270-75, Standard Method of Sampling Petroleum and Petroleum Products, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.2.1.
              (30) ASTM D323-82, Test Method for Vapor Pressure of Petroleum Products (Reid Method), IBR approved for §§ 60.111(l), 60.111a(g), 60.111b, and 60.116b(f).
              (31) ASTM D323-94, Test Method for Vapor Pressure of Petroleum Products (Reid Method), IBR approved for §§ 60.111(l), 60.111a(g), 60.111b, and 60.116b(f).
              (32) ASTM D388-77, Standard Specification for Classification of Coals by Rank, IBR approved for §§ 60.41, 60.45(f), 60.41Da, 60.41b, 60.41c, and 60.251.
              (33) ASTM D388-90, Standard Specification for Classification of Coals by Rank, IBR approved for §§ 60.41, 60.45(f), 60.41Da, 60.41b, 60.41c, and 60.251.
              (34) ASTM D388-91, Standard Specification for Classification of Coals by Rank, IBR approved for §§ 60.41, 60.45(f), 60.41Da, 60.41b, 60.41c, and 60.251.
              (35) ASTM D388-95, Standard Specification for Classification of Coals by Rank, IBR approved for §§ 60.41, 60.45(f), 60.41Da, 60.41b, 60.41c, and 60.251.
              (36) ASTM D388-98a, Standard Specification for Classification of Coals by Rank, IBR approved for §§ 60.41, 60.45(f), 60.41Da, 60.41b, 60.41c, and 60.251.
              (37) ASTM D388-99 (Reapproved 2004) ε1 Standard Classification of Coals by Rank, IBR approved for §§ 60.41, 60.45(f), 60.41Da, 60.41b, 60.41c, 60.251, and 60.5580.
              (38) ASTM D396-78, Standard Specification for Fuel Oils, IBR approved for §§ 60.41b, 60.41c, 60.111(b), and 60.111a(b).
              (39) ASTM D396-89, Standard Specification for Fuel Oils, IBR approved for §§ 60.41b, 60.41c, 60.111(b), and 60.111a(b).
              (40) ASTM D396-90, Standard Specification for Fuel Oils, IBR approved for §§ 60.41b, 60.41c, 60.111(b), and 60.111a(b).
              (41) ASTM D396-92, Standard Specification for Fuel Oils, IBR approved for §§ 60.41b, 60.41c, 60.111(b), and 60.111a(b).
              (42) ASTM D396-98, Standard Specification for Fuel Oils, IBR approved for §§ 60.41b, 60.41c, 60.111(b), 60.111a(b), and 60.5580.

              (43) ASTM D975-78, Standard Specification for Diesel Fuel Oils, IBR approved for §§ 60.111(b) and 60.111a(b).
              
              (44) ASTM D975-96, Standard Specification for Diesel Fuel Oils, IBR approved for §§ 60.111(b) and 60.111a(b).
              (45) ASTM D975-98a, Standard Specification for Diesel Fuel Oils, IBR approved for §§ 60.111(b) and 60.111a(b).
              (46) ASTM D975-08a, Standard Specification for Diesel Fuel Oils, IBR approved for §§ 60.41b 60.41c, and 60.5580.
              (47) ASTM D1072-80, Standard Test Method for Total Sulfur in Fuel Gases, IBR approved for § 60.335(b).
              (48) ASTM D1072-90 (Reapproved 1994), Standard Test Method for Total Sulfur in Fuel Gases, IBR approved for § 60.335(b).
              (49) ASTM D1072-90 (Reapproved 1999), Standard Test Method for Total Sulfur in Fuel Gases, IBR approved for § 60.4415(a).
              (50) ASTM D1137-53, Standard Method for Analysis of Natural Gases and Related Types of Gaseous Mixtures by the Mass Spectrometer, IBR approved for § 60.45(f).
              (51) ASTM D1137-75, Standard Method for Analysis of Natural Gases and Related Types of Gaseous Mixtures by the Mass Spectrometer, IBR approved for § 60.45(f).
              (52) ASTM D1193-77, Standard Specification for Reagent Water, IBR approved for appendix A-3 to part 60: Method 5, Section 7.1.3; Method 5E, Section 7.2.1; Method 5F, Section 7.2.1; appendix A-4 to part 60: Method 6, Section 7.1.1; Method 7, Section 7.1.1; Method 7C, Section 7.1.1; Method 7D, Section 7.1.1; Method 10A, Section 7.1.1; appendix A-5 to part 60: Method 11, Section 7.1.3; Method 12, Section 7.1.3; Method 13A, Section 7.1.2; appendix A-8 to part 60: Method 26, Section 7.1.2; Method 26A, Section 7.1.2; and Method 29, Section 7.2.2.
              (53) ASTM D1193-91, Standard Specification for Reagent Water, IBR approved for appendix A-3 to part 60: Method 5, Section 7.1.3; Method 5E, Section 7.2.1; Method 5F, Section 7.2.1; appendix A-4 to part 60: Method 6, Section 7.1.1; Method 7, Section 7.1.1; Method 7C, Section 7.1.1; Method 7D, Section 7.1.1; Method 10A, Section 7.1.1; appendix A-5 to part 60: Method 11, Section 7.1.3; Method 12, Section 7.1.3; Method 13A, Section 7.1.2; appendix A-8 to part 60: Method 26, Section 7.1.2; Method 26A, Section 7.1.2; and Method 29, Section 7.2.2.
              (54) ASTM D1266-87, Standard Test Method for Sulfur in Petroleum Products (Lamp Method), IBR approved for §§ 60.106(j) and 60.335(b).
              (55) ASTM D1266-91, Standard Test Method for Sulfur in Petroleum Products (Lamp Method), IBR approved for §§ 60.106(j) and 60.335(b).
              (56) ASTM D1266-98, Standard Test Method for Sulfur in Petroleum Products (Lamp Method), IBR approved for §§ 60.106(j) and 60.335(b).
              (57) ASTM D1266-98 (Reapproved 2003) ε,1 Standard Test Method for Sulfur in Petroleum Products (Lamp Method), IBR approved for § 60.4415(a).
              (58) ASTM D1475-60 (Reapproved 1980), Standard Test Method for Density of Paint, Varnish Lacquer, and Related Products, IBR approved for § 60.435(d), appendix A-8 to part 60: Method 24, Section 6.1; and Method 24A, Sections 6.5 and 7.1.
              (59) ASTM D1475-90, Standard Test Method for Density of Paint, Varnish Lacquer, and Related Products, IBR approved for § 60.435(d), appendix A-8 to part 60: Method 24, Section 6.1; and Method 24A, §§ 6.5 and 7.1.
              (60) ASTM D1552-83, Standard Test Method for Sulfur in Petroleum Products (High-Temperature Method), IBR approved for §§ 60.106(j), 60.335(b), and appendix A-7 to part 60: Method 19, Section 12.5.2.2.3.
              (61) ASTM D1552-95, Standard Test Method for Sulfur in Petroleum Products (High-Temperature Method), IBR approved for §§ 60.106(j), 60.335(b), and appendix A-7 to part 60: Method 19, Section 12.5.2.2.3.
              (62) ASTM D1552-01, Standard Test Method for Sulfur in Petroleum Products (High-Temperature Method), IBR approved for §§ 60.106(j), 60.335(b), and appendix A-7 to part 60: Method 19, Section 12.5.2.2.3.
              (63) ASTM D1552-03, Standard Test Method for Sulfur in Petroleum Products (High-Temperature Method), IBR approved for § 60.4415(a).

              (64) ASTM D1826-77, Standard Test Method for Calorific Value of Gases in Natural Gas Range by Continuous Recording Calorimeter, IBR approved for §§ 60.45(f), 60.46(c), 60.296(b), and appendix A-7 to part 60: Method 19, Section 12.3.2.4.
              (65) ASTM D1826-94, Standard Test Method for Calorific Value of Gases in Natural Gas Range by Continuous Recording Calorimeter, IBR approved for §§ 60.45(f), 60.46(c), 60.296(b), and appendix A-7 to part 60: Method 19, Section 12.3.2.4.
              (66) ASTM D1826-94 (Reapproved 2003), Standard Test Method for Calorific (Heating) Value of Gases in Natural Gas Range by Continuous Recording Calorimeter, (Approved May 10, 2003), IBR approved for § 60.107a(d).
              (67) ASTM D1835-87, Standard Specification for Liquefied Petroleum (LP) Gases, IBR approved for §§ 60.41Da, 60.41b, and 60.41c.
              (68) ASTM D1835-91, Standard Specification for Liquefied Petroleum (LP) Gases, IBR approved for §§ 60.41Da, 60.41b, and 60.41c.
              (69) ASTM D1835-97, Standard Specification for Liquefied Petroleum (LP) Gases, IBR approved for §§ 60.41Da, 60.41b, and 60.41c.
              (70) ASTM D1835-03a, Standard Specification for Liquefied Petroleum (LP) Gases, IBR approved for §§ 60.41Da, 60.41b, and 60.41c.
              (71) ASTM D1945-64, Standard Method for Analysis of Natural Gas by Gas Chromatography, IBR approved for § 60.45(f).
              (72) ASTM D1945-76, Standard Method for Analysis of Natural Gas by Gas Chromatography, IBR approved for § 60.45(f).
              (73) ASTM D1945-91, Standard Method for Analysis of Natural Gas by Gas Chromatography, IBR approved for § 60.45(f).
              (74) ASTM D1945-96, Standard Method for Analysis of Natural Gas by Gas Chromatography, IBR approved for § 60.45(f).
              (75) ASTM D1945-03 (Reapproved 2010), Standard Method for Analysis of Natural Gas by Gas Chromatography, (Approved January 1, 2010), IBR approved for §§ 60.107a(d), 60.5413(d), 60.5413a(d).
              (76) ASTM D1946-77, Standard Method for Analysis of Reformed Gas by Gas Chromatography, IBR approved for §§ 60.18(f), 60.45(f), 60.564(f), 60.614(e), 60.664(e), and 60.704(d).
              (77) ASTM D1946-90 (Reapproved 1994), Standard Method for Analysis of Reformed Gas by Gas Chromatography, IBR approved for §§ 60.18(f), 60.45(f), 60.564(f), 60.614(e), 60.664(e), and 60.704(d).
              (78) ASTM D1946-90 (Reapproved 2006), Standard Method for Analysis of Reformed Gas by Gas Chromatography, (Approved June 1, 2006), IBR approved for § 60.107a(d).
              (79) ASTM D2013-72, Standard Method of Preparing Coal Samples for Analysis, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.
              (80) ASTM D2013-86, Standard Method of Preparing Coal Samples for Analysis, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.
              (81) ASTM D2015-77 (Reapproved 1978), Standard Test Method for Gross Calorific Value of Solid Fuel by the Adiabatic Bomb Calorimeter, IBR approved for §§ 60.45(f), 60.46(c), and appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.
              (82) ASTM D2015-96, Standard Test Method for Gross Calorific Value of Solid Fuel by the Adiabatic Bomb Calorimeter, IBR approved for §§ 60.45(f), 60.46(c), and appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.
              (83) ASTM D2016-74, Standard Test Methods for Moisture Content of Wood, IBR approved for appendix A-8 to part 60: Method 28, Section 16.1.1.
              (84) ASTM D2016-83, Standard Test Methods for Moisture Content of Wood, IBR approved for appendix A-8 to part 60: Method 28, Section 16.1.1.
              (85) ASTM D2234-76, Standard Methods for Collection of a Gross Sample of Coal, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.1.
              (86) ASTM D2234-96, Standard Methods for Collection of a Gross Sample of Coal, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.1.
              (87) ASTM D2234-97b, Standard Methods for Collection of a Gross Sample of Coal, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.1.

              (88) ASTM D2234-98, Standard Methods for Collection of a Gross Sample of Coal, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.1.
              
              (89) ASTM D2369-81, Standard Test Method for Volatile Content of Coatings, IBR approved for appendix A-8 to part 60: Method 24, Section 6.2.
              (90) ASTM D2369-87, Standard Test Method for Volatile Content of Coatings, IBR approved for appendix A-8 to part 60: Method 24, Section 6.2.
              (91) ASTM D2369-90, Standard Test Method for Volatile Content of Coatings, IBR approved for appendix A-8 to part 60: Method 24, Section 6.2.
              (92) ASTM D2369-92, Standard Test Method for Volatile Content of Coatings, IBR approved for appendix A-8 to part 60: Method 24, Section 6.2.
              (93) ASTM D2369-93, Standard Test Method for Volatile Content of Coatings, IBR approved for appendix A-8 to part 60: Method 24, Section 6.2.
              (94) ASTM D2369-95, Standard Test Method for Volatile Content of Coatings, IBR approved for appendix A-8 to part 60: Method 24, Section 6.2.
              (95) ASTM D2382-76, Heat of Combustion of Hydrocarbon Fuels by Bomb Calorimeter (High-Precision Method), IBR approved for §§ 60.18(f), 60.485(g), 60.485a(g), 60.564(f), 60.614(e), 60.664(e), and 60.704(d).
              (96) ASTM D2382-88, Heat of Combustion of Hydrocarbon Fuels by Bomb Calorimeter (High-Precision Method), IBR approved for §§ 60.18(f), 60.485(g), 60.485a(g), 60.564(f), 60.614(e), 60.664(e), and 60.704(d).
              (97) ASTM D2504-67, Noncondensable Gases in C3 and Lighter Hydrocarbon Products by Gas Chromatography, IBR approved for §§ 60.485(g) and 60.485a(g).
              (98) ASTM D2504-77, Noncondensable Gases in C3 and Lighter Hydrocarbon Products by Gas Chromatography, IBR approved for §§ 60.485(g) and 60.485a(g).
              (99) ASTM D2504-88 (Reapproved 1993), Noncondensable Gases in C3 and Lighter Hydrocarbon Products by Gas Chromatography, IBR approved for §§ 60.485(g) and 60.485a(g).
              (100) ASTM D2584-68(Reapproved 1985), Standard Test Method for Ignition Loss of Cured Reinforced Resins, IBR approved for § 60.685(c).
              (101) ASTM D2584-94, Standard Test Method for Ignition Loss of Cured Reinforced Resins, IBR approved for § 60.685(c).
              (102) ASTM D2597-94 (Reapproved 1999), Standard Test Method for Analysis of Demethanized Hydrocarbon Liquid Mixtures Containing Nitrogen and Carbon Dioxide by Gas Chromatography, IBR approved for § 60.335(b).
              (103) ASTM D2622-87, Standard Test Method for Sulfur in Petroleum Products by Wavelength Dispersive X-Ray Fluorescence Spectrometry, IBR approved for §§ 60.106(j) and 60.335(b).
              (104) ASTM D2622-94, Standard Test Method for Sulfur in Petroleum Products by Wavelength Dispersive X-Ray Fluorescence Spectrometry, IBR approved for §§ 60.106(j) and 60.335(b).
              (105) ASTM D2622-98, Standard Test Method for Sulfur in Petroleum Products by Wavelength Dispersive X-Ray Fluorescence Spectrometry, IBR approved for §§ 60.106(j) and 60.335(b).
              (106) ASTM D2622-05, Standard Test Method for Sulfur in Petroleum Products by Wavelength Dispersive X-Ray Fluorescence Spectrometry, IBR approved for § 60.4415(a).
              (107) ASTM D2879-83Test Method for Vapor Pressure-Temperature Relationship and Initial Decomposition Temperature of Liquids by Isoteniscope, IBR approved for §§ 60.111b(f)(3), 60.116b(e), 60.116b(f), 60.485(e), and 60.485a(e).
              (108) ASTM D2879-96, Test Method for Vapor Pressure-Temperature Relationship and Initial Decomposition Temperature of Liquids by Isoteniscope, IBR approved for §§ 60.111b(f)(3), 60.116b(e), 60.116b(f), 60.485(e), and 60.485a(e).
              (109) ASTM D2879-97, Test Method for Vapor Pressure-Temperature Relationship and Initial Decomposition Temperature of Liquids by Isoteniscope, IBR approved for §§ 60.111b(f)(3), 60.116b(e), 60.116b(f), 60.485(e), and 60.485a(e).
              (110) ASTM D2880-78, Standard Specification for Gas Turbine Fuel Oils, IBR approved for §§ 60.111(b), 60.111a(b), and 60.335(d).
              (111) ASTM D2880-96, Standard Specification for Gas Turbine Fuel Oils, IBR approved for §§ 60.111(b), 60.111a(b), and 60.335(d).

              (112) ASTM D2908-74, Standard Practice for Measuring Volatile Organic Matter in Water by Aqueous-Injection Gas Chromatography, IBR approved for § 60.564(j).
              
              (113) ASTM D2908-91, Standard Practice for Measuring Volatile Organic Matter in Water by Aqueous-Injection Gas Chromatography, IBR approved for § 60.564(j).
              (114) ASTM D2986-71, Standard Method for Evaluation of Air, Assay Media by the Monodisperse DOP (Dioctyl Phthalate) Smoke Test, IBR approved for appendix A-3 to part 60: Method 5, Section 7.1.1; appendix A-5 to part 60: Method 12, Section 7.1.1; and Method 13A, Section 7.1.1.2.
              (115) ASTM D2986-78, Standard Method for Evaluation of Air, Assay Media by the Monodisperse DOP (Dioctyl Phthalate) Smoke Test, IBR approved for appendix A-3 to part 60: Method 5, Section 7.1.1; appendix A-5 to part 60: Method 12, Section 7.1.1; and Method 13A, Section 7.1.1.2.
              (116) ASTM D2986-95a, Standard Method for Evaluation of Air, Assay Media by the Monodisperse DOP (Dioctyl Phthalate) Smoke Test, IBR approved for appendix A-3 to part 60: Method 5, Section 7.1.1; appendix A-5 to part 60: Method 12, Section 7.1.1; and Method 13A, Section 7.1.1.2.
              (117) ASTM D3173-73, Standard Test Method for Moisture in the Analysis Sample of Coal and Coke, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.
              (118) ASTM D3173-87, Standard Test Method for Moisture in the Analysis Sample of Coal and Coke, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.
              (119) ASTM D3176-74, Standard Method for Ultimate Analysis of Coal and Coke, IBR approved for § 60.45(f)(5)(i) and appendix A-7 to part 60: Method 19, Section 12.3.2.3.
              (120) ASTM D3176-89, Standard Method for Ultimate Analysis of Coal and Coke, IBR approved for § 60.45(f)(5)(i) and appendix A-7 to part 60: Method 19, Section 12.3.2.3.
              (121) ASTM D3177-75, Standard Test Method for Total Sulfur in the Analysis Sample of Coal and Coke, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.
              (122) ASTM D3177-89, Standard Test Method for Total Sulfur in the Analysis Sample of Coal and Coke, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.
              (123) ASTM D3178-73 (Reapproved 1979), Standard Test Methods for Carbon and Hydrogen in the Analysis Sample of Coal and Coke, IBR approved for § 60.45(f).
              (124) ASTM D3178-89, Standard Test Methods for Carbon and Hydrogen in the Analysis Sample of Coal and Coke, IBR approved for § 60.45(f).
              (125) ASTM D3246-81, Standard Test Method for Sulfur in Petroleum Gas by Oxidative Microcoulometry, IBR approved for § 60.335(b).
              (126) ASTM D3246-92, Standard Test Method for Sulfur in Petroleum Gas by Oxidative Microcoulometry, IBR approved for § 60.335(b).
              (127) ASTM D3246-96, Standard Test Method for Sulfur in Petroleum Gas by Oxidative Microcoulometry, IBR approved for § 60.335(b).
              (128) ASTM D3246-05, Standard Test Method for Sulfur in Petroleum Gas by Oxidative Microcoulometry, IBR approved for § 60.4415(a)(1).
              (129) ASTM D3270-73T, Standard Test Methods for Analysis for Fluoride Content of the Atmosphere and Plant Tissues (Semiautomated Method), IBR approved for appendix A-5 to part 60: Method 13A, Section 16.1.
              (130) ASTM D3270-80, Standard Test Methods for Analysis for Fluoride Content of the Atmosphere and Plant Tissues (Semiautomated Method), IBR approved for appendix A-5 to part 60: Method 13A, Section 16.1.
              (131) ASTM D3270-91, Standard Test Methods for Analysis for Fluoride Content of the Atmosphere and Plant Tissues (Semiautomated Method), IBR approved for appendix A-5 to part 60: Method 13A, Section 16.1.
              (132) ASTM D3270-95, Standard Test Methods for Analysis for Fluoride Content of the Atmosphere and Plant Tissues (Semiautomated Method), IBR approved for appendix A-5 to part 60: Method 13A, Section 16.1.
              (133) ASTM D3286-85, Standard Test Method for Gross Calorific Value of Coal and Coke by the Isoperibol Bomb Calorimeter, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.

              (134) ASTM D3286-96, Standard Test Method for Gross Calorific Value of Coal and Coke by the Isoperibol Bomb Calorimeter, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.
              (135) ASTM D3370-76, Standard Practices for Sampling Water, IBR approved for § 60.564(j).
              (136) ASTM D3370-95a, Standard Practices for Sampling Water, IBR approved for § 60.564(j).
              (137) ASTM D3588-98 (Reapproved 2003), Standard Practice for Calculating Heat Value, Compressibility Factor, and Relative Density of Gaseous Fuels, (Approved May 10, 2003), IBR approved for §§ 60.107a(d), 60.5413(d), and 60.5413a(d).
              (138) ASTM D3699-08, Standard Specification for Kerosine, including Appendix X1, (Approved September 1, 2008), IBR approved for §§ 60.41b, 60.41c, and 60.5580.
              (139) ASTM D3792-79, Standard Test Method for Water Content of Water-Reducible Paints by Direct Injection into a Gas Chromatograph, IBR approved for appendix A-7 to part 60: Method 24, Section 6.3.
              (140) ASTM D3792-91, Standard Test Method for Water Content of Water-Reducible Paints by Direct Injection into a Gas Chromatograph, IBR approved for appendix A-7 to part 60: Method 24, Section 6.3.
              (141) ASTM D4017-81, Standard Test Method for Water in Paints and Paint Materials by the Karl Fischer Titration Method, IBR approved for appendix A-7 to part 60: Method 24, Section 6.4.
              (142) ASTM D4017-90, Standard Test Method for Water in Paints and Paint Materials by the Karl Fischer Titration Method, IBR approved for appendix A-7 to part 60: Method 24, Section 6.4.
              (143) ASTM D4017-96a, Standard Test Method for Water in Paints and Paint Materials by the Karl Fischer Titration Method, IBR approved for appendix A-7 to part 60: Method 24, Section 6.4.
              (144) ASTM D4057-81, Standard Practice for Manual Sampling of Petroleum and Petroleum Products, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.2.3.
              (145) ASTM D4057-95, Standard Practice for Manual Sampling of Petroleum and Petroleum Products, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.2.3.
              (146) ASTM D4057-95 (Reapproved 2000), Standard Practice for Manual Sampling of Petroleum and Petroleum Products, IBR approved for § 60.4415(a).
              (147) ASTM D4084-82, Standard Test Method for Analysis of Hydrogen Sulfide in Gaseous Fuels (Lead Acetate Reaction Rate Method), IBR approved for § 60.334(h).
              (148) ASTM D4084-94, Standard Test Method for Analysis of Hydrogen Sulfide in Gaseous Fuels (Lead Acetate Reaction Rate Method), IBR approved for § 60.334(h).
              (149) ASTM D4084-05, Standard Test Method for Analysis of Hydrogen Sulfide in Gaseous Fuels (Lead Acetate Reaction Rate Method), IBR approved for §§ 60.4360 and 60.4415(a).
              (150) ASTM D4177-95, Standard Practice for Automatic Sampling of Petroleum and Petroleum Products, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.2.1.
              (151) ASTM D4177-95 (Reapproved 2000), Standard Practice for Automatic Sampling of Petroleum and Petroleum Products, IBR approved for § 60.4415(a).
              (152) ASTM D4239-85, Standard Test Methods for Sulfur in the Analysis Sample of Coal and Coke Using High Temperature Tube Furnace Combustion Methods, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.
              (153) ASTM D4239-94, Standard Test Methods for Sulfur in the Analysis Sample of Coal and Coke Using High Temperature Tube Furnace Combustion Methods, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.
              (154) ASTM D4239-97, Standard Test Methods for Sulfur in the Analysis Sample of Coal and Coke Using High Temperature Tube Furnace Combustion Methods, IBR approved for appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.
              (155) ASTM D4294-02, Standard Test Method for Sulfur in Petroleum and Petroleum Products by Energy-Dispersive X-Ray Fluorescence Spectrometry, IBR approved for § 60.335(b).

              (156) ASTM D4294-03, Standard Test Method for Sulfur in Petroleum and Petroleum Products by Energy-Dispersive X-Ray Fluorescence Spectrometry, IBR approved for § 60.4415(a).
              (157) ASTM D4442-84, Standard Test Methods for Direct Moisture Content Measurement in Wood and Wood-base Materials, IBR approved for appendix A-8 to part 60: Method 28, Section 16.1.1.
              (158) ASTM D4442-92, Standard Test Methods for Direct Moisture Content Measurement in Wood and Wood-base Materials, IBR approved for appendix A-8 to part 60: Method 28, Section 16.1.1.
              (159) ASTM D4444-92, Standard Test Methods for Use and Calibration of Hand-Held Moisture Meters, IBR approved for appendix A-8 to part 60: Method 28, Section 16.1.1.
              (160) ASTM D4457-85 (Reapproved 1991), Test Method for Determination of Dichloromethane and 1,1,1-Trichloroethane in Paints and Coatings by Direct Injection into a Gas Chromatograph, IBR approved for appendix A-7 to part 60: Method 24, Section 6.5.
              (161) ASTM D4468-85 (Reapproved 2000), Standard Test Method for Total Sulfur in Gaseous Fuels by Hydrogenolysis and Rateometric Colorimetry, IBR approved for §§ 60.335(b) and 60.4415(a).
              (162) ASTM D4468-85 (Reapproved 2006), Standard Test Method for Total Sulfur in Gaseous Fuels by Hydrogenolysis and Rateometric Colorimetry, (Approved June 1, 2006), IBR approved for § 60.107a(e).
              (163) ASTM D4629-02, Standard Test Method for Trace Nitrogen in Liquid Petroleum Hydrocarbons by Syringe/Inlet Oxidative Combustion and Chemiluminescence Detection, IBR approved for §§ 60.49b(e) and 60.335(b).
              (164) ASTM D4809-95, Standard Test Method for Heat of Combustion of Liquid Hydrocarbon Fuels by Bomb Calorimeter (Precision Method), IBR approved for §§ 60.18(f), 60.485(g), 60.485a(g), 60.564(f), 60.614(d), 60.664(e), and 60.704(d).
              (165) ASTM D4809-06, Standard Test Method for Heat of Combustion of Liquid Hydrocarbon Fuels by Bomb Calorimeter (Precision Method), (Approved December 1, 2006), IBR approved for § 60.107a(d).
              (166) ASTM D4810-88 (Reapproved 1999), Standard Test Method for Hydrogen Sulfide in Natural Gas Using Length of Stain Detector Tubes, IBR approved for §§ 60.4360 and 60.4415(a).
              (167) ASTM D4891-89 (Reapproved 2006) Standard Test Method for Heating Value of Gases in Natural Gas Range by Stoichiometric Combustion, (Approved June 1, 2006), IBR approved for §§ 60.107a(d), 60.5413(d), and 60.5413a(d).
              (168) ASTM D5287-97 (Reapproved 2002), Standard Practice for Automatic Sampling of Gaseous Fuels, IBR approved for § 60.4415(a).
              (169) ASTM D5403-93, Standard Test Methods for Volatile Content of Radiation Curable Materials, IBR approved for appendix A-7 to part 60: Method 24, Section 6.6.
              (170) ASTM D5453-00, Standard Test Method for Determination of Total Sulfur in Light Hydrocarbons, Motor Fuels and Oils by Ultraviolet Fluorescence, IBR approved for § 60.335(b).
              (171) ASTM D5453-05, Standard Test Method for Determination of Total Sulfur in Light Hydrocarbons, Motor Fuels and Oils by Ultraviolet Fluorescence, IBR approved for § 60.4415(a).
              (172) ASTM D5504-01, Standard Test Method for Determination of Sulfur Compounds in Natural Gas and Gaseous Fuels by Gas Chromatography and Chemiluminescence, IBR approved for §§ 60.334(h) and 60.4360.
              (173) ASTM D5504-08, Standard Test Method for Determination of Sulfur Compounds in Natural Gas and Gaseous Fuels by Gas Chromatography and Chemiluminescence, (Approved June 15, 2008), IBR approved for §§ 60.107a(e) and 60.5413(d).
              (174) ASTM D5762-02, Standard Test Method for Nitrogen in Petroleum and Petroleum Products by Boat-Inlet Chemiluminescence, IBR approved for § 60.335(b).
              (175) ASTM D5865-98, Standard Test Method for Gross Calorific Value of Coal and Coke, IBR approved for §§ 60.45(f) and 60.46(c), and appendix A-7 to part 60: Method 19, Section 12.5.2.1.3.

              (176) ASTM D5865-10, Standard Test Method for Gross Calorific Value of Coal and Coke, (Approved January 1, 2010), IBR approved for §§ 60.45(f), 60.46(c), and appendix A-7 to part 60: Method 19, section 12.5.2.1.3.
              
              (177) ASTM D6216-12, Standard Practice for Opacity Monitor Manufacturers to Certify Conformance with Design and Performance Specifications, approved October 1, 2012; IBR approved for appendix B to part 60.
              (178) ASTM D6228-98, Standard Test Method for Determination of Sulfur Compounds in Natural Gas and Gaseous Fuels by Gas Chromatography and Flame Photometric Detection, IBR approved for § 60.334(h).
              (179) ASTM D6228-98 (Reapproved 2003), Standard Test Method for Determination of Sulfur Compounds in Natural Gas and Gaseous Fuels by Gas Chromatography and Flame Photometric Detection, IBR approved for §§ 60.4360 and 60.4415.
              (180) ASTM D6348-03, Standard Test Method for Determination of Gaseous Compounds by Extractive Direct Interface Fourier Transform Infrared (FTIR) Spectroscopy, (Approved October 1, 2003), IBR approved for § 60.73a(b), table 7 to subpart IIII, table 2 to subpart JJJJ, and § 60.4245(d).
              (181) ASTM D6366-99, Standard Test Method for Total Trace Nitrogen and Its Derivatives in Liquid Aromatic Hydrocarbons by Oxidative Combustion and Electrochemical Detection, IBR approved for § 60.335(b)(9).
              (182) ASTM D6420-99 (Reapproved 2004), Standard Test Method for Determination of Gaseous Organic Compounds by Direct Interface Gas Chromatography-Mass Spectrometry, (Approved October 1, 2004), IBR approved for § 60.107a(d) and table 2 to subpart JJJJ.
              (183) ASTM D6522-00, Standard Test Method for Determination of Nitrogen Oxides, Carbon Monoxide, and Oxygen Concentrations in Emissions from Natural Gas-Fired Reciprocating Engines, Combustion Turbines, Boilers, and Process Heaters Using Portable Analyzers, IBR approved for § 60.335(a).
              (184) ASTM D6522-00 (Reapproved 2005), Standard Test Method for Determination of Nitrogen Oxides, Carbon Monoxide, and Oxygen Concentrations in Emissions from Natural Gas-Fired Reciprocating Engines, Combustion Turbines, Boilers, and Process Heaters Using Portable Analyzers, (Approved October 1, 2005), IBR approved for table 2 to subpart JJJJ, §§ 60.5413(b) and (d), and 60.5413a(b).
              (185) ASTM D6522-11 Standard Test Method for Determination of Nitrogen Oxides, Carbon Monoxide, and Oxygen Concentrations in Emissions from Natural Gas-Fired Reciprocating Engines, Combustion Turbines, Boilers, and Process Heaters Using Portable Analyzers (Approved December 1, 2011), IBR approved for § 60.37f(a), 60.766(a).
              (186) ASTM D6667-01, Standard Test Method for Determination of Total Volatile Sulfur in Gaseous Hydrocarbons and Liquefied Petroleum Gases by Ultraviolet Fluorescence, IBR approved for § 60.335(b).
              (187) ASTM D6667-04, Standard Test Method for Determination of Total Volatile Sulfur in Gaseous Hydrocarbons and Liquefied Petroleum Gases by Ultraviolet Fluorescence, IBR approved for § 60.4415(a).
              (188) ASTM D6751-11b, Standard Specification for Biodiesel Fuel Blend Stock (B100) for Middle Distillate Fuels, including Appendices X1 through X3, (Approved July 15, 2011), IBR approved for §§ 60.41b, 60.41c, and 60.5580.
              (189) ASTM D6784-02, Standard Test Method for Elemental, Oxidized, Particle-Bound and Total Mercury in Flue Gas Generated from Coal-Fired Stationary Sources (Ontario Hydro Method), IBR approved for § 60.56c(b) and appendix B to part 60: Performance Specification 12A, Section 8.6.2.
              (190) ASTM D6784-02 (Reapproved 2008) Standard Test Method for Elemental, Oxidized, Particle-Bound and Total Mercury in Flue Gas Generated from Coal-Fired Stationary Sources (Ontario Hydro Method), (Approved April 1, 2008), IBR approved for §§ 60.2165(j) and 60.2730(j), tables 5, 6 and 8 to subpart CCCC, and tables 2, 6, 7, and 9 to subpart DDDD, §§ 60.4900(b), 60.5220(b), tables 1 and 2 to subpart LLLL, and tables 2 and 3 to subpart MMMM.
              (191) ASTM D6911-15, Standard Guide for Packaging and Shipping Environmental Samples for Laboratory Analysis, approved January 15, 2015, IBR approved for appendix A-8: Method 30B.

              (192) ASTM D7467-10, Standard Specification for Diesel Fuel Oil, Biodiesel Blend (B6 to B20), including Appendices X1 through X3, (Approved August 1, 2010), IBR approved for §§ 60.41b, 60.41c, and 60.5580.
              (193) ASTM E168-67, General Techniques of Infrared Quantitative Analysis, IBR approved for §§ 60.485a(d), 60.593(b), 60.593a(b), and 60.632(f).
              (194) ASTM E168-77, General Techniques of Infrared Quantitative Analysis, IBR approved for §§ 60.485a(d), 60.593(b), 60.593a(b), and 60.632(f).
              (195) ASTM E168-92, General Techniques of Infrared Quantitative Analysis, IBR approved for §§ 60.485a(d), 60.593(b), 60.593a(b), 60.632(f), 60.5400, 60.5400a(f).
              (196) ASTM E169-63, General Techniques of Ultraviolet Quantitative Analysis, IBR approved for §§ 60.485a(d), 60.593(b), 60.593a(b), and 60.632(f) .
              (197) ASTM E169-77, General Techniques of Ultraviolet Quantitative Analysis, IBR approved for §§ 60.485a(d), 60.593(b), and 60.593a(b), 60.632(f).
              (198) ASTM E169-93, General Techniques of Ultraviolet Quantitative Analysis, (Approved May 15, 1993), IBR approved for §§ 60.485a(d), 60.593(b), 60.593a(b), 60.632(f), 60.5400(f), and 60.5400a(f).
              (199) ASTM E260-73, General Gas Chromatography Procedures, IBR approved for §§ 60.485a(d), 60.593(b), 60.593a(b), and 60.632(f).
              (200) ASTM E260-91, General Gas Chromatography Procedures, (IBR approved for §§ 60.485a(d), 60.593(b), 60.593a(b), and 60.632(f).
              (201) ASTM E260-96, General Gas Chromatography Procedures, (Approved April 10, 1996), IBR approved for §§ 60.485a(d), 60.593(b), 60.593a(b), 60.632(f), 60.5400(f), 60.5400a(f) 60.5406(b), and 60.5406a(b)(3).
              (202) ASTM E617-13, Standard Specification for Laboratory Weights and Precision Mass Standards, approved May 1, 2013, IBR approved for appendix A-3: Methods 4, 5, 5H, 5I, and appendix A-8: Method 29.
              (203) ASTM E871-82 (Reapproved 2013), Standard Test Method for Moisture Analysis of Particulate Wood Fuels, (Approved August 15, 2013), IBR approved for appendix A-8: method 28R.
              (204) ASTM E1584-11, Standard Test Method for Assay of Nitric Acid, (Approved August 1, 2011), IBR approved for § 60.73a(c).
              (205) ASTM E2515-11, Standard Test Method for Determination of Particulate Matter Emissions Collected by a Dilution Tunnel, (Approved November 1, 2011), IBR approved for § 60.534 and § 60.5476.
              (206) ASTM E2618-13 Standard Test Method for Measurement of Particulate Matter Emissions and Heating Efficiency of Outdoor Solid Fuel-Fired Hydronic Heating Appliances, (Approved September 1, 2013), IBR approved for § 60.5476.
              (207) ASTM E2779-10, Standard Test Method for Determining Particulate Matter Emissions from Pellet Heaters, (Approved October 1, 2010), IBR approved for § 60.534.
              (208) ASTM E2780-10, Standard Test Method for Determining Particulate Matter Emissions from Wood Heaters, (Approved October 1, 2010), IBR approved for appendix A: method 28R.
              (209) ASTM UOP539-97, Refinery Gas Analysis by Gas Chromatography, (Copyright 1997), IBR approved for § 60.107a(d).
              (i) Association of Official Analytical Chemists, 1111 North 19th Street, Suite 210, Arlington, VA 22209.
              (1) AOAC Method 9, Official Methods of Analysis of the Association of Official Analytical Chemists (AOAC), 11th edition, 1970, pp. 11-12, IBR approved for §§ 60.204(b), 60.214(b), 60.224(b), and 60.234(b).
              (2) [Reserved]

              (j) U.S. Environmental Protection Agency, 1200 Pennsylvania Avenue NW., Washington, DC 20460, (202) 272-0167, http://www.epa.gov.
              
              (1) EPA-454/R-98-015, Office of Air Quality Planning and Standards (OAQPS) Fabric Filter Bag Leak Detection Guidance, September 1997, IBR approved for §§ 60.2145(r), 60.2710(r), 60.4905(b), and 60.5225(b).
              (2) EPA-600/R-12/531, EPA Traceability Protocol for Assay and Certification of Gaseous Calibration Standards, May 2012, IBR approved for §§ 60.5413(d) and 60.5413a(d).

              (k) The Gas Processors Association, 6526 East 60th Street, Tulsa, OK 74145; also available through Information Handling Services, 15 Inverness Way East, PO Box 1154, Englewood, CO 80150-1154. You may inspect a copy at the EPA's Air and Radiation Docket and Information Center, Room 3334, 1301 Constitution Ave. NW., Washington, DC 20460.
              (1) Gas Processors Association Standard 2172-09, Calculation of Gross Heating Value, Relative Density, Compressibility and Theoretical Hydrocarbon Liquid Content for Natural Gas Mixtures for Custody Transfer (2009), IBR approved for § 60.107a(d).
              (2) Gas Processors Association Standard 2261-00, Analysis for Natural Gas and Similar Gaseous Mixtures by Gas Chromatography (2000), IBR approved for § 60.107a(d).
              (3) Gas Processors Association Standard 2377-86, Test for Hydrogen Sulfide and Carbon Dioxide in Natural Gas Using Length of Stain Tubes, 1986 Revision, IBR approved for §§ 60.105(b), 60.107a(b), 60.334(h), 60.4360, and 60.4415(a).
              (l) International Organization for Standardization (ISO) available through IHS Inc., 15 Inverness Way East, Englewood, CO 80112.
              (1) ISO 8178-4: 1996(E), Reciprocating Internal Combustion Engines—Exhaust Emission Measurement—part 4: Test Cycles for Different Engine Applications, IBR approved for § 60.4241(b).
              (2) [Reserved]

              (m) International Organization for Standardization (ISO), 1, ch. de la Voie-Creuse, Case postale 56, CH-1211 Geneva 20, Switzerland, + 41 22 749 01 11, http://www.iso.org/iso/home.htm.
              
              (1) ISO 2314:2009(E), Gas turbines-Acceptance tests, Third edition (December 15, 2009), IBR approved for § 60.5580.
              (2) ISO 8316: Measurement of Liquid Flow in Closed Conduits—Method by Collection of the Liquid in a Volumetric Tank (1987-10-01)—First Edition, IBR approved for § 60.107a(d).
              (n) This material is available for purchase from the National Technical Information Services (NTIS), 5285 Port Royal Road, Springfield, Virginia 22161. You may inspect a copy at the EPA's Air and Radiation Docket and Information Center (Docket A-91-61, Item IV-J-125), Room M-1500, 1200 Pennsylvania Ave. NW., Washington, DC 20460.
              (1) OMB Bulletin No. 93-17: Revised Statistical Definitions for Metropolitan Areas. Office of Management and Budget, June 30, 1993. NTIS No. PB 93-192-664. IBR approved for § 60.31e.
              (2) [Reserved]

              (o) North American Electric Reliability Corporation, 1325 G Street NW., Suite 600, Washington, DC 20005-3801, http://www.nerc.com.
              

              (1) North American Electric Reliability Corporation Reliability Standard EOP-002-3, Capacity and Energy Emergencies, updated November 19, 2012, IBR approved for §§ 60.4211(f) and 60.4243(d). Also available online: http://www.nerc.com/files/EOP-002-3 __1.pdf.
              
              (2) [Reserved]

              (p) The following material is available for purchase from the Technical Association of the Pulp and Paper Industry (TAPPI), 15 Technology Parkway South, Suite 115, Peachtree Corners, GA 30092, Telephone (800) 332-8686, and is also available at the following Web site: http://www.tappi.org.
              
              (1) TAPPI Method T 624 cm-11, (Copyright 2011), IBR approved, for §§ 60.285(d) and 60.285a(d).
              (2) [Reserved]
              (q) Underwriter's Laboratories, Inc. (UL), 333 Pfingsten Road, Northbrook, IL 60062.
              (1) UL 103, Sixth Edition revised as of September 3, 1986, Standard for Chimneys, Factory-built, Residential Type and Building Heating Appliance, IBR approved for appendix A-8 to part 60.
              (2) [Reserved]
              (r) Water Pollution Control Federation (WPCF), 2626 Pennsylvania Avenue NW., Washington, DC 20037.
              (1) Method 209A, Total Residue Dried at 103-105 °C, in Standard Methods for the Examination of Water and Wastewater, 15th Edition, 1980, IBR approved for § 60.683(b).
              (2) [Reserved]
              (s) West Coast Lumber Inspection Bureau, 6980 SW. Barnes Road, Portland, OR 97223.
              (1) West Coast Lumber Standard Grading Rules No. 16, pages 5-21, 90 and 91, September 3, 1970, revised 1984, IBR approved for appendix A-8 to part 60.
              (2) [Reserved]
              (t) This material is available for purchase from the Canadian Standards Association (CSA), 5060 Spectrum Way, Suite 100, Mississauga, Ontario, Canada L4W 5N6, Telephone: 800-463-6727.

              (1) CSA B415.1-10, Performance Testing of Solid-fuel-burning Heating Appliances, (March 2010), IBR approved for § 60.534 and § 60.5476. (The standard is also available at http://shop.csa.ca/en/canada/fuel-burning-equipment/b4151-10/invt/27013322010)
              (2) [Reserved]
              (u) This European National (EN) standards material is available for purchase at European Committee for Standardization, Management Centre, Avenue Marnix 17, B-1000 Brussels, Belgium, Telephone: + 32 2 550 08 11.

              (1) DIN EN 303-5:2012E (EN 303-5), Heating boilers—Part 5: Heating boilers for solid fuels, manually and automatically stoked, nominal heat output of up to 500 kW—Terminology, requirements, testing and marking, (October 2012), IBR approved for § 60.5476. (The standard is also available at http://www.en-standard.eu/csn-en-303- 5-heating-boilers-part-5-heating- boilers-for-solid-fuels- manually-and-automatically- stoked-nominal-heat-output- of-up-to-500-kw-terminology- requirements-testing-and- marking/?gclid=CJXI2P_ _97MMCFdccgQodan8ATA)
              (2) [Reserved]
              [79 FR 11242, Feb. 27, 2014, as amended at 79 FR 18965, Apr. 4, 2014; 80 FR 13701, Mar. 16, 2015; 80 FR 64648, Oct. 23, 2015; 81 FR 35895, June 3, 2016; 81 FR 59313, 59368, Aug. 29, 2016; 81 FR 59809, Aug. 30, 2016; 82 FR 28562, June 23, 2017; 83 FR 56720, Nov. 14, 2018; 83 FR 60713, Nov. 26, 2018; 84 FR 15852, Apr. 16, 2019]
            
            
              § 60.18
              General control device and work practice requirements.
              (a) Introduction. (1) This section contains requirements for control devices used to comply with applicable subparts of 40 CFR parts 60 and 61. The requirements are placed here for administrative convenience and apply only to facilities covered by subparts referring to this section.
              (2) This section also contains requirements for an alternative work practice used to identify leaking equipment. This alternative work practice is placed here for administrative convenience and is available to all subparts in 40 CFR parts 60, 61, 63, and 65 that require monitoring of equipment with a 40 CFR part 60, appendix A-7, Method 21 monitor.
              (b) Flares. Paragraphs (c) through (f) apply to flares.
              (c)(1) Flares shall be designed for and operated with no visible emissions as determined by the methods specified in paragraph (f), except for periods not to exceed a total of 5 minutes during any 2 consecutive hours.
              (2) Flares shall be operated with a flame present at all times, as determined by the methods specified in paragraph (f).
              (3) An owner/operator has the choice of adhering to either the heat content specifications in paragraph (c)(3)(ii) of this section and the maximum tip velocity specifications in paragraph (c)(4) of this section, or adhering to the requirements in paragraph (c)(3)(i) of this section.

              (i)(A) Flares shall be used that have a diameter of 3 inches or greater, are nonassisted, have a hydrogen content of 8.0 percent (by volume), or greater, and are designed for and operated with an exit velocity less than 37.2 m/sec (122 ft/sec) and less than the velocity, Vmax, as determined by the following equation:
              
              Vmax = (XH2−K1)* K2
              
              
              
                Where:
                
                Vmax = Maximum permitted velocity, m/sec.
                K1 = Constant, 6.0 volume-percent hydrogen.
                K2 = Constant, 3.9(m/sec)/volume-percent hydrogen.
                XH2 = The volume-percent of hydrogen, on a wet basis, as calculated by using the American Society for Testing and Materials (ASTM) Method D1946-77. (Incorporated by reference as specified in § 60.17).
              
              
              (B) The actual exit velocity of a flare shall be determined by the method specified in paragraph (f)(4) of this section.
              (ii) Flares shall be used only with the net heating value of the gas being combusted being 11.2 MJ/scm (300 Btu/scf) or greater if the flare is steam-assisted or air-assisted; or with the net heating value of the gas being combusted being 7.45 MJ/scm (200 Btu/scf) or greater if the flare is nonassisted. The net heating value of the gas being combusted shall be determined by the methods specified in paragraph (f)(3) of this section.

              (4)(i) Steam-assisted and nonassisted flares shall be designed for and operated with an exit velocity, as determined by the methods specified in paragraph (f)(4) of this section, less than 18.3 m/sec (60 ft/sec), except as provided in paragraphs (c)(4) (ii) and (iii) of this section.
              (ii) Steam-assisted and nonassisted flares designed for and operated with an exit velocity, as determined by the methods specified in paragraph (f)(4), equal to or greater than 18.3 m/sec (60 ft/sec) but less than 122 m/sec (400 ft/sec) are allowed if the net heating value of the gas being combusted is greater than 37.3 MJ/scm (1,000 Btu/scf).

              (iii) Steam-assisted and nonassisted flares designed for and operated with an exit velocity, as determined by the methods specified in paragraph (f)(4), less than the velocity, Vmax, as determined by the method specified in paragraph (f)(5), and less than 122 m/sec (400 ft/sec) are allowed.

              (5) Air-assisted flares shall be designed and operated with an exit velocity less than the velocity, Vmax, as determined by the method specified in paragraph (f)(6).
              (6) Flares used to comply with this section shall be steam-assisted, air-assisted, or nonassisted.
              (d) Owners or operators of flares used to comply with the provisions of this subpart shall monitor these control devices to ensure that they are operated and maintained in conformance with their designs. Applicable subparts will provide provisions stating how owners or operators of flares shall monitor these control devices.
              (e) Flares used to comply with provisions of this subpart shall be operated at all times when emissions may be vented to them.
              (f)(1) Method 22 of appendix A to this part shall be used to determine the compliance of flares with the visible emission provisions of this subpart. The observation period is 2 hours and shall be used according to Method 22.
              (2) The presence of a flare pilot flame shall be monitored using a thermocouple or any other equivalent device to detect the presence of a flame.
              (3) The net heating value of the gas being combusted in a flare shall be calculated using the following equation:
              
                EC01JN92.008
              
              
                where:
                
                HT = Net heating value of the sample, MJ/scm; where the net enthalpy per mole of offgas is based on combustion at 25 °C and 760 mm Hg, but the standard temperature for determining the volume corresponding to one mole is 20 °C;
                
                  EC01JN92.009
                
                Ci = Concentration of sample component i in ppm on a wet basis, as measured for organics by Reference Method 18 and measured for hydrogen and carbon monoxide by ASTM D1946-77 or 90 (Reapproved 1994) (Incorporated by reference as specified in § 60.17); and
                Hi = Net heat of combustion of sample component i, kcal/g mole at 25 °C and 760 mm Hg. The heats of combustion may be determined using ASTM D2382-76 or 88 or D4809-95 (incorporated by reference as specified in § 60.17) if published values are not available or cannot be calculated.
              
              
              (4) The actual exit velocity of a flare shall be determined by dividing the volumetric flowrate (in units of standard temperature and pressure), as determined by Reference Methods 2, 2A, 2C, or 2D as appropriate; by the unobstructed (free) cross sectional area of the flare tip.
              (5) The maximum permitted velocity, Vmax, for flares complying with paragraph (c)(4)(iii) shall be determined by the following equation.
              
                Log10 (Vmax) = (HT + 28.8)/31.7
                
                Vmax = Maximum permitted velocity, M/sec
                28.8 = Constant
                31.7 = Constant
                HT = The net heating value as determined in paragraph (f)(3).
              
              
              
              (6) The maximum permitted velocity, Vmax, for air-assisted flares shall be determined by the following equation.
              
                Vmax = 8.706 + 0.7084 (HT)
                
                Vmax = Maximum permitted velocity, m/sec
                8.706 = Constant
                0.7084 = Constant
                HT = The net heating value as determined in paragraph (f)(3).
              
              (g) Alternative work practice for monitoring equipment for leaks. Paragraphs (g), (h), and (i) of this section apply to all equipment for which the applicable subpart requires monitoring with a 40 CFR part 60, appendix A-7, Method 21 monitor, except for closed vent systems, equipment designated as leakless, and equipment identified in the applicable subpart as having no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background. An owner or operator may use an optical gas imaging instrument instead of a 40 CFR part 60, appendix A-7, Method 21 monitor. Requirements in the existing subparts that are specific to the Method 21 instrument do not apply under this section. All other requirements in the applicable subpart that are not addressed in paragraphs (g), (h), and (i) of this section apply to this standard. For example, equipment specification requirements, and non-Method 21 instrument recordkeeping and reporting requirements in the applicable subpart continue to apply. The terms defined in paragraphs (g)(1) through (5) of this section have meanings that are specific to the alternative work practice standard in paragraphs (g), (h), and (i) of this section.
              (1) Applicable subpart means the subpart in 40 CFR parts 60, 61, 63, or 65 that requires monitoring of equipment with a 40 CFR part 60, appendix A-7, Method 21 monitor.
              (2) Equipment means pumps, valves, pressure relief valves, compressors, open-ended lines, flanges, connectors, and other equipment covered by the applicable subpart that require monitoring with a 40 CFR part 60, appendix A-7, Method 21 monitor.
              (3) Imaging means making visible emissions that may otherwise be invisible to the naked eye.
              (4) Optical gas imaging instrument means an instrument that makes visible emissions that may otherwise be invisible to the naked eye.
              (5) Repair means that equipment is adjusted, or otherwise altered, in order to eliminate a leak.
              (6) Leak means:
              (i) Any emissions imaged by the optical gas instrument;
              (ii) Indications of liquids dripping;
              (iii) Indications by a sensor that a seal or barrier fluid system has failed; or
              (iv) Screening results using a 40 CFR part 60, appendix A-7, Method 21 monitor that exceed the leak definition in the applicable subpart to which the equipment is subject.
              (h) The alternative work practice standard for monitoring equipment for leaks is available to all subparts in 40 CFR parts 60, 61, 63, and 65 that require monitoring of equipment with a 40 CFR part 60, appendix A-7, Method 21 monitor.
              (1) An owner or operator of an affected source subject to CFR parts 60, 61, 63, or 65 can choose to comply with the alternative work practice requirements in paragraph (i) of this section instead of using the 40 CFR part 60, appendix A-7, Method 21 monitor to identify leaking equipment. The owner or operator must document the equipment, process units, and facilities for which the alternative work practice will be used to identify leaks.
              (2) Any leak detected when following the leak survey procedure in paragraph (i)(3) of this section must be identified for repair as required in the applicable subpart.
              (3) If the alternative work practice is used to identify leaks, re-screening after an attempted repair of leaking equipment must be conducted using either the alternative work practice or the 40 CFR part 60, appendix A-7, Method 21 monitor at the leak definition required in the applicable subpart to which the equipment is subject.
              (4) The schedule for repair is as required in the applicable subpart.

              (5) When this alternative work practice is used for detecting leaking equipment, choose one of the monitoring frequencies listed in Table 1 to subpart A of this part in lieu of the monitoring frequency specified for regulated equipment in the applicable subpart. Reduced monitoring frequencies for good performance are not applicable when using the alternative work practice.
              (6) When this alternative work practice is used for detecting leaking equipment the following are not applicable for the equipment being monitored:
              (i) Skip period leak detection and repair;
              (ii) Quality improvement plans; or
              (iii) Complying with standards for allowable percentage of valves and pumps to leak.
              (7) When the alternative work practice is used to detect leaking equipment, the regulated equipment in paragraph (h)(1)(i) of this section must also be monitored annually using a 40 CFR part 60, appendix A-7, Method 21 monitor at the leak definition required in the applicable subpart. The owner or operator may choose the specific monitoring period (for example, first quarter) to conduct the annual monitoring. Subsequent monitoring must be conducted every 12 months from the initial period. Owners or operators must keep records of the annual Method 21 screening results, as specified in paragraph (i)(4)(vii) of this section.
              (i) An owner or operator of an affected source who chooses to use the alternative work practice must comply with the requirements of paragraphs (i)(1) through (i)(5) of this section.
              (1) Instrument Specifications. The optical gas imaging instrument must comply with the requirements in (i)(1)(i) and (i)(1)(ii) of this section.
              (i) Provide the operator with an image of the potential leak points for each piece of equipment at both the detection sensitivity level and within the distance used in the daily instrument check described in paragraph (i)(2) of this section. The detection sensitivity level depends upon the frequency at which leak monitoring is to be performed.
              (ii) Provide a date and time stamp for video records of every monitoring event.
              (2) Daily Instrument Check. On a daily basis, and prior to beginning any leak monitoring work, test the optical gas imaging instrument at the mass flow rate determined in paragraph (i)(2)(i) of this section in accordance with the procedure specified in paragraphs (i)(2)(ii) through (i)(2)(iv) of this section for each camera configuration used during monitoring (for example, different lenses used), unless an alternative method to demonstrate daily instrument checks has been approved in accordance with paragraph (i)(2)(v) of this section.
              (i) Calculate the mass flow rate to be used in the daily instrument check by following the procedures in paragraphs (i)(2)(i)(A) and (i)(2)(i)(B) of this section.
              (A) For a specified population of equipment to be imaged by the instrument, determine the piece of equipment in contact with the lowest mass fraction of chemicals that are detectable, within the distance to be used in paragraph (i)(2)(iv)(B) of this section, at or below the standard detection sensitivity level.
              (B) Multiply the standard detection sensitivity level, corresponding to the selected monitoring frequency in Table 1 of subpart A of this part, by the mass fraction of detectable chemicals from the stream identified in paragraph (i)(2)(i)(A) of this section to determine the mass flow rate to be used in the daily instrument check, using the following equation.
              
                ER22DE08.007
              
              
                Where:
                
                Edic = Mass flow rate for the daily instrument check, grams per hour
                xi = Mass fraction of detectable chemical(s) i seen by the optical gas imaging instrument, within the distance to be used in paragraph (i)(2)(iv)(B) of this section, at or below the standard detection sensitivity level, Esds.
                Esds = Standard detection sensitivity level from Table 1 to subpart A, grams per hour
                k = Total number of detectable chemicals emitted from the leaking equipment and seen by the optical gas imaging instrument.
              
              

              (ii) Start the optical gas imaging instrument according to the manufacturer's instructions, ensuring that all appropriate settings conform to the manufacturer's instructions.
              
              (iii) Use any gas chosen by the user that can be viewed by the optical gas imaging instrument and that has a purity of no less than 98 percent.
              (iv) Establish a mass flow rate by using the following procedures:
              (A) Provide a source of gas where it will be in the field of view of the optical gas imaging instrument.
              (B) Set up the optical gas imaging instrument at a recorded distance from the outlet or leak orifice of the flow meter that will not be exceeded in the actual performance of the leak survey. Do not exceed the operating parameters of the flow meter.
              (C) Open the valve on the flow meter to set a flow rate that will create a mass emission rate equal to the mass rate specified in paragraph (i)(2)(i) of this section while observing the gas flow through the optical gas imaging instrument viewfinder. When an image of the gas emission is seen through the viewfinder at the required emission rate, make a record of the reading on the flow meter.
              (v) Repeat the procedures specified in paragraphs (i)(2)(ii) through (i)(2)(iv) of this section for each configuration of the optical gas imaging instrument used during the leak survey.
              (vi) To use an alternative method to demonstrate daily instrument checks, apply to the Administrator for approval of the alternative under § 60.13(i).
              (3) Leak Survey Procedure. Operate the optical gas imaging instrument to image every regulated piece of equipment selected for this work practice in accordance with the instrument manufacturer's operating parameters. All emissions imaged by the optical gas imaging instrument are considered to be leaks and are subject to repair. All emissions visible to the naked eye are also considered to be leaks and are subject to repair.
              (4) Recordkeeping. You must keep the records described in paragraphs (i)(4)(i) through (i)(4)(vii) of this section:
              (i) The equipment, processes, and facilities for which the owner or operator chooses to use the alternative work practice.
              (ii) The detection sensitivity level selected from Table 1 to subpart A of this part for the optical gas imaging instrument.
              (iii) The analysis to determine the piece of equipment in contact with the lowest mass fraction of chemicals that are detectable, as specified in paragraph (i)(2)(i)(A) of this section.
              (iv) The technical basis for the mass fraction of detectable chemicals used in the equation in paragraph (i)(2)(i)(B) of this section.
              (v) The daily instrument check. Record the distance, per paragraph (i)(2)(iv)(B) of this section, and the flow meter reading, per paragraph (i)(2)(iv)(C) of this section, at which the leak was imaged. Keep a video record of the daily instrument check for each configuration of the optical gas imaging instrument used during the leak survey (for example, the daily instrument check must be conducted for each lens used). The video record must include a time and date stamp for each daily instrument check. The video record must be kept for 5 years.
              (vi) Recordkeeping requirements in the applicable subpart. A video record must be used to document the leak survey results. The video record must include a time and date stamp for each monitoring event. A video record can be used to meet the recordkeeping requirements of the applicable subparts if each piece of regulated equipment selected for this work practice can be identified in the video record. The video record must be kept for 5 years.
              (vii) The results of the annual Method 21 screening required in paragraph (h)(7) of this section. Records must be kept for all regulated equipment specified in paragraph (h)(1) of this section. Records must identify the equipment screened, the screening value measured by Method 21, the time and date of the screening, and calibration information required in the existing applicable subpart.

              (5) Reporting. Submit the reports required in the applicable subpart. Submit the records of the annual Method 21 screening required in paragraph (h)(7) of this section to the Administrator via e-mail to CCG-AWP@EPA.GOV.
              
              [51 FR 2701, Jan. 21, 1986, as amended at 63 FR 24444, May 4, 1998; 65 FR 61752, Oct. 17, 2000; 73 FR 78209, Dec. 22, 2008]
            
            
              
              § 60.19
              General notification and reporting requirements.
              (a) For the purposes of this part, time periods specified in days shall be measured in calendar days, even if the word “calendar” is absent, unless otherwise specified in an applicable requirement.
              (b) For the purposes of this part, if an explicit postmark deadline is not specified in an applicable requirement for the submittal of a notification, application, report, or other written communication to the Administrator, the owner or operator shall postmark the submittal on or before the number of days specified in the applicable requirement. For example, if a notification must be submitted 15 days before a particular event is scheduled to take place, the notification shall be postmarked on or before 15 days preceding the event; likewise, if a notification must be submitted 15 days after a particular event takes place, the notification shall be delivered or postmarked on or before 15 days following the end of the event. The use of reliable non-Government mail carriers that provide indications of verifiable delivery of information required to be submitted to the Administrator, similar to the postmark provided by the U.S. Postal Service, or alternative means of delivery, including the use of electronic media, agreed to by the permitting authority, is acceptable.
              (c) Notwithstanding time periods or postmark deadlines specified in this part for the submittal of information to the Administrator by an owner or operator, or the review of such information by the Administrator, such time periods or deadlines may be changed by mutual agreement between the owner or operator and the Administrator. Procedures governing the implementation of this provision are specified in paragraph (f) of this section.
              (d) If an owner or operator of an affected facility in a State with delegated authority is required to submit periodic reports under this part to the State, and if the State has an established timeline for the submission of periodic reports that is consistent with the reporting frequency(ies) specified for such facility under this part, the owner or operator may change the dates by which periodic reports under this part shall be submitted (without changing the frequency of reporting) to be consistent with the State's schedule by mutual agreement between the owner or operator and the State. The allowance in the previous sentence applies in each State beginning 1 year after the affected facility is required to be in compliance with the applicable subpart in this part. Procedures governing the implementation of this provision are specified in paragraph (f) of this section.
              (e) If an owner or operator supervises one or more stationary sources affected by standards set under this part and standards set under part 61, part 63, or both such parts of this chapter, he/she may arrange by mutual agreement between the owner or operator and the Administrator (or the State with an approved permit program) a common schedule on which periodic reports required by each applicable standard shall be submitted throughout the year. The allowance in the previous sentence applies in each State beginning 1 year after the stationary source is required to be in compliance with the applicable subpart in this part, or 1 year after the stationary source is required to be in compliance with the applicable 40 CFR part 61 or part 63 of this chapter standard, whichever is latest. Procedures governing the implementation of this provision are specified in paragraph (f) of this section.
              (f)(1)(i) Until an adjustment of a time period or postmark deadline has been approved by the Administrator under paragraphs (f)(2) and (f)(3) of this section, the owner or operator of an affected facility remains strictly subject to the requirements of this part.
              (ii) An owner or operator shall request the adjustment provided for in paragraphs (f)(2) and (f)(3) of this section each time he or she wishes to change an applicable time period or postmark deadline specified in this part.

              (2) Notwithstanding time periods or postmark deadlines specified in this part for the submittal of information to the Administrator by an owner or operator, or the review of such information by the Administrator, such time periods or deadlines may be changed by mutual agreement between the owner or operator and the Administrator. An owner or operator who wishes to request a change in a time period or postmark deadline for a particular requirement shall request the adjustment in writing as soon as practicable before the subject activity is required to take place. The owner or operator shall include in the request whatever information he or she considers useful to convince the Administrator that an adjustment is warranted.
              (3) If, in the Administrator's judgment, an owner or operator's request for an adjustment to a particular time period or postmark deadline is warranted, the Administrator will approve the adjustment. The Administrator will notify the owner or operator in writing of approval or disapproval of the request for an adjustment within 15 calendar days of receiving sufficient information to evaluate the request.
              (4) If the Administrator is unable to meet a specified deadline, he or she will notify the owner or operator of any significant delay and inform the owner or operator of the amended schedule.
              [59 FR 12428, Mar. 16, 1994, as amended at 64 FR 7463, Feb. 12, 1998]
            
            
              Pt. 60, Subpt. A, Table 1
              Table 1 to Subpart A of Part 60—Detection Sensitivity Levels (grams per hour)
              
                
                  Monitoring frequency per subpart a
                  
                  Detection sensitivity level
                
                
                  Bi-Monthly
                  60
                
                
                  Semi-Quarterly
                  85
                
                
                  Monthly
                  100
                
                
                  a When this alternative work practice is used to identify leaking equipment, the owner or operator must choose one of the monitoring frequencies listed in this table in lieu of the monitoring frequency specified in the applicable subpart. Bi-monthly means every other month. Semi-quarterly means twice per quarter. Monthly means once per month.
              
              [73 FR 78211, Dec. 22, 2008]
            
          
          
            Subpart B—Adoption and Submittal of State Plans for Designated Facilities
            
              Source:
              40 FR 53346, Nov. 17, 1975, unless otherwise noted.
            
            
              § 60.20
              Applicability.
              The provisions of this subpart apply to States upon publication of a final guideline document under § 60.22(a).
            
            
              § 60.21
              Definitions.
              Terms used but not defined in this subpart shall have the meaning given them in the Act and in subpart A:
              (a) Designated pollutant means any air pollutant, the emissions of which are subject to a standard of performance for new stationary sources, but for which air quality criteria have not been issued and that is not included on a list published under section 108(a) or section 112(b)(1)(A) of the Act.
              (b) Designated facility means any existing facility (see § 60.2(aa)) which emits a designated pollutant and which would be subject to a standard of performance for that pollutant if the existing facility were an affected facility (see § 60.2(e)).
              (c) Plan means a plan under section 111(d) of the Act which establishes emission standards for designated pollutants from designated facilities and provides for the implementation and enforcement of such emission standards.
              (d) Applicable plan means the plan, or most recent revision thereof, which has been approved under § 60.27(b) or promulgated under § 60.27(d).
              (e) Emission guideline means a guideline set forth in subpart C of this part, or in a final guideline document published under § 60.22(a), which reflects the degree of emission reduction achievable through the application of the best system of emission reduction which (taking into account the cost of such reduction) the Administrator has determined has been adequately demonstrated for designated facilities.
              (f) Emission standard means a legally enforceable regulation setting forth an allowable rate of emissions into the atmosphere, establishing an allowance system, or prescribing equipment specifications for control of air pollution emissions.
              (g) Compliance schedule means a legally enforceable schedule specifying a date or dates by which a source or category of sources must comply with specific emission standards contained in a plan or with any increments of progress to achieve such compliance.
              (h) Increments of progress means steps to achieve compliance which must be taken by an owner or operator of a designated facility, including:
              (1) Submittal of a final control plan for the designated facility to the appropriate air pollution control agency;
              (2) Awarding of contracts for emission control systems or for process modifications, or issuance of orders for the purchase of component parts to accomplish emission control or process modification;
              (3) Initiation of on-site construction or installation of emission control equipment or process change;
              (4) Completion of on-site construction or installation of emission control equipment or process change; and
              (5) Final compliance.
              (i) Region means an air quality control region designated under section 107 of the Act and described in part 81 of this chapter.
              (j) Local agency means any local governmental agency.
              [40 FR 53346, Nov. 17, 1975, as amended at 70 FR 28649, May 18, 2005; 77 FR 9447, Feb. 16, 2012]
            
            
              § 60.22
              Publication of guideline documents, emission guidelines, and final compliance times.

              (a) Concurrently upon or after proposal of standards of performance for the control of a designated pollutant from affected facilities, the Administrator will publish a draft guideline document containing information pertinent to control of the designated pollutant form designated facilities. Notice of the availability of the draft guideline document will be published in the Federal Register and public comments on its contents will be invited. After consideration of public comments and upon or after promulgation of standards of performance for control of a designated pollutant from affected facilities, a final guideline document will be published and notice of its availability will be published in the Federal Register.
              
              (b) Guideline documents published under this section will provide information for the development of State plans, such as:
              (1) Information concerning known or suspected endangerment of public health or welfare caused, or contributed to, by the designated pollutant.
              (2) A description of systems of emission reduction which, in the judgment of the Administrator, have been adequately demonstrated.
              (3) Information on the degree of emission reduction which is achievable with each system, together with information on the costs and environmental effects of applying each system to designated facilities.
              (4) Incremental periods of time normally expected to be necessary for the design, installation, and startup of identified control systems.
              (5) An emission guideline that reflects the application of the best system of emission reduction (considering the cost of such reduction) that has been adequately demonstrated for designated facilities, and the time within which compliance with emission standards of equivalent stringency can be achieved. The Administrator will specify different emission guidelines or compliance times or both for different sizes, types, and classes of designated facilities when costs of control, physical limitations, geographical location, or similar factors make subcategorization appropriate. (6) Such other available information as the Administrator determines may contribute to the formulation of State plans.
              (c) Except as provided in paragraph (d)(1) of this section, the emission guidelines and compliance times referred to in paragraph (b)(5) of this section will be proposed for comment upon publication of the draft guideline document, and after consideration of comments will be promulgated in subpart C of this part with such modifications as may be appropriate.

              (d)(1) If the Administrator determines that a designated pollutant may cause or contribute to endangerment of public welfare, but that adverse effects on public health have not been demonstrated, he will include the determination in the draft guideline document and in the Federal Register notice of its availability. Except as provided in paragraph (d)(2) of this section, paragraph (c) of this section shall be inapplicable in such cases.
              

              (2) If the Administrator determines at any time on the basis of new information that a prior determination under paragraph (d)(1) of this section is incorrect or no longer correct, he will publish notice of the determination in the Federal Register, revise the guideline document as necessary under paragraph (a) of this section, and propose and promulgate emission guidelines and compliance times under paragraph (c) of this section.
              [40 FR 53346, Nov. 17, 1975, as amended at 54 FR 52189, Dec. 20, 1989]
            
            
              § 60.23
              Adoption and submittal of State plans; public hearings.
              (a)(1) Unless otherwise specified in the applicable subpart, within 9 months after notice of the availability of a final guideline document is published under § 60.22(a), each State shall adopt and submit to the Administrator, in accordance with § 60.4 of subpart A of this part, a plan for the control of the designated pollutant to which the guideline document applies.
              (2) Within nine months after notice of the availability of a final revised guideline document is published as provided in § 60.22(d)(2), each State shall adopt and submit to the Administrator any plan revision necessary to meet the requirements of this subpart.
              (b) If no designated facility is located within a State, the State shall submit a letter of certification to that effect to the Administrator within the time specified in paragraph (a) of this section. Such certification shall exempt the State from the requirements of this subpart for that designated pollutant.
              (c)(1) Except as provided in paragraphs (c)(2) and (c)(3) of this section, the State shall, prior to the adoption of any plan or revision thereof, conduct one or more public hearings within the State on such plan or plan revision.
              (2) No hearing shall be required for any change to an increment of progress in an approved compliance schedule unless the change is likely to cause the facility to be unable to comply with the final compliance date in the schedule.
              (3) No hearing shall be required on an emission standard in effect prior to the effective date of this subpart if it was adopted after a public hearing and is at least as stringent as the corresponding emission guideline specified in the applicable guideline document published under § 60.22(a).
              (d) Any hearing required by paragraph (c) of this section shall be held only after reasonable notice. Notice shall be given at least 30 days prior to the date of such hearing and shall include:
              (1) Notification to the public by prominently advertising the date, time, and place of such hearing in each region affected;
              (2) Availability, at the time of public announcement, of each proposed plan or revision thereof for public inspection in at least one location in each region to which it will apply;
              (3) Notification to the Administrator;
              (4) Notification to each local air pollution control agency in each region to which the plan or revision will apply; and
              (5) In the case of an interstate region, notification to any other State included in the region.
              (e) The State shall prepare and retain, for a minimum of 2 years, a record of each hearing for inspection by any interested party. The record shall contain, as a minimum, a list of witnesses together with the text of each presentation.
              (f) The State shall submit with the plan or revision:
              (1) Certification that each hearing required by paragraph (c) of this section was held in accordance with the notice required by paragraph (d) of this section; and
              (2) A list of witnesses and their organizational affiliations, if any, appearing at the hearing and a brief written summary of each presentation or written submission.

              (g) Upon written application by a State agency (through the appropriate Regional Office), the Administrator may approve State procedures designed to insure public participation in the matters for which hearings are required and public notification of the opportunity to participate if, in the judgment of the Administrator, the procedures, although different from the requirements of this subpart, in fact provide for adequate notice to and participation of the public. The Administrator may impose such conditions on his approval as he deems necessary. Procedures approved under this section shall be deemed to satisfy the requirements of this subpart regarding procedures for public hearings.
              [40 FR 53346, Nov. 17, 1975, as amended at 60 FR 65414, Dec. 19, 1995]
            
            
              § 60.24
              Emission standards and compliance schedules.
              (a) Each plan shall include emission standards and compliance schedules.
              (b) (1) Emission standards shall either be based on an allowance system or prescribe allowable rates of emissions except when it is clearly impracticable. Such cases will be identified in the guideline documents issued under § 60.22. Where emission standards prescribing equipment specifications are established, the plan shall, to the degree possible, set forth the emission reductions achievable by implementation of such specifications, and may permit compliance by the use of equipment determined by the State to be equivalent to that prescribed.
              (2) Test methods and procedures for determining compliance with the emission standards shall be specified in the plan. Methods other than those specified in appendix A to this part may be specified in the plan if shown to be equivalent or alternative methods as defined in § 60.2 (t) and (u).
              (3) Emission standards shall apply to all designated facilities within the State. A plan may contain emission standards adopted by local jurisdictions provided that the standards are enforceable by the State.
              (c) Except as provided in paragraph (f) of this section, where the Administrator has determined that a designated pollutant may cause or contribute to endangerment of public health, emission standards shall be no less stringent than the corresponding emission guideline(s) specified in subpart C of this part, and final compliance shall be required as expeditiously as practicable but no later than the compliance times specified in subpart C of this part.
              (d) Where the Administrator has determined that a designated pollutant may cause or contribute to endangerment of public welfare but that adverse effects on public health have not been demonstrated, States may balance the emission guidelines, compliance times, and other information provided in the applicable guideline document against other factors of public concern in establishing emission standards, compliance schedules, and variances. Appropriate consideration shall be given to the factors specified in § 60.22(b) and to information presented at the public hearing(s) conducted under § 60.23(c).
              (e)(1) Any compliance schedule extending more than 12 months from the date required for submittal of the plan must include legally enforceable increments of progress to achieve compliance for each designated facility or category of facilities. Unless otherwise specified in the applicable subpart, increments of progress must include, where practicable, each increment of progress specified in § 60.21(h) and must include such additional increments of progress as may be necessary to permit close and effective supervision of progress toward final compliance.
              (2) A plan may provide that compliance schedules for individual sources or categories of sources will be formulated after plan submittal. Any such schedule shall be the subject of a public hearing held according to § 60.23 and shall be submitted to the Administrator within 60 days after the date of adoption of the schedule but in no case later than the date prescribed for submittal of the first semiannual report required by § 60.25(e).
              (f) Unless otherwise specified in the applicable subpart on a case-by-case basis for particular designated facilities or classes of facilities, States may provide for the application of less stringent emissions standards or longer compliance schedules than those otherwise required by paragraph (c) of this section, provided that the State demonstrates with respect to each such facility (or class of facilities):
              (1) Unreasonable cost of control resulting from plant age, location, or basic process design;

              (2) Physical impossibility of installing necessary control equipment; or
              
              (3) Other factors specific to the facility (or class of facilities) that make application of a less stringent standard or final compliance time significantly more reasonable.
              (g) Nothing in this subpart shall be construed to preclude any State or political subdivision thereof from adopting or enforcing (1) emission standards more stringent than emission guidelines specified in subpart C of this part or in applicable guideline documents or (2) compliance schedules requiring final compliance at earlier times than those specified in subpart C or in applicable guideline documents.
              [40 FR 53346, Nov. 17, 1975, as amended at 60 FR 65414, Dec. 19, 1995; 65 FR 76384, Dec. 6, 2000; 70 FR 28649, May 18, 2005; 71 FR 33398, June 9, 2006; 72 FR 59204, Oct. 19, 2007; 77 FR 9447, Feb. 16, 2012]
            
            
              § 60.25
              Emission inventories, source surveillance, reports.
              (a) Each plan shall include an inventory of all designated facilities, including emission data for the designated pollutants and information related to emissions as specified in appendix D to this part. Such data shall be summarized in the plan, and emission rates of designated pollutants from designated facilities shall be correlated with applicable emission standards. As used in this subpart, “correlated” means presented in such a manner as to show the relationship between measured or estimated amounts of emissions and the amounts of such emissions allowable under applicable emission standards.
              (b) Each plan shall provide for monitoring the status of compliance with applicable emission standards. Each plan shall, as a minimum, provide for:
              (1) Legally enforceable procedures for requiring owners or operators of designated facilities to maintain records and periodically report to the State information on the nature and amount of emissions from such facilities, and/or such other information as may be necessary to enable the State to determine whether such facilities are in compliance with applicable portions of the plan. Submission of electronic documents shall comply with the requirements of 40 CFR part 3—(Electronic reporting).
              (2) Periodic inspection and, when applicable, testing of designated facilities.
              (c) Each plan shall provide that information obtained by the State under paragraph (b) of this section shall be correlated with applicable emission standards (see § 60.25(a)) and made available to the general public.
              (d) The provisions referred to in paragraphs (b) and (c) of this section shall be specifically identified. Copies of such provisions shall be submitted with the plan unless:
              (1) They have been approved as portions of a preceding plan submitted under this subpart or as portions of an implementation plan submitted under section 110 of the Act, and
              (2) The State demonstrates:
              (i) That the provisions are applicable to the designated pollutant(s) for which the plan is submitted, and
              (ii) That the requirements of § 60.26 are met.
              (e) The State shall submit reports on progress in plan enforcement to the Administrator on an annual (calendar year) basis, commencing with the first full report period after approval of a plan or after promulgation of a plan by the Administrator. Information required under this paragraph must be included in the annual report required by § 51.321 of this chapter.
              (f) Each progress report shall include:
              (1) Enforcement actions initiated against designated facilities during the reporting period, under any emission standard or compliance schedule of the plan.
              (2) Identification of the achievement of any increment of progress required by the applicable plan during the reporting period.
              (3) Identification of designated facilities that have ceased operation during the reporting period.
              (4) Submission of emission inventory data as described in paragraph (a) of this section for designated facilities that were not in operation at the time of plan development but began operation during the reporting period.

              (5) Submission of additional data as necessary to update the information submitted under paragraph (a) of this section or in previous progress reports.
              
              (6) Submission of copies of technical reports on all performance testing on designated facilities conducted under paragraph (b)(2) of this section, complete with concurrently recorded process data.
              [40 FR 53346, Nov. 17, 1975, as amended at 44 FR 65071, Nov. 9, 1979; 70 FR 59887, Oct. 13, 2005]
            
            
              § 60.26
              Legal authority.
              (a) Each plan shall show that the State has legal authority to carry out the plan, including authority to:
              (1) Adopt emission standards and compliance schedules applicable to designated facilities.
              (2) Enforce applicable laws, regulations, standards, and compliance schedules, and seek injunctive relief.
              (3) Obtain information necessary to determine whether designated facilities are in compliance with applicable laws, regulations, standards, and compliance schedules, including authority to require recordkeeping and to make inspections and conduct tests of designated facilities.
              (4) Require owners or operators of designated facilities to install, maintain, and use emission monitoring devices and to make periodic reports to the State on the nature and amounts of emissions from such facilities; also authority for the State to make such data available to the public as reported and as correlated with applicable emission standards.
              (b) The provisions of law or regulations which the State determines provide the authorities required by this section shall be specifically identified. Copies of such laws or regulations shall be submitted with the plan unless:
              (1) They have been approved as portions of a preceding plan submitted under this subpart or as portions of an implementation plan submitted under section 110 of the Act, and
              (2) The State demonstrates that the laws or regulations are applicable to the designated pollutant(s) for which the plan is submitted.
              (c) The plan shall show that the legal authorities specified in this section are available to the State at the time of submission of the plan. Legal authority adequate to meet the requirements of paragraphs (a)(3) and (4) of this section may be delegated to the State under section 114 of the Act.
              (d) A State governmental agency other than the State air pollution control agency may be assigned responsibility for carrying out a portion of a plan if the plan demonstrates to the Administrator's satisfaction that the State governmental agency has the legal authority necessary to carry out that portion of the plan.
              (e) The State may authorize a local agency to carry out a plan, or portion thereof, within the local agency's jurisdiction if the plan demonstrates to the Administrator's satisfaction that the local agency has the legal authority necessary to implement the plan or portion thereof, and that the authorization does not relieve the State of responsibility under the Act for carrying out the plan or portion thereof.
            
            
              § 60.27
              Actions by the Administrator.
              (a) The Administrator may, whenever he determines necessary, extend the period for submission of any plan or plan revision or portion thereof.
              (b) After receipt of a plan or plan revision, the Administrator will propose the plan or revision for approval or disapproval. The Administrator will, within four months after the date required for submission of a plan or plan revision, approve or disapprove such plan or revision or each portion thereof.
              (c) The Administrator will, after consideration of any State hearing record, promptly prepare and publish proposed regulations setting forth a plan, or portion thereof, for a State if:
              (1) The State fails to submit a plan within the time prescribed;
              (2) The State fails to submit a plan revision required by § 60.23(a)(2) within the time prescribed; or
              (3) The Administrator disapproves the State plan or plan revision or any portion thereof, as unsatisfactory because the requirements of this subpart have not been met.

              (d) The Administrator will, within six months after the date required for submission of a plan or plan revision, promulgate the regulations proposed under paragraph (c) of this section with such modifications as may be appropriate unless, prior to such promulgation, the State has adopted and submitted a plan or plan revision which the Administrator determines to be approvable.
              (e)(1) Except as provided in paragraph (e)(2) of this section, regulations proposed and promulgated by the Administrator under this section will prescribe emission standards of the same stringency as the corresponding emission guideline(s) specified in the final guideline document published under § 60.22(a) and will require final compliance with such standards as expeditiously as practicable but no later than the times specified in the guideline document.
              (2) Upon application by the owner or operator of a designated facility to which regulations proposed and promulgated under this section will apply, the Administrator may provide for the application of less stringent emission standards or longer compliance schedules than those otherwise required by this section in accordance with the criteria specified in § 60.24(f).
              (f) Prior to promulgation of a plan under paragraph (d) of this section, the Administrator will provide the opportunity for at least one public hearing in either:
              (1) Each State that failed to hold a public hearing as required by § 60.23(c); or

              (2) Washington, DC or an alternate location specified in the Federal Register.
              
              [40 FR 53346, Nov. 17, 1975, as amended at 65 FR 76384, Dec. 6, 2000]
            
            
              § 60.28
              Plan revisions by the State.
              (a) Plan revisions which have the effect of delaying compliance with applicable emission standards or increments of progress or of establishing less stringent emission standards shall be submitted to the Administrator within 60 days after adoption in accordance with the procedures and requirements applicable to development and submission of the original plan.
              (b) More stringent emission standards, or orders which have the effect of accelerating compliance, may be submitted to the Administrator as plan revisions in accordance with the procedures and requirements applicable to development and submission of the original plan.
              (c) A revision of a plan, or any portion thereof, shall not be considered part of an applicable plan until approved by the Administrator in accordance with this subpart.
            
            
              § 60.29
              Plan revisions by the Administrator.
              After notice and opportunity for public hearing in each affected State, the Administrator may revise any provision of an applicable plan if:
              (a) The provision was promulgated by the Administrator, and
              (b) The plan, as revised, will be consistent with the Act and with the requirements of this subpart.
            
          
          
            Subpart Ba—Adoption and Submittal of State Plans for Designated Facilities
            
              Source:
              84 FR 32575, July 8, 2019, unless otherwise noted.
            
            
              § 60.20a
              Applicability.
              (a) The provisions of this subpart apply upon publication of a final emission guideline under § 60.22a(a) if implementation of such final guideline is ongoing as of f or if the final guideline is published after July 8, 2019.
              (1) Each emission guideline promulgated under this part is subject to the requirements of this subpart, except that each emission guideline may include specific provisions in addition to or that supersede requirements of this subpart. Each emission guideline must identify explicitly any provision of this subpart that is superseded.
              (2) Terms used throughout this part are defined in § 60.21a or in the Clean Air Act (Act) as amended in 1990, except that emission guidelines promulgated as individual subparts of this part may include specific definitions in addition to or that supersede definitions in § 60.21a.

              (b) No standard of performance or other requirement established under this part shall be interpreted, construed, or applied to diminish or replace the requirements of a more stringent emission limitation or other applicable requirement established by the Administrator pursuant to other authority of the Act (section 112, Part C or D, or any other authority of this Act), or a standard issued under State authority.
            
            
              § 60.21a
              Definitions.
              Terms used but not defined in this subpart shall have the meaning given them in the Act and in subpart A of this part:
              (a) Designated pollutant means any air pollutant, the emissions of which are subject to a standard of performance for new stationary sources, but for which air quality criteria have not been issued and that is not included on a list published under section 108(a) or section 112(b)(1)(A) of the Act.
              (b) Designated facility means any existing facility (see § 60.2) which emits a designated pollutant and which would be subject to a standard of performance for that pollutant if the existing facility were an affected facility (see § 60.2).
              (c) Plan means a plan under section 111(d) of the Act which establishes standards of performance for designated pollutants from designated facilities and provides for the implementation and enforcement of such standards of performance.
              (d) Applicable plan means the plan, or most recent revision thereof, which has been approved under § 60.27a(b) or promulgated under § 60.27a(d).
              (e) Emission guideline means a guideline set forth in subpart C of this part, or in a final guideline document published under § 60.22a(a), which reflects the degree of emission limitation achievable through the application of the best system of emission reduction which (taking into account the cost of such reduction and any non-air quality health and environmental impact and energy requirements) the Administrator has determined has been adequately demonstrated for designated facilities.
              (f) Standard of performance means a standard for emissions of air pollutants which reflects the degree of emission limitation achievable through the application of the best system of emission reduction which (taking into account the cost of achieving such reduction and any nonair quality health and environmental impact and energy requirements) the Administrator determines has been adequately demonstrated, including, but not limited to a legally enforceable regulation setting forth an allowable rate or limit of emissions into the atmosphere, or prescribing a design, equipment, work practice, or operational standard, or combination thereof.
              (g) Compliance schedule means a legally enforceable schedule specifying a date or dates by which a source or category of sources must comply with specific standards of performance contained in a plan or with any increments of progress to achieve such compliance.
              (h) Increments of progress means steps to achieve compliance which must be taken by an owner or operator of a designated facility, including:
              (1) Submittal of a final control plan for the designated facility to the appropriate air pollution control agency;
              (2) Awarding of contracts for emission control systems or for process modifications, or issuance of orders for the purchase of component parts to accomplish emission control or process modification;
              (3) Initiation of on-site construction or installation of emission control equipment or process change;
              (4) Completion of on-site construction or installation of emission control equipment or process change; and
              (5) Final compliance.
              (i) Region means an air quality control region designated under section 107 of the Act and described in part 81 of this chapter.
              (j) Local agency means any local governmental agency.
            
            
              § 60.22a
              Publication of emission guidelines.

              (a) Concurrently upon or after proposal of standards of performance for the control of a designated pollutant from affected facilities, the Administrator will publish a draft emission guideline containing information pertinent to control of the designated pollutant from designated facilities. Notice of the availability of the draft emission guideline will be published in the Federal Register and public comments on its contents will be invited. After consideration of public comments and upon or after promulgation of standards of performance for control of a designated pollutant from affected facilities, a final emission guideline will be published and notice of its availability will be published in the Federal Register.
              (b) Emission guidelines published under this section will provide information for the development of State plans, such as:
              (1) Information concerning known or suspected endangerment of public health or welfare caused, or contributed to, by the designated pollutant.
              (2) A description of systems of emission reduction which, in the judgment of the Administrator, have been adequately demonstrated.
              (3) Information on the degree of emission limitation which is achievable with each system, together with information on the costs, nonair quality health environmental effects, and energy requirements of applying each system to designated facilities.
              (4) Incremental periods of time normally expected to be necessary for the design, installation, and startup of identified control systems.
              (5) The degree of emission limitation achievable through the application of the best system of emission reduction (considering the cost of such achieving reduction and any nonair quality health and environmental impact and energy requirements) that has been adequately demonstrated for designated facilities, and the time within which compliance with standards of performance can be achieved. The Administrator may specify different degrees of emission limitation or compliance times or both for different sizes, types, and classes of designated facilities when costs of control, physical limitations, geographical location, or similar factors make subcategorization appropriate.
              (6) Such other available information as the Administrator determines may contribute to the formulation of State plans.
              (c) The emission guidelines and compliance times referred to in paragraph (b)(5) of this section will be proposed for comment upon publication of the draft guideline document, and after consideration of comments will be promulgated in subpart C of this part with such modifications as may be appropriate.
            
            
              § 60.23a
              Adoption and submittal of State plans; public hearings.
              (a)(1) Unless otherwise specified in the applicable subpart, within three years after notice of the availability of a final emission guideline is published under § 60.22a(a), each State shall adopt and submit to the Administrator, in accordance with § 60.4, a plan for the control of the designated pollutant to which the emission guideline applies.
              (2) At any time, each State may adopt and submit to the Administrator any plan revision necessary to meet the requirements of this subpart or an applicable subpart of this part.
              (b) If no designated facility is located within a State, the State shall submit a letter of certification to that effect to the Administrator within the time specified in paragraph (a) of this section. Such certification shall exempt the State from the requirements of this subpart for that designated pollutant.
              (c) The State shall, prior to the adoption of any plan or revision thereof, conduct one or more public hearings within the State on such plan or plan revision in accordance with the provisions under this section.
              (d) Any hearing required by paragraph (c) of this section shall be held only after reasonable notice. Notice shall be given at least 30 days prior to the date of such hearing and shall include:
              (1) Notification to the public by prominently advertising the date, time, and place of such hearing in each region affected. This requirement may be satisfied by advertisement on the internet;
              (2) Availability, at the time of public announcement, of each proposed plan or revision thereof for public inspection in at least one location in each region to which it will apply. This requirement may be satisfied by posting each proposed plan or revision on the internet;
              (3) Notification to the Administrator;

              (4) Notification to each local air pollution control agency in each region to which the plan or revision will apply; and
              (5) In the case of an interstate region, notification to any other State included in the region.
              (e) The State may cancel the public hearing through a method it identifies if no request for a public hearing is received during the 30 day notification period under paragraph (d) of this section and the original notice announcing the 30 day notification period states that if no request for a public hearing is received the hearing will be cancelled; identifies the method and time for announcing that the hearing has been cancelled; and provides a contact phone number for the public to call to find out if the hearing has been cancelled.
              (f) The State shall prepare and retain, for a minimum of 2 years, a record of each hearing for inspection by any interested party. The record shall contain, as a minimum, a list of witnesses together with the text of each presentation.
              (g) The State shall submit with the plan or revision:
              (1) Certification that each hearing required by paragraph (c) of this section was held in accordance with the notice required by paragraph (d) of this section; and
              (2) A list of witnesses and their organizational affiliations, if any, appearing at the hearing and a brief written summary of each presentation or written submission.
              (h) Upon written application by a State agency (through the appropriate Regional Office), the Administrator may approve State procedures designed to insure public participation in the matters for which hearings are required and public notification of the opportunity to participate if, in the judgment of the Administrator, the procedures, although different from the requirements of this subpart, in fact provide for adequate notice to and participation of the public. The Administrator may impose such conditions on his approval as he deems necessary. Procedures approved under this section shall be deemed to satisfy the requirements of this subpart regarding procedures for public hearings.
            
            
              § 60.24a
              Standards of performance and compliance schedules.
              (a) Each plan shall include standards of performance and compliance schedules.
              (b) Standards of performance shall either be based on allowable rate or limit of emissions, except when it is not feasible to prescribe or enforce a standard of performance. The EPA shall identify such cases in the emission guidelines issued under § 60.22a. Where standards of performance prescribing design, equipment, work practice, or operational standard, or combination thereof are established, the plan shall, to the degree possible, set forth the emission reductions achievable by implementation of such standards, and may permit compliance by the use of equipment determined by the State to be equivalent to that prescribed.
              (1) Test methods and procedures for determining compliance with the standards of performance shall be specified in the plan. Methods other than those specified in appendix A to this part or an applicable subpart of this part may be specified in the plan if shown to be equivalent or alternative methods as defined in § 60.2.
              (2) Standards of performance shall apply to all designated facilities within the State. A plan may contain standards of performance adopted by local jurisdictions provided that the standards are enforceable by the State.
              (c) Except as provided in paragraph (e) of this section, standards of performance shall be no less stringent than the corresponding emission guideline(s) specified in subpart C of this part, and final compliance shall be required as expeditiously as practicable, but no later than the compliance times specified in an applicable subpart of this part.

              (d) Any compliance schedule extending more than 24 months from the date required for submittal of the plan must include legally enforceable increments of progress to achieve compliance for each designated facility or category of facilities. Unless otherwise specified in the applicable subpart, increments of progress must include, where practicable, each increment of progress specified in § 60.21a(h) and must include such additional increments of progress as may be necessary to permit close and effective supervision of progress toward final compliance.
              (e) In applying a standard of performance to a particular source, the State may take into consideration factors, such as the remaining useful life of such source, provided that the State demonstrates with respect to each such facility (or class of such facilities):
              (1) Unreasonable cost of control resulting from plant age, location, or basic process design;
              (2) Physical impossibility of installing necessary control equipment; or
              (3) Other factors specific to the facility (or class of facilities) that make application of a less stringent standard or final compliance time significantly more reasonable.
              (f) Nothing in this subpart shall be construed to preclude any State or political subdivision thereof from adopting or enforcing:
              (1) Standards of performance more stringent than emission guidelines specified in subpart C of this part or in applicable emission guidelines; or
              (2) Compliance schedules requiring final compliance at earlier times than those specified in subpart C of this part or in applicable emission guidelines.
            
            
              § 60.25a
              Emission inventories, source surveillance, reports.
              (a) Each plan shall include an inventory of all designated facilities, including emission data for the designated pollutants and information related to emissions as specified in appendix D to this part. Such data shall be summarized in the plan, and emission rates of designated pollutants from designated facilities shall be correlated with applicable standards of performance. As used in this subpart, “correlated” means presented in such a manner as to show the relationship between measured or estimated amounts of emissions and the amounts of such emissions allowable under applicable standards of performance.
              (b) Each plan shall provide for monitoring the status of compliance with applicable standards of performance. Each plan shall, as a minimum, provide for:
              (1) Legally enforceable procedures for requiring owners or operators of designated facilities to maintain records and periodically report to the State information on the nature and amount of emissions from such facilities, and/or such other information as may be necessary to enable the State to determine whether such facilities are in compliance with applicable portions of the plan. Submission of electronic documents shall comply with the requirements of 40 CFR part 3 (Electronic reporting).
              (2) Periodic inspection and, when applicable, testing of designated facilities.
              (c) Each plan shall provide that information obtained by the State under paragraph (b) of this section shall be correlated with applicable standards of performance (see § 60.25a(a)) and made available to the general public.
              (d) The provisions referred to in paragraphs (b) and (c) of this section shall be specifically identified. Copies of such provisions shall be submitted with the plan unless:
              (1) They have been approved as portions of a preceding plan submitted under this subpart or as portions of an implementation plan submitted under section 110 of the Act; and
              (2) The State demonstrates:
              (i) That the provisions are applicable to the designated pollutant(s) for which the plan is submitted, and
              (ii) That the requirements of § 60.26a are met.
              (e) The State shall submit reports on progress in plan enforcement to the Administrator on an annual (calendar year) basis, commencing with the first full report period after approval of a plan or after promulgation of a plan by the Administrator. Information required under this paragraph must be included in the annual report required by § 51.321 of this chapter.
              (f) Each progress report shall include:
              (1) Enforcement actions initiated against designated facilities during the reporting period, under any standard of performance or compliance schedule of the plan.

              (2) Identification of the achievement of any increment of progress required by the applicable plan during the reporting period.
              
              (3) Identification of designated facilities that have ceased operation during the reporting period.
              (4) Submission of emission inventory data as described in paragraph (a) of this section for designated facilities that were not in operation at the time of plan development but began operation during the reporting period.
              (5) Submission of additional data as necessary to update the information submitted under paragraph (a) of this section or in previous progress reports.
              (6) Submission of copies of technical reports on all performance testing on designated facilities conducted under paragraph (b)(2) of this section, complete with concurrently recorded process data.
            
            
              § 60.26a
              Legal authority.
              (a) Each plan or plan revision shall show that the State has legal authority to carry out the plan or plan revision, including authority to:
              (1) Adopt standards of performance and compliance schedules applicable to designated facilities.
              (2) Enforce applicable laws, regulations, standards, and compliance schedules, and seek injunctive relief.
              (3) Obtain information necessary to determine whether designated facilities are in compliance with applicable laws, regulations, standards, and compliance schedules, including authority to require recordkeeping and to make inspections and conduct tests of designated facilities.
              (4) Require owners or operators of designated facilities to install, maintain, and use emission monitoring devices and to make periodic reports to the State on the nature and amounts of emissions from such facilities; also authority for the State to make such data available to the public as reported and as correlated with applicable standards of performance.
              (b) The provisions of law or regulations which the State determines provide the authorities required by this section shall be specifically identified. Copies of such laws or regulations shall be submitted with the plan unless:
              (1) They have been approved as portions of a preceding plan submitted under this subpart or as portions of an implementation plan submitted under section 110 of the Act; and
              (2) The State demonstrates that the laws or regulations are applicable to the designated pollutant(s) for which the plan is submitted.
              (c) The plan shall show that the legal authorities specified in this section are available to the State at the time of submission of the plan. Legal authority adequate to meet the requirements of paragraphs (a)(3) and (4) of this section may be delegated to the State under section 114 of the Act.
              (d) A State governmental agency other than the State air pollution control agency may be assigned responsibility for carrying out a portion of a plan if the plan demonstrates to the Administrator's satisfaction that the State governmental agency has the legal authority necessary to carry out that portion of the plan.
              (e) The State may authorize a local agency to carry out a plan, or portion thereof, within the local agency's jurisdiction if the plan demonstrates to the Administrator's satisfaction that the local agency has the legal authority necessary to implement the plan or portion thereof, and that the authorization does not relieve the State of responsibility under the Act for carrying out the plan or portion thereof.
            
            
              § 60.27a
              Actions by the Administrator.
              (a) The Administrator may, whenever he determines necessary, shorten the period for submission of any plan or plan revision or portion thereof.
              (b) After determination that a plan or plan revision is complete per the requirements of § 60.27a(g), the Administrator will take action on the plan or revision. The Administrator will, within twelve months of finding that a plan or plan revision is complete, approve or disapprove such plan or revision or each portion thereof.
              (c) The Administrator will promulgate, through notice-and-comment rulemaking, a federal plan, or portion thereof, at any time within two years after the Administrator:

              (1) Finds that a State fails to submit a required plan or plan revision or finds that the plan or plan revision does not satisfy the minimum criteria under paragraph (g) of this section; or
              
              (2) Disapproves the required State plan or plan revision or any portion thereof, as unsatisfactory because the applicable requirements of this subpart or an applicable subpart under this part have not been met.
              (d) The Administrator will promulgate a final federal plan as described in paragraph (c) of this section unless the State corrects the deficiency, and the Administrator approves the plan or plan revision, before the Administrator promulgates such federal plan.
              (e)(1) Except as provided in paragraph (e)(2) of this section, a federal plan promulgated by the Administrator under this section will prescribe standards of performance of the same stringency as the corresponding emission guideline(s) specified in the final emission guideline published under § 60.22a(a) and will require compliance with such standards as expeditiously as practicable but no later than the times specified in the emission guideline.
              (2) Upon application by the owner or operator of a designated facility to which regulations proposed and promulgated under this section will apply, the Administrator may provide for the application of less stringent standards of performance or longer compliance schedules than those otherwise required by this section in accordance with the criteria specified in § 60.24a(e).
              (f) Prior to promulgation of a federal plan under paragraph (d) of this section, the Administrator will provide the opportunity for at least one public hearing in either:
              (1) Each State that failed to submit a required complete plan or plan revision, or whose required plan or plan revision is disapproved by the Administrator; or

              (2) Washington, DC or an alternate location specified in the Federal Register.
              (g) Each plan or plan revision that is submitted to the Administrator shall be reviewed for completeness as described in paragraphs (g)(1) through (3) of this section.
              (1) General. Within 60 days of the Administrator's receipt of a state submission, but no later than 6 months after the date, if any, by which a State is required to submit the plan or revision, the Administrator shall determine whether the minimum criteria for completeness have been met. Any plan or plan revision that a State submits to the EPA, and that has not been determined by the EPA by the date 6 months after receipt of the submission to have failed to meet the minimum criteria, shall on that date be deemed by operation of law to meet such minimum criteria. Where the Administrator determines that a plan submission does not meet the minimum criteria of this paragraph, the State will be treated as not having made the submission and the requirements of § 60.27a regarding promulgation of a federal plan shall apply.
              (2) Administrative criteria. In order to be deemed complete, a State plan must contain each of the following administrative criteria:
              (i) A formal letter of submittal from the Governor or her designee requesting EPA approval of the plan or revision thereof;
              (ii) Evidence that the State has adopted the plan in the state code or body of regulations; or issued the permit, order, consent agreement (hereafter “document”) in final form. That evidence must include the date of adoption or final issuance as well as the effective date of the plan, if different from the adoption/issuance date;
              (iii) Evidence that the State has the necessary legal authority under state law to adopt and implement the plan;

              (iv) A copy of the actual regulation, or document submitted for approval and incorporation by reference into the plan, including indication of the changes made (such as redline/strikethrough) to the existing approved plan, where applicable. The submittal must be a copy of the official state regulation or document signed, stamped and dated by the appropriate state official indicating that it is fully enforceable by the State. The effective date of the regulation or document must, whenever possible, be indicated in the document itself. The State's electronic copy must be an exact duplicate of the hard copy. If the regulation/document provided by the State for approval and incorporation by reference into the plan is a copy of an existing publication, the State submission should, whenever possible, include a copy of the publication cover page and table of contents;
              (v) Evidence that the State followed all of the procedural requirements of the state's laws and constitution in conducting and completing the adoption and issuance of the plan;
              (vi) Evidence that public notice was given of the proposed change with procedures consistent with the requirements of § 60.23a, including the date of publication of such notice;
              (vii) Certification that public hearing(s) were held in accordance with the information provided in the public notice and the State's laws and constitution, if applicable and consistent with the public hearing requirements in § 60.23a;
              (viii) Compilation of public comments and the State's response thereto; and
              (ix) Such other criteria for completeness as may be specified by the Administrator under the applicable emission guidelines.
              (3) Technical criteria. In order to be deemed complete, a State plan must contain each of the following technical criteria:
              (i) Description of the plan approach and geographic scope;
              (ii) Identification of each designated facility, identification of standards of performance for the designated facilities, and monitoring, recordkeeping and reporting requirements that will determine compliance by each designated facility;
              (iii) Identification of compliance schedules and/or increments of progress;
              (iv) Demonstration that the State plan submittal is projected to achieve emissions performance under the applicable emission guidelines;
              (v) Documentation of state recordkeeping and reporting requirements to determine the performance of the plan as a whole; and
              (vi) Demonstration that each emission standard is quantifiable, non-duplicative, permanent, verifiable, and enforceable.
            
            
              § 60.28a
              Plan revisions by the State.
              (a) Any revision to a state plan shall be adopted by such State after reasonable notice and public hearing. For plan revisions required in response to a revised emission guideline, such plan revisions shall be submitted to the Administrator within three years, or shorter if required by the Administrator, after notice of the availability of a final revised emission guideline is published under § 60.22a. All plan revisions must be submitted in accordance with the procedures and requirements applicable to development and submission of the original plan.
              (b) A revision of a plan, or any portion thereof, shall not be considered part of an applicable plan until approved by the Administrator in accordance with this subpart.
            
            
              § 60.29a
              Plan revisions by the Administrator.
              After notice and opportunity for public hearing in each affected State, the Administrator may revise any provision of an applicable federal plan if:
              (a) The provision was promulgated by the Administrator; and
              (b) The plan, as revised, will be consistent with the Act and with the requirements of this subpart.
            
          
          
            Subpart C—Emission Guidelines and Compliance Times
            
              § 60.30
              Scope.
              The following subparts contain emission guidelines and compliance times for the control of certain designated pollutants in accordance with section 111(d) and section 129 of the Clean Air Act and subpart B of this part.
              (a) Subpart Ca [Reserved]
              (b) Subpart Cb—Municipal Waste Combustors.
              (c) Subpart Cc—Municipal Solid Waste Landfills.
              (d) Subpart Cd—Sulfuric Acid Production Plants.
              (e) Subpart Ce—Hospital/Medical/Infectious Waste Incinerators.
              [62 FR 48379, Sept. 15, 1997]
            
            
              § 60.31
              Definitions.
              Terms used but not defined in this subpart have the meaning given them in the Act and in subparts A and B of this part.
              [42 FR 55797, Oct. 18, 1977]
            
          
          
            
            Subpart Ca [Reserved]
          
          
            Subpart Cb—Emissions Guidelines and Compliance Times for Large Municipal Waste Combustors That are Constructed on or Before September 20, 1994
            
              Source:
              60 FR 65415, Dec. 19, 1995, unless otherwise noted.
            
            
              § 60.30b
              Scope and delegation of authority.
              (a) This subpart contains emission guidelines and compliance schedules for the control of certain designated pollutants from certain municipal waste combustors in accordance with section 111(d) and section 129 of the Clean Air Act and subpart B of this part. The provisions in these emission guidelines apply instead of the provisions of § 60.24(f) of subpart B of this part.
              (b) The following authorities are retained by EPA:
              (1) Approval of exemption claims in § 60.32b(b)(1), (d), (e), (f)(1), (i)(1);
              (2) Approval of a nitrogen oxides trading program under § 60.33b(d)(2);
              (3) Approval of major alternatives to test methods;
              (4) Approval of major alternatives to monitoring;
              (5) Waiver of recordkeeping; and
              (6) Performance test and data reduction waivers under § 608(b).
              [71 FR 27332, May 10, 2006]
            
            
              § 60.31b
              Definitions.
              Terms used but not defined in this subpart have the meaning given them in the Clean Air Act and subparts A, B, and Eb of this part.
              
                EPA means the Administrator of the U.S. EPA or employee of the U.S. EPA who is delegated to perform the specified task.
              
                Municipal waste combustor plant means one or more designated facilities (as defined in § 60.32b) at the same location.
              
                Semi-suspension refuse-derived fuel-fired combustor/wet refuse-derived fuel process conversion means a combustion unit that was converted from a wet refuse-derived fuel process to a dry refuse-derived fuel process, and because of constraints in the design of the system, includes a low furnace height (less than 60 feet between the grate and the roof) and a high waste capacity-to-undergrate air zone ratio (greater than 300 tons of waste per day (tpd) fuel per each undergrate air zone).
              
                Spreader stoker fixed floor refuse-derived fuel-fired combustor/100 percent coal capable means a spreader stoker type combustor with a fixed floor grate design that typically fires 100 percent refuse-derived fuel but is equipped to burn 100 percent coal instead of refuse-derived fuel to fulfill 100 percent steam or energy demand.
              [60 FR 65415, Dec. 19, 1995, as amended at 62 FR 45119, 45125, Aug. 25, 1997; 71 FR 27332, May 10, 2006]
            
            
              § 60.32b
              Designated facilities.
              (a) The designated facility to which these guidelines apply is each municipal waste combustor unit with a combustion capacity greater than 250 tons per day of municipal solid waste for which construction was commenced on or before September 20, 1994.
              (b) Any municipal waste combustion unit that is capable of combusting more than 250 tons per day of municipal solid waste and is subject to a federally enforceable permit limiting the maximum amount of municipal solid waste that may be combusted in the unit to less than or equal to 11 tons per day is not subject to this subpart if the owner or operator:
              (1) Notifies EPA of an exemption claim,
              (2) Provides a copy of the federally enforceable permit that limits the firing of municipal solid waste to less than 11 tons per day, and
              (3) Keeps records of the amount of municipal solid waste fired on a daily basis.
              (c) Physical or operational changes made to an existing municipal waste combustor unit primarily for the purpose of complying with emission guidelines under this subpart are not considered in determining whether the unit is a modified or reconstructed facility under subpart Ea or subpart Eb of this part.

              (d) A qualifying small power production facility, as defined in section 3(17)(C) of the Federal Power Act (16 U.S.C. 796(17)(C)), that burns homogeneous waste (such as automotive tires or used oil, but not including refuse-derived fuel) for the production of electric energy is not subject to this subpart if the owner or operator of the facility notifies EPA of this exemption and provides data documenting that the facility qualifies for this exemption.
              (e) A qualifying cogeneration facility, as defined in section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B)), that burns homogeneous waste (such as automotive tires or used oil, but not including refuse-derived fuel) for the production of electric energy and steam or forms of useful energy (such as heat) that are used for industrial, commercial, heating, or cooling purposes, is not subject to this subpart if the owner or operator of the facility notifies EPA of this exemption and provides data documenting that the facility qualifies for this exemption.
              (f) Any unit combusting a single-item waste stream of tires is not subject to this subpart if the owner or operator of the unit:
              (1) Notifies EPA of an exemption claim, and
              (2) Provides data documenting that the unit qualifies for this exemption.
              (g) Any unit required to have a permit under section 3005 of the Solid Waste Disposal Act is not subject to this subpart.
              (h) Any materials recovery facility (including primary or secondary smelters) that combusts waste for the primary purpose of recovering metals is not subject to this subpart.
              (i) Any cofired combustor, as defined under § 60.51b of subpart Eb of this part, that meets the capacity specifications in paragraph (a) of this section is not subject to this subpart if the owner or operator of the cofired combustor:
              (1) Notifies EPA of an exemption claim,
              (2) Provides a copy of the federally enforceable permit (specified in the definition of cofired combustor in this section), and
              (3) Keeps a record on a calendar quarter basis of the weight of municipal solid waste combusted at the cofired combustor and the weight of all other fuels combusted at the cofired combustor.
              (j) Air curtain incinerators, as defined under § 60.51b of subpart Eb of this part, that meet the capacity specifications in paragraph (a) of this section, and that combust a fuel stream composed of 100 percent yard waste are exempt from all provisions of this subpart except the opacity standard under § 60.37b, the testing procedures under § 60.38b, and the reporting and recordkeeping provisions under § 60.39b.
              (k) Air curtain incinerators that meet the capacity specifications in paragraph (a) of this section and that combust municipal solid waste other than yard waste are subject to all provisions of this subpart.
              (l) Pyrolysis/combustion units that are an integrated part of a plastics/rubber recycling unit (as defined in § 60.51b) are not subject to this subpart if the owner or operator of the plastics/rubber recycling unit keeps records of the weight of plastics, rubber, and/or rubber tires processed on a calendar quarter basis; the weight of chemical plant feedstocks and petroleum refinery feedstocks produced and marketed on a calendar quarter basis; and the name and address of the purchaser of the feedstocks. The combustion of gasoline, diesel fuel, jet fuel, fuel oils, residual oil, refinery gas, petroleum coke, liquified petroleum gas, propane, or butane produced by chemical plants or petroleum refineries that use feedstocks produced by plastics/rubber recycling units are not subject to this subpart.
              (m) Cement kilns firing municipal solid waste are not subject to this subpart.
              (n) Any affected facility meeting the applicability requirements under this section is not subject to subpart E of this part.
              [60 FR 65415, Dec. 19, 1995, as amended at 62 FR 45119, 45125, Aug. 25, 1997; 71 FR 27332, May 10, 2006]
            
            
              § 60.33b
              Emission guidelines for municipal waste combustor metals, acid gases, organics, and nitrogen oxides.

              (a) The emission limits for municipal waste combustor metals are specified in paragraphs (a)(1) through (a)(3) of this section.
              (1) For approval, a State plan shall include emission limits for particulate matter and opacity at least as protective as the emission limits for particulate matter and opacity specified in paragraphs (a)(1)(i) through (a)(1)(iii) of this section.
              (i) Before April 28, 2009, the emission limit for particulate matter contained in the gases discharged to the atmosphere from a designated facility is 27 milligrams per dry standard cubic meter, corrected to 7 percent oxygen. On and after April 28, 2009, the emission limit for particulate matter contained in the gases discharged to the atmosphere from a designated facility is 25 milligrams per dry standard cubic meter, corrected to 7 percent oxygen.
              (ii) [Reserved]
              (iii) The emission limit for opacity exhibited by the gases discharged to the atmosphere from a designated facility is 10 percent (6-minute average).
              (2) For approval, a State plan shall include emission limits for cadmium at least as protective as the emission limits for cadmium specified in paragraphs (a)(2)(i) through (a)(2)(iv) of this section.
              (i) Before April 28, 2009, the emission limit for cadmium contained in the gases discharged to the atmosphere from a designated facility is 40 micrograms per dry standard cubic meter, corrected to 7 percent oxygen. On and after April 28, 2009, the emission limit for cadmium contained in the gases discharged to the atmosphere from a designated facility is 35 micrograms per dry standard cubic meter, corrected to 7 percent oxygen.
              (ii) [Reserved]
              (3) For approval, a State plan shall include emission limits for mercury at least as protective as the emission limits specified in this paragraph. Before April 28, 2009, the emission limit for mercury contained in the gases discharged to the atmosphere from a designated facility is 80 micrograms per dry standard cubic meter or 15 percent of the potential mercury emission concentration (85-percent reduction by weight), corrected to 7 percent oxygen, whichever is less stringent. On and after April 28, 2009, the emission limit for mercury contained in the gases discharged to the atmosphere from a designated facility is 50 micrograms per dry standard cubic meter or 15 percent of the potential mercury emission concentration (85-percent reduction by weight), corrected to 7 percent oxygen, whichever is less stringent.
              (4) For approval, a State plan shall include an emission limit for lead at least as protective as the emission limit for lead specified in this paragraph. Before April 28, 2009, the emission limit for lead contained in the gases discharged to the atmosphere from a designated facility is 440 micrograms per dry standard cubic meter, corrected to 7 percent oxygen. On and after April 28, 2009, the emission limit for lead contained in the gases discharged to the atmosphere from a designated facility is 400 micrograms per dry standard cubic meter, corrected to 7 percent oxygen.
              (b) The emission limits for municipal waste combustor acid gases, expressed as sulfur dioxide and hydrogen chloride, are specified in paragraphs (b)(1) and (b)(2) of this section.
              (1) For approval, a State plan shall include emission limits for sulfur dioxide at least as protective as the emission limits for sulfur dioxide specified in paragraphs (b)(1)(i) and (b)(1)(ii) of this section.
              (i) The emission limit for sulfur dioxide contained in the gases discharged to the atmosphere from a designated facility is 31 parts per million by volume or 25 percent of the potential sulfur dioxide emission concentration (75-percent reduction by weight or volume), corrected to 7 percent oxygen (dry basis), whichever is less stringent. Compliance with this emission limit is based on a 24-hour daily geometric mean.
              (ii) [Reserved]
              (2) For approval, a State plan shall include emission limits for hydrogen chloride at least as protective as the emission limits for hydrogen chloride specified in paragraphs (b)(2)(i) and (b)(2)(ii) of this section.

              (i) The emission limit for hydrogen chloride contained in the gases discharged to the atmosphere from a designated facility is 31 parts per million by volume or 5 percent of the potential hydrogen chloride emission concentration (95-percent reduction by weight or volume), corrected to 7 percent oxygen (dry basis), whichever is less stringent.
              (ii) [Reserved]
              (3) For approval, a State plan shall be submitted by August 25, 1998 and shall include emission limits for sulfur dioxide and hydrogen chloride at least as protective as the emission limits specified in paragraphs (b)(3)(i) and (b)(3)(ii) of this section.
              (i) The emission limit for sulfur dioxide contained in the gases discharged to the atmosphere from a designated facility is 29 parts per million by volume or 25 percent of the potential sulfur dioxide emission concentration (75-percent reduction by weight or volume), corrected to 7 percent oxygen (dry basis), whichever is less stringent. Compliance with this emission limit is based on a 24-hour daily geometric mean.
              (ii) The emission limit for hydrogen chloride contained in the gases discharged to the atmosphere from a designated facility is 29 parts per million by volume or 5 percent of the potential hydrogen chloride emission concentration (95-percent reduction by weight or volume), corrected to 7 percent oxygen (dry basis), whichever is less stringent.
              (c) The emission limits for municipal waste combustor organics, expressed as total mass dioxin/furan, are specified in paragraphs (c)(1) and (c)(2) of this section.
              (1) For approval, a State plan shall include an emission limit for dioxin/furan contained in the gases discharged to the atmosphere from a designated facility at least as protective as the emission limit for dioxin/furan specified in paragraphs (c)(1)(i), (c)(1)(ii), and (c)(1)(iii) of this section, as applicable.
              (i) Before April 28, 2009, the emission limit for designated facilities that employ an electrostatic precipitator-based emission control system is 60 nanograms per dry standard cubic meter (total mass), corrected to 7 percent oxygen.
              (ii) On and after April 28, 2009, the emission limit for designated facilities that employ an electrostatic precipitator-based emission control system is 35 nanograms per dry standard cubic meter (total mass), corrected to 7 percent oxygen.
              (iii) The emission limit for designated facilities that do not employ an electrostatic precipitator-based emission control system is 30 nanograms per dry standard cubic meter (total mass), corrected to 7 percent oxygen.
              (d) For approval, a State plan shall include emission limits for nitrogen oxides at least as protective as the emission limits listed in table 1 of this subpart for designated facilities. table 1 provides emission limits for the nitrogen oxides concentration level for each type of designated facility.
              (1) A State plan may allow nitrogen oxides emissions averaging as specified in paragraphs (d)(1)(i) through (d)(1)(v) of this section.
              (i) The owner or operator of a municipal waste combustor plant may elect to implement a nitrogen oxides emissions averaging plan for the designated facilities that are located at that plant and that are subject to subpart Cb, except as specified in paragraphs (d)(1)(i)(A) and (d)(1)(i)(B) of this section.
              (A) Municipal waste combustor units subject to subpart Ea or Eb cannot be included in the emissions averaging plan.
              (B) Mass burn refractory municipal waste combustor units and other municipal waste combustor technologies not listed in paragraph (d)(1)(iii) of this section may not be included in the emissions averaging plan.
              (ii) The designated facilities included in the nitrogen oxides emissions averaging plan must be identified in the initial compliance report specified in § 60.59b(f) or in the annual report specified in § 60.59b(g), as applicable, prior to implementing the averaging plan. The designated facilities being included in the averaging plan may be redesignated each calendar year. Partial year redesignation is allowable with State approval.

              (iii) To implement the emissions averaging plan, the average daily (24-hour) nitrogen oxides emission concentration level for gases discharged from the designated facilities being included in the emissions averaging plan must be no greater than the levels specified in table 2 of this subpart. table 2 provides emission limits for the nitrogen oxides concentration level for each type of designated facility.
              (iv) Under the emissions averaging plan, the average daily nitrogen oxides emissions specified in paragraph (d)(1)(iii) of this section shall be calculated using equation (1). Designated facilities that are offline shall not be included in calculating the average daily nitrogen oxides emission level.
              
                ER19de95.000
              
              
                where:
                
                NOX 24-hr = 24-hr daily average nitrogen oxides emission concentration level for the emissions averaging plan (parts per million by volume corrected to 7 percent oxygen).
                NOX i-hr = 24-hr daily average nitrogen oxides emission concentration level for designated facility i (parts per million by volume, corrected to 7 percent oxygen), calculated according to the procedures in § 60.58b(h) of this subpart.
                Si = maximum demonstrated municipal waste combustor unit load for designated facility i (pounds per hour steam or feedwater flow as determined in the most recent dioxin/furan performance test).
                h = total number of designated facilities being included in the daily emissions average.
              
              
              (v) For any day in which any designated facility included in the emissions averaging plan is offline, the owner or operator of the municipal waste combustor plant must demonstrate compliance according to either paragraph (d)(1)(v)(A) of this section or both paragraphs (d)(1)(v)(B) and (d)(1)(v)(C) of this section.
              (A) Compliance with the applicable limits specified in table 2 of this subpart shall be demonstrated using the averaging procedure specified in paragraph (d)(1)(iv) of this section for the designated facilities that are online.
              (B) For each of the designated facilities included in the emissions averaging plan, the nitrogen oxides emissions on a daily average basis shall be calculated and shall be equal to or less than the maximum daily nitrogen oxides emission level achieved by that designated facility on any of the days during which the emissions averaging plan was achieved with all designated facilities online during the most recent calendar quarter. The requirements of this paragraph do not apply during the first quarter of operation under the emissions averaging plan.

              (C) The average nitrogen oxides emissions (kilograms per day) calculated according to paragraph (d)(1)(v)(C)(2) of this section shall not exceed the average nitrogen oxides emissions (kilograms per day) calculated according to paragraph (d)(1)(v)(C)(1) of this section.
              (1) For all days during which the emissions averaging plan was implemented and achieved and during which all designated facilities were online, the average nitrogen oxides emissions shall be calculated. The average nitrogen oxides emissions (kilograms per day) shall be calculated on a calendar year basis according to paragraphs (d)(1)(v)(C)(1)(i) through (d)(1)(v)(C)(1)(iii) of this section.
              (i) For each designated facility included in the emissions averaging plan, the daily amount of nitrogen oxides emitted (kilograms per day) shall be calculated based on the hourly nitrogen oxides data required under § 60.38b(a) and specified under § 60.58b(h)(5) of subpart Eb of this part, the flue gas flow rate determined using table 19-1 of EPA Reference Method 19 or a State-approved method, and the hourly average steam or feedwater flow rate.
              (ii) The daily total nitrogen oxides emissions shall be calculated as the sum of the daily nitrogen oxides emissions from each designated facility calculated under paragraph (d)(1)(v)(C)(1)(i) of this section.
              (iii) The average nitrogen oxides emissions (kilograms per day) on a calendar year basis shall be calculated as the sum of all daily total nitrogen oxides emissions calculated under paragraph (d)(1)(v)(C)(1)(ii) of this section divided by the number of calendar days for which a daily total was calculated.
              (2) For all days during which one or more of the designated facilities under the emissions averaging plan was offline, the average nitrogen oxides emissions shall be calculated. The average nitrogen oxides emissions (kilograms per day) shall be calculated on a calendar year basis according to paragraphs (d)(1)(v)(C)(2)(i) through (d)(1)(v)(C)(2)(iii) of this section.
              (i) For each designated facility included in the emissions averaging plan, the daily amount of nitrogen oxides emitted (kilograms per day) shall be calculated based on the hourly nitrogen oxides data required under § 60.38b(a) and specified under § 60.58b(h)(5) of subpart Eb of this part, the flue gas flow rate determined using table 19-1 of EPA Reference Method 19 or a State-approved method, and the hourly average steam or feedwater flow rate.
              (ii) The daily total nitrogen oxides emissions shall be calculated as the sum of the daily nitrogen oxides emissions from each designated facility calculated under paragraph (d)(1)(v)(C)(2)(i) of this section.
              (iii) The average nitrogen oxides emissions (kilograms per day) on a calendar year basis shall be calculated as the sum of all daily total nitrogen oxides emissions calculated under paragraph (d)(1)(v)(C)(2)(ii) of this section divided by the number of calendar days for which a daily total was calculated.
              (2) A State plan may establish a program to allow owners or operators of municipal waste combustor plants to engage in trading of nitrogen oxides emission credits. A trading program must be approved by EPA before implementation.
              (3) For approval, a State plan shall include emission limits for nitrogen oxides from fluidized bed combustors at least as protective as the emission limits listed in paragraphs (d)(3)(i) and (d)(3)(ii) of this section.
              (i) The emission limit for nitrogen oxides contained in the gases discharged to the atmosphere from a designated facility that is a fluidized bed combustor is 180 parts per million by volume, corrected to 7 percent oxygen.
              (ii) If a State plan allows nitrogen oxides emissions averaging as specified in paragraphs (d)(1)(i) through (d)(1)(v) of this section, the emission limit for nitrogen oxides contained in the gases discharged to the atmosphere from a designated facility that is a fluidized bed combustor is 165 parts per million by volume, corrected to 7 percent oxygen.
              [60 FR 65415, Dec. 19, 1995, as amended at 62 FR 45119, 45125, Aug. 25, 1997; 71 FR 27333, May 10, 2006]
            
            
              § 60.34b
              Emission guidelines for municipal waste combustor operating practices.
              (a) For approval, a State plan shall include emission limits for carbon monoxide at least as protective as the emission limits for carbon monoxide listed in table 3 of this subpart. table 3 provides emission limits for the carbon monoxide concentration level for each type of designated facility.
              (b) For approval, a State plan shall include requirements for municipal waste combustor operating practices at least as protective as those requirements listed in § 60.53b(b) and (c) of subpart Eb of this part.
              [60 FR 65415, Dec. 19, 1995, as amended at 62 FR 45120, 45125, Aug. 25, 1997; 69 FR 42121, July 14, 2004; 71 FR 27333, May 10, 2006]
            
            
              § 60.35b
              Emission guidelines for municipal waste combustor operator training and certification.
              For approval, a State plan shall include requirements for designated facilities for municipal waste combustor operator training and certification at least as protective as those requirements listed in § 60.54b of subpart Eb of this part. The State plan shall require compliance with these requirements according to the schedule specified in § 60.39b(c)(4).
              [60 FR 65415, Dec. 19, 1995, as amended at 62 FR 45120, Aug. 25, 1997]
            
            
              § 60.36b
              Emission guidelines for municipal waste combustor fugitive ash emissions.
              For approval, a State plan shall include requirements for municipal waste combustor fugitive ash emissions at least as protective as those requirements listed in § 60.55b of subpart Eb of this part.
            
            
              § 60.37b
              Emission guidelines for air curtain incinerators.

              For approval, a State plan shall include emission limits for opacity for air curtain incinerators at least as protective as those listed in § 60.56b of subpart Eb of this part.
            
            
              § 60.38b
              Compliance and performance testing.
              (a) For approval, a State plan shall include the performance testing methods listed in § 60.58b of subpart Eb of this part, as applicable, except as provided for under § 60.24(b)(2) of subpart B of this part and paragraphs (b) and (c) of this section.
              (b) For approval, a State plan shall include for designated facilities the alternative performance testing schedule for dioxins/furans specified in § 60.58b(g)(5)(iii) of subpart Eb of this part, as applicable, for those designated facilities that achieve a dioxin/furan emission level less than or equal to 15 nanograms per dry standard cubic meter total mass, corrected to 7 percent oxygen.
              (c) [Reserved]
              [60 FR 65415, Dec. 19, 1995, as amended at 62 FR 45120, Aug. 25, 1997]
            
            
              § 60.39b
              Reporting and recordkeeping guidelines and compliance schedules.
              (a) For approval, a State plan shall include the reporting and recordkeeping provisions listed in § 60.59b of subpart Eb of this part, as applicable, except for the siting requirements under § 60.59b(a), (b)(5), and (d)(11) of subpart Eb of this part.
              (b) Except as provided in paragraph (e) of this section, not later than December 19, 1996, each State in which a designated facility is located shall submit to EPA a plan to implement and enforce all provisions of this subpart except the revised April 28, 2009 emission limits in § 60.33b(a), (c), and (d). Not later than April 28, 2007, each State in which a designated facility is located shall submit to EPA a plan to implement and enforce all provisions of this subpart, as amended on May 10, 2006. The submittal schedule specified in this paragraph is in accordance with section 129(b)(2) of the Clean Air Act and applies instead of the schedule provided in § 60.23(a)(1) of subpart B of this part.
              (c) For approval, a State plan that is submitted prior to May 10, 2006 shall include the compliance schedules specified in paragraphs (c)(1) through (c)(5) of this section.
              (1) A State plan shall allow designated facilities to comply with all requirements of a State plan (or close) within 1 year after approval of the State plan, except as provided by paragraph (c)(1)(i) and (c)(1)(ii) of this section.
              (i) A State plan that allows designated facilities more than 1 year but less than 3 years following the date of issuance of a revised construction or operation permit, if a permit modification is required, or more than 1 year but less than 3 years following approval of the State plan, if a permit modification is not required, shall include measurable and enforceable incremental steps of progress toward compliance. Suggested measurable and enforceable activities are specified in paragraphs (c)(1)(i)(A) through (c)(1)(i)(J) of this section.
              (A) Date for obtaining services of an architectural and engineering firm regarding the air pollution control device(s);
              (B) Date for obtaining design drawings of the air pollution control device(s);
              (C) Date for submittal of permit modifications, if necessary;
              (D) Date for submittal of the final control plan to the Administrator. [§ 60.21 (h)(1) of subpart B of this part.];
              (E) Date for ordering the air pollution control device(s);
              (F) Date for obtaining the major components of the air pollution control device(s);
              (G) Date for initiation of site preparation for installation of the air pollution control device(s);
              (H) Date for initiation of installation of the air pollution control device(s);
              (I) Date for initial startup of the air pollution control device(s); and
              (J) Date for initial performance test(s) of the air pollution control device(s).

              (ii) A State plan that allows designated facilities more than 1 year but up to 3 years after State plan approval to close shall require a closure agreement. The closure agreement must include the date of plant closure.
              
              (2) If the State plan requirements for a designated facility include a compliance schedule longer than 1 year after approval of the State plan in accordance with paragraph (c)(1)(i) or (c)(1)(ii) of this section, the State plan submittal (for approval) shall include performance test results for dioxin/furan emissions for each designated facility that has a compliance schedule longer than 1 year following the approval of the State plan, and the performance test results shall have been conducted during or after 1990. The performance test shall be conducted according to the procedures in § 60.38b.
              (3) [Reserved]
              (4) A State plan shall require compliance with the municipal waste combustor operator training and certification requirements under § 60.35b according to the schedule specified in paragraphs (c)(4)(i) through (c)(4)(iii) of this section.
              (i) [Reserved]
              (ii) For designated facilities, the State plan shall require compliance with the municipal waste combustor operator training and certification requirements specified under § 60.54b (a) through (c) of subpart Eb of this part by the date 6 months after the date of startup or 12 months after State plan approval, whichever is later.
              (iii) For designated facilities, the State plan shall require compliance with the requirements specified in § 60.54b (d), (f), and (g) of subpart Eb of this part no later than 6 months after startup or 12 months after State plan approval, whichever is later.
              (A) The requirement specified in § 60.54b(d) of subpart Eb of this part does not apply to chief facility operators, shift supervisors, and control room operators who have obtained full certification from the American Society of Mechanical Engineers on or before the date of State plan approval.
              (B) The owner or operator of a designated facility may request that the Administrator waive the requirement specified in § 60.54b(d) of subpart Eb of this part for chief facility operators, shift supervisors, and control room operators who have obtained provisional certification from the American Society of Mechanical Engineers on or before the initial date of State plan approval.

              (C) The initial training requirements specified in § 60.54b(f)(1) of subpart Eb of this part shall be completed no later than the date specified in paragraph (c)(4)(iii)(C)(1), (c)(4)(iii)(C)(2), or (c)(4)(iii)(C)(3), of this section whichever is later.
              (1) The date 6 months after the date of startup of the affected facility;
              (2) Twelve months after State plan approval; or
              (3) The date prior to the day when the person assumes responsibilities affecting municipal waste combustor unit operation.
              (5) A State plan shall require all designated facilities for which construction, modification, or reconstruction is commenced after June 26, 1987 to comply with the emission limit for mercury specified in § 60.33b(a)(3) and the emission limit for dioxins/furans specified in § 60.33b(c)(1) within 1 year following issuance of a revised construction or operation permit, if a permit modification is required, or within 1 year following approval of the State plan, whichever is later.
              (d) In the event no plan for implementing the emission guidelines is approved by EPA, all designated facilities meeting the applicability requirements under § 60.32b shall be in compliance with all of the guidelines, except those specified under § 60.33b (a)(4), (b)(3), and (d)(3), no later than December 19, 2000.
              (e) Not later than August 25, 1998, each State in which a designated facility is operating shall submit to EPA a plan to implement and enforce all provisions of this subpart specified in § 60.33b(b)(3) and (d)(3) and the emission limit in paragraph (a)(4) that applies before April 28, 2009.
              (f) In the event no plan for implementing the emission guidelines is approved by EPA, all designated facilities meeting the applicability requirements under § 60.32b shall be in compliance with all of the guidelines, including those specified under § 60.33b (a)(4), (b)(3), and (d)(3), no later than August 26, 2002.

              (g) For approval, a revised State plan submitted not later than April 28, 2007 in accordance with paragraph (b) of this section, shall include compliance schedules for meeting the revised April 28, 2009 emission limits in § 60.33b(a), (c), and (d) and the revised testing provisions in § 60.38b(b).
              (1) Compliance with the revised April 28, 2009 emission limits is required as expeditiously as practicable, but no later than April 28, 2009, except as provided in paragraph (g)(2) of this section.
              (2) The owner or operator of an affected facility who is planning an extensive emission control system upgrade may petition the Administrator for a longer compliance schedule and must demonstrate to the satisfaction of the Administrator the need for the additional time. If approved, the schedule may exceed the schedule in paragraph (g)(1) of this section, but cannot exceed May 10, 2011.
              (h) In the event no plan for implementing the emission guidelines is approved by EPA, all designated facilities meeting the applicability requirements under § 60.32b shall be in compliance with all of the guidelines, including the revised April 28, 2009 emission limits in §§ 60.33b(a), (b), (c), (d), and 60.34b(a), and the revised testing provisions in § 60.38b(b), no later than May 10, 2011.
              [60 FR 65415, Dec. 19, 1995, as amended at 62 FR 45120, 45125, Aug. 25, 1997; 71 FR 27333, May 10, 2006]
            
            
              Pt. 60, Subpt. Cb, Table 1
              Table 1 to Subpart Cb of Part 60—Nitrogen Oxides Guidelines for Designated Facilities
              
                
                  Municipal waste combustor technology
                  Before April 28, 2009,nitrogen oxides emission limit
                    (parts per million by volume) a
                    
                  
                  On and after April 28, 2009,nitrogen oxides emission limit
                    (parts per million by volume) a
                    
                  
                
                
                  Mass burn waterwall
                  205
                  205.
                
                
                  Mass burn rotary waterwall
                  250
                  210.
                
                
                  Refuse-derived fuel combustor
                  250
                  250.
                
                
                  Fluidized bed combustor
                  180
                  180.
                
                
                  Mass burn refractory combustors
                  No limit
                  No limit.
                
                
                  a Corrected to 7 percent oxygen, dry basis.
              
              [71 FR 27334, May 10, 2006]
            
            
              Pt. 60, Subpt. Cb, Table 2
              Table 2 to Subpart Cb of Part 60—Nitrogen Oxides Limits for Existing Designated Facilities Included in an Emissions Averaging Plan at a Municipal Waste Combustor Plant b
              
              
                
                  Municipal waste combustor technology
                  Before April 28, 2009,nitrogen oxides emission limit
                    (parts per million by volume) b
                    
                  
                  On and after April 28, 2009,nitrogen oxides emission limit
                    (parts per million by volume) a
                    
                  
                
                
                  Mass burn waterwall
                  185
                  185
                
                
                  Mass burn rotary waterwall
                  220
                  190
                
                
                  Refuse-derived fuel combustor
                  230
                  230
                
                
                  Fluidized bed combustor
                  165
                  165
                
                
                  a Mass burn refractory municipal waste combustors and other MWC technologies not listed above may not be included in an emissions averaging plan.
                
                  b Corrected to 7 percent oxygen, dry basis.
              
              [71 FR 27334, May 10, 2006]
            
            
              Pt. 60, Subpt. Cb, Table 3
              Table 3 to Subpart Cb of Part 60—Municipal Waste Combustor Operating Guidelines
              
                
                  Municipal waste combustor technology
                  Carbon monoxide emissions levels (parts per million by volume) a
                  
                  Averaging time (hrs) b
                  
                
                
                  Mass burn waterwall
                  100
                  4
                
                
                  Mass burn refractory
                  100
                  4
                
                
                  Mass burn rotary refractory
                  100
                  24
                
                
                  Mass burn rotary waterwall
                  250
                  24
                
                
                  Modular starved air
                  50
                  4
                
                
                  Modular excess air
                  50
                  4
                
                
                  Refuse-derived fuel stoker
                  200
                  24
                
                
                  
                  Fluidized bed, mixed fuel (wood/refuse-derived fuel)
                  200
                  
                    c 24
                
                
                  Bubbling fluidized bed combustor
                  100
                  4
                
                
                  Circulating fluidized bed combustor
                  100
                  4
                
                
                  Pulverized coal/refuse-derived fuel mixed fuel-fired combustor
                  150
                  4
                
                
                  Spreader stoker coal/refuse-derived fuel mixed fuel-fired combustor
                  200
                  24
                
                
                  Semi-suspension refuse-derived fuel-fired combustor/wet refuse-derived fuel process conversion
                  250
                  
                    c 24
                
                
                  Spreader stoker fixed floor refuse-derived fuel-fired combustor/100 percent coal capable
                  250
                  
                    c 24
                
                
                  a Measured at the combustor outlet in conjunction with a measurement of oxygen concentration, corrected to 7 percent oxygen, dry basis. Calculated as an arithmetic average.
                
                  b Averaging times are 4-hour or 24-hour block averages.
                
                  c 24-hour block average, geometric mean.
              
              [71 FR 27334, May 10, 2006]
            
          
          
            Subpart Cc—Emission Guidelines and Compliance Times for Municipal Solid Waste Landfills
            
              Source:
              61 FR 9919, Mar. 12, 1996, unless otherwise noted.
            
            
              § 60.30c
              Scope.
              This subpart contains emission guidelines and compliance times for the control of certain designated pollutants from certain designated municipal solid waste landfills in accordance with section 111(d) of the Act and subpart B.
            
            
              § 60.31c
              Definitions.
              Terms used but not defined in this subpart have the meaning given them in the Act and in subparts A, B, and WWW of this part.
              
                Municipal solid waste landfill or MSW landfill means an entire disposal facility in a contiguous geographical space where household waste is placed in or on land. An MSW landfill may also receive other types of RCRA Subtitle D wastes such as commercial solid waste, nonhazardous sludge, conditionally exempt small quantity generator waste, and industrial solid waste. Portions of an MSW landfill may be separated by access roads. An MSW landfill may be publicly or privately owned. An MSW landfill may be a new MSW landfill, an existing MSW landfill or a lateral expansion.
            
            
              § 60.32c
              Designated facilities.
              (a) The designated facility to which the guidelines apply is each existing MSW landfill for which construction, reconstruction or modification was commenced before May 30, 1991.
              (b) Physical or operational changes made to an existing MSW landfill solely to comply with an emission guideline are not considered a modification or reconstruction and would not subject an existing MSW landfill to the requirements of subpart WWW [see § 60.750 of subpart WWW].

              (c) For purposes of obtaining an operating permit under title V of the Act, the owner or operator of a MSW landfill subject to this subpart with a design capacity less than 2.5 million megagrams or 2.5 million cubic meters is not subject to the requirement to obtain an operating permit for the landfill under part 70 or 71 of this chapter, unless the landfill is otherwise subject to either part 70 or 71. For purposes of submitting a timely application for an operating permit under part 70 or 71, the owner or operator of a MSW landfill subject to this subpart with a design capacity greater than or equal to 2.5 million megagrams and 2.5 million cubic meters on the effective date of EPA approval of the State's program under section 111(d) of the Act, and not otherwise subject to either part 70 or 71, becomes subject to the requirements of §§ 70.5(a)(1)(i) or 71.5(a)(1)(i) of this chapter 90 days after the effective date of such 111(d) program approval, even if the design capacity report is submitted earlier.
              
              (d) When a MSW landfill subject to this subpart is closed, the owner or operator is no longer subject to the requirement to maintain an operating permit under part 70 or 71 of this chapter for the landfill if the landfill is not otherwise subject to the requirements of either part 70 or 71 and if either of the following conditions are met.
              (1) The landfill was never subject to the requirement for a control system under § 60.33c(c) of this subpart; or
              (2) The owner or operator meets the conditions for control system removal specified in § 60.752(b)(2)(v) of subpart WWW.
              [61 FR 9919, Mar. 12, 1996, as amended at 63 FR 32750, June 16, 1998]
            
            
              § 60.33c
              Emission guidelines for municipal solid waste landfill emissions.
              (a) For approval, a State plan shall include control of MSW landfill emissions at each MSW landfill meeting the following three conditions:
              (1) The landfill has accepted waste at any time since November 8, 1987, or has additional design capacity available for future waste deposition;
              (2) The landfill has a design capacity greater than or equal to 2.5 million megagrams and 2.5 million cubic meters. The landfill may calculate design capacity in either megagrams or cubic meters for comparison with the exemption values. Any density conversions shall be documented and submitted with the design capacity report; and
              (3) The landfill has a nonmethane organic compound emission rate of 50 megagrams per year or more.
              (b) For approval, a State plan shall include the installation of a collection and control system meeting the conditions provided in § 60.752(b)(2)(ii) of this part at each MSW landfill meeting the conditions in paragraph (a) of this section. The State plan shall include a process for State review and approval of the site-specific design plans for the gas collection and control system(s).
              (c) For approval, a State plan shall include provisions for the control of collected MSW landfill emissions through the use of control devices meeting the requirements of paragraph (c)(1), (2), or (3) of this section, except as provided in § 60.24.
              (1) An open flare designed and operated in accordance with the parameters established in § 60.18; or
              (2) A control system designed and operated to reduce NMOC by 98 weight percent; or
              (3) An enclosed combustor designed and operated to reduce the outlet NMOC concentration to 20 parts per million as hexane by volume, dry basis at 3 percent oxygen, or less.
              (d) For approval, a State plan shall require each owner or operator of an MSW landfill having a design capacity less than 2.5 million megagrams by mass or 2.5 million cubic meters by volume to submit an initial design capacity report to the Administrator as provided in § 60.757(a)(2) of subpart WWW by the date specified in § 60.35c of this subpart. The landfill may calculate design capacity in either megagrams or cubic meters for comparison with the exemption values. Any density conversions shall be documented and submitted with the report. Submittal of the initial design capacity report shall fulfill the requirements of this subpart except as provided in paragraph (d)(1) and (d)(2) of this section.
              (1) The owner or operator shall submit an amended design capacity report as provided in § 60.757(a)(3) of subpart WWW. [Guidance: Note that if the design capacity increase is the result of a modification, as defined in § 60.751 of subpart WWW, that was commenced on or after May 30, 1991, the landfill will become subject to subpart WWW instead of this subpart. If the design capacity increase is the result of a change in operating practices, density, or some other change that is not a modification, the landfill remains subject to this subpart.]
              (2) When an increase in the maximum design capacity of a landfill with an initial design capacity less than 2.5 million megagrams or 2.5 million cubic meters results in a revised maximum design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters, the owner or operator shall comply with paragraph (e) of this section.

              (e) For approval, a State plan shall require each owner or operator of an MSW landfill having a design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters to either install a collection and control system as provided in paragraph (b) of this section and § 60.752(b)(2) of subpart WWW or calculate an initial NMOC emission rate for the landfill using the procedures specified in § 60.34c of this subpart and § 60.754 of subpart WWW. The NMOC emission rate shall be recalculated annually, except as provided in § 60.757(b)(1)(ii) of subpart WWW.
              (1) If the calculated NMOC emission rate is less than 50 megagrams per year, the owner or operator shall:
              (i) Submit an annual emission report, except as provided for in § 60.757(b)(1)(ii); and
              (ii) Recalculate the NMOC emission rate annually using the procedures specified in § 60.754(a)(1) of subpart WWW until such time as the calculated NMOC emission rate is equal to or greater than 50 megagrams per year, or the landfill is closed.
              (2)(i) If the NMOC emission rate, upon initial calculation or annual recalculation required in paragraph (e)(1)(ii) of this section, is equal to or greater than 50 megagrams per year, the owner or operator shall install a collection and control system as provided in paragraph (b) of this section and § 60.752(b)(2) of subpart WWW.
              (ii) If the landfill is permanently closed, a closure notification shall be submitted to the Administrator as provided in § 60.35c of this subpart and § 60.757(d) of subpart WWW.
              [61 FR 9919, Mar. 12, 1996, as amended at 63 FR 32750, June 16, 1998; 64 FR 9261, Feb. 24, 1999]
            
            
              § 60.34c
              Test methods and procedures.
              For approval, a State plan shall include provisions for: the calculation of the landfill NMOC emission rate listed in § 60.754, as applicable, to determine whether the landfill meets the condition in § 60.33c(a)(3); the operational standards in § 60.753; the compliance provisions in § 60.755; and the monitoring provisions in § 60.756.
            
            
              § 60.35c
              Reporting and recordkeeping guidelines.
              For approval, a State plan shall include the recordkeeping and reporting provisions listed in §§ 60.757 and 60.758, as applicable, except as provided under § 60.24.
              (a) For existing MSW landfills subject to this subpart the initial design capacity report shall be submitted no later than 90 days after the effective date of EPA approval of the State's plan under section 111(d) of the Act.
              (b) For existing MSW landfills covered by this subpart with a design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters, the initial NMOC emission rate report shall be submitted no later than 90 days after the effective date of EPA approval of the State's plan under section 111(d) of the Act.
              [61 FR 9919, Mar. 12, 1996, as amended at 64 FR 9262, Feb. 24, 1999]
            
            
              § 60.36c
              Compliance times.
              (a) Except as provided for under paragraph (b) of this section, planning, awarding of contracts, and installation of MSW landfill air emission collection and control equipment capable of meeting the emission guidelines established under § 60.33c shall be accomplished within 30 months after the date the initial NMOC emission rate report shows NMOC emissions equal or exceed 50 megagrams per year.
              (b) For each existing MSW landfill meeting the conditions in § 60.33c(a)(1) and § 60.33c(a)(2) whose NMOC emission rate is less than 50 megagrams per year on the effective date of the State emission standard, installation of collection and control systems capable of meeting emission guidelines in § 60.33c shall be accomplished within 30 months of the date when the condition in § 60.33c(a)(3) is met (i.e., the date of the first annual nonmethane organic compounds emission rate which equals or exceeds 50 megagrams per year).
              [61 FR 9919, Mar. 12, 1996, as amended at 63 FR 32750, June 16, 1998]
            
          
          
            Subpart Cd—Emissions Guidelines and Compliance Times for Sulfuric Acid Production Units
            
              Source:
              60 FR 65414, Dec. 19, 1995, unless otherwise noted.
            
            
              
              § 60.30d
              Designated facilities.
              Sulfuric acid production units. The designated facility to which §§ 60.31d and 60.32d apply is each existing “sulfuric acid production unit” as defined in § 60.81(a) of subpart H of this part.
            
            
              § 60.31d
              Emissions guidelines.
              Sulfuric acid production units. The emission guideline for designated facilities is 0.25 grams sulfuric acid mist (as measured by EPA Reference Method 8 of appendix A of this part) per kilogram (0.5 pounds per ton) of sulfuric acid produced, the production being expressed as 100 percent sulfuric acid.
            
            
              § 60.32d
              Compliance times.
              Sulfuric acid production units. Planning, awarding of contracts, and installation of equipment capable of attaining the level of the emission guideline established under § 60.31d can be accomplished within 17 months after the effective date of a State emission standard for sulfuric acid mist.
            
          
          
            Subpart Ce—Emission Guidelines and Compliance Times for Hospital/Medical/Infectious Waste Incinerators
            
              Source:
              62 FR 48379, Sept. 15, 1997, unless otherwise noted.
            
            
              § 60.30e
              Scope.
              This subpart contains emission guidelines and compliance times for the control of certain designated pollutants from hospital/medical/infectious waste incinerator(s) (HMIWI) in accordance with sections 111 and 129 of the Clean Air Act and subpart B of this part. The provisions in these emission guidelines supersede the provisions of § 60.24(f) of subpart B of this part.
            
            
              § 60.31e
              Definitions.
              Terms used but not defined in this subpart have the meaning given them in the Clean Air Act and in subparts A, B, and Ec of this part.
              
                Standard Metropolitan Statistical Area or SMSA means any areas listed in OMB Bulletin No. 93-17 entitled “Revised Statistical Definitions for Metropolitan Areas” dated June 30, 1993 (incorporated by reference, see § 60.17).
            
            
              § 60.32e
              Designated facilities.
              (a) Except as provided in paragraphs (b) through (h) of this section, the designated facility to which the guidelines apply is each individual HMIWI:
              (1) For which construction was commenced on or before June 20, 1996, or for which modification was commenced on or before March 16, 1998.
              (2) For which construction was commenced after June 20, 1996 but no later than December 1, 2008, or for which modification is commenced after March 16, 1998 but no later than April 6, 2010.
              (b) A combustor is not subject to this subpart during periods when only pathological waste, low-level radioactive waste, and/or chemotherapeutic waste (all defined in § 60.51c) is burned, provided the owner or operator of the combustor:
              (1) Notifies the Administrator of an exemption claim; and
              (2) Keeps records on a calendar quarter basis of the periods of time when only pathological waste, low-level radioactive waste, and/or chemotherapeutic waste is burned.
              (c) Any co-fired combustor (defined in § 60.51c) is not subject to this subpart if the owner or operator of the co-fired combustor:
              (1) Notifies the Administrator of an exemption claim;
              (2) Provides an estimate of the relative weight of hospital waste, medical/infectious waste, and other fuels and/or wastes to be combusted; and
              (3) Keeps records on a calendar quarter basis of the weight of hospital waste and medical/infectious waste combusted, and the weight of all other fuels and wastes combusted at the co-fired combustor.
              (d) Any combustor required to have a permit under Section 3005 of the Solid Waste Disposal Act is not subject to this subpart.

              (e) Any combustor which meets the applicability requirements under subpart Cb, Ea, or Eb of this part (standards or guidelines for certain municipal waste combustors) is not subject to this subpart.
              
              (f) Any pyrolysis unit (defined in § 60.51c) is not subject to this subpart.
              (g) Cement kilns firing hospital waste and/or medical/infectious waste are not subject to this subpart.
              (h) Physical or operational changes made to an existing HMIWI unit solely for the purpose of complying with emission guidelines under this subpart are not considered a modification and do not result in an existing HMIWI unit becoming subject to the provisions of subpart Ec (see § 60.50c).
              (i) Beginning September 15, 2000, or on the effective date of an EPA approved operating permit program under Clean Air Act title V and the implementing regulations under 40 CFR part 70 in the State in which the unit is located, whichever date is later, designated facilities subject to this subpart shall operate pursuant to a permit issued under the EPA-approved operating permit program.
              (j) The requirements of this subpart as promulgated on September 15, 1997, shall apply to the designated facilities defined in paragraph (a)(1) of this section until the applicable compliance date of the requirements of this subpart, as amended on October 6, 2009. Upon the compliance date of the requirements of this subpart, designated facilities as defined in paragraph (a)(1) of this section are no longer subject to the requirements of this subpart, as promulgated on September 15, 1997, but are subject to the requirements of this subpart, as amended on October 6, 2009.
              (k) The authorities listed under § 60.50c(i) shall be retained by the Administrator and not be transferred to a state.
              [60 FR 65414, Dec. 19, 1995, as amended at 74 FR 51402, Oct. 6, 2009; 76 FR 18412, Apr. 4, 2011]
            
            
              § 60.33e
              Emissions guidelines.
              (a) For approval, a State plan shall include the requirements for emissions limits at least as protective as the following requirements, as applicable:
              (1) For a designated facility as defined in § 60.32e(a)(1) subject to the emissions guidelines as promulgated on September 15, 1997, the requirements listed in Table 1A of this subpart, except as provided in paragraph (b) of this section.
              (2) For a designated facility as defined in § 60.32e(a)(1) subject to the emissions guidelines as amended on October 6, 2009, the requirements listed in Table 1B of this subpart, except as provided in paragraph (b) of this section.
              (3) For a designated facility as defined in § 60.32e(a)(2), the more stringent of the requirements listed in Table 1B of this subpart and Table 1A of subpart Ec of this part.
              (b) For approval, a State plan shall include the requirements for emissions limits for any small HMIWI constructed on or before June 20, 1996, which is located more than 50 miles from the boundary of the nearest Standard Metropolitan Statistical Area (defined in § 60.31e) and which burns less than 2,000 pounds per week of hospital waste and medical/infectious waste that are at least as protective as the requirements in paragraphs (b)(1) and (b)(2) of this section, as applicable. The 2,000 lb/week limitation does not apply during performance tests.
              (1) For a designated facility as defined in § 60.32e(a)(1) subject to the emissions guidelines as promulgated on September 15, 1997, the requirements listed in Table 2A of this subpart.
              (2) For a designated facility as defined in § 60.32e(a)(1) subject to the emissions guidelines as amended on October 6, 2009, the requirements listed in Table 2B of this subpart.
              (c) For approval, a State plan shall include the requirements for stack opacity at least as protective as the following, as applicable:
              (1) For a designated facility as defined in § 60.32e(a)(1) subject to the emissions guidelines as promulgated on September 15, 1997, the requirements in § 60.52c(b)(1) of subpart Ec of this part.
              (2) For a designated facility as defined in § 60.32e(a)(1) subject to the emissions guidelines as amended on October 6, 2009 and a designated facility as defined in § 60.32e(a)(2), the requirements in § 60.52c(b)(2) of subpart Ec of this part.
              [74 FR 51403, Oct. 6, 2009]
            
            
              § 60.34e
              Operator training and qualification guidelines.

              For approval, a State plan shall include the requirements for operator training and qualification at least as protective as those requirements listed in § 60.53c of subpart Ec of this part. The State plan shall require compliance with these requirements according to the schedule specified in § 60.39e(e).
            
            
              § 60.35e
              Waste management guidelines.
              For approval, a State plan shall include the requirements for a waste management plan at least as protective as those requirements listed in § 60.55c of subpart Ec of this part.
            
            
              § 60.36e
              Inspection guidelines.
              (a) For approval, a State plan shall require each small HMIWI subject to the emissions limits under § 60.33e(b) and each HMIWI subject to the emissions limits under § 60.33e(a)(2) and (a)(3) to undergo an initial equipment inspection that is at least as protective as the following within 1 year following approval of the State plan:
              (1) At a minimum, an inspection shall include the following:
              (i) Inspect all burners, pilot assemblies, and pilot sensing devices for proper operation; clean pilot flame sensor, as necessary;
              (ii) Ensure proper adjustment of primary and secondary chamber combustion air, and adjust as necessary;
              (iii) Inspect hinges and door latches, and lubricate as necessary;
              (iv) Inspect dampers, fans, and blowers for proper operation;
              (v) Inspect HMIWI door and door gaskets for proper sealing;
              (vi) Inspect motors for proper operation;
              (vii) Inspect primary chamber refractory lining; clean and repair/replace lining as necessary;
              (viii) Inspect incinerator shell for corrosion and/or hot spots;
              (ix) Inspect secondary/tertiary chamber and stack, clean as necessary;
              (x) Inspect mechanical loader, including limit switches, for proper operation, if applicable;
              (xi) Visually inspect waste bed (grates), and repair/seal, as appropriate;
              (xii) For the burn cycle that follows the inspection, document that the incinerator is operating properly and make any necessary adjustments;
              (xiii) Inspect air pollution control device(s) for proper operation, if applicable;
              (xiv) Inspect waste heat boiler systems to ensure proper operation, if applicable;
              (xv) Inspect bypass stack components;
              (xvi) Ensure proper calibration of thermocouples, sorbent feed systems and any other monitoring equipment; and
              (xvii) Generally observe that the equipment is maintained in good operating condition.
              (2) Within 10 operating days following an equipment inspection all necessary repairs shall be completed unless the owner or operator obtains written approval from the State agency establishing a date whereby all necessary repairs of the designated facility shall be completed.
              (b) For approval, a State plan shall require each small HMIWI subject to the emissions limits under § 60.33e(b) and each HMIWI subject to the emissions limits under § 60.33e(a)(2) and (a)(3) to undergo an equipment inspection annually (no more than 12 months following the previous annual equipment inspection), as outlined in paragraph (a) of this section.
              (c) For approval, a State plan shall require each small HMIWI subject to the emissions limits under § 60.33e(b)(2) and each HMIWI subject to the emissions limits under § 60.33e(a)(2) and (a)(3) to undergo an initial air pollution control device inspection, as applicable, that is at least as protective as the following within 1 year following approval of the State plan:
              (1) At a minimum, an inspection shall include the following:
              (i) Inspect air pollution control device(s) for proper operation, if applicable;
              (ii) Ensure proper calibration of thermocouples, sorbent feed systems, and any other monitoring equipment; and
              (iii) Generally observe that the equipment is maintained in good operating condition.

              (2) Within 10 operating days following an air pollution control device inspection, all necessary repairs shall be completed unless the owner or operator obtains written approval from the State agency establishing a date whereby all necessary repairs of the designated facility shall be completed.
              (d) For approval, a State plan shall require each small HMIWI subject to the emissions limits under § 60.33e(b)(2) and each HMIWI subject to the emissions limits under § 60.33e(a)(2) and (a)(3) to undergo an air pollution control device inspection, as applicable, annually (no more than 12 months following the previous annual air pollution control device inspection), as outlined in paragraph (c) of this section.
              [60 FR 65414, Dec. 19, 1995, as amended at 74 FR 51403, Oct. 6, 2009]
            
            
              § 60.37e
              Compliance, performance testing, and monitoring guidelines.
              (a) Except as provided in paragraph (b) of this section, for approval, a State plan shall include the requirements for compliance and performance testing listed in § 60.56c of subpart Ec of this part, with the following exclusions:
              (1) For a designated facility as defined in § 60.32e(a)(1) subject to the emissions limits in § 60.33e(a)(1), the test methods listed in § 60.56c(b)(7) and (8), the fugitive emissions testing requirements under § 60.56c(b)(14) and (c)(3), the CO CEMS requirements under § 60.56c(c)(4), and the compliance requirements for monitoring listed in § 60.56c(c)(5)(ii) through (v), (c)(6), (c)(7), (e)(6) through (10), (f)(7) through (10), (g)(6) through (10), and (h).
              (2) For a designated facility as defined in § 60.32e(a)(1) and (a)(2) subject to the emissions limits in § 60.33e(a)(2) and (a)(3), the annual fugitive emissions testing requirements under § 60.56c(c)(3), the CO CEMS requirements under § 60.56c(c)(4), and the compliance requirements for monitoring listed in § 60.56c(c)(5)(ii) through (v), (c)(6), (c)(7), (e)(6) through (10), (f)(7) through (10), and (g)(6) through (10). Sources subject to the emissions limits under § 60.33e(a)(2) and (a)(3) may, however, elect to use CO CEMS as specified under § 60.56c(c)(4) or bag leak detection systems as specified under § 60.57c(h).
              (b) Except as provided in paragraphs (b)(1) and (b)(2) of this section, for approval, a State plan shall require each small HMIWI subject to the emissions limits under § 60.33e(b) to meet the performance testing requirements listed in § 60.56c of subpart Ec of this part. The 2,000 lb/week limitation under § 60.33e(b) does not apply during performance tests.
              (1) For a designated facility as defined in § 60.32e(a)(1) subject to the emissions limits under § 60.33e(b)(1), the test methods listed in § 60.56c(b)(7), (8), (12), (13) (Pb and Cd), and (14), the annual PM, CO, and HCl emissions testing requirements under § 60.56c(c)(2), the annual fugitive emissions testing requirements under § 60.56c(c)(3), the CO CEMS requirements under § 60.56c(c)(4), and the compliance requirements for monitoring listed in § 60.56c(c)(5) through (7), and (d) through (k) do not apply.
              (2) For a designated facility as defined in § 60.32e(a)(2) subject to the emissions limits under § 60.33e(b)(2), the annual fugitive emissions testing requirements under § 60.56c(c)(3), the CO CEMS requirements under § 60.56c(c)(4), and the compliance requirements for monitoring listed in § 60.56c(c)(5)(ii) through (v), (c)(6), (c)(7), (e)(6) through (10), (f)(7) through (10), and (g)(6) through (10) do not apply. Sources subject to the emissions limits under § 60.33e(b)(2) may, however, elect to use CO CEMS as specified under § 60.56c(c)(4) or bag leak detection systems as specified under § 60.57c(h).
              (c) For approval, a State plan shall require each small HMIWI subject to the emissions limits under § 60.33e(b) that is not equipped with an air pollution control device to meet the following compliance and performance testing requirements:
              (1) Establish maximum charge rate and minimum secondary chamber temperature as site-specific operating parameters during the initial performance test to determine compliance with applicable emission limits.

              (2) Following the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, ensure that the designated facility does not operate above the maximum charge rate or below the minimum secondary chamber temperature measured as 3-hour rolling averages (calculated each hour as the average of the previous 3 operating hours) at all times. Operating parameter limits do not apply during performance tests. Operation above the maximum charge rate or below the minimum secondary chamber temperature shall constitute a violation of the established operating parameter(s).
              (3) Except as provided in paragraph (c)(4) of this section, operation of the designated facility above the maximum charge rate and below the minimum secondary chamber temperature (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the PM, CO, and dioxin/furan emissions limits.
              (4) The owner or operator of a designated facility may conduct a repeat performance test within 30 days of violation of applicable operating parameter(s) to demonstrate that the designated facility is not in violation of the applicable emissions limit(s). Repeat performance tests conducted pursuant to this paragraph must be conducted under process and control device operating conditions duplicating as nearly as possible those that indicated a violation under paragraph (c)(3) of this section.
              (d) For approval, a State plan shall include the requirements for monitoring listed in § 60.57c of subpart Ec of this part for HMIWI subject to the emissions limits under § 60.33e(a) and (b), except as provided for under paragraph (e) of this section.
              (e) For approval, a State plan shall require small HMIWI subject to the emissions limits under § 60.33e(b) that are not equipped with an air pollution control device to meet the following monitoring requirements:
              (1) Install, calibrate (to manufacturers' specifications), maintain, and operate a device for measuring and recording the temperature of the secondary chamber on a continuous basis, the output of which shall be recorded, at a minimum, once every minute throughout operation.
              (2) Install, calibrate (to manufacturers' specifications), maintain, and operate a device which automatically measures and records the date, time, and weight of each charge fed into the HMIWI.
              (3) The owner or operator of a designated facility shall obtain monitoring data at all times during HMIWI operation except during periods of monitoring equipment malfunction, calibration, or repair. At a minimum, valid monitoring data shall be obtained for 75 percent of the operating hours per day for 90 percent of the operating hours per calendar quarter that the designated facility is combusting hospital waste and/or medical/infectious waste.
              (f) The owner or operator of a designated facility as defined in § 60.32e(a)(1) or (a)(2) subject to emissions limits under § 60.33e(a)(2), (a)(3), or (b)(2) may use the results of previous emissions tests to demonstrate compliance with the emissions limits, provided that the conditions in paragraphs (f)(1) through (f)(3) of this section are met:
              (1) The designated facility's previous emissions tests must have been conducted using the applicable procedures and test methods listed in § 60.56c(b) of subpart Ec of this part. Previous emissions test results obtained using EPA-accepted voluntary consensus standards are also acceptable.

              (2) The HMIWI at the designated facility shall currently be operated in a manner (e.g., with charge rate, secondary chamber temperature, etc.) that would be expected to result in the same or lower emissions than observed during the previous emissions test(s), and the HMIWI may not have been modified such that emissions would be expected to exceed (notwithstanding normal test-to-test variability) the results from previous emissions test(s).
              (3) The previous emissions test(s) must have been conducted in 1996 or later.
              [60 FR 65414, Dec. 19, 1995, as amended at 74 FR 51403, Oct. 6, 2009]
            
            
              § 60.38e
              Reporting and recordkeeping guidelines.

              (a) Except as provided in paragraphs (a)(1) and (a)(2) of this section, for approval, a State plan shall include the reporting and recordkeeping requirements listed in § 60.58c(b) through (g) of subpart Ec of this part.
              

              (1) For a designated facility as defined in § 60.32e(a)(1) subject to emissions limits under § 60.33e(a)(1) or (b)(1), excluding § 60.58c(b)(2)(ii) (fugitive emissions), (b)(2)(viii) (NOX reagent), (b)(2)(xvii) (air pollution control device inspections), (b)(2)(xviii) (bag leak detection system alarms), (b)(2)(xix) (CO CEMS data), and (b)(7) (siting documentation).
              (2) For a designated facility as defined in § 60.32e(a)(1) or (a)(2) subject to emissions limits under § 60.33e(a)(2), (a)(3), or (b)(2), excluding § 60.58c(b)(2)(xviii) (bag leak detection system alarms), (b)(2)(xix) (CO CEMS data), and (b)(7) (siting documentation).
              (b) For approval, a State plan shall require the owner or operator of each HMIWI subject to the emissions limits under § 60.33e to:
              (1) As specified in § 60.36e, maintain records of the annual equipment inspections that are required for each HMIWI subject to the emissions limits under § 60.33e(a)(2), (a)(3), and (b), and the annual air pollution control device inspections that are required for each HMIWI subject to the emissions limits under § 60.33e(a)(2), (a)(3), and (b)(2), any required maintenance, and any repairs not completed within 10 days of an inspection or the timeframe established by the State regulatory agency; and
              (2) Submit an annual report containing information recorded under paragraph (b)(1) of this section no later than 60 days following the year in which data were collected. Subsequent reports shall be sent no later than 12 calendar months following the previous report (once the unit is subject to permitting requirements under Title V of the Act, the owner or operator must submit these reports semiannually). The report shall be signed by the facilities manager.
              [60 FR 65414, Dec. 19, 1995, as amended at 74 FR 51404, Oct. 6, 2009]
            
            
              § 60.39e
              Compliance times.
              (a) Each State in which a designated facility is operating shall submit to the Administrator a plan to implement and enforce the emissions guidelines as specified in paragraphs (a)(1) and (a)(2) of this section:
              (1) Not later than September 15, 1998, for the emissions guidelines as promulgated on September 15, 1997.
              (2) Not later than October 6, 2010, for the emissions guidelines as amended on October 6, 2009.
              (b) Except as provided in paragraphs (c) and (d) of this section, State plans shall provide that designated facilities comply with all requirements of the State plan on or before the date 1 year after EPA approval of the State plan, regardless of whether a designated facility is identified in the State plan inventory required by § 60.25(a) of subpart B of this part.
              (c) State plans that specify measurable and enforceable incremental steps of progress towards compliance for designated facilities planning to install the necessary air pollution control equipment may allow compliance on or before the date 3 years after EPA approval of the State plan (but not later than September 16, 2002), for the emissions guidelines as promulgated on September 15, 1997, and on or before the date 3 years after approval of an amended State plan (but not later than October 6, 2014), for the emissions guidelines as amended on October 6, 2009). Suggested measurable and enforceable activities to be included in State plans are:
              (1) Date for submitting a petition for site-specific operating parameters under § 60.56c(j) of subpart Ec of this part.
              (2) Date for obtaining services of an architectural and engineering firm regarding the air pollution control device(s);
              (3) Date for obtaining design drawings of the air pollution control device(s);
              (4) Date for ordering the air pollution control device(s);
              (5) Date for obtaining the major components of the air pollution control device(s);
              (6) Date for initiation of site preparation for installation of the air pollution control device(s);
              (7) Date for initiation of installation of the air pollution control device(s);
              (8) Date for initial startup of the air pollution control device(s); and

              (9) Date for initial compliance test(s) of the air pollution control device(s).
              
              (d) State plans that include provisions allowing designated facilities to petition the State for extensions beyond the compliance times required in paragraph (b) of this section shall:
              (1) Require that the designated facility requesting an extension submit the following information in time to allow the State adequate time to grant or deny the extension within 1 year after EPA approval of the State plan:
              (i) Documentation of the analyses undertaken to support the need for an extension, including an explanation of why up to 3 years after EPA approval of the State plan is sufficient time to comply with the State plan while 1 year after EPA approval of the State plan is not sufficient. The documentation shall also include an evaluation of the option to transport the waste offsite to a commercial medical waste treatment and disposal facility on a temporary or permanent basis; and
              (ii) Documentation of measurable and enforceable incremental steps of progress to be taken towards compliance with the emission guidelines.
              (2) Include procedures for granting or denying the extension; and
              (3) If an extension is granted, require expeditious compliance with the emissions guidelines on or before the date 3 years after EPA approval of the state plan (but not later than September 16, 2002), for the emissions guidelines as promulgated on September 15, 1997, and on or before the date 3 years after EPA approval of an amended state plan (but not later than October 6, 2014), for the emissions guidelines as amended on October 6, 2009.
              (e) For approval, a State plan shall require compliance with § 60.34e—Operator training and qualification guidelines and § 60.36e—Inspection guidelines by the date 1 year after EPA approval of a State plan.
              (f) The Administrator shall develop, implement, and enforce a plan for existing HMIWI located in any State that has not submitted an approvable plan within 2 years after September 15, 1997, for the emissions guidelines as promulgated on September 15, 1997, and within 2 years after October 6, 2009 for the emissions guidelines as amended on October 6, 2009. Such plans shall ensure that each designated facility is in compliance with the provisions of this subpart no later than 5 years after September 15, 1997, for the emissions guidelines as promulgated on September 15, 1997, and no later than 5 years after October 6, 2009 for the emissions guidelines as amended on October 6, 2009.
              [60 FR 65414, Dec. 19, 1995, as amended at 74 FR 51404, Oct. 6, 2009; 76 FR 18412, Apr. 4, 2011]
            
            
              Pt. 60, Subpt. Ce, Table 1A
              Table 1A to Subpart Ce of Part 60—Emissions Limits for Small, Medium, and Large HMIWI at Designated Facilities as Defined in § 60.32e(a)(1)
              
                
                  Pollutant
                  Units (7 percent oxygen, dry basis)
                  Emissions limits
                  HMIWI size
                  Small
                  Medium
                  Large
                  Averaging time 1
                  
                  Method for demonstrating compliance 2
                  
                
                
                  Particulate matter
                  Milligrams per dry standard cubic meter (mg/dscm) (grains per dry standard cubic foot (gr/dscf))
                  115 (0.05)
                  69 (0.03)
                  34 (0.015)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 5 of appendix A-3 of part 60, or EPA Reference Method 26A or 29 of appendix A-8 of part 60.
                
                
                  Carbon monoxide
                  Parts per million by volume (ppmv)
                  40
                  40
                  40
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 10 or 10B of appendix A-4 of part 60.
                
                
                  
                  Dioxins/furans
                  Nanograms per dry standard cubic meter total dioxins/furans (ng/dscm) (grains per billion dry standard cubic feet (gr/109 dscf)) or ng/dscm TEQ (gr/109 dscf)
                  125 (55) or 2.3 (1.0)
                  125 (55) or 2.3 (1.0)
                  125 (55) or 2.3 (1.0)
                  3-run average (4-hour minimum sample time per run)
                  EPA Reference Method 23 of appendix A-7 of part 60.
                
                
                  Hydrogen chloride
                  ppmv or percent reduction
                  100 or 93%
                  100 or 93%
                  100 or 93%
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 26 or 26A of appendix A-8 of part 60.
                
                
                  Sulfur dioxide
                  ppmv
                  55
                  55
                  55
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 6 or 6C of appendix A-4 of part 60.
                
                
                  Nitrogen oxides
                  ppmv
                  250
                  250
                  250
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 7 or 7E of appendix A-4 of part 60.
                
                
                  Lead
                  mg/dscm (grains per thousand dry standard cubic feet (gr/103 dscf)) or percent reduction
                  1.2 (0.52) or 70%
                  1.2 (0.52) or 70%
                  1.2 (0.52) or 70%
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  Cadmium
                  mg/dscm (gr/103 dscf) or percent reduction
                  0.16 (0.07) or 65%
                  0.16 (0.07) or 65%
                  0.16 (0.07) or 65%
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  Mercury
                  mg/dscm (gr/103 dscf) or percent reduction
                  0.55 (0.24) or 85%
                  0.55 (0.24) or 85%
                  0.55 (0.24) or 85%
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  1 Except as allowed under § 60.56c(c) for HMIWI equipped with CEMS.
                
                  2 Does not include CEMS and approved alternative non-EPA test methods allowed under § 60.56c(b).
              
              [60 FR 65414, Dec. 19, 1995, as amended at 74 FR 51405, Oct. 6, 2009; 76 FR 18412, Apr. 4, 2011]
            
            
              
              Pt. 60, Subpt. Ce, Table 1B
              Table 1B to Subpart Ce of Part 60—Emissions Limits for Small, Medium, and Large HMIWI at Designated Facilities as Defined in § 60.32e(a)(1) and (a)(2)
              
                
                  Pollutant
                  Units(7 percent oxygen, dry basis)
                  
                  Emissions limits
                  HMIWI size
                  Small
                  Medium
                  Large
                  Averaging time 1
                  
                  Method for demonstrating compliance 2
                  
                
                
                  Particulate matter
                  Milligrams per dry standard cubic meter (mg/dscm) (grains per dry standard cubic foot (gr/dscf))
                  66 (0.029)
                  46 (0.020)
                  25 (0.011)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 5 of appendix A-3 of part 60, or EPA Reference Method 26A or 29 of appendix A-8 of part 60.
                
                
                  Carbon monoxide
                  Parts per million by volume (ppmv)
                  20
                  5.5
                  11
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 10 or 10B of appendix A-4 of part 60.
                
                
                  Dioxins/furans
                  Nanograms per dry standard cubic meter total dioxins/furans (ng/dscm) (grains per billion dry standard cubic feet (gr/109 dscf)) or ng/dscm TEQ (gr/109 dscf)
                  16 (7.0) or 0.013 (0.0057)
                  0.85 (0.37) or 0.020 (0.0087)
                  9.3 (4.1) or 0.054 (0.024)
                  3-run average (4-hour minimum sample time per run)
                  EPA Reference Method 23 of appendix A-7 of part 60.
                
                
                  Hydrogen chloride
                  ppmv
                  44
                  7.7
                  6.6
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 26 or 26A of appendix A-8 of part 60.
                
                
                  Sulfur dioxide
                  ppmv
                  4.2
                  4.2
                  9.0
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 6 or 6C of appendix A-4 of part 60.
                
                
                  Nitrogen oxides
                  ppmv
                  190
                  190
                  140
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 7 or 7E of appendix A-4 of part 60.
                
                
                  Lead
                  mg/dscm (grains per thousand dry standard cubic feet (gr/103 dscf))
                  0.31 (0.14)
                  0.018 (0.0079)
                  0.036 (0.016)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  Cadmium
                  mg/dscm (gr/103 dscf)
                  0.017 (0.0074)
                  0.013 (0.0057)
                  0.0092 (0.0040)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  
                  Mercury
                  mg/dscm (gr/103 dscf)
                  0.014 (0.0061)
                  0.025 (0.011)
                  0.018 (0.0079)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  1 Except as allowed under § 60.56c(c) for HMIWI equipped with CEMS.
                
                  2 Does not include CEMS and approved alternative non-EPA test methods allowed under § 60.56c(b).
              
              [74 FR 51406, Oct. 6, 2009]
            
            
              Pt. 60, Subpt. Ce, Table 2A
              Table 2A to Subpart Ce of Part 60—Emissions Limits for Small HMIWI Which Meet the Criteria Under § 60.33e(b)(1)
              
                
                  Pollutant
                  Units(7 percent oxygen, dry basis)
                  
                  HMIWI emissions limits
                  Averaging time 1
                  
                  Method for demonstrating compliance 2
                  
                
                
                  Particulate matter
                  mg/dscm (gr/dscf)
                  197 (0.086)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 5 of appendix A-3 of part 60, or EPA Reference Method 26A or 29 of appendix A-8 of part 60.
                
                
                  Carbon monoxide
                  ppmv
                  40
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 10 or 10B of appendix A-4 of part 60.
                
                
                  Dioxins/furans
                  ng/dscm total dioxins/furans (gr/109 dscf) or ng/dscm TEQ (gr/109 dscf)
                  800 (350) or 15 (6.6)
                  3-run average (4-hour minimum sample time per run)
                  EPA Reference Method 23 of appendix A-7 of part 60.
                
                
                  Hydrogen chloride
                  ppmv
                  3,100
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 26 or 26A of appendix A-8 of part 60.
                
                
                  Sulfur dioxide
                  ppmv
                  55
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 6 or 6C of appendix A-4 of part 60.
                
                
                  Nitrogen oxides
                  ppmv
                  250
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 7 or 7E of appendix A-4 of part 60.
                
                
                  Lead
                  mg/dscm (gr/103 dscf)
                  10 (4.4)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  Cadmium
                  mg/dscm (gr/103 dscf)
                  4 (1.7)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  Mercury
                  mg/dscm (gr/103 dscf)
                  7.5 (3.3)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  1 Except as allowed under § 60.56c(c) for HMIWI equipped with CEMS.
                
                  2 Does not include CEMS and approved alternative non-EPA test methods allowed under § 60.56c(b).
              
              [74 FR 51407, Oct. 6, 2009]
            
            
              Pt. 60, Subpt. Ce, Table 2B
              Table 2B to Subpart Ce of Part 60—Emissions Limits for Small HMIWI Which Meet the Criteria Under § 60.33e(b)(2)
              
                
                  Pollutant
                  Units(7 percent oxygen, dry basis)
                  
                  HMIWI Emissions limits
                  Averaging time 1
                  
                  Method for demonstrating compliance 2
                  
                
                
                  Particulate matter
                  mg/dscm (gr/dscf)
                  87 (0.038)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 5 of appendix A-3 of part 60, or EPA Reference Method 26A or 29 of appendix A-8 of part 60.
                
                
                  Carbon monoxide
                  ppmv
                  20
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 10 or 10B of appendix A-4 of part 60.
                
                
                  
                  Dioxins/furans
                  ng/dscm total dioxins/furans (gr/109 dscf) or ng/dscm TEQ (gr/109 dscf)
                  240 (100) or 5.1 (2.2)
                  3-run average (4-hour minimum sample time per run)
                  EPA Reference Method 23 of appendix A-7 of part 60.
                
                
                  Hydrogen chloride
                  ppmv
                  810
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 26 or 26A of appendix A-8 of part 60.
                
                
                  Sulfur dioxide
                  ppmv
                  55
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 6 or 6C of appendix A-4 of part 60.
                
                
                  Nitrogen oxides
                  ppmv
                  130
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 7 or 7E of appendix A-4 of part 60.
                
                
                  Lead
                  mg/dscm (gr/103 dscf)
                  0.50 (0.22)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  Cadmium
                  mg/dscm (gr/103 dscf)
                  0.11 (0.048)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  Mercury
                  mg/dscm (gr/103 dscf)
                  0.0051 (0.0022)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  1 Except as allowed under § 60.56c(c) for HMIWI equipped with CEMS.
                
                  2 Does not include CEMS and approved alternative non-EPA test methods allowed under § 60.56c(b).
              
              [74 FR 51407, Oct. 6, 2009]
            
          
          
            Subpart Cf—Emission Guidelines and Compliance Times for Municipal Solid Waste Landfills
            
              Source:
              81 FR 59313, Aug. 29, 2016, unless otherwise noted.
            
            
              § 60.30f
              Scope and delegated authorities.
              This subpart establishes Emission Guidelines and compliance times for the control of designated pollutants from certain designated municipal solid waste (MSW) landfills in accordance with section 111(d) of the Clean Air Act and subpart B of this part.
              (a) If you are the Administrator of an air quality program in a state or United States protectorate with one or more existing MSW landfills that commenced construction, modification, or reconstruction on or before July 17, 2014, you must submit a state plan to the U.S. Environmental Protection Agency (EPA) that implements the Emission Guidelines contained in this subpart. The requirements for state and federal plans are specified in subpart B of this part with the exception that §§ 60.23 and 60.27 will not apply. Notwithstanding the provisions of § 60.20a(a) in subpart Ba of this part, the requirements of §§ 60.23a and 60.27a will apply for state plans submitted after September 6, 2019, and federal plans, except that the requirements of § 60.23a(a)(1) will apply to a notice of availability of a final guideline document that was published under § 60.22(a). Likewise, the requirements of § 60.27a(e)(1) will refer to a final guideline document that was published under § 60.22(a).
              (b) You must submit a state plan to the EPA by August 29, 2019.
              (c) The following authorities will not be delegated to state, local, or tribal agencies:
              (1) Approval of alternative methods to determine the NMOC concentration or a site-specific methane generation rate constant (k).
              (2) [Reserved]
              [81 FR 59313, Aug. 29, 2016, as amended at 84 FR 44555, Aug. 26, 2019]
            
            
              § 60.31f
              Designated facilities.
              (a) The designated facility to which these Emission Guidelines apply is each existing MSW landfill for which construction, reconstruction, or modification was commenced on or before July 17, 2014.

              (b) Physical or operational changes made to an existing MSW landfill solely to comply with an emission guideline are not considered a modification or reconstruction and would not subject an existing MSW landfill to the requirements of a standard of performance for new MSW landfills.
              (c) For purposes of obtaining an operating permit under title V of the Clean Air Act, the owner or operator of an MSW landfill subject to this subpart with a design capacity less than 2.5 million megagrams or 2.5 million cubic meters is not subject to the requirement to obtain an operating permit for the landfill under part 70 or 71 of this chapter, unless the landfill is otherwise subject to either part 70 or 71. For purposes of submitting a timely application for an operating permit under part 70 or 71, the owner or operator of an MSW landfill subject to this subpart with a design capacity greater than or equal to 2.5 million megagrams and 2.5 million cubic meters on the effective date of EPA approval of the state's program under section 111(d) of the Clean Air Act, and not otherwise subject to either part 70 or 71, becomes subject to the requirements of § 70.5(a)(1)(i) or § 71.5(a)(1)(i) of this chapter 90 days after the effective date of such section 111(d) program approval, even if the design capacity report is submitted earlier.
              (d) When an MSW landfill subject to this subpart is closed as defined in this subpart, the owner or operator is no longer subject to the requirement to maintain an operating permit under part 70 or 71 of this chapter for the landfill if the landfill is not otherwise subject to the requirements of either part 70 or 71 and if either of the following conditions are met:
              (1) The landfill was never subject to the requirement to install and operate a gas collection and control system under § 60.33f; or
              (2) The landfill meets the conditions for control system removal specified in § 60.33f(f).
              (e) When an MSW landfill subject to this subpart is in the closed landfill subcategory, the owner or operator is not subject to the following reports of this subpart, provided the owner or operator submitted these reports under the provisions of subpart WWW of this part; 40 CFR part 62, subpart GGG; or a state plan implementing subpart Cc of this part on or before July 17, 2014:
              (1) Initial design capacity report specified in § 60.38f(a).
              (2) Initial or subsequent NMOC emission rate report specified in § 60.38f(c), provided that the most recent NMOC emission rate report indicated the NMOC emissions were below 50 Mg/yr.
              (3) Collection and control system design plan specified in § 60.38f(d).
              (4) Closure report specified in § 60.38f(f).
              (5) Equipment removal report specified in § 60.38f(g).
              (6) Initial annual report specified in § 60.38f(h).
              (7) Initial performance test report in § 60.38f(i).
            
            
              § 60.32f
              Compliance times.
              Planning, awarding of contracts, installing, and starting up MSW landfill air emission collection and control equipment that is capable of meeting the Emission Guidelines under § 60.33f must be completed within 30 months after the date an NMOC emission rate report shows NMOC emissions equal or exceed 34 megagrams per year (50 megagrams per year for the closed landfill subcategory); or within 30 months after the date of the most recent NMOC emission rate report that shows NMOC emissions equal or exceed 34 megagrams per year (50 megagrams per year for the closed landfill subcategory), if Tier 4 surface emissions monitoring shows a surface emission concentration of 500 parts per million methane or greater.
            
            
              § 60.33f
              Emission Guidelines for municipal solid waste landfill emissions.
              (a) Landfills. For approval, a state plan must require each owner or operator of an MSW landfill having a design capacity greater than or equal to 2.5 million megagrams by mass and 2.5 million cubic meters by volume to collect and control MSW landfill emissions at each MSW landfill that meets the following conditions:
              (1) The landfill has accepted waste at any time since November 8, 1987, or has additional design capacity available for future waste deposition.

              (2) The landfill commenced construction, reconstruction, or modification on or before July 17, 2014.
              
              (3) The landfill has an NMOC emission rate greater than or equal to 34 megagrams per year or Tier 4 surface emissions monitoring shows a surface emission concentration of 500 parts per million methane or greater.
              (4) The landfill in the closed landfill subcategory and has an NMOC emission rate greater than or equal to 50 megagrams per year or Tier 4 surface emissions monitoring shows a surface emission concentration of 500 parts per million methane or greater.
              (b) Collection system. For approval, a state plan must include provisions for the installation of a gas collection and control system meeting the requirements in paragraphs (b)(1) through (3) and (c) of this section at each MSW landfill meeting the conditions in paragraph (a) of this section.
              (1) Collection system. Install and start up a collection and control system that captures the gas generated within the landfill within 30 months after:
              (i) The first annual report in which the NMOC emission rate equals or exceeds 34 megagrams per year, unless Tier 2 or Tier 3 sampling demonstrates that the NMOC emission rate is less than 34 megagrams per year, as specified in § 60.38f(d)(4); or
              (ii) The first annual NMOC emission rate report for a landfill in the closed landfill subcategory in which the NMOC emission rate equals or exceeds 50 megagrams per year, unless Tier 2 or Tier 3 sampling demonstrates that the NMOC emission rate is less than 50 megagrams per year, as specified in § 60.38f(d)(4); or
              (iii) The most recent NMOC emission rate report in which the NMOC emission rate equals or exceeds 34 megagrams per year based on Tier 2, if the Tier 4 surface emissions monitoring shows a surface methane emission concentration of 500 parts per million methane or greater as specified in § 60.38f(d)(4)(iii).
              (2) Active. An active collection system must:
              (i) Be designed to handle the maximum expected gas flow rate from the entire area of the landfill that warrants control over the intended use period of the gas control system equipment.
              (ii) Collect gas from each area, cell, or group of cells in the landfill in which the initial solid waste has been placed for a period of 5 years or more if active; or 2 years or more if closed or at final grade.
              (iii) Collect gas at a sufficient extraction rate.
              (iv) Be designed to minimize off-site migration of subsurface gas.
              (3) Passive. A passive collection system must:
              (i) Comply with the provisions specified in paragraphs (b)(2)(i), (ii), and (iv) of this section.
              (ii) Be installed with liners on the bottom and all sides in all areas in which gas is to be collected. The liners must be installed as required under § 258.40 of this chapter.
              (c) Control system. For approval, a state plan must include provisions for the control of the gas collected from within the landfill through the use of control devices meeting the following requirements, except as provided in § 60.24.
              (1) A non-enclosed flare designed and operated in accordance with the parameters established in § 60.18 except as noted in § 60.37f(d); or
              (2) A control system designed and operated to reduce NMOC by 98 weight percent; or when an enclosed combustion device is used for control, to either reduce NMOC by 98 weight percent or reduce the outlet NMOC concentration to less than 20 parts per million by volume, dry basis as hexane at 3 percent oxygen or less. The reduction efficiency or concentration in parts per million by volume must be established by an initial performance test to be completed no later than 180 days after the initial startup of the approved control system using the test methods specified in § 60.35f(d). The performance test is not required for boilers and process heaters with design heat input capacities equal to or greater than 44 megawatts that burn landfill gas for compliance with this subpart.

              (i) If a boiler or process heater is used as the control device, the landfill gas stream must be introduced into the flame zone.
              
              (ii) The control device must be operated within the parameter ranges established during the initial or most recent performance test. The operating parameters to be monitored are specified in § 60.37f.
              (iii) For the closed landfill subcategory, the initial or most recent performance test conducted to comply with subpart WWW of this part; 40 CFR part 62, subpart GGG; or a state plan implementing subpart Cc of this part on or before July 17, 2014 is sufficient for compliance with this subpart.
              (3) Route the collected gas to a treatment system that processes the collected gas for subsequent sale or beneficial use such as fuel for combustion, production of vehicle fuel, production of high-Btu gas for pipeline injection, or use as a raw material in a chemical manufacturing process. Venting of treated landfill gas to the ambient air is not allowed. If the treated landfill gas cannot be routed for subsequent sale or beneficial use, then the treated landfill gas must be controlled according to either paragraph (c)(1) or (2) of this section.
              (4) All emissions from any atmospheric vent from the gas treatment system are subject to the requirements of paragraph (b) or (c) of this section. For purposes of this subpart, atmospheric vents located on the condensate storage tank are not part of the treatment system and are exempt from the requirements of paragraph (b) or (c) of this section.
              (d) Design capacity. For approval, a state plan must require each owner or operator of an MSW landfill having a design capacity less than 2.5 million megagrams by mass or 2.5 million cubic meters by volume to submit an initial design capacity report to the Administrator as provided in § 60.38f(a). The landfill may calculate design capacity in either megagrams or cubic meters for comparison with the exemption values. Any density conversions must be documented and submitted with the report. Submittal of the initial design capacity report fulfills the requirements of this subpart except as provided in paragraphs (d)(1) and (2) of this section.

              (1) The owner or operator must submit an amended design capacity report as provided in § 60.38f(b).
              
              
                Note to paragraph (d)(1):
                Note that if the design capacity increase is the result of a modification, as defined in this subpart, that was commenced after July 17, 2014, then the landfill becomes subject to subpart XXX of this part instead of this subpart. If the design capacity increase is the result of a change in operating practices, density, or some other change that is not a modification as defined in this subpart, then the landfill remains subject to this subpart.
              
              
              (2) When an increase in the maximum design capacity of a landfill with an initial design capacity less than 2.5 million megagrams or 2.5 million cubic meters results in a revised maximum design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters, the owner or operator must comply with paragraph (e) of this section.
              (e) Emissions. For approval, a state plan must require each owner or operator of an MSW landfill having a design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters to either install a collection and control system as provided in paragraphs (b) and (c) of this section or calculate an initial NMOC emission rate for the landfill using the procedures specified in § 60.35f(a). The NMOC emission rate must be recalculated annually, except as provided in § 60.38f(c)(3).
              (1) If the calculated NMOC emission rate is less than 34 megagrams per year, the owner or operator must:
              (i) Submit an annual NMOC emission rate report according to § 60.38f(c), except as provided in § 60.38f(c)(3); and
              (ii) Recalculate the NMOC emission rate annually using the procedures specified in § 60.35f(a) until such time as the calculated NMOC emission rate is equal to or greater than 34 megagrams per year, or the landfill is closed.

              (A) If the calculated NMOC emission rate, upon initial calculation or annual recalculation required in paragraph (e)(1)(ii) of this section, is equal to or greater than 34 megagrams per year, the owner or operator must either: Comply with paragraphs (b) and (c) of this section; calculate NMOC emissions using the next higher tier in § 60.35f; or conduct a surface emission monitoring demonstration using the procedures specified in § 60.35f(a)(6).
              (B) If the landfill is permanently closed, a closure report must be submitted to the Administrator as provided in § 60.38f(f), except for exemption allowed under § 60.31f(e)(4).
              (C) For the closed landfill subcategory, if the most recently calculated NMOC emission rate is equal to or greater than 50 megagrams per year, the owner or operator must either: Submit a gas collection and control system design plan as specified in § 60.38f(d), except for exemptions allowed under § 60.31f(e)(3), and install a collection and control system as provided in paragraphs (b) and (c) of this section; calculate NMOC emissions using the next higher tier in § 60.35f; or conduct a surface emission monitoring demonstration using the procedures specified in § 60.35f(a)(6).
              (2) If the calculated NMOC emission rate is equal to or greater than 34 megagrams per year using Tier 1, 2, or 3 procedures, the owner or operator must either: submit a collection and control system design plan prepared by a professional engineer to the Administrator within 1 year as specified in § 60.38f(d), except for exemptions allowed under § 60.31f(e)(3); calculate NMOC emissions using a higher tier in § 60.35f; or conduct a surface emission monitoring demonstration using the procedures specified in § 60.35f(a)(6).
              (3) For the closed landfill subcategory, if the calculated NMOC emission rate is equal to or greater than 50 megagrams per year using Tier 1, 2, or 3 procedures, the owner or operator must either: Submit a collection and control system design plan as specified in § 60.38f(d), except for exemptions allowed under § 60.31f(e)(3); calculate NMOC emissions using a higher tier in § 60.35f; or conduct a surface emission monitoring demonstration using the procedures specified in § 60.35f(a)(6).
              (f) Removal criteria. The collection and control system may be capped, removed, or decommissioned if the following criteria are met:
              (1) The landfill is a closed landfill (as defined in § 60.41f). A closure report must be submitted to the Administrator as provided in § 60.38f(f).
              (2) The collection and control system has been in operation a minimum of 15 years or the landfill owner or operator demonstrates that the GCCS will be unable to operate for 15 years due to declining gas flow.
              (3) Following the procedures specified in § 60.35f(b), the calculated NMOC emission rate at the landfill is less than 34 megagrams per year on three successive test dates. The test dates must be no less than 90 days apart, and no more than 180 days apart.
              (4) For the closed landfill subcategory (as defined in § 60.41), following the procedures specified in § 60.35f(b), the calculated NMOC emission rate at the landfill is less than 50 megagrams per year on three successive test dates. The test dates must be no less than 90 days apart, and no more than 180 days apart.
            
            
              § 60.34f
              Operational standards for collection and control systems.
              For approval, a state plan must include provisions for the operational standards in this section (as well as the provisions in §§ 60.36f and 60.37f), or the operational standards in § 63.1958 of this chapter (as well as the provisions in §§ 63.1960 of this chapter and 63.1961 of this chapter), or both as alternative means of compliance, for an MSW landfill with a gas collection and control system used to comply with the provisions of § 60.33f(b) and (c). Once the owner or operator begins to comply with the provisions of § 63.1958 of this chapter, the owner or operator must continue to operate the collection and control device according to those provisions and cannot return to the provisions of this section. Each owner or operator of an MSW landfill with a gas collection and control system used to comply with the provisions of § 60.33f(b) and (c) must:
              (a) Operate the collection system such that gas is collected from each area, cell, or group of cells in the MSW landfill in which solid waste has been in place for:
              (1) Five (5) years or more if active; or

              (2) Two (2) years or more if closed or at final grade.
              
              (b) Operate the collection system with negative pressure at each wellhead except under the following conditions:
              (1) A fire or increased well temperature. The owner or operator must record instances when positive pressure occurs in efforts to avoid a fire. These records must be submitted with the annual reports as provided in § 60.38f(h)(1).
              (2) Use of a geomembrane or synthetic cover. The owner or operator must develop acceptable pressure limits in the design plan.
              (3) A decommissioned well. A well may experience a static positive pressure after shut down to accommodate for declining flows. All design changes must be approved by the Administrator as specified in § 60.38f(d).

              (c) Operate each interior wellhead in the collection system with a landfill gas temperature less than 55 degrees Celsius (131 degrees Fahrenheit). The owner or operator may establish a higher operating temperature value at a particular well. A higher operating value demonstration must be submitted to the Administrator for approval and must include supporting data demonstrating that the elevated parameter neither causes fires nor significantly inhibits anaerobic decomposition by killing methanogens. The demonstration must satisfy both criteria in order to be approved (i.e., neither causing fires nor killing methanogens is acceptable).
              (d) Operate the collection system so that the methane concentration is less than 500 parts per million above background at the surface of the landfill. To determine if this level is exceeded, the owner or operator must conduct surface testing using an organic vapor analyzer, flame ionization detector, or other portable monitor meeting the specifications provided in § 60.36(d). The owner or operator must conduct surface testing around the perimeter of the collection area and along a pattern that traverses the landfill at no more than 30-meter intervals and where visual observations indicate elevated concentrations of landfill gas, such as distressed vegetation and cracks or seeps in the cover and all cover penetrations. Thus, the owner or operator must monitor any openings that are within an area of the landfill where waste has been placed and a gas collection system is required. The owner or operator may establish an alternative traversing pattern that ensures equivalent coverage. A surface monitoring design plan must be developed that includes a topographical map with the monitoring route and the rationale for any site-specific deviations from the 30-meter intervals. Areas with steep slopes or other dangerous areas may be excluded from the surface testing.
              (e) Operate the system such that all collected gases are vented to a control system designed and operated in compliance with § 60.33f(c). In the event the collection or control system is not operating, the gas mover system must be shut down and all valves in the collection and control system contributing to venting of the gas to the atmosphere must be closed within 1 hour of the collection or control system not operating.
              (f) Operate the control system at all times when the collected gas is routed to the system.
              (g) If monitoring demonstrates that the operational requirements in paragraph (b), (c), or (d) of this section are not met, corrective action must be taken as specified in § 60.36f(a)(3) and (5) or (c). If corrective actions are taken as specified in § 60.36f, the monitored exceedance is not a violation of the operational requirements in this section.
              [81 FR 59313, Aug. 29, 2016, as amended at 85 FR 17259, Mar. 26, 2020]
            
            
              § 60.35f
              Test methods and procedures.
              For approval, a state plan must include provisions in this section to calculate the landfill NMOC emission rate or to conduct a surface emission monitoring demonstration.
              (a)(1) NMOC Emission Rate. The landfill owner or operator must calculate the NMOC emission rate using either Equation 1 provided in paragraph (a)(1)(i) of this section or Equation 2 provided in paragraph (a)(1)(ii) of this section. Both Equation 1 and Equation 2 may be used if the actual year-to-year solid waste acceptance rate is known, as specified in paragraph (a)(1)(i) of this section, for part of the life of the landfill and the actual year-to-year solid waste acceptance rate is unknown, as specified in paragraph (a)(1)(ii) of this section, for part of the life of the landfill. The values to be used in both Equation 1 and Equation 2 are 0.05 per year for k, 170 cubic meters per megagram for Lo, and 4,000 parts per million by volume as hexane for the CNMOC. For landfills located in geographical areas with a 30-year annual average precipitation of less than 25 inches, as measured at the nearest representative official meteorologic site, the k value to be used is 0.02 per year.
              (i)(A) Equation 1 must be used if the actual year-to-year solid waste acceptance rate is known.
              
                ER29AU16.000
              
              
                Where:
                
                MNMOC = Total NMOC emission rate from the landfill, megagrams per year.
                k = Methane generation rate constant, year−1.
                Lo = Methane generation potential, cubic meters per megagram solid waste.
                Mi = Mass of solid waste in the ith section, megagrams.
                ti = Age of the ith section, years.
                CNMOC = Concentration of NMOC, parts per million by volume as hexane.
                3.6 × 10−9 = Conversion factor.
              
              

              (B) The mass of nondegradable solid waste may be subtracted from the total mass of solid waste in a particular section of the landfill when calculating the value for Mi if documentation of the nature and amount of such wastes is maintained.
              (ii)(A) Equation 2 must be used if the actual year-to-year solid waste acceptance rate is unknown.
              
                ER29AU16.001
              
              
                Where:
                
                MNMOC = Mass emission rate of NMOC, megagrams per year.
                Lo = Methane generation potential, cubic meters per megagram solid waste.
                R = Average annual acceptance rate, megagrams per year.
                k = Methane generation rate constant, year −1.
                t = Age of landfill, years.
                CNMOC = Concentration of NMOC, parts per million by volume as hexane.

                c = Time since closure, years; for an active landfill c = 0 and e−kc = 1.
                3.6 × 10−9 = Conversion factor.
              
              
              (B) The mass of nondegradable solid waste may be subtracted from the total mass of solid waste in a particular section of the landfill when calculating the value of R, if documentation of the nature and amount of such wastes is maintained.
              (2) Tier 1. The owner or operator must compare the calculated NMOC mass emission rate to the standard of 34 megagrams per year.
              (i) If the NMOC emission rate calculated in paragraph (a)(1) of this section is less than 34 megagrams per year, then the owner or operator must submit an NMOC emission rate report according to § 60.38f(c), and must recalculate the NMOC mass emission rate annually as required under § 60.33f(e).
              (ii) If the NMOC emission rate calculated in paragraph (a)(1) of this section is equal to or greater than 34 megagrams per year, then the landfill owner or operator must either:
              (A) Submit a gas collection and control system design plan within 1 year as specified in § 60.38f(d) and install and operate a gas collection and control system within 30 months according to § 60.33f(b) and (c);
              (B) Determine a site-specific NMOC concentration and recalculate the NMOC emission rate using the Tier 2 procedures provided in paragraph (a)(3) of this section; or

              (C) Determine a site-specific methane generation rate constant and recalculate the NMOC emission rate using the Tier 3 procedures provided in paragraph (a)(4) of this section.
              
              (3) Tier 2. The landfill owner or operator must determine the site-specific NMOC concentration using the following sampling procedure. The landfill owner or operator must install at least two sample probes per hectare, evenly distributed over the landfill surface that has retained waste for at least 2 years. If the landfill is larger than 25 hectares in area, only 50 samples are required. The probes should be evenly distributed across the sample area. The sample probes should be located to avoid known areas of nondegradable solid waste. The owner or operator must collect and analyze one sample of landfill gas from each probe to determine the NMOC concentration using Method 25 or 25C of appendix A of this part. Taking composite samples from different probes into a single cylinder is allowed; however, equal sample volumes must be taken from each probe. For each composite, the sampling rate, collection times, beginning and ending cylinder vacuums, or alternative volume measurements must be recorded to verify that composite volumes are equal. Composite sample volumes should not be less than one liter unless evidence can be provided to substantiate the accuracy of smaller volumes. Terminate compositing before the cylinder approaches ambient pressure where measurement accuracy diminishes. If more than the required number of samples is taken, all samples must be used in the analysis. The landfill owner or operator must divide the NMOC concentration from Method 25 or 25C by six to convert from CNMOC as carbon to CNMOC as hexane. If the landfill has an active or passive gas removal system in place, Method 25 or 25C samples may be collected from these systems instead of surface probes provided the removal system can be shown to provide sampling as representative as the two sampling probe per hectare requirement. For active collection systems, samples may be collected from the common header pipe. The sample location on the common header pipe must be before any gas moving, condensate removal, or treatment system equipment. For active collection systems, a minimum of three samples must be collected from the header pipe.
              (i) Within 60 days after the date of determining the NMOC concentration and corresponding NMOC emission rate, the owner or operator must submit the results according to § 60.38f(j)(2).
              (ii) The landfill owner or operator must recalculate the NMOC mass emission rate using Equation 1 or Equation 2 provided in paragraph (a)(1)(i) or (ii) of this section using the average site-specific NMOC concentration from the collected samples instead of the default value provided in paragraph (a)(1) of this section.
              (iii) If the resulting NMOC mass emission rate is less than 34 megagrams per year, then the owner or operator must submit a periodic estimate of NMOC emissions in an NMOC emission rate report according to § 60.38f(c), and must recalculate the NMOC mass emission rate annually as required under § 60.33f(e). The site-specific NMOC concentration must be retested every 5 years using the methods specified in this section.
              (iv) If the NMOC mass emission rate as calculated using the Tier 2 site-specific NMOC concentration is equal to or greater than 34 megagrams per year, the owner or operator must either:
              (A) Submit a gas collection and control system design plan within 1 year as specified in § 60.38f(d) and install and operate a gas collection and control system within 30 months according to § 60.33f(b) and (c);
              (B) Determine a site-specific methane generation rate constant and recalculate the NMOC emission rate using the site-specific methane generation rate using the Tier 3 procedures specified in paragraph (a)(4) of this section; or
              (C) Conduct a surface emission monitoring demonstration using the Tier 4 procedures specified in paragraph (a)(6) of this section.
              (4) Tier 3. The site-specific methane generation rate constant must be determined using the procedures provided in Method 2E of appendix A of this part. The landfill owner or operator must estimate the NMOC mass emission rate using Equation 1 or Equation 2 in paragraph (a)(1)(i) or (ii) of this section and using a site-specific methane generation rate constant, and the site-specific NMOC concentration as determined in paragraph (a)(3) of this section instead of the default values provided in paragraph (a)(1) of this section. The landfill owner or operator must compare the resulting NMOC mass emission rate to the standard of 34 megagrams per year.
              (i) If the NMOC mass emission rate as calculated using the Tier 2 site-specific NMOC concentration and Tier 3 site-specific methane generation rate is equal to or greater than 34 megagrams per year, the owner or operator must either:
              (A) Submit a gas collection and control system design plan within 1 year as specified in § 60.38f(d) and install and operate a gas collection and control system within 30 months according to § 60.33f(b) and (c); or
              (B) Conduct a surface emission monitoring demonstration using the Tier 4 procedures specified in paragraph (a)(6) of this section.
              (ii) If the NMOC mass emission rate is less than 34 megagrams per year, then the owner or operator must recalculate the NMOC mass emission rate annually using Equation 1 or Equation 2 in paragraph (a)(1) of this section and using the site-specific Tier 2 NMOC concentration and Tier 3 methane generation rate constant and submit a periodic NMOC emission rate report as provided in § 60.38f(c). The calculation of the methane generation rate constant is performed only once, and the value obtained from this test must be used in all subsequent annual NMOC emission rate calculations.
              (5) Other methods. The owner or operator may use other methods to determine the NMOC concentration or a site-specific methane generation rate constant as an alternative to the methods required in paragraphs (a)(3) and (4) of this section if the method has been approved by the Administrator.
              (6) Tier 4. The landfill owner or operator must demonstrate that surface methane emissions are below 500 parts per million. Surface emission monitoring must be conducted on a quarterly basis using the following procedures. Tier 4 is allowed only if the landfill owner or operator can demonstrate that NMOC emissions are greater than or equal to 34 Mg/yr but less than 50 Mg/yr using Tier 1 or Tier 2. If both Tier 1 and Tier 2 indicate NMOC emissions are 50 Mg/yr or greater, then Tier 4 cannot be used. In addition, the landfill must meet the criteria in paragraph (a)(6)(viii) of this section.
              (i) The owner or operator must measure surface concentrations of methane along the entire perimeter of the landfill and along a pattern that traverses the landfill at no more than 30-meter intervals using an organic vapor analyzer, flame ionization detector, or other portable monitor meeting the specifications provided in § 60.36f(d).
              (ii) The background concentration must be determined by moving the probe inlet upwind and downwind at least 30 meters from the waste mass boundary of the landfill.
              (iii) Surface emission monitoring must be performed in accordance with section 8.3.1 of Method 21 of appendix A of this part, except that the probe inlet must be placed no more than 5 centimeters above the landfill surface; the constant measurement of distance above the surface should be based on a mechanical device such as with a wheel on a pole.
              (A) The owner or operator must use a wind barrier, similar to a funnel, when onsite average wind speed exceeds 4 miles per hour or 2 meters per second or gust exceeding 10 miles per hour. Average on-site wind speed must also be determined in an open area at 5-minute intervals using an on-site anemometer with a continuous recorder and data logger for the entire duration of the monitoring event. The wind barrier must surround the SEM monitor, and must be placed on the ground, to ensure wind turbulence is blocked. SEM cannot be conducted if average wind speed exceeds 25 miles per hour.
              (B) Landfill surface areas where visual observations indicate elevated concentrations of landfill gas, such as distressed vegetation and cracks or seeps in the cover, and all cover penetrations must also be monitored using a device meeting the specifications provided in § 60.36f(d).

              (iv) Each owner or operator seeking to comply with the Tier 4 provisions in paragraph (a)(6) of this section must maintain records of surface emission monitoring as provided in § 60.39f(g) and submit a Tier 4 surface emissions report as provided in § 60.38f(d)(4)(iii).
              (v) If there is any measured concentration of methane of 500 parts per million or greater from the surface of the landfill, the owner or operator must submit a gas collection and control system design plan within 1 year of the first measured concentration of methane of 500 parts per million or greater from the surface of the landfill according to § 60.38f(d) and install and operate a gas collection and control system according to § 60.33f(b) and (c) within 30 months of the most recent NMOC emission rate report in which the NMOC emission rate equals or exceeds 34 megagrams per year based on Tier 2.
              (vi) If after four consecutive quarterly monitoring periods at a landfill, other than a closed landfill, there is no measured concentration of methane of 500 parts per million or greater from the surface of the landfill, the owner or operator must continue quarterly surface emission monitoring using the methods specified in this section.
              (vii) If after four consecutive quarterly monitoring periods at a closed landfill there is no measured concentration of methane of 500 parts per million or greater from the surface of the landfill, the owner or operator must conduct annual surface emission monitoring using the methods specified in this section.
              (viii) If a landfill has installed and operates a collection and control system that is not required by this subpart, then the collection and control system must meet the following criteria:
              (A) The gas collection and control system must have operated for at least 6,570 out of 8,760 hours preceding the Tier 4 surface emissions monitoring demonstration.
              (B) During the Tier 4 surface emissions monitoring demonstration, the gas collection and control system must operate as it normally would to collect and control as much landfill gas as possible.
              (b) After the installation and startup of a collection and control system in compliance with this subpart, the owner or operator must calculate the NMOC emission rate for purposes of determining when the system can be capped, removed, or decommissioned as provided in § 60.33f(f), using Equation 3:
              
                ER29AU16.002
              
              
                Where:
                
                MNMOC = Mass emission rate of NMOC, megagrams per year.
                QLFG = Flow rate of landfill gas, cubic meters per minute.
                CNMOC = NMOC concentration, parts per million by volume as hexane.
              
              
              (1) The flow rate of landfill gas, QLFG, must be determined by measuring the total landfill gas flow rate at the common header pipe that leads to the control system using a gas flow measuring device calibrated according to the provisions of section 10 of Method 2E of appendix A of this part.
              (2) The average NMOC concentration, CNMOC, must be determined by collecting and analyzing landfill gas sampled from the common header pipe before the gas moving or condensate removal equipment using the procedures in Method 25 or Method 25C of appendix A of this part. The sample location on the common header pipe must be before any condensate removal or other gas refining units. The landfill owner or operator must divide the NMOC concentration from Method 25 or Method 25C by six to convert from CNMOC as carbon to CNMOC as hexane.
              (3) The owner or operator may use another method to determine landfill gas flow rate and NMOC concentration if the method has been approved by the Administrator.
              (i) Within 60 days after the date of calculating the NMOC emission rate for purposes of determining when the system can be capped or removed, the owner or operator must submit the results according to § 60.38f(j)(2).
              (ii) [Reserved]
              
              (c) When calculating emissions for Prevention of Significant Deterioration purposes, the owner or operator of each MSW landfill subject to the provisions of this subpart must estimate the NMOC emission rate for comparison to the Prevention of Significant Deterioration major source and significance levels in § 51.166 or § 52.21 of this chapter using Compilation of Air Pollutant Emission Factors, Volume I: Stationary Point and Area Sources (AP-42) or other approved measurement procedures.
              (d) For the performance test required in § 60.33f(c)(1), the net heating value of the combusted landfill gas as determined in § 60.18(f)(3) is calculated from the concentration of methane in the landfill gas as measured by Method 3C. A minimum of three 30-minute Method 3C samples are determined. The measurement of other organic components, hydrogen, and carbon monoxide is not applicable. Method 3C may be used to determine the landfill gas molecular weight for calculating the flare gas exit velocity under § 60.18(f)(4).
              (1) Within 60 days after the date of completing each performance test (as defined in § 60.8), the owner or operator must submit the results of the performance tests required by paragraph (b) or (d) of this section, including any associated fuel analyses, according to § 60.38f(j)(1).
              (2) [Reserved]

              (e) For the performance test required in § 60.33f(c)(2), Method 25 or 25C (Method 25C may be used at the inlet only) of appendix A of this part must be used to determine compliance with the 98 weight-percent efficiency or the 20 parts per million by volume outlet NMOC concentration level, unless another method to demonstrate compliance has been approved by the Administrator as provided by § 60.38f(d)(2). Method 3, 3A, or 3C must be used to determine oxygen for correcting the NMOC concentration as hexane to 3 percent. In cases where the outlet concentration is less than 50 ppm NMOC as carbon (8 ppm NMOC as hexane), Method 25A should be used in place of Method 25. Method 18 may be used in conjunction with Method 25A on a limited basis (compound specific, e.g., methane) or Method 3C may be used to determine methane. The methane as carbon should be subtracted from the Method 25A total hydrocarbon value as carbon to give NMOC concentration as carbon. The landfill owner or operator must divide the NMOC concentration as carbon by 6 to convert the CNMOC as carbon to CNMOC as hexane. Equation 4 must be used to calculate efficiency:
              
                ER29AU16.003
              
              
                Where:
                
                NMOCin = Mass of NMOC entering control device.
                NMOCout = Mass of NMOC exiting control device.
              
              
              (1) Within 60 days after the date of completing each performance test (as defined in § 60.8), the owner or operator must submit the results of the performance tests, including any associated fuel analyses, according to § 60.38f(j)(1).
              (2) [Reserved]
            
            
              § 60.36f
              Compliance provisions.
              For approval, a state plan must include the compliance provisions in this section (as well as the provisions in §§ 60.34f and 60.37f), or the compliance provisions in § 63.1960 of this chapter (as well as the provisions in §§ 63.1958 of this chapter and 63.1961 of this chapter), or both as alternative means of compliance, for an MSW landfill with a gas collection and control system used to comply with the provisions of § 60.33f(b) and (c). Once the owner or operator begins to comply with the provisions of § 63.1960 of this chapter, the owner or operator must continue to operate the collection and control device according to those provisions and cannot return to the provisions of this section.

              (a) Except as provided in § 60.38f(d)(2), the specified methods in paragraphs (a)(1) through (6) of this section must be used to determine whether the gas collection system is in compliance with § 60.33f(b)(2).

              (1) For the purposes of calculating the maximum expected gas generation flow rate from the landfill to determine compliance with § 60.33f(b)(2)(i), either Equation 5 or Equation 6 in paragraph (a)(1)(i) or (ii) of this section must be used. The methane generation rate constant (k) and methane generation potential (Lo) kinetic factors should be those published in the most recent AP-42 or other site-specific values demonstrated to be appropriate and approved by the Administrator. If k has been determined as specified in § 60.35f(a)(4), the value of k determined from the test must be used. A value of no more than 15 years must be used for the intended use period of the gas mover equipment. The active life of the landfill is the age of the landfill plus the estimated number of years until closure.
              (i) For sites with unknown year-to-year solid waste acceptance rate:
              
                ER29AU16.004
              
              
                Where:
                
                Qm = Maximum expected gas generation flow rate, cubic meters per year.
                Lo = Methane generation potential, cubic meters per megagram solid waste.
                R = Average annual acceptance rate, megagrams per year.
                k = Methane generation rate constant, year−1.
                t = Age of the landfill at equipment installation plus the time the owner or operator intends to use the gas mover equipment or active life of the landfill, whichever is less. If the equipment is installed after closure, t is the age of the landfill at installation, years.

                c = Time since closure, years (for an active landfill c = 0 and e−kc = 1).
              
              
              (ii) For sites with known year-to-year solid waste acceptance rate:
              
                ER29AU16.005
              
              
                Where:
                
                QM = Maximum expected gas generation flow rate, cubic meters per year.
                k = Methane generation rate constant, year−1.
                Lo = Methane generation potential, cubic meters per megagram solid waste.
                Mi = Mass of solid waste in the ith section, megagrams.
                ti = Age of the ith section, years.
              
              
              (iii) If a collection and control system has been installed, actual flow data may be used to project the maximum expected gas generation flow rate instead of, or in conjunction with, Equation 5 or Equation 6 in paragraph (a)(1)(i) or (ii) of this section. If the landfill is still accepting waste, the actual measured flow data will not equal the maximum expected gas generation rate, so calculations using Equation 5 or Equation 6 or other methods must be used to predict the maximum expected gas generation rate over the intended period of use of the gas control system equipment.
              (2) For the purposes of determining sufficient density of gas collectors for compliance with § 60.33f(b)(2)(ii), the owner or operator must design a system of vertical wells, horizontal collectors, or other collection devices, satisfactory to the Administrator, capable of controlling and extracting gas from all portions of the landfill sufficient to meet all operational and performance standards.

              (3) For the purpose of demonstrating whether the gas collection system flow rate is sufficient to determine compliance with § 60.33f(b)(2)(iii), the owner or operator must measure gauge pressure in the gas collection header applied to each individual well monthly. If a positive pressure exists, action must be initiated to correct the exceedance within 5 calendar days, except for the three conditions allowed under § 60.34f(b). Any attempted corrective measure must not cause exceedances of other operational or performance standards.
              (i) If negative pressure cannot be achieved without excess air infiltration within 15 calendar days of the first measurement of positive pressure, the owner or operator must conduct a root cause analysis and correct the exceedance as soon as practicable, but not later than 60 days after positive pressure was first measured. The owner or operator must keep records according to § 60.39f(e)(3).
              (ii) If corrective actions cannot be fully implemented within 60 days following the positive pressure or elevated temperature measurement for which the root cause analysis was required, the owner or operator must also conduct a corrective action analysis and develop an implementation schedule to complete the corrective action(s) as soon as practicable, but no more than 120 days following the measurement of landfill gas temperature greater than 55 degrees Celsius (131 degrees Fahrenheit) or positive pressure. The owner or operator must submit the items listed in § 60.38f(h)(7) as part of the next annual report. The owner or operator must keep records according to § 60.39f(e)(4).
              (iii) If corrective action is expected to take longer than 120 days to complete after the initial exceedance, the owner or operator must submit the root cause analysis, corrective action analysis, and corresponding implementation timeline to the Administrator, according to § 60.38f(h)(7) and (k). The owner or operator must keep records according to § 60.39f(e)(5).
              (4) [Reserved]
              (5) For the purpose of identifying whether excess air infiltration into the landfill is occurring, the owner or operator must monitor each well monthly for temperature as provided in § 60.34f(c). If a well exceeds the operating parameter for temperature, action must be initiated to correct the exceedance within 5 calendar days. Any attempted corrective measure must not cause exceedances of other operational or performance standards.
              (i) If a landfill gas temperature less than 55 degrees Celsius (131 degrees Fahrenheit) cannot be achieved within 15 calendar days of the first measurement of landfill gas temperature greater than 55 degrees Celsius (131 degrees Fahrenheit), the owner or operator must conduct a root cause analysis and correct the exceedance as soon as practicable, but no later than 60 days after a landfill gas temperature greater than 55 degrees Celsius (131 degrees Fahrenheit) was first measured. The owner or operator must keep records according to § 60.39f(e)(3).
              (ii) If corrective actions cannot be fully implemented within 60 days following the positive pressure measurement for which the root cause analysis was required, the owner or operator must also conduct a corrective action analysis and develop an implementation schedule to complete the corrective action(s) as soon as practicable, but no more than 120 days following the measurement of landfill gas temperature greater than 55 degrees Celsius (131 degrees Fahrenheit). The owner or operator must submit the items listed in § 60.38f(h)(7) as part of the next annual report. The owner or operator must keep records according to § 60.39f(e)(4).
              (iii) If corrective action is expected to take longer than 120 days to complete after the initial exceedance, the owner or operator must submit the root cause analysis, corrective action analysis, and corresponding implementation timeline to the Administrator, according to § 60.38f(h)(7) and (k). The owner or operator must keep records according to § 60.39f(e)(5).
              (6) An owner or operator seeking to demonstrate compliance with § 60.33f(b)(2)(iv) through the use of a collection system not conforming to the specifications provided in § 60.40f must provide information satisfactory to the Administrator as specified in § 60.38f(d)(3) demonstrating that off-site migration is being controlled.

              (b) For purposes of compliance with § 60.34f(a), each owner or operator of a controlled landfill must place each well or design component as specified in the approved design plan as provided in § 60.38f(d). Each well must be installed no later than 60 days after the date on which the initial solid waste has been in place for a period of:
              (1) Five (5) years or more if active; or
              (2) Two (2) years or more if closed or at final grade.
              (c) The following procedures must be used for compliance with the surface methane operational standard as provided in § 60.34f(d):
              (1) After installation and startup of the gas collection system, the owner or operator must monitor surface concentrations of methane along the entire perimeter of the collection area and along a pattern that traverses the landfill at no more than 30-meter intervals (or a site-specific established spacing) for each collection area on a quarterly basis using an organic vapor analyzer, flame ionization detector, or other portable monitor meeting the specifications provided in paragraph (d) of this section.
              (2) The background concentration must be determined by moving the probe inlet upwind and downwind outside the boundary of the landfill at a distance of at least 30 meters from the perimeter wells.
              (3) Surface emission monitoring must be performed in accordance with section 8.3.1 of Method 21 of appendix A of this part, except that the probe inlet must be placed within 5 to 10 centimeters of the ground. Monitoring must be performed during typical meteorological conditions.
              (4) Any reading of 500 parts per million or more above background at any location must be recorded as a monitored exceedance and the actions specified in paragraphs (c)(4)(i) through (v) of this section must be taken. As long as the specified actions are taken, the exceedance is not a violation of the operational requirements of § 60.34f(d).
              (i) The location of each monitored exceedance must be marked and the location and concentration recorded. For location, you must determine the latitude and longitude coordinates using an instrument with an accuracy of at least 4 meters. The coordinates must be in decimal degrees with at least five decimal places.
              (ii) Cover maintenance or adjustments to the vacuum of the adjacent wells to increase the gas collection in the vicinity of each exceedance must be made and the location must be re-monitored within 10 calendar days of detecting the exceedance.
              (iii) If the re-monitoring of the location shows a second exceedance, additional corrective action must be taken and the location must be monitored again within 10 days of the second exceedance. If the re-monitoring shows a third exceedance for the same location, the action specified in paragraph (c)(4)(v) of this section must be taken, and no further monitoring of that location is required until the action specified in paragraph (c)(4)(v) of this section has been taken.
              (iv) Any location that initially showed an exceedance but has a methane concentration less than 500 parts per million methane above background at the 10-day re-monitoring specified in paragraph (c)(4)(ii) or (iii) of this section must be re-monitored 1 month from the initial exceedance. If the 1-month re-monitoring shows a concentration less than 500 parts per million above background, no further monitoring of that location is required until the next quarterly monitoring period. If the 1-month re-monitoring shows an exceedance, the actions specified in paragraph (c)(4)(iii) or (v) of this section must be taken.
              (v) For any location where monitored methane concentration equals or exceeds 500 parts per million above background three times within a quarterly period, a new well or other collection device must be installed within 120 calendar days of the initial exceedance. An alternative remedy to the exceedance, such as upgrading the blower, header pipes or control device, and a corresponding timeline for installation may be submitted to the Administrator for approval.
              (5) The owner or operator must implement a program to monitor for cover integrity and implement cover repairs as necessary on a monthly basis.

              (d) Each owner or operator seeking to comply with the provisions in paragraph (c) of this section or § 60.35f(a)(6) must comply with the following instrumentation specifications and procedures for surface emission monitoring devices:
              (1) The portable analyzer must meet the instrument specifications provided in section 6 of Method 21 of appendix A of this part, except that “methane” replaces all references to “VOC”.
              (2) The calibration gas must be methane, diluted to a nominal concentration of 500 parts per million in air.
              (3) To meet the performance evaluation requirements in section 8.1 of Method 21 of appendix A of this part, the instrument evaluation procedures of section 8.1 of Method 21 must be used.
              (4) The calibration procedures provided in sections 8 and 10 of Method 21 of appendix A of this part must be followed immediately before commencing a surface monitoring survey.
              (e) The provisions of this subpart apply at all times, including periods of startup, shutdown, or malfunction. During periods of startup, shutdown, and malfunction, you must comply with the work practice specified in § 60.34f(e) in lieu of the compliance provisions in § 60.36f.
              [81 FR 59313, Aug. 29, 2016, as amended at 85 FR 17259, Mar. 26, 2020]
            
            
              § 60.37f
              Monitoring of operations.
              For approval, a state plan must include the monitoring provisions in this section, (as well as the provisions in §§ 60.34f and 60.36f) except as provided in § 60.38f(d)(2), or the monitoring provisions in § 63.1961 of this chapter (as well as the provisions in §§ 63.1958 of this chapter and 63.1960 of this chapter), or both as alternative means of compliance, for an MSW landfill with a gas collection and control system used to comply with the provisions of § 60.33f(b) and (c). Once the owner or operator begins to comply with the provisions of § 63.1961 of this chapter, the owner or operator must continue to operate the collection and control device according to those provisions and cannot return to the provisions of this section.
              (a) Each owner or operator seeking to comply with § 60.33f(b)(2) for an active gas collection system must install a sampling port and a thermometer, other temperature measuring device, or an access port for temperature measurements at each wellhead and:
              (1) Measure the gauge pressure in the gas collection header on a monthly basis as provided in § 60.36f(a)(3); and
              (2) Monitor nitrogen or oxygen concentration in the landfill gas on a monthly basis as follows:
              (i) The nitrogen level must be determined using Method 3C, unless an alternative test method is established as allowed by § 60.38f(d)(2).
              (ii) Unless an alternative test method is established as allowed by § 60.38f(d)(2), the oxygen level must be determined by an oxygen meter using Method 3A, 3C, or ASTM D6522-11 (incorporated by reference, see § 60.17). Determine the oxygen level by an oxygen meter using Method 3A, 3C, or ASTM D6522-11 (if sample location is prior to combustion) except that:
              (A) The span must be set between 10 and 12 percent oxygen;
              (B) A data recorder is not required;
              (C) Only two calibration gases are required, a zero and span;
              (D) A calibration error check is not required; and
              (E) The allowable sample bias, zero drift, and calibration drift are ±10 percent.
              (iii) A portable gas composition analyzer may be used to monitor the oxygen levels provided:
              (A) The analyzer is calibrated; and
              (B) The analyzer meets all quality assurance and quality control requirements for Method 3A or ASTM D6522-11 (incorporated by reference, see § 60.17).
              (3) Monitor temperature of the landfill gas on a monthly basis as provided in § 60.36f(a)(5). The temperature measuring device must be calibrated annually using the procedure in this part 60, appendix A-1, Method 2, Section 10.3.
              (b) Each owner or operator seeking to comply with § 60.33f(c) using an enclosed combustor must calibrate, maintain, and operate according to the manufacturer's specifications, the following equipment:

              (1) A temperature monitoring device equipped with a continuous recorder and having a minimum accuracy of ±1 percent of the temperature being measured expressed in degrees Celsius or ±0.5 degrees Celsius, whichever is greater. A temperature monitoring device is not required for boilers or process heaters with design heat input capacity equal to or greater than 44 megawatts.
              (2) A device that records flow to the control device and bypass of the control device (if applicable). The owner or operator must:
              (i) Install, calibrate, and maintain a gas flow rate measuring device that must record the flow to the control device at least every 15 minutes; and
              (ii) Secure the bypass line valve in the closed position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism must be performed at least once every month to ensure that the valve is maintained in the closed position and that the gas flow is not diverted through the bypass line.
              (c) Each owner or operator seeking to comply with § 60.33f(c) using a non-enclosed flare must install, calibrate, maintain, and operate according to the manufacturer's specifications the following equipment:
              (1) A heat sensing device, such as an ultraviolet beam sensor or thermocouple, at the pilot light or the flame itself to indicate the continuous presence of a flame.
              (2) A device that records flow to the flare and bypass of the flare (if applicable). The owner or operator must:
              (i) Install, calibrate, and maintain a gas flow rate measuring device that records the flow to the control device at least every 15 minutes; and
              (ii) Secure the bypass line valve in the closed position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism must be performed at least once every month to ensure that the valve is maintained in the closed position and that the gas flow is not diverted through the bypass line.
              (d) Each owner or operator seeking to demonstrate compliance with § 60.33f(c) using a device other than a non-enclosed flare or an enclosed combustor or a treatment system must provide information satisfactory to the Administrator as provided in § 60.38f(d)(2) describing the operation of the control device, the operating parameters that would indicate proper performance, and appropriate monitoring procedures. The Administrator must review the information and either approve it, or request that additional information be submitted. The Administrator may specify additional appropriate monitoring procedures.
              (e) Each owner or operator seeking to install a collection system that does not meet the specifications in § 60.40f or seeking to monitor alternative parameters to those required by §§ 60.34f through 60.37f must provide information satisfactory to the Administrator as provided in § 60.38f(d)(2) and (3) describing the design and operation of the collection system, the operating parameters that would indicate proper performance, and appropriate monitoring procedures. The Administrator may specify additional appropriate monitoring procedures.
              (f) Each owner or operator seeking to demonstrate compliance with the 500 parts per million surface methane operational standard in § 60.34f(d) must monitor surface concentrations of methane according to the procedures provided in § 60.36f(c) and the instrument specifications in § 60.36f(d). Any closed landfill that has no monitored exceedances of the operational standard in three consecutive quarterly monitoring periods may skip to annual monitoring. Any methane reading of 500 parts per million or more above background detected during the annual monitoring returns the frequency for that landfill to quarterly monitoring.
              (g) Each owner or operator seeking to demonstrate compliance with the control system requirements in § 60.33f(c) using a landfill gas treatment system must maintain and operate all monitoring systems associated with the treatment system in accordance with the site-specific treatment system monitoring plan required in § 60.39f(b)(5)(ii) and must calibrate, maintain, and operate according to the manufacturer's specifications a device that records flow to the treatment system and bypass of the treatment system (if applicable). The owner or operator must:
              (1) Install, calibrate, and maintain a gas flow rate measuring device that records the flow to the treatment system at least every 15 minutes; and

              (2) Secure the bypass line valve in the closed position with a car-seal or a lock-and-key type configuration. A visual inspection of the seal or closure mechanism must be performed at least once every month to ensure that the valve is maintained in the closed position and that the gas flow is not diverted through the bypass line.
              (h) The monitoring requirements of paragraphs (b), (c) (d) and (g) of this section apply at all times the affected source is operating, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities. A monitoring system malfunction is any sudden, infrequent, not reasonably preventable failure of the monitoring system to provide valid data. Monitoring system failures that are caused in part by poor maintenance or careless operation are not malfunctions. You are required to complete monitoring system repairs in response to monitoring system malfunctions and to return the monitoring system to operation as expeditiously as practicable.
              [81 FR 59313, Aug. 29, 2016, as amended at 85 FR 17260, Mar. 26, 2020]
            
            
              § 60.38f
              Reporting guidelines.
              For approval, a state plan must include the reporting provisions listed in this section, as applicable, except as provided under §§ 60.24 and 60.38f(d)(2).
              (a) Design capacity report. For existing MSW landfills subject to this subpart, the initial design capacity report must be submitted no later than 90 days after the effective date of EPA approval of the state's plan under section 111(d) of the Clean Air Act. The initial design capacity report must contain the following information:
              (1) A map or plot of the landfill, providing the size and location of the landfill, and identifying all areas where solid waste may be landfilled according to the permit issued by the state, local, or tribal agency responsible for regulating the landfill.
              (2) The maximum design capacity of the landfill. Where the maximum design capacity is specified in the permit issued by the state, local, or tribal agency responsible for regulating the landfill, a copy of the permit specifying the maximum design capacity may be submitted as part of the report. If the maximum design capacity of the landfill is not specified in the permit, the maximum design capacity must be calculated using good engineering practices. The calculations must be provided, along with the relevant parameters as part of the report. The landfill may calculate design capacity in either megagrams or cubic meters for comparison with the exemption values. If the owner or operator chooses to convert the design capacity from volume to mass or from mass to volume to demonstrate its design capacity is less than 2.5 million megagrams or 2.5 million cubic meters, the calculation must include a site-specific density, which must be recalculated annually. Any density conversions must be documented and submitted with the design capacity report. The state, local, or tribal agency or the Administrator may request other reasonable information as may be necessary to verify the maximum design capacity of the landfill.
              (b) Amended design capacity report. An amended design capacity report must be submitted providing notification of an increase in the design capacity of the landfill, within 90 days of an increase in the maximum design capacity of the landfill to meet or exceed 2.5 million megagrams and 2.5 million cubic meters. This increase in design capacity may result from an increase in the permitted volume of the landfill or an increase in the density as documented in the annual recalculation required in § 60.39f(f).
              (c) NMOC emission rate report. For existing MSW landfills covered by this subpart with a design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters, the NMOC emission rate report must be submitted following the procedure specified in paragraph (j)(2) of this section no later than 90 days after the effective date of EPA approval of the state's plan under section 111(d) of the Clean Air Act. The NMOC emission rate report must be submitted to the Administrator annually following the procedure specified in paragraph (j)(2) of this section, except as provided for in paragraph (c)(3) of this section. The Administrator may request such additional information as may be necessary to verify the reported NMOC emission rate.
              (1) The NMOC emission rate report must contain an annual or 5-year estimate of the NMOC emission rate calculated using the formula and procedures provided in § 60.35f(a) or (b), as applicable.
              (2) The NMOC emission rate report must include all the data, calculations, sample reports and measurements used to estimate the annual or 5-year emissions.
              (3) If the estimated NMOC emission rate as reported in the annual report to the Administrator is less than 34 megagrams per year in each of the next 5 consecutive years, the owner or operator may elect to submit, following the procedure specified in paragraph (j)(2) of this section, an estimate of the NMOC emission rate for the next 5-year period in lieu of the annual report. This estimate must include the current amount of solid waste-in-place and the estimated waste acceptance rate for each year of the 5 years for which an NMOC emission rate is estimated. All data and calculations upon which this estimate is based must be provided to the Administrator. This estimate must be revised at least once every 5 years. If the actual waste acceptance rate exceeds the estimated waste acceptance rate in any year reported in the 5-year estimate, a revised 5-year estimate must be submitted to the Administrator. The revised estimate must cover the 5-year period beginning with the year in which the actual waste acceptance rate exceeded the estimated waste acceptance rate.
              (4) Each owner or operator subject to the requirements of this subpart is exempted from the requirements to submit an NMOC emission rate report, after installing a collection and control system that complies with § 60.33f(b) and (c), during such time as the collection and control system is in operation and in compliance with §§ 60.34f and 60.36f.
              (d) Collection and control system design plan. The state plan must include a process for state review and approval of the site-specific design plan for each gas collection and control system. The collection and control system design plan must be prepared and approved by a professional engineer and must meet the following requirements:
              (1) The collection and control system as described in the design plan must meet the design requirements in § 60.33f(b) and (c).
              (2) The collection and control system design plan must include any alternatives to the operational standards, test methods, procedures, compliance measures, monitoring, recordkeeping, or reporting provisions of §§ 60.34f through 60.39f proposed by the owner or operator.
              (3) The collection and control system design plan must either conform to specifications for active collection systems in § 60.40f or include a demonstration to the Administrator's satisfaction of the sufficiency of the alternative provisions to § 60.40f.
              (4) Each owner or operator of an MSW landfill having a design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters must submit a copy of the collection and control system design plan cover page that contains the engineer's seal to the Administrator within 1 year of the first NMOC emission rate report in which the NMOC emission rate equals or exceeds 34 megagrams per year, except as follows:
              (i) If the owner or operator elects to recalculate the NMOC emission rate after Tier 2 NMOC sampling and analysis as provided in § 60.35f(a)(3) and the resulting rate is less than 34 megagrams per year, annual periodic reporting must be resumed, using the Tier 2 determined site-specific NMOC concentration, until the calculated NMOC emission rate is equal to or greater than 34 megagrams per year or the landfill is closed. The revised NMOC emission rate report, with the recalculated NMOC emission rate based on NMOC sampling and analysis, must be submitted, following the procedures in paragraph (j)(2) of this section, within 180 days of the first calculated exceedance of 34 megagrams per year.

              (ii) If the owner or operator elects to recalculate the NMOC emission rate after determining a site-specific methane generation rate constant k, as provided in Tier 3 in § 60.35f(a)(4), and the resulting NMOC emission rate is less than 34 megagrams per year, annual periodic reporting must be resumed. The resulting site-specific methane generation rate constant k must be used in the NMOC emission rate calculation until such time as the emissions rate calculation results in an exceedance. The revised NMOC emission rate report based on the provisions of § 60.35f(a)(4) and the resulting site-specific methane generation rate constant k must be submitted, following the procedure specified in paragraph (j)(2) of this section, to the Administrator within 1 year of the first calculated NMOC emission rate equaling or exceeding 34 megagrams per year.
              (iii) If the owner or operator elects to demonstrate that site-specific surface methane emissions are below 500 parts per million methane, based on the provisions of § 60.35f(a)(6), then the owner or operator must submit annually a Tier 4 surface emissions report as specified in this paragraph (d)(4)(iii) following the procedure specified in paragraph (j)(2) of this section until a surface emissions readings of 500 parts per million methane or greater is found. If the Tier 4 surface emissions report shows no surface emissions readings of 500 parts per million methane or greater for four consecutive quarters at a closed landfill, then the landfill owner or operator may reduce Tier 4 monitoring from a quarterly to an annual frequency. The Administrator may request such additional information as may be necessary to verify the reported instantaneous surface emission readings. The Tier 4 surface emissions report must clearly identify the location, date and time (to the nearest second), average wind speeds including wind gusts, and reading (in parts per million) of any value 500 parts per million methane or greater, other than non-repeatable, momentary readings. For location, you must determine the latitude and longitude coordinates using an instrument with an accuracy of at least 4 meters. The coordinates must be in decimal degrees with at least five decimal places. The Tier 4 surface emission report should also include the results of the most recent Tier 1 and Tier 2 results in order to verify that the landfill does not exceed 50 Mg/yr of NMOC.
              (A) The initial Tier 4 surface emissions report must be submitted annually, starting within 30 days of completing the fourth quarter of Tier 4 surface emissions monitoring that demonstrates that site-specific surface methane emissions are below 500 parts per million methane, and following the procedure specified in paragraph (j)(2) of this section.
              (B) The Tier 4 surface emissions rate report must be submitted within 1 year of the first measured surface exceedance of 500 parts per million methane, following the procedure specified in paragraph (j)(2) of this section.
              (iv) If the landfill is in the closed landfill subcategory, the owner or operator must submit a collection and control system design plan to the Administrator within 1 year of the first NMOC emission rate report in which the NMOC emission rate equals or exceeds 50 megagrams per year, except as follows:
              (A) If the owner or operator elects to recalculate the NMOC emission rate after Tier 2 NMOC sampling and analysis as provided in § 60.35f(a)(3) and the resulting rate is less than 50 megagrams per year, annual periodic reporting must be resumed, using the Tier 2 determined site-specific NMOC concentration, until the calculated NMOC emission rate is equal to or greater than 50 megagrams per year or the landfill is closed. The revised NMOC emission rate report, with the recalculated NMOC emission rate based on NMOC sampling and analysis, must be submitted, following the procedure specified in paragraph (j)(2) of this section, within 180 days of the first calculated exceedance of 50 megagrams per year.

              (B) If the owner or operator elects to recalculate the NMOC emission rate after determining a site-specific methane generation rate constant k, as provided in Tier 3 in § 60.35f(a)(4), and the resulting NMOC emission rate is less than 50 megagrams per year, annual periodic reporting must be resumed. The resulting site-specific methane generation rate constant k must be used in the NMOC emission rate calculation until such time as the emissions rate calculation results in an exceedance. The revised NMOC emission rate report based on the provisions of § 60.35f(a)(4) and the resulting site-specific methane generation rate constant k must be submitted, following the procedure specified in paragraph (j)(2) of this section, to the Administrator within 1 year of the first calculated NMOC emission rate equaling or exceeding 50 megagrams per year.
              (C) The landfill owner or operator elects to demonstrate surface emissions are low, consistent with the provisions in paragraph (d)(4)(iii) of this section.
              (D) The landfill has already submitted a gas collection and control system design plan consistent with the provisions of subpart WWW of this part; 40 CFR part 62, subpart GGG; or a state plan implementing subpart Cc of this part.
              (5) The landfill owner or operator must notify the Administrator that the design plan is completed and submit a copy of the plan's signature page. The Administrator has 90 days to decide whether the design plan should be submitted for review. If the Administrator chooses to review the plan, the approval process continues as described in paragraph (c)(6) of this section. However, if the Administrator indicates that submission is not required or does not respond within 90 days, the landfill owner or operator can continue to implement the plan with the recognition that the owner or operator is proceeding at their own risk. In the event that the design plan is required to be modified to obtain approval, the owner or operator must take any steps necessary to conform any prior actions to the approved design plan and any failure to do so could result in an enforcement action.
              (6) Upon receipt of an initial or revised design plan, the Administrator must review the information submitted under paragraphs (d)(1) through (3) of this section and either approve it, disapprove it, or request that additional information be submitted. Because of the many site-specific factors involved with landfill gas system design, alternative systems may be necessary. A wide variety of system designs are possible, such as vertical wells, combination horizontal and vertical collection systems, or horizontal trenches only, leachate collection components, and passive systems. If the Administrator does not approve or disapprove the design plan, or does not request that additional information be submitted within 90 days of receipt, then the owner or operator may continue with implementation of the design plan, recognizing they would be proceeding at their own risk.
              (7) If the owner or operator chooses to demonstrate compliance with the emission control requirements of this subpart using a treatment system as defined in this subpart, then the owner or operator must prepare a site-specific treatment system monitoring plan as specified in § 60.39f(b)(5).
              (e) Revised design plan. The owner or operator who has already been required to submit a design plan under paragraph (d) of this section, or under subpart WWW of this part; 40 CFR part 62, subpart GGG; or a state plan implementing subpart Cc of this part, must submit a revised design plan to the Administrator for approval as follows:
              (1) At least 90 days before expanding operations to an area not covered by the previously approved design plan.
              (2) Prior to installing or expanding the gas collection system in a way that is not consistent with the design plan that was submitted to the Administrator according to paragraph (d) of this section.
              (f) Closure report. Each owner or operator of a controlled landfill must submit a closure report to the Administrator within 30 days of ceasing waste acceptance. The Administrator may request additional information as may be necessary to verify that permanent closure has taken place in accordance with the requirements of 40 CFR 258.60. If a closure report has been submitted to the Administrator, no additional wastes may be placed into the landfill without filing a notification of modification as described under § 60.7(a)(4).
              (g) Equipment removal report. Each owner or operator of a controlled landfill must submit an equipment removal report to the Administrator 30 days prior to removal or cessation of operation of the control equipment.

              (1) The equipment removal report must contain the following items:
              
              (i) A copy of the closure report submitted in accordance with paragraph (f) of this section; and
              (ii) A copy of the initial performance test report demonstrating that the 15-year minimum control period has expired, unless the report of the results of the performance test has been submitted to the EPA via the EPA's CDX, or information that demonstrates that the GCCS will be unable to operate for 15 years due to declining gas flows. In the equipment removal report, the process unit(s) tested, the pollutant(s) tested, and the date that such performance test was conducted may be submitted in lieu of the performance test report if the report has been previously submitted to the EPA's CDX; and
              (iii) Dated copies of three successive NMOC emission rate reports demonstrating that the landfill is no longer producing 34 megagrams or greater of NMOC per year, unless the NMOC emission rate reports have been submitted to the EPA via the EPA's CDX. If the NMOC emission rate reports have been previously submitted to the EPA's CDX, a statement that the NMOC emission rate reports have been submitted electronically and the dates that the reports were submitted to the EPA's CDX may be submitted in the equipment removal report in lieu of the NMOC emission rate reports; or
              (iv) For the closed landfill subcategory, dated copies of three successive NMOC emission rate reports demonstrating that the landfill is no longer producing 50 megagrams or greater of NMOC per year, unless the NMOC emission rate reports have been submitted to the EPA via the EPA's CDX. If the NMOC emission rate reports have been previously submitted to the EPA's CDX, a statement that the NMOC emission rate reports have been submitted electronically and the dates that the reports were submitted to the EPA's CDX may be submitted in the equipment removal report in lieu of the NMOC emission rate reports.
              (2) The Administrator may request such additional information as may be necessary to verify that all of the conditions for removal in § 60.33f(f) have been met.
              (h) Annual report. The owner or operator of a landfill seeking to comply with § 60.33f(e)(2) using an active collection system designed in accordance with § 60.33f(b) must submit to the Administrator, following the procedures specified in paragraph (j)(2) of this section, an annual report of the recorded information in paragraphs (h)(1) through (7) of this section. The initial annual report must be submitted within 180 days of installation and startup of the collection and control system. The initial annual report must include the initial performance test report required under § 60.8, as applicable, unless the report of the results of the performance test has been submitted to the EPA via the EPA's CDX. In the initial annual report, the process unit(s) tested, the pollutant(s) tested and the date that such performance test was conducted may be submitted in lieu of the performance test report if the report has been previously submitted to the EPA's CDX. The initial performance test report must be submitted, following the procedure specified in paragraph (j)(1) of this section, no later than the date that the initial annual report is submitted. For enclosed combustion devices and flares, reportable exceedances are defined under § 60.39f(c)(1). If complying with the operational provisions of §§ 63.1958, 63.1960, and 63.1961 of this chapter, as allowed at §§ 60.34f, 60.36f, and 60.37f, the owner or operator must follow the semi-annual reporting requirements in § 63.1981(h) of this chapter in lieu of this paragraph.
              (1) Value and length of time for exceedance of applicable parameters monitored under § 60.37f(a)(1), (b), (c), (d), and (g).
              (2) Description and duration of all periods when the gas stream was diverted from the control device or treatment system through a bypass line or the indication of bypass flow as specified under § 60.37f.
              (3) Description and duration of all periods when the control device or treatment system was not operating and length of time the control device or treatment system was not operating.
              (4) All periods when the collection system was not operating.

              (5) The location of each exceedance of the 500 parts per million methane concentration as provided in § 60.34f(d) and the concentration recorded at each location for which an exceedance was recorded in the previous month. For location, you must determine the latitude and longitude coordinates using an instrument with an accuracy of at least 4 meters. The coordinates must be in decimal degrees with at least five decimal places.
              (6) The date of installation and the location of each well or collection system expansion added pursuant to § 60.36f(a)(3), (a)(5), (b), and (c)(4).
              (7) For any corrective action analysis for which corrective actions are required in § 60.36f(a)(3) or (5) and that take more than 60 days to correct the exceedance, the root cause analysis conducted, including a description of the recommended corrective action(s), the date for corrective action(s) already completed following the positive pressure or elevated temperature reading, and, for action(s) not already completed, a schedule for implementation, including proposed commencement and completion dates.
              (i) Initial performance test report. Each owner or operator seeking to comply with § 60.33f(c) must include the following information with the initial performance test report required under § 60.8:
              (1) A diagram of the collection system showing collection system positioning including all wells, horizontal collectors, surface collectors, or other gas extraction devices, including the locations of any areas excluded from collection and the proposed sites for the future collection system expansion;
              (2) The data upon which the sufficient density of wells, horizontal collectors, surface collectors, or other gas extraction devices and the gas mover equipment sizing are based;
              (3) The documentation of the presence of asbestos or nondegradable material for each area from which collection wells have been excluded based on the presence of asbestos or nondegradable material;
              (4) The sum of the gas generation flow rates for all areas from which collection wells have been excluded based on nonproductivity and the calculations of gas generation flow rate for each excluded area;
              (5) The provisions for increasing gas mover equipment capacity with increased gas generation flow rate, if the present gas mover equipment is inadequate to move the maximum flow rate expected over the life of the landfill; and
              (6) The provisions for the control of off-site migration.
              (j) Electronic reporting. The owner or operator must submit reports electronically according to paragraphs (j)(1) and (2) of this section.
              (1) Within 60 days after the date of completing each performance test (as defined in § 60.8), the owner or operator must submit the results of each performance test according to the following procedures:

              (i) For data collected using test methods supported by the EPA's Electronic Reporting Tool (ERT) as listed on the EPA's ERT Web site (https://www3.epa.gov/ttn/chief/ert/ert__info.html) at the time of the test, you must submit the results of the performance test to the EPA via the Compliance and Emissions Data Reporting Interface (CEDRI). CEDRI can be accessed through the EPA's Central Data Exchange (CDX) (https://cdx.epa.gov/). Performance test data must be submitted in a file format generated through the use of the EPA's ERT or an alternative file format consistent with the extensible markup language (XML) schema listed on the EPA's ERT Web site, once the XML schema is available. If you claim that some of the performance test information being submitted is confidential business information (CBI), you must submit a complete file generated through the use of the EPA's ERT or an alternate electronic file consistent with the XML schema listed on the EPA's ERT Web site, including information claimed to be CBI, on a compact disc, flash drive or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAQPS/CORE CBI Office, Attention: Group Leader, Measurement Policy Group, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT or alternate file with the CBI omitted must be submitted to the EPA via the EPA's CDX as described earlier in this paragraph (j)(1)(i).
              (ii) For data collected using test methods that are not supported by the EPA's ERT as listed on the EPA's ERT Web site at the time of the test, you must submit the results of the performance test to the Administrator at the appropriate address listed in § 60.4.

              (2) Each owner or operator required to submit reports following the procedure specified in this paragraph must submit reports to the EPA via the CEDRI. (CEDRI can be accessed through the EPA's CDX.) The owner or operator must use the appropriate electronic report in CEDRI for this subpart or an alternate electronic file format consistent with the XML schema listed on the CEDRI Web site (https://www3.epa.gov/ttn/chief/cedri/index.html). If the reporting form specific to this subpart is not available in CEDRI at the time that the report is due, the owner or operator must submit the report to the Administrator at the appropriate address listed in § 60.4. Once the form has been available in CEDRI for 90 calendar days, the owner or operator must begin submitting all subsequent reports via CEDRI. The reports must be submitted by the deadlines specified in this subpart, regardless of the method in which the reports are submitted.
              (k) Corrective action and the corresponding timeline. The owner or operator must submit according to paragraphs (k)(1) and (2) of this section. If complying with the operational provisions of §§ 63.1958, 63.1960, and 63.1961 of this chapter, as allowed at §§ 60.34f, 60.36f, and 60.37f, the owner or operator must follow the corrective action and the corresponding timeline reporting requirements in § 63.1981(j) of this chapter in lieu of paragraphs (k)(1) and (2) of this section.
              (1) For corrective action that is required according to § 60.36f(a)(3)(iii) or (a)(5)(iii) and is expected to take longer than 120 days after the initial exceedance to complete, you must submit the root cause analysis, corrective action analysis, and corresponding implementation timeline to the Administrator as soon as practicable but no later than 75 days after the first measurement of positive pressure or temperature monitoring value of 55 degrees Celsius (131 degrees Fahrenheit) or above. The Administrator must approve the plan for corrective action and the corresponding timeline.
              (2) For corrective action that is required according to § 60.36f(a)(3)(iii) or (a)(5)(iii) and is not completed within 60 days after the initial exceedance, you must submit a notification to the Administrator as soon as practicable but no later than 75 days after the first measurement of positive pressure or temperature exceedance.
              (l) Liquids addition. The owner or operator of an affected landfill with a design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters that has employed leachate recirculation or added liquids based on a Research, Development, and Demonstration permit (issued through Resource Conservation and Recovery Act, subtitle D, part 258) within the last 10 years must submit to the Administrator, annually, following the procedure specified in paragraph (j)(2) of this section, the following information:
              (1) Volume of leachate recirculated (gallons per year) and the reported basis of those estimates (records or engineering estimates).
              (2) Total volume of all other liquids added (gallons per year) and the reported basis of those estimates (records or engineering estimates).
              (3) Surface area (acres) over which the leachate is recirculated (or otherwise applied).
              (4) Surface area (acres) over which any other liquids are applied.
              (5) The total waste disposed (megagrams) in the areas with recirculated leachate and/or added liquids based on on-site records to the extent data are available, or engineering estimates and the reported basis of those estimates.
              (6) The annual waste acceptance rates (megagrams per year) in the areas with recirculated leachate and/or added liquids, based on on-site records to the extent data are available, or engineering estimates.

              (7) The initial report must contain items in paragraph (l)(1) through (6) of this section per year for the most recent 365 days as well as for each of the previous 10 years, to the extent historical data are available in on-site records, and the report must be submitted no later than:
              (i) September 27, 2017, for landfills that commenced construction, modification, or reconstruction after July 17, 2014 but before August 29, 2016; or
              (ii) 365 days after the date of commenced construction, modification, or reconstruction for landfills that commence construction, modification, or reconstruction after August 29, 2016.
              (8) Subsequent annual reports must contain items in paragraph (l)(1) through (6) of this section for the 365-day period following the 365-day period included in the previous annual report, and the report must be submitted no later than 365 days after the date the previous report was submitted.
              (9) Landfills in the closed landfill subcategory are exempt from reporting requirements contained in paragraphs (l)(1) through (7) of this section.
              (10) Landfills may cease annual reporting of items in paragraphs (l)(1) through (6) of this section once they have submitted the closure report in § 60.38f(f).
              (m) Tier 4 notification. (1) The owner or operator of an affected landfill with a design capacity equal to or greater than 2.5 million megagrams and 2.5 million cubic meters must provide a notification of the date(s) upon which it intends to demonstrate site-specific surface methane emissions are below 500 parts per million methane, based on the Tier 4 provisions of § 60.35f(a)(6). The landfill must also include a description of the wind barrier to be used during the SEM in the notification. Notification must be postmarked not less than 30 days prior to such date.
              (2) If there is a delay to the scheduled Tier 4 SEM date due to weather conditions, including not meeting the wind requirements in § 60.35f (a)(6)(iii)(A), the owner or operator of a landfill shall notify the Administrator by email or telephone no later than 48 hours before any known delay in the original test date, and arrange an updated date with the Administrator by mutual agreement.
              (n) Each owner or operator that chooses to comply with the provisions in §§ 63.1958, 63.1960, and 63.1961 of this chapter, as allowed in §§ 60.34f, 60.36f, and 60.37f, must submit the 24-hour high temperature report according to § 63.1981(k) of this chapter.
              [81 FR 59313, Aug. 29, 2016, as amended at 85 FR 17260, Mar. 26, 2020]
            
            
              § 60.39f
              Recordkeeping guidelines.
              For approval, a state plan must include the recordkeeping provisions in this section.
              (a) Except as provided in § 60.38f(d)(2), each owner or operator of an MSW landfill subject to the provisions of § 60.33f(e) must keep for at least 5 years up-to-date, readily accessible, on-site records of the design capacity report that triggered § 60.33f(e), the current amount of solid waste in-place, and the year-by-year waste acceptance rate. Off-site records may be maintained if they are retrievable within 4 hours. Either paper copy or electronic formats are acceptable.
              (b) Except as provided in § 60.38f(d)(2), each owner or operator of a controlled landfill must keep up-to-date, readily accessible records for the life of the control system equipment of the data listed in paragraphs (b)(1) through (5) of this section as measured during the initial performance test or compliance determination. Records of subsequent tests or monitoring must be maintained for a minimum of 5 years. Records of the control device vendor specifications must be maintained until removal.
              (1) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.33f(b):
              (i) The maximum expected gas generation flow rate as calculated in § 60.36f(a)(1). The owner or operator may use another method to determine the maximum gas generation flow rate, if the method has been approved by the Administrator.
              (ii) The density of wells, horizontal collectors, surface collectors, or other gas extraction devices determined using the procedures specified in § 60.40f(a)(1).

              (2) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.33f(c) through use of an enclosed combustion device other than a boiler or process heater with a design heat input capacity equal to or greater than 44 megawatts:
              (i) The average temperature measured at least every 15 minutes and averaged over the same time period of the performance test.
              (ii) The percent reduction of NMOC determined as specified in § 60.33f(c)(2) achieved by the control device.
              (3) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.33f(c)(2)(i) through use of a boiler or process heater of any size: A description of the location at which the collected gas vent stream is introduced into the boiler or process heater over the same time period of the performance testing.

              (4) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.33f(c)(1) through use of a non-enclosed flare, the flare type (i.e., steam-assisted, air-assisted, or non-assisted), all visible emission readings, heat content determination, flow rate or bypass flow rate measurements, and exit velocity determinations made during the performance test as specified in § 60.18; and continuous records of the flare pilot flame or flare flame monitoring and records of all periods of operations during which the pilot flame or the flare flame is absent.
              (5) Where an owner or operator subject to the provisions of this subpart seeks to demonstrate compliance with § 60.33f(c)(3) through use of a landfill gas treatment system:
              (i) Bypass records. Records of the flow of landfill gas to, and bypass of, the treatment system.
              (ii) Site-specific treatment monitoring plan, to include:
              (A) Monitoring records of parameters that are identified in the treatment system monitoring plan and that ensure the treatment system is operating properly for each intended end use of the treated landfill gas. At a minimum, records should include records of filtration, de-watering, and compression parameters that ensure the treatment system is operating properly for each intended end use of the treated landfill gas.
              (B) Monitoring methods, frequencies, and operating ranges for each monitored operating parameter based on manufacturer's recommendations or engineering analysis for each intended end use of the treated landfill gas.
              (C) Documentation of the monitoring methods and ranges, along with justification for their use.
              (D) Identify who is responsible (by job title) for data collection.
              (E) Processes and methods used to collect the necessary data.
              (F) Description of the procedures and methods that are used for quality assurance, maintenance, and repair of all continuous monitoring systems.
              (c) Except as provided in § 60.38f(d)(2), each owner or operator of a controlled landfill subject to the provisions of this subpart must keep for 5 years up-to-date, readily accessible continuous records of the equipment operating parameters specified to be monitored in § 60.37f as well as up-to-date, readily accessible records for periods of operation during which the parameter boundaries established during the most recent performance test are exceeded.
              (1) The following constitute exceedances that must be recorded and reported under § 60.38f:
              (i) For enclosed combustors except for boilers and process heaters with design heat input capacity of 44 megawatts (150 million British thermal unit per hour) or greater, all 3-hour periods of operation during which the average temperature was more than 28 degrees Celsius (82 degrees Fahrenheit) below the average combustion temperature during the most recent performance test at which compliance with § 60.33f(c) was determined.
              (ii) For boilers or process heaters, whenever there is a change in the location at which the vent stream is introduced into the flame zone as required under paragraph (b)(3) of this section.
              (2) Each owner or operator subject to the provisions of this subpart must keep up-to-date, readily accessible continuous records of the indication of flow to the control system and the indication of bypass flow or records of monthly inspections of car-seals or lock-and-key configurations used to seal bypass lines, specified under § 60.37f.

              (3) Each owner or operator subject to the provisions of this subpart who uses a boiler or process heater with a design heat input capacity of 44 megawatts or greater to comply with § 60.33f(c) must keep an up-to-date, readily accessible record of all periods of operation of the boiler or process heater. (Examples of such records could include records of steam use, fuel use, or monitoring data collected pursuant to other state, local, tribal, or federal regulatory requirements.)
              (4) Each owner or operator seeking to comply with the provisions of this subpart by use of a non-enclosed flare must keep up-to-date, readily accessible continuous records of the flame or flare pilot flame monitoring specified under § 60.37f(c), and up-to-date, readily accessible records of all periods of operation in which the flame or flare pilot flame is absent.
              (5) Each owner or operator of a landfill seeking to comply with § 60.33f(e) using an active collection system designed in accordance with § 60.33f(b) must keep records of periods when the collection system or control device is not operating.
              (d) Except as provided in § 60.38f(d)(2), each owner or operator subject to the provisions of this subpart must keep for the life of the collection system an up-to-date, readily accessible plot map showing each existing and planned collector in the system and providing a unique identification location label on each collector that matches the labeling on the plot map.
              (1) Each owner or operator subject to the provisions of this subpart must keep up-to-date, readily accessible records of the installation date and location of all newly installed collectors as specified under § 60.36f(b).
              (2) Each owner or operator subject to the provisions of this subpart must keep readily accessible documentation of the nature, date of deposition, amount, and location of asbestos-containing or nondegradable waste excluded from collection as provided in § 60.40f(a)(3)(i) as well as any nonproductive areas excluded from collection as provided in § 60.40f(a)(3)(ii).
              (e) Except as provided in § 60.38f(d)(2), each owner or operator subject to the provisions of this subpart must keep for at least 5 years up-to-date, readily accessible records of the items in paragraphs (e)(1) through (5) of this section. Each owner or operator that chooses to comply with the provisions in §§ 63.1958, 63.1960, and 63.1961 of this chapter, as allowed in §§ 60.34f, 60.36f, and 60.37f, must keep the records in paragraph (e)(6) of this section and must keep records according to § 63.1983(e)(1) through (5) of this chapter in lieu of paragraphs (e)(1) through (5) of this section.
              (1) All collection and control system exceedances of the operational standards in § 60.34f, the reading in the subsequent month whether or not the second reading is an exceedance, and the location of each exceedance.
              (2) Each owner or operator subject to the provisions of this subpart must also keep records of each wellhead temperature monitoring value of 55 degrees Celsius (131 degrees Fahrenheit) or above, each wellhead nitrogen level at or above 20 percent, and each wellhead oxygen level at or above 5 percent.
              (3) For any root cause analysis for which corrective actions are required in § 60.36f(a)(3) or (5), keep a record of the root cause analysis conducted, including a description of the recommended corrective action(s) taken, and the date(s) the corrective action(s) were completed.
              (4) For any root cause analysis for which corrective actions are required in § 60.36f(a)(3)(ii) or (a)(5)(ii), keep a record of the root cause analysis conducted, the corrective action analysis, the date for corrective action(s) already completed following the positive pressure reading or high temperature reading, and, for action(s) not already completed, a schedule for implementation, including proposed commencement and completion dates.

              (5) For any root cause analysis for which corrective actions are required in § 60.36f(a)(3)(iii) or (a)(5)(iii), keep a record of the root cause analysis conducted, the corrective action analysis, the date for corrective action(s) already completed following the positive pressure reading or high temperature reading, for action(s) not already completed, a schedule for implementation, including proposed commencement and completion dates, and a copy of any comments or final approval on the corrective action analysis or schedule from the regulatory agency.
              (6) Each owner or operator that chooses to comply with the provisions in §§ 63.1958, 63.1960, and 63.1961 of this chapter, as allowed in §§ 60.34f, 60.36f, and 60.37f, must keep records of the date upon which the owner or operator started complying with the provisions in §§ 63.1958, 63.1960, and 63.1961.
              (f) Landfill owners or operators who convert design capacity from volume to mass or mass to volume to demonstrate that landfill design capacity is less than 2.5 million megagrams or 2.5 million cubic meters, as provided in the definition of “design capacity”, must keep readily accessible, on-site records of the annual recalculation of site-specific density, design capacity, and the supporting documentation. Off-site records may be maintained if they are retrievable within 4 hours. Either paper copy or electronic formats are acceptable.
              (g) Landfill owners or operators seeking to demonstrate that site-specific surface methane emissions are below 500 parts per million by conducting surface emission monitoring under the Tier 4 procedures specified in § 60.35f(a)(6) must keep for at least 5 years up-to-date, readily accessible records of all surface emissions monitoring and information related to monitoring instrument calibrations conducted according to sections 8 and 10 of Method 21 of appendix A of this part, including all of the following items:
              (1) Calibration records:
              (i) Date of calibration and initials of operator performing the calibration.
              (ii) Calibration gas cylinder identification, certification date, and certified concentration.
              (iii) Instrument scale(s) used.
              (iv) A description of any corrective action taken if the meter readout could not be adjusted to correspond to the calibration gas value.
              (v) If an owner or operator makes their own calibration gas, a description of the procedure used.
              (2) Digital photographs of the instrument setup. The photographs must be time and date-stamped and taken at the first sampling location prior to sampling and at the last sampling location after sampling at the end of each sampling day, for the duration of the Tier 4 monitoring demonstration.
              (3) Timestamp of each surface scan reading:
              (i) Timestamp should be detailed to the nearest second, based on when the sample collection begins.

              (ii) A log for the length of time each sample was taken using a stopwatch (e.g., the time the probe was held over the area).
              (4) Location of each surface scan reading. The owner or operator must determine the coordinates using an instrument with an accuracy of at least 4 meters. Coordinates must be in decimal degrees with at least five decimal places.
              (5) Monitored methane concentration (parts per million) of each reading.
              (6) Background methane concentration (parts per million) after each instrument calibration test.
              (7) Adjusted methane concentration using most recent calibration (parts per million).
              (8) For readings taken at each surface penetration, the unique identification location label matching the label specified in paragraph (d) of this section.
              (9) Records of the operating hours of the gas collection system for each destruction device.
              (h) Except as provided in § 60.38f(d)(2), each owner or operator subject to the provisions of this subpart must keep for at least 5 years up-to-date, readily accessible records of all collection and control system monitoring data for parameters measured in § 60.37f(a)(1), (2), and (3).
              (i) Any records required to be maintained by this subpart that are submitted electronically via the EPA's CDX may be maintained in electronic format.

              (j) For each owner or operator reporting leachate or other liquids addition under § 60.38f(l), keep records of any engineering calculations or company records used to estimate the quantities of leachate or liquids added, the surface areas for which the leachate or liquids were applied, and the estimates of annual waste acceptance or total waste in place in the areas where leachate or liquids were applied.
              [81 FR 59313, Aug. 29, 2016, as amended at 85 FR 17260, Mar. 26, 2020]
            
            
              § 60.40f
              Specifications for active collection systems.
              For approval, a state plan must include the specifications for active collection systems in this section.
              (a) Each owner or operator seeking to comply with § 60.33f(b) must site active collection wells, horizontal collectors, surface collectors, or other extraction devices at a sufficient density throughout all gas producing areas using the following procedures unless alternative procedures have been approved by the Administrator.
              (1) The collection devices within the interior must be certified to achieve comprehensive control of surface gas emissions by a professional engineer. The following issues must be addressed in the design: depths of refuse, refuse gas generation rates and flow characteristics, cover properties, gas system expandability, leachate and condensate management, accessibility, compatibility with filling operations, integration with closure end use, air intrusion control, corrosion resistance, fill settlement, resistance to the refuse decomposition heat, and ability to isolate individual components or sections for repair or troubleshooting without shutting down entire collection system.
              (2) The sufficient density of gas collection devices determined in paragraph (a)(1) of this section must address landfill gas migration issues and augmentation of the collection system through the use of active or passive systems at the landfill perimeter or exterior.
              (3) The placement of gas collection devices determined in paragraph (a)(1) of this section must control all gas producing areas, except as provided by paragraphs (a)(3)(i) and (ii) of this section.
              (i) Any segregated area of asbestos or nondegradable material may be excluded from collection if documented as provided under § 60.39f(d). The documentation must provide the nature, date of deposition, location and amount of asbestos or nondegradable material deposited in the area, and must be provided to the Administrator upon request.
              (ii) Any nonproductive area of the landfill may be excluded from control, provided that the total of all excluded areas can be shown to contribute less than 1 percent of the total amount of NMOC emissions from the landfill. The amount, location, and age of the material must be documented and provided to the Administrator upon request. A separate NMOC emissions estimate must be made for each section proposed for exclusion, and the sum of all such sections must be compared to the NMOC emissions estimate for the entire landfill.
              (A) The NMOC emissions from each section proposed for exclusion must be computed using Equation 7:
              
                ER29AU16.006
              
              
                Where:
                
                Qi = NMOC emission rate from the ith section, megagrams per year.
                k = Methane generation rate constant, year−1.
                Lo = Methane generation potential, cubic meters per megagram solid waste.
                Mi = Mass of the degradable solid waste in the ith section, megagram.
                ti = Age of the solid waste in the ith section, years.
                CNMOC = Concentration of NMOC, parts per million by volume.
                3.6×10−9 = Conversion factor.
              
              

              (B) If the owner or operator is proposing to exclude, or cease gas collection and control from, nonproductive physically separated (e.g., separately lined) closed areas that already have gas collection systems, NMOC emissions from each physically separated closed area must be computed using either Equation 3 in § 60.35f or Equation 7 in paragraph (a)(3)(ii)(A) of this section.
              (iii) The values for k and CNMOC determined in field testing must be used if field testing has been performed in determining the NMOC emission rate or the radii of influence (the distance from the well center to a point in the landfill where the pressure gradient applied by the blower or compressor approaches zero). If field testing has not been performed, the default values for k, Lo, and CNMOC provided in § 60.35f or the alternative values from § 60.35f must be used. The mass of nondegradable solid waste contained within the given section may be subtracted from the total mass of the section when estimating emissions provided the nature, location, age, and amount of the nondegradable material is documented as provided in paragraph (a)(3)(i) of this section.
              (b) Each owner or operator seeking to comply with § 60.33f(b) must construct the gas collection devices using the following equipment or procedures:
              (1) The landfill gas extraction components must be constructed of polyvinyl chloride (PVC), high density polyethylene (HDPE) pipe, fiberglass, stainless steel, or other nonporous corrosion resistant material of suitable dimensions to: Convey projected amounts of gases; withstand installation, static, and settlement forces; and withstand planned overburden or traffic loads. The collection system must extend as necessary to comply with emission and migration standards. Collection devices such as wells and horizontal collectors must be perforated to allow gas entry without head loss sufficient to impair performance across the intended extent of control. Perforations must be situated with regard to the need to prevent excessive air infiltration.
              (2) Vertical wells must be placed so as not to endanger underlying liners and must address the occurrence of water within the landfill. Holes and trenches constructed for piped wells and horizontal collectors must be of sufficient cross-section so as to allow for their proper construction and completion including, for example, centering of pipes and placement of gravel backfill. Collection devices must be designed so as not to allow indirect short circuiting of air into the cover or refuse into the collection system or gas into the air. Any gravel used around pipe perforations should be of a dimension so as not to penetrate or block perforations.
              (3) Collection devices may be connected to the collection header pipes below or above the landfill surface. The connector assembly must include a positive closing throttle valve, any necessary seals and couplings, access couplings and at least one sampling port. The collection devices must be constructed of PVC, HDPE, fiberglass, stainless steel, or other nonporous material of suitable thickness.
              (c) Each owner or operator seeking to comply with § 60.33f(c) must convey the landfill gas to a control system in compliance with § 60.33f(c) through the collection header pipe(s). The gas mover equipment must be sized to handle the maximum gas generation flow rate expected over the intended use period of the gas moving equipment using the following procedures:
              (1) For existing collection systems, the flow data must be used to project the maximum flow rate. If no flow data exist, the procedures in paragraph (c)(2) of this section must be used.
              (2) For new collection systems, the maximum flow rate must be in accordance with § 60.36f(a)(1).
            
            
              § 60.41f
              Definitions.
              Terms used but not defined in this subpart have the meaning given them in the Clean Air Act and in subparts A and B of this part.
              
                Active collection system means a gas collection system that uses gas mover equipment.
              
                Active landfill means a landfill in which solid waste is being placed or a landfill that is planned to accept waste in the future.
              
                Administrator means the Administrator of the U.S. Environmental Protection Agency or his/her authorized representative or the Administrator of a state air pollution control agency.
              
                Closed area means a separately lined area of an MSW landfill in which solid waste is no longer being placed. If additional solid waste is placed in that area of the landfill, that landfill area is no longer closed. The area must be separately lined to ensure that the landfill gas does not migrate between open and closed areas.
              
              
                Closed landfill means a landfill in which solid waste is no longer being placed, and in which no additional solid wastes will be placed without first filing a notification of modification as prescribed under § 60.7(a)(4). Once a notification of modification has been filed, and additional solid waste is placed in the landfill, the landfill is no longer closed.
              
                Closed landfill subcategory means a closed landfill that has submitted a closure report as specified in § 60.38f(f) on or before September 27, 2017.
              
                Closure means that point in time when a landfill becomes a closed landfill.
              
                Commercial solid waste means all types of solid waste generated by stores, offices, restaurants, warehouses, and other nonmanufacturing activities, excluding residential and industrial wastes.
              
                Controlled landfill means any landfill at which collection and control systems are required under this subpart as a result of the NMOC emission rate. The landfill is considered controlled at the time a collection and control system design plan is prepared in compliance with § 60.33f(e)(2).
              
                Corrective action analysis means a description of all reasonable interim and long-term measures, if any, that are available, and an explanation of why the selected corrective action(s) is/are the best alternative(s), including, but not limited to, considerations of cost effectiveness, technical feasibility, safety, and secondary impacts.
              
                Design capacity means the maximum amount of solid waste a landfill can accept, as indicated in terms of volume or mass in the most recent permit issued by the state, local, or tribal agency responsible for regulating the landfill, plus any in-place waste not accounted for in the most recent permit. If the owner or operator chooses to convert the design capacity from volume to mass or from mass to volume to demonstrate its design capacity is less than 2.5 million megagrams or 2.5 million cubic meters, the calculation must include a site-specific density, which must be recalculated annually.
              
                Disposal facility means all contiguous land and structures, other appurtenances, and improvements on the land used for the disposal of solid waste.
              
                Emission rate cutoff means the threshold annual emission rate to which a landfill compares its estimated emission rate to determine if control under the regulation is required.
              
                Enclosed combustor means an enclosed firebox which maintains a relatively constant limited peak temperature generally using a limited supply of combustion air. An enclosed flare is considered an enclosed combustor.
              
                Flare means an open combustor without enclosure or shroud.
              
                Gas mover equipment means the equipment (i.e., fan, blower, compressor) used to transport landfill gas through the header system.
              
                Gust means the highest instantaneous wind speed that occurs over a 3-second running average.
              
                Household waste means any solid waste (including garbage, trash, and sanitary waste in septic tanks) derived from households (including, but not limited to, single and multiple residences, hotels and motels, bunkhouses, ranger stations, crew quarters, campgrounds, picnic grounds, and day-use recreation areas). Household waste does not include fully segregated yard waste. Segregated yard waste means vegetative matter resulting exclusively from the cutting of grass, the pruning and/or removal of bushes, shrubs, and trees, the weeding of gardens, and other landscaping maintenance activities. Household waste does not include construction, renovation, or demolition wastes, even if originating from a household.
              
                Industrial solid waste means solid waste generated by manufacturing or industrial processes that is not a hazardous waste regulated under Subtitle C of the Resource Conservation and Recovery Act, parts 264 and 265 of this chapter. Such waste may include, but is not limited to, waste resulting from the following manufacturing processes: electric power generation; fertilizer/agricultural chemicals; food and related products/by-products; inorganic chemicals; iron and steel manufacturing; leather and leather products; nonferrous metals manufacturing/foundries; organic chemicals; plastics and resins manufacturing; pulp and paper industry; rubber and miscellaneous plastic products; stone, glass, clay, and concrete products; textile manufacturing; transportation equipment; and water treatment. This term does not include mining waste or oil and gas waste.
              
                Interior well means any well or similar collection component located inside the perimeter of the landfill waste. A perimeter well located outside the landfilled waste is not an interior well.
              
                Landfill means an area of land or an excavation in which wastes are placed for permanent disposal, and that is not a land application unit, surface impoundment, injection well, or waste pile as those terms are defined under § 257.2 of this title.
              
                Lateral expansion means a horizontal expansion of the waste boundaries of an existing MSW landfill. A lateral expansion is not a modification unless it results in an increase in the design capacity of the landfill.
              
                Leachate recirculation means the practice of taking the leachate collected from the landfill and reapplying it to the landfill by any of one of a variety of methods, including pre-wetting of the waste, direct discharge into the working face, spraying, infiltration ponds, vertical injection wells, horizontal gravity distribution systems, and pressure distribution systems.
              
                Modification means an increase in the permitted volume design capacity of the landfill by either lateral or vertical expansion based on its permitted design capacity as of July 17, 2014. Modification does not occur until the owner or operator commences construction on the lateral or vertical expansion.
              
                Municipal solid waste landfill or MSW landfill means an entire disposal facility in a contiguous geographical space where household waste is placed in or on land. An MSW landfill may also receive other types of Resource Conservation and Recovery Act (RCRA) Subtitle D wastes (§ 257.2 of this title) such as commercial solid waste, nonhazardous sludge, conditionally exempt small quantity generator waste, and industrial solid waste. Portions of an MSW landfill may be separated by access roads. An MSW landfill may be publicly or privately owned. An MSW landfill may be a new MSW landfill, an existing MSW landfill, or a lateral expansion.
              
                Municipal solid waste landfill emissions or MSW landfill emissions means gas generated by the decomposition of organic waste deposited in an MSW landfill or derived from the evolution of organic compounds in the waste.
              
                NMOC means nonmethane organic compounds, as measured according to the provisions of § 60.35f.
              
                Nondegradable waste means any waste that does not decompose through chemical breakdown or microbiological activity. Examples are, but are not limited to, concrete, municipal waste combustor ash, and metals.
              
                Passive collection system means a gas collection system that solely uses positive pressure within the landfill to move the gas rather than using gas mover equipment.
              
                Protectorate means American Samoa, the Commonwealth of Puerto Rico, the District of Columbia, Guam, the Northern Mariana Islands, and the Virgin Islands.
              
                Root cause analysis means an assessment conducted through a process of investigation to determine the primary cause, and any other contributing causes, of positive pressure at a wellhead.
              
                Sludge means the term sludge as defined in 40 CFR 258.2.
              
                Solid waste means the term solid waste as defined in 40 CFR 258.2.
              
                State means any of the 50 United States and the protectorates of the United States.
              
                State plan means a plan submitted pursuant to section 111(d) of the Clean Air Act and subpart B of this part that implements and enforces this subpart.
              
                Sufficient density means any number, spacing, and combination of collection system components, including vertical wells, horizontal collectors, and surface collectors, necessary to maintain emission and migration control as determined by measures of performance set forth in this part.
              
                Sufficient extraction rate means a rate sufficient to maintain a negative pressure at all wellheads in the collection system without causing air infiltration, including any wellheads connected to the system as a result of expansion or excess surface emissions, for the life of the blower.
              
                Treated landfill gas means landfill gas processed in a treatment system as defined in this subpart.
              
                Treatment system means a system that filters, de-waters, and compresses landfill gas for sale or beneficial use.
              
                Untreated landfill gas means any landfill gas that is not treated landfill gas.
            
          
          
            Subpart D—Standards of Performance for Fossil-Fuel-Fired Steam Generators
            
              Source:
              72 FR 32717, June 13, 2007, unless otherwise noted.
            
            
              § 60.40
              Applicability and designation of affected facility.
              (a) The affected facilities to which the provisions of this subpart apply are:
              (1) Each fossil-fuel-fired steam generating unit of more than 73 megawatts (MW) heat input rate (250 million British thermal units per hour (MMBtu/hr)).
              (2) Each fossil-fuel and wood-residue-fired steam generating unit capable of firing fossil fuel at a heat input rate of more than 73 MW (250 MMBtu/hr).
              (b) Any change to an existing fossil-fuel-fired steam generating unit to accommodate the use of combustible materials, other than fossil fuels as defined in this subpart, shall not bring that unit under the applicability of this subpart.
              (c) Except as provided in paragraph (d) of this section, any facility under paragraph (a) of this section that commenced construction or modification after August 17, 1971, is subject to the requirements of this subpart.
              (d) The requirements of §§ 60.44 (a)(4), (a)(5), (b) and (d), and 60.45(f)(4)(vi) are applicable to lignite-fired steam generating units that commenced construction or modification after December 22, 1976.
              (e) Any facility subject to either subpart Da or KKKK of this part is not subject to this subpart.
              [72 FR 32717, June 13, 2007, as amended at 77 FR 9447, Feb. 16, 2012]
            
            
              § 60.41
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act, and in subpart A of this part.
              
                Boiler operating day means a 24-hour period between 12 midnight and the following midnight during which any fuel is combusted at any time in the steam-generating unit. It is not necessary for fuel to be combusted the entire 24-hour period.
              
                Coal means all solid fuels classified as anthracite, bituminous, subbituminous, or lignite by ASTM D388 (incorporated by reference, see § 60.17).
              
                Coal refuse means waste-products of coal mining, cleaning, and coal preparation operations (e.g. culm, gob, etc.) containing coal, matrix material, clay, and other organic and inorganic material.
              
                Fossil fuel means natural gas, petroleum, coal, and any form of solid, liquid, or gaseous fuel derived from such materials for the purpose of creating useful heat.
              
                Fossil fuel and wood residue-fired steam generating unit means a furnace or boiler used in the process of burning fossil fuel and wood residue for the purpose of producing steam by heat transfer.
              
                Fossil-fuel-fired steam generating unit means a furnace or boiler used in the process of burning fossil fuel for the purpose of producing steam by heat transfer.
              
                Natural gas means a fluid mixture of hydrocarbons (e.g., methane, ethane, or propane), composed of at least 70 percent methane by volume or that has a gross calorific value between 35 and 41 megajoules (MJ) per dry standard cubic meter (950 and 1,100 Btu per dry standard cubic foot), that maintains a gaseous state under ISO conditions. In addition, natural gas contains 20.0 grains or less of total sulfur per 100 standard cubic feet. Finally, natural gas does not include the following gaseous fuels: landfill gas, digester gas, refinery gas, sour gas, blast furnace gas, coal-derived gas, producer gas, coke oven gas, or any gaseous fuel produced in a process which might result in highly variable sulfur content or heating value.
              
                Wood residue means bark, sawdust, slabs, chips, shavings, mill trim, and other wood products derived from wood processing and forest management operations.
              [72 FR 32717, June 13, 2007, as amended at 77 FR 9447, Feb. 16, 2012]
            
            
              § 60.42
              Standard for particulate matter (PM).
              (a) Except as provided under paragraphs (b), (c), (d), and (e) of this section, on and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any gases that:
              (1) Contain PM in excess of 43 nanograms per joule (ng/J) heat input (0.10 lb/MMBtu) derived from fossil fuel or fossil fuel and wood residue.
              (2) Exhibit greater than 20 percent opacity except for one six-minute period per hour of not more than 27 percent opacity.
              (b)(1) On or after December 28, 1979, no owner or operator shall cause to be discharged into the atmosphere from the Southwestern Public Service Company's Harrington Station #1, in Amarillo, TX, any gases which exhibit greater than 35 percent opacity, except that a maximum or 42 percent opacity shall be permitted for not more than 6 minutes in any hour.
              (2) Interstate Power Company shall not cause to be discharged into the atmosphere from its Lansing Station Unit No. 4 in Lansing, IA, any gases which exhibit greater than 32 percent opacity, except that a maximum of 39 percent opacity shall be permitted for not more than six minutes in any hour.
              (c) As an alternate to meeting the requirements of paragraph (a) of this section, an owner or operator that elects to install, calibrate, maintain, and operate a continuous emissions monitoring systems (CEMS) for measuring PM emissions can petition the Administrator (in writing) to comply with § 60.42Da(a) of subpart Da of this part. If the Administrator grants the petition, the source will from then on (unless the unit is modified or reconstructed in the future) have to comply with the requirements in § 60.42Da(a) of subpart Da of this part.
              (d) An owner or operator of an affected facility that combusts only natural gas is exempt from the PM and opacity standards specified in paragraph (a) of this section.

              (e) An owner or operator of an affected facility that combusts only gaseous or liquid fossil fuel (excluding residual oil) with potential SO2 emissions rates of 26 ng/J (0.060 lb/MMBtu) or less and that does not use post-combustion technology to reduce emissions of SO2 or PM is exempt from the PM standards specified in paragraph (a) of this section.
              [60 FR 65415, Dec. 19, 1995, as amended at 76 FR 3522, Jan. 20, 2011; 74 FR 5077, Jan. 28, 2009; 77 FR 9447, Feb. 16, 2012]
            
            
              § 60.43
              Standard for sulfur dioxide (SO2).

              (a) Except as provided under paragraph (d) of this section, on and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any gases that contain SO2 in excess of:
              (1) 340 ng/J heat input (0.80 lb/MMBtu) derived from liquid fossil fuel or liquid fossil fuel and wood residue.
              (2) 520 ng/J heat input (1.2 lb/MMBtu) derived from solid fossil fuel or solid fossil fuel and wood residue, except as provided in paragraph (e) of this section.
              (b) Except as provided under paragraph (d) of this section, when different fossil fuels are burned simultaneously in any combination, the applicable standard (in ng/J) shall be determined by proration using the following formula:
              
                ER13JN07.000
              
              
                Where:
                
                PSSO
                  2 = Prorated standard for SO2 when burning different fuels simultaneously, in ng/J heat input derived from all fossil fuels or from all fossil fuels and wood residue fired;
                
                y = Percentage of total heat input derived from liquid fossil fuel; and
                z = Percentage of total heat input derived from solid fossil fuel.
              
              
              (c) Compliance shall be based on the total heat input from all fossil fuels burned, including gaseous fuels.
              (d) As an alternate to meeting the requirements of paragraphs (a) and (b) of this section, an owner or operator can petition the Administrator (in writing) to comply with § 60.43Da(i)(3) of subpart Da of this part or comply with § 60.42b(k)(4) of subpart Db of this part, as applicable to the affected source. If the Administrator grants the petition, the source will from then on (unless the unit is modified or reconstructed in the future) have to comply with the requirements in § 60.43Da(i)(3) of subpart Da of this part or § 60.42b(k)(4) of subpart Db of this part, as applicable to the affected source.
              (e) Units 1 and 2 (as defined in appendix G of this part) at the Newton Power Station owned or operated by the Central Illinois Public Service Company will be in compliance with paragraph (a)(2) of this section if Unit 1 and Unit 2 individually comply with paragraph (a)(2) of this section or if the combined emission rate from Units 1 and 2 does not exceed 470 ng/J (1.1 lb/MMBtu) combined heat input to Units 1 and 2.
              [60 FR 65415, Dec. 19, 1995, as amended at 74 FR 5077, Jan. 28, 2009]
            
            
              § 60.44
              Standard for nitrogen oxides (NOX).

              (a) Except as provided under paragraph (e) of this section, on and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any gases that contain NOX, expressed as NO2 in excess of:
              (1) 86 ng/J heat input (0.20 lb/MMBtu) derived from gaseous fossil fuel.
              (2) 129 ng/J heat input (0.30 lb/MMBtu) derived from liquid fossil fuel, liquid fossil fuel and wood residue, or gaseous fossil fuel and wood residue.
              (3) 300 ng/J heat input (0.70 lb/MMBtu) derived from solid fossil fuel or solid fossil fuel and wood residue (except lignite or a solid fossil fuel containing 25 percent, by weight, or more of coal refuse).
              (4) 260 ng/J heat input (0.60 lb MMBtu) derived from lignite or lignite and wood residue (except as provided under paragraph (a)(5) of this section).
              (5) 340 ng/J heat input (0.80 lb MMBtu) derived from lignite which is mined in North Dakota, South Dakota, or Montana and which is burned in a cyclone-fired unit.
              (b) Except as provided under paragraphs (c), (d), and (e) of this section, when different fossil fuels are burned simultaneously in any combination, the applicable standard (in ng/J) is determined by proration using the following formula:
              
                ER13JN07.001
              
              
                Where:
                
                PSNO
                  X = Prorated standard for NOX when burning different fuels simultaneously, in ng/J heat input derived from all fossil fuels fired or from all fossil fuels and wood residue fired;
                w = Percentage of total heat input derived from lignite;
                x = Percentage of total heat input derived from gaseous fossil fuel;
                y = Percentage of total heat input derived from liquid fossil fuel; and
                z = Percentage of total heat input derived from solid fossil fuel (except lignite).
              
              

              (c) When a fossil fuel containing at least 25 percent, by weight, of coal refuse is burned in combination with gaseous, liquid, or other solid fossil fuel or wood residue, the standard for NOX does not apply.

              (d) Except as provided under paragraph (e) of this section, cyclone-fired units which burn fuels containing at least 25 percent of lignite that is mined in North Dakota, South Dakota, or Montana remain subject to paragraph (a)(5) of this section regardless of the types of fuel combusted in combination with that lignite.
              (e) As an alternate to meeting the requirements of paragraphs (a), (b), and (d) of this section, an owner or operator can petition the Administrator (in writing) to comply with § 60.44Da(e)(3) of subpart Da of this part. If the Administrator grants the petition, the source will from then on (unless the unit is modified or reconstructed in the future) have to comply with the requirements in § 60.44Da(e)(3) of subpart Da of this part.
            
            
              § 60.45
              Emissions and fuel monitoring.

              (a) Each owner or operator of an affected facility subject to the applicable emissions standard shall install, calibrate, maintain, and operate continuous opacity monitoring system (COMS) for measuring opacity and a continuous emissions monitoring system (CEMS) for measuring SO2 emissions, NOX emissions, and either oxygen (O2) or carbon dioxide (CO2) except as provided in paragraph (b) of this section.
              (b) Certain of the CEMS and COMS requirements under paragraph (a) of this section do not apply to owners or operators under the following conditions:

              (1) For a fossil-fuel-fired steam generator that combusts only gaseous or liquid fossil fuel (excluding residual oil) with potential SO2 emissions rates of 26 ng/J (0.060 lb/MMBtu) or less and that does not use post-combustion technology to reduce emissions of SO2 or PM, COMS for measuring the opacity of emissions and CEMS for measuring SO2 emissions are not required if the owner or operator monitors SO2 emissions by fuel sampling and analysis or fuel receipts.

              (2) For a fossil-fuel-fired steam generator that does not use a flue gas desulfurization device, a CEMS for measuring SO2 emissions is not required if the owner or operator monitors SO2 emissions by fuel sampling and analysis.

              (3) Notwithstanding § 60.13(b), installation of a CEMS for NOX may be delayed until after the initial performance tests under § 60.8 have been conducted. If the owner or operator demonstrates during the performance test that emissions of NOX are less than 70 percent of the applicable standards in § 60.44, a CEMS for measuring NOX emissions is not required. If the initial performance test results show that NOX emissions are greater than 70 percent of the applicable standard, the owner or operator shall install a CEMS for NOX within one year after the date of the initial performance tests under § 60.8 and comply with all other applicable monitoring requirements under this part.

              (4) If an owner or operator is not required to and elects not to install any CEMS for either SO2 or NOX, a CEMS for measuring either O2 or CO2 is not required.
              (5) For affected facilities using a PM CEMS, a bag leak detection system to monitor the performance of a fabric filter (baghouse) according to the most current requirements in § 60.48Da of this part, or an ESP predictive model to monitor the performance of the ESP developed in accordance and operated according to the most current requirements in section § 60.48Da of this part a COMS is not required.

              (6) A COMS for measuring the opacity of emissions is not required for an affected facility that does not use post-combustion technology (except a wet scrubber) for reducing PM, SO2, or carbon monoxide (CO) emissions, burns only gaseous fuels or fuel oils that contain less than or equal to 0.30 weight percent sulfur, and is operated such that emissions of CO to the atmosphere from the affected source are maintained at levels less than or equal to 0.15 lb/MMBtu on a boiler operating day average basis. Owners and operators of affected sources electing to comply with this paragraph must demonstrate compliance according to the procedures specified in paragraphs (b)(6)(i) through (iv) of this section.

              (i) You must monitor CO emissions using a CEMS according to the procedures specified in paragraphs (b)(6)(i)(A) through (D) of this section.
              
              (A) The CO CEMS must be installed, certified, maintained, and operated according to the provisions in § 60.58b(i)(3) of subpart Eb of this part.
              (B) Each 1-hour CO emissions average is calculated using the data points generated by the CO CEMS expressed in parts per million by volume corrected to 3 percent oxygen (dry basis).
              (C) At a minimum, valid 1-hour CO emissions averages must be obtained for at least 90 percent of the operating hours on a 30-day rolling average basis. The 1-hour averages are calculated using the data points required in § 60.13(h)(2).
              (D) Quarterly accuracy determinations and daily calibration drift tests for the CO CEMS must be performed in accordance with procedure 1 in appendix F of this part.
              (ii) You must calculate the 1-hour average CO emissions levels for each boiler operating day by multiplying the average hourly CO output concentration measured by the CO CEMS times the corresponding average hourly flue gas flow rate and divided by the corresponding average hourly heat input to the affected source. The 24-hour average CO emission level is determined by calculating the arithmetic average of the hourly CO emission levels computed for each boiler operating day.
              (iii) You must evaluate the preceding 24-hour average CO emission level each boiler operating day excluding periods of affected source startup, shutdown, or malfunction. If the 24-hour average CO emission level is greater than 0.15 lb/MMBtu, you must initiate investigation of the relevant equipment and control systems within 24 hours of the first discovery of the high emission incident and, take the appropriate corrective action as soon as practicable to adjust control settings or repair equipment to reduce the 24-hour average CO emission level to 0.15 lb/MMBtu or less.
              (iv) You must record the CO measurements and calculations performed according to paragraph (b)(6) of this section and any corrective actions taken. The record of corrective action taken must include the date and time during which the 24-hour average CO emission level was greater than 0.15 lb/MMBtu, and the date, time, and description of the corrective action.
              (7) An owner or operator of an affected facility subject to an opacity standard under § 60.42 that elects to not use a COMS because the affected facility burns only fuels as specified under paragraph (b)(1) of this section, monitors PM emissions as specified under paragraph (b)(5) of this section, or monitors CO emissions as specified under paragraph (b)(6) of this section, shall conduct a performance test using Method 9 of appendix A-4 of this part and the procedures in § 60.11 to demonstrate compliance with the applicable limit in § 60.42 by April 29, 2011 or within 45 days after stopping use of an existing COMS, whichever is later, and shall comply with either paragraph (b)(7)(i), (b)(7)(ii), or (b)(7)(iii) of this section. The observation period for Method 9 of appendix A-4 of this part performance tests may be reduced from 3 hours to 60 minutes if all 6-minute averages are less than 10 percent and all individual 15-second observations are less than or equal to 20 percent during the initial 60 minutes of observation. The permitting authority may exempt owners or operators of affected facilities burning only natural gas from the opacity monitoring requirements.
              (i) Except as provided in paragraph (b)(7)(ii) or (b)(7)(iii) of this section, the owner or operator shall conduct subsequent Method 9 of appendix A-4 of this part performance tests using the procedures in paragraph (b)(7) of this section according to the applicable schedule in paragraphs (b)(7)(i)(A) through (b)(7)(i)(D) of this section, as determined by the most recent Method 9 of appendix A-4 of this part performance test results.
              (A) If no visible emissions are observed, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 12 calendar months from the date that the most recent performance test was conducted or within 45 days of the next day that fuel with an opacity standard is combusted, whichever is later;

              (B) If visible emissions are observed but the maximum 6-minute average opacity is less than or equal to 5 percent, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 6 calendar months from the date that the most recent performance test was conducted or within 45 days of the next day that fuel with an opacity standard is combusted, whichever is later;
              (C) If the maximum 6-minute average opacity is greater than 5 percent but less than or equal to 10 percent, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 3 calendar months from the date that the most recent performance test was conducted or within 45 days of the next day that fuel with an opacity standard is combusted, whichever is later; or
              (D) If the maximum 6-minute average opacity is greater than 10 percent, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 45 calendar days from the date that the most recent performance test was conducted.
              (ii) If the maximum 6-minute opacity is less than 10 percent during the most recent Method 9 of appendix A-4 of this part performance test, the owner or operator may, as an alternative to performing subsequent Method 9 of appendix A-4 of this part performance test, elect to perform subsequent monitoring using Method 22 of appendix A-7 of this part according to the procedures specified in paragraphs (b)(7)(ii)(A) and (B) of this section.

              (A) The owner or operator shall conduct 10 minute observations (during normal operation) each operating day the affected facility fires fuel for which an opacity standard is applicable using Method 22 of appendix A-7 of this part and demonstrate that the sum of the occurrences of any visible emissions is not in excess of 5 percent of the observation period (i.e., 30 seconds per 10 minute period). If the sum of the occurrence of any visible emissions is greater than 30 seconds during the initial 10 minute observation, immediately conduct a 30 minute observation. If the sum of the occurrence of visible emissions is greater than 5 percent of the observation period (i.e., 90 seconds per 30 minute period), the owner or operator shall either document and adjust the operation of the facility and demonstrate within 24 hours that the sum of the occurrence of visible emissions is equal to or less than 5 percent during a 30 minute observation (i.e., 90 seconds) or conduct a new Method 9 of appendix A-4 of this part performance test using the procedures in paragraph (b)(7) of this section within 45 calendar days according to the requirements in § 60.46(b)(3).
              (B) If no visible emissions are observed for 10 operating days during which an opacity standard is applicable, observations can be reduced to once every 7 operating days during which an opacity standard is applicable. If any visible emissions are observed, daily observations shall be resumed.
              (iii) If the maximum 6-minute opacity is less than 10 percent during the most recent Method 9 of appendix A-4 of this part performance test, the owner or operator may, as an alternative to performing subsequent Method 9 of appendix A-4 performance tests, elect to perform subsequent monitoring using a digital opacity compliance system according to a site-specific monitoring plan approved by the Administrator. The observations shall be similar, but not necessarily identical, to the requirements in paragraph (b)(7)(ii) of this section. For reference purposes in preparing the monitoring plan, see OAQPS “Determination of Visible Emission Opacity from Stationary Sources Using Computer-Based Photographic Analysis Systems.” This document is available from the U.S. Environmental Protection Agency (U.S. EPA); Office of Air Quality and Planning Standards; Sector Policies and Programs Division; Measurement Policy Group (D243-02), Research Triangle Park, NC 27711. This document is also available on the Technology Transfer Network (TTN) under Emission Measurement Center Preliminary Methods.
              (8) A COMS for measuring the opacity of emissions is not required for an affected facility at which the owner or operator installs, calibrates, operates, and maintains a particulate matter continuous parametric monitoring system (PM CPMS) according to the requirements specified in subpart UUUUU of part 63.

              (c) For performance evaluations under § 60.13(c) and calibration checks under § 60.13(d), the following procedures shall be used:

              (1) Methods 6, 7, and 3B of appendix A of this part, as applicable, shall be used for the performance evaluations of SO2 and NOX continuous monitoring systems. Acceptable alternative methods for Methods 6, 7, and 3B of appendix A of this part are given in § 60.46(d).
              (2) Sulfur dioxide or nitric oxide, as applicable, shall be used for preparing calibration gas mixtures under Performance Specification 2 of appendix B to this part.

              (3) For affected facilities burning fossil fuel(s), the span value for a continuous monitoring system measuring the opacity of emissions shall be 80, 90, or 100 percent. For a continuous monitoring system measuring sulfur oxides or NOX the span value shall be determined using one of the following procedures:

              (i) Except as provided under paragraph (c)(3)(ii) of this section, SO2 and NOX span values shall be determined as follows:
              
                
                  Fossil fuel
                  In parts per million
                  Span value for SO2
                  
                  Span value for NOX
                  
                
                
                  Gas
                  (1)
                  500.
                
                
                  Liquid
                  1,000
                  500.
                
                
                  Solid
                  1,500
                  1,000.
                
                
                  Combinations
                  1,000y + 1,500z
                  500 (x + y) + 1,000z.
                
                
                  1 Not applicable.
              
              
                Where:
                
                x = Fraction of total heat input derived from gaseous fossil fuel;
                y = Fraction of total heat input derived from liquid fossil fuel; and
                z = Fraction of total heat input derived from solid fossil fuel.
              
              

              (ii) As an alternative to meeting the requirements of paragraph (c)(3)(i) of this section, the owner or operator of an affected facility may elect to use the SO2 and NOX span values determined according to sections 2.1.1 and 2.1.2 in appendix A to part 75 of this chapter.
              (4) All span values computed under paragraph (c)(3)(i) of this section for burning combinations of fossil fuels shall be rounded to the nearest 500 ppm. Span values that are computed under paragraph (c)(3)(ii) of this section shall be rounded off according to the applicable procedures in section 2 of appendix A to part 75 of this chapter.
              (5) For a fossil-fuel-fired steam generator that simultaneously burns fossil fuel and nonfossil fuel, the span value of all CEMS shall be subject to the Administrator's approval.
              (d) [Reserved]
              (e) For any CEMS installed under paragraph (a) of this section, the following conversion procedures shall be used to convert the continuous monitoring data into units of the applicable standards (ng/J, lb/MMBtu):
              (1) When a CEMS for measuring O2 is selected, the measurement of the pollutant concentration and O2 concentration shall each be on a consistent basis (wet or dry). Alternative procedures approved by the Administrator shall be used when measurements are on a wet basis. When measurements are on a dry basis, the following conversion procedure shall be used:
              
                ER13JN07.002
              
              
                Where E, C, F, and %O2 are determined under paragraph (f) of this section.
              
              
              (2) When a CEMS for measuring CO2 is selected, the measurement of the pollutant concentration and CO2 concentration shall each be on a consistent basis (wet or dry) and the following conversion procedure shall be used:
              
                ER13JN07.003
              
              
                Where E, C, Fc and %CO2 are determined under paragraph (f) of this section.
              
              
              
              (f) The values used in the equations under paragraphs (e)(1) and (2) of this section are derived as follows:
              (1) E = pollutant emissions, ng/J (lb/MMBtu).

              (2) C = pollutant concentration, ng/dscm (lb/dscf), determined by multiplying the average concentration (ppm) for each one-hour period by 4.15 × 104 M ng/dscm per ppm (2.59 × 10−9 M lb/dscf per ppm) where M = pollutant molecular weight, g/g-mole (lb/lb-mole). M = 64.07 for SO2 and 46.01 for NOX.
              (3) %O2, %CO2 = O2 or CO2 volume (expressed as percent), determined with equipment specified under paragraph (a) of this section.
              (4) F, Fc = a factor representing a ratio of the volume of dry flue gases generated to the calorific value of the fuel combusted (F), and a factor representing a ratio of the volume of CO2 generated to the calorific value of the fuel combusted (Fc), respectively. Values of F and Fc are given as follows:

              (i) For anthracite coal as classified according to ASTM D388 (incorporated by reference, see § 60.17), F = 2,723 × 10−17 dscm/J (10,140 dscf/MMBtu) and Fc = 0.532 × 10−17 scm CO2/J (1,980 scf CO2/MMBtu).

              (ii) For subbituminous and bituminous coal as classified according to ASTM D388 (incorporated by reference, see § 60.17), F = 2.637 × 10−7 dscm/J (9,820 dscf/MMBtu) and Fc = 0.486 × 10−7 scm CO2/J (1,810 scf CO2/MMBtu).

              (iii) For liquid fossil fuels including crude, residual, and distillate oils, F = 2.476 × 10−7 dscm/J (9,220 dscf/MMBtu) and Fc = 0.384 × 10−7 scm CO2/J (1,430 scf CO2/MMBtu).
              (iv) For gaseous fossil fuels, F = 2.347 × 10−7 dscm/J (8,740 dscf/MMBtu). For natural gas, propane, and butane fuels, Fc = 0.279 × 10−7 scm CO2/J (1,040 scf CO2/MMBtu) for natural gas, 0.322 × 10−7 scm CO2/J (1,200 scf CO2/MMBtu) for propane, and 0.338 × 10−7 scm CO2/J (1,260 scf CO2/MMBtu) for butane.
              (v) For bark F = 2.589 × 10−7 dscm/J (9,640 dscf/MMBtu) and Fc = 0.500 × 10−7 scm CO2/J (1,840 scf CO2/MMBtu). For wood residue other than bark F = 2.492 × 10−7 dscm/J (9,280 dscf/MMBtu) and Fc = 0.494 × 10−7 scm CO2/J (1,860 scf CO2/MMBtu).

              (vi) For lignite coal as classified according to ASTM D388 (incorporated by reference, see § 60.17), F = 2.659 × 10−7 dscm/J (9,900 dscf/MMBtu) and Fc = 0.516 × 10−7 scm CO2/J (1,920 scf CO2/MMBtu).

              (5) The owner or operator may use the following equation to determine an F factor (dscm/J or dscf/MMBtu) on a dry basis (if it is desired to calculate F on a wet basis, consult the Administrator) or Fc factor (scm CO2/J, or scf CO2/MMBtu) on either basis in lieu of the F or Fc factors specified in paragraph (f)(4) of this section:
              
                
                ER13JN07.004
              

              (i) %H, %C, %S, %N, and %O are content by weight of hydrogen, carbon, sulfur, nitrogen, and O2 (expressed as percent), respectively, as determined on the same basis as GCV by ultimate analysis of the fuel fired, using ASTM D3178 or D3176 (solid fuels), or computed from results using ASTM D1137, D1945, or D1946 (gaseous fuels) as applicable. (These five methods are incorporated by reference, see § 60.17.)
              (ii) GVC is the gross calorific value (kJ/kg, Btu/lb) of the fuel combusted determined by the ASTM test methods D2015 or D5865 for solid fuels and D1826 for gaseous fuels as applicable. (These three methods are incorporated by reference, see § 60.17.)
              (iii) For affected facilities which fire both fossil fuels and nonfossil fuels, the F or Fc value shall be subject to the Administrator's approval.
              (6) For affected facilities firing combinations of fossil fuels or fossil fuels and wood residue, the F or Fc factors determined by paragraphs (f)(4) or (f)(5) of this section shall be prorated in accordance with the applicable formula as follows:
              
                ER13JN07.005
              
              
                Where:
                
                Xi = Fraction of total heat input derived from each type of fuel (e.g. natural gas, bituminous coal, wood residue, etc.);
                Fi or (Fc)i = Applicable F or Fc factor for each fuel type determined in accordance with paragraphs (f)(4) and (f)(5) of this section; and
                n = Number of fuels being burned in combination.
              
              
              (g) Excess emission and monitoring system performance reports shall be submitted to the Administrator semiannually for each six-month period in the calendar year. All semiannual reports shall be postmarked by the 30th day following the end of each six-month period. Each excess emission and MSP report shall include the information required in § 60.7(c). Periods of excess emissions and monitoring systems (MS) downtime that shall be reported are defined as follows:
              (1) Opacity. Excess emissions are defined as any six-minute period during which the average opacity of emissions exceeds 20 percent opacity, except that one six-minute average per hour of up to 27 percent opacity need not be reported.

              (i) For sources subject to the opacity standard of § 60.42(b)(1), excess emissions are defined as any six-minute period during which the average opacity of emissions exceeds 35 percent opacity, except that one six-minute average per hour of up to 42 percent opacity need not be reported.
              (ii) For sources subject to the opacity standard of § 60.42(b)(2), excess emissions are defined as any six-minute period during which the average opacity of emissions exceeds 32 percent opacity, except that one six-minute average per hour of up to 39 percent opacity need not be reported.
              (2) Sulfur dioxide. Excess emissions for affected facilities are defined as:

              (i) For affected facilities electing not to comply with § 60.43(d), any three-hour period during which the average emissions (arithmetic average of three contiguous one-hour periods) of SO2 as measured by a CEMS exceed the applicable standard in § 60.43; or

              (ii) For affected facilities electing to comply with § 60.43(d), any 30 operating day period during which the average emissions (arithmetic average of all one-hour periods during the 30 operating days) of SO2 as measured by a CEMS exceed the applicable standard in § 60.43. Facilities complying with the 30-day SO2 standard shall use the most current associated SO2 compliance and monitoring requirements in §§ 60.48Da and 60.49Da of subpart Da of this part or §§ 60.45b and 60.47b of subpart Db of this part, as applicable.
              (3) Nitrogen oxides. Excess emissions for affected facilities using a CEMS for measuring NOX are defined as:
              (i) For affected facilities electing not to comply with § 60.44(e), any three-hour period during which the average emissions (arithmetic average of three contiguous one-hour periods) exceed the applicable standards in § 60.44; or

              (ii) For affected facilities electing to comply with § 60.44(e), any 30 operating day period during which the average emissions (arithmetic average of all one-hour periods during the 30 operating days) of NOX as measured by a CEMS exceed the applicable standard in § 60.44. Facilities complying with the 30-day NOX standard shall use the most current associated NOX compliance and monitoring requirements in §§ 60.48Da and 60.49Da of subpart Da of this part.
              (4) Particulate matter. Excess emissions for affected facilities using a CEMS for measuring PM are defined as any boiler operating day period during which the average emissions (arithmetic average of all operating one-hour periods) exceed the applicable standards in § 60.42. Affected facilities using PM CEMS must follow the most current applicable compliance and monitoring provisions in §§ 60.48Da and 60.49Da of subpart Da of this part.
              (h) The owner or operator of an affected facility subject to the opacity limits in § 60.42 that elects to monitor emissions according to the requirements in § 60.45(b)(7) shall maintain records according to the requirements specified in paragraphs (h)(1) through (3) of this section, as applicable to the visible emissions monitoring method used.
              (1) For each performance test conducted using Method 9 of appendix A-4 of this part, the owner or operator shall keep the records including the information specified in paragraphs (h)(1)(i) through (iii) of this section.
              (i) Dates and time intervals of all opacity observation periods;
              (ii) Name, affiliation, and copy of current visible emission reading certification for each visible emission observer participating in the performance test; and
              (iii) Copies of all visible emission observer opacity field data sheets;
              (2) For each performance test conducted using Method 22 of appendix A-4 of this part, the owner or operator shall keep the records including the information specified in paragraphs (h)(2)(i) through (iv) of this section.
              (i) Dates and time intervals of all visible emissions observation periods;
              (ii) Name and affiliation for each visible emission observer participating in the performance test;
              (iii) Copies of all visible emission observer opacity field data sheets; and
              (iv) Documentation of any adjustments made and the time the adjustments were completed to the affected facility operation by the owner or operator to demonstrate compliance with the applicable monitoring requirements.

              (3) For each digital opacity compliance system, the owner or operator shall maintain records and submit reports according to the requirements specified in the site-specific monitoring plan approved by the Administrator.
              [60 FR 65415, Dec. 19, 1995, as amended at 74 FR 5077, Jan. 28, 2009; 76 FR 3522, Jan. 20, 2011; 77 FR 9447, Feb. 16, 2012]
            
            
              § 60.46
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, and subsequent performance tests as requested by the EPA Administrator, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b). Acceptable alternative methods and procedures are given in paragraph (d) of this section.

              (b) The owner or operator shall determine compliance with the PM, SO2, and NOX standards in §§ 60.42, 60.43, and 60.44 as follows:
              (1) The emission rate (E) of PM, SO2, or NOX shall be computed for each run using the following equation:
              
                ER13JN07.006
              
              
                Where:
                
                E = Emission rate of pollutant, ng/J (1b/million Btu);
                C = Concentration of pollutant, ng/dscm (1b/dscf);
                %O2 = O2 concentration, percent dry basis; and
                Fd = Factor as determined from Method 19 of appendix A of this part.
              
              
              (2) Method 5 of appendix A of this part shall be used to determine the PM concentration (C) at affected facilities without wet flue-gas-desulfurization (FGD) systems and Method 5B of appendix A of this part shall be used to determine the PM concentration (C) after FGD systems.
              (i) The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf). The probe and filter holder heating systems in the sampling train shall be set to provide an average gas temperature of 160±14 °C (320±25 °F).

              (ii) The emission rate correction factor, integrated or grab sampling and analysis procedure of Method 3B of appendix A of this part shall be used to determine the O2 concentration (%O2). The O2 sample shall be obtained simultaneously with, and at the same traverse points as, the particulate sample. If the grab sampling procedure is used, the O2 concentration for the run shall be the arithmetic mean of the sample O2 concentrations at all traverse points.

              (iii) If the particulate run has more than 12 traverse points, the O2 traverse points may be reduced to 12 provided that Method 1 of appendix A of this part is used to locate the 12 O2 traverse points.
              (3) Method 9 of appendix A of this part and the procedures in § 60.11 shall be used to determine opacity.

              (4) Method 6 of appendix A of this part shall be used to determine the SO2 concentration.
              (i) The sampling site shall be the same as that selected for the particulate sample. The sampling location in the duct shall be at the centroid of the cross section or at a point no closer to the walls than 1 m (3.28 ft). The sampling time and sample volume for each sample run shall be at least 20 minutes and 0.020 dscm (0.71 dscf). Two samples shall be taken during a 1-hour period, with each sample taken within a 30-minute interval.

              (ii) The emission rate correction factor, integrated sampling and analysis procedure of Method 3B of appendix A of this part shall be used to determine the O2 concentration (%O2). The O2 sample shall be taken simultaneously with, and at the same point as, the SO2 sample. The SO2 emission rate shall be computed for each pair of SO2 and O2 samples. The SO2 emission rate (E) for each run shall be the arithmetic mean of the results of the two pairs of samples.

              (5) Method 7 of appendix A of this part shall be used to determine the NOX concentration.

              (i) The sampling site and location shall be the same as for the SO2 sample. Each run shall consist of four grab samples, with each sample taken at about 15-minute intervals.
              (ii) For each NOX sample, the emission rate correction factor, grab sampling and analysis procedure of Method 3B of appendix A of this part shall be used to determine the O2 concentration (%O2). The sample shall be taken simultaneously with, and at the same point as, the NOX sample.
              (iii) The NOX emission rate shall be computed for each pair of NOX and O2 samples. The NOX emission rate (E) for each run shall be the arithmetic mean of the results of the four pairs of samples.
              (c) When combinations of fossil fuels or fossil fuel and wood residue are fired, the owner or operator (in order to compute the prorated standard as shown in §§ 60.43(b) and 60.44(b)) shall determine the percentage (w, x, y, or z) of the total heat input derived from each type of fuel as follows:
              (1) The heat input rate of each fuel shall be determined by multiplying the gross calorific value of each fuel fired by the rate of each fuel burned.
              (2) ASTM Methods D2015, or D5865 (solid fuels), D240 (liquid fuels), or D1826 (gaseous fuels) (all of these methods are incorporated by reference, see § 60.17) shall be used to determine the gross calorific values of the fuels. The method used to determine the calorific value of wood residue must be approved by the Administrator.
              (3) Suitable methods shall be used to determine the rate of each fuel burned during each test period, and a material balance over the steam generating system shall be used to confirm the rate.
              (d) The owner or operator may use the following as alternatives to the reference methods and procedures in this section or in other sections as specified:
              (1) The emission rate (E) of PM, SO2 and NOX may be determined by using the Fc factor, provided that the following procedure is used:

              (i) The emission rate (E) shall be computed using the following equation:
              
              
                ER13JN07.007
              
              
                Where:
                
                E = Emission rate of pollutant, ng/J (lb/MMBtu);
                C = Concentration of pollutant, ng/dscm (lb/dscf);
                %CO2 = CO2 concentration, percent dry basis; and
                Fc = Factor as determined in appropriate sections of Method 19 of appendix A of this part.
              
              

              (ii) If and only if the average Fc factor in Method 19 of appendix A of this part is used to calculate E and either E is from 0.97 to 1.00 of the emission standard or the relative accuracy of a continuous emission monitoring system is from 17 to 20 percent, then three runs of Method 3B of appendix A of this part shall be used to determine the O2 and CO2 concentration according to the procedures in paragraph (b)(2)(ii), (4)(ii), or (5)(ii) of this section. Then if Fo (average of three runs), as calculated from the equation in Method 3B of appendix A of this part, is more than ±3 percent than the average Fo value, as determined from the average values of Fd and Fc in Method 19 of appendix A of this part, i.e., Foa = 0.209 (Fda/Fca), then the following procedure shall be followed:
              (A) When Fo is less than 0.97 Foa, then E shall be increased by that proportion under 0.97 Foa, e.g., if Fo is 0.95 Foa, E shall be increased by 2 percent. This recalculated value shall be used to determine compliance with the emission standard.
              (B) When Fo is less than 0.97 Foa and when the average difference (d) between the continuous monitor minus the reference methods is negative, then E shall be increased by that proportion under 0.97 Foa, e.g., if Fo is 0.95 Foa, E shall be increased by 2 percent. This recalculated value shall be used to determine compliance with the relative accuracy specification.
              (C) When Fo is greater than 1.03 Foa and when the average difference d is positive, then E shall be decreased by that proportion over 1.03 Foa, e.g., if Fo is 1.05 Foa, E shall be decreased by 2 percent. This recalculated value shall be used to determine compliance with the relative accuracy specification.

              (2) For Method 5 or 5B of appendix A-3 of this part, Method 17 of appendix A-6 of this part may be used at facilities with or without wet FGD systems if the stack gas temperature at the sampling location does not exceed an average temperature of 160 °C (320 °F). The procedures of sections 8.1 and 11.1 of Method 5B of appendix A-3 of this part may be used with Method 17 of appendix A-6 of this part only if it is used after wet FGD systems. Method 17 of appendix A-6 of this part shall not be used after wet FGD systems if the effluent gas is saturated or laden with water droplets.
              (3) Particulate matter and SO2 may be determined simultaneously with the Method 5 of appendix A of this part train provided that the following changes are made:
              (i) The filter and impinger apparatus in sections 2.1.5 and 2.1.6 of Method 8 of appendix A of this part is used in place of the condenser (section 2.1.7) of Method 5 of appendix A of this part.

              (ii) All applicable procedures in Method 8 of appendix A of this part for the determination of SO2 (including moisture) are used:

              (4) For Method 6 of appendix A of this part, Method 6C of appendix A of this part may be used. Method 6A of appendix A of this part may also be used whenever Methods 6 and 3B of appendix A of this part data are specified to determine the SO2 emission rate, under the conditions in paragraph (d)(1) of this section.

              (5) For Method 7 of appendix A of this part, Method 7A, 7C, 7D, or 7E of appendix A of this part may be used. If Method 7C, 7D, or 7E of appendix A of this part is used, the sampling time for each run shall be at least 1 hour and the integrated sampling approach shall be used to determine the O2 concentration (%O2) for the emission rate correction factor.
              (6) For Method 3 of appendix A of this part, Method 3A or 3B of appendix A of this part may be used.
              (7) For Method 3B of appendix A of this part, Method 3A of appendix A of this part may be used.
              [60 FR 65415, Dec. 19, 1995, as amended at 74 FR 5078, Jan. 28, 2009]
            
          
          
            Subpart Da—Standards of Performance for Electric Utility Steam Generating Units
            
              Source:
              72 FR 32722, June 13, 2007, unless otherwise noted.
            
            
              § 60.40Da
              Applicability and designation of affected facility.
              (a) Except as specified in paragraph (e) of this section, the affected facility to which this subpart applies is each electric utility steam generating unit:
              (1) That is capable of combusting more than 73 megawatts (MW) (250 million British thermal units per hour (MMBtu/hr)) heat input of fossil fuel (either alone or in combination with any other fuel); and
              (2) For which construction, modification, or reconstruction is commenced after September 18, 1978.
              (b) An IGCC electric utility steam generating unit (both the stationary combustion turbine and any associated duct burners) is subject to this part and is not subject to subpart GG or KKKK of this part if both of the conditions specified in paragraphs (b)(1) and (2) of this section are met.
              (1) The IGCC electric utility steam generating unit is capable of combusting more than 73 MW (250 MMBtu/h) heat input of fossil fuel (either alone or in combination with any other fuel) in the combustion turbine engine and associated heat recovery steam generator; and
              (2) The IGCC electric utility steam generating unit commenced construction, modification, or reconstruction after February 28, 2005.
              (c) Any change to an existing fossil-fuel-fired steam generating unit to accommodate the use of combustible materials, other than fossil fuels, shall not bring that unit under the applicability of this subpart.
              (d) Any change to an existing steam generating unit originally designed to fire gaseous or liquid fossil fuels, to accommodate the use of any other fuel (fossil or nonfossil) shall not bring that unit under the applicability of this subpart.
              (e) Applicability of this subpart to an electric utility combined cycle gas turbine other than an IGCC electric utility steam generating unit is as specified in paragraphs (e)(1) through (3) of this section.
              (1) Affected facilities (i.e. heat recovery steam generators used with duct burners) associated with a stationary combustion turbine that are capable of combusting more than 73 MW (250 MMBtu/h) heat input of fossil fuel are subject to this subpart except in cases when the affected facility (i.e. heat recovery steam generator) meets the applicability requirements of and is subject to subpart KKKK of this part.

              (2) For heat recovery steam generators use with duct burners subject to this subpart, only emissions resulting from the combustion of fuels in the steam generating unit (i.e. duct burners) are subject to the standards under this subpart. (The emissions resulting from the combustion of fuels in the stationary combustion turbine engine are subject to subpart GG or KKKK, as applicable, of this part.)
              (3) Any affected facility that meets the applicability requirements and is subject to subpart Eb or subpart CCCC of this part is not subject to the emission standards under subpart Da.
              [72 FR 32722, June 13, 2007, as amended at 74 FR 5078, Jan. 28, 2009; 77 FR 9448, Feb. 16, 2012]
            
            
              § 60.41Da
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              
                Affirmative defense means, in the context of an enforcement proceeding, a response or defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
              
                Anthracite means coal that is classified as anthracite according to the American Society of Testing and Materials in ASTM D388 (incorporated by reference, see § 60.17).
              
                Available system capacity means the capacity determined by subtracting the system load and the system emergency reserves from the net system capacity.
              
                Biomass means plant materials and animal waste.
              
                Bituminous coal means coal that is classified as bituminous according to the American Society of Testing and Materials in ASTM D388 (incorporated by reference, see § 60.17).
              
                Boiler operating day for units constructed, reconstructed, or modified before March 1, 2005, means a 24-hour period during which fossil fuel is combusted in a steam-generating unit for the entire 24 hours. For units constructed, reconstructed, or modified after February 28, 2005, boiler operating day means a 24-hour period between 12 midnight and the following midnight during which any fuel is combusted at any time in the steam-generating unit. It is not necessary for fuel to be combusted the entire 24-hour period.
              
                Coal means all solid fuels classified as anthracite, bituminous, subbituminous, or lignite by the American Society of Testing and Materials in ASTM D388 (incorporated by reference, see § 60.17) and coal refuse. Synthetic fuels derived from coal for the purpose of creating useful heat, including but not limited to solvent-refined coal, gasified coal, coal-oil mixtures, and coal-water mixtures are included in this definition for the purposes of this subpart.
              
                Coal-fired electric utility steam generating unit means an electric utility steam generating unit that burns coal, coal refuse, or a synthetic gas derived from coal either exclusively, in any combination together, or in any combination with other fuels in any amount.
              
                Coal refuse means waste products of coal mining, physical coal cleaning, and coal preparation operations (e.g. culm, gob, etc.) containing coal, matrix material, clay, and other organic and inorganic material.
              
                Combined cycle gas turbine means a stationary turbine combustion system where heat from the turbine exhaust gases is recovered by a steam generating unit.
              
                Combined heat and power, also known as “cogeneration,” means a steam-generating unit that simultaneously produces both electric (and mechanical) and useful thermal energy from the same primary energy source.
              
                Duct burner means a device that combusts fuel and that is placed in the exhaust duct from another source, such as a stationary gas turbine, internal combustion engine, kiln, etc., to allow the firing of additional fuel to heat the exhaust gases before the exhaust gases enter a heat recovery steam generating unit.
              
              
                Electric utility combined cycle gas turbine means any combined cycle gas turbine used for electric generation that is constructed for the purpose of supplying more than one-third of its potential electric output capacity and more than 25 MW net-electrical output to any utility power distribution system for sale. Any steam distribution system that is constructed for the purpose of providing steam to a steam electric generator that would produce electrical power for sale is also considered in determining the electrical energy output capacity of the affected facility.
              
                Electric utility steam-generating unit means any steam electric generating unit that is constructed for the purpose of supplying more than one-third of its potential electric output capacity and more than 25 MW net-electrical output to any utility power distribution system for sale. Also, any steam supplied to a steam distribution system for the purpose of providing steam to a steam-electric generator that would produce electrical energy for sale is considered in determining the electrical energy output capacity of the affected facility.
              
                Electrostatic precipitator or ESP means an add-on air pollution control device used to capture particulate matter (PM) by charging the particles using an electrostatic field, collecting the particles using a grounded collecting surface, and transporting the particles into a hopper.
              
                Emission limitation means any emissions limit or operating limit.
              
                Federally enforceable means all limitations and conditions that are enforceable by the Administrator, including the requirements of 40 CFR parts 60 and 61, requirements within any applicable State implementation plan, and any permit requirements established under 40 CFR 52.21 or under 40 CFR 51.18 and 51.24.
              
                Fossil fuel means natural gas, petroleum, coal, and any form of solid, liquid, or gaseous fuel derived from such material for the purpose of creating useful heat.
              
                Gaseous fuel means any fuel that is present as a gas at standard conditions and includes, but is not limited to, natural gas, refinery fuel gas, process gas, coke-oven gas, synthetic gas, and gasified coal.
              
                Gross energy output means:

              (1) For facilities constructed, reconstructed, or modified before May 4, 2011, the gross electrical or mechanical output from the affected facility plus 75 percent of the useful thermal output measured relative to ISO conditions that is not used to generate additional electrical or mechanical output or to enhance the performance of the unit (i.e., steam delivered to an industrial process);

              (2) For facilities constructed, reconstructed, or modified after May 3, 2011, the gross electrical or mechanical output from the affected facility minus any electricity used to power the feedwater pumps and any associated gas compressors (air separation unit main compressor, oxygen compressor, and nitrogen compressor) plus 75 percent of the useful thermal output measured relative to ISO conditions that is not used to generate additional electrical or mechanical output or to enhance the performance of the unit (i.e., steam delivered to an industrial process);

              (3) For combined heat and power facilities constructed, reconstructed, or modified after May 3, 2011, the gross electrical or mechanical output from the affected facility divided by 0.95 minus any electricity used to power the feedwater pumps and any associated gas compressors (air separation unit main compressor, oxygen compressor, and nitrogen compressor) plus 75 percent of the useful thermal output measured relative to ISO conditions that is not used to generate additional electrical or mechanical output or to enhance the performance of the unit (i.e., steam delivered to an industrial process);

              (4) For a IGCC electric utility generating unit that coproduces chemicals constructed, reconstructed, or modified after May 3, 2011, the gross useful work performed is the gross electrical or mechanical output from the unit minus electricity used to power the feedwater pumps and any associated gas compressors (air separation unit main compressor, oxygen compressor, and nitrogen compressor) that are associated with power production plus 75 percent of the useful thermal output measured relative to ISO conditions that is not used to generate additional electrical or mechanical output or to enhance the performance of the unit (i.e., steam delivered to an industrial process). Auxiliary loads that are associated with power production are determined based on the energy in the coproduced chemicals compared to the energy of the syngas combusted in combustion turbine engine and associated duct burners.
              
                24-hour period means the period of time between 12:01 a.m. and 12:00 midnight.
              
                Integrated gasification combined cycle electric utility steam generating unit or IGCC electric utility steam generating unit means an electric utility combined cycle gas turbine that is designed to burn fuels containing 50 percent (by heat input) or more solid-derived fuel not meeting the definition of natural gas. The Administrator may waive the 50 percent solid-derived fuel requirement during periods of the gasification system construction, startup and commissioning, shutdown, or repair. No solid fuel is directly burned in the unit during operation.
              
                ISO conditions means a temperature of 288 Kelvin, a relative humidity of 60 percent, and a pressure of 101.3 kilopascals.
              
                Lignite means coal that is classified as lignite A or B according to the American Society of Testing and Materials in ASTM D388 (incorporated by reference, see § 60.17).
              
                Natural gas means a fluid mixture of hydrocarbons (e.g., methane, ethane, or propane), composed of at least 70 percent methane by volume or that has a gross calorific value between 35 and 41 megajoules (MJ) per dry standard cubic meter (950 and 1,100 Btu per dry standard cubic foot), that maintains a gaseous state under ISO conditions. In addition, natural gas contains 20.0 grains or less of total sulfur per 100 standard cubic feet. Finally, natural gas does not include the following gaseous fuels: landfill gas, digester gas, refinery gas, sour gas, blast furnace gas, coal-derived gas, producer gas, coke oven gas, or any gaseous fuel produced in a process which might result in highly variable sulfur content or heating value.
              
                Neighboring company means any one of those electric utility companies with one or more electric power interconnections to the principal company and which have geographically adjoining service areas.
              
                Net-electric output means the gross electric sales to the utility power distribution system minus purchased power on a calendar year basis.
              
                Net energy output means the gross energy output minus the parasitic load associated with power production. Parasitic load includes, but is not limited to, the power required to operate the equipment used for fuel delivery systems, air pollution control systems, wastewater treatment systems, ash handling and disposal systems, and other controls (i.e., pumps, fans, compressors, motors, instrumentation, and other ancillary equipment required to operate the affected facility).
              
                Noncontinental area means the State of Hawaii, the Virgin Islands, Guam, American Samoa, the Commonwealth of Puerto Rico, or the Northern Mariana Islands.
              
                Out-of-control period means any period beginning with the quadrant corresponding to the completion of a daily calibration error, linearity check, or quality assurance audit that indicates that the instrument is not measuring and recording within the applicable performance specifications and ending with the quadrant corresponding to the completion of an additional calibration error, linearity check, or quality assurance audit following corrective action that demonstrates that the instrument is measuring and recording within the applicable performance specifications.
              
                Petroleum for facilities constructed, reconstructed, or modified before May 4, 2011, means crude oil or a fuel derived from crude oil, including, but not limited to, distillate oil, and residual oil. For units constructed, reconstructed, or modified after May 3, 2011, petroleum means crude oil or a fuel derived from crude oil, including, but not limited to, distillate oil, residual oil, and petroleum coke.
              
                Petroleum coke, also known as “petcoke,” means a carbonization product of high-boiling hydrocarbon fractions obtained in petroleum processing (heavy residues). Petroleum coke
                is typically derived from oil refinery coker units or other cracking processes.
              
                Potential combustion concentration means the theoretical emissions (nanograms per joule (ng/J), lb/MMBtu heat input) that would result from combustion of a fuel in an uncleaned state without emission control systems. For sulfur dioxide (SO2) the potential combustion concentration is determined under § 60.50Da(c).
              
                Potential electrical output capacity means 33 percent of the maximum design heat input capacity of the steam generating unit, divided by 3,413 Btu/KWh, divided by 1,000 kWh/MWh, and multiplied by 8,760 hr/yr (e.g., a steam generating unit with a 100 MW (340 MMBtu/hr) fossil-fuel heat input capacity would have a 289,080 MWh 12 month potential electrical output capacity). For electric utility combined cycle gas turbines the potential electrical output capacity is determined on the basis of the fossil-fuel firing capacity of the steam generator exclusive of the heat input and electrical power contribution by the gas turbine.
              
                Resource recovery unit means a facility that combusts more than 75 percent non-fossil fuel on a quarterly (calendar) heat input basis.
              
                Solid-derived fuel means any solid, liquid, or gaseous fuel derived from solid fuel for the purpose of creating useful heat and includes, but is not limited to, solvent refined coal, liquified coal, synthetic gas, gasified coal, gasified petroleum coke, gasified biomass, and gasified tire derived fuel.
              
                Steam generating unit for facilities constructed, reconstructed, or modified before May 4, 2011, means any furnace, boiler, or other device used for combusting fuel for the purpose of producing steam (including fossil-fuel-fired steam generators associated with combined cycle gas turbines; nuclear steam generators are not included). For units constructed, reconstructed, or modified after May 3, 2011, steam generating unit means any furnace, boiler, or other device used for combusting fuel for the purpose of producing steam (including fossil-fuel-fired steam generators associated with combined cycle gas turbines; nuclear steam generators are not included) plus any integrated combustion turbines and fuel cells.
              
                Subbituminous coal means coal that is classified as subbituminous A, B, or C according to the American Society of Testing and Materials in ASTM D388 (incorporated by reference, see § 60.17).
              
                Wet flue gas desulfurization technology or wet FGD means a SO2 control system that is located downstream of the steam generating unit and removes sulfur oxides from the combustion gases of the steam generating unit by contacting the combustion gases with an alkaline slurry or solution and forming a liquid material. This definition applies to devices where the aqueous liquid material product of this contact is subsequently converted to other forms. Alkaline reagents used in wet FGD technology include, but are not limited to, lime, limestone, and sodium.
              [72 FR 32722, June 13, 2007, as amended at 74 FR 5079, Jan. 28, 2009; 77 FR 9448, Feb. 16, 2012; 77 FR 23402, Apr. 19, 2012; 78 FR 24082, Apr. 24, 2013]
            
            
              § 60.42Da
              Standards for particulate matter (PM).
              (a) Except as provided in paragraph (f) of this section, on and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, an owner or operator of an affected facility shall not cause to be discharged into the atmosphere from any affected facility for which construction, reconstruction, or modification commenced before March 1, 2005, any gases that contain PM in excess of 13 ng/J (0.03 lb/MMBtu) heat input.
              (b) Except as provided in paragraphs (b)(1) and (b)(2) of this section, on and after the date the initial PM performance test is completed or required to be completed under § 60.8, whichever date comes first, an owner or operator of an affected facility shall not cause to be discharged into the atmosphere any gases which exhibit greater than 20 percent opacity (6-minute average), except for one 6-minute period per hour of not more than 27 percent opacity.

              (1) An owner or operator of an affected facility that elects to install, calibrate, maintain, and operate a continuous emissions monitoring system (CEMS) for measuring PM emissions according to the requirements of this subpart is exempt from the opacity standard specified in this paragraph (b) of this section.
              (2) An owner or operator of an affected facility that combusts only natural gas and/or synthetic natural gas that chemically meets the definition of natural gas is exempt from the opacity standard specified in paragraph (b) of this section.
              (c) Except as provided in paragraphs (d) and (f) of this section, on and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification after February 28, 2005, but before May 4, 2011, shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of either:
              (1) 18 ng/J (0.14 lb/MWh) gross energy output; or
              (2) 6.4 ng/J (0.015 lb/MMBtu) heat input derived from the combustion of solid, liquid, or gaseous fuel.
              (d) As an alternative to meeting the requirements of paragraph (c) of this section, the owner or operator of an affected facility for which construction, reconstruction, or modification commenced after February 28, 2005, but before May 4, 2011, may elect to meet the requirements of this paragraph. On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of:
              (1) 13 ng/J (0.030 lb/MMBtu) heat input derived from the combustion of solid, liquid, or gaseous fuel, and
              (2) For an affected facility that commenced construction or reconstruction, 0.1 percent of the combustion concentration determined according to the procedure in § 60.48Da(o)(5) (99.9 percent reduction) when combusting solid, liquid, or gaseous fuel, or
              (3) For an affected facility that commenced modification, 0.2 percent of the combustion concentration determined according to the procedure in § 60.48Da(o)(5) (99.8 percent reduction) when combusting solid, liquid, or gaseous fuel.
              (e) Except as provided in paragraph (f) of this section, the owner or operator of an affected facility that commenced construction, reconstruction, or modification commenced after May 3, 2011, shall meet the requirements specified in paragraphs (e)(1) and (2) of this section.
              (1) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, the owner or operator shall not cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of the applicable emissions limit specified in paragraphs (e)(1)(i) or (ii) of this section.
              (i) For an affected facility which commenced construction or reconstruction:
              (A) 11 ng/J (0.090 lb/MWh) gross energy output; or
              (B) 12 ng/J (0.097 lb/MWh) net energy output.
              (ii) For an affected facility which commenced modification, the emission limits specified in paragraphs (c) or (d) of this section.
              (2) During startup periods and shutdown periods, owners or operators of facilities subject to subpart UUUUU of part 63 of this chapter shall meet the work practice standards specified in Table 3 to subpart UUUUU of part 63 and use the relevant definitions in § 63.10042, and owners or operators of facilities subject to subpart DDDDD of part 63 shall meet the work practice standards specified in Table 3 to subpart DDDDD of part 63 and use the relevant definition used in § 63.7575.
              (f) An owner or operator of an affected facility that meets the conditions in either paragraphs (f)(1) or (2) of this section is exempt from the PM emissions limits in this section.

              (1) The affected facility combusts only gaseous or liquid fuels (excluding residual oil) with potential SO2 emissions rates of 26 ng/J (0.060 lb/MMBtu) or less, and that does not use a post-combustion technology to reduce emissions of SO2 or PM.

              (2) The affected facility is operated under a PM commercial demonstration permit issued by the Administrator according to the provisions of § 60.47Da.
              [77 FR 9450, Feb. 16, 2012, as amended at 78 FR 24083, Apr. 24, 2013; 79 FR 68788, Nov. 19, 2014]
            
            
              § 60.43Da
              Standards for sulfur dioxide (SO2).

              (a) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility which combusts solid fuel or solid-derived fuel and for which construction, reconstruction, or modification commenced before or on February 28, 2005, except as provided under paragraphs (c), (d), (f) or (h) of this section, any gases that contain SO2 in excess of:
              (1) 520 ng/J (1.20 lb/MMBtu) heat input and 10 percent of the potential combustion concentration (90 percent reduction);
              (2) 30 percent of the potential combustion concentration (70 percent reduction), when emissions are less than 260 ng/J (0.60 lb/MMBtu) heat input;
              (3) 180 ng/J (1.4 lb/MWh) gross energy output; or
              (4) 65 ng/J (0.15 lb/MMBtu) heat input.

              (b) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility which combusts liquid or gaseous fuels (except for liquid or gaseous fuels derived from solid fuels and as provided under paragraphs (e) or (h) of this section) and for which construction, reconstruction, or modification commenced before or on February 28, 2005, any gases that contain SO2 in excess of:
              (1) 340 ng/J (0.80 lb/MMBtu) heat input and 10 percent of the potential combustion concentration (90 percent reduction); or
              (2) 100 percent of the potential combustion concentration (zero percent reduction) when emissions are less than 86 ng/J (0.20 lb/MMBtu) heat input.

              (c) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility which combusts solid solvent refined coal (SRC-I) any gases that contain SO2 in excess of 520 ng/J (1.20 lb/MMBtu) heat input and 15 percent of the potential combustion concentration (85 percent reduction) except as provided under paragraph (f) of this section; compliance with the emission limitation is determined on a 30-day rolling average basis and compliance with the percent reduction requirement is determined on a 24-hour basis.
              (d) Sulfur dioxide emissions are limited to 520 ng/J (1.20 lb/MMBtu) heat input from any affected facility which:
              (1) Combusts 100 percent anthracite;
              (2) Is classified as a resource recovery unit; or
              (3) Is located in a noncontinental area and combusts solid fuel or solid-derived fuel.
              (e) Sulfur dioxide emissions are limited to 340 ng/J (0.80 lb/MMBtu) heat input from any affected facility which is located in a noncontinental area and combusts liquid or gaseous fuels (excluding solid-derived fuels).
              (f) The SO2 standards under this section do not apply to an owner or operator of an affected facility that is operated under an SO2 commercial demonstration permit issued by the Administrator in accordance with the provisions of § 60.47Da.
              (g) Compliance with the emission limitation and percent reduction requirements under this section are both determined on a 30-day rolling average basis except as provided under paragraph (c) of this section.
              (h) When different fuels are combusted simultaneously, the applicable standard is determined by proration using the following formula:
              (1) If emissions of SO2 to the atmosphere are greater than 260 ng/J (0.60 lb/MMBtu) heat input
              
                ER13JN07.008
              
              
              (2) If emissions of SO2 to the atmosphere are equal to or less than 260 ng/J (0.60 lb/MMBtu) heat input:
              
                ER13JN07.009
              
              
                Where:
                
                Es = Prorated SO2 emission limit (ng/J heat input);
                %Ps = Percentage of potential SO2 emission allowed;
                x = Percentage of total heat input derived from the combustion of liquid or gaseous fuels (excluding solid-derived fuels); and
                y = Percentage of total heat input derived from the combustion of solid fuel (including solid-derived fuels).
              
              

              (i) Except as provided in paragraphs (j) and (k) of this section, on and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility for which construction, reconstruction, or modification commenced after February 28, 2005, but before May 4, 2011, shall cause to be discharged into the atmosphere from that affected facility, any gases that contain SO2 in excess of the applicable emissions limit specified in paragraphs (i)(1) through (3) of this section.

              (1) For an affected facility which commenced construction, any gases that contain SO2 in excess of either:
              (i) 180 ng/J (1.4 lb/MWh) gross energy output; or
              (ii) 5 percent of the potential combustion concentration (95 percent reduction).

              (2) For an affected facility which commenced reconstruction, any gases that contain SO2 in excess of either:
              (i) 180 ng/J (1.4 lb/MWh) gross energy output;
              (ii) 65 ng/J (0.15 lb/MMBtu) heat input; or
              (iii) 5 percent of the potential combustion concentration (95 percent reduction).

              (3) For an affected facility which commenced modification, any gases that contain SO2 in excess of either:
              (i) 180 ng/J (1.4 lb/MWh) gross energy output;
              (ii) 65 ng/J (0.15 lb/MMBtu) heat input; or
              (iii) 10 percent of the potential combustion concentration (90 percent reduction).

              (j) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification commenced after February 28, 2005, and that burns 75 percent or more (by heat input) coal refuse on a 12-month rolling average basis, shall caused to be discharged into the atmosphere from that affected facility any gases that contain SO2 in excess of the applicable emission limitation specified in paragraphs (j)(1) through (3) of this section.

              (1) For an affected facility for which construction commenced after February 28, 2005, any gases that contain SO2 in excess of either:
              (i) 180 ng/J (1.4 lb/MWh) gross energy output on a 30-day rolling average basis; or
              (ii) 6 percent of the potential combustion concentration (94 percent reduction) on a 30-day rolling average basis.

              (2) For an affected facility for which reconstruction commenced after February 28, 2005, any gases that contain SO2 in excess of either:
              (i) 180 ng/J (1.4 lb/MWh) gross energy output on a 30-day rolling average basis;
              (ii) 65 ng/J (0.15 lb/MMBtu) heat input on a 30-day rolling average basis; or
              (iii) 6 percent of the potential combustion concentration (94 percent reduction) on a 30-day rolling average basis.

              (3) For an affected facility for which modification commenced after February 28, 2005, any gases that contain SO2 in excess of either:
              
              (i) 180 ng/J (1.4 lb/MWh) gross energy output on a 30-day rolling average basis;
              (ii) 65 ng/J (0.15 lb/MMBtu) heat input on a 30-day rolling average basis; or
              (iii) 10 percent of the potential combustion concentration (90 percent reduction) on a 30-day rolling average basis.

              (k) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility located in a noncontinental area for which construction, reconstruction, or modification commenced after February 28, 2005, but before May 4, 2011, shall cause to be discharged into the atmosphere from that affected facility any gases that contain SO2 in excess of the applicable emissions limit specified in paragraphs (k)(1) and (2) of this section.

              (1) For an affected facility that burns solid or solid-derived fuel, the owner or operator shall not cause to be discharged into the atmosphere any gases that contain SO2 in excess of 520 ng/J (1.2 lb/MMBtu) heat input.

              (2) For an affected facility that burns other than solid or solid-derived fuel, the owner or operator shall not cause to be discharged into the atmosphere any gases that contain SO2 in excess of 230 ng/J (0.54 lb/MMBtu) heat input.

              (l) Except as provided in paragraphs (j) and (m) of this section, on and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility for which construction, reconstruction, or modification commenced after May 3, 2011, shall cause to be discharged into the atmosphere from that affected facility, any gases that contain SO2 in excess of the applicable emissions limit specified in paragraphs (l)(1) and (2) of this section.

              (1) For an affected facility which commenced construction or reconstruction, any gases that contain SO2 in excess of either:
              (i) 130 ng/J (1.0 lb/MWh) gross energy output; or
              (ii) 140 ng/J (1.2 lb/MWh) net energy output; or
              (iii) 3 percent of the potential combustion concentration (97 percent reduction).

              (2) For an affected facility which commenced modification, any gases that contain SO2 in excess of either:
              (i) 180 ng/J (1.4 lb/MWh) gross energy output; or
              (ii) 10 percent of the potential combustion concentration (90 percent reduction).

              (m) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility located in a noncontinental area for which construction, reconstruction, or modification commenced after May 3, 2011, shall cause to be discharged into the atmosphere from that affected facility any gases that contain SO2 in excess of the applicable emissions limit specified in paragraphs (m)(1) and (2) of this section.

              (1) For an affected facility that burns solid or solid-derived fuel, the owner or operator shall not cause to be discharged into the atmosphere any gases that contain SO2 in excess of 520 ng/J (1.2 lb/MMBtu) heat input.

              (2) For an affected facility that burns other than solid or solid-derived fuel, the owner or operator shall not cause to be discharged into the atmosphere any gases that contain SO2 in excess of 230 ng/J (0.54 lb/MMBtu) heat input.
              [72 FR 32722, June 13, 2007, as amended at 77 FR 9450, Feb. 16, 2012]
            
            
              § 60.44Da
              Standards for nitrogen oxides (NO2).

              (a) Except as provided in paragraph (h) of this section, on and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility for which construction, reconstruction, or modification commenced before July 10, 1997 any gases that contain NOX (expressed as NO2) in excess of the applicable emissions limit in paragraphs (a)(1) and (2) of this section.
              

              (1) The owner or operator shall not cause to be discharged into the atmosphere any gases that contain NOX in excess of the emissions limit listed in the following table as applicable to the fuel type combusted and as determined on a 30-boiler operating day rolling average basis.
              
                
                  Fuel type
                  Emission limit for heat input
                  ng/J
                  lb/MMBtu
                
                
                  Gaseous fuels:
                
                
                  Coal-derived fuels
                  210
                  0.50
                
                
                  All other fuels
                  86
                  0.20
                
                
                  Liquid fuels:
                
                
                  Coal-derived fuels
                  210
                  0.50
                
                
                  Shale oil
                  210
                  0.50
                
                
                  All other fuels
                  130
                  0.30
                
                
                  Solid fuels:
                
                
                  Coal-derived fuels
                  210
                  0.50
                
                
                  Any fuel containing more than 25%, by weight, coal refuse
                  (1)
                  (1)
                
                
                  Any fuel containing more than 25%, by weight, lignite if the lignite is mined in North Dakota, South Dakota, or Montana, and is combusted in a slag tap furnace 2
                  
                  340
                  0.80
                
                
                  Any fuel containing more than 25%, by weight, lignite not subject to the 340 ng/J heat input emission limit 2
                  
                  260
                  0.60
                
                
                  Subbituminous coal
                  210
                  0.50
                
                
                  Bituminous coal
                  260
                  0.60
                
                
                  Anthracite coal
                  260
                  0.60
                
                
                  All other fuels
                  260
                  0.60
                
                
                  1 Exempt from NOX standards and NOX monitoring requirements.
                
                  2 Any fuel containing less than 25%, by weight, lignite is not prorated but its percentage is added to the percentage of the predominant fuel.
              

              (2) When two or more fuels are combusted simultaneously in an affected facility, the applicable emissions limit (En) is determined by proration using the following formula:
              
                ER16FE12.019
              
              
                Where:
                
                En = Applicable NOX emissions limit when multiple fuels are combusted simultaneously (ng/J heat input);
                w = Percentage of total heat input derived from the combustion of fuels subject to the 86 ng/J heat input standard;
                x = Percentage of total heat input derived from the combustion of fuels subject to the 130 ng/J heat input standard;
                y = Percentage of total heat input derived from the combustion of fuels subject to the 210 ng/J heat input standard;
                z = Percentage of total heat input derived from the combustion of fuels subject to the 260 ng/J heat input standard; and
                v = Percentage of total heat input delivered from the combustion of fuels subject to the 340 ng/J heat input standard.
              
              
              (b)-(c) [Reserved]

              (d) Except as provided in paragraph (h) of this section, on and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification after July 9, 1997, but before March 1, 2005, shall cause to be discharged into the atmosphere from that affected facility any gases that contain NOX (expressed as NO2) in excess of the applicable emissions limit specified in paragraphs (d)(1) and (2) of this section as determined on a 30-boiler operating day rolling average basis.

              (1) For an affected facility which commenced construction, any gases that contain NOX in excess of 200 ng/J (1.6 lb/MWh) gross energy output.

              (2) For an affected facility which commenced reconstruction, any gases that contain NOX in excess of 65 ng/J (0.15 lb/MMBtu) heat input.
              

              (e) Except as provided in paragraphs (f) and (h) of this section, on and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification after February 28, 2005 but before May 4, 2011, shall cause to be discharged into the atmosphere from that affected facility any gases that contain NOX (expressed as NO2) in excess of the applicable emissions limit specified in paragraphs (e)(1) through (3) of this section as determined on a 30-boiler operating day rolling average basis.

              (1) For an affected facility which commenced construction, any gases that contain NOX in excess of 130 ng/J (1.0 lb/MWh) gross energy output.

              (2) For an affected facility which commenced reconstruction, any gases that contain NOX in excess of either:
              (i) 130 ng/J (1.0 lb/MWh) gross energy output; or
              (ii) 47 ng/J (0.11 lb/MMBtu) heat input.

              (3) For an affected facility which commenced modification, any gases that contain NOX in excess of either:
              (i) 180 ng/J (1.4 lb/MWh) gross energy output; or
              (ii) 65 ng/J (0.15 lb/MMBtu) heat input.
              (f) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, the owner or operator of an IGCC electric utility steam generating unit subject to the provisions of this subpart and for which construction, reconstruction, or modification commenced after February 28, 2005 but before May 4, 2011, shall meet the requirements specified in paragraphs (f)(1) through (3) of this section.

              (1) Except as provided for in paragraphs (f)(2) and (3) of this section, the owner or operator shall not cause to be discharged into the atmosphere any gases that contain NOX (expressed as NO2) in excess of 130 ng/J (1.0 lb/MWh) gross energy output.

              (2) When burning liquid fuel exclusively or in combination with solid-derived fuel such that the liquid fuel contributes 50 percent or more of the total heat input to the combined cycle combustion turbine, the owner or operator shall not cause to be discharged into the atmosphere any gases that contain NOX (expressed as NO2) in excess of 190 ng/J (1.5 lb/MWh) gross energy output.

              (3) In cases when during a 30-boiler operating day rolling average compliance period liquid fuel is burned in such a manner to meet the conditions in paragraph (f)(2) of this section for only a portion of the clock hours in the 30-day compliance period, the owner or operator shall not cause to be discharged into the atmosphere any gases that contain NOX (expressed as NO2) in excess of the computed weighted-average emissions limit based on the proportion of gross energy output (in MWh) generated during the compliance period for each of emissions limits in paragraphs (f)(1) and (2) of this section.

              (g) Except as provided in paragraphs (h) of this section and § 60.45Da, on and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification after May 3, 2011, shall cause to be discharged into the atmosphere from that affected facility any gases that contain NOX (expressed as NO2) in excess of the applicable emissions limit specified in paragraphs (g)(1) through (3) of this section.

              (1) For an affected facility which commenced construction or reconstruction, any gases that contain NOX in excess of either:
              (i) 88 ng/J (0.70 lb/MWh) gross energy output; or
              (ii) 95 ng/J (0.76 lb/MWh) net energy output.

              (2) For an affected facility which commenced construction or reconstruction and that burns 75 percent or more coal refuse (by heat input) on a 12-month rolling average basis, any gases that contain NOX in excess of either:
              (i) 110 ng/J (0.85 lb/MWh) gross energy output; or
              (ii) 120 ng/J (0.92 lb/MWh) net energy output.

              (3) For an affected facility which commenced modification, any gases that contain NOX in excess of 140 ng/J (1.1 lb/MWh) gross energy output.
              (h) The NOX emissions limits under this section do not apply to an owner or operator of an affected facility which is operating under a commercial demonstration permit issued by the Administrator in accordance with the provisions of § 60.47Da.
              [77 FR 9451, Feb. 16, 2012]
            
            
              § 60.45Da

              Alternative standards for combined nitrogen oxides (NOX) and carbon monoxide (CO).

              (a) The owner or operator of an affected facility that commenced construction, reconstruction, or modification after May 3, 2011 as alternate to meeting the applicable NOX emissions limits specified in § 60.44Da may elect to meet the applicable standards for combined NOX and CO specified in paragraph (b) of this section.

              (b) On and after the date on which the initial performance test is completed or required to be completed under § 60.8 no owner or operator of an affected facility that commenced construction, reconstruction, or modification after May 3, 2011, shall cause to be discharged into the atmosphere from that affected facility any gases that contain NOX (expressed as NO2) plus CO in excess of the applicable emissions limit specified in paragraphs (b)(1) through (3) of this section as determined on a 30-boiler operating day rolling average basis.

              (1) For an affected facility which commenced construction or reconstruction, any gases that contain NOX plus CO in excess of either:
              (i) 140 ng/J (1.1 lb/MWh) gross energy output; or
              (ii) 150 ng/J (1.2 lb/MWh) net energy output.

              (2) For an affected facility which commenced construction or reconstruction and that burns 75 percent or more coal refuse (by heat input) on a 12-month rolling average basis, any gases that contain NOX plus CO in excess of either:
              (i) 160 ng/J (1.3 lb/MWh) gross energy output; or
              (ii) 170 ng/J (1.4 lb/MWh) net energy output.

              (3) For an affected facility which commenced modification, any gases that contain NOX plus CO in excess of 190 ng/J (1.5 lb/MWh) gross energy output.
              [77 FR 9453, Feb. 16, 2012]
            
            
              § 60.46Da
              [Reserved]
            
            
              § 60.47Da
              Commercial demonstration permit.
              (a) An owner or operator of an affected facility proposing to demonstrate an emerging technology may apply to the Administrator for a commercial demonstration permit. The Administrator will issue a commercial demonstration permit in accordance with paragraph (e) of this section. Commercial demonstration permits may be issued only by the Administrator, and this authority will not be delegated.

              (b) An owner or operator of an affected facility that combusts solid solvent refined coal (SRC-I) and who is issued a commercial demonstration permit by the Administrator is not subject to the SO2 emission reduction requirements under § 60.43Da(c) but must, as a minimum, reduce SO2 emissions to 20 percent of the potential combustion concentration (80 percent reduction) for each 24-hour period of steam generator operation and to less than 520 ng/J (1.20 lb/MMBtu) heat input on a 30-day rolling average basis.

              (c) An owner or operator of an affected facility that uses fluidized bed combustion (atmospheric or pressurized) and who is issued a commercial demonstration permit by the Administrator is not subject to the SO2 emission reduction requirements under § 60.43Da(a) but must, as a minimum, reduce SO2 emissions to 15 percent of the potential combustion concentration (85 percent reduction) on a 30-day rolling average basis and to less than 520 ng/J (1.20 lb/MMBtu) heat input on a 30-day rolling average basis.

              (d) The owner or operator of an affected facility that combusts coal-derived liquid fuel and who is issued a commercial demonstration permit by the Administrator is not subject to the applicable NOX emission limitation and percent reduction under § 60.44Da(a) but must, as a minimum, reduce emissions to less than 300 ng/J (0.70 lb/MMBtu) heat input on a 30-day rolling average basis.
              (e) Commercial demonstration permits may not exceed the following equivalent MW electrical generation capacity for any one technology category, and the total equivalent MW electrical generation capacity for all commercial demonstration plants may not exceed 15,000 MW.
              
                
                  Technology
                  Pollutant
                  Equivalent electrical capacity(MW electrical output)
                  
                
                
                  Solid solvent refined coal (SCR I)
                  SO2
                  
                  6,000-10,000
                
                
                  Fluidized bed combustion (atmospheric)
                  SO2
                  
                  400-3,000
                
                
                  Fluidized bed combustion (pressurized)
                  SO2
                  
                  400-1,200
                
                
                  Coal liquification
                  NOX
                  
                  750-10,000
                
                
                  Total allowable for all technologies
                  
                  15,000
                
              
              (f) An owner or operator of an affected facility that uses a pressurized fluidized bed or a multi-pollutant emissions controls system who is issued a commercial demonstration permit by the Administrator is not subject to the total PM emission reduction requirements under § 60.42Da but must, as a minimum, reduce PM emissions to less than 6.4 ng/J (0.015 lb/MMBtu) heat input.

              (g) An owner or operator of an affected facility that uses a pressurized fluidized bed or a multi-pollutant emissions controls system who is issued a commercial demonstration permit by the Administrator is not subject to the SO2 standards or emission reduction requirements under § 60.43Da but must, as a minimum, reduce SO2 emissions to 5 percent of the potential combustion concentration (95 percent reduction) or to less than 180 ng/J (1.4 lb/MWh) gross energy output on a 30-boiler operating day rolling average basis.

              (h) An owner or operator of an affected facility that uses a pressurized fluidized bed or a multi-pollutant emissions control system or advanced combustion controls who is issued a commercial demonstration permit by the Administrator is not subject to the NOX standards or emission reduction requirements under § 60.44Da but must, as a minimum, reduce NOX emissions to less than 130 ng/J (1.0 lb/MWh) or the combined NOX plus CO emissions to less than 180 ng/J (1.4 lb/MWh) gross energy output on a 30-boiler operating day rolling average basis.
              (i) Commercial demonstration permits may not exceed the following equivalent MW electrical generation capacity for any one technology category listed in the following table.
              
                
                  Technology
                  Pollutant
                  Equivalent electrical capacity(MW electrical output)
                  
                
                
                  Multi-pollutant Emission Control
                  SO2
                  
                  1,000
                
                
                  Multi-pollutant Emission Control
                  NOX
                  
                  1,000
                
                
                  Multi-pollutant Emission Control
                  PM
                  1,000
                
                
                  Pressurized Fluidized Bed Combustion
                  SO2
                  
                  1,000
                
                
                  Pressurized Fluidized Bed Combustion
                  NOX
                  
                  1,000
                
                
                  Pressurized Fluidized Bed Combustion
                  PM
                  1,000
                
                
                  Advanced Combustion Controls
                  NOX
                  
                  1,000
                
              
              [72 FR 32722, June 13, 2007, as amended at 77 FR 9450, Feb. 16, 2012]
            
            
              § 60.48Da
              Compliance provisions.

              (a) For affected facilities for which construction, modification, or reconstruction commenced before May 4, 2011, the applicable PM emissions limit and opacity standard under § 60.42Da, SO2 emissions limit under § 60.43Da, and NOX emissions limit under § 60.44Da apply at all times except during periods of startup, shutdown, or malfunction. For affected facilities for which construction, modification, or reconstruction commenced after May 3, 2011, the applicable SO2 emissions limit under § 60.43Da, NOX emissions limit under § 60.44Da, and NOX plus CO emissions limit under § 60.45Da apply at all times. The applicable PM emissions limit and opacity standard under § 60.42Da apply at all times except during periods of startup and shutdown.

              (b) After the initial performance test required under § 60.8, compliance with the applicable SO2 emissions limit and percentage reduction requirements under § 60.43Da, NOX emissions limit under § 60.44Da, and NOX plus CO emissions limit under § 60.45Da is based on the average emission rate for 30 successive boiler operating days. A separate performance test is completed at the end of each boiler operating day after the initial performance test, and a new 30-boiler operating day rolling average emission rate for both SO2, NOX or NOX plus CO as applicable, and a new percent reduction for SO2 are calculated to demonstrate compliance with the standards.

              (c) For the initial performance test required under § 60.8, compliance with the applicable SO2 emissions limits and percentage reduction requirements under § 60.43Da, the NOX emissions limits under § 60.44Da, and the NOX plus CO emissions limits under § 60.45Da is based on the average emission rates for SO2, NOX, CO, and percent reduction for SO2 for the first 30 successive boiler operating days. The initial performance test is the only test in which at least 30 days prior notice is required unless otherwise specified by the Administrator. The initial performance test is to be scheduled so that the first boiler operating day of the 30 successive boiler operating days is completed within 60 days after achieving the maximum production rate at which the affected facility will be operated, but not later than 180 days after initial startup of the facility.

              (d) For affected facilities for which construction, modification, or reconstruction commenced before May 4, 2011, compliance with applicable 30-boiler operating day rolling average SO2 and NOX emissions limits is determined by calculating the arithmetic average of all hourly emission rates for SO2 and NOX for the 30 successive boiler operating days, except for data obtained during startup, shutdown, or malfunction. For affected facilities for which construction, modification, or reconstruction commenced after May 3, 2011, compliance with applicable 30-boiler operating day rolling average SO2 and NOX emissions limits is determined by dividing the sum of the SO2 and NOX emissions for the 30 successive boiler operating days by the sum of the gross energy output or net energy output, as applicable, for the 30 successive boiler operating days.

              (e) For affected facilities for which construction, modification, or reconstruction commenced before May 4, 2011, compliance with applicable SO2 percentage reduction requirements is determined based on the average inlet and outlet SO2 emission rates for the 30 successive boiler operating days. For affected facilities for which construction, modification, or reconstruction commenced after May 3, 2011, compliance with applicable SO2 percentage reduction requirements is determined based on the “as fired” total potential emissions and the total outlet SO2 emissions for the 30 successive boiler operating days.

              (f) For affected facilities for which construction, modification, or reconstruction commenced before May 4, 2011, compliance with the applicable daily average PM emissions limit is determined by calculating the arithmetic average of all hourly emission rates each boiler operating day, except for data obtained during startup, shutdown, or malfunction periods. Daily averages are only calculated for boiler operating days that have non-out-of-control data for at least 18 hours of unit operation during which the standard applies. Instead, all of the non-out-of-control hourly emission rates of the operating day(s) not meeting the minimum 18 hours non-out-of-control data daily average requirement are averaged with all of the non-out-of-control hourly emission rates of the next boiler operating day with 18 hours or more of non-out-of-control PM CEMS data to determine compliance. For affected facilities for which construction or reconstruction commenced after May 3, 2011 that elect to demonstrate compliance using PM CEMS, compliance with the applicable PM emissions limit in § 60.42Da is determined on a 30-boiler operating day rolling average basis by calculating the arithmetic average of all hourly PM emission rates for the 30 successive boiler operating days, except for data obtained during periods of startup and shutdown.

              (g) For affected facilities for which construction, modification, or reconstruction commenced after May 3, 2011, compliance with applicable 30-boiler operating day rolling average NOX plus CO emissions limit is determined by dividing the sum of the NOX plus CO emissions for the 30 successive boiler operating days by the sum of the gross energy output or net energy output, as applicable, for the 30 successive boiler operating days.
              (h) If an owner or operator has not obtained the minimum quantity of emission data as required under § 60.49Da of this subpart, compliance of the affected facility with the emission requirements under §§ 60.43Da and 60.44Da of this subpart for the day on which the 30-day period ends may be determined by the Administrator by following the applicable procedures in section 7 of Method 19 of appendix A of this part.
              (i) Compliance provisions for sources subject to § 60.44Da(d)(1), (e)(1), (e)(2)(i), (e)(3)(i), (f), or (g). The owner or operator shall calculate NOX emissions as 1.194 × 10−7 lb/scf-ppm times the average hourly NOX output concentration in ppm (measured according to the provisions of § 60.49Da(c)), times the average hourly flow rate (measured in scfh, according to the provisions of § 60.49Da(l) or § 60.49Da(m)), divided by the average hourly gross energy output (measured according to the provisions of § 60.49Da(k)) or the average hourly net energy output, as applicable. Alternatively, for oil-fired and gas-fired units, NOX emissions may be calculated by multiplying the hourly NOX emission rate in lb/MMBtu (measured by the CEMS required under § 60.49Da(c) and (d)), by the hourly heat input rate (measured according to the provisions of § 60.49Da(n)), and dividing the result by the average gross energy output (measured according to the provisions of § 60.49Da(k)) or the average hourly net energy output, as applicable.
              (j) Compliance provisions for duct burners subject to § 60.44Da(a)(1). To determine compliance with the emissions limits for NOX required by § 60.44Da(a) for duct burners used in combined cycle systems, either of the procedures described in paragraph (j)(1) or (2) of this section may be used:
              (1) The owner or operator of an affected duct burner shall conduct the performance test required under § 60.8 using the appropriate methods in appendix A of this part. Compliance with the emissions limits under § 60.44Da(a)(1) is determined on the average of three (nominal 1-hour) runs for the initial and subsequent performance tests. During the performance test, one sampling site shall be located in the exhaust of the turbine prior to the duct burner. A second sampling site shall be located at the outlet from the heat recovery steam generating unit. Measurements shall be taken at both sampling sites during the performance test; or

              (2) The owner or operator of an affected duct burner may elect to determine compliance by using the CEMS specified under § 60.49Da for measuring NOX and oxygen (O2) (or carbon dioxide (CO2)) and meet the requirements of § 60.49Da. Alternatively, data from a NOX emission rate (i.e., NOX-diluent) CEMS certified according to the provisions of § 75.20(c) of this chapter and appendix A to part 75 of this chapter, and meeting the quality assurance requirements of § 75.21 of this chapter and appendix B to part 75 of this chapter, may be used, with the following caveats. Data used to meet the requirements of § 60.51Da shall not include substitute data values derived from the missing data procedures in subpart D of part 75 of this chapter, nor shall the data have been bias adjusted according to the procedures of part 75 of this chapter. The sampling site shall be located at the outlet from the steam generating unit. The NOX emission rate at the outlet from the steam generating unit shall constitute the NOX emission rate from the duct burner of the combined cycle system.
              (k) Compliance provisions for duct burners subject to § 60.44Da(d)(1) or (e)(1). To determine compliance with the emission limitation for NOX required by § 60.44Da(d)(1) or (e)(1) for duct burners used in combined cycle systems, either of the procedures described in paragraphs (k)(1) and (2) of this section may be used:

              (1) The owner or operator of an affected duct burner used in combined cycle systems shall determine compliance with the applicable NOX emission limitation in § 60.44Da(d)(1) or (e)(1) as follows:
              (i) The emission rate (E) of NOX shall be computed using Equation 2 in this section:
              
                ER16FE12.000
              
              
                Where:
                
                E = Emission rate of NOX from the duct burner, ng/J (lb/MWh) gross energy output;
                Csg = Average hourly concentration of NOX exiting the steam generating unit, ng/dscm (lb/dscf);
                Cte = Average hourly concentration of NOX in the turbine exhaust upstream from duct burner, ng/dscm (lb/dscf);
                Qsg = Average hourly volumetric flow rate of exhaust gas from steam generating unit, dscm/h (dscf/h);
                Qte = Average hourly volumetric flow rate of exhaust gas from combustion turbine, dscm/h (dscf/h);
                Osg = Average hourly gross energy output from steam generating unit, J/h (MW); and
                h = Average hourly fraction of the total heat input to the steam generating unit derived from the combustion of fuel in the affected duct burner.
              
              

              (ii) Method 7E of appendix A of this part shall be used to determine the NOX concentrations (Csg and Cte). Method 2, 2F or 2G of appendix A of this part, as appropriate, shall be used to determine the volumetric flow rates (Qsg and Qte) of the exhaust gases. The volumetric flow rate measurements shall be taken at the same time as the concentration measurements.
              (iii) The owner or operator shall develop, demonstrate, and provide information satisfactory to the Administrator to determine the average hourly gross energy output from the steam generating unit, and the average hourly percentage of the total heat input to the steam generating unit derived from the combustion of fuel in the affected duct burner.
              (iv) Compliance with the applicable NOX emission limitation in § 60.44Da(d)(1) or (e)(1) is determined by the three-run average (nominal 1-hour runs) for the initial and subsequent performance tests.

              (2) The owner or operator of an affected duct burner used in a combined cycle system may elect to determine compliance with the applicable NOX emission limitation in § 60.44Da(d)(1) or (e)(1) on a 30-day rolling average basis as indicated in paragraphs (k)(2)(i) through (iv) of this section.
              (i) The emission rate (E) of NOX shall be computed using Equation 3 in this section:
              
                ER16FE12.001
              
              
                Where:
                
                E = Emission rate of NOX from the duct burner, ng/J (lb/MWh) gross energy output;
                Csg = Average hourly concentration of NOX exiting the steam generating unit, ng/dscm (lb/dscf);
                Qsg = Average hourly volumetric flow rate of exhaust gas from steam generating unit, dscm/h (dscf/h); and
                Occ = Average hourly gross energy output from entire combined cycle unit, J/h (MW).
              
              

              (ii) The CEMS specified under § 60.49Da for measuring NOX and O2 (or CO2) shall be used to determine the average hourly NOX concentrations (Csg). The continuous flow monitoring system specified in § 60.49Da(l) or § 60.49Da(m) shall be used to determine the volumetric flow rate (Qsg) of the exhaust gas. If the option to use the flow monitoring system in § 60.49Da(m) is selected, the flow rate data used to meet the requirements of § 60.51Da shall not include substitute data values derived from the missing data procedures in subpart D of part 75 of this chapter, nor shall the data have been bias adjusted according to the procedures of part 75 of this chapter. The sampling site shall be located at the outlet from the steam generating unit.

              (iii) The continuous monitoring system specified under § 60.49Da(k) for measuring and determining gross energy output shall be used to determine the average hourly gross energy output from the entire combined cycle unit (Occ), which is the combined output from the combustion turbine and the steam generating unit.

              (iv) The owner or operator may, in lieu of installing, operating, and recording data from the continuous flow monitoring system specified in § 60.49Da(l), determine the mass rate (lb/h) of NOX emissions by installing, operating, and maintaining continuous fuel flowmeters following the appropriate measurements procedures specified in appendix D of part 75 of this chapter. If this compliance option is selected, the emission rate (E) of NOX shall be computed using Equation 4 in this section:
              
                ER16FE12.002
              
              
                Where:
                
                E = Emission rate of NOX from the duct burner, ng/J (lb/MWh) gross energy output;
                ERsg = Average hourly emission rate of NOX exiting the steam generating unit heat input calculated using appropriate F factor as described in Method 19 of appendix A of this part, ng/J (lb/MMBtu);
                Hcc = Average hourly heat input rate of entire combined cycle unit, J/h (MMBtu/h); and
                Occ = Average hourly gross energy output from entire combined cycle unit, J/h (MW).
              
              
              (3) When an affected duct burner steam generating unit utilizes a common steam turbine with one or more affected duct burner steam generating units, the owner or operator shall either:
              (i) Determine compliance with the applicable NOX emissions limits by measuring the emissions combined with the emissions from the other unit(s) utilizing the common steam turbine; or
              (ii) Develop, demonstrate, and provide information satisfactory to the Administrator on methods for apportioning the combined gross energy output from the steam turbine for each of the affected duct burners. The Administrator may approve such demonstrated substitute methods for apportioning the combined gross energy output measured at the steam turbine whenever the demonstration ensures accurate estimation of emissions regulated under this part.
              (l) [Reserved]

              (m) Compliance provisions for sources subject to § 60.43Da(i)(1)(i), (i)(2)(i), (i)(3)(i), (j)(1)(i), (j)(2)(i), (j)(3)(i), (l)(1)(i), (l)(1)(ii), or (l)(2). The owner or operator shall calculate SO2 emissions as 1.660 × 10−7 lb/scf-ppm times the average hourly SO2 output concentration in ppm (measured according to the provisions of § 60.49Da(b)), times the average hourly flow rate (measured according to the provisions of § 60.49Da(l) or § 60.49Da(m)), divided by the average hourly gross energy output (measured according to the provisions of § 60.49Da(k)) or the average hourly net energy output, as applicable. Alternatively, for oil-fired and gas-fired units, SO2 emissions may be calculated by multiplying the hourly SO2 emission rate (in lb/MMBtu), measured by the CEMS required under § 60.49Da, by the hourly heat input rate (measured according to the provisions of § 60.49Da(n)), and dividing the result by the average gross energy output (measured according to the provisions of § 60.49Da(k)) or the average hourly net energy output, as applicable.
              (n) Compliance provisions for sources subject to § 60.42Da(c)(1) or (e)(1)(i). The owner or operator shall calculate PM emissions by multiplying the average hourly PM output concentration (measured according to the provisions of § 60.49Da(t)), by the average hourly flow rate (measured according to the provisions of § 60.49Da(l) or § 60.49Da(m)), and dividing by the average hourly gross energy output (measured according to the provisions of § 60.49Da(k)) or the average hourly net energy output, as applicable.
              (o) Compliance provisions for sources subject to § 60.42Da(c)(2), (d), or (e)(1)(ii). Except as provided for in paragraph (p) of this section, the owner or operator must demonstrate compliance with each applicable emissions limit according to the requirements in paragraphs (o)(1) through (o)(5) of this section.
              (1) You must conduct a performance test to demonstrate initial compliance with the applicable PM emissions limit in § 60.42Da by the applicable date specified in § 60.8(a). Thereafter, you must conduct each subsequent performance test within 12 calendar months following the date the previous performance test was required to be conducted. You must conduct each performance test according to the requirements in § 60.8 using the test methods and procedures in § 60.50Da. The owner or operator of an affected facility that has not operated for 60 consecutive calendar days prior to the date that the subsequent performance test would have been required had the unit been operating is not required to perform the subsequent performance test until 30 calendar days after the next boiler operating day. Requests for additional 30 day extensions shall be granted by the relevant air division or office director of the appropriate Regional Office of the U.S. EPA.
              (2) You must monitor the performance of each electrostatic precipitator or fabric filter (baghouse) operated to comply with the applicable PM emissions limit in § 60.42Da using a continuous opacity monitoring system (COMS) according to the requirements in paragraphs (o)(2)(i) through (vi) unless you elect to comply with one of the alternatives provided in paragraphs (o)(3) and (o)(4) of this section, as applicable to your control device.
              (i) Each COMS must meet Performance Specification 1 in 40 CFR part 60, appendix B.
              (ii) You must comply with the quality assurance requirements in paragraphs (o)(2)(ii)(A) through (E) of this section.
              (A) You must automatically (intrinsic to the opacity monitor) check the zero and upscale (span) calibration drifts at least once daily. For a particular COMS, the acceptable range of zero and upscale calibration materials is as defined in the applicable version of Performance Specification 1 in 40 CFR part 60, appendix B.
              (B) You must adjust the zero and span whenever the 24-hour zero drift or 24-hour span drift exceeds 4 percent opacity. The COMS must allow for the amount of excess zero and span drift measured at the 24-hour interval checks to be recorded and quantified. The optical surfaces exposed to the effluent gases must be cleaned prior to performing the zero and span drift adjustments, except for systems using automatic zero adjustments. For systems using automatic zero adjustments, the optical surfaces must be cleaned when the cumulative automatic zero compensation exceeds 4 percent opacity.
              (C) You must apply a method for producing a simulated zero opacity condition and an upscale (span) opacity condition using a certified neutral density filter or other related technique to produce a known obscuration of the light beam. All procedures applied must provide a system check of the analyzer internal optical surfaces and all electronic circuitry including the lamp and photodetector assembly.

              (D) Except during periods of system breakdowns, repairs, calibration checks, and zero and span adjustments, the COMS must be in continuous operation and must complete a minimum of one cycle of sampling and analyzing for each successive 10 second period and one cycle of data recording for each successive 6-minute period.
              (E) You must reduce all data from the COMS to 6-minute averages. Six-minute opacity averages must be calculated from 36 or more data points equally spaced over each 6-minute period. Data recorded during periods of system breakdowns, repairs, calibration checks, and zero and span adjustments must not be included in the data averages. An arithmetic or integrated average of all data may be used.
              (iii) During each performance test conducted according to paragraph (o)(1) of this section, you must establish an opacity baseline level. The value of the opacity baseline level is determined by averaging all of the 6-minute average opacity values (reported to the nearest 0.1 percent opacity) from the COMS measurements recorded during each of the test run intervals conducted for the performance test, and then adding 2.5 percent opacity to your calculated average opacity value for all of the test runs. If your opacity baseline level is less than 5.0 percent, then the opacity baseline level is set at 5.0 percent.
              (iv) You must evaluate the preceding 24-hour average opacity level measured by the COMS each boiler operating day excluding periods of affected facility startup, shutdown, or malfunction. If the measured 24-hour average opacity emission level is greater than the baseline opacity level determined in paragraph (o)(2)(iii) of this section, you must initiate investigation of the relevant equipment and control systems within 24 hours of the first discovery of the high opacity incident and take the appropriate corrective action as soon as practicable to adjust control settings or repair equipment to reduce the measured 24-hour average opacity to a level below the baseline opacity level. In cases when a wet scrubber is used in combination with another PM control device that serves as the primary PM control device, the wet scrubber must be maintained and operated.
              (v) You must record the opacity measurements, calculations performed, and any corrective actions taken. The record of corrective action taken must include the date and time during which the measured 24-hour average opacity was greater than baseline opacity level, and the date, time, and description of the corrective action.
              (vi) If the measured 24-hour average opacity for your affected facility remains at a level greater than the opacity baseline level after 7 boiler operating days, then you must conduct a new PM performance test according to paragraph (o)(1) of this section and establish a new opacity baseline value according to paragraph (o)(2) of this section. This new performance test must be conducted within 60 days of the date that the measured 24-hour average opacity was first determined to exceed the baseline opacity level unless a waiver is granted by the permitting authority.
              (3) As an alternative to complying with the requirements of paragraph (o)(2) of this section, an owner or operator may elect to monitor the performance of an electrostatic precipitator (ESP) operated to comply with the applicable PM emissions limit in § 60.42Da using an ESP predictive model developed in accordance with the requirements in paragraphs (o)(3)(i) through (v) of this section.
              (i) You must calibrate the ESP predictive model with each PM control device used to comply with the applicable PM emissions limit in § 60.42Da operating under normal conditions. In cases when a wet scrubber is used in combination with an ESP to comply with the PM emissions limit, the wet scrubber must be maintained and operated.

              (ii) You must develop a site-specific monitoring plan that includes a description of the ESP predictive model used, the model input parameters, and the procedures and criteria for establishing monitoring parameter baseline levels indicative of compliance with the PM emissions limit. You must submit the site-specific monitoring plan for approval by the permitting authority. For reference purposes in preparing the monitoring plan, see the OAQPS “Compliance Assurance Monitoring (CAM) Protocol for an Electrostatic Precipitator (ESP) Controlling Particulate Matter (PM) Emissions from a Coal-Fired Boiler.” This document is available from the U.S. Environmental Protection Agency (U.S. EPA); Office of Air Quality Planning and Standards; Sector Policies and Programs Division; Measurement Policy Group (D243-02), Research Triangle Park, NC 27711. This document is also available on the Technology Transfer Network (TTN) under Emission Measurement Center Continuous Emission Monitoring.
              (iii) You must run the ESP predictive model using the applicable input data each boiler operating day and evaluate the model output for the preceding boiler operating day excluding periods of affected facility startup, shutdown, or malfunction. If the values for one or more of the model parameters exceed the applicable baseline levels determined according to your approved site-specific monitoring plan, you must initiate investigation of the relevant equipment and control systems within 24 hours of the first discovery of a model parameter deviation and, take the appropriate corrective action as soon as practicable to adjust control settings or repair equipment to return the model output to within the applicable baseline levels.
              (iv) You must record the ESP predictive model inputs and outputs and any corrective actions taken. The record of corrective action taken must include the date and time during which the model output values exceeded the applicable baseline levels, and the date, time, and description of the corrective action.
              (v) If after 7 consecutive days a model parameter continues to exceed the applicable baseline level, then you must conduct a new PM performance test according to paragraph (o)(1) of this section. This new performance test must be conducted within 60 calendar days of the date that the model parameter was first determined to exceed its baseline level unless a waiver is granted by the permitting authority.
              (4) As an alternative to complying with the requirements of paragraph (o)(2) of this section, an owner or operator may elect to monitor the performance of a fabric filter (baghouse) operated to comply with the applicable PM emissions limit in § 60.42Da by using a bag leak detection system according to the requirements in paragraphs (o)(4)(i) through (v) of this section.
              (i) Each bag leak detection system must meet the specifications and requirements in paragraphs (o)(4)(i)(A) through (H) of this section.
              (A) The bag leak detection system must be certified by the manufacturer to be capable of detecting PM emissions at concentrations of 1 milligram per actual cubic meter (0.00044 grains per actual cubic foot) or less.
              (B) The bag leak detection system sensor must provide output of relative PM loadings. The owner or operator must continuously record the output from the bag leak detection system using electronic or other means (e.g., using a strip chart recorder or a data logger.)
              (C) The bag leak detection system must be equipped with an alarm system that will react when the system detects an increase in relative particulate loading over the alarm set point established according to paragraph (o)(4)(i)(D) of this section, and the alarm must be located such that it can be noticed by the appropriate plant personnel.
              (D) In the initial adjustment of the bag leak detection system, you must establish, at a minimum, the baseline output by adjusting the sensitivity (range) and the averaging period of the device, the alarm set points, and the alarm delay time.
              (E) Following initial adjustment, you must not adjust the averaging period, alarm set point, or alarm delay time without approval from the permitting authority except as provided in paragraph (d)(1)(vi) of this section.
              (F) Once per quarter, you may adjust the sensitivity of the bag leak detection system to account for seasonal effects, including temperature and humidity, according to the procedures identified in the site-specific monitoring plan required by paragraph (o)(4)(ii) of this section.
              (G) You must install the bag leak detection sensor downstream of the fabric filter and upstream of any wet scrubber.
              (H) Where multiple detectors are required, the system's instrumentation and alarm may be shared among detectors.

              (ii) You must develop and submit to the permitting authority for approval a site-specific monitoring plan for each bag leak detection system. You must operate and maintain the bag leak detection system according to the site-specific monitoring plan at all times. Each monitoring plan must describe the items in paragraphs (o)(4)(ii)(A) through (F) of this section.
              (A) Installation of the bag leak detection system;
              (B) Initial and periodic adjustment of the bag leak detection system, including how the alarm set-point will be established;
              (C) Operation of the bag leak detection system, including quality assurance procedures;
              (D) How the bag leak detection system will be maintained, including a routine maintenance schedule and spare parts inventory list;
              (E) How the bag leak detection system output will be recorded and stored; and
              (F) Corrective action procedures as specified in paragraph (o)(4)(iii) of this section. In approving the site-specific monitoring plan, the permitting authority may allow owners and operators more than 3 hours to alleviate a specific condition that causes an alarm if the owner or operator identifies in the monitoring plan this specific condition as one that could lead to an alarm, adequately explains why it is not feasible to alleviate this condition within 3 hours of the time the alarm occurs, and demonstrates that the requested time will ensure alleviation of this condition as expeditiously as practicable.
              (iii) For each bag leak detection system, you must initiate procedures to determine the cause of every alarm within 1 hour of the alarm. Except as provided in paragraph (o)(4)(ii)(F) of this section, you must alleviate the cause of the alarm within 3 hours of the alarm by taking whatever corrective action(s) are necessary. Corrective actions may include, but are not limited to the following:
              (A) Inspecting the fabric filter for air leaks, torn or broken bags or filter media, or any other condition that may cause an increase in particulate emissions;
              (B) Sealing off defective bags or filter media;
              (C) Replacing defective bags or filter media or otherwise repairing the control device;
              (D) Sealing off a defective fabric filter compartment;
              (E) Cleaning the bag leak detection system probe or otherwise repairing the bag leak detection system; or
              (F) Shutting down the process producing the particulate emissions.
              (iv) You must maintain records of the information specified in paragraphs (o)(4)(iv)(A) through (C) of this section for each bag leak detection system.
              (A) Records of the bag leak detection system output;
              (B) Records of bag leak detection system adjustments, including the date and time of the adjustment, the initial bag leak detection system settings, and the final bag leak detection system settings; and
              (C) The date and time of all bag leak detection system alarms, the time that procedures to determine the cause of the alarm were initiated, if procedures were initiated within 1 hour of the alarm, the cause of the alarm, an explanation of the actions taken, the date and time the cause of the alarm was alleviated, and if the alarm was alleviated within 3 hours of the alarm.
              (v) If after any period composed of 30 boiler operating days during which the alarm rate exceeds 5 percent of the process operating time (excluding control device or process startup, shutdown, and malfunction), then you must conduct a new PM performance test according to paragraph (o)(1) of this section. This new performance test must be conducted within 60 calendar days of the date that the alarm rate was first determined to exceed 5 percent limit unless a waiver is granted by the permitting authority.

              (5) An owner or operator of a modified affected facility electing to meet the emission limitations in § 60.42Da(d) shall determine the percent reduction in PM by using the emission rate for PM determined by the performance test conducted according to the requirements in paragraph (o)(1) of this section and the ash content on a mass basis of the fuel burned during each performance test run as determined by analysis of the fuel as fired.
              
              (p) As an alternative to meeting the compliance provisions specified in paragraph (o) of this section, an owner or operator may elect to install, evaluate, maintain, and operate a CEMS measuring PM emissions discharged from the affected facility to the atmosphere and record the output of the system as specified in paragraphs (p)(1) through (p)(8) of this section.
              (1) The owner or operator shall submit a written notification to the Administrator of intent to demonstrate compliance with this subpart by using a CEMS measuring PM. This notification shall be sent at least 30 calendar days before the initial startup of the monitor for compliance determination purposes. The owner or operator may discontinue operation of the monitor and instead return to demonstration of compliance with this subpart according to the requirements in paragraph (o) of this section by submitting written notification to the Administrator of such intent at least 30 calendar days before shutdown of the monitor for compliance determination purposes.
              (2) Each CEMS shall be installed, evaluated, operated, and maintained according to the requirements in § 60.49Da(v).
              (3) The initial performance evaluation shall be completed no later than 180 days after the date of initial startup of the affected facility, as specified under § 60.8 of subpart A of this part or within 180 days of the date of notification to the Administrator required under paragraph (p)(1) of this section, whichever is later.
              (4) Compliance with the applicable emissions limit shall be determined based on the 24-hour daily (block) average of the hourly arithmetic average emissions concentrations using the continuous monitoring system outlet data. The 24-hour block arithmetic average emission concentration shall be calculated using EPA Reference Method 19 of appendix A of this part, section 4.1.
              (5) At a minimum, non-out-of-control CEMS hourly averages shall be obtained for 75 percent of all operating hours on a 30-boiler operating day rolling average basis. Beginning on January 1, 2012, non-out-of-control CEMS hourly averages shall be obtained for 90 percent of all operating hours on a 30-boiler operating day rolling average basis.
              (i) At least two data points per hour shall be used to calculate each 1-hour arithmetic average.
              (ii) [Reserved]
              (6) The 1-hour arithmetic averages required shall be expressed in ng/J, MMBtu/hr, or lb/MWh and shall be used to calculate the boiler operating day daily arithmetic average emission concentrations. The 1-hour arithmetic averages shall be calculated using the data points required under § 60.13(e)(2) of subpart A of this part.
              (7) All non-out-of-control CEMS data shall be used in calculating average emission concentrations even if the minimum CEMS data requirements of paragraph (j)(5) of this section are not met.
              (8) When PM emissions data are not obtained because of CEMS breakdowns, repairs, calibration checks, and zero and span adjustments, emissions data shall be obtained by using other monitoring systems as approved by the Administrator or EPA Reference Method 19 of appendix A of this part to provide, as necessary, non-out-of-control emissions data for a minimum of 90 percent (only 75 percent is required prior to January 1, 2012) of all operating hours per 30-boiler operating day rolling average.
              (q) Compliance provisions for sources subject to § 60.42Da(b). An owner or operator of an affected facility subject to the opacity standard in § 60.42Da(b) shall monitor the opacity of emissions discharged from the affected facility to the atmosphere according to the requirements in § 60.49Da(a), as applicable to the affected facility.

              (r) Compliance provisions for sources subject to § 60.45Da. To determine compliance with the NOX plus CO emissions limit, the owner or operator shall use the procedures specified in paragraphs (r)(1) through (3) of this section.
              (1) Calculate NOX emissions as 1.194 × 10−7 lb/scf-ppm times the average hourly NOX output concentration in ppm (measured according to the provisions of § 60.49Da(c)), times the average hourly flow rate (measured in scfh, according to the provisions of § 60.49Da(l) or § 60.49Da(m)), divided by the average hourly gross energy output (measured according to the provisions of § 60.49Da(k)) or the average hourly net energy output, as applicable.
              (2) Calculate CO emissions by multiplying the average hourly CO output concentration (measured according to the provisions of § 60.49Da(u), by the average hourly flow rate (measured according to the provisions of § 60.49Da(l) or § 60.49Da(m)), and dividing by the average hourly gross energy output (measured according to the provisions of § 60.49Da(k)) or the average hourly net energy output, as applicable.
              (3) Calculate NOX plus CO emissions by summing the NOX emissions results from paragraph (r)(1) of this section plus the CO emissions results from paragraph (r)(2) of this section.
              (s) Affirmative defense for exceedance of emissions limit during malfunction. In response to an action to enforce the standards set forth in paragraph §§ 60.42Da, 60.43Da, 60.44Da, and 60.45Da, you may assert an affirmative defense to a claim for civil penalties for exceedances of such standards that are caused by malfunction, as defined at 40 CFR 60.2. Appropriate penalties may be assessed, however, if you fail to meet your burden of proving all of the requirements in the affirmative defense as specified in paragraphs (s)(1) and (2) of this section. The affirmative defense shall not be available for claims for injunctive relief.
              (1) To establish the affirmative defense in any action to enforce such a limit, you must timely meet the notification requirements in paragraph (s)(2) of this section, and must prove by a preponderance of evidence that:
              (i) The excess emissions:
              (A) Were caused by a sudden, infrequent, and unavoidable failure of air pollution control and monitoring equipment, process equipment, or a process to operate in a normal or usual manner; and
              (B) Could not have been prevented through careful planning, proper design, or better operation and maintenance practices; and
              (C) Did not stem from any activity or event that could have been foreseen and avoided, or planned for; and
              (D) Were not part of a recurring pattern indicative of inadequate design, operation, or maintenance; and
              (ii) Repairs were made as expeditiously as possible when the applicable emissions limits were being exceeded. Off-shift and overtime labor were used, to the extent practicable to make these repairs; and
              (iii) The frequency, amount, and duration of the excess emissions (including any bypass) were minimized to the maximum extent practicable during periods of such emissions; and
              (iv) If the excess emissions resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage; and
              (v) All possible steps were taken to minimize the impact of the excess emissions on ambient air quality, the environment, and human health; and
              (vi) All emissions monitoring and control systems were kept in operation if at all possible, consistent with safety and good air pollution control practices; and
              (vii) All of the actions in response to the excess emissions were documented by properly signed, contemporaneous operating logs; and
              (viii) At all times, the facility was operated in a manner consistent with good practices for minimizing emissions; and
              (ix) A written root cause analysis has been prepared, the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the excess emissions resulting from the malfunction event at issue. The analysis shall also specify, using best monitoring methods and engineering judgment, the amount of excess emissions that were the result of the malfunction.
              (2) Notification. The owner or operator of the affected source experiencing an exceedance of its emission limit(s) during a malfunction shall notify the Administrator by telephone or facsimile (FAX) transmission as soon as possible, but no later than two business days after the initial occurrence of the malfunction or, if it is not possible to determine within two business days whether the malfunction caused or contributed to an exceedance, no later than two business days after the owner or operator knew or should have known that the malfunction caused or contributed to an exceedance, but, in no event later than two business days after the end of the averaging period, if it wishes to avail itself of an affirmative defense to civil penalties for that malfunction. The owner or operator seeking to assert an affirmative defense shall also submit a written report to the Administrator within 45 days of the initial occurrence of the exceedance of the standard in § 63.9991 to demonstrate, with all necessary supporting documentation, that it has met the requirements set forth in paragraph (s)(1) of this section. The owner or operator may seek an extension of this deadline for up to 30 additional days by submitting a written request to the Administrator before the expiration of the 45 day period. Until a request for an extension has been approved by the Administrator, the owner or operator is subject to the requirement to submit such report within 45 days of the initial occurrence of the exceedance.
              [72 FR 32722, June 13, 2007, as amended at 74 FR 5079, Jan. 28, 2009; 76 FR 3522, Jan. 20, 2011; 77 FR 9454, Feb. 16, 2012; 78 FR 24083, Apr. 24, 2013; 81 FR 20180, Apr. 6, 2016]
            
            
              § 60.49Da
              Emission monitoring.
              (a) An owner or operator of an affected facility subject to the opacity standard in § 60.42Da must monitor the opacity of emissions discharged from the affected facility to the atmosphere according to the applicable requirements in paragraphs (a)(1) through (4) of this section.

              (1) Except as provided for in paragraphs (a)(2) and (4) of this section, the owner or operator of an affected facility subject to an opacity standard, shall install, calibrate, maintain, and operate a COMS, and record the output of the system, for measuring the opacity of emissions discharged to the atmosphere. If opacity interference due to water droplets exists in the stack (for example, from the use of an FGD system), the opacity is monitored upstream of the interference (at the inlet to the FGD system). If opacity interference is experienced at all locations (both at the inlet and outlet of the SO2 control system), alternate parameters indicative of the PM control system's performance and/or good combustion are monitored (subject to the approval of the Administrator).
              (2) As an alternative to the monitoring requirements in paragraph (a)(1) of this section, an owner or operator of an affected facility that meets the conditions in either paragraph (a)(2)(i), (ii), (iii), or (iv) of this section may elect to monitor opacity as specified in paragraph (a)(3) of this section.
              (i) The affected facility uses a fabric filter (baghouse) to meet the standards in § 60.42Da and a bag leak detection system is installed and operated according to the requirements in paragraphs § 60.48Da(o)(4)(i) through (v);

              (ii) The affected facility burns only gaseous or liquid fuels (excluding residual oil) with potential SO2 emissions rates of 26 ng/J (0.060 lb/MMBtu) or less, and does not use a post-combustion technology to reduce emissions of SO2 or PM;
              (iii) The affected facility meets all of the conditions specified in paragraphs (a)(2)(iii)(A) through (C) of this section.

              (A) No post-combustion technology (except a wet scrubber) is used for reducing PM, SO2, or CO emissions;
              (B) Only natural gas, gaseous fuels, or fuel oils that contain less than or equal to 0.30 weight percent sulfur are burned; and
              (C) Emissions of CO discharged to the atmosphere are maintained at levels less than or equal to 1.4 lb/MWh on a boiler operating day average basis as demonstrated by the use of a CEMS measuring CO emissions according to the procedures specified in paragraph (u) of this section; or
              (iv) The affected facility uses an ESP and uses an ESP predictive model to monitor the performance of the ESP developed in accordance and operated according to the most current requirements in section § 60.48Da of this part.

              (3) The owner or operator of an affected facility that meets the conditions in paragraph (a)(2) of this section may, as an alternative to using a COMS, elect to monitor visible emissions using the applicable procedures specified in paragraphs (a)(3)(i) through (iv) of this section. The opacity performance test requirement in paragraph (a)(3)(i) must be conducted by April 29, 2011, within 45 days after stopping use of an existing COMS, or within 180 days after initial startup of the facility, whichever is later.
              (i) The owner or operator shall conduct a performance test using Method 9 of appendix A-4 of this part and the procedures in § 60.11. If during the initial 60 minutes of the observation all the 6-minute averages are less than 10 percent and all the individual 15-second observations are less than or equal to 20 percent, then the observation period may be reduced from 3 hours to 60 minutes.
              (ii) Except as provided in paragraph (a)(3)(iii) or (iv) of this section, the owner or operator shall conduct subsequent Method 9 of appendix A-4 of this part performance tests using the procedures in paragraph (a)(3)(i) of this section according to the applicable schedule in paragraphs (a)(3)(ii)(A) through (a)(3)(ii)(C) of this section, as determined by the most recent Method 9 of appendix A-4 of this part performance test results.
              (A) If the maximum 6-minute average opacity is less than or equal to 5 percent, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 12 calendar months from the date that the most recent performance test was conducted or within 45 days of the next day that fuel with an opacity standard is combusted, whichever is later;
              (B) If the maximum 6-minute average opacity is greater than 5 percent but less than or equal to 10 percent, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 3 calendar months from the date that the most recent performance test was conducted or within 45 days of the next day that fuel with an opacity standard is combusted, whichever is later; or
              (C) If the maximum 6-minute average opacity is greater than 10 percent, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 45 calendar days from the date that the most recent performance test was conducted.
              (iii) If the maximum 6-minute opacity is less than 10 percent during the most recent Method 9 of appendix A-4 of this part performance test, the owner or operator may, as an alternative to performing subsequent Method 9 of appendix A-4 of this part performance tests, elect to perform subsequent monitoring using Method 22 of appendix A-7 of this part according to the procedures specified in paragraphs (a)(3)(iii)(A) and (B) of this section.

              (A) The owner or operator shall conduct 10 minute observations (during normal operation) each operating day the affected facility fires fuel for which an opacity standard is applicable using Method 22 of appendix A-7 of this part and demonstrate that the sum of the occurrences of any visible emissions is not in excess of 5 percent of the observation period (i.e., 30 seconds per 10 minute period). If the sum of the occurrence of any visible emissions is greater than 30 seconds during the initial 10 minute observation, immediately conduct a 30 minute observation. If the sum of the occurrence of visible emissions is greater than 5 percent of the observation period (i.e., 90 seconds per 30 minute period), the owner or operator shall either document and adjust the operation of the facility and demonstrate within 24 hours that the sum of the occurrence of visible emissions is equal to or less than 5 percent during a 30 minute observation (i.e., 90 seconds) or conduct a new Method 9 of appendix A-4 of this part performance test using the procedures in paragraph (a)(3)(i) of this section within 45 calendar days according to the requirements in § 60.50Da(b)(3).
              (B) If no visible emissions are observed for 10 operating days during which an opacity standard is applicable, observations can be reduced to once every 7 operating days during which an opacity standard is applicable. If any visible emissions are observed, daily observations shall be resumed.

              (iv) If the maximum 6-minute opacity is less than 10 percent during the most recent Method 9 of appendix A-4 of this part performance test, the owner or operator may, as an alternative to performing subsequent Method 9 of appendix A-4 performance tests, elect to perform subsequent monitoring using a digital opacity compliance system according to a site-specific monitoring plan approved by the Administrator. The observations must be similar, but not necessarily identical, to the requirements in paragraph (a)(3)(iii) of this section. For reference purposes in preparing the monitoring plan, see OAQPS “Determination of Visible Emission Opacity from Stationary Sources Using Computer-Based Photographic Analysis Systems.” This document is available from the U.S. Environmental Protection Agency (U.S. EPA); Office of Air Quality and Planning Standards; Sector Policies and Programs Division; Measurement Policy Group (D243-02), Research Triangle Park, NC 27711. This document is also available on the Technology Transfer Network (TTN) under Emission Measurement Center Preliminary Methods.
              (4) An owner or operator of an affected facility that is subject to an opacity standard under § 60.42Da is not required to operate a COMS provided that affected facility meets the conditions in either paragraph (a)(4)(i) or (ii) of this section.

              (i) The affected facility combusts only gaseous and/or liquid fuels (excluding residue oil) where the potential SO2 emissions rate of each fuel is no greater than 26 ng/J (0.060 lb/MMBtu), and the unit operates according to a written site-specific monitoring plan approved by the permitting authority. This monitoring plan must include procedures and criteria for establishing and monitoring specific parameters for the affected facility indicative of compliance with the opacity standard. For testing performed as part of this site-specific monitoring plan, the permitting authority may require as an alternative to the notification and reporting requirements specified in §§ 60.8 and 60.11 that the owner or operator submit any deviations with the excess emissions report required under § 60.51Da(d).
              (ii) The owner or operator of the affected facility installs, calibrates, operates, and maintains a particulate matter continuous parametric monitoring system (PM CPMS) according to the requirements specified in subpart UUUUU of part 63.

              (b) The owner or operator of an affected facility must install, calibrate, maintain, and operate a CEMS, and record the output of the system, for measuring SO2 emissions, except where only gaseous and/or liquid fuels (excluding residual oil) where the potential SO2 emissions rate of each fuel is 26 ng/J (0.060 lb/MMBtu) or less are combusted, as follows:

              (1) Sulfur dioxide emissions are monitored at both the inlet and outlet of the SO2 control device.

              (2) For a facility that qualifies under the numerical limit provisions of § 60.43Da, SO2 emissions are only monitored as discharged to the atmosphere.

              (3) An “as fired” fuel monitoring system (upstream of coal pulverizers) meeting the requirements of Method 19 of appendix A of this part may be used to determine potential SO2 emissions in place of a continuous SO2 emission monitor at the inlet to the SO2 control device as required under paragraph (b)(1) of this section.

              (4) If the owner or operator has installed and certified a SO2 CEMS according to the requirements of § 75.20(c)(1) of this chapter and appendix A to part 75 of this chapter, and is continuing to meet the ongoing quality assurance requirements of § 75.21 of this chapter and appendix B to part 75 of this chapter, that CEMS may be used to meet the requirements of this section, provided that:
              (i) A CO2 or O2 continuous monitoring system is installed, calibrated, maintained and operated at the same location, according to paragraph (d) of this section; and
              (ii) For sources subject to an SO2 emission limit in lb/MMBtu under § 60.43Da:
              (A) When relative accuracy testing is conducted, SO2 concentration data and CO2 (or O2) data are collected simultaneously; and
              (B) In addition to meeting the applicable SO2 and CO2 (or O2) relative accuracy specifications in Figure 2 of appendix B to part 75 of this chapter, the relative accuracy (RA) standard in section 13.2 of Performance Specification 2 in appendix B to this part is met when the RA is calculated on a lb/MMBtu basis; and

              (iii) The reporting requirements of § 60.51Da are met. The SO2 and, if required, CO2 (or O2) data reported to meet the requirements of § 60.51Da shall not include substitute data values derived from the missing data procedures in subpart D of part 75 of this chapter, nor shall the SO2 data have been bias adjusted according to the procedures of part 75 of this chapter.

              (c)(1) The owner or operator of an affected facility shall install, calibrate, maintain, and operate a CEMS, and record the output of the system, for measuring NOX emissions discharged to the atmosphere; or
              (2) If the owner or operator has installed a NOX emission rate CEMS to meet the requirements of part 75 of this chapter and is continuing to meet the ongoing requirements of part 75 of this chapter, that CEMS may be used to meet the requirements of this section, except that the owner or operator shall also meet the requirements of § 60.51Da. Data reported to meet the requirements of § 60.51Da shall not include data substituted using the missing data procedures in subpart D of part 75 of this chapter, nor shall the data have been bias adjusted according to the procedures of part 75 of this chapter.

              (d) The owner or operator of an affected facility not complying with an output based limit shall install, calibrate, maintain, and operate a CEMS, and record the output of the system, for measuring the O2 or carbon dioxide (CO2) content of the flue gases at each location where SO2 or NOX emissions are monitored. For affected facilities subject to a lb/MMBtu SO2 emission limit under § 60.43Da, if the owner or operator has installed and certified a CO2 or O2 monitoring system according to § 75.20(c) of this chapter and appendix A to part 75 of this chapter and the monitoring system continues to meet the applicable quality-assurance provisions of § 75.21 of this chapter and appendix B to part 75 of this chapter, that CEMS may be used together with the part 75 SO2 concentration monitoring system described in paragraph (b) of this section, to determine the SO2 emission rate in lb/MMBtu. SO2 data used to meet the requirements of § 60.51Da shall not include substitute data values derived from the missing data procedures in subpart D of part 75 of this chapter, nor shall the data have been bias adjusted according to the procedures of part 75 of this chapter.
              (e) The CEMS under paragraphs (b), (c), and (d) of this section are operated and data recorded during all periods of operation of the affected facility including periods of startup, shutdown, and malfunction, except for CEMS breakdowns, repairs, calibration checks, and zero and span adjustments.
              (f)(1) For units that began construction, reconstruction, or modification on or before February 28, 2005, the owner or operator shall obtain emission data for at least 18 hours in at least 22 out of 30 successive boiler operating days. If this minimum data requirement cannot be met with CEMS, the owner or operator shall supplement emission data with other monitoring systems approved by the Administrator or the reference methods and procedures as described in paragraph (h) of this section.
              (2) For units that began construction, reconstruction, or modification after February 28, 2005, the owner or operator shall obtain emission data for at least 90 percent of all operating hours for each 30 successive boiler operating days. If this minimum data requirement cannot be met with a CEMS, the owner or operator shall supplement emission data with other monitoring systems approved by the Administrator or the reference methods and procedures as described in paragraph (h) of this section.
              (g) The 1-hour averages required under paragraph § 60.13(h) are expressed in ng/J (lb/MMBtu) heat input and used to calculate the average emission rates under § 60.48Da. The 1-hour averages are calculated using the data points required under § 60.13(h)(2).
              (h) When it becomes necessary to supplement CEMS data to meet the minimum data requirements in paragraph (f) of this section, the owner or operator shall use the reference methods and procedures as specified in this paragraph. Acceptable alternative methods and procedures are given in paragraph (j) of this section.

              (1) Method 6 of appendix A of this part shall be used to determine the SO2 concentration at the same location as the SO2 monitor. Samples shall be taken at 60-minute intervals. The sampling time and sample volume for each sample shall be at least 20 minutes and 0.020 dscm (0.71 dscf). Each sample represents a 1-hour average.

              (2) Method 7 of appendix A of this part shall be used to determine the NOX concentration at the same location as the NOX monitor. Samples shall be taken at 30-minute intervals. The arithmetic average of two consecutive samples represents a 1-hour average.

              (3) The emission rate correction factor, integrated bag sampling and analysis procedure of Method 3B of appendix A of this part shall be used to determine the O2 or CO2 concentration at the same location as the O2 or CO2 monitor. Samples shall be taken for at least 30 minutes in each hour. Each sample represents a 1-hour average.
              (4) The procedures in Method 19 of appendix A of this part shall be used to compute each 1-hour average concentration in ng/J (lb/MMBtu) heat input.
              (i) The owner or operator shall use methods and procedures in this paragraph to conduct monitoring system performance evaluations under § 60.13(c) and calibration checks under § 60.13(d). Acceptable alternative methods and procedures are given in paragraph (j) of this section.

              (1) Methods 3B, 6, and 7 of appendix A of this part shall be used to determine O2, SO2, and NOX concentrations, respectively.
              (2) SO2 or NOX (NO), as applicable, shall be used for preparing the calibration gas mixtures (in N2, as applicable) under Performance Specification 2 of appendix B of this part.

              (3) For affected facilities burning only fossil fuel, the span value for a COMS is between 60 and 80 percent. Span values for a CEMS measuring NOX shall be determined using one of the following procedures:

              (i) Except as provided under paragraph (i)(3)(ii) of this section, NOX span values shall be determined as follows:
              
                
                  Fossil fuel
                  Span values for NOX
                    (ppm)
                  
                
                
                  Gas
                  500.
                
                
                  Liquid
                  500.
                
                
                  Solid
                  1,000.
                
                
                  Combination
                  500 (x + y) + 1,000z.
                
              
              
                Where:
                
                x = Fraction of total heat input derived from gaseous fossil fuel,
                y = Fraction of total heat input derived from liquid fossil fuel, and
                z = Fraction of total heat input derived from solid fossil fuel.
              
              

              (ii) As an alternative to meeting the requirements of paragraph (i)(3)(i) of this section, the owner or operator of an affected facility may elect to use the NOX span values determined according to section 2.1.2 in appendix A to part 75 of this chapter.
              (4) All span values computed under paragraph (i)(3)(i) of this section for burning combinations of fossil fuels are rounded to the nearest 500 ppm. Span values computed under paragraph (i)(3)(ii) of this section shall be rounded off according to section 2.1.2 in appendix A to part 75 of this chapter.

              (5) For affected facilities burning fossil fuel, alone or in combination with non-fossil fuel and determining span values under paragraph (i)(3)(i) of this section, the span value of the SO2 CEMS at the inlet to the SO2 control device is 125 percent of the maximum estimated hourly potential emissions of the fuel fired, and the outlet of the SO2 control device is 50 percent of maximum estimated hourly potential emissions of the fuel fired. For affected facilities determining span values under paragraph (i)(3)(ii) of this section, SO2 span values shall be determined according to section 2.1.1 in appendix A to part 75 of this chapter.
              (j) The owner or operator may use the following as alternatives to the reference methods and procedures specified in this section:
              (1) For Method 6 of appendix A of this part, Method 6A or 6B (whenever Methods 6 and 3 or 3B of appendix A of this part data are used) or 6C of appendix A of this part may be used. Each Method 6B of appendix A of this part sample obtained over 24 hours represents 24 1-hour averages. If Method 6A or 6B of appendix A of this part is used under paragraph (i) of this section, the conditions under § 60.48Da(d)(1) apply; these conditions do not apply under paragraph (h) of this section.

              (2) For Method 7 of appendix A of this part, Method 7A, 7C, 7D, or 7E of appendix A of this part may be used. If Method 7C, 7D, or 7E of appendix A of this part is used, the sampling time for each run shall be 1 hour.
              
              (3) For Method 3 of appendix A of this part, Method 3A or 3B of appendix A of this part may be used if the sampling time is 1 hour.
              (4) For Method 3B of appendix A of this part, Method 3A of appendix A of this part may be used.
              (k) The procedures specified in paragraphs (k)(1) through (3) of this section shall be used to determine gross energy output for sources demonstrating compliance with an output-based standard.
              (1) The owner or operator of an affected facility with electricity generation shall install, calibrate, maintain, and operate a wattmeter; measure gross electrical output in MWh on a continuous basis; and record the output of the monitor.
              (2) The owner or operator of an affected facility with process steam generation shall install, calibrate, maintain, and operate meters for steam flow, temperature, and pressure; measure gross process steam output in joules per hour (or Btu per hour) on a continuous basis; and record the output of the monitor.
              (3) For an affected facility generating process steam in combination with electrical generation, the gross energy output is determined according to the definition of “gross energy output” specified in § 60.41Da that is applicable to the affected facility.
              (l) The owner or operator of an affected facility demonstrating compliance with an output-based standard shall install, certify, operate, and maintain a continuous flow monitoring system meeting the requirements of Performance Specification 6 of appendix B of this part and the calibration drift (CD) assessment, relative accuracy test audit (RATA), and reporting provisions of procedure 1 of appendix F of this part, and record the output of the system, for measuring the volumetric flow rate of exhaust gases discharged to the atmosphere; or
              (m) Alternatively, data from a continuous flow monitoring system certified according to the requirements of § 75.20(c) of this chapter and appendix A to part 75 of this chapter, and continuing to meet the applicable quality control and quality assurance requirements of § 75.21 of this chapter and appendix B to part 75 of this chapter, may be used. Flow rate data reported to meet the requirements of § 60.51Da shall not include substitute data values derived from the missing data procedures in subpart D of part 75 of this chapter, nor shall the data have been bias adjusted according to the procedures of part 75 of this chapter.
              (n) Gas-fired and oil-fired units. The owner or operator of an affected unit that qualifies as a gas-fired or oil-fired unit, as defined in 40 CFR 72.2, may use, as an alternative to the requirements specified in either paragraph (l) or (m) of this section, a fuel flow monitoring system certified and operated according to the requirements of appendix D of part 75 of this chapter.

              (o) The owner or operator of a duct burner, as described in § 60.41Da, which is subject to the NOX standards of § 60.44Da(a)(1), (d)(1), or (e)(1) is not required to install or operate a CEMS to measure NOX emissions; a wattmeter to measure gross electrical output; meters to measure steam flow, temperature, and pressure; and a continuous flow monitoring system to measure the flow of exhaust gases discharged to the atmosphere.
              (p)-(r) [Reserved]
              (s) The owner or operator shall prepare and submit to the Administrator for approval a unit-specific monitoring plan for each monitoring system, at least 45 days before commencing certification testing of the monitoring systems. The owner or operator shall comply with the requirements in your plan. The plan must address the requirements in paragraphs (s)(1) through (6) of this section.
              (1) Installation of the CEMS sampling probe or other interface at a measurement location relative to each affected process unit such that the measurement is representative of the exhaust emissions (e.g., on or downstream of the last control device);
              (2) Performance and equipment specifications for the sample interface, the pollutant concentration or parametric signal analyzer, and the data collection and reduction systems;

              (3) Performance evaluation procedures and acceptance criteria (e.g., calibrations, relative accuracy test audits (RATA), etc.);
              
              (4) Ongoing operation and maintenance procedures in accordance with the general requirements of § 60.13(d) or part 75 of this chapter (as applicable);
              (5) Ongoing data quality assurance procedures in accordance with the general requirements of § 60.13 or part 75 of this chapter (as applicable); and
              (6) Ongoing recordkeeping and reporting procedures in accordance with the requirements of this subpart.
              (t) The owner or operator of an affected facility demonstrating compliance with the output-based emissions limit under § 60.42Da must either install, certify, operate, and maintain a CEMS for measuring PM emissions according to the requirements of paragraph (v) of this section or install, calibrate, operate, and maintain a PM CPMS according to the requirements for new facilities specified in subpart UUUUU of part 63 of this chapter. An owner or operator of an affected facility demonstrating compliance with the input-based emissions limit in § 60.42Da may install, certify, operate, and maintain a CEMS for measuring PM emissions according to the requirements of paragraph (v) of this section.
              (u) The owner or operator of an affected facility using a CEMS measuring CO emissions to meet requirements of this subpart shall meet the requirements specified in paragraphs (u)(1) through (4) of this section.
              (1) You must monitor CO emissions using a CEMS according to the procedures specified in paragraphs (u)(1)(i) through (iv) of this section.
              (i) The CO CEMS must be installed, certified, maintained, and operated according to the provisions in § 60.58b(i)(3) of subpart Eb of this part.
              (ii) Each 1-hour CO emissions average is calculated using the data points generated by the CO CEMS expressed in parts per million by volume corrected to 3 percent oxygen (dry basis).
              (iii) At a minimum, non-out-of-control 1-hour CO emissions averages must be obtained for at least 90 percent of the operating hours on a 30-boiler operating day rolling average basis. The 1-hour averages are calculated using the data points required in § 60.13(h)(2).
              (iv) Quarterly accuracy determinations and daily calibration drift tests for the CO CEMS must be performed in accordance with procedure 1 in appendix F of this part.
              (2) You must calculate the 1-hour average CO emissions levels for each boiler operating day by multiplying the average hourly CO output concentration measured by the CO CEMS times the corresponding average hourly flue gas flow rate and divided by the corresponding average hourly useful energy output from the affected facility. The 24-hour average CO emission level is determined by calculating the arithmetic average of the hourly CO emission levels computed for each boiler operating day.
              (3) You must evaluate the preceding 24-hour average CO emission level each boiler operating day excluding periods of affected facility startup, shutdown, or malfunction. If the 24-hour average CO emission level is greater than 1.4 lb/MWh, you must initiate investigation of the relevant equipment and control systems within 24 hours of the first discovery of the high emission incident and, take the appropriate corrective action as soon as practicable to adjust control settings or repair equipment to reduce the 24-hour average CO emission level to 1.4 lb/MWh or less.
              (4) You must record the CO measurements and calculations performed according to paragraph (u)(3) of this section and any corrective actions taken. The record of corrective action taken must include the date and time during which the 24-hour average CO emission level was greater than 1.4 lb/MWh, and the date, time, and description of the corrective action.
              (v) The owner or operator of an affected facility using a CEMS measuring PM emissions to meet requirements of this subpart shall install, certify, operate, and maintain the CEMS as specified in paragraphs (v)(1) through (v)(4) of this section.
              (1) The owner or operator shall conduct a performance evaluation of the CEMS according to the applicable requirements of § 60.13, Performance Specification 11 in appendix B of this part, and procedure 2 in appendix F of this part.

              (2) During each PM correlation testing run of the CEMS required by Performance Specification 11 in appendix B of this part, PM and O2 (or CO2) data shall be collected concurrently (or within a 30- to 60-minute period) by both the CEMS and performance tests conducted using the following test methods.
              (i) For PM, Method 5 or 5B of appendix A-3 of this part or Method 17 of appendix A-6 of this part shall be used; and
              (ii) For O2 (or CO2), Method 3A or 3B of appendix A-2 of this part, as applicable shall be used.
              (3) Quarterly accuracy determinations and daily calibration drift tests shall be performed in accordance with procedure 2 in appendix F of this part. Relative Response Audit's must be performed annually and Response Correlation Audits must be performed every 3 years.

              (4) As of January 1, 2012, and within 90 days after the date of completing each performance test, as defined in § 60.8, conducted to demonstrate compliance with this subpart, you must submit relative accuracy test audit (i.e., reference method) data and performance test (i.e., compliance test) data, except opacity data, electronically to EPA's Central Data Exchange (CDX) by using the Electronic Reporting Tool (ERT) (see http://www.epa.gov/ttn/chief /ert/ert tool.html/) or other compatible electronic spreadsheet. Only data collected using test methods compatible with ERT are subject to this requirement to be submitted electronically into EPA's WebFire database.
              (w) The owner or operator using a SO2, NOX, CO2, and O2 CEMS to meet the requirements of this subpart shall install, certify, operate, and maintain the CEMS as specified in paragraphs (w)(1) through (w)(5) of this section.

              (1) Except as provided for under paragraphs (w)(2), (w)(3), and (w)(4) of this section, each SO2, NOX, CO2, and O2 CEMS required under paragraphs (b) through (d) of this section shall be installed, certified, and operated in accordance with the applicable procedures in Performance Specification 2 or 3 in appendix B to this part or according to the procedures in appendices A and B to part 75 of this chapter. Daily calibration drift assessments and quarterly accuracy determinations shall be done in accordance with Procedure 1 in appendix F to this part, and a data assessment report (DAR), prepared according to section 7 of Procedure 1 in appendix F to this part, shall be submitted with each compliance report required under § 60.51Da.

              (2) As an alternative to meeting the requirements of paragraph (w)(1) of this section, an owner or operator may elect to implement the following alternative data accuracy assessment procedures. For all required CO2 and O2 CEMS and for SO2 and NOX CEMS with span values greater than or equal to 100 ppm, the daily calibration error test and calibration adjustment procedures described in sections 2.1.1 and 2.1.3 of appendix B to part 75 of this chapter may be followed instead of the CD assessment procedures in Procedure 1, section 4.1 of appendix F of this part. If this option is selected, the data validation and out-of-control provisions in sections 2.1.4 and 2.1.5 of appendix B to part 75 of this chapter shall be followed instead of the excessive CD and out-of-control criteria in Procedure 1, section 4.3 of appendix F to this part. For the purposes of data validation under this subpart, the excessive CD and out-of-control criteria in Procedure 1, section 4.3 of appendix F to this part shall apply to SO2 and NOX span values less than 100 ppm;

              (3) As an alternative to meeting the requirements of paragraph (w)(1) of this section, an owner or operator may elect to may elect to implement the following alternative data accuracy assessment procedures. For all required CO2 and O2 CEMS and for SO2 and NOX CEMS with span values greater than 30 ppm, quarterly linearity checks may be performed in accordance with section 2.2.1 of appendix B to part 75 of this chapter, instead of performing the cylinder gas audits (CGAs) described in Procedure 1, section 5.1.2 of appendix F to this part. If this option is selected: The frequency of the linearity checks shall be as specified in section 2.2.1 of appendix B to part 75 of this chapter; the applicable linearity specifications in section 3.2 of appendix A to part 75 of this chapter shall be met; the data validation and out-of-control criteria in section 2.2.3 of appendix B to part 75 of this chapter shall be followed instead of the excessive audit inaccuracy and out-of-control criteria in Procedure 1, section 5.2 of appendix F to this part; and the grace period provisions in section 2.2.4 of appendix B to part 75 of this chapter shall apply. For the purposes of data validation under this subpart, the cylinder gas audits described in Procedure 1, section 5.1.2 of appendix F to this part shall be performed for SO2 and NOX span values less than or equal to 30 ppm;

              (4) As an alternative to meeting the requirements of paragraph (w)(1) of this section, an owner or operator may elect to may elect to implement the following alternative data accuracy assessment procedures. For SO2, CO2, and O2 CEMS and for NOX CEMS, RATAs may be performed in accordance with section 2.3 of appendix B to part 75 of this chapter instead of following the procedures described in Procedure 1, section 5.1.1 of appendix F to this part. If this option is selected: The frequency of each RATA shall be as specified in section 2.3.1 of appendix B to part 75 of this chapter; the applicable relative accuracy specifications shown in Figure 2 in appendix B to part 75 of this chapter shall be met; the data validation and out-of-control criteria in section 2.3.2 of appendix B to part 75 of this chapter shall be followed instead of the excessive audit inaccuracy and out-of-control criteria in Procedure 1, section 5.2 of appendix F to this part; and the grace period provisions in section 2.3.3 of appendix B to part 75 of this chapter shall apply. For the purposes of data validation under this subpart, the relative accuracy specification in section 13.2 of Performance Specification 2 in appendix B to this part shall be met on a lb/MMBtu basis for SO2 (regardless of the SO2 emission level during the RATA), and for NOX when the average NOX emission rate measured by the reference method during the RATA is less than 0.100 lb/MMBtu;
              (5) If the owner or operator elects to implement the alternative data assessment procedures described in paragraphs (w)(2) through (w)(4) of this section, each data assessment report shall include a summary of the results of all of the RATAs, linearity checks, CGAs, and calibration error or drift assessments required by paragraphs (w)(2) through (w)(4) of this section.
              [72 FR 32722, June 13, 2007, as amended at 74 FR 5081, Jan. 28, 2009; 76 FR 3523, Jan. 20, 2011; 77 FR 9456, Feb. 16, 2012; 77 FR 23402, Apr. 19, 2012; 78 FR 24083, Apr. 24, 2013]
            
            
              § 60.50Da
              Compliance determination procedures and methods.

              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the methods in appendix A of this part or the methods and procedures as specified in this section, except as provided in § 60.8(b). Section 60.8(f) does not apply to this section for SO2 and NOX. Acceptable alternative methods are given in paragraph (e) of this section.
              (b) In conducting the performance tests to determine compliance with the PM emissions limits in § 60.42Da, the owner or operator shall meet the requirements specified in paragraphs (b)(1) through (3) of this section.
              (1) The owner or operator shall measure filterable PM to determine compliance with the applicable PM emissions limit in § 60.42Da as specified in paragraphs (b)(1)(i) through (ii) of this section.
              (i) The dry basis F factor (O2) procedures in Method 19 of appendix A of this part shall be used to compute the emission rate of PM.
              (ii) For the PM concentration, Method 5 of appendix A of this part shall be used for an affected facility that does not use a wet FGD. For an affected facility that uses a wet FGD, Method 5B of appendix A of this part shall be used downstream of the wet FGD.
              (A) The sampling time and sample volume for each run shall be at least 120 minutes and 1.70 dscm (60 dscf). The probe and filter holder heating system in the sampling train may be set to provide an average gas temperature of no greater than 160 14 °C (320 25  °F).

              (B) For each particulate run, the emission rate correction factor, integrated or grab sampling and analysis procedures of Method 3B of appendix A of this part shall be used to determine the O2 concentration. The O2 sample shall be obtained simultaneously with, and at the same traverse points as, the particulate run. If the particulate run has more than 12 traverse points, the O2 traverse points may be reduced to 12 provided that Method 1 of appendix A of this part is used to locate the 12 O2 traverse points. If the grab sampling procedure is used, the O2 concentration for the run shall be the arithmetic mean of the sample O2 concentrations at all traverse points.
              (2) In conjunction with a performance test performed according to the requirements in paragraph (b)(1) of this section, the owner or operator of an affected facility for which construction, reconstruction, or modification commenced after May 3, 2011, shall measure condensable PM using Method 202 of appendix M of part 51.
              (3) Method 9 of appendix A of this part and the procedures in § 60.11 shall be used to determine opacity.

              (c) The owner or operator shall determine compliance with the SO2 standards in § 60.43Da as follows:
              (1) The percent of potential SO2 emissions (%Ps) to the atmosphere shall be computed using the following equation:
              
                ER13JN07.015
              
              
                Where:
                
                %Ps = Percent of potential SO2 emissions, percent;
                %Rf = Percent reduction from fuel pretreatment, percent; and
                %Rg = Percent reduction by SO2 control system, percent.
              
              

              (2) The procedures in Method 19 of appendix A of this part may be used to determine percent reduction (%Rf) of sulfur by such processes as fuel pretreatment (physical coal cleaning, hydrodesulfurization of fuel oil, etc.), coal pulverizers, and bottom and fly ash interactions. This determination is optional.

              (3) The procedures in Method 19 of appendix A of this part shall be used to determine the percent SO2 reduction (%Rg) of any SO2 control system. Alternatively, a combination of an “as fired” fuel monitor and emission rates measured after the control system, following the procedures in Method 19 of appendix A of this part, may be used if the percent reduction is calculated using the average emission rate from the SO2 control device and the average SO2 input rate from the “as fired” fuel analysis for 30 successive boiler operating days.
              (4) The appropriate procedures in Method 19 of appendix A of this part shall be used to determine the emission rate.

              (5) The CEMS in § 60.49Da(b) and (d) shall be used to determine the concentrations of SO2 and CO2 or O2.

              (d) The owner or operator shall determine compliance with the NOX standard in § 60.44Da as follows:

              (1) The appropriate procedures in Method 19 of appendix A of this part shall be used to determine the emission rate of NOX.

              (2) The continuous monitoring system in § 60.49Da(c) and (d) shall be used to determine the concentrations of NOX and CO2 or O2.
              (e) The owner or operator may use the following as alternatives to the reference methods and procedures specified in this section:
              (1) For Method 5 or 5B of appendix A-3 of this part, Method 17 of appendix A-6 of this part may be used at facilities with or without wet FGD systems if the stack temperature at the sampling location does not exceed an average temperature of 160 °C (320 °F). The procedures of sections 8.1 and 11.1 of Method 5B of appendix A-3 of this part may be used in Method 17 of appendix A-6 of this part only if it is used after wet FGD systems. Method 17 of appendix A-6 of this part shall not be used after wet FGD systems if the effluent is saturated or laden with water droplets.
              (2) The Fc factor (CO2) procedures in Method 19 of appendix A of this part may be used to compute the emission rate of PM under the stipulations of § 60.46(d)(1). The CO2 shall be determined in the same manner as the O2 concentration.

              (f) The owner or operator of an electric utility combined cycle gas turbine that does not meet the definition of an IGCC must conduct performance tests for PM, SO2, and NOX using the procedures of Method 19 of appendix A-7 of this part. The SO2 and NOX emission rates calculations from the gas turbine used in Method 19 of appendix A-7 of this part are determined when the gas turbine is performance tested under subpart GG of this part. The potential uncontrolled PM emission rate from a gas turbine is defined as 17 ng/J (0.04 lb/MMBtu) heat input.
              [72 FR 32722, June 13, 2007, as amended at 74 FR 5083, Jan. 28, 2009; 77 FR 9458, Feb. 16, 2012; 78 FR 24084, Apr. 24, 2013]
            
            
              § 60.51Da
              Reporting requirements.
              (a) For SO2, NOX, PM, and NOX plus CO emissions, the performance test data from the initial and subsequent performance test and from the performance evaluation of the continuous monitors (including the transmissometer) must be reported to the Administrator.
              (b) For SO2 and NOX the following information is reported to the Administrator for each 24-hour period.
              (1) Calendar date.
              (2) The average SO2 and NOX emission rates (ng/J, lb/MMBtu, or lb/MWh) for each 30 successive boiler operating days, ending with the last 30-day period in the quarter; reasons for non-compliance with the emission standards; and, description of corrective actions taken.

              (3) For owners or operators of affected facilities complying with the percent reduction requirement, percent reduction of the potential combustion concentration of SO2 for each 30 successive boiler operating days, ending with the last 30-day period in the quarter; reasons for non-compliance with the standard; and, description of corrective actions taken.
              (4) Identification of the boiler operating days for which pollutant or diluent data have not been obtained by an approved method for at least 75 percent of the hours of operation of the facility; justification for not obtaining sufficient data; and description of corrective actions taken.
              (5) Identification of the times when emissions data have been excluded from the calculation of average emission rates because of startup, shutdown, or malfunction.
              (6) Identification of “F” factor used for calculations, method of determination, and type of fuel combusted.
              (7) Identification of times when hourly averages have been obtained based on manual sampling methods.
              (8) Identification of the times when the pollutant concentration exceeded full span of the CEMS.
              (9) Description of any modifications to CEMS which could affect the ability of the CEMS to comply with Performance Specifications 2 or 3.
              (c) If the minimum quantity of emission data as required by § 60.49Da is not obtained for any 30 successive boiler operating days, the following information obtained under the requirements of § 60.48Da(h) is reported to the Administrator for that 30-day period:

              (1) The number of hourly averages available for outlet emission rates (no) and inlet emission rates (ni) as applicable.

              (2) The standard deviation of hourly averages for outlet emission rates (so) and inlet emission rates (si) as applicable.

              (3) The lower confidence limit for the mean outlet emission rate (Eo*) and the upper confidence limit for the mean inlet emission rate (Ei*) as applicable.
              (4) The applicable potential combustion concentration.

              (5) The ratio of the upper confidence limit for the mean outlet emission rate (Eo*) and the allowable emission rate (Estd) as applicable.
              (d) In addition to the applicable requirements in § 60.7, the owner or operator of an affected facility subject to the opacity limits in § 60.43c(c) and conducting performance tests using Method 9 of appendix A-4 of this part shall submit excess emission reports for any excess emissions from the affected facility that occur during the reporting period and maintain records according to the requirements specified in paragraph (d)(1) of this section.
              (1) For each performance test conducted using Method 9 of appendix A-4 of this part, the owner or operator shall keep the records including the information specified in paragraphs (d)(1)(i) through (iii) of this section.
              (i) Dates and time intervals of all opacity observation periods;
              (ii) Name, affiliation, and copy of current visible emission reading certification for each visible emission observer participating in the performance test; and
              (iii) Copies of all visible emission observer opacity field data sheets.
              (2) [Reserved]
              (e) If fuel pretreatment credit toward the SO2 emission standard under § 60.43Da is claimed, the owner or operator of the affected facility shall submit a signed statement:
              (1) Indicating what percentage cleaning credit was taken for the calendar quarter, and whether the credit was determined in accordance with the provisions of § 60.50Da and Method 19 of appendix A of this part; and
              (2) Listing the quantity, heat content, and date each pretreated fuel shipment was received during the previous quarter; the name and location of the fuel pretreatment facility; and the total quantity and total heat content of all fuels received at the affected facility during the previous quarter.
              (f) For any periods for which opacity, SO2 or NOX emissions data are not available, the owner or operator of the affected facility shall submit a signed statement indicating if any changes were made in operation of the emission control system during the period of data unavailability. Operations of the control system and affected facility during periods of data unavailability are to be compared with operation of the control system and affected facility before and following the period of data unavailability.
              (g) [Reserved]
              (h) The owner or operator of the affected facility shall submit a signed statement indicating whether:
              (1) The required CEMS calibration, span, and drift checks or other periodic audits have or have not been performed as specified.
              (2) The data used to show compliance was or was not obtained in accordance with approved methods and procedures of this part and is representative of plant performance.
              (3) The minimum data requirements have or have not been met; or, the minimum data requirements have not been met for errors that were unavoidable.
              (4) Compliance with the standards has or has not been achieved during the reporting period.
              (i) For the purposes of the reports required under § 60.7, periods of excess emissions are defined as all 6-minute periods during which the average opacity exceeds the applicable opacity standards under § 60.42Da(b). Opacity levels in excess of the applicable opacity standard and the date of such excesses are to be submitted to the Administrator each calendar quarter.
              (j) The owner or operator of an affected facility shall submit the written reports required under this section and subpart A to the Administrator semiannually for each six-month period. All semiannual reports shall be postmarked by the 30th day following the end of each six-month period.

              (k) The owner or operator of an affected facility may submit electronic quarterly reports for SO2 and/or NOX and/or opacity in lieu of submitting the written reports required under paragraphs (b) and (i) of this section. The format of each quarterly electronic report shall be coordinated with the permitting authority. The electronic report(s) shall be submitted no later than 30 days after the end of the calendar quarter and shall be accompanied by a certification statement from the owner or operator, indicating whether compliance with the applicable emission standards and minimum data requirements of this subpart was achieved during the reporting period.
              [72 FR 32722, June 13, 2007, as amended at 74 FR 5083, Jan. 28, 2009; 77 FR 9458, Feb. 16, 2012]
            
            
              § 60.52Da
              Recordkeeping requirements.
              (a) [Reserved]
              (b) The owner or operator of an affected facility subject to the opacity limits in § 60.42Da(b) that elects to monitor emissions according to the requirements in § 60.49Da(a)(3) shall maintain records according to the requirements specified in paragraphs (b)(1) through (3) of this section, as applicable to the visible emissions monitoring method used.
              (1) For each performance test conducted using Method 9 of appendix A-4 of this part, the owner or operator shall keep the records including the information specified in paragraphs (b)(1)(i) through (iii) of this section.
              (i) Dates and time intervals of all opacity observation periods;

              (ii) Name, affiliation, and copy of current visible emission reading certification for each visible emission observer participating in the performance test; and
              
              (iii) Copies of all visible emission observer opacity field data sheets;
              (2) For each performance test conducted using Method 22 of appendix A-4 of this part, the owner or operator shall keep the records including the information specified in paragraphs (b)(2)(i) through (iv) of this section.
              (i) Dates and time intervals of all visible emissions observation periods;
              (ii) Name and affiliation for each visible emission observer participating in the performance test;
              (iii) Copies of all visible emission observer opacity field data sheets; and
              (iv) Documentation of any adjustments made and the time the adjustments were completed to the affected facility operation by the owner or operator to demonstrate compliance with the applicable monitoring requirements.
              (3) For each digital opacity compliance system, the owner or operator shall maintain records and submit reports according to the requirements specified in the site-specific monitoring plan approved by the Administrator.
              [74 FR 5083, Jan. 28, 2009, as amended at 77 FR 9459, Feb. 16, 2012]
            
          
          
            Subpart Db—Standards of Performance for Industrial-Commercial-Institutional Steam Generating Units
            
              Source:
              72 FR 32742, June 13, 2007, unless otherwise noted.
            
            
              § 60.40b
              Applicability and delegation of authority.
              (a) The affected facility to which this subpart applies is each steam generating unit that commences construction, modification, or reconstruction after June 19, 1984, and that has a heat input capacity from fuels combusted in the steam generating unit of greater than 29 megawatts (MW) (100 million British thermal units per hour (MMBtu/hr)).
              (b) Any affected facility meeting the applicability requirements under paragraph (a) of this section and commencing construction, modification, or reconstruction after June 19, 1984, but on or before June 19, 1986, is subject to the following standards:

              (1) Coal-fired affected facilities having a heat input capacity between 29 and 73 MW (100 and 250 MMBtu/hr), inclusive, are subject to the particulate matter (PM) and nitrogen oxides (NOX) standards under this subpart.

              (2) Coal-fired affected facilities having a heat input capacity greater than 73 MW (250 MMBtu/hr) and meeting the applicability requirements under subpart D (Standards of performance for fossil-fuel-fired steam generators; § 60.40) are subject to the PM and NOX standards under this subpart and to the sulfur dioxide (SO2) standards under subpart D (§ 60.43).

              (3) Oil-fired affected facilities having a heat input capacity between 29 and 73 MW (100 and 250 MMBtu/hr), inclusive, are subject to the NOX standards under this subpart.

              (4) Oil-fired affected facilities having a heat input capacity greater than 73 MW (250 MMBtu/hr) and meeting the applicability requirements under subpart D (Standards of performance for fossil-fuel-fired steam generators; § 60.40) are also subject to the NOX standards under this subpart and the PM and SO2 standards under subpart D (§§ 60.42 and 60.43).

              (c) Affected facilities that also meet the applicability requirements under subpart J or subpart Ja of this part are subject to the PM and NOX standards under this subpart and the SO2 standards under subpart J or subpart Ja of this part, as applicable.

              (d) Affected facilities that also meet the applicability requirements under subpart E (Standards of performance for incinerators; § 60.50) are subject to the NOX and PM standards under this subpart.
              (e) Steam generating units meeting the applicability requirements under subpart Da (Standards of performance for electric utility steam generating units; § 60.40Da) are not subject to this subpart.

              (f) Any change to an existing steam generating unit for the sole purpose of combusting gases containing total reduced sulfur (TRS) as defined under § 60.281 is not considered a modification under § 60.14 and the steam generating unit is not subject to this subpart.
              
              (g) In delegating implementation and enforcement authority to a State under section 111(c) of the Clean Air Act, the following authorities shall be retained by the Administrator and not transferred to a State.
              (1) Section 60.44b(f).
              (2) Section 60.44b(g).
              (3) Section 60.49b(a)(4).
              (h) Any affected facility that meets the applicability requirements and is subject to subpart Ea, subpart Eb, subpart AAAA, or subpart CCCC of this part is not subject to this subpart.
              (i) Affected facilities (i.e., heat recovery steam generators) that are associated with stationary combustion turbines and that meet the applicability requirements of subpart KKKK of this part are not subject to this subpart. This subpart will continue to apply to all other affected facilities (i.e. heat recovery steam generators with duct burners) that are capable of combusting more than 29 MW (100 MMBtu/h) heat input of fossil fuel. If the affected facility (i.e. heat recovery steam generator) is subject to this subpart, only emissions resulting from combustion of fuels in the steam generating unit are subject to this subpart. (The stationary combustion turbine emissions are subject to subpart GG or KKKK, as applicable, of this part.)
              (j) Any affected facility meeting the applicability requirements under paragraph (a) of this section and commencing construction, modification, or reconstruction after June 19, 1986 is not subject to subpart D (Standards of Performance for Fossil-Fuel-Fired Steam Generators, § 60.40).
              (k) Any affected facility that meets the applicability requirements and is subject to an EPA approved State or Federal section 111(d)/129 plan implementing subpart Cb or subpart BBBB of this part is not covered by this subpart.

              (l) Affected facilities that also meet the applicability requirements under subpart BB of this part (Standards of Performance for Kraft Pulp Mills) are subject to the SO2 and NOX standards under this subpart and the PM standards under subpart BB.
              (m) Temporary boilers are not subject to this subpart.
              [72 FR 32742, June 13, 2007, as amended at 74 FR 5084, Jan. 28, 2009; 77 FR 9459, Feb. 16, 2012]
            
            
              § 60.41b
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Clean Air Act and in subpart A of this part.
              
                Annual capacity factor means the ratio between the actual heat input to a steam generating unit from the fuels listed in § 60.42b(a), § 60.43b(a), or § 60.44b(a), as applicable, during a calendar year and the potential heat input to the steam generating unit had it been operated for 8,760 hours during a calendar year at the maximum steady state design heat input capacity. In the case of steam generating units that are rented or leased, the actual heat input shall be determined based on the combined heat input from all operations of the affected facility in a calendar year.
              
                Byproduct/waste means any liquid or gaseous substance produced at chemical manufacturing plants, petroleum refineries, or pulp and paper mills (except natural gas, distillate oil, or residual oil) and combusted in a steam generating unit for heat recovery or for disposal. Gaseous substances with carbon dioxide (CO2) levels greater than 50 percent or carbon monoxide levels greater than 10 percent are not byproduct/waste for the purpose of this subpart.
              
                Chemical manufacturing plants mean industrial plants that are classified by the Department of Commerce under Standard Industrial Classification (SIC) Code 28.
              
                Coal means all solid fuels classified as anthracite, bituminous, subbituminous, or lignite by the American Society of Testing and Materials in ASTM D388 (incorporated by reference, see § 60.17), coal refuse, and petroleum coke. Coal-derived synthetic fuels, including but not limited to solvent refined coal, gasified coal not meeting the definition of natural gas, coal-oil mixtures, coke oven gas, and coal-water mixtures, are also included in this definition for the purposes of this subpart.
              
              
                Coal refuse means any byproduct of coal mining or coal cleaning operations with an ash content greater than 50 percent, by weight, and a heating value less than 13,900 kJ/kg (6,000 Btu/lb) on a dry basis.
              
                Cogeneration, also known as combined heat and power, means a facility that simultaneously produces both electric (or mechanical) and useful thermal energy from the same primary energy source.
              
                Coke oven gas means the volatile constituents generated in the gaseous exhaust during the carbonization of bituminous coal to form coke.
              
                Combined cycle system means a system in which a separate source, such as a gas turbine, internal combustion engine, kiln, etc., provides exhaust gas to a steam generating unit.
              
                Conventional technology means wet flue gas desulfurization (FGD) technology, dry FGD technology, atmospheric fluidized bed combustion technology, and oil hydrodesulfurization technology.
              
                Distillate oil means fuel oils that contain 0.05 weight percent nitrogen or less and comply with the specifications for fuel oil numbers 1 and 2, as defined by the American Society of Testing and Materials in ASTM D396 (incorporated by reference, see § 60.17), diesel fuel oil numbers 1 and 2, as defined by the American Society for Testing and Materials in ASTM D975 (incorporated by reference, see § 60.17), kerosine, as defined by the American Society of Testing and Materials in ASTM D3699 (incorporated by reference, see § 60.17), biodiesel as defined by the American Society of Testing and Materials in ASTM D6751 (incorporated by reference, see § 60.17), or biodiesel blends as defined by the American Society of Testing and Materials in ASTM D7467 (incorporated by reference, see § 60.17).
              
                Dry flue gas desulfurization technology means a SO2 control system that is located downstream of the steam generating unit and removes sulfur oxides from the combustion gases of the steam generating unit by contacting the combustion gases with an alkaline reagent and water, whether introduced separately or as a premixed slurry or solution and forming a dry powder material. This definition includes devices where the dry powder material is subsequently converted to another form. Alkaline slurries or solutions used in dry flue gas desulfurization technology include but are not limited to lime and sodium.
              
                Duct burner means a device that combusts fuel and that is placed in the exhaust duct from another source, such as a stationary gas turbine, internal combustion engine, kiln, etc., to allow the firing of additional fuel to heat the exhaust gases before the exhaust gases enter a steam generating unit.
              
                Emerging technology means any SO2 control system that is not defined as a conventional technology under this section, and for which the owner or operator of the facility has applied to the Administrator and received approval to operate as an emerging technology under § 60.49b(a)(4).
              
                Federally enforceable means all limitations and conditions that are enforceable by the Administrator, including the requirements of 40 CFR parts 60 and 61, requirements within any applicable State Implementation Plan, and any permit requirements established under 40 CFR 52.21 or under 40 CFR 51.18 and 51.24.
              
                Fluidized bed combustion technology means combustion of fuel in a bed or series of beds (including but not limited to bubbling bed units and circulating bed units) of limestone aggregate (or other sorbent materials) in which these materials are forced upward by the flow of combustion air and the gaseous products of combustion.
              
                Fuel pretreatment means a process that removes a portion of the sulfur in a fuel before combustion of the fuel in a steam generating unit.
              
                Full capacity means operation of the steam generating unit at 90 percent or more of the maximum steady-state design heat input capacity.
              
                Gaseous fuel means any fuel that is a gas at ISO conditions. This includes, but is not limited to, natural gas and gasified coal (including coke oven gas).
              
                Gross output means the gross useful work performed by the steam generated. For units generating only electricity, the gross useful work performed is the gross electrical output from the turbine/generator set. For cogeneration units, the gross useful work performed is the gross electrical or mechanical output plus 75 percent of the useful thermal output measured relative to ISO conditions that is not used to generate additional electrical or mechanical output or to enhance the performance of the unit (i.e., steam delivered to an industrial process).
              
                Heat input means heat derived from combustion of fuel in a steam generating unit and does not include the heat derived from preheated combustion air, recirculated flue gases, or exhaust gases from other sources, such as gas turbines, internal combustion engines, kilns, etc.
              
                Heat release rate means the steam generating unit design heat input capacity (in MW or Btu/hr) divided by the furnace volume (in cubic meters or cubic feet); the furnace volume is that volume bounded by the front furnace wall where the burner is located, the furnace side waterwall, and extending to the level just below or in front of the first row of convection pass tubes.
              
                Heat transfer medium means any material that is used to transfer heat from one point to another point.
              
                High heat release rate means a heat release rate greater than 730,000 J/sec-m3 (70,000 Btu/hr-ft3).
              
                ISO Conditions means a temperature of 288 Kelvin, a relative humidity of 60 percent, and a pressure of 101.3 kilopascals.
              
                Lignite means a type of coal classified as lignite A or lignite B by the American Society of Testing and Materials in ASTM D388 (incorporated by reference, see § 60.17).
              
                Low heat release rate means a heat release rate of 730,000 J/sec-m3 (70,000 Btu/hr-ft3) or less.
              
                Mass-feed stoker steam generating unit means a steam generating unit where solid fuel is introduced directly into a retort or is fed directly onto a grate where it is combusted.
              
                Maximum heat input capacity means the ability of a steam generating unit to combust a stated maximum amount of fuel on a steady state basis, as determined by the physical design and characteristics of the steam generating unit.
              
                Municipal-type solid waste means refuse, more than 50 percent of which is waste consisting of a mixture of paper, wood, yard wastes, food wastes, plastics, leather, rubber, and other combustible materials, and noncombustible materials such as glass and rock.
              
                Natural gas means:
              (1) A naturally occurring mixture of hydrocarbon and nonhydrocarbon gases found in geologic formations beneath the earth's surface, of which the principal constituent is methane; or
              (2) Liquefied petroleum gas, as defined by the American Society for Testing and Materials in ASTM D1835 (incorporated by reference, see § 60.17); or
              (3) A mixture of hydrocarbons that maintains a gaseous state at ISO conditions. Additionally, natural gas must either be composed of at least 70 percent methane by volume or have a gross calorific value between 34 and 43 megajoules (MJ) per dry standard cubic meter (910 and 1,150 Btu per dry standard cubic foot).
              
                Noncontinental area means the State of Hawaii, the Virgin Islands, Guam, American Samoa, the Commonwealth of Puerto Rico, or the Northern Mariana Islands.
              
                Oil means crude oil or petroleum or a liquid fuel derived from crude oil or petroleum, including distillate and residual oil.
              
                Petroleum refinery means industrial plants as classified by the Department of Commerce under Standard Industrial Classification (SIC) Code 29.
              
                Potential sulfur dioxide emission rate means the theoretical SO2 emissions (nanograms per joule (ng/J) or lb/MMBtu heat input) that would result from combusting fuel in an uncleaned state and without using emission control systems. For gasified coal or oil that is desulfurized prior to combustion, the Potential sulfur dioxide emission rate is the theoretical SO2 emissions (ng/J or lb/MMBtu heat input) that would result from combusting fuel in a cleaned state without using any post combustion emission control systems.
              
                Process heater means a device that is primarily used to heat a material to initiate or promote a chemical reaction in which the material participates as a reactant or catalyst.
              
              
                Pulp and paper mills means industrial plants that are classified by the Department of Commerce under North American Industry Classification System (NAICS) Code 322 or Standard Industrial Classification (SIC) Code 26.
              
                Pulverized coal-fired steam generating unit means a steam generating unit in which pulverized coal is introduced into an air stream that carries the coal to the combustion chamber of the steam generating unit where it is fired in suspension. This includes both conventional pulverized coal-fired and micropulverized coal-fired steam generating units. Residual oil means crude oil, fuel oil numbers 1 and 2 that have a nitrogen content greater than 0.05 weight percent, and all fuel oil numbers 4, 5 and 6, as defined by the American Society of Testing and Materials in ASTM D396 (incorporated by reference, see § 60.17).
              
                Spreader stoker steam generating unit means a steam generating unit in which solid fuel is introduced to the combustion zone by a mechanism that throws the fuel onto a grate from above. Combustion takes place both in suspension and on the grate.
              
                Steam generating unit means a device that combusts any fuel or byproduct/waste and produces steam or heats water or heats any heat transfer medium. This term includes any municipal-type solid waste incinerator with a heat recovery steam generating unit or any steam generating unit that combusts fuel and is part of a cogeneration system or a combined cycle system. This term does not include process heaters as they are defined in this subpart.
              
                Steam generating unit operating day means a 24-hour period between 12:00 midnight and the following midnight during which any fuel is combusted at any time in the steam generating unit. It is not necessary for fuel to be combusted continuously for the entire 24-hour period.
              
                Temporary boiler means any gaseous or liquid fuel-fired steam generating unit that is designed to, and is capable of, being carried or moved from one location to another by means of, for example, wheels, skids, carrying handles, dollies, trailers, or platforms. A steam generating unit is not a temporary boiler if any one of the following conditions exists:
              (1) The equipment is attached to a foundation.
              (2) The steam generating unit or a replacement remains at a location for more than 180 consecutive days. Any temporary boiler that replaces a temporary boiler at a location and performs the same or similar function will be included in calculating the consecutive time period.
              (3) The equipment is located at a seasonal facility and operates during the full annual operating period of the seasonal facility, remains at the facility for at least 2 years, and operates at that facility for at least 3 months each year.
              (4) The equipment is moved from one location to another in an attempt to circumvent the residence time requirements of this definition.
              
                Very low sulfur oil means for units constructed, reconstructed, or modified on or before February 28, 2005, oil that contains no more than 0.5 weight percent sulfur or that, when combusted without SO2 emission control, has a SO2 emission rate equal to or less than 215 ng/J (0.5 lb/MMBtu) heat input. For units constructed, reconstructed, or modified after February 28, 2005 and not located in a noncontinental area, very low sulfur oil means oil that contains no more than 0.30 weight percent sulfur or that, when combusted without SO2 emission control, has a SO2 emission rate equal to or less than 140 ng/J (0.32 lb/MMBtu) heat input. For units constructed, reconstructed, or modified after February 28, 2005 and located in a noncontinental area, very low sulfur oil means oil that contains no more than 0.5 weight percent sulfur or that, when combusted without SO2 emission control, has a SO2 emission rate equal to or less than 215 ng/J (0.50 lb/MMBtu) heat input.
              
                Wet flue gas desulfurization technology means a SO2 control system that is located downstream of the steam generating unit and removes sulfur oxides from the combustion gases of the steam generating unit by contacting the combustion gas with an alkaline slurry or solution and forming a liquid material. This definition applies to devices where the aqueous liquid material product of this contact is subsequently converted to other forms. Alkaline reagents used in wet flue gas desulfurization technology include, but are not limited to, lime, limestone, and sodium.
              
                Wet scrubber system means any emission control device that mixes an aqueous stream or slurry with the exhaust gases from a steam generating unit to control emissions of PM or SO2.
              
                Wood means wood, wood residue, bark, or any derivative fuel or residue thereof, in any form, including, but not limited to, sawdust, sanderdust, wood chips, scraps, slabs, millings, shavings, and processed pellets made from wood or other forest residues.
              [72 FR 32742, June 13, 2007, as amended at 74 FR 5084, Jan. 28, 2009; 77 FR 9459, Feb. 16, 2012]
            
            
              § 60.42b
              Standard for sulfur dioxide (SO2).

              (a) Except as provided in paragraphs (b), (c), (d), or (j) of this section, on and after the date on which the performance test is completed or required to be completed under § 60.8, whichever comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification on or before February 28, 2005, that combusts coal or oil shall cause to be discharged into the atmosphere any gases that contain SO2 in excess of 87 ng/J (0.20 lb/MMBtu) or 10 percent (0.10) of the potential SO2 emission rate (90 percent reduction) and the emission limit determined according to the following formula:
              
                ER28JA09.003
              
              
                Where:
                
                Es = SO2 emission limit, in ng/J or lb/MMBtu heat input;
                Ka = 520 ng/J (or 1.2 lb/MMBtu);
                Kb = 340 ng/J (or 0.80 lb/MMBtu);
                Ha = Heat input from the combustion of coal, in J (MMBtu); and
                Hb = Heat input from the combustion of oil, in J (MMBtu).
              
              
              For facilities complying with the percent reduction standard, only the heat input supplied to the affected facility from the combustion of coal and oil is counted in this paragraph. No credit is provided for the heat input to the affected facility from the combustion of natural gas, wood, municipal-type solid waste, or other fuels or heat derived from exhaust gases from other sources, such as gas turbines, internal combustion engines, kilns, etc.

              (b) On and after the date on which the performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification on or before February 28, 2005, that combusts coal refuse alone in a fluidized bed combustion steam generating unit shall cause to be discharged into the atmosphere any gases that contain SO2 in excess of 87 ng/J (0.20 lb/MMBtu) or 20 percent (0.20) of the potential SO2 emission rate (80 percent reduction) and 520 ng/J (1.2 lb/MMBtu) heat input. If coal or oil is fired with coal refuse, the affected facility is subject to paragraph (a) or (d) of this section, as applicable. For facilities complying with the percent reduction standard, only the heat input supplied to the affected facility from the combustion of coal and oil is counted in this paragraph. No credit is provided for the heat input to the affected facility from the combustion of natural gas, wood, municipal-type solid waste, or other fuels or heat derived from exhaust gases from other sources, such as gas turbines, internal combustion engines, kilns, etc.

              (c) On and after the date on which the performance test is completed or is required to be completed under § 60.8, whichever comes first, no owner or operator of an affected facility that combusts coal or oil, either alone or in combination with any other fuel, and that uses an emerging technology for the control of SO2 emissions, shall cause to be discharged into the atmosphere any gases that contain SO2 in excess of 50 percent of the potential SO2 emission rate (50 percent reduction) and that contain SO2 in excess of the emission limit determined according to the following formula:
              
              
                
                ER28JA09.004
              
              
                Where:
                
                Es = SO2 emission limit, in ng/J or lb/MM Btu heat input;
                Kc = 260 ng/J (or 0.60 lb/MMBtu);
                Kd = 170 ng/J (or 0.40 lb/MMBtu);
                Hc = Heat input from the combustion of coal, in J (MMBtu); and
                Hd = Heat input from the combustion of oil, in J (MMBtu).
              
              
              For facilities complying with the percent reduction standard, only the heat input supplied to the affected facility from the combustion of coal and oil is counted in this paragraph. No credit is provided for the heat input to the affected facility from the combustion of natural gas, wood, municipal-type solid waste, or other fuels, or from the heat input derived from exhaust gases from other sources, such as gas turbines, internal combustion engines, kilns, etc.

              (d) On and after the date on which the performance test is completed or required to be completed under § 60.8, whichever comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification on or before February 28, 2005 and listed in paragraphs (d)(1), (2), (3), or (4) of this section shall cause to be discharged into the atmosphere any gases that contain SO2 in excess of 520 ng/J (1.2 lb/MMBtu) heat input if the affected facility combusts coal, or 215 ng/J (0.5 lb/MMBtu) heat input if the affected facility combusts oil other than very low sulfur oil. Percent reduction requirements are not applicable to affected facilities under paragraphs (d)(1), (2), (3) or (4) of this section. For facilities complying with paragraphs (d)(1), (2), or (3) of this section, only the heat input supplied to the affected facility from the combustion of coal and oil is counted in this paragraph. No credit is provided for the heat input to the affected facility from the combustion of natural gas, wood, municipal-type solid waste, or other fuels or heat derived from exhaust gases from other sources, such as gas turbines, internal combustion engines, kilns, etc.
              (1) Affected facilities that have an annual capacity factor for coal and oil of 30 percent (0.30) or less and are subject to a federally enforceable permit limiting the operation of the affected facility to an annual capacity factor for coal and oil of 30 percent (0.30) or less;
              (2) Affected facilities located in a noncontinental area; or
              (3) Affected facilities combusting coal or oil, alone or in combination with any fuel, in a duct burner as part of a combined cycle system where 30 percent (0.30) or less of the heat entering the steam generating unit is from combustion of coal and oil in the duct burner and 70 percent (0.70) or more of the heat entering the steam generating unit is from the exhaust gases entering the duct burner; or
              (4) The affected facility burns coke oven gas alone or in combination with natural gas or very low sulfur distillate oil.
              (e) Except as provided in paragraph (f) of this section, compliance with the emission limits, fuel oil sulfur limits, and/or percent reduction requirements under this section are determined on a 30-day rolling average basis.
              (f) Except as provided in paragraph (j)(2) of this section, compliance with the emission limits or fuel oil sulfur limits under this section is determined on a 24-hour average basis for affected facilities that (1) have a federally enforceable permit limiting the annual capacity factor for oil to 10 percent or less, (2) combust only very low sulfur oil, and (3) do not combust any other fuel.

              (g) Except as provided in paragraph (i) of this section and § 60.45b(a), the SO2 emission limits and percent reduction requirements under this section apply at all times, including periods of startup, shutdown, and malfunction.
              (h) Reductions in the potential SO2 emission rate through fuel pretreatment are not credited toward the percent reduction requirement under paragraph (c) of this section unless:

              (1) Fuel pretreatment results in a 50 percent or greater reduction in potential SO2 emissions and

              (2) Emissions from the pretreated fuel (without combustion or post-combustion SO2 control) are equal to or less than the emission limits specified in paragraph (c) of this section.

              (i) An affected facility subject to paragraph (a), (b), or (c) of this section may combust very low sulfur oil or natural gas when the SO2 control system is not being operated because of malfunction or maintenance of the SO2 control system.

              (j) Percent reduction requirements are not applicable to affected facilities combusting only very low sulfur oil. The owner or operator of an affected facility combusting very low sulfur oil shall demonstrate that the oil meets the definition of very low sulfur oil by: (1) Following the performance testing procedures as described in § 60.45b(c) or § 60.45b(d), and following the monitoring procedures as described in § 60.47b(a) or § 60.47b(b) to determine SO2 emission rate or fuel oil sulfur content; or (2) maintaining fuel records as described in § 60.49b(r).

              (k)(1) Except as provided in paragraphs (k)(2), (k)(3), and (k)(4) of this section, on and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commences construction, reconstruction, or modification after February 28, 2005, and that combusts coal, oil, natural gas, a mixture of these fuels, or a mixture of these fuels with any other fuels shall cause to be discharged into the atmosphere any gases that contain SO2 in excess of 87 ng/J (0.20 lb/MMBtu) heat input or 8 percent (0.08) of the potential SO2 emission rate (92 percent reduction) and 520 ng/J (1.2 lb/MMBtu) heat input. For facilities complying with the percent reduction standard and paragraph (k)(3) of this section, only the heat input supplied to the affected facility from the combustion of coal and oil is counted in paragraph (k) of this section. No credit is provided for the heat input to the affected facility from the combustion of natural gas, wood, municipal-type solid waste, or other fuels or heat derived from exhaust gases from other sources, such as gas turbines, internal combustion engines, kilns, etc.

              (2) Units firing only very low sulfur oil, gaseous fuel, a mixture of these fuels, or a mixture of these fuels with any other fuels with a potential SO2 emission rate of 140 ng/J (0.32 lb/MMBtu) heat input or less are exempt from the SO2 emissions limit in paragraph (k)(1) of this section.

              (3) Units that are located in a noncontinental area and that combust coal, oil, or natural gas shall not discharge any gases that contain SO2 in excess of 520 ng/J (1.2 lb/MMBtu) heat input if the affected facility combusts coal, or 215 ng/J (0.50 lb/MMBtu) heat input if the affected facility combusts oil or natural gas.

              (4) As an alternative to meeting the requirements under paragraph (k)(1) of this section, modified facilities that combust coal or a mixture of coal with other fuels shall not cause to be discharged into the atmosphere any gases that contain SO2 in excess of 87 ng/J (0.20 lb/MMBtu) heat input or 10 percent (0.10) of the potential SO2 emission rate (90 percent reduction) and 520 ng/J (1.2 lb/MMBtu) heat input.
              [72 FR 32742, June 13, 2007, as amended at 74 FR 5084, Jan. 28, 2009; 76 FR 3523, Jan. 20, 2011]
            
            
              § 60.43b
              Standard for particulate matter (PM).
              (a) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification on or before February 28, 2005 that combusts coal or combusts mixtures of coal with other fuels, shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of the following emission limits:
              (1) 22 ng/J (0.051 lb/MMBtu) heat input, (i) If the affected facility combusts only coal, or
              (ii) If the affected facility combusts coal and other fuels and has an annual capacity factor for the other fuels of 10 percent (0.10) or less.

              (2) 43 ng/J (0.10 lb/MMBtu) heat input if the affected facility combusts coal and other fuels and has an annual capacity factor for the other fuels greater than 10 percent (0.10) and is subject to a federally enforceable requirement limiting operation of the affected facility to an annual capacity factor greater than 10 percent (0.10) for fuels other than coal.
              (3) 86 ng/J (0.20 lb/MMBtu) heat input if the affected facility combusts coal or coal and other fuels and
              (i) Has an annual capacity factor for coal or coal and other fuels of 30 percent (0.30) or less,
              (ii) Has a maximum heat input capacity of 73 MW (250 MMBtu/hr) or less,
              (iii) Has a federally enforceable requirement limiting operation of the affected facility to an annual capacity factor of 30 percent (0.30) or less for coal or coal and other solid fuels, and
              (iv) Construction of the affected facility commenced after June 19, 1984, and before November 25, 1986.

              (4) An affected facility burning coke oven gas alone or in combination with other fuels not subject to a PM standard under § 60.43b and not using a post-combustion technology (except a wet scrubber) for reducing PM or SO2 emissions is not subject to the PM limits under § 60.43b(a).

              (b) On and after the date on which the performance test is completed or required to be completed under § 60.8, whichever comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification on or before February 28, 2005, and that combusts oil (or mixtures of oil with other fuels) and uses a conventional or emerging technology to reduce SO2 emissions shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of 43 ng/J (0.10 lb/MMBtu) heat input.
              (c) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification on or before February 28, 2005, and that combusts wood, or wood with other fuels, except coal, shall cause to be discharged from that affected facility any gases that contain PM in excess of the following emission limits:
              (1) 43 ng/J (0.10 lb/MMBtu) heat input if the affected facility has an annual capacity factor greater than 30 percent (0.30) for wood.
              (2) 86 ng/J (0.20 lb/MMBtu) heat input if (i) The affected facility has an annual capacity factor of 30 percent (0.30) or less for wood;
              (ii) Is subject to a federally enforceable requirement limiting operation of the affected facility to an annual capacity factor of 30 percent (0.30) or less for wood; and
              (iii) Has a maximum heat input capacity of 73 MW (250 MMBtu/hr) or less.
              (d) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that combusts municipal-type solid waste or mixtures of municipal-type solid waste with other fuels, shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of the following emission limits:
              (1) 43 ng/J (0.10 lb/MMBtu) heat input;
              (i) If the affected facility combusts only municipal-type solid waste; or
              (ii) If the affected facility combusts municipal-type solid waste and other fuels and has an annual capacity factor for the other fuels of 10 percent (0.10) or less.
              (2) 86 ng/J (0.20 lb/MMBtu) heat input if the affected facility combusts municipal-type solid waste or municipal-type solid waste and other fuels; and
              (i) Has an annual capacity factor for municipal-type solid waste and other fuels of 30 percent (0.30) or less;
              (ii) Has a maximum heat input capacity of 73 MW (250 MMBtu/hr) or less;
              (iii) Has a federally enforceable requirement limiting operation of the affected facility to an annual capacity factor of 30 percent (0.30) or less for municipal-type solid waste, or municipal-type solid waste and other fuels; and
              (iv) Construction of the affected facility commenced after June 19, 1984, but on or before November 25, 1986.

              (e) For the purposes of this section, the annual capacity factor is determined by dividing the actual heat input to the steam generating unit during the calendar year from the combustion of coal, wood, or municipal-type solid waste, and other fuels, as applicable, by the potential heat input to the steam generating unit if the steam generating unit had been operated for 8,760 hours at the maximum heat input capacity.
              (f) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that combusts coal, oil, wood, or mixtures of these fuels with any other fuels shall cause to be discharged into the atmosphere any gases that exhibit greater than 20 percent opacity (6-minute average), except for one 6-minute period per hour of not more than 27 percent opacity. An owner or operator of an affected facility that elects to install, calibrate, maintain, and operate a continuous emissions monitoring system (CEMS) for measuring PM emissions according to the requirements of this subpart and is subject to a federally enforceable PM limit of 0.030 lb/MMBtu or less is exempt from the opacity standard specified in this paragraph.
              (g) The PM and opacity standards apply at all times, except during periods of startup, shutdown, or malfunction.
              (h)(1) Except as provided in paragraphs (h)(2), (h)(3), (h)(4), (h)(5), and (h)(6) of this section, on and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification after February 28, 2005, and that combusts coal, oil, wood, a mixture of these fuels, or a mixture of these fuels with any other fuels shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of 13 ng/J (0.030 lb/MMBtu) heat input,
              (2) As an alternative to meeting the requirements of paragraph (h)(1) of this section, the owner or operator of an affected facility for which modification commenced after February 28, 2005, may elect to meet the requirements of this paragraph. On and after the date on which the initial performance test is completed or required to be completed under § 60.8, no owner or operator of an affected facility that commences modification after February 28, 2005 shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of both:
              (i) 22 ng/J (0.051 lb/MMBtu) heat input derived from the combustion of coal, oil, wood, a mixture of these fuels, or a mixture of these fuels with any other fuels; and
              (ii) 0.2 percent of the combustion concentration (99.8 percent reduction) when combusting coal, oil, wood, a mixture of these fuels, or a mixture of these fuels with any other fuels.
              (3) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commences modification after February 28, 2005, and that combusts over 30 percent wood (by heat input) on an annual basis and has a maximum heat input capacity of 73 MW (250 MMBtu/h) or less shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of 43 ng/J (0.10 lb/MMBtu) heat input.
              (4) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commences modification after February 28, 2005, and that combusts over 30 percent wood (by heat input) on an annual basis and has a maximum heat input capacity greater than 73 MW (250 MMBtu/h) shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of 37 ng/J (0.085 lb/MMBtu) heat input.

              (5) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, an owner or operator of an affected facility not located in a noncontinental area that commences construction, reconstruction, or modification after February 28, 2005, and that combusts only oil that contains no more than 0.30 weight percent sulfur, coke oven gas, a mixture of these fuels, or either fuel (or a mixture of these fuels) in combination with other fuels not subject to a PM standard in § 60.43b and not using a post-combustion technology (except a wet scrubber) to reduce SO2 or PM emissions is not subject to the PM limits in (h)(1) of this section.

              (6) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, an owner or operator of an affected facility located in a noncontinental area that commences construction, reconstruction, or modification after February 28, 2005, and that combusts only oil that contains no more than 0.5 weight percent sulfur, coke oven gas, a mixture of these fuels, or either fuel (or a mixture of these fuels) in combination with other fuels not subject to a PM standard in § 60.43b and not using a post-combustion technology (except a wet scrubber) to reduce SO2 or PM emissions is not subject to the PM limits in (h)(1) of this section.
              [72 FR 32742, June 13, 2007, as amended at 74 FR 5084, Jan. 28, 2009; 77 FR 9459, Feb. 16, 2012]
            
            
              § 60.44b
              Standard for nitrogen oxides (NO2).

              (a) Except as provided under paragraphs (k) and (l) of this section, on and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that is subject to the provisions of this section and that combusts only coal, oil, or natural gas shall cause to be discharged into the atmosphere from that affected facility any gases that contain NOX (expressed as NO2) in excess of the following emission limits:
              
                
                  Fuel/steam generating unit type
                  Nitrogen oxide emission limits (expressed as NO2) heat input
                  ng/J
                  lb/MMBTu
                
                
                  (1) Natural gas and distillate oil, except (4):
                
                
                  (i) Low heat release rate
                  43
                  0.10
                
                
                  (ii) High heat release rate
                  86
                  0.20
                
                
                  (2) Residual oil:
                
                
                  (i) Low heat release rate
                  130
                  0.30
                
                
                  (ii) High heat release rate
                  170
                  0.40
                
                
                  (3) Coal:
                
                
                  (i) Mass-feed stoker
                  210
                  0.50
                
                
                  (ii) Spreader stoker and fluidized bed combustion
                  260
                  0.60
                
                
                  (iii) Pulverized coal
                  300
                  0.70
                
                
                  (iv) Lignite, except (v)
                  260
                  0.60
                
                
                  (v) Lignite mined in North Dakota, South Dakota, or Montana and combusted in a slag tap furnace
                  340
                  0.80
                
                
                  (vi) Coal-derived synthetic fuels
                  210
                  0.50
                
                
                  (4) Duct burner used in a combined cycle system:
                
                
                  (i) Natural gas and distillate oil
                  86
                  0.20
                
                
                  (ii) Residual oil
                  170
                  0.40
                
              

              (b) Except as provided under paragraphs (k) and (l) of this section, on and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that simultaneously combusts mixtures of only coal, oil, or natural gas shall cause to be discharged into the atmosphere from that affected facility any gases that contain NOX in excess of a limit determined by the use of the following formula:
              
                ER13JN07.024
              
              
                Where:
                
                En = NOX emission limit (expressed as NO2), ng/J (lb/MMBtu);
                ELgo = Appropriate emission limit from paragraph (a)(1) for combustion of natural gas or distillate oil, ng/J (lb/MMBtu);
                Hgo = Heat input from combustion of natural gas or distillate oil, J (MMBtu);
                
                ELro = Appropriate emission limit from paragraph (a)(2) for combustion of residual oil, ng/J (lb/MMBtu);
                Hro = Heat input from combustion of residual oil, J (MMBtu);
                ELc = Appropriate emission limit from paragraph (a)(3) for combustion of coal, ng/J (lb/MMBtu); and
                Hc = Heat input from combustion of coal, J (MMBtu).
              
              

              (c) Except as provided under paragraph (d) and (l) of this section, on and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that simultaneously combusts coal or oil, natural gas (or any combination of the three), and wood, or any other fuel shall cause to be discharged into the atmosphere any gases that contain NOX in excess of the emission limit for the coal, oil, natural gas (or any combination of the three), combusted in the affected facility, as determined pursuant to paragraph (a) or (b) of this section. This standard does not apply to an affected facility that is subject to and in compliance with a federally enforceable requirement that limits operation of the affected facility to an annual capacity factor of 10 percent (0.10) or less for coal, oil, natural gas (or any combination of the three).

              (d) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that simultaneously combusts natural gas and/or distillate oil with a potential SO2 emissions rate of 26 ng/J (0.060 lb/MMBtu) or less with wood, municipal-type solid waste, or other solid fuel, except coal, shall cause to be discharged into the atmosphere from that affected facility any gases that contain NOX in excess of 130 ng/J (0.30 lb/MMBtu) heat input unless the affected facility has an annual capacity factor for natural gas, distillate oil, or a mixture of these fuels of 10 percent (0.10) or less and is subject to a federally enforceable requirement that limits operation of the affected facility to an annual capacity factor of 10 percent (0.10) or less for natural gas, distillate oil, or a mixture of these fuels.

              (e) Except as provided under paragraph (l) of this section, on and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that simultaneously combusts only coal, oil, or natural gas with byproduct/waste shall cause to be discharged into the atmosphere any gases that contain NOX in excess of the emission limit determined by the following formula unless the affected facility has an annual capacity factor for coal, oil, and natural gas of 10 percent (0.10) or less and is subject to a federally enforceable requirement that limits operation of the affected facility to an annual capacity factor of 10 percent (0.10) or less:

              (f) Any owner or operator of an affected facility that combusts byproduct/waste with either natural gas or oil may petition the Administrator within 180 days of the initial startup of the affected facility to establish a NOX emission limit that shall apply specifically to that affected facility when the byproduct/waste is combusted. The petition shall include sufficient and appropriate data, as determined by the Administrator, such as NOX emissions from the affected facility, waste composition (including nitrogen content), and combustion conditions to allow the Administrator to confirm that the affected facility is unable to comply with the emission limits in paragraph (e) of this section and to determine the appropriate emission limit for the affected facility.

              (1) Any owner or operator of an affected facility petitioning for a facility-specific NOX emission limit under this section shall:
              (i) Demonstrate compliance with the emission limits for natural gas and distillate oil in paragraph (a)(1) of this section or for residual oil in paragraph (a)(2) or (l)(1) of this section, as appropriate, by conducting a 30-day performance test as provided in § 60.46b(e). During the performance test only natural gas, distillate oil, or residual oil shall be combusted in the affected facility; and

              (ii) Demonstrate that the affected facility is unable to comply with the emission limits for natural gas and distillate oil in paragraph (a)(1) of this section or for residual oil in paragraph (a)(2) or (l)(1) of this section, as appropriate, when gaseous or liquid byproduct/waste is combusted in the affected facility under the same conditions and using the same technological system of emission reduction applied when demonstrating compliance under paragraph (f)(1)(i) of this section.
              (2) The NOX emission limits for natural gas or distillate oil in paragraph (a)(1) of this section or for residual oil in paragraph (a)(2) or (l)(1) of this section, as appropriate, shall be applicable to the affected facility until and unless the petition is approved by the Administrator. If the petition is approved by the Administrator, a facility-specific NOX emission limit will be established at the NOX emission level achievable when the affected facility is combusting oil or natural gas and byproduct/waste in a manner that the Administrator determines to be consistent with minimizing NOX emissions. In lieu of amending this subpart, a letter will be sent to the facility describing the facility-specific NOX limit. The facility shall use the compliance procedures detailed in the letter and make the letter available to the public. If the Administrator determines it is appropriate, the conditions and requirements of the letter can be reviewed and changed at any point.

              (g) Any owner or operator of an affected facility that combusts hazardous waste (as defined by 40 CFR part 261 or 40 CFR part 761) with natural gas or oil may petition the Administrator within 180 days of the initial startup of the affected facility for a waiver from compliance with the NOX emission limit that applies specifically to that affected facility. The petition must include sufficient and appropriate data, as determined by the Administrator, on NOX emissions from the affected facility, waste destruction efficiencies, waste composition (including nitrogen content), the quantity of specific wastes to be combusted and combustion conditions to allow the Administrator to determine if the affected facility is able to comply with the NOX emission limits required by this section. The owner or operator of the affected facility shall demonstrate that when hazardous waste is combusted in the affected facility, thermal destruction efficiency requirements for hazardous waste specified in an applicable federally enforceable requirement preclude compliance with the NOX emission limits of this section. The NOX emission limits for natural gas or distillate oil in paragraph (a)(1) of this section or for residual oil in paragraph (a)(2) or (l)(1) of this section, as appropriate, are applicable to the affected facility until and unless the petition is approved by the Administrator. (See 40 CFR 761.70 for regulations applicable to the incineration of materials containing polychlorinated biphenyls (PCB's).) In lieu of amending this subpart, a letter will be sent to the facility describing the facility-specific NOX limit. The facility shall use the compliance procedures detailed in the letter and make the letter available to the public. If the Administrator determines it is appropriate, the conditions and requirements of the letter can be reviewed and changed at any point.

              (h) For purposes of paragraph (i) of this section, the NOX standards under this section apply at all times including periods of startup, shutdown, or malfunction.
              (i) Except as provided under paragraph (j) of this section, compliance with the emission limits under this section is determined on a 30-day rolling average basis.
              (j) Compliance with the emission limits under this section is determined on a 24-hour average basis for the initial performance test and on a 3-hour average basis for subsequent performance tests for any affected facilities that:
              (1) Combust, alone or in combination, only natural gas, distillate oil, or residual oil with a nitrogen content of 0.30 weight percent or less;
              (2) Have a combined annual capacity factor of 10 percent or less for natural gas, distillate oil, and residual oil with a nitrogen content of 0.30 weight percent or less; and

              (3) Are subject to a federally enforceable requirement limiting operation of the affected facility to the firing of natural gas, distillate oil, and/or residual oil with a nitrogen content of 0.30 weight percent or less and limiting operation of the affected facility to a combined annual capacity factor of 10 percent or less for natural gas, distillate oil, and residual oil with a nitrogen content of 0.30 weight percent or less.

              (k) Affected facilities that meet the criteria described in paragraphs (j)(1), (2), and (3) of this section, and that have a heat input capacity of 73 MW (250 MMBtu/hr) or less, are not subject to the NOX emission limits under this section.
              (l) On and after the date on which the initial performance test is completed or is required to be completed under 60.8, whichever date is first, no owner or operator of an affected facility that commenced construction after July 9, 1997 shall cause to be discharged into the atmosphere from that affected facility any gases that contain NOx (expressed as NO2) in excess of the following limits:
              (1) 86 ng/J (0.20 lb/MMBtu) heat input if the affected facility combusts coal, oil, or natural gas (or any combination of the three), alone or with any other fuels. The affected facility is not subject to this limit if it is subject to and in compliance with a federally enforceable requirement that limits operation of the facility to an annual capacity factor of 10 percent (0.10) or less for coal, oil, and natural gas (or any combination of the three); or
              (2) If the affected facility has a low heat release rate and combusts natural gas or distillate oil in excess of 30 percent of the heat input on a 30-day rolling average from the combustion of all fuels, a limit determined by use of the following formula:
              
                ER13JN07.026
              
              
                Where:
                
                En = NOX emission limit, (lb/MMBtu);
                Hgo = 30-day heat input from combustion of natural gas or distillate oil; and
                Hr = 30-day heat input from combustion of any other fuel.
              
              
              (3) After February 27, 2006, units where more than 10 percent of total annual output is electrical or mechanical may comply with an optional limit of 270 ng/J (2.1 lb/MWh) gross energy output, based on a 30-day rolling average. Units complying with this output-based limit must demonstrate compliance according to the procedures of § 60.48Da(i) of subpart Da of this part, and must monitor emissions according to § 60.49Da(c), (k), through (n) of subpart Da of this part.
              [72 FR 32742, June 13, 2007, as amended at 74 FR 5086, Jan. 28, 2009; 77 FR 9459, Feb. 16, 2012]
            
            
              § 60.45b
              Compliance and performance test methods and procedures for sulfur dioxide.
              (a) The SO2 emission standards in § 60.42b apply at all times. Facilities burning coke oven gas alone or in combination with any other gaseous fuels or distillate oil are allowed to exceed the limit 30 operating days per calendar year for SO2 control system maintenance.
              (b) In conducting the performance tests required under § 60.8, the owner or operator shall use the methods and procedures in appendix A (including fuel certification and sampling) of this part or the methods and procedures as specified in this section, except as provided in § 60.8(b). Section 60.8(f) does not apply to this section. The 30-day notice required in § 60.8(d) applies only to the initial performance test unless otherwise specified by the Administrator.

              (c) The owner or operator of an affected facility shall conduct performance tests to determine compliance with the percent of potential SO2 emission rate (% Ps) and the SO2 emission rate (Es) pursuant to § 60.42b following the procedures listed below, except as provided under paragraph (d) and (k) of this section.

              (1) The initial performance test shall be conducted over 30 consecutive operating days of the steam generating unit. Compliance with the SO2 standards shall be determined using a 30-day average. The first operating day included in the initial performance test shall be scheduled within 30 days after achieving the maximum production rate at which the affected facility will be operated, but not later than 180 days after initial startup of the facility.
              
              (2) If only coal, only oil, or a mixture of coal and oil is combusted, the following procedures are used:

              (i) The procedures in Method 19 of appendix A-7 of this part are used to determine the hourly SO2 emission rate (Eho) and the 30-day average emission rate (Eao). The hourly averages used to compute the 30-day averages are obtained from the CEMS of § 60.47b(a) or (b).
              (ii) The percent of potential SO2 emission rate (%Ps) emitted to the atmosphere is computed using the following formula:
              
                ER13JN07.027
              
              
                Where:
                
                %Ps = Potential SO2 emission rate, percent;
                %Rg = SO2 removal efficiency of the control device as determined by Method 19 of appendix A of this part, in percent; and
                %Rf = SO2 removal efficiency of fuel pretreatment as determined by Method 19 of appendix A of this part, in percent.
              
              
              (3) If coal or oil is combusted with other fuels, the same procedures required in paragraph (c)(2) of this section are used, except as provided in the following:
              (i) An adjusted hourly SO2 emission rate (Eho

                o) is used in Equation 19-19 of Method 19 of appendix A of this part to compute an adjusted 30-day average emission rate (Eao
                o). The Eho° is computed using the following formula:
              
                ER13JN07.028
              
              
                Where:
                
                Eho
                  o = Adjusted hourly SO2 emission rate, ng/J (lb/MMBtu);
                Eho = Hourly SO2 emission rate, ng/J (lb/MMBtu);
                Ew = SO2 concentration in fuels other than coal and oil combusted in the affected facility, as determined by the fuel sampling and analysis procedures in Method 19 of appendix A of this part, ng/J (lb/MMBtu). The value Ew for each fuel lot is used for each hourly average during the time that the lot is being combusted; and
                Xk = Fraction of total heat input from fuel combustion derived from coal, oil, or coal and oil, as determined by applicable procedures in Method 19 of appendix A of this part.
              
              
              (ii) To compute the percent of potential SO2 emission rate (%Ps), an adjusted %Rg (%Rg
                o) is computed from the adjusted Eao

                o from paragraph (b)(3)(i) of this section and an adjusted average SO2 inlet rate (Eai
                o) using the following formula:
              
                ER13JN07.029
              
              To compute Eai
                o, an adjusted hourly SO2 inlet rate (Ehi
                o) is used. The Ehi
                o is computed using the following formula:
              
                ER13JN07.030
              
              
                Where:
                
                Ehi
                  o = Adjusted hourly SO2 inlet rate, ng/J (lb/MMBtu); and
                Ehi = Hourly SO2 inlet rate, ng/J (lb/MMBtu).
              
              

              (4) The owner or operator of an affected facility subject to paragraph (c)(3) of this section does not have to measure parameters Ew or Xk if the owner or operator elects to assume that Xk = 1.0. Owners or operators of affected facilities who assume Xk = 1.0 shall:
              (i) Determine %Ps following the procedures in paragraph (c)(2) of this section; and
              (ii) Sulfur dioxide emissions (Es) are considered to be in compliance with SO2 emission limits under § 60.42b.

              (5) The owner or operator of an affected facility that qualifies under the provisions of § 60.42b(d) does not have to measure parameters Ew or Xk in paragraph (c)(3) of this section if the owner or operator of the affected facility elects to measure SO2 emission rates of the coal or oil following the fuel sampling and analysis procedures in Method 19 of appendix A-7 of this part.

              (d) Except as provided in paragraph (j) of this section, the owner or operator of an affected facility that combusts only very low sulfur oil, natural gas, or a mixture of these fuels, has an annual capacity factor for oil of 10 percent (0.10) or less, and is subject to a federally enforceable requirement limiting operation of the affected facility to an annual capacity factor for oil of 10 percent (0.10) or less shall:
              
              (1) Conduct the initial performance test over 24 consecutive steam generating unit operating hours at full load;
              (2) Determine compliance with the standards after the initial performance test based on the arithmetic average of the hourly emissions data during each steam generating unit operating day if a CEMS is used, or based on a daily average if Method 6B of appendix A of this part or fuel sampling and analysis procedures under Method 19 of appendix A of this part are used.
              (e) The owner or operator of an affected facility subject to § 60.42b(d)(1) shall demonstrate the maximum design capacity of the steam generating unit by operating the facility at maximum capacity for 24 hours. This demonstration will be made during the initial performance test and a subsequent demonstration may be requested at any other time. If the 24-hour average firing rate for the affected facility is less than the maximum design capacity provided by the manufacturer of the affected facility, the 24-hour average firing rate shall be used to determine the capacity utilization rate for the affected facility, otherwise the maximum design capacity provided by the manufacturer is used.

              (f) For the initial performance test required under § 60.8, compliance with the SO2 emission limits and percent reduction requirements under § 60.42b is based on the average emission rates and the average percent reduction for SO2 for the first 30 consecutive steam generating unit operating days, except as provided under paragraph (d) of this section. The initial performance test is the only test for which at least 30 days prior notice is required unless otherwise specified by the Administrator. The initial performance test is to be scheduled so that the first steam generating unit operating day of the 30 successive steam generating unit operating days is completed within 30 days after achieving the maximum production rate at which the affected facility will be operated, but not later than 180 days after initial startup of the facility. The boiler load during the 30-day period does not have to be the maximum design load, but must be representative of future operating conditions and include at least one 24-hour period at full load.

              (g) After the initial performance test required under § 60.8, compliance with the SO2 emission limits and percent reduction requirements under § 60.42b is based on the average emission rates and the average percent reduction for SO2 for 30 successive steam generating unit operating days, except as provided under paragraph (d). A separate performance test is completed at the end of each steam generating unit operating day after the initial performance test, and a new 30-day average emission rate and percent reduction for SO2 are calculated to show compliance with the standard.

              (h) Except as provided under paragraph (i) of this section, the owner or operator of an affected facility shall use all valid SO2 emissions data in calculating %Ps and Eho under paragraph (c), of this section whether or not the minimum emissions data requirements under § 60.46b are achieved. All valid emissions data, including valid SO2 emission data collected during periods of startup, shutdown and malfunction, shall be used in calculating %Ps and Eho pursuant to paragraph (c) of this section.

              (i) During periods of malfunction or maintenance of the SO2 control systems when oil is combusted as provided under § 60.42b(i), emission data are not used to calculate %Ps or Es under § 60.42b(a), (b) or (c), however, the emissions data are used to determine compliance with the emission limit under § 60.42b(i).

              (j) The owner or operator of an affected facility that only combusts very low sulfur oil, natural gas, or a mixture of these fuels with any other fuels not subject to an SO2 standard is not subject to the compliance and performance testing requirements of this section if the owner or operator obtains fuel receipts as described in § 60.49b(r).
              (k) The owner or operator of an affected facility seeking to demonstrate compliance in §§ 60.42b(d)(4), 60.42b(j), 60.42b(k)(2), and 60.42b(k)(3) (when not burning coal) shall follow the applicable procedures in § 60.49b(r).
              [72 FR 32742, June 13, 2007, as amended at 74 FR 5086, Jan. 28, 2009]
            
            
              
              § 60.46b
              Compliance and performance test methods and procedures for particulate matter and nitrogen oxides.

              (a) The PM emission standards and opacity limits under § 60.43b apply at all times except during periods of startup, shutdown, or malfunction. The NOX emission standards under § 60.44b apply at all times.
              (b) Compliance with the PM emission standards under § 60.43b shall be determined through performance testing as described in paragraph (d) of this section, except as provided in paragraph (i) of this section.
              (c) Compliance with the NOX emission standards under § 60.44b shall be determined through performance testing under paragraph (e) or (f), or under paragraphs (g) and (h) of this section, as applicable.
              (d) To determine compliance with the PM emission limits and opacity limits under § 60.43b, the owner or operator of an affected facility shall conduct an initial performance test as required under § 60.8, and shall conduct subsequent performance tests as requested by the Administrator, using the following procedures and reference methods:
              (1) Method 3A or 3B of appendix A-2 of this part is used for gas analysis when applying Method 5 of appendix A-3 of this part or Method 17 of appendix A-6 of this part.
              (2) Method 5, 5B, or 17 of appendix A of this part shall be used to measure the concentration of PM as follows:
              (i) Method 5 of appendix A of this part shall be used at affected facilities without wet flue gas desulfurization (FGD) systems; and
              (ii) Method 17 of appendix A-6 of this part may be used at facilities with or without wet scrubber systems provided the stack gas temperature does not exceed a temperature of 160 °C (320 °F). The procedures of sections 8.1 and 11.1 of Method 5B of appendix A-3 of this part may be used in Method 17 of appendix A-6 of this part only if it is used after a wet FGD system. Do not use Method 17 of appendix A-6 of this part after wet FGD systems if the effluent is saturated or laden with water droplets.
              (iii) Method 5B of appendix A of this part is to be used only after wet FGD systems.
              (3) Method 1 of appendix A of this part is used to select the sampling site and the number of traverse sampling points. The sampling time for each run is at least 120 minutes and the minimum sampling volume is 1.7 dscm (60 dscf) except that smaller sampling times or volumes may be approved by the Administrator when necessitated by process variables or other factors.
              (4) For Method 5 of appendix A of this part, the temperature of the sample gas in the probe and filter holder is monitored and is maintained at 160±14 °C (320±25 °F).
              (5) For determination of PM emissions, the oxygen (O2) or CO2 sample is obtained simultaneously with each run of Method 5, 5B, or 17 of appendix A of this part by traversing the duct at the same sampling location.
              (6) For each run using Method 5, 5B, or 17 of appendix A of this part, the emission rate expressed in ng/J heat input is determined using:
              (i) The O2 or CO2 measurements and PM measurements obtained under this section;
              (ii) The dry basis F factor; and
              (iii) The dry basis emission rate calculation procedure contained in Method 19 of appendix A of this part.
              (7) Method 9 of appendix A of this part is used for determining the opacity of stack emissions.

              (e) To determine compliance with the emission limits for NOX required under § 60.44b, the owner or operator of an affected facility shall conduct the performance test as required under § 60.8 using the continuous system for monitoring NOX under § 60.48(b).
              (1) For the initial compliance test, NOX from the steam generating unit are monitored for 30 successive steam generating unit operating days and the 30-day average emission rate is used to determine compliance with the NOX emission standards under § 60.44b. The 30-day average emission rate is calculated as the average of all hourly emissions data recorded by the monitoring system during the 30-day test period.

              (2) Following the date on which the initial performance test is completed or is required to be completed in § 60.8, whichever date comes first, the owner or operator of an affected facility which combusts coal (except as specified under § 60.46b(e)(4)) or which combusts residual oil having a nitrogen content greater than 0.30 weight percent shall determine compliance with the NOX emission standards in § 60.44b on a continuous basis through the use of a 30-day rolling average emission rate. A new 30-day rolling average emission rate is calculated for each steam generating unit operating day as the average of all of the hourly NOX emission data for the preceding 30 steam generating unit operating days.

              (3) Following the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, the owner or operator of an affected facility that has a heat input capacity greater than 73 MW (250 MMBtu/hr) and that combusts natural gas, distillate oil, or residual oil having a nitrogen content of 0.30 weight percent or less shall determine compliance with the NOX standards under § 60.44b on a continuous basis through the use of a 30-day rolling average emission rate. A new 30-day rolling average emission rate is calculated each steam generating unit operating day as the average of all of the hourly NOX emission data for the preceding 30 steam generating unit operating days.

              (4) Following the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, the owner or operator of an affected facility that has a heat input capacity of 73 MW (250 MMBtu/hr) or less and that combusts natural gas, distillate oil, gasified coal, or residual oil having a nitrogen content of 0.30 weight percent or less shall upon request determine compliance with the NOX standards in § 60.44b through the use of a 30-day performance test. During periods when performance tests are not requested, NOX emissions data collected pursuant to § 60.48b(g)(1) or § 60.48b(g)(2) are used to calculate a 30-day rolling average emission rate on a daily basis and used to prepare excess emission reports, but will not be used to determine compliance with the NOX emission standards. A new 30-day rolling average emission rate is calculated each steam generating unit operating day as the average of all of the hourly NOX emission data for the preceding 30 steam generating unit operating days.
              (5) If the owner or operator of an affected facility that combusts residual oil does not sample and analyze the residual oil for nitrogen content, as specified in § 60.49b(e), the requirements of § 60.48b(g)(1) apply and the provisions of § 60.48b(g)(2) are inapplicable.

              (f) To determine compliance with the emissions limits for NOX required by § 60.44b(a)(4) or § 60.44b(l) for duct burners used in combined cycle systems, either of the procedures described in paragraph (f)(1) or (2) of this section may be used:
              (1) The owner or operator of an affected facility shall conduct the performance test required under § 60.8 as follows:
              (i) The emissions rate (E) of NOX shall be computed using Equation 1 in this section:
              
                ER13JN07.031
              
              
                Where:
                
                E = Emissions rate of NOX from the duct burner, ng/J (lb/MMBtu) heat input;
                Esg = Combined effluent emissions rate, in ng/J (lb/MMBtu) heat input using appropriate F factor as described in Method 19 of appendix A of this part;
                Hg = Heat input rate to the combustion turbine, in J/hr (MMBtu/hr);
                Hb = Heat input rate to the duct burner, in J/hr (MMBtu/hr); and
                Eg = Emissions rate from the combustion turbine, in ng/J (lb/MMBtu) heat input calculated using appropriate F factor as described in Method 19 of appendix A of this part.
              
              

              (ii) Method 7E of appendix A of this part or Method 320 of appendix A of part 63 shall be used to determine the NOX concentrations. Method 3A or 3B of appendix A of this part shall be used to determine O2 concentration.

              (iii) The owner or operator shall identify and demonstrate to the Administrator's satisfaction suitable methods to determine the average hourly heat input rate to the combustion turbine and the average hourly heat input rate to the affected duct burner.
              
              (iv) Compliance with the emissions limits under § 60.44b(a)(4) or § 60.44b(l) is determined by the three-run average (nominal 1-hour runs) for the initial and subsequent performance tests; or

              (2) The owner or operator of an affected facility may elect to determine compliance on a 30-day rolling average basis by using the CEMS specified under § 60.48b for measuring NOX and O2 and meet the requirements of § 60.48b. The sampling site shall be located at the outlet from the steam generating unit. The NOX emissions rate at the outlet from the steam generating unit shall constitute the NOX emissions rate from the duct burner of the combined cycle system.

              (g) The owner or operator of an affected facility described in § 60.44b(j) or § 60.44b(k) shall demonstrate the maximum heat input capacity of the steam generating unit by operating the facility at maximum capacity for 24 hours. The owner or operator of an affected facility shall determine the maximum heat input capacity using the heat loss method or the heat input method described in sections 5 and 7.3 of the ASME Power Test Codes 4.1 (incorporated by reference, see § 60.17). This demonstration of maximum heat input capacity shall be made during the initial performance test for affected facilities that meet the criteria of § 60.44b(j). It shall be made within 60 days after achieving the maximum production rate at which the affected facility will be operated, but not later than 180 days after initial start-up of each facility, for affected facilities meeting the criteria of § 60.44b(k). Subsequent demonstrations may be required by the Administrator at any other time. If this demonstration indicates that the maximum heat input capacity of the affected facility is less than that stated by the manufacturer of the affected facility, the maximum heat input capacity determined during this demonstration shall be used to determine the capacity utilization rate for the affected facility. Otherwise, the maximum heat input capacity provided by the manufacturer is used.
              (h) The owner or operator of an affected facility described in § 60.44b(j) that has a heat input capacity greater than 73 MW (250 MMBtu/hr) shall:

              (1) Conduct an initial performance test as required under § 60.8 over a minimum of 24 consecutive steam generating unit operating hours at maximum heat input capacity to demonstrate compliance with the NOX emission standards under § 60.44b using Method 7, 7A, or 7E of appendix A of this part, Method 320 of appendix A of part 63 of this chapter, or other approved reference methods; and

              (2) Conduct subsequent performance tests once per calendar year or every 400 hours of operation (whichever comes first) to demonstrate compliance with the NOX emission standards under § 60.44b over a minimum of 3 consecutive steam generating unit operating hours at maximum heat input capacity using Method 7, 7A, or 7E of appendix A of this part, Method 320 of appendix A of part 63, or other approved reference methods.
              (i) The owner or operator of an affected facility seeking to demonstrate compliance with the PM limit in paragraphs § 60.43b(a)(4) or § 60.43b(h)(5) shall follow the applicable procedures in § 60.49b(r).
              (j) In place of PM testing with Method 5 or 5B of appendix A-3 of this part, or Method 17 of appendix A-6 of this part, an owner or operator may elect to install, calibrate, maintain, and operate a CEMS for monitoring PM emissions discharged to the atmosphere and record the output of the system. The owner or operator of an affected facility who elects to continuously monitor PM emissions instead of conducting performance testing using Method 5 or 5B of appendix A-3 of this part or Method 17 of appendix A-6 of this part shall comply with the requirements specified in paragraphs (j)(1) through (j)(14) of this section.
              (1) Notify the Administrator one month before starting use of the system.
              (2) Notify the Administrator one month before stopping use of the system.
              (3) The monitor shall be installed, evaluated, and operated in accordance with § 60.13 of subpart A of this part.

              (4) The initial performance evaluation shall be completed no later than 180 days after the date of initial startup of the affected facility, as specified under § 60.8 of subpart A of this part or within 180 days of notification to the Administrator of use of the CEMS if the owner or operator was previously determining compliance by Method 5, 5B, or 17 of appendix A of this part performance tests, whichever is later.
              (5) The owner or operator of an affected facility shall conduct an initial performance test for PM emissions as required under § 60.8 of subpart A of this part. Compliance with the PM emission limit shall be determined by using the CEMS specified in paragraph (j) of this section to measure PM and calculating a 24-hour block arithmetic average emission concentration using EPA Reference Method 19 of appendix A of this part, section 4.1.
              (6) Compliance with the PM emission limit shall be determined based on the 24-hour daily (block) average of the hourly arithmetic average emission concentrations using CEMS outlet data.
              (7) At a minimum, valid CEMS hourly averages shall be obtained as specified in paragraphs (j)(7)(i) of this section for 75 percent of the total operating hours per 30-day rolling average.
              (i) At least two data points per hour shall be used to calculate each 1-hour arithmetic average.
              (ii) [Reserved]
              (8) The 1-hour arithmetic averages required under paragraph (j)(7) of this section shall be expressed in ng/J or lb/MMBtu heat input and shall be used to calculate the boiler operating day daily arithmetic average emission concentrations. The 1-hour arithmetic averages shall be calculated using the data points required under § 60.13(e)(2) of subpart A of this part.
              (9) All valid CEMS data shall be used in calculating average emission concentrations even if the minimum CEMS data requirements of paragraph (j)(7) of this section are not met.
              (10) The CEMS shall be operated according to Performance Specification 11 in appendix B of this part.

              (11) During the correlation testing runs of the CEMS required by Performance Specification 11 in appendix B of this part, PM and O2 (or CO2) data shall be collected concurrently (or within a 30-to 60-minute period) by both the continuous emission monitors and performance tests conducted using the following test methods.
              (i) For PM, Method 5 or 5B of appendix A-3 of this part or Method 17 of appendix A-6 of this part shall be used; and
              (ii) For O2 (or CO2), Method 3A or 3B of appendix A-2 of this part, as applicable shall be used.
              (12) Quarterly accuracy determinations and daily calibration drift tests shall be performed in accordance with procedure 2 in appendix F of this part. Relative Response Audit's must be performed annually and Response Correlation Audits must be performed every 3 years.
              (13) When PM emissions data are not obtained because of CEMS breakdowns, repairs, calibration checks, and zero and span adjustments, emissions data shall be obtained by using other monitoring systems as approved by the Administrator or EPA Reference Method 19 of appendix A of this part to provide, as necessary, valid emissions data for a minimum of 75 percent of total operating hours per 30-day rolling average.

              (14) As of January 1, 2012, and within 90 days after the date of completing each performance test, as defined in § 60.8, conducted to demonstrate compliance with this subpart, you must submit relative accuracy test audit (i.e., reference method) data and performance test (i.e., compliance test) data, except opacity data, electronically to EPA's Central Data Exchange (CDX) by using the Electronic Reporting Tool (ERT) (see http://www.epa.gov/ttn/chief/ert /ert__tool.html/) or other compatible electronic spreadsheet. Only data collected using test methods compatible with ERT are subject to this requirement to be submitted electronically into EPA's WebFIRE database.
              [72 FR 32742, June 13, 2007, as amended at 74 FR 5086, Jan. 28, 2009; 76 FR 3523, Jan. 20, 2011; 77 FR 9460, Feb. 16, 2012; 79 FR 11249, Feb. 27, 2014]
            
            
              § 60.47b
              Emission monitoring for sulfur dioxide.

              (a) Except as provided in paragraphs (b) and (f) of this section, the owner or operator of an affected facility subject to the SO2 standards in § 60.42b shall install, calibrate, maintain, and operate CEMS for measuring SO2 concentrations and either O2 or CO2 concentrations and shall record the output of the systems. For units complying with the percent reduction standard, the SO2 and either O2 or CO2 concentrations shall both be monitored at the inlet and outlet of the SO2 control device. If the owner or operator has installed and certified SO2 and O2 or CO2 CEMS according to the requirements of § 75.20(c)(1) of this chapter and appendix A to part 75 of this chapter, and is continuing to meet the ongoing quality assurance requirements of § 75.21 of this chapter and appendix B to part 75 of this chapter, those CEMS may be used to meet the requirements of this section, provided that:
              (1) When relative accuracy testing is conducted, SO2 concentration data and CO2 (or O2) data are collected simultaneously; and
              (2) In addition to meeting the applicable SO2 and CO2 (or O2) relative accuracy specifications in Figure 2 of appendix B to part 75 of this chapter, the relative accuracy (RA) standard in section 13.2 of Performance Specification 2 in appendix B to this part is met when the RA is calculated on a lb/MMBtu basis; and

              (3) The reporting requirements of § 60.49b are met. SO2 and CO2 (or O2) data used to meet the requirements of § 60.49b shall not include substitute data values derived from the missing data procedures in subpart D of part 75 of this chapter, nor shall the SO2 data have been bias adjusted according to the procedures of part 75 of this chapter.

              (b) As an alternative to operating CEMS as required under paragraph (a) of this section, an owner or operator may elect to determine the average SO2 emissions and percent reduction by:

              (1) Collecting coal or oil samples in an as-fired condition at the inlet to the steam generating unit and analyzing them for sulfur and heat content according to Method 19 of appendix A of this part. Method 19 of appendix A of this part provides procedures for converting these measurements into the format to be used in calculating the average SO2 input rate, or
              (2) Measuring SO2 according to Method 6B of appendix A of this part at the inlet or outlet to the SO2 control system. An initial stratification test is required to verify the adequacy of the sampling location for Method 6B of appendix A of this part. The stratification test shall consist of three paired runs of a suitable SO2 and CO2 measurement train operated at the candidate location and a second similar train operated according to the procedures in Section 3.2 and the applicable procedures in Section 7 of Performance Specification 2. Method 6B of appendix A of this part, Method 6A of appendix A of this part, or a combination of Methods 6 and 3 or 3B of appendix A of this part or Methods 6C or Method 320 of appendix A of part 63 of this chapter and 3A of appendix A of this part are suitable measurement techniques. If Method 6B of appendix A of this part is used for the second train, sampling time and timer operation may be adjusted for the stratification test as long as an adequate sample volume is collected; however, both sampling trains are to be operated similarly. For the location to be adequate for Method 6B of appendix A of this part, 24-hour tests, the mean of the absolute difference between the three paired runs must be less than 10 percent.
              (3) A daily SO2 emission rate, ED, shall be determined using the procedure described in Method 6A of appendix A of this part, section 7.6.2 (Equation 6A-8) and stated in ng/J (lb/MMBtu) heat input.
              (4) The mean 30-day emission rate is calculated using the daily measured values in ng/J (lb/MMBtu) for 30 successive steam generating unit operating days using equation 19-20 of Method 19 of appendix A of this part.

              (c) The owner or operator of an affected facility shall obtain emission data for at least 75 percent of the operating hours in at least 22 out of 30 successive boiler operating days. If this minimum data requirement is not met with a single monitoring system, the owner or operator of the affected facility shall supplement the emission data with data collected with other monitoring systems as approved by the Administrator or the reference methods and procedures as described in paragraph (b) of this section.
              (d) The 1-hour average SO2 emission rates measured by the CEMS required by paragraph (a) of this section and required under § 60.13(h) is expressed in ng/J or lb/MMBtu heat input and is used to calculate the average emission rates under § 60.42(b). Each 1-hour average SO2 emission rate must be based on 30 or more minutes of steam generating unit operation. The hourly averages shall be calculated according to § 60.13(h)(2). Hourly SO2 emission rates are not calculated if the affected facility is operated less than 30 minutes in a given clock hour and are not counted toward determination of a steam generating unit operating day.
              (e) The procedures under § 60.13 shall be followed for installation, evaluation, and operation of the CEMS.
              (1) Except as provided for in paragraph (e)(4) of this section, all CEMS shall be operated in accordance with the applicable procedures under Performance Specifications 1, 2, and 3 of appendix B of this part.
              (2) Except as provided for in paragraph (e)(4) of this section, quarterly accuracy determinations and daily calibration drift tests shall be performed in accordance with Procedure 1 of appendix F of this part.

              (3) For affected facilities combusting coal or oil, alone or in combination with other fuels, the span value of the SO2 CEMS at the inlet to the SO2 control device is 125 percent of the maximum estimated hourly potential SO2 emissions of the fuel combusted, and the span value of the CEMS at the outlet to the SO2 control device is 50 percent of the maximum estimated hourly potential SO2 emissions of the fuel combusted. Alternatively, SO2 span values determined according to section 2.1.1 in appendix A to part 75 of this chapter may be used.
              (4) As an alternative to meeting the requirements of requirements of paragraphs (e)(1) and (e)(2) of this section, the owner or operator may elect to implement the following alternative data accuracy assessment procedures:
              (i) For all required CO2 and O2 monitors and for SO2 and NOX monitors with span values greater than or equal to 100 ppm, the daily calibration error test and calibration adjustment procedures described in sections 2.1.1 and 2.1.3 of appendix B to part 75 of this chapter may be followed instead of the CD assessment procedures in Procedure 1, section 4.1 of appendix F to this part.
              (ii) For all required CO2 and O2 monitors and for SO2 and NOX monitors with span values greater than 30 ppm, quarterly linearity checks may be performed in accordance with section 2.2.1 of appendix B to part 75 of this chapter, instead of performing the cylinder gas audits (CGAs) described in Procedure 1, section 5.1.2 of appendix F to this part. If this option is selected: The frequency of the linearity checks shall be as specified in section 2.2.1 of appendix B to part 75 of this chapter; the applicable linearity specifications in section 3.2 of appendix A to part 75 of this chapter shall be met; the data validation and out-of-control criteria in section 2.2.3 of appendix B to part 75 of this chapter shall be followed instead of the excessive audit inaccuracy and out-of-control criteria in Procedure 1, section 5.2 of appendix F to this part; and the grace period provisions in section 2.2.4 of appendix B to part 75 of this chapter shall apply. For the purposes of data validation under this subpart, the cylinder gas audits described in Procedure 1, section 5.1.2 of appendix F to this part shall be performed for SO2 and NOX span values less than or equal to 30 ppm; and
              (iii) For SO2, CO2, and O2 monitoring systems and for NOX emission rate monitoring systems, RATAs may be performed in accordance with section 2.3 of appendix B to part 75 of this chapter instead of following the procedures described in Procedure 1, section 5.1.1 of appendix F to this part. If this option is selected: The frequency of each RATA shall be as specified in section 2.3.1 of appendix B to part 75 of this chapter; the applicable relative accuracy specifications shown in Figure 2 in appendix B to part 75 of this chapter shall be met; the data validation and out-of-control criteria in section 2.3.2 of appendix B to part 75 of this chapter shall be followed instead of the excessive audit inaccuracy and out-of-control criteria in Procedure 1, section 5.2 of appendix F to this part; and the grace period provisions in section 2.3.3 of appendix B to part 75 of this chapter shall apply. For the purposes of data validation under this subpart, the relative accuracy specification in section 13.2 of Performance Specification 2 in appendix B to this part shall be met on a lb/MMBtu basis for SO2 (regardless of the SO2 emission level during the RATA), and for NOX when the average NOX emission rate measured by the reference method during the RATA is less than 0.100 lb/MMBtu.
              (f) The owner or operator of an affected facility that combusts very low sulfur oil or is demonstrating compliance under § 60.45b(k) is not subject to the emission monitoring requirements under paragraph (a) of this section if the owner or operator maintains fuel records as described in § 60.49b(r).
              [72 FR 32742, June 13, 2007, as amended at 74 FR 5087, Jan. 28, 2009; 79 FR 11249, Feb. 27, 2014]
            
            
              § 60.48b
              Emission monitoring for particulate matter and nitrogen oxides.
              (a) Except as provided in paragraph (j) of this section, the owner or operator of an affected facility subject to the opacity standard under § 60.43b shall install, calibrate, maintain, and operate a continuous opacity monitoring systems (COMS) for measuring the opacity of emissions discharged to the atmosphere and record the output of the system. The owner or operator of an affected facility subject to an opacity standard under § 60.43b and meeting the conditions under paragraphs (j)(1), (2), (3), (4), (5), or (6) of this section who elects not to use a COMS shall conduct a performance test using Method 9 of appendix A-4 of this part and the procedures in § 60.11 to demonstrate compliance with the applicable limit in § 60.43b by April 29, 2011, within 45 days of stopping use of an existing COMS, or within 180 days after initial startup of the facility, whichever is later, and shall comply with either paragraphs (a)(1), (a)(2), or (a)(3) of this section. The observation period for Method 9 of appendix A-4 of this part performance tests may be reduced from 3 hours to 60 minutes if all 6-minute averages are less than 10 percent and all individual 15-second observations are less than or equal to 20 percent during the initial 60 minutes of observation.
              (1) Except as provided in paragraph (a)(2) and (a)(3) of this section, the owner or operator shall conduct subsequent Method 9 of appendix A-4 of this part performance tests using the procedures in paragraph (a) of this section according to the applicable schedule in paragraphs (a)(1)(i) through (a)(1)(iv) of this section, as determined by the most recent Method 9 of appendix A-4 of this part performance test results.
              (i) If no visible emissions are observed, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 12 calendar months from the date that the most recent performance test was conducted or within 45 days of the next day that fuel with an opacity standard is combusted, whichever is later;
              (ii) If visible emissions are observed but the maximum 6-minute average opacity is less than or equal to 5 percent, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 6 calendar months from the date that the most recent performance test was conducted or within 45 days of the next day that fuel with an opacity standard is combusted, whichever is later;
              (iii) If the maximum 6-minute average opacity is greater than 5 percent but less than or equal to 10 percent, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 3 calendar months from the date that the most recent performance test was conducted or within 45 days of the next day that fuel with an opacity standard is combusted, whichever is later; or
              (iv) If the maximum 6-minute average opacity is greater than 10 percent, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 45 calendar days from the date that the most recent performance test was conducted.

              (2) If the maximum 6-minute opacity is less than 10 percent during the most recent Method 9 of appendix A-4 of this part performance test, the owner or operator may, as an alternative to performing subsequent Method 9 of appendix A-4 of this part performance tests, elect to perform subsequent monitoring using Method 22 of appendix A-7 of this part according to the procedures specified in paragraphs (a)(2)(i) and (ii) of this section.

              (i) The owner or operator shall conduct 10 minute observations (during normal operation) each operating day the affected facility fires fuel for which an opacity standard is applicable using Method 22 of appendix A-7 of this part and demonstrate that the sum of the occurrences of any visible emissions is not in excess of 5 percent of the observation period (i.e., 30 seconds per 10 minute period). If the sum of the occurrence of any visible emissions is greater than 30 seconds during the initial 10 minute observation, immediately conduct a 30 minute observation. If the sum of the occurrence of visible emissions is greater than 5 percent of the observation period (i.e., 90 seconds per 30 minute period), the owner or operator shall either document and adjust the operation of the facility and demonstrate within 24 hours that the sum of the occurrence of visible emissions is equal to or less than 5 percent during a 30 minute observation (i.e., 90 seconds) or conduct a new Method 9 of appendix A-4 of this part performance test using the procedures in paragraph (a) of this section within 45 calendar days according to the requirements in § 60.46d(d)(7).
              (ii) If no visible emissions are observed for 10 operating days during which an opacity standard is applicable, observations can be reduced to once every 7 operating days during which an opacity standard is applicable. If any visible emissions are observed, daily observations shall be resumed.
              (3) If the maximum 6-minute opacity is less than 10 percent during the most recent Method 9 of appendix A-4 of this part performance test, the owner or operator may, as an alternative to performing subsequent Method 9 of appendix A-4 performance tests, elect to perform subsequent monitoring using a digital opacity compliance system according to a site-specific monitoring plan approved by the Administrator. The observations shall be similar, but not necessarily identical, to the requirements in paragraph (a)(2) of this section. For reference purposes in preparing the monitoring plan, see OAQPS “Determination of Visible Emission Opacity from Stationary Sources Using Computer-Based Photographic Analysis Systems.” This document is available from the U.S. Environmental Protection Agency (U.S. EPA); Office of Air Quality and Planning Standards; Sector Policies and Programs Division; Measurement Policy Group (D243-02), Research Triangle Park, NC 27711. This document is also available on the Technology Transfer Network (TTN) under Emission Measurement Center Preliminary Methods.

              (b) Except as provided under paragraphs (g), (h), and (i) of this section, the owner or operator of an affected facility subject to a NOX standard under § 60.44b shall comply with either paragraphs (b)(1) or (b)(2) of this section.

              (1) Install, calibrate, maintain, and operate CEMS for measuring NOX and O2 (or CO2) emissions discharged to the atmosphere, and shall record the output of the system; or
              (2) If the owner or operator has installed a NOX emission rate CEMS to meet the requirements of part 75 of this chapter and is continuing to meet the ongoing requirements of part 75 of this chapter, that CEMS may be used to meet the requirements of this section, except that the owner or operator shall also meet the requirements of § 60.49b. Data reported to meet the requirements of § 60.49b shall not include data substituted using the missing data procedures in subpart D of part 75 of this chapter, nor shall the data have been bias adjusted according to the procedures of part 75 of this chapter.
              (c) The CEMS required under paragraph (b) of this section shall be operated and data recorded during all periods of operation of the affected facility except for CEMS breakdowns and repairs. Data is recorded during calibration checks, and zero and span adjustments.
              (d) The 1-hour average NOX emission rates measured by the continuous NOX monitor required by paragraph (b) of this section and required under § 60.13(h) shall be expressed in ng/J or lb/MMBtu heat input and shall be used to calculate the average emission rates under § 60.44b. The 1-hour averages shall be calculated using the data points required under § 60.13(h)(2).
              
              (e) The procedures under § 60.13 shall be followed for installation, evaluation, and operation of the continuous monitoring systems.
              (1) For affected facilities combusting coal, wood or municipal-type solid waste, the span value for a COMS shall be between 60 and 80 percent.

              (2) For affected facilities combusting coal, oil, or natural gas, the span value for NOX is determined using one of the following procedures:

              (i) Except as provided under paragraph (e)(2)(ii) of this section, NOX span values shall be determined as follows:
              
                
                  Fuel
                  Span values for NOX
                    (ppm)
                  
                
                
                  Natural gas
                  500.
                
                
                  Oil
                  500.
                
                
                  Coal
                  1,000.
                
                
                  Mixtures
                  500 (x + y) + 1,000z.
                
              
              
                Where:
                
                x = Fraction of total heat input derived from natural gas;
                y = Fraction of total heat input derived from oil; and
                z = Fraction of total heat input derived from coal.
              
              

              (ii) As an alternative to meeting the requirements of paragraph (e)(2)(i) of this section, the owner or operator of an affected facility may elect to use the NOX span values determined according to section 2.1.2 in appendix A to part 75 of this chapter.
              (3) All span values computed under paragraph (e)(2)(i) of this section for combusting mixtures of regulated fuels are rounded to the nearest 500 ppm. Span values computed under paragraph (e)(2)(ii) of this section shall be rounded off according to section 2.1.2 in appendix A to part 75 of this chapter.
              (f) When NOX emission data are not obtained because of CEMS breakdowns, repairs, calibration checks and zero and span adjustments, emission data will be obtained by using standby monitoring systems, Method 7 of appendix A of this part, Method 7A of appendix A of this part, or other approved reference methods to provide emission data for a minimum of 75 percent of the operating hours in each steam generating unit operating day, in at least 22 out of 30 successive steam generating unit operating days.
              (g) The owner or operator of an affected facility that has a heat input capacity of 73 MW (250 MMBtu/hr) or less, and that has an annual capacity factor for residual oil having a nitrogen content of 0.30 weight percent or less, natural gas, distillate oil, gasified coal, or any mixture of these fuels, greater than 10 percent (0.10) shall:
              (1) Comply with the provisions of paragraphs (b), (c), (d), (e)(2), (e)(3), and (f) of this section; or

              (2) Monitor steam generating unit operating conditions and predict NOX emission rates as specified in a plan submitted pursuant to § 60.49b(c).

              (h) The owner or operator of a duct burner, as described in § 60.41b, that is subject to the NOX standards in § 60.44b(a)(4), § 60.44b(e), or § 60.44b(l) is not required to install or operate a continuous emissions monitoring system to measure NOX emissions.

              (i) The owner or operator of an affected facility described in § 60.44b(j) or § 60.44b(k) is not required to install or operate a CEMS for measuring NOX emissions.
              (j) The owner or operator of an affected facility that meets the conditions in either paragraph (j)(1), (2), (3), (4), (5), (6), or (7) of this section is not required to install or operate a COMS if:
              (1) The affected facility uses a PM CEMS to monitor PM emissions; or

              (2) The affected facility burns only liquid (excluding residual oil) or gaseous fuels with potential SO2 emissions rates of 26 ng/J (0.060 lb/MMBtu) or less and does not use a post-combustion technology to reduce SO2 or PM emissions. The owner or operator must maintain fuel records of the sulfur content of the fuels burned, as described under § 60.49b(r); or

              (3) The affected facility burns coke oven gas alone or in combination with fuels meeting the criteria in paragraph (j)(2) of this section and does not use a post-combustion technology to reduce SO2 or PM emissions; or

              (4) The affected facility does not use post-combustion technology (except a wet scrubber) for reducing PM, SO2, or carbon monoxide (CO) emissions, burns only gaseous fuels or fuel oils that contain less than or equal to 0.30 weight percent sulfur, and is operated such that emissions of CO to the atmosphere from the affected facility are maintained at levels less than or equal to 0.15 lb/MMBtu on a steam generating unit operating day average basis. Owners and operators of affected facilities electing to comply with this paragraph must demonstrate compliance according to the procedures specified in paragraphs (j)(4)(i) through (iv) of this section; or
              (i) You must monitor CO emissions using a CEMS according to the procedures specified in paragraphs (j)(4)(i)(A) through (D) of this section.
              (A) The CO CEMS must be installed, certified, maintained, and operated according to the provisions in § 60.58b(i)(3) of subpart Eb of this part.
              (B) Each 1-hour CO emissions average is calculated using the data points generated by the CO CEMS expressed in parts per million by volume corrected to 3 percent oxygen (dry basis).
              (C) At a minimum, valid 1-hour CO emissions averages must be obtained for at least 90 percent of the operating hours on a 30-day rolling average basis. The 1-hour averages are calculated using the data points required in § 60.13(h)(2).
              (D) Quarterly accuracy determinations and daily calibration drift tests for the CO CEMS must be performed in accordance with procedure 1 in appendix F of this part.
              (ii) You must calculate the 1-hour average CO emissions levels for each steam generating unit operating day by multiplying the average hourly CO output concentration measured by the CO CEMS times the corresponding average hourly flue gas flow rate and divided by the corresponding average hourly heat input to the affected source. The 24-hour average CO emission level is determined by calculating the arithmetic average of the hourly CO emission levels computed for each steam generating unit operating day.
              (iii) You must evaluate the preceding 24-hour average CO emission level each steam generating unit operating day excluding periods of affected source startup, shutdown, or malfunction. If the 24-hour average CO emission level is greater than 0.15 lb/MMBtu, you must initiate investigation of the relevant equipment and control systems within 24 hours of the first discovery of the high emission incident and, take the appropriate corrective action as soon as practicable to adjust control settings or repair equipment to reduce the 24-hour average CO emission level to 0.15 lb/MMBtu or less.
              (iv) You must record the CO measurements and calculations performed according to paragraph (j)(4) of this section and any corrective actions taken. The record of corrective action taken must include the date and time during which the 24-hour average CO emission level was greater than 0.15 lb/MMBtu, and the date, time, and description of the corrective action.
              (5) The affected facility uses a bag leak detection system to monitor the performance of a fabric filter (baghouse) according to the most current requirements in section § 60.48Da of this part; or
              (6) The affected facility uses an ESP as the primary PM control device and uses an ESP predictive model to monitor the performance of the ESP developed in accordance and operated according to the most current requirements in section § 60.48Da of this part; or
              (7) The affected facility burns only gaseous fuels or fuel oils that contain less than or equal to 0.30 weight percent sulfur and operates according to a written site-specific monitoring plan approved by the permitting authority. This monitoring plan must include procedures and criteria for establishing and monitoring specific parameters for the affected facility indicative of compliance with the opacity standard.
              (k) Owners or operators complying with the PM emission limit by using a PM CEMS must calibrate, maintain, operate, and record the output of the system for PM emissions discharged to the atmosphere as specified in § 60.46b(j). The CEMS specified in paragraph § 60.46b(j) shall be operated and data recorded during all periods of operation of the affected facility except for CEMS breakdowns and repairs. Data is recorded during calibration checks, and zero and span adjustments.

              (l) An owner or operator of an affected facility that is subject to an opacity standard under § 60.43b(f) is not required to operate a COMS provided that the unit burns only gaseous fuels and/or liquid fuels (excluding residue oil) with a potential SO2 emissions rate no greater than 26 ng/J (0.060 lb/MMBtu), and the unit operates according to a written site-specific monitoring plan approved by the permitting authority is not required to operate a COMS. This monitoring plan must include procedures and criteria for establishing and monitoring specific parameters for the affected facility indicative of compliance with the opacity standard. For testing performed as part of this site-specific monitoring plan, the permitting authority may require as an alternative to the notification and reporting requirements specified in §§ 60.8 and 60.11 that the owner or operator submit any deviations with the excess emissions report required under § 60.49b(h).
              [72 FR 32742, June 13, 2007, as amended at 74 FR 5087, Jan. 28, 2009; 76 FR 3523, Jan. 20, 2011; 77 FR 9460, Feb. 16, 2012]
            
            
              § 60.49b
              Reporting and recordkeeping requirements.
              (a) The owner or operator of each affected facility shall submit notification of the date of initial startup, as provided by § 60.7. This notification shall include:
              (1) The design heat input capacity of the affected facility and identification of the fuels to be combusted in the affected facility;
              (2) If applicable, a copy of any federally enforceable requirement that limits the annual capacity factor for any fuel or mixture of fuels under § 60.42b(d)(1), § 60.43b(a)(2), (a)(3)(iii), (c)(2)(ii), (d)(2)(iii), § 60.44b(c), (d), (e), (i), (j), (k), § 60.45b(d), (g), § 60.46b(h), or § 60.48b(i);
              (3) The annual capacity factor at which the owner or operator anticipates operating the facility based on all fuels fired and based on each individual fuel fired; and

              (4) Notification that an emerging technology will be used for controlling emissions of SO2. The Administrator will examine the description of the emerging technology and will determine whether the technology qualifies as an emerging technology. In making this determination, the Administrator may require the owner or operator of the affected facility to submit additional information concerning the control device. The affected facility is subject to the provisions of § 60.42b(a) unless and until this determination is made by the Administrator.

              (b) The owner or operator of each affected facility subject to the SO2, PM, and/or NOX emission limits under §§ 60.42b, 60.43b, and 60.44b shall submit to the Administrator the performance test data from the initial performance test and the performance evaluation of the CEMS using the applicable performance specifications in appendix B of this part. The owner or operator of each affected facility described in § 60.44b(j) or § 60.44b(k) shall submit to the Administrator the maximum heat input capacity data from the demonstration of the maximum heat input capacity of the affected facility.

              (c) The owner or operator of each affected facility subject to the NOX standard in § 60.44b who seeks to demonstrate compliance with those standards through the monitoring of steam generating unit operating conditions in the provisions of § 60.48b(g)(2) shall submit to the Administrator for approval a plan that identifies the operating conditions to be monitored in § 60.48b(g)(2) and the records to be maintained in § 60.49b(g). This plan shall be submitted to the Administrator for approval within 360 days of the initial startup of the affected facility. An affected facility burning coke oven gas alone or in combination with other gaseous fuels or distillate oil shall submit this plan to the Administrator for approval within 360 days of the initial startup of the affected facility or by November 30, 2009, whichever date comes later. If the plan is approved, the owner or operator shall maintain records of predicted nitrogen oxide emission rates and the monitored operating conditions, including steam generating unit load, identified in the plan. The plan shall:

              (1) Identify the specific operating conditions to be monitored and the relationship between these operating conditions and NOX emission rates (i.e., ng/J or lbs/MMBtu heat input). Steam generating unit operating conditions include, but are not limited to, the degree of staged combustion (i.e., the ratio of primary air to secondary and/or tertiary air) and the level of excess air (i.e., flue gas O2 level);

              (2) Include the data and information that the owner or operator used to identify the relationship between NOX emission rates and these operating conditions; and
              (3) Identify how these operating conditions, including steam generating unit load, will be monitored under § 60.48b(g) on an hourly basis by the owner or operator during the period of operation of the affected facility; the quality assurance procedures or practices that will be employed to ensure that the data generated by monitoring these operating conditions will be representative and accurate; and the type and format of the records of these operating conditions, including steam generating unit load, that will be maintained by the owner or operator under § 60.49b(g).
              (d) Except as provided in paragraph (d)(2) of this section, the owner or operator of an affected facility shall record and maintain records as specified in paragraph (d)(1) of this section.
              (1) The owner or operator of an affected facility shall record and maintain records of the amounts of each fuel combusted during each day and calculate the annual capacity factor individually for coal, distillate oil, residual oil, natural gas, wood, and municipal-type solid waste for the reporting period. The annual capacity factor is determined on a 12-month rolling average basis with a new annual capacity factor calculated at the end of each calendar month.
              (2) As an alternative to meeting the requirements of paragraph (d)(1) of this section, the owner or operator of an affected facility that is subject to a federally enforceable permit restricting fuel use to a single fuel such that the facility is not required to continuously monitor any emissions (excluding opacity) or parameters indicative of emissions may elect to record and maintain records of the amount of each fuel combusted during each calendar month.
              (e) For an affected facility that combusts residual oil and meets the criteria under § 60.46b(e)(4), § 60.44b(j), or (k), the owner or operator shall maintain records of the nitrogen content of the residual oil combusted in the affected facility and calculate the average fuel nitrogen content for the reporting period. The nitrogen content shall be determined using ASTM Method D4629 (incorporated by reference, see § 60.17), or fuel suppliers. If residual oil blends are being combusted, fuel nitrogen specifications may be prorated based on the ratio of residual oils of different nitrogen content in the fuel blend.
              (f) For an affected facility subject to the opacity standard in § 60.43b, the owner or operator shall maintain records of opacity. In addition, an owner or operator that elects to monitor emissions according to the requirements in § 60.48b(a) shall maintain records according to the requirements specified in paragraphs (f)(1) through (3) of this section, as applicable to the visible emissions monitoring method used.
              (1) For each performance test conducted using Method 9 of appendix A-4 of this part, the owner or operator shall keep the records including the information specified in paragraphs (f)(1)(i) through (iii) of this section.
              (i) Dates and time intervals of all opacity observation periods;
              (ii) Name, affiliation, and copy of current visible emission reading certification for each visible emission observer participating in the performance test; and
              (iii) Copies of all visible emission observer opacity field data sheets;
              (2) For each performance test conducted using Method 22 of appendix A-4 of this part, the owner or operator shall keep the records including the information specified in paragraphs (f)(2)(i) through (iv) of this section.
              (i) Dates and time intervals of all visible emissions observation periods;
              (ii) Name and affiliation for each visible emission observer participating in the performance test;
              (iii) Copies of all visible emission observer opacity field data sheets; and

              (iv) Documentation of any adjustments made and the time the adjustments were completed to the affected facility operation by the owner or operator to demonstrate compliance with the applicable monitoring requirements.
              (3) For each digital opacity compliance system, the owner or operator shall maintain records and submit reports according to the requirements specified in the site-specific monitoring plan approved by the Administrator.

              (g) Except as provided under paragraph (p) of this section, the owner or operator of an affected facility subject to the NOX standards under § 60.44b shall maintain records of the following information for each steam generating unit operating day:
              (1) Calendar date;
              (2) The average hourly NOX emission rates (expressed as NO2) (ng/J or lb/MMBtu heat input) measured or predicted;
              (3) The 30-day average NOX emission rates (ng/J or lb/MMBtu heat input) calculated at the end of each steam generating unit operating day from the measured or predicted hourly nitrogen oxide emission rates for the preceding 30 steam generating unit operating days;

              (4) Identification of the steam generating unit operating days when the calculated 30-day average NOX emission rates are in excess of the NOX emissions standards under § 60.44b, with the reasons for such excess emissions as well as a description of corrective actions taken;
              (5) Identification of the steam generating unit operating days for which pollutant data have not been obtained, including reasons for not obtaining sufficient data and a description of corrective actions taken;
              (6) Identification of the times when emission data have been excluded from the calculation of average emission rates and the reasons for excluding data;
              (7) Identification of “F” factor used for calculations, method of determination, and type of fuel combusted;
              (8) Identification of the times when the pollutant concentration exceeded full span of the CEMS;
              (9) Description of any modifications to the CEMS that could affect the ability of the CEMS to comply with Performance Specification 2 or 3; and
              (10) Results of daily CEMS drift tests and quarterly accuracy assessments as required under appendix F, Procedure 1 of this part.
              (h) The owner or operator of any affected facility in any category listed in paragraphs (h)(1) or (2) of this section is required to submit excess emission reports for any excess emissions that occurred during the reporting period.
              (1) Any affected facility subject to the opacity standards in § 60.43b(f) or to the operating parameter monitoring requirements in § 60.13(i)(1).
              (2) Any affected facility that is subject to the NOX standard of § 60.44b, and that:
              (i) Combusts natural gas, distillate oil, gasified coal, or residual oil with a nitrogen content of 0.3 weight percent or less; or

              (ii) Has a heat input capacity of 73 MW (250 MMBtu/hr) or less and is required to monitor NOX emissions on a continuous basis under § 60.48b(g)(1) or steam generating unit operating conditions under § 60.48b(g)(2).
              (3) For the purpose of § 60.43b, excess emissions are defined as all 6-minute periods during which the average opacity exceeds the opacity standards under § 60.43b(f).

              (4) For purposes of § 60.48b(g)(1), excess emissions are defined as any calculated 30-day rolling average NOX emission rate, as determined under § 60.46b(e), that exceeds the applicable emission limits in § 60.44b.

              (i) The owner or operator of any affected facility subject to the continuous monitoring requirements for NOX under § 60.48(b) shall submit reports containing the information recorded under paragraph (g) of this section.

              (j) The owner or operator of any affected facility subject to the SO2 standards under § 60.42b shall submit reports.
              (k) For each affected facility subject to the compliance and performance testing requirements of § 60.45b and the reporting requirement in paragraph (j) of this section, the following information shall be reported to the Administrator:
              (1) Calendar dates covered in the reporting period;
              (2) Each 30-day average SO2 emission rate (ng/J or lb/MMBtu heat input) measured during the reporting period, ending with the last 30-day period; reasons for noncompliance with the emission standards; and a description of corrective actions taken; For an exceedance due to maintenance of the SO2 control system covered in paragraph 60.45b(a), the report shall identify the days on which the maintenance was performed and a description of the maintenance;
              (3) Each 30-day average percent reduction in SO2 emissions calculated during the reporting period, ending with the last 30-day period; reasons for noncompliance with the emission standards; and a description of corrective actions taken;

              (4) Identification of the steam generating unit operating days that coal or oil was combusted and for which SO2 or diluent (O2 or CO2) data have not been obtained by an approved method for at least 75 percent of the operating hours in the steam generating unit operating day; justification for not obtaining sufficient data; and description of corrective action taken;
              (5) Identification of the times when emissions data have been excluded from the calculation of average emission rates; justification for excluding data; and description of corrective action taken if data have been excluded for periods other than those during which coal or oil were not combusted in the steam generating unit;
              (6) Identification of “F” factor used for calculations, method of determination, and type of fuel combusted;
              (7) Identification of times when hourly averages have been obtained based on manual sampling methods;
              (8) Identification of the times when the pollutant concentration exceeded full span of the CEMS;
              (9) Description of any modifications to the CEMS that could affect the ability of the CEMS to comply with Performance Specification 2 or 3;
              (10) Results of daily CEMS drift tests and quarterly accuracy assessments as required under appendix F, Procedure 1 of this part; and
              (11) The annual capacity factor of each fired as provided under paragraph (d) of this section.
              (l) For each affected facility subject to the compliance and performance testing requirements of § 60.45b(d) and the reporting requirements of paragraph (j) of this section, the following information shall be reported to the Administrator:
              (1) Calendar dates when the facility was in operation during the reporting period;
              (2) The 24-hour average SO2 emission rate measured for each steam generating unit operating day during the reporting period that coal or oil was combusted, ending in the last 24-hour period in the quarter; reasons for noncompliance with the emission standards; and a description of corrective actions taken;

              (3) Identification of the steam generating unit operating days that coal or oil was combusted for which S02 or diluent (O2 or CO2) data have not been obtained by an approved method for at least 75 percent of the operating hours; justification for not obtaining sufficient data; and description of corrective action taken;
              (4) Identification of the times when emissions data have been excluded from the calculation of average emission rates; justification for excluding data; and description of corrective action taken if data have been excluded for periods other than those during which coal or oil were not combusted in the steam generating unit;
              (5) Identification of “F” factor used for calculations, method of determination, and type of fuel combusted;
              (6) Identification of times when hourly averages have been obtained based on manual sampling methods;
              (7) Identification of the times when the pollutant concentration exceeded full span of the CEMS;
              (8) Description of any modifications to the CEMS that could affect the ability of the CEMS to comply with Performance Specification 2 or 3; and

              (9) Results of daily CEMS drift tests and quarterly accuracy assessments as required under Procedure 1 of appendix F 1 of this part. If the owner or operator elects to implement the alternative data assessment procedures described in §§ 60.47b(e)(4)(i) through (e)(4)(iii), each data assessment report shall include a summary of the results of all of the RATAs, linearity checks, CGAs, and calibration error or drift assessments required by §§ 60.47b(e)(4)(i) through (e)(4)(iii).
              (m) For each affected facility subject to the SO2 standards in § 60.42(b) for which the minimum amount of data required in § 60.47b(c) were not obtained during the reporting period, the following information is reported to the Administrator in addition to that required under paragraph (k) of this section:
              (1) The number of hourly averages available for outlet emission rates and inlet emission rates;
              (2) The standard deviation of hourly averages for outlet emission rates and inlet emission rates, as determined in Method 19 of appendix A of this part, section 7;
              (3) The lower confidence limit for the mean outlet emission rate and the upper confidence limit for the mean inlet emission rate, as calculated in Method 19 of appendix A of this part, section 7; and
              (4) The ratio of the lower confidence limit for the mean outlet emission rate and the allowable emission rate, as determined in Method 19 of appendix A of this part, section 7.

              (n) If a percent removal efficiency by fuel pretreatment (i.e., %Rf) is used to determine the overall percent reduction (i.e., %Ro) under § 60.45b, the owner or operator of the affected facility shall submit a signed statement with the report.

              (1) Indicating what removal efficiency by fuel pretreatment (i.e., %Rf) was credited during the reporting period;
              (2) Listing the quantity, heat content, and date each pre-treated fuel shipment was received during the reporting period, the name and location of the fuel pretreatment facility; and the total quantity and total heat content of all fuels received at the affected facility during the reporting period;
              (3) Documenting the transport of the fuel from the fuel pretreatment facility to the steam generating unit; and
              (4) Including a signed statement from the owner or operator of the fuel pretreatment facility certifying that the percent removal efficiency achieved by fuel pretreatment was determined in accordance with the provisions of Method 19 of appendix A of this part and listing the heat content and sulfur content of each fuel before and after fuel pretreatment.
              (o) All records required under this section shall be maintained by the owner or operator of the affected facility for a period of 2 years following the date of such record.
              (p) The owner or operator of an affected facility described in § 60.44b(j) or (k) shall maintain records of the following information for each steam generating unit operating day:
              (1) Calendar date;
              (2) The number of hours of operation; and
              (3) A record of the hourly steam load.
              (q) The owner or operator of an affected facility described in § 60.44b(j) or § 60.44b(k) shall submit to the Administrator a report containing:
              (1) The annual capacity factor over the previous 12 months;
              (2) The average fuel nitrogen content during the reporting period, if residual oil was fired; and

              (3) If the affected facility meets the criteria described in § 60.44b(j), the results of any NOX emission tests required during the reporting period, the hours of operation during the reporting period, and the hours of operation since the last NOX emission test.
              (r) The owner or operator of an affected facility who elects to use the fuel based compliance alternatives in § 60.42b or § 60.43b shall either:

              (1) The owner or operator of an affected facility who elects to demonstrate that the affected facility combusts only very low sulfur oil, natural gas, wood, a mixture of these fuels, or any of these fuels (or a mixture of these fuels) in combination with other fuels that are known to contain an insignificant amount of sulfur in § 60.42b(j) or § 60.42b(k) shall obtain and maintain at the affected facility fuel receipts (such as a current, valid purchase contract, tariff sheet, or transportation contract) from the fuel supplier that certify that the oil meets the definition of distillate oil and gaseous fuel meets the definition of natural gas as defined in § 60.41b and the applicable sulfur limit. For the purposes of this section, the distillate oil need not meet the fuel nitrogen content specification in the definition of distillate oil. Reports shall be submitted to the Administrator certifying that only very low sulfur oil meeting this definition, natural gas, wood, and/or other fuels that are known to contain insignificant amounts of sulfur were combusted in the affected facility during the reporting period; or
              (2) The owner or operator of an affected facility who elects to demonstrate compliance based on fuel analysis in § 60.42b or § 60.43b shall develop and submit a site-specific fuel analysis plan to the Administrator for review and approval no later than 60 days before the date you intend to demonstrate compliance. Each fuel analysis plan shall include a minimum initial requirement of weekly testing and each analysis report shall contain, at a minimum, the following information:
              (i) The potential sulfur emissions rate of the representative fuel mixture in ng/J heat input;
              (ii) The method used to determine the potential sulfur emissions rate of each constituent of the mixture. For distillate oil and natural gas a fuel receipt or tariff sheet is acceptable;
              (iii) The ratio of different fuels in the mixture; and
              (iv) The owner or operator can petition the Administrator to approve monthly or quarterly sampling in place of weekly sampling.
              (s) Facility specific NOX standard for Cytec Industries Fortier Plant's C.AOG incinerator located in Westwego, Louisiana:
              (1) Definitions.
              
              
                Oxidation zone is defined as the portion of the C.AOG incinerator that extends from the inlet of the oxidizing zone combustion air to the outlet gas stack.
              
                Reducing zone is defined as the portion of the C.AOG incinerator that extends from the burner section to the inlet of the oxidizing zone combustion air.
              
                Total inlet air is defined as the total amount of air introduced into the C.AOG incinerator for combustion of natural gas and chemical by-product waste and is equal to the sum of the air flow into the reducing zone and the air flow into the oxidation zone.
              (2) Standard for nitrogen oxides. (i) When fossil fuel alone is combusted, the NOX emission limit for fossil fuel in § 60.44b(a) applies.

              (ii) When natural gas and chemical by-product waste are simultaneously combusted, the NOX emission limit is 289 ng/J (0.67 lb/MMBtu) and a maximum of 81 percent of the total inlet air provided for combustion shall be provided to the reducing zone of the C.AOG incinerator.
              (3) Emission monitoring. (i) The percent of total inlet air provided to the reducing zone shall be determined at least every 15 minutes by measuring the air flow of all the air entering the reducing zone and the air flow of all the air entering the oxidation zone, and compliance with the percentage of total inlet air that is provided to the reducing zone shall be determined on a 3-hour average basis.
              (ii) The NOX emission limit shall be determined by the compliance and performance test methods and procedures for NOX in § 60.46b(i).
              (iii) The monitoring of the NOX emission limit shall be performed in accordance with § 60.48b.
              (4) Reporting and recordkeeping requirements. (i) The owner or operator of the C.AOG incinerator shall submit a report on any excursions from the limits required by paragraph (a)(2) of this section to the Administrator with the quarterly report required by paragraph (i) of this section.
              (ii) The owner or operator of the C.AOG incinerator shall keep records of the monitoring required by paragraph (a)(3) of this section for a period of 2 years following the date of such record.
              (iii) The owner of operator of the C.AOG incinerator shall perform all the applicable reporting and recordkeeping requirements of this section.
              (t) Facility-specific NOX standard for Rohm and Haas Kentucky Incorporated's Boiler No. 100 located in Louisville, Kentucky:
              (1) Definitions.
              
              
                Air ratio control damper is defined as the part of the low NOX burner that is adjusted to control the split of total combustion air delivered to the reducing and oxidation portions of the combustion flame.
              
              
                Flue gas recirculation line is defined as the part of Boiler No. 100 that recirculates a portion of the boiler flue gas back into the combustion air.
              (2) Standard for nitrogen oxides. (i) When fossil fuel alone is combusted, the NOX emission limit for fossil fuel in § 60.44b(a) applies.

              (ii) When fossil fuel and chemical by-product waste are simultaneously combusted, the NOX emission limit is 473 ng/J (1.1 lb/MMBtu), and the air ratio control damper tee handle shall be at a minimum of 5 inches (12.7 centimeters) out of the boiler, and the flue gas recirculation line shall be operated at a minimum of 10 percent open as indicated by its valve opening position indicator.
              (3) Emission monitoring for nitrogen oxides. (i) The air ratio control damper tee handle setting and the flue gas recirculation line valve opening position indicator setting shall be recorded during each 8-hour operating shift.
              (ii) The NOX emission limit shall be determined by the compliance and performance test methods and procedures for NOX in § 60.46b.
              (iii) The monitoring of the NOX emission limit shall be performed in accordance with § 60.48b.
              (4) Reporting and recordkeeping requirements. (i) The owner or operator of Boiler No. 100 shall submit a report on any excursions from the limits required by paragraph (b)(2) of this section to the Administrator with the quarterly report required by § 60.49b(i).
              (ii) The owner or operator of Boiler No. 100 shall keep records of the monitoring required by paragraph (b)(3) of this section for a period of 2 years following the date of such record.
              (iii) The owner of operator of Boiler No. 100 shall perform all the applicable reporting and recordkeeping requirements of § 60.49b.
              (u) Site-specific standard for Merck & Co., Inc.'s Stonewall Plant in Elkton, Virginia. (1) This paragraph (u) applies only to the pharmaceutical manufacturing facility, commonly referred to as the Stonewall Plant, located at Route 340 South, in Elkton, Virginia (“site”) and only to the natural gas-fired boilers installed as part of the powerhouse conversion required pursuant to 40 CFR 52.2454(g). The requirements of this paragraph shall apply, and the requirements of §§ 60.40b through 60.49b(t) shall not apply, to the natural gas-fired boilers installed pursuant to 40 CFR 52.2454(g).

              (i) The site shall equip the natural gas-fired boilers with low NOX technology.

              (ii) The site shall install, calibrate, maintain, and operate a continuous monitoring and recording system for measuring NOX emissions discharged to the atmosphere and opacity using a continuous emissions monitoring system or a predictive emissions monitoring system.
              (iii) Within 180 days of the completion of the powerhouse conversion, as required by 40 CFR 52.2454, the site shall perform a performance test to quantify criteria pollutant emissions.
              (2) [Reserved]

              (v) The owner or operator of an affected facility may submit electronic quarterly reports for SO2 and/or NOX and/or opacity in lieu of submitting the written reports required under paragraphs (h), (i), (j), (k) or (l) of this section. The format of each quarterly electronic report shall be coordinated with the permitting authority. The electronic report(s) shall be submitted no later than 30 days after the end of the calendar quarter and shall be accompanied by a certification statement from the owner or operator, indicating whether compliance with the applicable emission standards and minimum data requirements of this subpart was achieved during the reporting period. Before submitting reports in the electronic format, the owner or operator shall coordinate with the permitting authority to obtain their agreement to submit reports in this alternative format.
              (w) The reporting period for the reports required under this subpart is each 6 month period. All reports shall be submitted to the Administrator and shall be postmarked by the 30th day following the end of the reporting period.
              (x) Facility-specific NOX standard for Weyerhaeuser Company's No. 2 Power Boiler located in New Bern, North Carolina:
              (1) Standard for nitrogen oxides. (i) When fossil fuel alone is combusted, the NOX emission limit for fossil fuel in § 60.44b(a) applies.

              (ii) When fossil fuel and chemical by-product waste are simultaneously combusted, the NOX emission limit is 215 ng/J (0.5 lb/MMBtu).
              (2) Emission monitoring for nitrogen oxides. (i) The NOX emissions shall be determined by the compliance and performance test methods and procedures for NOX in § 60.46b.
              (ii) The monitoring of the NOX emissions shall be performed in accordance with § 60.48b.
              (3) Reporting and recordkeeping requirements. (i) The owner or operator of the No. 2 Power Boiler shall submit a report on any excursions from the limits required by paragraph (x)(2) of this section to the Administrator with the quarterly report required by § 60.49b(i).
              (ii) The owner or operator of the No. 2 Power Boiler shall keep records of the monitoring required by paragraph (x)(3) of this section for a period of 2 years following the date of such record.
              (iii) The owner or operator of the No. 2 Power Boiler shall perform all the applicable reporting and recordkeeping requirements of § 60.49b.
              (y) Facility-specific NOX standard for INEOS USA's AOGI located in Lima, Ohio:
              (1) Standard for NO
                X. (i) When fossil fuel alone is combusted, the NOX emission limit for fossil fuel in § 60.44b(a) applies.

              (ii) When fossil fuel and chemical byproduct/waste are simultaneously combusted, the NOX emission limit is 645 ng/J (1.5 lb/MMBtu).
              (2) Emission monitoring for NO
                X. (i) The NOX emissions shall be determined by the compliance and performance test methods and procedures for NOX in § 60.46b.
              (ii) The monitoring of the NOX emissions shall be performed in accordance with § 60.48b.
              (3) Reporting and recordkeeping requirements. (i) The owner or operator of the AOGI shall submit a report on any excursions from the limits required by paragraph (y)(2) of this section to the Administrator with the quarterly report required by paragraph (i) of this section.
              (ii) The owner or operator of the AOGI shall keep records of the monitoring required by paragraph (y)(3) of this section for a period of 2 years following the date of such record.
              (iii) The owner or operator of the AOGI shall perform all the applicable reporting and recordkeeping requirements of this section.
              [72 FR 32742, June 13, 2007, as amended at 74 FR 5089, Jan. 28, 2009; 77 FR 9461, Feb. 16, 2012]
            
          
          
            Subpart Dc—Standards of Performance for Small Industrial-Commercial-Institutional Steam Generating Units
            
              Source:
              72 FR 32759, June 13, 2007, unless otherwise noted.
            
            
              § 60.40c
              Applicability and delegation of authority.
              (a) Except as provided in paragraphs (d), (e), (f), and (g) of this section, the affected facility to which this subpart applies is each steam generating unit for which construction, modification, or reconstruction is commenced after June 9, 1989 and that has a maximum design heat input capacity of 29 megawatts (MW) (100 million British thermal units per hour (MMBtu/h)) or less, but greater than or equal to 2.9 MW (10 MMBtu/h).
              (b) In delegating implementation and enforcement authority to a State under section 111(c) of the Clean Air Act, § 60.48c(a)(4) shall be retained by the Administrator and not transferred to a State.

              (c) Steam generating units that meet the applicability requirements in paragraph (a) of this section are not subject to the sulfur dioxide (SO2) or particulate matter (PM) emission limits, performance testing requirements, or monitoring requirements under this subpart (§ 60.42c, § 60.43c, § 60.44c, § 60.45c, § 60.46c, or § 60.47c) during periods of combustion research, as defined in § 60.41c.
              (d) Any temporary change to an existing steam generating unit for the purpose of conducting combustion research is not considered a modification under § 60.14.
              (e) Affected facilities (i.e. heat recovery steam generators and fuel heaters) that are associated with stationary combustion turbines and meet the applicability requirements of subpart KKKK of this part are not subject to this subpart. This subpart will continue to apply to all other heat recovery steam generators, fuel heaters, and other affected facilities that are capable of combusting more than or equal to 2.9 MW (10 MMBtu/h) heat input of fossil fuel but less than or equal to 29 MW (100 MMBtu/h) heat input of fossil fuel. If the heat recovery steam generator, fuel heater, or other affected facility is subject to this subpart, only emissions resulting from combustion of fuels in the steam generating unit are subject to this subpart. (The stationary combustion turbine emissions are subject to subpart GG or KKKK, as applicable, of this part.)
              (f) Any affected facility that meets the applicability requirements of and is subject to subpart AAAA or subpart CCCC of this part is not subject to this subpart.
              (g) Any facility that meets the applicability requirements and is subject to an EPA approved State or Federal section 111(d)/129 plan implementing subpart BBBB of this part is not subject to this subpart.

              (h) Affected facilities that also meet the applicability requirements under subpart J or subpart Ja of this part are subject to the PM and NOX standards under this subpart and the SO2 standards under subpart J or subpart Ja of this part, as applicable.
              (i) Temporary boilers are not subject to this subpart.
              [72 FR 32759, June 13, 2007, as amended at 74 FR 5090, Jan. 28, 2009; 77 FR 9461, Feb. 16, 2012]
            
            
              § 60.41c
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Clean Air Act and in subpart A of this part.
              
                Annual capacity factor means the ratio between the actual heat input to a steam generating unit from an individual fuel or combination of fuels during a period of 12 consecutive calendar months and the potential heat input to the steam generating unit from all fuels had the steam generating unit been operated for 8,760 hours during that 12-month period at the maximum design heat input capacity. In the case of steam generating units that are rented or leased, the actual heat input shall be determined based on the combined heat input from all operations of the affected facility during a period of 12 consecutive calendar months.
              
                Coal means all solid fuels classified as anthracite, bituminous, subbituminous, or lignite by the American Society of Testing and Materials in ASTM D388 (incorporated by reference, see § 60.17), coal refuse, and petroleum coke. Coal-derived synthetic fuels derived from coal for the purposes of creating useful heat, including but not limited to solvent refined coal, gasified coal not meeting the definition of natural gas, coal-oil mixtures, and coal-water mixtures, are also included in this definition for the purposes of this subpart.
              
                Coal refuse means any by-product of coal mining or coal cleaning operations with an ash content greater than 50 percent (by weight) and a heating value less than 13,900 kilojoules per kilogram (kJ/kg) (6,000 Btu per pound (Btu/lb) on a dry basis.
              
                Combined cycle system means a system in which a separate source (such as a stationary gas turbine, internal combustion engine, or kiln) provides exhaust gas to a steam generating unit.
              
                Combustion research means the experimental firing of any fuel or combination of fuels in a steam generating unit for the purpose of conducting research and development of more efficient combustion or more effective prevention or control of air pollutant emissions from combustion, provided that, during these periods of research and development, the heat generated is not used for any purpose other than preheating combustion air for use by that steam generating unit (i.e., the heat generated is released to the atmosphere without being used for space heating, process heating, driving pumps, preheating combustion air for other units, generating electricity, or any other purpose).
              
                Conventional technology means wet flue gas desulfurization technology, dry flue gas desulfurization technology, atmospheric fluidized bed combustion technology, and oil hydrodesulfurization technology.
              
              
                Distillate oil means fuel oil that complies with the specifications for fuel oil numbers 1 or 2, as defined by the American Society for Testing and Materials in ASTM D396 (incorporated by reference, see § 60.17), diesel fuel oil numbers 1 or 2, as defined by the American Society for Testing and Materials in ASTM D975 (incorporated by reference, see § 60.17), kerosine, as defined by the American Society of Testing and Materials in ASTM D3699 (incorporated by reference, see § 60.17), biodiesel as defined by the American Society of Testing and Materials in ASTM D6751 (incorporated by reference, see § 60.17), or biodiesel blends as defined by the American Society of Testing and Materials in ASTM D7467 (incorporated by reference, see § 60.17).
              
                Dry flue gas desulfurization technology means a SO2 control system that is located between the steam generating unit and the exhaust vent or stack, and that removes sulfur oxides from the combustion gases of the steam generating unit by contacting the combustion gases with an alkaline reagent and water, whether introduced separately or as a premixed slurry or solution and forming a dry powder material. This definition includes devices where the dry powder material is subsequently converted to another form. Alkaline reagents used in dry flue gas desulfurization systems include, but are not limited to, lime and sodium compounds.
              
                Duct burner means a device that combusts fuel and that is placed in the exhaust duct from another source (such as a stationary gas turbine, internal combustion engine, kiln, etc.) to allow the firing of additional fuel to heat the exhaust gases before the exhaust gases enter a steam generating unit.
              
                Emerging technology means any SO2 control system that is not defined as a conventional technology under this section, and for which the owner or operator of the affected facility has received approval from the Administrator to operate as an emerging technology under § 60.48c(a)(4).
              
                Federally enforceable means all limitations and conditions that are enforceable by the Administrator, including the requirements of 40 CFR parts 60 and 61, requirements within any applicable State implementation plan, and any permit requirements established under 40 CFR 52.21 or under 40 CFR 51.18 and 51.24.
              
                Fluidized bed combustion technology means a device wherein fuel is distributed onto a bed (or series of beds) of limestone aggregate (or other sorbent materials) for combustion; and these materials are forced upward in the device by the flow of combustion air and the gaseous products of combustion. Fluidized bed combustion technology includes, but is not limited to, bubbling bed units and circulating bed units.
              
                Fuel pretreatment means a process that removes a portion of the sulfur in a fuel before combustion of the fuel in a steam generating unit.
              
                Heat input means heat derived from combustion of fuel in a steam generating unit and does not include the heat derived from preheated combustion air, recirculated flue gases, or exhaust gases from other sources (such as stationary gas turbines, internal combustion engines, and kilns).
              
                Heat transfer medium means any material that is used to transfer heat from one point to another point.
              
                Maximum design heat input capacity means the ability of a steam generating unit to combust a stated maximum amount of fuel (or combination of fuels) on a steady state basis as determined by the physical design and characteristics of the steam generating unit.
              
                Natural gas means:
              (1) A naturally occurring mixture of hydrocarbon and nonhydrocarbon gases found in geologic formations beneath the earth's surface, of which the principal constituent is methane; or
              (2) Liquefied petroleum (LP) gas, as defined by the American Society for Testing and Materials in ASTM D1835 (incorporated by reference, see § 60.17); or

              (3) A mixture of hydrocarbons that maintains a gaseous state at ISO conditions. Additionally, natural gas must either be composed of at least 70 percent methane by volume or have a gross calorific value between 34 and 43 megajoules (MJ) per dry standard cubic meter (910 and 1,150 Btu per dry standard cubic foot).
              
              
                Noncontinental area means the State of Hawaii, the Virgin Islands, Guam, American Samoa, the Commonwealth of Puerto Rico, or the Northern Mariana Islands.
              
                Oil means crude oil or petroleum, or a liquid fuel derived from crude oil or petroleum, including distillate oil and residual oil.
              
                Potential sulfur dioxide emission rate means the theoretical SO2 emissions (nanograms per joule (ng/J) or lb/MMBtu heat input) that would result from combusting fuel in an uncleaned state and without using emission control systems.
              
                Process heater means a device that is primarily used to heat a material to initiate or promote a chemical reaction in which the material participates as a reactant or catalyst.
              
                Residual oil means crude oil, fuel oil that does not comply with the specifications under the definition of distillate oil, and all fuel oil numbers 4, 5, and 6, as defined by the American Society for Testing and Materials in ASTM D396 (incorporated by reference, see § 60.17).
              
                Steam generating unit means a device that combusts any fuel and produces steam or heats water or heats any heat transfer medium. This term includes any duct burner that combusts fuel and is part of a combined cycle system. This term does not include process heaters as defined in this subpart.
              
                Steam generating unit operating day means a 24-hour period between 12:00 midnight and the following midnight during which any fuel is combusted at any time in the steam generating unit. It is not necessary for fuel to be combusted continuously for the entire 24-hour period.
              
                Temporary boiler means a steam generating unit that combusts natural gas or distillate oil with a potential SO2 emissions rate no greater than 26 ng/J (0.060 lb/MMBtu), and the unit is designed to, and is capable of, being carried or moved from one location to another by means of, for example, wheels, skids, carrying handles, dollies, trailers, or platforms. A steam generating unit is not a temporary boiler if any one of the following conditions exists:
              (1) The equipment is attached to a foundation.
              (2) The steam generating unit or a replacement remains at a location for more than 180 consecutive days. Any temporary boiler that replaces a temporary boiler at a location and performs the same or similar function will be included in calculating the consecutive time period.
              (3) The equipment is located at a seasonal facility and operates during the full annual operating period of the seasonal facility, remains at the facility for at least 2 years, and operates at that facility for at least 3 months each year.
              (4) The equipment is moved from one location to another in an attempt to circumvent the residence time requirements of this definition.
              
                Wet flue gas desulfurization technology means an SO2 control system that is located between the steam generating unit and the exhaust vent or stack, and that removes sulfur oxides from the combustion gases of the steam generating unit by contacting the combustion gases with an alkaline slurry or solution and forming a liquid material. This definition includes devices where the liquid material is subsequently converted to another form. Alkaline reagents used in wet flue gas desulfurization systems include, but are not limited to, lime, limestone, and sodium compounds.
              
                Wet scrubber system means any emission control device that mixes an aqueous stream or slurry with the exhaust gases from a steam generating unit to control emissions of PM or SO2.
              
                Wood means wood, wood residue, bark, or any derivative fuel or residue thereof, in any form, including but not limited to sawdust, sanderdust, wood chips, scraps, slabs, millings, shavings, and processed pellets made from wood or other forest residues.
              [72 FR 32759, June 13, 2007, as amended at 74 FR 5090, Jan. 28, 2009; 77 FR 9461, Feb. 16, 2012]
            
            
              § 60.42c
              Standard for sulfur dioxide (SO2).

              (a) Except as provided in paragraphs (b), (c), and (e) of this section, on and after the date on which the performance test is completed or required to be completed under § 60.8, whichever date comes first, the owner or operator of an affected facility that combusts only coal shall neither: cause to be discharged into the atmosphere from the affected facility any gases that contain SO2 in excess of 87 ng/J (0.20 lb/MMBtu) heat input or 10 percent (0.10) of the potential SO2 emission rate (90 percent reduction), nor cause to be discharged into the atmosphere from the affected facility any gases that contain SO2 in excess of 520 ng/J (1.2 lb/MMBtu) heat input. If coal is combusted with other fuels, the affected facility shall neither: cause to be discharged into the atmosphere from the affected facility any gases that contain SO2 in excess of 87 ng/J (0.20 lb/MMBtu) heat input or 10 percent (0.10) of the potential SO2 emission rate (90 percent reduction), nor cause to be discharged into the atmosphere from the affected facility any gases that contain SO2 in excess of the emission limit is determined pursuant to paragraph (e)(2) of this section.
              (b) Except as provided in paragraphs (c) and (e) of this section, on and after the date on which the performance test is completed or required to be completed under § 60.8, whichever date comes first, the owner or operator of an affected facility that:
              (1) Combusts only coal refuse alone in a fluidized bed combustion steam generating unit shall neither:

              (i) Cause to be discharged into the atmosphere from that affected facility any gases that contain SO2 in excess of 87 ng/J (0.20 lb/MMBtu) heat input or 20 percent (0.20) of the potential SO2 emission rate (80 percent reduction); nor

              (ii) Cause to be discharged into the atmosphere from that affected facility any gases that contain SO2 in excess of SO2 in excess of 520 ng/J (1.2 lb/MMBtu) heat input. If coal is fired with coal refuse, the affected facility subject to paragraph (a) of this section. If oil or any other fuel (except coal) is fired with coal refuse, the affected facility is subject to the 87 ng/J (0.20 lb/MMBtu) heat input SO2 emissions limit or the 90 percent SO2 reduction requirement specified in paragraph (a) of this section and the emission limit is determined pursuant to paragraph (e)(2) of this section.

              (2) Combusts only coal and that uses an emerging technology for the control of SO2 emissions shall neither:

              (i) Cause to be discharged into the atmosphere from that affected facility any gases that contain SO2 in excess of 50 percent (0.50) of the potential SO2 emission rate (50 percent reduction); nor

              (ii) Cause to be discharged into the atmosphere from that affected facility any gases that contain SO2 in excess of 260 ng/J (0.60 lb/MMBtu) heat input. If coal is combusted with other fuels, the affected facility is subject to the 50 percent SO2 reduction requirement specified in this paragraph and the emission limit determined pursuant to paragraph (e)(2) of this section.

              (c) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that combusts coal, alone or in combination with any other fuel, and is listed in paragraphs (c)(1), (2), (3), or (4) of this section shall cause to be discharged into the atmosphere from that affected facility any gases that contain SO2 in excess of the emission limit determined pursuant to paragraph (e)(2) of this section. Percent reduction requirements are not applicable to affected facilities under paragraphs (c)(1), (2), (3), or (4).
              (1) Affected facilities that have a heat input capacity of 22 MW (75 MMBtu/h) or less;
              (2) Affected facilities that have an annual capacity for coal of 55 percent (0.55) or less and are subject to a federally enforceable requirement limiting operation of the affected facility to an annual capacity factor for coal of 55 percent (0.55) or less.
              (3) Affected facilities located in a noncontinental area; or
              (4) Affected facilities that combust coal in a duct burner as part of a combined cycle system where 30 percent (0.30) or less of the heat entering the steam generating unit is from combustion of coal in the duct burner and 70 percent (0.70) or more of the heat entering the steam generating unit is from exhaust gases entering the duct burner.

              (d) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that combusts oil shall cause to be discharged into the atmosphere from that affected facility any gases that contain SO2 in excess of 215 ng/J (0.50 lb/MMBtu) heat input from oil; or, as an alternative, no owner or operator of an affected facility that combusts oil shall combust oil in the affected facility that contains greater than 0.5 weight percent sulfur. The percent reduction requirements are not applicable to affected facilities under this paragraph.

              (e) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that combusts coal, oil, or coal and oil with any other fuel shall cause to be discharged into the atmosphere from that affected facility any gases that contain SO2 in excess of the following:
              (1) The percent of potential SO2 emission rate or numerical SO2 emission rate required under paragraph (a) or (b)(2) of this section, as applicable, for any affected facility that
              (i) Combusts coal in combination with any other fuel;
              (ii) Has a heat input capacity greater than 22 MW (75 MMBtu/h); and
              (iii) Has an annual capacity factor for coal greater than 55 percent (0.55); and

              (2) The emission limit determined according to the following formula for any affected facility that combusts coal, oil, or coal and oil with any other fuel:
              
              
                ER28JA09.005
              
              
                Where:
                
                Es = SO2 emission limit, expressed in ng/J or lb/MMBtu heat input;
                Ka = 520 ng/J (1.2 lb/MMBtu);
                Kb = 260 ng/J (0.60 lb/MMBtu);
                Kc = 215 ng/J (0.50 lb/MMBtu);
                Ha = Heat input from the combustion of coal, except coal combusted in an affected facility subject to paragraph (b)(2) of this section, in Joules (J) [MMBtu];
                Hb = Heat input from the combustion of coal in an affected facility subject to paragraph (b)(2) of this section, in J (MMBtu); and
                Hc = Heat input from the combustion of oil, in J (MMBtu).
              
              
              (f) Reduction in the potential SO2 emission rate through fuel pretreatment is not credited toward the percent reduction requirement under paragraph (b)(2) of this section unless:

              (1) Fuel pretreatment results in a 50 percent (0.50) or greater reduction in the potential SO2 emission rate; and

              (2) Emissions from the pretreated fuel (without either combustion or post-combustion SO2 control) are equal to or less than the emission limits specified under paragraph (b)(2) of this section.
              (g) Except as provided in paragraph (h) of this section, compliance with the percent reduction requirements, fuel oil sulfur limits, and emission limits of this section shall be determined on a 30-day rolling average basis.
              (h) For affected facilities listed under paragraphs (h)(1), (2), (3), or (4) of this section, compliance with the emission limits or fuel oil sulfur limits under this section may be determined based on a certification from the fuel supplier, as described under § 60.48c(f), as applicable.
              (1) Distillate oil-fired affected facilities with heat input capacities between 2.9 and 29 MW (10 and 100 MMBtu/hr).
              (2) Residual oil-fired affected facilities with heat input capacities between 2.9 and 8.7 MW (10 and 30 MMBtu/hr).
              (3) Coal-fired affected facilities with heat input capacities between 2.9 and 8.7 MW (10 and 30 MMBtu/h).
              (4) Other fuels-fired affected facilities with heat input capacities between 2.9 and 8.7 MW (10 and 30 MMBtu/h).
              (i) The SO2 emission limits, fuel oil sulfur limits, and percent reduction requirements under this section apply at all times, including periods of startup, shutdown, and malfunction.

              (j) For affected facilities located in noncontinental areas and affected facilities complying with the percent reduction standard, only the heat input supplied to the affected facility from the combustion of coal and oil is counted under this section. No credit is provided for the heat input to the affected facility from wood or other fuels or for heat derived from exhaust gases from other sources, such as stationary gas turbines, internal combustion engines, and kilns.
              [72 FR 32759, June 13, 2007, as amended at 74 FR 5090, Jan. 28, 2009; 77 FR 9462, Feb. 16, 2012]
            
            
              § 60.43c
              Standard for particulate matter (PM).
              (a) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification on or before February 28, 2005, that combusts coal or combusts mixtures of coal with other fuels and has a heat input capacity of 8.7 MW (30 MMBtu/h) or greater, shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of the following emission limits:
              (1) 22 ng/J (0.051 lb/MMBtu) heat input if the affected facility combusts only coal, or combusts coal with other fuels and has an annual capacity factor for the other fuels of 10 percent (0.10) or less.
              (2) 43 ng/J (0.10 lb/MMBtu) heat input if the affected facility combusts coal with other fuels, has an annual capacity factor for the other fuels greater than 10 percent (0.10), and is subject to a federally enforceable requirement limiting operation of the affected facility to an annual capacity factor greater than 10 percent (0.10) for fuels other than coal.
              (b) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commenced construction, reconstruction, or modification on or before February 28, 2005, that combusts wood or combusts mixtures of wood with other fuels (except coal) and has a heat input capacity of 8.7 MW (30 MMBtu/h) or greater, shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of the following emissions limits:
              (1) 43 ng/J (0.10 lb/MMBtu) heat input if the affected facility has an annual capacity factor for wood greater than 30 percent (0.30); or
              (2) 130 ng/J (0.30 lb/MMBtu) heat input if the affected facility has an annual capacity factor for wood of 30 percent (0.30) or less and is subject to a federally enforceable requirement limiting operation of the affected facility to an annual capacity factor for wood of 30 percent (0.30) or less.
              (c) On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that combusts coal, wood, or oil and has a heat input capacity of 8.7 MW (30 MMBtu/h) or greater shall cause to be discharged into the atmosphere from that affected facility any gases that exhibit greater than 20 percent opacity (6-minute average), except for one 6-minute period per hour of not more than 27 percent opacity. Owners and operators of an affected facility that elect to install, calibrate, maintain, and operate a continuous emissions monitoring system (CEMS) for measuring PM emissions according to the requirements of this subpart and are subject to a federally enforceable PM limit of 0.030 lb/MMBtu or less are exempt from the opacity standard specified in this paragraph (c).
              (d) The PM and opacity standards under this section apply at all times, except during periods of startup, shutdown, or malfunction.
              (e)(1) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commences construction, reconstruction, or modification after February 28, 2005, and that combusts coal, oil, wood, a mixture of these fuels, or a mixture of these fuels with any other fuels and has a heat input capacity of 8.7 MW (30 MMBtu/h) or greater shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of 13 ng/J (0.030 lb/MMBtu) heat input, except as provided in paragraphs (e)(2), (e)(3), and (e)(4) of this section.

              (2) As an alternative to meeting the requirements of paragraph (e)(1) of this section, the owner or operator of an affected facility for which modification commenced after February 28, 2005, may elect to meet the requirements of this paragraph. On and after the date on which the initial performance test is completed or required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commences modification after February 28, 2005 shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of both:
              (i) 22 ng/J (0.051 lb/MMBtu) heat input derived from the combustion of coal, oil, wood, a mixture of these fuels, or a mixture of these fuels with any other fuels; and
              (ii) 0.2 percent of the combustion concentration (99.8 percent reduction) when combusting coal, oil, wood, a mixture of these fuels, or a mixture of these fuels with any other fuels.
              (3) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility that commences modification after February 28, 2005, and that combusts over 30 percent wood (by heat input) on an annual basis and has a heat input capacity of 8.7 MW (30 MMBtu/h) or greater shall cause to be discharged into the atmosphere from that affected facility any gases that contain PM in excess of 43 ng/J (0.10 lb/MMBtu) heat input.

              (4) An owner or operator of an affected facility that commences construction, reconstruction, or modification after February 28, 2005, and that combusts only oil that contains no more than 0.50 weight percent sulfur or a mixture of 0.50 weight percent sulfur oil with other fuels not subject to a PM standard under § 60.43c and not using a post-combustion technology (except a wet scrubber) to reduce PM or SO2 emissions is not subject to the PM limit in this section.
              [72 FR 32759, June 13, 2007, as amended at 74 FR 5091, Jan. 28, 2009; 77 FR 9462, Feb. 16, 2012]
            
            
              § 60.44c
              Compliance and performance test methods and procedures for sulfur dioxide.
              (a) Except as provided in paragraphs (g) and (h) of this section and § 60.8(b), performance tests required under § 60.8 shall be conducted following the procedures specified in paragraphs (b), (c), (d), (e), and (f) of this section, as applicable. Section 60.8(f) does not apply to this section. The 30-day notice required in § 60.8(d) applies only to the initial performance test unless otherwise specified by the Administrator.

              (b) The initial performance test required under § 60.8 shall be conducted over 30 consecutive operating days of the steam generating unit. Compliance with the percent reduction requirements and SO2 emission limits under § 60.42c shall be determined using a 30-day average. The first operating day included in the initial performance test shall be scheduled within 30 days after achieving the maximum production rate at which the affect facility will be operated, but not later than 180 days after the initial startup of the facility. The steam generating unit load during the 30-day period does not have to be the maximum design heat input capacity, but must be representative of future operating conditions.

              (c) After the initial performance test required under paragraph (b) of this section and § 60.8, compliance with the percent reduction requirements and SO2 emission limits under § 60.42c is based on the average percent reduction and the average SO2 emission rates for 30 consecutive steam generating unit operating days. A separate performance test is completed at the end of each steam generating unit operating day, and a new 30-day average percent reduction and SO2 emission rate are calculated to show compliance with the standard.

              (d) If only coal, only oil, or a mixture of coal and oil is combusted in an affected facility, the procedures in Method 19 of appendix A of this part are used to determine the hourly SO2 emission rate (Eho) and the 30-day average SO2 emission rate (Eao). The hourly averages used to compute the 30-day averages are obtained from the CEMS. Method 19 of appendix A of this part shall be used to calculate Eao when using daily fuel sampling or Method 6B of appendix A of this part.

              (e) If coal, oil, or coal and oil are combusted with other fuels:
              
              (1) An adjusted Eho (Ehoo) is used in Equation 19-19 of Method 19 of appendix A of this part to compute the adjusted Eao (Eaoo). The Ehoo is computed using the following formula:
              
                ER13JN07.033
              
              
                Where:
                
                Ehoo = Adjusted Eho, ng/J (lb/MMBtu);
                Eho = Hourly SO2 emission rate, ng/J (lb/MMBtu);
                Ew = SO2 concentration in fuels other than coal and oil combusted in the affected facility, as determined by fuel sampling and analysis procedures in Method 9 of appendix A of this part, ng/J (lb/MMBtu). The value Ew for each fuel lot is used for each hourly average during the time that the lot is being combusted. The owner or operator does not have to measure Ew if the owner or operator elects to assume Ew = 0.
                Xk = Fraction of the total heat input from fuel combustion derived from coal and oil, as determined by applicable procedures in Method 19 of appendix A of this part.
              
              

              (2) The owner or operator of an affected facility that qualifies under the provisions of § 60.42c(c) or (d) (where percent reduction is not required) does not have to measure the parameters Ew or Xk if the owner or operator of the affected facility elects to measure emission rates of the coal or oil using the fuel sampling and analysis procedures under Method 19 of appendix A of this part.

              (f) Affected facilities subject to the percent reduction requirements under § 60.42c(a) or (b) shall determine compliance with the SO2 emission limits under § 60.42c pursuant to paragraphs (d) or (e) of this section, and shall determine compliance with the percent reduction requirements using the following procedures:

              (1) If only coal is combusted, the percent of potential SO2 emission rate is computed using the following formula:
              
                ER13JN07.034
              
              
                Where:
                
                %Ps = Potential SO2 emission rate, in percent;
                %Rg = SO2 removal efficiency of the control device as determined by Method 19 of appendix A of this part, in percent; and
                %Rf = SO2 removal efficiency of fuel pretreatment as determined by Method 19 of appendix A of this part, in percent.
              
              
              (2) If coal, oil, or coal and oil are combusted with other fuels, the same procedures required in paragraph (f)(1) of this section are used, except as provided for in the following:
              (i) To compute the %Ps, an adjusted %Rg (%Rgo) is computed from Eaoo from paragraph (e)(1) of this section and an adjusted average SO2 inlet rate (Eaio) using the following formula:
              
                ER13JN07.035
              
              
                Where:
                
                %Rgo = Adjusted %Rg, in percent;
                Eaoo = Adjusted Eao, ng/J (lb/MMBtu); and
                Eaio = Adjusted average SO2 inlet rate, ng/J (lb/MMBtu).
              
              
              (ii) To compute Eaio, an adjusted hourly SO2 inlet rate (Ehio) is used. The Ehio is computed using the following formula:
              
                ER13JN07.036
              
              
                Where:
                
                Ehio = Adjusted Ehi, ng/J (lb/MMBtu);
                Ehi = Hourly SO2 inlet rate, ng/J (lb/MMBtu);
                Ew = SO2 concentration in fuels other than coal and oil combusted in the affected facility, as determined by fuel sampling and analysis procedures in Method 19 of appendix A of this part, ng/J (lb/MMBtu). The value Ew for each fuel lot is used for each hourly average during the time that the lot is being combusted. The owner or operator does not have to measure Ew if the owner or operator elects to assume Ew = 0; and
                Xk = Fraction of the total heat input from fuel combustion derived from coal and oil, as determined by applicable procedures in Method 19 of appendix A of this part.
              
              

              (g) For oil-fired affected facilities where the owner or operator seeks to demonstrate compliance with the fuel oil sulfur limits under § 60.42c based on shipment fuel sampling, the initial performance test shall consist of sampling and analyzing the oil in the initial tank of oil to be fired in the steam generating unit to demonstrate that the oil contains 0.5 weight percent sulfur or less. Thereafter, the owner or operator of the affected facility shall sample the oil in the fuel tank after each new shipment of oil is received, as described under § 60.46c(d)(2).

              (h) For affected facilities subject to § 60.42c(h)(1), (2), or (3) where the owner or operator seeks to demonstrate compliance with the SO2 standards based on fuel supplier certification, the performance test shall consist of the certification from the fuel supplier, as described in § 60.48c(f), as applicable.

              (i) The owner or operator of an affected facility seeking to demonstrate compliance with the SO2 standards under § 60.42c(c)(2) shall demonstrate the maximum design heat input capacity of the steam generating unit by operating the steam generating unit at this capacity for 24 hours. This demonstration shall be made during the initial performance test, and a subsequent demonstration may be requested at any other time. If the demonstrated 24-hour average firing rate for the affected facility is less than the maximum design heat input capacity stated by the manufacturer of the affected facility, the demonstrated 24-hour average firing rate shall be used to determine the annual capacity factor for the affected facility; otherwise, the maximum design heat input capacity provided by the manufacturer shall be used.

              (j) The owner or operator of an affected facility shall use all valid SO2 emissions data in calculating %Ps and Eho under paragraphs (d), (e), or (f) of this section, as applicable, whether or not the minimum emissions data requirements under § 60.46c(f) are achieved. All valid emissions data, including valid data collected during periods of startup, shutdown, and malfunction, shall be used in calculating %Ps or Eho pursuant to paragraphs (d), (e), or (f) of this section, as applicable.
              [72 FR 32759, June 13, 2007, as amended at 74 FR 5091, Jan. 28, 2009]
            
            
              § 60.45c
              Compliance and performance test methods and procedures for particulate matter.
              (a) The owner or operator of an affected facility subject to the PM and/or opacity standards under § 60.43c shall conduct an initial performance test as required under § 60.8, and shall conduct subsequent performance tests as requested by the Administrator, to determine compliance with the standards using the following procedures and reference methods, except as specified in paragraph (c) of this section.
              (1) Method 1 of appendix A of this part shall be used to select the sampling site and the number of traverse sampling points.
              (2) Method 3A or 3B of appendix A-2 of this part shall be used for gas analysis when applying Method 5 or 5B of appendix A-3 of this part or 17 of appendix A-6 of this part.
              (3) Method 5, 5B, or 17 of appendix A of this part shall be used to measure the concentration of PM as follows:
              (i) Method 5 of appendix A of this part may be used only at affected facilities without wet scrubber systems.
              (ii) Method 17 of appendix A of this part may be used at affected facilities with or without wet scrubber systems provided the stack gas temperature does not exceed a temperature of 160 °C (320 °F). The procedures of Sections 8.1 and 11.1 of Method 5B of appendix A of this part may be used in Method 17 of appendix A of this part only if Method 17 of appendix A of this part is used in conjunction with a wet scrubber system. Method 17 of appendix A of this part shall not be used in conjunction with a wet scrubber system if the effluent is saturated or laden with water droplets.
              (iii) Method 5B of appendix A of this part may be used in conjunction with a wet scrubber system.
              (4) The sampling time for each run shall be at least 120 minutes and the minimum sampling volume shall be 1.7 dry standard cubic meters (dscm) [60 dry standard cubic feet (dscf)] except that smaller sampling times or volumes may be approved by the Administrator when necessitated by process variables or other factors.

              (5) For Method 5 or 5B of appendix A of this part, the temperature of the sample gas in the probe and filter holder shall be monitored and maintained at 160 ±14 °C (320±25 °F).
              (6) For determination of PM emissions, an oxygen (O2) or carbon dioxide (CO2) measurement shall be obtained simultaneously with each run of Method 5, 5B, or 17 of appendix A of this part by traversing the duct at the same sampling location.
              (7) For each run using Method 5, 5B, or 17 of appendix A of this part, the emission rates expressed in ng/J (lb/MMBtu) heat input shall be determined using:
              (i) The O2 or CO2 measurements and PM measurements obtained under this section, (ii) The dry basis F factor, and
              (iii) The dry basis emission rate calculation procedure contained in Method 19 of appendix A of this part.
              (8) Method 9 of appendix A-4 of this part shall be used for determining the opacity of stack emissions.
              (b) The owner or operator of an affected facility seeking to demonstrate compliance with the PM standards under § 60.43c(b)(2) shall demonstrate the maximum design heat input capacity of the steam generating unit by operating the steam generating unit at this capacity for 24 hours. This demonstration shall be made during the initial performance test, and a subsequent demonstration may be requested at any other time. If the demonstrated 24-hour average firing rate for the affected facility is less than the maximum design heat input capacity stated by the manufacturer of the affected facility, the demonstrated 24-hour average firing rate shall be used to determine the annual capacity factor for the affected facility; otherwise, the maximum design heat input capacity provided by the manufacturer shall be used.
              (c) In place of PM testing with Method 5 or 5B of appendix A-3 of this part or Method 17 of appendix A-6 of this part, an owner or operator may elect to install, calibrate, maintain, and operate a CEMS for monitoring PM emissions discharged to the atmosphere and record the output of the system. The owner or operator of an affected facility who elects to continuously monitor PM emissions instead of conducting performance testing using Method 5 or 5B of appendix A-3 of this part or Method 17 of appendix A-6 of this part shall install, calibrate, maintain, and operate a CEMS and shall comply with the requirements specified in paragraphs (c)(1) through (c)(14) of this section.
              (1) Notify the Administrator 1 month before starting use of the system.
              (2) Notify the Administrator 1 month before stopping use of the system.
              (3) The monitor shall be installed, evaluated, and operated in accordance with § 60.13 of subpart A of this part.
              (4) The initial performance evaluation shall be completed no later than 180 days after the date of initial startup of the affected facility, as specified under § 60.8 of subpart A of this part or within 180 days of notification to the Administrator of use of CEMS if the owner or operator was previously determining compliance by Method 5, 5B, or 17 of appendix A of this part performance tests, whichever is later.
              (5) The owner or operator of an affected facility shall conduct an initial performance test for PM emissions as required under § 60.8 of subpart A of this part. Compliance with the PM emission limit shall be determined by using the CEMS specified in paragraph (d) of this section to measure PM and calculating a 24-hour block arithmetic average emission concentration using EPA Reference Method 19 of appendix A of this part, section 4.1.
              (6) Compliance with the PM emission limit shall be determined based on the 24-hour daily (block) average of the hourly arithmetic average emission concentrations using CEMS outlet data.
              (7) At a minimum, valid CEMS hourly averages shall be obtained as specified in paragraph (c)(7)(i) of this section for 75 percent of the total operating hours per 30-day rolling average.
              (i) At least two data points per hour shall be used to calculate each 1-hour arithmetic average.
              (ii) [Reserved]

              (8) The 1-hour arithmetic averages required under paragraph (c)(7) of this section shall be expressed in ng/J or lb/MMBtu heat input and shall be used to calculate the boiler operating day daily arithmetic average emission concentrations. The 1-hour arithmetic averages shall be calculated using the data points required under § 60.13(e)(2) of subpart A of this part.
              (9) All valid CEMS data shall be used in calculating average emission concentrations even if the minimum CEMS data requirements of paragraph (c)(7) of this section are not met.
              (10) The CEMS shall be operated according to Performance Specification 11 in appendix B of this part.

              (11) During the correlation testing runs of the CEMS required by Performance Specification 11 in appendix B of this part, PM and O2 (or CO2) data shall be collected concurrently (or within a 30- to 60-minute period) by both the continuous emission monitors and performance tests conducted using the following test methods.
              (i) For PM, Method 5 or 5B of appendix A-3 of this part or Method 17 of appendix A-6 of this part shall be used; and
              (ii) For O2 (or CO2), Method 3A or 3B of appendix A-2 of this part, as applicable shall be used.
              (12) Quarterly accuracy determinations and daily calibration drift tests shall be performed in accordance with procedure 2 in appendix F of this part. Relative Response Audit's must be performed annually and Response Correlation Audits must be performed every 3 years.
              (13) When PM emissions data are not obtained because of CEMS breakdowns, repairs, calibration checks, and zero and span adjustments, emissions data shall be obtained by using other monitoring systems as approved by the Administrator or EPA Reference Method 19 of appendix A of this part to provide, as necessary, valid emissions data for a minimum of 75 percent of total operating hours on a 30-day rolling average.

              (14) As of January 1, 2012, and within 90 days after the date of completing each performance test, as defined in § 60.8, conducted to demonstrate compliance with this subpart, you must submit relative accuracy test audit (i.e., reference method) data and performance test (i.e., compliance test) data, except opacity data, electronically to EPA's Central Data Exchange (CDX) by using the Electronic Reporting Tool (ERT) (see http://www.epa.gov/ttn/chief /ert/ert tool.html/) or other compatible electronic spreadsheet. Only data collected using test methods compatible with ERT are subject to this requirement to be submitted electronically into EPA's WebFIRE database.
              (d) The owner or operator of an affected facility seeking to demonstrate compliance under § 60.43c(e)(4) shall follow the applicable procedures under § 60.48c(f). For residual oil-fired affected facilities, fuel supplier certifications are only allowed for facilities with heat input capacities between 2.9 and 8.7 MW (10 to 30 MMBtu/h).
              [72 FR 32759, June 13, 2007, as amended at 74 FR 5091, Jan. 28, 2009; 76 FR 3523, Jan. 20, 2011; 77 FR 9463, Feb. 16, 2012]
            
            
              § 60.46c
              Emission monitoring for sulfur dioxide.

              (a) Except as provided in paragraphs (d) and (e) of this section, the owner or operator of an affected facility subject to the SO2 emission limits under § 60.42c shall install, calibrate, maintain, and operate a CEMS for measuring SO2 concentrations and either O2 or CO2 concentrations at the outlet of the SO2 control device (or the outlet of the steam generating unit if no SO2 control device is used), and shall record the output of the system. The owner or operator of an affected facility subject to the percent reduction requirements under § 60.42c shall measure SO2 concentrations and either O2 or CO2 concentrations at both the inlet and outlet of the SO2 control device.
              (b) The 1-hour average SO2 emission rates measured by a CEMS shall be expressed in ng/J or lb/MMBtu heat input and shall be used to calculate the average emission rates under § 60.42c. Each 1-hour average SO2 emission rate must be based on at least 30 minutes of operation, and shall be calculated using the data points required under § 60.13(h)(2). Hourly SO2 emission rates are not calculated if the affected facility is operated less than 30 minutes in a 1-hour period and are not counted toward determination of a steam generating unit operating day.

              (c) The procedures under § 60.13 shall be followed for installation, evaluation, and operation of the CEMS.
              
              (1) All CEMS shall be operated in accordance with the applicable procedures under Performance Specifications 1, 2, and 3 of appendix B of this part.
              (2) Quarterly accuracy determinations and daily calibration drift tests shall be performed in accordance with Procedure 1 of appendix F of this part.

              (3) For affected facilities subject to the percent reduction requirements under § 60.42c, the span value of the SO2 CEMS at the inlet to the SO2 control device shall be 125 percent of the maximum estimated hourly potential SO2 emission rate of the fuel combusted, and the span value of the SO2 CEMS at the outlet from the SO2 control device shall be 50 percent of the maximum estimated hourly potential SO2 emission rate of the fuel combusted.

              (4) For affected facilities that are not subject to the percent reduction requirements of § 60.42c, the span value of the SO2 CEMS at the outlet from the SO2 control device (or outlet of the steam generating unit if no SO2 control device is used) shall be 125 percent of the maximum estimated hourly potential SO2 emission rate of the fuel combusted.

              (d) As an alternative to operating a CEMS at the inlet to the SO2 control device (or outlet of the steam generating unit if no SO2 control device is used) as required under paragraph (a) of this section, an owner or operator may elect to determine the average SO2 emission rate by sampling the fuel prior to combustion. As an alternative to operating a CEMS at the outlet from the SO2 control device (or outlet of the steam generating unit if no SO2 control device is used) as required under paragraph (a) of this section, an owner or operator may elect to determine the average SO2 emission rate by using Method 6B of appendix A of this part. Fuel sampling shall be conducted pursuant to either paragraph (d)(1) or (d)(2) of this section. Method 6B of appendix A of this part shall be conducted pursuant to paragraph (d)(3) of this section.

              (1) For affected facilities combusting coal or oil, coal or oil samples shall be collected daily in an as-fired condition at the inlet to the steam generating unit and analyzed for sulfur content and heat content according the Method 19 of appendix A of this part. Method 19 of appendix A of this part provides procedures for converting these measurements into the format to be used in calculating the average SO2 input rate.
              (2) As an alternative fuel sampling procedure for affected facilities combusting oil, oil samples may be collected from the fuel tank for each steam generating unit immediately after the fuel tank is filled and before any oil is combusted. The owner or operator of the affected facility shall analyze the oil sample to determine the sulfur content of the oil. If a partially empty fuel tank is refilled, a new sample and analysis of the fuel in the tank would be required upon filling. Results of the fuel analysis taken after each new shipment of oil is received shall be used as the daily value when calculating the 30-day rolling average until the next shipment is received. If the fuel analysis shows that the sulfur content in the fuel tank is greater than 0.5 weight percent sulfur, the owner or operator shall ensure that the sulfur content of subsequent oil shipments is low enough to cause the 30-day rolling average sulfur content to be 0.5 weight percent sulfur or less.

              (3) Method 6B of appendix A of this part may be used in lieu of CEMS to measure SO2 at the inlet or outlet of the SO2 control system. An initial stratification test is required to verify the adequacy of the Method 6B of appendix A of this part sampling location. The stratification test shall consist of three paired runs of a suitable SO2 and CO2 measurement train operated at the candidate location and a second similar train operated according to the procedures in § 3.2 and the applicable procedures in section 7 of Performance Specification 2 of appendix B of this part. Method 6B of appendix A of this part, Method 6A of appendix A of this part, or a combination of Methods 6 and 3 of appendix A of this part or Methods 6C and 3A of appendix A of this part are suitable measurement techniques. If Method 6B of appendix A of this part is used for the second train, sampling time and timer operation may be adjusted for the stratification test as long as an adequate sample volume is collected; however, both sampling trains are to be operated similarly. For the location to be adequate for Method 6B of appendix A of this part 24-hour tests, the mean of the absolute difference between the three paired runs must be less than 10 percent (0.10).

              (e) The monitoring requirements of paragraphs (a) and (d) of this section shall not apply to affected facilities subject to § 60.42c(h) (1), (2), or (3) where the owner or operator of the affected facility seeks to demonstrate compliance with the SO2 standards based on fuel supplier certification, as described under § 60.48c(f), as applicable.
              (f) The owner or operator of an affected facility operating a CEMS pursuant to paragraph (a) of this section, or conducting as-fired fuel sampling pursuant to paragraph (d)(1) of this section, shall obtain emission data for at least 75 percent of the operating hours in at least 22 out of 30 successive steam generating unit operating days. If this minimum data requirement is not met with a single monitoring system, the owner or operator of the affected facility shall supplement the emission data with data collected with other monitoring systems as approved by the Administrator.
            
            
              § 60.47c
              Emission monitoring for particulate matter.
              (a) Except as provided in paragraphs (c), (d), (e), and (f) of this section, the owner or operator of an affected facility combusting coal, oil, or wood that is subject to the opacity standards under § 60.43c shall install, calibrate, maintain, and operate a continuous opacity monitoring system (COMS) for measuring the opacity of the emissions discharged to the atmosphere and record the output of the system. The owner or operator of an affected facility subject to an opacity standard in § 60.43c(c) that is not required to use a COMS due to paragraphs (c), (d), (e), or (f) of this section that elects not to use a COMS shall conduct a performance test using Method 9 of appendix A-4 of this part and the procedures in § 60.11 to demonstrate compliance with the applicable limit in § 60.43c by April 29, 2011, within 45 days of stopping use of an existing COMS, or within 180 days after initial startup of the facility, whichever is later, and shall comply with either paragraphs (a)(1), (a)(2), or (a)(3) of this section. The observation period for Method 9 of appendix A-4 of this part performance tests may be reduced from 3 hours to 60 minutes if all 6-minute averages are less than 10 percent and all individual 15-second observations are less than or equal to 20 percent during the initial 60 minutes of observation.
              (1) Except as provided in paragraph (a)(2) and (a)(3) of this section, the owner or operator shall conduct subsequent Method 9 of appendix A-4 of this part performance tests using the procedures in paragraph (a) of this section according to the applicable schedule in paragraphs (a)(1)(i) through (a)(1)(iv) of this section, as determined by the most recent Method 9 of appendix A-4 of this part performance test results.
              (i) If no visible emissions are observed, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 12 calendar months from the date that the most recent performance test was conducted or within 45 days of the next day that fuel with an opacity standard is combusted, whichever is later;
              (ii) If visible emissions are observed but the maximum 6-minute average opacity is less than or equal to 5 percent, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 6 calendar months from the date that the most recent performance test was conducted or within 45 days of the next day that fuel with an opacity standard is combusted, whichever is later;
              (iii) If the maximum 6-minute average opacity is greater than 5 percent but less than or equal to 10 percent, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 3 calendar months from the date that the most recent performance test was conducted or within 45 days of the next day that fuel with an opacity standard is combusted, whichever is later; or

              (iv) If the maximum 6-minute average opacity is greater than 10 percent, a subsequent Method 9 of appendix A-4 of this part performance test must be completed within 45 calendar days from the date that the most recent performance test was conducted.
              (2) If the maximum 6-minute opacity is less than 10 percent during the most recent Method 9 of appendix A-4 of this part performance test, the owner or operator may, as an alternative to performing subsequent Method 9 of appendix A-4 of this part performance tests, elect to perform subsequent monitoring using Method 22 of appendix A-7 of this part according to the procedures specified in paragraphs (a)(2)(i) and (ii) of this section.

              (i) The owner or operator shall conduct 10 minute observations (during normal operation) each operating day the affected facility fires fuel for which an opacity standard is applicable using Method 22 of appendix A-7 of this part and demonstrate that the sum of the occurrences of any visible emissions is not in excess of 5 percent of the observation period (i.e. , 30 seconds per 10 minute period). If the sum of the occurrence of any visible emissions is greater than 30 seconds during the initial 10 minute observation, immediately conduct a 30 minute observation. If the sum of the occurrence of visible emissions is greater than 5 percent of the observation period (i.e., 90 seconds per 30 minute period), the owner or operator shall either document and adjust the operation of the facility and demonstrate within 24 hours that the sum of the occurrence of visible emissions is equal to or less than 5 percent during a 30 minute observation (i.e., 90 seconds) or conduct a new Method 9 of appendix A-4 of this part performance test using the procedures in paragraph (a) of this section within 45 calendar days according to the requirements in § 60.45c(a)(8).
              (ii) If no visible emissions are observed for 10 operating days during which an opacity standard is applicable, observations can be reduced to once every 7 operating days during which an opacity standard is applicable. If any visible emissions are observed, daily observations shall be resumed.
              (3) If the maximum 6-minute opacity is less than 10 percent during the most recent Method 9 of appendix A-4 of this part performance test, the owner or operator may, as an alternative to performing subsequent Method 9 of appendix A-4 performance tests, elect to perform subsequent monitoring using a digital opacity compliance system according to a site-specific monitoring plan approved by the Administrator. The observations shall be similar, but not necessarily identical, to the requirements in paragraph (a)(2) of this section. For reference purposes in preparing the monitoring plan, see OAQPS “Determination of Visible Emission Opacity from Stationary Sources Using Computer-Based Photographic Analysis Systems.” This document is available from the U.S. Environmental Protection Agency (U.S. EPA); Office of Air Quality and Planning Standards; Sector Policies and Programs Division; Measurement Policy Group (D243-02), Research Triangle Park, NC 27711. This document is also available on the Technology Transfer Network (TTN) under Emission Measurement Center Preliminary Methods.
              (b) All COMS shall be operated in accordance with the applicable procedures under Performance Specification 1 of appendix B of this part. The span value of the opacity COMS shall be between 60 and 80 percent.
              (c) Owners and operators of an affected facilities that burn only distillate oil that contains no more than 0.5 weight percent sulfur and/or liquid or gaseous fuels with potential sulfur dioxide emission rates of 26 ng/J (0.060 lb/MMBtu) heat input or less and that do not use a post-combustion technology to reduce SO2 or PM emissions and that are subject to an opacity standard in § 60.43c(c) are not required to operate a COMS if they follow the applicable procedures in § 60.48c(f).

              (d) Owners or operators complying with the PM emission limit by using a PM CEMS must calibrate, maintain, operate, and record the output of the system for PM emissions discharged to the atmosphere as specified in § 60.45c(c). The CEMS specified in paragraph § 60.45c(c) shall be operated and data recorded during all periods of operation of the affected facility except for CEMS breakdowns and repairs. Data is recorded during calibration checks, and zero and span adjustments.
              

              (e) Owners and operators of an affected facility that is subject to an opacity standard in § 60.43c(c) and that does not use post-combustion technology (except a wet scrubber) for reducing PM, SO2, or carbon monoxide (CO) emissions, burns only gaseous fuels or fuel oils that contain less than or equal to 0.5 weight percent sulfur, and is operated such that emissions of CO discharged to the atmosphere from the affected facility are maintained at levels less than or equal to 0.15 lb/MMBtu on a boiler operating day average basis is not required to operate a COMS. Owners and operators of affected facilities electing to comply with this paragraph must demonstrate compliance according to the procedures specified in paragraphs (e)(1) through (4) of this section; or
              (1) You must monitor CO emissions using a CEMS according to the procedures specified in paragraphs (e)(1)(i) through (iv) of this section.
              (i) The CO CEMS must be installed, certified, maintained, and operated according to the provisions in § 60.58b(i)(3) of subpart Eb of this part.
              (ii) Each 1-hour CO emissions average is calculated using the data points generated by the CO CEMS expressed in parts per million by volume corrected to 3 percent oxygen (dry basis).
              (iii) At a minimum, valid 1-hour CO emissions averages must be obtained for at least 90 percent of the operating hours on a 30-day rolling average basis. The 1-hour averages are calculated using the data points required in § 60.13(h)(2).
              (iv) Quarterly accuracy determinations and daily calibration drift tests for the CO CEMS must be performed in accordance with procedure 1 in appendix F of this part.
              (2) You must calculate the 1-hour average CO emissions levels for each steam generating unit operating day by multiplying the average hourly CO output concentration measured by the CO CEMS times the corresponding average hourly flue gas flow rate and divided by the corresponding average hourly heat input to the affected source. The 24-hour average CO emission level is determined by calculating the arithmetic average of the hourly CO emission levels computed for each steam generating unit operating day.
              (3) You must evaluate the preceding 24-hour average CO emission level each steam generating unit operating day excluding periods of affected source startup, shutdown, or malfunction. If the 24-hour average CO emission level is greater than 0.15 lb/MMBtu, you must initiate investigation of the relevant equipment and control systems within 24 hours of the first discovery of the high emission incident and, take the appropriate corrective action as soon as practicable to adjust control settings or repair equipment to reduce the 24-hour average CO emission level to 0.15 lb/MMBtu or less.
              (4) You must record the CO measurements and calculations performed according to paragraph (e) of this section and any corrective actions taken. The record of corrective action taken must include the date and time during which the 24-hour average CO emission level was greater than 0.15 lb/MMBtu, and the date, time, and description of the corrective action.
              (f) An owner or operator of an affected facility that is subject to an opacity standard in § 60.43c(c) is not required to operate a COMS provided that the affected facility meets the conditions in either paragraphs (f)(1), (2), or (3) of this section.
              (1) The affected facility uses a fabric filter (baghouse) as the primary PM control device and, the owner or operator operates a bag leak detection system to monitor the performance of the fabric filter according to the requirements in section § 60.48Da of this part.
              (2) The affected facility uses an ESP as the primary PM control device, and the owner or operator uses an ESP predictive model to monitor the performance of the ESP developed in accordance and operated according to the requirements in section § 60.48Da of this part.

              (3) The affected facility burns only gaseous fuels and/or fuel oils that contain no greater than 0.5 weight percent sulfur, and the owner or operator operates the unit according to a written site-specific monitoring plan approved by the permitting authority. This monitoring plan must include procedures and criteria for establishing and monitoring specific parameters for the affected facility indicative of compliance with the opacity standard. For testing performed as part of this site-specific monitoring plan, the permitting authority may require as an alternative to the notification and reporting requirements specified in §§ 60.8 and 60.11 that the owner or operator submit any deviations with the excess emissions report required under § 60.48c(c).
              [72 FR 32759, June 13, 2007, as amended at 74 FR 5091, Jan. 28, 2009; 76 FR 3523, Jan. 20, 2011; 77 FR 9463, Feb. 16, 2012]
            
            
              § 60.48c
              Reporting and recordkeeping requirements.
              (a) The owner or operator of each affected facility shall submit notification of the date of construction or reconstruction and actual startup, as provided by § 60.7 of this part. This notification shall include:
              (1) The design heat input capacity of the affected facility and identification of fuels to be combusted in the affected facility.
              (2) If applicable, a copy of any federally enforceable requirement that limits the annual capacity factor for any fuel or mixture of fuels under § 60.42c, or § 60.43c.
              (3) The annual capacity factor at which the owner or operator anticipates operating the affected facility based on all fuels fired and based on each individual fuel fired.

              (4) Notification if an emerging technology will be used for controlling SO2 emissions. The Administrator will examine the description of the control device and will determine whether the technology qualifies as an emerging technology. In making this determination, the Administrator may require the owner or operator of the affected facility to submit additional information concerning the control device. The affected facility is subject to the provisions of § 60.42c(a) or (b)(1), unless and until this determination is made by the Administrator.

              (b) The owner or operator of each affected facility subject to the SO2 emission limits of § 60.42c, or the PM or opacity limits of § 60.43c, shall submit to the Administrator the performance test data from the initial and any subsequent performance tests and, if applicable, the performance evaluation of the CEMS and/or COMS using the applicable performance specifications in appendix B of this part.
              (c) In addition to the applicable requirements in § 60.7, the owner or operator of an affected facility subject to the opacity limits in § 60.43c(c) shall submit excess emission reports for any excess emissions from the affected facility that occur during the reporting period and maintain records according to the requirements specified in paragraphs (c)(1) through (3) of this section, as applicable to the visible emissions monitoring method used.
              (1) For each performance test conducted using Method 9 of appendix A-4 of this part, the owner or operator shall keep the records including the information specified in paragraphs (c)(1)(i) through (iii) of this section.
              (i) Dates and time intervals of all opacity observation periods;
              (ii) Name, affiliation, and copy of current visible emission reading certification for each visible emission observer participating in the performance test; and
              (iii) Copies of all visible emission observer opacity field data sheets;
              (2) For each performance test conducted using Method 22 of appendix A-4 of this part, the owner or operator shall keep the records including the information specified in paragraphs (c)(2)(i) through (iv) of this section.
              (i) Dates and time intervals of all visible emissions observation periods;
              (ii) Name and affiliation for each visible emission observer participating in the performance test;
              (iii) Copies of all visible emission observer opacity field data sheets; and
              (iv) Documentation of any adjustments made and the time the adjustments were completed to the affected facility operation by the owner or operator to demonstrate compliance with the applicable monitoring requirements.

              (3) For each digital opacity compliance system, the owner or operator shall maintain records and submit reports according to the requirements specified in the site-specific monitoring plan approved by the Administrator
              

              (d) The owner or operator of each affected facility subject to the SO2 emission limits, fuel oil sulfur limits, or percent reduction requirements under § 60.42c shall submit reports to the Administrator.

              (e) The owner or operator of each affected facility subject to the SO2 emission limits, fuel oil sulfur limits, or percent reduction requirements under § 60.42c shall keep records and submit reports as required under paragraph (d) of this section, including the following information, as applicable.
              (1) Calendar dates covered in the reporting period.
              (2) Each 30-day average SO2 emission rate (ng/J or lb/MMBtu), or 30-day average sulfur content (weight percent), calculated during the reporting period, ending with the last 30-day period; reasons for any noncompliance with the emission standards; and a description of corrective actions taken.
              (3) Each 30-day average percent of potential SO2 emission rate calculated during the reporting period, ending with the last 30-day period; reasons for any noncompliance with the emission standards; and a description of the corrective actions taken.

              (4) Identification of any steam generating unit operating days for which SO2 or diluent (O2 or CO2) data have not been obtained by an approved method for at least 75 percent of the operating hours; justification for not obtaining sufficient data; and a description of corrective actions taken.
              (5) Identification of any times when emissions data have been excluded from the calculation of average emission rates; justification for excluding data; and a description of corrective actions taken if data have been excluded for periods other than those during which coal or oil were not combusted in the steam generating unit.
              (6) Identification of the F factor used in calculations, method of determination, and type of fuel combusted.
              (7) Identification of whether averages have been obtained based on CEMS rather than manual sampling methods.
              (8) If a CEMS is used, identification of any times when the pollutant concentration exceeded the full span of the CEMS.
              (9) If a CEMS is used, description of any modifications to the CEMS that could affect the ability of the CEMS to comply with Performance Specifications 2 or 3 of appendix B of this part.
              (10) If a CEMS is used, results of daily CEMS drift tests and quarterly accuracy assessments as required under appendix F, Procedure 1 of this part.
              (11) If fuel supplier certification is used to demonstrate compliance, records of fuel supplier certification as described under paragraph (f)(1), (2), (3), or (4) of this section, as applicable. In addition to records of fuel supplier certifications, the report shall include a certified statement signed by the owner or operator of the affected facility that the records of fuel supplier certifications submitted represent all of the fuel combusted during the reporting period.
              (f) Fuel supplier certification shall include the following information:
              (1) For distillate oil:
              (i) The name of the oil supplier;
              (ii) A statement from the oil supplier that the oil complies with the specifications under the definition of distillate oil in § 60.41c; and
              (iii) The sulfur content or maximum sulfur content of the oil.
              (2) For residual oil:
              (i) The name of the oil supplier;
              (ii) The location of the oil when the sample was drawn for analysis to determine the sulfur content of the oil, specifically including whether the oil was sampled as delivered to the affected facility, or whether the sample was drawn from oil in storage at the oil supplier's or oil refiner's facility, or other location;
              (iii) The sulfur content of the oil from which the shipment came (or of the shipment itself); and
              (iv) The method used to determine the sulfur content of the oil.
              (3) For coal:
              (i) The name of the coal supplier;

              (ii) The location of the coal when the sample was collected for analysis to determine the properties of the coal, specifically including whether the coal was sampled as delivered to the affected facility or whether the sample was collected from coal in storage at the mine, at a coal preparation plant, at a coal supplier's facility, or at another location. The certification shall include the name of the coal mine (and coal seam), coal storage facility, or coal preparation plant (where the sample was collected);
              (iii) The results of the analysis of the coal from which the shipment came (or of the shipment itself) including the sulfur content, moisture content, ash content, and heat content; and
              (iv) The methods used to determine the properties of the coal.
              (4) For other fuels:
              (i) The name of the supplier of the fuel;
              (ii) The potential sulfur emissions rate or maximum potential sulfur emissions rate of the fuel in ng/J heat input; and
              (iii) The method used to determine the potential sulfur emissions rate of the fuel.
              (g)(1) Except as provided under paragraphs (g)(2) and (g)(3) of this section, the owner or operator of each affected facility shall record and maintain records of the amount of each fuel combusted during each operating day.

              (2) As an alternative to meeting the requirements of paragraph (g)(1) of this section, the owner or operator of an affected facility that combusts only natural gas, wood, fuels using fuel certification in § 60.48c(f) to demonstrate compliance with the SO2 standard, fuels not subject to an emissions standard (excluding opacity), or a mixture of these fuels may elect to record and maintain records of the amount of each fuel combusted during each calendar month.

              (3) As an alternative to meeting the requirements of paragraph (g)(1) of this section, the owner or operator of an affected facility or multiple affected facilities located on a contiguous property unit where the only fuels combusted in any steam generating unit (including steam generating units not subject to this subpart) at that property are natural gas, wood, distillate oil meeting the most current requirements in § 60.42C to use fuel certification to demonstrate compliance with the SO2 standard, and/or fuels, excluding coal and residual oil, not subject to an emissions standard (excluding opacity) may elect to record and maintain records of the total amount of each steam generating unit fuel delivered to that property during each calendar month.
              (h) The owner or operator of each affected facility subject to a federally enforceable requirement limiting the annual capacity factor for any fuel or mixture of fuels under § 60.42c or § 60.43c shall calculate the annual capacity factor individually for each fuel combusted. The annual capacity factor is determined on a 12-month rolling average basis with a new annual capacity factor calculated at the end of the calendar month.
              (i) All records required under this section shall be maintained by the owner or operator of the affected facility for a period of two years following the date of such record.
              (j) The reporting period for the reports required under this subpart is each six-month period. All reports shall be submitted to the Administrator and shall be postmarked by the 30th day following the end of the reporting period.
              [72 FR 32759, June 13, 2007, as amended at 74 FR 5091, Jan. 28, 2009]
            
          
          
            Subpart E—Standards of Performance for Incinerators
            
              § 60.50
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to each incinerator of more than 45 metric tons per day charging rate (50 tons/day), which is the affected facility.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after August 17, 1971, is subject to the requirements of this subpart.
              (c) Any facility covered by subpart Cb, Eb, AAAA, or BBBB of this part is not covered by this subpart.

              (d) Any facility covered by an EPA approved State section 111(d)/129 plan implementing subpart Cb or BBBB of this part is not covered by this subpart.
              
              (e) Any facility covered by subpart FFF or JJJ of part 62 of this title (Federal section 111(d)/129 plan implementing subpart Cb or BBBB of this part) is not covered by this subpart.
              [42 FR 37936, July 25, 1977, as amended at 71 FR 27335, May 10, 2006]
            
            
              § 60.51
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Incinerator means any furnace used in the process of burning solid waste for the purpose of reducing the volume of the waste by removing combustible matter.
              (b) Solid waste means refuse, more than 50 percent of which is municipal type waste consisting of a mixture of paper, wood, yard wastes, food wastes, plastics, leather, rubber, and other combustibles, and noncombustible materials such as glass and rock.
              (c) Day means 24 hours.
              [36 FR 24877, Dec. 23, 1971, as amended at 39 FR 20792, June 14, 1974]
            
            
              § 60.52
              Standard for particulate matter.

              (a) On and after the date on which the initial performance test is completed or required to be completed under § 60.8 of this part, whichever date comes first, no owner or operator subject to the provisions of this part shall cause to be discharged into the atmosphere from any affected facility any gases which contain particulate matter in excess of 0.18 g/dscm (0.08 gr/dscf) corrected to 12 percent CO2.
              [39 FR 20792, June 14, 1974, as amended at 65 FR 61753, Oct. 17, 2000]
            
            
              § 60.53
              Monitoring of operations.
              (a) The owner or operator of any incinerator subject to the provisions of this part shall record the daily charging rates and hours of operation.
            
            
              § 60.54
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the particulate matter standard in § 60.52 as follows:
              (1) The concentration (c12) of particulate matter, corrected to 12 percent CO2, shall be computed for each run using the following equation:
              
              c12 = cs (12/%CO2)
              
              
                where:
                
                c12 = concentration of particulate matter, corrected to 12 percent CO2, g/dscm (gr/dscf).
                cs = concentration of particulate matter, g/dscm (gr/dscf).
                %CO2 = CO2 concentration, percent dry basis.
              
              

              (2) Method 5 shall be used to determine the particulate matter concentration (cs). The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf).

              (3) The emission rate correction factor, integrated or grab sampling and analysis procedure of Method 3B shall be used to determine CO2 concentration (%CO2).
              (i) The CO2 sample shall be obtained simultaneously with, and at the same traverse points as, the particulate run. If the particulate run has more than 12 traverse points, the CO2 traverse points may be reduced to 12 if Method 1 is used to locate the 12 CO2 traverse points. If individual CO2 samples are taken at each traverse point, the CO2 concentration (%CO2) used in the correction equation shall be the arithmetic mean of the sample CO2 concentrations at all traverse points.

              (ii) If sampling is conducted after a wet scrubber, an “adjusted” CO2 concentration [(%CO2)adj], which accounts for the effects of CO2 absorption and dilution air, may be used instead of the CO2 concentration determined in this paragraph. The adjusted CO2 concentration shall be determined by either of the procedures in paragraph (c) of this section.

              (c) The owner or operator may use either of the following procedures to determine the adjusted CO2 concentration.

              (1) The volumetric flow rates at the inlet and outlet of the wet scrubber and the inlet CO2 concentration may be used to determine the adjusted CO2
                concentration [(%CO2)adj] using the following equation:
              
              (%CO2)adj = (%CO2)di (Qdi/Qdo)
              
              
                where:
                
                (%CO2)adj = adjusted outlet CO2 concentration, percent dry basis.
                (%CO2)di = CO2 concentration measured before the scrubber, percent dry basis.
                Qdi = volumetric flow rate of effluent gas before the wet scrubber, dscm/min (dscf/min).
                Qdo = volumetric flow rate of effluent gas after the wet scrubber, dscm/min (dscf/min).
              
              

              (i) At the outlet, Method 5 is used to determine the volumetric flow rate (Qdo) of the effluent gas.

              (ii) At the inlet, Method 2 is used to determine the volumetric flow rate (Qdi) of the effluent gas as follows: Two full velocity traverses are conducted, one immediately before and one immediately after each particulate run conducted at the outlet, and the results are averaged.

              (iii) At the inlet, the emission rate correction factor, integrated sampling and analysis procedure of Method 3B is used to determine the CO2 concentration [(%CO2)di] as follows: At least nine sampling points are selected randomly from the velocity traverse points and are divided randomly into three sets, equal in number of points; the first set of three or more points is used for the first run, the second set for the second run, and the third set for the third run. The CO2 sample is taken simultaneously with each particulate run being conducted at the outlet, by traversing the three sampling points (or more) and sampling at each point for equal increments of time.

              (2) Excess air measurements may be used to determine the adjusted CO2 concentration [(%CO2)adj] using the following equation:
              
              (%CO2)adj = (%CO2)di [(100 + %EAi)/(100 + %EAo)]
              
              
                where:
                
                (%CO2)adj = adjusted outlet CO2 concentration, percent dry basis.
                (%CO2)di = CO2 concentration at the inlet of the wet scrubber, percent dry basis.
                %EAi = excess air at the inlet of the scrubber, percent.
                %EAo = excess air at the outlet of the scrubber, percent.
              
              

              (i) A gas sample is collected as in paragraph (c)(1)(iii) of this section and the gas samples at both the inlet and outlet locations are analyzed for CO2, O2, and N2.
              (ii) Equation 3B-3 of Method 3B is used to compute the percentages of excess air at the inlet and outlet of the wet scrubber.
              [54 FR 6665, Feb. 14, 1989, as amended at 55 FR 5212, Feb. 14, 1990; 65 FR 61753, Oct. 17, 2000]
            
          
          
            Subpart Ea—Standards of Performance for Municipal Waste Combustors for Which Construction Is Commenced After December 20, 1989 and On or Before September 20, 1994
            
              Source:
              56 FR 5507, Feb. 11, 1991, unless otherwise noted.
            
            
              § 60.50a
              Applicability and delegation of authority.
              (a) The affected facility to which this subpart applies is each municipal waste combustor unit with a municipal waste combustor unit capacity greater than 225 megagrams per day (250 tons per day) of municipal solid waste for which construction, modification, or reconstruction is commenced as specified in paragraphs (a)(1) and (a)(2) of this section.
              (1) Construction is commenced after December 20, 1989 and on or before September 20, 1994.
              (2) Modification or reconstruction is commenced after December 20, 1989 and on or before June 19, 1996.
              (b) [Reserved]
              (c) Any unit combusting a single-item waste stream of tires is not subject to this subpart if the owner or operator of the unit:
              (1) Notifies the Administrator of an exemption claim; and
              (2) Provides data documenting that the unit qualifies for this exemption.
              (d) Any cofired combustor, as defined under § 60.51a, located at a plant that meets the capacity specifications in paragraph (a) of this section is not subject to this subpart if the owner or operator of the cofired combustor:

              (1) Notifies the Administrator of an exemption claim;
              
              (2) Provides a copy of the federally enforceable permit (specified in the definition of cofired combustor in this section); and
              (3) Keeps a record on a calendar quarter basis of the weight of municipal solid waste combusted at the cofired combustor and the weight of all other fuels combusted at the cofired combustor.
              (e) Any cofired combustor that is subject to a federally enforceable permit limiting the operation of the combustor to no more than 225 megagrams per day (250 tons per day) of municipal solid waste is not subject to this subpart.
              (f) Physical or operational changes made to an existing municipal waste combustor unit primarily for the purpose of complying with emission guidelines under subpart Cb are not considered a modification or reconstruction and do not result in an existing municipal waste combustor unit becoming subject to this subpart.
              (g) A qualifying small power production facility, as defined in section 3(17)(C) of the Federal Power Act (16 U.S.C. 796(17)(C)), that burns homogeneous waste (such as automotive tires or used oil, but not including refuse-derived fuel) for the production of electric energy is not subject to this subpart if the owner or operator of the facility notifies the Administrator of an exemption claim and provides data documenting that the facility qualifies for this exemption.
              (h) A qualifying cogeneration facility, as defined in section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B)), that burns homogeneous waste (such as automotive tires or used oil, but not including refuse-derived fuel) for the production of electric energy and steam or forms of useful energy (such as heat) that are used for industrial, commercial, heating, or cooling purposes, is not subject to this subpart if the owner or operator of the facility notifies the Administrator of an exemption claim and provides data documenting that the facility qualifies for this exemption.
              (i) Any unit required to have a permit under section 3005 of the Solid Waste Disposal Act is not subject to this subpart.
              (j) Any materials recovery facility (including primary or secondary smelters) that combusts waste for the primary purpose of recovering metals is not subject to this subpart.
              (k) Pyrolysis/combustion units that are an integrated part of a plastics/rubber recycling unit (as defined in § 60.51a) are not subject to this subpart if the owner or operator of the plastics/rubber recycling unit keeps records of: the weight of plastics, rubber, and/or rubber tires processed on a calendar quarter basis; the weight of chemical plant feedstocks and petroleum refinery feedstocks produced and marketed on a calendar quarter basis; and the name and address of the purchaser of the feedstocks. The combustion of gasoline, diesel fuel, jet fuel, fuel oils, residual oil, refinery gas, petroleum coke, liquified petroleum gas, propane, or butane produced by chemical plants or petroleum refineries that use feedstocks produced by plastics/rubber recycling units are not subject to this subpart.
              (l) The following authorities shall be retained by the Administrator and not transferred to a State:
              None.
              (m) This subpart shall become effective on August 12, 1991.
              [56 FR 5507, Feb. 11, 1991, as amended at 60 FR 65384, Dec. 19, 1995]
            
            
              § 60.51a
              Definitions.
              
                ASME means the American Society of Mechanical Engineers.
              
                Batch MWC means an MWC unit designed such that it cannot combust MSW continuously 24 hours per day because the design does not allow waste to be fed to the unit or ash to be removed while combustion is occurring.
              
                Bubbling fluidized bed combustor means a fluidized bed combustor in which the majority of the bed material remains in a fluidized state in the primary combustion zone.
              
                Calendar quarter means a consecutive 3-month period (nonoverlapping) beginning on January 1, April 1, July 1, and October 1.
              
                Chief facility operator means the person in direct charge and control of the operation of an MWC and who is responsible for daily on-site supervision, technical direction, management, and overall performance of the facility.
              
                Circulating fluidized bed combustor means a fluidized bed combustor in which the majority of the fluidized bed material is carried out of the primary combustion zone and is transported back to the primary zone through a recirculation loop.
              
                Clean wood means untreated wood or untreated wood products including clean untreated lumber, tree stumps (whole or chipped), and tree limbs (whole or chipped). Clean wood does not include yard waste, which is defined elsewhere in this section, or construction, renovation, and demolition wastes (which includes but is not limited to railroad ties and telephone poles), which are exempt from the definition of municipal solid waste in this section.
              
                Cofired combustor means a unit combusting municipal solid waste with nonmunicipal solid waste fuel (e.g., coal, industrial process waste) and subject to a federally enforceable permit limiting the unit to combusting a fuel feed stream, 30 percent or less of the weight of which is comprised, in aggregate, of municipal solid waste as measured on a calendar quarter basis.
              
                Continuous emission monitoring system or CEMS means a monitoring system for continuously measuring the emissions of a pollutant from an affected facility.
              
                Continuous monitoring system means the total equipment used to sample and condition (if applicable), to analyze, and to provide a permanent record of emissions or process parameters.
              
                Dioxin/furan means total tetra- through octachlorinated dibenzo-p-dioxins and dibenzofurans.
              
                Federally-enforceable means all limitations and conditions that are enforceable by the Administrator including the requirements of 40 CFR parts 60 and 61, requirements within any applicable State implementation plan, and any permit requirements established under 40 CFR 52.21 or under 40 CFR 51.18 and 40 CFR 51.24.
              
                Four-hour block average or 4-hour block average means the average of all hourly emission rates when the affected facility is operating and combusting MSW measured over 4-hour periods of time from 12 midnight to 4 a.m., 4 a.m. to 8 a.m., 8 a.m. to 12 noon, 12 noon to 4 p.m., 4 p.m. to 8 p.m., and 8 p.m. to 12 midnight.
              
                Large municipal waste combustor plant means a municipal waste combustor plant with a municipal waste combustor aggregate plant capacity for affected facilities that is greater than 225 megagrams per day (250 tons per day) of municipal solid waste.
              
                Mass burn refractory municipal waste combustor means a field-erected combustor that combusts municipal solid waste in a refractory wall furnace. Unless otherwise specified, this includes combustors with a cylindrical rotary refractory wall furnace.
              
                Mass burn rotary waterwall municipal waste combustor means a field-erected combustor that combusts municipal solid waste in a cylindrical rotary waterwall furnace.
              
                Mass burn waterwall municipal waste combustor means a field-erected combustor that combusts municipal solid waste in a waterwall furnace.
              
                Maximum demonstrated municipal waste combustor unit load means the highest 4-hour arithmetic average municipal waste combustor unit load achieved during four consecutive hours during the most recent dioxin/furan performance test demonstrating compliance with the applicable limit for municipal waste combustor organics specified under § 60.53a.
              
                Maximum demonstrated particulate matter control device temperature means the highest 4-hour arithmetic average flue gas temperature measured at the particulate matter control device inlet during four consecutive hours during the most recent dioxin/furan performance test demonstrating compliance with the applicable limit for municipal waste combustor organics specified under § 60.53a.
              
                Modification or modified municipal waste combustor unit means a municipal waste combustor unit to which changes have been made if the cumulative cost of the changes, over the life of the unit, exceed 50 percent of the original cost of construction and installation of the unit (not including the cost of any land purchased in connection with such construction or installation) updated to current costs; or any physical change in the municipal waste combustor unit or change in the method of operation of the municipal waste combustor unit increases the amount of any air pollutant emitted by the unit for which standards have been established under section 129 or section 111. Increases in the amount of any air pollutant emitted by the municipal waste combustor unit are determined at 100-percent physical load capability and downstream of all air pollution control devices, with no consideration given for load restrictions based on permits or other nonphysical operational restrictions.
              
                Modular excess air MWC means a combustor that combusts MSW and that is not field-erected and has multiple combustion chambers, all of which are designed to operate at conditions with combustion air amounts in excess of theoretical air requirements.
              
                Modular starved air MWC means a combustor that combusts MSW and that is not field-erected and has multiple combustion chambers in which the primary combustion chamber is designed to operate at substoichiometric conditions.
              
                Municipal solid waste or municipal-type solid waste or MSW means household, commercial/retail, and/or institutional waste. Household waste includes material discarded by single and multiple residential dwellings, hotels, motels, and other similar permanent or temporary housing establishments or facilities. Commercial/retail waste includes material discarded by stores, offices, restaurants, warehouses, nonmanufacturing activities at industrial facilities, and other similar establishments or facilities. Institutional waste includes material discarded by schools, nonmedical waste discarded by hospitals, material discarded by nonmanufacturing activities at prisons and government facilities, and material discarded by other similar establishments or facilities. Household, commercial/retail, and institutional waste does not include used oil; sewage sludge; wood pallets; construction, renovation, and demolition wastes (which includes but is not limited to railroad ties and telephone poles); clean wood; industrial process or manufacturing wastes; medical waste; or motor vehicles (including motor vehicle parts or vehicle fluff). Household, commercial/retail, and institutional wastes include:
              (1) Yard waste;
              (2) Refuse-derived fuel; and
              (3) Motor vehicle maintenance materials limited to vehicle batteries and tires except as specified in § 60.50a(c).
              
                Municipal waste combustor, MWC, or municipal waste combustor unit: (1) Means any setting or equipment that combusts solid, liquid, or gasified MSW including, but not limited to, field-erected incinerators (with or without heat recovery), modular incinerators (starved-air or excess-air), boilers (i.e., steam-generating units), furnaces (whether suspension-fired, grate-fired, mass-fired, air curtain incinerators, or fluidized bed-fired), and pyrolysis/combustion units. Municipal waste combustors do not include pyrolysis/combustion units located at plastics/ rubber recycling units (as specified in § 60.50a(k) of this section). Municipal waste combustors do not include internal combustion engines, gas turbines, or other combustion devices that combust landfill gases collected by landfill gas collection systems.
              (2) The boundaries of an MWC are defined as follows. The MWC unit includes, but is not limited to, the MSW fuel feed system, grate system, flue gas system, bottom ash system, and the combustor water system. The MWC boundary starts at the MSW pit or hopper and extends through:
              (i) The combustor flue gas system, which ends immediately following the heat recovery equipment or, if there is no heat recovery equipment, immediately following the combustion chamber;
              (ii) The combustor bottom ash system, which ends at the truck loading station or similar ash handling equipment that transfer the ash to final disposal, including all ash handling systems that are connected to the bottom ash handling system; and
              (iii) The combustor water system, which starts at the feed water pump and ends at the piping exiting the steam drum or superheater.

              (3) The MWC unit does not include air pollution control equipment, the stack, water treatment equipment, or the turbine generator set.
              
              
                Municipal waste combustor plant means one or more MWC units at the same location for which construction, modification, or reconstruction is commenced after December 20, 1989 and on or before September 20, 1994.
              
                Municipal waste combustor plant capacity means the aggregate MWC unit capacity of all MWC units at an MWC plant for which construction, modification, or reconstruction of the units commenced after December 20, 1989 and on or before September 20, 1994. Any MWC units for which construction, modification, or reconstruction is commenced on or before December 20, 1989 or after September 20, 1994 are not included for determining applicability under this subpart.
              
                Municipal waste combustor unit capacity means the maximum design charging rate of an MWC unit expressed in megagrams per day (tons per day) of MSW combusted, calculated according to the procedures under § 60.58a(j). Municipal waste combustor unit capacity is calculated using a design heating value of 10,500 kilojoules per kilogram (4,500 British thermal units per pound) for MSW. The calculational procedures under § 60.58a(j) include procedures for determining MWC unit capacity for continuous and batch feed MWC's.
              
                Municipal waste combustor unit load means the steam load of the MWC unit measured as specified in § 60.58a(h)(6).
              
                MWC acid gases means all acid gases emitted in the exhaust gases from MWC units including, but not limited to, sulfur dioxide and hydrogen chloride gases.
              
                MWC metals means metals and metal compounds emitted in the exhaust gases from MWC units.
              
                MWC organics means organic compounds emitted in the exhaust gases from MWC units and includes total tetra- through octa-chlorinated dibenzo-p-dioxins and dibenzofurans.
              
                Particulate matter means total particulate matter emitted from MWC units as measured by Method 5 (see § 60.58a).
              
                Plastics/rubber recycling unit means an integrated processing unit where plastics, rubber, and/or rubber tires are the only feed materials (incidental contaminants may be included in the feed materials) and they are processed into a chemical plant feedstock or petroleum refinery feedstock, where the feedstock is marketed to and used by a chemical plant or petroleum refinery as input feedstock. The combined weight of the chemical plant feedstock and petroleum refinery feedstock produced by the plastics/rubber recycling unit on a calendar quarter basis shall be more than 70 percent of the combined weight of the plastics, rubber, and rubber tires processed by the plastics/rubber recycling unit on a calendar quarter basis. The plastics, rubber, and/or rubber tire feed materials to the plastics/rubber recycling unit may originate from the separation or diversion of plastics, rubber, or rubber tires from MSW or industrial solid waste, and may include manufacturing scraps, trimmings, and off-specification plastics, rubber, and rubber tire discards. The plastics, rubber, and rubber tire feed materials to the plastics/rubber recycling unit may contain incidental contaminants (e.g., paper labels on plastic bottles, metal rings on plastic bottle caps, etc.).
              
                Potential hydrogen chloride emission rate means the hydrogen chloride emission rate that would occur from combustion of MSW in the absence of any hydrogen chloride emissions control.
              
                Potential sulfur dioxide emission rate means the sulfur dioxide emission rate that would occur from combustion of MSW in the absence of any sulfur dioxide emissions control.
              
                Pulverized coal/refuse-derived fuel mixed fuel-fired combustor or pulverized coal/RDF mixed fuel-fired combustor means a combustor that fires coal and RDF simultaneously, in which pulverized coal is introduced into an air stream that carries the coal to the combustion chamber of the unit where it is fired in suspension. This includes both conventional pulverized coal and micropulverized coal.
              
                Pyrolysis/combustion unit means a unit that produces gases, liquids, or solids through the heating of MSW, and the gases, liquids, or solids produced are combusted and emissions vented to the atmosphere.
              
                Reconstruction means rebuilding an MWC unit for which the cumulative costs of the construction over the life of the unit exceed 50 percent of the original cost of construction and installation of the unit (not including any cost of land purchased in connection with such construction or installation) updated to current costs (current dollars).
              
                Refractory unit or refractory wall furnace means a combustion unit having no energy recovery (e.g., via a waterwall) in the furnace (i.e., radiant heat transfer section) of the combustor.
              
                Refuse-derived fuel or RDF means a type of MSW produced by processing MSW through shredding and size classification.
              This includes all classes of RDF including low density fluff RDF through densified RDF and RDF fuel pellets.
              
                RDF stoker means a steam generating unit that combusts RDF in a semi-suspension firing mode using air-fed distributors.
              
                Same location means the same or contiguous property that is under common ownership or control, including properties that are separated only by a street, road, highway, or other public right-of-way. Common ownership or control includes properties that are owned, leased, or operated by the same entity, parent entity, subsidiary, subdivision, or any combination thereof, including any municipality or other governmental unit, or any quasigovernmental authority (e.g., a public utility district or regional waste disposal authority).
              
                Shift supervisor means the person in direct charge and control of the operation of an MWC and who is responsible for on-site supervision, technical direction, management, and overall performance of the facility during an assigned shift.
              
                Spreader stoker coal/refuse-derived fuel mixed fuel-fired combustor or spreader stoker coal/RDF mixed fuel-fired combustor means a combustor that fires coal and refuse-derived fuel simultaneously, in which coal is introduced to the combustion zone by a mechanism that throws the fuel onto a grate from above. Combustion takes place both in suspension and on the grate.
              
                Standard conditions means a temperature of 20 °C (68 °F) and a pressure of 101.3 kilopascals (29.92 inches of mercury).
              
                Twenty-four hour daily average or 24-hour daily average means the arithmetic or geometric mean (as specified in § 60.58a (e), (g), or (h) as applicable) of all hourly emission rates when the affected facility is operating and firing MSW measured over a 24-hour period between 12 midnight and the following midnight.
              
                Untreated lumber means wood or wood products that have been cut or shaped and include wet, air-dried, and kiln-dried wood products. Untreated lumber does not include wood products that have been painted, pigment-stained, or “pressure-treated.” Pressure-treating compounds include, but are not limited to, chromate copper arsenate, pentachlorophenol, and creosote.
              
                Waterwall furnace means a combustion unit having energy (heat) recovery in the furnace (i.e., radiant heat transfer section) of the combustor.
              
                Yard waste means grass, grass clippings, bushes, shrubs, and clippings from bushes and shrubs that are generated by residential, commercial/retail, institutional, and/or industrial sources as part of maintenance activities associated with yards or other private or public lands. Yard waste does not include construction, renovation, and demolition wastes, which are exempt from the definition of MSW in this section. Yard waste does not include clean wood, which is exempt from the definition of MSW in this section.
              [56 FR 5507, Feb. 11, 1991, as amended at 60 FR 65384, Dec. 19, 1995; 65 FR 61753, Oct. 17, 2000]
            
            
              § 60.52a
              Standard for municipal waste combustor metals.
              (a) On and after the date on which the initial compliance test is completed or is required to be completed under § 60.8, no owner or operator of an affected facility located within a large MWC plant shall cause to be discharged into the atmosphere from that affected facility any gases that contain particulate matter in excess of 34 milligrams per dry standard cubic meter (0.015 grains per dry standard cubic foot), corrected to 7 percent oxygen (dry basis).

              (b) On and after the date on which the initial compliance test is completed or is required to be completed under § 60.8, no owner or operator of an affected facility subject to the particulate matter emission limit under paragraph (a) of this section shall cause to be discharged into the atmosphere from that affected facility any gases that exhibit greater than 10 percent opacity (6-minute average).
              (c) [Reserved]
            
            
              § 60.53a
              Standard for municipal waste combustor organics.
              (a) [Reserved]
              (b) On and after the date on which the initial compliance test is completed or is required to be completed under § 60.8, no owner or operator of an affected facility located within a large MWC plant shall cause to be discharged into the atmosphere from that affected facility any gases that contain dioxin/furan emissions that exceed 30 nanograms per dry standard cubic meter (12 grains per billion dry standard cubic feet), corrected to 7 percent oxygen (dry basis).
            
            
              § 60.54a
              Standard for municipal waste combustor acid gases.
              (a)-(b) [Reserved]
              (c) On and after the date on which the initial compliance test is completed or is required to be completed under § 60.8, no owner or operator of an affected facility located within a large MWC plant shall cause to be discharged into the atmosphere from that affected facility any gases that contain sulfur dioxide in excess of 20 percent of the potential sulfur dioxide emission rate (80 percent reduction by weight or volume) or 30 parts per million by volume, corrected to 7 percent oxygen (dry basis), whichever is less stringent. The averaging time is specified in § 60.58a(e).
              (d) On and after the date on which the initial compliance test is completed or is required to be completed under § 60.8, no owner or operator of an affected facility located within a large MWC plant shall cause to be discharged into the atmosphere from that affected facility any gases that contain hydrogen chloride in excess of 5 percent of the potential hydrogen chloride emission rate (95 percent reduction by weight or volume) or 25 parts per million by volume, corrected to 7 percent oxygen (dry basis), whichever is less stringent.
            
            
              § 60.55a
              Standard for nitrogen oxides.
              On and after the date on which the initial compliance test is completed or is required to be completed under § 60.8, no owner or operator of an affected facility located within a large MWC plant shall cause to be discharged into the atmosphere from that affected facility any gases that contain nitrogen oxides in excess of 180 parts per million by volume, corrected to 7 percent oxygen (dry basis). The averaging time is specified under § 60.58a(g).
            
            
              § 60.56a
              Standards for municipal waste combustor operating practices.
              (a) On and after the date on which the initial compliance test is completed or is required to be completed under § 60.8, no owner or operator of an affected facility located within a large MWC plant shall cause such facility to exceed the carbon monoxide standards shown in table 1.
              
                Table 1—MWC Operating Standards
                
                  MWC technology
                  Carbon monoxide emission limit (parts per million by volume) 1
                  
                
                
                  Mass burn waterwall
                  100
                
                
                  Mass burn refractory
                  100
                
                
                  Mass burn rotary waterwall
                  100
                
                
                  Modular starved air
                  50
                
                
                  Modular excess air
                  50
                
                
                  RDF stoker
                  150
                
                
                  Bubbling fluidized bed combustor
                  100
                
                
                  Circulating fluidized bed combustor
                  100
                
                
                  Pulverized coal/RDF mixed fuel-fired combustor
                  150
                
                
                  Spreader stoker coal/RDF mixed fuel-fird combustor
                  150
                
                
                  1 Measured at the combustor outlet in conjunction with a measurement of oxygen concentration, corrected to 7 percent oxygen (dry basis). The averaging times are specified in § 60.58a(h).
              

              (b) No owner or operator of an affected facility located within a large MWC plant shall cause such facility to operate at a load level greater than 110 percent of the maximum demonstrated MWC unit load as defined in § 60.51a. The averaging time is specified under § 60.58a(h).

              (c) No owner or operator of an affected facility located within a large MWC plant shall cause such facility to operate at a temperature, measured at the final particulate matter control device inlet, exceeding 17 °Centigrade (30 °Fahrenheit) above the maximum demonstrated particulate matter control device temperature as defined in § 60.51a. The averaging time is specified under § 60.58a(h).
              (d) Within 24 months from the date of start-up of an affected facility or before February 11, 1993, whichever is later, each chief facility operator and shift supervisor of an affected facility located within a large MWC plant shall obtain and keep current either a provisional or operator certification in accordance with ASME QRO-1-1994 (incorporated by reference, see § 60.17) or an equivalent State-approved certification program.
              (e) No owner or operator of an affected facility shall allow such affected facility located at a large MWC plant to operate at any time without a certified shift supervisor, as provided under paragraph (d) of this section, on duty at the affected facility. This requirement shall take effect 24 months after the date of start-up of the affected facility or on and after February 11, 1993, whichever is later.
              (f) The owner or operator of an affected facility located within a large MWC plant shall develop and update on a yearly basis a sitespecific operating manual that shall, at a minimum, address the following elements of MWC unit operation:
              (1) Summary of the applicable standards under this subpart;
              (2) Description of basic combustion theory applicable to an MWC unit;
              (3) Procedures for receiving, handling, and feeding MSW;
              (4) MWC unit start-up, shutdown, and malfunction procedures;
              (5) Procedures for maintaining proper combustion air supply levels;
              (6) Procedures for operating the MWC unit within the standards established under this subpart;
              (7) Procedures for responding to periodic upset or off-specification conditions;
              (8) Procedures for minimizing particulate matter carryover;
              (9) [Reserved]
              (10) Procedures for handling ash;
              (11) Procedures for monitoring MWC unit emissions; and
              (12) Reporting and recordkeeping procedures.
              (g) The owner or operator of an affected facility located within a large MWC plant shall establish a program for reviewing the operating manual annually with each person who has responsibilities affecting the operation of an affected facility including, but not limited to, chief facility operators, shift supervisors, control room operators, ash handlers, maintenance personnel, and crane/load handlers.
              (h) The initial review of the operating manual, as specified under paragraph (g) of this section, shall be conducted prior to assumption of responsibilities affecting MWC unit operation by any person required to undergo training under paragraph (g) of this section. Subsequent reviews of the manual shall be carried out annually by each such person.
              (i) The operating manual shall be kept in a readily accessible location for all persons required to undergo training under paragraph (g) of this section. The operating manual and records of training shall be available for inspection by EPA or its delegated enforcement agent upon request.
              (j)-(k) [Reserved]
              [56 FR 5507, Feb. 11, 1991, as amended at 60 FR 65386, Dec. 19, 1995]
            
            
              § 60.57a
              [Reserved]
            
            
              § 60.58a
              Compliance and performance testing.
              (a) The standards under this subpart apply at all times, except during periods of start-up, shutdown, or malfunction; provided, however, that the duration of start-up, shutdown, or malfunction shall not exceed 3 hours per occurrence.
              (1) The start-up period commences when the affected facility begins the continuous burning of MSW and does not include any warm-up period when the affected facility is combusting only a fossil fuel or other non-MSW fuel and no MSW is being combusted.

              (2) Continuous burning is the continuous, semicontinuous, or batch feeding of MSW for purposes of waste disposal, energy production, or providing heat to the combustion system in preparation for waste disposal or energy production. The use of MSW solely to provide thermal protection of grate or hearth during the start-up period shall not be considered to be continuous burning.
              (b) The following procedures and test methods shall be used to determine compliance with the emission limits for particulate matter under § 60.52a:
              (1) Method 1 shall be used to select sampling site and number of traverse points.
              (2) Method 3 shall be used for gas analysis.
              (3) Method 5 shall be used for determining compliance with the particulate matter emission limit. The minimum sample volume shall be 1.7 cubic meters (60 cubic feet). The probe and filter holder heating systems in the sample train shall be set to provide a gas temperature of 160°±14 °Centigrade (320°±25 °Fahrenheit). An oxygen or carbon dioxide measurement shall be obtained simultaneously with each Method 5 run.
              (4) For each Method 5 run, the emission rate shall be determined using:
              (i) Oxygen or carbon dioxide measurements,
              (ii) Dry basis F factor, and
              (iii) Dry basis emission rate calculation procedures in Method 19.
              (5) An owner or operator may request that compliance be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established during the initial compliance test.
              (6) The owner or operator of an affected facility shall conduct an initial compliance test for particulate matter and opacity as required under § 60.8.
              (7) Method 9 shall be used for determining compliance with the opacity limit.
              (8) The owner or operator of an affected facility shall install, calibrate, maintain, and operate a continuous opacity monitoring system (COMS) and record the output of the system on a 6-minute average basis.
              (9) Following the date the initial compliance test for particulate matter is completed or is required to be completed under § 60.8 for an affected facility located within a large MWC plant, the owner or operator shall conduct a performance test for particulate matter on an annual basis (no more than 12 calendar months following the previous compliance test).
              (10) [Reserved]
              (c) [Reserved]
              (d) The following procedures and test methods shall be used to determine compliance with the limits for dioxin/furan emissions under § 60.53a:
              (1) Method 23 shall be used for determining compliance with the dioxin/furan emission limits. The minimum sample time shall be 4 hours per test run.
              (2) The owner or operator of an affected facility shall conduct an initial compliance test for dioxin/furan emissions as required under § 60.8.
              (3) Following the date of the initial compliance test or the date on which the initial compliance test is required to be completed under § 60.8, the owner or operator of an affected facility located within a large MWC plant shall conduct a performance test for dioxin/furan emissions on an annual basis (no more than 12 calendar months following the previous compliance test).
              (4) [Reserved]
              (5) An owner or operator may request that compliance with the dioxin/furan emissions limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established during the initial compliance test.
              (e) The following procedures and test methods shall be used for determining compliance with the sulfur dioxide limit under § 60.54a:
              (1) Method 19, section 5.4, shall be used to determine the daily geometric average percent reduction in the potential sulfur dioxide emission rate.
              (2) Method 19, section 4.3, shall be used to determine the daily geometric average sulfur dioxide emission rate.

              (3) An owner or operator may request that compliance with the sulfur dioxide emissions limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established during the initial compliance test.
              (4) The owner or operator of an affected facility shall conduct an initial compliance test for sulfur dioxide as required under § 60.8. Compliance with the sulfur dioxide emission limit and percent reduction is determined by using a CEMS to measure sulfur dioxide and calculating a 24-hour daily geometric mean emission rate and daily geometric mean percent reduction using Method 19 sections 4.3 and 5.4, as applicable, except as provided under paragraph (e)(5) of this section.
              (5) For batch MWC's or MWC units that do not operate continuously, compliance shall be determined using a daily geometric mean of all hourly average values for the hours during the day that the affected facility is combusting MSW.
              (6) The owner or operator of an affected facility shall install, calibrate, maintain, and operate a CEMS for measuring sulfur dioxide emissions discharged to the atmosphere and record the output of the system.
              (7) Following the date of the initial compliance test or the date on which the initial compliance test is required to be completed under § 60.8, compliance with the sulfur dioxide emission limit or percent reduction shall be determined based on the geometric mean of the hourly arithmetic average emission rates during each 24-hour daily period measured between 12:00 midnight and the following midnight using: CEMS inlet and outlet data, if compliance is based on a percent reduction; or CEMS outlet data only if compliance is based on an emission limit.
              (8) At a minimum, valid CEMS data shall be obtained for 75 percent of the hours per day for 75 percent of the days per month the affected facility is operated and combusting MSW.
              (9) The 1-hour arithmetic averages required under paragraph (e)(7) of this section shall be expressed in parts per million (dry basis) and used to calculate the 24-hour daily geometric mean emission rates. The 1-hour arithmetic averages shall be calculated using the data points required under § 60.13(e)(2). At least two data points shall be used to calculate each 1-hour arithmetic average.
              (10) All valid CEMS data shall be used in calculating emission rates and percent reductions even if the minimum CEMS data requirements of paragraph (e)(8) of this section are not met.
              (11) The procedures under § 60.1 3 shall be followed for installation, evaluation, and operation of the CEMS.
              (12) The CEMS shall be operated according to Performance Specifications 1, 2, and 3 (appendix B of part 60).
              (13) Quarterly accuracy determinations and daily calibration drift tests shall be performed in accordance with Procedure 1 (appendix F of part 60).
              (14) The span value of the CEMS at the inlet to the sulfur dioxide control device is 125 percent of the maximum estimated hourly potential sulfur dioxide emissions of the MWC unit, and the span value of the CEMS at the outlet of the sulfur dioxide control device is 50 percent of the maximum estimated hourly potential sulfur dioxide emissions of the MWC unit.
              (15) When sulfur dioxide emissions data are not obtained because of CEMS breakdowns, repairs, calibration checks and zero and span adjustments, emissions data shall be obtained by using other monitoring systems as approved by the Administrator or Method 19 to provide as necessary valid emission data for a minimum of 75 percent of the hours per day for 75 percent of the days per month the unit is operated and combusting MSW.

              (16) Not operating a sorbent injection system for the sole purpose of testing in order to demonstrate compliance with the percent reduction standards for MWC acid gases shall not be considered a physical change in the method of operation under 40 CFR 52.21, or under regulations approved pursuant to 40 CFR 51.166 or 40 CFR 51.165 (a) and (b).
              (f) The following procedures and test methods shall be used for determining compliance with the hydrogen chloride limits under § 60.54a:

              (1) The percentage reduction in the potential hydrogen chloride emissions (%PHCl) is computed using the following formula:
              
                
                EC16NO91.003
              
              
                where:
                
                Ei is the potential hydrogen chloride emission rate.
                Eo is the hydrogen chloride emission rate measured at the outlet of the acid gas control device.
              
              
              (2) Method 26 or 26A shall be used for determining the hydrogen chloride emission rate. The minimum sampling time for Method 26 or 26A shall be 1 hour.
              (3) An owner or operator may request that compliance with the hydrogen chloride emissions limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established during the initial compliance test.
              (4) The owner or operator of an affected facility shall conduct an initial compliance test for hydrogen chloride as required under § 60.8.
              (5) Following the date of the initial compliance test or the date on which the initial compliance test is required under § 60.8, the owner or operator of an affected facility located within a large MWC plant shall conduct a performance test for hydrogen chloride on an annual basis (no more than 12 calendar months following the previous compliance test).
              (6) [Reserved]

              (7) Not operating a sorbent injection system for the sole purpose of testing in order to demonstrate compliance with the percent reduction standards for MWC acid gases shall not be considered a physical change in the method of operation under 40 CFR 52.21, or under regulations approved pursuant to 40 CFR 51.166 or 40 CFR 51.165 (a) and (b).
              (g) The following procedures and test methods shall be used to determine compliance with the nitrogen oxides limit under § 60.55a:
              (1) Method 19, section 4.1, shall be used for determining the daily arithmetic average nitrogen oxides emission rate.
              (2) An owner or operator may request that compliance with the nitrogen oxides emissions limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established during the initial compliance test.
              (3) The owner or operator of an affected facility subject to the nitrogen oxides limit under § 60.55a shall conduct an initial compliance test for nitrogen oxides as required under § 60.8. Compliance with the nitrogen oxides emission standard shall be determined by using a CEMS for measuring nitrogen oxides and calculating a 24-hour daily arithmetic average emission rate using Method 19, section 4.1, except as specified under paragraph (g)(4) of this section.
              (4) For batch MWC's or MWC's that do not operate continuously, compliance shall be determined using a daily arithmetic average of all hourly average values for the hours during the day that the affected facility is combusting MSW.
              (5) The owner or operator of an affected facility subject to the nitrogen oxides emissions limit under § 60.55a shall install, calibrate, maintain, and operate a CEMS for measuring nitrogen oxides discharged to the atmosphere and record the output of the system.
              (6) Following the initial compliance test or the date on which the initial compliance test is required to be completed under § 60.8, compliance with the emission limit for nitrogen oxides required under § 60.55a shall be determined based on the arithmetic average of the arithmetic average hourly emission rates during each 24-hour daily period measured between 12:00 midnight and the following midnight using CEMS data.
              (7) At a minimum valid CEMS data shall be obtained for 75 percent of the hours per day for 75 percent of the days per month the affected facility is operated and combusting MSW.

              (8) The 1-hour arithmetic averages required by paragraph (g)(6) of this section shall be expressed in parts per million volume (dry basis) and used to calculate the 24-hour daily arithmetic average emission rates. The 1-hour arithmetic averages shall be calculated using the data points required under § 60.13(b). At least two data points shall be used to calculate each 1-hour arithmetic average.
              (9) All valid CEMS data must be used in calculating emission rates even if the minimum CEMS data requirements of paragraph (g)(7) of this section are not met.
              (10) The procedures under § 60.13 shall be followed for installation, evaluation, and operation of the CEMS.
              (11) Quarterly accuracy determinations and daily calibration drift tests shall be performed in accordance with Procedure 1 (appendix F of part 60).
              (12) When nitrogen oxides emissions data are not obtained because of CEMS breakdowns, repairs, calibration checks, and zero and span adjustments, emission data calculations to determine compliance shall be made using other monitoring systems as approved by the Administrator or Method 19 to provide as necessary valid emission data for a minimum of 75 percent of the hours per day for 75 percent of the days per month the unit is operated and combusting MSW.
              (h) The following procedures shall be used for determining compliance with the operating standards under § 60.56a:
              (1) Compliance with the carbon monoxide emission limits in § 60.56a(a) shall be determined using a 4-hour block arithmetic average for all types of affected facilities except mass burn rotary waterwall MWC's, RDF stokers, and spreader stoker/RDF mixed fuel-fired combustors.
              (2) For affected mass burn rotary waterwall MWC's, RDF stokers, and spreader stoker/RDF mixed fuel-fired combustors, compliance with the carbon monoxide emission limits in § 60.56a(a) shall be determined using a 24-hour daily arithmetic average.
              (3) The owner or operator of an affected facility shall install, calibrate, maintain, and operate a CEMS for measuring carbon monoxide at the combustor outlet and record the output of the system.
              (4) The 4-hour and 24-hour daily arithmetic averages in paragraphs (h) (1) and (2) of this section shall be calculated from 1-hour arithmetic averages expressed in parts per million by volume (dry basis). The 1-hour arithmetic averages shall be calculated using the data points generated by the CEMS. At least two data points shall be used to calculate each 1-hour arithmetic average.
              (5) An owner or operator may request that compliance with the carbon monoxide emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established during the initial compliance test.
              (6) The following procedures shall be used to determine compliance with load level requirements under § 60.56a(b):
              (i) The owner or operator of an affected facility with steam generation capability shall install, calibrate, maintain, and operate a steam flow meter or a feedwater flow meter; measure steam or feedwater flow in kilograms per hour (pounds per hour) on a continuous basis; and record the output of the monitor. Steam or feedwater flow shall be calculated in 4-hour block arithmetic averages.
              (ii) The method included in “American Society of Mechanical Engineers Power Test Codes: Test Code for Steam Generating Units, Power Test Code 4.1—1964”, Section 4 (incorporated by reference, see § 60.17) shall be used for calculating the steam (or feedwater flow) required under paragraph (h)(6)(i) of this section. The recommendations of “American Society of Mechanical Engineers Interim Supplement 19.5 on Instruments and Apparatus: Application, Part II of Fluid Meters, 6th edition (1971),” chapter 4 (incorporated by reference, see § 60.17) shall be followed for design, construction, installation, calibration, and use of nozzles and orifices except as specified in (h)(6)(iii) of this section.
              (iii) Measurement devices such as flow nozzles and orifices are not required to be recalibrated after they are installed.

              (iv) All signal conversion elements associated with steam (or feedwater flow) measurements must be calibrated according to the manufacturer's instructions before each dioxin/furan compliance and performance test, and at least once per year.
              
              (v) The owner or operator of an affected facility without heat recovery shall:
              (A) [Reserved]
              (7) To determine compliance with the maximum particulate matter control device temperature requirements under § 60.56a(c), the owner or operator of an affected facility shall install, calibrate, maintain, and operate a device for measuring temperature of the flue gas stream at the inlet to the final particulate matter control device on a continuous basis and record the output of the device. Temperature shall be calculated in 4-hour block arithmetic averages.
              (8) Maximum demonstrated MWC unit load shall be determined during the initial compliance test for dioxins/furans and each subsequent performance test during which compliance with the dioxin/furan emission limit under § 60.53a is achieved. Maximum demonstrated MWC unit load shall be the maximum 4-hour arithmetic average load achieved during the most recent test during which compliance with the dioxin/furan limit was achieved.
              (9) The maximum demonstrated particulate matter control device temperature shall be determined during the initial compliance test for dioxins/furans and each subsequent performance test during which compliance with the dioxin/furan emission limit under § 60.53a is achieved. Maximum demonstrated particulate matter control device temperature shall be the maximum 4-hour arithmetic average temperature achieved at the final particulate matter control device inlet during the most recent test during which compliance with the dioxin/furan limit was achieved.
              (10) At a minimum, valid CEMS data for carbon monoxide, steam or feedwater flow, and particulate matter control device inlet temperature shall be obtained 75 percent of the hours per day for 75 percent of the days per month the affected facility is operated and combusting MSW.
              (11) All valid data must be used in calculating the parameters specified under paragraph (h) of this section even if the minimum data requirements of paragraph (h)(10) of this section are not met.
              (12) Quarterly accuracy determinations and daily calibration drift tests for carbon monoxide CEMS shall be performed in accordance with Procedure 1 (appendix F).
              (i) [Reserved]

              (j) The following procedures shall be used for calculating MWC unit capacity as defined under § 60.51a:
              (1) For MWC units capable of combusting MSW continuously for a 24-hour period, MWC unit capacity, in megagrams per day (tons per day) of MSW combusted, shall be calculated based on 24 hours of operation at the maximum design charging rate. The design heating values under paragraph (j)(4) of this section shall be used in calculating the design charging rate.
              (2) For batch MWC units, MWC unit capacity, in megagrams per day (tons per day) of MSW combusted, shall be calculated as the maximum design amount of MSW that can be charged per batch multiplied by the maximum number of batches that could be processed in a 24-hour period. The maximum number of batches that could be processed in a 24-hour period is calculated as 24 hours divided by the design number of hours required to process one batch of MSW, and may include fractional batches. 1
                 The design heating values under paragraph (j)(4) of this section shall be used in calculating the MWC unit capacity in megagrams per day (tons per day) of MSW.
              
                
                  1 For example, if one batch requires 16 hours, then 24/16, or 1.5 batches, could be combusted in a 24-hour period.
              
              (3) [Reserved]
              (4) The MWC unit capacity shall be calculated using a design heating value of 10,500 kilojoules per kilogram (4,500 British thermal units per pound) for all MSW.
              [56 FR 5507, Feb. 11, 1991, as amended at 60 FR 65387, Dec. 19, 1995; 65 FR 61753, Oct. 17, 2000]
            
            
              § 60.59a
              Reporting and recordkeeping requirements.

              (a) The owner or operator of an affected facility located at an MWC plant with a capacity greater than 225 megagrams per day (250 tons per day) shall provide notification of intent to construct and of planned initial start-up date and the type(s) of fuels that they plan to combust in the affected facility. The MWC unit capacity and MWC plant capacity and supporting capacity calculations shall be provided at the time of the notification of construction.
              (b) The owner or operator of an affected facility located within a small or large MWC plant and subject to the standards under § 60.52a, § 60.53a, § 60.54a, § 60.55a, § 60.56a, or § 60.57a shall maintain records of the following information for each affected facility for a period of at least 2 years:
              (1) Calendar date.
              (2) The emission rates and parameters measured using CEMS as specified under (b)(2) (i) and (ii) of this section:
              (i) The following measurements shall be recorded in computer-readable format and on paper:
              (A) All 6-minute average opacity levels required under § 60.58a(b).
              (B) All 1 hour average sulfur dioxide emission rates at the inlet and outlet of the acid gas control device if compliance is based on a percent reduction, or at the outlet only if compliance is based on the outlet emission limit, as specified under § 60.58a(e).
              (C) All 1-hour average nitrogen oxides emission rates as specified under § 60.58a(g).
              (D) All 1-hour average carbon monoxide emission rates, MWC unit load measurements, and particulate matter control device inlet temperatures as specified under § 60.58a(h).
              (ii) The following average rates shall be computed and recorded:
              (A) All 24-hour daily geometric average percent reductions in sulfur dioxide emissions and all 24-hour daily geometric average sulfur dioxide emission rates as specified under § 60.58a(e).
              (B) All 24-hour daily arithmetic average nitrogen oxides emission rates as specified under § 60.58a(g).
              (C) All 4-hour block or 24-hour daily arithmetic average carbon monoxide emission rates, as applicable, as specified under § 60.58a(h).
              (D) All 4-hour block arithmetic average MWC unit load levels and particulate matter control device inlet temperatures as specified under § 60.58a(h).
              (3) Identification of the operating days when any of the average emission rates, percent reductions, or operating parameters specified under paragraph (b)(2)(ii) of this section or the opacity level exceeded the applicable limits, with reasons for such exceedances as well as a description of corrective actions taken.
              (4) Identification of operating days for which the minimum number of hours of sulfur dioxide or nitrogen oxides emissions or operational data (carbon monoxide emissions, unit load, particulate matter control device temperature) have not been obtained, including reasons for not obtaining sufficient data and a description of corrective actions taken.
              (5) Identification of the times when sulfur dioxide or nitrogen oxides emission or operational data (carbon monoxide emissions, unit load, particulate matter control device temperature) have been excluded from the calculation of average emission rates or parameters and the reasons for excluding data.
              (6) The results of daily sulfur dioxide, nitrogen oxides, and carbon monoxide CEMS drift tests and accuracy assessments as required under appendix F, Procedure 1.
              (7) The results of all annual performance tests conducted to determine compliance with the particulate matter, dioxin/furan and hydrogen chloride limits. For all annual dioxin/furan tests, the maximum demonstrated MWC unit load and maximum demonstrated particulate matter control device temperature shall be recorded along with supporting calculations.
              (8)-(15) [Reserved]
              (c) Following the initial compliance test as required under §§ 60.8 and 60.58a, the owner or operator of an affected facility located within a large MWC plant shall submit the initial compliance test data, the performance evaluation of the CEMS using the applicable performance specifications in appendix B, and the maximum demonstrated MWC unit load and maximum demonstrated particulate matter control device temperature established during the dioxin/furan compliance test.
              (d) [Reserved]
              
              (e)(1) The owner or operator of an affected facility located within a large MWC plant shall submit annual compliance reports for sulfur dioxide, nitrogen oxide (if applicable), carbon monoxide, load level, and particulate matter control device temperature to the Administrator containing the information recorded under paragraphs (b)(1), (2)(ii), (4), (5), and (6) of this section for each pollutant or parameter. The hourly average values recorded under paragraph (b)(2)(i) of this section are not required to be included in the annual reports. Combustors firing a mixture of medical waste and other MSW shall also provide the information under paragraph (b)(15) of this section, as applicable, in each annual report. The owner or operator of an affected facility must submit reports semiannually once the affected facility is subject to permitting requirements under Title V of the Act.
              (2) The owner or operator shall submit a semiannual report for any pollutant or parameter that does not comply with the pollutant or parameter limits specified in this subpart. Such report shall include the information recorded under paragraph (b)(3) of this section. For each of the dates reported, include the sulfur dioxide, nitrogen oxide, carbon monoxide, load level, and particulate matter control device temperature data, as applicable, recorded under paragraphs (b)(2)(ii)(A) through (D) of this section.
              (3) Reports shall be postmarked no later than the 30th day following the end of the annual or semiannual period, as applicable.
              (f)(1) The owner or operator of an affected facility located within a large MWC plant shall submit annual compliance reports, as applicable, for opacity. The annual report shall list the percent of the affected facility operating time for the reporting period that the opacity CEMS was operating and collecting valid data. Once the unit is subject to permitting requirements under Title V of the Act, the owner or operator of an affected facility must submit these reports semiannually.
              (2) The owner or operator shall submit a semiannual report for all periods when the 6-minute average levels exceeded the opacity limit under § 60.52a. The semiannual report shall include all information recorded under paragraph (b)(3) of this section which pertains to opacity, and a listing of the 6-minute average opacity levels recorded under paragraph (b)(2)(i)(A) of this section, which exceeded the opacity limit.
              (3) Reports shall be postmarked no later than the 30th day following the end of the annual of semiannual period, as applicable.
              (g)(1) The owner or operator of an affected facility located within a large MWC plant shall submit reports to the Administrator of all annual performance tests for particulate matter, dioxin/furan, and hydrogen chloride as recorded under paragraph (b)(7) of this section, as applicable, from the affected facility. For each annual dioxin/furan compliance test, the maximum demonstrated MWC unit load and maximum demonstrated particulate matter control device temperature shall be reported. Such reports shall be submitted when available and in no case later than the date of required submittal of the annual report specified under paragraphs (e) and (f) of this section, or within six months of the date the test was conducted, whichever is earlier.
              (2) The owner or operator shall submit a report of test results which document any particulate matter, dioxin/furan, and hydrogen chloride levels that were above the applicable pollutant limit. The report shall include a copy of the test report documenting the emission levels and shall include the corrective action taken. Such reports shall be submitted when available and in no case later than the date required for submittal of any semiannual report required in paragraphs (e) or (f) of this section, or within six months of the date the test was conducted, whichever is earlier.
              (h) [Reserved]
              (i) Records of CEMS data for opacity, sulfur dioxide, nitrogen oxides, and carbon monoxide, load level data, and particulate matter control device temperature data shall be maintained for at least 2 years after date of recordation and be made available for inspection upon request.

              (j) Records showing the names of persons who have completed review of the operating manual, including the date of the initial review and all subsequent annual reviews, shall be maintained for at least 2 years after date of review and be made available for inspection upon request.
              [56 FR 5507, Feb. 11, 1991, as amended at 60 FR 65387, Dec. 19, 1995; 64 FR 7465, Feb. 12, 1999]
            
          
          
            Subpart Eb—Standards of Performance for Large Municipal Waste Combustors for Which Construction is Commenced After September 20, 1994 or for Which Modification or Reconstruction is Commenced After June 19, 1996
            
              Source:
              60 FR 65419, Dec. 19, 1995, unless otherwise noted.
            
            
              § 60.50b
              Applicability and delegation of authority.
              (a) The affected facility to which this subpart applies is each municipal waste combustor unit with a combustion capacity greater than 250 tons per day of municipal solid waste for which construction, modification, or reconstruction is commenced after September 20, 1994.
              (b) Any waste combustion unit that is capable of combusting more than 250 tons per day of municipal solid waste and is subject to a federally enforceable permit limiting the maximum amount of municipal solid waste that may be combusted in the unit to less than or equal to 11 tons per day is not subject to this subpart if the owner or operator:
              (1) Notifies EPA of an exemption claim;
              (2) Provides a copy of the federally enforceable permit that limits the firing of municipal solid waste to less than 11 tons per day; and
              (3) Keeps records of the amount of municipal solid waste fired on a daily basis.
              (c) An affected facility to which this subpart applies is not subject to subpart E or Ea of this part.
              (d) Physical or operational changes made to an existing municipal waste combustor unit primarily for the purpose of complying with emission guidelines under subpart Cb are not considered a modification or reconstruction and do not result in an existing municipal waste combustor unit becoming subject to this subpart.
              (e) A qualifying small power production facility, as defined in section 3(17)(C) of the Federal Power Act (16 U.S.C. 796(17)(C)), that burns homogeneous waste (such as automotive tires or used oil, but not including refuse-derived fuel) for the production of electric energy is not subject to this subpart if the owner or operator of the facility notifies EPA of this exemption and provides data documenting that the facility qualifies for this exemption.
              (f) A qualifying cogeneration facility, as defined in section 3(18)(B) of the Federal Power Act (16 U.S.C. 796(18)(B)), that burns homogeneous waste (such as automotive tires or used oil, but not including refuse-derived fuel) for the production of electric energy and steam or forms of useful energy (such as heat) that are used for industrial, commercial, heating, or cooling purposes, is not subject to this subpart if the owner or operator of the facility notifies EPA of this exemption and provides data documenting that the facility qualifies for this exemption.
              (g) Any unit combusting a single-item waste stream of tires is not subject to this subpart if the owner or operator of the unit:
              (1) Notifies EPA of an exemption claim; and
              (2) [Reserved]
              (3) Provides data documenting that the unit qualifies for this exemption.
              (h) Any unit required to have a permit under section 3005 of the Solid Waste Disposal Act is not subject to this subpart.
              (i) Any materials recovery facility (including primary or secondary smelters) that combusts waste for the primary purpose of recovering metals is not subject to this subpart.
              (j) Any cofired combustor, as defined under § 60.51b, that meets the capacity specifications in paragraph (a) of this section is not subject to this subpart if the owner or operator of the cofired combustor:
              (1) Notifies EPA of an exemption claim;
              
              (2) Provides a copy of the federally enforceable permit (specified in the definition of cofired combustor in this section); and
              (3) Keeps a record on a calendar quarter basis of the weight of municipal solid waste combusted at the cofired combustor and the weight of all other fuels combusted at the cofired combustor.
              (k) Air curtain incinerators, as defined under § 60.51b, located at a plant that meet the capacity specifications in paragraph (a) of this section and that combust a fuel stream composed of 100 percent yard waste are exempt from all provisions of this subpart except the opacity limit under § 60.56b, the testing procedures under § 60.58b(l), and the reporting and recordkeeping provisions under § 60.59b (e) and (i).
              (l) Air curtain incinerators located at plants that meet the capacity specifications in paragraph (a) of this section combusting municipal solid waste other than yard waste are subject to all provisions of this subpart.
              (m) Pyrolysis/combustion units that are an integrated part of a plastics/rubber recycling unit (as defined in § 60.51b) are not subject to this subpart if the owner or operator of the plastics/rubber recycling unit keeps records of the weight of plastics, rubber, and/or rubber tires processed on a calendar quarter basis; the weight of chemical plant feedstocks and petroleum refinery feedstocks produced and marketed on a calendar quarter basis; and the name and address of the purchaser of the feedstocks. The combustion of gasoline, diesel fuel, jet fuel, fuel oils, residual oil, refinery gas, petroleum coke, liquified petroleum gas, propane, or butane produced by chemical plants or petroleum refineries that use feedstocks produced by plastics/rubber recycling units are not subject to this subpart.
              (n) The following authorities are retained by the Administrator of the U.S. EPA and are not transferred to a State:
              (1) Approval of exemption claims in paragraphs (b), (e), (f), (g) and (j) of this section;
              (2) Enforceability under Federal law of all Federally enforceable, as defined in § 60.51b, limitations and conditions;
              (3) Determination of compliance with the siting requirements as specified in § 60.57b(a);
              (4) Acceptance of relationship between carbon monoxide and oxygen as part of initial and annual performance tests as specified in § 60.58b(b)(7);
              (5) Approval of other monitoring systems used to obtain emissions data when data is not obtained by CEMS as specified in § 60.58b(e)(14), (h)(12), (i)(11), and (n)(14), and (p)(11);
              (6) Approval of a site-specific monitoring plan for the continuous emission monitoring system specified in “60.58b(n)(13) and (o) of this section or the continuous automated sampling system specified in § 60.58b(p)(10) and (q) of this section;
              (7) Approval of major alternatives to test methods;
              (8) Approval of major alternatives to monitoring;
              (9) Waiver of recordkeeping; and
              (10) Performance test and data reduction waivers under “608(b).
              (o) This subpart shall become effective June 19, 1996.
              (p) Cement kilns firing municipal solid waste are not subject to this subpart.
              [60 FR 65419, Dec. 19, 1995, as amended at 62 FR 45120, 45125, Aug. 25, 1997; 71 FR 27335, May 10, 2006]
            
            
              § 60.51b
              Definitions.
              
                Administrator means:
              
              (1) For approved and effective State Section 111(d)/129 plans, the Director of the State air pollution control agency, or employee of the State air pollution control agency that is delegated the authority to perform the specified task;
              (2) For Federal Section 111(d)/129 plans, the Administrator of the EPA, an employee of the EPA, the Director of the State air pollution control agency, or employee of the State air pollution control agency to whom the authority has been delegated by the Administrator of the EPA to perform the specified task; and

              (3) For NSPS, the Administrator of the EPA, an employee of the EPA, the Director of the State air pollution control agency, or employee of the State air pollution control agency to whom the authority has been delegated by the Administrator of the EPA to perform the specified task.
              
                Air curtain incinerator means an incinerator that operates by forcefully projecting a curtain of air across an open chamber or pit in which burning occurs. Incinerators of this type can be constructed above or below ground and with or without refractory walls and floor.
              
                Batch municipal waste combustor means a municipal waste combustor unit designed so that it cannot combust municipal solid waste continuously 24 hours per day because the design does not allow waste to be fed to the unit or ash to be removed while combustion is occurring.
              
                Bubbling fluidized bed combustor means a fluidized bed combustor in which the majority of the bed material remains in a fluidized state in the primary combustion zone.
              
                Calendar quarter means a consecutive 3-month period (nonoverlapping) beginning on January 1, April 1, July 1, and October 1.
              
                Calendar year means the period including 365 days starting January 1 and ending on December 31.
              
                Chief facility operator means the person in direct charge and control of the operation of a municipal waste combustor and who is responsible for daily onsite supervision, technical direction, management, and overall performance of the facility.
              
                Circulating fluidized bed combustor means a fluidized bed combustor in which the majority of the fluidized bed material is carried out of the primary combustion zone and is transported back to the primary zone through a recirculation loop.
              
                Clean wood means untreated wood or untreated wood products including clean untreated lumber, tree stumps (whole or chipped), and tree limbs (whole or chipped). Clean wood does not include yard waste, which is defined elsewhere in this section, or construction, renovation, and demolition wastes (including but not limited to railroad ties and telephone poles), which are exempt from the definition of municipal solid waste in this section.
              
                Cofired combustor means a unit combusting municipal solid waste with nonmunicipal solid waste fuel (e.g., coal, industrial process waste) and subject to a federally enforceable permit limiting the unit to combusting a fuel feed stream, 30 percent or less of the weight of which is comprised, in aggregate, of municipal solid waste as measured on a calendar quarter basis.
              
                Continuous automated sampling system means the total equipment and procedures for automated sample collection and sample recovery/analysis to determine a pollutant concentration or emission rate by collecting a single or multiple integrated sample(s) of the pollutant (or diluent gas) for subsequent on-or off-site analysis; integrated sample(s) collected are representative of the emissions for the sample time as specified by the applicable requirement.
              
                Continuous emission monitoring system means a monitoring system for continuously measuring the emissions of a pollutant from an affected facility.
              
                Dioxin/furan means tetra- through octa- chlorinated dibenzo-p-dioxins and dibenzofurans.
              
                EPA means the Administrator of the U.S. EPA or employee of the U.S. EPA who is delegated to perform the specified task.
              
                Federally enforceable means all limitations and conditions that are enforceable by EPA including the requirements of 40 CFR part 60, 40 CFR part 61, and 40 CFR part 63, requirements within any applicable State implementation plan, and any permit requirements established under 40 CFR 52.21 or under 40 CFR 51.18 and 40 CFR 51.24.
              
                First calendar half means the period starting on January 1 and ending on June 30 in any year.
              
                Four-hour block average or 4-hour block average means the average of all hourly emission concentrations when the affected facility is operating and combusting municipal solid waste measured over 4-hour periods of time from 12:00 midnight to 4 a.m., 4 a.m. to 8 a.m., 8 a.m. to 12:00 noon, 12:00 noon to 4 p.m., 4 p.m. to 8 p.m., and 8 p.m. to 12:00 midnight.
              
                Mass burn refractory municipal waste combustor means a field-erected combustor that combusts municipal solid waste in a refractory wall furnace. Unless otherwise specified, this includes combustors with a cylindrical rotary refractory wall furnace.
              
                Mass burn rotary waterwall municipal waste combustor means a field-erected combustor that combusts municipal solid waste in a cylindrical rotary waterwall furnace or on a tumbling-tile grate.
              
                Mass burn waterwall municipal waste combustor means a field-erected combustor that combusts municipal solid waste in a waterwall furnace.
              
                Materials separation plan means a plan that identifies both a goal and an approach to separate certain components of municipal solid waste for a given service area in order to make the separated materials available for recycling. A materials separation plan may include elements such as dropoff facilities, buy-back or deposit-return incentives, curbside pickup programs, or centralized mechanical separation systems. A materials separation plan may include different goals or approaches for different subareas in the service area, and may include no materials separation activities for certain subareas or, if warranted, an entire service area.
              
                Maximum demonstrated municipal waste combustor unit load means the highest 4-hour arithmetic average municipal waste combustor unit load achieved during four consecutive hours during the most recent dioxin/furan performance test demonstrating compliance with the applicable limit for municipal waste combustor organics specified under § 60.52b(c).
              
                Maximum demonstrated particulate matter control device temperature means the highest 4-hour arithmetic average flue gas temperature measured at the particulate matter control device inlet during four consecutive hours during the most recent dioxin/furan performance test demonstrating compliance with the applicable limit for municipal waste combustor organics specified under § 60.52b(c).
              
                Modification or modified municipal waste combustor unit means a municipal waste combustor unit to which changes have been made after June 19, 1996 if the cumulative cost of the changes, over the life of the unit, exceed 50 percent of the original cost of construction and installation of the unit (not including the cost of any land purchased in connection with such construction or installation) updated to current costs; or any physical change in the municipal waste combustor unit or change in the method of operation of the municipal waste combustor unit increases the amount of any air pollutant emitted by the unit for which standards have been established under section 129 or section 111. Increases in the amount of any air pollutant emitted by the municipal waste combustor unit are determined at 100-percent physical load capability and downstream of all air pollution control devices, with no consideration given for load restrictions based on permits or other nonphysical operational restrictions.
              
                Modular excess-air municipal waste combustor means a combustor that combusts municipal solid waste and that is not field-erected and has multiple combustion chambers, all of which are designed to operate at conditions with combustion air amounts in excess of theoretical air requirements.
              
                Modular starved-air municipal waste combustor means a combustor that combusts municipal solid waste and that is not field-erected and has multiple combustion chambers in which the primary combustion chamber is designed to operate at substoichiometric conditions.
              
                Municipal solid waste or municipal-type solid waste or MSW means household, commercial/retail, and/or institutional waste. Household waste includes material discarded by single and multiple residential dwellings, hotels, motels, and other similar permanent or temporary housing establishments or facilities. Commercial/retail waste includes material discarded by stores, offices, restaurants, warehouses, nonmanufacturing activities at industrial facilities, and other similar establishments or facilities. Institutional waste includes material discarded by schools, nonmedical waste discarded by hospitals, material discarded by nonmanufacturing activities at prisons and government facilities, and material discarded by other similar establishments or facilities. Household, commercial/retail, and institutional waste does not include used oil; sewage sludge; wood pallets; construction, renovation, and demolition wastes (which includes but is not limited to railroad ties and telephone poles); clean wood; industrial process or manufacturing wastes; medical waste; or motor vehicles (including motor vehicle parts or vehicle fluff). Household, commercial/retail, and institutional wastes include:
              (1) Yard waste;
              (2) Refuse-derived fuel; and
              (3) Motor vehicle maintenance materials limited to vehicle batteries and tires except as specified in § 60.50b(g).
              
                Municipal waste combustor, MWC, or municipal waste combustor unit: (1) Means any setting or equipment that combusts solid, liquid, or gasified municipal solid waste including, but not limited to, field-erected incinerators (with or without heat recovery), modular incinerators (starved-air or excess-air), boilers (i.e., steam generating units), furnaces (whether suspension-fired, grate-fired, mass-fired, air curtain incinerators, or fluidized bed-fired), and pyrolysis/combustion units. Municipal waste combustors do not include pyrolysis/combustion units located at a plastics/rubber recycling unit (as specified in § 60.50b(m)). Municipal waste combustors do not include cement kilns firing municipal solid waste (as specified in § 60.50b(p)). Municipal waste combustors do not include internal combustion engines, gas turbines, or other combustion devices that combust landfill gases collected by landfill gas collection systems.
              (2) The boundaries of a municipal solid waste combustor are defined as follows. The municipal waste combustor unit includes, but is not limited to, the municipal solid waste fuel feed system, grate system, flue gas system, bottom ash system, and the combustor water system. The municipal waste combustor boundary starts at the municipal solid waste pit or hopper and extends through:
              (i) The combustor flue gas system, which ends immediately following the heat recovery equipment or, if there is no heat recovery equipment, immediately following the combustion chamber,
              (ii) The combustor bottom ash system, which ends at the truck loading station or similar ash handling equipment that transfer the ash to final disposal, including all ash handling systems that are connected to the bottom ash handling system; and
              (iii) The combustor water system, which starts at the feed water pump and ends at the piping exiting the steam drum or superheater.
              (3) The municipal waste combustor unit does not include air pollution control equipment, the stack, water treatment equipment, or the turbine-generator set.
              
                Municipal waste combustor acid gases means all acid gases emitted in the exhaust gases from municipal waste combustor units including, but not limited to, sulfur dioxide and hydrogen chloride gases.
              
                Municipal waste combustor metals means metals and metal compounds emitted in the exhaust gases from municipal waste combustor units.
              
                Municipal waste combustor organics means organic compounds emitted in the exhaust gases from municipal waste combustor units and includes tetra-through octa- chlorinated dibenzo-p-dioxins and dibenzofurans.
              
                Municipal waste combustor plant means one or more affected facilities (as defined in § 60.50b) at the same location.
              
                Municipal waste combustor unit capacity means the maximum charging rate of a municipal waste combustor unit expressed in tons per day of municipal solid waste combusted, calculated according to the procedures under § 60.58b(j). Section 60.58b(j) includes procedures for determining municipal waste combustor unit capacity for continuous and batch feed municipal waste combustors.
              
                Municipal waste combustor unit load means the steam load of the municipal waste combustor unit measured as specified in § 60.58b(i)(6).
              
                Particulate matter means total particulate matter emitted from municipal waste combustor units as measured by EPA Reference Method 5 (see § 60.58b(c)).
              
                Plastics/rubber recycling unit means an integrated processing unit where plastics, rubber, and/or rubber tires are the only feed materials (incidental contaminants may be included in the feed materials) and they are processed into a chemical plant feedstock or petroleum refinery feedstock, where the feedstock is marketed to and used by a chemical plant or petroleum refinery as input feedstock. The combined weight of the chemical plant feedstock and petroleum refinery feedstock produced by the plastics/rubber recycling unit on a calendar quarter basis shall be more than 70 percent of the combined weight of the plastics, rubber, and rubber tires processed by the plastics/rubber recycling unit on a calendar quarter basis. The plastics, rubber, and/or rubber tire feed materials to the plastics/rubber recycling unit may originate from the separation or diversion of plastics, rubber, or rubber tires from MSW or industrial solid waste, and may include manufacturing scraps, trimmings, and off-specification plastics, rubber, and rubber tire discards. The plastics, rubber, and rubber tire feed materials to the plastics/rubber recycling unit may contain incidental contaminants (e.g., paper labels on plastic bottles, metal rings on plastic bottle caps, etc.).
              
                Potential hydrogen chloride emission concentration means the hydrogen chloride emission concentration that would occur from combustion of municipal solid waste in the absence of any emission controls for municipal waste combustor acid gases.
              
                Potential mercury emission concentration means the mercury emission concentration that would occur from combustion of municipal solid waste in the absence of any mercury emissions control.
              
                Potential sulfur dioxide emissions means the sulfur dioxide emission concentration that would occur from combustion of municipal solid waste in the absence of any emission controls for municipal waste combustor acid gases.
              
                Pulverized coal/refuse-derived fuel mixed fuel-fired combustor means a combustor that fires coal and refuse-derived fuel simultaneously, in which pulverized coal is introduced into an air stream that carries the coal to the combustion chamber of the unit where it is fired in suspension. This includes both conventional pulverized coal and micropulverized coal.
              
                Pyrolysis/combustion unit means a unit that produces gases, liquids, or solids through the heating of municipal solid waste, and the gases, liquids, or solids produced are combusted and emissions vented to the atmosphere.
              
                Reconstruction means rebuilding a municipal waste combustor unit for which the reconstruction commenced after June 19, 1996, and the cumulative costs of the construction over the life of the unit exceed 50 percent of the original cost of construction and installation of the unit (not including any cost of land purchased in connection with such construction or installation) updated to current costs (current dollars).
              
                Refractory unit or refractory wall furnace means a combustion unit having no energy recovery (e.g., via a waterwall) in the furnace (i.e., radiant heat transfer section) of the combustor.
              
                Refuse-derived fuel means a type of municipal solid waste produced by processing municipal solid waste through shredding and size classification. This includes all classes of refuse-derived fuel including low-density fluff refuse-derived fuel through densified refuse-derived fuel and pelletized refuse-derived fuel.
              
                Refuse-derived fuel stoker means a steam generating unit that combusts refuse-derived fuel in a semisuspension firing mode using air-fed distributors.
              
                Same location means the same or contiguous property that is under common ownership or control including properties that are separated only by a street, road, highway, or other public right-of-way. Common ownership or control includes properties that are owned, leased, or operated by the same entity, parent entity, subsidiary, subdivision, or any combination thereof including any municipality or other governmental unit, or any quasi-governmental authority (e.g., a public utility district or regional waste disposal authority).
              
                Second calendar half means the period starting July 1 and ending on December 31 in any year.
              
                Shift supervisor means the person who is in direct charge and control of the operation of a municipal waste combustor and who is responsible for onsite supervision, technical direction, management, and overall performance of the facility during an assigned shift.
              
                Spreader stoker coal/refuse-derived fuel mixed fuel-fired combustor means a combustor that fires coal and refuse-derived fuel simultaneously, in which coal is introduced to the combustion zone by a mechanism that throws the fuel onto a grate from above. Combustion takes place both in suspension and on the grate.
              
                Standard conditions means a temperature of 20 °C and a pressure of 101.3 kilopascals.
              
                Total mass dioxin/furan or total mass means the total mass of tetra- through octa- chlorinated dibenzo-p-dioxins and dibenzofurans, as determined using EPA Reference Method 23 and the procedures specified under § 60.58b(g).
              
                Tumbling-tile means a grate tile hinged at one end and attached to a ram at the other end. When the ram extends, the grate tile rotates around the hinged end.
              
                Twenty-four hour daily average or 24-hour daily average means either the arithmetic mean or geometric mean (as specified) of all hourly emission concentrations when the affected facility is operating and combusting municipal solid waste measured over a 24-hour period between 12:00 midnight and the following midnight.
              
                Untreated lumber means wood or wood products that have been cut or shaped and include wet, air-dried, and kiln-dried wood products. Untreated lumber does not include wood products that have been painted, pigment-stained, or “pressure-treated.” Pressure-treating compounds include, but are not limited to, chromate copper arsenate, pentachlorophenol, and creosote.
              
                Waterwall furnace means a combustion unit having energy (heat) recovery in the furnace (i.e., radiant heat transfer section) of the combustor.
              
                Yard waste means grass, grass clippings, bushes, shrubs, and clippings from bushes and shrubs that are generated by residential, commercial/retail, institutional, and/or industrial sources as part of maintenance activities associated with yards or other private or public lands. Yard waste does not include construction, renovation, and demolition wastes, which are exempt from the definition of municipal solid waste in this section. Yard waste does not include clean wood, which is exempt from the definition of municipal solid waste in this section.
              [60 FR 65419, Dec. 19, 1995, as amended at 62 FR 45121, 45126, Aug. 25, 1997; 66 FR 36476, July 12, 2001; 71 FR 27335, May 10, 2006]
            
            
              § 60.52b
              Standards for municipal waste combustor metals, acid gases, organics, and nitrogen oxides.
              (a) The limits for municipal waste combustor metals are specified in paragraphs (a)(1) through (a)(5) of this section.
              (1) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, no owner or operator of an affected facility shall cause to be discharged into the atmosphere from that affected facility any gases that contain particulate matter in excess of the limits specified in paragraph (a)(1)(i) or (a)(1)(ii) of this section.
              (i) For affected facilities that commenced construction, modification, or reconstruction after September 20, 1994, and on or before December 19, 2005, the emission limit is 24 milligrams per dry standard cubic meter, corrected to 7 percent oxygen.
              (ii) For affected facilities that commenced construction, modification, or reconstruction after December 19, 2005, the emission limit is 20 milligrams per dry standard cubic meter, corrected to 7 percent oxygen.
              (2) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, no owner or operator of an affected facility shall cause to be discharged into the atmosphere from that affected facility any gases that exhibit greater than 10 percent opacity (6-minute average).

              (3) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, no owner or operator of an affected facility shall cause to be discharged into the atmosphere from that affected facility any gases that contain cadmium in excess of the limits specified in paragraph (a)(3)(i) or (a)(3)(ii) of this section.
              (i) For affected facilities that commenced construction, modification, or reconstruction after September 20, 1994, and on or before December 19, 2005, the emission limit is 20 micrograms per dry standard cubic meter, corrected to 7 percent oxygen.
              (ii) For affected facilities that commenced construction, modification, or reconstruction after December 19, 2005, the emission limit is 10 micrograms per dry standard cubic meter, corrected to 7 percent oxygen.
              (4) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, no owner or operator of an affected facility shall cause to be discharged into the atmosphere from the affected facility any gases that contain lead in excess of the limits specified in paragraph (a)(4)(i) or (a)(4)(ii) of this section.
              (i) For affected facilities that commenced construction, modification, or reconstruction after September 20, 1994, and on or before December 19, 2005, the emission limit is 200 micrograms per dry standard cubic meter, corrected to 7 percent oxygen.
              (ii) For affected facilities that commenced construction, modification, or reconstruction after December 19, 2005, the emission limit is 140 micrograms per dry standard cubic meter, corrected to 7 percent oxygen.
              (5) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, no owner or operator of an affected facility shall cause to be discharged into the atmosphere from the affected facility any gases that contain mercury in excess of the limits specified in paragraph (a)(5)(i) or (a)(5)(ii) of this section.
              (i) For affected facilities that commenced construction, modification, or reconstruction after September 20, 1994 and on or before December 19, 2005, the emission limit is 80 micrograms per dry standard cubic meter or 15 percent of the potential mercury emission concentration (85-percent reduction by weight), corrected to 7 percent oxygen, whichever is less stringent.
              (ii) For affected facilities that commenced construction, modification, or reconstruction after December 19, 2005, the emission limit is 50 micrograms per dry standard cubic meter, or 15 percent of the potential mercury emission concentration (85-percent reduction by weight), corrected to 7 percent oxygen, whichever is less stringent.
              (b) The limits for municipal waste combustor acid gases are specified in paragraphs (b)(1) and (b)(2) of this section.
              (1) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, no owner or operator of an affected facility shall cause to be discharged into the atmosphere from that affected facility any gases that contain sulfur dioxide in excess of 30 parts per million by volume or 20 percent of the potential sulfur dioxide emission concentration (80-percent reduction by weight or volume), corrected to 7 percent oxygen (dry basis), whichever is less stringent. The averaging time is specified under § 60.58b(e).
              (2) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, no owner or operator of an affected facility shall cause to be discharged into the atmosphere from that affected facility any gases that contain hydrogen chloride in excess of 25 parts per million by volume or 5 percent of the potential hydrogen chloride emission concentration (95-percent reduction by weight or volume), corrected to 7 percent oxygen (dry basis), whichever is less stringent.
              (c) The limits for municipal waste combustor organics are specified in paragraphs (c)(1) and (c)(2) of this section.

              (1) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, no owner or operator of an affected facility for which construction, modification or reconstruction commences on or before November 20, 1997 shall cause to be discharged into the atmosphere from that affected facility any gases that contain dioxin/furan emissions that exceed 30 nanograms per dry standard cubic meter (total mass), corrected to 7 percent oxygen, for the first 3 years following the date of initial startup. After the first 3 years following the date of initial startup, no owner or operator shall cause to be discharged into the atmosphere from that affected facility any gases that contain dioxin/furan total mass emissions that exceed 13 nanograms per dry standard cubic meter (total mass), corrected to 7 percent oxygen.
              (2) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, no owner or operator of an affected facility for which construction, modification, or reconstruction commences after November 20, 1997 shall cause to be discharged into the atmosphere from that affected facility any gases that contain dioxin/furan total mass emissions that exceed 13 nanograms per dry standard cubic meter (total mass), corrected to 7 percent oxygen.
              (d) The limits for nitrogen oxides are specified in paragraphs (d)(1) and (d)(2) of this section.
              (1) During the first year of operation after the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, no owner or operator of an affected facility shall cause to be discharged into the atmosphere from that affected facility any gases that contain nitrogen oxides in excess of 180 parts per million by volume, corrected to 7 percent oxygen (dry basis). The averaging time is specified under § 60.58b(h).
              (2) After the first year of operation following the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, no owner or operator of an affected facility shall cause to be discharged into the atmosphere from that affected facility any gases that contain nitrogen oxides in excess of 150 parts per million by volume, corrected to 7 percent oxygen (dry basis). The averaging time is specified under § 60.58b(h).
              [60 FR 65419, Dec. 19, 1995, as amended at 62 FR 45121, 45126, Aug. 25, 1997; 71 FR 27336, May 10, 2006]
            
            
              § 60.53b
              Standards for municipal waste combustor operating practices.
              (a) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, no owner or operator of an affected facility shall cause to be discharged into the atmosphere from that affected facility any gases that contain carbon monoxide in excess of the emission limits specified in table 1 of this subpart.
              
                Table 1—Municipal Waste Combustor Operating Standards
                
                  Municipal waste combustor technology
                  Carbon monoxide emission limit (parts per million by volume) a
                  
                  Averaging time (hours) b
                  
                
                
                  Mass burn waterwall
                  100
                  4
                
                
                  Mass burn refractory
                  100
                  4
                
                
                  Mass burn rotary waterwall
                  100
                  24
                
                
                  Modular starved air
                  50
                  4
                
                
                  Modular excess air
                  50
                  4
                
                
                  Refuse-derived fuel stoker
                  150
                  24
                
                
                  Bubbling fluidized bed combustor
                  100
                  4
                
                
                  Circulating fluidized bed combustor
                  100
                  4
                
                
                  Pulverized coal/refuse-derived fuel mixed fuel-fired combustor
                  150
                  4
                
                
                  Spreader stoker coal/refuse-derived fuel mixed fuel-fired combustor
                  150
                  24
                
                
                  a Measured at the combustor outlet in conjunction with a measurement of oxygen concentration, corrected to 7 percent oxygen (dry basis). The averaging times are specified in greater detail in § 60.58b(i).
                
                  b Averaging times are 4-hour or 24-hour block averages.
              
              
              (b) No owner or operator of an affected facility shall cause such facility to operate at a load level greater than 110 percent of the maximum demonstrated municipal waste combustor unit load as defined in § 60.51b, except as specified in paragraphs (b)(1) and (b)(2) of this section. The averaging time is specified under § 60.58b(i).
              (1) During the annual dioxin/furan or mercury performance test and the 2 weeks preceding the annual dioxin/furan or mercury performance test, no municipal waste combustor unit load limit is applicable if the provisions of paragraph (b)(2) of this section are met.
              (2) The municipal waste combustor unit load limit may be waived in writing by the Administrator for the purpose of evaluating system performance, testing new technology or control technologies, diagnostic testing, or related activities for the purpose of improving facility performance or advancing the state-of-the-art for controlling facility emissions. The municipal waste combustor unit load limit continues to apply, and remains enforceable, until and unless the Administrator grants the waiver.
              (c) No owner or operator of an affected facility shall cause such facility to operate at a temperature, measured at the particulate matter control device inlet, exceeding 17 °C above the maximum demonstrated particulate matter control device temperature as defined in § 60.51b, except as specified in paragraphs (c)(1) and (c)(2) of this section. The averaging time is specified under § 60.58b(i). The requirements specified in this paragraph apply to each particulate matter control device utilized at the affected facility.
              (1) During the annual dioxin/furan or mercury performance test and the 2 weeks preceding the annual dioxin/furan or mercury performance test, no particulate matter control device temperature limitations are applicable if the provisions of paragraph (b)(2) of this section are met.
              (2) The particulate matter control device temperature limits may be waived in writing by the Administrator for the purpose of evaluating system performance, testing new technology or control technologies, diagnostic testing, or related activities for the purpose of improving facility performance or advancing the state-of-the-art for controlling facility emissions. The temperature limits continue to apply, and remain enforceable, until and unless the Administrator grants the waiver.
              (d) Paragraph (m)(2) of § 60.58b addresses treatment of activated carbon injection rate during dioxin/furan or mercury testing.
              [60 FR 65419, Dec. 19, 1995, as amended at 62 FR 45126, Aug. 25, 1997; 71 FR 27336, May 10, 2006]
            
            
              § 60.54b
              Standards for municipal waste combustor operator training and certification.
              (a) No later than the date 6 months after the date of startup of an affected facility or on December 19, 1996, whichever is later, each chief facility operator and shift supervisor shall obtain and maintain a current provisional operator certification from either the American Society of Mechanical Engineers [QRO-1-1994 (incorporated by reference—see § 60.17 of subpart A of this part)] or a State certification program.
              (b) Not later than the date 6 months after the date of startup of an affected facility or on December 19, 1996, whichever is later, each chief facility operator and shift supervisor shall have completed full certification or shall have scheduled a full certification exam with either the American Society of Mechanical Engineers [QRO-1-1994 (incorporated by reference—see § 60.17 of subpart A of this part)] or a State certification program.
              (c) No owner or operator of an affected facility shall allow the facility to be operated at any time unless one of the following persons is on duty and at the affected facility: A fully certified chief facility operator, a provisionally certified chief facility operator who is scheduled to take the full certification exam according to the schedule specified in paragraph (b) of this section, a fully certified shift supervisor, or a provisionally certified shift supervisor who is scheduled to take the full certification exam according to the schedule specified in paragraph (b) of this section.

              (1) The requirement specified in paragraph (c) of this section shall take effect 6 months after the date of startup of the affected facility or on December 19, 1996, whichever is later.
              (2) If both the certified chief facility operator and certified shift supervisor are unavailable, a provisionally certified control room operator on site at the municipal waste combustion unit may fulfill the certified operator requirement. Depending on the length of time that a certified chief facility operator and certified shift supervisor are away, the owner or operator of the affected facility must meet one of three criteria:
              (i) When the certified chief facility operator and certified shift supervisor are both off site for 12 hours or less, and no other certified operator is on site, the provisionally certified control room operator may perform the duties of the certified chief facility operator or certified shift supervisor.
              (ii) When the certified chief facility operator and certified shift supervisor are off site for more than 12 hours, but for two weeks or less, and no other certified operator is on site, the provisionally certified control room operator may perform the duties of the certified chief facility operator or certified shift supervisor without notice to, or approval by, the Administrator. However, the owner or operator of the affected facility must record the period when the certified chief facility operator and certified shift supervisor are off site and include that information in the annual report as specified under § 60.59b(g)(5).
              (iii) When the certified chief facility operator and certified shift supervisor are off site for more than two weeks, and no other certified operator is on site, the provisionally certified control room operator may perform the duties of the certified chief facility operator or certified shift supervisor without approval by the Administrator. However, the owner or operator of the affected facility must take two actions:
              (A) Notify the Administrator in writing. In the notice, state what caused the absence and what actions are being taken by the owner or operator of the facility to ensure that a certified chief facility operator or certified shift supervisor is on site as expeditiously as practicable.
              (B) Submit a status report and corrective action summary to the Administrator every four weeks following the initial notification. If the Administrator provides notice that the status report or corrective action summary is disapproved, the municipal waste combustion unit may continue operation for 90 days, but then must cease operation. If corrective actions are taken in the 90-day period such that the Administrator withdraws the disapproval, municipal waste combustion unit operation may continue.
              (3) A provisionally certified operator who is newly promoted or recently transferred to a shift supervisor position or a chief facility operator position at the municipal waste combustion unit may perform the duties of the certified chief facility operator or certified shift supervisor without notice to, or approval by, the Administrator for up to six months before taking the ASME QRO certification exam.
              (d) All chief facility operators, shift supervisors, and control room operators at affected facilities must complete the EPA or State municipal waste combustor operator training course no later than the date 6 months after the date of startup of the affected facility or by December 19, 1996, whichever is later.
              (e) The owner or operator of an affected facility shall develop and update on a yearly basis a site-specific operating manual that shall, at a minimum, address the elements of municipal waste combustor unit operation specified in paragraphs (e)(1) through (e)(11) of this section.
              (1) A summary of the applicable standards under this subpart;
              (2) A description of basic combustion theory applicable to a municipal waste combustor unit;
              (3) Procedures for receiving, handling, and feeding municipal solid waste;
              (4) Municipal waste combustor unit startup, shutdown, and malfunction procedures;
              (5) Procedures for maintaining proper combustion air supply levels;

              (6) Procedures for operating the municipal waste combustor unit within the standards established under this subpart;
              
              (7) Procedures for responding to periodic upset or off-specification conditions;
              (8) Procedures for minimizing particulate matter carryover;
              (9) Procedures for handling ash;
              (10) Procedures for monitoring municipal waste combustor unit emissions; and
              (11) Reporting and recordkeeping procedures.
              (f) The owner or operator of an affected facility shall establish a training program to review the operating manual according to the schedule specified in paragraphs (f)(1) and (f)(2) of this section with each person who has responsibilities affecting the operation of an affected facility including, but not limited to, chief facility operators, shift supervisors, control room operators, ash handlers, maintenance personnel, and crane/load handlers.
              (1) Each person specified in paragraph (f) of this section shall undergo initial training no later than the date specified in paragraph (f)(1)(i), (f)(1)(ii), or (f)(1)(iii) of this section whichever is later.
              (i) The date 6 months after the date of startup of the affected facility;
              (ii) The date prior to the day the person assumes responsibilities affecting municipal waste combustor unit operation; or
              (iii) December 19, 1996.
              (2) Annually, following the initial review required by paragraph (f)(1) of this section.
              (g) The operating manual required by paragraph (e) of this section shall be kept in a readily accessible location for all persons required to undergo training under paragraph (f) of this section. The operating manual and records of training shall be available for inspection by the EPA or its delegated enforcement agency upon request.
              [60 FR 65419, Dec. 19, 1995, as amended at 62 FR 45126, Aug. 25, 1997; 71 FR 27337, May 10, 2006]
            
            
              § 60.55b
              Standards for municipal waste combustor fugitive ash emissions.
              (a) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, no owner or operator of an affected facility shall cause to be discharged to the atmosphere visible emissions of combustion ash from an ash conveying system (including conveyor transfer points) in excess of 5 percent of the observation period (i.e., 9 minutes per 3-hour period), as determined by EPA Reference Method 22 observations as specified in § 60.58b(k), except as provided in paragraphs (b) and (c) of this section.
              (b) The emission limit specified in paragraph (a) of this section does not cover visible emissions discharged inside buildings or enclosures of ash conveying systems; however, the emission limit specified in paragraph (a) of this section does cover visible emissions discharged to the atmosphere from buildings or enclosures of ash conveying systems.
              (c) The provisions specified in paragraph (a) of this section do not apply during maintenance and repair of ash conveying systems.
              [60 FR 65419, Dec. 19, 1995, as amended at 62 FR 45126, Aug. 25, 1997]
            
            
              § 60.56b
              Standards for air curtain incinerators.
              On and after the date on which the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, the owner or operator of an air curtain incinerator with the capacity to combust greater than 250 tons per day of municipal solid waste and that combusts a fuel feed stream composed of 100 percent yard waste and no other municipal solid waste materials shall at no time cause to be discharged into the atmosphere from that incinerator any gases that exhibit greater than 10-percent opacity (6-minute average), except that an opacity level of up to 35 percent (6-minute average) is permitted during startup periods during the first 30 minutes of operation of the unit.
              [60 FR 65419, Dec. 19, 1995, as amended at 62 FR 45126, Aug. 25, 1997]
            
            
              § 60.57b
              Siting requirements.

              (a) The owner or operator of an affected facility shall prepare a materials separation plan, as defined in § 60.51b, for the affected facility and its service area, and shall comply with the requirements specified in paragraphs (a)(1) through (a)(10) of this section. The initial application is defined as representing a good faith submittal as determined by EPA.
              (1) The owner or operator shall prepare a preliminary draft materials separation plan and shall make the plan available to the public as specified in paragraphs (a)(1)(i) and (a)(1)(ii) of this section.
              (i) The owner or operator shall distribute the preliminary draft materials separation plan to the principal public libraries in the area where the affected facility is to be constructed.
              (ii) The owner or operator shall publish a notification of a public meeting in the principal newspaper(s) serving the area where the affected facility is to be constructed and where the waste treated by the affected facility will primarily be collected. As a minimum, the notification shall include the information specified in paragraphs (a)(1)(ii)(A) through (a)(1)(ii)(D) of this section.
              (A) The date, time, and location of the public meeting.
              (B) The location of the public libraries where the preliminary draft materials separation plan may be found, including normal business hours of the libraries.
              (C) An agenda of the issues to be discussed at the public meeting.
              (D) The dates that the public comment period on the preliminary draft materials separation plan begins and ends.
              (2) The owner or operator shall conduct a public meeting, accept comments on the preliminary draft materials separation plan, and comply with the requirements specified in paragraphs (a)(2)(i) through (a)(2)(iv) of this section.
              (i) The public meeting shall be conducted in the county where the affected facility is to be located.
              (ii) The public meeting shall be scheduled to occur 30 days or more after making the preliminary draft materials separation plan available to the public as specified under paragraph (a)(1) of this section.
              (iii) Suggested issues to be addressed at the public meeting are listed in paragraphs (a)(2)(iii)(A) through (a)(2)(iii)(H) of this section.
              (A) The expected size of the service area for the affected facility.
              (B) The amount of waste generation anticipated for the service area.
              (C) The types and estimated amounts of materials proposed for separation.
              (D) The methods proposed for materials separation.
              (E) The amount of residual waste to be disposed.
              (F) Alternate disposal methods for handling the residual waste.
              (G) Identification of the location(s) where responses to public comment on the preliminary draft materials separation plan will be available for inspection, as specified in paragraphs (a)(3) and (a)(4) of this section.
              (H) Identification of the locations where the final draft materials separation plan will be available for inspection, as specified in paragraph (a)(7).
              (iv) Nothing in this section shall preclude an owner or operator from combining this public meeting with any other public meeting required as part of any other Federal, State, or local permit review process except the public meeting required under paragraph (b)(4) of this section.
              (3) Following the public meeting required by paragraph (a)(2) of this section, the owner or operator shall prepare responses to the comments received at the public meeting.
              (4) The owner or operator shall make the document summarizing responses to public comments available to the public (including distribution to the principal public libraries used to announce the meeting) in the service area where the affected facility is to be located.
              (5) The owner or operator shall prepare a final draft materials separation plan for the affected facility considering the public comments received at the public meeting.

              (6) As required under § 60.59b(a), the owner or operator shall submit to EPA a copy of the notification of the public meeting, a transcript of the public meeting, the document summarizing responses to public comments, and copies of both the preliminary and final draft materials separation plans on or before the time the facility's application for a construction permit is submitted under 40 CFR part 51, subpart I, or part 52, as applicable.
              (7) As part of the distribution of the siting analysis required under paragraph (b)(3) of this section, the owner or operator shall make the final draft materials separation plan required under paragraph (a)(5) of this section available to the public, as specified in paragraph (b)(3) of this section.
              (8) As part of the public meeting for review of the siting analysis required under paragraph (b)(4) of this section, the owner or operator shall address questions concerning the final draft materials separation plan required by paragraph (a)(5) of this section including discussion of how the final draft materials separation plan has changed from the preliminary draft materials separation plan that was discussed at the first public meeting required by paragraph (a)(2) of this section.
              (9) If the owner or operator receives any comments on the final draft materials separation plan during the public meeting required in paragraph (b)(4) of this section, the owner or operator shall respond to those comments in the document prepared in accordance with paragraph (b)(5) of this section.
              (10) The owner or operator shall prepare a final materials separation plan and shall submit, as required under § 60.59b(b)(5)(ii), the final materials separation plan as part of the initial notification of construction.
              (b) The owner or operator of an affected facility for which the initial application for a construction permit under 40 CFR part 51, subpart I, or part 52, as applicable, is submitted after December 19, 1995 shall prepare a siting analysis in accordance with paragraphs (b)(1) and (b)(2) of this section and shall comply with the requirements specified in paragraphs (b)(3) through (b)(7) of this section.
              (1) The siting analysis shall be an analysis of the impact of the affected facility on ambient air quality, visibility, soils, and vegetation.
              (2) The analysis shall consider air pollution control alternatives that minimize, on a site-specific basis, to the maximum extent practicable, potential risks to the public health or the environment.
              (3) The owner or operator shall make the siting analysis and final draft materials separation plan required by paragraph (a)(5) of this section available to the public as specified in paragraphs (b)(3)(i) and (b)(3)(ii) of this section.
              (i) The owner or operator shall distribute the siting analysis and final draft materials separation plan to the principal public libraries in the area where the affected facility is to be constructed.
              (ii) The owner or operator shall publish a notification of a public meeting in the principal newspaper(s) serving the area where the affected facility is to be constructed and where the waste treated by the affected facility will primarily be collected. As a minimum, the notification shall include the information specified in paragraphs (b)(3)(ii)(A) through (b)(3)(ii)(D) of this section.
              (A) The date, time, and location of the public meeting.
              (B) The location of the public libraries where the siting analyses and final draft materials separation plan may be found, including normal business hours.
              (C) An agenda of the issues to be discussed at the public meeting.
              (D) The dates that the public comment period on the siting analyses and final draft materials separation plan begins and ends.
              (4) The owner or operator shall conduct a public meeting and accept comments on the siting analysis and the final draft materials separation plan required under paragraph (a)(5) of this section. The public meeting shall be conducted in the county where the affected facility is to be located and shall be scheduled to occur 30 days or more after making the siting analysis available to the public as specified under paragraph (b)(3) of this section.
              (5) The owner or operator shall prepare responses to the comments on the siting analysis and the final draft materials separation plan that are received at the public meeting.

              (6) The owner or operator shall make the document summarizing responses to public comments available to the public (including distribution to all public libraries) in the service area where the affected facility is to be located.
              (7) As required under § 60.59b(b)(5), the owner or operator shall submit a copy of the notification of the public meeting, a transcript of the public meeting, the document summarizing responses to public comments, and the siting analysis as part of the initial notification of construction.
              (c) The owner or operator of an affected facility for which construction is commenced after September 20, 1994 shall prepare a siting analysis in accordance with 40 CFR part 51, subpart I, or part 52, as applicable, and shall submit the siting analysis as part of the initial notification of construction. Affected facilities subject to paragraphs (a) and (b) of this section are not subject to this paragraph.
              [60 FR 65419, Dec. 19, 1995, as amended at 62 FR 45126, Aug. 25, 1997; 71 FR 27337, May 10, 2006]
            
            
              § 60.58b
              Compliance and performance testing.
              (a) The provisions for startup, shutdown, and malfunction are provided in paragraphs (a)(1) and (a)(2) of this section.
              (1) Except as provided by § 60.56b, the standards under this subpart apply at all times except during periods of startup, shutdown, and malfunction. Duration of startup, shutdown, or malfunction periods are limited to 3 hours per occurrence, except as provided in paragraph (a)(1)(iii) of this section. During periods of startup, shutdown, or malfunction, monitoring data shall be dismissed or excluded from compliance calculations, but shall be recorded and reported in accordance with the provisions of 40 CFR 60.59b(d)(7).
              (i) The startup period commences when the affected facility begins the continuous burning of municipal solid waste and does not include any warmup period when the affected facility is combusting fossil fuel or other nonmunicipal solid waste fuel, and no municipal solid waste is being fed to the combustor.
              (ii) Continuous burning is the continuous, semicontinuous, or batch feeding of municipal solid waste for purposes of waste disposal, energy production, or providing heat to the combustion system in preparation for waste disposal or energy production. The use of municipal solid waste solely to provide thermal protection of the grate or hearth during the startup period when municipal solid waste is not being fed to the grate is not considered to be continuous burning.
              (iii) For the purpose of compliance with the carbon monoxide emission limits in § 60.53b(a), if a loss of boiler water level control (e.g., boiler waterwall tube failure) or a loss of combustion air control (e.g., loss of combustion air fan, induced draft fan, combustion grate bar failure) is determined to be a malfunction, the duration of the malfunction period is limited to 15 hours per occurrence. During such periods of malfunction, monitoring data shall be dismissed or excluded from compliance calculations, but shall be recorded and reported in accordance with the provisions of § 60.59b(d)(7).
              (2) The opacity limits for air curtain incinerators specified in § 60.56b apply at all times as specified under § 60.56b except during periods of malfunction. Duration of malfunction periods are limited to 3 hours per occurrence.
              (b) The owner or operator of an affected facility shall install, calibrate, maintain, and operate a continuous emission monitoring system for measuring the oxygen or carbon dioxide content of the flue gas at each location where carbon monoxide, sulfur dioxide, nitrogen oxides emissions, or particulate matter (if the owner or operator elects to continuously monitor emissions under paragraph (n) of this section) are monitored and record the output of the system and shall comply with the test procedures and test methods specified in paragraphs (b)(1) through (b)(8) of this section.
              (1) The span value of the oxygen (or 20 percent carbon dioxide) monitor shall be 25 percent oxygen (or 20 percent carbon dioxide).
              (2) The monitor shall be installed, evaluated, and operated in accordance with § 60.13 of subpart A of this part.

              (3) The initial performance evaluation shall be completed no later than 180 days after the date of initial startup of the affected facility, as specified under § 60.8 of subpart A of this part.
              (4) The monitor shall conform to Performance Specification 3 in appendix B of this part except for section 2.3 (relative accuracy requirement).
              (5) The quality assurance procedures of appendix F of this part except for section 5.1.1 (relative accuracy test audit) shall apply to the monitor.
              (6) If carbon dioxide is selected for use in diluent corrections, the relationship between oxygen and carbon dioxide levels shall be established during the initial performance test according to the procedures and methods specified in paragraphs (b)(6)(i) through (b)(6)(iv) of this section. This relationship may be reestablished during performance compliance tests.
              (i) The fuel factor equation in Method 3B shall be used to determine the relationship between oxygen and carbon dioxide at a sampling location. Method 3, 3A, or 3B, or as an alternative ASME PTC-19-10-1981—part10, as applicable, shall be used to determine the oxygen concentration at the same location as the carbon dioxide monitor.
              (ii) Samples shall be taken for at least 30 minutes in each hour.
              (iii) Each sample shall represent a 1-hour average.
              (iv) A minimum of three runs shall be performed.
              (7) The relationship between carbon dioxide and oxygen concentrations that is established in accordance with paragraph (b)(6) of this section shall be submitted to EPA as part of the initial performance test report and, if applicable, as part of the annual test report if the relationship is reestablished during the annual performance test.
              (8) During a loss of boiler water level control or loss of combustion air control malfunction period as specified in paragraph (a)(1)(iii) of this section, a diluent cap of 14 percent for oxygen or 5 percent for carbon dioxide may be used in the emissions calculations for sulfur dioxide and nitrogen oxides.
              (c) Except as provided in paragraph (c)(10) of this section, the procedures and test methods specified in paragraphs (c)(1) through (c)(11) of this section shall be used to determine compliance with the emission limits for particulate matter and opacity under § 60.52b(a)(1) and (a)(2).
              (1) The EPA Reference Method 1 shall be used to select sampling site and number of traverse points.
              (2) The EPA Reference Method 3, 3A or 3B, or as an alternative ASME PTC-19-10-1981—part10, as applicable, shall be used for gas analysis.
              (3) EPA Reference Method 5 shall be used for determining compliance with the particulate matter emission limit. The minimum sample volume shall be 1.7 cubic meters. The probe and filter holder heating systems in the sample train shall be set to provide a gas temperature no greater than 160 °C. An oxygen or carbon dioxide measurement shall be obtained simultaneously with each Method 5 run.
              (4) The owner or operator of an affected facility may request that compliance with the particulate matter emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established as specified in paragraph (b)(6) of this section.
              (5) As specified under § 60.8 of subpart A of this part, all performance tests shall consist of three test runs. The average of the particulate matter emission concentrations from the three test runs is used to determine compliance.
              (6) In accordance with paragraphs (c)(7) and (c)(11) of this section, EPA Reference Method 9 shall be used for determining compliance with the opacity limit except as provided under § 60.11(e) of subpart A of this part.
              (7) The owner or operator of an affected facility shall conduct an initial performance test for particulate matter emissions and opacity as required under § 60.8 of subpart A of this part.
              (8) The owner or operator of an affected facility shall install, calibrate, maintain, and operate a continuous opacity monitoring system for measuring opacity and shall follow the methods and procedures specified in paragraphs (c)(8)(i) through (c)(8)(iv) of this section.

              (i) The output of the continuous opacity monitoring system shall be recorded on a 6-minute average basis.
              
              (ii) The continuous opacity monitoring system shall be installed, evaluated, and operated in accordance with § 60.13 of subpart A of this part.
              (iii) The continuous opacity monitoring system shall conform to Performance Specification 1 in appendix B of this part.
              (iv) The initial performance evaluation shall be completed no later than 180 days after the date of the initial startup of the municipal waste combustor unit, as specified under § 60.8 of subpart A of this part.
              (9) Following the date that the initial performance test for particulate matter is completed or is required to be completed under § 60.8 of subpart A of this part for an affected facility, the owner or operator shall conduct a performance test for particulate matter on a calendar year basis (no less than 9 calendar months and no more than 15 calendar months following the previous performance test; and must complete five performance tests in each 5-year calendar period).
              (10) In place of particulate matter testing with EPA Reference Method 5, an owner or operator may elect to install, calibrate, maintain, and operate a continuous emission monitoring system for monitoring particulate matter emissions discharged to the atmosphere and record the output of the system. The owner or operator of an affected facility who elects to continuously monitor particulate matter emissions instead of conducting performance testing using EPA Method 5 shall install, calibrate, maintain, and operate a continuous emission monitoring system and shall comply with the requirements specified in paragraphs (c)(10)(i) through (c)(10)(xiv) of this section. The owner or operator who elects to continuously monitor particulate matter emissions instead of conducting performance testing using EPA Method 5 is not required to complete performance testing for particulate matter as specified in paragraph (c)(9) of this section and is not required to continuously monitor opacity as specified in paragraph (c)(8) of this section.
              (i) Notify the Administrator one month before starting use of the system.
              (ii) Notify the Administrator one month before stopping use of the system.
              (iii) The monitor shall be installed, evaluated, and operated in accordance with § 60.13 of subpart A of this part.
              (iv) The initial performance evaluation shall be completed no later than 180 days after the date of initial startup of the affected facility, as specified under § 60.8 of subpart A of this part or within 180 days of notification to the Administrator of use of the continuous monitoring system if the owner or operator was previously determining compliance by Method 5 performance tests, whichever is later.
              (v) The owner or operator of an affected facility may request that compliance with the particulate matter emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established as specified in paragraph (b)(6) of this section.
              (vi) The owner or operator of an affected facility shall conduct an initial performance test for particulate matter emissions as required under § 60.8 of subpart A of this part. Compliance with the particulate matter emission limit shall be determined by using the continuous emission monitoring system specified in paragraph (c)(10) of this section to measure particulate matter and calculating a 24-hour block arithmetic average emission concentration using EPA Reference Method 19, section 12.4.1.
              (vii) Compliance with the particulate matter emission limit shall be determined based on the 24-hour daily (block) average of the hourly arithmetic average emission concentrations using continuous emission monitoring system outlet data.

              (viii) After April 28, 2008, at a minimum, valid continuous monitoring system hourly averages shall be obtained as specified in paragraphs (c)(10)(viii)(A) and (c)(10)(viii)(B) for at least 90 percent of the operating hours per calendar quarter and 95 percent of the operating hours per calendar year that the affected facility is combusting municipal solid waste.
              
              (A) At least two data points per hour shall be used to calculate each 1-hour arithmetic average.
              (B) Each particulate matter 1-hour arithmetic average shall be corrected to 7 percent oxygen on an hourly basis using the 1-hour arithmetic average of the oxygen (or carbon dioxide) continuous emission monitoring system data.
              (ix) The 1-hour arithmetic averages required under paragraph (c)(10)(vii) of this section shall be expressed in milligrams per dry standard cubic meter corrected to 7 percent oxygen (dry basis) and shall be used to calculate the 24-hour daily arithmetic average emission concentrations. The 1-hour arithmetic averages shall be calculated using the data points required under § 60.13(e)(2) of subpart A of this part.
              (x) All valid continuous emission monitoring system data shall be used in calculating average emission concentrations even if the minimum continuous emission monitoring system data requirements of paragraph (c)(10)(viii) of this section are not met.
              (xi) The continuous emission monitoring system shall be operated according to Performance Specification 11 in appendix B of this part.
              (xii) During each relative accuracy test run of the continuous emission monitoring system required by Performance Specification 11 in appendix B of this part, particulate matter and oxygen (or carbon dioxide) data shall be collected concurrently (or within a 30- to 60-minute period) by both the continuous emission monitors and the test methods specified in paragraphs (c)(10)(xii)(A) and (c)(10)(xii)(B) of this section.
              (A) For particulate matter, EPA Reference Method 5 shall be used.
              (B) For oxygen (or carbon dioxide), EPA Reference Method 3, 3A, or 3B, as applicable shall be used.
              (xiii) Quarterly accuracy determinations and daily calibration drift tests shall be performed in accordance with procedure 2 in appendix F of this part.
              (xiv) When particulate matter emissions data are not obtained because of continuous emission monitoring system breakdowns, repairs, calibration checks, and zero and span adjustments, emissions data shall be obtained by using other monitoring systems as approved by the Administrator or EPA Reference Method 19 to provide, as necessary, valid emissions data for a minimum of 90 percent of the hours per calendar quarter and 95 percent of the hours per calendar year that the affected facility is operated and combusting municipal solid waste.
              (11) Following the date that the initial performance test for opacity is completed or is required to be completed under § 60.8 of subpart A of this part for an affected facility, the owner or operator shall conduct a performance test for opacity on an annual basis (no less than 9 calendar months and no more than 15 calendar months following the previous performance test; and must complete five performance tests in each 5-year calendar period) using the test method specified in paragraph (c)(6) of this section.
              (d) The procedures and test methods specified in paragraphs (d)(1) and (d)(2) of this section shall be used to determine compliance with the emission limits for cadmium, lead, and mercury under § 60.52b(a).
              (1) The procedures and test methods specified in paragraphs (d)(1)(i) through (d)(1)(ix) of this section shall be used to determine compliance with the emission limits for cadmium and lead under § 60.52b(a) (3) and (4).
              (i) The EPA Reference Method 1 shall be used for determining the location and number of sampling points.
              (ii) The EPA Reference Method 3, 3A, or 3B, or as an alternative ASME PTC-19-10-1981—part10, as applicable, shall be used for flue gas analysis.
              (iii) The EPA Reference Method 29 shall be used for determining compliance with the cadmium and lead emission limits.
              (iv) An oxygen or carbon dioxide measurement shall be obtained simultaneously with each Method 29 test run for cadmium and lead required under paragraph (d)(1)(iii) of this section.

              (v) The owner or operator of an affected facility may request that compliance with the cadmium or lead emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established as specified in paragraph (b)(6) of this section.
              (vi) All performance tests shall consist of a minimum of three test runs conducted under representative full load operating conditions. The average of the cadmium or lead emission concentrations from three test runs or more shall be used to determine compliance.
              (vii) Following the date of the initial performance test or the date on which the initial performance test is required to be completed under § 60.8 of subpart A of this part, the owner or operator of an affected facility shall conduct a performance test for compliance with the emission limits for cadmium and lead on a calendar year basis (no less than 9 calendar months and no more than 15 calendar months following the previous performance test; and must complete five performance tests in each 5-year calendar period).
              (viii)-(ix) [Reserved]
              (2) The procedures and test methods specified in paragraphs (d)(2)(i) through (d)(2)(xi) of this section shall be used to determine compliance with the mercury emission limit under § 60.52b(a)(5).
              (i) The EPA Reference Method 1 shall be used for determining the location and number of sampling points.
              (ii) The EPA Reference Method 3, 3A, or 3B, or as an alternative ASME PTC-19-10-1981—part10, as applicable, shall be used for flue gas analysis.
              (iii) The EPA Reference Method 29 or as an alternative ASTM D6784-02 shall be used to determine the mercury emission concentration. The minimum sample volume when using Method 29 as an alternative ASTM D6784-02 for mercury shall be 1.7 cubic meters.
              (iv) An oxygen (or carbon dioxide) measurement shall be obtained simultaneously with each Method 29 or as an alternative ASTM D6784-02 test run for mercury required under paragraph (d)(2)(iii) of this section.
              (v) The percent reduction in the potential mercury emissions (%PHg) is computed using equation 1:
              
                ER19de95.001
              
              
                where:
                
                %PHg = percent reduction of the potential mercury emissions achieved.
                Ei = potential mercury emission concentration measured at the control device inlet, corrected to 7 percent oxygen (dry basis).
                Eo = controlled mercury emission concentration measured at the mercury control device outlet, corrected to 7 percent oxygen (dry basis).
              
              
              (vi) All performance tests shall consist of a minimum of three test runs conducted under representative full load operating conditions. The average of the mercury emission concentrations or percent reductions from three test runs or more is used to determine compliance.
              (vii) The owner or operator of an affected facility may request that compliance with the mercury emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established as specified in paragraph (b)(6) of this section.
              (viii) The owner or operator of an affected facility shall conduct an initial performance test for mercury emissions as required under § 60.8 of subpart A of this part.
              (ix) Following the date that the initial performance test for mercury is completed or is required to be completed under § 60.8 of subpart A of this part, the owner or operator of an affected facility shall conduct a performance test for mercury emissions on a calendar year basis (no less than 9 calendar months and no more than 15 calendar months from the previous performance test; and must complete five performance tests in each 5-year calendar period).
              (x) [Reserved]
              (xi) The owner or operator of an affected facility where activated carbon injection is used to comply with the mercury emission limit shall follow the procedures specified in paragraph (m) of this section for measuring and calculating carbon usage.

              (3) In place of cadmium and lead testing with EPA Reference Method 29 as an alternative ASTM D6784-02, an owner or operator may elect to install, calibrate, maintain, and operate a continuous emission monitoring system for monitoring cadmium and lead emissions discharged to the atmosphere and record the output of the system according to the provisions of paragraphs (n) and (o) of this section.
              (4) In place of mercury testing with EPA Reference Method 29 or as an alternative ASTM D6784-02, an owner or operator may elect to install, calibrate, maintain, and operate a continuous emission monitoring system or a continuous automated sampling system for monitoring mercury emissions discharged to the atmosphere and record the output of the system according to the provisions of paragraphs (n) and (o) of this section, or paragraphs (p) and (q) of this section, as appropriate. The owner or operator who elects to continuously monitor mercury in place of mercury testing with EPA Reference Method 29 or as an alternative ASTM D6784-02 is not required to complete performance testing for mercury as specified in paragraph (d)(2)(ix) of this section.
              (e) The procedures and test methods specified in paragraphs (e)(1) through (e)(14) of this section shall be used for determining compliance with the sulfur dioxide emission limit under § 60.52b(b)(1).
              (1) The EPA Reference Method 19, section 4.3, shall be used to calculate the daily geometric average sulfur dioxide emission concentration.
              (2) The EPA Reference Method 19, section 5.4, shall be used to determine the daily geometric average percent reduction in the potential sulfur dioxide emission concentration.
              (3) The owner or operator of an affected facility may request that compliance with the sulfur dioxide emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established as specified in paragraph (b)(6) of this section.
              (4) The owner or operator of an affected facility shall conduct an initial performance test for sulfur dioxide emissions as required under § 60.8 of subpart A of this part. Compliance with the sulfur dioxide emission limit (concentration or percent reduction) shall be determined by using the continuous emission monitoring system specified in paragraph (e)(5) of this section to measure sulfur dioxide and calculating a 24-hour daily geometric average emission concentration or a 24-hour daily geometric average percent reduction using EPA Reference Method 19, sections 4.3 and 5.4, as applicable.
              (5) The owner or operator of an affected facility shall install, calibrate, maintain, and operate a continuous emission monitoring system for measuring sulfur dioxide emissions discharged to the atmosphere and record the output of the system.
              (6) Following the date that the initial performance test for sulfur dioxide is completed or is required to be completed under § 60.8 of subpart A of this part, compliance with the sulfur dioxide emission limit shall be determined based on the 24-hour daily geometric average of the hourly arithmetic average emission concentrations using continuous emission monitoring system outlet data if compliance is based on an emission concentration, or continuous emission monitoring system inlet and outlet data if compliance is based on a percent reduction.
              (7) At a minimum, valid continuous monitoring system hourly averages shall be obtained as specified in paragraphs (e)(7)(i) and (e)(7)(ii) for 90 percent of the operating hours per calendar quarter and 95 percent of the operating days per calendar year that the affected facility is combusting municipal solid waste.
              (i) At least two data points per hour shall be used to calculate each 1-hour arithmetic average.
              (ii) Each sulfur dioxide 1-hour arithmetic average shall be corrected to 7 percent oxygen on an hourly basis using the 1-hour arithmetic average of the oxygen (or carbon dioxide) continuous emission monitoring system data.

              (8) The 1-hour arithmetic averages required under paragraph (e)(6) of this section shall be expressed in parts per million corrected to 7 percent oxygen (dry basis) and used to calculate the 24-hour daily geometric average emission concentrations and daily geometric average emission percent reductions. The 1-hour arithmetic averages shall be calculated using the data points required under § 60.13(e)(2) of subpart A of this part.
              (9) All valid continuous emission monitoring system data shall be used in calculating average emission concentrations and percent reductions even if the minimum continuous emission monitoring system data requirements of paragraph (e)(7) of this section are not met.
              (10) The procedures under § 60.13 of subpart A of this part shall be followed for installation, evaluation, and operation of the continuous emission monitoring system.
              (11) The initial performance evaluation shall be completed no later than 180 days after the date of initial startup of the municipal waste combustor as specified under § 60.8 of subpart A of this part.
              (12) The continuous emission monitoring system shall be operated according to Performance Specification 2 in appendix B of this part. For sources that have actual inlet emissions less than 100 parts per million dry volume, the relative accuracy criterion for inlet sulfur dioxide continuous emission monitoring systems should be no greater than 20 percent of the mean value of the reference method test data in terms of the units of the emission standard, or 5 parts per million dry volume absolute value of the mean difference between the reference method and the continuous emission monitoring systems, whichever is greater.
              (i) During each relative accuracy test run of the continuous emission monitoring system required by Performance Specification 2 in appendix B of this part, sulfur dioxide and oxygen (or carbon dioxide) data shall be collected concurrently (or within a 30- to 60-minute period) by both the continuous emission monitors and the test methods specified in paragraphs (e)(12)(i)(A) and (e)(12)(i)(B) of this section.
              (A) For sulfur dioxide, EPA Reference Method 6, 6A, or 6C, or as an alternative ASME PTC-19-10-1981—part10, shall be used.
              (B) For oxygen (or carbon dioxide), EPA Reference Method 3, 3A, or 3B, or as an alternative ASME PTC-19-10-1981—part10, as applicable, shall be used.
              (ii) The span value of the continuous emissions monitoring system at the inlet to the sulfur dioxide control device shall be 125 percent of the maximum estimated hourly potential sulfur dioxide emissions of the municipal waste combustor unit. The span value of the continuous emission monitoring system at the outlet of the sulfur dioxide control device shall be 50 percent of the maximum estimated hourly potential sulfur dioxide emissions of the municipal waste combustor unit.
              (13) Quarterly accuracy determinations and daily calibration drift tests shall be performed in accordance with procedure 1 in appendix F of this part.
              (14) When sulfur dioxide emissions data are not obtained because of continuous emission monitoring system breakdowns, repairs, calibration checks, and/or zero and span adjustments, emissions data shall be obtained by using other monitoring systems as approved by EPA or EPA Reference Method 19 to provide, as necessary, valid emissions data for a minimum of 90 percent of the hours per calendar quarter and 95 percent of the hours per calendar year that the affected facility is operated and combusting municipal solid waste.
              (f) The procedures and test methods specified in paragraphs (f)(1) through (f)(8) of this section shall be used for determining compliance with the hydrogen chloride emission limit under § 60.52b(b)(2).
              (1) The EPA Reference Method 26 or 26A, as applicable, shall be used to determine the hydrogen chloride emission concentration. The minimum sampling time shall be 1 hour.
              (2) An oxygen (or carbon dioxide) measurement shall be obtained simultaneously with each test run for hydrogen chloride required by paragraph (f)(1) of this section.

              (3) The percent reduction in potential hydrogen chloride emissions (% PHCl) is computed using equation 2:
              
                ER19de95.002
              
              
                where:
                
                %PHCl = percent reduction of the potential hydrogen chloride emissions achieved.
                
                Ei = potential hydrogen chloride emission concentration measured at the control device inlet, corrected to 7 percent oxygen (dry basis).
                
                Eo = controlled hydrogen chloride emission concentration measured at the control device outlet, corrected to 7 percent oxygen (dry basis).
              
              
              (4) The owner or operator of an affected facility may request that compliance with the hydrogen chloride emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established as specified in paragraph (b)(6) of this section.
              (5) As specified under § 60.8 of subpart A of this part, all performance tests shall consist of three test runs. The average of the hydrogen chloride emission concentrations or percent reductions from the three test runs is used to determine compliance.
              (6) The owner or operator of an affected facility shall conduct an initial performance test for hydrogen chloride as required under § 60.8 of subpart A of this part.
              (7) Following the date that the initial performance test for hydrogen chloride is completed or is required to be completed under § 60.8 of subpart A of this part, the owner or operator of an affected facility shall conduct a performance test for hydrogen chloride emissions on an annual basis (no more than 12 calendar months following the previous performance test).
              (8) In place of hydrogen chloride testing with EPA Reference Method 26 or 26A, an owner or operator may elect to install, calibrate, maintain, and operate a continuous emission monitoring system for monitoring hydrogen chloride emissions discharged to the atmosphere and record the output of the system according to the provisions of paragraphs (n) and (o) of this section.
              (g) The procedures and test methods specified in paragraphs (g)(1) through (g)(9) of this section shall be used to determine compliance with the limits for dioxin/furan emissions under § 60.52b(c).
              (1) The EPA Reference Method 1 shall be used for determining the location and number of sampling points.
              (2) The EPA Reference Method 3, 3A, or 3B, or as an alternative ASME PTC-19-10-1981—part10, as applicable, shall be used for flue gas analysis.
              (3) The EPA Reference Method 23 shall be used for determining the dioxin/furan emission concentration.
              (i) The minimum sample time shall be 4 hours per test run.
              (ii) An oxygen (or carbon dioxide) measurement shall be obtained simultaneously with each Method 23 test run for dioxins/furans.
              (4) The owner or operator of an affected facility shall conduct an initial performance test for dioxin/furan emissions in accordance with paragraph (g)(3) of this section, as required under § 60.8 of subpart A of this part.
              (5) Following the date that the initial performance test for dioxins/furans is completed or is required to be completed under § 60.8 of subpart A of this part, the owner or operator of an affected facility shall conduct performance tests for dioxin/furan emissions in accordance with paragraph (g)(3) of this section, according to one of the schedules specified in paragraphs (g)(5)(i) through (g)(5)(iii) of this section.
              (i) For affected facilities, performance tests shall be conducted on a calendar year basis (no less than 9 calendar months and no more than 15 calendar months following the previous performance test; and must complete five performance tests in each 5-year calendar period).

              (ii) For the purpose of evaluating system performance to establish new operating parameter levels, testing new technology or control technologies, diagnostic testing, or related activities for the purpose of improving facility performance or advancing the state-of-the-art for controlling facility emissions, the owner or operator of an affected facility that qualifies for the performance testing schedule specified in paragraph (g)(5)(iii) of this section, may test one unit for dioxin/furan and apply the dioxin/furan operating parameters to similarly designed and equipped units on site by meeting the requirements specified in paragraphs (g)(5)(ii)(A) through (g)(5)(ii)(D) of this section.
              
              (A) Follow the testing schedule established in paragraph (g)(5)(iii) of this section. For example, each year a different affected facility at the municipal waste combustor plant shall be tested, and the affected facilities at the plant shall be tested in sequence (e.g., unit 1, unit 2, unit 3, as applicable).
              (B) Upon meeting the requirements in paragraph (g)(5)(iii) of this section for one affected facility, the owner or operator may elect to apply the average carbon mass feed rate and associated carbon injection system operating parameter levels for dioxin/furan as established in paragraph (m) of this section to similarly designed and equipped units on site.
              (C) Upon testing each subsequent unit in accordance with the testing schedule established in paragraph (g)(5)(iii) of this section, the dioxin/furan and mercury emissions of the subsequent unit shall not exceed the dioxin/furan and mercury emissions measured in the most recent test of that unit prior to the revised operating parameter levels.
              (D) The owner or operator of an affected facility that selects to follow the performance testing schedule specified in paragraph (g)(5)(iii) of this section and apply the carbon injection system operating parameters to similarly designed and equipped units on site shall follow the procedures specified in § 60.59b(g)(4) for reporting.
              (iii) Where all performance tests over a 2-year period indicate that dioxin/furan emissions are less than or equal to 7 nanograms per dry standard cubic meter (total mass) for all affected facilities located within a municipal waste combustor plant, the owner or operator of the municipal waste combustor plant may elect to conduct annual performance tests for one affected facility (i.e., unit) per year at the municipal waste combustor plant. At a minimum, a performance test for dioxin/furan emissions shall be conducted on a calendar year basis (no less than 9 calendar months and no more than 15 months following the previous performance test; and must complete five performance tests in each 5-year calendar period) for one affected facility at the municipal waste combustor plant. Each year a different affected facility at the municipal waste combustor plant shall be tested, and the affected facilities at the plant shall be tested in sequence (e.g., unit 1, unit 2, unit 3, as applicable). If each annual performance test continues to indicate a dioxin/furan emission level less than or equal to 7 nanograms per dry standard cubic meter (total mass), the owner or operator may continue conducting a performance test on only one affected facility per calendar year. If any annual performance test indicates either a dioxin/furan emission level greater than 7 nanograms per dry standard cubic meter (total mass), performance tests shall thereafter be conducted annually on all affected facilities at the plant until and unless all annual performance tests for all affected facilities at the plant over a 2-year period indicate a dioxin/furan emission level less than or equal to 7 nanograms per dry standard cubic meter (total mass).
              (6) The owner or operator of an affected facility that selects to follow the performance testing schedule specified in paragraph (g)(5)(iii) of this section shall follow the procedures specified in § 60.59b(g)(4) for reporting the selection of this schedule.
              (7) The owner or operator of an affected facility where activated carbon is used shall follow the procedures specified in paragraph (m) of this section for measuring and calculating the carbon usage rate.
              (8) The owner or operator of an affected facility may request that compliance with the dioxin/furan emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established as specified in paragraph (b)(6) of this section.
              (9) As specified under § 60.8 of subpart A of this part, all performance tests shall consist of three test runs. The average of the dioxin/furan emission concentrations from the three test runs is used to determine compliance.

              (10) In place of dioxin/furan sampling and testing with EPA Reference Method 23, an owner or operator may elect to sample dioxin/furan by installing, calibrating, maintaining, and operating a continuous automated sampling system for monitoring dioxin/furan emissions discharged to the atmosphere, recording the output of the system, and analyzing the sample using EPA Method 23. This option to use a continuous automated sampling system takes effect on the date a final performance specification applicable to dioxin/furan from monitors is published in the Federal Register or the date of approval of a site-specific monitoring plan. The owner or operator of an affected facility who elects to continuously sample dioxin/furan emissions instead of sampling and testing using EPA Method 23 shall install, calibrate, maintain, and operate a continuous automated sampling system and shall comply with the requirements specified in paragraphs (p) and (q) of this section.
              (h) The procedures and test methods specified in paragraphs (h)(1) through (h)(12) of this section shall be used to determine compliance with the nitrogen oxides emission limit for affected facilities under § 60.52b(d).
              (1) The EPA Reference Method 19, section 4.1, shall be used for determining the daily arithmetic average nitrogen oxides emission concentration.
              (2) The owner or operator of an affected facility may request that compliance with the nitrogen oxides emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established as specified in paragraph (b)(6) of this section.
              (3) The owner or operator of an affected facility subject to the nitrogen oxides limit under § 60.52b(d) shall conduct an initial performance test for nitrogen oxides as required under § 60.8 of subpart A of this part. Compliance with the nitrogen oxides emission limit shall be determined by using the continuous emission monitoring system specified in paragraph (h)(4) of this section for measuring nitrogen oxides and calculating a 24-hour daily arithmetic average emission concentration using EPA Reference Method 19, section 4.1.
              (4) The owner or operator of an affected facility subject to the nitrogen oxides emission limit under § 60.52b(d) shall install, calibrate, maintain, and operate a continuous emission monitoring system for measuring nitrogen oxides discharged to the atmosphere, and record the output of the system.
              (5) Following the date that the initial performance test for nitrogen oxides is completed or is required to be completed under § 60.8 of subpart A of this part, compliance with the emission limit for nitrogen oxides required under § 60.52b(d) shall be determined based on the 24-hour daily arithmetic average of the hourly emission concentrations using continuous emission monitoring system outlet data.
              (6) At a minimum, valid continuous emission monitoring system hourly averages shall be obtained as specified in paragraphs (h)(6)(i) and (h)(6)(ii) of this section for 90 percent of the operating hours per calendar quarter and for 95 percent of the operating hours per calendar year that the affected facility is combusting municipal solid waste.
              (i) At least 2 data points per hour shall be used to calculate each 1-hour arithmetic average.
              (ii) Each nitrogen oxides 1-hour arithmetic average shall be corrected to 7 percent oxygen on an hourly basis using the 1-hour arithmetic average of the oxygen (or carbon dioxide) continuous emission monitoring system data.
              (7) The 1-hour arithmetic averages required by paragraph (h)(5) of this section shall be expressed in parts per million by volume (dry basis) and used to calculate the 24-hour daily arithmetic average concentrations. The 1-hour arithmetic averages shall be calculated using the data points required under § 60.13(e)(2) of subpart A of this part.
              (8) All valid continuous emission monitoring system data must be used in calculating emission averages even if the minimum continuous emission monitoring system data requirements of paragraph (h)(6) of this section are not met.

              (9) The procedures under § 60.13 of subpart A of this part shall be followed for installation, evaluation, and operation of the continuous emission monitoring system. The initial performance evaluation shall be completed no later than 180 days after the date of initial startup of the municipal waste combustor unit, as specified under § 60.8 of subpart A of this part.
              (10) The owner or operator of an affected facility shall operate the continuous emission monitoring system according to Performance Specification 2 in appendix B of this part and shall follow the procedures and methods specified in paragraphs (h)(10)(i) and (h)(10)(ii) of this section.
              (i) During each relative accuracy test run of the continuous emission monitoring system required by Performance Specification 2 of appendix B of this part, nitrogen oxides and oxygen (or carbon dioxide) data shall be collected concurrently (or within a 30- to 60-minute period) by both the continuous emission monitors and the test methods specified in paragraphs (h)(10)(i)(A) and (h)(10)(i)(B) of this section.
              (A) For nitrogen oxides, EPA Reference Method 7, 7A, 7C, 7D, or 7E shall be used.
              (B) For oxygen (or carbon dioxide), EPA Reference Method 3, 3A, or 3B, or as an alternative ASME PTC-19-10-1981—part10, as applicable, shall be used.
              (ii) The span value of the continuous emission monitoring system shall be 125 percent of the maximum estimated hourly potential nitrogen oxide emissions of the municipal waste combustor unit.
              (11) Quarterly accuracy determinations and daily calibration drift tests shall be performed in accordance with procedure 1 in appendix F of this part.
              (12) When nitrogen oxides continuous emission data are not obtained because of continuous emission monitoring system breakdowns, repairs, calibration checks, and zero and span adjustments, emissions data shall be obtained using other monitoring systems as approved by EPA or EPA Reference Method 19 to provide, as necessary, valid emissions data for a minimum of 90 percent of the hours per calendar quarter and 95 percent of the hours per calendar year the unit is operated and combusting municipal solid waste.
              (i) The procedures specified in paragraphs (i)(1) through (i)(12) of this section shall be used for determining compliance with the operating requirements under § 60.53b.
              (1) Compliance with the carbon monoxide emission limits in § 60.53b(a) shall be determined using a 4-hour block arithmetic average for all types of affected facilities except mass burn rotary waterwall municipal waste combustors and refuse-derived fuel stokers.
              (2) For affected mass burn rotary waterwall municipal waste combustors and refuse-derived fuel stokers, compliance with the carbon monoxide emission limits in § 60.53b(a) shall be determined using a 24-hour daily arithmetic average.
              (3) The owner or operator of an affected facility shall install, calibrate, maintain, and operate a continuous emission monitoring system for measuring carbon monoxide at the combustor outlet and record the output of the system and shall follow the procedures and methods specified in paragraphs (i)(3)(i) through (i)(3)(iii) of this section.
              (i) The continuous emission monitoring system shall be operated according to Performance Specification 4A in appendix B of this part.
              (ii) During each relative accuracy test run of the continuous emission monitoring system required by Performance Specification 4A in appendix B of this part, carbon monoxide and oxygen (or carbon dioxide) data shall be collected concurrently (or within a 30- to 60-minute period) by both the continuous emission monitors and the test methods specified in paragraphs (i)(3)(ii)(A) and (i)(3)(ii)(B) of this section. For affected facilities subject to the 100 parts per million dry volume carbon monoxide standard, the relative accuracy criterion of 5 parts per million dry volume is calculated as the absolute value of the mean difference between the reference method and continuous emission monitoring systems.
              (A) For carbon monoxide, EPA Reference Method 10, 10A, or 10B shall be used.

              (B) For oxygen (or carbon dioxide), EPA Reference Method 3, 3A, or 3B, or ASME PTC-19-10-1981—part10 (incorporated by reference, see § 60.17 of subpart A of this part), as applicable, shall be used.
              
              (iii) The span value of the continuous emission monitoring system shall be 125 percent of the maximum estimated hourly potential carbon monoxide emissions of the municipal waste combustor unit.
              (4) The 4-hour block and 24-hour daily arithmetic averages specified in paragraphs (i)(1) and (i)(2) of this section shall be calculated from 1-hour arithmetic averages expressed in parts per million by volume corrected to 7 percent oxygen (dry basis). The 1-hour arithmetic averages shall be calculated using the data points generated by the continuous emission monitoring system. At least two data points shall be used to calculate each 1-hour arithmetic average.
              (5) The owner or operator of an affected facility may request that compliance with the carbon monoxide emission limit be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established as specified in paragraph (b)(6) of this section.
              (6) The procedures specified in paragraphs (i)(6)(i) through (i)(6)(v) of this section shall be used to determine compliance with load level requirements under § 60.53b(b).
              (i) The owner or operator of an affected facility with steam generation capability shall install, calibrate, maintain, and operate a steam flow meter or a feedwater flow meter; measure steam (or feedwater) flow in kilograms per hour (or pounds per hour) on a continuous basis; and record the output of the monitor. Steam (or feedwater) flow shall be calculated in 4-hour block arithmetic averages.
              (ii) The method included in the “American Society of Mechanical Engineers Power Test Codes: Test Code for Steam Generating Units, Power Test Code 4.1—1964 (R1991)” section 4 (incorporated by reference, see § 60.17 of subpart A of this part) shall be used for calculating the steam (or feedwater) flow required under paragraph (i)(6)(i) of this section. The recommendations in “American Society of Mechanical Engineers Interim Supplement 19.5 on Instruments and Apparatus: Application, partII of Fluid Meters, 6th edition (1971),” chapter 4 (incorporated by reference—see § 60.17 of subpart A of this part) shall be followed for design, construction, installation, calibration, and use of nozzles and orifices except as specified in (i)(6)(iii) of this section.
              (iii) Measurement devices such as flow nozzles and orifices are not required to be recalibrated after they are installed.
              (iv) All signal conversion elements associated with steam (or feedwater flow) measurements must be calibrated according to the manufacturer's instructions before each dioxin/furan performance test, and at least once per year.
              (7) To determine compliance with the maximum particulate matter control device temperature requirements under § 60.53b(c), the owner or operator of an affected facility shall install, calibrate, maintain, and operate a device for measuring on a continuous basis the temperature of the flue gas stream at the inlet to each particulate matter control device utilized by the affected facility. Temperature shall be calculated in 4-hour block arithmetic averages.
              (8) The maximum demonstrated municipal waste combustor unit load shall be determined during the initial performance test for dioxins/furans and each subsequent performance test during which compliance with the dioxin/furan emission limit specified in § 60.52b(c) is achieved. The maximum demonstrated municipal waste combustor unit load shall be the highest 4-hour arithmetic average load achieved during four consecutive hours during the most recent test during which compliance with the dioxin/furan emission limit was achieved. If a subsequent dioxin/furan performance test is being performed on only one affected facility at the MWC plant, as provided in paragraph (g)(5)(iii) of this section, the owner or operator may elect to apply the same maximum municipal waste combustor unit load from the tested facility for all the similarly designed and operated affected facilities at the MWC plant.

              (9) For each particulate matter control device employed at the affected facility, the maximum demonstrated particulate matter control device temperature shall be determined during the initial performance test for dioxins/furans and each subsequent performance test during which compliance with the dioxin/furan emission limit specified in § 60.52b(c) is achieved. The maximum demonstrated particulate matter control device temperature shall be the highest 4-hour arithmetic average temperature achieved at the particulate matter control device inlet during four consecutive hours during the most recent test during which compliance with the dioxin/furan limit was achieved. If a subsequent dioxin/furan performance test is being performed on only one affected facility at the MWC plant, as provided in paragraph (g)(5)(iii) of this section, the owner or operator may elect to apply the same maximum particulate matter control device temperature from the tested facility for all the similarly designed and operated affected facilities at the MWC plant.
              (10) At a minimum, valid continuous emission monitoring system hourly averages shall be obtained as specified in paragraphs (i)(10)(i) and (i)(10)(ii) of this section for at least 90 percent of the operating hours per calendar quarter and 95 percent of the operating hours per calendar year that the affected facility is combusting municipal solid waste.
              (i) At least two data points per hour shall be used to calculate each 1-hour arithmetic average.
              (ii) At a minimum, each carbon monoxide 1-hour arithmetic average shall be corrected to 7 percent oxygen on an hourly basis using the 1-hour arithmetic average of the oxygen (or carbon dioxide) continuous emission monitoring system data.
              (11) All valid continuous emission monitoring system data must be used in calculating the parameters specified under paragraph (i) of this section even if the minimum data requirements of paragraph (i)(10) of this section are not met. When carbon monoxide continuous emission data are not obtained because of continuous emission monitoring system breakdowns, repairs, calibration checks, and zero and span adjustments, emissions data shall be obtained using other monitoring systems as approved by EPA or EPA Reference Method 10 to provide, as necessary, the minimum valid emission data.
              (12) Quarterly accuracy determinations and daily calibration drift tests for the carbon monoxide continuous emission monitoring system shall be performed in accordance with procedure 1 in appendix F of this part.
              (j) The procedures specified in paragraphs (j)(1) and (j)(2) of this section shall be used for calculating municipal waste combustor unit capacity as defined under § 60.51b.
              (1) For municipal waste combustor units capable of combusting municipal solid waste continuously for a 24-hour period, municipal waste combustor unit capacity shall be calculated based on 24 hours of operation at the maximum charging rate. The maximum charging rate shall be determined as specified in paragraphs (j)(1)(i) and (j)(1)(ii) of this section as applicable.
              (i) For combustors that are designed based on heat capacity, the maximum charging rate shall be calculated based on the maximum design heat input capacity of the unit and a heating value of 12,800 kilojoules per kilogram for combustors firing refuse-derived fuel and a heating value of 10,500 kilojoules per kilogram for combustors firing municipal solid waste that is not refuse-derived fuel.
              (ii) For combustors that are not designed based on heat capacity, the maximum charging rate shall be the maximum design charging rate.

              (2) For batch feed municipal waste combustor units, municipal waste combustor unit capacity shall be calculated as the maximum design amount of municipal solid waste that can be charged per batch multiplied by the maximum number of batches that could be processed in a 24-hour period. The maximum number of batches that could be processed in a 24-hour period is calculated as 24 hours divided by the design number of hours required to process one batch of municipal solid waste, and may include fractional batches (e.g., if one batch requires 16 hours, then 24/16, or 1.5 batches, could be combusted in a 24-hour period). For batch combustors that are designed based on heat capacity, the design heating value of 12,800 kilojoules per kilogram for combustors firing refuse-derived fuel and a heating value of 10,500 kilojoules per kilogram for combustors firing municipal solid waste that is not refuse-derived fuel shall be used in calculating the municipal waste combustor unit capacity in megagrams per day of municipal solid waste.
              (k) The procedures specified in paragraphs (k)(1) through (k)(4) of this section shall be used for determining compliance with the fugitive ash emission limit under § 60.55b.
              (1) The EPA Reference Method 22 shall be used for determining compliance with the fugitive ash emission limit under § 60.55b. The minimum observation time shall be a series of three 1-hour observations. The observation period shall include times when the facility is transferring ash from the municipal waste combustor unit to the area where ash is stored or loaded into containers or trucks.
              (2) The average duration of visible emissions per hour shall be calculated from the three 1-hour observations. The average shall be used to determine compliance with § 60.55b.
              (3) The owner or operator of an affected facility shall conduct an initial performance test for fugitive ash emissions as required under § 60.8 of subpart A of this part.
              (4) Following the date that the initial performance test for fugitive ash emissions is completed or is required to be completed under § 60.8 of subpart A of this part for an affected facility, the owner or operator shall conduct a performance test for fugitive ash emissions on an annual basis (no more than 12 calendar months following the previous performance test).
              (l) The procedures specified in paragraphs (l)(1) through (l)(3) of this section shall be used to determine compliance with the opacity limit for air curtain incinerators under § 60.56b.
              (1) The EPA Reference Method 9 shall be used for determining compliance with the opacity limit.
              (2) The owner or operator of the air curtain incinerator shall conduct an initial performance test for opacity as required under § 60.8 of subpart A of this part.
              (3) Following the date that the initial performance test is completed or is required to be completed under § 60.8 of subpart A of this part, the owner or operator of the air curtain incinerator shall conduct a performance test for opacity on an annual basis (no more than 12 calendar months following the previous performance test).
              (m) The owner or operator of an affected facility where activated carbon injection is used to comply with the mercury emission limit under § 60.52b(a)(5), and/or the dioxin/furan emission limits under § 60.52(b)(c), or the dioxin/furan emission level specified in paragraph (g)(5)(iii) of this section shall follow the procedures specified in paragraphs (m)(1) through (m)(4) of this section.
              (1) During the performance tests for dioxins/furans and mercury, as applicable, the owner or operator shall estimate an average carbon mass feed rate based on carbon injection system operating parameters such as the screw feeder speed, hopper volume, hopper refill frequency, or other parameters appropriate to the feed system being employed, as specified in paragraphs (m)(1)(i) and (m)(1)(ii) of this section.
              (i) An average carbon mass feed rate in kilograms per hour or pounds per hour shall be estimated during the initial performance test for mercury emissions and each subsequent performance test for mercury emissions.
              (ii) An average carbon mass feed rate in kilograms per hour or pounds per hour shall be estimated during the initial performance test for dioxin/furan emissions and each subsequent performance test for dioxin/furan emissions. If a subsequent dioxin/furan performance test is being performed on only one affected facility at the MWC plant, as provided in paragraph (g)(5)(iii) of this section, the owner or operator may elect to apply the same estimated average carbon mass feed rate from the tested facility for all the similarly designed and operated affected facilities at the MWC plant.

              (2) During operation of the affected facility, the carbon injection system operating parameter(s) that are the primary indicator(s) of the carbon mass feed rate (e.g., screw feeder setting) shall be averaged over a block 8-hour period, and the 8-hour block average must equal or exceed the level(s) documented during the performance tests specified under paragraphs (m)(1)(i) and (m)(1)(ii) of this section, except as specified in paragraphs (m)(2)(i) and (m)(2)(ii) of this section.
              (i) During the annual dioxin/furan or mercury performance test and the 2 weeks preceding the annual dioxin/furan or mercury performance test, no limit is applicable for average mass carbon feed rate if the provisions of paragraph (m)(2)(ii) of this section are met.
              (ii) The limit for average mass carbon feed rate may be waived in accordance with permission granted by the Administrator for the purpose of evaluating system performance, testing new technology or control technologies, diagnostic testing, or related activities for the purpose of improving facility performance or advancing the state-of-the-art for controlling facility emissions.
              (3) The owner or operator of an affected facility shall estimate the total carbon usage of the plant (kilograms or pounds) for each calendar quarter by two independent methods, according to the procedures in paragraphs (m)(3)(i) and (m)(3)(ii) of this section.
              (i) The weight of carbon delivered to the plant.
              (ii) Estimate the average carbon mass feed rate in kilograms per hour or pounds per hour for each hour of operation for each affected facility based on the parameters specified under paragraph (m)(1) of this section, and sum the results for all affected facilities at the plant for the total number of hours of operation during the calendar quarter.
              (4) Pneumatic injection pressure or other carbon injection system operational indicator shall be used to provide additional verification of proper carbon injection system operation. The operational indicator shall provide an instantaneous visual and/or audible alarm to alert the operator of a potential interruption in the carbon feed that would not normally be indicated by direct monitoring of carbon mass feed rate (e.g., continuous weight loss feeder) or monitoring of the carbon system operating parameter(s) that are the indicator(s) of carbon mass feed rate (e.g., screw feeder speed). The carbon injection system operational indicator used to provide additional verification of carbon injection system operation, including basis for selecting the indicator and operator response to the indicator alarm, shall be included in section (e)(6) of the site-specific operating manual required under § 60.54b(e) of this subpart.

              (n) In place of periodic manual testing of mercury, cadmium, lead, or hydrogen chloride with EPA Reference Method 26, 26A, 29, or as an alternative ASTM D6784-02 (as applicable), the owner or operator of an affected facility may elect to install, calibrate, maintain, and operate a continuous emission monitoring system for monitoring emissions discharged to the atmosphere and record the output of the system. The option to use a continuous emission monitoring system for mercury takes effect on the date of approval of the site-specific monitoring plan required in paragraph (n)(13) and (o) of this section. The option to use a continuous emission monitoring system for cadmium, lead, or hydrogen chloride takes effect on the date a final performance specification applicable to cadmium, lead, or hydrogen chloride monitor is published in the Federal Register or the date of approval of the site-specific monitoring plan required in paragraphs (n)(13) and (o) of this section. The owner or operator of an affected facility who elects to continuously monitor emissions instead of conducting manual performance testing shall install, calibrate, maintain, and operate a continuous emission monitoring system and shall comply with the requirements specified in paragraphs (n)(1) through (n)(13) of this section.
              (1) Notify the Administrator one month before starting use of the system.
              (2) Notify the Administrator one month before stopping use of the system.
              (3) The monitor shall be installed, evaluated, and operated in accordance with § 60.13 of subpart A of this part.

              (4) The initial performance evaluation shall be completed no later than 180 days after the date of initial startup of the affected facility, as specified under § 60.8 of subpart A of this part or within 180 days of notification to the Administrator of use of the continuous monitoring system if the owner or operator was previously determining compliance by Method 26, 26A, 29, or as an alternative ASTM D6784-02 (as applicable) performance tests, whichever is later.
              (5) The owner or operator may request that compliance with the emission limits be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established as specified in paragraph (b)(6) of this section.
              (6) The owner or operator shall conduct an initial performance test for emissions as required under § 60.8 of subpart A of this part. Compliance with the emission limits shall be determined by using the continuous emission monitoring system specified in paragraph (n) of this section to measure emissions and calculating a 24-hour block arithmetic average emission concentration using EPA Reference Method 19, section 12.4.1.
              (7) Compliance with the emission limits shall be determined based on the 24-hour daily (block) average of the hourly arithmetic average emission concentrations using continuous emission monitoring system outlet data.

              (8) Beginning on April 28, 2008 for mercury and on the date two years after final performance specifications for cadmium, lead or hydrogen chloride monitors are published in the Federal Register or the date two years after approval of a site-specific monitoring plan, valid continuous monitoring system hourly averages shall be obtained as specified in paragraphs (n)(8)(i) and (n)(8)(ii) of this section for at least 90 percent of the operating hours per calendar quarter and 95 percent of the operating hours per calendar year that the affected facility is combusting municipal solid waste.
              (i) At least two data points per hour shall be used to calculate each 1-hour arithmetic average.
              (ii) Each 1-hour arithmetic average shall be corrected to 7 percent oxygen on an hourly basis using the 1-hour arithmetic average of the oxygen (or carbon dioxide) continuous emission monitoring system data.
              (9) The 1-hour arithmetic averages required under paragraph (n)(7) of this section shall be expressed in micrograms per dry standard cubic meter for mercury, cadmium, lead and parts per million dry volume for hydrogen chloride corrected to 7 percent oxygen (dry basis) and shall be used to calculate the 24-hour daily arithmetic (block) average emission concentrations. The 1-hour arithmetic averages shall be calculated using the data points required under § 60.13(e)(2) of subpart A of this part.
              (10) All valid continuous emission monitoring system data shall be used in calculating average emission concentrations even if the minimum continuous emission monitoring system data requirements of paragraph (n)(8) of this section are not met.
              (11) The continuous emission monitoring system shall be operated according to the performance specifications in paragraphs (n)(11)(i) through (n)(11)(iii) of this section or the approved site-specific monitoring plan.
              (i) For mercury, Performance Specification 12A in appendix B of this part.
              (ii)-(iii) [Reserved]
              (12) During each relative accuracy test run of the continuous emission monitoring system required by the performance specifications in paragraph (n)(11) of this section, mercury, cadmium, lead, hydrogen chloride, and oxygen (or carbon dioxide) data shall be collected concurrently (or within a 30- to 60-minute period) by both the continuous emission monitors and the test methods specified in paragraphs (n)(12)(i) through (n)(12)(iii) of this section.
              (i) For mercury, cadmium, and lead, EPA Reference Method 29 or as an alternative ASTM D6784-02 shall be used.
              (ii) For hydrogen chloride, EPA Reference Method 26 or 26A shall be used.
              (iii) For oxygen (or carbon dioxide), EPA Reference Method 3, 3A, or 3B, as applicable shall be used.

              (13) The owner or operator who elects to install, calibrate, maintain, and operate a continuous emission monitoring system for mercury, cadmium, lead, or hydrogen chloride must develop and implement a site-specific monitoring plan as specified in paragraph (o) of this section. The owner or operator who relies on a performance specification may refer to that document in addressing applicable procedures and criteria.
              (14) When emissions data are not obtained because of continuous emission monitoring system breakdowns, repairs, calibration checks, and zero and span adjustments, parametric monitoring data shall be obtained by using other monitoring systems as approved by EPA.
              (o) The owner or operator who elects to install, calibrate, maintain, and operate a continuous emission monitoring system for mercury, cadmium, lead, or hydrogen chloride must develop and submit for approval by EPA, a site-specific mercury, cadmium, lead, or hydrogen chloride monitoring plan that addresses the elements and requirements in paragraphs (o)(1) through (o)(7) of this section.

              (1) Installation of the continuous emission monitoring system sampling probe or other interface at a measurement location relative to each affected process unit such that the measurement is representative of control of the exhaust emissions (e.g., on or downstream of the last control device).
              (2) Performance and equipment specifications for the sample interface, the pollutant concentration analyzer, and the data collection and reduction system.

              (3) Performance evaluation procedures and acceptance criteria (e.g., calibrations).
              (4) Provisions for periods when the continuous emission monitoring system is out of control as described in paragraphs (o)(4)(i) through (o)(4)(iii) of this section.
              (i) A continuous emission monitoring system is out of control if either of the conditions in paragraphs (o)(4)(i)(A) or (o)(4)(ii)(B) of this section are met.
              (A) The zero (low-level), mid-level (if applicable), or high-level calibration drift exceeds two times the applicable calibration drift specification in the applicable performance specification or in the relevant standard; or

              (B) The continuous emission monitoring system fails a performance test audit (e.g., cylinder gas audit), relative accuracy audit, relative accuracy test audit, or linearity test audit.

              (ii) When the continuous emission monitoring system is out of control as defined in paragraph (o)(4)(i) of this section, the owner or operator of the affected source shall take the necessary corrective action and shall repeat all necessary tests that indicate that the system is out of control. The owner or operator shall take corrective action and conduct retesting until the performance requirements are below the applicable limits. The beginning of the out-of-control period is the hour the owner or operator conducts a performance check (e.g., calibration drift) that indicates an exceedance of the performance requirements established under this part. The end of the out-of-control period is the hour following the completion of corrective action and successful demonstration that the system is within the allowable limits. During the period the continuous emission monitoring system is out of control, recorded data shall not be used in data averages and calculations or to meet any data availability requirements in paragraph (n)(8) of this section.
              (iii) The owner or operator of a continuous emission monitoring system that is out of control as defined in paragraph (o)(4) of this section shall submit all information concerning out-of-control periods, including start and end dates and hours and descriptions of corrective actions taken in the annual or semiannual compliance reports required in § 60.59b(g) or (h).
              (5) Ongoing data quality assurance procedures for continuous emission monitoring systems as described in paragraphs (o)(5)(i) and (o)(5)(ii) of this section.

              (i) Develop and implement a continuous emission monitoring system quality control program. As part of the quality control program, the owner or operator shall develop and submit to EPA for approval, upon request, a site-specific performance evaluation test plan for the continuous emission monitoring system performance evaluation required in paragraph (o)(5)(ii) of this section. In addition, each quality control program shall include, at a minimum, a written protocol that describes procedures for each of the operations described in paragraphs (o)(7)(i)(A) through (o)(7)(i)(F) of this section.
              (A) Initial and any subsequent calibration of the continuous emission monitoring system;
              (B) Determination and adjustment of the calibration drift of the continuous emission monitoring system;
              (C) Preventive maintenance of the continuous emission monitoring system, including spare parts inventory;
              (D) Data recording, calculations, and reporting;
              (E) Accuracy audit procedures, including sampling and analysis methods; and
              (F) Program of corrective action for a malfunctioning continuous emission monitoring system.
              (ii) The performance evaluation test plan shall include the evaluation program objectives, an evaluation program summary, the performance evaluation schedule, data quality objectives, and both an internal and external quality assurance program. Data quality objectives are the pre-evaluation expectations of precision, accuracy, and completeness of data. The internal quality assurance program shall include, at a minimum, the activities planned by routine operators and analysts to provide an assessment of continuous emission monitoring system performance, for example, plans for relative accuracy testing using the appropriate reference method in § 60.58b(n)(12) of this section. The external quality assurance program shall include, at a minimum, systems audits that include the opportunity for on-site evaluation by the Administrator of instrument calibration, data validation, sample logging, and documentation of quality control data and field maintenance activities.
              (6) Conduct a performance evaluation of each continuous emission monitoring system in accordance with the site-specific monitoring plan.
              (7) Operate and maintain the continuous emission monitoring system in continuous operation according to the site-specific monitoring plan.

              (p) In place of periodic manual testing of dioxin/furan or mercury with EPA Reference Method 23, 29, or as an alternative ASTM D6784-02 (as applicable), the owner or operator of an affected facility may elect to install, calibrate, maintain, and operate a continuous automated sampling system for determining emissions discharged to the atmosphere. This option takes effect on the date a final performance specification applicable to such continuous automated sampling systems is published in the Federal Register or the date of approval of a site-specific monitoring plan required in paragraphs (p)(10) and (q) of this section. The owner or operator of an affected facility who elects to use a continuous automated sampling system to determine emissions instead of conducting manual performance testing shall install, calibrate, maintain, and operate the sampling system and conduct analyses in compliance with the requirements specified in paragraphs (p)(1) through (p)(12) of this section.
              (1) Notify the Administrator one month before starting use of the system.
              (2) Notify the Administrator one month before stopping use of the system.
              (3) The initial performance evaluation shall be completed no later than 180 days after the date of initial startup of the affected facility, as specified under § 60.8 of subpart A of this part or within 180 days of notification to the Administrator of use of the continuous monitoring system if the owner or operator was previously determining compliance by manual performance testing using Method 23, 29, or as an alternative ASTM D6784-02 (as applicable), whichever is later.
              (4) The owner or operator may request that compliance with the emission limits be determined using carbon dioxide measurements corrected to an equivalent of 7 percent oxygen. The relationship between oxygen and carbon dioxide levels for the affected facility shall be established as specified in paragraph (b)(6) of this section.

              (5) The owner or operator shall conduct an initial performance test for emissions as required under § 60.8 of subpart A of this part. Compliance with the emission limits shall be determined by using the continuous automated sampling system specified in paragraph (p) of this section to collect integrated samples and analyze emissions for the time period specified in paragraphs (p)(5)(i) and (ii) of this section.
              (i) For dioxin/furan, the continuous automated sampling system shall collect an integrated sample over each 2-week period. The collected sample shall be analyzed using Method 23.
              (ii) For mercury, the continuous automated sampling system shall collect an integrated sample over each 24-hour daily period and the sample shall be analyzed according to the applicable final performance specification or the approved site-specific monitoring plan required by paragraph (q) of this section.
              (6) Compliance with the emission limits shall be determined based on 2-week emission concentrations for dioxin/furan and on the 24-hour daily emission concentrations for mercury using samples collected at the system outlet. The emission concentrations shall be expressed in nanograms per dry standard cubic meter (total mass) for dioxin/furan and micrograms per dry standard cubic meter for mercury, corrected to 7 percent oxygen (dry basis).

              (7) Beginning on the date two years after the respective final performance specification for continuous automated sampling systems for dioxin/furan or mercury is published in the Federal Register or two years after approval of a site-specific monitoring plan, the continuous automated sampling system must be operated and collect emissions for at least 90 percent of the operating hours per calendar quarter and 95 percent of the operating hours per calendar year that the affected facility is combusting municipal solid waste.
              (8) All valid data shall be used in calculating emission concentrations.
              (9) The continuous automated sampling system shall be operated according to the final performance specification in paragraphs (p)(9)(i) or (p)(9)(ii) of this section or the approved site-specific monitoring plan.
              (i)-(ii) [Reserved]
              (10) The owner or operator who elects to install, calibrate, maintain, and operate a continuous automated sampling system for dioxin/furan or mercury must develop and implement a site-specific monitoring plan as specified in paragraph (q) of this section. The owner or operator who relies on a performance specification may refer to that document in addressing applicable procedures and criteria.
              (11) When emissions data are not obtained because of continuous automated sampling system breakdowns, repairs, quality assurance checks, or adjustments, parametric monitoring data shall be obtained by using other monitoring systems as approved by EPA.
              (q) The owner or operator who elects to install, calibrate, maintain, and operate a continuous automated sampling system for dioxin/furan or mercury must develop and submit for approval by EPA, a site-specific monitoring plan that has sufficient detail to assure the validity of the continuous automated sampling system data and that addresses the elements and requirements in paragraphs (q)(1) through (q)(7) of this section.

              (1) Installation of the continuous automated sampling system sampling probe or other interface at a measurement location relative to each affected process unit such that the measurement is representative of control of the exhaust emissions (e.g., on or downstream of the last control device).
              (2) Performance and equipment specifications for the sample interface, the pollutant concentration analytical method, and the data collection system.
              (3) Performance evaluation procedures and acceptance criteria.
              (4) Provisions for periods when the continuous automated sampling system is malfunctioning or is out of control as described in paragraphs (q)(4)(i) through (q)(4)(iii) of this section.

              (i) The site-specific monitoring plan shall identify criteria for determining that the continuous automated sampling system is out of control. This shall include periods when the sampling system is not collecting a representative sample or is malfunctioning, or when the analytical method does not meet site-specific quality criteria established in paragraph (q)(5) of this section.
              (ii) When the continuous automated sampling system is out of control as defined in paragraph (q)(4)(i) of this section, the owner or operator shall take the necessary corrective action and shall repeat all necessary tests that indicate that the system is out of control. The owner or operator shall take corrective action and conduct retesting until the performance requirements are within the applicable limits. The out-of-control period includes all hours that the sampling system was not collecting a representative sample or was malfunctioning, or hours represented by a sample for which the analysis did not meet the relevant quality criteria. Emissions data obtained during an out-of-control period shall not be used in determining compliance with the emission limits or to meet any data availability requirements in paragraph (p)(8) of this section.
              (iii) The owner or operator of a continuous automated sampling system that is out of control as defined in paragraph (q)(4) of this section shall submit all information concerning out-of-control periods, including start and end dates and hours and descriptions of corrective actions taken in the annual or semiannual compliance reports required in § 60.59b(g) or (h).
              (5) Ongoing data quality assurance procedures for continuous automated sampling systems as described in paragraphs (q)(5)(i) and (q)(5)(ii) of this section.
              (i) Develop and implement a continuous automated sampling system and analysis quality control program. As part of the quality control program, the owner or operator shall develop and submit to EPA for approval, upon request, a site-specific performance evaluation test plan for the continuous automated sampling system performance evaluation required in paragraph (q)(5)(ii) of this section. In addition, each quality control program shall include, at a minimum, a written protocol that describes procedures for each of the operations described in paragraphs (q)(7)(i)(A) through (q)(7)(i)(F) of this section.
              (A) Correct placement, installation of the continuous automated sampling system such that the system is collecting a representative sample of gas;
              (B) Initial and subsequent calibration of flow such that the sample collection rate of the continuous automated sampling system is known and verifiable;
              (C) Procedures to assure representative (e.g., proportional or isokinetic) sampling;
              (D) Preventive maintenance of the continuous automated sampling system, including spare parts inventory and procedures for cleaning equipment, replacing sample collection media, or other servicing at the end of each sample collection period;
              (E) Data recording and reporting, including an automated indicator and recording device to show when the continuous automated monitoring system is operating and collecting data and when it is not collecting data;
              (F) Accuracy audit procedures for analytical methods; and
              (G) Program of corrective action for a malfunctioning continuous automated sampling system.

              (ii) The performance evaluation test plan shall include the evaluation program objectives, an evaluation program summary, the performance evaluation schedule, data quality objectives, and both an internal and external quality assurance program. Data quality objectives are the pre-evaluation expectations of precision, accuracy, and completeness of data. The internal quality assurance program shall include, at a minimum, the activities planned by routine operators and analysts to provide an assessment of continuous automated sampling system performance, for example, plans for relative accuracy testing using the appropriate reference method in 60.58b(p)(3), and an assessment of quality of analysis results. The external quality assurance program shall include, at a minimum, systems audits that include the opportunity for on-site evaluation by the Administrator of instrument calibration, data validation, sample logging, and documentation of quality control data and field maintenance activities.
              
              (6) Conduct a performance evaluation of each continuous automated sampling system in accordance with the site-specific monitoring plan.
              (7) Operate and maintain the continuous automated sampling system in continuous operation according to the site-specific monitoring plan.
              [60 FR 65419, Dec. 19, 1995, as amended at 62 FR 45126, Aug. 25, 1997; 65 FR 61753, Oct. 17, 2000; 66 FR 57827, Nov. 16, 2001; 71 FR 27337, May 10, 2006]
            
            
              § 60.59b
              Reporting and recordkeeping requirements.
              (a) The owner or operator of an affected facility with a capacity to combust greater than 250 tons per day shall submit, on or before the date the application for a construction permit is submitted under 40 CFR part 51, subpart I, or part 52, as applicable, the items specified in paragraphs (a)(1) through (a)(4) of this section.
              (1) The preliminary and final draft materials separation plans required by § 60.57b(a)(1) and (a)(5).
              (2) A copy of the notification of the public meeting required by § 60.57b(a)(1)(ii).
              (3) A transcript of the public meeting required by § 60.57b(a)(2).
              (4) A copy of the document summarizing responses to public comments required by § 60.57b(a)(3).
              (b) The owner or operator of an affected facility with a capacity to combust greater than 250 tons per day shall submit a notification of construction, which includes the information specified in paragraphs (b)(1) through (b)(5) of this section.
              (1) Intent to construct.
              (2) Planned initial startup date.
              (3) The types of fuels that the owner or operator plans to combust in the affected facility.
              (4) The municipal waste combustor unit capacity, and supporting capacity calculations prepared in accordance with § 60.58b(j).
              (5) Documents associated with the siting requirements under § 60.57b (a) and (b), as specified in paragraphs (b)(5)(i) through (b)(5)(v) of this section.
              (i) The siting analysis required by § 60.57b (b)(1) and (b)(2).
              (ii) The final materials separation plan for the affected facility required by § 60.57b(a)(10).
              (iii) A copy of the notification of the public meeting required by § 60.57b(b)(3)(ii).
              (iv) A transcript of the public meeting required by § 60.57b(b)(4).
              (v) A copy of the document summarizing responses to public comments required by § 60.57b (a)(9) and (b)(5).
              (c) The owner or operator of an air curtain incinerator subject to the opacity limit under § 60.56b shall provide a notification of construction that includes the information specified in paragraphs (b)(1) through (b)(4) of this section.
              (d) The owner or operator of an affected facility subject to the standards under §§ 60.52b, 60.53b, 60.54b, 60.55b, and 60.57b shall maintain records of the information specified in paragraphs (d)(1) through (d)(15) of this section, as applicable, for each affected facility for a period of at least 5 years.
              (1) The calendar date of each record.
              (2) The emission concentrations and parameters measured using continuous monitoring systems as specified under paragraphs (d)(2)(i) and (d)(2)(ii) of this section.
              (i) The measurements specified in paragraphs (d)(2)(i)(A) through (d)(2)(i)(F) of this section shall be recorded and be available for submittal to the Administrator or review on site by an EPA or State inspector.
              (A) All 6-minute average opacity levels as specified under § 60.58b(c).
              (B) All 1-hour average sulfur dioxide emission concentrations as specified under § 60.58b(e).
              (C) All 1-hour average nitrogen oxides emission concentrations as specified under § 60.58b(h).
              (D) All 1-hour average carbon monoxide emission concentrations, municipal waste combustor unit load measurements, and particulate matter control device inlet temperatures as specified under § 60.58b(i).

              (E) For owners and operators who elect to continuously monitor particulate matter, cadmium, lead, mercury, or hydrogen chloride emissions instead of conducting performance testing using EPA manual test methods, all 1-hour average particulate matter, cadmium, lead, mercury, or hydrogen chloride emission concentrations as specified under § 60.58b(n).
              (ii) The average concentrations and percent reductions, as applicable, specified in paragraphs (d)(2)(ii)(A) through (d)(2)(ii)(F) of this section shall be computed and recorded, and shall be available for submittal to the Administrator or review on-site by an EPA or State inspector.
              (A) All 24-hour daily geometric average sulfur dioxide emission concentrations and all 24-hour daily geometric average percent reductions in sulfur dioxide emissions as specified under § 60.58b(e).
              (B) All 24-hour daily arithmetic average nitrogen oxides emission concentrations as specified under § 60.58b(h).
              (C) All 4-hour block or 24-hour daily arithmetic average carbon monoxide emission concentrations, as applicable, as specified under § 60.58b(i).
              (D) All 4-hour block arithmetic average municipal waste combustor unit load levels and particulate matter control device inlet temperatures as specified under § 60.58b(i).
              (E) For owners and operators who elect to continuously monitor particulate matter, cadmium, lead, mercury, or hydrogen chloride emissions instead of conducting performance testing using EPA manual test methods, all 24-hour daily arithmetic average particulate matter, cadmium, lead, mercury, or hydrogen chloride emission concentrations as specified under § 60.58b(n).
              (F) For owners and operators who elect to use a continuous automated sampling system to monitor mercury or dioxin/furan instead of conducting performance testing using EPA manual test methods, all integrated 24-hour mercury concentrations or all integrated 2-week dioxin/furan concentrations as specified under § 60.586(p).
              (3) Identification of the calendar dates when any of the average emission concentrations, percent reductions, or operating parameters recorded under paragraphs (d)(2)(ii)(A) through (d)(2)(ii)(F) of this section, or the opacity levels recorded under paragraph (d)(2)(i)(A) of this section are above the applicable limits, with reasons for such exceedances and a description of corrective actions taken.
              (4) For affected facilities that apply activated carbon for mercury or dioxin/furan control, the records specified in paragraphs (d)(4)(i) through (d)(4)(v) of this section.
              (i) The average carbon mass feed rate (in kilograms per hour or pounds per hour) estimated as required under § 60.58b(m)(1)(i) of this section during the initial mercury performance test and all subsequent annual performance tests, with supporting calculations.
              (ii) The average carbon mass feed rate (in kilograms per hour or pounds per hour) estimated as required under § 60.58b(m)(1)(ii) of this section during the initial dioxin/furan performance test and all subsequent annual performance tests, with supporting calculations.
              (iii) The average carbon mass feed rate (in kilograms per hour or pounds per hour) estimated for each hour of operation as required under § 60.58b(m)(3)(ii) of this section, with supporting calculations.
              (iv) The total carbon usage for each calendar quarter estimated as specified by paragraph 60.58b(m)(3) of this section, with supporting calculations.
              (v) Carbon injection system operating parameter data for the parameter(s) that are the primary indicator(s) of carbon feed rate (e.g., screw feeder speed).
              (5) [Reserved]
              (6) Identification of the calendar dates and times (hours) for which valid hourly data specified in paragraphs (d)(6)(i) through (d)(6)(vi) of this section have not been obtained, or continuous automated sampling systems were not operated as specified in paragraph (d)(6)(vii) of this section, including reasons for not obtaining the data and a description of corrective actions taken.
              (i) Sulfur dioxide emissions data;
              (ii) Nitrogen oxides emissions data;
              (iii) Carbon monoxide emissions data;
              (iv) Municipal waste combustor unit load data;
              (v) Particulate matter control device temperature data; and

              (vi) For owners and operators who elect to continuously monitor particulate matter, cadmium, lead, mercury, or hydrogen chloride emissions instead of performance testing by EPA manual test methods, particulate matter, cadmium, lead, mercury, or hydrogen chloride emissions data.
              (vii) For owners and operators who elect to use continuous automated sampling systems for dioxins/furans or mercury as allowed under “60.58b(p) and (q), dates and times when the sampling systems were not operating or were not collecting a valid sample.

              (7) Identification of each occurrence that sulfur dioxide emissions data, nitrogen oxides emissions data, particulate matter emissions data, cadmium emissions data, lead emissions data, mercury emissions data, hydrogen chloride emissions data, or dioxin/furan emissions data (for owners and operators who elect to continuously monitor particulate matter, cadmium, lead, mercury, or hydrogen chloride, or who elect to use continuous automated sampling systems for dioxin/furan or mercury emissions, instead of conducting performance testing using EPA manual test methods) or operational data (i.e., carbon monoxide emissions, unit load, and particulate matter control device temperature) have been excluded from the calculation of average emission concentrations or parameters, and the reasons for excluding the data.
              (8) The results of daily drift tests and quarterly accuracy determinations for sulfur dioxide, nitrogen oxides, and carbon monoxide continuous emission monitoring systems, as required under appendix F of this part, procedure 1.
              (9) The test reports documenting the results of the initial performance test and all annual performance tests listed in paragraphs (d)(9)(i) and (d)(9)(ii) of this section shall be recorded along with supporting calculations.
              (i) The results of the initial performance test and all annual performance tests conducted to determine compliance with the particulate matter, opacity, cadmium, lead, mercury, dioxins/furans, hydrogen chloride, and fugitive ash emission limits.
              (ii) For the initial dioxin/furan performance test and all subsequent dioxin/furan performance tests recorded under paragraph (d)(9)(i) of this section, the maximum demonstrated municipal waste combustor unit load and maximum demonstrated particulate matter control device temperature (for each particulate matter control device).
              (10) An owner or operator who elects to continuously monitor emissions instead of performance testing by EPA manual methods must maintain records specified in paragraphs (10)(i) through (iii) of this section.
              (i) For owners and operators who elect to continuously monitor particulate matter instead of conducting performance testing using EPA manual test methods), as required under appendix F of this part, procedure 2, the results of daily drift tests and quarterly accuracy determinations for particulate matter.
              (ii) For owners and operators who elect to continuously monitor cadmium, lead, mercury, or hydrogen chloride instead of conducting EPA manual test methods, the results of all quality evaluations, such as daily drift tests and periodic accuracy determinations, specified in the approved site-specific performance evaluation test plan required by § 60.58b(o)(5).
              (iii) For owners and operators who elect to use continuous automated sampling systems for dioxin/furan or mercury, the results of all quality evaluations specified in the approved site-specific performance evaluation test plan required by § 60.58b(q)(5).
              (11) For each affected facility subject to the siting provisions under § 60.57b, the siting analysis, the final materials separation plan, a record of the location and date of the public meetings, and the documentation of the responses to public comments received at the public meetings.
              (12) The records specified in paragraphs (d)(12)(i) through (d)(12)(iv) of this section.

              (i) Records showing the names of the municipal waste combustor chief facility operator, shift supervisors, and control room operators who have been provisionally certified by the American Society of Mechanical Engineers or an equivalent State-approved certification program as required by § 60.54b(a) including the dates of initial and renewal certifications and documentation of current certification.
              
              (ii) Records showing the names of the municipal waste combustor chief facility operator, shift supervisors, and control room operators who have been fully certified by the American Society of Mechanical Engineers or an equivalent State-approved certification program as required by § 60.54b(b) including the dates of initial and renewal certifications and documentation of current certification.
              (iii) Records showing the names of the municipal waste combustor chief facility operator, shift supervisors, and control room operators who have completed the EPA municipal waste combustor operator training course or a State-approved equivalent course as required by § 60.54b(d) including documentation of training completion.
              (iv) Records of when a certified operator is temporarily off site. Include two main items:
              (A) If the certified chief facility operator and certified shift supervisor are off site for more than 12 hours, but for 2 weeks or less, and no other certified operator is on site, record the dates that the certified chief facility operator and certified shift supervisor were off site.
              (B) When all certified chief facility operators and certified shift supervisors are off site for more than 2 weeks and no other certified operator is on site, keep records of four items:
              (1) Time of day that all certified persons are off site.
              (2) The conditions that cause those people to be off site.
              (3) The corrective actions taken by the owner or operator of the affected facility to ensure a certified chief facility operator or certified shift supervisor is on site as soon as practicable.
              (4) Copies of the written reports submitted every 4 weeks that summarize the actions taken by the owner or operator of the affected facility to ensure that a certified chief facility operator or certified shift supervisor will be on site as soon as practicable.
              (13) Records showing the names of persons who have completed a review of the operating manual as required by § 60.54b(f) including the date of the initial review and subsequent annual reviews.
              (14) For affected facilities that apply activated carbon, identification of the calendar dates when the average carbon mass feed rates recorded under paragraph (d)(4)(iii) of this section were less than either of the hourly carbon feed rates estimated during performance tests for mercury emissions and recorded under paragraphs (d)(4)(i) and (d)(4)(ii) of this section, respectively, with reasons for such feed rates and a description of corrective actions taken. For affected facilities that apply activated carbon, identification of the calendar dates when the average carbon mass feed rates recorded under paragraph (d)(4)(iii) of this section were less than either of the hourly carbon feed rates estimated during performance tests for dioxin/furan emissions and recorded under paragraphs (d)(4)(i) and (d)(4)(ii) of this section, respectively, with reasons for such feed rates and a description of corrective actions taken.
              (15) For affected facilities that apply activated carbon for mercury or dioxin/furan control, identification of the calendar dates when the carbon injection system operating parameter(s) that are the primary indicator(s) of carbon mass feed rate (e.g., screw feeder speed) recorded under paragraph (d)(4)(v) of this section are below the level(s) estimated during the performance tests as specified in § 60.58b(m)(1)(i) and § 60.58b(m)(1)(ii) of this section, with reasons for such occurrences and a description of corrective actions taken.
              (e) The owner or operator of an air curtain incinerator subject to the opacity limit under § 60.56b shall maintain records of results of the initial opacity performance test and subsequent performance tests required by § 60.58b(l) for a period of at least 5 years.
              (f) The owner or operator of an affected facility shall submit the information specified in paragraphs (f)(1) through (f)(6) of this section in the initial performance test report.

              (1) The initial performance test data as recorded under paragraphs (d)(2)(ii)(A) through (d)(2)(ii)(D) of this section for the initial performance test for sulfur dioxide, nitrogen oxides, carbon monoxide, municipal waste combustor unit load level, and particulate matter control device inlet temperature.
              (2) The test report documenting the initial performance test recorded under paragraph (d)(9) of this section for particulate matter, opacity, cadmium, lead, mercury, dioxins/furans, hydrogen chloride, and fugitive ash emissions.
              (3) The performance evaluation of the continuous emission monitoring system using the applicable performance specifications in appendix B of this part.
              (4) The maximum demonstrated municipal waste combustor unit load and maximum demonstrated particulate matter control device inlet temperature(s) established during the initial dioxin/furan performance test as recorded under paragraph (d)(9) of this section.
              (5) For affected facilities that apply activated carbon injection for mercury control, the owner or operator shall submit the average carbon mass feed rate recorded under paragraph (d)(4)(i) of this section.
              (6) For those affected facilities that apply activated carbon injection for dioxin/furan control, the owner or operator shall submit the average carbon mass feed rate recorded under paragraph (d)(4)(ii) of this section.
              (g) Following the first year of municipal waste combustor operation, the owner or operator of an affected facility shall submit an annual report that includes the information specified in paragraphs (g)(1) through (g)(5) of this section, as applicable, no later than February 1 of each year following the calendar year in which the data were collected (once the unit is subject to permitting requirements under title V of the Act, the owner or operator of an affected facility must submit these reports semiannually).
              (1) A summary of data collected for all pollutants and parameters regulated under this subpart, which includes the information specified in paragraphs (g)(1)(i) through (g)(1)(v) of this section.
              (i) A list of the particulate matter, opacity, cadmium, lead, mercury, dioxins/furans, hydrogen chloride, and fugitive ash emission levels achieved during the performance tests recorded under paragraph (d)(9) of this section.
              (ii) A list of the highest emission level recorded for sulfur dioxide, nitrogen oxides, carbon monoxide, particulate matter, cadmium, lead, mercury, hydrogen chloride, and dioxin/furan (for owners and operators who elect to continuously monitor particulate matter, cadmium, lead, mercury, hydrogen chloride, and dioxin/furan emissions instead of conducting performance testing using EPA manual test methods), municipal waste combustor unit load level, and particulate matter control device inlet temperature based on the data recorded under paragraphs (d)(2)(ii)(A) through (d)(2)(ii)(E) of this section.
              (iii) List the highest opacity level measured, based on the data recorded under paragraph (d)(2)(i)(A) of this section.
              (iv) Periods when valid data were not obtained as described in paragraphs (g)(1)(iv)(A) through (g)(1)(iv)(C) of this section.
              (A) The total number of hours per calendar quarter and hours per calendar year that valid data for sulfur dioxide, nitrogen oxides, carbon monoxide, municipal waste combustor unit load, or particulate matter control device temperature data were not obtained based on the data recorded under paragraph (d)(6) of this section.
              (B) For owners and operators who elect to continuously monitor particulate matter, cadmium, lead, mercury, and hydrogen chloride emissions instead of conducting performance testing using EPA manual test methods, the total number of hours per calendar quarter and hours per calendar year that valid data for particulate matter, cadmium, lead, mercury, and hydrogen chloride were not obtained based on the data recorded under paragraph (d)(6) of this section. For each continuously monitored pollutant or parameter, the hours of valid emissions data per calendar quarter and per calendar year expressed as a percent of the hours per calendar quarter or year that the affected facility was operating and combusting municipal solid waste.

              (C) For owners and operators who elect to use continuous automated sampling systems for dioxin/furan or mercury, the total number of hours per calendar quarter and hours per calendar year that the sampling systems were not operating or were not collecting a valid sample based on the data recorded under paragraph (d)(6)(vii) of this section. Also, the number of hours during which the continuous automated sampling system was operating and collecting a valid sample as a percent of hours per calendar quarter or year that the affected facility was operating and combusting municipal solid waste.
              (v) Periods when valid data were excluded from the calculation of average emission concentrations or parameters as described in paragraphs (g)(1)(v)(A) through (g)(1)(v)(C) of this section.
              (A) The total number of hours that data for sulfur dioxide, nitrogen oxides, carbon monoxide, municipal waste combustor unit load, and particulate matter control device temperature were excluded from the calculation of average emission concentrations or parameters based on the data recorded under paragraph (d)(7) of this section.
              (B) For owners and operators who elect to continuously monitor particulate matter, cadmium, lead, mercury, or hydrogen chloride emissions instead of conducting performance testing using EPA manual test methods, the total number of hours that data for particulate matter, cadmium, lead, mercury, or hydrogen chloride were excluded from the calculation of average emission concentrations or parameters based on the data recorded under paragraph (d)(7) of this section.
              (C) For owners and operators who elect to use continuous automated sampling systems for dioxin/furan or mercury, the total number of hours that data for mercury and dioxin/furan were excluded from the calculation of average emission concentrations or parameters based on the data recorded under paragraph (d)(7) of this section.
              (2) The summary of data reported under paragraph (g)(1) of this section shall also provide the types of data specified in paragraphs (g)(1)(i) through (g)(1)(vi) of this section for the calendar year preceding the year being reported, in order to provide the Administrator with a summary of the performance of the affected facility over a 2-year period.
              (3) The summary of data including the information specified in paragraphs (g)(1) and (g)(2) of this section shall highlight any emission or parameter levels that did not achieve the emission or parameter limits specified under this subpart.
              (4) A notification of intent to begin the reduced dioxin/furan performance testing schedule specified in § 60.58b(g)(5)(iii) of this section during the following calendar year and notification of intent to apply the average carbon mass feed rate and associated carbon injection system operating parameter levels as established in § 60.58b(m) to similarly designed and equipped units on site.
              (5) Documentation of periods when all certified chief facility operators and certified shift supervisors are off site for more than 12 hours.
              (h) The owner or operator of an affected facility shall submit a semiannual report that includes the information specified in paragraphs (h)(1) through (h)(5) of this section for any recorded pollutant or parameter that does not comply with the pollutant or parameter limit specified under this subpart, according to the schedule specified under paragraph (h)(6) of this section.
              (1) The semiannual report shall include information recorded under paragraph (d)(3) of this section for sulfur dioxide, nitrogen oxides, carbon monoxide, particulate matter, cadmium, lead, mercury, hydrogen chloride, dioxin/furan (for owners and operators who elect to continuously monitor particulate matter, cadmium, lead, mercury, or hydrogen chloride, or who elect to use continuous automated sampling systems for dioxin/furan or mercury emissions, instead of conducting performance testing using EPA manual test methods) municipal waste combustor unit load level, particulate matter control device inlet temperature, and opacity.

              (2) For each date recorded as required by paragraph (d)(3) of this section and reported as required by paragraph (h)(1) of this section, the semiannual report shall include the sulfur dioxide, nitrogen oxides, carbon monoxide, municipal waste combustor unit load level, particulate matter control device inlet temperature, or opacity data, as applicable, recorded under paragraphs (d)(2)(ii)(A) through (d)(2)(ii)(D) and (d)(2)(i)(A) of this section, as applicable.
              (3) If the test reports recorded under paragraph (d)(9) of this section document any particulate matter, opacity, cadmium, lead, mercury, dioxins/furans, hydrogen chloride, and fugitive ash emission levels that were above the applicable pollutant limits, the semiannual report shall include a copy of the test report documenting the emission levels and the corrective actions taken.
              (4) The semiannual report shall include the information recorded under paragraph (d)(15) of this section for the carbon injection system operating parameter(s) that are the primary indicator(s) of carbon mass feed rate.
              (5) For each operating date reported as required by paragraph (h)(4) of this section, the semiannual report shall include the carbon feed rate data recorded under paragraph (d)(4)(iii) of this section.
              (6) Semiannual reports required by paragraph (h) of this section shall be submitted according to the schedule specified in paragraphs (h)(6)(i) and (h)(6)(ii) of this section.
              (i) If the data reported in accordance with paragraphs (h)(1) through (h)(5) of this section were collected during the first calendar half, then the report shall be submitted by August 1 following the first calendar half.
              (ii) If the data reported in accordance with paragraphs (h)(1) through (h)(5) of this section were collected during the second calendar half, then the report shall be submitted by February 1 following the second calendar half.
              (i) The owner or operator of an air curtain incinerator subject to the opacity limit under § 60.56b shall submit the results of the initial opacity performance test and all subsequent annual performance tests recorded under paragraph (e) of this section. Annual performance tests shall be submitted by February 1 of the year following the year of the performance test.
              (j) All reports specified under paragraphs (a), (b), (c), (f), (g), (h), and (i) of this section shall be submitted as a paper copy, postmarked on or before the submittal dates specified under these paragraphs, and maintained onsite as a paper copy for a period of 5 years.
              (k) All records specified under paragraphs (d) and (e) of this section shall be maintained onsite in either paper copy or computer-readable format, unless an alternative format is approved by the Administrator.
              (l) If the owner or operator of an affected facility would prefer a different annual or semiannual date for submitting the periodic reports required by paragraphs (g), (h) and (i) of this section, then the dates may be changed by mutual agreement between the owner or operator and the Administrator according to the procedures specified in § 60.19(c) of subpart A of this part.
              (m) Owners and operators who elect to continuously monitor particulate matter, cadmium, lead, mercury, or hydrogen chloride, or who elect to use continuous automated sampling systems for dioxin/furan or mercury emissions, instead of conducting performance testing using EPA manual test methods must notify the Administrator one month prior to starting or stopping use of the particulate matter, cadmium, lead, mercury, hydrogen chloride, and dioxin/furan continuous emission monitoring systems or continuous automated sampling systems.
              (n) Additional recordkeeping and reporting requirements for affected facilities with continuous cadmium, lead, mercury, or hydrogen chloride monitoring systems. In addition to complying with the requirements specified in paragraphs (a) through (m) of this section, the owner or operator of an affected source who elects to install a continuous emission monitoring system for cadmium, lead, mercury, or hydrogen chloride as specified in § 60.58b(n), shall maintain the records in paragraphs (n)(1) through (n)(10) of this section and report the information in paragraphs (n)(11) through (n)(12) of this section, relevant to the continuous emission monitoring system:

              (1) All required continuous emission monitoring measurements (including monitoring data recorded during unavoidable continuous emission monitoring system breakdowns and out-of-control periods);
              
              (2) The date and time identifying each period during which the continuous emission monitoring system was inoperative except for zero (low-level) and high-level checks;
              (3) The date and time identifying each period during which the continuous emission monitoring system was out of control, as defined in § 60.58b(o)(4);
              (4) The specific identification (i.e., the date and time of commencement and completion) of each period of excess emissions and parameter monitoring exceedances, as defined in the standard, that occurs during startups, shutdowns, and malfunctions of the affected source;
              (5) The specific identification (i.e., the date and time of commencement and completion) of each time period of excess emissions and parameter monitoring exceedances, as defined in the standard, that occurs during periods other than startups, shutdowns, and malfunctions of the affected source;
              (6) The nature and cause of any malfunction (if known);
              (7) The corrective action taken to correct any malfunction or preventive measures adopted to prevent further malfunctions;
              (8) The nature of the repairs or adjustments to the continuous emission monitoring system that was inoperative or out of control;
              (9) All procedures that are part of a quality control program developed and implemented for the continuous emission monitoring system under § 60.58b(o);

              (10) When more than one continuous emission monitoring system is used to measure the emissions from one affected source (e.g., multiple breechings, multiple outlets), the owner or operator shall report the results as required for each continuous emission monitoring system.

              (11) Submit to EPA for approval, the site-specific monitoring plan required by § 60.58b(n)(13) and § 60.58b(o), including the site-specific performance evaluation test plan for the continuous emission monitoring system required by § 60.58(b)(o)(5). The owner or operator shall maintain copies of the site-specific monitoring plan on record for the life of the affected source to be made available for inspection, upon request, by the Administrator. If the site-specific monitoring plan is revised and approved, the owner or operator shall keep previous (i.e., superseded) versions of the plan on record to be made available for inspection, upon request, by the Administrator, for a period of 5 years after each revision to the plan.
              (12) Submit information concerning all out-of-control periods for each continuous emission monitoring system, including start and end dates and hours and descriptions of corrective actions taken, in the annual or semiannual reports required in paragraphs (g) or (h) of this section.
              (o) Additional recordkeeping and reporting requirements for affected facilities with continuous automated sampling systems for dioxin/furan or mercury monitoring. In addition to complying with the requirements specified in paragraphs (a) through (m) of this section, the owner or operator of an affected source who elects to install a continuous automated sampling system for dioxin/furan or mercury, as specified in § 60.58b(p), shall maintain the records in paragraphs (o)(1) through (o)(10) of this section and report the information in (o)(11) and (o)(12) of this section, relevant to the continuous automated sampling system:
              (1) All required 24-hour integrated mercury concentration or 2-week integrated dioxin/furan concentration data (including any data obtained during unavoidable system breakdowns and out-of-control periods);
              (2) The date and time identifying each period during which the continuous automated sampling system was inoperative;
              (3) The date and time identifying each period during which the continuous automated sampling system was out of control, as defined in § 60.58b(q)(4);
              (4) The specific identification (i.e., the date and time of commencement and completion) of each period of excess emissions and parameter monitoring exceedances, as defined in the standard, that occurs during startups, shutdowns, and malfunctions of the affected source;
              
              (5) The specific identification (i.e., the date and time of commencement and completion) of each time period of excess emissions and parameter monitoring exceedances, as defined in the standard, that occurs during periods other than startups, shutdowns, and malfunctions of the affected source;
              (6) The nature and cause of any malfunction (if known);
              (7) The corrective action taken to correct any malfunction or preventive measures adopted to prevent further malfunctions;
              (8) The nature of the repairs or adjustments to the continuous automated sampling system that was inoperative or out of control;
              (9) All procedures that are part of a quality control program developed and implemented for the continuous automated sampling system under § 60.58b(q);

              (10) When more than one continuous automated sampling system is used to measure the emissions from one affected source (e.g., multiple breechings, multiple outlets), the owner or operator shall report the results as required for each system.

              (11) Submit to EPA for approval, the site-specific monitoring plan required by § 60.58b(p)(11) and § 60.58b(q) including the site-specific performance evaluation test plan for the continuous emission monitoring system required by § 60.58(b)(q)(5). The owner or operator shall maintain copies of the site-specific monitoring plan on record for the life of the affected source to be made available for inspection, upon request, by the Administrator. If the site-specific monitoring plan is revised and approved, the owner or operator shall keep previous (i.e., superseded) versions of the plan on record to be made available for inspection, upon request, by the Administrator, for a period of 5 years after each revision to the plan.
              (12) Submit information concerning all out-of-control periods for each continuous automated sampling system, including start and end dates and hours and descriptions of corrective actions taken in the annual or semiannual reports required in paragraphs (g) or (h) of this section.
              [60 FR 65419, Dec. 19, 1995, as amended at 62 FR 45121, 45127, Aug. 25, 1997; 71 FR 27345, May 10, 2006]
            
          
          
            Subpart Ec—Standards of Performance for New Stationary Sources: Hospital/Medical/Infectious Waste Incinerators
            
              Source:
              62 FR 48382, Sept. 15, 1997, unless otherwise noted.
            
            
              § 60.50c
              Applicability and delegation of authority.
              (a) Except as provided in paragraphs (b) through (h) of this section, the affected facility to which this subpart applies is each individual hospital/medical/infectious waste incinerator (HMIWI):
              (1) For which construction is commenced after June 20, 1996 but no later than December 1, 2008; or
              (2) For which modification is commenced after March 16, 1998 but no later than April 6, 2010.
              (3) For which construction is commenced after December 1, 2008; or
              (4) For which modification is commenced after April 6, 2010.
              (b) A combustor is not subject to this subpart during periods when only pathological waste, low-level radioactive waste, and/or chemotherapeutic waste (all defined in § 60.51c) is burned, provided the owner or operator of the combustor:
              (1) Notifies the Administrator of an exemption claim; and
              (2) Keeps records on a calendar quarter basis of the periods of time when only pathological waste, low-level radioactivewaste and/or chemotherapeutic waste is burned.
              (c) Any co-fired combustor (defined in § 60.51c) is not subject to this subpart if the owner or operator of the co-fired combustor:
              (1) Notifies the Administrator of an exemption claim;
              (2) Provides an estimate of the relative amounts of hospital waste, medical/infectious waste, and other fuels and wastes to be combusted; and

              (3) Keeps records on a calendar quarter basis of the weight of hospital waste and medical/infectious waste combusted, and the weight of all other fuels and wastes combusted at the co-fired combustor.
              (d) Any combustor required to have a permit under section 3005 of the Solid Waste Disposal Act is not subject to this subpart.
              (e) Any combustor which meets the applicability requirements under subpart Cb, Ea, or Eb of this part (standards or guidelines for certain municipal waste combustors) is not subject to this subpart.
              (f) Any pyrolysis unit (defined in § 60.51c) is not subject to this subpart.
              (g) Cement kilns firing hospital waste and/or medical/infectious waste are not subject to this subpart.
              (h) Physical or operational changes made to an existing HMIWI solely for the purpose of complying with emission guidelines under subpart Ce are not considered a modification and do not result in an existing HMIWI becoming subject to this subpart.
              (i) In delegating implementation and enforcement authority to a State under section 111(c) of the Clean Air Act, the following authorities shall be retained by the Administrator and not transferred to a State:
              (1) The requirements of Sec. 60.56c(i) establishing operating parameters when using controls other than those listed in Sec. 60.56c(d).
              (2) Approval of alternative methods of demonstrating compliance under § 60.8 including:
              (i) Approval of CEMS for PM, HCl, multi-metals, and Hg where used for purposes of demonstrating compliance,
              (ii) Approval of continuous automated sampling systems for dioxin/furan and Hg where used for purposes of demonstrating compliance, and
              (iii) Approval of major alternatives to test methods;
              (3) Approval of major alternatives to monitoring;
              (4) Waiver of recordkeeping requirements; and
              (5) Performance test and data reduction waivers under § 60.8(b).
              (j) Affected facilities subject to this subpart are not subject to the requirements of 40 CFR part 64.
              (i) Approval of CEMS for PM, HCl, multi-metals, and Hg where used for purposes of demonstrating compliance,
              (ii) Approval of continuous automated sampling systems for dioxin/furan and Hg where used for purposes of demonstrating compliance, and
              (iii) Approval of major alternatives to test methods;
              (3) Approval of major alternatives to monitoring;
              (4) Waiver of recordkeeping requirements; and
              (5) Performance test and data reduction waivers under § 60.8(b).
              (k) The requirements of this subpart shall become effective March 16, 1998
              (l) Beginning September 15, 2000, or on the effective date of an EPA-approved operating permit program under Clean Air Act title V and the implementing regulations under 40 CFR part 70 in the State in which the unit is located, whichever date is later, affected facilities subject to this subpart shall operate pursuant to a permit issued under the EPA approved State operating permit program.

              (m) The requirements of this subpart as promulgated on September 15, 1997, shall apply to the affected facilities defined in paragraph (a)(1) and (2) of this section until the applicable compliance date of the requirements of subpart Ce of this part, as amended on October 6, 2009. Upon the compliance date of the requirements of the amended subpart Ce of this part, affected facilities as defined in paragraph (a) of this section are no longer subject to the requirements of this subpart, but are subject to the requirements of subpart Ce of this part, as amended on October 6, 2009, except where the emissions limits of this subpart as promulgated on September 15, 1997 are more stringent than the emissions limits of the amended subpart Ce of this part. Compliance with subpart Ce of this part, as amended on October 6, 2009 is required on or before the date 3 years after EPA approval of the State plan for States in which an affected facility as defined in paragraph (a) of this section is located (but not later than the date 5 years after promulgation of the amended subpart).
              
              (n) The requirements of this subpart, as amended on October 6, 2009, shall become effective April 6, 2010.
              [62 FR 48382, Sept. 15, 1997, as amended at 74 FR 51408, Oct. 6, 2009]
            
            
              § 60.51c
              Definitions.
              
                Bag leak detection system means an instrument that is capable of monitoring PM loadings in the exhaust of a fabric filter in order to detect bag failures. A bag leak detection system includes, but is not limited to, an instrument that operates on triboelectric, light-scattering, light-transmittance, or other effects to monitor relative PM loadings.
              
                Batch HMIWI means an HMIWI that is designed such that neither waste charging nor ash removal can occur during combustion.
              
                Biologicals means preparations made from living organisms and their products, including vaccines, cultures, etc., intended for use in diagnosing, immunizing, or treating humans or animals or in research pertaining thereto.
              
                Blood products means any product derived from human blood, including but not limited to blood plasma, platelets, red or white blood corpuscles, and other derived licensed products, such as interferon, etc.
              
                Body fluids means liquid emanating or derived from humans and limited to blood; dialysate; amniotic, cerebrospinal, synovial, pleural, peritoneal and pericardial fluids; and semen and vaginal secretions.
              
                Bypass stack means a device used for discharging combustion gases to avoid severe damage to the air pollution control device or other equipment.
              
                Chemotherapeutic waste means waste material resulting from the production or use of antineoplastic agents used for the purpose of stopping or reversing the growth of malignant cells.
              
                Co-fired combustor means a unit combusting hospital waste and/or medical/infectious waste with other fuels or wastes (e.g., coal, municipal solid waste) and subject to an enforceable requirement limiting the unit to combusting a fuel feed stream, 10 percent or less of the weight of which is comprised, in aggregate, of hospital waste and medical/infectious waste as measured on a calendar quarter basis. For purposes of this definition, pathological waste, chemotherapeutic waste, and low-level radioactive waste are considered “other” wastes when calculating the percentage of hospital waste and medical/infectious waste combusted.
              
                Commercial HMIWI means a HMIWI which offers incineration services for hospital/medical/infectious waste generated offsite by firms unrelated to the firm that owns the HMIWI.
              
                Continuous emission monitoring system or CEMS means a monitoring system for continuously measuring and recording the emissions of a pollutant from an affected facility.
              
                Continuous HMIWI means an HMIWI that is designed to allow waste charging and ash removal during combustion.
              
                Dioxins/furans means the combined emissions of tetra-through octa-chlorinated dibenzo-para-dioxins and dibenzofurans, as measured by EPA Reference Method 23.
              
                Dry scrubber means an add-on air pollution control system that injects dry alkaline sorbent (dry injection) or sprays an alkaline sorbent (spray dryer) to react with and neutralize acid gases in the HMIWI exhaust stream forming a dry powder material.
              
                Fabric filter or baghouse means an add-on air pollution control system that removes particulate matter (PM) and nonvaporous metals emissions by passing flue gas through filter bags.
              
                Facilities manager means the individual in charge of purchasing, maintaining, and operating the HMIWI or the owner's or operator's representative responsible for the management of the HMIWI. Alternative titles may include director of facilities or vice president of support services.
              
                High-air phase means the stage of the batch operating cycle when the primary chamber reaches and maintains maximum operating temperatures.
              
                Hospital means any facility which has an organized medical staff, maintains at least six inpatient beds, and where the primary function of the institution is to provide diagnostic and therapeutic patient services and continuous nursing care primarily to human inpatients who are not related and who stay on average in excess of 24 hours per admission. This definition does not include facilities maintained for the sole purpose of providing nursing or convalescent care to human patients who generally are not acutely ill but who require continuing medical supervision.
              
                Hospital/medical/infectious waste incinerator or HMIWI or HMIWI unit means any device that combusts any amount of hospital waste and/or medical/infectious waste.
              
                Hospital/medical/infectious waste incinerator operator or HMIWI operator means any person who operates, controls or supervises the day-to-day operation of an HMIWI.
              
                Hospital waste means discards generated at a hospital, except unused items returned to the manufacturer. The definition of hospital waste does not include human corpses, remains, and anatomical parts that are intended for interment or cremation.
              
                Infectious agent means any organism (such as a virus or bacteria) that is capable of being communicated by invasion and multiplication in body tissues and capable of causing disease or adverse health impacts in humans.
              
                Intermittent HMIWI means an HMIWI that is designed to allow waste charging, but not ash removal, during combustion.
              
                Large HMIWI means:
              (1) Except as provided in (2);
              (i) An HMIWI whose maximum design waste burning capacity is more than 500 pounds per hour; or
              (ii) A continuous or intermittent HMIWI whose maximum charge rate is more than 500 pounds per hour; or
              (iii) A batch HMIWI whose maximum charge rate is more than 4,000 pounds per day.
              (2) The following are not large HMIWI:
              (i) A continuous or intermittent HMIWI whose maximum charge rate is less than or equal to 500 pounds per hour; or
              (ii) A batch HMIWI whose maximum charge rate is less than or equal to 4,000 pounds per day.
              
                Low-level radioactive waste means waste material which contains radioactive nuclides emitting primarily beta or gamma radiation, or both, in concentrations or quantities that exceed applicable federal or State standards for unrestricted release. Low-level radioactive waste is not high-level radioactive waste, spent nuclear fuel, or by-product material as defined by the Atomic Energy Act of 1954 (42 U.S.C. 2014(e)(2)).
              
                Malfunction means any sudden, infrequent, and not reasonably preventable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner. Failures that are caused, in part, by poor maintenance or careless operation are not malfunctions. During periods of malfunction the operator shall operate within established parameters as much as possible, and monitoring of all applicable operating parameters shall continue until all waste has been combusted or until the malfunction ceases, whichever comes first.
              
                Maximum charge rate means:
              (1) For continuous and intermittent HMIWI, 110 percent of the lowest 3-hour average charge rate measured during the most recent performance test demonstrating compliance with all applicable emission limits.
              (2) For batch HMIWI, 110 percent of the lowest daily charge rate measured during the most recent performance test demonstrating compliance with all applicable emission limits.
              
                Maximum design waste burning capacity means:
              (1) For intermittent and continuous HMIWI,
              
              C = PV × 15,000/8,500
              
              
                Where:
                
                C = HMIWI capacity, lb/hr
                PV = primary chamber volume, ft3
                
                15,000 = primary chamber heat release rate factor, Btu/ft3/hr
                8,500 = standard waste heating value, Btu/lb;
              
              
              (2) For batch HMIWI,
              
              C = PV × 4.5/8
              
              
                Where:
                
                C = HMIWI capacity, lb/hr
                PV = primary chamber volume, ft3
                
                4.5 = waste density, lb/ft3
                
                8 = typical hours of operation of a batch HMIWI, hours.
              
              
              
                Maximum fabric filter inlet temperature means 110 percent of the lowest 3-hour average temperature at the inlet to the fabric filter (taken, at a minimum, once every minute) measured during the most recent performance test demonstrating compliance with the dioxin/furan emission limit.
              
                Maximum flue gas temperature means 110 percent of the lowest 3-hour average temperature at the outlet from the wet scrubber (taken, at a minimum, once every minute) measured during the most recent performance test demonstrating compliance with the mercury (Hg) emission limit.
              
                Medical/infectious waste means any waste generated in the diagnosis, treatment, or immunization of human beings or animals, in research pertaining thereto, or in the production or testing of biologicals that are listed in paragraphs (1) through (7) of this definition. The definition of medical/infectious waste does not include hazardous waste identified or listed under the regulations in part 261 of this chapter; household waste, as defined in § 261.4(b)(1) of this chapter; ash from incineration of medical/infectious waste, once the incineration process has been completed; human corpses, remains, and anatomical parts that are intended for interment or cremation; and domestic sewage materials identified in § 261.4(a)(1) of this chapter.
              (1) Cultures and stocks of infectious agents and associated biologicals, including: Cultures from medical and pathological laboratories; cultures and stocks of infectious agents from research and industrial laboratories; wastes from the production of biologicals; discarded live and attenuated vaccines; and culture dishes and devices used to transfer, inoculate, and mix cultures.
              (2) Human pathological waste, including tissues, organs, and body parts and body fluids that are removed during surgery or autopsy, or other medical procedures, and specimens of body fluids and their containers.
              (3) Human blood and blood products including:
              (i) Liquid waste human blood;
              (ii) Products of blood;
              (iii) Items saturated and/or dripping with human blood; or
              (iv) Items that were saturated and/or dripping with human blood that are now caked with dried human blood; including serum, plasma, and other blood components, and their containers, which were used or intended for use in either patient care, testing and laboratory analysis or the development of pharmaceuticals. Intravenous bags are also included in this category.
              (4) Sharps that have been used in animal or human patient care or treatment or in medical, research, or industrial laboratories, including hypodermic needles, syringes (with or without the attached needle), pasteur pipettes, scalpel blades, blood vials, needles with attached tubing, and culture dishes (regardless of presence of infectious agents). Also included are other types of broken or unbroken glassware that were in contact with infectious agents, such as used slides and cover slips.
              (5) Animal waste including contaminated animal carcasses, body parts, and bedding of animals that were known to have been exposed to infectious agents during research (including research in veterinary hospitals), production of biologicals or testing of pharmaceuticals.
              (6) Isolation wastes including biological waste and discarded materials contaminated with blood, excretions, exudates, or secretions from humans who are isolated to protect others from certain highly communicable diseases, or isolated animals known to be infected with highly communicable diseases.
              (7) Unused sharps including the following unused, discarded sharps: hypodermic needles, suture needles, syringes, and scalpel blades.
              
                Medium HMIWI means:
              (1) Except as provided in paragraph (2);
              (i) An HMIWI whose maximum design waste burning capacity is more than 200 pounds per hour but less than or equal to 500 pounds per hour; or
              (ii) A continuous or intermittent HMIWI whose maximum charge rate is more than 200 pounds per hour but less than or equal to 500 pounds per hour; or
              (iii) A batch HMIWI whose maximum charge rate is more than 1,600 pounds per day but less than or equal to 4,000 pounds per day.
              (2) The following are not medium HMIWI:
              
              (i) A continuous or intermittent HMIWI whose maximum charge rate is less than or equal to 200 pounds per hour or more than 500 pounds per hour; or
              (ii) A batch HMIWI whose maximum charge rate is more than 4,000 pounds per day or less than or equal to 1,600 pounds per day.
              
                Minimum dioxin/furan sorbent flow rate means 90 percent of the highest 3-hour average dioxin/furan sorbent flow rate (taken, at a minimum, once every hour) measured during the most recent performance test demonstrating compliance with the dioxin/furan emission limit.
              
                Minimum Hg sorbent flow rate means 90 percent of the highest 3-hour average Hg sorbent flow rate (taken, at a minimum, once every hour) measured during the most recent performance test demonstrating compliance with the Hg emission limit.
              
                Minimum hydrogen chloride (HCl) sorbent flow rate means 90 percent of the highest 3-hour average HCl sorbent flow rate (taken, at a minimum, once every hour) measured during the most recent performance test demonstrating compliance with the HCl emission limit.
              
                Minimum horsepower or amperage means 90 percent of the highest 3-hour average horsepower or amperage to the wet scrubber (taken, at a minimum, once every minute) measured during the most recent performance test demonstrating compliance with the applicable emission limits.
              
                Minimum pressure drop across the wet scrubber means 90 percent of the highest 3-hour average pressure drop across the wet scrubber PM control device (taken, at a minimum, once every minute) measured during the most recent performance test demonstrating compliance with the PM emission limit.
              
                Minimum reagent flow rate means 90 percent of the highest 3-hour average reagent flow rate at the inlet to the selective noncatalytic reduction technology (taken, at a minimum, once every minute) measured during the most recent performance test demonstrating compliance with the NOX emissions limit.
              
                Minimum scrubber liquor flow rate means 90 percent of the highest 3-hour average liquor flow rate at the inlet to the wet scrubber (taken, at a minimum, once every minute) measured during the most recent performance test demonstrating compliance with all applicable emission limits.
              
                Minimum scrubber liquor pH means 90 percent of the highest 3-hour average liquor pH at the inlet to the wet scrubber (taken, at a minimum, once every minute) measured during the most recent performance test demonstrating compliance with the HCl emission limit.
              
                Minimum secondary chamber temperature means 90 percent of the highest 3-hour average secondary chamber temperature (taken, at a minimum, once every minute) measured during the most recent performance test demonstrating compliance with the PM, CO, dioxin/furan, and NOX emissions limits.
              
                Modification or Modified HMIWI means any change to an HMIWI unit after the effective date of these standards such that:
              (1) The cumulative costs of the modifications, over the life of the unit, exceed 50 per centum of the original cost of the construction and installation of the unit (not including the cost of any land purchased in connection with such construction or installation) updated to current costs, or
              (2) The change involves a physical change in or change in the method of operation of the unit which increases the amount of any air pollutant emitted by the unit for which standards have been established under section 129 or section 111.
              
                Operating day means a 24-hour period between 12:00 midnight and the following midnight during which any amount of hospital waste or medical/infectious waste is combusted at any time in the HMIWI.
              
                Operation means the period during which waste is combusted in the incinerator excluding periods of startup or shutdown.
              
                Particulate matter or PM means the total particulate matter emitted from an HMIWI as measured by EPA Reference Method 5 or EPA Reference Method 29.
              
              
                Pathological waste means waste material consisting of only human or animal remains, anatomical parts, and/or tissue, the bags/containers used to collect and transport the waste material, and animal bedding (if applicable).
              
                Primary chamber means the chamber in an HMIWI that receives waste material, in which the waste is ignited, and from which ash is removed.
              
                Pyrolysis means the endothermic gasification of hospital waste and/or medical/infectious waste using external energy.
              
                Secondary chamber means a component of the HMIWI that receives combustion gases from the primary chamber and in which the combustion process is completed.
              
                Shutdown means the period of time after all waste has been combusted in the primary chamber. For continuous HMIWI, shutdown shall commence no less than 2 hours after the last charge to the incinerator. For intermittent HMIWI, shutdown shall commence no less than 4 hours after the last charge to the incinerator. For batch HMIWI, shutdown shall commence no less than 5 hours after the high-air phase of combustion has been completed.
              
                Small HMIWI means:
              (1) Except as provided in (2);
              (i) An HMIWI whose maximum design waste burning capacity is less than or equal to 200 pounds per hour; or
              (ii) A continuous or intermittent HMIWI whose maximum charge rate is less than or equal to 200 pounds per hour; or
              (iii) A batch HMIWI whose maximum charge rate is less than or equal to 1,600 pounds per day.
              (2) The following are not small HMIWI:
              (i) A continuous or intermittent HMIWI whose maximum charge rate is more than 200 pounds per hour;
              (ii) A batch HMIWI whose maximum charge rate is more than 1,600 pounds per day.
              
                Standard conditions means a temperature of 20 °C and a pressure of 101.3 kilopascals.
              
                Startup means the period of time between the activation of the system and the first charge to the unit. For batch HMIWI, startup means the period of time between activation of the system and ignition of the waste.
              
                Wet scrubber means an add-on air pollution control device that utilizes an alkaline scrubbing liquor to collect particulate matter (including nonvaporous metals and condensed organics) and/or to absorb and neutralize acid gases.
              [62 FR 48382, Sept. 15, 1997, as amended at 74 FR 51408, Oct. 6, 2009; 79 FR 11249, Feb. 27, 2014]
            
            
              § 60.52c
              Emission limits.
              (a) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility shall cause to be discharged into the atmosphere:
              (1) From an affected facility as defined in § 60.50c(a)(1) and (2), any gases that contain stack emissions in excess of the limits presented in Table 1A to this subpart.
              (2) From an affected facility as defined in § 60.50c(a)(3) and (4), any gases that contain stack emissions in excess of the limits presented in Table 1B to this subpart.
              (b) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility shall cause to be discharged into the atmosphere:
              (1) From an affected facility as defined in § 60.50c(a)(1) and (2), any gases that exhibit greater than 10 percent opacity (6-minute block average).
              (2) From an affected facility as defined in § 60.50c(a)(3) and (4), any gases that exhibit greater than 6 percent opacity (6-minute block average).

              (c) On and after the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, no owner or operator of an affected facility as defined in § 60.50c(a)(1) and (2) and utilizing a large HMIWI, and in § 60.50c(a)(3) and (4), shall cause to be discharged into the atmosphere visible emissions of combustion ash from an ash conveying system (including conveyor transfer points) in excess of 5 percent of the observation period (i.e., 9 minutes per 3-hour period), as determined by EPA Reference Method 22 of appendix A-1 of this part, except as provided in paragraphs (d) and (e) of this section.
              (d) The emission limit specified in paragraph (c) of this section does not cover visible emissions discharged inside buildings or enclosures of ash conveying systems; however, the emission limit does cover visible emissions discharged to the atmosphere from buildings or enclosures of ash conveying systems.
              (e) The provisions specified in paragraph (c) of this section do not apply during maintenance and repair of ash conveying systems. Maintenance and/or repair shall not exceed 10 operating days per calendar quarter unless the owner or operator obtains written approval from the State agency establishing a date whereby all necessary maintenance and repairs of ash conveying systems shall be completed.
              [62 FR 48382, Sept. 15, 1997, as amended at 74 FR 51409, Oct. 6, 2009]
            
            
              § 60.53c
              Operator training and qualification requirements.
              (a) No owner or operator of an affected facility shall allow the affected facility to operate at any time unless a fully trained and qualified HMIWI operator is accessible, either at the facility or available within 1 hour. The trained and qualified HMIWI operator may operate the HMIWI directly or be the direct supervisor of one or more HMIWI operators.
              (b) Operator training and qualification shall be obtained through a State-approved program or by completing the requirements included in paragraphs (c) through (g) of this section.
              (c) Training shall be obtained by completing an HMIWI operator training course that includes, at a minimum, the following provisions:
              (1) 24 hours of training on the following subjects:
              (i) Environmental concerns, including pathogen destruction and types of emissions;
              (ii) Basic combustion principles, including products of combustion;
              (iii) Operation of the type of incinerator to be used by the operator, including proper startup, waste charging, and shutdown procedures;
              (iv) Combustion controls and monitoring;
              (v) Operation of air pollution control equipment and factors affecting performance (if applicable);
              (vi) Methods to monitor pollutants (continuous emission monitoring systems and monitoring of HMIWI and air pollution control device operating parameters) and equipment calibration procedures (where applicable);
              (vii) Inspection and maintenance of the HMIWI, air pollution control devices, and continuous emission monitoring systems;
              (viii) Actions to correct malfunctions or conditions that may lead to malfunction;
              (ix) Bottom and fly ash characteristics and handling procedures;
              (x) Applicable Federal, State, and local regulations;
              (xi) Work safety procedures;
              (xii) Pre-startup inspections; and
              (xiii) Recordkeeping requirements.
              (2) An examination designed and administered by the instructor.
              (3) Reference material distributed to the attendees covering the course topics.
              (d) Qualification shall be obtained by:
              (1) Completion of a training course that satisfies the criteria under paragraph (c) of this section; and
              (2) Either 6 months experience as an HMIWI operator, 6 months experience as a direct supervisor of an HMIWI operator, or completion of at least two burn cycles under the observation of two qualified HMIWI operators.
              (e) Qualification is valid from the date on which the examination is passed or the completion of the required experience, whichever is later.
              (f) To maintain qualification, the trained and qualified HMIWI operator shall complete and pass an annual review or refresher course of at least 4 hours covering, at a minimum, the following:
              (1) Update of regulations;
              (2) Incinerator operation, including startup and shutdown procedures;
              (3) Inspection and maintenance;
              
              (4) Responses to malfunctions or conditions that may lead to malfunction; and
              (5) Discussion of operating problems encountered by attendees.
              (g) A lapsed qualification shall be renewed by one of the following methods:
              (1) For a lapse of less than 3 years, the HMIWI operator shall complete and pass a standard annual refresher course described in paragraph (f) of this section.
              (2) For a lapse of 3 years or more, the HMIWI operator shall complete and pass a training course with the minimum criteria described in paragraph (c) of this section.
              (h) The owner or operator of an affected facility shall maintain documentation at the facility that address the following:
              (1) Summary of the applicable standards under this subpart;
              (2) Description of basic combustion theory applicable to an HMIWI;
              (3) Procedures for receiving, handling, and charging waste;
              (4) HMIWI startup, shutdown, and malfunction procedures;
              (5) Procedures for maintaining proper combustion air supply levels;
              (6) Procedures for operating the HMIWI and associated air pollution control systems within the standards established under this subpart;
              (7) Procedures for responding to periodic malfunction or conditions that may lead to malfunction;
              (8) Procedures for monitoring HMIWI emissions;
              (9) Reporting and recordkeeping procedures; and
              (10) Procedures for handling ash.
              (i) The owner or operator of an affected facility shall establish a program for reviewing the information listed in paragraph (h) of this section annually with each HMIWI operator (defined in § 60.51c).
              (1) The initial review of the information listed in paragraph (h) of this section shall be conducted within 6 months after the effective date of this subpart or prior to assumption of responsibilities affecting HMIWI operation, whichever date is later.
              (2) Subsequent reviews of the information listed in paragraph (h) of this section shall be conducted annually.
              (j) The information listed in paragraph (h) of this section shall be kept in a readily accessible location for all HMIWI operators. This information, along with records of training shall be available for inspection by the EPA or its delegated enforcement agent upon request.
            
            
              § 60.54c
              Siting requirements.
              (a) The owner or operator of an affected facility for which construction is commenced after September 15, 1997 shall prepare an analysis of the impacts of the affected facility. The analysis shall consider air pollution control alternatives that minimize, on a site-specific basis, to the maximum extent practicable, potential risks to public health or the environment. In considering such alternatives, the analysis may consider costs, energy impacts, non-air environmental impacts, or any other factors related to the practicability of the alternatives.
              (b) Analyses of facility impacts prepared to comply with State, local, or other Federal regulatory requirements may be used to satisfy the requirements of this section, as long as they include the consideration of air pollution control alternatives specified in paragraph (a) of this section.
              (c) The owner or operator of the affected facility shall complete and submit the siting requirements of this section as required under § 60.58c(a)(1)(iii).
            
            
              § 60.55c
              Waste management plan.

              The owner or operator of an affected facility shall prepare a waste management plan. The waste management plan shall identify both the feasibility and the approach to separate certain components of solid waste from the health care waste stream in order to reduce the amount of toxic emissions from incinerated waste. A waste management plan may include, but is not limited to, elements such as segregation and recycling of paper, cardboard, plastics, glass, batteries, food waste, and metals (e.g., aluminum cans, metals-containing devices); segregation of non-recyclable wastes (e.g., polychlorinated biphenyl-containing waste, pharmaceutical waste, and mercury-containing waste, such as dental waste); and purchasing recycled or recyclable products. A waste management plan may include different goals or approaches for different areas or departments of the facility and need not include new waste management goals for every waste stream. It should identify, where possible, reasonably available additional waste management measures, taking into account the effectiveness of waste management measures already in place, the costs of additional measures, the emissions reductions expected to be achieved, and any other environmental or energy impacts they might have. The American Hospital Association publication entitled “An Ounce of Prevention: Waste Reduction Strategies for Health Care Facilities” (incorporated by reference, see § 60.17) shall be considered in the development of the waste management plan. The owner or operator of each commercial HMIWI company shall conduct training and education programs in waste segregation for each of the company's waste generator clients and ensure that each client prepares its own waste management plan that includes, but is not limited to, the provisions listed previously in this section.
              [74 FR 51409, Oct. 6, 2009]
            
            
              § 60.56c
              Compliance and performance testing.
              (a) The emissions limits apply at all times.
              (b) The owner or operator of an affected facility as defined in § 60.50c(a)(1) and (2), shall conduct an initial performance test as required under § 60.8 to determine compliance with the emissions limits using the procedures and test methods listed in paragraphs (b)(1) through (b)(6) and (b)(9) through (b)(14) of this section. The owner or operator of an affected facility as defined in § 60.50c(a)(3) and (4), shall conduct an initial performance test as required under § 60.8 to determine compliance with the emissions limits using the procedures and test methods listed in paragraphs (b)(1) through (b)(14). The use of the bypass stack during a performance test shall invalidate the performance test.
              (1) All performance tests shall consist of a minimum of three test runs conducted under representative operating conditions.
              (2) The minimum sample time shall be 1 hour per test run unless otherwise indicated.
              (3) EPA Reference Method 1 of appendix A of this part shall be used to select the sampling location and number of traverse points.

              (4) EPA Reference Method 3, 3A, or 3B of appendix A-2 of this part shall be used for gas composition analysis, including measurement of oxygen concentration. EPA Reference Method 3, 3A, or 3B of appendix A-2 of this part shall be used simultaneously with each of the other EPA reference methods. As an alternative to EPA Reference Method 3B, ASME PTC-19-10-1981-Part 10 may be used (incorporated by reference, see § 60.17).

              (5) The pollutant concentrations shall be adjusted to 7 percent oxygen using the following equation:
              
              Cadj = Cmeas (20.9−7)/(20.9−%O2)
              
              
                where:
                
                Cadj = pollutant concentration adjusted to 7 percent oxygen;
                Cmeas = pollutant concentration measured on a dry basis (20.9−7) = 20.9 percent oxygen—7 percent oxygen (defined oxygen correction basis);
                20.9 = oxygen concentration in air, percent; and
                %O2 = oxygen concentration measured on a dry basis, percent.
              
              
              (6) EPA Reference Method 5 of appendix A-3 or Method 26A or Method 29 of appendix A-8 of this part shall be used to measure the particulate matter emissions. As an alternative, PM CEMS may be used as specified in paragraph (c)(5) of this section.

              (7) EPA Reference Method 7 or 7E of appendix A-4 of this part shall be used to measure NOX emissions.

              (8) EPA Reference Method 6 or 6C of appendix A-4 of this part shall be used to measure SO2 emissions.

              (9) EPA Reference Method 9 of appendix A-4 of this part shall be used to measure stack opacity. As an alternative, demonstration of compliance with the PM standards using bag leak detection systems as specified in § 60.57c(h) or PM CEMS as specified in paragraph (c)(5) of this section is considered demonstrative of compliance with the opacity requirements.
              
              (10) EPA Reference Method 10 or 10B of appendix A-4 of this part shall be used to measure the CO emissions. As specified in paragraph (c)(4) of this section, use of CO CEMS are required for affected facilities under § 60.50c(a)(3) and (4).
              (11) EPA Reference Method 23 of appendix A-7 of this part shall be used to measure total dioxin/furan emissions. As an alternative, an owner or operator may elect to sample dioxins/furans by installing, calibrating, maintaining, and operating a continuous automated sampling system for monitoring dioxin/furan emissions as specified in paragraph (c)(6) of this section. For Method 23 of appendix A-7 sampling, the minimum sample time shall be 4 hours per test run. If the affected facility has selected the toxic equivalency standards for dioxins/furans, under § 60.52c, the following procedures shall be used to determine compliance:
              (i) Measure the concentration of each dioxin/furan tetra-through octa-congener emitted using EPA Reference Method 23.
              (ii) For each dioxin/furan congener measured in accordance with paragraph (b)(9)(i) of this section, multiply the congener concentration by its corresponding toxic equivalency factor specified in table 2 of this subpart.
              (iii) Sum the products calculated in accordance with paragraph (b)(9)(ii) of this section to obtain the total concentration of dioxins/furans emitted in terms of toxic equivalency.
              (12) EPA Reference Method 26 or 26A of appendix A-8 of this part shall be used to measure HCl emissions. As an alternative, HCl CEMS may be used as specified in paragraph (c)(5) of this section.

              (13) EPA Reference Method 29 of appendix A-8 of this part shall be used to measure Pb, Cd, and Hg emissions. As an alternative, Hg emissions may be measured using ASTM D6784-02 (incorporated by reference, see § 60.17). As an alternative for Pb, Cd, and Hg, multi-metals CEMS or Hg CEMS, may be used as specified in paragraph (c)(5) of this section. As an alternative, an owner or operator may elect to sample Hg by installing, calibrating, maintaining, and operating a continuous automated sampling system for monitoring Hg emissions as specified in paragraph (c)(7) of this section.
              (14) The EPA Reference Method 22 of appendix A-7 of this part shall be used to determine compliance with the fugitive ash emissions limit under § 60.52c(c). The minimum observation time shall be a series of three 1-hour observations.
              (c) Following the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, the owner or operator of an affected facility shall:
              (1) Determine compliance with the opacity limit by conducting an annual performance test (no more than 12 months following the previous performance test) using the applicable procedures and test methods listed in paragraph (b) of this section.
              (2) Except as provided in paragraphs (c)(4) and (c)(5) of this section, determine compliance with the PM, CO, and HCl emissions limits by conducting an annual performance test (no more than 12 months following the previous performance test) using the applicable procedures and test methods listed in paragraph (b) of this section. If all three performance tests over a 3-year period indicate compliance with the emissions limit for a pollutant (PM, CO, or HCl), the owner or operator may forego a performance test for that pollutant for the subsequent 2 years. At a minimum, a performance test for PM, CO, and HCl shall be conducted every third year (no more than 36 months following the previous performance test). If a performance test conducted every third year indicates compliance with the emissions limit for a pollutant (PM, CO, or HCl), the owner or operator may forego a performance test for that pollutant for an additional 2 years. If any performance test indicates noncompliance with the respective emissions limit, a performance test for that pollutant shall be conducted annually until all annual performance tests over a 3-year period indicate compliance with the emissions limit. The use of the bypass stack during a performance test shall invalidate the performance test.

              (3) For an affected facility as defined in § 60.50c(a)(1) and (2) and utilizing a large HMIWI, and in § 60.50c(a)(3) and (4), determine compliance with the visible emissions limits for fugitive emissions from flyash/bottom ash storage and handling by conducting a performance test using EPA Reference Method 22 of appendix A-7 on an annual basis (no more than 12 months following the previous performance test).
              (4) For an affected facility as defined in § 60.50c(a)(3) and (4), determine compliance with the CO emissions limit using a CO CEMS according to paragraphs (c)(4)(i) through (c)(4)(iii) of this section:
              (i) Determine compliance with the CO emissions limit using a 24-hour block average, calculated as specified in section 12.4.1 of EPA Reference Method 19 of appendix A-7 of this part.
              (ii) Operate the CO CEMS in accordance with the applicable procedures under appendices B and F of this part.
              (iii) Use of a CO CEMS may be substituted for the CO annual performance test and minimum secondary chamber temperature to demonstrate compliance with the CO emissions limit.
              (5) Facilities using CEMS to demonstrate compliance with any of the emissions limits under § 60.52c shall:
              (i) For an affected facility as defined in § 60.50c(a)(1) and (2), determine compliance with the appropriate emissions limit(s) using a 12-hour rolling average, calculated each hour as the average of the previous 12 operating hours.
              (ii) For an affected facility as defined in § 60.50c(a)(3) and (4), determine compliance with the appropriate emissions limit(s) using a 24-hour block average, calculated as specified in section 12.4.1 of EPA Reference Method 19 of appendix A-7 of this part.

              (iii) Operate all CEMS in accordance with the applicable procedures under appendices B and F of this part. For those CEMS for which performance specifications have not yet been promulgated (HCl, multi-metals), this option for an affected facility as defined in § 60.50c(a)(3) and (4) takes effect on the date a final performance specification is published in the Federal Register or the date of approval of a site-specific monitoring plan.
              (iv) For an affected facility as defined in § 60.50c(a)(3) and (4), be allowed to substitute use of an HCl CEMS for the HCl annual performance test, minimum HCl sorbent flow rate, and minimum scrubber liquor pH to demonstrate compliance with the HCl emissions limit.
              (v) For an affected facility as defined in § 60.50c(a)(3) and (4), be allowed to substitute use of a PM CEMS for the PM annual performance test and minimum pressure drop across the wet scrubber, if applicable, to demonstrate compliance with the PM emissions limit.

              (6) An affected facility as defined in § 60.50c(a)(3) and (4) using a continuous automated sampling system to demonstrate compliance with the dioxin/furan emissions limits under § 60.52c shall record the output of the system and analyze the sample according to EPA Reference Method 23 of appendix A-7 of this part. This option to use a continuous automated sampling system takes effect on the date a final performance specification applicable to dioxin/furan from monitors is published in the Federal Register or the date of approval of a site-specific monitoring plan. The owner or operator of an affected facility as defined in § 60.50c(a)(3) and (4) who elects to continuously sample dioxin/furan emissions instead of sampling and testing using EPA Reference Method 23 of appendix A-7 shall install, calibrate, maintain, and operate a continuous automated sampling system and shall comply with the requirements specified in § 60.58b(p) and (q) of subpart Eb of this part.

              (7) An affected facility as defined in § 60.50c(a)(3) and (4) using a continuous automated sampling system to demonstrate compliance with the Hg emissions limits under § 60.52c shall record the output of the system and analyze the sample at set intervals using any suitable determinative technique that can meet appropriate performance criteria. This option to use a continuous automated sampling system takes effect on the date a final performance specification applicable to Hg from monitors is published in the Federal Register or the date of approval of a site-specific monitoring plan. The owner or operator of an affected facility as defined in § 60.50c(a)(3) and (4) who elects to continuously sample Hg emissions instead of sampling and testing using EPA Reference Method 29 of appendix A-8 of this part, or an approved alternative method for measuring Hg emissions, shall install, calibrate, maintain, and operate a continuous automated sampling system and shall comply with the requirements specified in § 60.58b(p) and (q) of subpart Eb of this part.
              (d) Except as provided in paragraphs (c)(4) through (c)(7) of this section, the owner or operator of an affected facility equipped with a dry scrubber followed by a fabric filter, a wet scrubber, or a dry scrubber followed by a fabric filter and wet scrubber shall:
              (1) Establish the appropriate maximum and minimum operating parameters, indicated in table 3 of this subpart for each control system, as site specific operating parameters during the initial performance test to determine compliance with the emission limits; and
              (2) Following the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, ensure that the affected facility does not operate above any of the applicable maximum operating parameters or below any of the applicable minimum operating parameters listed in table 3 of this subpart and measured as 3-hour rolling averages (calculated each hour as the average of the previous 3 operating hours) at all times. Operating parameter limits do not apply during performance tests. Operation above the established maximum or below the established minimum operating parameter(s) shall constitute a violation of established operating parameter(s).
              (e) Except as provided in paragraph (i) of this section, for affected facilities equipped with a dry scrubber followed by a fabric filter:
              (1) Operation of the affected facility above the maximum charge rate and below the minimum secondary chamber temperature (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the CO emission limit.
              (2) Operation of the affected facility above the maximum fabric filter inlet temperature, above the maximum charge rate, and below the minimum dioxin/furan sorbent flow rate (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the dioxin/furan emission limit.
              (3) Operation of the affected facility above the maximum charge rate and below the minimum HCl sorbent flow rate (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the HCl emission limit.
              (4) Operation of the affected facility above the maximum charge rate and below the minimum Hg sorbent flow rate (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the Hg emission limit.
              (5) Use of the bypass stack shall constitute a violation of the PM, dioxin/furan, HCl, Pb, Cd and Hg emissions limits.
              (6) Operation of the affected facility as defined in § 60.50c(a)(3) and (4) above the CO emissions limit as measured by the CO CEMS specified in paragraph (c)(4) of this section shall constitute a violation of the CO emissions limit.
              (7) For an affected facility as defined in § 60.50c(a)(3) and (4), failure to initiate corrective action within 1 hour of a bag leak detection system alarm; or failure to operate and maintain the fabric filter such that the alarm is not engaged for more than 5 percent of the total operating time in a 6-month block reporting period shall constitute a violation of the PM emissions limit. If inspection of the fabric filter demonstrates that no corrective action is required, no alarm time is counted. If corrective action is required, each alarm is counted as a minimum of 1 hour. If it takes longer than 1 hour to initiate corrective action, the alarm time is counted as the actual amount of time taken to initiate corrective action. If the bag leak detection system is used to demonstrate compliance with the opacity limit, this would also constitute a violation of the opacity emissions limit.

              (8) Operation of the affected facility as defined in § 60.50c(a)(3) and (4) above the PM, HCl, Pb, Cd, and/or Hg emissions limit as measured by the CEMS specified in paragraph (c)(5) of this section shall constitute a violation of the applicable emissions limit.
              (9) Operation of the affected facility as defined in § 60.50c(a)(3) and (4) above the dioxin/furan emissions limit as measured by the continuous automated sampling system specified in paragraph (c)(6) of this section shall constitute a violation of the dioxin/furan emissions limit.
              (10) Operation of the affected facility as defined in § 60.50c(a)(3) and (4) above the Hg emissions limit as measured by the continuous automated sampling system specified in paragraph (c)(7) of this section shall constitute a violation of the Hg emissions limit.
              (f) Except as provided in paragraph (i) of this section, for affected facilities equipped with a wet scrubber:
              (1) Operation of the affected facility above the maximum charge rate and below the minimum pressure drop across the wet scrubber or below the minimum horsepower or amperage to the system (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the PM emission limit.
              (2) Operation of the affected facility above the maximum charge rate and below the minimum secondary chamber temperature (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the CO emission limit.
              (3) Operation of the affected facility above the maximum charge rate, below the minimum secondary chamber temperature, and below the minimum scrubber liquor flow rate (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the dioxin/furan emission limit.
              (4) Operation of the affected facility above the maximum charge rate and below the minimum scrubber liquor pH (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the HCl emission limit.
              (5) Operation of the affected facility above the maximum flue gas temperature and above the maximum charge rate (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the Hg emission limit.
              (6) Use of the bypass stack shall constitute a violation of the PM, dioxin/furan, HCl, Pb, Cd and Hg emissions limits.
              (7) Operation of the affected facility as defined in § 60.50c(a)(3) and (4) above the CO emissions limit as measured by the CO CEMS specified in paragraph (c)(4) of this section shall constitute a violation of the CO emissions limit.
              (8) Operation of the affected facility as defined in § 60.50c(a)(3) and (4) above the PM, HCl, Pb, Cd, and/or Hg emissions limit as measured by the CEMS specified in paragraph (c)(5) of this section shall constitute a violation of the applicable emissions limit.
              (9) Operation of the affected facility as defined in § 60.50c(a)(3) and (4) above the dioxin/furan emissions limit as measured by the continuous automated sampling system specified in paragraph (c)(6) of this section shall constitute a violation of the dioxin/furan emissions limit.
              (10) Operation of the affected facility as defined in § 60.50c(a)(3) and (4) above the Hg emissions limit as measured by the continuous automated sampling system specified in paragraph (c)(7) of this section shall constitute a violation of the Hg emissions limit.
              (g) Except as provided in paragraph (i) of this section, for affected facilities equipped with a dry scrubber followed by a fabric filter and a wet scrubber:
              (1) Operation of the affected facility above the maximum charge rate and below the minimum secondary chamber temperature (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the CO emission limit.
              (2) Operation of the affected facility above the maximum fabric filter inlet temperature, above the maximum charge rate, and below the minimum dioxin/furan sorbent flow rate (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the dioxin/furan emission limit.

              (3) Operation of the affected facility above the maximum charge rate and below the minimum scrubber liquor pH (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the HCl emission limit.
              
              (4) Operation of the affected facility above the maximum charge rate and below the minimum Hg sorbent flow rate (each measured on a 3-hour rolling average) simultaneously shall constitute a violation of the Hg emission limit.
              (5) Use of the bypass stack shall constitute a violation of the PM, dioxin/furan, HCl, Pb, Cd and Hg emissions limits.
              (6) Operation of the affected facility as defined in § 60.50c(a)(3) and (4) above the CO emissions limit as measured by the CO CEMS specified in paragraph (c)(4) of this section shall constitute a violation of the CO emissions limit.
              (7) For an affected facility as defined in § 60.50c(a)(3) and (4), failure to initiate corrective action within 1 hour of a bag leak detection system alarm; or failure to operate and maintain the fabric filter such that the alarm is not engaged for more than 5 percent of the total operating time in a 6-month block reporting period shall constitute a violation of the PM emissions limit. If inspection of the fabric filter demonstrates that no corrective action is required, no alarm time is counted. If corrective action is required, each alarm is counted as a minimum of 1 hour. If it takes longer than 1 hour to initiate corrective action, the alarm time is counted as the actual amount of time taken to initiate corrective action. If the bag leak detection system is used to demonstrate compliance with the opacity limit, this would also constitute a violation of the opacity emissions limit.
              (8) Operation of the affected facility as defined in § 60.50c(a)(3) and (4) above the PM, HCl, Pb, Cd, and/or Hg emissions limit as measured by the CEMS specified in paragraph (c)(5) of this section shall constitute a violation of the applicable emissions limit.
              (9) Operation of the affected facility as defined in § 60.50c(a)(3) and (4) above the dioxin/furan emissions limit as measured by the continuous automated sampling system specified in paragraph (c)(6) of this section shall constitute a violation of the dioxin/furan emissions limit.
              (10) Operation of the affected facility as defined in § 60.50c(a)(3) and (4) above the Hg emissions limit as measured by the continuous automated sampling system specified in paragraph (c)(7) of this section shall constitute a violation of the Hg emissions limit.
              (h) The owner or operator of an affected facility as defined in § 60.50c(a)(3) and (4) equipped with selective noncatalytic reduction technology shall:
              (1) Establish the maximum charge rate, the minimum secondary chamber temperature, and the minimum reagent flow rate as site specific operating parameters during the initial performance test to determine compliance with the emissions limits;
              (2) Following the date on which the initial performance test is completed or is required to be completed under § 60.8, whichever date comes first, ensure that the affected facility does not operate above the maximum charge rate, or below the minimum secondary chamber temperature or the minimum reagent flow rate measured as 3-hour rolling averages (calculated each hour as the average of the previous 3 operating hours) at all times. Operating parameter limits do not apply during performance tests.

              (3) Except as provided in paragraph (i) of this section, operation of the affected facility above the maximum charge rate, below the minimum secondary chamber temperature, and below the minimum reagent flow rate simultaneously shall constitute a violation of the NOX emissions limit.
              (i) The owner or operator of an affected facility may conduct a repeat performance test within 30 days of violation of applicable operating parameter(s) to demonstrate that the affected facility is not in violation of the applicable emissions limit(s). Repeat performance tests conducted pursuant to this paragraph shall be conducted using the identical operating parameters that indicated a violation under paragraph (e), (f), (g), or (h) of this section.

              (j) The owner or operator of an affected facility using an air pollution control device other than a dry scrubber followed by a fabric filter, a wet scrubber, a dry scrubber followed by a fabric filter and a wet scrubber, or selective noncatalytic reduction technology to comply with the emissions limits under § 60.52c shall petition the Administrator for other site-specific operating parameters to be established during the initial performance test and continuously monitored thereafter. The owner or operator shall not conduct the initial performance test until after the petition has been approved by the Administrator.
              (k) The owner or operator of an affected facility may conduct a repeat performance test at any time to establish new values for the operating parameters. The Administrator may request a repeat performance test at any time.
              [62 FR 48382, Sept. 15, 1997, as amended at 65 FR 61753, Oct. 17, 2000; 74 FR 51409, Oct. 6, 2009; 78 FR 28066, May 13, 2013]
            
            
              § 60.57c
              Monitoring requirements.
              (a) Except as provided in § 60.56c(c)(4) through (c)(7), the owner or operator of an affected facility shall install, calibrate (to manufacturers' specifications), maintain, and operate devices (or establish methods) for monitoring the applicable maximum and minimum operating parameters listed in Table 3 to this subpart (unless CEMS are used as a substitute for certain parameters as specified) such that these devices (or methods) measure and record values for these operating parameters at the frequencies indicated in Table 3 of this subpart at all times.
              (b) The owner or operator of an affected facility as defined in § 60.50c(a)(3) and (4) that uses selective noncatalytic reduction technology shall install, calibrate (to manufacturers' specifications), maintain, and operate devices (or establish methods) for monitoring the operating parameters listed in § 60.56c(h) such that the devices (or methods) measure and record values for the operating parameters at all times. Operating parameter values shall be measured and recorded at the following minimum frequencies:
              (1) Maximum charge rate shall be measured continuously and recorded once each hour;
              (2) Minimum secondary chamber temperature shall be measured continuously and recorded once each minute; and
              (3) Minimum reagent flow rate shall be measured hourly and recorded once each hour.
              (c) The owner or operator of an affected facility shall install, calibrate (to manufacturers' specifications), maintain, and operate a device or method for measuring the use of the bypass stack including date, time, and duration.
              (d) The owner or operator of an affected facility using an air pollution control device other than a dry scrubber followed by a fabric filter, a wet scrubber, a dry scrubber followed by a fabric filter and a wet scrubber, or selective noncatalytic reduction technology to comply with the emissions limits under § 60.52c shall install, calibrate (to manufacturers' specifications), maintain, and operate the equipment necessary to monitor the site-specific operating parameters developed pursuant to § 60.56c(j).
              (e) The owner or operator of an affected facility shall obtain monitoring data at all times during HMIWI operation except during periods of monitoring equipment malfunction, calibration, or repair. At a minimum, valid monitoring data shall be obtained for 75 percent of the operating hours per day for 90 percent of the operating days per calendar quarter that the affected facility is combusting hospital waste and/or medical/infectious waste.
              (f) The owner or operator of an affected facility as defined in § 60.50c(a)(3) and (4) shall ensure that each HMIWI subject to the emissions limits in § 60.52c undergoes an initial air pollution control device inspection that is at least as protective as the following:
              (1) At a minimum, an inspection shall include the following:
              (i) Inspect air pollution control device(s) for proper operation, if applicable;
              (ii) Ensure proper calibration of thermocouples, sorbent feed systems, and any other monitoring equipment; and
              (iii) Generally observe that the equipment is maintained in good operating condition.

              (2) Within 10 operating days following an air pollution control device inspection, all necessary repairs shall be completed unless the owner or operator obtains written approval from the Administrator establishing a date whereby all necessary repairs of the designated facility shall be completed.
              (g) The owner or operator of an affected facility as defined in § 60.50c(a)(3) and (4) shall ensure that each HMIWI subject to the emissions limits under § 60.52c undergoes an air pollution control device inspection annually (no more than 12 months following the previous annual air pollution control device inspection), as outlined in paragraphs (f)(1) and (f)(2) of this section.
              (h) For affected facilities as defined in § 60.50c(a)(3) and (4) that use an air pollution control device that includes a fabric filter and are not demonstrating compliance using PM CEMS, determine compliance with the PM emissions limit using a bag leak detection system and meet the requirements in paragraphs (h)(1) through (h)(12) of this section for each bag leak detection system.
              (1) Each triboelectric bag leak detection system may be installed, calibrated, operated, and maintained according to the “Fabric Filter Bag Leak Detection Guidance,” (EPA-454/R-98-015, September 1997). This document is available from the U.S. Environmental Protection Agency (U.S. EPA); Office of Air Quality Planning and Standards; Sector Policies and Programs Division; Measurement Policy Group (D-243-02), Research Triangle Park, NC 27711. This document is also available on the Technology Transfer Network (TTN) under Emissions Measurement Center Continuous Emissions Monitoring. Other types of bag leak detection systems shall be installed, operated, calibrated, and maintained in a manner consistent with the manufacturer's written specifications and recommendations.
              (2) The bag leak detection system shall be certified by the manufacturer to be capable of detecting PM emissions at concentrations of 10 milligrams per actual cubic meter (0.0044 grains per actual cubic foot) or less.
              (3) The bag leak detection system sensor shall provide an output of relative PM loadings.
              (4) The bag leak detection system shall be equipped with a device to continuously record the output signal from the sensor.
              (5) The bag leak detection system shall be equipped with an audible alarm system that will sound automatically when an increase in relative PM emissions over a preset level is detected. The alarm shall be located where it is easily heard by plant operating personnel.
              (6) For positive pressure fabric filter systems, a bag leak detector shall be installed in each baghouse compartment or cell.
              (7) For negative pressure or induced air fabric filters, the bag leak detector shall be installed downstream of the fabric filter.
              (8) Where multiple detectors are required, the system's instrumentation and alarm may be shared among detectors.
              (9) The baseline output shall be established by adjusting the range and the averaging period of the device and establishing the alarm set points and the alarm delay time according to section 5.0 of the “Fabric Filter Bag Leak Detection Guidance.”
              (10) Following initial adjustment of the system, the sensitivity or range, averaging period, alarm set points, or alarm delay time may not be adjusted. In no case may the sensitivity be increased by more than 100 percent or decreased more than 50 percent over a 365-day period unless such adjustment follows a complete fabric filter inspection that demonstrates that the fabric filter is in good operating condition. Each adjustment shall be recorded.
              (11) Record the results of each inspection, calibration, and validation check.

              (12) Initiate corrective action within 1 hour of a bag leak detection system alarm; operate and maintain the fabric filter such that the alarm is not engaged for more than 5 percent of the total operating time in a 6-month block reporting period. If inspection of the fabric filter demonstrates that no corrective action is required, no alarm time is counted. If corrective action is required, each alarm is counted as a minimum of 1 hour. If it takes longer than 1 hour to initiate corrective action, the alarm time is counted as the actual amount of time taken to initiate corrective action.
              [62 FR 48382, Sept. 15, 1997, as amended at 74 FR 51412, Oct. 6, 2009]
            
            
              § 60.58c
              Reporting and recordkeeping requirements.
              (a) The owner or operator of an affected facility shall submit notifications, as provided by § 60.7. In addition, the owner or operator shall submit the following information:
              (1) Prior to commencement of construction;
              (i) A statement of intent to construct;
              (ii) The anticipated date of commencement of construction; and
              (iii) All documentation produced as a result of the siting requirements of § 60.54c.
              (2) Prior to initial startup;
              (i) The type(s) of waste to be combusted;
              (ii) The maximum design waste burning capacity;
              (iii) The anticipated maximum charge rate; and
              (iv) If applicable, the petition for site-specific operating parameters under § 60.56c(j).
              (b) The owner or operator of an affected facility shall maintain the following information (as applicable) for a period of at least 5 years:
              (1) Calendar date of each record;
              (2) Records of the following data:
              (i) Concentrations of any pollutant listed in § 60.52c or measurements of opacity as determined by the continuous emission monitoring system (if applicable);
              (ii) Results of fugitive emissions (by EPA Reference Method 22) tests, if applicable;
              (iii) HMIWI charge dates, times, and weights and hourly charge rates;
              (iv) Fabric filter inlet temperatures during each minute of operation, as applicable;
              (v) Amount and type of dioxin/furan sorbent used during each hour of operation, as applicable;
              (vi) Amount and type of Hg sorbent used during each hour of operation, as applicable;
              (vii) Amount and type of HCl sorbent used during each hour of operation, as applicable;

              (viii) For affected facilities as defined in § 60.50c(a)(3) and (4), amount and type of NOX reagent used during each hour of operation, as applicable;
              (ix) Secondary chamber temperatures recorded during each minute of operation;
              (x) Liquor flow rate to the wet scrubber inlet during each minute of operation, as applicable;
              (xi) Horsepower or amperage to the wet scrubber during each minute of operation, as applicable;
              (xii) Pressure drop across the wet scrubber system during each minute of operation, as applicable,
              (xiii) Temperature at the outlet from the wet scrubber during each minute of operation, as applicable;
              (xiv) pH at the inlet to the wet scrubber during each minute of operation, as applicable,
              (xv) Records indicating use of the bypass stack, including dates, times, and durations, and
              (xvi) For affected facilities complying with § 60.56c(j) and § 60.57c(d), the owner or operator shall maintain all operating parameter data collected;
              (xvii) For affected facilities as defined in § 60.50c(a)(3) and (4), records of the annual air pollution control device inspections, any required maintenance, and any repairs not completed within 10 days of an inspection or the timeframe established by the Administrator.
              (xviii) For affected facilities as defined in § 60.50c(a)(3) and (4), records of each bag leak detection system alarm, the time of the alarm, the time corrective action was initiated and completed, and a brief description of the cause of the alarm and the corrective action taken, as applicable.
              (xix) For affected facilities as defined in § 60.50c(a)(3) and (4), concentrations of CO as determined by the continuous emissions monitoring system.

              (3) Identification of calendar days for which data on emission rates or operating parameters specified under paragraph (b)(2) of this section have not been obtained, with an identification of the emission rates or operating parameters not measured, reasons for not obtaining the data, and a description of corrective actions taken.
              
              (4) Identification of calendar days, times and durations of malfunctions, a description of the malfunction and the corrective action taken.
              (5) Identification of calendar days for which data on emission rates or operating parameters specified under paragraph (b)(2) of this section exceeded the applicable limits, with a description of the exceedances, reasons for such exceedances, and a description of corrective actions taken.
              (6) The results of the initial, annual, and any subsequent performance tests conducted to determine compliance with the emissions limits and/or to establish or re-establish operating parameters, as applicable, and a description, including sample calculations, of how the operating parameters were established or re-established, if applicable.
              (7) All documentation produced as a result of the siting requirements of § 60.54c;
              (8) Records showing the names of HMIWI operators who have completed review of the information in § 60.53c(h) as required by § 60.53c(i), including the date of the initial review and all subsequent annual reviews;
              (9) Records showing the names of the HMIWI operators who have completed the operator training requirements, including documentation of training and the dates of the training;
              (10) Records showing the names of the HMIWI operators who have met the criteria for qualification under § 60.53c and the dates of their qualification; and
              (11) Records of calibration of any monitoring devices as required under § 60.57c(a) through (d).
              (c) The owner or operator of an affected facility shall submit the information specified in paragraphs (c)(1) through (c)(4) of this section no later than 60 days following the initial performance test. All reports shall be signed by the facilities manager.
              (1) The initial performance test data as recorded under § 60.56c(b)(1) through (b)(14), as applicable.
              (2) The values for the site-specific operating parameters established pursuant to § 60.56c(d), (h), or (j), as applicable, and a description, including sample calculations, of how the operating parameters were established during the initial performance test.
              (3) The waste management plan as specified in § 60.55c.
              (4) For each affected facility as defined in § 60.50c(a)(3) and (4) that uses a bag leak detection system, analysis and supporting documentation demonstrating conformance with EPA guidance and specifications for bag leak detection systems in § 60.57c(h).
              (d) An annual report shall be submitted 1 year following the submissions of the information in paragraph (c) of this section and subsequent reports shall be submitted no more than 12 months following the previous report (once the unit is subject to permitting requirements under title V of the Clean Air Act, the owner or operator of an affected facility must submit these reports semiannually). The annual report shall include the information specified in paragraphs (d)(1) through (11) of this section. All reports shall be signed by the facilities manager.
              (1) The values for the site-specific operating parameters established pursuant to § 60.56c(d), (h), or (j), as applicable.
              (2) The highest maximum operating parameter and the lowest minimum operating parameter, as applicable, for each operating parameter recorded for the calendar year being reported, pursuant to § 60.56c(d), (h), or (j), as applicable.
              (3) The highest maximum operating parameter and the lowest minimum operating parameter, as applicable, for each operating parameter recorded pursuant to § 60.56c(d), (h), or (j) for the calendar year preceding the year being reported, in order to provide the Administrator with a summary of the performance of the affected facility over a 2-year period.
              (4) Any information recorded under paragraphs (b)(3) through (b)(5) of this section for the calendar year being reported.

              (5) Any information recorded under paragraphs (b)(3) through (b)(5) of this section for the calendar year preceding the year being reported, in order to provide the Administrator with a summary of the performance of the affected facility over a 2-year period.
              
              (6) If a performance test was conducted during the reporting period, the results of that test.
              (7) If no exceedances or malfunctions were reported under paragraphs (b)(3) through (b)(5) of this section for the calendar year being reported, a statement that no exceedances occurred during the reporting period.
              (8) Any use of the bypass stack, the duration, reason for malfunction, and corrective action taken.
              (9) For affected facilities as defined in § 60.50c(a)(3) and (4), records of the annual air pollution control device inspection, any required maintenance, and any repairs not completed within 10 days of an inspection or the timeframe established by the Administrator.
              (10) For affected facilities as defined in § 60.50c(a)(3) and (4), records of each bag leak detection system alarm, the time of the alarm, the time corrective action was initiated and completed, and a brief description of the cause of the alarm and the corrective action taken, as applicable.
              (11) For affected facilities as defined in § 60.50c(a)(3) and (4), concentrations of CO as determined by the continuous emissions monitoring system.
              (e) The owner or operator of an affected facility shall submit semiannual reports containing any information recorded under paragraphs (b)(3) through (b)(5) of this section no later than 60 days following the reporting period. The first semiannual reporting period ends 6 months following the submission of information in paragraph (c) of this section. Subsequent reports shall be submitted no later than 6 calendar months following the previous report. All reports shall be signed by the facilities manager.
              (f) All records specified under paragraph (b) of this section shall be maintained onsite in either paper copy or computer-readable format, unless an alternative format is approved by the Administrator.

              (g) For affected facilities, as defined in § 60.50c(a)(3) and (4), that choose to submit an electronic copy of stack test reports to EPA's WebFIRE data base, as of December 31, 2011, the owner or operator of an affected facility shall enter the test data into EPA's data base using the Electronic Reporting Tool located at http://www.epa.gov/ttn/chief/ert /ert__tool.html.
              
              [62 FR 48382, Sept. 15, 1997, as amended at 74 FR 51413, Oct. 6, 2009; 76 FR 18413, Apr. 4, 2011]
            
            
              Pt. 60, Subpt. Ec, Table 1A
              Table 1A to Subpart Ec of Part 60—Emissions Limits for Small, Medium, and Large HMIWI at Affected Facilities as Defined in § 60.50c(a)(1) and (2)
              
                
                  Pollutant
                  Units (7 percent oxygen, dry basis)
                  Emissions limits
                  HMIWI size
                  Small
                  Medium
                  Large
                  Averaging time 1
                  
                  Methodfor
                    demonstrating
                    compliance 2
                    
                  
                
                
                  Particulate matter
                  Milligrams per dry standard cubic meter (grains per dry standard cubic foot)
                  69 (0.03)
                  34 (0.015)
                  34 (0.015)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 5 of appendix A-3 of part 60, or EPA Reference Method M 26A or 29 of appendix A-8 of part 60.
                
                
                  Carbon monoxide
                  Parts per million by volume
                  40
                  40
                  40
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 10 or 10B of appendix A-4 of part 60.
                
                
                  
                  Dioxins/furans
                  Nanograms per dry standard cubic meter total dioxins/furans (grains per billion dry standard cubic feet) or nanograms per dry standard cubic meter TEQ (grains per billion dry standard cubic feet)
                  125 (55) or 2.3 (1.0)
                  25 (11) or 0.6 (0.26)
                  25 (11) or 0.6 (0.26)
                  3-run average (4-hour minimum sample time per run)
                  EPA Reference Method 23 of appendix A-7 of part 60.
                
                
                  Hydrogen chloride
                  Parts per million by volume or percent reduction
                  15 or 99%
                  15 or 99%
                  15 or 99%
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 26 or 26A of appendix A-8 of part 60.
                
                
                  Sulfur dioxide
                  Parts per million by volume
                  55
                  55
                  55
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 6 or 6C of appendix A-4 of part 60.
                
                
                  Nitrogen oxides
                  Parts per million by volume
                  250
                  250
                  250
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 7 or 7E of appendix A-4 of part 60.
                
                
                  Lead
                  Milligrams per dry standard cubic meter (grains per thousand dry standard cubic feet) or percent reduction
                  1.2 (0.52) or 70%
                  0.07 (0.03) or 98%
                  0.07 (0.03) or 98%
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  Cadmium
                  Milligrams per dry standard cubic meter (grains per thousand dry standard cubic feet) or percent reduction
                  0.16 (0.07) or 65%
                  0.04 (0.02) or 90%
                  0.04 (0.02) or 90%
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  Mercury
                  Milligrams per dry standard cubic meter (grains per thousand dry standard cubic feet) or percent reduction
                  0.55 (0.24) or 85%
                  0.55 (0.24) or 85%
                  0.55 (0.24) or 85%
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  1 Except as allowed under § 60.56c(c) for HMIWI equipped with CEMS.
                
                  2 Does not include CEMS and approved alternative non-EPA test methods allowed under § 60.56c(b).
              
              [74 FR 51414, Oct. 6, 2009, as amended at 76 FR 18414, Apr. 4, 2011]
            
            
              Pt. 60, Subpt. Ec, Table 1B
              Table 1B to Subpart Ec of Part 60—Emissions Limits for Small, Medium, and Large HMIWI at Affected Facilities as Defined in § 60.50c(a)(3) and (4)
              
                
                  Pollutant
                  Units(7 percent oxygen,
                    dry basis)
                  
                  Emissions limits
                  HMIWI size
                  Small
                  Medium
                  Large
                  Averaging time 1
                  
                  Method fordemonstrating
                    compliance 2
                    
                  
                
                
                  Particulate matter
                  Milligrams per dry standard cubic meter (grains per dry standard cubic foot)
                  66 (0.029)
                  22 (0.0095)
                  18 (0.0080)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 5 of appendix A-3 of part 60, or EPA Reference Method M 26A or 29 of appendix A-8 of part 60.
                
                
                  Carbon monoxide
                  Parts per million by volume
                  20
                  1.8
                  11
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 10 or 10B of appendix A-4 of part 60.
                
                
                  
                  Dioxins/furans
                  Nanograms per dry standard cubic meter total dioxins/furans (grains per billion dry standard cubic feet) or nanograms per dry standard cubic meter TEQ (grains per billion dry standard cubic feet)
                  16 (7.0) or 0.013 (0.0057)
                  0.47 (0.21) or 0.014 (0.0061)
                  9.3 (4.1) or 0.035 (0.015)
                  3-run average (4-hour minimum sample time per run)
                  EPA Reference Method 23 of appendix A-7 of part 60.
                
                
                  Hydrogen chloride
                  Parts per million by volume
                  15
                  7.7
                  5.1
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 26 or 26A of appendix A-8 of part 60.
                
                
                  Sulfur dioxide
                  Parts per million by volume
                  1.4
                  1.4
                  8.1
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 6 or 6C of appendix A-4 of part 60.
                
                
                  Nitrogen oxides
                  Parts per million by volume
                  67
                  67
                  140
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 7 or 7E of appendix A-4 of part 60.
                
                
                  Lead
                  Milligrams per dry standard cubic meter (grains per thousand dry standard cubic feet)
                  0.31 (0.14)
                  0.018 (0.0079)
                  0.00069 (0.00030)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  Cadmium
                  Milligrams per dry standard cubic meter (grains per thousand dry standard cubic feet)
                  0.017 (0.0074)
                  0.0098 (0.0043)
                  0.00013 (0.000057)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  Mercury
                  Milligrams per dry standard cubic meter (grains per thousand dry standard cubic feet)
                  0.014 (0.0061)
                  0.0035 (0.0015)
                  0.0013 (0.00057)
                  3-run average (1-hour minimum sample time per run)
                  EPA Reference Method 29 of appendix A-8 of part 60.
                
                
                  1 Except as allowed under § 60.56c(c) for HMIWI equipped with CEMS.
                
                  2 Does not include CEMS and approved alternative non-EPA test methods allowed under § 60.56c(b).
              
              [74 FR 51414, Oct. 6, 2009, as amended at 76 FR 18414, Apr. 4, 2011]
            
            
              Pt. 60, Subpt. Ec, Table 2
              Table 2 to Subpart Ec of Part 60—Toxic Equivalency Factors
              
                
                  Dioxin/furan congener
                  Toxic equivalency factor
                
                
                  2,3,7,8-tetrachlorinated dibenzo-p-dioxin
                  1
                
                
                  1,2,3,7,8-pentachlorinated dibenzo-p-dioxin
                  0.5
                
                
                  1,2,3,4,7,8-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,7,8,9-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,6,7,8-hexachlorinated dibenzo-p-dioxin
                  0.1
                
                
                  1,2,3,4,6,7,8-heptachlorinated dibenzo-p-dioxin
                  0.01
                
                
                  octachlorinated dibenzo-p-dioxin
                  0.001
                
                
                  2,3,7,8-tetrachlorinated dibenzofuran
                  0.1
                
                
                  2,3,4,7,8-pentachlorinated dibenzofuran
                  0.5
                
                
                  1,2,3,7,8-pentachlorinated dibenzofuran
                  0.05
                
                
                  1,2,3,4,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,6,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,7,8,9-hexachlorinated dibenzofuran
                  0.1
                
                
                  2,3,4,6,7,8-hexachlorinated dibenzofuran
                  0.1
                
                
                  1,2,3,4,6,7,8-heptachlorinated dibenzofuran
                  0.01
                
                
                  1,2,3,4,7,8,9-heptachlorinated dibenzofuran
                  0.01
                
                
                  Octachlorinated dibenzofuran
                  0.001
                
              
            
            
              
              Pt. 60, Subpt. Ec, Table 3
              Table 3 to Subpart Ec of Part 60—Operating Parameters To Be Monitored and Minimum Measurement and Recording Frequencies
              
                
                  Operating parameters to be monitored
                  Minimum frequency
                  Data measurement
                  Data recording
                  Control system
                  Dry scrubber followed by fabric filter
                  Wet scrubber
                  Dry scrubber followed by fabric filter and wet scrubber
                
                
                  Maximum operating parameters:
                
                
                  Maximum charge rate
                  Continuous
                  1 × hour
                  ✔
                  ✔
                  ✔
                
                
                  Maximum fabric filter inlet temperature
                  Continuous
                  1 × minute
                  ✔
                  
                  ✔
                
                
                  Maximum flue gas temperature
                  Continuous
                  1 × minute
                  ✔
                  ✔
                
                
                  Minimum operating parameters:
                
                
                  Minimum secondary chamber temperature
                  Continuous
                  1 × minute
                  ✔
                  ✔
                  ✔
                
                
                  Minimum dioxin/furan sorbent flow rate
                  Hourly
                  1 × hour
                  ✔
                  
                  ✔
                
                
                  Minimum HCI sorbent flow rate
                  Hourly
                  1 × hour
                  ✔
                  
                  ✔
                
                
                  Minimum mercury (Hg) sorbent flow rate
                  Hourly
                  1 × hour
                  ✔
                  
                  ✔
                
                
                  Minimum pressure drop across the wet scrubber or minimum horsepower or amperage to wet scrubber
                  Continuous
                  1 × minute
                  
                  ✔
                  ✔
                
                
                  Minimum scrubber liquor flow rate
                  Continuous
                  1 × minute
                  
                  ✔
                  ✔
                
                
                  Minimum scrubber liquor pH
                  Continuous
                  1 × minute
                  
                  ✔
                  ✔
                
              
            
          
          
            Subpart F—Standards of Performance for Portland Cement Plants
            
              § 60.60
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities in portland cement plants: Kiln, clinker cooler, raw mill system, finish mill system, raw mill dryer, raw material storage, clinker storage, finished product storage, conveyor transfer points, bagging and bulk loading and unloading systems.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after August 17, 1971, is subject to the requirements of this subpart.
              [42 FR 37936, July 25, 1977]
            
            
              § 60.61
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Portland cement plant means any facility manufacturing portland cement by either the wet or dry process.
              (b) Bypass means any system that prevents all or a portion of the kiln or clinker cooler exhaust gases from entering the main control device and ducts the gases through a separate control device. This does not include emergency systems designed to duct exhaust gases directly to the atmosphere in the event of a malfunction of any control device controlling kiln or clinker cooler emissions.
              (c) Bypass stack means the stack that vents exhaust gases to the atmosphere from the bypass control device.
              (d) Monovent means an exhaust configuration of a building or emission control device (e.g., positive-pressure fabric filter) that extends the length of the structure and has a width very small in relation to its length (i.e., length to width ratio is typically greater than 5:1). The exhaust may be an open vent with or without a roof, louvered vents, or a combination of such features.
              
              (e) Excess emissions means, with respect to this subpart, results of any required measurements outside the applicable range (e.g., emissions limitations, parametric operating limits) that is permitted by this subpart. The values of measurements will be in the same units and averaging time as the values specified in this subpart for the limitations.
              (f) Operating day means a 24-hour period beginning at 12:00 midnight during which the kiln produces clinker at any time. For calculating 30 day rolling average emissions, an operating day does not include the hours of operation during startup or shutdown.
              (g) Rolling average means the weighted average of all data, meeting QA/QC requirements or otherwise normalized, collected during the applicable averaging period. The period of a rolling average stipulates the frequency of data averaging and reporting. To demonstrate compliance with an operating parameter a 30-day rolling average period requires calculation of a new average value each operating day and shall include the average of all the hourly averages of the specific operating parameter. For demonstration of compliance with an emissions limit based on pollutant concentration, a 30-day rolling average is comprised of the average of all the hourly average concentrations over the previous 30 operating days. For demonstration of compliance with an emissions limit based on lbs-pollutant per production unit, the 30-day rolling average is calculated by summing the hourly mass emissions over the previous 30 operating days, then dividing that sum by the total production during the same period.
              (h) Run average means the average of the recorded parameter values for a run.
              [36 FR 24877, Dec. 23, 1971, as amended at 39 FR 20793, June 13, 1974; 53 FR 50363, Dec. 14, 1988; 78 FR 10032, Feb. 12, 2013; 80 FR 44776, July 27, 2015]
            
            
              § 60.62
              Standards.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, you may not discharge into the atmosphere from any kiln any gases which:
              (1) Contain particulate matter (PM) in excess of:
              (i) 0.30 pounds per ton of feed (dry basis) to the kiln for kilns constructed, reconstructed, or modified after August 17, 1971 but on or before June 16, 2008.
              (ii) 0.02 pound per ton of clinker if construction or reconstruction of the kiln commenced after June 16, 2008.
              (iii) Kilns that have undergone a modification may not discharge into the atmosphere any gases which contain PM in excess of 0.07 pound per ton of clinker.
              (2) Exhibit greater than 20 percent opacity for kilns constructed, reconstructed, or modified after August 17, 1971 but on or before June 16, 2008, except that this opacity limit does not apply to any kiln subject to a PM limit in paragraph (a)(1) of this section that uses a PM continuous parametric monitoring system (CPMS).
              (3) Exceed 1.50 pounds of nitrogen oxide (NOX) per ton of clinker on a 30-operating day rolling average if construction, reconstruction, or modification of the kiln commences after June 16, 2008, except this limit does not apply to any alkali bypass installed on the kiln. An operating day includes all valid data obtained in any daily 24-hour period during which the kiln operates and excludes any measurements made during the daily 24-hour period when the kiln was not operating.
              (4) Exceed 0.4 pounds of sulfur dioxide (SO2) per ton of clinker on a 30-operating day rolling average if construction, reconstruction, or modification commences after June 16, 2008, unless you are demonstrating a 90 percent SO2 emissions reduction measured across the SO2 control device. An operating day includes all valid data obtained in any daily 24-hour period during which the kiln operates, and excludes any measurements made during the daily 24-hour period when the kiln was not operating.
              (b) On and after the date on which the performance test required to be conducted by § 60.8 is completed, you may not discharge into the atmosphere from any clinker cooler any gases which:
              (1) Contain PM in excess of:
              
              (i) 0.02 pound per ton of clinker if construction or reconstruction of the clinker cooler commences after June 16, 2008.
              (ii) 0.07 pound per ton of clinker if the clinker cooler has undergone a modification.
              (iii) 0.10 lb per ton of feed (dry basis) for clinker coolers constructed, reconstructed, or modified after August 17, 1971, but on or before June 16, 2008.
              (iv) 10 percent opacity for clinker coolers constructed, reconstructed, or modified after August 17, 1971, but on or before June 16, 2008, except that this opacity limit does not apply to any clinker cooler subject to a PM limit in paragraph (b)(1) of this section that uses a PM continuous parametric monitoring system (CPMS).
              (2) If the kiln and clinker cooler exhaust are combined for energy efficiency purposes and sent to a single control device, the appropriate kiln PM limit may be adjusted using the procedures in § 63.1343(b) of this chapter.
              (3) If the kiln has a separated alkali bypass stack and/or an inline coal mill with a separate stack, you must combine the PM emissions from the bypass stack and/or the inline coal mill stack with the PM emissions from the main kiln exhaust to determine total PM emissions.
              (c) On and after the date on which the performance test required to be conducted by § 60.8 is completed, you may not discharge into the atmosphere from any affected facility other than the kiln and clinker cooler any gases which exhibit 10 percent opacity, or greater.
              (d) If you have an affected source subject to this subpart with a different emissions limit or requirement for the same pollutant under another regulation in title 40 of this chapter, once you are in compliance with the most stringent emissions limit or requirement, you are not subject to the less stringent requirement. Until you are in compliance with the more stringent limit, the less stringent limit continues to apply.
              (e) The compliance date for all revised monitoring and recordkeeping requirements contained in this rule will be the same as listed in 63.1351(c) unless you commenced construction as of June 16, 2008, at which time the compliance date is November 8, 2010 or upon startup, whichever is later.
              [75 FR 55034, Sept. 9, 2010, as amended at 78 FR 10032, Feb. 12, 2013; 80 FR 44777, July 27, 2015]
            
            
              § 60.63
              Monitoring of operations.
              (a) [Reserved]
              (b) Clinker production monitoring requirements. For any kiln subject to an emissions limitation on PM, NOX, or SO2 emissions (lb/ton of clinker), you must:
              (1) Determine hourly clinker production by one of two methods:
              (i) Install, calibrate, maintain, and operate a permanent weigh scale system to measure and record weight rates of the amount of clinker produced in tons of mass per hour. The system of measuring hourly clinker production must be maintained within ±5 percent accuracy or
              (ii) Install, calibrate, maintain, and operate a permanent weigh scale system to measure and record weight rates of the amount of feed to the kiln in tons of mass per hour. The system of measuring feed must be maintained within ±5 percent accuracy. Calculate your hourly clinker production rate using a kiln specific feed-to-clinker ratio based on reconciled clinker production rates determined for accounting purposes and recorded feed rates. This ratio should be updated monthly. Note that if this ratio changes at clinker reconciliation, you must use the new ratio going forward, but you do not have to retroactively change clinker production rates previously estimated.
              (iii) For each kiln operating hour for which you do not have data on clinker production or the amount of feed to the kiln, use the value from the most recent previous hour for which valid data are available.

              (2) Determine, record, and maintain a record of the accuracy of the system of measuring hourly clinker production rates or feed rates before initial use (for new sources) or by the effective compliance date of this rule (for existing sources). During each quarter of source operation, you must determine, record, and maintain a record of the ongoing accuracy of the system of measuring hourly clinker production rates or feed rates.
              (3) If you measure clinker production directly, record the daily clinker production rates; if you measure the kiln feed rates and calculate clinker production, record the daily kiln feed and clinker production rates.
              (c) PM Emissions Monitoring Requirements. (1) For each kiln or clinker cooler subject to a PM emissions limit in §§ 60.62(a)1(ii) and 60.62(a)1(iii) or §§ 60.62(b)(1)(i) and 60.62(b)(1)(ii), you must demonstrate compliance through an initial performance test. You will conduct your performance test using Method 5 or Method 5I at appendix A-3 to part 60 of this chapter. You must also monitor continuous performance through use of a PM CPMS.
              (2) For your PM CPMS, you will establish a site-specific operating limit. If your PM performance test demonstrates your PM emission levels to be below 75 percent of your emission limit you will use the average PM CPMS value recorded during the PM compliance test, the milliamp equivalent of zero output from your PM CPMS, and the average PM result of your compliance test to establish your operating limit equivalent to 75 percent of the standard. If your PM compliance test demonstrates your PM emission levels to be at or above 75 percent of your emission limit you will use the average PM CPMS value recorded during the PM compliance test demonstrating compliance with the PM limit to establish your operating limit. You will use the PM CPMS to demonstrate continuous compliance with your operating limit. You must repeat the performance test annually and reassess and adjust the site-specific operating limit in accordance with the results of the performance test.
              (i) Your PM CPMS must provide a 4-20 milliamp or digital signal output and the establishment of its relationship to manual reference method measurements must be determined in units of milliamps or the monitors digital equivalent.
              (ii) Your PM CPMS operating range must be capable of reading PM concentrations from zero to a level equivalent to two times your allowable emission limit. If your PM CPMS is an auto-ranging instrument capable of multiple scales, the primary range of the instrument must be capable of reading PM concentration from zero to a level equivalent to two times your allowable emission limit.

              (iii) During the initial performance test or any such subsequent performance test that demonstrates compliance with the PM limit, record and average all milliamp or digital output values from the PM CPMS for the periods corresponding to the compliance test runs (e.g., average all your PM CPMS output values for three corresponding 2-hour Method 5I test runs).
              (3) Determine your operating limit as specified in paragraphs (c)(4)(i) through (c)(5) of this section. If your PM performance test demonstrates your PM emission levels to be below 75 percent of your emission limit, you will use the average PM CPMS value recorded during the PM compliance test, the milliamp or digital equivalent of zero output from your PM CPMS, and the average PM result of your compliance test to establish your operating limit. If your PM compliance test demonstrates your PM emission levels to be at or above 75 percent of your emission limit, you will use the average PM CPMS value recorded during the PM compliance test to establish your operating limit. You must verify an existing or establish a new operating limit after each repeated performance test. You must repeat the performance test at least annually and reassess and adjust the site-specific operating limit in accordance with the results of the performance test.
              (4) If the average of your three Method 5 or 5I compliance test runs are below 75 percent of your PM emission limit, you must calculate an operating limit by establishing a relationship of PM CPMS signal to PM concentration using the PM CPMS instrument zero, the average PM CPMS values corresponding to the three compliance test runs, and the average PM concentration from the Method 5 or 5I compliance test with the procedures in (c)(4)(i)(A) through (D) of this section.

              (i) Determine your PM CPMS instrument zero output with one of the following procedures.
              
              (A) Zero point data for in-situ instruments should be obtained by removing the instrument from the stack and monitoring ambient air on a test bench.
              (B) Zero point data for extractive instruments should be obtained by removing the extractive probe from the stack and drawing in clean ambient air.
              (C) The zero point can also can be obtained by performing manual reference method measurements when the flue gas is free of PM emissions or contains very low PM concentrations (e.g., when your process is not operating, but the fans are operating or your source is combusting only natural gas) and plotting these with the compliance data to find the zero intercept.
              (D) If none of the steps in paragraphs (c)(4)(i)(A) through (C) of this section are possible, you must use a zero output value provided by the manufacturer.
              (ii) Determine your PM CPMS instrument average in milliamps or digital equivalent and the average of your corresponding three PM compliance test runs, using equation 1.
              
                ER27JY15.006
              
              
              
                Where:
                
                X1 = The PM CPMS data points for the three runs constituting the performance test,
                Y1 = The PM concentration value for the three runs constituting the performance test, and
                n = The number of data points.
              
              
              (iii) With your PM CPMS instrument zero expressed in milliamps or a digital value, your three run average PM CPMS milliamp or digital signal value, and your three run average PM concentration from your three PM performance test runs, determine a relationship of lb/ton-clinker per milliamp or digital signal with equation 2.
              
                ER27JY15.007
              
              
              
                Where:
                
                R = The relative lb/ton clinker per milliamp or digital equivalent for your PM CPMS.
                Y1 = The three run average PM lb/ton clinker.
                X1 = The three run average milliamp or digital signal output from your PM CPMS.
                z = The milliamp or digital equivalent of your instrument zero determined from (c)(4)(i) of this section.
              
              
              (iv) Determine your source specific 30-day rolling average operating limit using the lb/ton-clinker per milliamp or digital signal value from Equation 2 above in Equation 3, below. This sets your operating limit at the PM CPMS output value corresponding to 75 percent of your emission limit.
              
                ER27JY15.008
              
              
              
                Where:
                
                Ol = The operating limit for your PM CPMS on a 30-day rolling average, in milliamps or the digital equivalent.
                
                L = Your source emission limit expressed in lb/ton clinker.
                z = Your instrument zero in milliamps or a digital equivalent, determined from (1)(i).
                R = The relative lb/ton-clinker per milliamp or digital equivalent, for your PM CPMS, from Equation 2.
              
              
              (5) If the average of your three PM compliance test runs is at or above 75 percent of your PM emission limit, you must determine your operating limit by averaging the PM CPMS milliamp or digital equivalent output corresponding to your three PM performance test runs that demonstrate compliance with the emission limit using Equation 4.
              
                ER27JY15.009
              
              
              
                Where:
                
                X1 = The PM CPMS data points for all runs i.
                n = The number of data points.
                Oh = Your site specific operating limit, in milliamps or digital equivalent.
              
              
              (6) To determine continuous compliance, you must record the PM CPMS output data for all periods when the process is operating, and use all the PM CPMS data for calculations when the source is not out-of-control. You must demonstrate continuous compliance by using all quality-assured hourly average data collected by the PM CPMS for all operating hours to calculate the arithmetic average operating parameter in units of the operating limit (milliamps or the digital equivalent) on a 30 operating day rolling average basis, updated at the end of each new kiln operating day. Use Equation 5 to determine the 30 kiln operating day average.
              
                ER27JY15.010
              
              
              
                Where:
                
                Hpvi = The hourly parameter value for hour i.
                n = The number of valid hourly parameter values collected over the previous 30 kiln operating days.
              
              
              (7) Use EPA Method 5 or Method 5I of appendix A to part 60 of this chapter to determine PM emissions. For each performance test, conduct at least three separate runs each while the mill is on and the mill is off under the conditions that exist when the affected source is operating at the level reasonably expected to occur. Conduct each test run to collect a minimum sample volume of 2 dscm for determining compliance with a new source limit and 1 dscm for determining compliance with an existing source limit. Calculate the time weighted average of the results from three consecutive runs to determine compliance. You need not determine the particulate matter collected in the impingers (“back half”) of the Method 5 or Method 5I particulate sampling train to demonstrate compliance with the PM standards of this subpart. This shall not preclude the permitting authority from requiring a determination of the “back half” for other purposes.

              (8) For PM performance test reports used to set a PM CPMS operating limit, the electronic submission of the test report must also include the make and model of the PM CPMS instrument, serial number of the instrument, analytical principle of the instrument (e.g. beta attenuation), span of the instruments primary analytical range, milliamp or digital signal value equivalent to the instrument zero output, technique by which this zero value was determined, and the average milliamp or digital equivalent signals corresponding to each PM compliance test run.

              (d) You must install, operate, calibrate, and maintain a CEMS continuously monitoring and recording the concentration by volume of NOX emissions into the atmosphere for any kiln subject to the NOX emissions limit in § 60.62(a)(3). If the kiln has an alkali bypass, NOX emissions from the alkali bypass do not need to be monitored, and NOX emission monitoring of the kiln exhaust may be done upstream of any commingled alkali bypass gases.

              (e) You must install, operate, calibrate, and maintain a CEMS for continuously monitoring and recording the concentration by volume of SO2 emissions into the atmosphere for any kiln subject to the SO2 emissions limit in § 60.62(a)(4). If you are complying with the alternative 90 percent SO2 emissions reduction emissions limit, you must also continuously monitor and record the concentration by volume of SO2 present at the wet scrubber inlet.
              (f) The NOX and SO2 CEMS required under paragraphs (d) and (e) of this section must be installed, operated and maintained according to Performance Specification 2 of appendix B of this part and the requirements in paragraphs (f)(1) through (5) of this section.
              (1) The span value of each NOX CEMS monitor must be set at 125 percent of the maximum estimated hourly potential NOX emission concentration that translates to the applicable emissions limit at full clinker production capacity.

              (2) You must conduct performance evaluations of each NOX CEMS monitor according to the requirements in § 60.13(c) and Performance Specification 2 of appendix B to this part. You must use Methods 7, 7A, 7C, 7D, or 7E of appendix A-4 to this part for conducting the relative accuracy evaluations. The method ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to Method 7 or 7C of appendix A-4 to this part.
              (3) The span value for the SO2 CEMS monitor is the SO2 emission concentration that corresponds to 125 percent of the applicable emissions limit at full clinker production capacity and the expected maximum fuel sulfur content.

              (4) You must conduct performance evaluations of each SO2 CEMS monitor according to the requirements in § 60.13(c) and Performance Specification 2 of appendix B to this part. You must use Methods 6, 6A, or 6C of appendix A-4 to this part for conducting the relative accuracy evaluations. The method ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to Method 6 or 6A of appendix A-4 to this part.

              (5) You must comply with the quality assurance requirements in Procedure 1 of appendix F to this part for each NOX and SO2 CEMS, including quarterly accuracy determinations for monitors, and daily calibration drift tests.
              (g) For each CPMS or CEMS required under paragraphs (c) through (e) of this section:
              (1) You must operate the monitoring system and collect data at all required intervals at all times the affected source is operating, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments).
              (2) You may not use data recorded during the monitoring system malfunctions, repairs associated with monitoring system malfunctions, or required monitoring system quality assurance or control activities in calculations used to report emissions or operating levels. A monitoring system malfunction is any sudden, infrequent, not reasonably preventable failure of the monitoring system to provide valid data. Monitoring system failures that are caused in part by poor maintenance or careless operation are not malfunctions. An owner or operator must use all the data collected during all other periods in reporting emissions or operating levels.

              (3) You must meet the requirements of § 60.13(h) when determining the 1-hour averages of emissions data.
              

              (h) You must install, operate, calibrate, and maintain instruments for continuously measuring and recording the stack gas flow rate to allow determination of the pollutant mass emissions rate to the atmosphere for each kiln subject to the PM emissions limits in § 60.62(a)(1)(ii) and (iii) and (b)(1)(i) and (ii), the NOX emissions limit in § 60.62(a)(3), or the SO2 emissions limit in § 60.62(a)(4) according to the requirements in paragraphs (h)(1) through (10), where appropriate, of this section.

              (1) The owner or operator must install each sensor of the flow rate monitoring system in a location that provides representative measurement of the exhaust gas flow rate at the sampling location of the NOX and/or SO2 CEMS, taking into account the manufacturer's recommendations. The flow rate sensor is that portion of the system that senses the volumetric flow rate and generates an output proportional to that flow rate.
              (2) The flow rate monitoring system must be designed to measure the exhaust gas flow rate over a range that extends from a value of at least 20 percent less than the lowest expected exhaust flow rate to a value of at least 20 percent greater than the highest expected exhaust gas flow rate.
              (3) The flow rate monitoring system must have a minimum accuracy of 5 percent of the flow rate.
              (4) The flow rate monitoring system must be equipped with a data acquisition and recording system that is capable of recording values over the entire range specified in paragraph (h)(2) of this section.
              (5) The signal conditioner, wiring, power supply, and data acquisition and recording system for the flow rate monitoring system must be compatible with the output signal of the flow rate sensors used in the monitoring system.
              (6) The flow rate monitoring system must be designed to measure a minimum of one cycle of operational flow for each successive 15-minute period.
              (7) The flow rate sensor must be able to determine the daily zero and upscale calibration drift (CD) (see sections 3.1 and 8.3 of Performance Specification 2 in appendix B to this part for a discussion of CD).
              (i) Conduct the CD tests at two reference signal levels, zero (e.g., 0 to 20 percent of span) and upscale (e.g., 50 to 70 percent of span).
              (ii) The absolute value of the difference between the flow monitor response and the reference signal must be equal to or less than 3 percent of the flow monitor span.
              (8) You must perform an initial relative accuracy test of the flow rate monitoring system according to section 8.2 of Performance Specification 6 of appendix B to this part, with the exceptions noted in paragraphs (h)(8)(i) and (ii) of this section.
              (i) The relative accuracy test is to evaluate the flow rate monitoring system alone rather than a continuous emission rate monitoring system.
              (ii) The relative accuracy of the flow rate monitoring system shall be no greater than 10 percent of the mean value of the reference method data.
              (9) You must verify the accuracy of the flow rate monitoring system at least once per year by repeating the relative accuracy test specified in paragraph (h)(8) of this section.
              (10) You must operate the flow rate monitoring system and record data during all periods of operation of the affected facility including periods of startup, shutdown, and malfunction, except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, and required monitoring system quality assurance or quality control activities (including, as applicable, calibration checks and required zero and span adjustments.
              (i) Development and Submittal (Upon Request) of Monitoring Plans. To demonstrate compliance with any applicable emissions limit through performance stack testing or other emissions monitoring (including PM CPMS), you must develop a site-specific monitoring plan according to the requirements in paragraphs (i)(1) through (4) of this section. This requirement also applies to you if you petition the EPA Administrator for alternative monitoring parameters under § 60.13(3)(i). If you use a bag leak detector system (BLDS), you must also meet the requirements specified in paragraph § 63.1350(m)(10) of this chapter.
              
              (1) For each continuous monitoring system (CMS) required in this section, you must develop, and submit to the permitting authority for approval upon request, a site-specific monitoring plan that addresses paragraphs (i)(1)(i) through (iii) of this section. You must submit this site-specific monitoring plan, if requested, at least 30 days before the initial performance evaluation of your CMS.
              (i) Installation of the CMS sampling probe or other interface at a measurement location relative to each affected process unit such that the measurement is representative of control of the exhaust emissions (e.g., on or downstream of the last control device);
              (ii) Performance and equipment specifications for the sample interface, the pollutant concentration or parametric signal analyzer, and the data collection and reduction systems; and
              (iii) Performance evaluation procedures and acceptance criteria (e.g., calibrations).
              (2) In your site-specific monitoring plan, you must also address paragraphs (i)(2)(i) through (iii) of this section.
              (i) Ongoing operation and maintenance procedures in accordance with the general requirements of § 63.8(c)(1), (c)(3), and (c)(4)(ii);
              (ii) Ongoing data quality assurance procedures in accordance with the general requirements of § 63.8(d); and
              (iii) Ongoing recordkeeping and reporting procedures in accordance with the general requirements of § 63.10(c), (e)(1), and (e)(2)(i).
              (3) You must conduct a performance evaluation of each CMS in accordance with your site-specific monitoring plan.
              (4) You must operate and maintain the CMS in continuous operation according to the site-specific monitoring plan.
              [75 FR 55035, Sept. 9, 2010, as amended at 78 FR 10032, Feb. 12, 2013; 80 FR 44777, July 27, 2015]
            
            
              § 60.64
              Test methods and procedures.
              (a) In conducting the performance tests and relative accuracy tests required in § 60.8, you must use reference methods and procedures and the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b)(1)You must demonstrate compliance with the PM standards in § 60.62 using EPA method 5 or method 5I.
              (2) Use Method 9 and the procedures in § 60.11 to determine opacity.
              (3) Any sources other than kilns (including associated alkali bypass and clinker cooler) that are subject to the 10 percent opacity limit must follow the appropriate monitoring procedures in § 63.1350(f), (m)(1)through (4), (10) and (11), (o), and (p) of this chapter.

              (c) Calculate and record the rolling 30 kiln operating day average emission rate daily of NOX and SO2 according to the procedures in paragraph (c)(1) of this section.
              (1) Calculate the rolling 30 kiln operating day average emissions according to equation 6:
              
                ER12FE13.005
              
              
                Where:
                
                E30D = 30 kiln operating day average emission rate of NOX or SO2, lb/ton of clinker.
                Ci = Concentration of NOX or SO2 for hour i, ppm.
                Qi = Volumetric flow rate of effluent gas for hour i, where
                Ci and Qi are on the same basis (either wet or dry), scf/hr.

                P = 30 days of clinker production during the same time period as the NOX or SO2 emissions measured, tons.
                k = Conversion factor, 1.194 × 10−7 for NOX and 1.660 × 10−7 for SO2, lb/scf/ppm.
                n = Number of kiln operating hours over 30 kiln operating days.
              
              
              (2) [Reserved]
              

              (d)(1) Within 60 days after the date of completing each performance test (see § 60.8) as required by this subpart you must submit the results of the performance tests conducted to demonstrate compliance under this subpart to the EPA's WebFIRE database by using the Compliance and Emissions Data Reporting Interface (CEDRI) that is accessed through the EPA's Central Data Exchange (CDX) (http://www.epa.gov/cdx). Performance test data must be submitted in the file format generated through use of the EPA's Electronic Reporting Tool (ERT) (see http://www.epa.gov/ttn/chief /ert/index.html). Only data collected using test methods on the ERT Web site are subject to this requirement for submitting reports electronically to WebFIRE. Owners or operators who claim that some of the information being submitted for performance tests is confidential business information (CBI) must submit a complete ERT file including information claimed to be CBI on a compact disk, flash drive or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAPQS/CORE CBI Office, Attention: WebFIRE Administrator, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT file with the CBI omitted must be submitted to the EPA via CDX as described earlier in this paragraph. At the discretion of the delegated authority, you must also submit these reports, including the CBI, to the delegated authority in the format specified by the delegated authority. For any performance test conducted using test methods that are not listed on the ERT Web site, you must submit the results of the performance test to the Administrator at the appropriate address listed in § 63.13.
              (2) Within 60 days after the date of completing each CEMS performance evaluation test as defined in § 63.2, you must submit relative accuracy test audit (RATA) data to the EPA's CDX by using CEDRI in accordance with paragraph (d)(1) of this section. Only RATA pollutants that can be documented with the ERT (as listed on the ERT Web site) are subject to this requirement. For any performance evaluations with no corresponding RATA pollutants listed on the ERT Web site, you must submit the results of the performance evaluation to the Administrator at the appropriate address listed in § 63.13.
              (3) For PM performance test reports used to set a PM CPMS operating limit, the electronic submission of the test report must also include the make and model of the PM CPMS instrument, serial number of the instrument, analytical principle of the instrument (e.g. beta attenuation), span of the instruments primary analytical range, milliamp value equivalent to the instrument zero output, technique by which this zero value was determined, and the average milliamp signals corresponding to each PM compliance test run.
              (4) All reports required by this subpart not subject to the requirements in paragraphs (d)(1) and (2) of this section must be sent to the Administrator at the appropriate address listed in § 63.13. The Administrator or the delegated authority may request a report in any form suitable for the specific case (e.g., by commonly used electronic media such as Excel spreadsheet, on CD or hard copy). The Administrator retains the right to require submittal of reports subject to paragraph (d)(1) and (2) of this section in paper format.
              [78 FR 10035, Feb. 12, 2013, as amended at 80 FR 44778, July 27, 2015]
            
            
              § 60.65
              Recordkeeping and reporting requirements.
              (a) Each owner or operator required to install a CPMS or CEMS under sections § 60.63(c) through (e) shall submit reports of excess emissions. The content of these reports must comply with the requirements in § 60.7(c). Notwithstanding the provisions of § 60.7(c), such reports shall be submitted semiannually.

              (b) Each owner or operator of facilities subject to the provisions of § 60.63(c) through (e) shall submit semiannual reports of the malfunction information required to be recorded by § 60.7(b). These reports shall include the frequency, duration, and cause of any incident resulting in deenergization of any device controlling kiln emissions or in the venting of emissions directly to the atmosphere.
              (c) The requirements of this section remain in force until and unless the Agency, in delegating enforcement authority to a State under section 111(c) of the Clean Air Act, 42 U.S.C. 7411, approves reporting requirements or an alternative means of compliance surveillance adopted by such States. In that event, affected sources within the State will be relieved of the obligation to comply with this section, provided that they comply with the requirements established by the State.
              [78 FR 10035, Feb. 12, 2013]
            
            
              § 60.66
              Delegation of authority.
              (a) This subpart can be implemented and enforced by the U.S. EPA or a delegated authority such as a State, local, or Tribal agency. You should contact your U.S. EPA Regional Office to find out if this subpart is delegated to a State, local, or Tribal agency within your State.
              (b) In delegating implementation and enforcement authority to a State, local, or Tribal agency, the approval authorities contained paragraphs (b)(1) through (4) of this section are retained by the Administrator of the U.S EPA and are not transferred to the State, local, or Tribal agency.
              (1) Approval of an alternative to any non-opacity emissions standard.
              (2) Approval of a major change to test methods under § 60.8(b). A “major change to test method” is defined in 40 CFR 63.90.
              (3) Approval of a major change to monitoring under § 60.13(i). A “major change to monitoring” is defined in 40 CFR 63.90.
              (4) Approval of a major change to recordkeeping/reporting under § 60.7(b) through (f). A “major change to recordkeeping/reporting” is defined in 40 CFR 63.90.
              [75 FR 55037, Sept. 9, 2010]
            
          
          
            Subpart G—Standards of Performance for Nitric Acid Plants
            
              § 60.70
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to each nitric acid production unit, which is the affected facility.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after August 17, 1971, and on or before October 14, 2011 is subject to the requirements of this subpart. Any facility that commences construction or modification after October 14, 2011 is subject to subpart Ga of this part.
              [42 FR 37936, July 25, 1977, as amended at 77 FR 48445, Aug. 14, 2012]
            
            
              § 60.71
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Nitric acid production unit means any facility producing weak nitric acid by either the pressure or atmospheric pressure process.
              (b) Weak nitric acid means acid which is 30 to 70 percent in strength.
            
            
              § 60.72
              Standard for nitrogen oxides.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any gases which:
              (1) Contain nitrogen oxides, expressed as NO2, in excess of 1.5 kg per metric ton of acid produced (3.0 lb per ton), the production being expressed as 100 percent nitric acid.
              (2) Exhibit 10 percent opacity, or greater.
              [39 FR 20794, June 14, 1974, as amended at 40 FR 46258, Oct. 6, 1975]
            
            
              § 60.73
              Emission monitoring.

              (a) The source owner or operator shall install, calibrate, maintain, and operate a continuous monitoring system for measuring nitrogen oxides (NOX). The pollutant gas mixtures under Performance Specification 2 and for calibration checks under § 60.13(d) of this part shall be nitrogen dioxide (NO2). The span value shall be 500 ppm of NO2. Method 7 shall be used for the performance evaluations under § 60.13(c). Acceptable alternative methods to Method 7 are given in § 60.74(c).
              (b) The owner or operator shall establish a conversion factor for the purpose of converting monitoring data into units of the applicable standard (kg/metric ton, lb/ton). The conversion factor shall be established by measuring emissions with the continuous monitoring system concurrent with measuring emissions with the applicable reference method tests. Using only that portion of the continuous monitoring emission data that represents emission measurements concurrent with the reference method test periods, the conversion factor shall be determined by dividing the reference method test data averages by the monitoring data averages to obtain a ratio expressed in units of the applicable standard to units of the monitoring data, i.e., kg/metric ton per ppm (lb/ton per ppm). The conversion factor shall be reestablished during any performance test under § 60.8 or any continuous monitoring system performance evaluation under § 60.13(c).
              (c) The owner or operator shall record the daily production rate and hours of operation.
              (d) [Reserved]
              (e) For the purpose of reports required under § 60.7(c), periods of excess emissions that shall be reported are defined as any 3-hour period during which the average nitrogen oxides emissions (arithmetic average of three contiguous 1-hour periods) as measured by a continuous monitoring system exceed the standard under § 60.72(a).
              [39 FR 20794, June 14, 1974, as amended at 40 FR 46258, Oct. 6, 1975; 50 FR 15894, Apr. 22, 1985; 54 FR 6666, Feb. 14, 1989]
            
            
              § 60.74
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b). Acceptable alternative methods and procedures are given in paragraph (c) of this section.

              (b) The owner or operator shall determine compliance with the NOX standard in § 60.72 as follows:
              (1) The emission rate (E) of NOX shall be computed for each run using the following equation:
              
              E = (Cs Qsd)/(P K)
              
              
                where:
                
                E = emission rate of NOX as NO2, kg/metric ton (lb/ton) of 100 percent nitric acid.
                Cs = concentration of NOX as NO2, g/dscm (lb/dscf).
                Qsd = volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                P = acid production rate, metric ton/hr (ton/hr) or 100 percent nitric acid.
                K = conversion factor, 1000 g/kg (1.0 lb/lb).
              
              
              (2) Method 7 shall be used to determine the NOX concentration of each grab sample. Method 1 shall be used to select the sampling site, and the sampling point shall be the centroid of the stack or duct or at a point no closer to the walls than 1 m (3.28 ft). Four grab samples shall be taken at approximately 15-minute intervals. The arithmetic mean of the four sample concentrations shall constitute the run value (Cs).

              (3) Method 2 shall be used to determine the volumetric flow rate (Qsd) of the effluent gas. The measurement site shall be the same as for the NOX sample. A velocity traverse shall be made once per run within the hour that the NOX samples are taken.
              (4) The methods of § 60.73(c) shall be used to determine the production rate (P) of 100 percent nitric acid for each run. Material balance over the production system shall be used to confirm the production rate.
              (c) The owner or operator may use the following as alternatives to the reference methods and procedures specified in this section:
              (1) For Method 7, Method 7A, 7B, 7C, or 7D may be used. If Method 7C or 7D is used, the sampling time shall be at least 1 hour.
              (d) The owner or operator shall use the procedure in § 60.73(b) to determine the conversion factor for converting the monitoring data to the units of the standard.
              [54 FR 6666, Feb. 14, 1989]
            
          
          
            
            Subpart Ga—Standards of Performance for Nitric Acid Plants for Which Construction, Reconstruction, or Modification Commenced After October 14, 2011
            
              Source:
              77 FR 48445, Aug. 14, 2012, unless otherwise noted.
            
            
              § 60.70a
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to each nitric acid production unit, which is the affected facility.
              (b) This subpart applies to any nitric acid production unit that commences construction or modification after October 14, 2011.
            
            
              § 60.71a
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              
                Affirmative defense means, in the context of an enforcement proceeding, a response or defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
              
                Monitoring system malfunction means a sudden, infrequent, not reasonably preventable failure of the monitoring system to provide valid data. Monitoring system failures that are caused in part by poor maintenance or careless operation are not malfunctions. You are required to implement monitoring system repairs in response to monitoring system malfunctions or out-of-control periods, and to return the monitoring system to operation as expeditiously as practicable.
              
                Nitric acid production unit means any facility producing weak nitric acid by either the pressure or atmospheric pressure process.
              
                Operating day means a 24-hour period beginning at 12:00 a.m. during which the nitric acid production unit operated at any time during this period.
              
                Weak nitric acid means acid which is 30 to 70 percent in strength.
            
            
              § 60.72a
              Standards.
              
                Nitrogen oxides. On and after the date on which the performance test required to be conducted by § 60.73a(e) is completed, you may not discharge into the atmosphere from any affected facility any gases which contain NOX, expressed as NO2, in excess of 0.50 pounds (lb) per ton of nitric acid produced, as a 30-day emission rate calculated based on 30 consecutive operating days, the production being expressed as 100 percent nitric acid. The emission standard applies at all times.
            
            
              § 60.73a
              Emissions testing and monitoring.
              (a) General emissions monitoring requirements. You must install and operate a NOX concentration (ppmv) continuous emissions monitoring system (CEMS). You must also install and operate a stack gas flow rate monitoring system. With measurements of stack gas NOX concentration and stack gas flow rate, you will determine hourly NOX emissions rate (e.g., lb/hr) and with measured data of the hourly nitric acid production (tons), calculate emissions in units of the applicable emissions limit (lb/ton of 100 percent acid produced). You must operate the monitoring system and report emissions during all operating periods including unit startup and shutdown, and malfunction.
              (b) Nitrogen oxides concentration continuous emissions monitoring system. (1) You must install, calibrate, maintain, and operate a CEMS for measuring and recording the concentration of NOX emissions in accordance with the provisions of § 60.13 and Performance Specification 2 of appendix B and Procedure 1 of appendix F of this part. You must use cylinder gas audits to fulfill the quarterly auditing requirement at section 5.1 of Procedure 1 of appendix F of this part for the NOX concentration CEMS.
              (2) For the NOX concentration CEMS, use a span value, as defined in Performance Specification 2, section 3.11, of appendix B of this part, of 500 ppmv (as NO2). If you emit NOX at concentrations higher than 600 ppmv (e.g., during startup or shutdown periods), you must apply a second CEMS or dual range CEMS and a second span value equal to 125 percent of the maximum estimated NOX emission concentration to apply to the second CEMS or to the higher of the dual analyzer ranges during such periods.
              (3) For conducting the relative accuracy test audits, per Performance Specification 2, section 8.4, of appendix B of this part and Procedure 1, section 5.1.1, of appendix F of this part, use either EPA Reference Method 7, 7A, 7C, 7D, or 7E of appendix A-4 of this part; EPA Reference Method 320 of appendix A of part 63 of this chapter; or ASTM D6348-03 (incorporated by reference, see § 60.17). To verify the operation of the second CEMS or the higher range of a dual analyzer CEMS described in paragraph (b)(2) of this section, you need not conduct a relative accuracy test audit but only the calibration drift test initially (found in Performance Specification 2, section 8.3.1, of appendix B of this part) and the cylinder gas audit thereafter (found in Procedure 1, section 5.1.2, of appendix F of this part).

              (4) If you use EPA Reference Method 7E of appendix A-4 of this part, you must mitigate loss of NO2 in water according to the requirements in paragraphs (b)(4)(i), (ii), or (iii) of this section and verify performance by conducting the system bias checks required in EPA Reference Method 7E, section 8, of appendix A-4 of this part according to (b)(4)(iv) of this section, or follow the dynamic spike procedure according to paragraph (b)(4)(v) of this section.
              (i) For a wet-basis measurement system, you must measure and report temperature of sample line and components (up to analyzer inlet) to demonstrate that the temperatures remain above the sample gas dew point at all times during the sampling.
              (ii) You may use a dilution probe to reduce the dew point of the sample gas.
              (iii) You may use a refrigerated-type condenser or similar device (e.g., permeation dryer) to remove condensate continuously from sample gas while maintaining minimal contact between condensate and sample gas.

              (iv) If your analyzer measures nitric oxide (NO) and nitrogen dioxide (NO2) separately, you must use both NO and NO2 calibration gases. Otherwise, you must substitute NO2 calibration gas for NO calibration gas in the performance of system bias checks.

              (v) You must conduct dynamic spiking according to EPA Reference Method 7E, section 16.1, of appendix A-4 of this part using NO2 as the spike gas.
              (5) Instead of a NOX concentration CEMS meeting Performance Specification 2, you may apply an FTIR CEMS meeting the requirements of Performance Specification 15 of appendix B of this part to measure NOX concentrations. Should you use an FTIR CEMS, you must replace the Relative Accuracy Test Audit requirements of Procedure 1 of appendix F of this part with the validation requirements and criteria of Performance Specification 15, sections 11.1.1 and 12.0, of appendix B of this part.
              (c) Determining NO
                X
                mass emissions rate values. You must use the NOX concentration CEMS, acid production, gas flow rate monitor and other monitoring data to calculate emissions data in units of the applicable limit (lb NOX/ton of acid produced expressed as 100 percent nitric acid).

              (1) You must install, calibrate, maintain, and operate a CEMS for measuring and recording the stack gas flow rates to use in combination with data from the CEMS for measuring emissions concentrations of NOX to produce data in units of mass rate (e.g., lb/hr) of NOX on an hourly basis. You will operate and certify the continuous emissions rate monitoring system (CERMS) in accordance with the provisions of § 60.13 and Performance Specification 6 of appendix B of this part. You must comply with the following provisions in (c)(1)(i) through (iii) of this section.
              (i) You must use a stack gas flow rate sensor with a full scale output of at least 125 percent of the maximum expected exhaust volumetric flow rate (see Performance Specification 6, section 8, of appendix B of this part).

              (ii) For conducting the relative accuracy test audits, per Performance Specification 6, section 8.2 of appendix B of this part and Procedure 1, section 5.1.1, of appendix F of this part, you must use either EPA Reference Method 2, 2F, or 2G of appendix A-4 of this part. You may also apply Method 2H in conjunction with other velocity measurements.
              
              (iii) You must verify that the CERMS complies with the quality assurance requirements in Procedure 1 of appendix F of this part. You must conduct relative accuracy testing to provide for calculating the relative accuracy for RATA and RAA determinations in units of lb/hour.
              (2) You must determine the nitric acid production parameters (production rate and concentration) by installing, calibrating, maintaining, and operating a permanent monitoring system (e.g., weigh scale, volume flow meter, mass flow meter, tank volume) to measure and record the weight rates of nitric acid produced in tons per hour. If your nitric acid production rate measurements are for periods longer than hourly (e.g., daily values), you will determine average hourly production values, tons acid/hr, by dividing the total acid production by the number of hours of process operation for the subject measurement period. You must comply with the following provisions in (c)(2)(i) through (iv) of this section.
              (i) You must verify that each component of the monitoring system has an accuracy and precision of no more than ±5 percent of full scale.
              (ii) You must analyze product concentration via titration or by determining the temperature and specific gravity of the nitric acid. You may also use ASTM E1584-11 (incorporated by reference, see § 60.17), for determining the concentration of nitric acid in percent. You must determine product concentration daily.
              (iii) You must use the acid concentration to express the nitric acid production as 100 percent nitric acid.
              (iv) You must record the nitric acid production, expressed as 100 percent nitric acid, and the hours of operation.
              (3) You must calculate hourly NOX emissions rates in units of the standard (lb/ton acid) for each hour of process operation. For process operating periods for which there is little or no acid production (e.g., startup or shutdown), you must use the average hourly acid production rate determined from the data collected over the previous 30 days of normal acid production periods (see § 60.75a).
              (d) Continuous monitoring system. For each continuous monitoring system, including NOX concentration measurement, volumetric flow rate measurement, and nitric acid production measurement equipment, you must meet the requirements in paragraphs (d)(1) through (3) of this section.
              (1) You must operate the monitoring system and collect data at all required intervals at all times the affected facility is operating except for periods of monitoring system malfunctions or out-of-control periods as defined in appendix F, sections 4 and 5, of this part, repairs associated with monitoring system malfunctions or out-of-control periods, and required monitoring system quality assurance or quality control activities including, as applicable, calibration checks and required zero and span adjustments.
              (2) You may not use data recorded during monitoring system malfunctions or out-of-control periods, repairs associated with monitoring system malfunctions or out-of-control periods, or required monitoring system quality assurance or control activities in calculations used to report emissions or operating levels. You must use all the data collected during all other periods in calculating emissions and the status of compliance with the applicable emissions limit in accordance with § 60.72a(a).
              (e) Initial performance testing. You must conduct an initial performance test to demonstrate compliance with the NOX emissions limit under § 60.72a(a) beginning in the calendar month following initial certification of the NOX and flow rate monitoring CEMS. The initial performance test consists of collection of hourly NOX average concentration, mass flow rate recorded with the certified NOX concentration and flow rate CEMS and the corresponding acid generation (tons) data for all of the hours of operation for the first 30 days beginning on the first day of the first month following completion of the CEMS installation and certification as described above. You must assure that the CERMS meets all of the data quality assurance requirements as per § 60.13 and appendix F, Procedure 1, of this part and you must use the data from the CERMS for this compliance determination.
            
            
              
              § 60.74a
              Affirmative defense for violations of emission standards during malfunction.
              In response to an action to enforce the standards set forth in § 60.72a, you may assert an affirmative defense to a claim for civil penalties for violations of such standards that are caused by malfunction, as defined at 40 CFR 60.2. Appropriate penalties may be assessed, however, if you fail to meet your burden of proving all of the requirements in the affirmative defense. The affirmative defense shall not be available for claims for injunctive relief.
              (a) To establish the affirmative defense in any action to enforce such a standard, you must timely meet the reporting requirements in paragraph (b) of this section, and must prove by a preponderance of evidence that:
              (1) The violation:
              (i) Was caused by a sudden, infrequent, and unavoidable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner; and
              (ii) Could not have been prevented through careful planning, proper design or better operation and maintenance practices; and
              (iii) Did not stem from any activity or event that could have been foreseen and avoided, or planned for; and
              (iv) Was not part of a recurring pattern indicative of inadequate design, operation, or maintenance; and
              (2) Repairs were made as expeditiously as possible when a violation occurred. Off-shift and overtime labor were used, to the extent practicable to make these repairs; and
              (3) The frequency, amount, and duration of the violation (including any bypass) were minimized to the maximum extent practicable; and
              (4) If the violation resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage; and
              (5) All possible steps were taken to minimize the impact of the violation on ambient air quality, the environment, and human health; and
              (6) All emissions monitoring and control systems were kept in operation if at all possible, consistent with safety and good air pollution control practices; and
              (7) All of the actions in response to the violation were documented by properly signed, contemporaneous operating logs; and
              (8) At all times, the affected facility was operated in a manner consistent with good practices for minimizing emissions; and
              (9) A written root cause analysis has been prepared, the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the violation resulting from the malfunction event at issue. The analysis shall also specify, using best monitoring methods and engineering judgment, the amount of any emissions that were the result of the malfunction.
              (b) Report. The owner or operator seeking to assert an affirmative defense shall submit a written report to the Administrator with all necessary supporting documentation, that it has met the requirements set forth in paragraph (a) of this section. This affirmative defense report shall be included in the first periodic compliance, deviation report or excess emission report otherwise required after the initial occurrence of the violation of the relevant standard (which may be the end of any applicable averaging period). If such compliance, deviation report or excess emission report is due less than 45 days after the initial occurrence of the violation, the affirmative defense report may be included in the second compliance, deviation report or excess emission report due after the initial occurrence of the violation of the relevant standard.
            
            
              § 60.75a
              Calculations.

              (a) You must calculate the 30 operating day rolling arithmetic average emissions rate in units of the applicable emissions standard (lb NOX/ton 100 percent acid produced) at the end of each operating day using all of the quality assured hourly average CEMS data for the previous 30 operating days.
              (b) You must calculate the 30 operating day average emissions rate according to Equation 1:
              
                
                ER06MY14.000
              
              
                Where:
                
                E30 = 30 operating day average emissions rate of NOX, lb NOX/ton of 100 percent HNO3;
                Ci = concentration of NOX for hour i, ppmv;
                Qi = volumetric flow rate of effluent gas for hour i, where Ci and Qi are on the same basis (either wet or dry), scf/hr;
                Pi = total acid produced during production hour i, tons 100 percent HNO3;
                k = conversion factor, 1.194 × 10−7 for NOX; and
                n = number of operating hours in the 30 operating day period, i.e., n is between 30 and 720.
              
              [77 FR 48445, Aug. 14, 2012; 79 FR 25681, May 6, 2014]
            
            
              § 60.76a
              Recordkeeping.
              (a) For the NOX emissions rate, you must keep records for and results of the performance evaluations of the continuous emissions monitoring systems.
              (b) You must maintain records of the following information for each 30 operating day period:
              (1) Hours of operation.
              (2) Production rate of nitric acid, expressed as 100 percent nitric acid.
              (3) 30 operating day average NOX emissions rate values.
              (c) You must maintain records of the following time periods:
              (1) Times when you were not in compliance with the emissions standards.

              (2) Times when the pollutant concentration exceeded full span of the NOX monitoring equipment.
              (3) Times when the volumetric flow rate exceeded the high value of the volumetric flow rate monitoring equipment.
              (d) You must maintain records of the reasons for any periods of noncompliance and description of corrective actions taken.
              (e) You must maintain records of any modifications to CEMS which could affect the ability of the CEMS to comply with applicable performance specifications.
              (f) For each malfunction, you must maintain records of the following information:
              (1) Records of the occurrence and duration of each malfunction of operation (i.e., process equipment) or the air pollution control and monitoring equipment.
              (2) Records of actions taken during periods of malfunction to minimize emissions in accordance with § 60.11(d), including corrective actions to restore malfunctioning process and air pollution control and monitoring equipment to its normal or usual manner of operation.
            
            
              § 60.77a
              Reporting.
              (a) The performance test data from the initial and subsequent performance tests and from the performance evaluations of the continuous monitors must be submitted to the Administrator at the appropriate address as shown in 40 CFR 60.4.
              (b) The following information must be reported to the Administrator for each 30 operating day period where you were not in compliance with the emissions standard:
              (1) Time period;
              (2) NOX emission rates (lb/ton of acid produced);
              (3) Reasons for noncompliance with the emissions standard; and
              (4) Description of corrective actions taken.
              (c) You must also report the following whenever they occur:

              (1) Times when the pollutant concentration exceeded full span of the NOX pollutant monitoring equipment.

              (2) Times when the volumetric flow rate exceeded the high value of the volumetric flow rate monitoring equipment.
              
              (d) You must report any modifications to CERMS which could affect the ability of the CERMS to comply with applicable performance specifications.

              (e) Within 60 days of completion of the relative accuracy test audit (RATA) required by this subpart, you must submit the data from that audit to EPA's WebFIRE database by using the Compliance and Emissions Data Reporting Interface (CEDRI) that is accessed through EPA's Central Data Exchange (CDX) (https://cdx.epa.gov/SSL/cdx/EPA__Home.asp). You must submit performance test data in the file format generated through use of EPA's Electronic Reporting Tool (ERT) (http://www.epa.gov/ttn/chief /ert/index.html). Only data collected using test methods listed on the ERT Web site are subject to this requirement for submitting reports electronically to WebFIRE. Owners or operators who claim that some of the information being submitted for performance tests is confidential business information (CBI) must submit a complete ERT file including information claimed to be CBI on a compact disk or other commonly used electronic storage media (including, but not limited to, flash drives) by registered letter to EPA and the same ERT file with the CBI omitted to EPA via CDX as described earlier in this paragraph. Mark the compact disk or other commonly used electronic storage media clearly as CBI and mail to U.S. EPA/OAPQS/CORE CBI Office, Attention: WebFIRE Administrator, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. At the discretion of the delegated authority, you must also submit these reports to the delegated authority in the format specified by the delegated authority. You must submit the other information as required in the performance evaluation as described in § 60.2 and as required in this chapter.
              (f) If a malfunction occurred during the reporting period, you must submit a report that contains the following:
              (1) The number, duration, and a brief description for each type of malfunction which occurred during the reporting period and which caused or may have caused any applicable emission limitation to be exceeded.
              (2) A description of actions taken by an owner or operator during a malfunction of an affected facility to minimize emissions in accordance with § 60.11(d), including actions taken to correct a malfunction.
            
          
          
            Subpart H—Standards of Performance for Sulfuric Acid Plants
            
              § 60.80
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to each sulfuric acid production unit, which is the affected facility.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after August 17, 1971, is subject to the requirements of this subpart.
              [42 FR 37936, July 25, 1977]
            
            
              § 60.81
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Sulfuric acid production unit means any facility producing sulfuric acid by the contact process by burning elemental sulfur, alkylation acid, hydrogen sulfide, organic sulfides and mercaptans, or acid sludge, but does not include facilities where conversion to sulfuric acid is utilized primarily as a means of preventing emissions to the atmosphere of sulfur dioxide or other sulfur compounds.
              (b) Acid mist means sulfuric acid mist, as measured by Method 8 of appendix A to this part or an equivalent or alternative method.
              [36 FR 24877, Dec. 23, 1971, as amended at 39 FR 20794, June 14, 1974]
            
            
              § 60.82
              Standard for sulfur dioxide.

              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any gases which contain sulfur dioxide in excess of 2 kg per metric ton of acid produced (4 lb per ton), the production being expressed as 100 percent H2SO4.
              [39 FR 20794, June 14, 1974]
            
            
              § 60.83
              Standard for acid mist.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any gases which:
              (1) Contain acid mist, expressed as H2SO4, in excess of 0.075 kg per metric ton of acid produced (0.15 lb per ton), the production being expressed as 100 percent H2SO4.
              (2) Exhibit 10 percent opacity, or greater.
              [39 FR 20794, June 14, 1974, as amended at 40 FR 46258, Oct. 6, 1975]
            
            
              § 60.84
              Emission monitoring.

              (a) A continuous monitoring system for the measurement of sulfur dioxide shall be installed, calibrated, maintained, and operated by the owner or operator. The pollutant gas used to prepare calibration gas mixtures under Performance Specification 2 and for calibration checks under § 60.13(d), shall be sulfur dioxide (SO2). Method 8 shall be used for conducting monitoring system performance evaluations under § 60.13(c) except that only the sulfur dioxide portion of the Method 8 results shall be used. The span value shall be set at 1000 ppm of sulfur dioxide.

              (b) The owner or operator shall establish a conversion factor for the purpose of converting monitoring data into units of the applicable standard (kg/metric ton, lb/ton). The conversion factor shall be determined, as a minimum, three times daily by measuring the concentration of sulfur dioxide entering the converter using suitable methods (e.g., the Reich test, National Air Pollution Control Administration Publication No. 999-AP-13) and calculating the appropriate conversion factor for each eight-hour period as follows:
              
              CF = k[(1.000−0.015r)/(r−s)]
              
              
                where:
                
                CF = conversion factor (kg/metric ton per ppm, lb/ton per ppm).
                k = constant derived from material balance. For determining CF in metric units, k = 0.0653. For determining CF in English units, k = 0.1306.
                r = percentage of sulfur dioxide by volume entering the gas converter. Appropriate corrections must be made for air injection plants subject to the Administrator's approval.
                s = percentage of sulfur dioxide by volume in the emissions to the atmosphere determined by the continuous monitoring system required under paragraph (a) of this section.
              
              
              (c) The owner or operator shall record all conversion factors and values under paragraph (b) of this section from which they were computed (i.e., CF, r, and s).

              (d) Alternatively, a source that processes elemental sulfur or an ore that contains elemental sulfur and uses air to supply oxygen may use the following continuous emission monitoring approach and calculation procedures in determining SO2 emission rates in terms of the standard. This procedure is not required, but is an alternative that would alleviate problems encountered in the measurement of gas velocities or production rate. Continuous emission monitoring systems for measuring SO2, O2, and CO2 (if required) shall be installed, calibrated, maintained, and operated by the owner or operator and subjected to the certification procedures in Performance Specifications 2 and 3. The calibration procedure and span value for the SO2 monitor shall be as specified in paragraph (b) of this section. The span value for CO2 (if required) shall be 10 percent and for O2 shall be 20.9 percent (air). A conversion factor based on process rate data is not necessary. Calculate the SO2 emission rate as follows:
              
              Es = (Cs S)/[0.265 − (0.0126 %O2) − (A %CO2)]
              
              
                where:
                
                Es = emission rate of SO2, kg/metric ton (lb/ton) of 100 percent of H2SO4 produced.
                Cs = concentration of SO2, kg/dscm (lb/dscf).

                S = acid production rate factor, 368 dscm/metric ton (11,800 dscf/ton) of 100 percent H2SO4 produced.
                %O2 = oxygen concentration, percent dry basis.
                A = auxiliary fuel factor,
                 = 0.00 for no fuel.
                 = 0.0226 for methane.
                 = 0.0217 for natural gas.
                
                 = 0.0196 for propane.
                 = 0.0172 for No 2 oil.
                 = 0.0161 for No 6 oil.
                 = 0.0148 for coal.
                 = 0.0126 for coke.
                %CO2 = carbon dioxide concentration, percent dry basis.
                
                
                  Note:

                  It is necessary in some cases to convert measured concentration units to other units for these calculations:
                  
                  Use the following table for such conversions:
                
                
                  
                    From—
                    To—
                    Multiply by—
                  
                  
                    g/scm
                    kg/scm
                    10−3
                    
                  
                  
                    mg/scm
                    kg/scm
                    10−6
                    
                  
                  
                    ppm (SO2)
                    kg/scm
                    2.660 × 10−6
                    
                  
                  
                    ppm (SO2)
                    lb/scf
                    1.660 × 10−7
                    
                  
                
              
              (e) For the purpose of reports under § 60.7(c), periods of excess emissions shall be all three-hour periods (or the arithmetic average of three consecutive one-hour periods) during which the integrated average sulfur dioxide emissions exceed the applicable standards under § 60.82.
              [39 FR 20794, June 14, 1974, as amended at 40 FR 46258, Oct. 6, 1975; 48 FR 23611, May 25, 1983; 48 FR 4700, Sept. 29, 1983; 48 FR 48669, Oct. 20, 1983; 54 FR 6666, Feb. 14, 1989; 65 FR 61753, Oct. 17, 2000; 79 FR 11250, Feb. 27, 2014]
            
            
              § 60.85
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b). Acceptable alternative methods and procedures are given in paragraph (c) of this section.

              (b) The owner or operator shall determine compliance with the SO2 acid mist, and visible emission standards in §§ 60.82 and 60.83 as follows:
              (1) The emission rate (E) of acid mist or SO2 shall be computed for each run using the following equation:
              
              E = (CQsd) / (PK)
              
              
                where:
                
                E = emission rate of acid mist or SO2 kg/metric ton (lb/ton) of 100 percent H2SO4 produced.
                C = concentration of acid mist or SO2, g/dscm (lb/dscf).
                Qsd = volumetric flow rate of the effluent gas, dscm/hr (dscf/hr).
                P = production rate of 100 percent H2SO4, metric ton/hr (ton/hr).
                K = conversion factor, 1000 g/kg (1.0 lb/lb).
              
              

              (2) Method 8 shall be used to determine the acid mist and SO2 concentrations (C's) and the volumetric flow rate (Qsd) of the effluent gas. The moisture content may be considered to be zero. The sampling time and sample volume for each run shall be at least 60 minutes and 1.15 dscm (40.6 dscf).

              (3) Suitable methods shall be used to determine the production rate (P) of 100 percent H2SO4 for each run. Material balance over the production system shall be used to confirm the production rate.
              (4) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              (c) The owner or operator may use the following as alternatives to the reference methods and procedures specified in this section:
              (1) If a source processes elemental sulfur or an ore that contains elemental sulfur and uses air to supply oxygen, the following procedure may be used instead of determining the volumetric flow rate and production rate:

              (i) The integrated technique of Method 3 is used to determine the O2 concentration and, if required, CO2 concentration.
              (ii) The SO2 or acid mist emission rate is calculated as described in § 60.84(d), substituting the acid mist concentration for Cs as appropriate.
              [54 FR 6666, Feb. 14, 1989]
            
          
          
            Subpart I—Standards of Performance for Hot Mix Asphalt Facilities
            
              § 60.90
              Applicability and designation of affected facility.

              (a) The affected facility to which the provisions of this subpart apply is each hot mix asphalt facility. For the purpose of this subpart, a hot mix asphalt facility is comprised only of any combination of the following: dryers; systems for screening, handling, storing, and weighing hot aggregate; systems for loading, transferring, and storing mineral filler, systems for mixing hot mix asphalt; and the loading, transfer, and storage systems associated with emission control systems.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after June 11, 1973, is subject to the requirements of this subpart.
              [42 FR 37936, July 25, 1977, as amended at 51 FR 12325, Apr. 10, 1986]
            
            
              § 60.91
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Hot mix asphalt facility means any facility, as described in § 60.90, used to manufacture hot mix asphalt by heating and drying aggregate and mixing with asphalt cements.
              [51 FR 12325, Apr. 10, 1986]
            
            
              § 60.92
              Standard for particulate matter.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall discharge or cause the discharge into the atmosphere from any affected facility any gases which:
              (1) Contain particulate matter in excess of 90 mg/dscm (0.04 gr/dscf).
              (2) Exhibit 20 percent opacity, or greater.
              [39 FR 9314, Mar. 8, 1974, as amended at 40 FR 46259, Oct. 6, 1975]
            
            
              § 60.93
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the particulate matter standards in § 60.92 as follows:
              (1) Method 5 shall be used to determine the particulate matter concentration. The sampling time and sample volume for each run shall be at least 60 minutes and 0.90 dscm (31.8 dscf).
              (2) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              [54 FR 6667, Feb. 14, 1989]
            
          
          
            Subpart J—Standards of Performance for Petroleum Refineries
            
              § 60.100
              Applicability, designation of affected facility, and reconstruction.
              (a) The provisions of this subpart are applicable to the following affected facilities in petroleum refineries: fluid catalytic cracking unit catalyst regenerators, fuel gas combustion devices, and all Claus sulfur recovery plants except Claus plants with a design capacity for sulfur feed of 20 long tons per day (LTD) or less. The Claus sulfur recovery plant need not be physically located within the boundaries of a petroleum refinery to be an affected facility, provided it processes gases produced within a petroleum refinery.
              (b) Any fluid catalytic cracking unit catalyst regenerator or fuel gas combustion device under paragraph (a) of this section other than a flare which commences construction, reconstruction or modification after June 11, 1973, and on or before May 14, 2007, or any fuel gas combustion device under paragraph (a) of this section that is also a flare which commences construction, reconstruction or modification after June 11, 1973, and on or before June 24, 2008, or any Claus sulfur recovery plant under paragraph (a) of this section which commences construction, reconstruction or modification after October 4, 1976, and on or before May 14, 2007, is subject to the requirements of this subpart except as provided under paragraphs (c) through (e) of this section.
              (c) Any fluid catalytic cracking unit catalyst regenerator under paragraph (b) of this section which commences construction, reconstruction, or modification on or before January 17, 1984, is exempted from § 60.104(b).

              (d) Any fluid catalytic cracking unit in which a contact material reacts with petroleum derivatives to improve feedstock quality and in which the contact material is regenerated by burning off coke and/or other deposits and that commences construction, reconstruction, or modification on or before January 17, 1984, is exempt from this subpart.
              (e) Owners or operators may choose to comply with the applicable provisions of subpart Ja of this part to satisfy the requirements of this subpart for an affected facility.
              (f) For purposes of this subpart, under § 60.15, the “fixed capital cost of the new components” includes the fixed capital cost of all depreciable components which are or will be replaced pursuant to all continuous programs of component replacement which are commenced within any 2-year period following January 17, 1984. For purposes of this paragraph, “commenced” means that an owner or operator has undertaken a continuous program of component replacement or that an owner or operator has entered into a contractual obligation to undertake and complete, within a reasonable time, a continuous program of component replacement.
              [43 FR 10868, Mar. 15, 1978, as amended at 44 FR 61543, Oct. 25, 1979; 54 FR 34026, Aug. 17, 1989; 73 FR 35865, June 24, 2008; 77 FR 56463, Sep. 12, 2012]
            
            
              § 60.101
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A.
              (a) Petroleum refinery means any facility engaged in producing gasoline, kerosene, distillate fuel oils, residual fuel oils, lubricants, or other products through distillation of petroleum or through redistillation, cracking or reforming of unfinished petroleum derivatives.
              (b) Petroleum means the crude oil removed from the earth and the oils derived from tar sands, shale, and coal.
              (c) Process gas means any gas generated by a petroleum refinery process unit, except fuel gas and process upset gas as defined in this section.
              (d) Fuel gas means any gas which is generated at a petroleum refinery and which is combusted. Fuel gas includes natural gas when the natural gas is combined and combusted in any proportion with a gas generated at a refinery. Fuel gas does not include gases generated by catalytic cracking unit catalyst regenerators and fluid coking burners. Fuel gas does not include vapors that are collected and combusted in a thermal oxidizer or flare installed to control emissions from wastewater treatment units or marine tank vessel loading operations.
              (e) Process upset gas means any gas generated by a petroleum refinery process unit as a result of start-up, shut-down, upset or malfunction.
              (f) Refinery process unit means any segment of the petroleum refinery in which a specific processing operation is conducted.
              (g) Fuel gas combustion device means any equipment, such as process heaters, boilers and flares used to combust fuel gas, except facilities in which gases are combusted to produce sulfur or sulfuric acid.
              (h) Coke burn-off means the coke removed from the surface of the fluid catalytic cracking unit catalyst by combustion in the catalyst regenerator. The rate of coke burn-off is calculated by the formula specified in § 60.106.
              (i) Claus sulfur recovery plant means a process unit which recovers sulfur from hydrogen sulfide by a vapor-phase catalytic reaction of sulfur dioxide and hydrogen sulfide.
              (j) Oxidation control system means an emission control system which reduces emissions from sulfur recovery plants by converting these emissions to sulfur dioxide.
              (k) Reduction control system means an emission control system which reduces emissions from sulfur recovery plants by converting these emissions to hydrogen sulfide.
              (l) Reduced sulfur compounds means hydrogen sulfide (H2S), carbonyl sulfide (COS) and carbon disulfide (CS2).
              (m) Fluid catalytic cracking unit means a refinery process unit in which petroleum derivatives are continuously charged; hydrocarbon molecules in the presence of a catalyst suspended in a fluidized bed are fractured into smaller molecules, or react with a contact material suspended in a fluidized bed to improve feedstock quality for additional processing; and the catalyst or contact material is continuously regenerated by burning off coke and other deposits. The unit includes the riser, reactor, regenerator, air blowers, spent catalyst or contact material stripper, catalyst or contact material recovery equipment, and regenerator equipment for controlling air pollutant emissions and for heat recovery.
              (n) Fluid catalytic cracking unit catalyst regenerator means one or more regenerators (multiple regenerators) which comprise that portion of the fluid catalytic cracking unit in which coke burn-off and catalyst or contact material regeneration occurs, and includes the regenerator combustion air blower(s).
              (o) Fresh feed means any petroleum derivative feedstock stream charged directly into the riser or reactor of a fluid catalytic cracking unit except for petroleum derivatives recycled within the fluid catalytic cracking unit, fractionator, or gas recovery unit.
              (p) Contact material means any substance formulated to remove metals, sulfur, nitrogen, or any other contaminant from petroleum derivatives.
              (q) Valid day means a 24-hour period in which at least 18 valid hours of data are obtained. A “valid hour” is one in which at least 2 valid data points are obtained.
              [39 FR 9315, Mar. 8, 1974, as amended at 43 FR 10868, Mar. 15, 1978; 44 FR 13481, Mar. 12, 1979; 45 FR 79453, Dec. 1, 1980; 54 FR 34027, Aug. 17, 1989; 73 FR 35865, June 24, 2008; 77 FR 56463, Sep. 12, 2012]
            
            
              § 60.102
              Standard for particulate matter.
              Each owner or operator of any fluid catalytic cracking unit catalyst regenerator that is subject to the requirements of this subpart shall comply with the emission limitations set forth in this section on and after the date on which the initial performance test, required by § 60.8, is completed, but not later than 60 days after achieving the maximum production rate at which the fluid catalytic cracking unit catalyst regenerator will be operated, or 180 days after initial startup, whichever comes first.
              (a) No owner or operator subject to the provisions of this subpart shall discharge or cause the discharge into the atmosphere from any fluid catalytic cracking unit catalyst regenerator:
              (1) Particulate matter in excess of 1.0 kg/Mg (2.0 lb/ton) of coke burn-off in the catalyst regenerator.
              (2) Gases exhibiting greater than 30 percent opacity, except for one six-minute average opacity reading in any one hour period.
              (b) Where the gases discharged by the fluid catalytic cracking unit catalyst regenerator pass through an incinerator or waste heat boiler in which auxiliary or supplemental liquid or solid fossil fuel is burned, particulate matter in excess of that permitted by paragraph (a)(1) of this section may be emitted to the atmosphere, except that the incremental rate of particulate matter emissions shall not exceed 43 grams per Gigajoule (g/GJ) (0.10 lb/million British thermal units (Btu)) of heat input attributable to such liquid or solid fossil fuel.
              [39 FR 9315, Mar. 8, 1974, as amended at 42 FR 32427, June 24, 1977; 42 FR 39389, Aug. 4, 1977; 43 FR 10868, Feb. 15, 1978; 54 FR 34027, Aug. 17, 1989; 65 FR 61753, Oct. 17, 2000; 73 FR 35866, June 24, 2008]
            
            
              § 60.103
              Standard for carbon monoxide.
              Each owner or operator of any fluid catalytic cracking unit catalyst regenerator that is subject to the requirements of this subpart shall comply with the emission limitations set forth in this section on and after the date on which the initial performance test, required by § 60.8, is completed, but not later than 60 days after achieving the maximum production rate at which the fluid catalytic cracking unit catalyst regenerator will be operated, or 180 days after initial startup, whichever comes first.
              (a) No owner or operator subject to the provisions of this subpart shall discharge or cause the discharge into the atmosphere from any fluid catalytic cracking unit catalyst regenerator any gases that contain carbon monoxide (CO) in excess of 500 ppm by volume (dry basis).
              [54 FR 34027, Aug. 17, 1989, as amended at 55 FR 40175, Oct. 2, 1990]
            
            
              § 60.104
              Standards for sulfur oxides.

              Each owner or operator that is subject to the requirements of this subpart shall comply with the emission limitations set forth in this section on and after the date on which the initial performance test, required by § 60.8, is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated, or 180 days after initial startup, whichever comes first.
              (a) No owner or operator subject to the provisions of this subpart shall:

              (1) Burn in any fuel gas combustion device any fuel gas that contains hydrogen sulfide (H2S) in excess of 230 mg/dscm (0.10 gr/dscf). The combustion in a flare of process upset gases or fuel gas that is released to the flare as a result of relief valve leakage or other emergency malfunctions is exempt from this paragraph.
              (2) Discharge or cause the discharge of any gases into the atmosphere from any Claus sulfur recovery plant containing in excess of:

              (i) For an oxidation control system or a reduction control system followed by incineration, 250 ppm by volume (dry basis) of sulfur dioxide (SO2) at zero percent excess air.

              (ii) For a reduction control system not followed by incineration, 300 ppm by volume of reduced sulfur compounds and 10 ppm by volume of hydrogen sulfide (H2S), each calculated as ppm SO2 by volume (dry basis) at zero percent excess air.
              (b) Each owner or operator that is subject to the provisions of this subpart shall comply with one of the following conditions for each affected fluid catalytic cracking unit catalyst regenerator:
              (1) With an add-on control device, reduce SO2 emissions to the atmosphere by 90 percent or maintain SO2 emissions to the atmosphere less than or equal to 50 ppm by volume (ppmv), whichever is less stringent; or

              (2) Without the use of an add-on control device to reduce SO2 emission, maintain sulfur oxides emissions calculated as SO2 to the atmosphere less than or equal to 9.8 kg/Mg (20 lb/ton) coke burn-off; or
              (3) Process in the fluid catalytic cracking unit fresh feed that has a total sulfur content no greater than 0.30 percent by weight.
              (c) Compliance with paragraph (b)(1), (b)(2), or (b)(3) of this section is determined daily on a 7-day rolling average basis using the appropriate procedures outlined in § 60.106.
              (d) A minimum of 22 valid days of data shall be obtained every 30 rolling successive calendar days when complying with paragraph (b)(1) of this section.
              [43 FR 10869, Mar. 15, 1978, as amended at 54 FR 34027, Aug. 17, 1989; 55 FR 40175, Oct. 2, 1990; 65 FR 61754, Oct. 17, 2000; 73 FR 35866, June 24, 2008]
            
            
              § 60.105
              Monitoring of emissions and operations.
              (a) Continuous monitoring systems shall be installed, calibrated, maintained, and operated by the owner or operator subject to the provisions of this subpart as follows:
              (1) For fluid catalytic cracking unit catalyst regenerators subject to § 60.102(a)(2), an instrument for continuously monitoring and recording the opacity of emissions into the atmosphere. The instrument shall be spanned at 60, 70, or 80 percent opacity.
              (2) For fluid catalytic cracking unit catalyst regenerators subject to § 60.103(a), an instrument for continuously monitoring and recording the concentration by volume (dry basis) of CO emissions into the atmosphere, except as provided in paragraph (a)(2) (ii) of this section.
              (i) The span value for this instrument is 1,000 ppm CO.

              (ii) A CO continuous monitoring system need not be installed if the owner or operator demonstrates that the average CO emissions are less than 50 ppm (dry basis) and also files a written request for exemption to the Administrator and receives such an exemption. The demonstration shall consist of continuously monitoring CO emissions for 30 days using an instrument that shall meet the requirements of Performance Specification 4 of appendix B of this part. The span value shall be 100 ppm CO instead of 1,000 ppm, and the relative accuracy limit shall be 10 percent of the average CO emissions or 5 ppm CO, whichever is greater. For instruments that are identical to Method 10 and employ the sample conditioning system of Method 10A, the alternative relative accuracy test procedure in § 10.1 of Performance Specification 2 may be used in place of the relative accuracy test.

              (3) For fuel gas combustion devices subject to § 60.104(a)(1), either an instrument for continuously monitoring and recording the concentration by volume (dry basis, zero percent excess air) of SO2 emissions into the atmosphere or monitoring as provided in paragraph (a)(4) of this section). The monitor shall include an oxygen monitor for correcting the data for excess.
              (i) The span values for this monitor are 50 ppm SO2 and 25 percent oxygen (O2).
              (ii) The SO2 monitoring level equivalent to the H2S standard under § 60.104(a)(1) shall be 20 ppm (dry basis, zero percent excess air).
              (iii) The performance evaluations for this SO2 monitor under § 60.13(c) shall use Performance Specification 2. Methods 6 or 6C and 3 or 3A shall be used for conducting the relative accuracy evaluations. Method 6 samples shall be taken at a flow rate of approximately 2 liters/min for at least 30 minutes. The relative accuracy limit shall be 20 percent or 4 ppm, whichever is greater, and the calibration drift limit shall be 5 percent of the established span value.

              (iv) Fuel gas combustion devices having a common source of fuel gas may be monitored at only one location (i.e., after one of the combustion devices), if monitoring at this location accurately represents the SO2 emissions into the atmosphere from each of the combustion devices.
              (4) Instead of the SO2 monitor in paragraph (a)(3) of this section for fuel gas combustion devices subject to § 60.104(a)(1), an instrument for continuously monitoring and recording the concentration (dry basis) of H2S in fuel gases before being burned in any fuel gas combustion device.

              (i) The span value for this instrument is 425 mg/dscm H2S.

              (ii) Fuel gas combustion devices having a common source of fuel gas may be monitored at only one location, if monitoring at this location accurately represents the concentration of H2S in the fuel gas being burned.
              (iii) The performance evaluations for this H2S monitor under § 60.13(c) shall use Performance Specification 7. Method 11, 15, 15A, or 16 shall be used for conducting the relative accuracy evaluations.
              (iv) The owner or operator of a fuel gas combustion device is not required to comply with paragraph (a)(3) or (4) of this section for fuel gas streams that are exempt under § 60.104(a)(1) and fuel gas streams combusted in a fuel gas combustion device that are inherently low in sulfur content. Fuel gas streams meeting one of the requirements in paragraphs (a)(4)(iv)(A) through (D) of this section will be considered inherently low in sulfur content. If the composition of a fuel gas stream changes such that it is no longer exempt under § 60.104(a)(1) or it no longer meets one of the requirements in paragraphs (a)(4)(iv)(A) through (D) of this section, the owner or operator must begin continuous monitoring under paragraph (a)(3) or (4) of this section within 15 days of the change.
              (A) Pilot gas for heaters and flares.
              (B) Fuel gas streams that meet a commercial-grade product specification for sulfur content of 30 ppmv or less. In the case of a liquefied petroleum gas (LPG) product specification in the pressurized liquid state, the gas phase sulfur content should be evaluated assuming complete vaporization of the LPG and sulfur containing-compounds at the product specification concentration.
              (C) Fuel gas streams produced in process units that are intolerant to sulfur contamination, such as fuel gas streams produced in the hydrogen plant, the catalytic reforming unit, the isomerization unit, and HF alkylation process units.
              (D) Other fuel gas streams that an owner or operator demonstrates are low-sulfur according to the procedures in paragraph (b) of this section.

              (5) For Claus sulfur recovery plants with oxidation control systems or reduction control systems followed by incineration subject to § 60.104(a)(2)(i), an instrument for continuously monitoring and recording the concentration (dry basis, zero percent excess air) of SO2 emissions into the atmosphere. The monitor shall include an oxygen monitor for correcting the data for excess air.
              
              (i) The span values for this monitor are 500 ppm SO2 and 25 percent O2.
              (ii) The performance evaluations for this SO2 monitor under § 60.13(c) shall use Performance Specification 2. Methods 6 or 6C and 3 or 3A shall be used for conducting the relative accuracy evaluations.

              (6) For Claus sulfur recovery plants with reduction control systems not followed by incineration subject to § 60.104(a)(2)(ii), an instrument for continuously monitoring and recording the concentration of reduced sulfur and O2 emissions into the atmosphere. The reduced sulfur emissions shall be calculated as SO2 (dry basis, zero percent excess air).

              (i) The span values for this monitor are 450 ppm reduced sulfur and 25 percent O2.

              (ii) The performance evaluations for this reduced sulfur (and O2) monitor under § 60.13(c) shall use Performance Specification 5 of appendix B of this part(and Performance Specification 3 of appendix B of this partfor the O2 analyzer). Methods 15 or 15A and Method 3 shall be used for conducting the relative accuracy evaluations. If Method 3 yields O2 concentrations below 0.25 percent during the performance specification test, the O2 concentration may be assumed to be zero and the reduced sulfur CEMS need not include an O2 monitor.

              (7) In place of the reduced sulfur monitor under paragraph (a)(6) of this section, an instrument using an air or O2 dilution and oxidation system to convert the reduced sulfur to SO2 for continuously monitoring and recording the concentration (dry basis, zero percent excess air) of the resultant SO2. The monitor shall include an oxygen monitor for correcting the data for excess oxygen.
              (i) The span values for this monitor are 375 ppm SO2 and 25 percent O2.
              (ii) For reporting purposes, the SO2 exceedance level for this monitor is 250 ppm (dry basis, zero percent excess air).
              (iii) The performance evaluations for this SO2 (and O2) monitor under § 60.13(c) shall use Performance Specification 5. Methods 15 or 15A and Method 3 shall be used for conducting the relative accuracy evaluations.

              (8) An instrument for continuously monitoring and recording concentrations of SO2 in the gases at both the inlet and outlet of the SO2 control device from any fluid catalytic cracking unit catalyst regenerator for which the owner or operator seeks to comply specifically with the 90 percent reduction option under § 60.104(b)(1).

              (i) The span value of the inlet monitor shall be set at 125 percent of the maximum estimated hourly potential SO2 emission concentration entering the control device, and the span value of the outlet monitor shall be set at 50 percent of the maximum estimated hourly potential SO2 emission concentration entering the control device.
              (ii) The performance evaluations for these SO2 monitors under § 60.13(c) shall use Performance Specification 2. Methods 6 or 6C and 3 or 3A shall be used for conducting the relative accuracy evaluations.

              (9) An instrument for continuously monitoring and recording concentrations of SO2 in the gases discharged into the atmosphere from any fluid catalytic cracking unit catalyst regenerator for which the owner or operator seeks to comply specifically with the 50 ppmv emission limit under § 60.104 (b)(1).

              (i) The span value of the monitor shall be set at 50 percent of the maximum hourly potential SO2 emission concentration of the control device.
              (ii) The performance evaluations for this SO2 monitor under § 60.13 (c) shall use Performance Specification 2. Methods 6 or 6C and 3 or 3A shall be used for conducting the relative accuracy evaluations.

              (10) An instrument for continuously monitoring and recording concentrations of oxygen (O2) in the gases at both the inlet and outlet of the sulfur dioxide control device (or the outlet only if specifically complying with the 50 ppmv standard) from any fluid catalytic cracking unit catalyst regenerator for which the owner or operator has elected to comply with § 60.104(b)(1). The span of this continuous monitoring system shall be set at 10 percent.

              (11) The continuous monitoring systems under paragraphs (a)(8), (a)(9), and (a)(10) of this section are operated and data recorded during all periods of operation of the affected facility including periods of startup, shutdown, or malfunction, except for continuous monitoring system breakdowns, repairs, calibration checks, and zero and span adjustments.
              (12) The owner or operator shall use the following procedures to evaluate the continuous monitoring systems under paragraphs (a)(8), (a)(9), and (a)(10) of this section.
              (i) Method 3 or 3A and Method 6 or 6C for the relative accuracy evaluations under the § 60.13(e) performance evaluation.
              (ii) Appendix F, Procedure 1, including quarterly accuracy determinations and daily calibration drift tests.
              (13) When seeking to comply with § 60.104(b)(1), when emission data are not obtained because of continuous monitoring system breakdowns, repairs, calibration checks and zero and span adjustments, emission data will be obtained by using one of the following methods to provide emission data for a minimum of 18 hours per day in at least 22 out of 30 rolling successive calendar days.
              (i) The test methods as described in § 60.106(k);
              (ii) A spare continuous monitoring system; or
              (iii) Other monitoring systems as approved by the Administrator.
              (b) An owner or operator may demonstrate that a fuel gas stream combusted in a fuel gas combustion device subject to § 60.104(a)(1) that is not specifically exempted in § 60.105(a)(4)(iv) is inherently low in sulfur. A fuel gas stream that is determined to be low-sulfur is exempt from the monitoring requirements in paragraphs (a)(3) and (4) of this section until there are changes in operating conditions or stream composition.
              (1) The owner or operator shall submit to the Administrator a written application for an exemption from monitoring. The application must contain the following information:
              (i) A description of the fuel gas stream/system to be considered, including submission of a portion of the appropriate piping diagrams indicating the boundaries of the fuel gas stream/system, and the affected fuel gas combustion device(s) to be considered;

              (ii) A statement that there are no crossover or entry points for sour gas (high H2S content) to be introduced into the fuel gas stream/system (this should be shown in the piping diagrams);
              (iii) An explanation of the conditions that ensure low amounts of sulfur in the fuel gas stream (i.e., control equipment or product specifications) at all times;

              (iv) The supporting test results from sampling the requested fuel gas stream/system demonstrating that the sulfur content is less than 5 ppmv. Sampling data must include, at minimum, 2 weeks of daily monitoring (14 grab samples) for frequently operated fuel gas streams/systems; for infrequently operated fuel gas streams/systems, seven grab samples must be collected unless other additional information would support reduced sampling. The owner or operator shall use detector tubes (“length-of-stain tube” type measurement) following the “Gas Processors Association Standard 2377-86 (incorporated by reference—see § 60.17), using tubes with a maximum span between 10 and 40 ppmv inclusive when 1≤N≤10, where N = number of pump strokes, to test the applicant fuel gas stream for H2S; and

              (v) A description of how the 2 weeks (or seven samples for infrequently operated fuel gas streams/systems) of monitoring results compares to the typical range of H2S concentration (fuel quality) expected for the fuel gas stream/system going to the affected fuel gas combustion device (e.g., the 2 weeks of daily detector tube results for a frequently operated loading rack included the entire range of products loaded out, and, therefore, should be representative of typical operating conditions affecting H2S content in the fuel gas stream going to the loading rack flare).
              (2) The effective date of the exemption is the date of submission of the information required in paragraph (b)(1) of this section).

              (3) No further action is required unless refinery operating conditions change in such a way that affects the exempt fuel gas stream/system (e.g., the stream composition changes). If such a change occurs, the owner or operator will follow the procedures in paragraph (b)(3)(i), (b)(3)(ii), or (b)(3)(iii) of this section.

              (i) If the operation change results in a sulfur content that is still within the range of concentrations included in the original application, the owner or operator shall conduct an H2S test on a grab sample and record the results as proof that the concentration is still within the range.
              (ii) If the operation change results in a sulfur content that is outside the range of concentrations included in the original application, the owner or operator may submit new information following the procedures of paragraph (b)(1) of this section within 60 days (or within 30 days after the seventh grab sample is tested for infrequently operated process units).

              (iii) If the operation change results in a sulfur content that is outside the range of concentrations included in the original application and the owner or operator chooses not to submit new information to support an exemption, the owner or operator must begin H2S monitoring using daily stain sampling to demonstrate compliance using length-of stain tubes with a maximum span between 200 and 400 ppmv inclusive when 1≤N≤5, where N = number of pump strokes. The owner or operator must begin monitoring according to the requirements in paragraph (a)(1) or (2) of this section as soon as practicable but in no case later than 180 days after the operation change. During daily stain tube sampling, a daily sample exceeding 162 ppmv is an exceedance of the 3-hour H2S concentration limit.
              (c) The average coke burn-off rate (Mg (tons) per hour) and hours of operation shall be recorded daily for any fluid catalytic cracking unit catalyst regenerator subject to § 60.102, § 60.103, or § 60.104(b)(2).
              (d) For any fluid catalytic cracking unit catalyst regenerator under § 60.102 that uses an incinerator-waste heat boiler to combust the exhaust gases from the catalyst regenerator, the owner or operator shall record daily the rate of combustion of liquid or solid fossil-fuels and the hours of operation during which liquid or solid fossil-fuels are combusted in the incinerator-waste heat boiler.

              (e) For the purpose of reports under § 60.7(c), periods of excess emissions that shall be determined and reported are defined as follows:
              
              
                Note:
                All averages, except for opacity, shall be determined as the arithmetic average of the applicable 1-hour averages, e.g., the rolling 3-hour average shall be determined as the arithmetic average of three contiguous 1-hour averages.
              
              
              (1) Opacity. All 1-hour periods that contain two or more 6-minute periods during which the average opacity as measured by the continuous monitoring system under § 60.105(a)(1) exceeds 30 percent.
              (2) Carbon monoxide. All 1-hour periods during which the average CO concentration as measured by the CO continuous monitoring system under § 60.105(a)(2) exceeds 500 ppm.
              (3) Sulfur dioxide from fuel gas combustion. (i) All rolling 3-hour periods during which the average concentration of SO2 as measured by the SO2 continuous monitoring system under § 60.105(a)(3) exceeds 20 ppm (dry basis, zero percent excess air); or

              (ii) All rolling 3-hour periods during which the average concentration of H2S as measured by the H2S continuous monitoring system under § 60.105(a)(4) exceeds 230 mg/dscm (0.10 gr/dscf).
              (4) Sulfur dioxide from Claus sulfur recovery plants. (i) All 12-hour periods during which the average concentration of SO2 as measured by the SO2 continuous monitoring system under § 60.105(a)(5) exceeds 250 ppm (dry basis, zero percent excess air); or

              (ii) All 12-hour periods during which the average concentration of reduced sulfur (as SO2) as measured by the reduced sulfur continuous monitoring system under § 60.105(a)(6) exceeds 300 ppm; or

              (iii) All 12-hour periods during which the average concentration of SO2 as measured by the SO2 continuous monitoring system under § 60.105(a)(7) exceeds 250 ppm (dry basis, zero percent excess air).
              [39 FR 9315, Mar. 8, 1974, as amended at 40 FR 46259, Oct. 6, 1975; 42 FR 32427, June 24, 1977; 42 FR 39389, Aug. 4, 1977; 43 FR 10869, Mar. 15, 1978; 48 FR 23611, May 25, 1983; 50 FR 31701, Aug. 5, 1985; 54 FR 34028, Aug. 17, 1989; 55 FR 40175, Oct. 2, 1990; 65 FR 61754, Oct. 17, 2000; 73 FR 35866, June 24, 2008; 80 FR 75229, Dec. 1, 2015]
            
            
              § 60.106
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the particulate matter (PM) standards in § 60.102(a) as follows:
              (1) The emission rate (E) of PM shall be computed for each run using the following equation:
              
                ER17OC00.000
              
              
                Where:
                
                E = Emission rate of PM, kg/Mg (lb/ton) of coke burn-off.
                cs = Concentration of PM, g/dscm (gr/dscf).
                Qsd = Volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                Rc = Coke burn-off rate, Mg/hr (ton/hr) coke.
                K = Conversion factor, 1,000 g/kg (7,000 gr/lb).
              
              
              (2) Method 5B or 5F is to be used to determine particulate matter emissions and associated moisture content from affected facilities without wet FGD systems; only Method 5B is to be used after wet FGD systems. The sampling time for each run shall be at least 60 minutes and the sampling rate shall be at least 0.015 dscm/min (0.53 dscf/min), except that shorter sampling times may be approved by the Administrator when process variables or other factors preclude sampling for at least 60 minutes.
              (3) The coke burn-off rate (Rc) shall be computed for each run using the following equation:
              
               Rc = K1Qr (%CO2 + %CO) + K2Qa−K3Qr (%CO/2 + %CO2 + %O2) + K3Qoxy (%Ooxy)
              
              
                Where:
                
                Rc = Coke burn-off rate, kilograms per hour (kg/hr) (lb/hr).
                Qr = Volumetric flow rate of exhaust gas from fluid catalytic cracking unit regenerator before entering the emission control system, dscm/min (dscf/min).
                Qa = Volumetric flow rate of air to fluid catalytic cracking unit regenerator, as determined from the fluid catalytic cracking unit control room instrumentation, dscm/min (dscf/min).
                Qoxy = Volumetric flow rate of O2 enriched air to fluid catalytic cracking unit regenerator, as determined from the fluid catalytic cracking unit control room instrumentation, dscm/min (dscf/min).
                %CO2 = Carbon dioxide concentration in fluid catalytic cracking unit regenerator exhaust, percent by volume (dry basis).
                %CO = CO concentration in FCCU regenerator exhaust, percent by volume (dry basis).
                %O2 = O2 concentration in fluid catalytic cracking unit regenerator exhaust, percent by volume (dry basis).
                %Ooxy = O2 concentration in O2 enriched air stream inlet to the fluid catalytic cracking unit regenerator, percent by volume (dry basis).
                K1 = Material balance and conversion factor, 0.2982 (kg-min)/(hr-dscm-%) [0.0186 (lb-min)/(hr-dscf-%)].
                K2 = Material balance and conversion factor, 2.088 (kg-min)/(hr-dscm) [0.1303 (lb-min)/(hr-dscf)].
                K3 = Material balance and conversion factor, 0.0994 (kg-min)/(hr-dscm-%) [0.00624 (lb-min)/(hr-dscf-%)].
              
              

              (i) Method 2 shall be used to determine the volumetric flow rate (Qr).

              (ii) The emission correction factor, integrated sampling and analysis procedure of Method 3B shall be used to determine CO2, CO, and O2 concentrations.
              (4) Method 9 and the procedures of § 60.11 shall be used to determine opacity.
              (c) If auxiliary liquid or solid fossil-fuels are burned in an incinerator-waste heat boiler, the owner or operator shall determine the emission rate of PM permitted in § 60.102(b) as follows:
              (1) The allowable emission rate (Es) of PM shall be computed for each run using the following equation:
              
              Es = F + A (H/Rc)
              
              
                
                Where:
                
                Es = Emission rate of PM allowed, kg/Mg (lb/ton) of coke burn-off in catalyst regenerator.
                F = Emission standard, 1.0 kg/Mg (2.0 lb/ton) of coke burn-off in catalyst regenerator.
                A = Allowable incremental rate of PM emissions, 43 g/GJ (0.10 lb/million Btu).
                H = Heat input rate from solid or liquid fossil fuel, GJ/hr (million Btu/hr).
                Rc = Coke burn-off rate, Mg coke/hr (ton coke/hr).
              
              
              (2) Procedures subject to the approval of the Administrator shall be used to determine the heat input rate.

              (3) The procedure in paragraph (b)(3) of this section shall be used to determine the coke burn-off rate (Rc).
              (d) The owner or operator shall determine compliance with the CO standard in § 60.103(a) by using the integrated sampling technique of Method 10 to determine the CO concentration (dry basis). The sampling time for each run shall be 60 minutes.

              (e)(1) The owner or operator shall determine compliance with the H2S standard in § 60.104(a)(1) as follows: Method 11, 15, 15A, or 16 shall be used to determine the H2S concentration. The gases entering the sampling train should be at about atmospheric pressure. If the pressure in the refinery fuel gas lines is relatively high, a flow control valve may be used to reduce the pressure. If the line pressure is high enough to operate the sampling train without a vacuum pump, the pump may be eliminated from the sampling train. The sample shall be drawn from a point near the centroid of the fuel gas line.

              (i) For Method 11, the sampling time and sample volume shall be at least 10 minutes and 0.010 dscm (0.35 dscf). Two samples of equal sampling times shall be taken at about 1-hour intervals. The arithmetic average of these two samples shall constitute a run. For most fuel gases, sampling times exceeding 20 minutes may result in depletion of the collection solution, although fuel gases containing low concentrations of H2S may necessitate sampling for longer periods of time.
              (ii) For Method 15 or 16, at least three injects over a 1-hour period shall constitute a run.
              (iii) For Method 15A, a 1-hour sample shall constitute a run.
              (2) Where emissions are monitored by § 60.105(a)(3), compliance with § 60.104(a)(1) shall be determined using Method 6 or 6C and Method 3 or 3A. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 6. A 1-hour sample shall constitute a run. Method 6 samples shall be taken at a rate of approximately 2 liters/min. The ppm correction factor (Method 6) and the sampling location in paragraph (f)(1) of this section apply. Method 4 shall be used to determine the moisture content of the gases. The sampling point for Method 4 shall be adjacent to the sampling point for Method 6 or 6C.

              (f) The owner or operator shall determine compliance with the SO2 and the H2S and reduced sulfur standards in § 60.104(a)(2) as follows:
              (1) Method 6 shall be used to determine the SO2 concentration. The concentration in mg/dscm obtained by Method 6 or 6C is multiplied by 0.3754 to obtain the concentration in ppm. The sampling point in the duct shall be the centroid of the cross section if the cross-sectional area is less than 5.00 m2 (53.8 ft2) or at a point no closer to the walls than 1.00 m (39.4 in.) if the cross-sectional area is 5.00 m2 or more and the centroid is more than 1 m from the wall. The sampling time and sample volume shall be at least 10 minutes and 0.010 dscm (0.35 dscf) for each sample. Eight samples of equal sampling times shall be taken at about 30-minute intervals. The arithmetic average of these eight samples shall constitute a run. For Method 6C, a run shall consist of the arithmetic average of four 1-hour samples. Method 4 shall be used to determine the moisture content of the gases. The sampling point for Method 4 shall be adjacent to the sampling point for Method 6 or 6C. The sampling time for each sample shall be equal to the time it takes for two Method 6 samples. The moisture content from this sample shall be used to correct the corresponding Method 6 samples for moisture. For documenting the oxidation efficiency of the control device for reduced sulfur compounds, Method 15 shall be used following the procedures of paragraph (f)(2) of this section.
              

              (2) Method 15 shall be used to determine the reduced sulfur and H2 S concentrations. Each run shall consist of 16 samples taken over a minimum of 3 hours. The sampling point shall be the same as that described for Method 6 in paragraph (f)(1) of this section. To ensure minimum residence time for the sample inside the sample lines, the sampling rate shall be at least 3.0 lpm (0.10 cfm). The SO2 equivalent for each run shall be calculated after being corrected for moisture and oxygen as the arithmetic average of the SO2 equivalent for each sample during the run. Method 4 shall be used to determine the moisture content of the gases as the paragraph (f)(1) of this section. The sampling time for each sample shall be equal to the time it takes for four Method 15 samples.

              (3) The oxygen concentration used to correct the emission rate for excess air shall be obtained by the integrated sampling and analysis procedure of Method 3 or 3A. The samples shall be taken simultaneously with the SO2, reduced sulfur and H2S, or moisture samples. The SO2, reduced sulfur, and H2S samples shall be corrected to zero percent excess air using the equation in paragraph (h)(6) of this section.
              (g) Each performance test conducted for the purpose of determining compliance under § 60.104(b) shall consist of all testing performed over a 7-day period using Method 6 or 6C and Method 3 or 3A. To determine compliance, the arithmetic mean of the results of all the tests shall be compared with the applicable standard.
              (h) For the purpose of determining compliance with § 60.104(b)(1), the following calculation procedures shall be used:
              (1) Calculate each 1-hour average concentration (dry, zero percent oxygen, ppmv) of sulfur dioxide at both the inlet and the outlet to the add-on control device as specified in § 60.13(h). These calculations are made using the emission data collected under § 60.105(a).
              (2) Calculate a 7-day average (arithmetic mean) concentration of sulfur dioxide for the inlet and for the outlet to the add-on control device using all of the 1-hour average concentration values obtained during seven successive 24-hour periods.

              (3) Calculate the 7-day average percent reduction using the following equation:
              
              Rso2 = 100(Cso2(i) − Cso2(o)) / Cso2(i)
              
              
                where:
                
                Rso2 = 7-day average sulfur dioxide emission reduction, percent
                Cso2(i) = sulfur dioxide emission concentration determined in § 60.106(h)(2) at the inlet to the add-on control device, ppmv
                Cso2(o) = sulfur dioxide emission concentration determined in § 60.106(h)(2) at the outlet to the add-on control device, ppmv
                100 = conversion factor, decimal to percent
              
              

              (4) Outlet concentrations of sulfur dioxide from the add-on control device for compliance with the 50 ppmv standard, reported on a dry, O2-free basis, shall be calculated using the procedures outlined in § 60.106(h)(1) and (2) above, but for the outlet monitor only.
              (5) If supplemental sampling data are used for determining the 7-day averages under paragraph (h) of this section and such data are not hourly averages, then the value obtained for each supplemental sample shall be assumed to represent the hourly average for each hour over which the sample was obtained.

              (6) For the purpose of adjusting pollutant concentrations to zero percent oxygen, the following equation shall be used:
              
              Cadj = Cmeas[20.9c/(20.9−%O2)]
              
              
                where:
                
                Cadj = pollutant concentration adjusted to zero percent oxygen, ppm or g/dscm
                Cmeas = pollutant concentration measured on a dry basis, ppm or g/dscm
                20.9c = 20.9 percent oxygen−0.0 percent oxygen (defined oxygen correction basis), percent
                20.9 = oxygen concentration in air, percent
                %O2 = oxygen concentration measured on a dry basis, percent
              
              
              (i) For the purpose of determining compliance with § 60.104(b)(2), the following reference methods and calculation procedures shall be used except as provided in paragraph (i)(12) of this section:

              (1) One 3-hour test shall be performed each day.
              
              (2) For gases released to the atmosphere from the fluid catalytic cracking unit catalyst regenerator:
              (i) Method 8 as modified in § 60.106(i)(3) for moisture content and for the concentration of sulfur oxides calculated as sulfur dioxide,
              (ii) Method 1 for sample and velocity traverses,
              (iii) Method 2 calculation procedures (data obtained from Methods 3 and 8) for velocity and volumetric flow rate, and
              (iv) Method 3 for gas analysis.
              (3) Method 8 shall be modified by the insertion of a heated glass fiber filter between the probe and first impinger. The probe liner and glass fiber filter temperature shall be maintained above 160 °C (320 °F). The isopropanol impinger shall be eliminated. Sample recovery procedures described in Method 8 for container No. 1 shall be eliminated. The heated glass fiber filter also shall be excluded; however, rinsing of all connecting glassware after the heated glass fiber filter shall be retained and included in container No. 2. Sampled volume shall be at least 1 dscm.
              (4) For Method 3, the integrated sampling technique shall be used.
              (5) Sampling time for each run shall be at least 3 hours.

              (6) All testing shall be performed at the same location. Where the gases discharged by the fluid catalytic cracking unit catalyst regenerator pass through an incinerator-waste heat boiler in which auxiliary or supplemental gaseous, liquid, or solid fossil fuel is burned, testing shall be conducted at a point between the regenerator outlet and the incinerator-waste heat boiler. An alternative sampling location after the waste heat boiler may be used if alternative coke burn-off rate equations, and, if requested, auxiliary/supplemental fuel SOX credits, have been submitted to and approved by the Administrator prior to sampling.
              (7) Coke burn-off rate shall be determined using the procedures specified under paragraph (b)(3) of this section, unless paragraph (i)(6) of this section applies.

              (8) Calculate the concentration of sulfur oxides as sulfur dioxide using equation 8-3 in Section 6.5 of Method 8 to calculate and report the total concentration of sulfur oxides as sulfur dioxide (Cso x).
              (9) Sulfur oxides emission rate calculated as sulfur dioxide shall be determined for each test run by the following equation:
              
                ER17OC00.003
              
              
                Where:
                
                ESOx = sulfur oxides emission rate calculated as sulfur dioxide, kg/hr (lb/hr)
                CSOx = sulfur oxides emission concentration calculated as sulfur dioxide, g/dscm (gr/dscf)
                Qsd = dry volumetric stack gas flow rate corrected to standard conditions, dscm/hr (dscf/hr)
                K = 1,000 g/kg (7,000 gr/lb)
              
              
              (10) Sulfur oxides emissions calculated as sulfur dioxide shall be determined for each test run by the following equation:
              
                ER17OC00.004
              
              
                Where:
                
                RSOx = Sulfur oxides emissions calculated as kg sulfur dioxide per Mg (lb/ton) coke burn-off.
                ESOx = Sulfur oxides emission rate calculated as sulfur dioxide, kg/hr (lb/hr).
                Rc = Coke burn-off rate, Mg/hr (ton/hr).
              
              
              (11) Calculate the 7-day average sulfur oxides emission rate as sulfur dioxide per Mg (ton) of coke burn-off by dividing the sum of the individual daily rates by the number of daily rates summed.
              (12) An owner or operator may, upon approval by the Administrator, use an alternative method for determining compliance with § 60.104(b)(2), as provided in § 60.8(b). Any requests for approval must include data to demonstrate to the Administrator that the alternative method would produce results adequate for the determination of compliance.
              (j) For the purpose of determining compliance with § 60.104(b)(3), the following analytical methods and calculation procedures shall be used:
              (1) One fresh feed sample shall be collected once per 8-hour period.

              (2) Fresh feed samples shall be analyzed separately by using any one of the following applicable analytical test methods: ASTM D129-64, 78, or 95, ASTM D1552-83 or 95, ASTM D2622-87, 94, or 98, or ASTM D1266-87, 91, or 98. (These methods are incorporated by reference: see § 60.17.) The applicable range of some of these ASTM methods is not adequate to measure the levels of sulfur in some fresh feed samples. Dilution of samples prior to analysis with verification of the dilution ratio is acceptable upon prior approval of the Administrator.
              (3) If a fresh feed sample cannot be collected at a single location, then the fresh feed sulfur content shall be determined as follows:
              (i) Individual samples shall be collected once per 8-hour period for each separate fresh feed stream charged directly into the riser or reactor of the fluid catalytic cracking unit. For each sample location the fresh feed volumetric flow rate at the time of collecting the fresh feed sample shall be measured and recorded. The same method for measuring volumetric flow rate shall be used at all locations.
              (ii) Each fresh feed sample shall be analyzed separately using the methods specified under paragraph (j)(2) of this section.
              (iii) Fresh feed sulfur content shall be calculated for each 8-hour period using the following equation:
              
                EC16NO91.005
              
              
                where:
                
                Sf = fresh feed sulfur content expressed in percent by weight of fresh feed.
                n = number of separate fresh feed streams charged directly to the riser or reactor of the fluid catalytic cracking unit.
                Qf = total volumetric flow rate of fresh feed charged to the fluid catalytic cracking unit.
                Si = fresh feed sulfur content expressed in percent by weight of fresh feed for the “ith” sampling location.
                Qi = volumetric flow rate of fresh feed stream for the “ith” sampling location.
              
              
              (4) Calculate a 7-day average (arithmetic mean) sulfur content of the fresh feed using all of the fresh feed sulfur content values obtained during seven successive 24-hour periods.
              (k) The test methods used to supplement continuous monitoring system data to meet the minimum data requirements in § 60.104(d) will be used as described below or as otherwise approved by the Administrator.
              (1) Methods 6, 6B, or 8 are used. The sampling location(s) are the same as those specified for the monitor.
              (2) For Method 6, the minimum sampling time is 20 minutes and the minimum sampling volume is 0.02 dscm (0.71 dscf) for each sample. Samples are taken at approximately 60-minute intervals. Each sample represents a 1-hour average. A minimum of 18 valid samples is required to obtain one valid day of data.
              (3) For Method 6B, collection of a sample representing a minimum of 18 hours is required to obtain one valid day of data.
              (4) For Method 8, the procedures as outlined in this section are used. The equivalent of 16 hours of sampling is required to obtain one valid day of data.
              [39 FR 9315, Mar. 8, 1974, as amended at 43 FR 10869, Mar. 15, 1978; 51 FR 42842, Nov. 26, 1986; 52 FR 20392, June 1, 1987; 53 FR 41333, Oct. 21, 1988; 54 FR 34028, Aug. 17, 1989; 55 FR 40176, Oct. 2, 1990; 56 FR 4176, Feb. 4, 1991; 65 FR 61754, Oct. 17, 2000; 71 FR 55127, Sept. 21, 2006; 73 FR 35867, June 24, 2008; 77 FR 56463, Sep. 12, 2012]
            
            
              § 60.107
              Reporting and recordkeeping requirements.
              (a) Each owner or operator subject to § 60.104(b) shall notify the Administrator of the specific provisions of § 60.104(b) with which the owner or operator seeks to comply. Notification shall be submitted with the notification of initial startup required by § 60.7(a)(3). If an owner or operator elects at a later date to comply with an alternative provision of § 60.104(b), then the Administrator shall be notified by the owner or operator in the report described in paragraph (c) of this section.
              (b) Each owner or operator subject to § 60.104(b) shall record and maintain the following information:
              (1) If subject to § 60.104(b)(1),
              (i) All data and calibrations from continuous monitoring systems located at the inlet and outlet to the control device, including the results of the daily drift tests and quarterly accuracy assessments required under appendix F, Procedure 1;

              (ii) Measurements obtained by supplemental sampling (refer to § 60.105(a)(13) and § 60.106(k)) for meeting minimum data requirements; and
              (iii) The written procedures for the quality control program required by appendix F, Procedure 1.
              (2) If subject to § 60.104(b)(2), measurements obtained in the daily Method 8 testing, or those obtained by alternative measurement methods, if § 60.106(i)(12) applies.
              (3) If subject to § 60.104(b)(3), data obtained from the daily feed sulfur tests.
              (4) Each 7-day rolling average compliance determination.
              (c) Each owner or operator subject to § 60.104(b) shall submit a report except as provided by paragraph (d) of this section. The following information shall be contained in the report:
              (1) Any 7-day period during which:

              (i) The average percent reduction and average concentration of sulfur dioxide on a dry, O2-free basis in the gases discharged to the atmosphere from any fluid cracking unit catalyst regenerator for which the owner or operator seeks to comply with § 60.104(b)(1) is below 90 percent and above 50 ppmv, as measured by the continuous monitoring system prescribed under § 60.105(a)(8), or above 50 ppmv, as measured by the outlet continuous monitoring system prescribed under § 60.105(a)(9). The average percent reduction and average sulfur dioxide concentration shall be determined using the procedures specified under § 60.106(h);

              (ii) The average emission rate of sulfur dioxide in the gases discharged to the atmosphere from any fluid catalytic cracking unit catalyst regenerator for which the owner or operator seeks to comply with § 60.104(b)(2) exceeds 9.8 kg SOX per 1,000 kg coke burn-off, as measured by the daily testing prescribed under § 60.106(i). The average emission rate shall be determined using the procedures specified under § 60.106(i); and
              (iii) The average sulfur content of the fresh feed for which the owner or operator seeks to comply with § 60.104(b)(3) exceeds 0.30 percent by weight. The fresh feed sulfur content, a 7-day rolling average, shall be determined using the procedures specified under § 60.106(j).
              (2) Any 30-day period in which the minimum data requirements specified in § 60.104(d) are not obtained.
              (3) For each 7-day period during which an exceedance has occurred as defined in paragraphs (c)(1)(i) through (c)(1)(iii) and (c)(2) of this section:
              (i) The date that the exceedance occurred;
              (ii) An explanation of the exceedance;
              (iii) Whether the exceedance was concurrent with a startup, shutdown, or malfunction of the fluid catalytic cracking unit or control system; and
              (iv) A description of the corrective action taken, if any.
              (4) If subject to § 60.104(b)(1),
              (i) The dates for which and brief explanations as to why fewer than 18 valid hours of data were obtained for the inlet continuous monitoring system;
              (ii) The dates for which and brief explanations as to why fewer than 18 valid hours of data were obtained for the outlet continuous monitoring system;
              (iii) Identification of times when hourly averages have been obtained based on manual sampling methods;
              (iv) Identification of the times when the pollutant concentration exceeded full span of the continuous monitoring system; and
              (v) Description of any modifications to the continuous monitoring system that could affect the ability of the continuous monitoring system to comply with Performance Specifications 2 or 3.
              (vi) Results of daily drift tests and quarterly accuracy assessments as required under appendix F, Procedure 1.
              (5) If subject to § 60.104(b)(2), for each day in which a Method 8 sample result required by § 60.106(i) was not obtained, the date for which and brief explanation as to why a Method 8 sample result was not obtained, for approval by the Administrator.
              (6) If subject to § 60.104(b)(3), for each 8-hour period in which a feed sulfur measurement required by § 60.106(j) was not obtained, the date for which and brief explanation as to why a feed sulfur measurement was not obtained, for approval by the Administrator.

              (d) For any periods for which sulfur dioxide or oxides emissions data are not available, the owner or operator of the affected facility shall submit a signed statement indicating if any changes were made in operation of the emission control system during the period of data unavailability which could affect the ability of the system to meet the applicable emission limit. Operations of the control system and affected facility during periods of data unavailability are to be compared with operation of the control system and affected facility before and following the period of data unavailability.
              (e) For each fuel gas stream combusted in a fuel gas combustion device subject to § 60.104(a)(1), if an owner or operator determines that one of the exemptions listed in § 60.105(a)(4)(iv) applies to that fuel gas stream, the owner or operator shall maintain records of the specific exemption chosen for each fuel gas stream. If the owner or operator applies for the exemption described in § 60.105(a)(4)(iv)(D), the owner or operator must keep a copy of the application as well as the letter from the Administrator granting approval of the application.
              (f) The owner or operator of an affected facility shall submit the reports required under this subpart to the Administrator semiannually for each six-month period. All semiannual reports shall be postmarked by the 30th day following the end of each six-month period.
              (g) The owner or operator of the affected facility shall submit a signed statement certifying the accuracy and completeness of the information contained in the report.
              [54 FR 34029, Aug. 17, 1989, as amended at 55 FR 40178, Oct. 2, 1990; 64 FR 7465, Feb. 12, 1999; 65 FR 61755, Oct. 17, 2000; 73 FR 35867, June 24, 2008]
            
            
              § 60.108
              Performance test and compliance provisions.
              (a) Section 60.8(d) shall apply to the initial performance test specified under paragraph (c) of this section, but not to the daily performance tests required thereafter as specified in § 60.108(d). Section 60.8(f) does not apply when determining compliance with the standards specified under § 60.104(b). Performance tests conducted for the purpose of determining compliance under § 60.104(b) shall be conducted according to the applicable procedures specified under § 60.106.
              (b) Owners or operators who seek to comply with § 60.104(b)(3) shall meet that standard at all times, including periods of startup, shutdown, and malfunctions.
              (c) The initial performance test shall consist of the initial 7-day average calculated for compliance with § 60.104(b)(1), (b)(2), or (b)(3).
              (d) After conducting the initial performance test prescribed under § 60.8, the owner or operator of a fluid catalytic cracking unit catalyst regenerator subject to § 60.104(b) shall conduct a performance test for each successive 24-hour period thereafter. The daily performance tests shall be conducted according to the appropriate procedures specified under § 60.106. In the event that a sample collected under § 60.106(i) or (j) is accidentally lost or conditions occur in which one of the samples must be discontinued because of forced shutdown, failure of an irreplaceable portion of the sample train, extreme meteorological conditions, or other circumstances, beyond the owner or operators' control, compliance may be determined using available data for the 7-day period.
              (e) Each owner or operator subject to § 60.104(b) who has demonstrated compliance with one of the provisions of § 60.104(b) but a later date seeks to comply with another of the provisions of § 60.104(b) shall begin conducting daily performance tests as specified under paragraph (d) of this section immediately upon electing to become subject to one of the other provisions of § 60.104(b). The owner or operator shall furnish the Administrator with a written notification of the change in the semiannual report required by § 60.107(f).
              [54 FR 34030, Aug. 17, 1989, as amended at 55 FR 40178, Oct. 2, 1990; 64 FR 7466, Feb. 12, 1999; 73 FR 35867, June 24, 2008]
            
            
              § 60.109
              Delegation of authority.

              (a) In delegating implementation and enforcement authority to a State under section 111(c) of the Act, the authorities contained in paragraph (b) of this section shall be retained by the Administrator and not transferred to a State.
              
              (b) Authorities which shall not be delegated to States:
              (1) Section 60.105(a)(13)(iii),
              (2) Section 60.106(i)(12).
              [54 FR 34031, Aug. 17, 1989, as amended at 55 FR 40178, Oct. 2, 1990]
            
          
          
            Subpart Ja—Standards of Performance for Petroleum Refineries for Which Construction, Reconstruction, or Modification Commenced After May 14, 2007
            
              Source:
              73 FR 35867, June 24, 2008, unless otherwise noted.
            
            
              § 60.100a
              Applicability, designation of affected facility, and reconstruction.
              (a) The provisions of this subpart apply to the following affected facilities in petroleum refineries: fluid catalytic cracking units (FCCU), fluid coking units (FCU), delayed coking units, fuel gas combustion devices (including process heaters), flares and sulfur recovery plants. The sulfur recovery plant need not be physically located within the boundaries of a petroleum refinery to be an affected facility, provided it processes gases produced within a petroleum refinery.
              (b) Except for flares and delayed coking units, the provisions of this subpart apply only to affected facilities under paragraph (a) of this section which either commence construction, modification or reconstruction after May 14, 2007, or elect to comply with the provisions of this subpart in lieu of complying with the provisions in subpart J of this part. For flares, the provisions of this subpart apply only to flares which commence construction, modification or reconstruction after June 24, 2008. For the purposes of this subpart, a modification to a flare commences when a project that includes any of the activities in paragraphs (c)(1) or (2) of this section is commenced. For delayed coking units, the provisions of this subpart apply to delayed coking units that commence construction, reconstruction or modification on the earliest of the following dates:
              (1) May 14, 2007, for such activities that involve a “delayed coking unit” defined as follows: one or more refinery process units in which high molecular weight petroleum derivatives are thermally cracked and petroleum coke is produced in a series of closed, batch system reactors;
              (2) December 22, 2008, for such activities that involve a “delayed coking unit” defined as follows: a refinery process unit in which high molecular weight petroleum derivatives are thermally cracked and petroleum coke is produced in a series of closed, batch system reactors. A delayed coking unit consists of the coke drums and associated fractionator;
              (3) September 12, 2012, for such activities that involve a “delayed coking unit” as defined in § 60.101a.
              (c) For all affected facilities other than flares, the provisions in § 60.14 regarding modification apply. As provided in § 60.14(f), the special provisions set forth under this subpart shall supersede the provisions in § 60.14 with respect to flares. For the purposes of this subpart, a modification to a flare occurs as provided in paragraphs (c)(1) or (2) of this section.

              (1) Any new piping from a refinery process unit, including ancillary equipment, or a fuel gas system is physically connected to the flare (e.g., for direct emergency relief or some form of continuous or intermittent venting). However, the connections described in paragraphs (c)(1)(i) through (vii) of this section are not considered modifications of a flare.
              (i) Connections made to install monitoring systems to the flare.

              (ii) Connections made to install a flare gas recovery system or connections made to upgrade or enhance components of a flare gas recovery system (e.g., addition of compressors or recycle lines).
              (iii) Connections made to replace or upgrade existing pressure relief or safety valves, provided the new pressure relief or safety valve has a set point opening pressure no lower and an internal diameter no greater than the existing equipment being replaced or upgraded.

              (iv) Connections made for flare gas sulfur removal.
              
              (v) Connections made to install back-up (redundant) equipment associated with the flare (such as a back-up compressor) that does not increase the capacity of the flare.
              (vi) Replacing piping or moving an existing connection from a refinery process unit to a new location in the same flare, provided the new pipe diameter is less than or equal to the diameter of the pipe/connection being replaced/moved.
              (vii) Connections that interconnect two or more flares.
              (2) A flare is physically altered to increase the flow capacity of the flare.
              (d) For purposes of this subpart, under § 60.15, the “fixed capital cost of the new components” includes the fixed capital cost of all depreciable components which are or will be replaced pursuant to all continuous programs of component replacement which are commenced within any 2-year period following the relevant applicability date specified in paragraph (b) of this section.
              [73 FR 35867, June 24, 2008, as amended at 77 FR 56464, Sep. 12, 2012; 80 FR 75230, Dec. 1, 2015]
            
            
              § 60.101a
              Definitions.
              Terms used in this subpart are defined in the Clean Air Act (CAA), in § 60.2 and in this section.
              
                Air preheat means a device used to heat the air supplied to a process heater generally by use of a heat exchanger to recover the sensible heat of exhaust gas from the process heater.
              
                Ancillary equipment means equipment used in conjunction with or that serve a refinery process unit. Ancillary equipment includes, but is not limited to, storage tanks, product loading operations, wastewater treatment systems, steam- or electricity-producing units (including coke gasification units), pressure relief valves, pumps, sampling vents and continuous analyzer vents.
              
                Cascaded flare system means a series of flares connected to one flare gas header system arranged with increasing pressure set points so that discharges will be initially directed to the first flare in the series (i.e., the primary flare). If the discharge pressure exceeds a set point at which the flow to the primary flare would exceed the primary flare's capacity, flow will be diverted to the second flare in the series. Similarly, flow would be diverted to a third (or fourth) flare if the pressure in the flare gas header system exceeds a threshold where the flow to the first two (or three) flares would exceed their capacities.
              
                Co-fired process heater means a process heater that employs burners that are designed to be supplied by both gaseous and liquid fuels on a routine basis. Process heaters that have gas burners with emergency oil back-up burners are not considered co-fired process heaters.
              
                Coke burn-off means the coke removed from the surface of the FCCU catalyst by combustion in the catalyst regenerator. The rate of coke burn-off is calculated by the formula specified in § 60.104a.
              
                Contact material means any substance formulated to remove metals, sulfur, nitrogen, or any other contaminant from petroleum derivatives.
              
                Corrective action means the design, operation and maintenance changes that one takes consistent with good engineering practice to reduce or eliminate the likelihood of the recurrence of the primary cause and any other contributing cause(s) of an event identified by a root cause analysis as having resulted in a discharge of gases from an affected facility in excess of specified thresholds.
              
                Corrective action analysis means a description of all reasonable interim and long-term measures, if any, that are available, and an explanation of why the selected corrective action(s) is/are the best alternative(s), including, but not limited to, considerations of cost effectiveness, technical feasibility, safety and secondary impacts.
              
                Delayed coking unit means a refinery process unit in which high molecular weight petroleum derivatives are thermally cracked and petroleum coke is produced in a series of closed, batch system reactors. A delayed coking unit includes, but is not limited to, all of the coke drums associated with a single fractionator; the fractionator, including the bottoms receiver and the overhead condenser; the coke drum cutting water and quench system, including the jet pump and coker quench water tank; and the coke drum blowdown recovery compressor system.
              
                Emergency flare means a flare that combusts gas exclusively released as a result of malfunctions (and not startup, shutdown, routine operations or any other cause) on four or fewer occasions in a rolling 365-day period. For purposes of this rule, a flare cannot be categorized as an emergency flare unless it maintains a water seal.
              
                Flare means a combustion device that uses an uncontrolled volume of air to burn gases. The flare includes the foundation, flare tip, structural support, burner, igniter, flare controls, including air injection or steam injection systems, flame arrestors and the flare gas header system. In the case of an interconnected flare gas header system, the flare includes each individual flare serviced by the interconnected flare gas header system and the interconnected flare gas header system.
              
                Flare gas header system means all piping and knockout pots, including those in a subheader system, used to collect and transport gas to a flare either from a process unit or a pressure relief valve from the fuel gas system, regardless of whether or not a flare gas recovery system draws gas from the flare gas header system. The flare gas header system includes piping inside the battery limit of a process unit if the purpose of the piping is to transport gas to a flare or knockout pot that is part of the flare.
              
                Flare gas recovery system means a system of one or more compressors, piping and the associated water seal, rupture disk or similar device used to divert gas from the flare and direct the gas to the fuel gas system or to a fuel gas combustion device.
              
                Flexicoking unit means a refinery process unit in which high molecular weight petroleum derivatives are thermally cracked and petroleum coke is continuously produced and then gasified to produce a synthetic fuel gas.
              
                Fluid catalytic cracking unit means a refinery process unit in which petroleum derivatives are continuously charged and hydrocarbon molecules in the presence of a catalyst suspended in a fluidized bed are fractured into smaller molecules, or react with a contact material suspended in a fluidized bed to improve feedstock quality for additional processing and the catalyst or contact material is continuously regenerated by burning off coke and other deposits. The unit includes the riser, reactor, regenerator, air blowers, spent catalyst or contact material stripper, catalyst or contact material recovery equipment, and regenerator equipment for controlling air pollutant emissions and for heat recovery. When fluid catalyst cracking unit regenerator exhaust from two separate fluid catalytic cracking units share a common exhaust treatment (e.g., CO boiler or wet scrubber), the fluid catalytic cracking unit is a single affected facility.
              
                Fluid coking unit means a refinery process unit in which high molecular weight petroleum derivatives are thermally cracked and petroleum coke is continuously produced in a fluidized bed system. The fluid coking unit includes the coking reactor, the coking burner, and equipment for controlling air pollutant emissions and for heat recovery on the fluid coking burner exhaust vent.
              
                Forced draft process heater means a process heater in which the combustion air is supplied under positive pressure produced by a fan at any location in the inlet air line prior to the point where the combustion air enters the process heater or air preheat. For the purposes of this subpart, a process heater that uses fans at both the inlet air side and the exhaust air side (i.e., balanced draft system) is considered to be a forced draft process heater.
              
              
                Fuel gas means any gas which is generated at a petroleum refinery and which is combusted. Fuel gas includes natural gas when the natural gas is combined and combusted in any proportion with a gas generated at a refinery. Fuel gas does not include gases generated by catalytic cracking unit catalyst regenerators, coke calciners (used to make premium grade coke) and fluid coking burners, but does include gases from flexicoking unit gasifiers and other gasifiers. Fuel gas does not include vapors that are collected and combusted in a thermal oxidizer or flare installed to control emissions from wastewater treatment units other than those processing sour water, marine tank vessel loading operations or asphalt processing units (i.e., asphalt blowing stills).
              
                Fuel gas combustion device means any equipment, such as process heaters and boilers, used to combust fuel gas. For the purposes of this subpart, fuel gas combustion device does not include flares or facilities in which gases are combusted to produce sulfur or sulfuric acid.
              
                Fuel gas system means a system of compressors, piping, knock-out pots, mix drums, and units used to remove sulfur contaminants from the fuel gas (e.g., amine scrubbers) that collects refinery fuel gas from one or more sources for treatment as necessary prior to combusting in process heaters or boilers. A fuel gas system may have an overpressure vent to a flare but the primary purpose for a fuel gas system is to provide fuel to the refinery.
              
                Natural draft process heater means any process heater in which the combustion air is supplied under ambient or negative pressure without the use of an inlet air (forced draft) fan. For the purposes of this subpart, a natural draft process heater is any process heater that is not a forced draft process heater, including induced draft systems.
              
                Non-emergency flare means any flare that is not an emergency flare as defined in this subpart.
              
                Oxidation control system means an emission control system which reduces emissions from sulfur recovery plants by converting these emissions to sulfur dioxide (SO2) and recycling the SO2 to the reactor furnace or the first-stage catalytic reactor of the Claus sulfur recovery plant or converting the SO2 to a sulfur product.
              
                Petroleum means the crude oil removed from the earth and the oils derived from tar sands, shale, and coal.
              
                Petroleum refinery means any facility engaged in producing gasoline, kerosene, distillate fuel oils, residual fuel oils, lubricants, asphalt (bitumen) or other products through distillation of petroleum or through redistillation, cracking or reforming of unfinished petroleum derivatives. A facility that produces only oil shale or tar sands-derived crude oil for further processing at a petroleum refinery using only solvent extraction and/or distillation to recover diluent is not a petroleum refinery.
              
              
                Primary flare means the first flare in a cascaded flare system.
              
                Process heater means an enclosed combustion device used to transfer heat indirectly to process stream materials (liquids, gases, or solids) or to a heat transfer material for use in a process unit instead of steam.
              
                Process upset gas means any gas generated by a petroleum refinery process unit or by ancillary equipment as a result of startup, shutdown, upset or malfunction.
              
                Purge gas means gas introduced between a flare's water seal and a flare's tip to prevent oxygen infiltration (backflow) into the flare tip. For flares with no water seals, the function of purge gas is performed by sweep gas (i.e., flares without water seals do not use purge gas).
              
                Reduced sulfur compounds means hydrogen sulfide (H2S), carbonyl sulfide, and carbon disulfide.
              
                Reduction control system means an emission control system which reduces emissions from sulfur recovery plants by converting these emissions to H2S and either recycling the H2S to the reactor furnace or the first-stage catalytic reactor of the Claus sulfur recovery plant or converting the H2S to a sulfur product.
              
                Refinery process unit means any segment of the petroleum refinery in which a specific processing operation is conducted.
              
                Root cause analysis means an assessment conducted through a process of investigation to determine the primary cause, and any other contributing cause(s), of a discharge of gases in excess of specified thresholds.
              
                Secondary flare means a flare in a cascaded flare system that provides additional flare capacity and pressure relief to a flare gas system when the flare gas flow exceeds the capacity of the primary flare. For purposes of this subpart, a secondary flare is characterized by infrequent use and must maintain a water seal.
              
                Sour water means water that contains sulfur compounds (usually H2S) at concentrations of 10 parts per million by weight or more.
              
              
                Sulfur pit means the storage vessel in which sulfur that is condensed after each Claus catalytic reactor is initially accumulated and stored. A sulfur pit does not include secondary sulfur storage vessels downstream of the initial Claus reactor sulfur pits.
              
                Sulfur recovery plant means all process units which recover sulfur from H2S and/or SO2 from a common source of sour gas produced at a petroleum refinery. The sulfur recovery plant also includes sulfur pits used to store the recovered sulfur product, but it does not include secondary sulfur storage vessels or loading facilities downstream of the sulfur pits. For example, a Claus sulfur recovery plant includes: Reactor furnace and waste heat boiler, catalytic reactors, sulfur pits and, if present, oxidation or reduction control systems or incinerator, thermal oxidizer or similar combustion device. Multiple sulfur recovery units are a single affected facility only when the units share the same source of sour gas. Sulfur recovery plants that receive source gas from completely segregated sour gas treatment systems are separate affected facilities.
              
                Sweep gas means the gas introduced in a flare gas header system to maintain a constant flow of gas to prevent oxygen buildup in the flare header. For flares with no water seals, sweep gas also performs the function of preventing oxygen infiltration (backflow) into the flare tip.
              [73 FR 35867, June 24, 2008, as amended at 77 FR 56464, Sep. 12, 2012; 78 FR 76756, Dec. 19, 2013; 80 FR 75230, Dec. 1, 2015]
            
            
              § 60.102a
              Emissions limitations.
              (a) Each owner or operator that is subject to the requirements of this subpart shall comply with the emissions limitations in paragraphs (b) through (i) of this section on and after the date on which the initial performance test, required by § 60.8, is completed, but not later than 60 days after achieving the maximum production rate at which the affected facility will be operated or 180 days after initial startup, whichever comes first.
              (b) An owner or operator subject to the provisions of this subpart shall not discharge or cause the discharge into the atmosphere from any FCCU or FCU:
              (1) Particulate matter (PM) in excess of the limits in paragraphs (b)(1)(i), (ii), or (iii) of this section.
              (i) 1.0 gram per kilogram (g/kg) (1 pound (lb) per 1,000 lb) coke burn-off or, if a PM continuous emission monitoring system (CEMS) is used, 0.040 grain per dry standard cubic feet (gr/dscf) corrected to 0 percent excess air for each modified or reconstructed FCCU.
              (ii) 0.5 gram per kilogram (g/kg) coke burn-off (0.5 lb PM/1,000 lb coke burn-off) or, if a PM CEMS is used, 0.020 gr/dscf corrected to 0 percent excess air for each newly constructed FCCU.
              (iii) 1.0 g/kg (1 lb/1,000 lb) coke burn-off or, if a PM CEMS is used, 0.040 grain per dry standard cubic feet (gr/dscf) corrected to 0 percent excess air for each affected FCU.
              (2) Nitrogen oxides (NOX) in excess of 80 parts per million by volume (ppmv), dry basis corrected to 0 percent excess air, on a 7-day rolling average basis.
              (3) Sulfur dioxide (SO2) in excess of 50 ppmv dry basis corrected to 0 percent excess air, on a 7-day rolling average basis and 25 ppmv, dry basis corrected to 0 percent excess air, on a 365-day rolling average basis.
              (4) Carbon monoxide (CO) in excess of 500 ppmv, dry basis corrected to 0 percent excess air, on an hourly average basis.
              (c) The owner or operator of a FCCU or FCU that uses a continuous parameter monitoring system (CPMS) according to § 60.105a(b)(1) shall comply with the applicable control device parameter operating limit in paragraph (c)(1) or (2) of this section.
              (1) If the FCCU or FCU is controlled using an electrostatic precipitator:
              (i) The 3-hour rolling average total power and secondary current to the entire system must not fall below the level established during the most recent performance test; and
              (ii) The daily average exhaust coke burn-off rate must not exceed the level established during the most recent performance test.
              (2) If the FCCU or FCU is controlled using a wet scrubber:

              (i) The 3-hour rolling average pressure drop must not fall below the level established during the most recent performance test; and
              (ii) The 3-hour rolling average liquid-to-gas ratio must not fall below the level established during the most recent performance test.
              (d) If an FCCU or FCU uses a continuous opacity monitoring system (COMS) according to the alternative monitoring option in § 60.105a(e), the 3-hour rolling average opacity of emissions from the FCCU or FCU as measured by the COMS must not exceed the site-specific opacity limit established during the most recent performance test.
              (e) The owner or operator of a FCCU or FCU that is exempted from the requirement for a CO continuous emissions monitoring system under § 60.105a(h)(3) shall comply with the parameter operating limits in paragraph (e)(1) or (2) of this section.
              (1) For a FCCU or FCU with no post-combustion control device:
              (i) The hourly average temperature of the exhaust gases exiting the FCCU or FCU must not fall below the level established during the most recent performance test.
              (ii) The hourly average oxygen (O2) concentration of the exhaust gases exiting the FCCU or FCU must not fall below the level established during the most recent performance test.
              (2) For a FCCU or FCU with a post-combustion control device:
              (i) The hourly average temperature of the exhaust gas vent stream exiting the control device must not fall below the level established during the most recent performance test.
              (ii) The hourly average O2 concentration of the exhaust gas vent stream exiting the control device must not fall below the level established during the most recent performance test.
              (f) Except as provided in paragraph (f)(3) of this section, each owner or operator of an affected sulfur recovery plant shall comply with the applicable emission limits in paragraph (f)(1) or (2) of this section.

              (1) For a sulfur recovery plant with a design production capacity greater than 20 long tons per day (LTD), the owner or operator shall comply with the applicable emission limit in paragraph (f)(1)(i) or (ii) of this section. If the sulfur recovery plant consists of multiple process trains or release points, the owner or operator shall comply with the applicable emission limit for each process train or release point individually or comply with the applicable emission limit in paragraph (f)(1)(i) or (ii) as a flow rate weighted average for a group of release points from the sulfur recovery plant provided that flow is monitored as specified in § 60.106a(a)(7); if flow is not monitored as specified in § 60.106a(a)(7), the owner or operator shall comply with the applicable emission limit in paragraph (f)(1)(i) or (ii) for each process train or release point individually. For a sulfur recovery plant with a design production capacity greater than 20 long LTD and a reduction control system not followed by incineration, the owner or operator shall also comply with the H2S emission limit in paragraph (f)(1)(iii) of this section for each individual release point.

              (i) For a sulfur recovery plant with an oxidation control system or a reduction control system followed by incineration, the owner or operator shall not discharge or cause the discharge of any gases containing SO2 into the atmosphere in excess of the emission limit calculated using Equation 1 of this section. For Claus units that use only ambient air in the Claus burner or that elect not to monitor O2 concentration of the air/oxygen mixture used in the Claus burner or for non-Claus sulfur recovery plants, this SO2 emissions limit is 250 ppmv (dry basis) at zero percent excess air.
              
                ER01DE15.000
              
              
              
                
                Where:
                
                ELS = Emission limit for large sulfur recovery plant, ppmv (as SO2, dry basis at zero percent excess air);
                k1 = Constant factor for emission limit conversion: k1 = 1 for converting to the SO2 limit for a sulfur recovery plant with an oxidation control system or a reduction control system followed by incineration and k1 = 1.2 for converting to the reduced sulfur compounds limit for a sulfur recovery plant with a reduction control system not followed by incineration; and
                %O2 = O2 concentration of the air/oxygen mixture supplied to the Claus burner, percent by volume (dry basis). If only ambient air is used for the Claus burner or if the owner or operator elects not to monitor O2 concentration of the air/oxygen mixture used in the Claus burner or for non-Claus sulfur recovery plants, use 20.9% for %O2.
              
              

              (ii) For a sulfur recovery plant with a reduction control system not followed by incineration, the owner or operator shall not discharge or cause the discharge of any gases into the atmosphere containing reduced sulfur compounds in excess of the emission limit calculated using Equation 1 of this section. For Claus units that use only ambient air in the Claus burner or for non-Claus sulfur recovery plants, this reduced sulfur compounds emission limit is 300 ppmv calculated as ppmv SO2 (dry basis) at 0-percent excess air.

              (iii) For a sulfur recovery plant with a reduction control system not followed by incineration, the owner or operator shall not discharge or cause the discharge of any gases into the atmosphere containing hydrogen sulfide (H2S) in excess of 10 ppmv calculated as ppmv SO2 (dry basis) at zero percent excess air.

              (2) For a sulfur recovery plant with a design production capacity of 20 LTD or less, the owner or operator shall comply with the applicable emission limit in paragraph (f)(2)(i) or (ii) of this section. If the sulfur recovery plant consists of multiple process trains or release points, the owner or operator may comply with the applicable emission limit for each process train or release point individually or comply with the applicable emission limit in paragraph (f)(2)(i) or (ii) as a flow rate weighted average for a group of release points from the sulfur recovery plant provided that flow is monitored as specified in § 60.106a(a)(7); if flow is not monitored as specified in § 60.106a(a)(7), the owner or operator shall comply with the applicable emission limit in paragraph (f)(2)(i) or (ii) for each process train or release point individually. For a sulfur recovery plant with a design production capacity of 20 LTD or less and a reduction control system not followed by incineration, the owner or operator shall also comply with the H2S emission limit in paragraph (f)(2)(iii) of this section for each individual release point.

              (i) For a sulfur recovery plant with an oxidation control system or a reduction control system followed by incineration, the owner or operator shall not discharge or cause the discharge of any gases into the atmosphere containing SO2 in excess of the emission limit calculated using Equation 2 of this section. For Claus units that use only ambient air in the Claus burner or that elect not to monitor O2 concentration of the air/oxygen mixture used in the Claus burner or for non-Claus sulfur recovery plants, this SO2 emission limit is 2,500 ppmv (dry basis) at zero percent excess air.
              
                ER01DE15.001
              
              
              
                Where:
                
                ESS = Emission limit for small sulfur recovery plant, ppmv (as SO2, dry basis at zero percent excess air);
                k1 = Constant factor for emission limit conversion: k1 = 1 for converting to the SO2 limit for a sulfur recovery plant with an oxidation control system or a reduction control system followed by incineration and k1 = 1.2 for converting to the reduced sulfur compounds limit for a sulfur recovery plant with a reduction control system not followed by incineration; and
                %O2 = O2 concentration of the air/oxygen mixture supplied to the Claus burner, percent by volume (dry basis). If only ambient air is used in the Claus burner or if the owner or operator elects not to monitor O2 concentration of the air/oxygen mixture used in the Claus burner or for non-Claus sulfur recovery plants, use 20.9% for %O2.
              
              

              (ii) For a sulfur recovery plant with a reduction control system not followed by incineration, the owner or operator shall not discharge or cause the discharge of any gases into the atmosphere containing reduced sulfur compounds in excess of the emission limit calculated using Equation 2 of this section. For Claus units that use only ambient air in the Claus burner or for non-Claus sulfur recovery plants, this reduced sulfur compounds emission limit is 3,000 ppmv calculated as ppmv SO2 (dry basis) at zero percent excess air.

              (iii) For a sulfur recovery plant with a reduction control system not followed by incineration, the owner or operator shall not discharge or cause the discharge of any gases into the atmosphere containing H2S in excess of 100 ppmv calculated as ppmv SO2 (dry basis) at zero percent excess air.
              (3) The emission limits in paragraphs (f)(1) and (2) of this section shall not apply during periods of maintenance of the sulfur pit, which shall not exceed 240 hours per year. The owner or operator must document the time periods during which the sulfur pit vents were not controlled and measures taken to minimize emissions during these periods. Examples of these measures include not adding fresh sulfur or shutting off vent fans.
              (g) Each owner or operator of an affected fuel gas combustion device shall comply with the emissions limits in paragraphs (g)(1) and (2) of this section.
              (1) Except as provided in (g)(1)(iii) of this section, for each fuel gas combustion device, the owner or operator shall comply with either the emission limit in paragraph (g)(1)(i) of this section or the fuel gas concentration limit in paragraph (g)(1)(ii) of this section. For CO boilers or furnaces that are part of a fluid catalytic cracking unit or fluid coking unit affected facility, the owner or operator shall comply with the fuel gas concentration limit in paragraph (g)(1)(ii) for all fuel gas streams combusted in these units.

              (i) The owner or operator shall not discharge or cause the discharge of any gases into the atmosphere that contain SO2 in excess of 20 ppmv (dry basis, corrected to 0-percent excess air) determined hourly on a 3-hour rolling average basis and SO2 in excess of 8 ppmv (dry basis, corrected to 0-percent excess air), determined daily on a 365 successive calendar day rolling average basis; or

              (ii) The owner or operator shall not burn in any fuel gas combustion device any fuel gas that contains H2S in excess of 162 ppmv determined hourly on a 3-hour rolling average basis and H2S in excess of 60 ppmv determined daily on a 365 successive calendar day rolling average basis.
              (iii) The combustion in a portable generator of fuel gas released as a result of tank degassing and/or cleaning is exempt from the emissions limits in paragraphs (g)(1)(i) and (ii) of this section.

              (2) For each process heater with a rated capacity of greater than 40 million British thermal units per hour (MMBtu/hr) on a higher heating value basis, the owner or operator shall not discharge to the atmosphere any emissions of NOX in excess of the applicable limits in paragraphs (g)(2)(i) through (iv) of this section.
              (i) For each natural draft process heater, comply with the limit in either paragraph (g)(2)(i)(A) or (B) of this section. The owner or operator may comply with either limit at any time, provided that the appropriate parameters for each alternative are monitored as specified in § 60.107a; if fuel gas composition is not monitored as specified in § 60.107a(d), the owner or operator must comply with the concentration limits in paragraph (g)(2)(i)(A) of this section.
              (A) 40 ppmv (dry basis, corrected to 0-percent excess air) determined daily on a 30-day rolling average basis; or
              (B) 0.040 pounds per million British thermal units (lb/MMBtu) higher heating value basis determined daily on a 30-day rolling average basis.

              (ii) For each forced draft process heater, comply with the limit in either paragraph (g)(2)(ii)(A) or (B) of this section. The owner or operator may comply with either limit at any time, provided that the appropriate parameters for each alternative are monitored as specified in § 60.107a; if fuel gas composition is not monitored as specified in § 60.107a(d), the owner or operator must comply with the concentration limits in paragraph (g)(2)(ii)(A) of this section.
              (A) 60 ppmv (dry basis, corrected to 0-percent excess air) determined daily on a 30-day rolling average basis; or
              (B) 0.060 lb/MMBtu higher heating value basis determined daily on a 30-day rolling average basis.
              (iii) For each co-fired natural draft process heater, comply with the limit in either paragraph (g)(2)(iii)(A) or (B) of this section. The owner or operator must choose one of the emissions limits with which to comply at all times:
              (A) 150 ppmv (dry basis, corrected to 0-percent excess air) determined daily on a 30 successive operating day rolling average basis; or
              (B) The daily average emissions limit calculated using Equation 3 of this section:
              
                ER12SE12.001
              
              
                Where:
                
                ERNOx = Daily allowable average emission rate of NOX, lb/MMBtu (higher heating value basis);
                Qgas = Daily average volumetric flow rate of fuel gas, standard cubic feet per day (scf/day);
                Qoil = Daily average volumetric flow rate of fuel oil, scf/day;
                HHVgas = Daily average higher heating value of gas fired to the process heater, MMBtu/scf; and
                HHVoil = Daily average higher heating value of fuel oil fired to the process heater, MMBtu/scf.
              
              
              (iv) For each co-fired forced draft process heater, comply with the limit in either paragraph (g)(2)(iv)(A) or (B) of this section. The owner or operator must choose one of the emissions limits with which to comply at all times:
              (A) 150 ppmv (dry basis, corrected to 0-percent excess air) determined daily on a 30 successive operating day rolling average basis; or
              (B) The daily average emissions limit calculated using Equation 4 of this section:
              
                ER12SE12.002
              
              
                Where:
                
                ERNOx = Daily allowable average emission rate of NOX, lb/MMBtu (higher heating value basis);
                Qgas = Daily average volumetric flow rate of fuel gas, scf/day;
                Qoil = Daily average volumetric flow rate of fuel oil, scf/day;
                HHVgas = Daily average higher heating value of gas fired to the process heater, MMBtu/scf; and
                HHVoil = Daily average higher heating value of fuel oil fired to the process heater, MMBtu/scf.
              
              
              (h) [Reserved]

              (i) For a process heater that meets any of the criteria of paragraphs (i)(1)(i) through (iv) of this section, an owner or operator may request approval from the Administrator for a NOX emissions limit which shall apply specifically to that affected facility. The request shall include information as described in paragraph (i)(2) of this section. The request shall be submitted and followed as described in paragraph (i)(3) of this section.

              (1) A process heater that meets one of the criteria in paragraphs (i)(1)(i) through (iv) of this section may apply for a site-specific NOX emissions limit:

              (i) A modified or reconstructed process heater that lacks sufficient space to accommodate installation and proper operation of combustion modification-based technology (e.g., ultra-low NOX burners); or
              (ii) A modified or reconstructed process heater that has downwardly firing induced draft burners; or
              (iii) A co-fired process heater; or

              (iv) A process heater operating at reduced firing conditions for an extended period of time (i.e., operating in turndown mode). The site-specific NOX emissions limit will only apply for those operating conditions.

              (2) The request shall include sufficient and appropriate data, as determined by the Administrator, to allow the Administrator to confirm that the process heater is unable to comply with the applicable NOX emissions limit in paragraph (g)(2) of this section. At a minimum, the request shall contain the information described in paragraphs (i)(2)(i) through (iv) of this section.
              (i) The design and dimensions of the process heater, evaluation of available combustion modification-based technology, description of fuel gas and, if applicable, fuel oil characteristics, information regarding the combustion conditions (temperature, oxygen content, firing rates) and other information needed to demonstrate that the process heater meets one of the four classes of process heaters listed in paragraph (i)(1) of this section.

              (ii) An explanation of how the data in paragraph (i)(2)(i) demonstrate that ultra-low NOX burners, flue gas recirculation, control of excess air or other combustion modification-based technology (including combinations of these combustion modification-based technologies) cannot be used to meet the applicable emissions limit in paragraph (g)(2) of this section.

              (iii) Results of a performance test conducted under representative conditions using the applicable methods specified in § 60.104a(i) to demonstrate the performance of the technology the owner or operator will use to minimize NOX emissions.
              (iv) The means by which the owner or operator will document continuous compliance with the site-specific emissions limit.
              (3) The request shall be submitted and followed as described in paragraphs (i)(3)(i) through (iii) of this section.

              (i) The owner or operator of a process heater that meets one of the criteria in paragraphs (i)(1)(i) through (iv) of this section may request approval from the Administrator within 180 days after initial startup of the process heater for a NOX emissions limit which shall apply specifically to that affected facility.
              (ii) The request must be submitted to the Administrator for approval. The owner or operator must comply with the request as submitted until it is approved.

              (iii) The request shall also be submitted to the following address: U.S. Environmental Protection Agency, Office of Air Quality Planning and Standards, Sector Policies and Programs Division, U.S. EPA Mailroom (E143-01), Attention: Refinery Sector Lead, 109 T.W. Alexander Drive, Research Triangle Park, NC 27711. Electronic copies in lieu of hard copies may also be submitted to refinerynsps@epa.gov.
              

              (4) The approval process for a request for a facility-specific NOX emissions limit is described in paragraphs (i)(4)(i) through (iii) of this section.

              (i) Approval by the Administrator of a facility-specific NOX emissions limit request will be based on the completeness, accuracy and reasonableness of the request. Factors that the EPA will consider in reviewing the request for approval include, but are not limited to, the following:
              (A) A demonstration that the process heater meets one of the four classes of process heaters outlined in paragraphs (i)(1) of this section;
              (B) A description of the low-NOX burner designs and other combustion modifications considered for reducing NOX emissions;
              (C) The combustion modification option selected; and

              (D) The operating conditions (firing rate, heater box temperature and excess oxygen concentration) at which the NOX emission level was established.
              

              (ii) If the request is approved by the Administrator, a facility-specific NOX emissions limit will be established at the NOX emission level demonstrated in the approved request.
              (iii) If the Administrator finds any deficiencies in the request, the request must be revised to address the deficiencies and be re-submitted for approval.
              [73 FR 35867, June 24, 2008, as amended at 77 FR 56466, Sep. 12, 2012; 80 FR 75230, Dec. 1, 2015; 81 FR 45240, July 13, 2016]
            
            
              § 60.103a
              Design, equipment, work practice or operational standards.
              (a) Except as provided in paragraph (g) of this section, each owner or operator that operates a flare that is subject to this subpart shall develop and implement a written flare management plan no later than the date specified in paragraph (b) of this section. The flare management plan must include the information described in paragraphs (a)(1) through (7) of this section.
              (1) A listing of all refinery process units, ancillary equipment, and fuel gas systems connected to the flare for each affected flare.
              (2) An assessment of whether discharges to affected flares from these process units, ancillary equipment and fuel gas systems can be minimized. The flare minimization assessment must (at a minimum) consider the items in paragraphs (a)(2)(i) through (iv) of this section. The assessment must provide clear rationale in terms of costs (capital and annual operating), natural gas offset credits (if applicable), technical feasibility, secondary environmental impacts and safety considerations for the selected minimization alternative(s) or a statement, with justifications, that flow reduction could not be achieved. Based upon the assessment, each owner or operator of an affected flare shall identify the minimization alternatives that it has implemented by the due date of the flare management plan and shall include a schedule for the prompt implementation of any selected measures that cannot reasonably be completed as of that date.
              (i) Elimination of process gas discharge to the flare through process operating changes or gas recovery at the source.
              (ii) Reduction of the volume of process gas to the flare through process operating changes.
              (iii) Installation of a flare gas recovery system or, for facilities that are fuel gas rich, a flare gas recovery system and a co-generation unit or combined heat and power unit.
              (iv) Minimization of sweep gas flow rates and, for flares with water seals, purge gas flow rates.
              (3) A description of each affected flare containing the information in paragraphs (a)(3)(i) through (vii) of this section.
              (i) A general description of the flare, including the information in paragraphs (a)(3)(i)(A) through (G) of this section.
              (A) Whether it is a ground flare or elevated (including height).
              (B) The type of assist system (e.g., air, steam, pressure, non-assisted).
              (C) Whether it is simple or complex flare tip (e.g., staged, sequential).
              (D) Whether the flare is part of a cascaded flare system (and if so, whether the flare is primary or secondary).
              (E) Whether the flare serves as a backup to another flare.
              (F) Whether the flare is an emergency flare or a non-emergency flare.
              (G) Whether the flare is equipped with a flare gas recovery system.
              (ii) Description and simple process flow diagram showing the interconnection of the following components of the flare: flare tip (date installed, manufacturer, nominal and effective tip diameter, tip drawing); knockout or surge drum(s) or pot(s) (including dimensions and design capacities); flare header(s) and subheader(s); assist system; and ignition system.
              (iii) Flare design parameters, including the maximum vent gas flow rate; minimum sweep gas flow rate; minimum purge gas flow rate (if any); maximum supplemental gas flow rate; maximum pilot gas flow rate; and, if the flare is steam-assisted, minimum total steam rate.

              (iv) Description and simple process flow diagram showing all gas lines (including flare, purge (if applicable), sweep, supplemental and pilot gas) that are associated with the flare. For purge, sweep, supplemental and pilot gas, identify the type of gas used. Designate which lines are exempt from sulfur, H2S or flow monitoring and why (e.g., natural gas, inherently low sulfur, pilot gas). Designate which lines are monitored and identify on the process flow diagram the location and type of each monitor.
              (v) For each flow rate, H2S, sulfur content, pressure or water seal monitor identified in paragraph (a)(3)(iv) of this section, provide a detailed description of the manufacturer's specifications, including, but not limited to, make, model, type, range, precision, accuracy, calibration, maintenance and quality assurance procedures.
              (vi) For emergency flares, secondary flares and flares equipped with a flare gas recovery system designed, sized and operated to capture all flows except those resulting from startup, shutdown or malfunction:
              (A) Description of the water seal, including the operating range for the liquid level.
              (B) Designation of the monitoring option elected (flow and sulfur monitoring or pressure and water seal liquid level monitoring).
              (vii) For flares equipped with a flare gas recovery system:
              (A) A description of the flare gas recovery system, including number of compressors and capacity of each compressor.
              (B) A description of the monitoring parameters used to quantify the amount of flare gas recovered.
              (C) For systems with staged compressors, the maximum time period required to begin gas recovery with the secondary compressor(s), the monitoring parameters and procedures used to minimize the duration of releases during compressor staging and a justification for why the maximum time period cannot be further reduced.

              (4) An evaluation of the baseline flow to the flare. The baseline flow to the flare must be determined after implementing the minimization assessment in paragraph (a)(2) of this section. Baseline flows do not include pilot gas flow or purge gas flow (i.e., gas introduced after the flare's water seal) provided these gas flows remain reasonably constant (i.e., separate flow monitors for these streams are not required). Separate baseline flow rates may be established for different operating conditions provided that the management plan includes:
              (i) A primary baseline flow rate that will be used as the default baseline for all conditions except those specifically delineated in the plan;
              (ii) A description of each special condition for which an alternate baseline is established, including the rationale for each alternate baseline, the daily flow for each alternate baseline and the expected duration of the special conditions for each alternate baseline; and
              (iii) Procedures to minimize discharges to the affected flare during each special condition described in paragraph (a)(4)(ii) of this section, unless procedures are already developed for these cases under paragraph (a)(5) through (7) of this section, as applicable.
              (5) Procedures to minimize or eliminate discharges to the flare during the planned startup and shutdown of the refinery process units and ancillary equipment that are connected to the affected flare, together with a schedule for the prompt implementation of any procedures that cannot reasonably be implemented as of the date of the submission of the flare management plan.

              (6) Procedures to reduce flaring in cases of fuel gas imbalance (i.e., excess fuel gas for the refinery's energy needs), together with a schedule for the prompt implementation of any procedures that cannot reasonably be implemented as of the date of the submission of the flare management plan.
              (7) For flares equipped with flare gas recovery systems, procedures to minimize the frequency and duration of outages of the flare gas recovery system and procedures to minimize the volume of gas flared during such outages, together with a schedule for the prompt implementation of any procedures that cannot reasonably be implemented as of the date of the submission of the flare management plan.

              (b) Except as provided in paragraph (g) of this section, each owner or operator required to develop and implement a written flare management plan as described in paragraph (a) of this section must submit the plan to the Administrator as described in paragraphs (b)(1) through (3) of this section.
              (1) The owner or operator of a newly constructed or reconstructed flare must develop and implement the flare management plan by no later than the date that the flare becomes an affected facility subject to this subpart, except for the selected minimization alternatives in paragraph (a)(2) and/or the procedures in paragraphs (a)(5) though (a)(7) of this section that cannot reasonably be implemented by that date, which the owner or operator must implement in accordance with the schedule in the flare management plan. The owner or operator of a modified flare must develop and implement the flare management plan by no later than November 11, 2015 or upon startup of the modified flare, whichever is later.
              (2) The owner or operator must comply with the plan as submitted by the date specified in paragraph (b)(1) of this section. The plan should be updated periodically to account for changes in the operation of the flare, such as new connections to the flare or the installation of a flare gas recovery system, but the plan need be re-submitted to the Administrator only if the owner or operator adds an alternative baseline flow rate, revises an existing baseline as described in paragraph (a)(4) of this section, installs a flare gas recovery system or is required to change flare designations and monitoring methods as described in § 60.107a(g). The owner or operator must comply with the updated plan as submitted.

              (3) All versions of the plan submitted to the Administrator shall also be submitted to the following address: U.S. Environmental Protection Agency, Office of Air Quality Planning and Standards, Sector Policies and Programs Division, U.S. EPA Mailroom (E143-01), Attention: Refinery Sector Lead, 109 T.W. Alexander Drive, Research Triangle Park, NC 27711. Electronic copies in lieu of hard copies may also be submitted to refinerynsps@epa.gov.
              
              (c) Except as provided in paragraphs (f) and (g) of this section, each owner or operator that operates a fuel gas combustion device, flare or sulfur recovery plant subject to this subpart shall conduct a root cause analysis and a corrective action analysis for each of the conditions specified in paragraphs (c)(1) through (3) of this section.
              (1) For a flare:
              (i) Any time the SO2 emissions exceed 227 kilograms (kg) (500 lb) in any 24-hour period; or
              (ii) Any discharge to the flare in excess of 14,160 standard cubic meters (m3) (500,000 standard cubic feet (scf)) above the baseline, determined in paragraph (a)(4) of this section, in any 24-hour period; or
              (iii) If the monitoring alternative in § 60.107a(g) is elected, any period when the flare gas line pressure exceeds the water seal liquid depth, except for periods attributable to compressor staging that do not exceed the staging time specified in paragraph (a)(3)(vii)(C) of this section.

              (2) For a fuel gas combustion device, each exceedance of an applicable short-term emissions limit in § 60.102a(g)(1) if the SO2 discharge to the atmosphere is 227 kg (500 lb) greater than the amount that would have been emitted if the emissions limits had been met during one or more consecutive periods of excess emissions or any 24-hour period, whichever is shorter.
              (3) For a sulfur recovery plant, each time the SO2 emissions are more than 227 kg (500 lb) greater than the amount that would have been emitted if the SO2 or reduced sulfur concentration was equal to the applicable emissions limit in § 60.102a(f)(1) or (2) during one or more consecutive periods of excess emissions or any 24-hour period, whichever is shorter.
              (d) Except as provided in paragraphs (f) and (g) of this section, a root cause analysis and corrective action analysis must be completed as soon as possible, but no later than 45 days after a discharge meeting one of the conditions specified in paragraphs (c)(1) through (3) of this section. Special circumstances affecting the number of root cause analyses and/or corrective action analyses are provided in paragraphs (d)(1) through (5) of this section.

              (1) If a single continuous discharge meets any of the conditions specified in paragraphs (c)(1) through (3) of this section for 2 or more consecutive 24-hour periods, a single root cause analysis and corrective action analysis may be conducted.
              (2) If a single discharge from a flare triggers a root cause analysis based on more than one of the conditions specified in paragraphs (c)(1)(i) through (iii) of this section, a single root cause analysis and corrective action analysis may be conducted.
              (3) If the discharge from a flare is the result of a planned startup or shutdown of a refinery process unit or ancillary equipment connected to the affected flare and the procedures in paragraph (a)(5) of this section were followed, a root cause analysis and corrective action analysis is not required; however, the discharge must be recorded as described in § 60.108a(c)(6) and reported as described in § 60.108a(d)(5).
              (4) If both the primary and secondary flare in a cascaded flare system meet any of the conditions specified in paragraphs (c)(1)(i) through (iii) of this section in the same 24-hour period, a single root cause analysis and corrective action analysis may be conducted.
              (5) Except as provided in paragraph (d)(4) of this section, if discharges occur that meet any of the conditions specified in paragraphs (c)(1) through (3) of this section for more than one affected facility in the same 24-hour period, initial root cause analyses shall be conducted for each affected facility. If the initial root cause analyses indicate that the discharges have the same root cause(s), the initial root cause analyses can be recorded as a single root cause analysis and a single corrective action analysis may be conducted.
              (e) Except as provided in paragraphs (f) and (g) of this section, each owner or operator of a fuel gas combustion device, flare or sulfur recovery plant subject to this subpart shall implement the corrective action(s) identified in the corrective action analysis conducted pursuant to paragraph (d) of this section in accordance with the applicable requirements in paragraphs (e)(1) through (3) of this section.
              (1) All corrective action(s) must be implemented within 45 days of the discharge for which the root cause and corrective action analyses were required or as soon thereafter as practicable. If an owner or operator concludes that corrective action should not be conducted, the owner or operator shall record and explain the basis for that conclusion no later than 45 days following the discharge as specified in § 60.108a(c)(6)(ix).
              (2) For corrective actions that cannot be fully implemented within 45 days following the discharge for which the root cause and corrective action analyses were required, the owner or operator shall develop an implementation schedule to complete the corrective action(s) as soon as practicable.
              (3) No later than 45 days following the discharge for which a root cause and corrective action analyses were required, the owner or operator shall record the corrective action(s) completed to date, and, for action(s) not already completed, a schedule for implementation, including proposed commencement and completion dates as specified in § 60.108a(c)(6)(x).
              (f) Modified flares shall comply with the requirements of paragraphs (c) through (e) of this section by November 11, 2015 or at startup of the modified flare, whichever is later. Modified flares that were not affected facilities subject to subpart J of this part prior to becoming affected facilities under § 60.100a shall comply with the requirements of paragraph (h) of this section and the requirements of § 60.107a(a)(2) by November 11, 2015 or at startup of the modified flare, whichever is later. Modified flares that were affected facilities subject to subpart J of this part prior to becoming affected facilities under § 60.100a shall comply with the requirements of paragraph (h) of this section and the requirements of § 60.107a(a)(2) by November 13, 2012 or at startup of the modified flare, whichever is later, except that modified flares that have accepted applicability of subpart J under a federal consent decree shall comply with the subpart J requirements as specified in the consent decree, but shall comply with the requirements of paragraph (h) of this section and the requirements of § 60.107a(a)(2) by no later than November 11, 2015.

              (g) An affected flare subject to this subpart located in the Bay Area Air Quality Management District (BAAQMD) may elect to comply with both BAAQMD Regulation 12, Rule 11 and BAAQMD Regulation 12, Rule 12 as an alternative to complying with the requirements of paragraphs (a) through (e) of this section. An affected flare subject to this subpart located in the South Coast Air Quality Management District (SCAQMD) may elect to comply with SCAQMD Rule 1118 as an alternative to complying with the requirements of paragraphs (a) through (e) of this section. The owner or operator of an affected flare must notify the Administrator that the flare is in compliance with BAAQMD Regulation 12, Rule 11 and BAAQMD Regulation 12, Rule 12 or SCAQMD Rule 1118. The owner or operator of an affected flare shall also submit the existing flare management plan to the following address: U.S. Environmental Protection Agency, Office of Air Quality Planning and Standards, Sector Policies and Programs Division, U.S. EPA Mailroom (E143-01), Attention: Refinery Sector Lead, 109 T.W. Alexander Drive, Research Triangle Park, NC 27711. Electronic copies in lieu of hard copies may also be submitted to refinerynsps@epa.gov.
              

              (h) Each owner or operator shall not burn in any affected flare any fuel gas that contains H2S in excess of 162 ppmv determined hourly on a 3-hour rolling average basis. The combustion in a flare of process upset gases or fuel gas that is released to the flare as a result of relief valve leakage or other emergency malfunctions is exempt from this limit.
              (i) Each owner or operator of a delayed coking unit shall depressure each coke drum to 5 lb per square inch gauge (psig) or less prior to discharging the coke drum steam exhaust to the atmosphere. Until the coke drum pressure reaches 5 psig, the coke drum steam exhaust must be managed in an enclosed blowdown system and the uncondensed vapor must either be recovered (e.g., sent to the delayed coking unit fractionators) or vented to the fuel gas system, a fuel gas combustion device or a flare.
              (j) Alternative means of emission limitation. (1) Each owner or operator subject to the provisions of this section may apply to the Administrator for a determination of equivalence for any means of emission limitation that achieves a reduction in emissions of a specified pollutant at least equivalent to the reduction in emissions of that pollutant achieved by the controls required in this section.
              (2) Determination of equivalence to the design, equipment, work practice or operational requirements of this section will be evaluated by the following guidelines:
              (i) Each owner or operator applying for a determination of equivalence shall be responsible for collecting and verifying test data to demonstrate the equivalence of the alternative means of emission limitation.
              (ii) For each affected facility for which a determination of equivalence is requested, the emission reduction achieved by the design, equipment, work practice or operational requirements shall be demonstrated.
              (iii) For each affected facility for which a determination of equivalence is requested, the emission reduction achieved by the alternative means of emission limitation shall be demonstrated.
              (iv) Each owner or operator applying for a determination of equivalence to a work practice standard shall commit in writing to work practice(s) that provide for emission reductions equal to or greater than the emission reductions achieved by the required work practice.
              (v) The Administrator will compare the demonstrated emission reduction for the alternative means of emission limitation to the demonstrated emission reduction for the design, equipment, work practice or operational requirements and, if applicable, will consider the commitment in paragraph (j)(2)(iv) of this section.
              (vi) The Administrator may condition the approval of the alternative means of emission limitation on requirements that may be necessary to ensure operation and maintenance to achieve the same emissions reduction as the design, equipment, work practice or operational requirements.
              (3) An owner or operator may offer a unique approach to demonstrate the equivalence of any equivalent means of emission limitation.

              (4) Approval of the application for equivalence to the design, equipment, work practice or operational requirements of this section will be evaluated by the following guidelines:

              (i) After a request for determination of equivalence is received, the Administrator will publish a notice in the Federal Register and provide the opportunity for public hearing if the Administrator judges that the request may be approved.

              (ii) After notice and opportunity for public hearing, the Administrator will determine the equivalence of a means of emission limitation and will publish the determination in the Federal Register.
              
              (iii) Any equivalent means of emission limitations approved under this section shall constitute a required work practice, equipment, design or operational standard within the meaning of section 111(h)(1) of the CAA.
              (5) Manufacturers of equipment used to control emissions may apply to the Administrator for determination of equivalence for any alternative means of emission limitation that achieves a reduction in emissions achieved by the equipment, design and operational requirements of this section. The Administrator will make an equivalence determination according to the provisions of paragraphs (j)(2) through (4) of this section.
              [77 FR 56467, Sep. 12, 2012]
            
            
              § 60.104a
              Performance tests.

              (a) The owner or operator shall conduct a performance test for each FCCU, FCU, sulfur recovery plant and fuel gas combustion device to demonstrate initial compliance with each applicable emissions limit in § 60.102a and conduct a performance test for each flare to demonstrate initial compliance with the H2S concentration requirement in § 60.103a(h) according to the requirements of § 60.8. The notification requirements of § 60.8(d) apply to the initial performance test and to subsequent performance tests required by paragraph (b) of this section (or as required by the Administrator), but does not apply to performance tests conducted for the purpose of obtaining supplemental data because of continuous monitoring system breakdowns, repairs, calibration checks and zero and span adjustments.

              (b) The owner or operator of a FCCU or FCU that elects to monitor control device operating parameters according to the requirements in § 60.105a(b), to use bag leak detectors according to the requirements in § 60.105a(c), or to use COMS according to the requirements in § 60.105a(e) shall conduct a PM performance test at least annually (i.e., once per calendar year, with an interval of at least 8 months but no more than 16 months between annual tests) and furnish the Administrator a written report of the results of each test.
              (c) In conducting the performance tests required by this subpart (or as requested by the Administrator), the owner or operator shall use the test methods in 40 CFR part 60, Appendices A-1 through A-8 or other methods as specified in this section, except as provided in § 60.8(b).

              (d) The owner or operator shall determine compliance with the PM, NOX, SO2, and CO emissions limits in § 60.102a(b) for FCCU and FCU using the following methods and procedures:
              (1) Method 1 of appendix A-1 to part 60 for sample and velocity traverses.
              (2) Method 2 of appendix A-1 to part 60 for velocity and volumetric flow rate.
              (3) Method 3, 3A, or 3B of appendix A-2 to part 60 for gas analysis. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to part 60.
              (4) Method 5, 5B, or 5F of appendix A-3 to part 60 for determining PM emissions and associated moisture content from a FCCU or FCU without a wet scrubber subject to the emissions limit in § 63.102a(b)(1). Use Method 5 or 5B of appendix A-3 to part 60 for determining PM emissions and associated moisture content from a FCCU or FCU with a wet scrubber subject to the emissions limit in § 63.102a(b)(1).
              (i) The PM performance test consists of 3 valid test runs; the duration of each test run must be no less than 60 minutes.
              (ii) The emissions rate of PM (EPM) is computed for each run using Equation 5 of this section:
              
                
                ER12SE12.003
              
              
                Where:
                
                E = Emission rate of PM, g/kg (lb/1,000 lb) of coke burn-off;
                cs = Concentration of total PM, grams per dry standard cubic meter (g/dscm) (gr/dscf);
                Qsd = Volumetric flow rate of effluent gas, dry standard cubic meters per hour (dry standard cubic feet per hour);
                Rc = Coke burn-off rate, kilograms per hour (kg/hr) [lb per hour (lb/hr)] coke; and
                K = Conversion factor, 1.0 grams per gram (7,000 grains per lb).
              
              
              (iii) The coke burn-off rate (Rc) is computed for each run using Equation 6 of this section:
              
                ER12SE12.004
              
              
                Where:
                
                Rc = Coke burn-off rate, kg/hr (lb/hr);
                Qr = Volumetric flow rate of exhaust gas from FCCU regenerator or fluid coking burner before any emissions control or energy recovery system that burns auxiliary fuel, dry standard cubic meters per minute (dscm/min) [dry standard cubic feet per minute (dscf/min)];
                Qa = Volumetric flow rate of air to FCCU regenerator or fluid coking burner, as determined from the unit's control room instrumentation, dscm/min (dscf/min);
                Qoxy = Volumetric flow rate of O2 enriched air to FCCU regenerator or fluid coking unit, as determined from the unit's control room instrumentation, dscm/min (dscf/min);
                %CO2 = Carbon dioxide (CO2) concentration in FCCU regenerator or fluid coking burner exhaust, percent by volume (dry basis);
                %CO = CO concentration in FCCU regenerator or fluid coking burner exhaust, percent by volume (dry basis);
                %O2 = O2 concentration in FCCU regenerator or fluid coking burner exhaust, percent by volume (dry basis);
                %Ooxy = O2 concentration in O2 enriched air stream inlet to the FCCU regenerator or fluid coking burner, percent by volume (dry basis);
                K1 = Material balance and conversion factor, 0.2982 (kg-min)/(hr-dscm-%) [0.0186 (lb-min)/(hr-dscf-%)];
                K2 = Material balance and conversion factor, 2.088 (kg-min)/(hr-dscm) [0.1303 (lb-min)/(hr-dscf)]; and
                K3 = Material balance and conversion factor, 0.0994 (kg-min)/(hr-dscm-%) [0.00624 (lb-min)/(hr-dscf-%)].
              
              

              (iv) During the performance test, the volumetric flow rate of exhaust gas from catalyst regenerator (Qr) before any emission control or energy recovery system that burns auxiliary fuel is measured using Method 2 of appendix A-1 to part 60.

              (v) For subsequent calculations of coke burn-off rates or exhaust gas flow rates, the volumetric flow rate of Qr is calculated using average exhaust gas concentrations as measured by the monitors required in § 60.105a(b)(2), if applicable, using Equation 7 of this section:
              
                ER12SE12.005
              
              
                
                Where:
                
                Qr = Volumetric flow rate of exhaust gas from FCCU regenerator or fluid coking burner before any emission control or energy recovery system that burns auxiliary fuel, dscm/min (dscf/min);
                Qa = Volumetric flow rate of air to FCCU regenerator or fluid coking burner, as determined from the unit's control room instrumentation, dscm/min (dscf/min);
                Qoxy = Volumetric flow rate of O2 enriched air to FCCU regenerator or fluid coking unit, as determined from the unit's control room instrumentation, dscm/min (dscf/min);
                %CO2 = Carbon dioxide concentration in FCCU regenerator or fluid coking burner exhaust, percent by volume (dry basis);
                %CO = CO concentration FCCU regenerator or fluid coking burner exhaust, percent by volume (dry basis). When no auxiliary fuel is burned and a continuous CO monitor is not required in accordance with § 60.105a(h)(3), assume %CO to be zero;
                %O2 = O2 concentration in FCCU regenerator or fluid coking burner exhaust, percent by volume (dry basis); and
                %Ooxy = O2 concentration in O2 enriched air stream inlet to the FCCU regenerator or fluid coking burner, percent by volume (dry basis).
              
              

              (5) Method 6, 6A, or 6C of appendix A-4 to part 60 for moisture content and for the concentration of SO2; the duration of each test run must be no less than 4 hours. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 6 or 6A of appendix A-4 to part 60.

              (6) Method 7, 7A, 7C, 7D, or 7E of appendix A-4 to part 60 for moisture content and for the concentration of NOX calculated as nitrogen dioxide (NO2); the duration of each test run must be no less than 4 hours. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 7 or 7C of appendix A-4 to part 60.
              (7) Method 10, 10A, or 10B of appendix A-4 to part 60 for moisture content and for the concentration of CO. The sampling time for each run must be 60 minutes.
              (8) The owner or operator shall adjust PM, NOX, SO2 and CO pollutant concentrations to 0-percent excess air or 0-percent O2 using Equation 8 of this section:
              
                ER12SE12.006
              
              
                Where:
                
                Cadj = pollutant concentration adjusted to 0-percent excess air or O2, parts per million (ppm) or g/dscm;
                Cmeas = pollutant concentration measured on a dry basis, ppm or g/dscm;
                20.9c = 20.9 percent O2−0.0 percent O2 (defined O2 correction basis), percent;
                20.9 = O2 concentration in air, percent; and
                %O2 = O2 concentration measured on a dry basis, percent.
              
              
              (e) The owner or operator of a FCCU or FCU that is controlled by an electrostatic precipitator or wet scrubber and that is subject to control device operating parameter limits in § 60.102a(c) shall establish the limits based on the performance test results according to the following procedures:
              (1) Reduce the parameter monitoring data to hourly averages for each test run;
              (2) Determine the hourly average operating limit for each required parameter as the average of the three test runs.
              (f) The owner or operator of an FCCU or FCU that uses cyclones to comply with the PM per coke burn-off emissions limit in § 60.102a(b)(1) shall establish a site-specific opacity operating limit according to the procedures in paragraphs (f)(1) through (3) of this section.
              (1) Collect COMS data every 10 seconds during the entire period of the PM performance test and reduce the data to 6-minute averages.
              (2) Determine and record the hourly average opacity from all the 6-minute averages.
              (3) Compute the site-specific limit using Equation 9 of this section:
              
                
                ER12SE12.007
              
              
                Where:
                
                Opacity limit = Maximum permissible 3-hour average opacity, percent, or 10 percent, whichever is greater;
                Opacityst = Hourly average opacity measured during the source test, percent; and
                PMEmRst = PM emission rate measured during the source test, lb/1,000 lb coke burn.
              
              
              (g) The owner or operator of a FCCU or FCU that is exempt from the requirement to install and operate a CO CEMS pursuant to § 60.105a(h)(3) and that is subject to control device operating parameter limits in § 60.102a(c) shall establish the limits based on the performance test results using the procedures in paragraphs (g)(1) and (2) of this section.
              (1) Reduce the temperature and O2 concentrations from the parameter monitoring systems to hourly averages for each test run.

              (2) Determine the operating limit for temperature and O2 concentrations as the average of the average temperature and O2 concentration for the three test runs.

              (h) The owner or operator shall determine compliance with the SO2 emissions limits for sulfur recovery plants in § 60.102a(f)(1)(i) and (f)(2)(i) and the reduced sulfur compounds and H2S emissions limits for sulfur recovery plants in § 60.102a(f)(1)(ii), (f)(1)(iii), (f)(2)(ii), and (f)(2)(iii) using the following methods and procedures:
              (1) Method 1 of appendix A-1 to part 60 for sample and velocity traverses.
              (2) Method 2 of appendix A-1 to part 60 for velocity and volumetric flow rate.
              (3) Method 3, 3A, or 3B of appendix A-2 to part 60 for gas analysis. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to part 60.

              (4) Method 6, 6A, or 6C of appendix A-4 to part 60 to determine the SO2 concentration. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 6 or 6A of appendix A-4 to part 60.

              (5) Method 15 or 15A of appendix A-5 to part 60 or Method 16 of appendix A-6 to part 60 to determine the reduced sulfur compounds and H2S concentrations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 15A of appendix A-5 to part 60.
              (i) Each run consists of 16 samples taken over a minimum of 3 hours.

              (ii) The owner or operator shall calculate the average H2S concentration after correcting for moisture and O2 as the arithmetic average of the H2S concentration for each sample during the run (ppmv, dry basis, corrected to 0 percent excess air).
              (iii) The owner or operator shall calculate the SO2 equivalent for each run after correcting for moisture and O2 as the arithmetic average of the SO2 equivalent of reduced sulfur compounds for each sample during the run (ppmv, dry basis, corrected to 0 percent excess air).

              (iv) The owner or operator shall use Equation 8 of this section to adjust pollutant concentrations to 0-percent O2 or 0- percent excess air.

              (6) If oxygen or oxygen-enriched air is used in the Claus burner and either Equation 1 or 2 of this subpart is used to determine the applicable emissions limit, determine the average O2 concentration of the air/oxygen mixture supplied to the Claus burner, in percent by volume (dry basis), for the performance test using all hourly average O2 concentrations determined during the test runs using the procedures in § 60.106a(a)(5) or (6).

              (i) The owner or operator shall determine compliance with the SO2 and NOX emissions limits in § 60.102a(g) for a fuel gas combustion device according to the following test methods and procedures:

              (1) Method 1 of appendix A-1 to part 60 for sample and velocity traverses;
              
              (2) Method 2 of appendix A-1 to part 60 for velocity and volumetric flow rate;
              (3) Method 3, 3A, or 3B of appendix A-2 to part 60 for gas analysis. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to part 60;

              (4) Method 6, 6A, or 6C of appendix A-4 to part 60 to determine the SO2 concentration. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 6 or 6A of appendix A-4 to part 60.
              (i) The performance test consists of 3 valid test runs; the duration of each test run must be no less than 1 hour.
              (ii) If a single fuel gas combustion device having a common source of fuel gas is monitored as allowed under § 60.107a(a)(1)(v), only one performance test is required. That is, performance tests are not required when a new affected fuel gas combustion device is added to a common source of fuel gas that previously demonstrated compliance.

              (5) Method 7, 7A, 7C, 7D, or 7E of appendix A-4 to part 60 for moisture content and for the concentration of NOX calculated as NO2; the duration of each test run must be no less than 4 hours. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 7 or 7C of appendix A-4 to part 60.

              (6) For process heaters with a rated heat capacity between 40 and 100 MMBtu/hr that elect to demonstrate continuous compliance with a maximum excess oxygen limit as provided in § 60.107a(c)(6) or (d)(8), the owner or operator shall establish the O2 operating limit or O2 operating curve based on the performance test results according to the requirements in paragraph (i)(6)(i) or (ii) of this section, respectively.
              (i) If a single O2 operating limit will be used:
              (A) Conduct the performance test following the methods provided in paragraphs (i)(1), (2), (3) and (5) of this section when the process heater is firing at no less than 70 percent of the rated heat capacity. For co-fired process heaters, conduct at least one of the test runs while the process heater is being supplied by both fuel gas and fuel oil and conduct at least one of the test runs while the process heater is being supplied solely by fuel gas.

              (B) Each test will consist of three test runs. Calculate the NOX concentration for the performance test as the average of the NOX concentrations from each of the three test runs. If the NOX concentration for the performance test is less than or equal to the numerical value of the applicable NOX emissions limit (regardless of averaging time), then the test is considered to be a valid test.
              (C) Determine the average O2 concentration for each test run of a valid test.
              (D) Calculate the O2 operating limit as the average O2 concentration of the three test runs from a valid test.
              (ii) If an O2 operating curve will be used:

              (A) Conduct a performance test following the methods provided in paragraphs (i)(1), (2), (3) and (5) of this section at a representative condition for each operating range for which different O2 operating limits will be established. Different operating conditions may be defined as different firing rates (e.g., above 50 percent of rated heat capacity and at or below 50 percent of rated heat capacity) and/or, for co-fired process heaters, different fuel mixtures (e.g., primarily gas fired, primarily oil fired, and equally co-fired, i.e., approximately 50 percent of the input heating value is from fuel gas and approximately 50 percent of the input heating value is from fuel oil). Performance tests for different operating ranges may be conducted at different times.

              (B) Each test will consist of three test runs. Calculate the NOX concentration for the performance test as the average of the NOX concentrations from each of the three test runs. If the NOX concentration for the performance test is less than or equal to the numerical value of the applicable NOX emissions limit (regardless of averaging time), then the test is considered to be a valid test.

              (C) If an operating curve is developed for different firing rates, conduct at least one test when the process heater is firing at no less than 70 percent of the rated heat capacity and at least one test under turndown conditions (i.e., when the process heater is firing at 50 percent or less of the rated heat capacity). If O2 operating limits are developed for co-fired process heaters based only on overall firing rates (and not by fuel mixtures), conduct at least one of the test runs for each test while the process heater is being supplied by both fuel gas and fuel oil and conduct at least one of the test runs while the process heater is being supplied solely by fuel gas.
              (D) Determine the average O2 concentration for each test run of a valid test.
              (E) Calculate the O2 operating limit for each operating range as the average O2 concentration of the three test runs from a valid test conducted at the representative conditions for that given operating range.

              (F) Identify the firing rates for which the different operating limits apply. If only two operating limits are established based on firing rates, the O2 operating limits established when the process heater is firing at no less than 70 percent of the rated heat capacity must apply when the process heater is firing above 50 percent of the rated heat capacity and the O2 operating limits established for turndown conditions must apply when the process heater is firing at 50 percent or less of the rated heat capacity.
              (G) Operating limits associated with each interval will be valid for 2 years or until another operating limit is established for that interval based on a more recent performance test specific for that interval, whichever occurs first. Owners and operators must use the operating limits determined for a given interval based on the most recent performance test conducted for that interval.

              (7) The owner or operator of a process heater complying with a NOX limit in terms of lb/MMBtu as provided in § 60.102a(g)(2)(i)(B), (g)(2)(ii)(B), (g)(2)(iii)(B) or (g)(2)(iv)(B) or a process heater with a rated heat capacity between 40 and 100 MMBtu/hr that elects to demonstrate continuous compliance with a maximum excess O2 limit, as provided in § 60.107a(c)(6) or (d)(8), shall determine heat input to the process heater in MMBtu/hr during each performance test run by measuring fuel gas flow rate, fuel oil flow rate (as applicable) and heating value content according to the methods provided in § 60.107a(d)(5), (d)(6), and (d)(4) or (d)(7), respectively.

              (8) The owner or operator shall use Equation 8 of this section to adjust pollutant concentrations to 0-percent O2 or 0- percent excess air.

              (j) The owner or operator shall determine compliance with the applicable H2S emissions limit in § 60.102a(g)(1) for a fuel gas combustion device or the concentration requirement in § 60.103a(h) for a flare according to the following test methods and procedures:
              (1)—(3) [Reserved]

              (4) EPA Method 11, 15 or 15A of appendix A-5 to part 60 or EPA Method 16 of appendix A-6 to part 60 for determining the H2S concentration for affected facilities using an H2S monitor as specified in § 60.107a(a)(2). The method ANSI/ASME PTC 19.10-1981 (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 15A of appendix A-5 to part 60. The owner or operator may demonstrate compliance based on the mixture used in the fuel gas combustion device or flare or for each individual fuel gas stream used in the fuel gas combustion device or flare.

              (i) For Method 11 of appendix A-5 to part 60, the sampling time and sample volume must be at least 10 minutes and 0.010 dscm (0.35 dscf). Two samples of equal sampling times must be taken at about 1-hour intervals. The arithmetic average of these two samples constitutes a run. For most fuel gases, sampling times exceeding 20 minutes may result in depletion of the collection solution, although fuel gases containing low concentrations of H2S may necessitate sampling for longer periods of time.

              (ii) For Method 15 of appendix A-5 to part 60, at least three injects over a 1-hour period constitutes a run.
              
              (iii) For Method 15A of appendix A-5 to part 60, a 1-hour sample constitutes a run. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 15A of appendix A-5 to part 60.
              (iv) If monitoring is conducted at a single point in a common source of fuel gas as allowed under § 60.107a(a)(2)(iv), only one performance test is required. That is, performance tests are not required when a new affected fuel gas combustion device or flare is added to a common source of fuel gas that previously demonstrated compliance.
              [73 FR 35867, June 24, 2008, as amended at 77 FR 56470, Sep. 12, 2012; 80 FR 75231, Dec. 1, 2015]
            
            
              § 60.105a
              Monitoring of emissions and operations for fluid catalytic cracking units (FCCU) and fluid coking units (FCU).
              (a) FCCU and FCU subject to PM emissions limit. Each owner or operator subject to the provisions of this subpart shall monitor each FCCU and FCU subject to the PM emissions limit in § 60.102a(b)(1) according to the requirements in paragraph (b), (c), (d), or (e) of this section.
              (b) Control device operating parameters. Each owner or operator of a FCCU or FCU subject to the PM per coke burn-off emissions limit in § 60.102a(b)(1) that uses a control device other than fabric filter or cyclone shall comply with the requirements in paragraphs (b)(1) and (2) of this section.
              (1) The owner or operator shall install, operate and maintain continuous parameter monitor systems (CPMS) to measure and record operating parameters for each control device according to the applicable requirements in paragraphs (b)(1)(i) through (v) of this section.
              (i) For units controlled using an electrostatic precipitator, the owner or operator shall use CPMS to measure and record the hourly average total power input and secondary current to the entire system.
              (ii) For units controlled using a wet scrubber, the owner or operator shall use CPMS to measure and record the hourly average pressure drop, liquid feed rate, and exhaust gas flow rate. As an alternative to a CPMS, the owner or operator must comply with the requirements in either paragraph (b)(1)(ii)(A) or (B) of this section.

              (A) As an alternative to pressure drop, the owner or operator of a jet ejector type wet scrubber or other type of wet scrubber equipped with atomizing spray nozzles must conduct a daily check of the air or water pressure to the spray nozzles and record the results of each check. Faulty (e.g., leaking or plugged) air or water lines must be repaired within 12 hours of identification of an abnormal pressure reading.
              (B) As an alternative to exhaust gas flow rate, the owner or operator shall comply with the approved alternative for monitoring exhaust gas flow rate in 40 CFR 63.1573(a) of the National Emission Standards for Hazardous Air Pollutants for Petroleum Refineries: Catalytic Cracking Units, Catalytic Reforming Units, and Sulfur Recovery Units.
              (iii) The owner or operator shall install, operate, and maintain each CPMS according to the manufacturer's specifications and requirements.
              (iv) The owner or operator shall determine and record the average coke burn-off rate and hours of operation for each FCCU or FCU using the procedures in § 60.104a(d)(4)(iii).
              (v) If you use a control device other than an electrostatic precipitator, wet scrubber, fabric filter, or cyclone, you may request approval to monitor parameters other than those required in paragraph (b)(1) of this section by submitting an alternative monitoring plan to the Administrator. The request must include the information in paragraphs (b)(1)(v)(A) through (E) of this section.
              (A) A description of each affected facility and the parameter(s) to be monitored to determine whether the affected facility will continuously comply with the emission limitations and an explanation of the criteria used to select the parameter(s).

              (B) A description of the methods and procedures that will be used to demonstrate that the parameter(s) can be used to determine whether the affected facility will continuously comply with the emission limitations and the schedule for this demonstration. The owner or operator must certify that an operating limit will be established for the monitored parameter(s) that represents the conditions in existence when the control device is being properly operated and maintained to meet the emission limitation.
              (C) The frequency and content of the recordkeeping, recording, and reporting, if monitoring and recording are not continuous. The owner or operator also must include the rationale for the proposed monitoring, recording, and reporting requirements.
              (D) Supporting calculations.
              (E) Averaging time for the alternative operating parameter.

              (2) For use in determining the coke burn-off rate for an FCCU or FCU, the owner or operator shall install, operate, calibrate, and maintain an instrument for continuously monitoring the concentrations of CO2, O2 (dry basis), and if needed, CO in the exhaust gases prior to any control or energy recovery system that burns auxiliary fuels. A CO monitor is not required for determining coke burn-off rate when no auxiliary fuel is burned and a continuous CO monitor is not required in accordance with paragraph (h)(3) of this section.

              (i) The owner or operator shall install, operate, and maintain each CO2 and O2 monitor according to Performance Specification 3 of appendix B to this part.

              (ii) The owner or operator shall conduct performance evaluations of each CO2 and O2 monitor according to the requirements in § 60.13(c) and Performance Specification 3 of appendix B to this part. The owner or operator shall use Method 3, 3A or 3B of appendix A-2 to this part for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to part 60.
              (iii) If a CO monitor is required, the owner or operator shall install, operate, and maintain each CO monitor according to Performance Specification 4 or 4A of appendix B to this part. If this CO monitor also serves to demonstrate compliance with the CO emissions limit in § 60.102a(b)(4), the span value for this instrument is 1,000 ppm; otherwise, the span value for this instrument should be set at approximately 2 times the typical CO concentration expected in the FCCU of FCU flue gas prior to any emission control or energy recovery system that burns auxiliary fuels.
              (iv) If a CO monitor is required, the owner or operator shall conduct performance evaluations of each CO monitor according to the requirements in § 60.13(c) and Performance Specification 4 of appendix B to this part. The owner or operator shall use Method 10, 10A, or 10B of appendix A-3 to this part for conducting the relative accuracy evaluations.

              (v) The owner or operator shall comply with the quality assurance requirements of procedure 1 of appendix F to this part, including quarterly accuracy determinations for CO2 and CO monitors, annual accuracy determinations for O2 monitors, and daily calibration drift tests.
              (c) Bag leak detection systems. Each owner or operator shall install, operate, and maintain a bag leak detection system for each baghouse or similar fabric filter control device that is used to comply with the PM per coke burn-off emissions limit in § 60.102a(b)(1) for an FCCU or FCU according to paragraph (c)(1) of this section; prepare and operate by a site-specific monitoring plan according to paragraph (c)(2) of this section; take action according to paragraph (c)(3) of this section; and record information according to paragraph (c)(4) of this section.
              (1) Each bag leak detection system must meet the specifications and requirements in paragraphs (c)(1)(i) through (viii) of this section.
              (i) The bag leak detection system must be certified by the manufacturer to be capable of detecting PM emissions at concentrations of 0.00044 grains per actual cubic foot or less.

              (ii) The bag leak detection system sensor must provide output of relative PM loadings. The owner or operator shall continuously record the output from the bag leak detection system using electronic or other means (e.g., using a strip chart recorder or a data logger).
              (iii) The bag leak detection system must be equipped with an alarm system that will sound when the system detects an increase in relative particulate loading over the alarm set point established according to paragraph (c)(1)(iv) of this section, and the alarm must be located such that it can be heard by the appropriate plant personnel.
              (iv) In the initial adjustment of the bag leak detection system, the owner or operator must establish, at a minimum, the baseline output by adjusting the sensitivity (range) and the averaging period of the device, the alarm set points, and the alarm delay time.
              (v) Following initial adjustment, the owner or operator shall not adjust the averaging period, alarm set point, or alarm delay time without approval from the Administrator or delegated authority except as provided in paragraph (c)(1)(vi) of this section.
              (vi) Once per quarter, the owner or operator may adjust the sensitivity of the bag leak detection system to account for seasonal effects, including temperature and humidity, according to the procedures identified in the site-specific monitoring plan required by paragraph (c)(2) of this section.
              (vii) The owner or operator shall install the bag leak detection sensor downstream of the baghouse and upstream of any wet scrubber.
              (viii) Where multiple detectors are required, the system's instrumentation and alarm may be shared among detectors.
              (2) The owner or operator shall develop and submit to the Administrator for approval a site-specific monitoring plan for each baghouse and bag leak detection system. The owner or operator shall operate and maintain each baghouse and bag leak detection system according to the site-specific monitoring plan at all times. Each monitoring plan must describe the items in paragraphs (c)(2)(i) through (vii) of this section.
              (i) Installation of the bag leak detection system;
              (ii) Initial and periodic adjustment of the bag leak detection system, including how the alarm set-point will be established;
              (iii) Operation of the bag leak detection system, including quality assurance procedures;
              (iv) How the bag leak detection system will be maintained, including a routine maintenance schedule and spare parts inventory list;
              (v) How the bag leak detection system output will be recorded and stored;
              (vi) Procedures as specified in paragraph (c)(3) of this section. In approving the site-specific monitoring plan, the Administrator or delegated authority may allow owners and operators more than 3 hours to alleviate a specific condition that causes an alarm if the owner or operator identifies in the monitoring plan this specific condition as one that could lead to an alarm, adequately explains why it is not feasible to alleviate this condition within 3 hours of the time the alarm occurs, and demonstrates that the requested time will ensure alleviation of this condition as expeditiously as practicable; and
              (vii) How the baghouse system will be operated and maintained, including monitoring of pressure drop across baghouse cells and frequency of visual inspections of the baghouse interior and baghouse components such as fans and dust removal and bag cleaning mechanisms.
              (3) For each bag leak detection system, the owner or operator shall initiate procedures to determine the cause of every alarm within 1 hour of the alarm. Except as provided in paragraph (c)(2)(vi) of this section, the owner or operator shall alleviate the cause of the alarm within 3 hours of the alarm by taking whatever action(s) are necessary. Actions may include, but are not limited to the following:
              (i) Inspecting the baghouse for air leaks, torn or broken bags or filter media, or any other condition that may cause an increase in particulate emissions;
              (ii) Sealing off defective bags or filter media;
              (iii) Replacing defective bags or filter media or otherwise repairing the control device;

              (iv) Sealing off a defective baghouse compartment;
              
              (v) Cleaning the bag leak detection system probe or otherwise repairing the bag leak detection system; or
              (vi) Shutting down the process producing the particulate emissions.
              (4) The owner or operator shall maintain records of the information specified in paragraphs (c)(4)(i) through (iii) of this section for each bag leak detection system.
              (i) Records of the bag leak detection system output;
              (ii) Records of bag leak detection system adjustments, including the date and time of the adjustment, the initial bag leak detection system settings, and the final bag leak detection system settings; and
              (iii) The date and time of all bag leak detection system alarms, the time that procedures to determine the cause of the alarm were initiated, the cause of the alarm, an explanation of the actions taken, the date and time the cause of the alarm was alleviated, and whether the alarm was alleviated within 3 hours of the alarm.
              (d) Continuous emissions monitoring systems (CEMS). An owner or operator subject to the PM concentration emission limit (in gr/dscf) in § 60.102a(b)(1) for an FCCU or FCU shall install, operate, calibrate, and maintain an instrument for continuously monitoring and recording the concentration (0 percent excess air) of PM in the exhaust gases prior to release to the atmosphere. The monitor must include an O2 monitor for correcting the data for excess air.
              (1) The owner or operator shall install, operate, and maintain each PM monitor according to Performance Specification 11 of appendix B to part 60. The span value of this PM monitor is 0.08 gr/dscf PM.
              (2) The owner or operator shall conduct performance evaluations of each PM monitor according to the requirements in § 60.13(c) and Performance Specification 11 of appendix B to part 60. The owner or operator shall use EPA Methods 5 or 5I of appendix A-3 to part 60 or Method 17 of appendix A-6 to part 60 for conducting the relative accuracy evaluations.

              (3) The owner or operator shall install, operate, and maintain each O2 monitor according to Performance Specification 3 of appendix B to part 60. The span value of this O2 monitor must be selected between 10 and 25 percent, inclusive.

              (4) The owner or operator shall conduct performance evaluations of each O2 monitor according to the requirements in § 60.13(c) and Performance Specification 3 of appendix B to part 60. Method 3, 3A, or 3B of appendix A-2 to part 60 shall be used for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to part 60.

              (5) The owner or operator shall comply with the quality assurance requirements of Procedure 2 of appendix B to part 60 for each PM CEMS and Procedure 1 of appendix F to part 60 for each O2 monitor, including quarterly accuracy determinations for each PM monitor, annual accuracy determinations for each O2 monitor, and daily calibration drift tests.
              (e) Alternative monitoring option for FCCU and FCU—COMS. Each owner or operator of an FCCU or FCU that uses cyclones to comply with the PM emission limit in § 60.102a(b)(1) shall monitor the opacity of emissions according to the requirements in paragraphs (e)(1) through (3) of this section.
              (1) The owner or operator shall install, operate, and maintain an instrument for continuously monitoring and recording the opacity of emissions from the FCCU or the FCU exhaust vent.
              (2) The owner or operator shall install, operate, and maintain each COMS according to Performance Specification 1 of appendix B to part 60. The instrument shall be spanned at 20 to 60 percent opacity.
              (3) The owner or operator shall conduct performance evaluations of each COMS according to § 60.13(c) and Performance Specification 1 of appendix B to part 60.
              (f) FCCU and FCU subject to NO
                X
                limit. Each owner or operator subject to the NOX emissions limit in § 60.102a(b)(2) for an FCCU or FCU shall install, operate, calibrate, and maintain an instrument for continuously monitoring and recording the concentration by volume (dry basis, 0 percent excess air) of NOX
                emissions into the atmosphere. The monitor must include an O2 monitor for correcting the data for excess air.

              (1) The owner or operator shall install, operate, and maintain each NOX monitor according to Performance Specification 2 of appendix B to part 60. The span value of this NOX monitor is 200 ppmv NOX.

              (2) The owner or operator shall conduct performance evaluations of each NOX monitor according to the requirements in § 60.13(c) and Performance Specification 2 of appendix B to part 60. The owner or operator shall use Methods 7, 7A, 7C, 7D, or 7E of appendix A-4 to part 60 for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 7 or 7C of appendix A-4 to part 60.

              (3) The owner or operator shall install, operate, and maintain each O2 monitor according to Performance Specification 3 of appendix B to part 60. The span value of this O2 monitor must be selected between 10 and 25 percent, inclusive.

              (4) The owner or operator shall conduct performance evaluations of each O2 monitor according to the requirements in § 60.13(c) and Performance Specification 3 of appendix B to part 60. Method 3, 3A, or 3B of appendix A-2 to part 60 shall be used for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to part 60.

              (5) The owner or operator shall comply with the quality assurance requirements of Procedure 1 of appendix F to part 60 for each NOX and O2 monitor, including quarterly accuracy determinations for NOX monitors, annual accuracy determinations for O2 monitors, and daily calibration drift tests.
              (g) FCCU and FCU subject to SO
                2
                limit. The owner or operator subject to the SO2 emissions limit in § 60.102a(b)(3) for an FCCU or an FCU shall install, operate, calibrate, and maintain an instrument for continuously monitoring and recording the concentration by volume (dry basis, corrected to 0 percent excess air) of SO2 emissions into the atmosphere. The monitor shall include an O2 monitor for correcting the data for excess air.

              (1) The owner or operator shall install, operate, and maintain each SO2 monitor according to Performance Specification 2 of appendix B to part 60. The span value of this SO2 monitor is 200 ppmv SO2.

              (2) The owner or operator shall conduct performance evaluations of each SO2 monitor according to the requirements in § 60.13(c) and Performance Specification 2 of appendix B to part 60. The owner or operator shall use Methods 6, 6A, or 6C of appendix A-4 to part 60 for conducting the relative accuracy evaluations. The method ANSI / ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 6 or 6A of appendix A-4 to part 60.

              (3) The owner or operator shall install, operate, and maintain each O2 monitor according to Performance Specification 3 of appendix B to part 60. The span value of this O2 monitor must be selected between 10 and 25 percent, inclusive.

              (4) The owner or operator shall conduct performance evaluations of each O2 monitor according to the requirements in § 60.13(c) and Performance Specification 3 of appendix B to part 60. Method 3, 3A, or 3B of appendix A-2 to part 60 shall be used for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to part 60.

              (5) The owner or operator shall comply with the quality assurance requirements in Procedure 1 of appendix F to part 60 for each SO2 and O2 monitor, including quarterly accuracy determinations for SO2 monitors, annual accuracy determinations for O2 monitors, and daily calibration drift tests.
              (h) FCCU and fluid coking units subject to CO emissions limit. Except as specified in paragraph (h)(3) of this section, the owner or operator shall install, operate, calibrate, and maintain an instrument for continuously monitoring and recording the concentration by volume (dry basis) of CO emissions into the atmosphere from each FCCU and FCU subject to the CO emissions limit in § 60.102a(b)(4).
              (1) The owner or operator shall install, operate, and maintain each CO monitor according to Performance Specification 4 or 4A of appendix B to this part. The span value for this instrument is 1,000 ppmv CO.
              (2) The owner or operator shall conduct performance evaluations of each CO monitor according to the requirements in § 60.13(c) and Performance Specification 4 or 4A of appendix B to part 60. The owner or operator shall use Methods 10, 10A, or 10B of appendix A-4 to part 60 for conducting the relative accuracy evaluations.
              (3) A CO CEMS need not be installed if the owner or operator demonstrates that all hourly average CO emissions are and will remain less than 50 ppmv (dry basis) corrected to 0 percent excess air. The Administrator may revoke this exemption from monitoring upon a determination that CO emissions on an hourly average basis have exceeded 50 ppmv (dry basis) corrected to 0 percent excess air, in which case a CO CEMS shall be installed within 180 days.
              (i) The demonstration shall consist of continuously monitoring CO emissions for 30 days using an instrument that meets the requirements of Performance Specification 4 or 4A of appendix B to this part. The span value shall be 100 ppmv CO instead of 1,000 ppmv, and the relative accuracy limit shall be 10 percent of the average CO emissions or 5 ppmv CO, whichever is greater. For instruments that are identical to Method 10 of appendix A-4 to this part and employ the sample conditioning system of Method 10A of appendix A-4 to this part, the alternative relative accuracy test procedure in section 10.1 of Performance Specification 2 of appendix B to this part may be used in place of the relative accuracy test.
              (ii) The owner or operator must submit the following information to the Administrator:
              (A) The measurement data specified in paragraph (h)(3)(i) of this section along with all other operating data known to affect CO emissions; and

              (B) Descriptions of the CPMS for exhaust gas temperature and O2 monitor required in paragraph (h)(4) of this section and operating limits for those parameters to ensure combustion conditions remain similar to those that exist during the demonstration period.
              (iii) The effective date of the exemption from installation and operation of a CO CEMS is the date of submission of the information and data required in paragraph (h)(3)(ii) of this section.
              (4) The owner or operator of a FCCU or FCU that is exempted from the requirement to install and operate a CO CEMS in paragraph (h)(3) of this section shall install, operate, calibrate, and maintain CPMS to measure and record the operating parameters in paragraph (h)(4)(i) or (ii) of this section. The owner or operator shall install, operate, and maintain each CPMS according to the manufacturer's specifications.

              (i) For a FCCU or FCU with no post-combustion control device, the temperature and O2 concentration of the exhaust gas stream exiting the unit.

              (ii) For a FCCU or FCU with a post-combustion control device, the temperature and O2 concentration of the exhaust gas stream exiting the control device.
              (i) Excess emissions. For the purpose of reports required by § 60.7(c), periods of excess emissions for a FCCU or FCU subject to the emissions limitations in § 60.102a(b) are defined as specified in paragraphs (i)(1) through (6) of this section. Note: Determine all averages, except for opacity, as the arithmetic average of the applicable 1-hour averages, e.g., determine the rolling 3-hour average as the arithmetic average of three contiguous 1-hour averages.

              (1) If a CPMS is used according to paragraph (b)(1) of this section, all 3-hour periods during which the average PM control device operating characteristics, as measured by the continuous monitoring systems under paragraph (b)(1), fall below the levels established during the performance test. If the alternative to pressure drop CPMS is used for the owner or operator of a jet ejector type wet scrubber or other type of wet scrubber equipped with atomizing spray nozzles, each day in which abnormal pressure readings are not corrected within 12 hours of identification.
              (2) If a bag leak detection system is used according to paragraph (c) of this section, each day in which the cause of an alarm is not alleviated within the time period specified in paragraph (c)(3) of this section.
              (3) If a PM CEMS is used according to § 60.105a(d), all 7-day periods during which the average PM emission rate, as measured by the continuous PM monitoring system under § 60.105a(d) exceeds 0.040 gr/dscf corrected to 0 percent excess air for a modified or reconstructed FCCU, 0.020 gr/dscf corrected to 0 percent excess air for a newly constructed FCCU, or 0.040 gr/dscf for an affected fluid coking unit.
              (4) If a COMS is used according to § 60.105a(e), all 3-hour periods during which the average opacity, as measured by the COMS under § 60.105a(e), exceeds the site-specific limit established during the most recent performance test.

              (5) All rolling 7-day periods during which the average concentration of NOX as measured by the NOX CEMS under § 60.105a(f) exceeds 80 ppmv for an affected FCCU or FCU.

              (6) All rolling 7-day periods during which the average concentration of SO2 as measured by the SO2 CEMS under § 60.105a(g) exceeds 50 ppmv, and all rolling 365-day periods during which the average concentration of SO2 as measured by the SO2 CEMS exceeds 25 ppmv.

              (7) All 1-hour periods during which the average CO concentration as measured by the CO continuous monitoring system under paragraph (h) of this section exceeds 500 ppmv or, if applicable, all 1-hour periods during which the average temperature and O2 concentration as measured by the continuous monitoring systems under paragraph (h)(4) of this section fall below the operating limits established during the performance test.
              [73 FR 35867, June 24, 2008, as amended at 77 FR 56473, Sep. 12, 2012; 80 FR 75232, Dec. 1, 2015; 83 FR 60713, Nov. 26, 2018]
            
            
              § 60.106a
              Monitoring of emissions and operations for sulfur recovery plants.
              (a) The owner or operator of a sulfur recovery plant that is subject to the emissions limits in § 60.102a(f)(1) or § 60.102a(f)(2) shall:
              (1) For sulfur recovery plants subject to the SO2 emission limit in § 60.102a(f)(1)(i) or § 60.102a(f)(2)(i), the owner or operator shall install, operate, calibrate, and maintain an instrument for continuously monitoring and recording the concentration (dry basis, zero percent excess air) of any SO2 emissions into the atmosphere. The monitor shall include an oxygen monitor for correcting the data for excess air.
              (i) The span value for the SO2 monitor is two times the applicable SO2 emission limit at the highest O2 concentration in the air/oxygen stream used in the Claus burner, if applicable.

              (ii) The owner or operator shall install, operate, and maintain each SO2 CEMS according to Performance Specification 2 of appendix B to part 60.

              (iii) The owner or operator shall conduct performance evaluations of each SO2 monitor according to the requirements in § 60.13(c) and Performance Specification 2 of appendix B to part 60. The owner or operator shall use Method 6 or 6C of appendix A-4 to part 60. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 6.

              (iv) The owner or operator shall install, operate, and maintain each O2 monitor according to Performance Specification 3 of appendix B to this part.
              (v) The span value for the O2 monitor must be selected between 10 and 25 percent, inclusive.

              (vi) The owner or operator shall conduct performance evaluations for the O2 monitor according to the requirements of § 60.13(c) and Performance Specification 3 of appendix B to this part. The owner or operator shall use Methods 3, 3A, or 3B of appendix A-2 to this part for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981 (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to this part.

              (vii) The owner or operator shall comply with the applicable quality assurance procedures of appendix F to this part for each monitor, including annual accuracy determinations for each O2 monitor, and daily calibration drift determinations.

              (2) For sulfur recovery plants that are subject to the reduced sulfur compounds emission limit in § 60.102a(f)(1)(ii) or (f)(2)(ii), the owner or operator shall install, operate, calibrate, and maintain an instrument for continuously monitoring and recording the concentration of reduced sulfur compounds and O2 emissions into the atmosphere. The reduced sulfur compounds emissions shall be calculated as SO2 (dry basis, zero percent excess air).

              (i) The span value for the reduced sulfur compounds monitor is two times the applicable reduced sulfur compounds emission limit as SO2 at the highest O2 concentration in the air/oxygen stream used in the Claus burner, if applicable.
              (ii) The owner or operator shall install, operate, and maintain each reduced sulfur compounds CEMS according to Performance Specification 5 of appendix B to this part.
              (iii) The owner or operator shall conduct performance evaluations of each reduced sulfur compounds monitor according to the requirements in § 60.13(c) and Performance Specification 5 of appendix B to this part. The owner or operator shall use Methods 15 or 15A of appendix A-5 to part 60 for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 15A of appendix A-5 to part 60.

              (iv) The owner or operator shall install, operate, and maintain each O2 monitor according to Performance Specification 3 of appendix B to part 60.
              (v) The span value for the O2 monitor must be selected between 10 and 25 percent, inclusive.

              (vi) The owner or operator shall conduct performance evaluations for the O2 monitor according to the requirements of § 60.13(c) and Performance Specification 3 of appendix B to part 60. The owner or operator shall use Methods 3, 3A, or 3B of appendix A-2 to part 60 for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to part 60.

              (vii) The owner or operator shall comply with the applicable quality assurance procedures of appendix F to part 60 for each monitor, including annual accuracy determinations for each O2 monitor, and daily calibration drift determinations.

              (3) In place of the reduced sulfur compounds monitor required in paragraph (a)(2) of this section, the owner or operator may install, calibrate, operate, and maintain an instrument using an air or O2 dilution and oxidation system to convert any reduced sulfur to SO2 for continuously monitoring and recording the concentration (dry basis, 0 percent excess air) of the total resultant SO2. The monitor must include an O2 monitor for correcting the data for excess O2.

              (i) The span value for this monitor is two times the applicable reduced sulfur compounds emission limit as SO2 at the highest O2 concentration in the air/oxygen stream used in the Claus burner, if applicable.

              (ii) The owner or operator shall conduct performance evaluations of each SO2 monitor according to the requirements in § 60.13(c) and Performance Specification 5 of appendix B to part 60. The owner or operator shall use Methods 15 or 15A of appendix A-5 to part 60 for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 15A of appendix A-5 to part 60.

              (iii) The owner or operator shall install, operate, and maintain each O2 monitor according to Performance Specification 3 of appendix B to part 60.
              (iv) The span value for the O2 monitor must be selected between 10 and 25 percent, inclusive.

              (v) The owner or operator shall conduct performance evaluations for the O2 monitor according to the requirements of § 60.13(c) and Performance Specification 3 of appendix B to part 60. The owner or operator shall use Methods 3, 3A, or 3B of appendix A-2 to part 60 for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to part 60.

              (vi) The owner or operator shall comply with the applicable quality assurance procedures of appendix F to part 60 for each monitor, including quarterly accuracy determinations for each SO2 monitor, annual accuracy determinations for each O2 monitor, and daily calibration drift determinations.

              (4) For sulfur recovery plants that are subject to the H2S emission limit in § 60.102a(f)(1)(iii) or (f)(2)(iii), the owner or operator shall install, operate, calibrate, and maintain an instrument for continuously monitoring and recording the concentration of H2S, and O2 emissions into the atmosphere. The H2S emissions shall be calculated as SO2 (dry basis, zero percent excess air).

              (i) The span value for this monitor is two times the applicable H2S emission limit.

              (ii) The owner or operator shall install, operate, and maintain each H2S CEMS according to Performance Specification 7 of appendix B to this part.

              (iii) The owner or operator shall conduct performance evaluations for each H2S monitor according to the requirements of § 60.13(c) and Performance Specification 7 of appendix B to this part. The owner or operator shall use Methods 11 or 15 of appendix A-5 to this part or Method 16 of appendix A-6 to this part for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981 (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 15A of appendix A-5 to this part.

              (iv) The owner or operator shall install, operate, and maintain each O2 monitor according to Performance Specification 3 of appendix B to this part.
              (v) The span value for the O2 monitor must be selected between 10 and 25 percent, inclusive.

              (vi) The owner or operator shall conduct performance evaluations for the O2 monitor according to the requirements of § 60.13(c) and Performance Specification 3 of appendix B to this part. The owner or operator shall use Methods 3, 3A, or 3B of appendix A-2 to this part for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981 (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to this part.

              (vii) The owner or operator shall comply with the applicable quality assurance procedures of appendix F to this part for each monitor, including annual accuracy determinations for each O2 monitor, and daily calibration drift determinations.

              (5) For sulfur recovery plants that use oxygen or oxygen enriched air in the Claus burner and that elects to monitor O2 concentration of the air/oxygen mixture supplied to the Claus burner, the owner or operator shall install, operate, calibrate, and maintain an instrument for continuously monitoring and recording the O2 concentration of the air/oxygen mixture supplied to the Claus burner in order to determine the allowable emissions limit.

              (i) The owner or operator shall install, operate, and maintain each O2 monitor according to Performance Specification 3 of appendix B to this part.
              (ii) The span value for the O2 monitor shall be 100 percent.

              (iii) The owner or operator shall conduct performance evaluations for the O2 monitor according to the requirements of § 60.13(c) and Performance Specification 3 of appendix B to this part. The owner or operator shall use Methods 3, 3A, or 3B of appendix A-2 to this part for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981 (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to this part.

              (iv) The owner or operator shall comply with the applicable quality assurance procedures of appendix F to this part for each monitor, including annual accuracy determinations for each O2 monitor, and daily calibration drift determinations.
              

              (v) The owner or operator shall use the hourly average O2 concentration from this monitor for use in Equation 1 or 2 of § 60.102a(f), as applicable, for each hour and determine the allowable emission limit as the arithmetic average of 12 contiguous 1-hour averages (i.e., the rolling 12-hour average).
              (6) As an alternative to the O2 monitor required in paragraph (a)(5) of this section, the owner or operator may install, calibrate, operate, and maintain a CPMS to measure and record the volumetric gas flow rate of ambient air and oxygen-enriched gas supplied to the Claus burner and calculate the hourly average O2 concentration of the air/oxygen mixture used in the Claus burner as specified in paragraphs (a)(6)(i) through (iv) of this section in order to determine the allowable emissions limit as specified in paragraphs (a)(6)(v) of this section.
              (i) The owner or operator shall install, calibrate, operate and maintain each flow monitor according to the manufacturer's procedures and specifications and the following requirements.
              (A) Locate the monitor in a position that provides a representative measurement of the total gas flow rate.
              (B) Use a flow sensor meeting an accuracy requirement of ±5 percent over the normal range of flow measured or 10 cubic feet per minute, whichever is greater.
              (C) Use a flow monitor that is maintainable online, is able to continuously correct for temperature, pressure and, for ambient air flow monitor, moisture content, and is able to record dry flow in standard conditions (as defined in § 60.2) over one-minute averages.
              (D) At least quarterly, perform a visual inspection of all components of the monitor for physical and operational integrity and all electrical connections for oxidation and galvanic corrosion if the flow monitor is not equipped with a redundant flow sensor.
              (E) Recalibrate the flow monitor in accordance with the manufacturer's procedures and specifications biennially (every two years) or at the frequency specified by the manufacturer.
              (ii) The owner or operator shall use 20.9 percent as the oxygen content of the ambient air.

              (iii) The owner or operator shall use product specifications (e.g., as reported in material safety data sheets) for percent oxygen for purchased oxygen. For oxygen produced onsite, the percent oxygen shall be determined by periodic measurements or process knowledge.

              (iv) The owner or operator shall calculate the hourly average O2 concentration of the air/oxygen mixture used in the Claus burner using Equation 10 of this section:
              
                ER01DE15.002
              
              
              
                Where:
                
                %O2 = O2 concentration of the air/oxygen mixture used in the Claus burner, percent by volume (dry basis);
                20.9 = O2 concentration in air, percent dry basis;
                Qair = Volumetric flow rate of ambient air used in the Claus burner, dscfm;
                %O2,oxy = O2 concentration in the enriched oxygen stream, percent dry basis; and
                Qoxy = Volumetric flow rate of enriched oxygen stream used in the Claus burner, dscfm.
              
              

              (v) The owner or operator shall use the hourly average O2 concentration determined using Equation 8 of § 60.104a(d)(8) for use in Equation 1 or 2 of § 60.102a(f), as applicable, for each hour and determine the allowable emission limit as the arithmetic average of 12 contiguous 1-hour averages (i.e., the rolling 12-hour average).

              (7) Owners or operators of a sulfur recovery plant that elects to comply with the SO2 emission limit in § 60.102a(f)(1)(i) or (f)(2)(i) or the reduced sulfur compounds emission limit in § 60.102a(f)(1)(ii) or (f)(2)(ii) as a flow rate weighted average for a group of release points from the sulfur recovery plant rather than for each process train or release point individually shall install, calibrate, operate, and maintain a CPMS to measure and record the volumetric gas flow rate of each release point within the group of release points from the sulfur recovery plant as specified in paragraphs (a)(7)(i) through (iv) of this section.
              (i) The owner or operator shall install, calibrate, operate and maintain each flow monitor according to the manufacturer's procedures and specifications and the following requirements.
              (A) Locate the monitor in a position that provides a representative measurement of the total gas flow rate.
              (B) Use a flow sensor meeting an accuracy requirement of ±5 percent over the normal range of flow measured or 10 cubic feet per minute, whichever is greater.
              (C) Use a flow monitor that is maintainable online, is able to continuously correct for temperature, pressure, and moisture content, and is able to record dry flow in standard conditions (as defined in § 60.2) over one-minute averages.
              (D) At least quarterly, perform a visual inspection of all components of the monitor for physical and operational integrity and all electrical connections for oxidation and galvanic corrosion if the flow monitor is not equipped with a redundant flow sensor.
              (E) Recalibrate the flow monitor in accordance with the manufacturer's procedures and specifications biennially (every two years) or at the frequency specified by the manufacturer.
              (ii) The owner or operator shall correct the flow to 0 percent excess air using Equation 11 of this section:
              
                ER01DE15.003
              
              
              
                Where:
                
                Qadj = Volumetric flow rate adjusted to 0 percent excess air, dry standard cubic feet per minute (dscfm);
                Cmeas = Volumetric flow rate measured by the flow meter corrected to dry standard conditions, dscfm;
                20.9c = 20.9 percent O2−0.0 percent O2 (defined O2 correction basis), percent;
                20.9 = O2 concentration in air, percent; and
                %O2 = O2 concentration measured on a dry basis, percent.
              
              

              (iii) The owner or operator shall calculate the flow weighted average SO2 or reduced sulfur compounds concentration for each hour using Equation 12 of this section:
              
                ER01DE15.004
              
              
              
                Where:
                
                Cave = Flow weighted average concentration of the pollutant, ppmv (dry basis, zero percent excess air). The pollutant is either SO2 (if complying with the SO2 emission limit in § 60.102a(f)(1)(i) or (f)(2)(i)) or reduced sulfur compounds (if complying with the reduced sulfur compounds emission limit in § 60.102a(f)(1)(ii) or (f)(2)(ii));
                N = Number of release points within the group of release points from the sulfur recovery plant for which emissions averaging is elected;
                Cn = Pollutant concentration in the nth release point within the group of release points from the sulfur recovery plant for which emissions averaging is elected, ppmv (dry basis, zero percent excess air);
                Qadj,n = Volumetric flow rate of the nth release point within the group of release points from the sulfur recovery plant for which emissions averaging is elected, dry standard cubic feet per minute (dscfm, adjusted to 0 percent excess air).
              
              

              (iv) For sulfur recovery plants that use oxygen or oxygen enriched air in the Claus burner, the owner or operator shall use Equation 10 of this section and the hourly emission limits determined in paragraph (a)(5)(v) or (a)(6)(v) of this section in-place of the pollutant concentration to determine the flow weighted average hourly emission limit for each hour. The allowable emission limit shall be calculated as the arithmetic average of 12 contiguous 1-hour averages (i.e., the rolling 12-hour average).
              (b) Excess emissions. For the purpose of reports required by § 60.7(c), periods of excess emissions for sulfur recovery plants subject to the emissions limitations in § 60.102a(f) are defined as specified in paragraphs (b)(1) through (3) of this section.
              
              
                Note:
                Determine all averages as the arithmetic average of the applicable 1-hour averages, e.g., determine the rolling 12-hour average as the arithmetic average of 12 contiguous 1-hour averages.
              
              

              (1) All 12-hour periods during which the average concentration of SO2 as measured by the SO2 continuous monitoring system required under paragraph (a)(1) of this section exceeds the applicable emission limit (dry basis, zero percent excess air); or

              (2) All 12-hour periods during which the average concentration of reduced sulfur compounds (as SO2) as measured by the reduced sulfur compounds continuous monitoring system required under paragraph (a)(2) or (3) of this section exceeds the applicable emission limit; or

              (3) All 12-hour periods during which the average concentration of H2S as measured by the H2S continuous monitoring system required under paragraph (a)(4) of this section exceeds the applicable emission limit (dry basis, 0 percent excess air).
              [73 FR 35867, June 24, 2008, as amended at 80 FR 75232, Dec. 1, 2015; 83 FR 60713, Nov. 26, 2018]
            
            
              § 60.107a
              Monitoring of emissions and operations for fuel gas combustion devices and flares.
              (a) Fuel gas combustion devices subject to SO2 or H2S limit and flares subject to H2S concentration requirements. The owner or operator of a fuel gas combustion device that is subject to § 60.102a(g)(1) and elects to comply with the SO2 emission limits in § 60.102a(g)(1)(i) shall comply with the requirements in paragraph (a)(1) of this section. The owner or operator of a fuel gas combustion device that is subject to § 60.102a(g)(1) and elects to comply with the H2S concentration limits in § 60.102a(g)(1)(ii) or a flare that is subject to the H2S concentration requirement in § 60.103a(h) shall comply with paragraph (a)(2) of this section.

              (1) The owner or operator of a fuel gas combustion device that elects to comply with the SO2 emissions limits in § 60.102a(g)(1)(i) shall install, operate, calibrate and maintain an instrument for continuously monitoring and recording the concentration (dry basis, 0-percent excess air) of SO2 emissions into the atmosphere. The monitor must include an O2 monitor for correcting the data for excess air.

              (i) The owner or operator shall install, operate, and maintain each SO2 monitor according to Performance Specification 2 of appendix B to this part. The span value for the SO2 monitor is 50 ppmv SO2.

              (ii) The owner or operator shall conduct performance evaluations for the SO2 monitor according to the requirements of § 60.13(c) and Performance Specification 2 of appendix B to this part. The owner or operator shall use Methods 6, 6A, or 6C of appendix A-4 to this part for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981 (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 6 or 6A of appendix A-4 to this part. Samples taken by Method 6 of appendix A-4 to this part shall be taken at a flow rate of approximately 2 liters/min for at least 30 minutes. The relative accuracy limit shall be 20 percent or 4 ppmv, whichever is greater, and the calibration drift limit shall be 5 percent of the established span value.
              

              (iii) The owner or operator shall install, operate, and maintain each O2 monitor according to Performance Specification 3 of appendix B to part 60. The span value for the O2 monitor must be selected between 10 and 25 percent, inclusive.

              (iv) The owner or operator shall conduct performance evaluations for the O2 monitor according to the requirements of § 60.13(c) and Performance Specification 3 of appendix B to part 60. The owner or operator shall use Methods 3, 3A, or 3B of appendix A-2 to part 60 for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to part 60.

              (v) The owner or operator shall comply with the applicable quality assurance procedures in appendix F to part 60, including quarterly accuracy determinations for SO2 monitors, annual accuracy determinations for O2 monitors, and daily calibration drift tests.

              (vi) Fuel gas combustion devices having a common source of fuel gas may be monitored at only one location (i.e., after one of the combustion devices), if monitoring at this location accurately represents the SO2 emissions into the atmosphere from each of the combustion devices.

              (2) The owner or operator of a fuel gas combustion device that elects to comply with the H2S concentration limits in § 60.102a(g)(1)(ii) or a flare that is subject to the H2S concentration requirement in § 60.103a(h) shall install, operate, calibrate and maintain an instrument for continuously monitoring and recording the concentration by volume (dry basis) of H2S in the fuel gases before being burned in any fuel gas combustion device or flare.

              (i) The owner or operator shall install, operate and maintain each H2S monitor according to Performance Specification 7 of appendix B to part 60. The span value for this instrument is 300 ppmv H2S.

              (ii) The owner or operator shall conduct performance evaluations for each H2S monitor according to the requirements of § 60.13(c) and Performance Specification 7 of appendix B to part 60. The owner or operator shall use Method 11, 15, or 15A of appendix A-5 to part 60 or Method 16 of appendix A-6 to part 60 for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 15A of appendix A-5 to part 60.

              (iii) The owner or operator shall comply with the applicable quality assurance procedures in appendix F to part 60 for each H2S monitor.

              (iv) Fuel gas combustion devices or flares having a common source of fuel gas may be monitored at only one location, if monitoring at this location accurately represents the concentration of H2S in the fuel gas being burned in the respective fuel gas combustion devices or flares.

              (v) The owner or operator of a flare subject to § 60.103a(c) through (e) may use the instrument required in paragraph (e)(1) of this section to demonstrate compliance with the H2S concentration requirement in § 60.103a(h) if the owner or operator complies with the requirements of paragraph (e)(1)(i) through (iv) and if the instrument has a span (or dual span, if necessary) capable of accurately measuring concentrations between 20 and 300 ppmv. If the instrument required in paragraph (e)(1) of this section is used to demonstrate compliance with the H2S concentration requirement, the concentration directly measured by the instrument must meet the numeric concentration in § 60.103a(h).
              (vi) The owner or operator of modified flare that meets all three criteria in paragraphs (a)(2)(vi)(A) through (C) of this section shall comply with the requirements of paragraphs (a)(2)(i) through (v) of this section no later than November 11, 2015. The owner or operator shall comply with the approved alternative monitoring plan or plans pursuant to § 60.13(i) until the flare is in compliance with requirements of paragraphs (a)(2)(i) through (v) of this section.

              (A) The flare was an affected facility subject to subpart J of this part prior to becoming an affected facility under § 60.100a.
              
              (B) The owner or operator had an approved alternative monitoring plan or plans pursuant to § 60.13(i) for all fuel gases combusted in the flare.

              (C) The flare did not have in place on or before September 12, 2012 an instrument for continuously monitoring and recording the concentration by volume (dry basis) of H2S in the fuel gases that is capable of complying with the requirements of paragraphs (a)(2)(i) through (v) of this section.
              (3) The owner or operator of a fuel gas combustion device or flare is not required to comply with paragraph (a)(1) or (2) of this section for fuel gas streams that are exempt under §§ 60.102a(g)(1)(iii) or 60.103a(h) or, for fuel gas streams combusted in a process heater, other fuel gas combustion device or flare that are inherently low in sulfur content. Fuel gas streams meeting one of the requirements in paragraphs (a)(3)(i) through (iv) of this section will be considered inherently low in sulfur content.
              (i) Pilot gas for heaters and flares.
              (ii) Fuel gas streams that meet a commercial-grade product specification for sulfur content of 30 ppmv or less. In the case of a liquefied petroleum gas (LPG) product specification in the pressurized liquid state, the gas phase sulfur content should be evaluated assuming complete vaporization of the LPG and sulfur containing-compounds at the product specification concentration.
              (iii) Fuel gas streams produced in process units that are intolerant to sulfur contamination, such as fuel gas streams produced in the hydrogen plant, catalytic reforming unit, isomerization unit, and HF alkylation process units.
              (iv) Other fuel gas streams that an owner or operator demonstrates are low-sulfur according to the procedures in paragraph (b) of this section.
              (4) If the composition of an exempt fuel gas stream changes, the owner or operator must follow the procedures in paragraph (b)(3) of this section.
              (b) Exemption from H
                2
                S monitoring requirements for low-sulfur fuel gas streams. The owner or operator of a fuel gas combustion device or flare may apply for an exemption from the H2S monitoring requirements in paragraph (a)(2) of this section for a fuel gas stream that is inherently low in sulfur content. A fuel gas stream that is demonstrated to be low-sulfur is exempt from the monitoring requirements of paragraphs (a)(1) and (2) of this section until there are changes in operating conditions or stream composition.
              (1) The owner or operator shall submit to the Administrator a written application for an exemption from monitoring. The application must contain the following information:
              (i) A description of the fuel gas stream/system to be considered, including submission of a portion of the appropriate piping diagrams indicating the boundaries of the fuel gas stream/system and the affected fuel gas combustion device(s) or flare(s) to be considered;

              (ii) A statement that there are no crossover or entry points for sour gas (high H2S content) to be introduced into the fuel gas stream/system (this should be shown in the piping diagrams);
              (iii) An explanation of the conditions that ensure low amounts of sulfur in the fuel gas stream (i.e., control equipment or product specifications) at all times;

              (iv) The supporting test results from sampling the requested fuel gas stream/system demonstrating that the sulfur content is less than 5 ppmv H2S. Sampling data must include, at minimum, 2 weeks of daily monitoring (14 grab samples) for frequently operated fuel gas streams/systems; for infrequently operated fuel gas streams/systems, seven grab samples must be collected unless other additional information would support reduced sampling. The owner or operator shall use detector tubes (“length-of-stain tube” type measurement) following the “Gas Processors Association Standard 2377-86 (incorporated by reference—see § 60.17), using tubes with a maximum span between 10 and 40 ppmv inclusive when 1≤N≤10, where N = number of pump strokes, to test the applicant fuel gas stream for H2S; and

              (v) A description of how the 2 weeks (or seven samples for infrequently operated fuel gas streams/systems) of monitoring results compares to the typical range of H2S concentration (fuel quality) expected for the fuel gas stream/system going to the affected fuel gas combustion device or flare (e.g., the 2 weeks of daily detector tube results for a frequently operated loading rack included the entire range of products loaded out and, therefore, should be representative of typical operating conditions affecting H2S content in the fuel gas stream going to the loading rack flare).
              (2) The effective date of the exemption is the date of submission of the information required in paragraph (b)(1) of this section.
              (3) No further action is required unless refinery operating conditions change in such a way that affects the exempt fuel gas stream/system (e.g., the stream composition changes). If such a change occurs, the owner or operator shall follow the procedures in paragraph (b)(3)(i), (b)(3)(ii), or (b)(3)(iii) of this section.

              (i) If the operation change results in a sulfur content that is still within the range of concentrations included in the original application, the owner or operator shall conduct an H2S test on a grab sample and record the results as proof that the concentration is still within the range.
              (ii) If the operation change results in a sulfur content that is outside the range of concentrations included in the original application, the owner or operator may submit new information following the procedures of paragraph (b)(1) of this section within 60 days (or within 30 days after the seventh grab sample is tested for infrequently operated process units).

              (iii) If the operation change results in a sulfur content that is outside the range of concentrations included in the original application and the owner or operator chooses not to submit new information to support an exemption, the owner or operator must begin H2S monitoring using daily stain sampling to demonstrate compliance using length-of-stain tubes with a maximum span between 200 and 400 ppmv inclusive when 1≤N≤5, where N = number of pump strokes. The owner or operator must begin monitoring according to the requirements in paragraphs (a)(1) or (a)(2) of this section as soon as practicable, but in no case later than 180 days after the operation change. During daily stain tube sampling, a daily sample exceeding 162 ppmv is an exceedance of the 3-hour H2S concentration limit. The owner or operator of a fuel gas combustion device must also determine a rolling 365-day average using the stain sampling results; an average H2S concentration of 5 ppmv must be used for days within the rolling 365-day period prior to the operation change.
              (c) Process heaters complying with the NO
                X
                concentration-based limit. The owner or operator of a process heater subject to the NOX emissions limit in § 60.102a(g)(2) and electing to comply with the applicable emissions limit in § 60.102a(g)(2)(i)(A), (g)(2)(ii)(A), (g)(2)(iii)(A) or (g)(2)(iv)(A) shall install, operate, calibrate and maintain an instrument for continuously monitoring and recording the concentration (dry basis, 0-percent excess air) of NOX emissions into the atmosphere according to the requirements in paragraphs (c)(1) through (5) of this section, except as provided in paragraph (c)(6) of this section. The monitor must include an O2 monitor for correcting the data for excess air.

              (1) Except as provided in paragraph (c)(6) of this section, the owner or operator shall install, operate and maintain each NOX monitor according to Performance Specification 2 of appendix B to part 60. The span value of this NOX monitor must be between 2 and 3 times the applicable emissions limit, inclusive.

              (2) The owner or operator shall conduct performance evaluations of each NOX monitor according to the requirements in § 60.13(c) and Performance Specification 2 of appendix B to part 60. The owner or operator shall use Methods 7, 7A, 7C, 7D, or 7E of appendix A-4 to part 60 for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 7 or 7C of appendix A-4 to part 60.

              (3) The owner or operator shall install, operate, and maintain each O2 monitor according to Performance Specification 3 of appendix B to part 60. The span value of this O2 monitor must be selected between 10 and 25 percent, inclusive.

              (4) The owner or operator shall conduct performance evaluations of each O2 monitor according to the requirements in § 60.13(c) and Performance Specification 3 of appendix B to part 60. Method 3, 3A, or 3B of appendix A-2 to part 60 shall be used for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses,” (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 3B of appendix A-2 to part 60.

              (5) The owner or operator shall comply with the quality assurance requirements in Procedure 1 of appendix F to part 60 for each NOX and O2 monitor, including quarterly accuracy determinations for NOX monitors, annual accuracy determinations for O2 monitors, and daily calibration drift tests.

              (6) The owner or operator of a process heater that has a rated heating capacity of less than 100 MMBtu and is equipped with combustion modification-based technology to reduce NOX emissions (i.e., low-NOX burners, ultra-low-NOX burners) may elect to comply with the monitoring requirements in paragraphs (c)(1) through (5) of this section or, alternatively, the owner or operator of such a process heater shall conduct biennial performance tests according to the requirements in § 60.104a(i), establish a maximum excess O2 operating limit or operating curve according to the requirements in § 60.104a(i)(6) and comply with the O2 monitoring requirements in paragraphs (c)(3) through (5) of this section to demonstrate compliance. If an O2 operating curve is used (i.e., if different O2 operating limits are established for different operating ranges), the owner or operator of the process heater must also monitor fuel gas flow rate, fuel oil flow rate (as applicable) and heating value content according to the methods provided in paragraphs (d)(5), (d)(6), and (d)(4) or (d)(7) of this section, respectively.
              (d) Process heaters complying with the NO
                X
                heating value-based or mass-based limit. The owner or operator of a process heater subject to the NOX emissions limit in § 60.102a(g)(2) and electing to comply with the applicable emissions limit in § 60.102a(g)(2)(i)(B) or (g)(2)(ii)(B) shall install, operate, calibrate and maintain an instrument for continuously monitoring and recording the concentration (dry basis, 0-percent excess air) of NOX emissions into the atmosphere and shall determine the F factor of the fuel gas stream no less frequently than once per day according to the monitoring requirements in paragraphs (d)(1) through (4) of this section. The owner or operator of a co-fired process heater subject to the NOX emissions limit in § 60.102a(g)(2) and electing to comply with the heating value-based limit in § 60.102a(g)(2)(iii)(B) or (g)(2)(iv)(B) shall install, operate, calibrate and maintain an instrument for continuously monitoring and recording the concentration (dry basis, 0-percent excess air) of NOX emissions into the atmosphere according to the monitoring requirements in paragraph (d)(1) of this section; install, operate, calibrate and maintain an instrument for continuously monitoring and recording the flow rate of the fuel gas and fuel oil fed to the process heater according to the monitoring requirements in paragraph (d)(5) and (6) of this section; for fuel gas streams, determine gas composition according to the requirements in paragraph (d)(4) of this section or the higher heating value according to the requirements in paragraph (d)(7) of this section; and for fuel oil streams, determine the heating value according to the monitoring requirements in paragraph (d)(7) of this section.

              (1) Except as provided in paragraph (d)(8) of this section, the owner or operator shall install, operate and maintain each NOX monitor according to the requirements in paragraphs (c)(1) through (5) of this section. The monitor must include an O2 monitor for correcting the data for excess air.

              (2) Except as provided in paragraph (d)(3) of this section, the owner or operator shall sample and analyze each fuel stream fed to the process heater using the methods and equations in section 12.3.2 of EPA Method 19 of appendix A-7 to part 60 to determine the F factor on a dry basis. If a single fuel gas system provides fuel gas to several process heaters, the F factor may be determined at a single location in the fuel gas system provided it is representative of the fuel gas fed to the affected process heater(s).
              (3) As an alternative to the requirements in paragraph (d)(2) of this section, the owner or operator of a gas-fired process heater shall install, operate and maintain a gas composition analyzer and determine the average F factor of the fuel gas using the factors in Table 1 of this subpart and Equation 13 of this section. If a single fuel gas system provides fuel gas to several process heaters, the F factor may be determined at a single location in the fuel gas system provided it is representative of the fuel gas fed to the affected process heater(s).
              
                ER01DE15.005
              
              
              
                Where:
                
                Fd = F factor on dry basis at 0% excess air, dscf/MMBtu.
                Xi = mole or volume fraction of each component in the fuel gas.
                MEVi = molar exhaust volume, dry standard cubic feet per mole (dscf/mol).
                MHCi = molar heat content, Btu per mole (Btu/mol).
                1,000,000 = unit conversion, Btu per MMBtu.
              
              
              (4) The owner or operator shall conduct performance evaluations of each compositional monitor according to the requirements in Performance Specification 9 of appendix B to part 60. Any of the following methods shall be used for conducting the relative accuracy evaluations:
              (i) EPA Method 18 of appendix A-6 to part 60;
              (ii) ASTM D1945-03 (Reapproved 2010)(incorporated by reference-see § 60.17);
              (iii) ASTM D1946-90 (Reapproved 2006)(incorporated by reference-see § 60.17);
              (iv) ASTM D6420-99 (Reapproved 2004)(incorporated by reference-see § 60.17);
              (v) GPA 2261-00 (incorporated by reference-see § 60.17); or
              (vi) ASTM UOP539-97 (incorporated by reference-see § 60.17).

              (5) The owner or operator shall install, operate and maintain fuel gas flow monitors according to the manufacturer's recommendations. For volumetric flow meters, temperature and pressure monitors must be installed in conjunction with the flow meter or in a representative location to correct the measured flow to standard conditions (i.e., 68 °F and 1 atmosphere). For mass flow meters, use gas compositions determined according to paragraph (d)(4) of this section to determine the average molecular weight of the fuel gas and convert the mass flow to a volumetric flow at standard conditions (i.e., 68 °F and 1 atmosphere). The owner or operator shall conduct performance evaluations of each fuel gas flow monitor according to the requirements in § 60.13 and Performance Specification 6 of appendix B to part 60. Any of the following methods shall be used for conducting the relative accuracy evaluations:
              (i) EPA Method 2, 2A, 2B, 2C or 2D of appendix A-2 to part 60;
              (ii) ASME MFC-3M-2004 (incorporated by reference-see § 60.17);
              (iii) ANSI/ASME MFC-4M-1986 (Reaffirmed 2008) (incorporated by reference-see § 60.17);
              (iv) ASME MFC-6M-1998 (Reaffirmed 2005) (incorporated by reference-see § 60.17);
              (v) ASME/ANSI MFC-7M-1987 (Reaffirmed 2006) (incorporated by reference-see § 60.17);
              (vi) ASME MFC-11M-2006 (incorporated by reference-see § 60.17);
              (vii) ASME MFC-14M-2003 (incorporated by reference-see § 60.17);
              (viii) ASME MFC-18M-2001 (incorporated by reference-see § 60.17);
              (ix) AGA Report No. 3, Part 1 (incorporated by reference-see § 60.17);
              (x) AGA Report No. 3, Part 2 (incorporated by reference-see § 60.17);

              (xi) AGA Report No. 11 (incorporated by reference-see § 60.17);
              
              (xii) AGA Report No. 7 (incorporated by reference-see § 60.17); and
              (xiii) API Manual of Petroleum Measurement Standards, Chapter 22, Section 2 (incorporated by reference-see § 60.17).
              (6) The owner or operator shall install, operate and maintain each fuel oil flow monitor according to the manufacturer's recommendations. The owner or operator shall conduct performance evaluations of each fuel oil flow monitor according to the requirements in § 60.13 and Performance Specification 6 of appendix B to part 60. Any of the following methods shall be used for conducting the relative accuracy evaluations:

              (i) Any one of the methods listed in paragraph (d)(5) of this section that are applicable to fuel oil (i.e., “fluids”);
              (ii) ANSI/ASME-MFC-5M-1985 (Reaffirmed 2006) (incorporated by reference-see § 60.17);
              (iii) ASME/ANSI MFC-9M-1988 (Reaffirmed 2006) (incorporated by reference-see § 60.17);
              (iv) ASME MFC-16-2007 (incorporated by reference-see § 60.17);
              (v) ASME MFC-22-2007 (incorporated by reference-see § 60.17); or
              (vi) ISO 8316 (incorporated by reference-see § 60.17).
              (7) The owner or operator shall determine the higher heating value of each fuel fed to the process heater using any of the applicable methods included in paragraphs (d)(7)(i) through (ix) of this section. If a common fuel supply system provides fuel gas or fuel oil to several process heaters, the higher heating value of the fuel in each fuel supply system may be determined at a single location in the fuel supply system provided it is representative of the fuel fed to the affected process heater(s). The higher heating value of each fuel fed to the process heater must be determined no less frequently than once per day except as provided in paragraph (d)(7)(x) of this section.
              (i) ASTM D240-02 (Reapproved 2007) (incorporated by reference-see § 60.17).
              (ii) ASTM D1826-94 (Reapproved 2003) (incorporated by reference-see § 60.17).
              (iii) ASTM D1945-03 (Reapproved 2010) (incorporated by reference-see § 60.17).
              (iv) ASTM D1946-90 (Reapproved 2006) (incorporated by reference-see § 60.17).
              (v) ASTM D3588-98 (Reapproved 2003) (incorporated by reference-see § 60.17).
              (vi) ASTM D4809-06 (incorporated by reference-see § 60.17).
              (vii) ASTM D4891-89 (Reapproved 2006) (incorporated by reference-see § 60.17).
              (viii) GPA 2172-09 (incorporated by reference-see § 60.17).
              (ix) Any of the methods specified in section 2.2.7 of appendix D to part 75.
              (x) If the fuel oil supplied to the affected co-fired process heater originates from a single storage tank, the owner or operator may elect to use the storage tank sampling method in section 2.2.4.2 of appendix D to part 75 instead of daily sampling, except that the most recent value for heating content must be used.

              (8) The owner or operator of a process heater that has a rated heating capacity of less than 100 MMBtu and is equipped with combustion modification based technology to reduce NOX emissions (i.e., low-NOX burners or ultra-low NOX burners) may elect to comply with the monitoring requirements in paragraphs (d)(1) through (7) of this section or, alternatively, the owner or operator of such a process heater shall conduct biennial performance tests according to the requirements in § 60.104a(i), establish a maximum excess O2 operating limit or operating curve according to the requirements in § 60.104a(i)(6) and comply with the O2 monitoring requirements in paragraphs (c)(3) through (5) of this section to demonstrate compliance. If an O2 operating curve is used (i.e., if different O2 operating limits are established for different operating ranges), the owner or operator of the process heater must also monitor fuel gas flow rate, fuel oil flow rate (as applicable) and heating value content according to the methods provided in paragraphs (d)(5), (d)(6), and (d)(4) or (d)(7) of this section, respectively.
              (e) Sulfur monitoring for assessing root cause analysis threshold for affected flares. Except as described in paragraphs (e)(4) and (h) of this section, the owner or operator of an affected flare subject to § 60.103a(c) through (e) shall determine the total reduced sulfur concentration for each gas line directed to the affected flare in accordance with either paragraph (e)(1), (e)(2) or (e)(3) of this section. Different options may be elected for different gas lines. If a monitoring system is in place that is capable of complying with the requirements related to either paragraph (e)(1), (e)(2) or (e)(3) of this section, the owner or operator of a modified flare must comply with the requirements related to either paragraph (e)(1), (e)(2) or (e)(3) of this section upon startup of the modified flare. If a monitoring system is not in place that is capable of complying with the requirements related to either paragraph (e)(1), (e)(2) or (e)(3) of this section, the owner or operator of a modified flare must comply with the requirements related to either paragraph (e)(1), (e)(2) or (e)(3) of this section no later than November 11, 2015 or upon startup of the modified flare, whichever is later.
              (1) Total reduced sulfur monitoring requirements. The owner or operator shall install, operate, calibrate and maintain an instrument or instruments for continuously monitoring and recording the concentration of total reduced sulfur in gas discharged to the flare.
              (i) The owner or operator shall install, operate and maintain each total reduced sulfur monitor according to Performance Specification 5 of appendix B to part 60. The span value should be determined based on the maximum sulfur content of gas that can be discharged to the flare (e.g., roughly 1.1 to 1.3 times the maximum anticipated sulfur concentration), but may be no less than 5,000 ppmv. A single dual range monitor may be used to comply with the requirements of this paragraph and paragraph (a)(2) of this section provided the applicable span specifications are met.
              (ii) The owner or operator shall conduct performance evaluations of each total reduced sulfur monitor according to the requirements in § 60.13(c) and Performance Specification 5 of appendix B to this part. The owner or operator of each total reduced sulfur monitor shall use EPA Method 15A of appendix A-5 to this part for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981 (incorporated by reference-see § 60.17) is an acceptable alternative to EPA Method 15A of appendix A-5 to this part. The alternative relative accuracy procedures described in section 16.0 of Performance Specification 2 of appendix B to this part (cylinder gas audits) may be used for conducting the relative accuracy evaluations, except that it is not necessary to include as much of the sampling probe or sampling line as practical.
              (iii) The owner or operator shall comply with the applicable quality assurance procedures in appendix F to part 60 for each total reduced sulfur monitor.
              (2) H
                2
                S monitoring requirements. The owner or operator shall install, operate, calibrate, and maintain an instrument or instruments for continuously monitoring and recording the concentration of H2S in gas discharged to the flare according to the requirements in paragraphs (e)(2)(i) through (iii) of this section and shall collect and analyze samples of the gas and calculate total sulfur concentrations as specified in paragraphs (e)(2)(iv) through (ix) of this section.

              (i) The owner or operator shall install, operate and maintain each H2S monitor according to Performance Specification 7 of appendix B to part 60. The span value should be determined based on the maximum sulfur content of gas that can be discharged to the flare (e.g., roughly 1.1 to 1.3 times the maximum anticipated sulfur concentration), but may be no less than 5,000 ppmv. A single dual range H2S monitor may be used to comply with the requirements of this paragraph and paragraph (a)(2) of this section provided the applicable span specifications are met.

              (ii) The owner or operator shall conduct performance evaluations of each H2S monitor according to the requirements in § 60.13(c) and Performance Specification 7 of appendix B to this part. The owner or operator shall use EPA Method 11, 15 or 15A of appendix A-5 to this part for conducting the relative accuracy evaluations. The method ANSI/ASME PTC 19.10-1981 (incorporated by reference—see § 60.17) is an acceptable alternative to EPA Method 15A of appendix A-5 to this part. The alternative relative accuracy procedures described in section 16.0 of Performance Specification 2 of appendix B to this part (cylinder gas audits) may be used for conducting the relative accuracy evaluations, except that it is not necessary to include as much of the sampling probe or sampling line as practical.

              (iii) The owner or operator shall comply with the applicable quality assurance procedures in appendix F to part 60 for each H2S monitor.
              (iv) In the first 10 operating days after the date the flare must begin to comply with § 60.103a(c)(1), the owner or operator shall collect representative daily samples of the gas discharged to the flare. The samples may be grab samples or integrated samples. The owner or operator shall take subsequent representative daily samples at least once per week or as required in paragraph (e)(2)(ix) of this section.
              (v) The owner or operator shall analyze each daily sample for total sulfur using either EPA Method 15A of appendix A-5 to part 60, EPA Method 16A of appendix A-6 to part 60, ASTM Method D4468-85 (Reapproved 2006) (incorporated by reference—see § 60.17) or ASTM Method D5504-08 (incorporated by reference—see § 60.17).

              (vi) The owner or operator shall develop a 10-day average total sulfur-to-H2S ratio and 95-percent confidence interval as follows:

              (A) Calculate the ratio of the total sulfur concentration to the H2S concentration for each day during which samples are collected.
              (B) Determine the 10-day average total sulfur-to-H2S ratio as the arithmetic average of the daily ratios calculated in paragraph (e)(2)(vi)(A) of this section.
              (C) Determine the acceptable range for subsequent weekly samples based on the 95-percent confidence interval for the distribution of daily ratios based on the 10 individual daily ratios using Equation 14 of this section.
              
                ER01DE15.006
              
              
              
                Where:
                
                AR = Acceptable range of subsequent ratio determinations, unitless.
                RatioAvg = 10-day average total sulfur-to-H2S concentration ratio, unitless.
                2.262 = t-distribution statistic for 95-percent 2-sided confidence interval for 10 samples (9 degrees of freedom).

                SDev = Standard deviation of the 10 daily average total sulfur-to-H2S concentration ratios used to develop the 10-day average total sulfur-to-H2S concentration ratio, unitless.
              
              
              (vii) For each day during the period when data are being collected to develop a 10-day average, the owner or operator shall estimate the total sulfur concentration using the measured total sulfur concentration measured for that day.

              (viii) For all days other than those during which data are being collected to develop a 10-day average, the owner or operator shall multiply the most recent 10-day average total sulfur-to-H2S ratio by the daily average H2S concentrations obtained using the monitor as required by paragraph (e)(2)(i) through (iii) of this section to estimate total sulfur concentrations.
              (ix) If the total sulfur-to-H2S ratio for a subsequent weekly sample is outside the acceptable range for the most recent distribution of daily ratios, the owner or operator shall develop a new 10-day average ratio and acceptable range based on data for the outlying weekly sample plus data collected over the following 9 operating days.
              (3) SO
                2
                monitoring requirements. The owner or operator shall install, operate, calibrate, and maintain an instrument for continuously monitoring and recording the concentration of SO2 from a process heater or other fuel gas combustion device that is combusting gas representative of the fuel gas in the flare gas line according to the requirements in paragraph (a)(1) of this section, determine the F factor of the fuel gas at least daily according to the requirements in paragraphs (d)(2) through (4) of this section, determine the higher heating value of the fuel gas at least daily according to the requirements in paragraph (d)(7) of this section, and calculate the total sulfur content (as SO2) in the fuel gas using Equation 15 of this section.
              
                ER01DE15.007
              
              
              
                Where:
                
                TSFG = Total sulfur concentration, as SO2, in the fuel gas, ppmv.
                CSO2 = Concentration of SO2 in the exhaust gas, ppmv (dry basis at 0-percent excess air).
                Fd = F factor gas on dry basis at 0-percent excess air, dscf/MMBtu.
                HHVFG = Higher heating value of the fuel gas, MMBtu/scf.
              
              
              (4) Exemptions from sulfur monitoring requirements. Flares identified in paragraphs (e)(4)(i) through (iv) of this section are exempt from the requirements in paragraphs (e)(1) through (3) of this section. For each such flare, except as provided in paragraph (e)(4)(iv), engineering calculations shall be used to calculate the SO2 emissions in the event of a discharge that may trigger a root cause analysis under § 60.103a(c)(1).
              (i) Flares that can only receive:
              (A) Fuel gas streams that are inherently low in sulfur content as described in paragraph (a)(3)(i) through (iv) of this section; and/or

              (B) Fuel gas streams that are inherently low in sulfur content for which the owner or operator has applied for an exemption from the H2S monitoring requirements as described in paragraph (b) of this section.
              (ii) Emergency flares, provided that for each such flare, the owner or operator complies with the monitoring alternative in paragraph (g) of this section.
              (iii) Flares equipped with flare gas recovery systems designed, sized and operated to capture all flows except those resulting from startup, shutdown or malfunction, provided that for each such flare, the owner or operator complies with the monitoring alternative in paragraph (g) of this section.

              (iv) Secondary flares that receive gas diverted from the primary flare. In the event of a discharge from the secondary flare, the sulfur content measured by the sulfur monitor on the primary flare should be used to calculate SO2 emissions, regardless of whether or not the monitoring alternative in paragraph (g) of this section is selected for the secondary flare.
              (f) Flow monitoring for flares. Except as provided in paragraphs (f)(2) and (h) of this section, the owner or operator of an affected flare subject to § 60.103a(c) through (e) shall install, operate, calibrate and maintain, in accordance with the specifications in paragraph (f)(1) of this section, a CPMS to measure and record the flow rate of gas discharged to the flare. If a flow monitor is not already in place, the owner or operator of a modified flare shall comply with the requirements of this paragraph by no later than November 11, 2015 or upon startup of the modified flare, whichever is later.
              (1) The owner or operator shall install, calibrate, operate and maintain each flow monitor according to the manufacturer's procedures and specifications and the following requirements.
              (i) Locate the monitor in a position that provides a representative measurement of the total gas flow rate.
              (ii) Use a flow sensor meeting an accuracy requirement of ±20 percent of the flow rate at velocities ranging from 0.1 to 1 feet per second and an accuracy of ±5 percent of the flow rate for velocities greater than 1 feet per second.
              (iii) Use a flow monitor that is maintainable online, is able to continuously correct for temperature and pressure and is able to record flow in standard conditions (as defined in § 60.2) over one-minute averages.
              (iv) At least quarterly, perform a visual inspection of all components of the monitor for physical and operational integrity and all electrical connections for oxidation and galvanic corrosion if the flow monitor is not equipped with a redundant flow sensor.

              (v) Recalibrate the flow monitor in accordance with the manufacturer's procedures and specifications biennially (every two years) or at the frequency specified by the manufacturer.
              (2) Emergency flares, secondary flares and flares equipped with flare gas recovery systems designed, sized and operated to capture all flows except those resulting from startup, shutdown or malfunction are not required to install continuous flow monitors; provided, however, that for any such flare, the owner or operator shall comply with the monitoring alternative in paragraph (g) of this section.
              (g) Alternative monitoring for certain flares equipped with water seals. The owner or operator of an affected flare subject to § 60.103a(c) through (e) that can be classified as either an emergency flare, a secondary flare or a flare equipped with a flare gas recovery system designed, sized and operated to capture all flows except those resulting from startup, shutdown or malfunction may, as an alternative to the sulfur and flow monitoring requirements of paragraphs (e) and (f) of this section, install, operate, calibrate and maintain, in accordance with the requirements in paragraphs (g)(1) through (7) of this section, a CPMS to measure and record the pressure in the flare gas header between the knock-out pot and water seal and to measure and record the water seal liquid level. If the required monitoring systems are not already in place, the owner or operator of a modified flare shall comply with the requirements of this paragraph by no later than November 11, 2015 or upon startup of the modified flare, whichever is later.
              (1) Locate the pressure sensor(s) in a position that provides a representative measurement of the pressure and locate the liquid seal level monitor in a position that provides a representative measurement of the water column height.
              (2) Minimize or eliminate pulsating pressure, vibration and internal and external corrosion.
              (3) Use a pressure sensor and level monitor with a minimum tolerance of 1.27 centimeters of water.
              (4) Using a manometer, check pressure sensor calibration quarterly.
              (5) Conduct calibration checks any time the pressure sensor exceeds the manufacturer's specified maximum operating pressure range or install a new pressure sensor.

              (6) In a cascaded flare system that employs multiple secondary flares, pressure and liquid level monitoring is required only on the first secondary flare in the system (i.e., the secondary flare with the lowest pressure release set point).
              (7) This alternative monitoring option may be elected only for flares with four or fewer pressure exceedances required to be reported under § 60.108a(d)(5) (“reportable pressure exceedances”) in any 365 consecutive calendar days. Following the fifth reportable pressure exceedance in a 365-day period, the owner or operator must comply with the sulfur and flow monitoring requirements of paragraphs (e) and (f) of this section as soon as practical, but no later than 180 days after the fifth reportable pressure exceedance in a 365-day period.
              (h) Alternative monitoring for flares located in the BAAQMD or SCAQMD. An affected flare subject to this subpart located in the BAAQMD may elect to comply with the monitoring requirements in both BAAQMD Regulation 12, Rule 11 and BAAQMD Regulation 12, Rule 12 as an alternative to complying with the requirements of paragraphs (e) and (f) of this section. An affected flare subject to this subpart located in the SCAQMD may elect to comply with the monitoring requirements in SCAQMD Rule 1118 as an alternative to complying with the requirements of paragraphs (e) and (f) of this section.
              (i) Excess emissions. For the purpose of reports required by § 60.7(c), periods of excess emissions for fuel gas combustion devices subject to the emissions limitations in § 60.102a(g) and flares subject to the concentration requirement in § 60.103a(h) are defined as specified in paragraphs (i)(1) through (5) of this section. Determine a rolling 3-hour or a rolling daily average as the arithmetic average of the applicable 1-hour averages (e.g., a rolling 3-hour average is the arithmetic average of three contiguous 1-hour averages). Determine a rolling 30-day or a rolling 365-day average as the arithmetic average of the applicable daily averages (e.g., a rolling 30-day average is the arithmetic average of 30 contiguous daily averages).
              (1) SO 2
                or H2
                S limits for fuel gas combustion devices. (i) If the owner or operator of a fuel gas combustion device elects to comply with the SO2 emission limits in § 60.102a(g)(1)(i), each rolling 3-hour period during which the average concentration of SO2 as measured by the SO2 continuous monitoring system required under paragraph (a)(1) of this section exceeds 20 ppmv, and each rolling 365-day period during which the average concentration of SO2 as measured by the SO2 continuous monitoring system required under paragraph (a)(1) of this section exceeds 8 ppmv.

              (ii) If the owner or operator of a fuel gas combustion device elects to comply with the H2S concentration limits in § 60.102a(g)(1)(ii), each rolling 3-hour period during which the average concentration of H2S as measured by the H2S continuous monitoring system required under paragraph (a)(2) of this section exceeds 162 ppmv and each rolling 365-day period during which the average concentration as measured by the H2S continuous monitoring system under paragraph (a)(2) of this section exceeds 60 ppmv.

              (iii) If the owner or operator of a fuel gas combustion device becomes subject to the requirements of daily stain tube sampling in paragraph (b)(3)(iii) of this section, each day during which the daily concentration of H2S exceeds 162 ppmv and each rolling 365-day period during which the average concentration of H2S exceeds 60 ppmv.
              (2) H2S concentration limits for flares. (i) Each rolling 3-hour period during which the average concentration of H2S as measured by the H2S continuous monitoring system required under paragraph (a)(2) of this section exceeds 162 ppmv.

              (ii) If the owner or operator of a flare becomes subject to the requirements of daily stain tube sampling in paragraph (b)(3)(iii) of this section, each day during which the daily concentration of H2S exceeds 162 ppmv.
              (3) Rolling 30-day average NO
                X
                limits for fuel gas combustion devices. Each rolling 30-day period during which the average concentration of NOX as measured by the NOX continuous monitoring system required under paragraph (c) or (d) of this section exceeds:
              (i) For a natural draft process heater, 40 ppmv and, if monitored according to § 60.107a(d), 0.040 lb/MMBtu;
              (ii) For a forced draft process heater, 60 ppmv and, if monitored according to § 60.107a(d), 0.060 lb/MMBtu; and

              (iii) For a co-fired process heater electing to comply with the NOX limit in § 60.102a(g)(2)(iii)(A) or (g)(2)(iv)(A), 150 ppmv.
              (iv) The site-specific limit determined by the Administrator under § 60.102a(i).
              (4) Daily NO
                X
                limits for fuel gas combustion devices. Each day during which the concentration of NOX as measured by the NOX continuous monitoring system required under paragraph (d) of this section exceeds the daily average emissions limit calculated using Equation 3 in § 60.102a(g)(2)(iii)(B) or Equation 4 in § 60.102a(g)(2)(iv)(B).
              (5) Daily O
                2
                limits for fuel gas combustion devices. Each day during which the concentration of O2 as measured by the O2 continuous monitoring system required under paragraph (c)(6) or (d)(8) of this section exceeds the O2 operating limit or operating curve determined during the most recent biennial performance test.
              [73 FR 35867, June 24, 2008, as amended at 77 FR 56473, Sep. 12, 2012; 80 FR 75235, Dec. 1, 2015]
            
            
              § 60.108a
              Recordkeeping and reporting requirements.
              (a) Each owner or operator subject to the emissions limitations in § 60.102a shall comply with the notification, recordkeeping, and reporting requirements in § 60.7 and other requirements as specified in this section.

              (b) Each owner or operator subject to an emissions limitation in § 60.102a shall notify the Administrator of the specific monitoring provisions of §§ 60.105a, 60.106a and 60.107a with which the owner or operator intends to comply. Each owner or operator of a co-fired process heater subject to an emissions limitation in § 60.102a(g)(2)(iii) or (iv) shall submit to the Administrator documentation showing that the process heater meets the definition of a co-fired process heater in § 60.101a. Notifications required by this paragraph shall be submitted with the notification of initial startup required by § 60.7(a)(3).
              (c) The owner or operator shall maintain the following records:
              (1) A copy of the flare management plan.
              (2) Records of information to document conformance with bag leak detection system operation and maintenance requirements in § 60.105a(c).
              (3) Records of bag leak detection system alarms and actions according to § 60.105a(c).
              (4) For each FCCU and fluid coking unit subject to the monitoring requirements in § 60.105a(b)(1), records of the average coke burn-off rate and hours of operation.
              (5) For each fuel gas stream to which one of the exemptions listed in § 60.107a(a)(3) applies, records of the specific exemption determined to apply for each fuel stream. If the owner or operator applies for the exemption described in § 60.107a(a)(3)(iv), the owner or operator must keep a copy of the application as well as the letter from the Administrator granting approval of the application.
              (6) Records of discharges greater than 500 lb SO2 in any 24-hour period from any affected flare, discharges greater than 500 lb SO2 in excess of the allowable limits from a fuel gas combustion device or sulfur recovery plant and discharges to an affected flare in excess of 500,000 scf above baseline in any 24-hour period as required by § 60.103a(c). If the monitoring alternative provided in § 60.107a(g) is selected, the owner or operator shall record any instance when the flare gas line pressure exceeds the water seal liquid depth, except for periods attributable to compressor staging that do not exceed the staging time specified in § 60.103a(a)(3)(vii)(C). The following information shall be recorded no later than 45 days following the end of a discharge exceeding the thresholds:
              (i) A description of the discharge.
              (ii) The date and time the discharge was first identified and the duration of the discharge.
              (iii) The measured or calculated cumulative quantity of gas discharged over the discharge duration. If the discharge duration exceeds 24 hours, record the discharge quantity for each 24-hour period. For a flare, record the measured or calculated cumulative quantity of gas discharged to the flare over the discharge duration. If the discharge duration exceeds 24 hours, record the quantity of gas discharged to the flare for each 24-hour period. Engineering calculations are allowed for fuel gas combustion devices, but are not allowed for flares, except for those complying with the alternative monitoring requirements in § 60.107a(g).
              (iv) For each discharge greater than 500 lb SO2 in any 24-hour period from a flare, the measured total sulfur concentration or both the measured H2S concentration and the estimated total sulfur concentration in the fuel gas at a representative location in the flare inlet.
              (v) For each discharge greater than 500 lb SO2 in excess of the applicable short-term emissions limit in § 60.102a(g)(1) from a fuel gas combustion device, either the measured concentration of H2S in the fuel gas or the measured concentration of SO2 in the stream discharged to the atmosphere. Process knowledge can be used to make these estimates for fuel gas combustion devices, but cannot be used to make these estimates for flares, except as provided in § 60.107a(e)(4).
              (vi) For each discharge greater than 500 lb SO2 in excess of the allowable limits from a sulfur recovery plant, either the measured concentration of reduced sulfur or SO2 discharged to the atmosphere.
              (vii) For each discharge greater than 500 lb SO2 in any 24-hour period from any affected flare or discharge greater than 500 lb SO2 in excess of the allowable limits from a fuel gas combustion device or sulfur recovery plant, the cumulative quantity of H2S and SO2 released into the atmosphere. For releases controlled by flares, assume 99-percent conversion of reduced sulfur or total sulfur to SO2. For fuel gas combustion devices, assume 99-percent conversion of H2S to SO2.

              (viii) The steps that the owner or operator took to limit the emissions during the discharge.
              
              (ix) The root cause analysis and corrective action analysis conducted as required in § 60.103a(d), including an identification of the affected facility, the date and duration of the discharge, a statement noting whether the discharge resulted from the same root cause(s) identified in a previous analysis and either a description of the recommended corrective action(s) or an explanation of why corrective action is not necessary under § 60.103a(e).
              (x) For any corrective action analysis for which corrective actions are required in § 60.103a(e), a description of the corrective action(s) completed within the first 45 days following the discharge and, for action(s) not already completed, a schedule for implementation, including proposed commencement and completion dates.
              (xi) For each discharge from any affected flare that is the result of a planned startup or shutdown of a refinery process unit or ancillary equipment connected to the affected flare, a statement that a root cause analysis and corrective action analysis are not necessary because the owner or operator followed the flare management plan.

              (7) If the owner or operator elects to comply with § 60.107a(e)(2) for a flare, records of the H2S and total sulfur analyses of each grab or integrated sample, the calculated daily total sulfur-to-H2S ratios, the calculated 10-day average total sulfur-to-H2S ratios and the 95-percent confidence intervals for each 10-day average total sulfur-to-H2S ratio.
              (d) Each owner or operator subject to this subpart shall submit an excess emissions report for all periods of excess emissions according to the requirements of § 60.7(c) except that the report shall contain the information specified in paragraphs (d)(1) through (7) of this section.
              (1) The date that the exceedance occurred;
              (2) An explanation of the exceedance;
              (3) Whether the exceedance was concurrent with a startup, shutdown, or malfunction of an affected facility or control system; and
              (4) A description of the action taken, if any.
              (5) The information described in paragraph (c)(6) of this section for all discharges listed in paragraph (c)(6) of this section. For a flare complying with the monitoring alternative under § 60.107a(g), following the fifth discharge required to be recorded under paragraph (c)(6) of this section and reported under this paragraph, the owner or operator shall include notification that monitoring systems will be installed according to § 60.107a(e) and (f) within 180 days following the fifth discharge.
              (6) For any periods for which monitoring data are not available, any changes made in operation of the emission control system during the period of data unavailability which could affect the ability of the system to meet the applicable emission limit. Operations of the control system and affected facility during periods of data unavailability are to be compared with operation of the control system and affected facility before and following the period of data unavailability.
              (7) A written statement, signed by a responsible official, certifying the accuracy and completeness of the information contained in the report.
              [73 FR 35867, June 24, 2008, as amended at 77 FR 56479, Sep. 12, 2012]
            
            
              § 60.109a
              Delegation of authority.
              (a) This subpart can be implemented and enforced by the U.S. EPA or a delegated authority such as a State, local, or tribal agency. You should contact your U.S. EPA Regional Office to find out if this subpart is delegated to a State, local, or tribal agency within your State.
              (b) In delegating implementation and enforcement authority of this subpart to a state, local or tribal agency, the approval authorities contained in paragraphs (b)(1) through (4) of this section are retained by the Administrator of the U.S. EPA and are not transferred to the state, local or tribal agency.
              (1) Approval of a major change to test methods under § 60.8(b). A “major change to test method” is defined in 40 CFR 63.90.
              (2) Approval of a major change to monitoring under § 60.13(i). A “major change to monitoring” is defined in 40 CFR 63.90.

              (3) Approval of a major change to recordkeeping/reporting under § 60.7(b) through (f). A “major change to recordkeeping/reporting” is defined in 40 CFR 63.90.
              (4) Approval of an application for an alternative means of emission limitation under § 60.103a(j) of this subpart.
              [73 FR 35867, June 24, 2008, as amended at 77 FR 56480, Sep. 12, 2012]
            
            
              Pt. 60, Subpt. Ja, Table 1
              Table 1 to Subpart Ja of Part 60—Molar Exhaust Volumes and Molar Heat Content of Fuel Gas Constituents
              
                
                  Constituent
                  MEVa
                    dscf/mol
                  
                  MHCb
                    Btu/mol
                  
                
                
                  Methane (CH4)
                  7.29
                  842
                
                
                  Ethane (C2H6)
                  12.96
                  1,475
                
                
                  Hydrogen (H2)
                  1.61
                  269
                
                
                  Ethene (C2H4)
                  11.34
                  1,335
                
                
                  Propane (C3H8)
                  18.62
                  2,100
                
                
                  Propene (C3H6)
                  17.02
                  1,947
                
                
                  Butane (C4H10)
                  24.30
                  2,717
                
                
                  Butene (C4H8)
                  22.69
                  2,558
                
                
                  Inerts
                  0.85
                  0
                
                
                  a MEV = molar exhaust volume, dry standard cubic feet per gram-mole (dscf/g-mol) at standard conditions of 68  °F and 1 atmosphere.
                
                  b MHC = molar heat content (higher heating value basis), Btu per gram-mole (Btu/g-mol).
              
              [77 FR 56480, Sep. 12, 2012]
            
          
          
            Subpart K—Standards of Performance for Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After June 11, 1973, and Prior to May 19, 1978
            
              § 60.110
              Applicability and designation of affected facility.
              (a) Except as provided in § 60.110(b), the affected facility to which this subpart applies is each storage vessel for petroleum liquids which has a storage capacity greater than 151,412 liters (40,000 gallons).
              (b) This subpart does not apply to storage vessels for petroleum or condensate stored, processed, and/or treated at a drilling and production facility prior to custody transfer.
              (c) Subject to the requirements of this subpart is any facility under paragraph (a) of this section which:
              (1) Has a capacity greater than 151, 416 liters (40,000 gallons), but not exceeding 246,052 liters (65,000 gallons), and commences construction or modification after March 8, 1974, and prior to May 19, 1978.
              (2) Has a capacity greater than 246,052 liters (65,000 gallons) and commences construction or modification after June 11, 1973, and prior to May 19, 1978.
              [42 FR 37937, July 25, 1977, as amended at 45 FR 23379, Apr. 4, 1980]
            
            
              § 60.111
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Storage vessel means any tank, reservoir, or container used for the storage of petroleum liquids, but does not include:
              (1) Pressure vessels which are designed to operate in excess of 15 pounds per square inch gauge without emissions to the atmosphere except under emergency conditions,
              (2) Subsurface caverns or porous rock reservoirs, or
              (3) Underground tanks if the total volume of petroleum liquids added to and taken from a tank annually does not exceed twice the volume of the tank.
              (b) Petroleum liquids means petroleum, condensate, and any finished or intermediate products manufactured in a petroleum refinery but does not mean Nos. 2 through 6 fuel oils as specified in ASTM D396-78, 89, 90, 92, 96, or 98, gas turbine fuel oils Nos. 2-GT through 4-GT as specified in ASTM D2880-78 or 96, or diesel fuel oils Nos. 2-D and 4-D as specified in ASTM D975-78, 96, or 98a. (These three methods are incorporated by reference—see § 60.17.)
              (c) Petroleum refinery means each facility engaged in producing gasoline, kerosene, distillate fuel oils, residual fuel oils, lubricants, or other products through distillation of petroleum or through redistillation, cracking, extracting, or reforming of unfinished petroleum derivatives.
              (d) Petroleum means the crude oil removed from the earth and the oils derived from tar sands, shale, and coal.
              (e) Hydrocarbon means any organic compound consisting predominantly of carbon and hydrogen.
              (f) Condensate means hydrocarbon liquid separated from natural gas which condenses due to changes in the temperature and/or pressure and remains liquid at standard conditions.
              (g) Custody transfer means the transfer of produced petroleum and/or condensate, after processing and/or treating in the producing operations, from storage tanks or automatic transfer facilities to pipelines or any other forms of transportation.
              (h) Drilling and production facility means all drilling and servicing equipment, wells, flow lines, separators, equipment, gathering lines, and auxiliary nontransportation-related equipment used in the production of petroleum but does not include natural gasoline plants.
              (i) True vapor pressure means the equilibrium partial pressure exerted by a petroleum liquid as determined in accordance with methods described in American Petroleum Institute Bulletin 2517, Evaporation Loss from External Floating-Roof Tanks, Second Edition, February 1980 (incorporated by reference—see § 60.17).
              (j) Floating roof means a storage vessel cover consisting of a double deck, pontoon single deck, internal floating cover or covered floating roof, which rests upon and is supported by the petroleum liquid being contained, and is equipped with a closure seal or seals to close the space between the roof edge and tank wall.
              (k) Vapor recovery system means a vapor gathering system capable of collecting all hydrocarbon vapors and gases discharged from the storage vessel and a vapor disposal system capable of processing such hydrocarbon vapors and gases so as to prevent their emission to the atmosphere.
              (l) Reid vapor pressure is the absolute vapor pressure of volatile crude oil and volatile nonviscous petroleum liquids, except liquified petroleum gases, as determined by ASTM D323-82 or 94 (incorporated by reference—see § 60.17).
              [39 FR 9317, Mar. 8, 1974; 39 FR 13776, Apr. 17, 1974, as amended at 39 FR 20794, June 14, 1974; 45 FR 23379, Apr. 4, 1980; 48 FR 3737, Jan. 27, 1983; 52 FR 11429, Apr. 8, 1987; 65 FR 61755, Oct. 17, 2000]
            
            
              § 60.112
              Standard for volatile organic compounds (VOC).
              (a) The owner or operator of any storage vessel to which this subpart applies shall store petroleum liquids as follows:
              (1) If the true vapor pressure of the petroleum liquid, as stored, is equal to or greater than 78 mm Hg (1.5 psia) but not greater than 570 mm Hg (11.1 psia), the storage vessel shall be equipped with a floating roof, a vapor recovery system, or their equivalents.
              (2) If the true vapor pressure of the petroleum liquid as stored is greater than 570 mm Hg (11.1 psia), the storage vessel shall be equipped with a vapor recovery system or its equivalent.
              [39 FR 9317, Mar. 8, 1974; 39 FR 13776, Apr. 17, 1974, as amended at 45 FR 23379, Apr. 4, 1980]
            
            
              § 60.113
              Monitoring of operations.
              (a) Except as provided in paragraph (d) of this section, the owner or operator subject to this subpart shall maintain a record of the petroleum liquid stored, the period of storage, and the maximum true vapor pressure of that liquid during the respective storage period.
              (b) Available data on the typical Reid vapor pressure and the maximum expected storage temperature of the stored product may be used to determine the maximum true vapor pressure from nomographs contained in API Bulletin 2517, unless the Administrator specifically requests that the liquid be sampled, the actual storage temperature determined, and the Reid vapor pressure determined from the sample(s).
              (c) The true vapor pressure of each type of crude oil with a Reid vapor pressure less than 13.8 kPa (2.0 psia) or whose physical properties preclude determination by the recommended method is to be determined from available data and recorded if the estimated true vapor pressure is greater than 6.9 kPa (1.0 psia).
              (d) The following are exempt from the requirements of this section:
              (1) Each owner or operator of each affected facility which stores petroleum liquids with a Reid vapor pressure of less than 6.9 kPa (1.0 psia) provided the maximum true vapor pressure does not exceed 6.9 kPa (1.0 psia).

              (2) Each owner or operator of each affected facility equipped with a vapor recovery and return or disposal system in accordance with the requirements of § 60.112.
              [45 FR 23379, Apr. 4, 1980]
            
          
          
            Subpart Ka—Standards of Performance for Storage Vessels for Petroleum Liquids for Which Construction, Reconstruction, or Modification Commenced After May 18, 1978, and Prior to July 23, 1984
            
              § 60.110a
              Applicability and designation of affected facility.
              (a) Affected facility. Except as provided in paragraph (b) of this section, the affected facility to which this subpart applies is each storage vessel with a storage capacity greater than 151,416 liters (40,000 gallons) that is used to store petroleum liquids for which construction is commenced after May 18, 1978.
              (b) Each petroleum liquid storage vessel with a capacity of less than 1,589,873 liters (420,000 gallons) used for petroleum or condensate stored, processed, or treated prior to custody transfer is not an affected facility and, therefore, is exempt from the requirements of this subpart.
              (c) Alternative means of compliance—(1) Option to comply with part 65. Owners or operators may choose to comply with 40 CFR part 65, subpart C, to satisfy the requirements of §§ 60.112a through 60.114a for storage vessels that are subject to this subpart that store petroleum liquids that, as stored, have a maximum true vapor pressure equal to or greater than 10.3 kPa (1.5 psia). Other provisions applying to owners or operators who choose to comply with 40 CFR part 65 are provided in 40 CFR 65.1.
              (2) Part 60, subpart A. Owners or operators who choose to comply with 40 CFR part 65, subpart C, must also comply with §§ 60.1, 60.2, 60.5, 60.6, 60.7(a)(1) and (4), 60.14, 60.15, and 60.16 for those storage vessels. All sections and paragraphs of subpart A of this part that are not mentioned in this paragraph (c)(2) do not apply to owners or operators of storage vessels complying with 40 CFR part 65, subpart C, except that provisions required to be met prior to implementing 40 CFR part 65 still apply. Owners and operators who choose to comply with 40 CFR part 65, subpart C, must comply with 40 CFR part 65, subpart A.
              [45 FR 23379, Apr. 4, 1980, as amended at 65 FR 78275, Dec. 14, 2000]
            
            
              § 60.111a
              Definitions.
              In addition to the terms and their definitions listed in the Act and subpart A of this part the following definitions apply in this subpart:
              (a) Storage vessel means each tank, reservoir, or container used for the storage of petroleum liquids, but does not include:
              (1) Pressure vessels which are designed to operate in excess of 204.9 kPa (15 psig) without emissions to the atmosphere except under emergency conditions.
              (2) Subsurface caverns or porous rock reservoirs, or
              (3) Underground tanks if the total volume of petroleum liquids added to and taken from a tank annually does not exceed twice the volume of the tank.
              (b) Petroleum liquids means petroleum, condensate, and any finished or intermediate products manufactured in a petroleum refinery but does not mean Nos. 2 through 6 fuel oils as specified in ASTM D396-78, 89, 90, 92, 96, or 98, gas turbine fuel oils Nos. 2-GT through 4-GT as specified in ASTM D2880-78 or 96, gas turbine fuel oils Nos. 2-GT through 4-GT as specified in ASTM D2880-78 or 96, or diesel fuel oils Nos. 2-D and 4-D as specified in ASTM D975-78, 96, or 98a. (These three methods are incorporated by reference—see § 60.17.)
              (c) Petroleum refinery means each facility engaged in producing gasoline, kerosene, distillate fuel oils, residual fuel oils, lubricants, or other products through distillation of petroleum or through redistillation, cracking, extracting, or reforming of unfinished petroleum derivatives.
              (d) Petroleum means the crude oil removed from the earth and the oils derived from tar sands, shale, and coal.
              (e) Condensate means hydrocarbon liquid separated from natural gas which condenses due to changes in the temperature or pressure, or both, and remains liquid at standard conditions.
              
              (f) True vapor pressure means the equilibrium partial pressure exerted by a petroleum liquid such as determined in accordance with methods described in American Petroleum Institute Bulletin 2517, Evaporation Loss from External Floating-Roof Tanks, Second Edition, February 1980 (incorporated by reference—see § 60.17).
              (g) Reid vapor pressure is the absolute vapor pressure of volatile crude oil and nonviscous petroleum liquids, except liquified petroleum gases, as determined by ASTM D323-82 or 94 (incorporated by reference—see § 60.17).
              (h) Liquid-mounted seal means a foam or liquid-filled primary seal mounted in contact with the liquid between the tank wall and the floating roof continuously around the circumference of the tank.
              (i) Metallic shoe seal includes but is not limited to a metal sheet held vertically against the tank wall by springs or weighted levers and is connected by braces to the floating roof. A flexible coated fabric (envelope) spans the annular space between the metal sheet and the floating roof.
              (j) Vapor-mounted seal means a foam-filled primary seal mounted continuously around the circumference of the tank so there is an annular vapor space underneath the seal. The annular vapor space is bounded by the bottom of the primary seal, the tank wall, the liquid surface, and the floating roof.
              (k) Custody transfer means the transfer of produced petroleum and/or condensate, after processing and/or treating in the producing operations, from storage tanks or automatic transfer facilities to pipelines or any other forms of transportation.
              [45 FR 23379, Apr. 4, 1980, as amended at 48 FR 3737, Jan. 27, 1983; 52 FR 11429, Apr. 8, 1987; 65 FR 61756, Oct. 17, 2000]
            
            
              § 60.112a
              Standard for volatile organic compounds (VOC).
              (a) The owner or operator of each storage vessel to which this subpart applies which contains a petroleum liquid which, as stored, has a true vapor pressure equal to or greater than 10.3 kPa (1.5 psia) but not greater than 76.6 kPa (11.1 psia) shall equip the storage vessel with one of the following:
              (1) An external floating roof, consisting of a pontoon-type or double-deck-type cover that rests on the surface of the liquid contents and is equipped with a closure device between the tank wall and the roof edge. Except as provided in paragraph (a)(1)(ii)(D) of this section, the closure device is to consist of two seals, one above the other. The lower seal is referred to as the primary seal and the upper seal is referred to as the secondary seal. The roof is to be floating on the liquid at all times (i.e., off the roof leg supports) except during initial fill and when the tank is completely emptied and subsequently refilled. The process of emptying and refilling when the roof is resting on the leg supports shall be continuous and shall be accomplished as rapidly as possible.
              (i) The primary seal is to be either a metallic shoe seal, a liquid-mounted seal, or a vapor-mounted seal. Each seal is to meet the following requirements:
              (A) The accumulated area of gaps between the tank wall and the metallic shoe seal or the liquid-mounted seal shall not exceed 212 cm2 per meter of tank diameter (10.0 in 2 per ft of tank diameter) and the width of any portion of any gap shall not exceed 3.81 cm (11/2 in).
              (B) The accumulated area of gaps between the tank wall and the vapor-mounted seal shall not exceed 21.2 cm2 per meter of tank diameter (1.0 in2 per ft of tank diameter) and the width of any portion of any gap shall not exceed 1.27 cm (1/2 in).
              (C) One end of the metallic shoe is to extend into the stored liquid and the other end is to extend a minimum vertical distance of 61 cm (24 in) above the stored liquid surface.
              (D) There are to be no holes, tears, or other openings in the shoe, seal fabric, or seal envelope.
              (ii) The secondary seal is to meet the following requirements:
              (A) The secondary seal is to be installed above the primary seal so that it completely covers the space between the roof edge and the tank wall except as provided in paragraph (a)(1)(ii)(B) of this section.

              (B) The accumulated area of gaps between the tank wall and the secondary seal used in combination with a metallic shoe or liquid-mounted primary seal shall not exceed 21.2 cm2 per meter of tank diameter (1.0 in2 per ft. of tank diameter) and the width of any portion of any gap shall not exceed 1.27 cm (1/2 in.). There shall be no gaps between the tank wall and the secondary seal used in combination with a vapor-mounted primary seal.
              (C) There are to be no holes, tears or other openings in the seal or seal fabric.
              (D) The owner or operator is exempted from the requirements for secondary seals and the secondary seal gap criteria when performing gap measurements or inspections of the primary seal.
              (iii) Each opening in the roof except for automatic bleeder vents and rim space vents is to provide a projection below the liquid surface. Each opening in the roof except for automatic bleeder vents, rim space vents and leg sleeves is to be equipped with a cover, seal or lid which is to be maintained in a closed position at all times (i.e., no visible gap) except when the device is in actual use or as described in pargraph (a)(1)(iv) of this section. Automatic bleeder vents are to be closed at all times when the roof is floating, except when the roof is being floated off or is being landed on the roof leg supports. Rim vents are to be set to open when the roof is being floated off the roof legs supports or at the manufacturer's recommended setting.
              (iv) Each emergency roof drain is to be provided with a slotted membrane fabric cover that covers at least 90 percent of the area of the opening.
              (2) A fixed roof with an internal floating type cover equipped with a continuous closure device between the tank wall and the cover edge. The cover is to be floating at all times, (i.e., off the leg supports) except during initial fill and when the tank is completely emptied and subsequently refilled. The process of emptying and refilling when the cover is resting on the leg supports shall be continuous and shall be accomplished as rapidly as possible. Each opening in the cover except for automatic bleeder vents and the rim space vents is to provide a projection below the liquid surface. Each opening in the cover except for automatic bleeder vents, rim space vents, stub drains and leg sleeves is to be equipped with a cover, seal, or lid which is to be maintained in a closed position at all times (i.e., no visible gap) except when the device is in actual use. Automatic bleeder vents are to be closed at all times when the cover is floating except when the cover is being floated off or is being landed on the leg supports. Rim vents are to be set to open only when the cover is being floated off the leg supports or at the manufacturer's recommended setting.
              (3) A vapor recovery system which collects all VOC vapors and gases discharged from the storage vessel, and a vapor return or disposal system which is designed to process such VOC vapors and gases so as to reduce their emission to the atmosphere by at least 95 percent by weight.
              (4) A system equivalent to those described in paragraphs (a)(1), (a)(2), or (a)(3) of this section as provided in § 60.114a.
              (b) The owner or operator of each storage vessel to which this subpart applies which contains a petroleum liquid which, as stored, has a true vapor pressure greater than 76.6 kPa (11.1 psia), shall equip the storage vessel with a vapor recovery system which collects all VOC vapors and gases discharged from the storage vessel, and a vapor return or disposal system which is designed to process such VOC vapors and gases so as to reduce their emission to the atmosphere by at least 95 percent by weight.
              [45 FR 23379, Apr. 4, 1980, as amended at 45 FR 83229, Dec. 18, 1980]
            
            
              § 60.113a
              Testing and procedures.
              (a) Except as provided in § 60.8(b) compliance with the standard prescribed in § 60.112a shall be determined as follows or in accordance with an equivalent procedure as provided in § 60.114a.

              (1) The owner or operator of each storage vessel to which this subpart applies which has an external floating roof shall meet the following requirements:
              
              (i) Determine the gap areas and maximum gap widths between the primary seal and the tank wall and between the secondary seal and the tank wall according to the following frequency:
              (A) For primary seals, gap measurements shall be performed within 60 days of the initial fill with petroleum liquid and at least once every five years thereafter. All primary seal inspections or gap measurements which require the removal or dislodging of the secondary seal shall be accomplished as rapidly as possible and the secondary seal shall be replaced as soon as possible.
              (B) For secondary seals, gap measurements shall be performed within 60 days of the initial fill with petroleum liquid and at least once every year thereafter.
              (C) If any storage vessel is out of service for a period of one year or more, subsequent refilling with petroleum liquid shall be considered initial fill for the purposes of paragraphs (a)(1)(i)(A) and (a)(1)(i)(B) of this section.
              (D) Keep records of each gap measurement at the plant for a period of at least 2 years following the date of measurement. Each record shall identify the vessel on which the measurement was performed and shall contain the date of the seal gap measurement, the raw data obtained in the measurement process required by paragraph (a)(1)(ii) of this section and the calculation required by paragraph (a)(1)(iii) of this section.
              (E) If either the seal gap calculated in accord with paragraph (a)(1)(iii) of this section or the measured maximum seal gap exceeds the limitations specified by § 60.112a of this subpart, a report shall be furnished to the Administrator within 60 days of the date of measurements. The report shall identify the vessel and list each reason why the vessel did not meet the specifications of § 60.112a. The report shall also describe the actions necessary to bring the storage vessel into compliance with the specifications of § 60.112a.
              (ii) Determine gap widths in the primary and secondary seals individually by the following procedures:
              (A) Measure seal gaps, if any, at one or more floating roof levels when the roof is floating off the roof leg supports.
              (B) Measure seal gaps around the entire circumference of the tank in each place where a 1/8″ diameter uniform probe passes freely (without forcing or binding against seal) between the seal and the tank wall and measure the circumferential distance of each such location.
              (C) The total surface area of each gap described in paragraph (a)(1)(ii)(B) of this section shall be determined by using probes of various widths to accurately measure the actual distance from the tank wall to the seal and multiplying each such width by its respective circumferential distance.
              (iii) Add the gap surface area of each gap location for the primary seal and the secondary seal individually. Divide the sum for each seal by the nominal diameter of the tank and compare each ratio to the appropriate ratio in the standard in § 60.112a(a)(1)(i) and § 60.112a(a)(1)(ii).
              (iv) Provide the Administrator 30 days prior notice of the gap measurement to afford the Administrator the opportunity to have an observer present.
              (2) The owner or operator of each storage vessel to which this subpart applies which has a vapor recovery and return or disposal system shall provide the following information to the Administrator on or before the date on which construction of the storage vessel commences:
              (i) Emission data, if available, for a similar vapor recovery and return or disposal system used on the same type of storage vessel, which can be used to determine the efficiency of the system. A complete description of the emission measurement method used must be included.
              (ii) The manufacturer's design specifications and estimated emission reduction capability of the system.
              (iii) The operation and maintenance plan for the system.
              (iv) Any other information which will be useful to the Administrator in evaluating the effectiveness of the system in reducing VOC emissions.
              [45 FR 23379, Apr. 4, 1980, as amended at 52 FR 11429, Apr. 8, 1987]
            
            
              
              § 60.114a
              Alternative means of emission limitation.

              (a) If, in the Administrator's judgment, an alternative means of emission limitation will achieve a reduction in emissions at least equivalent to the reduction in emissions achieved by any requirement in § 60.112a, the Administrator will publish in the Federal Register a notice permitting the use of the alternative means for purposes of compliance with that requirement.
              (b) Any notice under paragraph (a) of this section will be published only after notice and an opportunity for a hearing.
              (c) Any person seeking permission under this section shall submit to the Administrator a written application including:
              (1) An actual emissions test that uses a full-sized or scale-model storage vessel that accurately collects and measures all VOC emissions from a given control device and that accurately simulates wind and accounts for other emission variables such as temperature and barometric pressure.
              (2) An engineering evaluation that the Administrator determines is an accurate method of determining equivalence.
              (d) The Administrator may condition the permission on requirements that may be necessary to ensure operation and maintenance to achieve the same emissions reduction as specified in § 60.112a.
              (e) The primary vapor-mounted seal in the “Volume-Maximizing Seal” manufactured by R.F.I. Services Corporation is approved as equivalent to the vapor-mounted seal required by § 60.112a(a)(1)(i) and must meet the gap criteria specified in § 60.112a(a)(1)(i)(B). There shall be no gaps between the tank wall and any secondary seal used in conjunction with the primary seal in the “Volume-Maximizing Seal”.
              [52 FR 11429, Apr. 8, 1987]
            
            
              § 60.115a
              Monitoring of operations.
              (a) Except as provided in paragraph (d) of this section, the owner or operator subject to this subpart shall maintain a record of the petroleum liquid stored, the period of storage, and the maximum true vapor pressure of that liquid during the respective storage period.
              (b) Available data on the typical Reid vapor pressure and the maximum expected storage temperature of the stored product may be used to determine the maximum true vapor pressure from nomographs contained in API Bulletin 2517, unless the Administrator specifically requests that the liquid be sampled, the actual storage temperature determined, and the Reid vapor pressure determined from the sample(s).
              (c) The true vapor pressure of each type of crude oil with a Reid vapor pressure less than 13.8 kPa (2.0 psia) or whose physical properties preclude determination by the recommended method is to be determined from available data and recorded if the estimated true vapor pressure is greater than 6.9 kPa (1.0 psia).
              (d) The following are exempt from the requirements of this section:
              (1) Each owner or operator of each storage vessel storing a petroleum liquid with a Reid vapor pressure of less than 6.9 kPa (1.0 psia) provided the maximum true vapor pressure does not exceed 6.9 kPa (1.0 psia).
              (2) The owner or operator of each storage vessel equipped with a vapor recovery and return or disposal system in accordance with the requirements of § 60.112a(a)(3) and (b), or a closed vent system and control device meeting the specifications of 40 CFR 65.42(b)(4), (b)(5), or (c).
              [45 FR 23379, Apr. 4, 1980, as amended at 65 FR 78275, Dec. 14, 2000]
            
          
          
            Subpart Kb—Standards of Performance for Volatile Organic Liquid Storage Vessels (Including Petroleum Liquid Storage Vessels) for Which Construction, Reconstruction, or Modification Commenced After July 23, 1984
            
              Source:
              52 FR 11429, Apr. 8, 1987, unless otherwise noted.
            
            
              § 60.110b
              Applicability and designation of affected facility.

              (a) Except as provided in paragraph (b) of this section, the affected facility to which this subpart applies is each storage vessel with a capacity greater than or equal to 75 cubic meters (m3) that is used to store volatile organic liquids (VOL) for which construction, reconstruction, or modification is commenced after July 23, 1984.
              (b) This subpart does not apply to storage vessels with a capacity greater than or equal to 151 m3 storing a liquid with a maximum true vapor pressure less than 3.5 kilopascals (kPa) or with a capacity greater than or equal to 75 m3 but less than 151 m3 storing a liquid with a maximum true vapor pressure less than 15.0 kPa.
              (c) [Reserved]
              (d) This subpart does not apply to the following:
              (1) Vessels at coke oven by-product plants.
              (2) Pressure vessels designed to operate in excess of 204.9 kPa and without emissions to the atmosphere.
              (3) Vessels permanently attached to mobile vehicles such as trucks, railcars, barges, or ships.
              (4) Vessels with a design capacity less than or equal to 1,589.874 m3 used for petroleum or condensate stored, processed, or treated prior to custody transfer.
              (5) Vessels located at bulk gasoline plants.
              (6) Storage vessels located at gasoline service stations.
              (7) Vessels used to store beverage alcohol.
              (8) Vessels subject to subpart GGGG of 40 CFR part 63.
              (e) Alternative means of compliance—(1) Option to comply with part 65. Owners or operators may choose to comply with 40 CFR part 65, subpart C, to satisfy the requirements of §§ 60.112b through 60.117b for storage vessels that are subject to this subpart that meet the specifications in paragraphs (e)(1)(i) and (ii) of this section. When choosing to comply with 40 CFR part 65, subpart C, the monitoring requirements of § 60.116b(c), (e), (f)(1), and (g) still apply. Other provisions applying to owners or operators who choose to comply with 40 CFR part 65 are provided in 40 CFR 65.1.
              (i) A storage vessel with a design capacity greater than or equal to 151 m3 containing a VOL that, as stored, has a maximum true vapor pressure equal to or greater than 5.2 kPa; or
              (ii) A storage vessel with a design capacity greater than 75 m3 but less than 151 m3 containing a VOL that, as stored, has a maximum true vapor pressure equal to or greater than 27.6 kPa.
              (2) Part 60, subpart A. Owners or operators who choose to comply with 40 CFR part 65, subpart C, must also comply with §§ 60.1, 60.2, 60.5, 60.6, 60.7(a)(1) and (4), 60.14, 60.15, and 60.16 for those storage vessels. All sections and paragraphs of subpart A of this part that are not mentioned in this paragraph (e)(2) do not apply to owners or operators of storage vessels complying with 40 CFR part 65, subpart C, except that provisions required to be met prior to implementing 40 CFR part 65 still apply. Owners and operators who choose to comply with 40 CFR part 65, subpart C, must comply with 40 CFR part 65, subpart A.
              (3) Internal floating roof report. If an owner or operator installs an internal floating roof and, at initial startup, chooses to comply with 40 CFR part 65, subpart C, a report shall be furnished to the Administrator stating that the control equipment meets the specifications of 40 CFR 65.43. This report shall be an attachment to the notification required by 40 CFR 65.5(b).
              (4) External floating roof report. If an owner or operator installs an external floating roof and, at initial startup, chooses to comply with 40 CFR part 65, subpart C, a report shall be furnished to the Administrator stating that the control equipment meets the specifications of 40 CFR 65.44. This report shall be an attachment to the notification required by 40 CFR 65.5(b).
              [52 FR 11429, Apr. 8, 1987, as amended at 54 FR 32973, Aug. 11, 1989; 65 FR 78275, Dec. 14, 2000; 68 FR 59332, Oct. 15, 2003]
            
            
              § 60.111b
              Definitions.
              Terms used in this subpart are defined in the Act, in subpart A of this part, or in this subpart as follows:
              
                Bulk gasoline plant means any gasoline distribution facility that has a gasoline throughput less than or equal to 75,700 liters per day. Gasoline throughput shall be the maximum calculated design throughput as may be limited by compliance with an enforceable condition under Federal requirement or Federal, State or local law, and discoverable by the Administrator and any other person.
              
                Condensate means hydrocarbon liquid separated from natural gas that condenses due to changes in the temperature or pressure, or both, and remains liquid at standard conditions.
              
                Custody transfer means the transfer of produced petroleum and/or condensate, after processing and/or treatment in the producing operations, from storage vessels or automatic transfer facilities to pipelines or any other forms of transportation.
              
                Fill means the introduction of VOL into a storage vessel but not necessarily to complete capacity.
              
                Gasoline service station means any site where gasoline is dispensed to motor vehicle fuel tanks from stationary storage tanks.
              
                Maximum true vapor pressure means the equilibrium partial pressure exerted by the volatile organic compounds (as defined in 40 CFR 51.100) in the stored VOL at the temperature equal to the highest calendar-month average of the VOL storage temperature for VOL's stored above or below the ambient temperature or at the local maximum monthly average temperature as reported by the National Weather Service for VOL's stored at the ambient temperature, as determined:
              (1) In accordance with methods described in American Petroleum institute Bulletin 2517, Evaporation Loss From External Floating Roof Tanks, (incorporated by reference—see § 60.17); or
              (2) As obtained from standard reference texts; or
              (3) As determined by ASTM D2879-83, 96, or 97 (incorporated by reference—see § 60.17);
              (4) Any other method approved by the Administrator.
              
                Petroleum means the crude oil removed from the earth and the oils derived from tar sands, shale, and coal.
              
                Petroleum liquids means petroleum, condensate, and any finished or intermediate products manufactured in a petroleum refinery.
              
                Process tank means a tank that is used within a process (including a solvent or raw material recovery process) to collect material discharged from a feedstock storage vessel or equipment within the process before the material is transferred to other equipment within the process, to a product or by-product storage vessel, or to a vessel used to store recovered solvent or raw material. In many process tanks, unit operations such as reactions and blending are conducted. Other process tanks, such as surge control vessels and bottoms receivers, however, may not involve unit operations.
              
                Reid vapor pressure means the absolute vapor pressure of volatile crude oil and volatile nonviscous petroleum liquids except liquified petroleum gases, as determined by ASTM D323-82 or 94 (incorporated by reference—see § 60.17).
              
                Storage vessel means each tank, reservoir, or container used for the storage of volatile organic liquids but does not include:
              (1) Frames, housing, auxiliary supports, or other components that are not directly involved in the containment of liquids or vapors;
              (2) Subsurface caverns or porous rock reservoirs; or
              (3) Process tanks.
              
                Volatile organic liquid (VOL) means any organic liquid which can emit volatile organic compounds (as defined in 40 CFR 51.100) into the atmosphere.
              
                Waste means any liquid resulting from industrial, commercial, mining or agricultural operations, or from community activities that is discarded or is being accumulated, stored, or physically, chemically, or biologically treated prior to being discarded or recycled.
              [52 FR 11429, Apr. 8, 1987, as amended at 54 FR 32973, Aug. 11, 1989; 65 FR 61756, Oct. 17, 2000; 68 FR 59333, Oct. 15, 2003]
            
            
              § 60.112b
              Standard for volatile organic compounds (VOC).

              (a) The owner or operator of each storage vessel either with a design capacity greater than or equal to 151 m3 containing a VOL that, as stored, has a maximum true vapor pressure equal to or greater than 5.2 kPa but less than 76.6 kPa or with a design capacity greater than or equal to 75 m3 but less than 151 m3 containing a VOL that, as stored, has a maximum true vapor pressure equal to or greater than 27.6 kPa but less than 76.6 kPa, shall equip each storage vessel with one of the following:
              (1) A fixed roof in combination with an internal floating roof meeting the following specifications:
              (i) The internal floating roof shall rest or float on the liquid surface (but not necessarily in complete contact with it) inside a storage vessel that has a fixed roof. The internal floating roof shall be floating on the liquid surface at all times, except during initial fill and during those intervals when the storage vessel is completely emptied or subsequently emptied and refilled. When the roof is resting on the leg supports, the process of filling, emptying, or refilling shall be continuous and shall be accomplished as rapidly as possible.
              (ii) Each internal floating roof shall be equipped with one of the following closure devices between the wall of the storage vessel and the edge of the internal floating roof:
              (A) A foam- or liquid-filled seal mounted in contact with the liquid (liquid-mounted seal). A liquid-mounted seal means a foam- or liquid-filled seal mounted in contact with the liquid between the wall of the storage vessel and the floating roof continuously around the circumference of the tank.
              (B) Two seals mounted one above the other so that each forms a continuous closure that completely covers the space between the wall of the storage vessel and the edge of the internal floating roof. The lower seal may be vapor-mounted, but both must be continuous.
              (C) A mechanical shoe seal. A mechanical shoe seal is a metal sheet held vertically against the wall of the storage vessel by springs or weighted levers and is connected by braces to the floating roof. A flexible coated fabric (envelope) spans the annular space between the metal sheet and the floating roof.
              (iii) Each opening in a noncontact internal floating roof except for automatic bleeder vents (vacuum breaker vents) and the rim space vents is to provide a projection below the liquid surface.
              (iv) Each opening in the internal floating roof except for leg sleeves, automatic bleeder vents, rim space vents, column wells, ladder wells, sample wells, and stub drains is to be equipped with a cover or lid which is to be maintained in a closed position at all times (i.e., no visible gap) except when the device is in actual use. The cover or lid shall be equipped with a gasket. Covers on each access hatch and automatic gauge float well shall be bolted except when they are in use.
              (v) Automatic bleeder vents shall be equipped with a gasket and are to be closed at all times when the roof is floating except when the roof is being floated off or is being landed on the roof leg supports.
              (vi) Rim space vents shall be equipped with a gasket and are to be set to open only when the internal floating roof is not floating or at the manufacturer's recommended setting.
              (vii) Each penetration of the internal floating roof for the purpose of sampling shall be a sample well. The sample well shall have a slit fabric cover that covers at least 90 percent of the opening.
              (viii) Each penetration of the internal floating roof that allows for passage of a column supporting the fixed roof shall have a flexible fabric sleeve seal or a gasketed sliding cover.
              (ix) Each penetration of the internal floating roof that allows for passage of a ladder shall have a gasketed sliding cover.
              (2) An external floating roof. An external floating roof means a pontoon-type or double-deck type cover that rests on the liquid surface in a vessel with no fixed roof. Each external floating roof must meet the following specifications:
              (i) Each external floating roof shall be equipped with a closure device between the wall of the storage vessel and the roof edge. The closure device is to consist of two seals, one above the other. The lower seal is referred to as the primary seal, and the upper seal is referred to as the secondary seal.

              (A) The primary seal shall be either a mechanical shoe seal or a liquid-mounted seal. Except as provided in § 60.113b(b)(4), the seal shall completely cover the annular space between the edge of the floating roof and tank wall.
              (B) The secondary seal shall completely cover the annular space between the external floating roof and the wall of the storage vessel in a continuous fashion except as allowed in § 60.113b(b)(4).
              (ii) Except for automatic bleeder vents and rim space vents, each opening in a noncontact external floating roof shall provide a projection below the liquid surface. Except for automatic bleeder vents, rim space vents, roof drains, and leg sleeves, each opening in the roof is to be equipped with a gasketed cover, seal, or lid that is to be maintained in a closed position at all times (i.e., no visible gap) except when the device is in actual use. Automatic bleeder vents are to be closed at all times when the roof is floating except when the roof is being floated off or is being landed on the roof leg supports. Rim vents are to be set to open when the roof is being floated off the roof legs supports or at the manufacturer's recommended setting. Automatic bleeder vents and rim space vents are to be gasketed. Each emergency roof drain is to be provided with a slotted membrane fabric cover that covers at least 90 percent of the area of the opening.
              (iii) The roof shall be floating on the liquid at all times (i.e., off the roof leg supports) except during initial fill until the roof is lifted off leg supports and when the tank is completely emptied and subsequently refilled. The process of filling, emptying, or refilling when the roof is resting on the leg supports shall be continuous and shall be accomplished as rapidly as possible.
              (3) A closed vent system and control device meeting the following specifications:
              (i) The closed vent system shall be designed to collect all VOC vapors and gases discharged from the storage vessel and operated with no detectable emissions as indicated by an instrument reading of less than 500 ppm above background and visual inspections, as determined in part 60, subpart VV, § 60.485(b).
              (ii) The control device shall be designed and operated to reduce inlet VOC emissions by 95 percent or greater. If a flare is used as the control device, it shall meet the specifications described in the general control device requirements (§ 60.18) of the General Provisions.
              (4) A system equivalent to those described in paragraphs (a)(1), (a)(2), or (a)(3) of this section as provided in § 60.114b of this subpart.
              (b) The owner or operator of each storage vessel with a design capacity greater than or equal to 75 m3 which contains a VOL that, as stored, has a maximum true vapor pressure greater than or equal to 76.6 kPa shall equip each storage vessel with one of the following:
              (1) A closed vent system and control device as specified in § 60.112b(a)(3).
              (2) A system equivalent to that described in paragraph (b)(1) as provided in § 60.114b of this subpart.
              (c) Site-specific standard for Merck & Co., Inc.'s Stonewall Plant in Elkton, Virginia. This paragraph applies only to the pharmaceutical manufacturing facility, commonly referred to as the Stonewall Plant, located at Route 340 South, in Elkton, Virginia (“site”).
              (1) For any storage vessel that otherwise would be subject to the control technology requirements of paragraphs (a) or (b) of this section, the site shall have the option of either complying directly with the requirements of this subpart, or reducing the site-wide total criteria pollutant emissions cap (total emissions cap) in accordance with the procedures set forth in a permit issued pursuant to 40 CFR 52.2454. If the site chooses the option of reducing the total emissions cap in accordance with the procedures set forth in such permit, the requirements of such permit shall apply in lieu of the otherwise applicable requirements of this subpart for such storage vessel.
              (2) For any storage vessel at the site not subject to the requirements of 40 CFR 60.112b (a) or (b), the requirements of 40 CFR 60.116b (b) and (c) and the General Provisions (subpart A of this part) shall not apply.
              [52 FR 11429, Apr. 8, 1987, as amended at 62 FR 52641, Oct. 8, 1997]
            
            
              § 60.113b
              Testing and procedures.

              The owner or operator of each storage vessel as specified in § 60.112b(a) shall meet the requirements of paragraph (a), (b), or (c) of this section. The applicable paragraph for a particular storage vessel depends on the control equipment installed to meet the requirements of § 60.112b.
              (a) After installing the control equipment required to meet § 60.112b(a)(1) (permanently affixed roof and internal floating roof), each owner or operator shall:
              (1) Visually inspect the internal floating roof, the primary seal, and the secondary seal (if one is in service), prior to filling the storage vessel with VOL. If there are holes, tears, or other openings in the primary seal, the secondary seal, or the seal fabric or defects in the internal floating roof, or both, the owner or operator shall repair the items before filling the storage vessel.
              (2) For Vessels equipped with a liquid-mounted or mechanical shoe primary seal, visually inspect the internal floating roof and the primary seal or the secondary seal (if one is in service) through manholes and roof hatches on the fixed roof at least once every 12 months after initial fill. If the internal floating roof is not resting on the surface of the VOL inside the storage vessel, or there is liquid accumulated on the roof, or the seal is detached, or there are holes or tears in the seal fabric, the owner or operator shall repair the items or empty and remove the storage vessel from service within 45 days. If a failure that is detected during inspections required in this paragraph cannot be repaired within 45 days and if the vessel cannot be emptied within 45 days, a 30-day extension may be requested from the Administrator in the inspection report required in § 60.115b(a)(3). Such a request for an extension must document that alternate storage capacity is unavailable and specify a schedule of actions the company will take that will assure that the control equipment will be repaired or the vessel will be emptied as soon as possible.
              (3) For vessels equipped with a double-seal system as specified in § 60.112b(a)(1)(ii)(B):
              (i) Visually inspect the vessel as specified in paragraph (a)(4) of this section at least every 5 years; or
              (ii) Visually inspect the vessel as specified in paragraph (a)(2) of this section.
              (4) Visually inspect the internal floating roof, the primary seal, the secondary seal (if one is in service), gaskets, slotted membranes and sleeve seals (if any) each time the storage vessel is emptied and degassed. If the internal floating roof has defects, the primary seal has holes, tears, or other openings in the seal or the seal fabric, or the secondary seal has holes, tears, or other openings in the seal or the seal fabric, or the gaskets no longer close off the liquid surfaces from the atmosphere, or the slotted membrane has more than 10 percent open area, the owner or operator shall repair the items as necessary so that none of the conditions specified in this paragraph exist before refilling the storage vessel with VOL. In no event shall inspections conducted in accordance with this provision occur at intervals greater than 10 years in the case of vessels conducting the annual visual inspection as specified in paragraphs (a)(2) and (a)(3)(ii) of this section and at intervals no greater than 5 years in the case of vessels specified in paragraph (a)(3)(i) of this section.
              (5) Notify the Administrator in writing at least 30 days prior to the filling or refilling of each storage vessel for which an inspection is required by paragraphs (a)(1) and (a)(4) of this section to afford the Administrator the opportunity to have an observer present. If the inspection required by paragraph (a)(4) of this section is not planned and the owner or operator could not have known about the inspection 30 days in advance or refilling the tank, the owner or operator shall notify the Administrator at least 7 days prior to the refilling of the storage vessel. Notification shall be made by telephone immediately followed by written documentation demonstrating why the inspection was unplanned. Alternatively, this notification including the written documentation may be made in writing and sent by express mail so that it is received by the Administrator at least 7 days prior to the refilling.

              (b) After installing the control equipment required to meet § 60.112b(a)(2) (external floating roof), the owner or operator shall:
              (1) Determine the gap areas and maximum gap widths, between the primary seal and the wall of the storage vessel and between the secondary seal and the wall of the storage vessel according to the following frequency.
              (i) Measurements of gaps between the tank wall and the primary seal (seal gaps) shall be performed during the hydrostatic testing of the vessel or within 60 days of the initial fill with VOL and at least once every 5 years thereafter.
              (ii) Measurements of gaps between the tank wall and the secondary seal shall be performed within 60 days of the initial fill with VOL and at least once per year thereafter.
              (iii) If any source ceases to store VOL for a period of 1 year or more, subsequent introduction of VOL into the vessel shall be considered an initial fill for the purposes of paragraphs (b)(1)(i) and (b)(1)(ii) of this section.
              (2) Determine gap widths and areas in the primary and secondary seals individually by the following procedures:
              (i) Measure seal gaps, if any, at one or more floating roof levels when the roof is floating off the roof leg supports.
              (ii) Measure seal gaps around the entire circumference of the tank in each place where a 0.32-cm diameter uniform probe passes freely (without forcing or binding against seal) between the seal and the wall of the storage vessel and measure the circumferential distance of each such location.
              (iii) The total surface area of each gap described in paragraph (b)(2)(ii) of this section shall be determined by using probes of various widths to measure accurately the actual distance from the tank wall to the seal and multiplying each such width by its respective circumferential distance.
              (3) Add the gap surface area of each gap location for the primary seal and the secondary seal individually and divide the sum for each seal by the nominal diameter of the tank and compare each ratio to the respective standards in paragraph (b)(4) of this section.
              (4) Make necessary repairs or empty the storage vessel within 45 days of identification in any inspection for seals not meeting the requirements listed in (b)(4) (i) and (ii) of this section:
              (i) The accumulated area of gaps between the tank wall and the mechanical shoe or liquid-mounted primary seal shall not exceed 212 cm2 per meter of tank diameter, and the width of any portion of any gap shall not exceed 3.81 cm.
              (A) One end of the mechanical shoe is to extend into the stored liquid, and the other end is to extend a minimum vertical distance of 61 cm above the stored liquid surface.
              (B) There are to be no holes, tears, or other openings in the shoe, seal fabric, or seal envelope.
              (ii) The secondary seal is to meet the following requirements:
              (A) The secondary seal is to be installed above the primary seal so that it completely covers the space between the roof edge and the tank wall except as provided in paragraph (b)(2)(iii) of this section.
              (B) The accumulated area of gaps between the tank wall and the secondary seal shall not exceed 21.2 cm2 per meter of tank diameter, and the width of any portion of any gap shall not exceed 1.27 cm.
              (C) There are to be no holes, tears, or other openings in the seal or seal fabric.
              (iii) If a failure that is detected during inspections required in paragraph (b)(1) of § 60.113b(b) cannot be repaired within 45 days and if the vessel cannot be emptied within 45 days, a 30-day extension may be requested from the Administrator in the inspection report required in § 60.115b(b)(4). Such extension request must include a demonstration of unavailability of alternate storage capacity and a specification of a schedule that will assure that the control equipment will be repaired or the vessel will be emptied as soon as possible.
              (5) Notify the Administrator 30 days in advance of any gap measurements required by paragraph (b)(1) of this section to afford the Administrator the opportunity to have an observer present.

              (6) Visually inspect the external floating roof, the primary seal, secondary seal, and fittings each time the vessel is emptied and degassed.
              
              (i) If the external floating roof has defects, the primary seal has holes, tears, or other openings in the seal or the seal fabric, or the secondary seal has holes, tears, or other openings in the seal or the seal fabric, the owner or operator shall repair the items as necessary so that none of the conditions specified in this paragraph exist before filling or refilling the storage vessel with VOL.
              (ii) For all the inspections required by paragraph (b)(6) of this section, the owner or operator shall notify the Administrator in writing at least 30 days prior to the filling or refilling of each storage vessel to afford the Administrator the opportunity to inspect the storage vessel prior to refilling. If the inspection required by paragraph (b)(6) of this section is not planned and the owner or operator could not have known about the inspection 30 days in advance of refilling the tank, the owner or operator shall notify the Administrator at least 7 days prior to the refilling of the storage vessel. Notification shall be made by telephone immediately followed by written documentation demonstrating why the inspection was unplanned. Alternatively, this notification including the written documentation may be made in writing and sent by express mail so that it is received by the Administrator at least 7 days prior to the refilling.
              (c) The owner or operator of each source that is equipped with a closed vent system and control device as required in § 60.112b (a)(3) or (b)(2) (other than a flare) is exempt from § 60.8 of the General Provisions and shall meet the following requirements.
              (1) Submit for approval by the Administrator as an attachment to the notification required by § 60.7(a)(1) or, if the facility is exempt from § 60.7(a)(1), as an attachment to the notification required by § 60.7(a)(2), an operating plan containing the information listed below.
              (i) Documentation demonstrating that the control device will achieve the required control efficiency during maximum loading conditions. This documentation is to include a description of the gas stream which enters the control device, including flow and VOC content under varying liquid level conditions (dynamic and static) and manufacturer's design specifications for the control device. If the control device or the closed vent capture system receives vapors, gases, or liquids other than fuels from sources that are not designated sources under this subpart, the efficiency demonstration is to include consideration of all vapors, gases, and liquids received by the closed vent capture system and control device. If an enclosed combustion device with a minimum residence time of 0.75 seconds and a minimum temperature of 816 °C is used to meet the 95 percent requirement, documentation that those conditions will exist is sufficient to meet the requirements of this paragraph.
              (ii) A description of the parameter or parameters to be monitored to ensure that the control device will be operated in conformance with its design and an explanation of the criteria used for selection of that parameter (or parameters).
              (2) Operate the closed vent system and control device and monitor the parameters of the closed vent system and control device in accordance with the operating plan submitted to the Administrator in accordance with paragraph (c)(1) of this section, unless the plan was modified by the Administrator during the review process. In this case, the modified plan applies.
              (d) The owner or operator of each source that is equipped with a closed vent system and a flare to meet the requirements in § 60.112b (a)(3) or (b)(2) shall meet the requirements as specified in the general control device requirements, § 60.18 (e) and (f).
              [52 FR 11429, Apr. 8, 1987, as amended at 54 FR 32973, Aug. 11, 1989]
            
            
              § 60.114b
              Alternative means of emission limitation.

              (a) If, in the Administrator's judgment, an alternative means of emission limitation will achieve a reduction in emissions at least equivalent to the reduction in emissions achieved by any requirement in § 60.112b, the Administrator will publish in the Federal Register a notice permitting the use of the alternative means for purposes of compliance with that requirement.
              
              (b) Any notice under paragraph (a) of this section will be published only after notice and an opportunity for a hearing.
              (c) Any person seeking permission under this section shall submit to the Administrator a written application including:
              (1) An actual emissions test that uses a full-sized or scale-model storage vessel that accurately collects and measures all VOC emissions from a given control device and that accurately simulates wind and accounts for other emission variables such as temperature and barometric pressure.
              (2) An engineering evaluation that the Administrator determines is an accurate method of determining equivalence.
              (d) The Administrator may condition the permission on requirements that may be necessary to ensure operation and maintenance to achieve the same emissions reduction as specified in § 60.112b.
            
            
              § 60.115b
              Reporting and recordkeeping requirements.
              The owner or operator of each storage vessel as specified in § 60.112b(a) shall keep records and furnish reports as required by paragraphs (a), (b), or (c) of this section depending upon the control equipment installed to meet the requirements of § 60.112b. The owner or operator shall keep copies of all reports and records required by this section, except for the record required by (c)(1), for at least 2 years. The record required by (c)(1) will be kept for the life of the control equipment.
              (a) After installing control equipment in accordance with § 60.112b(a)(1) (fixed roof and internal floating roof), the owner or operator shall meet the following requirements.
              (1) Furnish the Administrator with a report that describes the control equipment and certifies that the control equipment meets the specifications of § 60.112b(a)(1) and § 60.113b(a)(1). This report shall be an attachment to the notification required by § 60.7(a)(3).
              (2) Keep a record of each inspection performed as required by § 60.113b (a)(1), (a)(2), (a)(3), and (a)(4). Each record shall identify the storage vessel on which the inspection was performed and shall contain the date the vessel was inspected and the observed condition of each component of the control equipment (seals, internal floating roof, and fittings).
              (3) If any of the conditions described in § 60.113b(a)(2) are detected during the annual visual inspection required by § 60.113b(a)(2), a report shall be furnished to the Administrator within 30 days of the inspection. Each report shall identify the storage vessel, the nature of the defects, and the date the storage vessel was emptied or the nature of and date the repair was made.
              (4) After each inspection required by § 60.113b(a)(3) that finds holes or tears in the seal or seal fabric, or defects in the internal floating roof, or other control equipment defects listed in § 60.113b(a)(3)(ii), a report shall be furnished to the Administrator within 30 days of the inspection. The report shall identify the storage vessel and the reason it did not meet the specifications of § 61.112b(a)(1) or § 60.113b(a)(3) and list each repair made.
              (b) After installing control equipment in accordance with § 61.112b(a)(2) (external floating roof), the owner or operator shall meet the following requirements.
              (1) Furnish the Administrator with a report that describes the control equipment and certifies that the control equipment meets the specifications of § 60.112b(a)(2) and § 60.113b(b)(2), (b)(3), and (b)(4). This report shall be an attachment to the notification required by § 60.7(a)(3).
              (2) Within 60 days of performing the seal gap measurements required by § 60.113b(b)(1), furnish the Administrator with a report that contains:
              (i) The date of measurement.
              (ii) The raw data obtained in the measurement.
              (iii) The calculations described in § 60.113b (b)(2) and (b)(3).
              (3) Keep a record of each gap measurement performed as required by § 60.113b(b). Each record shall identify the storage vessel in which the measurement was performed and shall contain:
              (i) The date of measurement.
              (ii) The raw data obtained in the measurement.
              
              (iii) The calculations described in § 60.113b (b)(2) and (b)(3).
              (4) After each seal gap measurement that detects gaps exceeding the limitations specified by § 60.113b(b)(4), submit a report to the Administrator within 30 days of the inspection. The report will identify the vessel and contain the information specified in paragraph (b)(2) of this section and the date the vessel was emptied or the repairs made and date of repair.
              (c) After installing control equipment in accordance with § 60.112b (a)(3) or (b)(1) (closed vent system and control device other than a flare), the owner or operator shall keep the following records.
              (1) A copy of the operating plan.
              (2) A record of the measured values of the parameters monitored in accordance with § 60.113b(c)(2).
              (d) After installing a closed vent system and flare to comply with § 60.112b, the owner or operator shall meet the following requirements.
              (1) A report containing the measurements required by § 60.18(f) (1), (2), (3), (4), (5), and (6) shall be furnished to the Administrator as required by § 60.8 of the General Provisions. This report shall be submitted within 6 months of the initial start-up date.
              (2) Records shall be kept of all periods of operation during which the flare pilot flame is absent.
              (3) Semiannual reports of all periods recorded under § 60.115b(d)(2) in which the pilot flame was absent shall be furnished to the Administrator.
            
            
              § 60.116b
              Monitoring of operations.
              (a) The owner or operator shall keep copies of all records required by this section, except for the record required by paragraph (b) of this section, for at least 2 years. The record required by paragraph (b) of this section will be kept for the life of the source.
              (b) The owner or operator of each storage vessel as specified in § 60.110b(a) shall keep readily accessible records showing the dimension of the storage vessel and an analysis showing the capacity of the storage vessel.
              (c) Except as provided in paragraphs (f) and (g) of this section, the owner or operator of each storage vessel either with a design capacity greater than or equal to 151 m3 storing a liquid with a maximum true vapor pressure greater than or equal to 3.5 kPa or with a design capacity greater than or equal to 75 m3 but less than 151 m3 storing a liquid with a maximum true vapor pressure greater than or equal to 15.0 kPa shall maintain a record of the VOL stored, the period of storage, and the maximum true vapor pressure of that VOL during the respective storage period.
              (d) Except as provided in paragraph (g) of this section, the owner or operator of each storage vessel either with a design capacity greater than or equal to 151 m3 storing a liquid with a maximum true vapor pressure that is normally less than 5.2 kPa or with a design capacity greater than or equal to 75 m3 but less than 151 m3 storing a liquid with a maximum true vapor pressure that is normally less than 27.6 kPa shall notify the Administrator within 30 days when the maximum true vapor pressure of the liquid exceeds the respective maximum true vapor vapor pressure values for each volume range.
              (e) Available data on the storage temperature may be used to determine the maximum true vapor pressure as determined below.
              (1) For vessels operated above or below ambient temperatures, the maximum true vapor pressure is calculated based upon the highest expected calendar-month average of the storage temperature. For vessels operated at ambient temperatures, the maximum true vapor pressure is calculated based upon the maximum local monthly average ambient temperature as reported by the National Weather Service.
              (2) For crude oil or refined petroleum products the vapor pressure may be obtained by the following:

              (i) Available data on the Reid vapor pressure and the maximum expected storage temperature based on the highest expected calendar-month average temperature of the stored product may be used to determine the maximum true vapor pressure from nomographs contained in API Bulletin 2517 (incorporated by reference—see § 60.17), unless the Administrator specifically requests that the liquid be sampled, the actual storage temperature determined, and the Reid vapor pressure determined from the sample(s).
              (ii) The true vapor pressure of each type of crude oil with a Reid vapor pressure less than 13.8 kPa or with physical properties that preclude determination by the recommended method is to be determined from available data and recorded if the estimated maximum true vapor pressure is greater than 3.5 kPa.
              (3) For other liquids, the vapor pressure:
              (i) May be obtained from standard reference texts, or
              (ii) Determined by ASTM D2879-83, 96, or 97 (incorporated by reference—see § 60.17); or
              (iii) Measured by an appropriate method approved by the Administrator; or
              (iv) Calculated by an appropriate method approved by the Administrator.
              (f) The owner or operator of each vessel storing a waste mixture of indeterminate or variable composition shall be subject to the following requirements.
              (1) Prior to the initial filling of the vessel, the highest maximum true vapor pressure for the range of anticipated liquid compositions to be stored will be determined using the methods described in paragraph (e) of this section.
              (2) For vessels in which the vapor pressure of the anticipated liquid composition is above the cutoff for monitoring but below the cutoff for controls as defined in § 60.112b(a), an initial physical test of the vapor pressure is required; and a physical test at least once every 6 months thereafter is required as determined by the following methods:
              (i) ASTM D2879-83, 96, or 97 (incorporated by reference—see § 60.17); or
              (ii) ASTM D323-82 or 94 (incorporated by reference—see § 60.17); or
              (iii) As measured by an appropriate method as approved by the Administrator.
              (g) The owner or operator of each vessel equipped with a closed vent system and control device meeting the specification of § 60.112b or with emissions reductions equipment as specified in 40 CFR 65.42(b)(4), (b)(5), (b)(6), or (c) is exempt from the requirements of paragraphs (c) and (d) of this section.
              [52 FR 11429, Apr. 8, 1987, as amended at 65 FR 61756, Oct. 17, 2000; 65 FR 78276, Dec. 14, 2000; 68 FR 59333, Oct. 15, 2003]
            
            
              § 60.117b
              Delegation of authority.
              (a) In delegating implementation and enforcement authority to a State under section 111(c) of the Act, the authorities contained in paragraph (b) of this section shall be retained by the Administrator and not transferred to a State.
              (b) Authorities which will not be delegated to States: §§ 60.111b(f)(4), 60.114b, 60.116b(e)(3)(iii), 60.116b(e)(3)(iv), and 60.116b(f)(2)(iii).
              [52 FR 11429, Apr. 8, 1987, as amended at 52 FR 22780, June 16, 1987]
            
          
          
            Subpart L—Standards of Performance for Secondary Lead Smelters
            
              § 60.120
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities in secondary lead smelters: Pot furnaces of more than 250 kg (550 lb) charging capacity, blast (cupola) furnaces, and reverberatory furnaces.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after June 11, 1973, is subject to the requirements of this subpart.
              [42 FR 37937, July 25, 1977]
            
            
              § 60.121
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Reverberatory furnace includes the following types of reverberatory furnaces: stationary, rotating, rocking, and tilting.
              (b) Secondary lead smelter means any facility producing lead from a leadbearing scrap material by smelting to the metallic form.
              (c) Lead means elemental lead or alloys in which the predominant component is lead.
              
              (d) Blast furnace means any furnace used to recover metal from slag.
              [39 FR 9317, Mar. 8, 1974; 39 FR 13776, Apr. 17, 1974, as amended at 65 FR 61756, Oct. 17, 2000]
            
            
              § 60.122
              Standard for particulate matter.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall discharge or cause the discharge into the atmosphere from a blast (cupola) or reverberatory furnace any gases which:
              (1) Contain particulate matter in excess of 50 mg/dscm (0.022 gr/dscf).
              (2) Exhibit 20 percent opacity or greater.
              (b) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall discharge or cause the discharge into the atmosphere from any pot furnace any gases which exhibit 10 percent opacity or greater.
              [39 FR 9317, Mar. 8, 1974, as amended at 40 FR 46259, Oct. 6, 1975]
            
            
              § 60.123
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the particulate matter standards in § 60.122 as follows:
              (1) Method 5 shall be used to determine the particulate matter concentration during representative periods of furnace operation, including charging and tapping. The sampling time and sample volume for each run shall be at least 60 minutes and 0.90 dscm (31.8 dscf).
              (2) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              [54 FR 6667, Feb. 14, 1989]
            
          
          
            Subpart M—Standards of Performance for Secondary Brass and Bronze Production Plants
            
              § 60.130
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities in secondary brass or bronze production plants: Reverberatory and electric furnaces of 1,000 kg (2205 lb) or greater production capacity and blast (cupola) furnaces of 250 kg/h (550 lb/h) or greater production capacity. Furnaces from which molten brass or bronze are cast into the shape of finished products, such as foundry furnaces, are not considered to be affected facilities.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after June 11, 1973, is subject to the requirements of this subpart.
              [42 FR 37937, July 25, 1977, as amended at 49 FR 43618, Oct. 30, 1984]
            
            
              § 60.131
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Brass or bronze means any metal alloy containing copper as its predominant constituent, and lesser amounts of zinc, tin, lead, or other metals.
              (b) Reverberatory furnace includes the following types of reverberatory furnaces: Stationary, rotating, rocking, and tilting.
              (c) Electric furnace means any furnace which uses electricity to produce over 50 percent of the heat required in the production of refined brass or bronze.
              (d) Blast furnace means any furnace used to recover metal from slag.
              [39 FR 9318, Mar. 8, 1974]
            
            
              § 60.132
              Standard for particulate matter.

              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall discharge or cause the discharge into the atmosphere from a reverberatory furnace any gases which:
              
              (1) Contain particulate matter in excess of 50 mg/dscm (0.022 gr/dscf).
              (2) Exhibit 20 percent opacity or greater.
              (b) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall discharge or cause the discharge into the atmosphere from any blast (cupola) or electric furnace any gases which exhibit 10 percent opacity or greater.
              [39 FR 9318, Mar. 8, 1974, as amended at 40 FR 46259, Oct. 6, 1975]
            
            
              § 60.133
              Test methods and procedures.
              (a) In conducting performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the particulate matter standards in § 60.132 as follows:
              (1) Method 5 shall be used to determine the particulate matter concentration during representative periods of charging and refining, but not during pouring of part of the production cycle. The sampling time and sample volume for each run shall be at least 120 minutes and 1.80 dscm (63.6 dscf).
              (2) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              [54 FR 6667, Feb. 14, 1989, as amended at 65 FR 61756, Oct. 17, 2000]
            
          
          
            Subpart N—Standards of Performance for Primary Emissions from Basic Oxygen Process Furnaces for Which Construction is Commenced After June 11, 1973
            
              § 60.140
              Applicability and designation of affected facility.
              (a) The affected facility to which the provisions of this subpart apply is each basic oxygen process furnace.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after June 11, 1973, is subject to the requirements of this subpart.
              [42 FR 37937, July 25, 1977]
            
            
              § 60.141
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Basic oxygen process furnace (BOPF) means any furnace with a refractory lining in which molten steel is produced by charging scrap metal, molten iron, and flux materials or alloy additions into a vessel and introducing a high volume of oxygen-rich gas. Open hearth, blast, and reverberatory furnaces are not included in this definition.
              (b) Primary emissions means particulate matter emissions from the BOPF generated during the steel production cycle and captured by the BOPF primary control system.
              (c) Primary oxygen blow means the period in the steel production cycle of a BOPF during which a high volume of oxygen-rich gas is introduced to the bath of molten iron by means of a lance inserted from the top of the vessel or through tuyeres in the bottom or through the bottom and sides of the vessel. This definition does not include any additional or secondary oxygen blows made after the primary blow or the introduction of nitrogen or other inert gas through tuyeres in the bottom or bottom and sides of the vessel.
              (d) Steel production cycle means the operations conducted within the BOPF steelmaking facility that are required to produce each batch of steel and includes the following operations: scrap charging, preheating (when used), hot metal charging, primary oxygen blowing, sampling (vessel turndown and turnup), additional oxygen blowing (when used), tapping, and deslagging. This definition applies to an affected facility constructed, modified, or reconstructed after January 20, 1983. For an affected facility constructed, modified, or reconstructed after June 11, 1973, but on or before January 20, 1983, steel production cycle means the operations conducted within the BOPF steelmaking facility that are required to produce each batch of steel and includes the following operations: scrap charging, preheating (when used), hot metal charging, primary oxygen blowing, sampling (vessel turndown and turnup), additional oxygen blowing (when used), and tapping.
              [39 FR 9318, Mar. 8, 1974, as amended at 51 FR 160, Jan. 2, 1986]
            
            
              § 60.142
              Standard for particulate matter.
              (a) Except as provided under paragraph (b) of this section, on and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall discharge or cause the discharge into the atmosphere from any affected facility any gases which:
              (1) Contain particulate matter in excess of 50 mg/dscm (0.022 gr/dscf).
              (2) Exit from a control device and exhibit 10 percent opacity or greater, except that an opacity of greater than 10 percent but less than 20 percent may occur once per steel production cycle.
              (b) For affected facilities constructed, modified, or reconstructed after January 20, 1983, the following limits shall apply:
              (1) On or after the date on which the performance test under § 60.8 is required to be completed, no owner or operator of an affected facility for which open hooding is the method for controlling primary emissions shall cause to be discharged to the atmosphere any gases that:
              (i) Contain particulate matter in excess of 50 mg/dscm (0.022 gr/dscf), as measured for the primary oxygen blow.
              (ii) Exit from a control device not used solely for the collection of secondary emissions, as defined in § 60.141a, and exhibit 10 percent opacity or greater, except that an opacity greater than 10 percent but less than 20 percent may occur once per steel production cycle.
              (2) On or after the date on which the performance test required by § 60.8 is completed, no owner or operator of an affected facility for which closed hooding is the method for controlling primary emissions shall cause to be discharged into the atmosphere any gases that:
              (i) Contain particulate matter in excess of 68 mg/dscm (0.030 gr/dscf), as measured for the primary oxygen blow.
              (ii) Exit from a control device not used solely for the collection of secondary emissions, as defined in § 60.141a, and exhibit 10 percent opacity or greater, except that an opacity greater than 10 percent but less than 20 percent may occur once per steel production cycle.
              (c) On and after the date on which the performance test required by § 60.8 is completed, each owner or operator of an affected facility subject to paragraph (b) of this section shall operate the primary gas cleaning system during any reblow in a manner identical to operation during the primary oxygen blow.
              [39 FR 9318, Mar. 8, 1974, as amended at 43 FR 15602, Apr. 13, 1978; 51 FR 161, Jan. 2, 1986]
            
            
              § 60.143
              Monitoring of operations.
              (a) The owner or operator of an affected facility shall maintain a single time-measuring instrument which shall be used in recording daily the time and duration of each steel production cycle, and the time and duration of any diversion of exhaust gases from the main stack servicing the BOPF.
              (b) The owner or operator of any affected facility that uses venturi scrubber emission control equipment shall install, calibrate, maintain, and continuously operate monitoring devices as follows:
              (1) A monitoring device for the continuous measurement of the pressure loss through the venturi constriction of the control equipment. The monitoring device is to be certified by the manufacturer to be accurate within ±250 Pa (±1 inch water).

              (2) A monitoring device for the continual measurement of the water supply pressure to the control equipment. The monitoring device is to be certified by the manufacturer to be accurate within ±5 percent of the design water supply pressure. The monitoring device's pressure sensor or pressure tap must be located close to the water discharge point. The Administrator must be consulted for approval in advance of selecting alternative locations for the pressure sensor or tap.
              
              (3) All monitoring devices shall be synchronized each day with the time-measuring instrument used under paragraph (a) of this section. The chart recorder error directly after synchronization shall not exceed 0.08 cm (1/32 inch).
              (4) All monitoring devices shall use chart recorders which are operated at a minimum chart speed of 3.8 cm/hr (1.5 in/hr).
              (5) All monitoring devices are to be recalibrated annually, and at other times as the Administrator may require, in accordance with the procedures under § 60.13(b).
              (c) Any owner or operator subject to the requirements of paragraph (b) of this section shall report to the Administrator, on a semiannual basis, all measurements over any 3-hour period that average more than 10 percent below the average levels maintained during the most recent performance test conducted under § 60.8 in which the affected facility demonstrated compliance with the mass standards under § 60.142(a)(1), (b)(1)(i) or (b)(2)(i). The accuracy of the respective measurements, not to exceed the values specified in paragraphs (b)(1) and (b)(2) of this section, may be taken into consideration when determining the measurement results that must be reported.
              [43 FR 15602, Apr. 13, 1978, as amended at 51 FR 161, Jan. 2, 1986; 54 FR 6667, Feb. 14, 1989]
            
            
              § 60.144
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the particulate matter standards in § 60.142 as follows:
              (1) The time-measuring instrument of § 60.143 shall be used to document the time and duration of each steel production cycle and each diversion period during each run.
              (2) Method 5 shall be used to determine the particulate matter concentration. The sampling time and sample volume for each run shall be at least 60 minutes and 1.50 dscm (53 dscf). Sampling shall be discontinued during periods of diversions.
              (i) For affected facilities that commenced construction, modification, or reconstruction on or before January 20, 1983, the sampling for each run shall continue for an integral number of steel production cycles. A cycle shall start at the beginning of either the scrap preheat or the oxygen blow and shall terminate immediately before tapping.
              (ii) For affected facilities that commenced construction, modification, or reconstruction after January 20, 1983, the sampling for each run shall continue for an integral number of primary oxygen blows.
              (3) Method 9 and the procedures in § 60.11 shall be used to determine opacity. Observations taken during a diversion period shall not be used in determining compliance with the opacity standard. Opacity observations taken at 15-second intervals immediately before and after a diversion of exhaust gases from the stack may be considered to be consecutive for the purpose of computing an average opacity for a 6-minute period.
              (c) The owner or operator shall use the monitoring devices of § 60.143(b)(1) and (2) for the duration of the particulate matter runs. The arithmetic average of all measurements taken during these runs shall be used to determine compliance with § 60.143(c).
              [54 FR 6667, Feb. 14, 1989, as amended at 65 FR 61756, Oct. 17, 2000]
            
          
          
            Subpart Na—Standards of Performance for Secondary Emissions from Basic Oxygen Process Steelmaking Facilities for Which Construction is Commenced After January 20, 1983
            
              Source:
              51 FR 161, Jan. 2, 1986, unless otherwise noted.
            
            
              § 60.140a
              Applicability and designation of affected facilities.

              (a) The provisions of this subpart apply to the following affected facilities in an iron and steel plant: top-blown BOPF's and hot metal transfer stations and skimming stations used with bottom-blown or top-blown BOPF's.
              (b) This subpart applies to any facility identified in paragraph (a) of this section that commences construction, modification, or reconstruction after January 20, 1983.
              (c) Any BOPF subject to the provisions of this subpart is subject to those provisions of subpart N of this part applicable to affected facilities commencing construction, modification or reconstruction after January 20, 1983.
            
            
              § 60.141a
              Definitions.
              All terms in this subpart not defined below are given the same meaning as in the Clean Air Act as amended or in subpart A of this part.
              
                Basic oxygen process furnace (BOPF) means any furnace with a refractory lining in which molten steel is produced by charging scrap metal, molten iron, and flux materials or alloy additions into a vessel and by introducing a high volume of oxygen-rich gas. Open hearth, blast, and reverberatory furnaces are not included in this definition.
              
                Bottom-blown furnace means any BOPF in which oxygen and other combustion gases are introduced to the bath of molten iron through tuyeres in the bottom of the vessel or through tuyeres in the bottom and sides of the vessel.
              
                Fume suppression system means the equipment comprising any system used to inhibit the generation of emissions from steelmaking facilities with an inert gas, flame, or steam blanket applied to the surface of molten iron or steel.
              
                Hot metal transfer station means the facility where molten iron is emptied from the railroad torpedo car or hot metal car to the shop ladle. This includes the transfer of molten iron from the torpedo car or hot metal car to a mixer (or other intermediate vessel) and from a mixer (or other intermediate vessel) to the ladle. This facility is also known as the reladling station or ladle transfer station.
              
                Primary emission control system means the combination of equipment used for the capture and collection of primary emissions (e.g., an open hood capture system used in conjunction with a particulate matter cleaning device such as an electrostatic precipitator or a closed hood capture system used in conjunction with a particulate matter cleaning device such as a scrubber).
              
                Primary emissions means particulate matter emissions from the BOPF generated during the steel production cycle which are captured by, and do not thereafter escape from, the BOPF primary control system.
              
                Primary oxygen blow means the period in the steel production cycle of a BOPF during which a high volume of oxygen-rich gas is introduced to the bath of molten iron by means of a lance inserted from the top of the vessel. This definition does not include any additional, or secondary, oxygen blows made after the primary blow.
              
                Secondary emission control system means the combination of equipment used for the capture and collection of secondary emissions (e.g.,
              (1) An open hood system for the capture and collection of primary and secondary emissions from the BOPF, with local hooding ducted to a secondary emission collection device such as a baghouse for the capture and collection of emissions from the hot metal transfer and skimming station; or
              (2) An open hood system for the capture and collection of primary and secondary emissions from the furnace, plus a furnace enclosure with local hooding ducted to a secondary emission collection device, such as a baghouse, for additional capture and collection of secondary emissions from the furnace, with local hooding ducted to a secondary emission collection device, such as a baghouse, for the capture and collection of emissions from hot metal transfer and skimming station; or

              (3) A furnace enclosure with local hooding ducted to a secondary emission collection device such as a baghouse for the capture and collection of secondary emissions from a BOPF controlled by a closed hood primary emission control system, with local hooding ducted to a secondary emission collection device, such as a baghouse, for the capture and collection of emissions from hot metal transfer and skimming stations).
              
              
                Secondary emissions means particulate matter emissions that are not captured by the BOPF primary control system, including emissions from hot metal transfer and skimming stations. This definition also includes particulate matter emissions that escape from openings in the primary emission control system, such as from lance hole openings, gaps or tears in the ductwork of the primary emission control system, or leaks in hoods.
              
                Skimming station means the facility where slag is mechanically raked from the top of the bath of molten iron.
              
                Steel production cycle means the operations conducted within the BOPF steelmaking facility that are required to produce each batch of steel, including the following operations: scrap charging, preheating (when used), hot metal charging, primary oxygen blowing, sampling (vessel turndown and turnup), additional oxygen blowing (when used), tapping, and deslagging. Hot metal transfer and skimming operations for the next steel production cycle are also included when the hot metal transfer station or skimming station is an affected facility.
              
                Top-blown furnace means any BOPF in which oxygen is introduced to the bath of molten iron by means of an oxygen lance inserted from the top of the vessel.
            
            
              § 60.142a
              Standards for particulate matter.
              (a) Except as provided under paragraphs (b) and (c) of this section, on and after the date on which the performance test under § 60.8 is required to be completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any secondary emissions that:
              (1) Exit from the BOPF shop roof monitor (or other building openings) and exhibit greater than 10 percent opacity during the steel production cycle of any top-blown BOPF or during hot metal transfer or skimming operations for any bottom-blown BOPF; except that an opacity greater than 10 percent but less than 20 percent may occur once per steel production cycle.
              (2) Exit from a control device used solely for the collection of secondary emissions from a top-blown BOPF or from hot metal transfer or skimming for a top-blown or a bottom-blown BOPF and contain particulate matter in excess of 23 mg/dscm (0.010 gr/dscf).
              (3) Exit from a control device used solely for the collection of secondary emissions from a top-blown BOPF or from hot metal transfer or skimming for a top-blown or a bottom-blown BOPF and exhibit more than 5 percent opacity.
              (b) A fume suppression system used to control secondary emissions from an affected facility is not subject to paragraphs (a)(2) and (a)(3) of this section.
              (c) A control device used to collect both primary and secondary emissions from a BOPF is not subject to paragraphs (a)(2) and (a)(3) of this section.
            
            
              § 60.143a
              Monitoring of operations.
              (a) Each owner or operator of an affected facility shall install, calibrate, operate, and maintain a monitoring device that continually measures and records for each steel production cycle the various rates or levels of exhaust ventilation at each phase of the cycle through each duct of the secondary emission capture system. The monitoring device or devices are to be placed at locations near each capture point of the secondary emission capture system to monitor the exhaust ventilation rates or levels adequately, or in alternative locations approved in advance by the Administrator.
              (b) If a chart recorder is used, the owner or operator shall use chart recorders that are operated at a minimum chart speed of 3.8 cm/hr (1.5 in./hr).
              (c) All monitoring devices required by paragraph (a) of this section are to be certified by the manufacturer to be accurate to within ±10 percent compared to Method 2 of appendix A of this part. The owner or operator shall recalibrate and check the device(s) annually and at other times as the Administrator may require, in accordance with the written instructions of the manufacturer and by comparing the device against Method 2.

              (d) Each owner or operator subject to the requirements of paragraph (a) of this section shall report on a semiannual basis all measurements of exhaust ventilation rates or levels over any 3-hour period that average more than 10 percent below the average rates or levels of exhaust ventilation maintained during the most recent performance test conducted under § 60.8 in which the affected facility demonstrated compliance with the standard under § 60.142a(a)(2). The accuracy of the respective measurements, not to exceed the values specified in paragraph (c) of this section, may be considered when determining the measurement results that must be reported.
              (e) If a scrubber primary emission control device is used to collect secondary emissions, the owner or operator shall report on a semiannual basis all measurements of exhaust ventilation rate over any 3-hour period that average more than 10 percent below the average levels maintained during the most recent performance test conducted under § 60.8 in which the affected facility demonstrated compliance with the standard under § 60.142(a)(1).
              [51 FR 161, Jan. 2, 1986, as amended at 65 FR 61756, Oct. 17, 2000]
            
            
              § 60.144a
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the particulate matter standards in § 60.142a as follows:
              (1) Start and end times of each steel production cycle during each run shall be recorded (see § 60.145a (c) and (d) for the definitions of start and end times of a cycle).
              (2) Method 5 shall be used to determine the particulate matter concentration. Sampling shall be conducted only during the steel production cycle and for a sufficient number of steel production cycles to obtain a total sample volume of at least 5.67 dscm (200 dscf) for each run.
              (3) Method 9 and the procedures of § 60.11 shall be used to determine opacity, except sections 2.4 and 2.5 of Method 9 shall be replaced with the following instructions for recording observations and reducing data:
              (i) Section 2.4. Opacity observations shall be recorded to the nearest 5 percent at 15-second intervals. During the initial performance test conducted pursuant to § 60.8, observations shall be made and recorded in this manner for a minimum of three steel production cycles. During any subsequent compliance test, observations may be made for any number of steel production cycles, although, where conditions permit, observations will generally be made for a minimum of three steel production cycles.
              (ii) Section 2.5. Opacity shall be determined as an average of 12 consecutive observations recorded at 15-second intervals. For each steel production cycle, divide the observations recorded into sets of 12 consecutive observations. Sets need not be consecutive in time, and in no case shall two sets overlap. For each set of 12 observations, calculate the average by summing the opacity of 12 consecutive observations and dividing this sum by 12.
              (c) In complying with the requirements of § 60.143a(c), the owner or operator shall conduct an initial test as follows:
              (1) For devices that monitor and record the exhaust ventilation rate, compare velocity readings recorded by the monitoring device against the velocity readings obtained by Method 2. Take Method 2 readings at a point or points that would properly characterize the monitoring device's performance and that would adequately reflect the various rates of exhaust ventilation. Obtain readings at sufficient intervals to obtain 12 pairs of readings for each duct of the secondary emission capture system. Compare the averages of the two sets to determine whether the monitoring device velocity is within ±10 percent of the Method 2 average.

              (2) For devices that monitor the level of exhaust ventilation and record only step changes when a set point rate is reached, compare step changes recorded by the monitoring device against the velocity readings obtained by Method 2. Take Method 2 readings at a point or points that would properly characterize the performance of the monitoring device and that would adequately reflect the various rates of exhaust ventilation. Obtain readings at sufficient intervals to obtain 12 pairs of readings for each duct of the secondary emission capture system. Compare the averages of the two sets to determine whether the monitoring device step change is within ±10 percent of the setpoint rate.
              (d) To comply with § 60.143a(d) or (e), the owner or operator shall use the monitoring device of § 60.143a(a) to determine the exhaust ventilation rates or levels during the particulate matter runs. Each owner or operator shall then use these rates or levels to determine the 3-hour averages required by § 60.143a(d) and (e).
              [51 FR 161, Jan. 2, 1986, as amended at 54 FR 6667, Feb. 14, 1989; 65 FR 61756, Oct. 17, 2000]
            
            
              § 60.145a
              Compliance provisions.
              (a) When determining compliance with mass and visible emission limits specified in § 60.142a(a) (2) and (3), the owner or operator of a BOPF shop that normally operates two furnaces with overlapping cycles may elect to operate only one furnace. If an owner or operator chooses to shut down one furnace, he shall be allowed a reasonable time period to adjust his production schedule before the compliance tests are conducted. The owner or operator of an affected facility may also elect to suspend shop operations not subject to this subpart during compliance testing.
              (b) During compliance testing for mass and visible emission standards, if an owner or operator elects to shut down one furnace in a shop that normally operates two furnaces with overlapping cycles, the owner or operator shall operate the secondary emission control system for the furnace being tested at exhaust ventilation rates or levels for each duct of the secondary emission control system that are appropriate for single-furnace operation. Following the compliance test, the owner or operator shall operate the secondary emission control system at exhaust ventilation rates or levels for each duct of the system that are no lower than 90 percent of the exhaust ventilation values established during the most recent compliance test.
              (c) For the purpose of determining compliance with visible and mass emission standards, a steel production cycle begins when the scrap or hot metal is charged to the vessel (whichever operation occurs first) and terminates 3 minutes after slag is emptied from the vessel into the slag pot. Consecutive steel production cycles are not required for the purpose of determining compliance. Where a hot metal transfer or skimming station is an affected facility, the steel production cycle also includes the hot metal transfer or skimming operation for the next steel production cycle for the affected vessel. Visible emission observations for both hot metal transfer and skimming operations begin with the start of the operation and terminate 3 minutes after completion of the operation.
              (d) For the purpose of determining compliance with visible emission standards specified in § 60.142a(a) (1) and (3), the starting and stopping times of regulated process operations shall be determined and the starting and stopping times of visible emissions data sets shall be determined accordingly.
              (e) To determine compliance with § 60.142a(a)(1), select the data sets yielding the highest and second highest 3-minute average opacities for each steel production cycle. Compliance is achieved if the highest 3-minute average for each cycle observed is less than 20 percent and the second highest 3-minute average is 10 percent or less.
              (f) To determine compliance with § 60.142(a)(2), determine the concentration of particulate matter in exhaust gases exiting the secondary emission collection device with Method 5. Compliance is achieved if the concentration of particulate matter does not exceed 23 mg/dscm (0.010 gr/dscf).
              (g) To determine compliance with § 60.142a(a)(3), construct consecutive 3-minute averages for each steel production cycle. Compliance is achieved if no 3-minute average is more than 5 percent.
              [51 FR 161, Jan. 2, 1986, as amended at 65 FR 61756, Oct. 17, 2000]
            
          
          
            
            Subpart O—Standards of Performance for Sewage Treatment Plants
            
              § 60.150
              Applicability and designation of affected facility.
              (a) The affected facility is each incinerator that combusts wastes containing more than 10 percent sewage sludge (dry basis) produced by municipal sewage treatment plants, or each incinerator that charges more than 1000 kg (2205 lb) per day municipal sewage sludge (dry basis).
              (b) Any facility under paragraph (a) of this section that commences construction or modification after June 11, 1973, is subject to the requirements of this subpart.
              [42 FR 58521, Nov. 10, 1977]
            
            
              § 60.151
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              [39 FR 9319, Mar. 8, 1974]
            
            
              § 60.152
              Standard for particulate matter.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator of any sewage sludge incinerator subject to the provisions of this subpart shall discharge or cause the discharge into the atmosphere of:
              (1) Particulate matter at a rate in excess of 0.65 g/kg dry sludge input (1.30 lb/ton dry sludge input).
              (2) Any gases which exhibit 20 percent opacity or greater.
              [39 FR 9319, Mar. 8, 1974, as amended at 40 FR 46259, Oct. 6, 1975]
            
            
              § 60.153
              Monitoring of operations.
              (a) The owner or operator of any sludge incinerator subject to the provisions of this subpart shall:
              (1) Install, calibrate, maintain, and operate a flow measuring device which can be used to determine either the mass or volume of sludge charged to the incinerator. The flow measuring device shall be certified by the manufacturer to have an accuracy of ±5 percent over its operating range. Except as provided in paragraph (d) of this section, the flow measuring device shall be operated continuously and data recorded during all periods of operation of the incinerator.
              (2) Provide access to the sludge charged so that a well-mixed representative grab sample of the sludge can be obtained.
              (3) Install, calibrate, maintain, and operate a weighing device for determining the mass of any municipal solid waste charged to the incinerator when sewage sludge and municipal solid waste are incinerated together. The weighing device shall have an accuracy of ±5 percent over its operating range.
              (b) The owner or operator of any multiple hearth, fluidized bed, or electric sludge incinerator subject to the provisions of this subpart shall comply with the requirements of paragraph (a) of this section and:
              (1) For incinerators equipped with a wet scrubbing device, install, calibrate, maintain and operate a monitoring device that continuously measures and records the pressure drop of the gas flow through the wet scrubbing device. Where a combination of wet scrubbers is used in series, the pressure drop of the gas flow through the combined system shall be continuously monitored. The device used to monitor scrubber pressure drop shall be certified by the manufacturer to be accurate within ±250 pascals (±1 inch water gauge) and shall be calibrated on an annual basis in accordance with the manufacturer's instructions.
              (2) Install, calibrate, maintain and operate a monitoring device that continuously measures and records the oxygen content of the incinerator exhaust gas. The oxygen monitor shall be located upstream of any rabble shaft cooling air inlet into the incinerator exhaust gas stream, fan, ambient air recirculation damper, or any other source of dilution air. The oxygen monitoring device shall be certified by the manufacturer to have a relative accurancy of ±5 percent over its operating range and shall be calibrated according to method(s) prescribed by the manufacturer at least once each 24-hour operating period.

              (3) Install, calibrate, maintain and operate temperature measuring devices at every hearth in multiple hearth furnaces; in the bed and outlet of fluidized bed incinerators; and in the drying, combustion, and cooling zones of electric incinerators. For multiple hearth furnaces, a minimum of one temperature measuring device shall be installed in each hearth in the cooling and drying zones, and a minimum of two temperature measuring devices shall be installed in each hearth in the combustion zone. For electric incinerators, a minimum of one temperature measuring device shall be installed in the drying zone and one in the cooling zone, and a minimum of two temperature measuring devices shall be installed in the combustion zone. Each temperature measuring device shall be certified by the manufacturer to have an accuracy of ±5 percent over its operating range. Except as provided in paragraph (d) of this section, the temperature monitoring devices shall be operated continuously and data recorded during all periods of operation of the incinerator.
              (4) Install, calibrate, maintain and operate a device for measuring the fuel flow to the incinerator. The flow measuring device shall be certified by the manufacturer to have an accuracy of ±5 percent over its operating range. Except as provided in paragraph (d) of the section, the fuel flow measuring device shall be operated continuously and data recorded during all periods of operation of the incinerator.
              (5) Except as provided in paragraph (d) of this section, collect and analyze a grab sample of the sludge fed to the incinerator once per day. The dry sludge content and the volatile solids content of the sample shall be determined in accordance with the method specified under § 60.154(b)(5), except that the determination of volatile solids, step (3)(b) of the method, may not be deleted.
              (c) The owner or operator of any multiple hearth, fluidized bed, or electric sludge incinerator subject to the provisions of this subpart shall retain the following information and make it available for inspection by the Administrator for a minimum of 2 years:
              (1) For incinerators equipped with a wet scrubbing device, a record of the measured pressure drop of the gas flow through the wet scrubbing device, as required by paragraph (b)(1) of this section.
              (2) A record of the measured oxygen content of the incinerator exhaust gas, as required by paragraph (b)(2) of this section.
              (3) A record of the rate of sludge charged to the incinerator, the measured temperatures of the incinerator, the fuel flow to the incinerator, and the total solids and volatile solids content of the sludge charged to the incinerator, as required by paragraphs (a)(1), (b)(3), (b)(4), and (b)(5) of this section.
              (d) The owner or operator of any multiple hearth, fluidized bed, or electric sludge incinerator subject to the provisions of this subpart from which the particulate matter emission rate measured during the performance test required under § 60.154(d) is less than or equal to 0.38 g/kg of dry sludge input (0.75 lb/ton) shall be required to comply with the requirements in paragraphs (a), (b), and (c) of this section during all periods of this incinerator following the performance test except that:
              (1) Continuous operation of the monitoring devices and data recorders in paragraphs (a)(1), (b)(3), and (b)(4) of this section shall not be required.
              (2) Daily sampling and analysis of sludge feed in paragraph (b)(5) of this section shall not be required.
              (3) Recordkeeping specified in paragraph (c)(3) of this section shall not be required.
              (e) The owner or operator of any sludge incinerator other than a multiple hearth, fluidized bed, or electric incinerator or any sludge incinerator equipped with a control device other than a wet scrubber shall submit to the Administrator for approval a plan for monitoring and recording incinerator and control device operation parameters. The plan shall be submitted to the Administrator:
              (1) No later than 90 days after October 6, 1988, for sources which have provided notification of commencement of construction prior to October 6, 1988.

              (2) No later than 90 days after the notification of commencement of construction, for sources which provide notification of commencement of construction on or after October 6, 1988.
              
              (3) At least 90 days prior to the date on which the new control device becomes operative, for sources switching to a control device other than a wet scrubber.
              [36 FR 24877, Dec. 23, 1971, as amended at 53 FR 39416, Oct. 6, 1988; 65 FR 61756, Oct. 17, 2000]
            
            
              § 60.154
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided for in § 60.8(b).
              (b) The owner or operator shall determine compliance with the particulate matter emission standards in § 60.152 as follows:
              (1) The emission rate (E) of particulate matter for each run shall be computed using the following equation:
              
                ER17OC00.005
              
              
                Where:
                
                E = Emission rate of particulate matter, g/kg (lb/ton) of dry sludge input.
                cs = Concentration of particulate matter, g/dscm (gr/dscf).
                Qsd = Volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                S = Charging rate of dry sludge during the run, kg/hr (ton/hr).
                K = Conversion factor, 1.0 g/g (7,000 gr/lb).
              
              

              (2) Method 5 shall be used to determine the particulate matter concentration (cs) and the volumetric flow rate (Qsd) of the effluent gas. The sampling time and sample volume for each run shall be at least 60 minutes and 0.90 dscm (31.8 dscf).
              (3) The dry sludge charging rate (S) for each run shall be computed using either of the following equations:
              
                ER17OC00.006
              
              
                Where:
                
                S = Charging rate of dry sludge, kg/hr (ton/hr).
                Sm = Total mass of sludge charge, kg (ton).
                Rdm = Average mass of dry sludge per unit mass of sludge charged, kg/kg (ton/ton).
                θ = Duration of run, hr.
                Sv = Total volume of sludge charged, m3 (gal).
                Rdv = Average mass of dry sludge per unit volume of sludge charged, kg/m3 (lb/gal).
                Kv = Conversion factor, 1 g/g (2,000 lb/ton).
              
              

              (4) the flow measuring device of § 60.153(a)(1) shall be used to determine the total mass (Sm) or volume (Sv) of sludge charged to the incinerator during each run. If the flow measuring device is on a time rate basis, readings shall be taken and recorded at 5-minute intervals during the run and the total charge of sludge shall be computed using the following equations, as applicable:
              
                ER17OC00.007
              
              
                ER17OC00.008
              
              
                Where:
                
                Sm = Total mass of sludge charged to the incinerator during the test run.
                Sv = Total volume of sludge charged to the incinerator during the test run.
                Qmi = Average mass flow rate calculated by averaging the flow rates at the beginning and end of each interval “i,” kg/hr (ton/hr).
                Qvi = Average volume flow rate calculated by averaging the flow rates at the beginning and end of each interval “i,” m3/hr (gal/hr).
                θi = Duration of interval “i,” hr.
              
              
              (5) Samples of the sludge charged to the incinerator shall be collected in nonporous jars at the beginning of each run and at approximately 1-hour intervals thereafter until the test ends; and “2540 G. Total, Fixed, and Volatile Solids in Solid and Semisolid Samples, in Standard Methods for the Examination of Water and Wastewater, 20th Edition, 1998” (incorporated by reference—see § 60.17) shall be used to determine dry sludge content of each sample (total solids residue), except that:
              (i) Evaporating dishes shall be ignited to at least 103 °C rather than the 550 °C specified in step 3(a)(1).
              (ii) Determination of volatile residue, step 3(b) may be deleted.

              (iii) The quantity of dry sludge per unit sludge charged shall be determined in terms of kg/m3 (lb/gal) or kg/kg (ton/ton).
              
              (iv) The average dry sludge content shall be the arithmetic average of all the samples taken during the run.
              (6) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              (c) [Reserved]
              (d) The owner or operator of any sludge incinerator subject to the provisions of this subpart shall conduct a performance test during which the monitoring and recording devices required under § 60.153(a)(1), (b)(1), (b)(2), (b)(3), and (b)(4) are installed and operating and for which the sampling and analysis procedures required under § 60.153(b)(5) are performed. The owner or operator shall provide the Administrator at least 30 days prior notice of the performance test to afford the Administrator the opportunity to have an observer present.
              (1) For incinerators that commenced construction or modification on or before April 18, 1986, the performance test shall be conducted within 360 days of the effective date of these regulations unless the monitoring and recording devices required under § 60.153(a)(1), (b)(1), (b)(2), (b)(3), and (b)(4) were installed and operating and the sampling and analysis procedures required under § 60.153(b)(5) were performed during the most recent performance test and a record of the measurements taken during the performance test is available.
              (2) For incinerators that commence construction or modification after April 18, 1986, the date of the performance test shall be determined by the requirements in § 60.8.
              [54 FR 6668, Feb. 14, 1989, as amended at 54 FR 27015, June 27, 1989; 59 FR 5108, Feb. 3, 1994; 65 FR 61756, Oct. 17, 2000; 79 FR 11250, Feb. 27, 2014]
            
            
              § 60.155
              Reporting.
              (a) The owner or operator of any multiple hearth, fluidized bed, or electric sludge incinerator subject to the provisions of this subpart shall submit to the Administrator semi-annually a report in writing which contains the following:
              (1) A record of average scrubber pressure drop measurements for each period of 15 minutes duration or more during which the pressure drop of the scrubber was less than, by a percentage specified below, the average scrubber pressure drop measured during the most recent performance test. The percent reduction in scrubber pressure drop for which a report is required shall be determined as follows:
              (i) For incinerators that achieved an average particulate matter emission rate of 0.38 kg/Mg (0.75 lb/ton) dry sludge input or less during the most recent performance test, a scrubber pressure drop reduction of more than 30 percent from the average scrubber pressure drop recorded during the most recent performance test shall be reported.

              (ii) For incinerators that achieved an average particulate matter emission rate of greater than 0.38 kg/Mg (0.75 lb/ton) dry sludge input during the most recent performance test, a percent reduction in pressure drop greater than that calculated according to the following equation shall be reported:
              
              P=−111E + 72.15
              
              
                where P = Percent reduction in pressure drop, and
                E = Average particulate matter emissions (kg/megagram)
              
              
              (2) A record of average oxygen content in the incinerator exhaust gas for each period of 1-hour duration or more that the oxygen content of the incinerator exhaust gas exceeds the average oxygen content measured during the most recent performance test by more than 3 percent.
              (b) The owner or operator of any multiple hearth, fluidized bed, or electric sludge incinerator from which the average particulate matter emission rate measured during the performance test required under § 60.154(d) exceeds 0.38 g/kg of dry sludge input (0.75 lb/ton of dry sludge input) shall include in the report for each calendar day that a decrease in scrubber pressure drop or increase in oxygen content of exhaust gas is reported a record of the following:
              (1) Scrubber pressure drop averaged over each 1-hour incinerator operating period.
              (2) Oxygen content in the incinerator exhaust averaged over each 1-hour incinerator operating period.

              (3) Temperatures of every hearth in multiple hearth incinerators; of the bed and outlet of fluidized bed incinerators; and of the drying, combustion, and cooling zones of electric incinerators averaged over each 1-hour incinerator operating period.
              (4) Rate of sludge charged to the incinerator averaged over each 1-hour incinerator operating period.
              (5) Incinerator fuel use averaged over each 8-hour incinerator operating period.
              (6) Moisture and volatile solids content of the daily grab sample of sludge charged to the incinerator.
              (c) The owner or operator of any sludge incinerator other than a multiple hearth, fluidized bed, or electric incinerator or any sludge incinerator equipped with a control device other than a wet scrubber shall include in the semi-annual report a record of control device operation measurements, as specified in the plan approved under § 60.153(e).
              [53 FR 39417, Oct. 6, 1988]
            
            
              § 60.156
              Delegation of authority.
              (a) In delegating implementation and enforcement authority to a State under section 111(c) of the Act, the authorities contained in paragraph (b) of this section shall be retained by the Administrator and not transferred to a State.
              (b) Authorities which will not be delegated to States: § 60.153(e).
              [53 FR 39418, Oct. 6, 1988]
            
          
          
            Subpart P—Standards of Performance for Primary Copper Smelters
            
              Source:
              41 FR 2338, Jan. 15, 1976, unless otherwise noted.
            
            
              § 60.160
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities in primary copper smelters: Dryer, roaster, smelting furnace, and copper converter.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after October 16, 1974, is subject to the requirements of this subpart.
              [42 FR 37937, July 25, 1977]
            
            
              § 60.161
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Primary copper smelter means any installation or any intermediate process engaged in the production of copper from copper sulfide ore concentrates through the use of pyrometallurgical techniques.
              (b) Dryer means any facility in which a copper sulfide ore concentrate charge is heated in the presence of air to eliminate a portion of the moisture from the charge, provided less than 5 percent of the sulfur contained in the charge is eliminated in the facility.
              (c) Roaster means any facility in which a copper sulfide ore concentrate charge is heated in the presence of air to eliminate a significant portion (5 percent or more) of the sulfur contained in the charge.
              (d) Calcine means the solid materials produced by a roaster.
              (e) Smelting means processing techniques for the melting of a copper sulfide ore concentrate or calcine charge leading to the formation of separate layers of molten slag, molten copper, and/or copper matte.
              (f) Smelting furnace means any vessel in which the smelting of copper sulfide ore concentrates or calcines is performed and in which the heat necessary for smelting is provided by an electric current, rapid oxidation of a portion of the sulfur contained in the concentrate as it passes through an oxidizing atmosphere, or the combustion of a fossil fuel.
              (g) Copper converter means any vessel to which copper matte is charged and oxidized to copper.
              (h) Sulfuric acid plant means any facility producing sulfuric acid by the contact process.
              (i) Fossil fuel means natural gas, petroleum, coal, and any form of solid, liquid, or gaseous fuel derived from such materials for the purpose of creating useful heat.
              (j) Reverberatory smelting furnace means any vessel in which the smelting of copper sulfide ore concentrates or calcines is performed and in which the heat necessary for smelting is provided primarily by combustion of a fossil fuel.
              (k) Total smelter charge means the weight (dry basis) of all copper sulfide ore concentrates processed at a primary copper smelter, plus the weight of all other solid materials introduced into the roasters and smelting furnaces at a primary copper smelter, except calcine, over a one-month period.
              (l) High level of volatile impurities means a total smelter charge containing more than 0.2 weight percent arsenic, 0.1 weight percent antimony, 4.5 weight percent lead or 5.5 weight percent zinc, on a dry basis.
            
            
              § 60.162
              Standard for particulate matter.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any dryer any gases which contain particulate matter in excess of 50 mg/dscm (0.022 gr/dscf).
            
            
              § 60.163
              Standard for sulfur dioxide.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any roaster, smelting furnace, or copper converter any gases which contain sulfur dioxide in excess of 0.065 percent by volume, except as provided in paragraphs (b) and (c) of this section.
              (b) Reverberatory smelting furnaces shall be exempted from paragraph (a) of this section during periods when the total smelter charge at the primary copper smelter contains a high level of volatile impurities.
              (c) A change in the fuel combusted in a reverberatory smelting furnace shall not be considered a modification under this part.
            
            
              § 60.164
              Standard for visible emissions.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any dryer any visible emissions which exhibit greater than 20 percent opacity.
              (b) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility that uses a sulfuric acid plant to comply with the standard set forth in § 60.163, any visible emissions which exhibit greater than 20 percent opacity.
            
            
              § 60.165
              Monitoring of operations.
              (a) The owner or operator of any primary copper smelter subject to § 60.163 (b) shall keep a monthly record of the total smelter charge and the weight percent (dry basis) of arsenic, antimony, lead and zinc contained in this charge. The analytical methods and procedures employed to determine the weight of the total smelter charge and the weight percent of arsenic, antimony, lead and zinc shall be approved by the Administrator and shall be accurate to within plus or minus ten percent.
              (b) The owner or operator of any primary copper smelter subject to the provisions of this subpart shall install and operate:
              (1) A continuous monitoring system to monitor and record the opacity of gases discharged into the atmosphere from any dryer. The span of this system shall be set at 80 to 100 percent opacity.
              (2) A continuous monitoring system to monitor and record sulfur dioxide emissions discharged into the atmosphere from any roaster, smelting furnace or copper converter subject to § 60.163 (a). The span of this system shall be set at a sulfur dioxide concentration of 0.20 percent by volume.
              (i) The continuous monitoring system performance evaluation required under § 60.13(c) shall be completed prior to the initial performance test required under § 60.8.

              (ii) For the purpose of the continuous monitoring system performance evaluation required under § 60.13(c) the reference method referred to under the Relative Accuracy Test Procedure in Performance Specification 2 of appendix B to this part shall be Method 6. For the performance evaluation, each concentration measurement shall be of one hour duration. The pollutant gas used to prepare the calibration gas mixtures required under Performance Specification 2 of appendix B, and for calibration checks under § 60.13 (d), shall be sulfur dioxide.
              (c) Six-hour average sulfur dioxide concentrations shall be calculated and recorded daily for the four consecutive 6-hour periods of each operating day. Each six-hour average shall be determined as the arithmetic mean of the appropriate six contiguous one-hour average sulfur dioxide concentrations provided by the continuous monitoring system installed under paragraph (b) of this section.
              (d) For the purpose of reports required under § 60.7(c), periods of excess emissions that shall be reported are defined as follows:
              (1) Opacity. Any six-minute period during which the average opacity, as measured by the continuous monitoring system installed under paragraph (b) of this section, exceeds the standard under § 60.164(a).
              (2) Sulfur dioxide. All six-hour periods during which the average emissions of sulfur dioxide, as measured by the continuous monitoring system installed under paragraph (b) of this section, exceed the level of the standard. The Administrator will not consider emissions in excess of the level of the standard for less than or equal to 1.5 percent of the six-hour periods during the quarter as indicative of a potential violation of § 60.11(d) provided the affected facility, including air pollution control equipment, is maintained and operated in a manner consistent with good air pollution control practice for minimizing emissions during these periods. Emissions in excess of the level of the standard during periods of startup, shutdown, and malfunction are not to be included within the 1.5 percent.
              [41 FR 2338, Jan. 15, 1976; 41 FR 8346, Feb. 26, 1976, as amended at 42 FR 57126, Nov. 1, 1977; 48 FR 23611, May 25, 1983; 54 FR 6668, Feb. 14, 1989; 65 FR 61756, Oct. 17, 2000]
            
            
              § 60.166
              Test methods and procedures.
              (a) In conducting performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).

              (b) The owner or operator shall determine compliance with the particulate matter, sulfur dioxide (SO2) and visible emission standards in §§ 60.162, 60.163, and 60.164 as follows:
              (1) Method 5 shall be used to determine the particulate matter concentration. The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf).

              (2) The continuous monitoring system of § 60.165(b)(2) shall be used to determine the SO2 concentrations on a dry basis. The sampling time for each run shall be 6 hours, and the average SO2 concentration shall be computed for the 6-hour period as in § 60.165(c). The monitoring system drift during the run may not exceed 2 percent of the span value.
              (3) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              [54 FR 6668, Feb. 14, 1989]
            
          
          
            Subpart Q—Standards of Performance for Primary Zinc Smelters
            
              Source:
              41 FR 2340, Jan. 15, 1976, unless otherwise noted.
            
            
              § 60.170
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities in primary zinc smelters: roaster and sintering machine.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after October 16, 1974, is subject to the requirements of this subpart.
              [42 FR 37937, July 25, 1977]
            
            
              § 60.171
              Definitions.

              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Primary zinc smelter means any installation engaged in the production, or any intermediate process in the production, of zinc or zinc oxide from zinc sulfide ore concentrates through the use of pyrometallurgical techniques.
              (b) Roaster means any facility in which a zinc sulfide ore concentrate charge is heated in the presence of air to eliminate a significant portion (more than 10 percent) of the sulfur contained in the charge.
              (c) Sintering machine means any furnace in which calcines are heated in the presence of air to agglomerate the calcines into a hard porous mass called sinter.
              
              (d) Sulfuric acid plant means any facility producing sulfuric acid by the contact process.
            
            
              § 60.172
              Standard for particulate matter.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any sintering machine any gases which contain particulate matter in excess of 50 mg/dscm (0.022 gr/dscf).
            
            
              § 60.173
              Standard for sulfur dioxide.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any roaster any gases which contain sulfur dioxide in excess of 0.065 percent by volume.
              (b) Any sintering machine which eliminates more than 10 percent of the sulfur initially contained in the zinc sulfide ore concentrates will be considered as a roaster under paragraph (a) of this section.
            
            
              § 60.174
              Standard for visible emissions.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any sintering machine any visible emissions which exhibit greater than 20 percent opacity.
              (b) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility that uses a sulfuric acid plant to comply with the standard set forth in § 60.173, any visible emissions which exhibit greater than 20 percent opacity.
            
            
              § 60.175
              Monitoring of operations.
              (a) The owner or operator of any primary zinc smelter subject to the provisions of this subpart shall install and operate:
              (1) A continuous monitoring system to monitor and record the opacity of gases discharged into the atmosphere from any sintering machine. The span of this system shall be set at 80 to 100 percent opacity.
              (2) A continuous monitoring system to monitor and record sulfur dioxide emissions discharged into the atmosphere from any roaster subject to § 60.173. The span of this system shall be set at a sulfur dioxide concentration of 0.20 percent by volume.
              (i) The continuous monitoring system performance evaluation required under § 60.13(c) shall be completed prior to the initial performance test required under § 60.8.
              (ii) For the purpose of the continuous monitoring system performance evaluation required under § 60.13(c), the reference method referred to under the Relative Accuracy Test Procedure in Performance Specification 2 of appendix B to this part shall be Method 6. For the performance evaluation, each concentration measurement shall be of 1 hour duration. The pollutant gas used to prepare the calibration gas mixtures required under Performance Specification 2 of appendix B, and for calibration checks under § 60.13(d), shall be sulfur dioxide.

              (b) Two-hour average sulfur dioxide concentrations shall be calculated and recorded daily for the 12 consecutive 2-hour periods of each operating day. Each 2-hour average shall be determined as the arithmetic mean of the appropriate two contiguous 1-hour average sulfur dioxide concentrations provided by the continuous monitoring system installed under paragraph (a) of this section.
              (c) For the purpose of reports required under § 60.7(c), periods of excess emissions that shall be reported are defined as follows:
              (1) Opacity. Any 6-minute period during which the average opacity, as measured by the continuous monitoring system installed under paragraph (a) of this section, exceeds the standard under § 60.174(a).
              (2) Sulfur dioxide. Any 2-hour period, as described in paragraph (b) of this section, during which the average emissions of sulfur dioxide, as measured by the continuous monitoring system installed under paragraph (a) of this section, exceeds the standard under § 60.173.
              [41 FR 2340, Jan. 15, 1976, as amended at 48 FR 23611, May 25, 1983; 54 FR 6668, Feb. 14, 1989]
            
            
              § 60.176
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).

              (b) The owner or operator shall determine compliance with the particulate matter, sulfur dioxide (SO2), and visible emission standards in §§ 60.172, 60.173, and 60.174 as follows:
              (1) Method 5 shall be used to determine the particulate matter concentration. The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf).

              (2) The continuous monitoring system of § 60.175(a)(2) shall be used to determine the SO2 concentrations on a dry basis. The sampling time for each run shall be 2 hours, and the average SO2 concentration for the 2-hour period shall be computed as in § 60.175(b). The monitoring system drift during the run may not exceed 2 percent of the span value.
              (3) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              [54 FR 6669, Feb. 14, 1989]
            
          
          
            Subpart R—Standards of Performance for Primary Lead Smelters
            
              Source:
              41 FR 2340, Jan. 15, 1976, unless otherwise noted.
            
            
              § 60.180
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities in primary lead smelters: sintering machine, sintering machine discharge end, blast furnace, dross reverberatory furnace, electric smelting furnace, and converter.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after October 16, 1974, is subject to the requirements of this subpart.
              [42 FR 37937, July 25, 1977]
            
            
              § 60.181
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Primary lead smelter means any installation or any intermediate process engaged in the production of lead from lead sulfide ore concentrates through the use of pyrometallurgical techniques.
              (b) Sintering machine means any furnace in which a lead sulfide ore concentrate charge is heated in the presence of air to eliminate sulfur contained in the charge and to agglomerate the charge into a hard porous mass called sinter.
              
              (c) Sinter bed means the lead sulfide ore concentrate charge within a sintering machine.
              (d) Sintering machine discharge end means any apparatus which receives sinter as it is discharged from the conveying grate of a sintering machine.
              (e) Blast furnace means any reduction furnace to which sinter is charged and which forms separate layers of molten slag and lead bullion.
              
              (f) Dross reverberatory furnace means any furnace used for the removal or refining of impurities from lead bullion.
              (g) Electric smelting furnace means any furnace in which the heat necessary for smelting of the lead sulfide ore concentrate charge is generated by passing an electric current through a portion of the molten mass in the furnace.
              (h) Converter means any vessel to which lead concentrate or bullion is charged and refined.
              (i) Sulfuric acid plant means any facility producing sulfuric acid by the contact process.
            
            
              § 60.182
              Standard for particulate matter.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any blast furnace, dross reverberatory furnace, or sintering machine discharge end any gases which contain particulate matter in excess of 50 mg/dscm (0.022 gr/dscf).
              (b) [Reserved]
            
            
              § 60.183
              Standard for sulfur dioxide.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any sintering machine, electric smelting furnace, or converter gases which contain sulfur dioxide in excess of 0.065 percent by volume.
              (b) [Reserved]
            
            
              § 60.184
              Standard for visible emissions.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any blast furnace, dross reverberatory furnace, or sintering machine discharge end any visible emissions which exhibit greater than 20 percent opacity.
              (b) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility that uses a sulfuric acid plant to comply with the standard set forth in § 60.183, any visible emissions which exhibit greater than 20 percent opacity.
            
            
              § 60.185
              Monitoring of operations.
              (a) The owner or operator of any primary lead smelter subject to the provisions of this subpart shall install and operate:
              (1) A continuous monitoring system to monitor and record the opacity of gases discharged into the atmosphere from any blast furnace, dross reverberatory furnace, or sintering machine discharge end. The span of this system shall be set at 80 to 100 percent opacity.
              (2) A continuous monitoring system to monitor and record sulfur dioxide emissions discharged into the atmosphere from any sintering machine, electric furnace or converter subject to § 60.183. The span of this system shall be set at a sulfur dioxide concentration of 0.20 percent by volume.
              (i) The continuous monitoring system performance evaluation required under § 60.13(c) shall be completed prior to the initial performance test required under § 60.8.
              (ii) For the purpose of the continuous monitoring system performance evaluation required under § 60.13(c), the reference method referred to under the Relative Accuracy Test Procedure in Performance Specification 2 of appendix B to this part shall be Method 6. For the performance evaluation, each concentration measurement shall be of one hour duration. The pollutant gases used to prepare the calibration gas mixtures required under Performance Specification 2 of appendix B, and for calibration checks under § 60.13(d), shall be sulfur dioxide.

              (b) Two-hour average sulfur dioxide concentrations shall be calculated and recorded daily for the twelve consecutive two-hour periods of each operating day. Each two-hour average shall be determined as the arithmetic mean of the appropriate two contiguous one-hour average sulfur dioxide concentrations provided by the continuous monitoring system installed under paragraph (a) of this section.
              
              (c) For the purpose of reports required under § 60.7(c), periods of excess emissions that shall be reported are defined as follows:
              (1) Opacity. Any six-minute period during which the average opacity, as measured by the continuous monitoring system installed under paragraph (a) of this section, exceeds the standard under § 60.184(a).
              (2) Sulfur dioxide. Any two-hour period, as described in paragraph (b) of this section, during which the average emissions of sulfur dioxide, as measured by the continuous monitoring system installed under paragraph (a) of this section, exceeds the standard under § 60.183.
              [41 FR 2340, Jan. 15, 1976, as amended at 48 FR 23611, May 25, 1983; 54 FR 6668, Feb. 14, 1989]
            
            
              § 60.186
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).

              (b) The owner or operator shall determine compliance with the particulate matter, sulfur dioxide (SO2), and visible emission standards in §§ 60.182, 60.183, and 60.184 as follows:
              (1) Method 5 shall be used to determine the particulate matter concentration. The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf).

              (2) The continuous monitoring system of § 60.185(a)(2) shall be used to determine the SO2 concentrations on a dry basis. The sampling time for each run shall be 2 hours, and the average SO2 concentration for the 2-hour period shall be computed as in § 60.185(b). The monitoring system drift during the run may not exceed 2 percent of the span value.
              (3) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              [54 FR 6669, Feb. 14, 1989]
            
          
          
            Subpart S—Standards of Performance for Primary Aluminum Reduction Plants
            
              Source:
              45 FR 44207, June 30, 1980, unless otherwise noted.
            
            
              § 60.190
              Applicability and designation of affected facility.
              (a) The affected facilities in primary aluminum reduction plants to which this subpart applies are potroom groups and anode bake plants.
              (b) Except as provided in paragraph (c) of this section, any affected facility under paragraph (a) of this section that commences construction or modification after October 23, 1974, is subject to the requirements of this subpart.
              (c) An owner or operator of an affected facility under paragraph (a) of this section may elect to comply with the requirements of this subpart or the requirements of subpart LL of part 63 of this chapter.
              [42 FR 37937, July 25, 1977, as amended at 45 FR 44206, June 30, 1980; 62 FR 52399, Oct. 7, 1997]
            
            
              § 60.191
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              
                Aluminum equivalent means an amount of aluminum which can be produced from a Mg of anodes produced by an anode bake plant as determined by § 60.195(g).
              
                Anode bake plant means a facility which produces carbon anodes for use in a primary aluminum reduction plant.
              
                Potroom means a building unit which houses a group of electrolytic cells in which aluminum is produced.
              
                Potroom group means an uncontrolled potroom, a potroom which is controlled individually, or a group of potrooms or potroom segments ducted to a common control system.
              
                Primary aluminum reduction plant means any facility manufacturing aluminum by electrolytic reduction.
              
                Primary control system means an air pollution control system designed to remove gaseous and particulate flourides from exhaust gases which are captured at the cell.
              
                Roof monitor means that portion of the roof of a potroom where gases not captured at the cell exit from the potroom.
              
                Total fluorides means elemental fluorine and all fluoride compounds as measured by reference methods specified in § 60.195 or by equivalent or alternative methods (see § 60.8(b)).
            
            
              § 60.192
              Standard for fluorides.
              (a) On and after the date on which the initial performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any gases containing total fluorides, as measured according to § 60.195, in excess of:
              (1) 1.0 kg/Mg (2.0 lb/ton) of aluminum produced for potroom groups at Soderberg plants: except that emissions between 1.0 kg/Mg and 1.3 kg/Mg (2.6 lb/ton) will be considered in compliance if the owner or operator demonstrates that exemplary operation and maintenance procedures were used with respect to the emission control system and that proper control equipment was operating at the affected facility during the performance tests;
              (2) 0.95 kg/Mg (1.9 lb/ton) of aluminum produced for potroom groups at prebake plants; except that emissions between 0.95 kg/Mg and 1.25 kg/Mg (2.5 lb/ton) will be considered in compliance if the owner or operator demonstrates that exemplary operation and maintenance procedures were used with respect to the emission control system and that proper control equipment was operating at the affected facility during the performance test; and
              (3) 0.05 kg/Mg (0.1 lb/ton) of aluminum equivalent for anode bake plants.
              (b) Within 30 days of any performance test which reveals emissions which fall between the 1.0 kg/Mg and 1.3 kg/Mg levels in paragraph (a)(1) of this section or between the 0.95 kg/Mg and 1.25 kg/Mg levels in paragraph (a)(2) of this section, the owner or operator shall submit a report indicating whether all necessary control devices were on-line and operating properly during the performance test, describing the operating and maintenance procedures followed, and setting forth any explanation for the excess emissions, to the Director of the Enforcement Division of the appropriate EPA Regional Office.
              [45 FR 44207, June 30, 1980, as amended at 65 FR 61757, Oct. 17, 2000]
            
            
              § 60.193
              Standard for visible emissions.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere:
              (1) From any potroom group any gases which exhibit 10 percent opacity or greater, or
              (2) From any anode bake plant any gases which exhibit 20 percent opacity or greater.
            
            
              § 60.194
              Monitoring of operations.
              (a) The owner or operator of any affected facility subject to the provisions of this subpart shall install, calibrate, maintain, and operate monitoring devices which can be used to determine daily the weight of aluminum and anode produced. The weighing devices shall have an accuracy of ±5 percent over their operating range.
              (b) The owner or operator of any affected facility shall maintain a record of daily production rates of aluminum and anodes, raw material feed rates, and cell or potline voltages.
              (c) Following the initial performance test as required under § 60.8(a), an owner or operator shall conduct a performance test at least once each month during the life of the affected facility, except when malfunctions prevent representative sampling, as provided under § 60.8(c). The owner or operator shall give the Administrator at least 15 days advance notice of each test. The Administrator may require additional testing under section 114 of the Clean Air Act.

              (d) An owner or operator may petition the Administrator to establish an alternative testing requirement that requires testing less frequently than once each month for a primary control system or an anode bake plant. If the owner or operator show that emissions from the primary control system or the anode bake plant have low variability during day-to-day operations, the Administrator may establish such an alternative testing requirement. The alternative testing requirement shall include a testing schedule and, in the case of a primary control system, the method to be used to determine primary control system emissions for the purpose of performance tests. The Administrator shall publish the alternative testing requirement in the Federal Register.
              
              (1) Alternative testing requirements are established for Anaconda Aluminum Company's Sebree plant in Henderson, Kentucky: The anode bake plant and primary control system are to be tested once a year rather than once a month.
              (2) Alternative testing requirements are established for Alumax of South Carolina's Mt. Holly Plant in Mt. Holly, South Carolina: The anode bake plant and primary control system are to be tested once a year rather than once a month.
              [45 FR 44207, June 30, 1980, as amended at 54 FR 6669, Feb. 14, 1989]
            
            
              § 60.195
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the total fluorides and visible emission standards in §§ 60.192 and 60.193 as follows:
              (1) The emission rate (Ep) of total fluorides from potroom groups shall be computed for each run using the following equation:
              
              Ep = [(Cs Qsd)1 + (Cs Qsd)2]/(P K)
              
              
                where:
                
                Ep = emission rate of total fluorides from a potroom group, kg/Mg (lb/ton).
                Cs = concentration of total fluorides, mg/dscm (gr/dscf).
                Qsd = volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                P = aluminum production rate, Mg/hr (ton/hr).
                K = conversion factor, 106 mg/kg (7,000 gr/lb).
                1 = subscript for primary control system effluent gas.
                2 = subscript for secondary control system or roof monitor effluent gas.
              
              
              (2) The emission rate (Eb) of total fluorides from anode bake plants shall be computed for each run using the following equation:
              
              Eb = (Cs Qsd)/(PeK)
              
              
                where:
                
                Eb = emission rate of total fluorides, kg/Mg (lb/ton) of aluminum equivalent.
                Cs = concentration of total fluorides, mg/dscm (gr/dscf).
                Qsd = volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                Pe = aluminum equivalent for anode production rate, Mg/hr (ton/hr).
                K = conversion factor, 106 mg/kg (7,000 gr/lb).
              
              

              (3) Methods 13A or 13B shall be used for ducts or stacks, and Method 14 for roof monitors not employing stacks or pollutant collection systems, to determine the total fluorides concentration (Cs) and volumetric flow rate (Qsd) of the effluent gas. The sampling time and sample volume for each run shall be at least 8 hours and 6.80 dscm (240 dscf) for potroom groups and at least 4 hours and 3.40 dscm (120 dscf) for anode bake plants.
              (4) The monitoring devices of § 60.194(a) shall be used to determine the daily weight of aluminum and anode produced.
              (i) The aluminum production rate (P) shall be determined by dividing 720 hours into the weight of aluminum tapped from the affected facility during a period of 30 days before and including the final run of a performance test.
              (ii) The aluminum equivalent production rate (Pe) for anodes shall be determined as 2 times the average weight of anode produced during a representative oven cycle divided by the cycle time. An owner or operator may establish a multiplication factor other than 2 by submitting production records of the amount of aluminum produced and the concurrent weight of anodes consumed by the potrooms.
              (5) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              [54 FR 6669, Feb. 14, 1989, as amended at 65 FR 61757, Oct. 17, 2000]
            
          
          
            
            Subpart T—Standards of Performance for the Phosphate Fertilizer Industry: Wet-Process Phosphoric Acid Plants
            
              § 60.200
              Applicability and designation of affected facility.

              (a) The affected facility to which the provisions of this subpart apply is each wet-process phosphoric acid plant having a design capacity of more than 15 tons of equivalent P2O5 feed per calendar day.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after October 22, 1974, is subject to the requirements of this subpart.
              [42 FR 37937, July 25, 1977, as amended at 48 FR 7129, Feb. 17, 1983; 80 FR 50432, Aug. 19, 2015]
            
            
              § 60.201
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Wet-process phosphoric acid plant means any facility manufacturing phosphoric acid by reacting phosphate rock and acid. A wet-process phosphoric acid plant includes: Reactors, filters, evaporators, and hot wells.
              (b) Total fluorides means elemental fluorine and all fluoride compounds as measured by reference methods specified in § 60.204, or equivalent or alternative methods.
              (c) Equivalent P
                2
                O
                5
                feed means the quantity of phosphorus, expressed as phosphorus pentoxide, fed to the process.
              [40 FR 33154, Aug. 6, 1975, as amended at 65 FR 61757, Oct. 17, 2000; 80 FR 50433, Aug. 19, 2015]
            
            
              § 60.202
              Standard for fluorides.

              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any gases which contain total fluorides in excess of 10.0 g/Mg of equivalent P2O5 feed (0.020 lb/ton).
              [40 FR 33154, Aug. 6, 1975, as amended at 65 FR 61757, Oct. 17, 2000]
            
            
              § 60.203
              Monitoring of operations.
              (a) The owner or operator of any wet-process phosphoric acid plant subject to the provisions of this subpart shall install, calibrate, maintain, and operate a monitoring device which can be used to determine the mass flow of phosphorus-bearing feed material to the process. The monitoring device shall have an accuracy of ±5 percent over its operating range.

              (b) The owner or operator of any wet-process phosphoric acid plant shall maintain a daily record of equivalent P2O5 feed by first determining the total mass rate in Mg/hr of phosphorus bearing feed using a monitoring device for measuring mass flowrate which meets the requirements of paragraph (a) of this section and then by proceeding according to § 60.204(b)(3).
              (c) The owner or operator of any wet-process phosphoric acid plant subject to the provisions of this part shall install, calibrate, maintain, and operate a monitoring device which continuously measures and permanently records the total pressure drop across the absorber. The monitoring device shall have an accuracy of ±5 percent over its operating range.
              (d) Any facility under § 60.200(a) that commences construction, modification or reconstruction after November 7, 2014 is subject to the requirements of this paragraph instead of the requirements in paragraph (c) of this section. If an absorber is used to comply with § 60.202, then the owner or operator shall continuously monitor pressure drop through the absorber and meet the requirements specified in paragraphs (d)(1) through (4) of this section.

              (1) The owner or operator shall install, calibrate, maintain, and operate a continuous monitoring system (CMS) that continuously measures and permanently records the pressure at the gas stream inlet and outlet of the absorber. The pressure at the gas stream inlet of the absorber may be measured using amperage on the blower if a correlation between pressure and amperage is established.
              
              (2) The CMS must have an accuracy of ±5 percent over the normal range measured or 0.12 kilopascals (0.5 inches of water column), whichever is greater.
              (3) The owner or operator shall establish an allowable range for the pressure drop through the absorber. The allowable range is ±20 percent of the arithmetic average of the three test runs conducted during the performance test required in § 60.8. The Administrator retains the right to reduce the ±20 percent adjustment to the baseline average values of operating ranges in those instances where performance test results indicate that a source's level of emissions is near the value of an applicable emissions standard. However, the adjustment must not be reduced to less than ±10 percent under any instance.
              (4) The owner or operator shall demonstrate continuous compliance by maintaining the daily average pressure drop through the absorber to within the allowable range established in paragraph (d)(3) of this section. The daily average pressure drop through the absorber for each operating day shall be calculated using the data recorded by the monitoring system. If the emissions unit operation is continuous, the operating day is a 24-hour period. If the emissions unit operation is not continuous, the operating day is the total number of hours of control device operation per 24-hour period. Valid data points must be available for 75 percent of the operating hours in an operating day to compute the daily average.
              [40 FR 3154, Aug. 6, 1975, as amended at 54 FR 6669, Feb. 14, 1989; 65 FR 61757, Oct. 17, 2000; 80 FR 50433, Aug. 19, 2015]
            
            
              § 60.204
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the total fluorides standard in § 60.202 as follows:
              (1) The emission rate (E) of total fluorides shall be computed for each run using the following equation:
              
                EC16NO91.007
              
              
                where:
                

                E = emission rate of total fluorides, g/Mg (lb/ton) of equivalent P2O5 feed.
                Csi = concentration of total fluorides from emission point “i,” mg/dscm (gr/dscf).
                Qsdi = volumetric flow rate of effluent gas from emission point “i,” dscm/hr (dscf/hr).
                N = number of emission points associated with the affected facility.
                P = equivalent P2O5 feed rate, Mg/hr (ton/hr).
                K = conversion factor, 1000 mg/g (7,000 gr/lb).
              
              

              (2) Method 13A or 13B shall be used to determine the total fluorides concentration (Csi) and volumetric flow rate (Qsdi) of the effluent gas from each of the emission points. The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf).
              (3) The equivalent P2O5 feed rate (P) shall be computed for each run using the following equation:
              
              P = Mp Rp
              
              
              
                where:
                
                Mp = total mass flow rate of phosphorus-bearing feed, Mg/hr (ton/hr).
                Rp = P2O5 content, decimal fraction.
              
              

              (i) The accountability system of § 60.203(a) shall be used to determine the mass flow rate (Mp) of the phosphorus-bearing feed.

              (ii) The Association of Official Analytical Chemists (AOAC) Method 9 (incorporated by reference—see § 60.17) shall be used to determine the P2O5 content (Rp) of the feed.
              [54 FR 6669, Feb. 14, 1989, as amended at 65 FR 61757, Oct. 17, 2000]
            
            
              § 60.205
              Recordkeeping.
              Any facility under § 60.200(a) that commences construction, modification or reconstruction after November 7, 2014 is subject to the requirements of this section. You must maintain the records identified as specified in § 60.7(f) and in paragraphs (a) and (b) of this section. All records required by this subpart must be maintained on site for at least 5 years.
              (a) Records of the daily average pressure. Records of the daily average pressure drop through the absorber.
              
              (b) Records of deviations. A deviation is determined to have occurred when the monitoring data or lack of monitoring data result in any one of the criteria specified in paragraphs (b)(1) and (2) of this section being met.
              (1) A deviation occurs when the daily average value of a monitored operating parameter is less than the minimum pressure drop, or greater than the maximum pressure drop established in § 60.203(d)(3).
              (2) A deviation occurs when the monitoring data are not available for at least 75 percent of the operating hours in a day.
              [80 FR 50433, Aug. 19, 2015]
            
          
          
            Subpart U—Standards of Performance for the Phosphate Fertilizer Industry: Superphosphoric Acid Plants
            
              § 60.210
              Applicability and designation of affected facility.

              (a) The affected facility to which the provisions of this subpart apply is each superphosphoric acid plant having a design capacity of more than 15 tons of equivalent P2O5 feed per calendar day.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after October 22, 1974, is subject to the requirements of this subpart.
              [42 FR 37937, July 25, 1977, as amended at 48 FR 7129, Feb. 17, 1983; 80 FR 50433, Aug. 19, 2015]
            
            
              § 60.211
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Superphosphoric acid plant means any facility that concentrates wet-process phosphoric acid to 66 percent or greater P2O5 content by weight for eventual consumption as a fertilizer. A superphosphoric acid plant includes: evaporators, hot wells, acid sumps, oxidation reactors, and cooling tanks. An oxidation reactor includes any equipment or step that uses an oxidizing agent (e.g., nitric acid, ammonium nitrate, or potassium permanganate) to treat superphosphoric acid.
              (b) Total fluorides means elemental fluorine and all fluoride compounds as measured by reference methods specified in § 60.214, or equivalent or alternative methods.
              (c) Equivalent P
                2
                O
                5
                feed means the quantity of phosphorus, expressed as phosphorus pentoxide, fed to the process.
              [40 FR 33155, Aug. 6, 1975, as amended at 65 FR 61757, Oct. 17, 2000; 80 FR 50433, Aug. 19, 2015]
            
            
              § 60.212
              Standard for fluorides.

              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any gases which contain total fluorides in excess of 5.0 g/megagram (Mg) of equivalent P2O5 feed (0.010 lb/ton).
              (b) [Reserved]
              [40 FR 33155, Aug. 6, 1975, as amended at 65 FR 61757, Oct. 17, 2000]
            
            
              § 60.213
              Monitoring of operations.
              (a) The owner or operator of any superphosphoric acid plant subject to the provisions of this subpart shall install, calibrate, maintain, and operate a flow monitoring device which can be used to determine the mass flow of phosphorus-bearing feed material to the process. The flow monitoring device shall have an accuracy of ±5 percent over its operating range.

              (b) The owner or operator of any superphosphoric acid plant shall maintain a daily record of equivalent P2O5 feed by first determining the total mass rate in Mg/hr of phosphorus-bearing feed using a flow monitoring device meeting the requirements of paragraph (a) of this section and then by proceeding according to § 60.214(b)(3).

              (c) Except as specified in paragraph (d) of this section, the owner or operator of any superphosphoric acid plant subject to the provisions of this part shall install, calibrate, maintain, and operate a monitoring device which continuously measures and permanently records the total pressure drop across the absorber. The monitoring device shall have an accuracy of ±5 percent over its operating range.
              (d) Any affected facility as defined in § 60.210(a) that commences construction, modification or reconstruction after November 7, 2014 is subject to the requirements of this paragraph instead of the requirements in paragraph (c) of this section. If an absorber is used to comply with § 60.212, then the owner or operator shall continuously monitor pressure drop through the absorber and meet the requirements specified in paragraphs (d)(1) through (4) of this section.
              (1) The owner or operator shall install, calibrate, maintain, and operate a continuous monitoring system (CMS) that continuously measures and permanently records the pressure at the gas stream inlet and outlet of the absorber. The pressure at the gas stream inlet of the absorber may be measured using amperage on the blower if a correlation between pressure and amperage is established.
              (2) The CMS must have an accuracy of ±5 percent over the normal range measured or 0.12 kilopascals (0.5 inches of water column), whichever is greater.
              (3) The owner or operator shall establish an allowable range for the pressure drop through the absorber. The allowable range is ±20 percent of the arithmetic average of the three test runs conducted during the performance test required in § 60.8. The Administrator retains the right to reduce the ±20 percent adjustment to the baseline average values of operating ranges in those instances where performance test results indicate that a source's level of emissions is near the value of an applicable emissions standard. However, the adjustment must not be reduced to less than ±10 percent under any instance.
              (4) The owner or operator shall demonstrate continuous compliance by maintaining the daily average pressure drop through the absorber to within the allowable range established in paragraph (d)(3) of this section. The daily average pressure drop through the absorber for each operating day shall be calculated using the data recorded by the monitoring system. If the emissions unit operation is continuous, the operating day is a 24-hour period. If the emissions unit operation is not continuous, the operating day is the total number of hours of control device operation per 24-hour period. Valid data points must be available for 75 percent of the operating hours in an operating day to compute the daily average.
              [40 FR 33155, Aug. 6, 1975, as amended at 54 FR 6670, Feb. 14, 1989; 65 FR 61757, Oct. 17, 2000; 80 FR 50433, Aug. 19, 2015]
            
            
              § 60.214
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the total fluorides standard in § 60.212 as follows:
              (1) The emission rate (E) of total fluorides shall be computed for each run using the following equation:
              
                EC16NO91.008
              
              
                where:
                

                E = emission rate of total fluorides, g/Mg (lb/ton) of equivalent P2O5 feed.
                Csi = concentration of total fluorides from emission point “i,” mg/dscm (gr/dscf).
                Qsdi = volumetric flow rate of effluent gas from emission point “i,” dscm/hr (dscf/hr).
                N = number of emission points associated with the affected facility.
                P = equivalent P2O5 feed rate, Mg/hr (ton/hr).
                K = conversion factor, 1000 mg/g (7,000 gr/lb).
              
              

              (2) Method 13A or 13B shall be used to determine the total fluorides concentration (Csi) and volumetric flow rate (Qsdi) of the effluent gas from each of the emission points. The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf).
              (3) The equivalent P2O5 feed rate (P) shall be computed for each run using the following equation:
              
              P = Mp Rp
              
              
              
                where:
                Mp = total mass flow rate of phosphorus-bearing feed, Mg/hr (ton/hr).
                Rp = P2O5 content, decimal fraction.
              
              
              

              (i) The accountability system of § 60.213(a) shall be used to determine the mass flow rate (Mp) of the phosphorus-bearing feed.

              (ii) The Association of Official Analytical Chemists (AOAC) Method 9 (incorporated by reference—see § 60.17) shall be used to determine the P2O5 content (Rp) of the feed.
              [54 FR 6670, Feb. 14, 1989, as amended at 65 FR 61757, Oct. 17, 2000]
            
            
              § 60.215
              Recordkeeping.
              An affected facility as defined in § 60.210(a) that commences construction, modification, or reconstruction after November 7, 2014 is subject to the requirements of this section. You must maintain the records identified as specified in § 60.7(f) and in paragraphs (a) and (b) of this section. All records required by this subpart must be maintained on site for at least 5 years.
              (a) Records of the daily average pressure. Records of the daily average pressure drop through the absorber.
              (b) Records of deviations. A deviation is determined to have occurred when the monitoring data or lack of monitoring data result in any one of the criteria specified in paragraphs (b)(1) and (2) of this section being met.
              (1) A deviation occurs when the daily average value of a monitored operating parameter is less than the minimum pressure drop, or greater than the maximum pressure drop established in § 60.213(d)(3).
              (2) A deviation occurs when the monitoring data are not available for at least 75 percent of the operating hours in a day.
              [80 FR 50434, Aug. 19, 2015]
            
          
          
            Subpart V—Standards of Performance for the Phosphate Fertilizer Industry: Diammonium Phosphate Plants
            
              § 60.220
              Applicability and designation of affected facility.

              (a) The affected facility to which the provisions of this subpart apply is each granular diammonium phosphate plant having a design capacity of more than 15 tons of equivalent P2O5 feed per calendar day. For the purpose of this subpart, the affected facility includes any combination of: reactors, granulators, dryers, coolers, screens, and mills.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after October 22, 1974, is subject to the requirements of this subpart.
              [42 FR 37938, July 25, 1977, as amended at 48 FR 7129, Feb. 17, 1983]
            
            
              § 60.221
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Granular diammonium phosphate plant means any plant manufacturing granular diammonium phosphate by reacting phosphoric acid with ammonia.
              (b) Total fluorides means elemental fluorine and all fluoride compounds as measured by reference methods specified in § 60.224, or equivalent or alternative methods.
              (c) Equivalent P
                2
                O
                5
                feed means the quantity of phosphorus, expressed as phosphorus pentoxide, fed to the process.
              [40 FR 33155, Aug. 6, 1975]
            
            
              § 60.222
              Standard for fluorides.

              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any gases which contain total fluorides in excess of 30 g/megagram (Mg) of equivalent P2O5 feed (0.060 lb/ton).
              (b) [Reserved]
              [40 FR 33155, Aug. 6, 1975, as amended at 65 FR 61757, Oct. 17, 2000]
            
            
              § 60.223
              Monitoring of operations.
              (a) The owner or operator of any granular diammonium phosphate plant subject to the provisions of this subpart shall install, calibrate, maintain, and operate a flow monitoring device which can be used to determine the mass flow of phosphorus-bearing feed material to the process. The flow monitoring device shall have an accuracy of ±5 percent over its operating range.

              (b) The owner or operator of any granular diammonium phosphate plant shall maintain a daily record of equivalent P2O5 feed by first determining the total mass rate in Mg/hr of phosphorus-bearing feed using a flow monitoring device meeting the requirements of paragraph (a) of this section and then by proceeding according to § 60.224(b)(3).
              (c) Except as specified in paragraph (d) of this section, the owner or operator of any granular diammonium phosphate plant subject to the provisions of this subpart shall install, calibrate, maintain, and operate a monitoring device which continuously measures and permanently records the total pressure drop across the scrubbing system. The monitoring device shall have an accuracy of ±5 percent over its operating range.
              (d) Any affected facility as defined in § 60.220(a) that commences construction, modification, or reconstruction after November 7, 2014 is subject to the requirements of this paragraph instead of the requirements in paragraph (c) of this section. If an absorber is used to comply with § 60.222, then the owner or operator shall continuously monitor pressure drop through the absorber and meet the requirements specified in paragraphs (d)(1) through (4) of this section.
              (1) The owner or operator shall install, calibrate, maintain, and operate a continuous monitoring system (CMS) that continuously measures and permanently records the pressure at the gas stream inlet and outlet of the absorber. The pressure at the gas stream inlet of the absorber may be measured using amperage on the blower if a correlation between pressure and amperage is established.
              (2) The CMS must have an accuracy of ±5 percent over the normal range measured or 0.12 kilopascals (0.5 inches of water column), whichever is greater.
              (3) The owner or operator shall establish an allowable range for the pressure drop through the absorber. The allowable range is ±20 percent of the arithmetic average of the three test runs conducted during the performance test required in § 60.8. The Administrator retains the right to reduce the ±20 percent adjustment to the baseline average values of operating ranges in those instances where performance test results indicate that a source's level of emissions is near the value of an applicable emissions standard. However, the adjustment must not be reduced to less than ±10 percent under any instance.
              (4) The owner or operator shall demonstrate continuous compliance by maintaining the daily average pressure drop through the absorber to within the allowable range established in paragraph (d)(3) of this section. The daily average pressure drop through the absorber for each operating day shall be calculated using the data recorded by the monitoring system. If the emissions unit operation is continuous, the operating day is a 24-hour period. If the emissions unit operation is not continuous, the operating day is the total number of hours of control device operation per 24-hour period. Valid data points must be available for 75 percent of the operating hours in an operating day to compute the daily average.
              [40 FR 33155, Aug. 6, 1975, as amended at 54 FR 6670, Feb. 14, 1989; 65 FR 61757, Oct. 17, 2000; 80 FR 50434, Aug. 19, 2015]
            
            
              § 60.224
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the total fluorides standard in § 60.222 as follows:
              (1) The emission rate (E) of total fluorides shall be computed for each run using the following equation:
              
                EC16NO91.009
              
              
                where:
                

                E = emission rate of total fluorides, g/Mg (lb/ton) of equivalent P2O5 feed.
                Csi = concentration of total fluorides from emission point “i,” mg/dscm (gr/dscf).
                Qsdi = volumetric flow rate of effluent gas from emission point “i,” dscm/hr (dscf/hr).
                N = number of emission points associated with the affected facility.
                P = equivalent P2O5 feed rate, Mg/hr (ton/hr).
                K = conversion factor, 1000 mg/g (7,000 gr/lb).
              
              
              

              (2) Method 13A or 13B shall be used to determine the total fluorides concentration (Csi) and volumetric flow rate (Qsdi) of the effluent gas from each of the emission points. The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf).
              (3) The equivalent P2O5 feed rate (P) shall be computed for each run using the following equation:
              
              P = Mp Rp
              
              
              
                where:
                
                Mp = total mass flow rate of phosphorus-bearing feed, Mg/hr (ton/hr).
                Rp = P2O5 content, decimal fraction.
              
              

              (i) The accountability system of § 60.223(a) shall be used to determine the mass flow rate (Mp) of the phosphorus-bearing feed.

              (ii) The Association of Official Analytical Chemists (AOAC) Method 9 (incorporated by reference—see § 60.17) shall be used to determine the P2O5 content (Rp) of the feed.
              [54 FR 6670, Feb. 14, 1989, as amended at 65 FR 61757, Oct. 17, 2000; 80 FR 50434, Aug. 19, 2015]
            
            
              § 60.225
              Recordkeeping.
              An affected facility as defined in § 60.220(a) that commences construction, modification, or reconstruction after November 7, 2014 is subject to the requirements of this section. You must maintain the records identified as specified in § 60.7(f) and in paragraphs (a) and (b) of this section. All records required by this subpart must be maintained on site for at least 5 years.
              (a) Records of the daily average pressure drop through the absorber.
              (b) Records of deviations. A deviation is determined to have occurred when the monitoring data or lack of monitoring data result in any one of the criteria specified in paragraphs (b)(1) and (2) of this section being met.
              (1) A deviation occurs when the daily average value of a monitored operating parameter is less than the minimum pressure drop, or greater than the maximum pressure drop established in § 60.223(d)(3).
              (2) A deviation occurs when the monitoring data are not available for at least 75 percent of the operating hours in a day.
              [80 FR 50434, Aug. 19, 2015]
            
          
          
            Subpart W—Standards of Performance for the Phosphate Fertilizer Industry: Triple Superphosphate Plants
            
              § 60.230
              Applicability and designation of affected facility.

              (a) The affected facility to which the provisions of this subpart apply is each triple superphosphate plant having a design capacity of more than 15 tons of equivalent P2O5 feed per calendar day. For the purpose of this subpart, the affected facility includes any combination of: mixers, curing belts (dens), reactors, granulators, dryers, coolers, screens, mills, and facilities that store run-of-pile triple superphosphate.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after October 22, 1974, is subject to the requirements of this subpart.
              [42 FR 37938, July 25, 1977, as amended at 48 FR 7129, Feb. 17, 1983; 80 FR 50435, Aug. 19, 2015]
            
            
              § 60.231
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Triple superphosphate plant means any facility manufacturing triple superphosphate by reacting phosphate rock with phosphoric acid. A run-of-pile triple superphosphate plant includes curing and storing.
              (b) Run-of-pile triple superphosphate means any triple superphosphate that has not been processed in a granulator and is composed of particles at least 25 percent by weight of which (when not caked) will pass through a 16 mesh screen.
              (c) Total fluorides means elemental fluorine and all fluoride compounds as measured by reference methods specified in § 60.234, or equivalent or alternative methods.
              (d) Equivalent P
                2
                O
                5
                feed means the quantity of phosphorus, expressed as phosphorus pentoxide, fed to the process.
              [40 FR 33156, Aug. 6, 1975]
            
            
              § 60.232
              Standard for fluorides.

              On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any gases which contain total fluorides in excess of 100 g/megagram (Mg) of equivalent P2O5 feed (0.20 lb/ton).
              [40 FR 33156, Aug. 6, 1975, as amended at 65 FR 61757, Oct. 17, 2000]
            
            
              § 60.233
              Monitoring of operations.
              (a) The owner or operator of any triple superphosphate plant subject to the provisions of this subpart shall install, calibrate, maintain, and operate a flow monitoring device that can be used to determine the mass flow of phosphorus-bearing feed material to the process. The flow monitoring device shall have an accuracy of ±5 percent over its operating range.

              (b) The owner or operator of any triple superphosphate plant shall maintain a daily record of equivalent P2O5 feed by first determining the total mass rate in Mg/hr of phosphorus-bearing feed using a flow monitoring device meeting the requirements of paragraph (a) of this section and then by proceeding according to § 60.234(b)(3).
              (c) Except as specified in paragraph (d) of this section, the owner or operator of any triple superphosphate plant subject to the provisions of this part shall install, calibrate, maintain, and operate a monitoring device that continuously measures and permanently records the total pressure drop across the absorber. The monitoring device shall have an accuracy of ±5 percent over its operating range.
              (d) Any facility under § 60.230(a) that commences construction, modification, or reconstruction after November 7, 2014 is subject to the requirements of this paragraph instead of the requirements in paragraph (c) of this section. If an absorber is used to comply with § 60.232, then the owner or operator shall continuously monitor pressure drop through the absorber and meet the requirements specified in paragraphs (d)(1) through (4) of this section.
              (1) The owner or operator shall install, calibrate, maintain, and operate a continuous monitoring system (CMS) that continuously measures and permanently records the pressure at the gas stream inlet and outlet of the absorber. The pressure at the gas stream inlet of the absorber may be measured using amperage on the blower if a correlation between pressure and amperage is established.
              (2) The CMS must have an accuracy of ±5 percent over the normal range measured or 0.12 kilopascals (0.5 inches of water column), whichever is greater.
              (3) The owner or operator shall establish an allowable range for the pressure drop through the absorber. The allowable range is ±20 percent of the arithmetic average of the three test runs conducted during the performance test required in § 60.8. The Administrator retains the right to reduce the ±20 percent adjustment to the baseline average values of operating ranges in those instances where performance test results indicate that a source's level of emissions is near the value of an applicable emissions standard. However, the adjustment must not be reduced to less than ±10 percent under any instance.
              (4) The owner or operator shall demonstrate continuous compliance by maintaining the daily average pressure drop through the absorber to within the allowable range established in paragraph (d)(3) of this section. The daily average pressure drop through the absorber for each operating day shall be calculated using the data recorded by the monitoring system. If the emissions unit operation is continuous, the operating day is a 24-hour period. If the emissions unit operation is not continuous, the operating day is the total number of hours of control device operation per 24-hour period. Valid data points must be available for 75 percent of the operating hours in an operating day to compute the daily average.
              [80 FR 50435, Aug. 19, 2015]
            
            
              
              § 60.234
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the total fluorides standards in § 60.232 as follows:
              (1) The emission rate (E) of total fluorides shall be computed for each run using the following equation:
              
                EC16NO91.010
              
              
                where:
                

                E = emission rate of total fluorides, g/Mg (lb/ton) of equivalent P2O5 feed.
                Csi = concentration of total fluorides from emission point “i,” mg/dscm (gr/dscf).
                Qsdi = volumetric flow rate of effluent gas from emission point “i,” dscm/hr (dscf/hr).
                N = number of emission points in the affected facility.
                P = equivalent P2O5 feed rate, Mg/hr (ton/hr).
                K = conversion factor, 1000 mg/g (7,000 gr/lb).
              
              

              (2) Method 13A or 13b shall be used to determine the total fluorides concentration (Csi) and volumetric flow rate (Qsdi) of the effluent gas from each of the emission points. The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf).
              (3) The equivalent P2O5 feed rate (P) shall be computed for each run using the following equation:
              
              P = Mp Rp
              
              
              
                where:
                
                Mp total mass flow rate of phosphorus-bearing feed, Mg/hr (ton/hr).
                Rp = P2O5 content, decimal fraction.
              
              

              (i) The accountability system of § 60.233(a) shall be used to determine the mass flow rate (Mp) of the phosphorus-bearing feed.

              (ii) The Association of Official Analytical Chemists (AOAC) Method 9 (incorporated by reference—see § 60.17) shall be used to determine the P2O5 content (Rp) of the feed.
              [54 FR 6670, Feb. 14, 1989; 54 FR 21344, May 17, 1989, as amended at 65 FR 61757, Oct. 17, 2000]
            
            
              § 60.235
              Recordkeeping.
              Any facility under § 60.230(a) that commences construction, modification, or reconstruction after November 7, 2014 is subject to the requirements of this section. You must maintain the records identified as specified in § 60.7(f) and in paragraphs (a) and (b) of this section. All records required by this subpart must be maintained onsite for at least 5 years.
              (a) Records of the daily average pressure drop through the absorber.
              (b) Records of deviations. A deviation is determined to have occurred when the monitoring data or lack of monitoring data result in any one of the criteria specified in paragraphs (b)(1) and (2) of this section being met.
              (1) A deviation occurs when the daily average value of a monitored operating parameter is less than the minimum pressure drop, or greater than the maximum pressure drop established in § 60.233(d)(3).
              (2) A deviation occurs when the monitoring data are not available for at least 75 percent of the operating hours in a day.
              [80 FR 50435, Aug. 19, 2015]
            
          
          
            Subpart X—Standards of Performance for the Phosphate Fertilizer Industry: Granular Triple Superphosphate Storage Facilities
            
              § 60.240
              Applicability and designation of affected facility.
              (a) The affected facility to which the provisions of this subpart apply is each granular triple superphosphate storage facility. For the purpose of this subpart, the affected facility includes any combination of: Storage or curing piles, conveyors, elevators, screens and mills.

              (b) Any facility under paragraph (a) of this section that commences construction or modification after October 22, 1974, is subject to the requirements of this subpart.
              [42 FR 37938, July 25, 1977]
            
            
              § 60.241
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Granular triple superphosphate storage facility means any facility curing or storing fresh granular triple superphosphate.
              (b) Total fluorides means elemental fluorine and all fluoride compounds as measured by reference methods specified in § 60.244, or equivalent or alternative methods.
              (c) Equivalent P
                2O5
                stored means the quantity of phosphorus, expressed as phosphorus pentoxide, being cured or stored in the affected facility.
              (d) Fresh granular triple superphosphate means granular triple superphosphate produced within the preceding 72 hours.
              [40 FR 33156, Aug. 6, 1975, as amended at 62 FR 18280, Apr. 15, 1997; 65 FR 61757, Oct. 17, 2000]
            
            
              § 60.242
              Standard for fluorides.

              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility any gases which contain total fluorides in excess of 0.25 g/hr/megagram (Mg) of equivalent P2O5 stored (5.0 × 10 −4 lb/hr/ton of equivalent P2O5 stored).
              (b) No owner or operator subject to the provisions of this subpart shall ship fresh granular triple superphosphate from an affected facility.
              [40 FR 33156, Aug. 6, 1975, as amended at 62 FR 18280, Apr. 15, 1997; 65 FR 61757, Oct. 17, 2000]
            
            
              § 60.243
              Monitoring of operations.

              (a) The owner or operator of any granular triple superphosphate storage facility subject to the provisions of this subpart shall maintain an accurate account of triple superphosphate in storage to permit the determination of the amount of equivalent P2O5 stored.

              (b) The owner or operator of any granular triple superphosphate storage facility subject to the provisions of this subpart shall maintain a daily record of total equivalent P2O5 stored by multiplying the percentage P2O5 content, as determined by § 60.244(c)(3), times the total mass of granular triple superphosphate stored.
              (c) Except as specified in paragraph (e) of this section, the owner or operator of any granular triple superphosphate storage facility subject to the provisions of this subpart shall install, calibrate, maintain, and operate a monitoring device that continuously measures and permanently records the total pressure drop across any absorber. The monitoring device shall have an accuracy of ±5 percent over its operating range.
              (d) The owner or operator of any granular triple superphosphate storage facility subject to the provisions of this subpart shall develop for approval by the Administrator a site-specific methodology including sufficient recordkeeping for the purposes of demonstrating compliance with § 60.242 (b).
              (e) Any facility under § 60.240(a) that commences construction, modification, or reconstruction after November 7, 2014 is subject to the requirements of this paragraph instead of the requirements in paragraph (c) of this section. If an absorber is used to comply with § 60.232, then the owner or operator shall continuously monitor pressure drop through the absorber and meet the requirements specified in paragraphs (e)(1) through (4) of this section.
              (1) The owner or operator shall install, calibrate, maintain, and operate a continuous monitoring system (CMS) that continuously measures and permanently records the pressure at the gas stream inlet and outlet of the absorber. The pressure at the gas stream inlet of the absorber may be measured using amperage on the blower if a correlation between pressure and amperage is established.

              (2) The CMS must have an accuracy of ±5 percent over the normal range measured or 0.12 kilopascals (0.5 inches of water column), whichever is greater.
              
              (3) The owner or operator shall establish an allowable range for the pressure drop through the absorber. The allowable range is ±20 percent of the arithmetic average of the three test runs conducted during the performance test required in § 60.8. The Administrator retains the right to reduce the ±20 percent adjustment to the baseline average values of operating ranges in those instances where performance test results indicate that a source's level of emissions is near the value of an applicable emissions standard. However, the adjustment must not be reduced to less than ±10 percent under any instance.
              (4) The owner or operator shall demonstrate continuous compliance by maintaining the daily average pressure drop through the absorber to within the allowable range established in paragraph (e)(3) of this section. The daily average pressure drop through the absorber for each operating day shall be calculated using the data recorded by the monitoring system. If the emissions unit operation is continuous, the operating day is a 24-hour period. If the emissions unit operation is not continuous, the operating day is the total number of hours of control device operation per 24-hour period. Valid data points must be available for 75 percent of the operating hours in an operating day to compute the daily average.
              [40 FR 33156, Aug. 6, 1975, as amended at 54 FR 6671, Feb. 14, 1989; 62 FR 18280, Apr. 15, 1997; 80 FR 50435, Aug. 19, 2015]
            
            
              § 60.244
              Test methods and procedures.
              (a) The owner or operator shall conduct performance tests required in § 60.8 only when the following quantities of product are being cured or stored in the facility.
              (1) Total granular triple superphosphate is at least 10 percent of the building capacity, and
              (2) Fresh granular triple superphosphate is at least 6 percent of the total amount of triple superphosphate, or
              (3) If the provision in paragraph (a)(2) of this section exceeds production capabilities for fresh granular triple superphosphate, fresh granular triple superphosphate is equal to at least 5 days maximum production.
              (b) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (c) The owner or operator shall determine compliance with the total fluorides standard in § 60.242 as follows:
              (1) The emission rate (E) of total fluorides shall be computed for each run using the following equation:
              
                EC16NO91.011
              
              
                where:
                

                E = emission rate of total fluorides, g/hr/Mg (lb/hr/ton) of equivalent P2O5 stored.
                Csi = concentration of total fluorides from emission point “i,” mg/dscm (gr/dscf).
                Qsdi = volumetric flow rate of effluent gas from emission point “i,” dscm/hr (dscf/hr).
                N = number of emission points in the affected facility.
                P = equivalent P2O5 stored, metric tons (tons).
                K = conversion factor, 1000 mg/g (7,000 gr/lb).
              
              

              (2) Method 13A or 13B shall be used to determine the total fluorides concentration (Csi) and volumetric flow rate (Qsdi) of the effluent gas from each of the emission points. The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf).
              (3) The equivalent P2O5 feed rate (P) shall be computed for each run using the following equation:
              
              P = Mp Rp
              
              
              
                where:
                
                Mp = amount of product in storage, Mg (ton).
                Rp = P2O5 content of product in storage, weight fraction.
              
              

              (i) The accountability system of § 60.243(a) shall be used to determine the amount of product (Mp) in storage.

              (ii) The Association of Official Analytical Chemists (AOAC) Method 9 (incorporated by reference—see § 60.17) shall be used to determine the P2O5 content (Rp) of the product in storage.
              [54 FR 6671, Feb. 14, 1989, as amended at 62 FR 18280, Apr. 15, 1997; 65 FR 61757, Oct. 17, 2000]
            
            
              
              § 60.245
              Recordkeeping.
              Any facility under § 60.240(a) that commences construction, modification, or reconstruction after November 7, 2014 is subject to the requirements of this section. You must maintain the records identified as specified in § 60.7(f) and in paragraphs (a) and (b) of this section. All records required by this subpart must be maintained onsite for at least 5 years.
              (a) Records of the daily average pressure drop through the absorber.
              (b) Records of deviations. A deviation is determined to have occurred when the monitoring data or lack of monitoring data result in any one of the criteria specified in paragraphs (b)(1) and (2) of this section being met.
              (1) A deviation occurs when the daily average value of a monitored operating parameter is less than the minimum pressure drop, or greater than the maximum pressure drop established in § 60.243(e)(3).
              (2) A deviation occurs when the monitoring data are not available for at least 75 percent of the operating hours in a day.
              [80 FR 50436, Aug. 19, 2015]
            
          
          
            Subpart Y—Standards of Performance for Coal Preparation and Processing Plants
            
              Source:
              74 FR 51977, Oct. 8, 2009, unless otherwise noted.
            
            
              § 60.250
              Applicability and designation of affected facility.
              (a) The provisions of this subpart apply to affected facilities in coal preparation and processing plants that process more than 181 megagrams (Mg) (200 tons) of coal per day.
              (b) The provisions in §§ 60.251, 60.252(a), 60.253(a), 60.254(a), 60.255(a), and 60.256(a) of this subpart are applicable to any of the following affected facilities that commenced construction, reconstruction or modification after October 27, 1974, and on or before April 28, 2008: Thermal dryers, pneumatic coal-cleaning equipment (air tables), coal processing and conveying equipment (including breakers and crushers), and coal storage systems, transfer and loading systems.
              (c) The provisions in §§ 60.251, 60.252(b)(1) and (c), 60.253(b), 60.254(b), 60.255(b) through (h), 60.256(b) and (c), 60.257, and 60.258 of this subpart are applicable to any of the following affected facilities that commenced construction, reconstruction or modification after April 28, 2008, and on or before May 27, 2009: Thermal dryers, pneumatic coal-cleaning equipment (air tables), coal processing and conveying equipment (including breakers and crushers), and coal storage systems, transfer and loading systems.
              (d) The provisions in §§ 60.251, 60.252(b)(1) through (3), and (c), 60.253(b), 60.254(b) and (c), 60.255(b) through (h), 60.256(b) and (c), 60.257, and 60.258 of this subpart are applicable to any of the following affected facilities that commenced construction, reconstruction or modification after May 27, 2009: Thermal dryers, pneumatic coal-cleaning equipment (air tables), coal processing and conveying equipment (including breakers and crushers), coal storage systems, transfer and loading systems, and open storage piles.
            
            
              § 60.251
              Definitions.
              As used in this subpart, all terms not defined herein have the meaning given them in the Clean Air Act (Act) and in subpart A of this part.
              (a) Anthracite means coal that is classified as anthracite according to the American Society of Testing and Materials in ASTM D388 (incorporated by reference, see § 60.17).
              (b) Bag leak detection system means a system that is capable of continuously monitoring relative particulate matter (dust loadings) in the exhaust of a fabric filter to detect bag leaks and other upset conditions. A bag leak detection system includes, but is not limited to, an instrument that operates on triboelectric, light scattering, light transmittance, or other effect to continuously monitor relative particulate matter loadings.
              (c) Bituminous coal means solid fossil fuel classified as bituminous coal by ASTM D388 (incorporated by reference—see § 60.17).
              (d) Coal means:

              (1) For units constructed, reconstructed, or modified on or before May 27, 2009, all solid fossil fuels classified as anthracite, bituminous, subbituminous, or lignite by ASTM D388 (incorporated by reference—see § 60.17).

              (2) For units constructed, reconstructed, or modified after May 27, 2009, all solid fossil fuels classified as anthracite, bituminous, subbituminous, or lignite by ASTM D388 (incorporated by reference—see § 60.17), and coal refuse.
              (e) Coal preparation and processing plant means any facility (excluding underground mining operations) which prepares coal by one or more of the following processes: breaking, crushing, screening, wet or dry cleaning, and thermal drying.
              (f) Coal processing and conveying equipment means any machinery used to reduce the size of coal or to separate coal from refuse, and the equipment used to convey coal to or remove coal and refuse from the machinery. This includes, but is not limited to, breakers, crushers, screens, and conveyor belts. Equipment located at the mine face is not considered to be part of the coal preparation and processing plant.
              (g) Coal refuse means waste products of coal mining, physical coal cleaning, and coal preparation operations (e.g., culm, gob, etc.) containing coal, matrix material, clay, and other organic and inorganic material.
              (h) Coal storage system means any facility used to store coal except for open storage piles.
              (i) Design controlled potential PM emissions rate means the theoretical particulate matter (PM) emissions (Mg) that would result from the operation of a control device at its design emissions rate (grams per dry standard cubic meter (g/dscm)), multiplied by the maximum design flow rate (dry standard cubic meter per minute (dscm/min)), multiplied by 60 (minutes per hour (min/hr)), multiplied by 8,760 (hours per year (hr/yr)), divided by 1,000,000 (megagrams per gram (Mg/g)).
              (j) Indirect thermal dryer means a thermal dryer that reduces the moisture content of coal through indirect heating of the coal through contact with a heat transfer medium. If the source of heat (the source of combustion or furnace) is subject to another subpart of this part, then the furnace and the associated emissions are not part of the affected facility. However, if the source of heat is not subject to another subpart of this part, then the furnace and the associated emissions are part of the affected facility.
              (k) Lignite means coal that is classified as lignite A or B according to the American Society of Testing and Materials in ASTM D388 (incorporated by reference, see § 60.17).
              (l) Mechanical vent means any vent that uses a powered mechanical drive (machine) to induce air flow.
              (m) Open storage pile means any facility, including storage area, that is not enclosed that is used to store coal, including the equipment used in the loading, unloading, and conveying operations of the facility.
              (n) Operating day means a 24-hour period between 12 midnight and the following midnight during which coal is prepared or processed at any time by the affected facility. It is not necessary that coal be prepared or processed the entire 24-hour period.
              (o) Pneumatic coal-cleaning equipment means:
              (1) For units constructed, reconstructed, or modified on or before May 27, 2009, any facility which classifies bituminous coal by size or separates bituminous coal from refuse by application of air stream(s).
              (2) For units constructed, reconstructed, or modified after May 27, 2009, any facility which classifies coal by size or separates coal from refuse by application of air stream(s).
              (p) Potential combustion concentration means the theoretical emissions (nanograms per joule (ng/J) or pounds per million British thermal units (lb/MMBtu) heat input) that would result from combustion of a fuel in an uncleaned state without emission control systems, as determined using Method 19 of appendix A-7 of this part.
              (q) Subbituminous coal means coal that is classified as subbituminous A, B, or C according to the American Society of Testing and Materials in ASTM D388 (incorporated by reference, see § 60.17).
              (r) Thermal dryer means:

              (1) For units constructed, reconstructed, or modified on or before May 27, 2009, any facility in which the moisture content of bituminous coal is reduced by contact with a heated gas stream which is exhausted to the atmosphere.
              (2) For units constructed, reconstructed, or modified after May 27, 2009, any facility in which the moisture content of coal is reduced by either contact with a heated gas stream which is exhausted to the atmosphere or through indirect heating of the coal through contact with a heated heat transfer medium.
              (s) Transfer and loading system means any facility used to transfer and load coal for shipment.
            
            
              § 60.252
              Standards for thermal dryers.
              (a) On and after the date on which the performance test is conducted or required to be completed under § 60.8, whichever date comes first, an owner or operator of a thermal dryer constructed, reconstructed, or modified on or before April 28, 2008, subject to the provisions of this subpart must meet the requirements in paragraphs (a)(1) and (a)(2) of this section.
              (1) The owner or operator shall not cause to be discharged into the atmosphere from the thermal dryer any gases which contain PM in excess of 0.070 g/dscm (0.031 grains per dry standard cubic feet (gr/dscf)); and
              (2) The owner or operator shall not cause to be discharged into the atmosphere from the thermal dryer any gases which exhibit 20 percent opacity or greater.

              (b) Except as provided in paragraph (c) of this section, on and after the date on which the performance test is conducted or required to be completed under § 60.8, whichever date comes first, an owner or operator of a thermal dryer constructed, reconstructed, or modified after April 28, 2008, subject to the provisions of this subpart must meet the applicable standards for PM and opacity, as specified in paragraph (b)(1) of this section. In addition, and except as provided in paragraph (c) of this section, on and after the date on which the performance test is conducted or required to be completed under § 60.8, whichever date comes first, an owner or operator of a thermal dryer constructed, reconstructed, or modified after May 29, 2009, subject to the provisions of this subpart must also meet the applicable standards for sulfur dioxide (SO2), and combined nitrogen oxides (NOX) and carbon monoxide (CO) as specified in paragraphs (b)(2) and (b)(3) of this section.
              (1) The owner or operator must meet the requirements for PM emissions in paragraphs (b)(1)(i) through (iii) of this section, as applicable to the affected facility.
              (i) For each thermal dryer constructed or reconstructed after April 28, 2008, the owner or operator must meet the requirements of (b)(1)(i)(A) and (b)(1)(i)(B).
              (A) The owner or operator must not cause to be discharged into the atmosphere from the thermal dryer any gases that contain PM in excess of 0.023 g/dscm (0.010 grains per dry standard cubic feet (gr/dscf)); and
              (B) The owner or operator must not cause to be discharged into the atmosphere from the thermal dryer any gases that exhibit 10 percent opacity or greater.
              (ii) For each thermal dryer modified after April 28, 2008, the owner or operator must meet the requirements of paragraphs (b)(1)(ii)(A) and (b)(1)(ii)(B) of this section.
              (A) The owner or operator must not cause to be discharged to the atmosphere from the affected facility any gases which contain PM in excess of 0.070 g/dscm (0.031 gr/dscf); and
              (B) The owner or operator must not cause to be discharged into the atmosphere from the affected facility any gases which exhibit 20 percent opacity or greater.

              (2) Except as provided in paragraph (b)(2)(iii) of this section, for each thermal dryer constructed, reconstructed, or modified after May 27, 2009, the owner or operator must meet the requirements for SO2 emissions in either paragraph (b)(2)(i) or (b)(2)(ii) of this section.

              (i) The owner or operator must not cause to be discharged into the atmosphere from the affected facility any gases that contain SO2 in excess of 85 ng/J (0.20 lb/MMBtu) heat input; or

              (ii) The owner or operator must not cause to be discharged into the atmosphere from the affected facility any gases that either contain SO2 in excess of 520 ng/J (1.20 lb/MMBtu) heat input or contain SO2 in excess of 10 percent of the potential combustion concentration (i.e., the facility must achieve at least a 90 percent reduction of the potential combustion concentration and may not exceed a maximum emissions rate of 1.2 lb/MMBtu (520 ng/J)).

              (iii) Thermal dryers that receive all of their thermal input from a source other than coal or residual oil, that receive all of their thermal input from a source subject to an SO2 limit under another subpart of this part, or that use waste heat or residual from the combustion of coal or residual oil as their only thermal input are not subject to the SO2 limits of this section.

              (3) Except as provided in paragraph (b)(3)(iii) of this section, the owner or operator must meet the requirements for combined NOX and CO emissions in paragraph (b)(3)(i) or (b)(3)(ii) of this section, as applicable to the affected facility.

              (i) For each thermal dryer constructed after May 27, 2009, the owner or operator must not cause to be discharged into the atmosphere from the affected facility any gases which contain a combined concentration of NOX and CO in excess of 280 ng/J (0.65 lb/MMBtu) heat input.

              (ii) For each thermal dryer reconstructed or modified after May 27, 2009, the owner or operator must not cause to be discharged into the atmosphere from the affected facility any gases which contain combined concentration of NOX and CO in excess of 430 ng/J (1.0 lb/MMBtu) heat input.

              (iii) Thermal dryers that receive all of their thermal input from a source other than coal or residual oil, that receive all of their thermal input from a source subject to a NOX limit and/or CO limit under another subpart of this part, or that use waste heat or residual from the combustion of coal or residual oil as their only thermal input, are not subject to the combined NOX and CO limits of this section.
              (c) Thermal dryers receiving all of their thermal input from an affected facility covered under another 40 CFR Part 60 subpart must meet the applicable requirements in that subpart but are not subject to the requirements in this subpart.
            
            
              § 60.253
              Standards for pneumatic coal-cleaning equipment.
              (a) On and after the date on which the performance test is conducted or required to be completed under § 60.8, whichever date comes first, an owner or operator of pneumatic coal-cleaning equipment constructed, reconstructed, or modified on or before April 28, 2008, must meet the requirements of paragraphs (a)(1) and (a)(2) of this section.
              (1) The owner or operator must not cause to be discharged into the atmosphere from the pneumatic coal-cleaning equipment any gases that contain PM in excess of 0.040 g/dscm (0.017 gr/dscf); and
              (2) The owner or operator must not cause to be discharged into the atmosphere from the pneumatic coal-cleaning equipment any gases that exhibit 10 percent opacity or greater.
              (b) On and after the date on which the performance test is conducted or required to be completed under § 60.8, whichever date comes first, an owner or operator of pneumatic coal-cleaning equipment constructed, reconstructed, or modified after April 28, 2008, must meet the requirements in paragraphs (b)(1) and (b)(2) of this section.
              (1) The owner of operator must not cause to be discharged into the atmosphere from the pneumatic coal-cleaning equipment any gases that contain PM in excess or 0.023 g/dscm (0.010 gr/dscf); and
              (2) The owner or operator must not cause to be discharged into the atmosphere from the pneumatic coal-cleaning equipment any gases that exhibit greater than 5 percent opacity.
            
            
              § 60.254
              Standards for coal processing and conveying equipment, coal storage systems, transfer and loading systems, and open storage piles.

              (a) On and after the date on which the performance test is conducted or required to be completed under § 60.8, whichever date comes first, an owner or operator shall not cause to be discharged into the atmosphere from any coal processing and conveying equipment, coal storage system, or coal transfer and loading system processing coal constructed, reconstructed, or modified on or before April 28, 2008, gases which exhibit 20 percent opacity or greater.
              (b) On and after the date on which the performance test is conducted or required to be completed under § 60.8, whichever date comes first, an owner or operator of any coal processing and conveying equipment, coal storage system, or coal transfer and loading system processing coal constructed, reconstructed, or modified after April 28, 2008, must meet the requirements in paragraphs (b)(1) through (3) of this section, as applicable to the affected facility.
              (1) Except as provided in paragraph (b)(3) of this section, the owner or operator must not cause to be discharged into the atmosphere from the affected facility any gases which exhibit 10 percent opacity or greater.
              (2) The owner or operator must not cause to be discharged into the atmosphere from any mechanical vent on an affected facility gases which contain particulate matter in excess of 0.023 g/dscm (0.010 gr/dscf).
              (3) Equipment used in the loading, unloading, and conveying operations of open storage piles are not subject to the opacity limitations of paragraph (b)(1) of this section.
              (c) The owner or operator of an open storage pile, which includes the equipment used in the loading, unloading, and conveying operations of the affected facility, constructed, reconstructed, or modified after May 27, 2009, must prepare and operate in accordance with a submitted fugitive coal dust emissions control plan that is appropriate for the site conditions as specified in paragraphs (c)(1) through (6) of this section.
              (1) The fugitive coal dust emissions control plan must identify and describe the control measures the owner or operator will use to minimize fugitive coal dust emissions from each open storage pile.
              (2) For open coal storage piles, the fugitive coal dust emissions control plan must require that one or more of the following control measures be used to minimize to the greatest extent practicable fugitive coal dust: Locating the source inside a partial enclosure, installing and operating a water spray or fogging system, applying appropriate chemical dust suppression agents on the source (when the provisions of paragraph (c)(6) of this section are met), use of a wind barrier, compaction, or use of a vegetative cover. The owner or operator must select, for inclusion in the fugitive coal dust emissions control plan, the control measure or measures listed in this paragraph that are most appropriate for site conditions. The plan must also explain how the measure or measures selected are applicable and appropriate for site conditions. In addition, the plan must be revised as needed to reflect any changing conditions at the source.
              (3) Any owner or operator of an affected facility that is required to have a fugitive coal dust emissions control plan may petition the Administrator to approve, for inclusion in the plan for the affected facility, alternative control measures other than those specified in paragraph (c)(2) of this section as specified in paragraphs (c)(3)(i) through (iv) of this section.
              (i) The petition must include a description of the alternative control measures, a copy of the fugitive coal dust emissions control plan for the affected facility that includes the alternative control measures, and information sufficient for EPA to evaluate the demonstrations required by paragraph (c)(3)(ii) of this section.
              (ii) The owner or operator must either demonstrate that the fugitive coal dust emissions control plan that includes the alternate control measures will provide equivalent overall environmental protection or demonstrate that it is either economically or technically infeasible for the affected facility to use the control measures specifically identified in paragraph (c)(2).

              (iii) While the petition is pending, the owner or operator must comply with the fugitive coal dust emissions control plan including the alternative control measures submitted with the petition. Operation in accordance with the plan submitted with the petition shall be deemed to constitute compliance with the requirement to operate in accordance with a fugitive coal dust emissions control plan that contains one of the control measures specifically identified in paragraph (c)(2) of this section while the petition is pending.
              (iv) If the petition is approved by the Administrator, the alternative control measures will be approved for inclusion in the fugitive coal dust emissions control plan for the affected facility. In lieu of amending this subpart, a letter will be sent to the facility describing the specific control measures approved. The facility shall make any such letters and the applicable fugitive coal dust emissions control plan available to the public. If the Administrator determines it is appropriate, the conditions and requirements of the letter can be reviewed and changed at any point.
              (4) The owner or operator must submit the fugitive coal dust emissions control plan to the Administrator or delegated authority as specified in paragraphs (c)(4)(i) and (c)(4)(ii) of this section.
              (i) The plan must be submitted to the Administrator or delegated authority prior to startup of the new, reconstructed, or modified affected facility, or 30 days after the effective date of this rule, whichever is later.
              (ii) The plan must be revised as needed to reflect any changing conditions at the source. Such revisions must be dated and submitted to the Administrator or delegated authority before a source can operate pursuant to these revisions. The Administrator or delegated authority may also object to such revisions as specified in paragraph (c)(5) of this section.
              (5) The Administrator or delegated authority may object to the fugitive coal dust emissions control plan as specified in paragraphs (c)(5)(i) and (c)(5)(ii) of this section.
              (i) The Administrator or delegated authority may object to any fugitive coal dust emissions control plan that it has determined does not meet the requirements of paragraphs (c)(1) and (c)(2) of this section.
              (ii) If an objection is raised, the owner or operator, within 30 days from receipt of the objection, must submit a revised fugitive coal dust emissions control plan to the Administrator or delegated authority. The owner or operator must operate in accordance with the revised fugitive coal dust emissions control plan. The Administrator or delegated authority retain the right, under paragraph (c)(5) of this section, to object to the revised control plan if it determines the plan does not meet the requirements of paragraphs (c)(1) and (c)(2) of this section.
              (6) Where appropriate chemical dust suppression agents are selected by the owner or operator as a control measure to minimize fugitive coal dust emissions, (1) only chemical dust suppressants with Occupational Safety and Health Administration (OSHA)-compliant material safety data sheets (MSDS) are to be allowed; (2) the MSDS must be included in the fugitive coal dust emissions control plan; and (3) the owner or operator must consider and document in the fugitive coal dust emissions control plan the site-specific impacts associated with the use of such chemical dust suppressants.
            
            
              § 60.255
              Performance tests and other compliance requirements.
              (a) An owner or operator of each affected facility that commenced construction, reconstruction, or modification on or before April 28, 2008, must conduct all performance tests required by § 60.8 to demonstrate compliance with the applicable emission standards using the methods identified in § 60.257.
              (b) An owner or operator of each affected facility that commenced construction, reconstruction, or modification after April 28, 2008, must conduct performance tests according to the requirements of § 60.8 and the methods identified in § 60.257 to demonstrate compliance with the applicable emissions standards in this subpart as specified in paragraphs (b)(1) and (2) of this section.
              (1) For each affected facility subject to a PM, SO2, or combined NOX and CO emissions standard, an initial performance test must be performed. Thereafter, a new performance test must be conducted according the requirements in paragraphs (b)(1)(i) through (iii) of this section, as applicable.

              (i) If the results of the most recent performance test demonstrate that emissions from the affected facility are greater than 50 percent of the applicable emissions standard, a new performance test must be conducted within 12 calendar months of the date that the previous performance test was required to be completed.
              (ii) If the results of the most recent performance test demonstrate that emissions from the affected facility are 50 percent or less of the applicable emissions standard, a new performance test must be conducted within 24 calendar months of the date that the previous performance test was required to be completed.
              (iii) An owner or operator of an affected facility that has not operated for the 60 calendar days prior to the due date of a performance test is not required to perform the subsequent performance test until 30 calendar days after the next operating day.
              (2) For each affected facility subject to an opacity standard, an initial performance test must be performed. Thereafter, a new performance test must be conducted according to the requirements in paragraphs (b)(2)(i) through (iii) of this section, as applicable, except as provided for in paragraphs (e) and (f) of this section. Performance test and other compliance requirements for coal truck dump operations are specified in paragraph (h) of this section.
              (i) If any 6-minute average opacity reading in the most recent performance test exceeds half the applicable opacity limit, a new performance test must be conducted within 90 operating days of the date that the previous performance test was required to be completed.
              (ii) If all 6-minute average opacity readings in the most recent performance test are equal to or less than half the applicable opacity limit, a new performance test must be conducted within 12 calendar months of the date that the previous performance test was required to be completed.
              (iii) An owner or operator of an affected facility continuously monitoring scrubber parameters as specified in § 60.256(b)(2) is exempt from the requirements in paragraphs (b)(2)(i) and (ii) if opacity performance tests are conducted concurrently with (or within a 60-minute period of) PM performance tests.

              (c) If any affected coal processing and conveying equipment (e.g., breakers, crushers, screens, conveying systems), coal storage systems, or coal transfer and loading systems that commenced construction, reconstruction, or modification after April 28, 2008, are enclosed in a building, and emissions from the building do not exceed any of the standards in § 60.254 that apply to the affected facility, then the facility shall be deemed to be in compliance with such standards.
              (d) An owner or operator of an affected facility (other than a thermal dryer) that commenced construction, reconstruction, or modification after April 28, 2008, is subject to a PM emission standard and uses a control device with a design controlled potential PM emissions rate of 1.0 Mg (1.1 tons) per year or less is exempted from the requirements of paragraphs (b)(1)(i) and (ii) of this section provided that the owner or operator meets all of the conditions specified in paragraphs (d)(1) through (3) of this section. This exemption does not apply to thermal dryers.
              (1) PM emissions, as determined by the most recent performance test, are less than or equal to the applicable limit,
              (2) The control device manufacturer's recommended maintenance procedures are followed, and
              (3) All 6-minute average opacity readings from the most recent performance test are equal to or less than half the applicable opacity limit or the monitoring requirements in paragraphs (e) or (f) of this section are followed.

              (e) For an owner or operator of a group of up to five of the same type of affected facilities that commenced construction, reconstruction, or modification after April 28, 2008, that are subject to PM emissions standards and use identical control devices, the Administrator or delegated authority may allow the owner or operator to use a single PM performance test for one of the affected control devices to demonstrate that the group of affected facilities is in compliance with the applicable emissions standards provided that the owner or operator meets all of the conditions specified in paragraphs (e)(1) through (3) of this section.
              
              (1) PM emissions from the most recent performance test for each individual affected facility are 90 percent or less of the applicable PM standard;
              (2) The manufacturer's recommended maintenance procedures are followed for each control device; and
              (3) A performance test is conducted on each affected facility at least once every 5 calendar years.
              (f) As an alternative to meeting the requirements in paragraph (b)(2) of this section, an owner or operator of an affected facility that commenced construction, reconstruction, or modification after April 28, 2008, may elect to comply with the requirements in paragraph (f)(1) or (f)(2) of this section.
              (1) Monitor visible emissions from each affected facility according to the requirements in paragraphs (f)(1)(i) through (iii) of this section.
              (i) Conduct one daily 15-second observation each operating day for each affected facility (during normal operation) when the coal preparation and processing plant is in operation. Each observation must be recorded as either visible emissions observed or no visible emissions observed. Each observer determining the presence of visible emissions must meet the training requirements specified in § 2.3 of Method 22 of appendix A-7 of this part. If visible emissions are observed during any 15-second observation, the owner or operator must adjust the operation of the affected facility and demonstrate within 24 hours that no visible emissions are observed from the affected facility. If visible emissions are observed, a Method 9, of appendix A-4 of this part, performance test must be conducted within 45 operating days.
              (ii) Conduct monthly visual observations of all process and control equipment. If any deficiencies are observed, the necessary maintenance must be performed as expeditiously as possible.
              (iii) Conduct a performance test using Method 9 of appendix A-4 of this part at least once every 5 calendar years for each affected facility.

              (2) Prepare a written site-specific monitoring plan for a digital opacity compliance system for approval by the Administrator or delegated authority. The plan shall require observations of at least one digital image every 15 seconds for 10-minute periods (during normal operation) every operating day. An approvable monitoring plan must include a demonstration that the occurrences of visible emissions are not in excess of 5 percent of the observation period. For reference purposes in preparing the monitoring plan, see OAQPS “Determination of Visible Emission Opacity from Stationary Sources Using Computer-Based Photographic Analysis Systems.” This document is available from the U.S. Environmental Protection Agency (U.S. EPA); Office of Air Quality and Planning Standards; Sector Policies and Programs Division; Measurement Group (D243-02), Research Triangle Park, NC 27711. This document is also available on the Technology Transfer Network (TTN) under Emission Measurement Center Preliminary Methods. The monitoring plan approved by the Administrator or delegated authority shall be implemented by the owner or operator.
              (g) As an alternative to meeting the requirements in paragraph (b)(2) of this section, an owner or operator of an affected facility that commenced construction, reconstruction, or modification after April 28, 2008, subject to a visible emissions standard under this subpart may install, operate, and maintain a continuous opacity monitoring system (COMS). Each COMS used to comply with provisions of this subpart must be installed, calibrated, maintained, and continuously operated according to the requirements in paragraphs (g)(1) and (2) of this section.
              (1) The COMS must meet Performance Specification 1 in 40 CFR part 60, appendix B.
              (2) The COMS must comply with the quality assurance requirements in paragraphs (g)(2)(i) through (v) of this section.
              (i) The owner or operator must automatically (intrinsic to the opacity monitor) check the zero and upscale (span) calibration drifts at least once daily. For particular COMS, the acceptable range of zero and upscale calibration materials is as defined in the applicable version of Performance Specification 1 in 40 CFR part 60, appendix B.

              (ii) The owner or operator must adjust the zero and span whenever the 24-hour zero drift or 24-hour span drift exceeds 4 percent opacity. The COMS must allow for the amount of excess zero and span drift measured at the 24-hour interval checks to be recorded and quantified. The optical surfaces exposed to the effluent gases must be cleaned prior to performing the zero and span drift adjustments, except for systems using automatic zero adjustments. For systems using automatic zero adjustments, the optical surfaces must be cleaned when the cumulative automatic zero compensation exceeds 4 percent opacity.
              (iii) The owner or operator must apply a method for producing a simulated zero opacity condition and an upscale (span) opacity condition using a certified neutral density filter or other related technique to produce a known obscuration of the light beam. All procedures applied must provide a system check of the analyzer internal optical surfaces and all electronic circuitry including the lamp and photodetector assembly.
              (iv) Except during periods of system breakdowns, repairs, calibration checks, and zero and span adjustments, the COMS must be in continuous operation and must complete a minimum of one cycle of sampling and analyzing for each successive 10-second period and one cycle of data recording for each successive 6-minute period.
              (v) The owner or operator must reduce all data from the COMS to 6-minute averages. Six-minute opacity averages must be calculated from 36 or more data points equally spaced over each 6-minute period. Data recorded during periods of system breakdowns, repairs, calibration checks, and zero and span adjustments must not be included in the data averages. An arithmetic or integrated average of all data may be used.
              (h) The owner or operator of each affected coal truck dump operation that commenced construction, reconstruction, or modification after April 28, 2008, must meet the requirements specified in paragraphs (h)(1) through (3) of this section.
              (1) Conduct an initial performance test using Method 9 of appendix A-4 of this part according to the requirements in paragraphs (h)(1)(i) and(ii).
              (i) Opacity readings shall be taken during the duration of three separate truck dump events. Each truck dump event commences when the truck bed begins to elevate and concludes when the truck bed returns to a horizontal position.
              (ii) Compliance with the applicable opacity limit is determined by averaging all 15-second opacity readings made during the duration of three separate truck dump events.
              (2) Conduct monthly visual observations of all process and control equipment. If any deficiencies are observed, the necessary maintenance must be performed as expeditiously as possible.
              (3) Conduct a performance test using Method 9 of appendix A-4 of this part at least once every 5 calendar years for each affected facility.
            
            
              § 60.256
              Continuous monitoring requirements.
              (a) The owner or operator of each affected facility constructed, reconstructed, or modified on or before April 28, 2008, must meet the monitoring requirements specified in paragraphs (a)(1) and (2) of this section, as applicable to the affected facility.
              (1) The owner or operator of any thermal dryer shall install, calibrate, maintain, and continuously operate monitoring devices as follows:
              (i) A monitoring device for the measurement of the temperature of the gas stream at the exit of the thermal dryer on a continuous basis. The monitoring device is to be certified by the manufacturer to be accurate within ±1.7 °C (±3 °F).
              (ii) For affected facilities that use wet scrubber emission control equipment:
              (A) A monitoring device for the continuous measurement of the pressure loss through the venturi constriction of the control equipment. The monitoring device is to be certified by the manufacturer to be accurate within ±1 inch water gauge.

              (B) A monitoring device for the continuous measurement of the water supply pressure to the control equipment. The monitoring device is to be certified by the manufacturer to be accurate within ±5 percent of design water supply pressure. The pressure sensor or tap must be located close to the water discharge point. The Administrator shall have discretion to grant requests for approval of alternative monitoring locations.
              (2) All monitoring devices under paragraph (a) of this section are to be recalibrated annually in accordance with procedures under § 60.13(b).
              (b) The owner or operator of each affected facility constructed, reconstructed, or modified after April 28, 2008, that has one or more mechanical vents must install, calibrate, maintain, and continuously operate the monitoring devices specified in paragraphs (b)(1) through (3) of this section, as applicable to the mechanical vent and any control device installed on the vent.
              (1) For mechanical vents with fabric filters (baghouses) with design controlled potential PM emissions rates of 25 Mg (28 tons) per year or more, a bag leak detection system according to the requirements in paragraph (c) of this section.
              (2) For mechanical vents with wet scrubbers, monitoring devices according to the requirements in paragraphs (b)(2)(i) through (iv) of this section.
              (i) A monitoring device for the continuous measurement of the pressure loss through the venturi constriction of the control equipment. The monitoring device is to be certified by the manufacturer to be accurate within ±1 inch water gauge.
              (ii) A monitoring device for the continuous measurement of the water supply flow rate to the control equipment. The monitoring device is to be certified by the manufacturer to be accurate within ±5 percent of design water supply flow rate.
              (iii) A monitoring device for the continuous measurement of the pH of the wet scrubber liquid. The monitoring device is to be certified by the manufacturer to be accurate within ±5 percent of design pH.
              (iv) An average value for each monitoring parameter must be determined during each performance test. Each monitoring parameter must then be maintained within 10 percent of the value established during the most recent performance test on an operating day average basis.
              (3) For mechanical vents with control equipment other than wet scrubbers, a monitoring device for the continuous measurement of the reagent injection flow rate to the control equipment, as applicable. The monitoring device is to be certified by the manufacturer to be accurate within ±5 percent of design injection flow rate. An average reagent injection flow rate value must be determined during each performance test. The reagent injection flow rate must then be maintained within 10 percent of the value established during the most recent performance test on an operating day average basis.
              (c) Each bag leak detection system used to comply with provisions of this subpart must be installed, calibrated, maintained, and continuously operated according to the requirements in paragraphs (c)(1) through (3) of this section.
              (1) The bag leak detection system must meet the specifications and requirements in paragraphs (c)(1)(i) through (viii) of this section.
              (i) The bag leak detection system must be certified by the manufacturer to be capable of detecting PM emissions at concentrations of 1 milligram per dry standard cubic meter (mg/dscm) (0.00044 grains per actual cubic foot (gr/acf)) or less.
              (ii) The bag leak detection system sensor must provide output of relative PM loadings. The owner or operator shall continuously record the output from the bag leak detection system using electronic or other means (e.g., using a strip chart recorder or a data logger).
              (iii) The bag leak detection system must be equipped with an alarm system that will sound when the system detects an increase in relative particulate loading over the alarm set point established according to paragraph (c)(1)(iv) of this section, and the alarm must be located such that it can be heard by the appropriate plant personnel.

              (iv) In the initial adjustment of the bag leak detection system, the owner or operator must establish, at a minimum, the baseline output by adjusting the sensitivity (range) and the averaging period of the device, the alarm set points, and the alarm delay time.
              
              (v) Following initial adjustment, the owner or operator must not adjust the averaging period, alarm set point, or alarm delay time without approval from the Administrator or delegated authority except as provided in paragraph (c)(2)(vi) of this section.
              (vi) Once per quarter, the owner or operator may adjust the sensitivity of the bag leak detection system to account for seasonal effects, including temperature and humidity, according to the procedures identified in the site-specific monitoring plan required by paragraph (c)(2) of this section.
              (vii) The owner or operator must install the bag leak detection sensor downstream of the fabric filter.
              (viii) Where multiple detectors are required, the system's instrumentation and alarm may be shared among detectors.
              (2) The owner or operator must develop and submit to the Administrator or delegated authority for approval a site-specific monitoring plan for each bag leak detection system. This plan must be submitted to the Administrator or delegated authority 30 days prior to startup of the affected facility. The owner or operator must operate and maintain the bag leak detection system according to the site-specific monitoring plan at all times. Each monitoring plan must describe the items in paragraphs (c)(2)(i) through (vi) of this section.
              (i) Installation of the bag leak detection system;
              (ii) Initial and periodic adjustment of the bag leak detection system, including how the alarm set-point will be established;
              (iii) Operation of the bag leak detection system, including quality assurance procedures;
              (iv) How the bag leak detection system will be maintained, including a routine maintenance schedule and spare parts inventory list;
              (v) How the bag leak detection system output will be recorded and stored; and
              (vi) Corrective action procedures as specified in paragraph (c)(3) of this section. In approving the site-specific monitoring plan, the Administrator or delegated authority may allow the owner and operator more than 3 hours to alleviate a specific condition that causes an alarm if the owner or operator identifies in the monitoring plan this specific condition as one that could lead to an alarm, adequately explains why it is not feasible to alleviate this condition within 3 hours of the time the alarm occurs, and demonstrates that the requested time will ensure alleviation of this condition as expeditiously as practicable.
              (3) For each bag leak detection system, the owner or operator must initiate procedures to determine the cause of every alarm within 1 hour of the alarm. Except as provided in paragraph (c)(2)(vi) of this section, the owner or operator must alleviate the cause of the alarm within 3 hours of the alarm by taking whatever corrective action(s) are necessary. Corrective actions may include, but are not limited to the following:
              (i) Inspecting the fabric filter for air leaks, torn or broken bags or filter media, or any other condition that may cause an increase in PM emissions;
              (ii) Sealing off defective bags or filter media;
              (iii) Replacing defective bags or filter media or otherwise repairing the control device;
              (iv) Sealing off a defective fabric filter compartment;
              (v) Cleaning the bag leak detection system probe or otherwise repairing the bag leak detection system; or
              (vi) Shutting down the process producing the PM emissions.
            
            
              § 60.257
              Test methods and procedures.
              (a) The owner or operator must determine compliance with the applicable opacity standards as specified in paragraphs (a)(1) through (3) of this section.
              (1) Method 9 of appendix A-4 of this part and the procedures in § 60.11 must be used to determine opacity, with the exceptions specified in paragraphs (a)(1)(i) and (ii).
              (i) The duration of the Method 9 of appendix A-4 of this part performance test shall be 1 hour (ten 6-minute averages).

              (ii) If, during the initial 30 minutes of the observation of a Method 9 of appendix A-4 of this part performance test, all of the 6-minute average opacity readings are less than or equal to half the applicable opacity limit, then the observation period may be reduced from 1 hour to 30 minutes.
              (2) To determine opacity for fugitive coal dust emissions sources, the additional requirements specified in paragraphs (a)(2)(i) through (iii) must be used.
              (i) The minimum distance between the observer and the emission source shall be 5.0 meters (16 feet), and the sun shall be oriented in the 140-degree sector of the back.
              (ii) The observer shall select a position that minimizes interference from other fugitive coal dust emissions sources and make observations such that the line of vision is approximately perpendicular to the plume and wind direction.
              (iii) The observer shall make opacity observations at the point of greatest opacity in that portion of the plume where condensed water vapor is not present. Water vapor is not considered a visible emission.
              (3) A visible emissions observer may conduct visible emission observations for up to three fugitive, stack, or vent emission points within a 15-second interval if the following conditions specified in paragraphs (a)(3)(i) through (iii) of this section are met.
              (i) No more than three emissions points may be read concurrently.
              (ii) All three emissions points must be within a 70 degree viewing sector or angle in front of the observer such that the proper sun position can be maintained for all three points.
              (iii) If an opacity reading for any one of the three emissions points is within 5 percent opacity from the applicable standard (excluding readings of zero opacity), then the observer must stop taking readings for the other two points and continue reading just that single point.
              (b) The owner or operator must conduct all performance tests required by § 60.8 to demonstrate compliance with the applicable emissions standards specified in § 60.252 according to the requirements in § 60.8 using the applicable test methods and procedures in paragraphs (b)(1) through (8) of this section.
              (1) Method 1 or 1A of appendix A-4 of this part shall be used to select sampling port locations and the number of traverse points in each stack or duct. Sampling sites must be located at the outlet of the control device (or at the outlet of the emissions source if no control device is present) prior to any releases to the atmosphere.
              (2) Method 2, 2A, 2C, 2D, 2F, or 2G of appendix A-4 of this part shall be used to determine the volumetric flow rate of the stack gas.

              (3) Method 3, 3A, or 3B of appendix A-4 of this part shall be used to determine the dry molecular weight of the stack gas. The owner or operator may use ANSI/ASME PTC 19.10-1981, “Flue and Exhaust Gas Analyses (incorporated by reference—see § 60.17) as an alternative to Method 3B of appendix A-2 of this part.
              (4) Method 4 of appendix A-4 of this part shall be used to determine the moisture content of the stack gas.
              (5) Method 5, 5B or 5D of appendix A-4 of this part or Method 17 of appendix A-7 of this part shall be used to determine the PM concentration as follows:
              (i) The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf). Sampling shall begin no less than 30 minutes after startup and shall terminate before shutdown procedures begin. A minimum of three valid test runs are needed to comprise a PM performance test.
              (ii) Method 5 of appendix A of this part shall be used only to test emissions from affected facilities without wet flue gas desulfurization (FGD) systems.
              (iii) Method 5B of appendix A of this part is to be used only after wet FGD systems.

              (iv) Method 5D of appendix A-4 of this part shall be used for positive pressure fabric filters and other similar applications (e.g., stub stacks and roof vents).

              (v) Method 17 of appendix A-6 of this part may be used at facilities with or without wet scrubber systems provided the stack gas temperature does not exceed a temperature of 160 °C (320 °F). The procedures of sections 8.1 and 11.1 of Method 5B of appendix A-3 of this part may be used in Method 17 of appendix A-6 of this part only if it is used after a wet FGD system. Do not use Method 17 of appendix A-6 of this part after wet FGD systems if the effluent is saturated or laden with water droplets.

              (6) Method 6, 6A, or 6C of appendix A-4 of this part shall be used to determine the SO2 concentration. A minimum of three valid test runs are needed to comprise an SO2 performance test.

              (7) Method 7 or 7E of appendix A-4 of this part shall be used to determine the NOX concentration. A minimum of three valid test runs are needed to comprise an NOX performance test.

              (8) Method 10 of appendix A-4 of this part shall be used to determine the CO concentration. A minimum of three valid test runs are needed to comprise a CO performance test. CO performance tests are conducted concurrently (or within a 60-minute period) with NOX performance tests.
            
            
              § 60.258
              Reporting and recordkeeping.
              (a) The owner or operator of a coal preparation and processing plant that commenced construction, reconstruction, or modification after April 28, 2008, shall maintain in a logbook (written or electronic) on-site and make it available upon request. The logbook shall record the following:
              (1) The manufacturer's recommended maintenance procedures and the date and time of any maintenance and inspection activities and the results of those activities. Any variance from manufacturer recommendation, if any, shall be noted.
              (2) The date and time of periodic coal preparation and processing plant visual observations, noting those sources with visible emissions along with corrective actions taken to reduce visible emissions. Results from the actions shall be noted.
              (3) The amount and type of coal processed each calendar month.
              (4) The amount of chemical stabilizer or water purchased for use in the coal preparation and processing plant.
              (5) Monthly certification that the dust suppressant systems were operational when any coal was processed and that manufacturer's recommendations were followed for all control systems. Any variance from the manufacturer's recommendations, if any, shall be noted.
              (6) Monthly certification that the fugitive coal dust emissions control plan was implemented as described. Any variance from the plan, if any, shall be noted. A copy of the applicable fugitive coal dust emissions control plan and any letters from the Administrator providing approval of any alternative control measures shall be maintained with the logbook. Any actions, e.g., objections, to the plan and any actions relative to the alternative control measures, e.g., approvals, shall be noted in the logbook as well.
              (7) For each bag leak detection system, the owner or operator must keep the records specified in paragraphs (a)(7)(i) through (iii) of this section.
              (i) Records of the bag leak detection system output;
              (ii) Records of bag leak detection system adjustments, including the date and time of the adjustment, the initial bag leak detection system settings, and the final bag leak detection settings; and
              (iii) The date and time of all bag leak detection system alarms, the time that procedures to determine the cause of the alarm were initiated, the cause of the alarm, an explanation of the actions taken, the date and time the cause of the alarm was alleviated, and whether the cause of the alarm was alleviated within 3 hours of the alarm.
              (8) A copy of any applicable monitoring plan for a digital opacity compliance system and monthly certification that the plan was implemented as described. Any variance from plan, if any, shall be noted.
              (9) During a performance test of a wet scrubber, and each operating day thereafter, the owner or operator shall record the measurements of the scrubber pressure loss, water supply flow rate, and pH of the wet scrubber liquid.
              (10) During a performance test of control equipment other than a wet scrubber, and each operating day thereafter, the owner or operator shall record the measurements of the reagent injection flow rate, as applicable.

              (b) For the purpose of reports required under section 60.7(c), any owner operator subject to the provisions of this subpart also shall report semiannually periods of excess emissions as follow:
              (1) The owner or operator of an affected facility with a wet scrubber shall submit semiannual reports to the Administrator or delegated authority of occurrences when the measurements of the scrubber pressure loss, water supply flow rate, or pH of the wet scrubber liquid vary by more than 10 percent from the average determined during the most recent performance test.
              (2) The owner or operator of an affected facility with control equipment other than a wet scrubber shall submit semiannual reports to the Administrator or delegated authority of occurrences when the measurements of the reagent injection flow rate, as applicable, vary by more than 10 percent from the average determined during the most recent performance test.
              (3) All 6-minute average opacities that exceed the applicable standard.
              (c) The owner or operator of an affected facility shall submit the results of initial performance tests to the Administrator or delegated authority, consistent with the provisions of section 60.8. The owner or operator who elects to comply with the reduced performance testing provisions of sections 60.255(c) or (d) shall include in the performance test report identification of each affected facility that will be subject to the reduced testing. The owner or operator electing to comply with section 60.255(d) shall also include information which demonstrates that the control devices are identical.

              (d) After July 1, 2011, within 60 days after the date of completing each performance evaluation conducted to demonstrate compliance with this subpart, the owner or operator of the affected facility must submit the test data to EPA by successfully entering the data electronically into EPA's WebFIRE data base available at http://cfpub.epa.gov/oarweb/index.cfm?action = fire.main. For performance tests that cannot be entered into WebFIRE (i.e., Method 9 of appendix A-4 of this part opacity performance tests) the owner or operator of the affected facility must mail a summary copy to United States Environmental Protection Agency; Energy Strategies Group; 109 TW Alexander DR; mail code: D243-01; RTP, NC 27711.
            
          
          
            Subpart Z—Standards of Performance for Ferroalloy Production Facilities
            
              Source:
              41 FR 18501, May 4, 1976, unless otherwise noted.
            
            
              § 60.260
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities: Electric submerged arc furnaces which produce silicon metal, ferrosilicon, calcium silicon, silicomanganese zirconium, ferrochrome silicon, silvery iron, high-carbon ferrochrome, charge chrome, standard ferromanganese, silicomanganese, ferromanganese silicon, or calcium carbide; and dust-handling equipment.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after October 21, 1974, is subject to the requirements of this subpart.
              [42 FR 37938, July 25, 1977]
            
            
              § 60.261
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Electric submerged arc furnace means any furnace wherein electrical energy is converted to heat energy by transmission of current between electrodes partially submerged in the furnace charge.
              (b) Furnace charge means any material introduced into the electric submerged arc furnace, and may consist of, but is not limited to, ores, slag, carbonaceous material, and limestone.
              (c) Product change means any change in the composition of the furnace charge that would cause the electric submerged arc furnace to become subject to a different mass standard applicable under this subpart.
              
              (d) Slag means the more or less completely fused and vitrified matter separated during the reduction of a metal from its ore.
              (e) Tapping means the removal of slag or product from the electric submerged arc furnace under normal operating conditions such as removal of metal under normal pressure and movement by gravity down the spout into the ladle.
              (f) Tapping period means the time duration from initiation of the process of opening the tap hole until plugging of the tap hole is complete.
              (g) Furnace cycle means the time period from completion of a furnace product tap to the completion of the next consecutive product tap.
              (h) Tapping station means that general area where molten product or slag is removed from the electric submerged arc furnace.
              (i) Blowing tap means any tap in which an evolution of gas forces or projects jets of flame or metal sparks beyond the ladle, runner, or collection hood.
              (j) Furnace power input means the resistive electrical power consumption of an electric submerged arc furnace as measured in kilowatts.
              (k) Dust-handling equipment means any equipment used to handle particulate matter collected by the air pollution control device (and located at or near such device) serving any electric submerged arc furnace subject to this subpart.
              (l) Control device means the air pollution control equipment used to remove particulate matter generated by an electric submerged arc furnace from an effluent gas stream.
              (m) Capture system means the equipment (including hoods, ducts, fans, dampers, etc.) used to capture or transport particulate matter generated by an affected electric submerged arc furnace to the control device.
              (n) Standard ferromanganese means that alloy as defined by ASTM Designation A99-76 or 82 (Reapproved 1987) (incorporated by reference—see § 60.17).
              (o) Silicomanganese means that alloy as defined by ASTM Designation A483-64 or 74 (Reapproved 1988) (incorporated by reference—see § 60.17).
              (p) Calcium carbide means material containing 70 to 85 percent calcium carbide by weight.
              (q) High-carbon ferrochrome means that alloy as defined by ASTM Designation A101-73 or 93 (incorporated by reference—see § 60.17) grades HC1 through HC6.
              (r) Charge chrome means that alloy containing 52 to 70 percent by weight chromium, 5 to 8 percent by weight carbon, and 3 to 6 percent by weight silicon.
              (s) Silvery iron means any ferrosilicon, as defined by ASTM Designation A100-69, 74, or 93 (incorporated by reference—see § 60.17), which contains less than 30 percent silicon.
              (t) Ferrochrome silicon means that alloy as defined by ASTM Designation A482-76 or 93 (incorporated by reference—see § 60.17).
              (u) Silicomanganese zirconium means that alloy containing 60 to 65 percent by weight silicon, 1.5 to 2.5 percent by weight calcium, 5 to 7 percent by weight zirconium, 0.75 to 1.25 percent by weight aluminum, 5 to 7 percent by weight manganese, and 2 to 3 percent by weight barium.
              (v) Calcium silicon means that alloy as defined by ASTM Designation A495-76 or 94 (incorporated by reference—see § 60.17).
              (w) Ferrosilicon means that alloy as defined by ASTM Designation A100-69, 74, or 93 (incorporated by reference—see § 60.17) grades A, B, C, D, and E, which contains 50 or more percent by weight silicon.
              (x) Silicon metal means any silicon alloy containing more than 96 percent silicon by weight.
              (y) Ferromanganese silicon means that alloy containing 63 to 66 percent by weight manganese, 28 to 32 percent by weight silicon, and a maximum of 0.08 percent by weight carbon.
              [41 FR 18501, May 4, 1976; 41 FR 20659, May 20, 1976, as amended at 48 FR 3738, Jan. 27, 1983; 65 FR 61758, Oct. 17, 2000]
            
            
              § 60.262
              Standard for particulate matter.

              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any electric submerged arc furnace any gases which:
              (1) Exit from a control device and contain particulate matter in excess of 0.45 kg/MW-hr (0.99 lb/MW-hr) while silicon metal, ferrosilicon, calcium silicon, or silicomanganese zirconium is being produced.
              (2) Exit from a control device and contain particulate matter in excess of 0.23 kg/MW-hr (0.51 lb/MW-hr) while highcarbon ferrochrome, charge chrome, standard ferromanganese, silicomanganese, calcium carbide, ferrochrome silicon, ferromanganese silicon, or silvery iron is being produced.
              (3) Exit from a control device and exhibit 15 percent opacity or greater.
              (4) Exit from an electric submerged arc furnace and escape the capture system and are visible without the aid of instruments. The requirements under this subparagraph apply only during periods when flow rates are being established under § 60.265(d).
              (5) Escape the capture system at the tapping station and are visible without the aid of instruments for more than 40 percent of each tapping period. There are no limitations on visible emissions under this subparagraph when a blowing tap occurs. The requirements under this subparagraph apply only during periods when flow rates are being established under § 60.265(d).
              (b) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any dust-handling equipment any gases which exhibit 10 percent opacity or greater.
            
            
              § 60.263
              Standard for carbon monoxide.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged in to the atmosphere from any electric submerged arc furnace any gases which contain, on a dry basis, 20 or greater volume percent of carbon monoxide. Combustion of such gases under conditions acceptable to the Administrator constitutes compliance with this section. Acceptable conditions include, but are not limited to, flaring of gases or use of gases as fuel for other processes.
            
            
              § 60.264
              Emission monitoring.
              (a) The owner or operator subject to the provisions of this subpart shall install, calibrate, maintain and operate a continuous monitoring system for measurement of the opacity of emissions discharged into the atmosphere from the control device(s).
              (b) For the purpose of reports required under § 60.7(c), the owner or operator shall report as excess emissions all six-minute periods in which the average opacity is 15 percent or greater.
              (c) The owner or operator subject to the provisions of this subpart shall submit a written report of any product change to the Administrator. Reports of product changes must be postmarked not later than 30 days after implementation of the product change.
            
            
              § 60.265
              Monitoring of operations.
              (a) The owner or operator of any electric submerged arc furnace subject to the provisions of this subpart shall maintain daily records of the following information:
              (1) Product being produced.
              (2) Description of constituents of furnace charge, including the quantity, by weight.
              (3) Time and duration of each tapping period and the identification of material tapped (slag or product.)
              (4) All furnace power input data obtained under paragraph (b) of this section.
              (5) All flow rate data obtained under paragraph (c) of this section or all fan motor power consumption and pressure drop data obtained under paragraph (e) of this section.

              (b) The owner or operator subject to the provisions of this subpart shall install, calibrate, maintain, and operate a device to measure and continuously record the furnace power input. The furnace power input may be measured at the output or input side of the transformer. The device must have an accuracy of ±5 percent over its operating range.
              
              (c) The owner or operator subject to the provisions of this subpart shall install, calibrate, and maintain a monitoring device that continuously measures and records the volumetric flow rate through each separately ducted hood of the capture system, except as provided under paragraph (e) of this section. The owner or operator of an electric submerged arc furnace that is equipped with a water cooled cover which is designed to contain and prevent escape of the generated gas and particulate matter shall monitor only the volumetric flow rate through the capture system for control of emissions from the tapping station. The owner or operator may install the monitoring device(s) in any appropriate location in the exhaust duct such that reproducible flow rate monitoring will result. The flow rate monitoring device must have an accuracy of ±10 percent over its normal operating range and must be calibrated according to the manufacturer's instructions. The Administrator may require the owner or operator to demonstrate the accuracy of the monitoring device relative to Methods 1 and 2 of appendix A to this part.
              (d) When performance tests are conducted under the provisions of § 60.8 of this part to demonstrate compliance with the standards under §§ 60.262(a) (4) and (5), the volumetric flow rate through each separately ducted hood of the capture system must be determined using the monitoring device required under paragraph (c) of this section. The volumetric flow rates must be determined for furnace power input levels at 50 and 100 percent of the nominal rated capacity of the electric submerged arc furnace. At all times the electric submerged arc furnace is operated, the owner or operator shall maintain the volumetric flow rate at or above the appropriate levels for that furnace power input level determined during the most recent performance test. If emissions due to tapping are captured and ducted separately from emissions of the electric submerged arc furnace, during each tapping period the owner or operator shall maintain the exhaust flow rates through the capture system over the tapping station at or above the levels established during the most recent performance test. Operation at lower flow rates may be considered by the Administrator to be unacceptable operation and maintenance of the affected facility. The owner or operator may request that these flow rates be reestablished by conducting new performance tests under § 60.8 of this part.
              (e) The owner or operator may as an alternative to paragraph (c) of this section determine the volumetric flow rate through each fan of the capture system from the fan power consumption, pressure drop across the fan and the fan performance curve. Only data specific to the operation of the affected electric submerged arc furnace are acceptable for demonstration of compliance with the requirements of this paragraph. The owner or operator shall maintain on file a permanent record of the fan performance curve (prepared for a specific temperature) and shall:
              (1) Install, calibrate, maintain, and operate a device to continuously measure and record the power consumption of the fan motor (measured in kilowatts), and
              (2) Install, calibrate, maintain, and operate a device to continuously measure and record the pressure drop across the fan. The fan power consumption and pressure drop measurements must be synchronized to allow real time comparisions of the data. The monitoring devices must have an accuracy of ±5 percent over their normal operating ranges.

              (f) The volumetric flow rate through each fan of the capture system must be determined from the fan power consumption, fan pressure drop, and fan performance curve specified under paragraph (e) of this section, during any performance test required under § 60.8 to demonstrate compliance with the standards under §§ 60.262(a)(4) and (5). The owner or operator shall determine the volumetric flow rate at a representative temperature for furnace power input levels of 50 and 100 percent of the nominal rated capacity of the electric submerged arc furnace. At all times the electric submerged arc furnace is operated, the owner or operator shall maintain the fan power consumption and fan pressure drop at levels such that the volumetric flow rate is at or above the levels established during the most recent performance test for that furnace power input level. If emissions due to tapping are captured and ducted separately from emissions of the electric submerged arc furnace, during each tapping period the owner or operator shall maintain the fan power consumption and fan pressure drop at levels such that the volumetric flow rate is at or above the levels established during the most recent performance test. Operation at lower flow rates may be considered by the Administrator to be unacceptable operation and maintenance of the affected facility. The owner or operator may request that these flow rates be reestablished by conducting new performance tests under § 60.8. The Administrator may require the owner or operator to verify the fan performance curve by monitoring necessary fan operating parameters and determining the gas volume moved relative to Methods 1 and 2 of appendix A to this part.
              (g) All monitoring devices required under paragraphs (c) and (e) of this section are to be checked for calibration annually in accordance with the procedures under § 60.13(b).
            
            
              § 60.266
              Test methods and procedures.
              (a) During any performance test required in § 60.8, the owner or operator shall not allow gaseous diluents to be added to the effluent gas stream after the fabric in an open pressurized fabric filter collector unless the total gas volume flow from the collector is accurately determined and considered in the determination of emissions.
              (b) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (c) The owner or operator shall determine compliance with the particulate matter standards in § 60.262 as follows:
              (1) The emission rate (E) of particulate matter shall be computed for each run using the following equation:
              
                EC16NO91.012
              
              
                where:
                
                E = emission rate of particulate matter, kg/MW-hr (1b/MW-hr).
                n = total number of exhaust streams at which emissions are quantified.
                csi = concentration of particulate matter from exhaust stream “i”, g/dscm (gr/dscf).
                Qsdi = volumetric flow rate of effluent gas from exhaust stream “i”, dscm/hr (dscf/hr).
                P = average furnace power input, MW.
                K = conversion factor, 1000 g/kg (7000 gr/lb).
              
              

              (2) Method 5 shall be used to determine the particulate matter concentration (csi) and volumetric flow rate (Qsdi) of the effluent gas, except that the heating systems specified in sections 2.1.2 and 2.1.6 are not to be used when the carbon monoxide content of the gas stream exceeds 10 percent by volume, dry basis. If a flare is used to comply with § 60.263, the sampling site shall be upstream of the flare. The sampling time shall include an integral number of furnace cycles.
              (i) When sampling emissions from open electric submerged arc furnaces with wet scrubber control devices, sealed electric submerged arc furnaces, or semienclosed electric arc furnaces, the sampling time and sample volume for each run shall be at least 60 minutes and 1.80 dscm (63.6 dscf).
              (ii) When sampling emissions from other types of installations, the sampling time and sample volume for each run shall be at least 200 minutes and 5.66 dscm (200 dscf).
              (3) The measurement device of § 60.265(b) shall be used to determine the average furnace power input (P) during each run.
              (4) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              (5) The emission rate correction factor, integrated sampling procedure of Method 3B shall be used to determine the CO concentration. The sample shall be taken simultaneously with each particulate matter sample.

              (d) During the particulate matter run, the maximum open hood area (in hoods with segmented or otherwise moveable sides) under which the process is expected to be operated and remain in compliance with all standards shall be recorded. Any future operation of the hooding system with open areas in excess of the maximum is not permitted.
              (e) To comply with § 60.265 (d) or (f), the owner or operator shall use the monitoring devices in § 60.265 (c) or (e) to make the required measurements as determined during the performance test.
              [54 FR 6671, Feb. 14, 1989; 54 FR 21344, May 17, 1989, as amended at 55 FR 5212, Feb. 14, 1990; 65 FR 61758, Oct. 17, 2000]
            
          
          
            Subpart AA—Standards of Performance for Steel Plants: Electric Arc Furnaces Constructed After October 21, 1974, and On or Before August 17, 1983
            
              § 60.270
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities in steel plants that produce carbon, alloy, or specialty steels: electric arc furnaces and dust-handling systems.
              (b) The provisions of this subpart apply to each affected facility identified in paragraph (a) of this section that commenced construction, modification, or reconstruction after October 21, 1974, and on or before August 17, 1983.
              [49 FR 43843, Oct. 31, 1984]
            
            
              § 60.271
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Electric arc furnace (EAF) means a furnace that produces molten steel and heats the charge materials with electric arcs from carbon electrodes. Furnaces that continuously feed direct-reduced iron ore pellets as the primary source of iron are not affected facilities within the scope of this definition.
              (b) Dust-handling equipment means any equipment used to handle particulate matter collected by the control device and located at or near the control device for an EAF subject to this subpart.
              (c) Control device means the air pollution control equipment used to remove particulate matter generated by an EAF(s) from the effluent gas stream.
              (d) Capture system means the equipment (including ducts, hoods, fans, dampers, etc.) used to capture or transport particulate matter generated by an EAF to the air pollution control device.
              (e) Charge means the addition of iron and steel scrap or other materials into the top of an electric arc furnace.
              (f) Charging period means the time period commencing at the moment an EAF starts to open and ending either three minutes after the EAF roof is returned to its closed position or six minutes after commencement of opening of the roof, whichever is longer.
              (g) Tap means the pouring of molten steel from an EAF.
              (h) Tapping period means the time period commencing at the moment an EAF begins to pour molten steel and ending either three minutes after steel ceases to flow from an EAF, or six minutes after steel begins to flow, whichever is longer.
              (i) Meltdown and refining means that phase of the steel production cycle when charge material is melted and undesirable elements are removed from the metal.
              (j) Meltdown and refining period means the time period commencing at the termination of the initial charging period and ending at the initiation of the tapping period, excluding any intermediate charging periods and times when power to the EAF is off.
              (k) Shop opacity means the arithmetic average of 24 or more opacity observations of emissions from the shop taken in accordance with Method 9 of appendix A of this part for the applicable time periods.
              (l) Heat time means the period commencing when scrap is charged to an empty EAF and terminating when the EAF tap is completed.
              (m) Shop means the building which houses one or more EAF's.
              (n) Direct shell evacuation system means any system that maintains a negative pressure within the EAF above the slag or metal and ducts these emissions to the control device.
              (o) Bag leak detection system means a system that is capable of continuously monitoring relative particulate matter (dust) loadings in the exhaust of a baghouse to detect bag leaks and other conditions that result in increases in particulate loadings. A bag leak detection system includes, but is not limited to, an instrument that operates on triboelectric, electrodynamic, light scattering, light transmittance, or other effect to continuously monitor relative particulate matter loadings.
              [40 FR 43852, Sept. 23, 1975, as amended at 49 FR 43843, Oct. 31, 1984; 64 FR 10109, Mar. 2, 1999; 70 FR 8530, Feb. 22, 2005]
            
            
              § 60.272
              Standard for particulate matter.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from an electric arc furnace any gases which:
              (1) Exit from a control device and contain particulate matter in excess of 12 mg/dscm (0.0052 gr/dscf).
              (2) Exit from a control device and exhibit three percent opacity or greater.
              (3) Exit from a shop and, due solely to operations of any EAF(s), exhibit 6 percent opacity or greater except:
              (i) Shop opacity less than 20 percent may occur during charging periods.
              (ii) Shop opacity less than 40 percent may occur during tapping periods.
              (iii) The shop opacity standards under paragraph (a)(3) of this section shall apply only during periods when the monitoring parameter limits specified in § 60.274(b) are being established according to § 60.274(c) and (g), unless the owner or operator elects to perform daily shop opacity observations in lieu of furnace static pressure monitoring as provided for under § 60.273(d).
              (iv) Where the capture system is operated such that the roof of the shop is closed during the charge and the tap, and emissions to the atmosphere are prevented until the roof is opened after completion of the charge or tap, the shop opacity standards under paragraph (a)(3) of this section shall apply when the roof is opened and shall continue to apply for the length of time defined by the charging and/or tapping periods.
              (b) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from dust-handling equipment any gases which exhibit 10 percent opacity or greater.
              [40 FR 43852, Sept. 23, 1975, as amended at 49 FR 43843, Oct. 31, 1984; 64 FR 10109, Mar. 2, 1999]
            
            
              § 60.273
              Emission monitoring.
              (a) A continuous monitoring system for the measurement of the opacity of emissions discharged into the atmosphere from the control device(s) shall be installed, calibrated, maintained, and operated by the owner or operator subject to the provisions of this subpart.
              (b) For the purpose of reports under § 60.7(c), all six-minute periods during which the average opacity is three percent or greater shall indicate a period of excess emission, and shall be reported to the Administrator semi-annually.

              (c) A continuous monitoring system for the measurement of the opacity of emissions discharged into the atmosphere from the control device(s) is not required on any modular, multi-stack, negative-pressure or positive-pressure fabric filter if observations of the opacity of the visible emissions from the control device are performed by a certified visible emission observer; or on any single-stack fabric filter if visible emissions from the control device are performed by a certified visible emission observer and the owner installs and continuously operates a bag leak detection system according to paragraph (e) of this section. Visible emission observations shall be conducted at least once per day for at least three 6-minute periods when the furnace is operating in the melting and refining period. All visible emissions observations shall be conducted in accordance with Method 9 of appendix A to this part. If visible emissions occur from more than one point, the opacity shall be recorded for any points where visible emissions are observed. Where it is possible to determine that a number of visible emission sites relate to only one incident of the visible emission, only one set of three 6-minute observations will be required. In that case, the Method 9 observations must be made for the site of highest opacity that directly relates to the cause (or location) of visible emissions observed during a single incident. Records shall be maintained of any 6-minute average that is in excess of the emission limit specified in § 60.272(a).
              (d) A furnace static pressure monitoring device is not required on any EAF equipped with a DEC system if observations of shop opacity are performed by a certified visible emission observer as follows: Shop opacity observations shall be conducted at least once per day when the furnace is operating in the meltdown and refining period. Shop opacity shall be determined as the arithmetic average of 24 or more consecutive 15-second opacity observations of emissions from the shop taken in accordance with Method 9. Shop opacity shall be recorded for any point(s) where visible emissions are observed in proximity to an affected EAF. Where it is possible to determine that a number of visible emission sites relate to only one incident of visible emissions, only one observation of shop opacity will be required. In this case, the shop opacity observations must be made for the site of highest opacity that directly relates to the cause (or location) of visible emissions observed during a single incident.
              (e) A bag leak detection system must be installed and continuously operated on all single-stack fabric filters if the owner or operator elects not to install and operate a continuous opacity monitoring system as provided for under paragraph (c) of this section. In addition, the owner or operator shall meet the visible emissions observation requirements in paragraph (c) of this section. The bag leak detection system must meet the specifications and requirements of paragraphs (e)(1) through (8) of this section.
              (1) The bag leak detection system must be certified by the manufacturer to be capable of detecting particulate matter emissions at concentrations of 1 milligram per actual cubic meter (0.00044 grains per actual cubic foot) or less.

              (2) The bag leak detection system sensor must provide output of relative particulate matter loadings and the owner or operator shall continuously record the output from the bag leak detection system using electronic or other means (e.g., using a strip chart recorder or a data logger.)
              (3) The bag leak detection system must be equipped with an alarm system that will sound when an increase in relative particulate loading is detected over the alarm set point established according to paragraph (e)(4) of this section, and the alarm must be located such that it can be heard by the appropriate plant personnel.
              (4) For each bag leak detection system required by paragraph (e) of this section, the owner or operator shall develop and submit to the Administrator or delegated authority, for approval, a site-specific monitoring plan that addresses the items identified in paragraphs (i) through (v) of this paragraph (e)(4). For each bag leak detection system that operates based on the triboelectric effect, the monitoring plan shall be consistent with the recommendations contained in the U.S. Environmental Protection Agency guidance document “Fabric Filter Bag Leak Detection Guidance” (EPA-454/R-98-015). The owner or operator shall operate and maintain the bag leak detection system according to the site-specific monitoring plan at all times. The plan shall describe:
              (i) Installation of the bag leak detection system;
              (ii) Initial and periodic adjustment of the bag leak detection system including how the alarm set-point will be established;
              (iii) Operation of the bag leak detection system including quality assurance procedures;
              (iv) How the bag leak detection system will be maintained including a routine maintenance schedule and spare parts inventory list; and
              (v) How the bag leak detection system output shall be recorded and stored.

              (5) The initial adjustment of the system shall, at a minimum, consist of establishing the baseline output by adjusting the sensitivity (range) and the averaging period of the device, and establishing the alarm set points and the alarm delay time (if applicable).
              (6) Following initial adjustment, the owner or operator shall not adjust the averaging period, alarm set point, or alarm delay time without approval from the Administrator or delegated authority except as provided for in paragraphs (e)(6)(i) and (ii) of this section.
              (i) Once per quarter, the owner or operator may adjust the sensitivity of the bag leak detection system to account for seasonal effects including temperature and humidity according to the procedures identified in the site-specific monitoring plan required under paragraphs (e)(4) of this section.
              (ii) If opacities greater than zero percent are observed over four consecutive 15-second observations during the daily opacity observations required under paragraph (c) of this section and the alarm on the bag leak detection system does not sound, the owner or operator shall lower the alarm set point on the bag leak detection system to a point where the alarm would have sounded during the period when the opacity observations were made.
              (7) For negative pressure, induced air baghouses, and positive pressure baghouses that are discharged to the atmosphere through a stack, the bag leak detection sensor must be installed downstream of the baghouse and upstream of any wet scrubber.
              (8) Where multiple detectors are required, the system's instrumentation and alarm may be shared among detectors.
              (f) For each bag leak detection system installed according to paragraph (e) of this section, the owner or operator shall initiate procedures to determine the cause of all alarms within 1 hour of an alarm. Except as provided for in paragraph (g) of this section, the cause of the alarm must be alleviated within 3 hours of the time the alarm occurred by taking whatever corrective action(s) are necessary. Corrective actions may include, but are not limited to the following:
              (1) Inspecting the baghouse for air leaks, torn or broken bags or filter media, or any other condition that may cause an increase in particulate emissions;
              (2) Sealing off defective bags or filter media;
              (3) Replacing defective bags or filter media or otherwise repairing the control device;
              (4) Sealing off a defective baghouse compartment;
              (5) Cleaning the bag leak detection system probe or otherwise repairing the bag leak detection system; or
              (6) Shutting down the process producing the particulate emissions.
              (g) In approving the site-specific monitoring plan required in paragraph (e)(4) of this section, the Administrator or delegated authority may allow owners or operators more than 3 hours to alleviate specific conditions that cause an alarm if the owner or operator identifies the condition that could lead to an alarm in the monitoring plan, adequately explains why it is not feasible to alleviate the condition within 3 hours of the time the alarm occurred, and demonstrates that the requested additional time will ensure alleviation of the condition as expeditiously as practicable.
              [40 FR 43852, Sept. 23, 1975, as amended at 49 FR 43843, Oct. 31, 1984; 54 FR 6672. Feb. 14, 1989; 64 FR 10109, Mar. 2, 1999; 70 FR 8530, Feb. 22, 2005]
            
            
              § 60.274
              Monitoring of operations.
              (a) The owner or operator subject to the provisions of this subpart shall maintain records daily of the following information:
              (1) Time and duration of each charge;
              (2) Time and duration of each tap;
              (3) All flow rate data obtained under paragraph (b) of this section, or equivalent obtained under paragraph (d) of this section; and
              (4) All pressure data obtained under paragraph (f) of this section.

              (b) Except as provided under paragraph (d) of this section, the owner or operator subject to the provisions of this subpart shall check and record on a once-per-shift basis furnace static pressure (if a DEC system is in use, and a furnace static pressure gauge is installed according to paragraph (f) of this section) and either: check and record the control system fan motor amperes and damper positions on a once-per-shift basis; install, calibrate, and maintain a monitoring device that continuously records the volumetric flow rate through each separately ducted hood; or install, calibrate, and maintain a monitoring device that continuously records the volumetric flow rate at the control device inlet and check and record damper positions on a once-per-shift basis. The monitoring device(s) may be installed in any appropriate location in the exhaust duct such that reproducible flow rate monitoring will result. The flow rate monitoring device(s) shall have an accuracy of ±10 percent over its normal operating range and shall be calibrated according to the manufacturer's instructions. The Administrator may require the owner or operator to demonstrate the accuracy of the monitoring device(s) relative to Methods 1 and 2 of appendix A of this part.
              (c) When the owner or operator of an affected facility is required to demonstrate compliance with the standards under § 60.272(a)(3) and at any other time that the Administrator may require (under section 114 of the CAA, as amended) either: the control system fan motor amperes and all damper positions, the volumetric flow rate through each separately ducted hood, or the volumetric flow rate at the control device inlet and all damper positions shall be determined during all periods in which a hood is operated for the purpose of capturing emissions from the affected facility subject to paragraph (b) of this section. The owner or operator may petition the Administrator for reestablishment of these parameters whenever the owner or operator can demonstrate to the Administrator's satisfaction that the EAF operating conditions upon which the parameters were previously established are no longer applicable. The values of these parameters as determined during the most recent demonstration of compliance shall be maintained at the appropriate level for each applicable period. Operation at other than baseline values may be subject to the requirements of § 60.276(a).
              (d) The owner or operator may petition the Administrator to approve any alternative method that will provide a continuous record of operation of each emission capture system.
              (e) The owner or operator shall perform monthly operational status inspections of the equipment that is important to the performance of the total capture system (i.e., pressure sensors, dampers, and damper switches). This inspection shall include observations of the physical appearance of the equipment (e.g., presence of hole in ductwork or hoods, flow constrictions caused by dents or accumulated dust in ductwork, and fan erosion). Any deficiencies shall be noted and proper maintenance performed.
              (f) Except as provided for under § 60.273(d), where emissions during any phase of the heat time are controlled by use of a direct shell evacuation system, the owner or operator shall install, calibrate, and maintain a monitoring device that continuously records the pressure in the free space inside the EAF. The pressure shall be recorded as 15-minute integrated averages. The monitoring device may be installed in any appropriate location in the EAF or DEC duct prior to the introduction of ambient air such that reproducible results will be obtained. The pressure monitoring device shall have an accuracy of ±5 mm of water gauge over its normal operating range and shall be calibrated according to the manufacturer's instructions.

              (g) Except as provided for under § 60.273(d), when the owner or operator of an EAF is required to demonstrate compliance with the standard under § 60.272(a)(3) and at any other time the Administrator may require (under section 114 of the Act, as amended), the pressure in the free space inside the furnace shall be determined during the meltdown and refining period(s) using the monitoring device under paragraph (f) of this section. The owner or operator may petition the Administrator for reestablishment of the 15-minute integrated average pressure whenever the owner or operator can demonstrate to the Administrator's satisfaction that the EAF operating conditions upon which the pressures were previously established are no longer applicable. The pressure determined during the most recent demonstration of compliance shall be maintained at all times the EAF is operating in a meltdown and refining period. Operation at higher pressures may be considered by the Administrator to be unacceptable operation and maintenance of the affected facility.
              (h) Where the capture system is designed and operated such that all emissions are captured and ducted to a control device, the owner or operator shall not be subject to the requirements of this section.
              (i) During any performance test required under § 60.8, and for any report thereof required by § 60.276(c) of this subpart or to determine compliance with § 60.272(a)(3) of this subpart, the owner or operator shall monitor the following information for all heats covered by the test:
              (1) Charge weights and materials, and tap weights and materials;
              (2) Heat times, including start and stop times, and a log of process operation, including periods of no operation during testing and the pressure inside the furnace where direct-shell evacuation systems are used;
              (3) Control device operation log; and
              (4) Continuous opacity monitor or Method 9 data.
              [40 FR 43852, Sept. 23, 1975, as amended at 49 FR 43843, Oct. 31, 1984; 64 FR 10110, Mar. 2, 1999; 65 FR 61758, Oct. 17, 2000; 70 FR 8532, Feb. 22, 2005]
            
            
              § 60.275
              Test methods and procedures.
              (a) During performance tests required in § 60.8, the owner or operator shall not add gaseous diluent to the effluent gas after the fabric in any pressurized fabric collector, unless the amount of dilution is separately determined and considered in the determination of emissions.
              (b) When emissions from any EAF(s) are combined with emissions from facilities not subject to the provisions of this subpart but controlled by a common capture system and control device, the owner or operator shall use either or both of the following procedures during a performance test (see also § 60.276(b)):
              (1) Determine compliance using the combined emissions.
              (2) Use a method that is acceptable to the Administrator and that compensates for the emissions from the facilities not subject to the provisions of this subpart.
              (c) When emissions from any EAF(s) are combined with emissions from facilities not subject to the provisions of this subpart, the owner or operator shall use either or both of the following procedures to demonstrate compliance with § 60.272(a)(3):
              (1) Determine compliance using the combined emissions.
              (2) Shut down operation of facilities not subject to the provisions of this subpart during the performance test.
              (d) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (e) The owner or operator shall determine compliance with the particulate matter standards in § 60.272 as follows:
              (1) Method 5 shall be used for negative-pressure fabric filters and other types of control devices and Method 5D shall be used for positive-pressure fabric filters to determine the particular matter concentration and, if applicable, the volumetric flow rate of the effluent gas. The sampling time and sample volume for each run shall be at least 4 hours and 4.5 dscm (160 dscf) and, when a single EAF is sampled, the sampling time shall include an integral number of heats.
              (2) When more than one control device serves the EAF(s) being tested, the concentration of particulate matter shall be determined using the following equation:
              
                EC16NO91.013
              
              
                where:
                
                cst = average concentration of particulate matter, mg/dscm (gr/dscf).
                csi = concentration of particulate matter from control device “i”, mg/dscm (gr/dscf).
                n = total number of control devices tested.
                Qsdi = volumetric flow rate of stack gas from control device “i”, dscm/hr (dscf/hr).
              
              

              (3) Method 9 and the procedures of § 60.11 shall be used to determine opacity.
              
              (4) To demonstrate compliance with § 60.272(a) (1), (2), and (3), the Method 9 test runs shall be conducted concurrently with the particulate matter test runs, unless inclement weather interferes.
              (f) To comply with § 60.274 (c), (f), (g), and (i), the owner or operator shall obtain the information in these paragraphs during the particulate matter runs.
              (g) Where emissions from any EAF(s) are combined with emissions from facilities not subject to the provisions of this subpart but controlled by a common capture system and control device, the owner or operator may use any of the following procedures during a performance test:
              (1) Base compliance on control of the combined emissions.
              (2) Utilize a method acceptable to the Administrator which compensates for the emissions from the facilities not subject to the provisions of this subpart.
              (3) Any combination of the criteria of paragraphs (g)(1) and (g)(2) of this section.
              (h) Where emissions from any EAF(s) are combined with emissions from facilities not subject to the provisions of this subpart, the owner or operator may use any of the following procedures for demonstrating compliance with § 60.272(a)(3):
              (1) Base compliance on control of the combined emissions.
              (2) Shut down operation of facilities not subject to the provisions of this subpart.
              (3) Any combination of the criteria of paragraphs (h)(1) and (h)(2) of this section.
              (i) If visible emissions observations are made in lieu of using a continuous opacity monitoring system, as allowed for by § 60.273(c), visible emission observations shall be conducted at least once per day for at least three 6-minute periods when the furnace is operating in the melting and refining period. All visible emissions observations shall be conducted in accordance with Method 9. If visible emissions occur from more than one point, the opacity shall be recorded for any points where visible emissions are observed. Where it is possible to determine that a number of visible emission sites relate to only one incident of the visible emission, only one set of three 6-minute observations will be required. In that case, the Method 9 observations must be made for the site of highest opacity that directly relates to the cause (or location) of visible emissions observed during a single incident. Records shall be maintained of any 6-minute average that is in excess of the emission limit specified in § 60.272(a).
              (j) Unless the presence of inclement weather makes concurrent testing infeasible, the owner or operator shall conduct concurrently the performance tests required under § 60.8 to demonstrate compliance with § 60.272(a) (1), (2), and (3) of this subpart.
              [40 FR 43852, Sept. 23, 1975, as amended at 49 FR 43844, Oct. 31, 1984; 54 FR 6672, Feb. 14, 1989; 54 FR 21344, May 17, 1989; 65 FR 61758, Oct. 17, 2000; 70 FR 8532, Feb. 22, 2005]
            
            
              § 60.276
              Recordkeeping and reporting requirements.
              (a) Operation at a furnace static pressure that exceeds the value established under § 60.274(g) and either operation of control system fan motor amperes at values exceeding ±15 percent of the value established under § 60.274(c) or operation at flow rates lower than those established under § 60.274(c) may be considered by the Administrator to be unacceptable operation and maintenance of the affected facility. Operation at such values shall be reported to the Administrator semiannually.
              (b) When the owner or operator of an EAF is required to demonstrate compliance with the standard under § 60.275 (b)(2) or a combination of (b)(1) and (b)(2), the owner or operator shall obtain approval from the Administrator of the procedure(s) that will be used to determine compliance. Notification of the procedure(s) to be used must be postmarked at least 30 days prior to the performance test.
              (c) For the purpose of this subpart, the owner or operator shall conduct the demonstration of compliance with § 60.272(a) of this subpart and furnish the Administrator a written report of the results of the test. This report shall include the following information:
              (1) Facility name and address;
              
              (2) Plant representative;
              (3) Make and model of process, control device, and continuous monitoring equipment;
              (4) Flow diagram of process and emission capture equipment including other equipment or process(es) ducted to the same control device;
              (5) Rated (design) capacity of process equipment;
              (6) Those data required under § 60.274(i) of this subpart;
              (i) List of charge and tap weights and materials;
              (ii) Heat times and process log;
              (iii) Control device operation log; and
              (iv) Continuous opacity monitor or Method 9 data.
              (7) Test dates and test times;
              (8) Test company;
              (9) Test company representative;
              (10) Test observers from outside agency;
              (11) Description of test methodology used, including any deviation from standard reference methods
              (12) Schematic of sampling location;
              (13) Number of sampling points;
              (14) Description of sampling equipment;
              (15) Listing of sampling equipment calibrations and procedures;
              (16) Field and laboratory data sheets;
              (17) Description of sample recovery procedures;
              (18) Sampling equipment leak check results;
              (19) Description of quality assurance procedures;
              (20) Description of analytical procedures;
              (21) Notation of sample blank corrections; and
              (22) Sample emission calculations.
              (d) The owner or operator shall maintain records of all shop opacity observations made in accordance with § 60.273(d). All shop opacity observations in excess of the emission limit specified in § 60.272(a)(3) of this subpart shall indicate a period of excess emission, and shall be reported to the Administrator semi-annually, according to § 60.7(c).
              (e) The owner or operator shall maintain the following records for each bag leak detection system required under § 60.273(e):
              (1) Records of the bag leak detection system output;
              (2) Records of bag leak detection system adjustments, including the date and time of the adjustment, the initial bag leak detection system settings, and the final bag leak detection system settings; and
              (3) An identification of the date and time of all bag leak detection system alarms, the time that procedures to determine the cause of the alarm were initiated, if procedures were initiated within 1 hour of the alarm, the cause of the alarm, an explanation of the actions taken, the date and time the cause of the alarm was alleviated, and if the alarm was alleviated within 3 hours of the alarm.
              [49 FR 43844, Oct. 31, 1984, as amended at 54 FR 6672, Feb. 14, 1989; 64 FR 10110, Mar. 2, 1999; 65 FR 61758, Oct. 17, 2000; 70 FR 8532, Feb. 22, 2005]
            
          
          
            Subpart AAa—Standards of Performance for Steel Plants: Electric Arc Furnaces and Argon-Oxygen Decarburization Vessels Constructed After August 17, 1983
            
              Source:
              49 FR 43845, Oct. 31, 1984, unless otherwise noted.
            
            
              § 60.270a
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities in steel plants that produce carbon, alloy, or specialty steels: electric arc furnaces, argon-oxygen decarburization vessels, and dust-handling systems.
              (b) The provisions of this subpart apply to each affected facility identified in paragraph (a) of this section that commences construction, modification, or reconstruction after August 17, 1983.
            
            
              § 60.271a
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              
                Argon-oxygen decarburization vessel (AOD vessel) means any closed-bottom, refractory-lined converter vessel with submerged tuyeres through which gaseous mixtures containing argon and oxygen or nitrogen may be blown into molten steel for further refining.
              
                Bag leak detection system means a system that is capable of continuously monitoring relative particulate matter (dust) loadings in the exhaust of a baghouse to detect bag leaks and other conditions that result in increases in particulate loadings. A bag leak detection system includes, but is not limited to, an instrument that operates on triboelectric, electrodynamic, light scattering, light transmittance, or other effect to continuously monitor relative particulate matter loadings.
              
                Capture system means the equipment (including ducts, hoods, fans, dampers, etc.) used to capture or transport particulate matter generated by an electric arc furnace or AOD vessel to the air pollution control device.
              
                Charge means the addition of iron and steel scrap or other materials into the top of an electric arc furnace or the addition of molten steel or other materials into the top of an AOD vessel.
              
                Control device means the air pollution control equipment used to remove particulate matter from the effluent gas stream generated by an electric arc furnace or AOD vessel.
              
                Direct-shell evacuation control system (DEC system) means a system that maintains a negative pressure within the electric arc furnace above the slag or metal and ducts emissions to the control device.
              
                Dust-handling system means equipment used to handle particulate matter collected by the control device for an electric arc furnace or AOD vessel subject to this subpart. For the purposes of this subpart, the dust-handling system shall consist of the control device dust hoppers, the dust-conveying equipment, any central dust storage equipment, the dust-treating equipment (e.g., pug mill, pelletizer), dust transfer equipment (from storage to truck), and any secondary control devices used with the dust transfer equipment.
              
                Electric arc furnace (EAF) means a furnace that produces molten steel and heats the charge materials with electric arcs from carbon electrodes. For the purposes of this subpart, an EAF shall consist of the furnace shell and roof and the transformer. Furnaces that continuously feed direct-reduced iron ore pellets as the primary source of iron are not affected facilities within the scope of this definition.
              
                Heat cycle means the period beginning when scrap is charged to an empty EAF and ending when the EAF tap is completed or beginning when molten steel is charged to an empty AOD vessel and ending when the AOD vessel tap is completed.
              
                Meltdown and refining period means the time period commencing at the termination of the initial charging period and ending at the initiation of the tapping period, excluding any intermediate charging periods and times when power to the EAF is off.
              
                Melting means that phase of steel production cycle during which the iron and steel scrap is heated to the molten state.
              
                Negative-pressure fabric filter means a fabric filter with the fans on the downstream side of the filter bags.
              
                Positive-pressure fabric filter means a fabric filter with the fans on the upstream side of the filter bags.
              
                Refining means that phase of the steel production cycle during which undesirable elements are removed from the molten steel and alloys are added to reach the final metal chemistry.
              
                Shop means the building which houses one or more EAF's or AOD vessels.
              
                Shop opacity means the arithmetic average of 24 observations of the opacity of emissions from the shop taken in accordance with Method 9 of appendix A of this part.
              
                Tap means the pouring of molten steel from an EAF or AOD vessel.
              
                Tapping period means the time period commencing at the moment an EAF begins to pour molten steel and ending either three minutes after steel ceases to flow from an EAF, or six minutes after steel begins to flow, whichever is longer.
              [49 FR 43845, Oct. 31, 1984, as amended at 64 FR 10110, Mar. 2, 1999; 70 FR 8532, Feb. 22, 2005]
            
            
              
              § 60.272a
              Standard for particulate matter.
              (a) On and after the date of which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from an EAF or an AOD vessel any gases which:
              (1) Exit from a control device and contain particulate matter in excess of 12 mg/dscm (0.0052 gr/dscf);
              (2) Exit from a control device and exhibit 3 percent opacity or greater; and
              (3) Exit from a shop and, due solely to the operations of any affected EAF(s) or AOD vessel(s), exhibit 6 percent opacity or greater.
              (b) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from the dust-handling system any gases that exhibit 10 percent opacity or greater.
            
            
              § 60.273a
              Emission monitoring.
              (a) Except as provided under paragraphs (b) and (c) of this section, a continuous monitoring system for the measurement of the opacity of emissions discharged into the atmosphere from the control device(s) shall be installed, calibrated, maintained, and operated by the owner or operator subject to the provisions of this subpart.
              (b) No continuous monitoring system shall be required on any control device serving the dust-handling system.
              (c) A continuous monitoring system for the measurement of the opacity of emissions discharged into the atmosphere from the control device(s) is not required on any modular, multi-stack, negative-pressure or positive-pressure fabric filter if observations of the opacity of the visible emissions from the control device are performed by a certified visible emission observer; or on any single-stack fabric filter if visible emissions from the control device are performed by a certified visible emission observer and the owner installs and continuously operates a bag leak detection system according to paragraph (e) of this section. Visible emission observations shall be conducted at least once per day for at least three 6-minute periods when the furnace is operating in the melting and refining period. All visible emissions observations shall be conducted in accordance with Method 9. If visible emissions occur from more than one point, the opacity shall be recorded for any points where visible emissions are observed. Where it is possible to determine that a number of visible emission sites relate to only one incident of the visible emission, only one set of three 6-minute observations will be required. In that case, the Method 9 observations must be made for the site of highest opacity that directly relates to the cause (or location) of visible emissions observed during a single incident. Records shall be maintained of any 6-minute average that is in excess of the emission limit specified in § 60.272a(a).
              (d) A furnace static pressure monitoring device is not required on any EAF equipped with a DEC system if observations of shop opacity are performed by a certified visible emission observer as follows: Shop opacity observations shall be conducted at least once per day when the furnace is operating in the meltdown and refining period. Shop opacity shall be determined as the arithmetic average of 24 consecutive 15-second opacity observations of emissions from the shop taken in accordance with Method 9. Shop opacity shall be recorded for any point(s) where visible emissions are observed. Where it is possible to determine that a number of visible emission sites relate to only one incident of visible emissions, only one observation of shop opacity will be required. In this case, the shop opacity observations must be made for the site of highest opacity that directly relates to the cause (or location) of visible emissions observed during a single incident.

              (e) A bag leak detection system must be installed and continuously operated on all single-stack fabric filters if the owner or operator elects not to install and operate a continuous opacity monitoring system as provided for under paragraph (c) of this section. In addition, the owner or operator shall meet the visible emissions observation requirements in paragraph (c) of this section. The bag leak detection system must meet the specifications and requirements of paragraphs (e)(1) through (8) of this section.
              (1) The bag leak detection system must be certified by the manufacturer to be capable of detecting particulate matter emissions at concentrations of 1 milligram per actual cubic meter (0.00044 grains per actual cubic foot) or less.

              (2) The bag leak detection system sensor must provide output of relative particulate matter loadings and the owner or operator shall continuously record the output from the bag leak detection system using electronic or other means (e.g., using a strip chart recorder or a data logger.)
              (3) The bag leak detection system must be equipped with an alarm system that will sound when an increase in relative particulate loading is detected over the alarm set point established according to paragraph (e)(4) of this section, and the alarm must be located such that it can be heard by the appropriate plant personnel.
              (4) For each bag leak detection system required by paragraph (e) of this section, the owner or operator shall develop and submit to the Administrator or delegated authority, for approval, a site-specific monitoring plan that addresses the items identified in paragraphs (i) through (v) of this paragraph (e)(4). For each bag leak detection system that operates based on the triboelectric effect, the monitoring plan shall be consistent with the recommendations contained in the U.S. Environmental Protection Agency guidance document “Fabric Filter Bag Leak Detection Guidance” (EPA-454/R-98-015). The owner or operator shall operate and maintain the bag leak detection system according to the site-specific monitoring plan at all times. The plan shall describe the following:
              (i) Installation of the bag leak detection system;
              (ii) Initial and periodic adjustment of the bag leak detection system including how the alarm set-point will be established;
              (iii) Operation of the bag leak detection system including quality assurance procedures;
              (iv) How the bag leak detection system will be maintained including a routine maintenance schedule and spare parts inventory list; and
              (v) How the bag leak detection system output shall be recorded and stored.
              (5) The initial adjustment of the system shall, at a minimum, consist of establishing the baseline output by adjusting the sensitivity (range) and the averaging period of the device, and establishing the alarm set points and the alarm delay time (if applicable).
              (6) Following initial adjustment, the owner or operator shall not adjust the averaging period, alarm set point, or alarm delay time without approval from the Administrator or delegated authority except as provided for in paragraphs (e)(6)(i) and (ii) of this section.
              (i) Once per quarter, the owner or operator may adjust the sensitivity of the bag leak detection system to account for seasonal effects including temperature and humidity according to the procedures identified in the site-specific monitoring plan required under paragraphs (e)(4) of this section.
              (ii) If opacities greater than zero percent are observed over four consecutive 15-second observations during the daily opacity observations required under paragraph (c) of this section and the alarm on the bag leak detection system does not sound, the owner or operator shall lower the alarm set point on the bag leak detection system to a point where the alarm would have sounded during the period when the opacity observations were made.
              (7) For negative pressure, induced air baghouses, and positive pressure baghouses that are discharged to the atmosphere through a stack, the bag leak detection sensor must be installed downstream of the baghouse and upstream of any wet scrubber.
              (8) Where multiple detectors are required, the system's instrumentation and alarm may be shared among detectors.

              (f) For each bag leak detection system installed according to paragraph (e) of this section, the owner or operator shall initiate procedures to determine the cause of all alarms within 1 hour of an alarm. Except as provided for under paragraph (g) of this section, the cause of the alarm must be alleviated within 3 hours of the time the alarm occurred by taking whatever corrective action(s) are necessary. Corrective actions may include, but are not limited to, the following:
              (1) Inspecting the baghouse for air leaks, torn or broken bags or filter media, or any other condition that may cause an increase in particulate emissions;
              (2) Sealing off defective bags or filter media;
              (3) Replacing defective bags or filter media or otherwise repairing the control device;
              (4) Sealing off a defective baghouse compartment;
              (5) Cleaning the bag leak detection system probe or otherwise repairing the bag leak detection system; and
              (6) Shutting down the process producing the particulate emissions.
              (g) In approving the site-specific monitoring plan required in paragraph (e)(4) of this section, the Administrator or delegated authority may allow owners or operators more than 3 hours to alleviate specific conditions that cause an alarm if the owner or operator identifies the condition that could lead to an alarm in the monitoring plan, adequately explains why it is not feasible to alleviate the condition within 3 hours of the time the alarm occurred, and demonstrates that the requested additional time will ensure alleviation of the condition as expeditiously as practicable.
              [49 FR 43845, Oct. 31, 1984, as amended at 54 FR 6672, Feb. 14, 1989; 64 FR 10111, Mar. 2, 1999; 70 FR 8532, Feb. 22, 2005]
            
            
              § 60.274a
              Monitoring of operations.
              (a) The owner or operator subject to the provisions of this subpart shall maintain records of the following information:
              (1) All data obtained under paragraph (b) of this section; and
              (2) All monthly operational status inspections performed under paragraph (c) of this section.
              (b) Except as provided under paragraph (e) of this section, the owner or operator subject to the provisions of this subpart shall check and record on a once-per-shift basis the furnace static pressure (if DEC system is in use, and a furnace static pressure gauge is installed according to paragraph (f) of this section) and either: check and record the control system fan motor amperes and damper position on a once-per-shift basis; install, calibrate, and maintain a monitoring device that continuously records the volumetric flow rate through each separately ducted hood; or install, calibrate, and maintain a monitoring device that continuously records the volumetric flow rate at the control device inlet and check and record damper positions on a once-per-shift basis. The monitoring device(s) may be installed in any appropriate location in the exhaust duct such that reproducible flow rate monitoring will result. The flow rate monitoring device(s) shall have an accuracy of ±10 percent over its normal operating range and shall be calibrated according to the manufacturer's instructions. The Administrator may require the owner or operator to demonstrate the accuracy of the monitoring device(s) relative to Methods 1 and 2 of appendix A of this part.

              (c) When the owner or operator of an affected facility is required to demonstrate compliance with the standards under § 60.272a(a)(3) and at any other time that the Administrator may require (under section 114 of the CAA, as amended) either: the control system fan motor amperes and all damper positions, the volumetric flow rate through each separately ducted hood, or the volumetric flow rate at the control device inlet and all damper positions shall be determined during all periods in which a hood is operated for the purpose of capturing emissions from the affected facility subject to paragraph (b) of this section. The owner or operator may petition the Administrator for reestablishment of these parameters whenever the owner or operator can demonstrate to the Administrator's satisfaction that the affected facility operating conditions upon which the parameters were previously established are no longer applicable. The values of these parameters as determined during the most recent demonstration of compliance shall be maintained at the appropriate level for each applicable period. Operation at other than baseline values may be subject to the requirements of § 60.276a(c).

              (d) Except as provided under paragraph (e) of this section, the owner or operator shall perform monthly operational status inspections of the equipment that is important to the performance of the total capture system (i.e., pressure sensors, dampers, and damper switches). This inspection shall include observations of the physical appearance of the equipment (e.g., presence of holes in ductwork or hoods, flow constrictions caused by dents or accumulated dust in ductwork, and fan erosion). Any deficiencies shall be noted and proper maintenance performed.
              (e) The owner or operator may petition the Administrator to approve any alternative to either the monitoring requirements specified in paragraph (b) of this section or the monthly operational status inspections specified in paragraph (d) of this section if the alternative will provide a continuous record of operation of each emission capture system.
              (f) Except as provided for under § 60.273a(d), if emissions during any phase of the heat time are controlled by the use of a DEC system, the owner or operator shall install, calibrate, and maintain a monitoring device that allows the pressure in the free space inside the EAF to be monitored. The pressure shall be recorded as 15-minute integrated averages. The monitoring device may be installed in any appropriate location in the EAF or DEC duct prior to the introduction of ambient air such that reproducible results will be obtained. The pressure monitoring device shall have an accuracy of ±5 mm of water gauge over its normal operating range and shall be calibrated according to the manufacturer's instructions.
              (g) Except as provided for under § 60.273a(d), when the owner or operator of an EAF controlled by a DEC is required to demonstrate compliance with the standard under § 60.272a(a)(3), and at any other time the Administrator may require (under section 114 of the Clean Air Act, as amended), the pressure in the free space inside the furnace shall be determined during the meltdown and refining period(s) using the monitoring device required under paragraph (f) of this section. The owner or operator may petition the Administrator for reestablishment of the pressure whenever the owner or operator can demonstrate to the Administrator's satisfaction that the EAF operating conditions upon which the pressures were previously established are no longer applicable. The pressure determined during the most recent demonstration of compliance shall be maintained at all times when the EAF is operating in a meltdown and refining period. Operation at higher pressures may be considered by the Administrator to be unacceptable operation and maintenance of the affected facility.
              (h) During any performance test required under § 60.8, and for any report thereof required by § 60.276a(f) of this subpart, or to determine compliance with § 60.272a(a)(3) of this subpart, the owner or operator shall monitor the following information for all heats covered by the test:
              (1) Charge weights and materials, and tap weights and materials;
              (2) Heat times, including start and stop times, and a log of process operation, including periods of no operation during testing and the pressure inside an EAF when direct-shell evacuation control systems are used;
              (3) Control device operation log; and
              (4) Continuous opacity monitor or Method 9 data.
              [49 FR 43845, Oct. 31, 1984, as amended at 64 FR 10111, Mar. 2, 1999; 65 FR 61758, Oct. 17, 2000; 70 FR 8533, Feb. 22, 2005]
            
            
              § 60.275a
              Test methods and procedures.
              (a) During performance tests required in § 60.8, the owner or operator shall not add gaseous diluents to the effluent gas stream after the fabric in any pressurized fabric filter collector, unless the amount of dilution is separately determined and considered in the determination of emissions.

              (b) When emissions from any EAF(s) or AOD vessel(s) are combined with emissions from facilities not subject to the provisions of this subpart but controlled by a common capture system and control device, the owner or operator shall use either or both of the following procedures during a performance test (see also § 60.276a(e)):
              (1) Determine compliance using the combined emissions.
              (2) Use a method that is acceptable to the Administrator and that compensates for the emissions from the facilities not subject to the provisions of this subpart.
              (c) When emission from any EAF(s) or AOD vessel(s) are combined with emissions from facilities not subject to the provisions of this subpart, the owner or operator shall demonstrate compliance with § 60.272(a)(3) based on emissions from only the affected facility(ies).
              (d) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (e) The owner or operator shall determine compliance with the particulate matter standards in § 60.272a as follows:
              (1) Method 5 shall be used for negative-pressure fabric filters and other types of control devices and Method 5D shall be used for positive-pressure fabric filters to determine the particulate matter concentration and volumetric flow rate of the effluent gas. The sampling time and sample volume for each run shall be at least 4 hours and 4.50 dscm (160 dscf) and, when a single EAF or AOD vessel is sampled, the sampling time shall include an integral number of heats.
              (2) When more than one control device serves the EAF(s) being tested, the concentration of particulate matter shall be determined using the following equation:
              
                EC16NO91.014
              
              
                where:
                
                cst = average concentration of particulate matter, mg/dscm (gr/dscf).
                csi = concentration of particulate matter from control device “i”, mg/dscm (gr/dscf).
                n = total number of control devices tested.
                Qsdi = volumetric flow rate of stack gas from control device “i”, dscm/hr (dscf/hr).
              
              
              (3) Method 9 and the procedures of § 60.11 shall be used to determine opacity.
              (4) To demonstrate compliance with § 60.272a(a) (1), (2), and (3), the Method 9 test runs shall be conducted concurrently with the particulate matter test runs, unless inclement weather interferes.
              (f) To comply with § 60.274a (c), (f), (g), and (h), the owner or operator shall obtain the information required in these paragraphs during the particulate matter runs.
              (g) Any control device subject to the provisions of the subpart shall be designed and constructed to allow measurement of emissions using applicable test methods and procedures.
              (h) Where emissions from any EAF(s) or AOD vessel(s) are combined with emissions from facilities not subject to the provisions of this subpart but controlled by a common capture system and control device, the owner or operator may use any of the following procedures during a performance test:
              (1) Base compliance on control of the combined emissions;
              (2) Utilize a method acceptable to the Administrator that compensates for the emissions from the facilities not subject to the provisions of this subpart, or;
              (3) Any combination of the criteria of paragraphs (h)(1) and (h)(2) of this section.
              (i) Where emissions from any EAF(s) or AOD vessel(s) are combined with emissions from facilities not subject to the provisions of this subpart, determinations of compliance with § 60.272a(a)(3) will only be based upon emissions originating from the affected facility(ies).
              (j) Unless the presence of inclement weather makes concurrent testing infeasible, the owner or operator shall conduct concurrently the performance tests required under § 60.8 to demonstrate compliance with § 60.272a(a) (1), (2), and (3) of this subpart.
              [49 FR 43845, Oct. 31, 1984, as amended at 54 FR 6673, Feb. 14, 1989; 54 FR 21344, May 17, 1989; 65 FR 61758, Oct. 17, 2000]
            
            
              
              § 60.276a
              Recordkeeping and reporting requirements.
              (a) Records of the measurements required in § 60.274a must be retained for at least 2 years following the date of the measurement.
              (b) Each owner or operator shall submit a written report of exceedances of the control device opacity to the Administrator semi-annually. For the purposes of these reports, exceedances are defined as all 6-minute periods during which the average opacity is 3 percent or greater.
              (c) Operation at a furnace static pressure that exceeds the value established under § 60.274a(g) and either operation of control system fan motor amperes at values exceeding ±15 percent of the value established under § 60.274a(c) or operation at flow rates lower than those established under § 60.274a(c) may be considered by the Administrator to be unacceptable operation and maintenance of the affected facility. Operation at such values shall be reported to the Administrator semiannually.
              (d) The requirements of this section remain in force until and unless EPA, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such State. In that event, affected sources within the State will be relieved of the obligation to comply with this section, provided that they comply with the requirements established by the State.
              (e) When the owner or operator of an EAF or AOD is required to demonstrate compliance with the standard under § 60.275 (b)(2) or a combination of (b)(1) and (b)(2) the owner or operator shall obtain approval from the Administrator of the procedure(s) that will be used to determine compliance. Notification of the procedure(s) to be used must be postmarked at least 30 days prior to the performance test.
              (f) For the purpose of this subpart, the owner or operator shall conduct the demonstration of compliance with § 60.272a(a) of this subpart and furnish the Administrator a written report of the results of the test. This report shall include the following information:
              (1) Facility name and address;
              (2) Plant representative;
              (3) Make and model of process, control device, and continuous monitoring equipment;
              (4) Flow diagram of process and emission capture equipment including other equipment or process(es) ducted to the same control device;
              (5) Rated (design) capacity of process equipment;
              (6) Those data required under § 60.274a(h) of this subpart;
              (i) List of charge and tap weights and materials;
              (ii) Heat times and process log;
              (iii) Control device operation log; and
              (iv) Continuous opacity monitor or Method 9 data.
              (7) Test dates and test times;
              (8) Test company;
              (9) Test company representative;
              (10) Test observers from outside agency;
              (11) Description of test methodology used, including any deviation from standard reference methods;
              (12) Schematic of sampling location;
              (13) Number of sampling points;
              (14) Description of sampling equipment;
              (15) Listing of sampling equipment calibrations and procedures;
              (16) Field and laboratory data sheets;
              (17) Description of sample recovery procedures;
              (18) Sampling equipment leak check results;
              (19) Description of quality assurance procedures;
              (20) Description of analytical procedures;
              (21) Notation of sample blank corrections; and
              (22) Sample emission calculations.
              (g) The owner or operator shall maintain records of all shop opacity observations made in accordance with § 60.273a(d). All shop opacity observations in excess of the emission limit specified in § 60.272a(a)(3) of this subpart shall indicate a period of excess emission, and shall be reported to the administrator semi-annually, according to § 60.7(c).

              (h) The owner or operator shall maintain the following records for each bag leak detection system required under § 60.273a(e):
              
              (1) Records of the bag leak detection system output;
              (2) Records of bag leak detection system adjustments, including the date and time of the adjustment, the initial bag leak detection system settings, and the final bag leak detection system settings; and
              (3) An identification of the date and time of all bag leak detection system alarms, the time that procedures to determine the cause of the alarm were initiated, if procedures were initiated within 1 hour of the alarm, the cause of the alarm, an explanation of the actions taken, the date and time the cause of the alarm was alleviated, and if the alarm was alleviated within 3 hours of the alarm.
              [49 FR 43845, Oct. 31, 1984, as amended at 54 FR 6673, Feb. 14, 1989; 64 FR 10111, Mar. 2, 1999; 65 FR 61758, Oct. 17, 2000; 70 FR 8533, Feb. 22, 2005]
            
          
          
            Subpart BB—Standards of Performance for Kraft Pulp Mills
            
              § 60.280
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities in kraft pulp mills: Digester system, brown stock washer system, multiple-effect evaporator system, recovery furnace, smelt dissolving tank, lime kiln, and condensate stripper system. In pulp mills where kraft pulping is combined with neutral sulfite semichemical pulping, the provisions of this subpart are applicable when any portion of the material charged to an affected facility is produced by the kraft pulping operation.
              (b) Except as noted in § 60.283(a)(1)(iv), any facility under paragraph (a) of this section that commences construction, reconstruction, or modification after September 24, 1976, and on or before May 23, 2013 is subject to the requirements of this subpart. Any facility under paragraph (a) of this section that commences construction, reconstruction, or modification after May 23, 2013 is subject to the requirements of subpart BBa of this part.
              [51 FR 18544, May 20, 1986, as amended at 79 FR 18966, Apr. 4, 2014]
            
            
              § 60.281
              Definitions.
              As used in this subpart, all terms not defined herein shall have the same meaning given them in the Act and in subpart A.
              (a) Kraft pulp mill means any stationary source which produces pulp from wood by cooking (digesting) wood chips in a water solution of sodium hydroxide and sodium sulfide (white liquor) at high temperature and pressure. Regeneration of the cooking chemicals through a recovery process is also considered part of the kraft pulp mill.
              (b) Neutral sulfite semichemical pulping operation means any operation in which pulp is produced from wood by cooking (digesting) wood chips in a solution of sodium sulfite and sodium bicarbonate, followed by mechanical defibrating (grinding).
              (c) Total reduced sulfur (TRS) means the sum of the sulfur compounds hydrogen sulfide, methyl mercaptan, dimethyl sulfide, and dimethyl disulfide, that are released during the kraft pulping operation and measured by Method 16.
              (d) Digester system means each continuous digester or each batch digester used for the cooking of wood in white liquor, and associated flash tank(s), blow tank(s), chip steamer(s), and condenser(s).
              (e) Brown stock washer system means brown stock washers and associated knotters, vacuum pumps, and filtrate tanks used to wash the pulp following the digester system. Diffusion washers are excluded from this definition.
              (f) Multiple-effect evaporator system means the multiple-effect evaporators and associated condenser(s) and hotwell(s) used to concentrate the spent cooking liquid that is separated from the pulp (black liquor).
              (g) Black liquor oxidation system means the vessels used to oxidize, with air or oxygen, the black liquor, and associated storage tank(s).
              (h) Recovery furnace means either a straight kraft recovery furnace or a cross recovery furnace, and includes the direct-contact evaporator for a direct-contact furnace.
              (i) Straight kraft recovery furnace means a furnace used to recover chemicals consisting primarily of sodium and sulfur compounds by burning black liquor which on a quarterly basis contains 7 weight percent or less of the total pulp solids from the neutral sulfite semichemical process or has green liquor sulfidity of 28 percent or less.
              (j) Cross recovery furnace means a furnace used to recover chemicals consisting primarily of sodium and sulfur compounds by burning black liquor which on a quarterly basis contains more than 7 weight percent of the total pulp solids from the neutral sulfite semichemical process and has a green liquor sulfidity of more than 28 percent.
              (k) Black liquor solids means the dry weight of the solids which enter the recovery furnace in the black liquor.
              (l) Green liquor sulfidity means the sulfidity of the liquor which leaves the smelt dissolving tank.
              (m) Smelt dissolving tank means a vessel used for dissolving the smelt collected from the recovery furnace.
              (n) Lime kiln means a unit used to calcine lime mud, which consists primarily of calcium carbonate, into quicklime, which is calcium oxide.
              (o) Condensate stripper system means a column, and associated condensers, used to strip, with air or steam, TRS compounds from condensate streams from various processes within a kraft pulp mill.
              [43 FR 7572, Feb. 23, 1978, as amended at 51 FR 18544, May 20, 1986; 65 FR 61758, Oct. 17, 2000]
            
            
              § 60.282
              Standard for particulate matter.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere:
              (1) From any recovery furnace any gases which:
              (i) Contain particulate matter in excess of 0.10 g/dscm (0.044 gr/dscf) corrected to 8 percent oxygen.
              (ii) Exhibit 35 percent opacity or greater.
              (2) From any smelt dissolving tank any gases which contain particulate matter in excess of 0.1 g/kg black liquor solids (dry weight)[0.2 lb/ton black liquor solids (dry weight)].
              (3) From any lime kiln any gases which contain particulate matter in excess of:
              (i) 0.15 g/dscm (0.066 gr/dscf) corrected to 10 percent oxygen, when gaseous fossil fuel is burned.
              (ii) 0.30 g/dscm (0.13 gr/dscf) corrected to 10 percent oxygen, when liquid fossil fuel is burned.
              [43 FR 7572, Feb. 23, 1978, as amended at 65 FR 61758, Oct. 17, 2000]
            
            
              § 60.283
              Standard for total reduced sulfur (TRS).
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere:
              (1) From any digester system, brown stock washer system, multiple-effect evaporator system, or condensate stripper system any gases which contain TRS in excess of 5 ppm by volume on a dry basis, corrected to 10 percent oxygen, unless the following conditions are met:
              (i) The gases are combusted in a lime kiln subject to the provisions of paragraph (a)(5) of this section; or
              (ii) The gases are combusted in a recovery furnace subject to the provisions of paragraphs (a)(2) or (a)(3) of this section; or
              (iii) The gases are combusted with other waste gases in an incinerator or other device, or combusted in a lime kiln or recovery furnace not subject to the provisions of this subpart, and are subjected to a minimum temperature of 650 °C (1200 °F) for at least 0.5 second; or
              (iv) It has been demonstrated to the Administrator's satisfaction by the owner or operator that incinerating the exhaust gases from a new, modified, or reconstructed brown stock washer system is technologically or economically unfeasible. Any exempt system will become subject to the provisions of this subpart if the facility is changed so that the gases can be incinerated.

              (v) The gases from the digester system, brown stock washer system, or condensate stripper system are controlled by a means other than combustion. In this case, this system shall not discharge any gases to the atmosphere which contain TRS in excess of 5 ppm by volume on a dry basis, uncorrected for oxygen content.
              (vi) The uncontrolled exhaust gases from a new, modified, or reconstructed digester system contain TRS less than 0.005 g/kg air dried pulp (ADP) (0.01 lb/ton ADP).
              (2) From any straight kraft recovery furnace any gases which contain TRS in excess of 5 ppm by volume on a dry basis, corrected to 8 percent oxygen.
              (3) From any cross recovery furnace any gases which contain TRS in excess of 25 ppm by volume on a dry basis, corrected to 8 percent oxygen.

              (4) From any smelt dissolving tank any gases which contain TRS in excess of 0.016 g/kg black liquor solids as H2S (0.033 lb/ton black liquor solids as H2S).
              (5) From any lime kiln any gases which contain TRS in excess of 8 ppm by volume on a dry basis, corrected to 10 percent oxygen.
              [43 FR 7572, Feb. 23, 1978, as amended at 50 FR 6317, Feb. 14, 1985; 51 FR 18544, May 20, 1986; 65 FR 61758, Oct. 17, 2000]
            
            
              § 60.284
              Monitoring of emissions and operations.
              (a) Any owner or operator subject to the provisions of this subpart shall install, calibrate, maintain, and operate the following continuous monitoring systems:
              (1) A continuous monitoring system to monitor and record the opacity of the gases discharged into the atmosphere from any recovery furnace. The span of this system shall be set at 70 percent opacity.
              (2) Continuous monitoring systems to monitor and record the concentration of TRS emissions on a dry basis and the percent of oxygen by volume on a dry basis in the gases discharged into the atmosphere from any lime kiln, recovery furnace, digester system, brown stock washer system, multiple-effect evaporator system, or condensate stripper system, except where the provisions of § 60.283(a)(1) (iii) or (iv) apply. These systems shall be located downstream of the control device(s) and the spans of these continuous monitoring system(s) shall be set:
              (i) At a TRS concentration of 30 ppm for the TRS continuous monitoring system, except that for any cross recovery furnace the span shall be set at 50 ppm.
              (ii) At 25 percent oxygen for the continuous oxygen monitoring system.
              (b) Any owner or operator subject to the provisions of this subpart shall install, calibrate, maintain, and operate the following continuous monitoring devices:
              (1) For any incinerator, a monitoring device which measures and records the combustion temperature at the point of incineration of effluent gases which are emitted from any digester system, brown stock washer system, multiple-effect evaporator system, black liquor oxidation system, or condensate stripper system where the provisions of § 60.283(a)(1)(iii) apply. The monitoring device is to be certified by the manufacturer to be accurate within ±1 percent of the temperature being measured.
              (2) For any lime kiln or smelt dissolving tank using a scrubber emission control device:
              (i) A monitoring device for the continuous measurement of the pressure loss of the gas stream through the control equipment. The monitoring device is to be certified by the manufacturer to be accurate to within a gage pressure of ±500 pascals (ca. ±2 inches water gage pressure).
              (ii) A monitoring device for the continuous measurement of the scrubbing liquid supply pressure to the control equipment. The monitoring device is to be certified by the manufacturer to be accurate within ±15 percent of design scrubbing liquid supply pressure. The pressure sensor or tap is to be located close to the scrubber liquid discharge point. The Administrator may be consulted for approval of alternative locations.
              (c) Any owner or operator subject to the provisions of this subpart shall, except where the provisions of § 60.283(a)(1)(iii) or (iv) apply, perform the following:

              (1) Calculate and record on a daily basis 12-hour average TRS concentrations for the two consecutive periods of each operating day. Each 12-hour average shall be determined as the arithmetic mean of the appropriate 12 contiguous 1-hour average total reduced sulfur concentrations provided by each continuous monitoring system installed under paragraph (a)(2) of this section.
              (2) Calculate and record on a daily basis 12-hour average oxygen concentrations for the two consecutive periods of each operating day for the recovery furnace and lime kiln. These 12-hour averages shall correspond to the 12-hour average TRS concentrations under paragraph (c)(1) of this section and shall be determined as an arithmetic mean of the appropriate 12 contiguous 1-hour average oxygen concentrations provided by each continuous monitoring system installed under paragraph (a)(2) of this section.
              (3) Using the following equation, correct all 12-hour average TRS concentrations to 10 volume percent oxygen, except that all 12-hour average TRS concentrations from a recovery furnace shall be corrected to 8 volume percent oxygen instead of 10 percent, and all 12-hour average TRS concentrations from a facility to which the provisions of § 60.283(a)(1)(v) apply shall not be corrected for oxygen content:
              
                C
                corr = C
                meas × (21− X)/(21− Y)
              
                where:
                
                
                  C
                  corr = the concentration corrected for oxygen.
                
                  C
                  meas = the concentration uncorrected for oxygen.
                
                  X = the volumetric oxygen concentration in percentage to be corrected to (8 percent for recovery furnaces and 10 percent for lime kilns, incinerators, or other devices).
                
                  Y = the measured 12-hour average volumetric oxygen concentration.
              
              
              (4) Record once per shift measurements obtained from the continuous monitoring devices installed under paragraph (b)(2) of this section.
              (d) For the purpose of reports required under § 60.7(c), any owner or operator subject to the provisions of this subpart shall report semiannually periods of excess emissions as follows:
              (1) For emissions from any recovery furnace periods of excess emissions are:
              (i) All 12-hour averages of TRS concentrations above 5 ppm by volume for straight kraft recovery furnaces and above 25 ppm by volume for cross recovery furnaces.
              (ii) All 6-minute average opacities that exceed 35 percent.
              (2) For emissions from any lime kiln, periods of excess emissions are all 12-hour average TRS concentration above 8 ppm by volume.
              (3) For emissions from any digester system, brown stock washer system, multiple-effect evaporator system, or condensate stripper system periods of excess emissions are:
              (i) All 12-hour average TRS concentrations above 5 ppm by volume unless the provisions of § 60.283(a)(1) (i), (ii), or (iv) apply; or
              (ii) All periods in excess of 5 minutes and their duration during which the combustion temperature at the point of incineration is less than 650 °C (1200 °F), where the provisions of § 60.283(a)(1)(iii) apply.
              (e) The Administrator will not consider periods of excess emissions reported under paragraph (d) of this section to be indicative of a violation of § 60.11(d) provided that:
              (1) The percent of the total number of possible contiguous periods of excess emissions in a quarter (excluding periods of startup, shutdown, or malfunction and periods when the facility is not operating) during which excess emissions occur does not exceed:
              (i) One percent for TRS emissions from recovery furnaces.
              (ii) Six percent for average opacities from recovery furnaces.
              (2) The Administrator determines that the affected facility, including air pollution control equipment, is maintained and operated in a manner which is consistent with good air pollution control practice for minimizing emissions during periods of excess emissions.
              (f) The procedures under § 60.13 shall be followed for installation, evaluation, and operation of the continuous monitoring systems required under this section. All continuous monitoring systems shall be operated in accordance with the applicable procedures under Performance Specifications 1, 3, and 5 of appendix B of this part.
              [43 FR 7572, Feb. 23, 1978, as amended at 51 FR 18545, May 20, 1986; 65 FR 61759, Oct. 17, 2000; 71 FR 55127, Sept. 21, 2006; 79 FR 11250, Feb. 27, 2014]
            
            
              
              § 60.285
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures in this section, except as provided in § 60.8(b). Acceptable alternative methods and procedures are given in paragraph (f) of this section.
              (b) The owner or operator shall determine compliance with the particulate matter standards in § 60.282(a) (1) and (3) as follows:
              (1) Method 5 shall be used to determine the particulate matter concentration. The sampling time and sample volume for each run shall be at least 60 minutes and 0.90 dscm (31.8 dscf). Water shall be used as the cleanup solvent instead of acetone in the sample recovery procedure. The particulate concentration shall be corrected to the appropriate oxygen concentration according to § 60.284(c)(3).
              (2) The emission rate correction factor, integrated sampling and analysis procedure of Method 3B shall be used to determine the oxygen concentration. The gas sample shall be taken at the same time and at the same traverse points as the particulate sample.
              (3) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              (c) The owner or operator shall determine compliance with the particular matter standard in § 60.282(a)(2) as follows:

              (1) The emission rate (E) of particulate matter shall be computed for each run using the following equation:
              
              E = cs Qsd / BLS
              
              
                where:
                
                E = emission rate of particulate matter, g/kg (lb/ton) of BLS.
                cs = Concentration of particulate matter, g/dscm (lb/dscf).
                Qsd = volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                BLS = black liquor solids (dry weight) feed rate, kg/hr (ton/hr).
              
              

              (2) Method 5 shall be used to determine the particulate matter concentration (cs) and the volumetric flow rate (Qsd) of the effluent gas. The sampling time and sample volume shall be at least 60 minutes and 0.90 dscm (31.8 dscf). Water shall be used instead of acetone in the sample recovery.
              (3) Process data shall be used to determine the black liquor solids (BLS) feed rate on a dry weight basis.
              (d) The owner or operator shall determine compliance with the TRS standards in § 60.283, except § 60.283(a)(1)(vi) and (4), as follows:
              (1) Method 16 shall be used to determine the TRS concentration. The TRS concentration shall be corrected to the appropriate oxygen concentration using the procedure in § 60.284(c)(3). The sampling time shall be at least 3 hours, but no longer than 6 hours.
              (2) The emission rate correction factor, integrated sampling and analysis procedure of Method 3B shall be used to determine the oxygen concentration. The sample shall be taken over the same time period as the TRS samples.

              (3) When determining whether a furnace is a straight kraft recovery furnace or a cross recovery furnace, TAPPI Method T.624 (incorporated by reference—see § 60.17) shall be used to determine sodium sulfide, sodium hydroxide, and sodium carbonate. These determinations shall be made 3 times daily from the green liquor, and the daily average values shall be converted to sodium oxide (Na20) and substituted into the following equation to determine the green liquor sulfidity:
              
                ER17OC00.009
              
              
                Where:
                
                GLS = green liquor sulfidity, percent.
                CNa2S = concentration of Na2S as Na2O, mg/liter (gr/gal).
                CNaOH = concentration of NaOH as Na2O, mg/liter (gr/gal).
                CNa2CO3 = concentration of Na2CO3 as Na2O, mg/liter (gr/gal).
              
              
              (e) The owner or operator shall determine compliance with the TRS standards in § 60.283(a)(1)(vi) and (4) as follows:

              (1) The emission rate (E) of TRS shall be computed for each run using the following equation:
              
              E = CTRS F Qsd/P
              
              
                where:
                
                E = emission rate of TRS, g/kg (lb/ton) of BLS or ADP.
                CTRS = average combined concentration of TRS, ppm.
                
                F = conversion factor, 0.001417 g H2S/m3-ppm (8.846 × 10−8 lb H2S/ft3-ppm).
                Qsd = volumetric flow rate of stack gas, dscm/hr (dscf/hr).
                P = black liquor solids feed or pulp production rate, kg/hr (ton/hr).
              
              

              (2) Method 16 shall be used to determine the TRS concentration (CTRS).

              (3) Method 2 shall be used to determine the volumetric flow rate (Qsd) of the effluent gas.
              (4) Process data shall be used to determine the black liquor feed rate or the pulp production rate (P).
              (f) The owner or operator may use the following as alternatives to the reference methods and procedures specified in this section:
              (1) For Method 5, Method 17 may be used if a constant value of 0.009 g/dscm (0.004 gr/dscf) is added to the results of Method 17 and the stack temperature is no greater than 204 °C (400 °F).
              (2) In place of Method 16, Method 16A or 16B may be used.
              [54 FR 6673, Feb. 14, 1989; 54 FR 21344, May 17, 1989, as amended at 55 FR 5212, Feb. 14, 1990; 65 FR 61759, Oct. 17, 2000]
            
          
          
            Subpart BBa—Standards of Performance for Kraft Pulp Mill Affected Sources for Which Construction, Reconstruction, or Modification Commenced After May 23, 2013
            
              Source:
              79 FR 18966, Apr. 4, 2014, unless otherwise noted.
            
            
              § 60.280a
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities in kraft pulp mills: digester system, brown stock washer system, multiple-effect evaporator system, recovery furnace, smelt dissolving tank, lime kiln and condensate stripper system. In pulp mills where kraft pulping is combined with neutral sulfite semichemical pulping, the provisions of this subpart are applicable when any portion of the material charged to an affected facility is produced by the kraft pulping operation.
              (b) Except as noted in § 60.283a(a)(1)(iv), any facility under paragraph (a) of this section that commences construction, reconstruction or modification after May 23, 2013, is subject to the requirements of this subpart. Any facility under paragraph (a) of this section that commenced construction, reconstruction, or modification after September 24, 1976, and on or before May 23, 2013 is subject to the requirements of subpart BB of this part.
            
            
              § 60.281a
              Definitions.
              As used in this subpart, all terms not defined herein must have the same meaning given them in the Act and in subpart A.
              
                Affirmative defense means, in the context of an enforcement proceeding, a response or defense put forward by a defendant, regarding which the defendant has the burden of proof, and the merits of which are independently and objectively evaluated in a judicial or administrative proceeding.
              
                Black liquor solids (BLS) means the dry weight of the solids which enter the recovery furnace in the black liquor.
              
                Brown stock washer system means brown stock washers and associated knotters, vacuum pumps, and filtrate tanks used to wash the pulp following the digester system. Diffusion washers are excluded from this definition.
              
                Closed-vent system means a system that is not open to the atmosphere and is composed of piping, ductwork, connections, and, if necessary, flow-inducing devices that transport gas or vapor from an emission point to a control device.
              
                Condensable particulate matter, for purposes of this subpart, means particulate matter (PM) measured by EPA Method 202 of appendix M of 40 CFR part 51 that is vapor phase at stack conditions, but condenses and/or reacts upon cooling and dilution in the ambient air to form solid or liquid PM immediately after discharge from the stack.
              
                Condensate stripper system means a column, and associated condensers, used to strip, with air or steam, total reduced sulfur (TRS) compounds from condensate streams from various processes within a kraft pulp mill.
              
                Cross recovery furnace means a furnace used to recover chemicals consisting primarily of sodium and sulfur compounds by burning black liquor which on a quarterly basis contains more than 7 weight percent of the total pulp solids from the neutral sulfite semichemical process and has a green liquor sulfidity of more than 28 percent.
              
                Digester system means each continuous digester or each batch digester used for the cooking of wood in white liquor, and associated flash tank(s), blow tank(s), chip steamer(s) including chip bins using live steam, and condenser(s).
              
                Filterable particulate matter, for purposes of this subpart, means particulate matter measured by EPA Method 5 of appendix A-3 of this part.
              
                Green liquor sulfidity means the sulfidity of the liquor which leaves the smelt dissolving tank.
              
                High volume, low concentration (HVLC) closed-vent system means the gas collection and transport system used to convey gases from the brown stock washer system to a control device.
              
                Kraft pulp mill means any stationary source which produces pulp from wood by cooking (digesting) wood chips in a water solution of sodium hydroxide and sodium sulfide (white liquor) at high temperature and pressure. Regeneration of the cooking chemicals through a recovery process is also considered part of the kraft pulp mill.
              
                Lime kiln means a unit used to calcine lime mud, which consists primarily of calcium carbonate, into quicklime, which is calcium oxide.
              
                Low volume, high concentration (LVHC) closed-vent system means the gas collection and transport system used to convey gases from the digester system, condensate stripper system, and multiple-effect evaporator system to a control device.
              
                Monitoring system malfunction means a sudden, infrequent, not reasonably preventable failure of the monitoring system to provide valid data. Monitoring system failures that are caused in part by poor maintenance or careless operation are not malfunctions. The owner or operator is required to implement monitoring system repairs in response to monitoring system malfunctions or out-of-control periods, and to return the monitoring system to operation as expeditiously as practicable.
              
                Multiple-effect evaporator system means the multiple-effect evaporators and associated condenser(s) and hotwell(s) used to concentrate the spent cooking liquid that is separated from the pulp (black liquor).
              
                Neutral sulfite semichemical pulping operation means any operation in which pulp is produced from wood by cooking (digesting) wood chips in a solution of sodium sulfite and sodium bicarbonate, followed by mechanical defibrating (grinding).
              
                Recovery furnace means either a straight kraft recovery furnace or a cross recovery furnace, and includes the direct-contact evaporator for a direct-contact furnace.
              
                Smelt dissolving tank means a vessel used for dissolving the smelt collected from the recovery furnace.
              
                Straight kraft recovery furnace means a furnace used to recover chemicals consisting primarily of sodium and sulfur compounds by burning black liquor which on a quarterly basis contains 7 weight percent or less of the total pulp solids from the neutral sulfite semichemical process or has green liquor sulfidity of 28 percent or less.
              
                Total reduced sulfur (TRS) means the sum of the sulfur compounds hydrogen sulfide, methyl mercaptan, dimethyl sulfide, and dimethyl disulfide that are released during the kraft pulping operation and measured by Method 16 of appendix A-6 of this part.
            
            
              § 60.282a
              Standard for filterable particulate matter.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere:
              (1) From any modified recovery furnace any gases which:
              (i) Contain filterable particulate matter in excess of 0.10 gram per dry standard cubic meter (g/dscm) (0.044 grain per dry standard cubic foot (gr/dscf)) corrected to 8-percent oxygen.

              (ii) Exhibit 20-percent opacity or greater, where an electrostatic precipitator (ESP) emission control device is used, except where it is used in combination with a wet scrubber.
              
              (2) From any new or reconstructed recovery furnace any gases which:
              (i) Contain filterable particulate matter in excess of 0.034 g/dscm (0.015 gr/dscf) corrected to 8-percent oxygen.
              (ii) Exhibit 20-percent opacity or greater, where an ESP emission control device is used, except where it is used in combination with a wet scrubber.
              (3) From any modified or reconstructed smelt dissolving tank, or from any new smelt dissolving tank that is not associated with a new or reconstructed recovery furnace subject to the provisions of paragraph (a)(2) of this section, any gases which contain filterable particulate matter in excess of 0.1 gram per kilogram (g/kg) (0.2 pound per ton (lb/ton)) of black liquor solids (dry weight).
              (4) From any new smelt dissolving tank associated with a new or reconstructed recovery furnace subject to the provisions of paragraph (a)(2) of this section, any gases which contain filterable particulate matter in excess of 0.060 g/kg (0.12 lb/ton) black liquor solids (dry weight).
              (5) From any modified lime kiln any gases which:
              (i) Contain filterable particulate matter in excess of 0.15 g/dscm (0.064 gr/dscf) corrected to 10-percent oxygen.
              (ii) Exhibit 20-percent opacity or greater, where an ESP emission control device is used, except where it is used in combination with a wet scrubber.
              (6) From any new or reconstructed lime kiln any gases which:
              (i) Contain filterable particulate matter in excess of 0.023 g/dscm (0.010 gr/dscf) corrected to 10-percent oxygen.
              (ii) Exhibit 20-percent opacity or greater, where an ESP emission control device is used, except where it is used in combination with a wet scrubber.
              (b) These standards apply at all times as specified in §§ 60.284a and 60.285a.
              (c) The exemptions to opacity standards under 40 CFR 60.11(c) do not apply to subpart BBa.
            
            
              § 60.283a
              Standard for total reduced sulfur (TRS).
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart must cause to be discharged into the atmosphere:
              (1) From any digester system, brown stock washer system, multiple-effect evaporator system, or condensate stripper system any gases which contain TRS in excess of 5 parts per million (ppm) by volume on a dry basis, corrected to 10-percent oxygen, unless one of the following conditions are met:
              (i) The gases are collected in an LVHC or HVLC closed-vent system meeting the requirements of § 63.450 and combusted in a lime kiln subject to the provisions of either paragraph (a)(5) of this section or § 60.283(a)(5); or
              (ii) The gases are collected in an LVHC or HVLC closed-vent system meeting the requirements of § 63.450 and combusted in a recovery furnace subject to the provisions of either paragraphs (a)(2) or (3) of this section or § 60.283(a)(2) or (3); or
              (iii) The gases are collected in an LVHC or HVLC closed-vent system meeting the requirements of § 63.450 and combusted with other waste gases in an incinerator or other device, or combusted in a lime kiln or recovery furnace not subject to the provisions of this subpart (or subpart BB of this part), and are subjected to a minimum temperature of 650 °C (1200 14 °F) for at least 0.5 second; or
              (iv) It has been demonstrated to the Administrator's satisfaction by the owner or operator that incinerating the exhaust gases from a new, modified, or reconstructed brown stock washer system is technologically or economically unfeasible. Any exempt system will become subject to the provisions of this subpart if the facility is changed so that the gases can be incinerated.

              (v) The gases from the digester system, brown stock washer system, or condensate stripper system are collected in an LVHC or HVLC closed-vent system meeting the requirements of § 63.450 and controlled by a means other than combustion. In this case, this system must not discharge any gases to the atmosphere which contain TRS in excess of 5 ppm by volume on a dry basis, uncorrected for oxygen content.
              
              (vi) The uncontrolled exhaust gases from a new, modified, or reconstructed digester system contain TRS less than 0.005 g/kg (0.01 lb/ton) air dried pulp (ADP).
              (2) From any straight kraft recovery furnace any gases which contain TRS in excess of 5 ppm by volume on a dry basis, corrected to 8-percent oxygen.
              (3) From any cross recovery furnace any gases which contain TRS in excess of 25 ppm by volume on a dry basis, corrected to 8-percent oxygen.

              (4) From any smelt dissolving tank any gases which contain TRS in excess of 0.016 g/kg (0.033 lb/ton) of black liquor solids as hydrogen sulfide (H2S).
              (5) From any lime kiln any gases which contain TRS in excess of 8 ppm by volume on a dry basis, corrected to 10-percent oxygen.
              (b) These standards apply at all times as specified in §§ 60.284a and 60.285a.
            
            
              § 60.284a
              Monitoring of emissions and operations.
              (a) Any owner or operator subject to the provisions of this subpart must install, calibrate, maintain, and operate the continuous monitoring systems specified in paragraphs (a)(1) and (2) of this section:
              (1) A continuous monitoring system to monitor and record the opacity of the gases discharged into the atmosphere from any recovery furnace or lime kiln using an ESP emission control device, except as specified in paragraph (b)(4) of this section. The span of this system must be set at 70-percent opacity. You must install, certify, and operate the continuous opacity monitoring system in accordance with Performance Specification (PS) 1 in appendix B to 40 CFR part 60.
              (2) Continuous monitoring systems to monitor and record the concentration of TRS emissions on a dry basis and the percent of oxygen by volume on a dry basis in the gases discharged into the atmosphere from any lime kiln, recovery furnace, digester system, brown stock washer system, multiple-effect evaporator system, or condensate stripper system, except where the provisions of § 60.283a(a)(1)(iii) or (iv) apply. You must install, certify, and operate the continuous TRS monitoring system in accordance with Performance Specification (PS) 5 in appendix B to 40 CFR part 60. You must install, certify, and operate the continuous oxygen monitoring system in accordance with Performance Specification (PS) 3 in appendix B to 40 CFR part 60. These systems must be located downstream of the control device(s). The range of the continuous monitoring system must encompass all expected concentration values, including the zero and span values used for calibration. The spans of these continuous monitoring system(s) must be set:
              (i) At a TRS concentration of 30 ppm for the TRS continuous monitoring system, except that for any cross recovery furnace the span must be set at 50 ppm.
              (ii) At 21-percent oxygen for the continuous oxygen monitoring system.
              (b) Any owner or operator subject to the provisions of this subpart must install, calibrate, maintain, and operate the following continuous parameter monitoring devices specified in paragraphs (b)(1) through (4) of this section.
              (1) For any incinerator, a monitoring device for the continuous measurement of the combustion temperature at the point of incineration of effluent gases which are emitted from any digester system, brown stock washer system, multiple effect evaporator system, or condensate stripper system where the provisions of § 60.283a(a)(1)(iii) apply. The monitoring device is to be certified by the manufacturer to be accurate within ±1 percent of the temperature being measured.
              (2) For any recovery furnace, lime kiln, or smelt dissolving tank using a wet scrubber emission control device:
              (i) A monitoring device for the continuous measurement of the pressure drop of the gas stream through the control equipment. The monitoring device is to be certified by the manufacturer to be accurate to within a gage pressure of ±500 Pascals (±2 inches water gage pressure).

              (ii) A monitoring device for the continuous measurement of the scrubbing liquid flow rate. The monitoring device used for continuous measurement of the scrubbing liquid flow rate must be certified by the manufacturer to be accurate within ±5 percent of the design scrubbing liquid flow rate.
              
              (iii) As an alternative to pressure drop measurement under paragraph (b)(2)(i) of this section, a monitoring device for measurement of fan amperage may be used for smelt dissolving tank dynamic scrubbers that operate at ambient pressure or for low-energy entrainment scrubbers where the fan speed does not vary.
              (iv) As an alternative to scrubbing liquid flow rate measurement under paragraph (b)(2)(ii) of this section, a monitoring device for measurement of scrubbing liquid supply pressure may be used. The monitoring device is to be certified by the manufacturer to be accurate within ±15 percent of design scrubbing liquid supply pressure. The pressure sensor or tap is to be located close to the scrubber liquid discharge point. The Administrator may be consulted for approval of alternative locations.
              (3) For any recovery furnace or lime kiln using an ESP emission control device, the owner or operator must use the continuous parameter monitoring devices specified in paragraphs (b)(3)(i) and (ii) of this section.
              (i) A monitoring device for the continuous measurement of the secondary voltage of each ESP collection field.
              (ii) A monitoring device for the continuous measurement of the secondary current of each ESP collection field.
              (iii) Total secondary power may be calculated as the product of the secondary voltage and secondary current measurements for each ESP collection field and used to demonstrate compliance as an alternative to the secondary voltage and secondary current measurements.
              (4) For any recovery furnace or lime kiln using an ESP followed by a wet scrubber, the owner or operator must use the continuous parameter monitoring devices specified in paragraphs (b)(2) and (3) of this section. The opacity monitoring system specified in paragraph (a)(1) of this section is not required for combination ESP/wet scrubber control device systems.
              (c) Monitor operation and calculations. Any owner or operator subject to the provisions of this subpart must follow the procedures for collecting and reducing monitoring data and setting operating limits in paragraphs (c)(1) through (6) of this section. Subpart A of this part specifies methods for reducing continuous opacity monitoring system data.
              (1) Any owner or operator subject to the provisions of this subpart must, except where the provisions of § 60.283a(a)(1)(iii) or (iv) apply, perform the following:
              (i) Calculate and record on a daily basis 12-hour average TRS concentrations for the two consecutive periods of each operating day. Each 12-hour average must be determined as the arithmetic mean of the appropriate 12 contiguous 1-hour average TRS concentrations provided by each continuous monitoring system installed under paragraph (a)(2) of this section.
              (ii) Calculate and record on a daily basis 12-hour average oxygen concentrations for the two consecutive periods of each operating day for the recovery furnace and lime kiln. These 12- hour averages must correspond to the 12-hour average TRS concentrations under paragraph (c)(1)(i) of this section and must be determined as an arithmetic mean of the appropriate 12 contiguous 1-hour average oxygen concentrations provided by each continuous monitoring system installed under paragraph (a)(2) of this section.

              (iii) Using the following equation, correct all 12-hour average TRS concentrations to 10 volume percent oxygen, except that all 12-hour average TRS concentrations from a recovery furnace must be corrected to 8 volume percent oxygen instead of 10 percent, and all 12-hour average TRS concentrations from a facility to which the provisions of § 60.283a(a)(1)(v) apply must not be corrected for oxygen content:
              
              Ccorr = Cmeas × (21−X/21−Y)
              
              
                Where:
                
                Ccorr = the concentration corrected for oxygen.
                Cmeas = the 12-hour average of the measured concentrations uncorrected for oxygen.
                X = the volumetric oxygen concentration in percentage to be corrected to (8 percent for recovery furnaces and 10 percent for lime kilns, incinerators, or other devices).
                Y = the 12-hour average of the measured volumetric oxygen concentration.
              
              

              (2) Record at least once each successive 5-minute period all measurements obtained from the continuous monitoring devices installed under paragraph (b)(1) of this section. Calculate 3-hour block averages from the recorded measurements of incinerator temperature. Temperature measurements recorded when no TRS emissions are fired in the incinerator (e.g., during incinerator warm-up and cool-down periods when no TRS emissions are generated or an alternative control device is used) may be omitted from the block average calculation.
              (3) Record at least once each successive 15-minute period all measurements obtained from the continuous monitoring devices installed under paragraph (b)(2) through (4) of this section and reduce the data as follows:
              (i) Calculate 12-hour block averages from the recorded measurements of wet scrubber pressure drop (or smelt dissolving tank scrubber fan amperage) and liquid flow rate (or liquid supply pressure), as applicable.
              (ii) Calculate semiannual averages from the recorded measurements of ESP parameters (secondary voltage and secondary current, or total secondary power) for ESP-controlled recovery furnaces or lime kilns that measure opacity in addition to ESP parameters.
              (iii) Calculate 12-hour block averages from the recorded measurements of ESP parameters (secondary voltage and secondary current, or total secondary power) for recovery furnaces or lime kilns with combination ESP/wet scrubber controls.
              (4) During the initial performance test required in § 60.285a, the owner or operator must establish site-specific operating limits for the monitoring parameters in paragraphs (b)(2) through (4) of this section by continuously monitoring the parameters and determining the arithmetic average value of each parameter during the performance test. The arithmetic average of the measured values for the three test runs establishes your minimum site-specific operating limit for each wet scrubber or ESP parameter. Multiple performance tests may be conducted to establish a range of parameter values. The owner or operator may establish replacement operating limits for the monitoring parameters during subsequent performance tests using the test methods in § 60.285a.
              (5) You must operate the continuous monitoring systems required in paragraphs (a) and (b) of this section to collect data at all required intervals at all times the affected facility is operating except for periods of monitoring system malfunctions or out-of-control periods, repairs associated with monitoring system malfunctions or out-of-control periods, and required monitoring system quality assurance or quality control activities including, as applicable, calibration checks and required zero and span adjustments.
              (6) You may not use data recorded during monitoring system malfunctions or out-of-control periods, repairs associated with monitoring system malfunctions or out-of-control periods, or required monitoring system quality assurance or control activities in calculations used to report emissions or operating limits. You must use all the data collected during all other periods in assessing the operation of the control device and associated control system.
              (7) Except for periods of monitoring system malfunctions, repairs associated with monitoring system malfunctions, and required quality monitoring system quality assurance or quality control activities (including, as applicable, system accuracy audits and required zero and span adjustments), failure to collect required data is a deviation of the monitoring requirements.
              (d) Excess emissions are defined for this subpart as follows:
              (1) For emissions from any recovery furnace, periods of excess emissions are:
              (i) All 12-hour averages of TRS concentrations above 5 ppm by volume at 8-percent oxygen for straight kraft recovery furnaces and above 25 ppm by volume at 8-percent oxygen for cross recovery furnaces during times when BLS is fired.
              (ii) All 6-minute average opacities that exceed 20 percent during times when BLS is fired.
              (2) For emissions from any lime kiln, periods of excess emissions are:

              (i) All 12-hour average TRS concentrations above 8 ppm by volume at 10-percent oxygen during times when lime mud is fired.
              (ii) All 6-minute average opacities that exceed 20 percent during times when lime mud is fired.
              (3) For emissions from any digester system, brown stock washer system, multiple-effect evaporator system, or condensate stripper system, periods of excess emissions are:
              (i) All 12-hour average TRS concentrations above 5 ppm by volume at 10-percent oxygen unless the provisions of § 60.283a(a)(1)(i), (ii), or (iv) apply; or
              (ii) All 3-hour block averages during which the combustion temperature at the point of incineration is less than 650 °C (1200 14 °F), where the provisions of § 60.283a(a)(1)(iii) apply and an incinerator is used as the combustion device.
              (iii) All times when gases are not routed through the closed-vent system to one of the control devices specified in § 60.283a(a)(1)(i) through (iii) and (v).
              (4) For any recovery furnace, lime kiln, or smelt dissolving tank controlled with a wet scrubber emission control device that complies with the parameter monitoring requirements specified in § 60.284a(b)(2), periods of excess emissions are:
              (i) All 12-hour block average scrubbing liquid flow rate (or scrubbing liquid supply pressure) measurements below the minimum site-specific limit established during performance testing during times when BLS or lime mud is fired (as applicable), and
              (ii) All 12-hour block average scrubber pressure drop (or fan amperage, if used as an alternative under paragraph (b)(2)(iii) of this section) measurements below the minimum site-specific limit established during performance testing during times when BLS or lime mud is fired (as applicable), except during startup and shutdown.
              (5) For any recovery furnace or lime kiln controlled with an ESP followed by a wet scrubber that complies with the parameter monitoring requirements specified in § 60.284a(b)(4), periods of excess emissions are:
              (i) All 12-hour block average scrubbing liquid flow rate (or scrubbing liquid supply pressure) measurements below the minimum site-specific limit established during performance testing during times when BLS or lime mud is fired (as applicable), and
              (ii) All 12-hour block average scrubber pressure drop measurements below the minimum site-specific limit established during performance testing during times when BLS or lime mud is fired (as applicable) except during startup and shutdown,
              (iii) All 12-hour block average ESP secondary voltage measurements below the minimum site-specific limit established during performance testing during times when BLS or lime mud is fired (as applicable) including startup and shutdown.
              (iv) All 12-hour block average ESP secondary current measurements (or total secondary power values) below the minimum site-specific limit established during performance testing during times when BLS or lime mud is fired (as applicable) except during startup and shutdown.
              (e) The Administrator will not consider periods of excess emissions reported under § 60.288a(a) to be indicative of a violation of the standards provided the criteria in paragraphs (e)(1) and (2) of this section are met.
              (1) The percent of the total number of possible contiguous periods of excess emissions in the semiannual reporting period does not exceed:
              (i) One percent for TRS emissions from straight recovery furnaces, provided that the 12-hour average TRS concentration does not exceed 30 ppm corrected to 8-percent oxygen.
              (ii) Two percent for average opacities from recovery furnaces, provided that the ESP secondary voltage and secondary current (or total secondary power) averaged over the semiannual period remained above the minimum operating limits established during the performance test.
              (iii) One percent for TRS emissions from lime kilns, provided that the 12-hour average TRS concentration does not exceed 22 ppm corrected to 10-percent oxygen.

              (iv) One percent for average opacities from lime kilns, provided that the ESP secondary voltage and secondary current (or total secondary power) averaged over the semiannual period remained above the minimum operating limits established during the performance test.
              (v) One percent for TRS emissions from cross recovery furnaces, provided that the 12-hour average TRS concentration does not exceed 50 ppm corrected to 8-percent oxygen.
              (vi) For closed-vent systems delivering gases to one of the control devices specified in § 60.283a(a)(1)(i) through (iii) and (v), the time of excess emissions divided by the total process operating time in the semiannual reporting period does not exceed:
              (A) One percent for LVHC closed-vent systems; or
              (B) Four percent for HVLC closed-vent systems or for HVLC and LVHC closed-vent systems combined.
              (2) The Administrator determines that the affected facility, including air pollution control equipment, is maintained and operated in a manner which is consistent with good air pollution control practice for minimizing emissions during periods of excess emissions.
              (3) The 12-hour average TRS concentration uncorrected for oxygen may be considered when determining compliance with the excess emission provisions in paragraphs (e)(1)(i) and (iii) of this section during periods of startup or shutdown when the 12-hour average stack oxygen percentage approaches ambient conditions. If the 12-hour average TRS concentration uncorrected for oxygen is less than the applicable limit (5 ppm for recovery furnaces or 8 ppm for lime kilns) during periods of startup or shutdown when the 12-hour average stack oxygen concentration is 15 percent or greater, then the Administrator will consider the TRS average to be in compliance. This provision only applies during periods of affected facility startup and shutdown.
              (f) The procedures under § 60.13 must be followed for installation, evaluation, and operation of the continuous monitoring systems required under this section. All continuous monitoring systems must be operated in accordance with the applicable procedures under Performance Specifications 1, 3, and 5 of appendix B of this part.
            
            
              § 60.285a
              Test methods and procedures.
              (a) In conducting the performance tests required by this subpart and § 60.8, the owner or operator must use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures in this section, except as provided in § 60.8(b). Acceptable alternative methods and procedures are given in paragraph (f) of this section. Section 60.8(c) must be read as follows for purposes of this subpart: Performance tests shall be conducted under such conditions as the Administrator shall specify to the plant operator based on representative performance of the affected facility. The owner or operator shall make available to the Administrator such records as may be necessary to determine the conditions of the performance tests. Operations during periods of startup, shutdown and malfunction shall not constitute representative conditions for the purpose of a performance test.
              (b) The owner or operator must determine compliance with the filterable particulate matter standards in § 60.282a(a)(1), (2), (5) and (6) as follows:
              (1) Method 5 of appendix A-3 of this part must be used to determine the filterable particulate matter concentration. The sampling time and sample volume for each run must be at least 60 minutes and 0.90 dscm (31.8 dscf). Water must be used as the cleanup solvent instead of acetone in the sample recovery procedure. The particulate concentration must be corrected to the appropriate oxygen concentration according to § 60.284a(c)(3).
              (2) The emission rate correction factor, integrated sampling and analysis procedure of Method 3B of appendix A-2 of this part must be used to determine the oxygen concentration. The gas sample must be taken at the same time and at the same traverse points as the particulate sample.

              (3) Method 9 of appendix A-4 of this part and the procedures in § 60.11 must be used to determine opacity. Opacity measurement is not required for recovery furnaces or lime kilns operating with a wet scrubber alone or a wet scrubber in combination with an ESP.
              
              (4) In addition to the initial performance test required by this subpart and § 60.8(a), you must conduct repeat performance tests for filterable particulate matter at intervals no longer than 5 years following the previous performance test using the procedures in paragraphs (b)(1) and (2) of this section.
              (5) When the initial and repeat performance tests are conducted for filterable particulate matter, the owner or operator must also measure condensable particulate matter using Method 202 of appendix M of 40 CFR part 51.
              (c) The owner or operator must determine compliance with the filterable particular matter standards in § 60.282a(a)(3) and (4) as follows:

              (1) The emission rate (E) of filterable particulate matter must be computed for each run using the following equation:
              
              E = csQsd/BLS
              
              
                Where:
                
                E = emission rate of filterable particulate matter, g/kg (lb/ton) of BLS.
                cs = Concentration of filterable particulate matter, g/dscm (lb/dscf).
                Qsd = volumetric flow rate of effluent gas, dry standard cubic meter per hour (dscm/hr) (dry standard cubic feet per hour (dscf/hr)).
                BLS = black liquor solids (dry weight) feed rate, kg/hr (ton/hr).
              
              

              (2) Method 5 of appendix A-3 of this part must be used to determine the filterable particulate matter concentration (cs) and the volumetric flow rate (Qsd) of the effluent gas. The sampling time and sample volume must be at least 60 minutes and 0.90 dscm (31.8 dscf). Water must be used instead of acetone in the sample recovery.
              (3) Process data must be used to determine the black liquor solids (BLS) feed rate on a dry weight basis.
              (4) In addition to the initial performance test required by this subpart and § 60.8(a), you must conduct repeat performance tests for filterable particulate matter at intervals no longer than 5 years following the previous performance test using the procedures in paragraphs (c)(1) through (3) of this section.
              (5) When the initial and repeat performance tests are conducted for filterable particulate matter, the owner or operator must also measure condensable particulate matter using Method 202 of appendix M of 40 CFR part 51.
              (d) The owner or operator must determine compliance with the TRS standards in § 60.283a, except § 60.283a(a)(1)(vi) and (4), as follows:
              (1) Method 16 of appendix A-6 of this part must be used to determine the TRS concentration. The TRS concentration must be corrected to the appropriate oxygen concentration using the procedure in § 60.284a(c)(3). The sampling time must be at least 3 hours, but no longer than 6 hours.
              (2) The emission rate correction factor, integrated sampling and analysis procedure of Method 3B of appendix A-2 of this part must be used to determine the oxygen concentration. The sample must be taken over the same time period as the TRS samples.

              (3) When determining whether a furnace is a straight kraft recovery furnace or a cross recovery furnace, TAPPI Method T 624 (incorporated by reference—see § 60.17) must be used to determine sodium sulfide, sodium hydroxide, and sodium carbonate. These determinations must be made 3 times daily from the green liquor, and the daily average values must be converted to sodium oxide (Na20) and substituted into the following equation to determine the green liquor sulfidity:
              
              GLS = 100CNa
                2
                S / (CNa
                2
                SCNaOH CNa
                2
                CO
                3)
              
              
                Where:
                
                GLS = green liquor sulfidity, percent.
                CNa
                  2
                  S = concentration of Na2S as Na2O, milligrams per liter (mg/L) (grains per gallon (gr/gal)).
                CNaOH = concentration of NaOH as Na2O, mg/L (gr/gal).
                CNa
                  2
                  CO
                  3 = concentration of Na2CO3 as Na2O, mg/L (gr/gal).
              
              
              (4) For recovery furnaces and lime kilns, in addition to the initial performance test required in this subpart and § 60.8(a), you must conduct repeat TRS performance tests at intervals no longer than 5 years following the previous performance test using the procedures in paragraphs (d)(1) and (2) of this section.

              (e) The owner or operator must determine compliance with the TRS standards in § 60.283a(a)(1)(vi) and (4) as follows:
              

              (1) The emission rate (E) of TRS must be computed for each run using the following equation:
              
              E = CTRS F Qsd/P
              
              
                Where:
                
                E = emission rate of TRS, g/kg (lb/ton) of BLS or ADP.
                CTRS = average combined concentration of TRS, ppm.
                F = conversion factor, 0.001417 g H2S/cubic meter (m3)-ppm (8.846 × 10-8 lb H2S/cubic foot (ft3)-ppm).
                Qsd = volumetric flow rate of stack gas, dscm/hr (dscf/hr).
                P = black liquor solids feed or pulp production rate, kg/hr (ton/hr).
              
              

              (2) Method 16 of appendix A-6 of this part must be used to determine the TRS concentration (CTRS).

              (3) Method 2 of appendix A-1 of this part must be used to determine the volumetric flow rate (Qsd) of the effluent gas.
              (4) Process data must be used to determine the black liquor feed rate or the pulp production rate (P).
              (5) For smelt dissolving tanks, in addition to the initial performance test required in this subpart and § 60.8(a), you must conduct repeat TRS performance tests at intervals no longer than 5 years following the previous performance test using the procedures in paragraphs (e)(1) through (4) of this section.
              (f) The owner or operator may use the following as alternatives to the reference methods and procedures specified in this section:
              (1) In place of Method 5 of appendix A-3 of this part, Method 17 of appendix A-6 of this part may be used if a constant value of 0.009 g/dscm (0.004 gr/dscf) is added to the results of Method 17 and the stack temperature is no greater than 204 °C (400 °F).
              (2) In place of Method 16 of appendix A-6 of this part, Method 16A, 16B, or 16C of appendix A-6 of this part may be used.
              (3) In place of Method 3B of appendix A-2 of this part, ASME PTC 19.10-1981 (incorporated by reference—see § 60.17) may be used.
            
            
              § 60.286a
              Affirmative defense for violations of emission standards during malfunction.
              In response to an action to enforce the standards set forth in §§ 60.282a and 60.283a, you may assert an affirmative defense to a claim for civil penalties for violations of such standards that are caused by malfunction, as defined at § 60.2. Appropriate penalties may be assessed if you fail to meet your burden of proving all of the requirements in the affirmative defense. The affirmative defense must not be available for claims for injunctive relief.
              (a) Assertion of affirmative defense. To establish the affirmative defense in any action to enforce such a standard, you must timely meet the reporting requirements in paragraph (b) of this section, and must prove by a preponderance of evidence that:
              (1) The violation:
              (i) Was caused by a sudden, infrequent, and unavoidable failure of air pollution control equipment, process equipment, or a process to operate in a normal or usual manner; and
              (ii) Could not have been prevented through careful planning, proper design or better operation and maintenance practices; and
              (iii) Did not stem from any activity or event that could have been foreseen and avoided, or planned for; and
              (iv) Was not part of a recurring pattern indicative of inadequate design, operation, or maintenance; and
              (2) Repairs were made as expeditiously as possible when a violation occurred; and
              (3) The frequency, amount, and duration of the violation (including any bypass) were minimized to the maximum extent practicable; and
              (4) If the violation resulted from a bypass of control equipment or a process, then the bypass was unavoidable to prevent loss of life, personal injury, or severe property damage; and
              (5) All possible steps were taken to minimize the impact of the violation on ambient air quality, the environment, and human health; and
              (6) All emission monitoring and control systems were kept in operation if at all possible, consistent with safety and good air pollution control practices; and

              (7) All of the actions in response to the violation were documented by properly signed, contemporaneous operating logs; and
              
              (8) At all times, the affected source was operated in a manner consistent with good practices for minimizing emissions; and
              (9) A written root cause analysis has been prepared, the purpose of which is to determine, correct, and eliminate the primary causes of the malfunction and the violation resulting from the malfunction event at issue. The analysis must also specify, using best monitoring methods and engineering judgment, the amount of any emissions that were the result of the malfunction.
              (b) Report. The owner or operator seeking to assert an affirmative defense must submit a written report to the Administrator with all necessary supporting documentation that explains how it has met the requirements set forth in paragraph (a) of this section. This affirmative defense report must be included in the first periodic compliance, deviation report or excess emission report otherwise required after the initial occurrence of the violation of the relevant standard (which may be the end of any applicable averaging period). If such compliance, deviation report or excess emission report is due less than 45 days after the initial occurrence of the violation, the affirmative defense report may be included in the second compliance, deviation report or excess emission report due after the initial occurrence of the violation of the relevant standard.
            
            
              § 60.287a
              Recordkeeping.
              (a) The owner or operator must maintain records of the performance evaluations of the continuous monitoring systems.
              (b) For each continuous monitoring system, the owner or operator must maintain records of the following information, as applicable:
              (1) Records of the opacity of the gases discharged into the atmosphere from any recovery furnace or lime kiln using an ESP emission control device, except as specified in paragraph (b)(6) of this section, and records of the ESP secondary voltage and secondary current (or total secondary power) averaged over the reporting period for the opacity allowances specified in § 60.284a(e)(1)(ii) and (iv).
              (2) Records of the concentration of TRS emissions on a dry basis and the percent of oxygen by volume on a dry basis in the gases discharged into the atmosphere from any lime kiln, recovery furnace, digester system, brown stock washer system, multiple-effect evaporator system, or condensate stripper system, except where the provisions of § 60.283a(a)(1)(iii) or (iv) apply.
              (3) Records of the incinerator combustion temperature at the point of incineration of effluent gases which are emitted from any digester system, brown stock washer system, multiple effect evaporator system, or condensate stripper system where the provisions of § 60.283a(a)(1)(iii) apply and an incinerator is used as the combustion device.
              (4) For any recovery furnace, lime kiln, or smelt dissolving tank using a wet scrubber emission control device:
              (i) Records of the pressure drop of the gas stream through the control equipment (or smelt dissolving tank scrubber fan amperage), and
              (ii) Records of the scrubbing liquid flow rate (or scrubbing liquid supply pressure).
              (5) For any recovery furnace or lime kiln using an ESP control device:
              (i) Records of the secondary voltage of each ESP collection field, and
              (ii) Records of the secondary current of each ESP collection field, and
              (iii) If used as an alternative to secondary voltage and current, records of the total secondary power of each ESP collection field.
              (6) For any recovery furnace or lime kiln using an ESP followed by a wet scrubber, the records specified under paragraphs (b)(4) and (5) of this section.
              (7) Records of excess emissions as defined in § 60.284a(d).
              (c) For each malfunction, the owner or operator must maintain records of the following information:
              (1) Records of the occurrence and duration of each malfunction of operation (i.e., process equipment) or the air pollution control and monitoring equipment.

              (2) Records of actions taken during periods of malfunction to minimize emissions in accordance with § 60.11(d), including corrective actions to restore malfunctioning process and air pollution control and monitoring equipment to its normal or usual manner of operation.
            
            
              § 60.288a
              Reporting.
              (a) For the purpose of reports required under § 60.7(c), any owner or operator subject to the provisions of this subpart must report semiannually periods of excess emissions defined in § 60.284a(d).

              (b) Within 60 days after the date of completing each performance test (defined in § 60.8) as required by this subpart you must submit the results of the performance tests, including any associated fuel analyses, required by this subpart to the EPA as follows. You must use the latest version of the EPA's Electronic Reporting Tool (ERT) (see http://www.epa.gov/ttn/chief /ert/index.html) existing at the time of the performance test to generate a submission package file, which documents performance test data. You must then submit the file generated by the ERT through the EPA's Compliance and Emissions Data Reporting Interface (CEDRI), which can be accessed by logging in to the EPA's Central Data Exchange (CDX) (https://cdx.epa.gov/). Only data collected using test methods supported by the ERT as listed on the ERT Web site are subject to the requirement to submit the performance test data electronically. Owners or operators who claim that some of the information being submitted for performance tests is confidential business information (CBI) must submit a complete ERT file including information claimed to be CBI on a compact disk, flash drive, or other commonly used electronic storage media to the EPA. The electronic media must be clearly marked as CBI and mailed to U.S. EPA/OAPQS/CORE CBI Office, Attention: WebFIRE Administrator, MD C404-02, 4930 Old Page Rd., Durham, NC 27703. The same ERT file with the CBI omitted must be submitted to the EPA via CDX as described earlier in this paragraph (b). At the discretion of the delegated authority, you must also submit these reports, including the CBI, to the delegated authority in the format specified by the delegated authority. For any performance test conducted using test methods that are not listed on the ERT Web site, the owner or operator must submit the results of the performance test to the Administrator at the appropriate address listed in § 60.4.
              (c) Within 60 days after the date of completing each CEMS performance evaluation test as defined in § 60.13, you must submit relative accuracy test audit (RATA) data to the EPA's Central Data Exchange (CDX) by using CEDRI in accordance with paragraph (b) of this section. Only RATA pollutants that can be documented with the ERT (as listed on the ERT Web site) are subject to this requirement. For any performance evaluations with no corresponding RATA pollutants listed on the ERT Web site, the owner or operator must submit the results of the performance evaluation to the Administrator at the appropriate address listed in § 60.4.
              (d) If a malfunction occurred during the reporting period, you must submit a report that contains the following:
              (1) The number, duration, and a brief description for each type of malfunction which occurred during the reporting period and which caused or may have caused any applicable emission limitation to be exceeded.
              (2) A description of actions taken by an owner or operator during a malfunction of an affected facility to minimize emissions in accordance with § 60.11(d), including actions taken to correct a malfunction.
            
          
          
            Subpart CC—Standards of Performance for Glass Manufacturing Plants
            
              § 60.290
              Applicability and designation of affected facility.
              (a) Each glass melting furnace is an affected facility to which the provisions of this subpart apply.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after June 15, 1979, is subject to the requirements of this subpart.

              (c) This subpart does not apply to hand glass melting furnaces, glass melting furnaces designed to produce less than 4.55 Mg (5 tons) of glass per day and all-electric melters.
              [45 FR 66751, Oct. 7, 1980, as amended at 65 FR 61759, Oct. 17, 2000]
            
            
              § 60.291
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part, unless otherwise required by the context.
              
                All-electric melter means a glass melting furnace in which all the heat required for melting is provided by electric current from electrodes submerged in the molten glass, although some fossil fuel may be charged to the furnace as raw material only.
              
                Borosilicate recipe means glass product composition of the following approximate ranges of weight proportions: 60 to 80 percent silicon dioxide, 4 to 10 percent total R2O (e.g., Na2O and K2O), 5 to 35 percent boric oxides, and 0 to 13 percent other oxides.
              
                Container glass means glass made of soda-lime recipe, clear or colored, which is pressed and/or blown into bottles, jars, ampoules, and other products listed in Standard Industrial Classification 3221 (SIC 3221).
              
                Experimental furnace means a glass melting furnace with the sole purpose of operating to evaluate glass melting processes, technologies, or glass products. An experimental furnace does not produce glass that is sold (except for further research and development purposes) or that is used as a raw material for nonexperimental furnaces.
              
                Flat glass means glass made of soda-lime recipe and produced into continuous flat sheets and other products listed in SIC 3211.
              
                Flow channels means appendages used for conditioning and distributing molten glass to forming apparatuses and are a permanently separate source of emissions such that no mixing of emissions occurs with emissions from the melter cooling system prior to their being vented to the atmosphere.
              
                Glass melting furnace means a unit comprising a refractory vessel in which raw materials are charged, melted at high temperature, refined, and conditioned to produce molten glass. The unit includes foundations, superstructure and retaining walls, raw material charger systems, heat exchangers, melter cooling system, exhaust system, refractory brick work, fuel supply and electrical boosting equipment, integral control systems and instrumentation, and appendages for conditioning and distributing molten glass to forming apparatuses. The forming apparatuses, including the float bath used in flat glass manufacturing and flow channels in wool fiberglass and textile fiberglass manufacturing, are not considered part of the glass melting furnace.
              
                Glass produced means the weight of the glass pulled from the glass melting furnace.
              
                Hand glass melting furnace means a glass melting furnace where the molten glass is removed from the furnace by a glassworker using a blowpipe or a pontil.
              
                Lead recipe means glass product composition of the following ranges of weight proportions: 50 to 60 percent silicon dioxide, 18 to 35 percent lead oxides, 5 to 20 percent total R2O (e.g., Na2O and K2O), 0 to 8 percent total R2O3 (e.g., Al2O3), 0 to 15 percent total RO (e.g., CaO, MgO), other than lead oxide, and 5 to 10 percent other oxides.
              
                Pressed and blown glass means glass which is pressed, blown, or both, including textile fiberglass, noncontinuous flat glass, noncontainer glass, and other products listed in SIC 3229. It is separated into:
              (1) Glass of borosilicate recipe.
              (2) Glass of soda-lime and lead recipes.
              (3) Glass of opal, fluoride, and other recipes.
              
                Rebricking means cold replacement of damaged or worn refractory parts of the glass melting furnace. Rebricking includes replacement of the refractories comprising the bottom, sidewalls, or roof of the melting vessel; replacement of refractory work in the heat exchanger; replacement of refractory portions of the glass conditioning and distribution system.
              
                Soda-lime recipe means glass product composition of the following ranges of weight proportions: 60 to 75 percent silicon dioxide, 10 to 17 percent total R2O (e.g., Na2O and K2O), 8 to 20 percent total RO but not to include any PbO (e.g., CaO, and MgO), 0 to 8 percent total R2O3 (e.g., Al2O3), and 1 to 5 percent other oxides.
              
                Textile fiberglass means fibrous glass in the form of continuous strands having uniform thickness.
              
                With modified-processes means using any technique designed to minimize emissions without the use of add-on pollution controls.
              
                Wool fiberglass means fibrous glass of random texture, including fiberglass insulation, and other products listed in SIC 3296.
              [45 FR 66751, Oct. 7, 1980, as amended at 49 FR 41035, Oct. 19, 1984; 65 FR 61759, Oct. 17, 2000]
            
            
              § 60.292
              Standards for particulate matter.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator of a glass melting furnace subject to the provisions of this subpart shall cause to be discharged into the atmosphere—
              (1) From any glass melting furnace fired exclusively with either a gaseous fuel or a liquid fuel, particulate matter at emission rates exceeding those specified in table CC-1, Column 2 and Column 3, respectively, or

              (2) From any glass melting furnace, fired simultaneously with gaseous and liquid fuels, particulate matter at emission rates exceeding STD as specified by the following equation:
              
              STD = X [1.3(Y) + (Z)]
              
              
                Where:
                
                STD = Particulate matter emission limit, g of particulate/kg (lb of particulate/ton) of glass produced.
                X = Emission rate specified in table CC-1 for furnaces fired with gaseous fuel (Column 2).
                Y = Decimal fraction of liquid fuel heating value to total (gaseous and liquid) fuel heating value fired in the glass melting furnaces as determined in § 60.296(b). (joules/joules).
                Z = (1-Y).
              
              
              (b) Conversion of a glass melting furnace to the use of liquid fuel is not considered a modification for the purposes of § 60.14.
              (c) Rebricking and the cost of rebricking is not considered a reconstruction for the purposes of § 60.15.
              (d) An owner or operator of an experimental furnace is not subject to the requirements of this section.
              (e) During routine maintenance of add-on pollution controls, an owner or operator of a glass melting furnace subject to the provisions of paragraph (a) of this section is exempt from the provisions of paragraph (a) of this section if:
              (1) Routine maintenance in each calendar year does not exceed 6 days;
              (2) Routine maintenance is conducted in a manner consistent with good air pollution control practices for minimizing emissions; and
              (3) A report is submitted to the Administrator 10 days before the start of the routine maintenance (if 10 days cannot be provided, the report must be submitted as soon as practicable) and the report contains an explanation of the schedule of the maintenance.
              
                Table CC-1—Emission Rates
                
                [g of particulate/kg of glass produced]
                
                  Col. 1—Glass manufacturing plant industry segment
                  Col. 2—Furnace fired with gaseous fuel
                  Col. 3—Furnace fired with liquid fuel
                
                
                  Container glass
                  0.1
                  0.13
                
                
                  Pressed and blown glass
                
                
                  (a) Borosilicate Recipes
                  0.5
                  0.65
                
                
                  (b) Soda-Lime and Lead Recipes
                  0.1
                  0.13
                
                
                  (c) Other-Than Borosilicate, Soda-Lime, and Lead Recipes (including opal, fluoride, and other recipes)
                  0.25
                  0.325
                
                
                  Wool fiberglass
                  0.25
                  0.325
                
                
                  Flat glass
                  0.225
                  0.225
                
              
              [45 FR 66751, Oct. 7, 1980, as amended at 49 FR 41035, Oct. 19, 1984; 54 FR 6674, Feb. 14, 1989; 65 FR 61759, Oct. 17, 2000]
            
            
              § 60.293
              Standards for particulate matter from glass melting furnace with modified-processes.
              (a) An owner or operator of a glass melting furnaces with modified-processes is not subject to the provisions of § 60.292 if the affected facility complies with the provisions of this section.

              (b) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator of a glass melting furnace with modified-processes subject to the provisions of this subpart shall cause to be discharged into the atmosphere from the affected facility:
              (1) Particulate matter at emission rates exceeding 0.5 gram of particulate per kilogram of glass produced (g/kg) as measured according to paragraph (e) of this section for container glass, flat glass, and pressed and blown glass with a soda-lime recipe melting furnaces.
              (2) Particulate matter at emission rates exceeding 1.0 g/kg as measured according to paragraph (e) of this section for pressed and blown glass with a borosilicate recipe melting furnace.
              (3) Particulate matter at emission rates exceeding 0.5 g/kg as measured according to paragraph (e) of this section for textile fiberglass and wool fiberglass melting furnaces.
              (c) The owner or operator of an affected facility that is subject to emission limits specified under paragraph (b) of this section shall:
              (1) Install, calibrate, maintain, and operate a continuous monitoring system for the measurement of the opacity of emissions discharged into the atmosphere from the affected facility.
              (2) During the performance test required to be conducted by § 60.8, conduct continuous opacity monitoring during each test run.
              (3) Calculate 6-minute opacity averages from 24 or more data points equally spaced over each 6-minute period during the test runs.
              (4) Determine, based on the 6-minute opacity averages, the opacity value corresponding to the 99 percent upper confidence level of a normal distribution of average opacity values.
              (5) For the purposes of § 60.7, report to the Administrator as excess emissions all of the 6-minute periods during which the average opacity, as measured by the continuous monitoring system installed under paragraph (c)(1) of this section, exceeds the opacity value corresponding to the 99 percent upper confidence level determined under paragraph (c)(4) of this section.
              (d)(1) After receipt and consideration of written application, the Administrator may approve alternative continuous monitoring systems for the measurement of one or more process or operating parameters that is or are demonstrated to enable accurate and representative monitoring of an emission limit specified in paragraph (b) of this section.
              (2) After the Administrator approves an alternative continuous monitoring system for an affected facility, the requirements of paragraphs (c) (1) through (5) of this section will not apply for that affected facility.
              (e) An owner or operator may redetermine the opacity value corresponding to the 99 percent upper confidence level as described in paragraph (c)(4) of this section if the owner or operator:
              (1) Conducts continuous opacity monitoring during each test run of a performance test that demonstrates compliance with an emission limit of paragraph (b) of this section,
              (2) Recalculates the 6-minute opacity averages as described in paragraph (c)(3) of this section, and
              (3) Uses the redetermined opacity value corresponding to the 99 percent upper confidence level for the purposes of paragraph (c)(5) of this section.
              (f) Test methods and procedures as specified in § 60.296 shall be used to determine compliance with this section except that to determine compliance for any glass melting furnace using modified processes and fired with either a gaseous fuel or a liquid fuel containing less than 0.50 weight percent sulfur, Method 5 shall be used with the probe and filter holder heating system in the sampling train set to provide a gas temperature of 120 ±14 °C (248 ±25 °F).
              [49 FR 41036, Oct. 19, 1984, as amended at 64 FR 7466, Feb. 12, 1999; 65 FR 61759, Oct. 17, 2000]
            
            
              §§ 60.294-60.295
              [Reserved]
            
            
              § 60.296
              Test methods and procedures.
              (a) If a glass melting furnace with modified processes is changed to one without modified processes or if a glass melting furnace without modified processes is changed to one with modified processes, the owner or operator shall notify the Administrator at least 60 days before the change is scheduled to occur.

              (b) When gaseous and liquid fuels are fired simultaneously in a glass melting furnace, the owner or operator shall determine the applicable standard under § 60.292(a)(2) as follows:

              (1) The ratio (Y) of liquid fuel heating value to total (gaseous and liquid) fuel heating value fired in the glass melting furnaces shall be computed for each run using the following equation:
              
              Y = (Hl L)/(Hl L + Hg G)
              
              
                where:
                
                Y = decimal fraction of liquid fuel heating value to total fuel heating value.
                Hl = gross calorific value of liquid fuel, J/kg.
                Hg = gross calorific value of gaseous fuel, J/kg.
                L = liquid flow rate, kg/hr.
                G = gaseous flow rate, kg/hr.
              
              
              (2) Suitable methods shall be used to determine the rates (L and G) of fuels burned during each test period and a material balance over the glass melting furnace shall be used to confirm the rates.
              (3) ASTM Method D240-76 or 92 (liquid fuels) and D1826-77 or 94 (gaseous fuels) (incorporated by reference—see § 60.17), as applicable, shall be used to determine the gross calorific values.
              (c) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (d) The owner or operator shall determine compliance with the particulate matter standards in §§ 60.292 and 60.293 as follows:

              (1) The emission rate (E) of particulate matter shall be computed for each run using the following equation:
              
              E = (cs Qsd−A)/P
              
              
                where:
                
                E = emission rate of particulate matter, g/kg.
                cs = concentration of particulate matter, g/dsm.
                Qsd = volumetric flow rate, dscm/hr.
                A = zero production rate correction
                 = 227 g/hr for container glass, pressed and blown (soda-lime and lead) glass, and pressed and blown (other than borosilicate, soda-lime, and lead) glass.
                 = 454 g/hr for pressed and blown (borosilicate) glass, wool fiberglass, and flat glass.
                P = glass production rate, kg/hr.
              
              

              (2) Method 5 shall be used to determine the particulate matter concentration (cs) and volumetric flow rate (Qsd) of the effluent gas. The sampling time and sample volume for each run shall be at least 60 minutes and 0.90 dscm (31.8 dscf). The probe and filter holder heating system may be set to provide a gas temperature no greater than 177 ±14 °C (350 ±25 °F), except under the conditions specified in § 60.293(e).
              (3) Direct measurement or material balance using good engineering practice shall be used to determine the amount of glass pulled during the performance test. The rate of glass produced is defined as the weight of glass pulled from the affected facility during the performance test divided by the number of hours taken to perform the performance test.
              (4) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              [54 FR 6674, Feb. 14, 1989; 54 FR 21344, May 17, 1989, as amended at 65 FR 61759, Oct. 17, 2000]
            
          
          
            Subpart DD—Standards of Performance for Grain Elevators
            
              Source:
              43 FR 34347, Aug. 3, 1978, unless otherwise noted.
            
            
              § 60.300
              Applicability and designation of affected facility.
              (a) The provisions of this subpart apply to each affected facility at any grain terminal elevator or any grain storage elevator, except as provided under § 60.304(b). The affected facilities are each truck unloading station, truck loading station, barge and ship unloading station, barge and ship loading station, railcar loading station, railcar unloading station, grain dryer, and all grain handling operations.
              (b) Any facility under paragraph (a) of this section which commences construction, modification, or reconstruction after August 3, 1978, is subject to the requirements of this part.
              [43 FR 34347, Aug. 3, 1978, as amended at 52 FR 42434, Nov. 5, 1988]
            
            
              § 60.301
              Definitions.

              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              
              (a) Grain means corn, wheat, sorghum, rice, rye, oats, barley, and soybeans.
              (b) Grain elevator means any plant or installation at which grain is unloaded, handled, cleaned, dried, stored, or loaded.
              (c) Grain terminal elevator means any grain elevator which has a permanent storage capacity of more than 88,100 m3 (ca. 2.5 million U.S. bushels), except those located at animal food manufacturers, pet food manufacturers, cereal manufacturers, breweries, and livestock feedlots.
              (d) Permanent storage capacity means grain storage capacity which is inside a building, bin, or silo.
              (e) Railcar means railroad hopper car or boxcar.
              (f) Grain storage elevator means any grain elevator located at any wheat flour mill, wet corn mill, dry corn mill (human consumption), rice mill, or soybean oil extraction plant which has a permanent grain storage capacity of 35,200 m3 (ca. 1 million bushels).
              (g) Process emission means the particulate matter which is collected by a capture system.
              (h) Fugitive emission means the particulate matter which is not collected by a capture system and is released directly into the atmosphere from an affected facility at a grain elevator.
              (i) Capture system means the equipment such as sheds, hoods, ducts, fans, dampers, etc. used to collect particulate matter generated by an affected facility at a grain elevator.
              (j) Grain unloading station means that portion of a grain elevator where the grain is transferred from a truck, railcar, barge, or ship to a receiving hopper.
              (k) Grain loading station means that portion of a grain elevator where the grain is transferred from the elevator to a truck, railcar, barge, or ship.
              (l) Grain handling operations include bucket elevators or legs (excluding legs used to unload barges or ships), scale hoppers and surge bins (garners), turn heads, scalpers, cleaners, trippers, and the headhouse and other such structures.
              (m) Column dryer means any equipment used to reduce the moisture content of grain in which the grain flows from the top to the bottom in one or more continuous packed columns between two perforated metal sheets.
              (n) Rack dryer means any equipment used to reduce the moisture content of grain in which the grain flows from the top to the bottom in a cascading flow around rows of baffles (racks).
              (o) Unloading leg means a device which includes a bucket-type elevator which is used to remove grain from a barge or ship.
              [43 FR 34347, Aug. 3, 1978, as amended at 65 FR 61759, Oct. 17, 2000]
            
            
              § 60.302
              Standard for particulate matter.
              (a) On and after the 60th day of achieving the maximum production rate at which the affected facility will be operated, but no later than 180 days after initial startup, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere any gases which exhibit greater than 0 percent opacity from any:
              (1) Column dryer with column plate perforation exceeding 2.4 mm diameter (ca. 0.094 inch).
              (2) Rack dryer in which exhaust gases pass through a screen filter coarser than 50 mesh.
              (b) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility except a grain dryer any process emission which:
              (1) Contains particulate matter in excess of 0.023 g/dscm (ca. 0.01 gr/dscf).
              (2) Exhibits greater than 0 percent opacity.
              (c) On and after the 60th day of achieving the maximum production rate at which the affected facility will be operated, but no later than 180 days after initial startup, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere any fugitive emission from:

              (1) Any individual truck unloading station, railcar unloading station, or railcar loading station, which exhibits greater than 5 percent opacity.
              
              (2) Any grain handling operation which exhibits greater than 0 percent opacity.
              (3) Any truck loading station which exhibits greater than 10 percent opacity.
              (4) Any barge or ship loading station which exhibits greater than 20 percent opacity.
              (d) The owner or operator of any barge or ship unloading station shall operate as follows:
              (1) The unloading leg shall be enclosed from the top (including the receiving hopper) to the center line of the bottom pulley and ventilation to a control device shall be maintained on both sides of the leg and the grain receiving hopper.
              (2) The total rate of air ventilated shall be at least 32.1 actual cubic meters per cubic meter of grain handling capacity (ca. 40 ft3/bu).
              (3) Rather than meet the requirements of paragraphs (d)(1) and (2) of this section the owner or operator may use other methods of emission control if it is demonstrated to the Administrator's satisfaction that they would reduce emissions of particulate matter to the same level or less.
            
            
              § 60.303
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b). Acceptable alternative methods and procedures are given in paragraph (c) of this section.
              (b) The owner or operator shall determine compliance with the particulate matter standards in § 60.302 as follows:
              (1) Method 5 shall be used to determine the particulate matter concentration and the volumetric flow rate of the effluent gas. The sampling time and sample volume for each run shall be at least 60 minutes and 1.70 dscm (60 dscf). The probe and filter holder shall be operated without heaters.
              (2) Method 2 shall be used to determine the ventilation volumetric flow rate.
              (3) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              (c) The owner or operator may use the following as alternatives to the reference methods and procedures specified in this section:
              (1) For Method 5, Method 17 may be used.
              [54 FR 6674, Feb. 14, 1989]
            
            
              § 60.304
              Modifications.
              (a) The factor 6.5 shall be used in place of “annual asset guidelines repair allowance percentage,” to determine whether a capital expenditure as defined by § 60.2 has been made to an existing facility.
              (b) The following physical changes or changes in the method of operation shall not by themselves be considered a modification of any existing facility:
              (1) The addition of gravity loadout spouts to existing grain storage or grain transfer bins.
              (2) The installation of automatic grain weighing scales.
              (3) Replacement of motor and drive units driving existing grain handling equipment.
              (4) The installation of permanent storage capacity with no increase in hourly grain handling capacity.
            
          
          
            Subpart EE—Standards of Performance for Surface Coating of Metal Furniture
            
              Source:
              47 FR 49287, Oct. 29, 1982, unless otherwise noted.
            
            
              § 60.310
              Applicability and designation of affected facility.
              (a) The affected facility to which the provisions of this subpart apply is each metal furniture surface coating operation in which organic coatings are applied.
              (b) This subpart applies to each affected facility identified in paragraph (a) of this section on which construction, modification, or reconstruction is commenced after November 28, 1980.

              (c) Any owner or operator of a metal furniture surface coating operation that uses less than 3,842 liters of coating (as applied) per year and keeps purchase or inventory records or other data necessary to substantiate annual coating usage shall be exempt from all other provisions of this subpart. These records shall be maintained at the source for a period of at least 2 years.
              [47 FR 49287, Oct. 29, 1982, as amended at 50 FR 18248, Apr. 30, 1985]
            
            
              § 60.311
              Definitions and symbols.
              (a) All terms used in this subpart not defined below are given the meaning in the Act and in subpart A of this part.
              
                Bake oven means a device which uses heat to dry or cure coatings.
              
                Dip coating means a method of applying coatings in which the part is submerged in a tank filled with the coatings.
              
                Electrodeposition (EDP) means a method of applying coatings in which the part is submerged in a tank filled with the coatings and in which an electrical potential is used to enhance deposition of the coatings on the part.
              
                Electrostatic spray application means a spray application method that uses an electrical potential to increase the transfer efficiency of the coatings.
              
                Flash-off area means the portion of a surface coating operation between the coating application area and bake oven.
              
                Flow coating means a method of applying coatings in which the part is carried through a chamber containing numerous nozzles which direct unatomized streams of coatings from many different angles onto the surface of the part.
              
                Organic coating means any coating used in a surface coating operation, including dilution solvents, from which volatile organic compound emissions occur during the application or the curing process. For the purpose of this regulation, powder coatings are not included in this definition.
              
                Powder coating means any surface coating which is applied as a dry powder and is fused into a continuous coating film through the use of heat.
              
                Spray application means a method of applying coatings by atomizing and directing the atomized spray toward the part to be coated.
              
                Surface coating operation means the system on a metal furniture surface coating line used to apply and dry or cure an organic coating on the surface of the metal furniture part or product. The surface coating operation may be a prime coat or a top coat operation and includes the coating application station(s), flash-off area, and curing oven.
              
                Transfer efficiency means the ratio of the amount of coating solids deposited onto the surface of a part or product to the total amount of coating solids used.
              
                VOC content means the proportion of a coating that is volatile organic compounds (VOC's), expressed as kilograms of VOC's per liter of coating solids.
              
                VOC emissions means the mass of volatile organic compounds (VOC's), expressed as kilograms of VOC's per liter of applied coating solids, emitted from a metal furniture surface coating operation.

              (b) All symbols used in this subpart not defined below are given the meaning in the Act and in subpart A of this part.
              
              
                Ca = the VOC concentration in each gas stream leaving the control device and entering the atmosphere (parts per million by volume, as carbon)
                Cb = the VOC concentration in each gas stream entering the control device (parts per million by volume, as carbon)
                Cf = the VOC concentration in each gas stream emitted directly to the atmosphere (parts per million by volume, as carbon)
                Dc = density of each coating, as received (kilograms per liter)
                Dd = density of each diluent VOC-solvent (kilograms per liter)
                Dr = density of VOC-solvent recovered by an emission control device (kilograms per liter)
                E = VOC destruction efficiency of the control device (fraction)
                F = the proportion of total VOC's emitted by an affected facility that enters the control device (fraction)
                G = the volume-weighted average mass of VOC's in coatings consumed in a calendar month per unit volume of coating solids applied (kilograms per liter)
                Lc = the volume of each coating consumed, as received (liters)
                Ld = the volume of each diluent VOC-solvent added to coatings (liters)
                Lr = the volume of VOC-solvent recovered by an emission control device (liters)
                Ls = the volume of coating solids consumed (liters)
                Md = the mass of diluent VOC-solvent consumed (kilograms)
                Mo = the mass of VOC's in coatings consumed, as received (kilograms)
                
                Mr = the mass of VOC's recovered by an emission control device (kilograms)
                N = the volume weighted average mass of VOC emissions to the atmosphere per unit volume of coating solids applied (kilograms per liter)
                Qa = the volumetric flow rate of each gas stream leaving the control device and entering the atmosphere (dry standard cubic meters per hour)
                Qb = the volumetric flow rate of each gas stream entering the control device (dry standard cubic meters per hour)
                Qf = the volumetric flow rate of each gas stream emitted directly to the atmosphere (dry standard cubic meters per hour)
                R = the overall VOC emission reduction achieved for an affected facility (fraction)
                T = the transfer efficiency (fraction)
                Vs = the proportion of solids in each coating (or input stream), as received (fraction by volume)
                Wo = the proportion of VOC's in each coating (or input stream), as received (fraction by weight)
              
            
            
              § 60.312
              Standard for volatile organic compounds (VOC).
              (a) On and after the date on which the initial performance test required to be conducted by § 60.8(a) is completed, no owner or operator subject to the provisions of this subpart shall cause the discharge into the atmosphere of VOC emissions from any metal furniture surface coating operation in excess of 0.90 kilogram of VOC per liter of coating solids applied.
            
            
              § 60.313
              Performance tests and compliance provisions.
              (a) Section 60.8(d) and (f) do not apply to the performance test procedures required by this subpart.
              (b) The owner or operator of an affected facility shall conduct an initial performance test as required under § 60.8(a) and thereafter a performance test each calendar month for each affected facility according to the procedures in this section.
              (c) The owner or operator shall use the following procedures for determining monthly volume-weighted average emissions of VOC's in kilograms per liter of coating solids applied (G).
              (1) An owner or operator shall use the following procedures for any affected facility which does not use a capture system and control device to comply with the emissions limit specified under § 60.312. The owner or operator shall determine the composition of the coatings by formulation data supplied by the manufacturer of the coating or by an analysis of each coating, as received, using Method 24. The Administrator may require the owner or operator who uses formulation data supplied by the manufacturer of the coating to determine the VOC content of coatings using Method 24. The owner or operator shall determine the volume of coating and the mass of VOC-solvent used for thinning purposes from company records on a monthly basis. If a common coating distribution system serves more than one affected facility or serves both affected and existing facilities, the owner or operator shall estimate the volume of coating used at each facility by using the average dry weight of coating and the surface area coated by each affected and existing facility or by other procedures acceptable to the Administrator.
              (i) Calculate the volume-weighted average of the total mass of VOC's consumed per unit volume of coating solids applied (G) during each calendar month for each affected facility, except as provided under § 60.313(c)(2) and (c)(3). Each monthly calculation is considered a performance test. Except as provided in paragraph (c)(1)(iv) of this section, the volume-weighted average of the total mass of VOC's consumed per unit volume of coating solids applied (G) each calendar month will be determined by the following procedures.
              (A) Calculate the mass of VOC's used (Mo + Md) during each calendar month for each affected facility by the following equation:
              
                EC16NO91.015
              
              
                (ΣLdjDdj will be 0 if no VOC solvent is added to the coatings, as received.)
                
                Where: n is the number of different coatings used during the calendar month and m is the number of different diluent VOC-solvents used during the calendar month.
              
              

              (B) Calculate the total volume of coating solids used (Ls) in each calendar month for each affected facility by the following equation:
              
                
                EC16NO91.016
              
              
                Where: n is the number of different coatings used during the calendar month.
              
              
              Select the appropriate transfer efficiency from table 1. If the owner or operator can demonstrate to the satisfaction of the Administrator that transfer efficiencies other than those shown are appropriate, the Administrator will approve their use on a case-by-case basis. Transfer efficiency values for application methods not listed below shall be determined by the Administrator on a case-by-case basis. An owner or operator must submit sufficient data for the Administrator to judge the accuracy of the transfer efficiency claims.
              
                Table 1—Transfer Efficiencies
                
                  Application methods
                  Transfer efficiency (T)
                
                
                  Air atomized spray
                  0.25
                
                
                  Airless spray
                  .25
                
                
                  Manual electrostatic spray
                  .60
                
                
                  Nonrotational automatic electrostatic spray
                  .70
                
                
                  Rotating head electrostatic spray (manual and automatic)
                  .80
                
                
                  Dip coat and flow coat
                  .90
                
                
                  Electrodeposition
                  .95
                
              
              Where more than one application method is used within a single surface coating operation, the owner or operator shall determine the composition and volume of each coating applied by each method through a means acceptable to the Administrator and compute the weighted average transfer efficiency by the following equation:
              
                EC16NO91.017
              
              
                Where n is the number of coatings used and p is the number of application methods used.
              
              
              (C) Calculate the volume-weighted average mass of VOC's consumed per unit volume of coating solids applied (G) during the calendar month for each affected facility by the following equation:
              
                EC16NO91.018
              

              (ii) Calculate the volume-weighted average of VOC emissions to the atmosphere (N) during the calendar month for each affected facility by the following equation:
              
              N = G
              
              (iii) Where the volume-weighted average mass of VOC discharged to the atmosphere per unit volume of coating solids applied (N) is less than or equal to 0.90 kilogram per liter, the affected facility is in compliance.
              (iv) If each individual coating used by an affected facility has a VOC content, as received, which when divided by the lowest transfer efficiency at which the coating is applied, results in a value equal to or less than 0.90 kilogram per liter, the affected facility is in compliance provided no VOC's are added to the coatings during distribution or application.
              (2) An owner or operator shall use the following procedures for any affected facility that uses a capture system and a control device that destroys VOC's (e.g., incinerator) to comply with the emission limit specified under § 60.312.
              (i) Determine the overall reduction efficiency (R) for the capture system and control device. For the initial performance test the overall reduction efficiency (R) shall be determined as prescribed in paragraphs (c)(2)(i) (A), (B), and (C) of this section. In subsequent months, the owner or operator may use the most recently determined overall reduction efficiency (R) for the performance test providing control device and capture system operating conditions have not changed. The procedure in, paragraphs (c)(2)(i) (A), (B), and (C), of this section, shall be repeated when directed by the Administrator or when the owner or operator elects to operate the control device or capture system at conditions different from the initial performance test.
              (A) Determine the fraction (F) of total VOC's emitted by an affected facility that enters the control device using the following equation:
              
                
                EC01JN92.010
              
              
                Where
                
                n is the number of gas streams entering the control device and
                m is the number of gas streams emitted directly to the atmosphere.
              
              
              (B) Determine the destruction efficiency of the control device (E) using values of the volumetric flow rate of each of the gas streams and the VOC content (as carbon) of each of the gas streams in and out of the device by the following equation:
              
                EC01JN92.011
              
              
                Where:
                
                n is the number of gas streams entering the control device, and
                m is the number of gas streams leaving the contol device and entering the atmosphere.
              
              

              (C) Determine overall reduction efficiency (R) using the following equation:
              
              R = EF
              
              (ii) Calculate the volume-weighted average of the total mass of VOC's per unit volume of coating solids applied (G) during each calendar month for each affected facility using equations in paragraphs (c)(1)(i) (A), (B), and (C) of this section.

              (iii) Calculate the volume-weighted average of VOC emissions to the atmosphere (N) during each calendar month by the following equation:
              
              N = G(1−R)
              
              (iv) If the volume-weighted average mass of VOC's emitted to the atmosphere for each calendar month (N) is less than or equal to 0.90 kilogram per liter of coating solids applied, the affected facility is in compliance. Each monthly calculation is a performance test.
              (3) An owner or operator shall use the following procedure for any affected facility which uses a control device that recovers the VOC's (e.g., carbon adsorber) to comply with the applicable emission limit specified under § 60.312.
              (i) Calculate the total mass of VOC's consumed (Mo + Md) and the volume-weighted average of the total mass of VOC's per unit volume of coating solids applied (G) during each calendar month for each affected facility using equations in paragraph (c)(1)(i) (A), (B), and (C) of this section.
              (ii) Calculate the total mass of VOC's recovered (Mr) during each calendar month using the following equation:
              
              Mr = Lr Dr
              
              
              (iii) Calculate overall reduction efficiency of the control device (R) for each calendar month for each affected facility using the following equation:
              
                EC16NO91.019
              
              (iv) Calculate the volume-weighted average mass of VOC's emitted to the atmosphere (N) for each calendar month for each affected facility using equation in paragraph (c)(2)(iii) of this section.
              (v) If the weighted average mass of VOC's emitted to the atmosphere for each calendar month (N) is less than or equal to 0.90 kilogram per liter of coating solids applied, the affected facility is in compliance. Each monthly calculation is a performance test.
              [47 FR 49287, Oct. 29, 1982, as amended at 65 FR 61759, Oct. 17, 2000]
            
            
              § 60.314
              Monitoring of emissions and operations.
              (a) The owner or operator of an affected facility which uses a capture system and an incinerator to comply with the emission limits specified under § 60.312 shall install, calibrate, maintain, and operate temperature measurement devices according to the following procedures:

              (1) Where thermal incineration is used, a temperature measurement device shall be installed in the firebox. Where catalytic incineration is used, a temperature measurement device shall be installed in the gas stream immediately before and after the catalyst bed.
              
              (2) Each temperature measurement device shall be installed, calibrated, and maintained according to the manufacturer's specifications. The device shall have an accuracy of the greater of 0.75 percent of the temperature being measured expressed in degrees Celsius or ±2.5 °C.
              (3) Each temperature measurement device shall be equipped with a recording device so that a permanent continuous record is produced.
              (b) The owner or operator of an affected facility which uses a capture system and a solvent recovery system to comply with the emission limits specified under § 60.312 shall install the equipment necessary to determine the total volume of VOC-solvent recovered daily.
            
            
              § 60.315
              Reporting and recordkeeping requirements.
              (a) The reporting requirements of § 60.8(a) apply only to the initial performance test. Each owner or operator subject to the provisions of this subpart shall include the following data in the report of the initial performance test required under § 60.8(a):
              (1) Except as provided in paragraph (a)(2) of this section, the volume-weighted average mass of VOC's emitted to the atmosphere per volume of applied coating solids (N) for a period of one calendar month from each affected facility.
              (2) For each affected facility where compliance is determined under the provisions of § 60.313(c)(1)(iv), a list of the coatings used during a period of one calendar month, the VOC content of each coating calculated from data determined using Method 24 or supplied by the manufacturer of the coating, and the minimum transfer efficiency of any coating application equipment used during the month.
              (3) For each affected facility where compliance is achieved through the use of an incineration system, the following additional information will be reported:
              (i) The proportion of total VOC's emitted that enters the control device (F),
              (ii) The VOC reduction efficiency of the control device (E),
              (iii) The average combustion temperature (or the average temperature upstream and downstream of the catalyst bed), and
              (iv) A description of the method used to establish the amount of VOC's captured and sent to the incinerator.
              (4) For each affected facility where compliance is achieved through the use of a solvent recovery system, the following additional information will be reported:
              (i) The volume of VOC-solvent recovered (Lr), and
              (ii) The overall VOC emission reduction achieved (R).
              (b) Following the initial performance test, the owner or operator of an affected facility shall identify, record, and submit a written report to the Administrator every calendar quarter of each instance in which the volume-weighted average of the total mass of VOC's emitted to the atmosphere per volume of applied coating solids (N) is greater than the limit specified under § 60.312. If no such instances have occurred during a particular quarter, a report stating this shall be submitted to the Administrator semiannually.
              (c) Following the initial performance test, the owner or operator of an affected facility shall identify, record, and submit at the frequency specified in § 60.7(c) the following:
              (1) Where compliance with § 60.312 is achieved through the use of thermal incineration, each 3-hour period when metal furniture is being coated during which the average temperature of the device was more than 28 °C below the average temperature of the device during the most recent performance test at which destruction efficiency was determined as specified under § 60.313.

              (2) Where compliance with § 60.312 is achieved through the use of catalytic incineration, each 3-hour period when metal furniture is being coated during which the average temperature of the device immediately before the catalyst bed is more than 28 °C below the average temperature of the device immediately before the catalyst bed during the most recent performance test at which destruction efficiency was determined as specified under § 60.313. Additionally, when metal furniture is being coated, all 3-hour periods during which the average temperature difference across the catalyst bed is less than 80 percent of the average temperature difference across the catalyst bed during the most recent performance test at which destruction efficiency was determined as specified under § 60.313 will be recorded.
              (3) For thermal and catalytic incinerators, if no such periods as described in paragraphs (c)(1) and (c)(2) of this section occur, the owner or operator shall state this in the report.
              (d) Each owner or operator subject to the provisions of this subpart shall maintain at the source, for a period of at least 2 years, records of all data and calculations used to determine VOC emissions from each affected facility. Where compliance is achieved through the use of thermal incineration, each owner or operator shall maintain, at the source, daily records of the incinerator combustion chamber temperature. If catalytic incineration is used, the owner or operator shall maintain at the source daily records of the gas temperature, both upstream and downstream of the incinerator catalyst bed. Where compliance is achieved through the use of a solvent recovery system, the owner or operator shall maintain at the source daily records of the amount of solvent recovered by the system for each affected facility.
              [47 FR 49287, Oct. 29, 1982, as amended at 55 FR 51383, Dec. 13, 1990; 65 FR 61759, Oct. 17, 2000]
            
            
              § 60.316
              Test methods and procedures.
              (a) The reference methods in appendix A to this part except as provided under § 60.8(b) shall be used to determine compliance with § 60.312 as follows:
              (1) Method 24, or coating manufacturer's formulation data, for use in the determination of VOC content of each batch of coating as applied to the surface of the metal parts. In case of an inconsistency between the Method 24 results and the formulation data, the Method 24 results will govern.
              (2) Method 25 for the measurement of VOC concentration.
              (3) Method 1 for sample and velocity traverses.
              (4) Method 2 for velocity and volumetric flow rate.
              (5) Method 3 for gas analysis.
              (6) Method 4 for stack gas moisture.
              (b) For Method 24, the coating sample must be at least a 1 liter sample in a 1 liter container taken at a point where the sample will be representative of the coating material as applied to the surface of the metal part.
              (c) For Method 25, the minimum sampling time for each of 3 runs is 60 minutes and the minimum sample volume is 0.003 dry standard cubic meters except that shorter sampling times or smaller volumes, when necessitated by process variables or other factors, may be approved by the Administrator.
              (d) The Administrator will approve testing of representative stacks on a case-by-case basis if the owner or operator can demonstrate to the satisfaction of the Administrator that testing of representative stacks yields results comparable to those that would be obtained by testing all stacks.
            
          
          
            Subpart FF [Reserved]
          
          
            Subpart GG—Standards of Performance for Stationary Gas Turbines
            
              § 60.330
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities: All stationary gas turbines with a heat input at peak load equal to or greater than 10.7 gigajoules (10 million Btu) per hour, based on the lower heating value of the fuel fired.
              (b) Any facility under paragraph (a) of this section which commences construction, modification, or reconstruction after October 3, 1977, is subject to the requirements of this part except as provided in paragraphs (e) and (j) of § 60.332.
              [44 FR 52798, Sept. 10, 1979, as amended at 52 FR 42434, Nov. 5, 1987; 65 FR 61759, Oct. 17, 2000]
            
            
              § 60.331
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Stationary gas turbine means any simple cycle gas turbine, regenerative cycle gas turbine or any gas turbine portion of a combined cycle steam/electric generating system that is not self propelled. It may, however, be mounted on a vehicle for portability.
              (b) Simple cycle gas turbine means any stationary gas turbine which does not recover heat from the gas turbine exhaust gases to preheat the inlet combustion air to the gas turbine, or which does not recover heat from the gas turbine exhaust gases to heat water or generate steam.
              (c) Regenerative cycle gas turbine means any stationary gas turbine which recovers heat from the gas turbine exhaust gases to preheat the inlet combustion air to the gas turbine.
              (d) Combined cycle gas turbine means any stationary gas turbine which recovers heat from the gas turbine exhaust gases to heat water or generate steam.
              (e) Emergency gas turbine means any stationary gas turbine which operates as a mechanical or electrical power source only when the primary power source for a facility has been rendered inoperable by an emergency situation.
              (f) Ice fog means an atmospheric suspension of highly reflective ice crystals.
              (g) ISO standard day conditions means 288 degrees Kelvin, 60 percent relative humidity and 101.3 kilopascals pressure.
              (h) Efficiency means the gas turbine manufacturer's rated heat rate at peak load in terms of heat input per unit of power output based on the lower heating value of the fuel.
              (i) Peak load means 100 percent of the manufacturer's design capacity of the gas turbine at ISO standard day conditions.
              (j) Base load means the load level at which a gas turbine is normally operated.
              (k) Fire-fighting turbine means any stationary gas turbine that is used solely to pump water for extinguishing fires.
              (l) Turbines employed in oil/gas production or oil/gas transportation means any stationary gas turbine used to provide power to extract crude oil/natural gas from the earth or to move crude oil/natural gas, or products refined from these substances through pipelines.
              (m) A Metropolitan Statistical Area or MSA as defined by the Department of Commerce.
              (n) Offshore platform gas turbines means any stationary gas turbine located on a platform in an ocean.
              (o) Garrison facility means any permanent military installation.
              (p) Gas turbine model means a group of gas turbines having the same nominal air flow, combuster inlet pressure, combuster inlet temperature, firing temperature, turbine inlet temperature and turbine inlet pressure.
              (q) Electric utility stationary gas turbine means any stationary gas turbine constructed for the purpose of supplying more than one-third of its potential electric output capacity to any utility power distribution system for sale.
              (r) Emergency fuel is a fuel fired by a gas turbine only during circumstances, such as natural gas supply curtailment or breakdown of delivery system, that make it impossible to fire natural gas in the gas turbine.
              (s) Unit operating hour means a clock hour during which any fuel is combusted in the affected unit. If the unit combusts fuel for the entire clock hour, it is considered to be a full unit operating hour. If the unit combusts fuel for only part of the clock hour, it is considered to be a partial unit operating hour.
              (t) Excess emissions means a specified averaging period over which either:
              (1) The NOX emissions are higher than the applicable emission limit in § 60.332;
              (2) The total sulfur content of the fuel being combusted in the affected facility exceeds the limit specified in § 60.333; or
              (3) The recorded value of a particular monitored parameter is outside the acceptable range specified in the parameter monitoring plan for the affected unit.
              (u) Natural gas means a naturally occurring fluid mixture of hydrocarbons (e.g., methane, ethane, or propane) produced in geological formations beneath the Earth's surface that maintains a gaseous state at standard atmospheric temperature and pressure under ordinary conditions. Natural gas contains 20.0 grains or less of total sulfur per 100 standard cubic feet. Equivalents of this in other units are as follows: 0.068 weight percent total sulfur, 680 parts per million by weight (ppmw) total sulfur, and 338 parts per million by volume (ppmv) at 20 degrees Celsius total sulfur. Additionally, natural gas must either be composed of at least 70 percent methane by volume or have a gross calorific value between 950 and 1100 British thermal units (Btu) per standard cubic foot. Natural gas does not include the following gaseous fuels: landfill gas, digester gas, refinery gas, sour gas, blast furnace gas, coal-derived gas, producer gas, coke oven gas, or any gaseous fuel produced in a process which might result in highly variable sulfur content or heating value.
              (v) Duct burner means a device that combusts fuel and that is placed in the exhaust duct from another source, such as a stationary gas turbine, internal combustion engine, kiln, etc., to allow the firing of additional fuel to heat the exhaust gases before the exhaust gases enter a heat recovery steam generating unit.
              (w) Lean premix stationary combustion turbine means any stationary combustion turbine where the air and fuel are thoroughly mixed to form a lean mixture for combustion in the combustor. Mixing may occur before or in the combustion chamber. A unit which is capable of operating in both lean premix and diffusion flame modes is considered a lean premix stationary combustion turbine when it is in the lean premix mode, and it is considered a diffusion flame stationary combustion turbine when it is in the diffusion flame mode.
              (x) Diffusion flame stationary combustion turbine means any stationary combustion turbine where fuel and air are injected at the combustor and are mixed only by diffusion prior to ignition. A unit which is capable of operating in both lean premix and diffusion flame modes is considered a lean premix stationary combustion turbine when it is in the lean premix mode, and it is considered a diffusion flame stationary combustion turbine when it is in the diffusion flame mode.
              (y) Unit operating day means a 24-hour period between 12:00 midnight and the following midnight during which any fuel is combusted at any time in the unit. It is not necessary for fuel to be combusted continuously for the entire 24-hour period.
              [44 FR 52798, Sept. 10, 1979, as amended at 47 FR 3770, Jan. 27, 1982; 65 FR 61759, Oct. 17, 2000; 69 FR 41359, July 8, 2004]
               
            
            
              § 60.332
              Standard for nitrogen oxides.
              (a) On and after the date on which the performance test required by § 60.8 is completed, every owner or operator subject to the provisions of this subpart as specified in paragraphs (b), (c), and (d) of this section shall comply with one of the following, except as provided in paragraphs (e), (f), (g), (h), (i), (j), (k), and (l) of this section.
              (1) No owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any stationary gas turbine, any gases which contain nitrogen oxides in excess of:
              
                EC16NO91.020
              
              
                where:
                

                STD = allowable ISO corrected (if required as given in § 60.335(b)(1)) NOX emission concentration (percent by volume at 15 percent oxygen and on a dry basis),
                Y = manufacturer's rated heat rate at manufacturer's rated load (kilojoules per watt hour) or, actual measured heat rate based on lower heating value of fuel as measured at actual peak load for the facility. The value of Y shall not exceed 14.4 kilojoules per watt hour, and
                F = NOX emission allowance for fuel-bound nitrogen as defined in paragraph (a)(4) of this section.
              
              
              (2) No owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any stationary gas turbine, any gases which contain nitrogen oxides in excess of:
              
                EC16NO91.021
              
              
                where:
                

                STD = allowable ISO corrected (if required as given in § 60.335(b)(1)) NOX emission concentration (percent by volume at 15 percent oxygen and on a dry basis),

                Y = manufacturer's rated heat rate at manufacturer's rated peak load (kilojoules per watt hour), or actual measured heat rate based on lower heating value of fuel as measured at actual peak load for the facility. The value of Y shall not exceed 14.4 kilojoules per watt hour, and
                F = NOX emission allowance for fuel-bound nitrogen as defined in paragraph (a)(4) of this section.
              
              

              (3) The use of F in paragraphs (a)(1) and (2) of this section is optional. That is, the owner or operator may choose to apply a NOX allowance for fuel-bound nitrogen and determine the appropriate F-value in accordance with paragraph (a)(4) of this section or may accept an F-value of zero.
              (4) If the owner or operator elects to apply a NOX emission allowance for fuel-bound nitrogen, F shall be defined according to the nitrogen content of the fuel during the most recent performance test required under § 60.8 as follows:
              
                
                  Fuel-bound nitrogen (percent by weight)
                  F (NOX percent by volume)
                
                
                  N ≤ .015
                  0
                
                
                  0.015 <N≤0.1
                  0.04 (N)
                
                
                  0.1<N≤0.25
                  0.004 + 0.0067(N-0.1)
                
                
                  N >0.25
                  0.005
                
              
              
                Where:
                
                N = the nitrogen content of the fuel (percent by weight).
              
              
              or:
              

              Manufacturers may develop and submit to EPA custom fuel-bound nitrogen allowances for each gas turbine model they manufacture. These fuel-bound nitrogen allowances shall be substantiated with data and must be approved for use by the Administrator before the initial performance test required by § 60.8. Notices of approval of custom fuel-bound nitrogen allowances will be published in the Federal Register.
              
              (b) Electric utility stationary gas turbines with a heat input at peak load greater than 107.2 gigajoules per hour (100 million Btu/hour) based on the lower heating value of the fuel fired shall comply with the provisions of paragraph (a)(1) of this section.
              (c) Stationary gas turbines with a heat input at peak load equal to or greater than 10.7 gigajoules per hour (10 million Btu/hour) but less than or equal to 107.2 gigajoules per hour (100 million Btu/hour) based on the lower heating value of the fuel fired, shall comply with the provisions of paragraph (a)(2) of this section.
              (d) Stationary gas turbines with a manufacturer's rated base load at ISO conditions of 30 megawatts or less except as provided in § 60.332(b) shall comply with paragraph (a)(2) of this section.
              (e) Stationary gas turbines with a heat input at peak load equal to or greater than 10.7 gigajoules per hour (10 million Btu/hour) but less than or equal to 107.2 gigajoules per hour (100 million Btu/hour) based on the lower heating value of the fuel fired and that have commenced construction prior to October 3, 1982 are exempt from paragraph (a) of this section.

              (f) Stationary gas turbines using water or steam injection for control of NOX emissions are exempt from paragraph (a) when ice fog is deemed a traffic hazard by the owner or operator of the gas turbine.
              (g) Emergency gas turbines, military gas turbines for use in other than a garrison facility, military gas turbines installed for use as military training facilities, and fire fighting gas turbines are exempt from paragraph (a) of this section.
              (h) Stationary gas turbines engaged by manufacturers in research and development of equipment for both gas turbine emission control techniques and gas turbine efficiency improvements are exempt from paragraph (a) on a case-by-case basis as determined by the Administrator.
              (i) Exemptions from the requirements of paragraph (a) of this section will be granted on a case-by-case basis as determined by the Administrator in specific geographical areas where mandatory water restrictions are required by governmental agencies because of drought conditions. These exemptions will be allowed only while the mandatory water restrictions are in effect.

              (j) Stationary gas turbines with a heat input at peak load greater than 107.2 gigajoules per hour that commenced construction, modification, or reconstruction between the dates of October 3, 1977, and January 27, 1982, and were required in the September 10, 1979, Federal Register (44 FR 52792) to comply with paragraph (a)(1) of this section, except electric utility stationary gas turbines, are exempt from paragraph (a) of this section.
              (k) Stationary gas turbines with a heat input greater than or equal to 10.7 gigajoules per hour (10 million Btu/hour) when fired with natural gas are exempt from paragraph (a)(2) of this section when being fired with an emergency fuel.
              (l) Regenerative cycle gas turbines with a heat input less than or equal to 107.2 gigajoules per hour (100 million Btu/hour) are exempt from paragraph (a) of this section.
              [44 FR 52798, Sept. 10, 1979, as amended at 47 FR 3770, Jan. 27, 1982; 65 FR 61759, Oct. 17, 2000; 69 FR 41359, July 8, 2004]
            
            
              § 60.333
              Standard for sulfur dioxide.
              On and after the date on which the performance test required to be conducted by § 60.8 is completed, every owner or operator subject to the provision of this subpart shall comply with one or the other of the following conditions:
              (a) No owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any stationary gas turbine any gases which contain sulfur dioxide in excess of 0.015 percent by volume at 15 percent oxygen and on a dry basis.
              (b) No owner or operator subject to the provisions of this subpart shall burn in any stationary gas turbine any fuel which contains total sulfur in excess of 0.8 percent by weight (8000 ppmw).
              [44 FR 52798, Sept. 10, 1979, as amended at 69 FR 41360, July 8, 2004]
            
            
              § 60.334
              Monitoring of operations.

              (a) Except as provided in paragraph (b) of this section, the owner or operator of any stationary gas turbine subject to the provisions of this subpart and using water or steam injection to control NOX emissions shall install, calibrate, maintain and operate a continuous monitoring system to monitor and record the fuel consumption and the ratio of water or steam to fuel being fired in the turbine.

              (b) The owner or operator of any stationary gas turbine that commenced construction, reconstruction or modification after October 3, 1977, but before July 8, 2004, and which uses water or steam injection to control NOX emissions may, as an alternative to operating the continuous monitoring system described in paragraph (a) of this section, install, certify, maintain, operate, and quality-assure a continuous emission monitoring system (CEMS) consisting of NOX and O2 monitors. As an alternative, a CO2 monitor may be used to adjust the measured NOX concentrations to 15 percent O2 by either converting the CO2 hourly averages to equivalent O2 concentrations using Equation F-14a or F-14b in appendix F to part 75 of this chapter and making the adjustments to 15 percent O2, or by using the CO2 readings directly to make the adjustments, as described in Method 20. If the option to use a CEMS is chosen, the CEMS shall be installed, certified, maintained and operated as follows:

              (1) Each CEMS must be installed and certified according to PS 2 and 3 (for diluent) of 40 CFR part 60, appendix B, except the 7-day calibration drift is based on unit operating days, not calendar days. Appendix F, Procedure 1 is not required. The relative accuracy test audit (RATA) of the NOX and diluent monitors may be performed individually or on a combined basis, i.e., the relative accuracy tests of the CEMS may be performed either:
              (i) On a ppm basis (for NOX) and a percent O2 basis for oxygen; or
              (ii) On a ppm at 15 percent O2 basis; or
              (iii) On a ppm basis (for NOX) and a percent CO2 basis (for a CO2 monitor that uses the procedures in Method 20 to correct the NOX data to 15 percent O2).

              (2) As specified in § 60.13(e)(2), during each full unit operating hour, each monitor must complete a minimum of one cycle of operation (sampling, analyzing, and data recording) for each 15-minute quadrant of the hour, to validate the hour. For partial unit operating hours, at least one valid data point must be obtained for each quadrant of the hour in which the unit operates. For unit operating hours in which required quality assurance and maintenance activities are performed on the CEMS, a minimum of two valid data points (one in each of two quadrants) are required to validate the hour.
              (3) For purposes of identifying excess emissions, CEMS data must be reduced to hourly averages as specified in § 60.13(h).

              (i) For each unit operating hour in which a valid hourly average, as described in paragraph (b)(2) of this section, is obtained for both NOX and diluent, the data acquisition and handling system must calculate and record the hourly NOX emissions in the units of the applicable NOX emission standard under § 60.332(a), i.e., percent NOX by volume, dry basis, corrected to 15 percent O2 and International Organization for Standardization (ISO) standard conditions (if required as given in § 60.335(b)(1)). For any hour in which the hourly average O2 concentration exceeds 19.0 percent O2, a diluent cap value of 19.0 percent O2 may be used in the emission calculations.

              (ii) A worst case ISO correction factor may be calculated and applied using historical ambient data. For the purpose of this calculation, substitute the maximum humidity of ambient air (Ho), minimum ambient temperature (Ta), and minimum combustor inlet absolute pressure (Po) into the ISO correction equation.
              (iii) If the owner or operator has installed a NOX CEMS to meet the requirements of part 75 of this chapter, and is continuing to meet the ongoing requirements of part 75 of this chapter, the CEMS may be used to meet the requirements of this section, except that the missing data substitution methodology provided for at 40 CFR part 75, subpart D, is not required for purposes of identifying excess emissions. Instead, periods of missing CEMS data are to be reported as monitor downtime in the excess emissions and monitoring performance report required in § 60.7(c).

              (c) For any turbine that commenced construction, reconstruction or modification after October 3, 1977, but before July 8, 2004, and which does not use steam or water injection to control NOX emissions, the owner or operator may, but is not required to, for purposes of determining excess emissions, use a CEMS that meets the requirements of paragraph (b) of this section. Also, if the owner or operator has previously submitted and received EPA, State, or local permitting authority approval of a procedure for monitoring compliance with the applicable NOX emission limit under § 60.332, that approved procedure may continue to be used.

              (d) The owner or operator of any new turbine constructed after July 8, 2004, and which uses water or steam injection to control NOX emissions may elect to use either the requirements in paragraph (a) of this section for continuous water or steam to fuel ratio monitoring or may use a NOX CEMS installed, certified, operated, maintained, and quality-assured as described in paragraph (b) of this section.

              (e) The owner or operator of any new turbine that commences construction after July 8, 2004, and which does not use water or steam injection to control NOX emissions, may, but is not required to, elect to use a NOX CEMS installed, certified, operated, maintained, and quality-assured as described in paragraph (b) of this section. Other acceptable monitoring approaches include periodic testing approved by EPA or the State or local permitting authority or continuous parameter monitoring as described in paragraph (f) of this section.

              (f) The owner or operator of a new turbine that commences construction after July 8, 2004, which does not use water or steam injection to control NOX emissions may, but is not required to, perform continuous parameter monitoring as follows:

              (1) For a diffusion flame turbine without add-on selective catalytic reduction controls (SCR), the owner or operator shall define at least four parameters indicative of the unit's NOX formation characteristics and shall monitor these parameters continuously.

              (2) For any lean premix stationary combustion turbine, the owner or operator shall continuously monitor the appropriate parameters to determine whether the unit is operating in low-NOX mode.
              (3) For any turbine that uses SCR to reduce NOX emissions, the owner or operator shall continuously monitor appropriate parameters to verify the proper operation of the emission controls.

              (4) For affected units that are also regulated under part 75 of this chapter, if the owner or operator elects to monitor NOX emission rate using the methodology in appendix E to part 75 of this chapter, or the low mass emissions methodology in § 75.19 of this chapter, the requirements of this paragraph (f) may be met by performing the parametric monitoring described in section 2.3 of appendix E or in § 75.19(c)(1)(iv)(H) of this chapter.

              (g) The steam or water to fuel ratio or other parameters that are continuously monitored as described in paragraphs (a), (d) or (f) of this section shall be monitored during the performance test required under § 60.8, to establish acceptable values and ranges. The owner or operator may supplement the performance test data with engineering analyses, design specifications, manufacturer's recommendations and other relevant information to define the acceptable parametric ranges more precisely. The owner or operator shall develop and keep on-site a parameter monitoring plan which explains the procedures used to document proper operation of the NOX emission controls. The plan shall include the parameter(s) monitored and the acceptable range(s) of the parameter(s) as well as the basis for designating the parameter(s) and acceptable range(s). Any supplemental data such as engineering analyses, design specifications, manufacturer's recommendations and other relevant information shall be included in the monitoring plan. For affected units that are also subject to part 75 of this chapter and that use the low mass emissions methodology in § 75.19 of this chapter or the NOX emission measurement methodology in appendix E to part 75, the owner or operator may meet the requirements of this paragraph by developing and keeping on-site (or at a central location for unmanned facilities) a quality-assurance plan, as described in § 75.19 (e)(5) or in section 2.3 of appendix E and section 1.3.6 of appendix B to part 75 of this chapter.
              (h) The owner or operator of any stationary gas turbine subject to the provisions of this subpart:
              (1) Shall monitor the total sulfur content of the fuel being fired in the turbine, except as provided in paragraph (h)(3) of this section. The sulfur content of the fuel must be determined using total sulfur methods described in § 60.335(b)(10). Alternatively, if the total sulfur content of the gaseous fuel during the most recent performance test was less than 0.4 weight percent (4000 ppmw), ASTM D4084-82, 94, D5504-01, D6228-98, or Gas Processors Association Standard 2377-86 (all of which are incorporated by reference-see § 60.17), which measure the major sulfur compounds may be used; and

              (2) Shall monitor the nitrogen content of the fuel combusted in the turbine, if the owner or operator claims an allowance for fuel bound nitrogen (i.e., if an F-value greater than zero is being or will be used by the owner or operator to calculate STD in § 60.332). The nitrogen content of the fuel shall be determined using methods described in § 60.335(b)(9) or an approved alternative.
              (3) Notwithstanding the provisions of paragraph (h)(1) of this section, the owner or operator may elect not to monitor the total sulfur content of the gaseous fuel combusted in the turbine, if the gaseous fuel is demonstrated to meet the definition of natural gas in § 60.331(u), regardless of whether an existing custom schedule approved by the administrator for subpart GG requires such monitoring. The owner or operator shall use one of the following sources of information to make the required demonstration:
              (i) The gas quality characteristics in a current, valid purchase contract, tariff sheet or transportation contract for the gaseous fuel, specifying that the maximum total sulfur content of the fuel is 20.0 grains/100 scf or less; or

              (ii) Representative fuel sampling data which show that the sulfur content of the gaseous fuel does not exceed 20 grains/100 scf. At a minimum, the amount of fuel sampling data specified in section 2.3.1.4 or 2.3.2.4 of appendix D to part 75 of this chapter is required.
              
              (4) For any turbine that commenced construction, reconstruction or modification after October 3, 1977, but before July 8, 2004, and for which a custom fuel monitoring schedule has previously been approved, the owner or operator may, without submitting a special petition to the Administrator, continue monitoring on this schedule.
              (i) The frequency of determining the sulfur and nitrogen content of the fuel shall be as follows:
              (1) Fuel oil. For fuel oil, use one of the total sulfur sampling options and the associated sampling frequency described in sections 2.2.3, 2.2.4.1, 2.2.4.2, and 2.2.4.3 of appendix D to part 75 of this chapter (i.e., flow proportional sampling, daily sampling, sampling from the unit's storage tank after each addition of fuel to the tank, or sampling each delivery prior to combining it with fuel oil already in the intended storage tank). If an emission allowance is being claimed for fuel-bound nitrogen, the nitrogen content of the oil shall be determined and recorded once per unit operating day.
              (2) Gaseous fuel. Any applicable nitrogen content value of the gaseous fuel shall be determined and recorded once per unit operating day. For owners and operators that elect not to demonstrate sulfur content using options in paragraph (h)(3) of this section, and for which the fuel is supplied without intermediate bulk storage, the sulfur content value of the gaseous fuel shall be determined and recorded once per unit operating day.
              (3) Custom schedules. Notwithstanding the requirements of paragraph (i)(2) of this section, operators or fuel vendors may develop custom schedules for determination of the total sulfur content of gaseous fuels, based on the design and operation of the affected facility and the characteristics of the fuel supply. Except as provided in paragraphs (i)(3)(i) and (i)(3)(ii) of this section, custom schedules shall be substantiated with data and shall be approved by the Administrator before they can be used to comply with the standard in § 60.333.
              (i) The two custom sulfur monitoring schedules set forth in paragraphs (i)(3)(i)(A) through (D) and in paragraph (i)(3)(ii) of this section are acceptable, without prior Administrative approval:
              (A) The owner or operator shall obtain daily total sulfur content measurements for 30 consecutive unit operating days, using the applicable methods specified in this subpart. Based on the results of the 30 daily samples, the required frequency for subsequent monitoring of the fuel's total sulfur content shall be as specified in paragraph (i)(3)(i)(B), (C), or (D) of this section, as applicable.
              (B) If none of the 30 daily measurements of the fuel's total sulfur content exceeds 0.4 weight percent (4000 ppmw), subsequent sulfur content monitoring may be performed at 12 month intervals. If any of the samples taken at 12-month intervals has a total sulfur content between 0.4 and 0.8 weight percent (4000 and 8000 ppmw), follow the procedures in paragraph (i)(3)(i)(C) of this section. If any measurement exceeds 0.8 weight percent (8000 ppmw), follow the procedures in paragraph (i)(3)(i)(D) of this section.
              (C) If at least one of the 30 daily measurements of the fuel's total sulfur content is between 0.4 and 0.8 weight percent (4000 and 8000 ppmw), but none exceeds 0.8 weight percent (8000 ppmw), then:
              (1) Collect and analyze a sample every 30 days for three months. If any sulfur content measurement exceeds 0.8 weight percent (8000 ppmw), follow the procedures in paragraph (i)(3)(i)(D) of this section. Otherwise, follow the procedures in paragraph (i)(3)(i)(C)(2) of this section.
              (2) Begin monitoring at 6-month intervals for 12 months. If any sulfur content measurement exceeds 0.8 weight percent (8000 ppmw), follow the procedures in paragraph (i)(3)(i)(D) of this section. Otherwise, follow the procedures in paragraph (i)(3)(i)(C)(3) of this section.
              (3) Begin monitoring at 12-month intervals. If any sulfur content measurement exceeds 0.8 weight percent (8000 ppmw), follow the procedures in paragraph (i)(3)(i)(D) of this section. Otherwise, continue to monitor at this frequency.

              (D) If a sulfur content measurement exceeds 0.8 weight percent (8000 ppmw), immediately begin daily monitoring according to paragraph (i)(3)(i)(A) of this section. Daily monitoring shall continue until 30 consecutive daily samples, each having a sulfur content no greater than 0.8 weight percent (8000 ppmw), are obtained. At that point, the applicable procedures of paragraph (i)(3)(i)(B) or (C) of this section shall be followed.
              (ii) The owner or operator may use the data collected from the 720-hour sulfur sampling demonstration described in section 2.3.6 of appendix D to part 75 of this chapter to determine a custom sulfur sampling schedule, as follows:

              (A) If the maximum fuel sulfur content obtained from the 720 hourly samples does not exceed 20 grains/100 scf (i.e., the maximum total sulfur content of natural gas as defined in § 60.331(u)), no additional monitoring of the sulfur content of the gas is required, for the purposes of this subpart.
              (B) If the maximum fuel sulfur content obtained from any of the 720 hourly samples exceeds 20 grains/100 scf, but none of the sulfur content values (when converted to weight percent sulfur) exceeds 0.4 weight percent (4000 ppmw), then the minimum required sampling frequency shall be one sample at 12 month intervals.
              (C) If any sample result exceeds 0.4 weight percent sulfur (4000 ppmw), but none exceeds 0.8 weight percent sulfur (8000 ppmw), follow the provisions of paragraph (i)(3)(i)(C) of this section.
              (D) If the sulfur content of any of the 720 hourly samples exceeds 0.8 weight percent (8000 ppmw), follow the provisions of paragraph (i)(3)(i)(D) of this section.
              (j) For each affected unit that elects to continuously monitor parameters or emissions, or to periodically determine the fuel sulfur content or fuel nitrogen content under this subpart, the owner or operator shall submit reports of excess emissions and monitor downtime, in accordance with § 60.7(c). Excess emissions shall be reported for all periods of unit operation, including startup, shutdown and malfunction. For the purpose of reports required under § 60.7(c), periods of excess emissions and monitor downtime that shall be reported are defined as follows:
              (1) Nitrogen oxides.
              (i) For turbines using water or steam to fuel ratio monitoring:
              (A) An excess emission shall be any unit operating hour for which the average steam or water to fuel ratio, as measured by the continuous monitoring system, falls below the acceptable steam or water to fuel ratio needed to demonstrate compliance with § 60.332, as established during the performance test required in § 60.8. Any unit operating hour in which no water or steam is injected into the turbine shall also be considered an excess emission.
              (B) A period of monitor downtime shall be any unit operating hour in which water or steam is injected into the turbine, but the essential parametric data needed to determine the steam or water to fuel ratio are unavailable or invalid.
              (C) Each report shall include the average steam or water to fuel ratio, average fuel consumption, ambient conditions (temperature, pressure, and humidity), gas turbine load, and (if applicable) the nitrogen content of the fuel during each excess emission. You do not have to report ambient conditions if you opt to use the worst case ISO correction factor as specified in § 60.334(b)(3)(ii), or if you are not using the ISO correction equation under the provisions of § 60.335(b)(1).
              (ii) If the owner or operator elects to take an emission allowance for fuel bound nitrogen, then excess emissions and periods of monitor downtime are as described in paragraphs (j)(1)(ii)(A) and (B) of this section.
              (A) An excess emission shall be the period of time during which the fuel-bound nitrogen (N) is greater than the value measured during the performance test required in § 60.8 and used to determine the allowance. The excess emission begins on the date and hour of the sample which shows that N is greater than the performance test value, and ends with the date and hour of a subsequent sample which shows a fuel nitrogen content less than or equal to the performance test value.

              (B) A period of monitor downtime begins when a required sample is not taken by its due date. A period of monitor downtime also begins on the date and hour that a required sample is taken, if invalid results are obtained. The period of monitor downtime ends on the date and hour of the next valid sample.
              (iii) For turbines using NOX and diluent CEMS:

              (A) An hour of excess emissions shall be any unit operating hour in which the 4-hour rolling average NOX concentration exceeds the applicable emission limit in § 60.332(a)(1) or (2). For the purposes of this subpart, a “4-hour rolling average NOX concentration” is the arithmetic average of the average NOX concentration measured by the CEMS for a given hour (corrected to 15 percent O2 and, if required under § 60.335(b)(1), to ISO standard conditions) and the three unit operating hour average NOX concentrations immediately preceding that unit operating hour.

              (B) A period of monitor downtime shall be any unit operating hour in which sufficient data are not obtained to validate the hour, for either NOX concentration or diluent (or both).
              (C) Each report shall include the ambient conditions (temperature, pressure, and humidity) at the time of the excess emission period and (if the owner or operator has claimed an emission allowance for fuel bound nitrogen) the nitrogen content of the fuel during the period of excess emissions. You do not have to report ambient conditions if you opt to use the worst case ISO correction factor as specified in § 60.334(b)(3)(ii), or if you are not using the ISO correction equation under the provisions of § 60.335(b)(1).

              (iv) For owners or operators that elect, under paragraph (f) of this section, to monitor combustion parameters or parameters that document proper operation of the NOX emission controls:
              (A) An excess emission shall be a 4-hour rolling unit operating hour average in which any monitored parameter does not achieve the target value or is outside the acceptable range defined in the parameter monitoring plan for the unit.
              (B) A period of monitor downtime shall be a unit operating hour in which any of the required parametric data are either not recorded or are invalid.
              (2) Sulfur dioxide. If the owner or operator is required to monitor the sulfur content of the fuel under paragraph (h) of this section:
              (i) For samples of gaseous fuel and for oil samples obtained using daily sampling, flow proportional sampling, or sampling from the unit's storage tank, an excess emission occurs each unit operating hour included in the period beginning on the date and hour of any sample for which the sulfur content of the fuel being fired in the gas turbine exceeds 0.8 weight percent and ending on the date and hour that a subsequent sample is taken that demonstrates compliance with the sulfur limit.

              (ii) If the option to sample each delivery of fuel oil has been selected, the owner or operator shall immediately switch to one of the other oil sampling options (i.e., daily sampling, flow proportional sampling, or sampling from the unit's storage tank) if the sulfur content of a delivery exceeds 0.8 weight percent. The owner or operator shall continue to use one of the other sampling options until all of the oil from the delivery has been combusted, and shall evaluate excess emissions according to paragraph (j)(2)(i) of this section. When all of the fuel from the delivery has been burned, the owner or operator may resume using the as-delivered sampling option.
              (iii) A period of monitor downtime begins when a required sample is not taken by its due date. A period of monitor downtime also begins on the date and hour of a required sample, if invalid results are obtained. The period of monitor downtime shall include only unit operating hours, and ends on the date and hour of the next valid sample.
              (3) Ice fog. Each period during which an exemption provided in § 60.332(f) is in effect shall be reported in writing to the Administrator quarterly. For each period the ambient conditions existing during the period, the date and time the air pollution control system was deactivated, and the date and time the air pollution control system was reactivated shall be reported. All quarterly reports shall be postmarked by the 30th day following the end of each calendar quarter.
              
              (4) Emergency fuel. Each period during which an exemption provided in § 60.332(k) is in effect shall be included in the report required in § 60.7(c). For each period, the type, reasons, and duration of the firing of the emergency fuel shall be reported.
              (5) All reports required under § 60.7(c) shall be postmarked by the 30th day following the end of each 6-month period.
              [44 FR 52798, Sept. 10, 1979, as amended at 47 FR 3770, Jan. 27, 1982; 65 FR 61759, Oct. 17, 2000; 69 FR 41360, July 8, 2004; 71 FR 9457, Feb. 24, 2006]
            
            
              § 60.335
              Test methods and procedures.
              (a) The owner or operator shall conduct the performance tests required in § 60.8, using either
              (1) EPA Method 20,
              (2) ASTM D6522-00 (incorporated by reference, see § 60.17), or

              (3) EPA Method 7E and either EPA Method 3 or 3A in appendix A to this part, to determine NOX and diluent concentration.
              (4) Sampling traverse points are to be selected following Method 20 or Method 1, (non-particulate procedures) and sampled for equal time intervals. The sampling shall be performed with a traversing single-hole probe or, if feasible, with a stationary multi-hole probe that samples each of the points sequentially. Alternatively, a multi-hole probe designed and documented to sample equal volumes from each hole may be used to sample simultaneously at the required points.
              (5) Notwithstanding paragraph (a)(4) of this section, the owner or operator may test at few points than are specified in Method 1 or Method 20 if the following conditions are met:
              (i) You may perform a stratification test for NOX and diluent pursuant to
              (A) [Reserved]
              (B) The procedures specified in section 6.5.6.1(a) through (e) appendix A to part 75 of this chapter.
              (ii) Once the stratification sampling is completed, the owner or operator may use the following alternative sample point selection criteria for the performance test:
              (A) If each of the individual traverse point NOX concentrations, normalized to 15 percent O2, is within 10 percent of the mean normalized concentration for all traverse points, then you may use 3 points (located either 16.7, 50.0, and 83.3 percent of the way across the stack or duct, or, for circular stacks or ducts greater than 2.4 meters (7.8 feet) in diameter, at 0.4, 1.2, and 2.0 meters from the wall). The 3 points shall be located along the measurement line that exhibited the highest average normalized NOX concentration during the stratification test; or
              (B) If each of the individual traverse point NOX concentrations, normalized to 15 percent O2, is within 5 percent of the mean normalized concentration for all traverse points, then you may sample at a single point, located at least 1 meter from the stack wall or at the stack centroid.
              (6) Other acceptable alternative reference methods and procedures are given in paragraph (c) of this section.
              (b) The owner or operator shall determine compliance with the applicable nitrogen oxides emission limitation in § 60.332 and shall meet the performance test requirements of § 60.8 as follows:

              (1) For each run of the performance test, the mean nitrogen oxides emission concentration (NOXo) corrected to 15 percent O2 shall be corrected to ISO standard conditions using the following equation. Notwithstanding this requirement, use of the ISO correction equation is optional for: Lean premix stationary combustion turbines; units used in association with heat recovery steam generators (HRSG) equipped with duct burners; and units equipped with add-on emission control devices:
              
              NOX = (NOXo)(Pr/Po)0.5 e19 (Ho−0.00633) (288 °K/Ta)1.53
              
              
              
                Where:
                
                NOX = emission concentration of NOX at 15 percent O2 and ISO standard ambient conditions, ppm by volume, dry basis,
                NOXo = mean observed NOX concentration, ppm by volume, dry basis, at 15 percent O2,
                Pr = reference combustor inlet absolute pressure at 101.3 kilopascals ambient pressure. Alternatively, you may use 760 mm Hg (29.92 in Hg),
                Po = observed combustor inlet absolute pressure at test, mm Hg. Alternatively, you may use the barometric pressure for the date of the test,
                Ho = observed humidity of ambient air, g H2O/g air,
                
                e = transcendental constant, 2.718, and
                Ta = ambient temperature, °K.
              
              
              (2) The 3-run performance test required by § 60.8 must be performed within 5 percent at 30, 50, 75, and 90-to-100 percent of peak load or at four evenly-spaced load points in the normal operating range of the gas turbine, including the minimum point in the operating range and 90-to-100 percent of peak load, or at the highest achievable load point if 90-to-100 percent of peak load cannot be physically achieved in practice. If the turbine combusts both oil and gas as primary or backup fuels, separate performance testing is required for each fuel. Notwithstanding these requirements, performance testing is not required for any emergency fuel (as defined in § 60.331).

              (3) For a combined cycle turbine system with supplemental heat (duct burner), the owner or operator may elect to measure the turbine NOX emissions after the duct burner rather than directly after the turbine. If the owner or operator elects to use this alternative sampling location, the applicable NOX emission limit in § 60.332 for the combustion turbine must still be met.
              (4) If water or steam injection is used to control NOX with no additional post-combustion NOX control and the owner or operator chooses to monitor the steam or water to fuel ratio in accordance with § 60.334(a), then that monitoring system must be operated concurrently with each EPA Method 20, ASTM D6522-00 (incorporated by reference, see § 60.17), or EPA Method 7E run and shall be used to determine the fuel consumption and the steam or water to fuel ratio necessary to comply with the applicable § 60.332 NOX emission limit.
              (5) If the owner operator elects to claim an emission allowance for fuel bound nitrogen as described in § 60.332, then concurrently with each reference method run, a representative sample of the fuel used shall be collected and analyzed, following the applicable procedures described in § 60.335(b)(9). These data shall be used to determine the maximum fuel nitrogen content for which the established water (or steam) to fuel ratio will be valid.
              (6) If the owner or operator elects to install a CEMS, the performance evaluation of the CEMS may either be conducted separately (as described in paragraph (b)(7) of this section) or as part of the initial performance test of the affected unit.

              (7) If the owner or operator elects to install and certify a NOX CEMS under § 60.334(e), then the initial performance test required under § 60.8 may be done in the following alternative manner:
              (i) Perform a minimum of 9 reference method runs, with a minimum time per run of 21 minutes, at a single load level, between 90 and 100 percent of peak (or the highest physically achievable) load.

              (ii) Use the test data both to demonstrate compliance with the applicable NOX emission limit under § 60.332 and to provide the required reference method data for the RATA of the CEMS described under § 60.334(b).
              (iii) The requirement to test at three additional load levels is waived.

              (8) If the owner or operator elects under § 60.334(f) to monitor combustion parameters or parameters indicative of proper operation of NOX emission controls, the appropriate parameters shall be continuously monitored and recorded during each run of the initial performance test, to establish acceptable operating ranges, for purposes of the parameter monitoring plan for the affected unit, as specified in § 60.334(g).
              (9) To determine the fuel bound nitrogen content of fuel being fired (if an emission allowance is claimed for fuel bound nitrogen), the owner or operator may use equipment and procedures meeting the requirements of:

              (i) For liquid fuels, ASTM D2597-94 (Reapproved 1999), D6366-99, D4629-02, D5762-02 (all of which are incorporated by reference, see § 60.17); or
              (ii) For gaseous fuels, shall use analytical methods and procedures that are accurate to within 5 percent of the instrument range and are approved by the Administrator.

              (10) If the owner or operator is required under § 60.334(i)(1) or (3) to periodically determine the sulfur content of the fuel combusted in the turbine, a minimum of three fuel samples shall be collected during the performance test. Analyze the samples for the total sulfur content of the fuel using:

              (i) For liquid fuels, ASTM D129-00, D2622-98, D4294-02, D1266-98, D5453-00 or D1552-01 (all of which are incorporated by reference, see § 60.17); or
              (ii) For gaseous fuels, ASTM D1072-80, 90 (Reapproved 1994); D3246-81, 92, 96; D4468-85 (Reapproved 2000); or D6667-01 (all of which are incorporated by reference, see § 60.17). The applicable ranges of some ASTM methods mentioned above are not adequate to measure the levels of sulfur in some fuel gases. Dilution of samples before analysis (with verification of the dilution ratio) may be used, subject to the prior approval of the Administrator.
              (11) The fuel analyses required under paragraphs (b)(9) and (b)(10) of this section may be performed by the owner or operator, a service contractor retained by the owner or operator, the fuel vendor, or any other qualified agency.
              (c) The owner or operator may use the following as alternatives to the reference methods and procedures specified in this section:
              (1) Instead of using the equation in paragraph (b)(1) of this section, manufacturers may develop ambient condition correction factors to adjust the nitrogen oxides emission level measured by the performance test as provided in § 60.8 to ISO standard day conditions.
              [69 FR 41363, July 8, 2004, as amended at 71 FR 9458, Feb. 24, 2006; 79 FR 11250, Feb. 27, 2014]
            
          
          
            Subpart HH—Standards of Performance for Lime Manufacturing Plants
            
              Source:
              49 FR 18080, Apr. 26, 1984, unless otherwise noted.
            
            
              § 60.340
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to each rotary lime kiln used in the manufacture of lime.
              (b) The provisions of this subpart are not applicable to facilities used in the manufacture of lime at kraft pulp mills.
              (c) Any facility under paragraph (a) of this section that commences construction or modification after May 3, 1977, is subject to the requirements of this subpart.
            
            
              § 60.341
              Definitions.
              As used in this subpart, all terms not defined herein shall have the same meaning given them in the Act and in the General Provisions.
              (a) Lime manufacturing plant means any plant which uses a rotary lime kiln to produce lime product from limestone by calcination.
              (b) Lime product means the product of the calcination process including, but not limited to, calcitic lime, dolomitic lime, and dead-burned dolomite.
              (c) Positive-pressure fabric filter means a fabric filter with the fans on the upstream side of the filter bags.
              (d) Rotary lime kiln means a unit with an inclined rotating drum that is used to produce a lime product from limestone by calcination.
              (e) Stone feed means limestone feedstock and millscale or other iron oxide additives that become part of the product.
            
            
              § 60.342
              Standard for particulate matter.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any rotary lime kiln any gases which:
              (1) Contain particulate matter in excess of 0.30 kilogram per megagram (0.60 lb/ton) of stone feed.
              (2) Exhibit greater than 15 percent opacity when exiting from a dry emission control device.
            
            
              § 60.343
              Monitoring of emissions and operations.

              (a) The owner or operator of a facility that is subject to the provisions of this subpart shall install, calibrate, maintain, and operate a continuous monitoring system, except as provided in paragraphs (b) and (c) of this section, to monitor and record the opacity of a representative portion of the gases discharged into the atmosphere from any rotary lime kiln. The span of this system shall be set at 40 percent opacity.
              
              (b) The owner or operator of any rotary lime kiln having a control device with a multiple stack exhaust or a roof monitor may, in lieu of the continuous opacity monitoring requirement of § 60.343(a), monitor visible emissions at least once per day of operation by using a certified visible emissions observer who, for each site where visible emissions are observed, will perform three Method 9 tests and record the results. Visible emission observations shall occur during normal operation of the rotary lime kiln at least once per day. For at least three 6-minute periods, the opacity shall be recorded for any point(s) where visible emissions are observed, and the corresponding feed rate of the kiln shall also be recorded. Records shall be maintained of any 6-minute average that is in excess of the emissions specified in § 60.342(a) of this subpart.
              (c) The owner or operator of any rotary lime kiln using a wet scrubbing emission control device subject to the provisions of this subpart shall not be required to monitor the opacity of the gases discharged as required in paragraph (a) of this section, but shall install, calibrate, maintain, operate, and record the resultant information from the following continuous monitoring devices:
              (1) A monitoring device for the continuous measurement of the pressure loss of the gas stream through the scrubber. The monitoring device must be accurate within ±250 pascals (one inch of water).
              (2) A monitoring device for continuous measurement of the scrubbing liquid supply pressure to the control device. The monitoring device must be accurate within ±5 percent of the design scrubbing liquid supply pressure.
              (d) For the purpose of conducting a performance test under § 60.8, the owner or operator of any lime manufacturing plant subject to the provisions of this subpart shall install, calibrate, maintain, and operate a device for measuring the mass rate of stone feed to any affected rotary lime kiln. The measuring device used must be accurate to within ±5 percent of the mass rate over its operating range.
              (e) For the purpose of reports required under § 60.7(c), periods of excess emissions that shall be reported are defined as all 6-minute periods during which the average opacity of the visible emissions from any lime kiln subject to paragraph (a) of this subpart is greater than 15 percent or, in the case of wet scrubbers, any period in which the scrubber pressure drop or scrubbing liquid supply pressure is greater than 30 percent below that established during the performance test. If visible emission observations are made according to paragraph (b) of this section, reports of excess emissions shall be submitted semiannually.
              [49 FR 18080, Apr. 26, 1984, as amended at 52 FR 4773, Feb. 17, 1987; 54 FR 6675, Feb. 14, 1989; 65 FR 61760, Oct. 17, 2000]
            
            
              § 60.344
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the particulate matter standards in § 60.342(a) as follows:

              (1) The emission rate (E) of particulate matter shall be computed for each run using the following equation:
              
              E = (cs Qsd)/PK)
              
              
                where:
                
                E = emission rate of particulate matter, kg/Mg (1b/ton) of stone feed.
                cs = concentration of particulate matter, g/dscm (gr/dscf).
                Qsd = volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                P = stone feed rate, Mg/hr (ton/hr).
                K = conversion factor, 1000 g/kg (7000 gr/lb).
              
              

              (2) Method 5 shall be used at negative-pressure fabric filters and other types of control devices and Method 5D shall be used at positive-pressure fabric filters to determine the particulate matter concentration (cs) and the volumetric flow rate (Qsd) of the effluent gas. The sampling time and sample volume for each run shall be at least 60 minutes and 0.90 dscm (31.8 dscf).

              (3) The monitoring device of § 60.343(d) shall be used to determine the stone feed rate (P) for each run.
              
              (4) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              (c) During the particulate matter run, the owner or operator shall use the monitoring devices in § 60.343(c)(1) and (2) to determine the average pressure loss of the gas stream through the scrubber and the average scrubbing liquid supply pressure.
              [54 FR 6675, Feb. 14, 1989, as amended at 65 FR 61760, Oct. 17, 2000]
            
          
          
            Subpart KK—Standards of Performance for Lead-Acid Battery Manufacturing Plants
            
              Source:
              47 FR 16573, Apr. 16, 1982, unless otherwise noted.
            
            
              § 60.370
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the affected facilities listed in paragraph (b) of this section at any lead-acid battery manufacturing plant that produces or has the design capacity to produce in one day (24 hours) batteries containing an amount of lead equal to or greater than 5.9 Mg (6.5 tons).
              (b) The provisions of this subpart are applicable to the following affected facilities used in the manufacture of lead-acid storage batteries:
              (1) Grid casting facility.
              (2) Paste mixing facility.
              (3) Three-process operation facility.
              (4) Lead oxide manufacturing facility.
              (5) Lead reclamation facility.
              (6) Other lead-emitting operations.
              (c) Any facility under paragraph (b) of this section the construction or modification of which is commenced after January 14, 1980, is subject to the requirements of this subpart.
            
            
              § 60.371
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              (a) Grid casting facility means the facility which includes all lead melting pots and machines used for casting the grid used in battery manufacturing.
              (b) Lead-acid battery manufacturing plant means any plant that produces a storage battery using lead and lead compounds for the plates and sulfuric acid for the electrolyte.
              (c) Lead oxide manufacturing facility means a facility that produces lead oxide from lead, including product recovery.
              (d) Lead reclamation facility means the facility that remelts lead scrap and casts it into lead ingots for use in the battery manufacturing process, and which is not a furnace affected under subpart L of this part.
              (e) Other lead-emitting operation means any lead-acid battery manufacturing plant operation from which lead emissions are collected and ducted to the atmosphere and which is not part of a grid casting, lead oxide manufacturing, lead reclamation, paste mixing, or three-process operation facility, or a furnace affected under subpart L of this part.
              (f) Paste mixing facility means the facility including lead oxide storage, conveying, weighing, metering, and charging operations; paste blending, handling, and cooling operations; and plate pasting, takeoff, cooling, and drying operations.
              (g) Three-process operation facility means the facility including those processes involved with plate stacking, burning or strap casting, and assembly of elements into the battery case.
            
            
              § 60.372
              Standards for lead.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere:
              (1) From any grid casting facility any gases that contain lead in excess of 0.40 milligram of lead per dry standard cubic meter of exhaust (0.000175 gr/dscf).
              (2) From any paste mixing facility any gases that contain in excess of 1.00 milligram of lead per dry standard cubic meter of exhaust (0.000437 gr/dscf).

              (3) From any three-process operation facility any gases that contain in excess of 1.00 milligram of lead per dry standard cubic meter of exhaust (0.000437 gr/dscf).
              (4) From any lead oxide manufacturing facility any gases that contain in excess of 5.0 milligrams of lead per kilogram of lead feed (0.010 lb/ton).
              (5) From any lead reclamation facility any gases that contain in excess of 4.50 milligrams of lead per dry standard cubic meter of exhaust (0.00197 gr/dscf).
              (6) From any other lead-emitting operation any gases that contain in excess of 1.00 milligram of lead per dry standard cubic meter of exhaust (0.000437 gr/dscf).
              (7) From any affected facility other than a lead reclamation facility any gases with greater than 0 percent opacity (measured according to Method 9 and rounded to the nearest whole percentage).
              (8) From any lead reclamation facility any gases with greater than 5 percent opacity (measured according to Method 9 and rounded to the nearest whole percentage).
              (b) When two or more facilities at the same plant (except the lead oxide manufacturing facility) are ducted to a common control device, an equivalent standard for the total exhaust from the commonly controlled facilities shall be determined as follows:
              
                EC01JN92.012
              
              
                Where:
                
                Se = is the equivalent standard for the total exhaust stream.
                Sa = is the actual standard for each exhaust stream ducted to the control device.
                N = is the total number of exhaust streams ducted to the control device.
                Qsda = is the dry standard volumetric flow rate of the effluent gas stream from each facility ducted to the control device.
                QsdT = is the total dry standard volumetric flow rate of all effluent gas streams ducted to the control device.
              
              [47 FR 16573, Apr. 16, 1982, as amended at 65 FR 61760, Oct. 17, 2000]
            
            
              § 60.373
              Monitoring of emissions and operations.
              The owner or operator of any lead-acid battery manufacturing facility subject to the provisions of this subpart and controlled by a scrubbing system(s) shall install, calibrate, maintain, and operate a monitoring device(s) that measures and records the pressure drop across the scrubbing system(s) at least once every 15 minutes. The monitoring device shall have an accuracy of ±5 percent over its operating range.
            
            
              § 60.374
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the lead standards in § 60.372, except § 60.372(a)(4), as follows:

              (1) Method 12 or Method 29 shall be used to determine the lead concentration (CPb) and, if applicable, the volumetric flow rate (Qsda) of the effluent gas. The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf).
              (2) When different operations in a three-process operation facility are ducted to separate control devices, the lead emission concentration (C) from the facility shall be determined as follows:
              
                ER27FE14.006
              
              
                Where:
                

                C = concentration of lead emissions for the entire facility, mg/dscm (gr/dscf).
                
                Ca = concentration of lead emissions from facility “a”, mg/dscm (gr/dscf).
                Qsda = volumetric flow rate of effluent gas from facility “a”, dscm/hr (dscf/hr).
                N = total number of control devices to which separate operations in the facility are ducted.
              
              
              (3) Method 9 and the procedures in § 60.11 shall be used to determine opacity. The opacity numbers shall be rounded off to the nearest whole percentage.
              (c) The owner or operator shall determine compliance with the lead standard in § 60.372(a)(4) as follows:
              (1) The emission rate (E) from lead oxide manufacturing facility shall be computed for each run using the following equation:
              
                EC16NO91.023
              
              
                where:
                
                E = emission rate of lead, mg/kg (lb/ton) of lead charged.
                CPbi = concentration of lead from emission point “i,” mg/dscm (gr/dscf).
                Qsdi = volumetric flow rate of effluent gas from emission point “i,” dscm/hr (sdcf/hr).
                M = number of emission points in the affected facility.
                P = lead feed rate to the facility, kg/hr (ton/hr).
                K = conversion factor, 1.0 mg/mg (7000 gr/lb).
              
              

              (2) Method 12 or Method 29 shall be used to determine the lead concentration (CPb) and the volumetric flow rate (Qsd) of the effluent gas. The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf).

              (3) The average lead feed rate (P) shall be determined for each run using the following equation:
              
              P = N W/Θ
              
              
                where:
                
                N = number of lead pigs (ingots) charged.
                W = average mass of a pig, kg (ton).
                Θ = duration of run, hr.
              
              [54 FR 6675, Feb. 14, 1989, as amended at 65 FR 61760, Oct. 17, 2000; 79 FR 11250, Feb. 27, 2014]
            
          
          
            Subpart LL—Standards of Performance for Metallic Mineral Processing Plants
            
              Source:
              49 FR 6464, Feb. 21, 1984, unless otherwise noted.
            
            
              § 60.380
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities in metallic mineral processing plants: Each crusher and screen in open-pit mines; each crusher, screen, bucket elevator, conveyor belt transfer point, thermal dryer, product packaging station, storage bin, enclosed storage area, truck loading station, truck unloading station, railcar loading station, and railcar unloading station at the mill or concentrator with the following exceptions. All facilities located in underground mines are exempted from the provisions of this subpart. At uranium ore processing plants, all facilities subsequent to and including the beneficiation of uranium ore are exempted from the provisions of this subpart.
              (b) An affected facility under paragraph (a) of this section that commences construction or modification after August 24, 1982, is subject to the requirements of this part.
            
            
              § 60.381
              Definitions.
              All terms used in this subpart, but not specifically defined in this section, shall have the meaning given them in the Act and in subpart A of this part.
              
                Bucket elevator means a conveying device for metallic minerals consisting of a head and foot assembly that supports and drives an endless single or double strand chain or belt to which buckets are attached.
              
                Capture system means the equipment used to capture and transport particulate matter generated by one or more affected facilities to a control device.
              
                Control device means the air pollution control equipment used to reduce particulate matter emissions released to the atmosphere from one or more affected facilities at a metallic mineral processing plant.
              
                Conveyor belt transfer point means a point in the conveying operation where the metallic mineral or metallic mineral concentrate is transferred to or from a conveyor belt except where the metallic mineral is being transferred to a stockpile.
              
                Crusher means a machine used to crush any metallic mineral and includes feeders or conveyors located immediately below the crushing surfaces. Crushers include, but are not limited to, the following types: jaw, gyratory, cone, and hammermill.
              
                Enclosed storage area means any area covered by a roof under which metallic minerals are stored prior to further processing or loading.
              
                Metallic mineral concentrate means a material containing metallic compounds in concentrations higher than naturally occurring in ore but requiring additional processing if pure metal is to be isolated. A metallic mineral concentrate contains at least one of the following metals in any of its oxidation states and at a concentration that contributes to the concentrate's commercial value: Aluminum, copper, gold, iron, lead, molybdenum, silver, titanium, tungsten, uranium, zinc, and zirconium. This definition shall not be construed as requiring that material containing metallic compounds be refined to a pure metal in order for the material to be considered a metallic mineral concentrate to be covered by the standards.
              
                Metallic mineral processing plant means any combination of equipment that produces metallic mineral concentrates from ore. Metallic mineral processing commences with the mining of ore and includes all operations either up to and including the loading of wet or dry concentrates or solutions of metallic minerals for transfer to facilities at non-adjacent locations that will subsequently process metallic concentrates into purified metals (or other products), or up to and including all material transfer and storage operations that precede the operations that produce refined metals (or other products) from metallic mineral concentrates at facilities adjacent to the metallic mineral processing plant. This definition shall not be construed as requiring that mining of ore be conducted in order for the combination of equipment to be considered a metallic mineral processing plant. (See also the definition of metallic mineral concentrate.)
              
                Process fugitive emissions means particulate matter emissions from an affected facility that are not collected by a capture system.
              
                Product packaging station means the equipment used to fill containers with metallic compounds or metallic mineral concentrates.
              
                Railcar loading station means that portion of a metallic mineral processing plant where metallic minerals or metallic mineral concentrates are loaded by a conveying system into railcars.
              
                Railcar unloading station means that portion of a metallic mineral processing plant where metallic ore is unloaded from a railcar into a hopper, screen, or crusher.
              
                Screen means a device for separating material according to size by passing undersize material through one or more mesh surfaces (screens) in series and retaining oversize material on the mesh surfaces (screens).
              
                Stack emissions means the particulate matter captured and released to the atmosphere through a stack, chimney, or flue.
              
                Storage bin means a facility for storage (including surge bins and hoppers) of metallic minerals prior to further processing or loading.
              
                Surface moisture means water that is not chemically bound to a metallic mineral or metallic mineral concentrate.
              
                Thermal dryer means a unit in which the surface moisture content of a metallic mineral or a metallic mineral concentrate is reduced by direct or indirect contact with a heated gas stream.
              
                Truck loading station means that portion of a metallic mineral processing plant where metallic minerals or metallic mineral concentrates are loaded by a conveying system into trucks.
              
                Truck unloading station means that portion of a metallic mineral processing plant where metallic ore is unloaded from a truck into a hopper, screen, or crusher.
              [49 FR 6464, Feb. 21, 1984, as amended at 65 FR 61760, Oct. 17, 2000]
            
            
              
              § 60.382
              Standard for particulate matter.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from an affected facility any stack emissions that:
              (1) Contain particulate matter in excess of 0.05 grams per dry standard cubic meter (0.05 g/dscm).
              (2) Exhibit greater than 7 percent opacity, unless the stack emissions are discharged from an affected facility using a wet scrubbing emission control device.
              (b) On and after the sixtieth day after achieving the maximum production rate at which the affected facility will be operated, but not later than 180 days after initial startup, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from an affected facility any process fugitive emissions that exhibit greater than 10 percent opacity.
              [49 FR 6464, Feb. 21, 1984, as amended at 65 FR 61760, Oct. 17, 2000; 79 FR 11250, Feb. 27, 2014]
            
            
              § 60.383
              Reconstruction.
              (a) The cost of replacement of ore-contact surfaces on processing equipment shall not be considered in calculating either the “fixed capital cost of the new components” or the “fixed capital cost that would be required to construct a comparable new facility” under § 60.15. Ore-contact surfaces are: Crushing surfaces; screen meshes, bars, and plates; conveyor belts; elevator buckets; and pan feeders.
              (b) Under § 60.15, the “fixed capital cost of the new components” includes the fixed capital cost of all depreciable components (except components specified in paragraph (a) of this section) that are or will be replaced pursuant to all continuous programs of component replacement commenced within any 2-year period following August 24, 1982.
            
            
              § 60.384
              Monitoring of operations.
              (a) The owner or operator subject to the provisions of this subpart shall install, calibrate, maintain, and operate a monitoring device for the continuous measurement of the change in pressure of the gas stream through the scrubber for any affected facility using a wet scrubbing emission control device. The monitoring device must be certified by the manufacturer to be accurate within ±250 pascals (±1 inch water) gauge pressure and must be calibrated on an annual basis in accordance with manufacturer's instructions.
              (b) The owner or operator subject to the provisions of this subpart shall install, calibrate, maintain, and operate a monitoring device for the continuous measurement of the scrubbing liquid flow rate to a wet scrubber for any affected facility using any type of wet scrubbing emission control device. The monitoring device must be certified by the manufacturer to be accurate within ±5 percent of design scrubbing liquid flow rate and must be calibrated on at least an annual basis in accordance with manufacturer's instructions.
            
            
              § 60.385
              Recordkeeping and reporting requirements.
              (a) The owner or operator subject to the provisions of this subpart shall conduct a performance test and submit to the Administrator a written report of the results of the test as specified in § 60.8(a).
              (b) During the initial performance test of a wet scrubber, and at least weekly thereafter, the owner or operator shall record the measurements of both the change in pressure of the gas stream across the scrubber and the scrubbing liquid flow rate.
              (c) After the initial performance test of a wet scrubber, the owner or operator shall submit semiannual reports to the Administrator of occurrences when the measurements of the scrubber pressure loss (or gain) or liquid flow rate differ by more than ±30 percent from the average obtained during the most recent performance test.

              (d) The reports required under paragraph (c) shall be postmarked within 30 days following the end of the second and fourth calendar quarters.
              
              (e) The requirements of this subsection remain in force until and unless the Agency, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such States. In that event, affected sources within the State will be relieved of the obligation to comply with this subsection, provided that they comply with requirements established by the State.
              [49 FR 6464, Feb. 21, 1984, as amended at 54 FR 6676, Feb. 14, 1989; 65 FR 61760, Oct. 17, 2000]
            
            
              § 60.386
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine complance with the particulate matter standards § 60.382 as follows:
              (1) Method 5 or 17 shall be used to determine the particulate matter concentration. The sample volume for each run shall be at least 1.70 dscm (60 dscf). The sampling probe and filter holder of Method 5 may be operated without heaters if the gas stream being sampled is at ambient temperature. For gas streams above ambient temperature, the Method 5 sampling train shall be operated with a probe and filter temperature slightly above the effluent temperature (up to a maximum filter temperature of 121 °C (250 °F)) in order to prevent water condensation on the filter.
              (2) Method 9 and the procedures in § 60.11 shall be used to determine opacity from stack emissions and process fugitive emissions. The observer shall read opacity only when emissions are clearly identified as emanating solely from the affected facility being observed. A single visible emission observer may conduct visible emission observations for up to three fugitive, stack, or vent emission points within a 15-second interval. This option is subject to the following limitations:
              (i) No more than three emission points are read concurrently;
              (ii) All three emission points must be within a 70° viewing sector or angle in front of the observer such that the proper sun position can be maintained for all three points; and
              (iii) If an opacity reading for any one of the three emission points is within 5 percent opacity of the application standard, then the observer must stop taking readings for the other two points and continue reading just that single point.
              (c) To comply with § 60.385(c), the owner or operator shall use the monitoring devices in § 60.384(a) and (b) to determine the pressure loss of the gas stream through the scrubber and scrubbing liquid flow rate at any time during each particulate matter run, and the average of the three determinations shall be computed.
              [54 FR 6676, Feb. 14, 1989, as amended at 65 FR 61760, Oct. 17, 2000; 79 FR 11250, Feb. 27, 2014]
            
          
          
            Subpart MM—Standards of Performance for Automobile and Light Duty Truck Surface Coating Operations
            
              Source:
              45 FR 85415, Dec. 24, 1980, unless otherwise noted.
            
            
              § 60.390
              Applicability and designation of affected facility.
              (a) The provisions of this subpart apply to the following affected facilities in an automobile or light-duty truck assembly plant: each prime coat operation, each guide coat operation, and each topcoat operation.
              (b) Exempted from the provisions of this subpart are operations used to coat plastic body components or all-plastic automobile or light-duty truck bodies on separate coating lines. The attachment of plastic body parts to a metal body before the body is coated does not cause the metal body coating operation to be exempted.
              (c) The provisions of this subpart apply to any affected facility identified in paragraph (a) of this section that begins construction, reconstruction, or modification after October 5, 1979.
            
            
              
              § 60.391
              Definitions.
              (a) All terms used in this subpart that are not defined below have the meaning given to them in the Act and in subpart A of this part.
              
                Applied coating solids means the volume of dried or cured coating solids which is deposited and remains on the surface of the automobile or light-duty truck body.
              
                Automobile means a motor vehicle capable of carrying no more than 12 passengers.
              
                Automobile and light-duty truck body means the exterior surface of an automobile or light-duty truck including hoods, fenders, cargo boxes, doors, and grill opening panels.
              
                Bake oven means a device that uses heat to dry or cure coatings.
              
                Electrodeposition (EDP) means a method of applying a prime coat by which the automobile or light-duty truck body is submerged in a tank filled with coating material and an electrical field is used to effect the deposition of the coating material on the body.
              
                Electrostatic spray application means a spray application method that uses an electrical potential to increase the transfer efficiency of the coating solids. Electrostatic spray application can be used for prime coat, guide coat, or topcoat operations.
              
                Flash-off area means the structure on automobile and light-duty truck assembly lines between the coating application system (dip tank or spray booth) and the bake oven.
              
                Guide coat operation means the guide coat spray booth, flash-off area and bake oven(s) which are used to apply and dry or cure a surface coating between the prime coat and topcoat operation on the components of automobile and light-duty truck bodies.
              
                Light-duty truck means any motor vehicle rated at 3,850 kilograms gross vehicle weight or less, designed mainly to transport property.
              
                Plastic body means an automobile or light-duty truck body constructed of synthetic organic material.
              
                Plastic body component means any component of an automobile or light-duty truck exterior surface constructed of synthetic organic material.
              
                Prime coat operation means the prime coat spray booth or dip tank, flash-off area, and bake oven(s) which are used to apply and dry or cure the initial coating on components of automobile or light-duty truck bodies.
              
                Purge or line purge means the coating material expelled from the spray system when clearing it.
              
                Solids Turnover Ratio (R
                T) means the ratio of total volume of coating solids that is added to the EDP system in a calendar month divided by the total volume design capacity of the EDP system.
              
                Solvent-borne means a coating which contains five percent or less water by weight in its volatile fraction.
              
                Spray application means a method of applying coatings by atomizing the coating material and directing the atomized material toward the part to be coated. Spray applications can be used for prime coat, guide coat, and topcoat operations.
              
                Spray booth means a structure housing automatic or manual spray application equipment where prime coat, guide coat, or topcoat is applied to components of automobile or light-duty truck bodies.
              
                Surface coating operation means any prime coat, guide coat, or topcoat operation on an automobile or light-duty truck surface coating line.
              
                Topcoat operation means the topcoat spray booth, flash-off area, and bake oven(s) which are used to apply and dry or cure the final coating(s) on components of automobile and light-duty truck bodies.
              
                Transfer efficiency means the ratio of the amount of coating solids transferred onto the surface of a part or product to the total amount of coating solids used.
              
                VOC content means all volatile organic compounds that are in a coating expressed as kilograms of VOC per liter of coating solids.
              
                Volume Design Capacity of EDP System (LE) means the total liquid volume that is contained in the EDP system (tank, pumps, recirculating lines, filters, etc.) at its designed liquid operating level.
              
                Waterborne or water reducible means a coating which contains more than five weight percent water in its volatile fraction.

              (b) The nomenclature used in this subpart has the following meanings:
              
              
                Caj = concentration of VOC (as carbon) in the effluent gas flowing through stack (j) leaving the control device (parts per million by volume),
                Cbi = concentration of VOC (as carbon) in the effluent gas flowing through stack (i) entering the control device (parts per million by volume),
                Cfk = concentration of VOC (as carbon) in the effluent gas flowing through exhaust stack (k) not entering the control device (parts per million by volume),
                Dci = density of each coating (i) as received (kilograms per liter),
                Ddj = density of each type VOC dilution solvent (j) added to the coatings, as received (kilograms per liter),
                Dr = density of VOC recovered from an affected facility (kilograms per liter),
                E = VOC destruction or removal efficiency of the control device,
                F = fraction of total VOC which is emitted by an affected facility that enters the control device,
                G = volume weighted average mass of VOC per volume of applied solids (kilograms per liter),
                Lci = volume of each coating (i) consumed, as received (liters),
                Lcil = Volume of each coating (i) consumed by each application method (l), as received (liters),
                Ldj = volume of each type VOC dilution solvent (j) added to the coatings, as received (liters),
                Lr = volume of VOC recovered from an affected facility (liters),
                Ls = volume of solids in coatings consumed (liters),
                LE = the total volume of the EDP system (liters),
                Md = total mass of VOC in dilution solvent (kilograms),
                M0 = total mass of VOC in coatings as received (kilograms),
                Mr = total mass of VOC recovered from an affected facility (kilograms),
                N = volume weighted average mass of VOC per volume of applied coating solids after the control device
                
                  EC16NO91.024
                
                Qaj = volumetric flow rate of the effluent gas flowing through stack (j) leaving the control device (dry standard cubic meters per hour),
                Qbi = volumetric flow rate of the effluent gas flowing through stack (i) entering the control device (dry standard cubic meters per hour),
                Qfk = volumetric flow rate of the effluent gas flowing through exhaust stack (k) not entering the control device (dry standard cubic meters per hour),
                T = overall transfer efficiency,
                Tl = transfer efficiency for application method (l),
                Vsi = proportion of solids by volume in each coating (i) as received
                
                  EC16NO91.025
                
                Woi = proportion of VOC by weight in each coating (i), as received
              
              
                EC16NO91.026
              
              [45 FR 85415, Dec. 24, 1980, as amended at 59 FR 51386, Oct. 11, 1994; 65 FR 61760, Oct. 17, 2000]
            
            
              § 60.392
              Standards for volatile organic compounds.
              On and after the date on which the initial performance test required by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall discharge or cause the discharge into the atmosphere from any affected facility VOC emissions in excess of:
              (a) Prime Coat Operation. (1) For each EDP prime coat operation:

              (i) 0.17 kilogram of VOC per liter of applied coating solids when RT is 0.16 or greater.
              (ii) 0.17 × 350 (0.160−R
                T) kg of VOC per liter of applied coating solids when RT is greater than or equal to 0.040 and less than 0.160.
              (iii) When RT is less than 0.040, there is no emission limit.
              (2) For each nonelectrodeposition prime coat operation: 0.17 kilogram of VOC per liter of applied coating solids.
              (b) 1.40 kilograms of VOC per liter of applied coating solids from each guide coat operation.
              (c) 1.47 kilograms of VOC per liter of applied coating solids from each topcoat operation.
              [45 FR 85415, Dec. 24, 1980, as amended at 59 FR 51386, Oct. 11, 1994]
            
            
              
              § 60.393
              Performance test and compliance provisions.
              (a) Section 60.8 (d) and (f) do not apply to the performance test procedures required by this section.
              (b) The owner or operator of an affected facility shall conduct an initial performance test in accordance with § 60.8(a) and thereafter for each calendar month for each affected facility according to the procedures in this section.
              (c) The owner or operator shall use the following procedures for determining the monthly volume weighted average mass of VOC emitted per volume of applied coating solids.
              (1) The owner or operator shall use the following procedures for each affected facility which does not use a capture system and a control device to comply with the applicable emission limit specified under § 60.392.
              (i) Calculate the volume weighted average mass of VOC per volume of applied coating solids for each calendar month for each affected facility. The owner or operator shall determine the composition of the coatings by formulation data supplied by the manufacturer of the coating or from data determined by an analysis of each coating, as received, by Method 24. The Administrator may require the owner or operator who uses formulation data supplied by the manufacturer of the coating to determine data used in the calculation of the VOC content of coatings by Method 24 or an equivalent or alternative method. The owner or operator shall determine from company records on a monthly basis the volume of coating consumed, as received, and the mass of solvent used for thinning purposes. The volume weighted average of the total mass of VOC per volume of coating solids used each calendar month will be determined by the following procedures.
              (A) Calculate the mass of VOC used in each calendar month for each affected facility by the following equation where “n” is the total number of coatings used and “m” is the total number of VOC solvents used:
              
                EC16NO91.027
              
              
                [ΣLdjDdj will be zero if no VOC solvent is added to the coatings, as received].
              
              
              (B) Calculate the total volume of coating solids used in each calendar month for each affected facility by the following equation where “n” is the total number of coatings used:
              
                EC16NO91.028
              
              (C) Select the appropriate transfer efficiency (T) from the following tables for each surface coating operation:
              
                
                  Application method
                  Transfer efficiency
                
                
                  Air Atomized Spray (waterborne coating)
                  0.39
                
                
                  Air Atomized Spray (solvent-borne coating)
                  0.50
                
                
                  Manual Electrostatic Spray
                  0.75
                
                
                  Automatic Electrostatic Spray
                  0.95
                
                
                  Electrodeposition
                  1.00
                
              
              The values in the table above represent an overall system efficiency which includes a total capture of purge. If a spray system uses line purging after each vehicle and does not collect any of the purge material, the following table shall be used:
              
                
                  Application method
                  Transfer efficiency
                
                
                  Air Atomized Spray (waterborne coating)
                  0.30
                
                
                  Air Atomized Spray (solvent-borne coating)
                  0.40
                
                
                  Manual Electrostatic Spray
                  0.62
                
                
                  Automatic Electrostatic Spray
                  0.75
                
              
              If the owner or operator can justify to the Administrator's satisfaction that other values for transfer efficiencies are appropriate, the Administrator will approve their use on a case-by-case basis.
              (1) When more than one application method (l) is used on an individual surface coating operation, the owner or operator shall perform an analysis to determine an average transfer efficiency by the following equation where “n” is the total number of coatings used and “p” is the total number of application methods:
              
                
                EC16NO91.029
              
              (D) Calculate the volume weighted average mass of VOC per volume of applied coating solids (G) during each calendar month for each affected facility by the following equation:
              
                EC16NO91.030
              

              (E) For each EDP prime coat operation, calculate the turnover ratio (RT) by the following equation:
              
                ER11OC94.000
              
              Then calculate or select the appropriate limit according to § 60.392(a).
              (ii) If the volume weighted average mass of VOC per volume of applied coating solids (G), calculated on a calendar month basis, is less than or equal to the applicable emission limit specified in § 60.392, the affected facility is in compliance. Each monthly calculation is a performance test for the purpose of this subpart.
              (2) The owner or operator shall use the following procedures for each affected facility which uses a capture system and a control device that destroys VOC (e.g., incinerator) to comply with the applicable emission limit specified under § 60.392.
              (i) Calculate the volume weighted average mass of VOC per volume of applied coating solids (G) during each calendar month for each affected facility as described under § 60.393(c)(1)(i).
              (ii) Calculate the volume weighted average mass of VOC per volume of applied solids emitted after the control device, by the following equation: N = G[1-FE]
              (A) Determine the fraction of total VOC which is emitted by an affected facility that enters the control device by using the following equation where “n” is the total number of stacks entering the control device and “p” is the total number of stacks not connected to the control device:
              
                ER17oc00.011
              
              If the owner can justify to the Administrator's satisfaction that another method will give comparable results, the Administrator will approve its use on a case-by-case basis.
              (1) In subsequent months, the owner or operator shall use the most recently determined capture fraction for the performance test.
              (B) Determines the destruction efficiency of the control device using values of the volumetric flow rate of the gas streams and the VOC content (as carbon) of each of the gas streams in and out of the device by the following equation where “n” is the total number of stacks entering the control device and “m” is the total number of stacks leaving the control device:
              
                EC01JN92.014
              
              (1) In subsequent months, the owner or operator shall use the most recently determined VOC destruction efficiency for the performance test.

              (C) If an emission control device controls the emissions from more than one affected facility, the owner or operator shall measure the VOC concentration (Cbi) in the effluent gas entering the control device (in parts per million by volume) and the volumetric flow rate (Qbi) of the effluent gas (in dry standard cubic meters per hour) entering the device through each stack. The destruction or removal efficiency determined using these data shall be applied to each affected facility served by the control device.
              (iii) If the volume weighted average mass of VOC per volume of applied solids emitted after the control device (N) calculated on a calendar month basis is less than or equal to the applicable emission limit specified in § 60.392, the affected facility is in compliance. Each monthly calculation is a performance test for the purposes of this subpart.
              (3) The owner or operator shall use the following procedures for each affected facility which uses a capture system and a control device that recovers the VOC (e.g., carbon adsorber) to comply with the applicable emission limit specified under § 60.392.
              (i) Calculate the mass of VOC (Mo + Md) used during each calendar month for each affected facility as described under § 60.393(c)(1)(i).
              (ii) Calculate the total volume of coating solids (Ls) used in each calendar month for each affected facility as described under § 60.393(c)(1)(i).
              (iii) Calculate the mass of VOC recovered (Mr) each calendar month for each affected facility by the following equation: Mr = Lr Dr
              
              (iv) Calculate the volume weighted average mass of VOC per volume of applied coating solids emitted after the control device during a calendar month by the following equation:
              
                EC16NO91.031
              
              (v) If the volume weighted average mass of VOC per volume of applied solids emitted after the control device (N) calculated on a calendar month basis is less than or equal to the applicable emission limit specified in § 60.392, the affected facility is in compliance. Each monthly calculation is a performance test for the purposes of this subpart.
              [45 FR 85415, Dec. 24, 1980, as amended at 59 FR 51387, Oct. 11, 1994; 65 FR 61760, Oct. 17, 2000]
            
            
              § 60.394
              Monitoring of emissions and operations.
              The owner or operator of an affected facility which uses an incinerator to comply with the emission limits specified under § 60.392 shall install, calibrate, maintain, and operate temperature measurement devices as prescribed below:
              (a) Where thermal incineration is used, a temperature measurement device shall be installed in the firebox. Where catalytic incineration is used, a temperature measurement device shall be installed in the gas stream immediately before and after the catalyst bed.
              (b) Each temperature measurement device shall be installed, calibrated, and maintained according to accepted practice and the manufacturer's specifications. The device shall have an accuracy of the greater of ±5 percent of the temperature being measured expressed in degrees Celsius or ±2.5 °C.
              (c) Each temperature measurement device shall be equipped with a recording device so that a permanent record is produced.
            
            
              § 60.395
              Reporting and recordkeeping requirements.
              (a) Each owner or operator of an affected facility shall include the data outlined in paragraphs (a)(1) and (2) in the initial compliance report required by § 60.8.
              (1) The owner or operator shall report the volume weighted average mass of VOC per volume of applied coating solids for each affected facility.

              (2) Where compliance is achieved through the use of incineration, the owner or operator shall include the following additional data in the control device initial performance test requried by § 60.8(a) or subsequent performance tests at which destruction efficiency is determined: the combustion temperature (or the gas temperature upstream and downstream of the catalyst bed), the total mass of VOC per volume of applied coating solids before and after the incinerator, capture efficiency, the destruction efficiency of the incinerator used to attain compliance with the applicable emission limit specified in § 60.392 and a description of the method used to establish the fraction of VOC captured and sent to the control device.
              (b) Following the initial performance test, the owner or operator of an affected facility shall identify, record, and submit a written report to the Administrator every calendar quarter of each instance in which the volume-weighted average of the total mass of VOC's emitted to the atmosphere per volume of applied coating solids (N) is greater than the limit specified under § 60.392. If no such instances have occurred during a particular quarter, a report stating this shall be submitted to the Administrator semiannually. Where compliance is achieved through the use of a capture system and control device, the volume-weighted average after the control device should be reported.
              (c) Where compliance with § 60.392 is achieved through the use of incineration, the owner or operator shall continuously record the incinerator combustion temperature during coating operations for thermal incineration or the gas temperature upstream and downstream of the incinerator catalyst bed during coating operations for catalytic incineration. The owner or operator shall submit a written report at the frequency specified in § 60.7(c) and as defined below.
              (1) For thermal incinerators, every three-hour period shall be reported during which the average temperature measured is more than 28 °C less than the average temperature during the most recent control device performance test at which the destruction efficiency was determined as specified under § 60.393.
              (2) For catalytic incinerators, every three-hour period shall be reported during which the average temperature immediately before the catalyst bed, when the coating system is operational, is more than 28 °C less than the average temperature immediately before the catalyst bed during the most recent control device performance test at which destruction efficiency was determined as specified under § 60.393. In addition, every three-hour period shall be reported each quarter during which the average temperature difference across the catalyst bed when the coating system is operational is less than 80 percent of the average temperature difference of the device during the most recent control device performance test at which destruction efficiency was determined as specified under § 60.393.
              (3) For thermal and catalytic incinerators, if no such periods occur, the owner or operator shall submit a negative report.
              (d) The owner or operator shall notify the Administrator 30 days in advance of any test by Method 25.
              [45 FR 85415, Dec. 24, 1980, as amended at 55 FR 51383, Dec. 13, 1990; 65 FR 61760, Oct. 17, 2000]
            
            
              § 60.396
              Reference methods and procedures.
              (a) The reference methods in appendix A to this part, except as provided in § 60.8 shall be used to conduct performance tests.
              (1) Method 24 or an equivalent or alternative method approved by the Administrator shall be used for the determination of the data used in the calculation of the VOC content of the coatings used for each affected facility. Manufacturers' formulation data is approved by the Administrator as an alternative method to Method 24. In the event of dispute, Method 24 shall be the referee method.
              (2) Method 25 or an equivalent or alternative method approved by the Administrator shall be used for the determination of the VOC concentration in the effluent gas entering and leaving the emission control device for each stack equipped with an emission control device and in the effluent gas leaving each stack not equipped with a control device.
              (3) The following methods shall be used to determine the volumetric flow rate in the effluent gas in a stack:
              (i) Method 1 for sample and velocity traverses,
              (ii) Method 2 for velocity and volumetric flow rate,
              (iii) Method 3 for gas analysis, and
              (iv) Method 4 for stack gas moisture.
              (b) For Method 24, the coating sample must be a 1-liter sample taken in a 1-liter container.

              (c) For Method 25, the sampling time for each of three runs must be at least one hour. The minimum sample volume must be 0.003 dscm except that shorter sampling times or smaller volumes, when necessitated by process variables or other factors, may be approved by the Administrator. The Administrator will approve the sampling of representative stacks on a case-by-case basis if the owner or operator can demonstrate to the satisfaction of the Administrator that the testing of representative stacks would yield results comparable to those that would be obtained by testing all stacks.
              [45 FR 85415, Dec. 24, 1980, as amended at 65 FR 61760, Oct. 17, 2000]
            
            
              § 60.397
              Modifications.
              The following physical or operational changes are not, by themselves, considered modifications of existing facilities:
              (a) Changes as a result of model year changeovers or switches to larger cars.
              (b) Changes in the application of the coatings to increase coating film thickness.
            
            
              § 60.398
              Innovative technology waivers.
              (a) General Motors Corporation, Wentzville, Missouri, automobile assembly plant. (1) Pursuant to section 111(j) of the Clean Air Act, 42 U.S.C. 7411(j), each topcoat operation at General Motors Corporation automobile assembly plant located in Wentzville, Missouri, shall comply with the following conditions:
              (i) The General Motors Corporation shall obtain the necessary permits as required by section 173 of the Clean Air Act, as amended August 1977, to operate the Wentzville assembly plant.
              (ii) Commencing on February 4, 1983, and continuing to December 31, 1986, or until the base coat/clear coat topcoat system that can achieve the standard specified in 40 CFR 60.392(c) (Dec. 24, 1980) is demonstrated to the Administrator's satisfaction the General Motors Corporation shall limit the discharge of VOC emissions to the atmosphere from each topcoat operation at the Wentzville, Missouri, assembly plant, to either:
              (A) 1.9 kilograms of VOC per liter of applied coating solids from base coat/clear coat topcoats, and 1.47 kilograms of VOC per liter of applied coating solids from all other topcoat coatings; or
              (B) 1.47 kilograms of VOC per liter of applied coating solids from all topcoat coatings.
              (iii) Commencing on the day after the expiration of the period described in paragraph (a)(1)(ii) of this section, and continuing thereafter, emissions of VOC from each topcoat operations shall not exceed 1.47 kilograms of VOC per liter of applied coating solids as specified in 40 CFR 60.392(c) (Dec. 24, 1980).
              (iv) Each topcoat operation shall comply with the provisions of §§ 60.393, 60.394, 60.395, 60.396, and 60.397. Separate calculations shall be made for base coat/clear coat coatings and all other topcoat coatings when necessary to demonstrate compliance with the emission limits in paragraph (a)(1)(ii)(A) of this section.
              (v) A technology development report shall be sent to EPA Region VII, 324 East 11th Street, Kansas City, MO 64106, postmarked before 60 days after the promulgation of this waiver and annually thereafter while this waiver is in effect. The technology development report shall summarize the base coat/clear coat development work including the results of exposure and endurance tests of the various coatings being evaluated. The report shall include an updated schedule of attainment of 40 CFR 60.392(c) (Dec. 24, 1980) based on the most current information.
              (2) This waiver shall be a federally promulgated standard of performance. As such, it shall be unlawful for General Motors Corporation to operate a topcoat operation in violation of the requirements established in this waiver. Violation of the terms and conditions of this waiver shall subject the General Motors Corporation to enforcement under section 113 (b) and (c), 42 U.S.C. 7412 (b) and (c), and section 120, 42 U.S.C. 7420, of the Act as well as possible citizen enforcement under section 304 of the Act, 42 U.S.C. 7604.
              (b) General Motors Corporation, Detroit, Michigan, Automobile Assembly plant. (1) Pursuant to section 111(j) of the Clean Air Act, 42 U.S.C. 7411(j), each topcoat operation at General Motors Corporation's automobile assembly plant located in Detroit, MI, shall comply with the following conditions:
              (i) The General Motors Corporation shall obtain the necessary permits as required by section 173 of the Clean Air Act, as amended August 1977, to operate the Detroit assembly plant.
              (ii) Commencing on February 4, 1983, and continuing to December 31, 1986, or until the base coat/clear coat topcoat system that can achieve the standard specified in 40 CFR 60.392(c) (Dec. 24, 1980), is demonstrated to the Administrator's satisfaction, the General Motors Corporation shall limit the discharge of VOC emissions to the atmosphere from each topcoat operation at the Detroit, MI, assembly plant, to either:
              (A) 1.9 kilograms of VOC per liter of applied coating solids from base coat/clear coat topcoats, and 1.47 kilograms of VOC per liter of applied coating solids from all other topcoat coatings; or
              (B) 1.47 kilograms of VOC per liter of applied coating solids from all topcoat coatings.
              (iii) Commencing on the day after the expiration of the period described in paragraph (b)(ii) of this section, and continuing thereafter, emissions of VOC from each topcoat operation shall not exceed 1.47 kilograms of VOC per liter of applied coating solids as specified in 40 CFR 60.392(c) (December 24, 1980).
              (iv) Each topcoat operation shall comply with the provisions of §§ 60.393, 60.394, 60.395, 60.396, and 60.397. Separate calculations shall be made for base coat/clear coat coatings and all other topcoat coatings when necessary to demonstrate compliance with the emission limits in paragraph (b)(1)(ii)(A) of this section.
              (v) A technology development report shall be sent to EPA Region V, 230 South Dearborn Street, Chicago, IL 60604, postmarked before 60 days after the promulgation of this waiver and annually thereafter while this waiver is in effect. The technology development report shall summarize the base coat/clear coat development work including the results of exposure and endurance tests of the various coatings being evaluated. The report shall include an updated schedule of attainment of 40 CFR 60.392(c) (Dec. 24, 1980) based on the most current information.
              (2) This waiver shall be a federally promulgated standard of performance. As such, it shall be unlawful for General Motors Corporation to operate a topcoat operation in violation of the requirements established in this waiver. Violation of the terms and conditions of this waiver shall subject the General Motors Corporation to enforcement under section 113 (b) and (c), 42 U.S.C. 7412 (b) and (c), and section 120, 42 U.S.C. 7420, of the Act as well as possible citizen enforcement under section 304 of the Act, 42 U.S.C. 7604.
              (c) General Motors Corporation, Orion Township, MI, automobile assembly plant. (1) Pursuant to section 111(j) of the Clean Air Act, 42 U.S.C. 7411(j), each topcoat operation at General Motors Corporation automobile assembly plant located in Orion Township, MI, shall comply with the following conditions:
              (i) The General Motors Corporation shall obtain the necessary permits as required by section 173 of the Clean Air Act, as amended August 1977, to operate the Orion Township assembly plant.
              (ii) Commencing on February 4, 1983, and continuing to December 31, 1986, or until the base coat/clear coat topcoat system that can achieve the standard specified in 40 CFR 60.392(c) (Dec. 24, 1980) is demonstrated to the Administrator's satisfaction, the General Motors Corporation shall limit the discharge of VOC emissions to the atmosphere from each topcoat operation at the Orion Township, MI, assembly plant, to either:
              (A) 1.9 kilograms of VOC per liter of applied coating solids from base coat/clear coat topcoats, and 1.47 kilograms of VOC per liter of applied coating solids from all other topcoat coatings; or
              (B) 1.47 kilograms of VOC per liter of applied coating solids from all topcoat coatings.

              (iii) Commencing on the day after the expiration of the period described in paragraph (c)(l)(ii) of this section and continuing thereafter, emissions of VOC from each topcoat operation shall not exceed 1.47 kilograms of VOC per liter of applied coating solids as specified in 40 CFR 60.392(c) (Dec. 24, 1980).
              (iv) Each topcoat operation shall comply with the provisions of §§ 60.393, 60.394, 60.395, 60.396, and 60.397. Separate calculations shall be made for base coat/clear coat coatings and all other topcoat coatings when necessary to demonstrate compliance with the emission limits in paragraph (c)(l) (ii)(A) of this section.
              (v) A technology development report shall be sent to EPA Region V, 230 South Dearborn Street, Chicago, IL 60604, postmarked before 60 days after the promulgation of this waiver and annually thereafter while this waiver is in effect. The technology development report shall summarize the base coat/clear coat development work including the results of exposure and endurance tests of the various coatings being evaluated. The report shall include an updated schedule of attainment of 40 CFR 60.392(c) (December 24, 1980) based on the most current information.
              (2) This waiver shall be a federally promulgated standard of performance. As such, it shall be unlawful for General Motors Corporation to operate a topcoat operation in violation of the requirements established in this waiver. Violation of the terms and conditions of this waiver shall subject the General Motors Corporation to enforcement under section 113 (b) and (c), 42 U.S.C. 7412 (b) and (c), and section 120, 42 U.S.C. 7420, of the Act as well as possible citizen enforcement under section 304 of the Act, 42 U.S.C. 7604.
              (d) Honda of America Manufacturing, Incorporated (Honda), Marysville, Ohio, automobile assembly plant. (1) Pursuant to section 111(j) of the Clean Air Act, 42 U.S.C. 7411(j), each topcoat operation at Honda's automobile assembly plant located in Marysville, OH, shall comply with the following conditions:
              (i) Honda shall obtain the necessary permits as required by section 173 of the Clean Air Act, as amended August 1977, to operate the Marysville assembly plant.
              (ii) Commencing on February 4, 1983, and continuing for 4 years or to December 31, 1986, whichever is sooner, or until the base coat/clear coat topcoat system that can achieve the standard specified in 40 CFR 60.392(c) (Dec. 24, 1980) is demonstrated to the Administrator's satisfaction, Honda shall limit the discharge of VOC emissions to the atmosphere from each topcoat operation at Marysville, OH, assembly plant, to either:
              (A) 3.1 kilograms of VOC per liter of applied coating solids from base coat/clear coat topcoats, and 1.47 kilograms of VOC per liter of applied coating solids from all other topcoat coatings; or
              (B) 1.47 kilograms of VOC per liter of applied coating solids from all topcoat coatings.
              (iii) Commencing on the day after the expiration of the period described in paragraph (d)(1)(ii) of this section and continuing thereafter, emissions of VOC from each topcoat operation shall not exceed 1.47 kilograms of VOC per liter of applied coating solids as specified in 40 CFR 60.392(c) (December 24, 1980).
              (iv) Each topcoat operation shall comply with the provisions of §§ 60.393, 60.394, 60.395, 60.396, and 60.397. Separate calculations shall be made for base coat/clear coat coatings and all other topcoat coatings when necessary to demonstrate compliance with the emission limits in paragraph (d)(1)(ii)(A) of this section.
              (v) A technology development report shall be sent to EPA Region V, 230 South Dearborn Street, Chicago, IL 60604, postmarked before 60 days after the promulgation of this waiver and annually thereafter while this waiver is in effect. The technology development report shall summarize the base coat/clear coat development work including the results of exposure and endurance tests of the various coatings being evaluated. The report shall include an updated schedule of attainment of 40 CFR 60.392(c) (Dec. 24, 1980) based on the most current information.

              (2) This waiver shall be a federally promulgated standard of performance. As such, it shall be unlawful for Honda to operate a topcoat operation in violation of the requirements established in this waiver. Violation of the terms and conditions of this waiver shall subject Honda to enforcement under section 113(b) and (c), 42 U.S.C. 7412(b) and (c), and section 120, 42 U.S.C. 7420, of the Act as well as possible citizen enforcement under section 304 of the Act, 42 U.S.C. 7604.
              (e) Nissan Motor Manufacturing Corporation, U.S.A. (Nissan), Smyrna, TN, light-duty truck assembly plant. (1) Pursuant to section 111(j) of the Clean Air Act, 42 U.S.C. 7411(j), each topcoat operation at Nissan's light-duty truck assembly plant located in Smyrna, Tennessee, shall comply with the following conditions:
              (i) Nissan shall obtain the necessary permits as required by section 173 of the Clean Air Act, as amended August 1977, to operate the Smyrna assembly plant.
              (ii) Commencing on February 4, 1983, and continuing for 4 years or to December 31, 1986, whichever is sooner, or until the base coat/clear coat topcoat system that can achieve the standard specified in 40 CFR 60.392(c) (Dec. 24, 1980), is demonstrated to the Administrator's satisfaction, Nissan shall limit the discharge of VOC emissions to the atmosphere from each topcoat operation at the Smyrna, TN, assembly plant, to either:
              (A) 2.3 kilograms of VOC per liter of applied coating solids from base coat/clear coat topcoats, and 1.47 kilograms of VOC per liter of applied coating solids from all other topcoat coatings; or
              (B) 1.47 kilograms of VOC per liter of applied coating solids from all topcoat coatings.
              (iii) Commencing on the day after the expiration of the period described in paragraph (e)(1)(ii) of this section and continuing thereafter, emissions of VOC from each topcoat operation shall not exceed 1.47 kilograms of VOC per liter of applied coating solids as specified in 40 CFR 60.392(c) (Dec. 24, 1980).
              Each topcoat operation shall comply with the provisions of §§ 60.393, 60.394, 60.395, 60.396, and 60.397. Separate calculations shall be made for base coat/clear coat coatings and all other topcoat coatings when necessary to demonstrate compliance with the emission limits in paragraph (e)(1)(ii)(A) of this section.
              (f) Chrysler Corporation, Sterling Heights, MI, automobile assembly plant. (1) Pursuant to section 111(j) of the Clean Air Act, 42 U.S.C. 7411(j), each topcoat operation at Chrysler Corporation's automobile assembly plant located in Sterling Heights, MI, shall comply with the following conditions:
              (i) The Chrysler Corporation shall obtain the necessary permits as required under Parts C and D of the Clean Air Act, as amended August 1977, to operate the Sterling Heights assembly plant.
              (ii) Commencing on September 9, 1985, and continuing to December 31, 1986, or until the basecoat/clearcoat (BC/CC) topcoat system that can achieve the standard specified under § 60.392(c) of this subpart is demonstrated to the Administrator's satisfaction, whichever is sooner, the Chrysler Corporation shall limit the discharge of VOC emissions to the atmosphere from each topcoat operation at the Sterling Heights, MI assembly plant, to either:
              (A) 1.7 kilograms of VOC per liter of applied coating solids from BC/CC topcoats, and 1.47 kilograms of VOC per liter of applied coating solids from all other topcoat coatings; or
              (B) 1.47 kilograms of VOC per liter of applied coating solids from all topcoat coatings.
              (iii) Commencing on the day after the expiration of the period described in paragraph (f)(1)(ii) and continuing thereafter, emissions of VOC's from each topcoat operation shall not exceed 1.47 kilograms of VOC per liter of applied coating solids as specified under § 60.392(c) of this subpart.
              (iv) Each topcoat operation shall comply with the provisions of §§ 60.393, 60.394, 60.395, 60.396, and 60.397. Separate calculations shall be made for BC/CC coatings and all other topcoat coatings when necessary to demonstrate compliance with the emission limits specified under paragraph (f)(1)(ii)(A) of this section.

              (v) A technology development report shall be sent to EPA Region V, 230 South Dearborn Street, Chicago, IL 60604, postmarked before 60 days after the promulgation of this waiver and annually thereafter while this waiver is in effect. A copy of this report shall be sent to Director, Emission Standards and Engineering Division, U.S. Environmental Protection Agency, MD-13, Research Triangle Park, NC 27711. The technology development report shall summarize the BC/CC development work including the results of exposure and endurance tests of the various coatings being evaluated. The report shall include an updated schedule of attainment of § 60.392(c) of this subpart, based on the most current information.
              (2) This waiver shall be a federally promulgated standard of performance. As such, it shall be unlawful for the Chrysler Corporation to operate a topcoat operation in violation of the requirements established in this waiver. Violation of the terms and conditions of this waiver shall subject the Chrysler Corporation to enforcement under sections 113 (b) and (c) of the Act (42 U.S.C. 7412 (b) and (c)) and under section 120 of the Act (42 U.S.C. 7420), as well as possible citizen enforcement under section 304 of the Act (42 U.S.C. 7604).
              (3) This waiver shall not be construed to constrain the State of Michigan from imposing upon the Chrysler Corporation any emission reduction requirement at Chrysler's Sterling Heights automobile assembly plant necessary for the maintenance of reasonable further progress or the attainment of the national ambient air quality standard for ozone or the maintenance of the national ambient air quality standard for ozone. Furthermore, this waiver shall not be construed as granting any exemptions from the applicability, enforcement, or other provisions of any other standards that apply or may apply to topcoat operations or any other operations at this automobile assembly plant.
              (g) Ford Motor Company, Hapeville, GA, automotive assemply plant. (1) Pursuant to section 111(j) of the Clean Air Act, 42 U.S.C. 7411(j), each topcoat operation at Ford Motor Company's automobile assembly plant located in Hapeville, GA, shall comply with the following conditions:
              (i) The Ford Motor Company shall obtain the necessary permits as required under parts C and D of the Clean Air Act, as amended August 1977, to operate the Hapeville assembly plant.
              (ii) Commencing on September 9, 1985, and continuing to December 31, 1986, or until the basecoat/clearcoat (BC/CC) topcoat system that can achieve the standard specified under § 60.392(c) of this subpart is demonstrated to the Administrator's satisfaction, whichever is sooner, the Ford Motor Company shall limit the discharge of VOC emissions to the atmosphere from each topcoat operation at the Hapeville, GA, assembly plant, to either:
              (A) 2.6 kilograms of VOC per liter of applied coating solids from BC/CC topcoats, and 1.47 kilograms of VOC per liter of applied coating solids from all other topcoat coatings; or
              (B) 1.47 kilograms of VOC per liter of applied coating solids from all topcoat coatings.
              (iii) Commencing on the day after the expiration of the period described in paragraph (g)(1)(ii) and continuing thereafter, emissions of VOC's from each topcoat operation shall not exceed 1.47 kilograms of VOC per liter of applied coating solids as specified under § 60.392(c) of this subpart.
              (iv) Each topcoat operation shall comply with the provisions of §§ 60.393, 60.394, 60.395, 60.396, and 60.397. Separate calculations shall be made for BC/CC coatings and all other topcoat coatings when necessary to demonstrate compliance with the emission limits specified under paragraph (g)(1)(ii)(A) of this section.
              (v) A technology development report shall be sent to EPA Region IV, 345 Courtland Street, NE., Atlanta, GA 30365, postmarked before 60 days after the promulgation of this waiver and annually thereafter while this waiver is in effect. A copy of this report shall be sent to Director, Emission Standards and Engineering Division, U.S. Environmental Protection Agency, MD-13, Research Triangle Park, NC 27711. The technology development report shall summarize the BC/CC development work including the results of exposure and endurance tests of the various coatings being evaluated. The report shall include an updated schedule of attainment of § 60.392(c) of this subpart, based on the most current information.

              (2) This waiver shall be a federally promulgated standard of performance. As such, it shall be unlawful for the Ford Motor Company to operate a topcoat operation in violation of the requirements established in this waiver. Violation of the terms and conditions of this waiver shall subject the Ford Motor Company to enforcement under section 113 (b) and (c) and the Act (42 U.S.C. 7412 (b) and (c)) and under section 120 of the Act (42 U.S.C. 7420), as well as possible citizen enforcement under section 304 of the Act (42 U.S.C. 7604).
              (3) This waiver shall not be construed to constrain the State of Georgia from imposing upon the Ford Motor Corporation any emission reduction requirement at Ford's Hapeville automobile assembly plant necessary for the maintenance of reasonable further progress or the attainment of the national ambient air quality standard for ozone or the maintenance of the national ambient air quality standard for ozone. Furthermore, this waiver shall not be construed as granting any exemptions from the applicability, enforcement, or other provisions of any other standards that apply or may apply to topcoat operations or any other operations at this automobile assembly plant.
              (h) Ford Motor Company, St. Paul, MN, light-duty truck assembly plant. (1) Pursuant to section 111(j) of the Clean Air Act, 42 U.S.C. 7411(j), each topcoat operation at Ford Motor Company's automobile assembly plant located in St. Paul, MN, shall comply with the following conditions:
              (i) The Ford Motor Company shall obtain the necessary permits as required under parts C and D of the Clean Air Act, as amended August 1977, to operate the St. Paul assembly plant.
              (ii) Commencing on September 9, 1985, and continuing to December 31, 1986, or until the basecoat/clearcoat (BC/CC) topcoat system that can achieve the standard specified under § 60.392(c) of this subpart, is demonstrated to the Administrator's satisfaction, whichever is sooner, the Ford Motor Company shall limit the discharge of VOC emissions to the atmosphere from each topcoat operation at the St. Paul, MN, assembly plant, to either:
              (A) 2.0 kilograms of VOC per liter of applied coating solids from BC/CC topcoats, and 1.47 kilograms of VOC per liter of applied coating solids from all other topcoat coatings; or
              (B) 1.47 kilograms of VOC per liter of applied coating solids from all topcoat coatings.
              (iii) Commencing on the day after the expiration of the period described in paragraph (h)(1)(ii) and continuing thereafter, emissions of VOC's from each topcoat operation shall not exceed 1.47 kilograms of VOC per liter of applied coating solids as specified under § 60.392(c) of this subpart.
              (iv) Each topcoat operation shall comply with the provisions of §§ 60.393, 60.394, 60.395, 60.396, and 60.397. Separate calculations shall be made for BC/CC coatings and all other topcoat coatings when necessary to demonstrate compliance with the emission limits specified under paragraph (h)(1)(ii)(A) of this section.
              (v) A technology development report shall be sent to EPA Region V, 230 South Dearborn Street, Chicago, IL 60604, postmarked before 60 days after the promulgation of this waiver and annually thereafter while this waiver is in effect. A copy of this report shall be sent to Director, Emission Standards and Engineering Division, U.S. Environmental Protection Agency, MD-13, Research Triangle Park, NC 27711. The technology development report shall summarize the BC/CC development work including the results of exposure and endurance tests of the various coatings being evaluated. The report shall include an updated schedule of attainment of § 60.392(c) of this subpart, based on the most current information.

              (2) This waiver shall be a federally promulgated standard of performance. As such, it shall be unlawful for the Ford Motor Company to operate a topcoat operation in violation of the requirements established in this waiver. Violation of the terms and conditions of this wavier shall subject the Ford Motor Company to enforcement under section 113 (b) and (c) of the Act (42 U.S.C. 7412 (b) and (c)) and under section 120 of the Act (42 U.S.C. 7420), as well as possible citizen enforcement under section 304 of the Act (42 U.S.C. 7604).
              
              (3) This waiver shall not be construed to constrain the State of Minnesota from imposing upon the Ford Motor Corporation any emission reduction requirements at Ford's St. Paul light-duty truck assembly plant necessary for the maintenance of reasonable further progress or the attainment of the national ambient air quality standard for ozone or the maintenance of the national ambient air quality standard for ozone. Furthermore, this waiver shall not be construed as granting any exemptions from the applicability, enforcement, or other provisions of any other standards that apply or may apply to topcoat operations or any other operations at this light-duty truck assembly plant.
              (i) Ford Motor Company, Hazelwood, MO, passenger van assembly plant. (1) Pursuant to section 111(j) of the Clean Air Act, 42 U.S.C. 7411(j), each topcoat operation at Ford Motor Company's passenger van assembly plant located in Hazelwood, MO, shall comply with the following conditions:
              (i) The Ford Motor Company shall obtain the necessary permits as required under parts C and D of the Clean Air Act, as amended August 1977, to operate the Hazelwood assembly plant.
              (ii) Commencing on September 9, 1985, and continuing to December 31, 1986, or until the basecoat/clearcoat (BC/CC) topcoat system that can achieve the standard specified under § 60.392(c) of this subpart is demonstrated to the Administrator's satisfaction, whichever is sooner, the Ford Motor Company shall limit the discharge of VOC emissions to the atmosphere from each topcoat operation at the Hazelwood, MO, assembly plant, to either:
              (A) 2.5 kilograms of VOC per liter of applied coating solids from BC/CC topcoats, and 1.47 kilograms of VOC per liter of applied coating solids from all other topcoat coatings; or
              (B) 1.47 kilograms of VOC per liter of applied coating solids from all topcoat coatings.
              (iii) Commencing on the day after the expiration of the period described in paragraph (i)(1)(ii) and continuing thereafter, emissions of VOC's from each topcoat operation shall not exceed 1.47 kilograms of VOC per liter of applied coating solids as specified under § 60.392(c) of this subpart.
              (iv) Each topcoat operation shall comply with the provisions of §§ 60.393, 60.394, 60.395, 60.396, and 60.397. Separate calculations shall be made for BC/CC coatings and all other topcoat coatings when necessary to demonstrate compliance with the emission limits specified under paragraph (i)(1)(ii)(A) of this section.
              (v) A technology development report shall be sent to EPA Region VII, 726 Minnesota Avenue, Kansas City, KS 61101, postmarked before 60 days after the promulgation of this waiver and annually thereafter while this waiver is in effect. A copy of this report shall be sent to Director, Emission Standards and Engineering Division, U.S. Environmental Protection Agency, MD-13, Research Triangle Park, NC 27711. The technology development report shall summarize the BC/CC development work including the results of exposure and endurance tests of the various coatings being evaluated. The report shall include an updated schedule of attainment of § 60.392(c) of this subpart, based on the most current information.
              (2) This waiver shall be a federally promulgated standard of performance. As such, it shall be unlawful for the Ford Motor Company to operate a topcoat operation in violation of the requirements established in this waiver. Violation of the terms and conditions of this waiver shall subject the Ford Motor Company to enforcement under section 113 (b) and (c) of the Act (42 U.S.C. 7412 (b) and (c)) and under section 120 of the Act (42 U.S.C. 7420), as well as possible citizen enforcement under section 304 of the Act (42 U.S.C. 7604).

              (3) This waiver shall not be construed to constrain the State of Missouri from imposing upon the Ford Motor Corporation any emission reduction at Ford's Hazelwood passenger van assembly plant necessary for the maintenance of reasonable further progress or the attainment of the national ambient air quality standards for ozone or the maintenance of the national ambient air quality standard for ozone. Furthermore, this waiver shall not be construed as granting any exemptions from the applicability, enforcement, or other provisions of any other standards that apply or may apply to topcoat operations or any other operations at this passenger van assembly plant.
              [48 FR 5454, Feb. 4, 1983, as amended at 50 FR 36834, Sept. 9, 1985]
            
          
          
            Subpart NN—Standards of Performance for Phosphate Rock Plants
            
              Source:
              47 FR 16589, Apr. 16, 1982, unless otherwise noted.
            
            
              § 60.400
              Applicability and designation of affected facility.
              (a) The provisions of this subpart are applicable to the following affected facilities used in phosphate rock plants which have a maximum plant production capacity greater than 3.6 megagrams per hour (4 tons/hr): dryers, calciners, grinders, and ground rock handling and storage facilities, except those facilities producing or preparing phosphate rock solely for consumption in elemental phosphorus production.
              (b) Any facility under paragraph (a) of this section which commences construction, modification, or reconstruction after September 21, 1979, is subject to the requirements of this part.
            
            
              § 60.401
              Definitions.
              (a) Phosphate rock plant means any plant which produces or prepares phosphate rock product by any or all of the following processes: Mining, beneficiation, crushing, screening, cleaning, drying, calcining, and grinding.
              (b) Phosphate rock feed means all material entering the process unit, including moisture and extraneous material as well as the following ore minerals: Fluorapatite, hydroxylapatite, chlorapatite, and carbonateapatite.
              (c) Dryer means a unit in which the moisture content of phosphate rock is reduced by contact with a heated gas stream.
              (d) Calciner means a unit in which the moisture and organic matter of phosphate rock is reduced within a combustion chamber.
              (e) Grinder means a unit which is used to pulverize dry phosphate rock to the final product size used in the manufacture of phosphate fertilizer and does not include crushing devices used in mining.
              (f) Ground phosphate rock handling and storage system means a system which is used for the conveyance and storage of ground phosphate rock from grinders at phosphate rock plants.
              (g) Beneficiation means the process of washing the rock to remove impurities or to separate size fractions.
              [47 FR 16589, Apr. 16, 1982, as amended at 65 FR 61760, Oct. 17, 2000]
            
            
              § 60.402
              Standard for particulate matter.
              (a) On and after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere:
              (1) From any phosphate rock dryer any gases which:
              (i) Contain particulate matter in excess of 0.030 kilogram per megagram of phosphate rock feed (0.06 lb/ton), or
              (ii) Exhibit greater than 10-percent opacity.
              (2) From any phosphate rock calciner processing unbeneficiated rock or blends of beneficiated and unbeneficiated rock, any gases which:
              (i) Contain particulate matter in excess of 0.12 kilogram per megagram of phosphate rock feed (0.23 lb/ton), or
              (ii) Exhibit greater than 10-percent opacity.
              (3) From any phosphate rock calciner processing beneficiated rock any gases which:
              (i) Contain particulate matter in excess of 0.055 kilogram per megagram of phosphate rock feed (0.11 lb/ton), or
              (ii) Exhibit greater than 10-percent opacity.
              (4) From any phosphate rock grinder any gases which:
              (i) Contain particulate matter in excess of 0.006 kilogram per megagram of phosphate rock feed (0.012 lb/ton), or
              (ii) Exhibit greater than zero-percent opacity.

              (5) From any ground phosphate rock handling and storage system any gases which exhibit greater than zero-percent opacity.
              [47 FR 16589, Apr. 16, 1982, as amended at 65 FR 61760, Oct. 17, 2000]
            
            
              § 60.403
              Monitoring of emissions and operations.
              (a) Any owner or operator subject to the provisions of this subpart shall install, calibrate, maintain, and operate a continuous monitoring system, except as provided in paragraphs (b) and (c) of this section, to monitor and record the opacity of the gases discharged into the atmosphere from any phosphate rock dryer, calciner, or grinder. The span of this system shall be set at 40-percent opacity.
              (b) For ground phosphate rock storage and handling systems, continuous monitoring systems for measuring opacity are not required.
              (c) The owner or operator of any affected phosphate rock facility using a wet scrubbing emission control device shall not be subject to the requirements in paragraph (a) of this section, but shall install, calibrate, maintain, and operate the following continuous monitoring devices:
              (1) A monitoring device for the continuous measurement of the pressure loss of the gas stream through the scrubber. The monitoring device must be certified by the manufacturer to be accurate within ±250 pascals (±1 inch water) gauge pressure.
              (2) A monitoring device for the continuous measurement of the scrubbing liquid supply pressure to the control device. The monitoring device must be accurate within ±5 percent of design scrubbing liquid supply pressure.
              (d) For the purpose of conducting a performance test under § 60.8, the owner or operator of any phosphate rock plant subject to the provisions of this subpart shall install, calibrate, maintain, and operate a device for measuring the phosphate rock feed to any affected dryer, calciner, or grinder. The measuring device used must be accurate to within ±5 percent of the mass rate over its operating range.
              (e) For the purpose of reports required under § 60.7(c), periods of excess emissions that shall be reported are defined as all 6-minute periods during which the average opacity of the plume from any phosphate rock dryer, calciner, or grinder subject to paragraph (a) of this section exceeds the applicable opacity limit.
              (f) Any owner or operator subject to the requirements under paragraph (c) of this section shall report on a frequency specified in § 60.7(c) all measurement results that are less than 90 percent of the average levels maintained during the most recent performance test conducted under § 60.8 in which the affected facility demonstrated compliance with the standard under § 60.402.
              [47 FR 16589, Apr. 16, 1982, as amended at 64 FR 7466, Feb. 12, 1999]
            
            
              § 60.404
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided for in § 60.8(b).
              (b) The owner or operator shall determine compliance with the particulate matter standards in § 60.402 as follows:

              (1) The emission rate (E) of particulate matter shall be computed for each run using the following equation:
              
              E = (cs Qsd)/(P K)
              
              
                where:
                
                E = emission rate of particulate matter, kg/Mg (lb/ton) of phosphate rock feed.
                cs = concentration of particulate matter, g/dscm (g/dscf).
                Qsd = volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                P = phosphate rock feed rate, Mg/hr (ton/hr).
                K = conversion factor, 1000 g/kg (453.6 g/lb).
              
              

              (2) Method 5 shall be used to determine the particulate matter concentration (cs) and volumetric flow rate (Qsd) of the effluent gas. The sampling time and sample volume for each run shall be at least 60 minutes and 0.85 dscm (30 dscf).
              (3) The device of § 60.403(d) shall be used to determine the phosphate rock feed rate (P) for each run.
              (4) Method 9 and the procedures in § 60.11 shall be used to determine opacity.

              (c) To comply with § 60.403(f), if applicable, the owner or operator shall use the monitoring devices in § 60.403(c) (1) and (2) to determine the average pressure loss of the gas stream through the scrubber and the average scrubbing supply pressure during the particulate matter runs.
              [54 FR 6676, Feb. 14, 1989; 54 FR 21344, May 17, 1989]
            
          
          
            Subpart PP—Standards of Performance for Ammonium Sulfate Manufacture
            
              Source:
              45 FR 74850, Nov. 12, 1980, unless otherwise noted.
            
            
              § 60.420
              Applicability and designation of affected facility.
              (a) The affected facility to which the provisions of this subpart apply is each ammonium sulfate dryer within an ammonium sulfate manufacturing plant in the caprolactam by-product, synthetic, and coke oven by-product sectors of the ammonium sulfate industry.
              (b) Any facility under paragraph (a) of this section that commences construction or modification after February 4, 1980, is subject to the requirements of this subpart.
            
            
              § 60.421
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A.
              
                Ammonium sulfate dryer means a unit or vessel into which ammonium sulfate is charged for the purpose of reducing the moisture content of the product using a heated gas stream. The unit includes foundations, superstructure, material charger systems, exhaust systems, and integral control systems and instrumentation.
              
                Ammonium sulfate feed material streams means the sulfuric acid feed stream to the reactor/crystallizer for synthetic and coke oven by-product ammonium sulfate manufacturing plants; and means the total or combined feed streams (the oximation ammonium sulfate stream and the rearrangement reaction ammonium sulfate stream) to the crystallizer stage, prior to any recycle streams.
              
                Ammonium sulfate manufacturing plant means any plant which produces ammonium sulfate.
              
                Caprolactam by-product ammonium sulfate manufacturing plant means any plant which produces ammonium sulfate as a by-product from process streams generated during caprolactam manufacture.
              
                Coke oven by-product ammonium sulfate manufacturing plant means any plant which produces ammonium sulfate by reacting sulfuric acid with ammonia recovered as a by-product from the manufacture of coke.
              
                Synthetic ammonium sulfate manufacturing plant means any plant which produces ammonium sulfate by direct combination of ammonia and sulfuric acid.
            
            
              § 60.422
              Standards for particulate matter.
              On or after the date on which the performance test required to be conducted by § 60.8 is completed, no owner or operator of an ammonium sulfate dryer subject to the provisions of this subpart shall cause to be discharged into the atmosphere, from any ammonium sulfate dryer, particulate matter at an emission rate exceeding 0.15 kilogram of particulate per megagram of ammonium sulfate produced (0.30 pound of particulate per ton of ammonium sulfate produced) and exhaust gases with greater than 15 percent opacity.
            
            
              § 60.423
              Monitoring of operations.
              (a) The owner or operator of any ammonium sulfate manufacturing plant subject to the provisions of this subpart shall install, calibrate, maintain, and operate flow monitoring devices which can be used to determine the mass flow of ammonium sulfate feed material streams to the process. The flow monitoring device shall have an accuracy of ±5 percent over its range. However, if the plant uses weigh scales of the same accuracy to directly measure production rate of ammonium sulfate, the use of flow monitoring devices is not required.

              (b) The owner or operator of any ammonium sulfate manufacturing plant subject to the provisions of this subpart shall install, calibrate, maintain, and operate a monitoring device which continuously measures and permanently records the total pressure drop across the emission control system. The monitoring device shall have an accuracy of ±5 percent over its operating range.
            
            
              § 60.424
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the particulate matter standards in § 60.422 as follows:

              (1) The emission rate (E) of particulate matter shall be computed for each run using the following equation:
              
              E = (cs Qsd) / (PK)
              
              
                where:
                
                E = emission rate of particulate matter, kg/Mg (lb/ton) of ammonium sulfate produced.
                cs = concentration of particulate matter, g/dscm (g/dscf).
                Qsd = volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                P = production rate of ammonium sulfate, Mg/hr (ton/hr).
                K = conversion factor, 1000 g/kg (453.6 g/lb).
              
              

              (2) Method 5 shall be used to determine the particulate matter concentration (cs) and volumetric flow rate (Qsd) of the effluent gas. The sampling time and sample volume for each run shall be at least 60 minutes and 1.50 dscm (53 dscf).
              (3) Direct measurement using product weigh scales, or the result of computations using a material balance, shall be used to determine the rate (P) of the ammonium sulfate production. If production rate is determined by material balance, the following equations shall be used:

              (i) For synthetic and coke oven by-product ammonium sulfate plants:
              
              P = ABCK1/4
              
              
              
                where:
                
                A = sulfuric aid flow rate to the reactor/crystallizer averaged over the time-period taken to conduct the run, liter/min.
                B = acid density (a function of acid strength and temperature), g/cc.
                C = acid strength, decimal fraction.
                K1/4 = conversion factor, 0.0808 (Mg-min-cc)/(g-hr-liter) [0.0891 (ton-min-cc)/(g-hr-liter)].
              
              

              (ii) For caprolactam by-product ammonium sulfate plants:
              
              P = DEFK′
              
              
                where:
                
                D = total combined feed stream flow rate to the ammonium crystallizer before the point where any recycle streams enter the stream averaged over the time-period taken to conduct the test run, liter/min.
                E = density of the process stream solution, ­g/liter.
                F= percent mass of ammonium sulfate in the process solution, decimal fraction.
                K′ = conversion factor, 6.0 × 10−5 (Mg-min) / (g-hr) [6.614 × 10−5 (ton-min) / (g-hr)].
              
              
              (4) Method 9 and the procedures in § 60.11 shall be used to determine the opacity.
              [54 FR 6676, Feb. 14, 1989, as amended at 65 FR 61760, Oct. 17, 2000]
            
          
          
            Subpart QQ—Standards of Performance for the Graphic Arts Industry: Publication Rotogravure Printing
            
              Source:
              47 FR 50649, Nov. 8, 1982, unless otherwise noted.
            
            
              § 60.430
              Applicability and designation of affected facility.
              (a) Except as provided in paragraph (b) of this section, the affected facility to which the provisions of this subpart apply is each publication rotogravure printing press.
              (b) The provisions of this subpart do not apply to proof presses.
              (c) Any facility under paragraph (a) of this section that commences construction, modification, or reconstruction after October 28, 1980 is subject to the requirements of this subpart.
            
            
              § 60.431
              Definitions and notations.
              (a) All terms used in this subpart that are not defined below have the meaning given to them in the Act and in subpart A of this part.
              
                Automatic temperature compensator means a device that continuously senses the temperature of fluid flowing through a metering device and automatically adjusts the registration of the measured volume to the corrected equivalent volume at a base temperature.
              
              
                Base temperature means an arbitrary reference temperature for determining liquid densities or adjusting the measured volume of a liquid quantity.
              
                Density means the mass of a unit volume of liquid, expressed as grams per cubic centimeter, kilograms per liter, or pounds per gallon, at a specified temperature.
              
                Gravure cylinder means a printing cylinder with an intaglio image consisting of minute cells or indentations specially engraved or etched into the cylinder's surface to hold ink when continuously revolved through a fountain of ink.
              
                Performance averaging period means 30 calendar days, one calendar month, or four consecutive weeks as specified in sections of this subpart.
              
                Proof press means any device used only to check the quality of the image formation of newly engraved or etched gravure cylinders and prints only non-saleable items.
              
                Publication rotogravure printing press means any number of rotogravure printing units capable of printing simultaneously on the same continuous web or substrate and includes any associated device for continuously cutting and folding the printed web, where the following saleable paper products are printed:
              
              
                Catalogues, including mail order and premium,
                Direct mail advertisements, including circulars, letters, pamphlets, cards, and printed envelopes,
                Display advertisements, including general posters, outdoor advertisements, car cards, window posters; counter and floor displays; point-of-purchase, and other printed display material,
                Magazines,
                Miscellaneous advertisements, including brochures, pamphlets, catalogue sheets, circular folders, announcements, package inserts, book jackets, market circulars, magazine inserts, and shopping news,
                Newspapers, magazine and comic supplements for newspapers, and preprinted newspaper inserts, including hi-fi and spectacolor rolls and sections,
                Periodicals, and
                Telephone and other directories, including business reference services.
              
              
              
                Raw ink means all purchased ink.
              
                Related coatings means all non-ink purchased liquids and liquid-solid mixtures containing VOC solvent, usually referred to as extenders or varnishes, that are used at publication rotogravure printing presses.
              
                Rotogravure printing unit means any device designed to print one color ink on one side of a continuous web or substrate using a gravure cylinder.
              
                Solvent-borne ink systems means ink and related coating mixtures whose volatile portion consists essentially of VOC solvent with not more than five weight percent water, as applied to the gravure cylinder.
              
                Solvent recovery system means an air pollution control system by which VOC solvent vapors in air or other gases are captured and directed through a condenser(s) or a vessel(s) containing beds of activated carbon or other adsorbents. For the condensation method, the solvent is recovered directly from the condenser. For the adsorption method, the vapors are adsorbed, then desorbed by steam or other media, and finally condensed and recovered.
              
                VOC means volatile organic compound.
              
                VOC solvent means an organic liquid or liquid mixture consisting of VOC components.
              
                Waterborne ink systems means ink and related coating mixtures whose volatile portion consists of a mixture of VOC solvent and more than five weight percent water, as applied to the gravure cylinder.

              (b) Symbols used in this subpart are defined as follows:
              
              
                DB = the density at the base temperature of VOC solvent used or recovered during one performance averaging period.
                Dci = the density of each color of raw ink and each related coating (i) used at the subject facility (or facilities), at the coating temperature when the volume of coating used is measured.
                Ddi = the density of each VOC solvent (i) added to the ink for dilution at the subject facility (or facilities), at the solvent temperature when the volume of solvent used is measured.
                Dgi = the density of each VOC solvent (i) used as a cleaning agent at the subject facility (or facilities), at the solvent temperature when the volume of cleaning solvent used is measured.
                Dhi = the density of each quantity of water (i) added at the subject facility (or facilities) for dilution of waterborne ink systems at the water temperature when the volume of dilution water used is measured.
                Dmi = the density of each quantity of VOC solvent and miscellaneous solvent-borne waste inks and waste VOC solvents (i) recovered from the subject facility (or facilities), at the solvent temperature when the volume of solvent recovered is measured.
                Doi = the density of the VOC solvent contained in each raw ink and related coating (i) used at the subject facility (or facilities), at the coating temperature when the volume of coating used is measured.
                Dwi = the density of the water contained in each waterborne raw ink and related coating (i) used at the subject facility (or facilities), at the coating temperature when the volume of coating used is measured.
                Lci = the measured liquid volume of each color of raw ink and each related coating (i) used at the facility of a corresponding VOC content, Voi or Woi, with a VOC density, Doi, and a coating density, Dci.
                Ldi = the measured liquid volume of each VOC solvent (i) with corresponding density, Ddi, added to dilute the ink used at the subject facility (or facilities)
                Mci = the mass, determined by direct weighing, of each color of raw ink and each related coating (i) used at the subject facility (or facilities).
                Md = the mass, determined by direct weighing, of VOC solvent added to dilute the ink used at the subject facility (or facilities) during one performance averaging period.
                Mg = the mass, determined by direct weighing, of VOC solvent used as a cleaning agent at the subject facility (or facilities) during one performance averaging period.
                Mh = the mass, determined by direct weighing, of water added for dilution with waterborne ink systems used at the subject facility (or facilities) during one performance averaging period.
                Mm = the mass, determined by direct weighing, of VOC solvent and miscellaneous solvent-borne waste inks and waste VOC solvents recovered from the subject facility (or facilities) during one performance averaging period.
                Mo = the total mass of VOC solvent contained in the raw inks and related coatings used at the subject facility (or facilities) during one performance averaging period.
                Mr = the total mass of VOC solvent recovered from the subject facility (or facilities) during one performance averaging period.
                Mt = the total mass of VOC solvent used at the subject facility (or facilities) during one performance averaging period.
                Mv = the total mass of water used with waterborne ink systems at the subject facility (or facilities) during one performance averaging period.
                Mw = the total mass of water contained in the waterborne raw inks and related coatings used at the subject facility (or facilities) during one performance averaging period.
                P = the average VOC emission percentage for the subject facility (or facilities) for one performance averaging period.
                Voi = the liquid VOC content, expressed as a volume fraction of VOC volume per total volume of coating, of each color of raw ink and related coating (i) used at the subject facility (or facilities).
                Vwi = the water content, expressed as a volume fraction of water volume per total volume of coating, of each color of waterborne raw ink and related coating (i) used at the subject facility (or facilities).
                Woi = the VOC content, expressed as a weight fraction of mass of VOC per total mass of coating, of each color of raw ink and related coating (i) used at the subject facility (or facilities).
                Wwi = the water content, expressed as a weight fraction of mass of water per total mass of coating, of each color of waterborne raw ink and related coating (i) used at the subject facility (or facilities).
              
              

              (c) The following subscripts are used in this subpart with the above symbols to denote the applicable facility:
              
              
                a = affected facility.
                b = both affected and existing facilities controlled in common by the same air pollution control equipment.
                e = existing facility.
                f = all affected and existing facilities located within the same plant boundary.
              
              [47 FR 50649, Nov. 8, 1982, as amended at 65 FR 61761, Oct. 17, 2000]
            
            
              § 60.432
              Standard for volatile organic compounds.

              During the period of the performance test required to be conducted by § 60.8 and after the date required for completion of the test, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any affected facility VOC equal to more than 16 percent of the total mass of VOC solvent and water used at that facility during any one performance averaging period. The water used includes only that water contained in the waterborne raw inks and related coatings and the water added for dilution with waterborne ink systems.
            
            
              § 60.433
              Performance test and compliance provisions.
              (a) The owner or operator of any affected facility (or facilities) shall conduct performance tests in accordance with § 60.8, under the following conditions:
              (1) The performance averaging period for each test is 30 consecutive calendar days and not an average of three separate runs as prescribed under § 60.8(f).
              (2) Except as provided under paragraphs (f) and (g) of this section, if affected facilities routinely share the same raw ink storage/handling system with existing facilities, then temporary measurement procedures for segregating the raw inks, related coatings, VOC solvent, and water used at the affected facilities must be employed during the test. For this case, an overall emission percentage for the combined facilities as well as for only the affected facilities must be calculated during the test.
              (3) For the purpose of measuring bulk storage tank quantities of each color of raw ink and each related coating used, the owner or operator of any affected facility shall install, calibrate, maintain, and continuously operate during the test one or more:
              (i) Non-resettable totalizer metering device(s) for indicating the cumulative liquid volumes used at each affected facility; or
              (ii) Segregated storage tanks for each affected facility to allow determination of the liquid quantities used by measuring devices other than the press meters required under item (i) of this article; or
              (iii) Storage tanks to serve more than one facility with the liquid quantities used determined by measuring devices other than press meters, if facilities are combined as decribed under paragraph (d), (f), or (g) of this section.
              (4) The owner or operator may choose to install an automatic temperature compensator with any liquid metering device used to measure the raw inks, related coatings, water, or VOC solvent used, or VOC solvent recovered.
              (5) Records of the measured amounts used at the affected facility and the liquid temperature at which the amounts were measured are maintained for each shipment of all purchased material on at least a weekly basis for:
              (i) The raw inks and related coatings used;
              (ii) The VOC and water content of each raw ink and related coating used as determined according to § 60.435;
              (iii) The VOC solvent and water added to the inks used;
              (iv) The VOC solvent used as a cleaning agent; and
              (v) The VOC solvent recovered.
              (6) The density variations with temperature of the raw inks, related coatings, VOC solvents used, and VOC solvent recovered are determined by the methods stipulated in § 60.435(d).
              (7) The calculated emission percentage may be reported as rounded-off to the nearest whole number.
              (8) Printing press startups and shutdowns are not included in the exemption provisions under § 60.8(c). Frequent periods of press startups and shutdowns are normal operations and constitute representative conditions for the purpose of a performance test.
              (b) If an affected facility uses waterborne ink systems or a combination of waterborne and solvent-borne ink systems with a solvent recovery system, compliance is determined by the following procedures, except as provided in paragraphs (d), (e), (f), and (g) of this section:
              (1) The mass of VOC in the solvent-borne and waterborne raw inks and related coatings used is determined by the following equation:
              
                EC01JN92.015
              
              
                where:
                

                k is the total number of raw inks and related coatings measured as used in direct mass quantities with different amounts of VOC content.
                
                m is the total number of raw inks and related coatings measured as used by volume with different amounts of VOC content or different densities.
                n is the total number of raw inks and related coatings measured as used by volume with different amounts of VOC content or different VOC solvent densities.
              
              
              (2) The total mass of VOC used is determined by the following equation:
              
                EC01JN92.016
              
              
                where “m” and “n” are the respective total numbers of VOC dilution and cleaning solvents measured as used by volume with different densities.
              
              
              (3) The mass of water in the waterborne raw inks and related coatings used is determined by the following equation:
              
                EC01JN92.017
              
              
                where:
                
                k is the total number of raw inks and related coatings measured as used in direct mass quantities with different amounts of water content.
                m is the total number of raw inks and related coatings measured as used by volume with different amounts of water content or different densities.
                n is the total number of raw inks and related coatings measured as used by volume with different amounts of water content or different water densities.
              
              
              (4) The total mass of water used is determined by the following equation:
              
                EC01JN92.018
              
              
                where “m” is the total number of water dilution additions measured as used by volume with different densities.
              
              
              (5) The total mass of VOC solvent recovered is determined by the following equation:
              
                EC01JN92.019
              
              
                where “k” if the total number of VOC solvents, miscellaneous solvent-borne waste inks, and waste VOC solvents measured as recovered by volume with different densities.
              
              
              (6) The average VOC emission percentage for the affected facility is determined by the following equation:
              
                EC01JN92.020
              
              (c) If an affected facility controlled by a solvent recovery system uses only solvent-borne ink systems, the owner or operator may choose to determine compliance on a direct mass or a density-corrected liquid volume basis. Except as provided in paragraphs (d), (e), (f), and (g) of this section, compliance is determined as follows:

              (1) On a direct mass basis, compliance is determined according to paragraph (b) of this section, except that the water term, Mv, does not apply.
              (2) On a density-corrected liquid volume basis, compliance is determined by the following procedures:
              (i) A base temperature corresponding to that for the largest individual amount of VOC solvent used or recovered from the affected facility, or other reference temperature, is chosen by the owner or operator.
              (ii) The corrected liquid volume of VOC in the raw inks and related coatings used is determined by the following equation:
              
                EC01JN92.021
              
              
                where:
                

                k is the total number of raw inks and related coatings measured as used in direct mass quantities with different amounts of VOC content.
                m is the total number of raw inks and related coatings measured as used by volume with different amounts of VOC content or different densities.
                n is the total number of raw inks and related coatings measured as used by volume with different amounts of VOC content or different VOC solvent densities.
              
              
              (iii) The total corrected liquid volume of VOC used is determined by the following equation:
              
                EC01JN92.022
              
              
                where “m” and “n” are the respective total numbers of VOC dilution and cleaning solvents measured as used by volume with different densities.
              
              
              (iv) The total corrected liquid volume of VOC solvent recovered is determined by the following equation:
              
                EC01JN92.023
              
              
                where “k” is the total number of VOC solvents, miscellaneous solvent-borne waste inks, and waste VOC solvents measured as recovered by volume with different densities.
              
              
              (v) The average VOC emission percentage for the affected facility is determined by the following equation:
              
                EC01JN92.024
              

              (d) If two or more affected facilities are controlled by the same solvent recovery system, compliance is determined by the procedures specified in paragraph (b) or (c) of this section, whichever applies, except that (Lt)a and (Lr)a, (Mt)a, (Mr)a, and (Mv)a, are the collective amounts of VOC solvent and water corresponding to all the affected facilities controlled by that solvent recovery system. The average VOC emission percentage for each of the affected facilities controlled by that same solvent recovery system is assumed to be equal.
              (e) Except as provided under paragraph (f) of this section, if an existing facility (or facilities) and an affected facility (or facilities) are controlled in common by the same solvent recovery system, the owner or operator shall determine compliance by conducting a separate emission test on the existing facility (or facilities) and then conducting a performance test on the combined facilities as follows:
              (1) Before the initial startup of the affected facility (or facilities) and at any other time as requested by the Administrator, the owner or operator shall conduct emission test(s) on the existing facility (or facilities) controlled by the subject solvent recovery system. The solvent recovery system must handle VOC emissions from only the subject existing facility (or facilities), not from affected facilities, during the emission test.
              (2) During the emission test, the affected facilities are subject to the standard stated in § 60.432.
              (3) The emission test is conducted over a 30 consecutive calendar day averaging period according to the conditions stipulated in paragraphs (a)(1) through (a)(5) of this section, except that the conditions pertain to only existing facilities instead of affected facilities.
              (4) The owner or operator of the existing facility (or facilities) shall provide the Administrator at least 30 days prior notice of the emission test to afford the Administrator the opportunity to have an observer present.
              (5) The emission percentage for the existing facility (or facilities) during the emission test is determined by one of the following procedures:
              (i) If the existing facility (or facilities) uses a combination of waterborne and solvent-borne ink systems, the average VOC emission percentage must be determined on a direct mass basis according to paragraph (b) or (d) of this section, whichever applies, with the following equation:
              
                EC01JN92.025
              
              
                where the water and VOC solvent amounts pertain to only existing facilities.
              
              
              
              (ii) If the existing facility (or facilities) uses only solvent-borne ink systems, the owner or operator may choose to determine the emission percentage either on a direct mass basis or a density-corrected liquid volume basis according to paragraph (c) or (d) of this section, whichever applies. On a direct mass basis, the average VOC emission percentage is determined by the equation presented in article (i) of this paragraph. On a density-corrected liquid volume basis, the average VOC emission percentage is determined by the following equation:
              
                EC01JN92.026
              
              
                where the VOC solvent amounts pertain to only existing facilities.
              
              
              (6) The owner or operator of the existing facility (or facilities) shall furnish the Administrator a written report of the results of the emission test.
              (7) After completion of the separate emission test on the existing facility (or facilities), the owner or operator shall conduct performance test(s) on the combined facilities with the solvent recovery system handling VOC emissions from both the existing and affected facilities.

              (8) During performance test(s), the emission percentage for the existing facility (or facilities), Pe, is assumed to be equal to that determined in the latest emission test. The administrator may request additional emission tests if any physical or operational changes occur to any of the subject existing facilities.
              (9) The emission percentage for the affected facility (or facilities) during performance test(s) with both existing and affected facilities connected to the solvent recovery system is determined by one of the following procedures:
              (i) If any of the combined facilities uses both waterborne and solvent-borne ink systems, the average VOC emission percentage must be determined on a direct mass basis according to paragraph (b) or (d) of this section, whichever applies, with the following equation:
              
                EC01JN92.027
              
              
                where (Mt)b and (Mr)b are the collective VOC solvent amounts pertaining to all the combined facilities.
              
              
              (ii) If all of the combined facilities use only solvent-borne ink systems, the owner or operator may choose to determine performance of the affected facility (or facilities) either on a direct mass basis or a density-corrected liquid volume basis according to paragraph (c) or (d) of this section, whichever applies. On a direct mass basis, the average VOC emission percentage is determined by the equation presented in article (i) of this paragraph. On a density-corrected liquid volume basis, the average VOC emission percentage is determined by the following equation:
              
                EC01JN92.028
              
              
                where (Lt)b and (Lr)b are the collective VOC solvent amounts pertaining to all the combined facilities.
              
              
              (f) The owner or operator may choose to show compliance of the combined performance of existing and affected facilities controlled in common by the same solvent recovery system. A separate emission test for existing facilities is not required for this option. The combined performance is determined by one of the following procedures:
              (1) If any of the combined facilities uses both waterborne and solvent-borne ink systems, the combined average VOC emission percentage must be determined on a direct mass basis according to paragraph (b) or (d) of this section, whichever applies, with the following equation:
              
                EC01JN92.308
              

              (2) If all of the combined facilities use only solvent-borne ink systems, the owner or operator may choose to determine performance either on a direct mass basis or a density-corrected liquid volume basis according to paragraph (c) or (d) of this section, whichever applies. On a direct mass basis, the average VOC emission percentage is determined by the equation presented in article (i) of this paragraph. On a density-corrected liquid volume basis, the average VOC emission percentage is determined by the following equation:
              
                EC01JN92.029
              
              (g) If all existing and affected facilities located within the same plant boundary use waterborne ink systems or solvent-borne ink systems with solvent recovery systems, the owner or operator may choose to show compliance on a plantwide basis for all the existing and affected facilities together. No separate emission tests on existing facilities and no temporary segregated liquid measurement procedures for affected facilities are required for this option. The plantwide performance is determined by one of the following procedures:
              (1) If any of the facilities use waterborne ink systems, the total plant average VOC emission percentage must be determined on a direct mass basis according to paragraph (b) of this section with the following equation:
              
                EC01JN92.030
              
              
                Where (Mt)f and (Mv)f are the collective VOC solvent and water amounts used at all the subject plant facilities during the performance test.
              
              
              (2) If all of the plant facilities use only solvent-borne ink systems, the owner or operator may choose to determine performance either on a direct mass basis or a density-corrected liquid volume basis according to paragraph (c) of this section. On a direct mass basis, the total plant average VOC emission percentage is determined by the equation presented in article (i) of this paragraph. On a density-corrected liquid volume basis, the total plant average VOC emission percentage is determined by the following equation:
              
                EC01JN92.031
              
              
                Where (Lt)f is the collective VOC solvent amount used at all the subject plant facilities during the performance test.
              
              [47 FR 50649, Nov. 8, 1982, as amended at 65 FR 61761, Oct. 17, 2000]
            
            
              § 60.434
              Monitoring of operations and recordkeeping.
              (a) After completion of the performance test required under § 60.8, the owner or operator of any affected facility using waterborne ink systems or solvent-borne ink systems with solvent recovery systems shall record the amount of solvent and water used, solvent recovered, and estimated emission percentage for each performance averaging period and shall maintain these records for 2 years. The emission percentage is estimated as follows:
              (1) The performance averaging period for monitoring of proper operation and maintenance is a calendar month or 4 consecutive weeks, at the option of the owner or operator.
              (2) If affected facilities share the same raw ink storage/handling system with existing facilities, solvent and water used, solvent recovered, and emission percentages for the combined facilities may be documented. Separate emission percentages for only the affected facilities are not required in this case. The combined emission percentage is compared to the overall average for the existing and affected facilities' emission percentage determined during the most recent performance test.
              (3) Except as provided in article (4) of this paragraph, temperatures and liquid densities determined during the most recent performance test are used to calculate corrected volumes and mass quantities.
              (4) The owner or operator may choose to measure temperatures for determination of actual liquid densities during each performance averaging period. A different base temperature may be used for each performance averaging period if desired by the owner or operator.
              (5) The emission percentage is calculated according to the procedures under § 60.433 (b) through (g), whichever applies, or by a comparable calculation which compares the total solvent recovered to the total solvent used at the affected facility.
            
            
              
              § 60.435
              Test methods and procedures.
              (a) The owner or operator of any affected facility using solvent-borne ink systems shall determine the VOC content of the raw inks and related coatings used at the affected facility by:
              (1) Analysis using Method 24A of routine weekly samples of raw ink and related coatings in each respective storage tank; or
              (2) Analysis using Method 24A of samples of each shipment of all purchased raw inks and related coatings; or
              (3) Determination of the VOC content from the formulation data supplied by the ink manufacturer with each shipment of raw inks and related coatings used.
              (b) The owner or operator of any affected facility using solvent-borne ink systems shall use the results of verification analyses by Method 24A to determine compliance when discrepancies with ink manufacturers' formulation data occur.
              (c) The owner or operator of any affected facility using waterborne ink systems shall determine the VOC and water content of raw inks and related coatings used at the affected facility by:
              (1) Determination of the VOC and water content from the formulation data supplied by the ink manufacturer with each shipment of purchased raw inks and related coatings used; or
              (2) Analysis of samples of each shipment of purchased raw inks and related coatings using a test method approved by the Administrator in accordance with § 60.8(b).
              (d) The owner or operator of any affected facility shall determine the density of raw inks, related coatings, and VOC solvents by:

              (1) Making a total of three determinations for each liquid sample at specified temperatures using the procedure outlined in ASTM D1475-60, 80, or 90, which is incorporated by reference. It is available from the American Society of Testing and Materials, 1916 Race Street, Philadelphia, Pennsylvania 19103. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_ register/code_of_federal _regulations/ibr_locations.html. This incorporation by reference was approved by the Director of the Federal Register on November 8, 1982. This material is incorporated as it exists on the date of approval and a notice of any change in these materials will be published in the Federal Register. The temperature and density is recorded as the arithmetic average of the three determinations; or
              (2) Using literature values, at specified temperatures, acceptable to the Administrator.
              (e) If compliance is determined according to § 60.433 (e), (f), or (g), the existing as well as affected facilities are subject to the requirements of paragraphs (a) through (d) of this section.
              [47 FR 50649, Nov. 8, 1982, as amended at 65 FR 61761, Oct. 17, 2000; 69 FR 18803, Apr. 9, 2004]
            
          
          
            Subpart RR—Standards of Performance for Pressure Sensitive Tape and Label Surface Coating Operations
            
              Source:
              48 FR 48375, Oct. 18, 1983, unless otherwise noted.
            
            
              § 60.440
              Applicability and designation of affected facility.
              (a) The affected facility to which the provisions of this subpart apply is each coating line used in the manufacture of pressure sensitive tape and label materials.
              (b) Any affected facility which inputs to the coating process 45 Mg (50 tons) of VOC or less per 12 month period is not subject to the emission limits of § 60.442(a), however, the affected facility is subject to the requirements of all other applicable sections of this subpart. If the amount of VOC input exceeds 45 Mg (50 tons) per 12 month period, the coating line will become subject to § 60.442(a) and all other sections of this subpart.
              (c) This subpart applies to any affected facility which begins construction, modification, or reconstruction after December 30, 1980.
              [48 FR 48375, Oct. 18, 1983, as amended at 65 FR 61761, Oct. 17, 2000]
            
            
              
              § 60.441
              Definitions and symbols.
              (a) Except as otherwise required by the context, terms used in this subpart are defined in the Act, in subpart A of this part, or in this section as follows:
              
                Coating applicator means an apparatus used to apply a surface coating to a continuous web.
              
                Coating line means any number or combination of adhesive, release, or precoat coating applicators, flashoff areas, and ovens which coat a continuous web, located between a web unwind station and a web rewind station, to produce pressure sensitive tape and label materials.
              
                Coating solids applied means the solids content of the coated adhesive, release, or precoat as measured by Method 24.
              
                Flashoff area means the portion of a coating line after the coating applicator and usually before the oven entrance.
              
                Fugitive volatile organic compounds means any volatile organic compounds which are emitted from the coating applicator and flashoff areas and are not emitted in the oven.
              
                Hood or enclosure means any device used to capture fugitive volatile organic compounds.
              
                Oven means a chamber which uses heat or irradiation to bake, cure, polymerize, or dry a surface coating.
              
                Precoat means a coating operation in which a coating other than an adhesive or release is applied to a surface during the production of a pressure sensitive tape or label product.
              
                Solvent applied in the coating means all organic solvent contained in the adhesive, release, and precoat formulations that is metered into the coating applicator from the formulation area.
              
                Total enclosure means a structure or building around the coating applicator and flashoff area or the entire coating line for the purpose of confining and totally capturing fugitive VOC emissions.
              
                VOC means volatile organic compound.

              (b) All symbols used in this subpart not defined below are given meaning in the Act or in subpart A of this part.
              
              
                a = the gas stream vents exiting the emission control device.
                b = the gas stream vents entering the emission control device.
                Caj = the concentration of VOC (carbon equivalent) in each gas stream (j) exiting the emission control device, in parts per million by volume.
                Cbi = the concentration of VOC (carbon equivalent) in each gas stream (i) entering the emission control device, in parts per million by volume.
                Cfk = the concentration of VOC (carbon equivalent) in each gas stream (k) emitted directly to the atmosphere, in parts per million by volume.
                G = the calculated weighted average mass (kg) of VOC per mass (kg) of coating solids applied each calendar month.
                Mci = the total mass (kg) of each coating (i) applied during the calendar month as determined from facility records.
                Mr = the total mass (kg) of solvent recovered for a calendar month.
                Qaj = the volumetric flow rate of each effluent gas stream (j) exiting the emission control device, in dry standard cubic meters per hour.
                Qbi = the volumetric flow rate of each effluent gas stream (i) entering the emission control device, in dry standard cubic meters per hour.
                Qfk = the volumetric flow rate of each effluent gas stream (k) emitted to the atmosphere, in dry standard cubic meters per hour.
                R = the overall VOC emission reduction achieved for a calendar month (in percent).
                Rq = the required overall VOC emission reduction (in percent).
                Woi = the weight fraction of organics applied of each coating (i) applied during a calendar month as determined from Method 24 or coating manufacturer's formulation data.
                Wsi = the weight fraction of solids applied of each coating (i) applied during a calendar month as determined from Method 24 or coating manufacturer's formulation data.
              
              [48 FR 48375, Oct. 18, 1983, as amended at 65 FR 61761, Oct. 17, 2000]
            
            
              § 60.442
              Standard for volatile organic compounds.
              (a) On and after the date on which the performance test required by § 60.8 has been completed each owner or operator subject to this subpart shall:
              (1) Cause the discharge into the atmosphere from an affected facility not more than 0.20 kg VOC/kg of coating solids applied as calculated on a weighted average basis for one calendar month; or
              (2) Demonstrate for each affected facility;
              
              (i) A 90 percent overall VOC emission reduction as calculated over a calendar month; or
              (ii) The percent overall VOC emission reduction specified in § 60.443(b) as calculated over a calendar month.
            
            
              § 60.443
              Compliance provisions.
              (a) To determine compliance with § 60.442 the owner or operator of the affected facility shall calculate a weighted average of the mass of solvent used per mass of coating solids applied for a one calendar month period according to the following procedures:
              (1) Determine the weight fraction of organics and the weight fraction of solids of each coating applied by using Reference Method 24 or by the coating manufacturer's formulation data.
              (2) Compute the weighted average by the following equation:
              
                EC16NO91.032
              
              (3) For each affected facility where the value of G is less than or equal to 0.20 kg VOC per kg of coating solids applied, the affected facility is in compliance with § 60.442(a)(1).
              (b) To determine compliance with § 60.442(a)(2), the owner or operator shall calculate the required overall VOC emission reduction according to the following equation:
              
                EC16NO91.033
              
              If Rq is less than or equal to 90 percent, then the required overall VOC emission reduction is Rq. If Rq is greater than 90 percent, then the required overall VOC emission reduction is 90 percent.
              (c) Where compliance with the emission limits specified in § 60.442(a)(2) is achieved through the use of a solvent recovery system, the owner or operator shall determine the overall VOC emission reduction for a one calendar month period by the following equation:
              
                EC16NO91.034
              
              If the R value is equal to or greater than the Rq value specified in paragraph (b) of this section, then compliance with § 60.442(a)(2) is demonstrated.
              (d) Where compliance with the emission limit specified in § 60.442(a)(2) is achieved through the use of a solvent destruction device, the owner or operator shall determine calendar monthly compliance by comparing the monthly required overall VOC emission reduction specified in paragraph (b) of this section to the overall VOC emission reduction demonstrated in the most recent performance test which complied with § 60.442(a)(2). If the monthly required overall VOC emission reduction is less than or equal to the overall VOC reduction of the most recent performance test, the affected facility is in compliance with § 60.442(a)(2).

              (e) Where compliance with § 60.442(a)(2) is achieved through the use of a solvent destruction device, the owner or operator shall continuously record the destruction device combustion temperature during coating operations for thermal incineration destruction devices or the gas temperature upstream and downstream of the incinerator catalyst bed during coating operations for catalytic incineration destruction devices. For thermal incineration destruction devices the owner or operator shall record all 3-hour periods (during actual coating operations) during which the average temperature of the device is more than 28 °C (50 °F) below the average temperature of the device during the most recent performance test complying with § 60.442(a)(2). For catalytic incineration destruction devices, the owner or operator shall record all 3-hour periods (during actual coating operations) during which the average temperature of the device immediately before the catalyst bed is more than 28 °C (50 °F) below the average temperature of the device during the most recent performance test complying with § 60.442(a)(2), and all 3-hour periods (during actual coating operations) during which the average temperature difference across the catalyst bed is less than 80 percent of the average temperature difference of the device during the most recent performance test complying with § 60.442(a)(2).
              (f) After the initial performance test required for all affected facilities under § 60.8, compliance with the VOC emission limitation and percentage reduction requirements under § 60.442 is based on the average emission reduction for one calendar month. A separate compliance test is completed at the end of each calendar month after the initial performance test, and a new calendar month's average VOC emission reduction is calculated to show compliance with the standard.
              (g) If a common emission control device is used to recover or destroy solvent from more than one affected facility, the performance of that control device is assumed to be equal for each of the affected facilities. Compliance with § 60.442(a)(2) is determined by the methods specified in paragraphs (c) and (d) of this section and is performed simultaneously on all affected facilities.
              (h) If a common emission control device is used to recover solvent from an existing facility (or facilities) as well as from an affected facility (or facilities), the overall VOC emission reduction for the affected facility (or facilities), for the purpose of compliance, shall be determined by the following procedures:
              (1) The owner or operator of the existing facility (or facilities) shall determine the mass of solvent recovered for a calendar month period from the existing facility (or facilities) prior to the connection of the affected facility (or facilities) to the emission control device.
              (2) The affected facility (or facilities) shall then be connected to the emission control device.
              (3) The owner or operator shall determine the total mass of solvent recovered from both the existing and affected facilities over a calendar month period. The mass of solvent determined in paragraph (h)(1) of this section from the existing facility shall be subtracted from the total mass of recovered solvent to obtain the mass of solvent recovered from the affected facility (or facilities). The overall VOC emission reduction of the affected facility (or facilities) can then be determined as specified in paragraph (c) of this section.
              (i) If a common emission control device(s) is used to destruct solvent from an existing facility (or facilities) as well as from an affected facility (or facilities), the overall VOC emission reduction for the affected facility (or facilities), for the purpose of compliance, shall be determined by the following procedures:
              (1) The owner or operator shall operate the emission control device with both the existing and affected facilities connected.
              (2) The concentration of VOC (in parts per million by volume) after the common emission control device shall be determined as specified in § 60.444(c). This concentration is used in the calculation of compliance for both the existing and affected facilities.
              (3) The volumetric flow out of the common control device attributable to the affected facility (or facilities) shall be calculated by first determining the ratio of the volumetric flow entering the common control device attributable to the affected facility (facilities) to the total volumetric flow entering the common control device from both existing and affected facilities. The multiplication of this ratio by the total volumetric flow out of the common control device yields the flow attributable to the affected facility (facilities). Compliance is determined by the use of the equation specified in § 60.444(c).
              (j) Startups and shutdowns are normal operation for this source category. Emissions from these operations are to be included when determining if the standard specified at § 60.442(a)(2) is being attained.
              [48 FR 48375, Oct. 18, 1983, as amended at 65 FR 61761, Oct. 17, 2000]
            
            
              § 60.444
              Performance test procedures.
              (a) The performance test for affected facilities complying with § 60.442 without the use of add-on controls shall be identical to the procedures specified in § 60.443(a).

              (b) The performance test for affected facilities controlled by a solvent recovery device shall be conducted as follows:
              
              (1) The performance test shall be a one calendar month test and not the average of three runs as specified in § 60.8(f).
              (2) The weighted average mass of VOC per mass of coating solids applied for a one calendar month period shall be determined as specified in § 60.443(a) (1) and (2).
              (3) Calculate the required percent overall VOC emission reduction as specified in § 60.443(b).
              (4) Inventory VOC usage and VOC recovery for a one calendar month period.
              (5) Determine the percent overall VOC emission reduction as specified in § 60.443(c).
              (c) The performance test for affected facilities controlled by a solvent destruction device shall be conducted as follows:
              (1) The performance of the solvent destruction device shall be determined by averaging the results of three test runs as specified in § 60.8(f).

              (2) Determine for each affected facility prior to each test run the weighted average mass of VOC per mass of coating solids applied being used at the facility. The weighted average shall be determined as specified in § 60.443(a). In this application the quantities of Woi, Wsi, and Mci shall be determined for the time period of each test run and not a calendar month as specified in § 60.441.
              (3) Calculate the required percent overall VOC emission reduction as specified in § 60.443(b).
              (4) Determine the percent overall VOC emission reduction of the solvent destruction device by the following equation and procedures:
              
                EC01JN92.032
              
              (i) The owner or operator of the affected facility shall construct the overall VOC emission reduction system so that all volumetric flow rates and total VOC emissions can be accurately determined by the applicable test methods and procedures specified in § 60.446(b).
              (ii) The owner or operator of an affected facility shall construct a temporary total enclosure around the coating line applicator and flashoff area during the performance test for the purpose of capturing fugitive VOC emissions. If a permanent total enclosure exists in the affected facility prior to the performance test and the Administrator is satisfied that the enclosure is totally capturing fugitive VOC emissions, then no additional total enclosure will be required for the performance test.

              (iii) For each affected facility where the value of R is greater than or equal to the value of Rq calculated in § 60.443(b), compliance with § 60.442(a)(2) is demonstrated.
            
            
              § 60.445
              Monitoring of operations and recordkeeping.
              (a) The owner or operator of an affected facility subject to this subpart shall maintain a calendar month record of all coatings used and the results of the reference test method specified in § 60.446(a) or the manufacturer's formulation data used for determining the VOC content of those coatings.
              (b) The owner or operator of an affected facility controlled by a solvent recovery device shall maintain a calendar month record of the amount of solvent applied in the coating at each affected facility.
              (c) The owner or operator of an affected facility controlled by a solvent recovery device shall install, calibrate, maintain, and operate a monitoring device for indicating the cumulative amount of solvent recovered by the device over a calendar month period. The monitoring device shall be accurate within ±2.0 percent. The owner or operator shall maintain a calendar month record of the amount of solvent recovered by the device.
              (d) The owner or operator of an affected facility operating at the conditions specified in § 60.440(b) shall maintain a 12 month record of the amount of solvent applied in the coating at the facility.

              (e) The owner or operator of an affected facility controlled by a thermal incineration solvent destruction device shall install, calibrate, maintain, and operate a monitoring device which continuously indicates and records the temperature of the solvent destruction device's exhaust gases. The monitoring device shall have an accuracy of the greater of ±0.75 percent of the temperature being measured expressed in degrees Celsius or ±2.5 °C.
              (f) The owner or operator of an affected facility controlled by a catalytic incineration solvent destruction device shall install, calibrate, maintain, and operate a monitoring device which continuously indicates and records the gas temperature both upstream and downstream of the catalyst bed.
              (g) The owner or operator of an affected facility controlled by a solvent destruction device which uses a hood or enclosure to capture fugitive VOC emissions shall install, calibrate, maintain, and operate a monitoring device which continuously indicates that the hood or enclosure is operating. No continuous monitor shall be required if the owner or operator can demonstrate that the hood or enclosure system is interlocked with the affected facility's oven recirculation air system.
              (h) Records of the measurements required in §§ 60.443 and 60.445 must be retained for at least two years following the date of the measurements.
            
            
              § 60.446
              Test methods and procedures.
              (a) The VOC content per unit of coating solids applied and compliance with § 60.422(a)(1) shall be determined by either Method 24 and the equations specified in § 60.443 or by manufacturers' formulation data. In the event of any inconsistency between a Method 24 test and manufacturers' formulation data, the Method 24 test will govern. The Administrator may require an owner or operator to perform Method 24 tests during such months as he deems appropriate. For Method 24, the coating sample must be a one liter sample taken into a one liter container at a point where the sample will be representative of the coating applied to the web substrate.
              (b) Method 25 shall be used to determine the VOC concentration, in parts per million by volume, of each effluent gas stream entering and exiting the solvent destruction device or its equivalent, and each effluent gas stream emitted directly to the atmosphere. Methods 1, 2, 3, and 4 shall be used to determine the sampling location, volumetric flowrate, molecular weight, and moisture of all sampled gas streams. For Method 25, the sampling time for each of three runs must be at least 1 hour. The minimum sampling volume must be 0.003 dscm except that shorter sampling times or smaller volumes, when necessitated by process variables or other factors, may be approved by the Administrator.
              (c) If the owner or operator can demonstrate to the Administrator's satisfaction that testing of representative stacks yields results comparable to those that would be obtained by testing all stacks, the Administrator will approve testing of representative stacks on a case-by-case basis.
              [48 FR 48375, Oct. 18, 1983, as amended at 65 FR 61761, Oct. 17, 2000]
            
            
              § 60.447
              Reporting requirements.
              (a) For all affected facilities subject to compliance with § 60.442, the performance test data and results from the performance test shall be submitted to the Administrator as specified in § 60.8(a) of the General Provisions (40 CFR part 60, subpart A).
              (b) Following the initial performance test, the owner or operator of each affected facility shall submit quarterly reports to the Administrator of exceedances of the VOC emission limits specified in § 60.442. If no such exceedances occur during a particular quarter, a report stating this shall be submitted to the Administrator semiannually.
              (c) The owner or operator of each affected facility shall also submit reports at the frequency specified in § 60.7(c) when the incinerator temperature drops as defined under § 60.443(e). If no such periods occur, the owner or operator shall state this in the report.

              (d) The requirements of this subsection remain in force until and unless EPA, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such States. In that event, affected sources within the State will be relieved of the obligation to comply with this subsection, provided that they comply with the requirements established by the State.
              [48 FR 48375, Oct. 18, 1983, as amended at 55 FR 51383, Dec. 13, 1990]
            
          
          
            Subpart SS—Standards of Performance for Industrial Surface Coating: Large Appliances
            
              Source:
              47 FR 47785, Oct. 27, 1982, unless otherwise noted.
            
            
              § 60.450
              Applicability and designation of affected facility.
              (a) The provisions of this subpart apply to each surface coating operation in a large appliance surface coating line.
              (b) The provisions of this subpart apply to each affected facility identified in paragraph (a) of this section that commences construction, modification, or reconstruction after December 24, 1980.
            
            
              § 60.451
              Definitions.
              (a) All terms used in this subpart not defined below are given the meaning in the Act or in subpart A of this part.
              
                Applied coating solids means the coating solids that adhere to the surface of the large appliance part being coated.
              
                Coating application station means that portion of the large appliance surface coating operation where a prime coat or a top coat is applied to large appliance parts or products (e.g., dip tank, spray booth, or flow coating unit).
              
                Curing oven means a device that uses heat to dry or cure the coating(s) applied to large appliance parts or products.
              
                Electrodeposition (EDP) means a method of coating application in which the large appliance part or product is submerged in a tank filled with coating material suspended in water and an electrical potential is used to enhance deposition of the material on the part or product.
              
                Flashoff area means the portion of a surface coating line between the coating application station and the curing oven.
              
                Large appliance part means any organic surface-coated metal lid, door, casing, panel, or other interior or exterior metal part or accessory that is assembled to form a large appliance product. Parts subject to in-use temperatures in excess of 250 °F are not included in this definition.
              
                Large appliance product means any organic surface-coated metal range, oven, microwave oven, refrigerator, freezer, washer, dryer, dishwasher, water heater, or trash compactor manufactured for household, commercial, or recreational use.
              
                Large appliance surface coating line means that portion of a large appliance assembly plant engaged in the application and curing of organic surface coatings on large appliance parts or products.
              
                Organic coating means any coating used in a surface coating operation, including dilution solvents, from which VOC emissions occur during the application or the curing process. For the purpose of this regulation, powder coatings are not included in this definition.
              
                Powder coating means any surface coating that is applied as a dry powder and is fused into a continuous coating film through the use of heat.
              
                Spray booth means the structure housing automatic or manual spray application equipment where a coating is applied to large appliance parts or products.
              
                Surface coating operation means the system on a large appliance surface coating line used to apply and dry or cure an organic coating on the surface of large appliance parts or products. The surface coating operation may be a prime coat or a topcoat operation and includes the coating application station(s), flashoff area, and curing oven.
              
                Transfer efficiency means the ratio of the amount of coating solids deposited onto the surface of a large appliance part or product to the total amount of coating solids used.
              
                VOC content means the proportion of a coating that is volatile organic compounds (VOC's), expressed as kilograms of VOC's per liter of coating solids.
              
                VOC emissions means the mass of volatile organic compounds (VOC's), expressed as kilograms of VOC's per liter of applied coating solids, emitted from a surface coating operation.
              

              (b) All symbols used in this subpart not defined below are given the meaning in the Act or subpart A of this part.
              
              
                Ca = the concentration of VOC's in a gas stream leaving a control device and entering the atmosphere (parts per million by volume, as carbon).
                Cbthe concentration of VOC's in a gas stream entering a control device (parts per million by volume, as carbon).
                Cfthe concentration of VOC's in a gas stream emitted directly to the atmosphere (parts per million by volume, as carbon).
                Dcdensity of coating (or input stream), as received (kilograms per liter).
                Dddensity of a VOC-solvent added to coatings (kilograms per liter).
                Drdensity of a VOC-solvent recovered by an emission control device (kilograms per liter).
                Ethe VOC destruction efficiency of a control device (fraction).
                Fthe proportion of total VOC's emitted by an affected facility that enters a control device (fraction).
                Gthe volume-weighted average mass of VOC's in coatings consumed in a calendar month per unit volume of applied coating solids (kilograms per liter).
                Lcthe volume of coating consumed, as received (liters).
                Ldthe volume of VOC-solvent added to coatings (liters).
                Lrthe volume of VOC-solvent recovered by an emission control device (liters).
                Lsthe volume of coating solids consumed (liters).
                Mdthe mass of VOC-solvent added to coatings (kilograms).
                Mothe mass of VOC's in coatings consumed, as received (kilograms).
                Mrthe mass of VOC's recovered by an emission control device (kilograms).
                Nthe volume-weighted average mass of VOC's emitted to the atmosphere per unit volume of applied coating solids (kilograms per liter).
                Qathe volumetric flow rate of a gas stream leaving a control device and entering the atmosphere (dry standard cubic meters per hour).
                Qbthe volumetric flow rate of a gas stream entering a control device (dry standard cubic meters per hour).
                Qfthe volumetric flow rate of a gas stream emitted directly to the atmosphere (dry standard cubic meters per hour).
                Rthe overall VOC emission reduction achieved for an affected facility (fraction).
                Tthe transfer efficiency (fraction).
                Vsthe proportion of solids in a coating (or input stream), as received (fraction by volume).
                Wothe proportion of VOC's in a coating (or input stream), as received (fraction by weight).
              
            
            
              § 60.452
              Standard for volatile organic compounds.
              On or after the date on which the performance test required by § 60.8 is completed, no owner or operator of an affected facility subject to the provisions of this subpart shall discharge or cause the discharge of VOC emissions that exceed 0.90 kilogram of VOC's per liter of applied coating solids from any surface coating operation on a large appliance surface coating line.
            
            
              § 60.453
              Performance test and compliance provisions.
              (a) Sections 60.8 (d) and (f) do not apply to the performance test procedures required by this subpart.
              (b) The owner or operator of an affected facility shall conduct an initial performance test as required under § 60.8(a) and thereafter a performance test each calendar month for each affected facility according to the procedures in this paragraph.

              (1) An owner or operator shall use the following procedures for any affected facility that does not use a capture system and control device to comply with the emissions limit specified under § 60.452. The owner or operator shall determine the composition of the coatings by formulation data supplied by the coating manufacturer or by analysis of each coating, as received, using Method 24. The Administrator may require the owner or operator who uses formulation data supplied by the coating manufacturer to determine the VOC content of coatings using Method 24. The owner or operator shall determine the volume of coating and the mass of VOC-solvent used for thinning purposes from company records on a monthly basis. If a common coating distribution system serves more than one affected facility or serves both affected and existing facilities, the owner or operator shall estimate the volume of coatings used at each facility, by using the average dry weight of coating and the surface area coated by each affected and existing facility or by other procedures acceptable to the Administrator.
              
              (i) Except as provided in paragraph (b)(1)(iv) of this section, the weighted average of the total mass of VOC's consumed per unit volume of coating solids applied each calendar month will be determined as follows.
              (A) Calculate the mass of VOC's consumed (Mo + Md) during the calendar month for each affected facility by the following equation:
              
                EC16NO91.035
              
              (ΣLdjDdj will be 0 if no VOC-solvent is added to the coatings, as received)
              
              
                where:
                
                n is the number of different coatings used during the calendar month, and
                m is the number of different VOC-solvents added to coatings during the calendar month.
              
              

              (B) Calculate the total volume of coating solids used (Ls) in the calendar month for each affected facility by the following equation:
              
                EC16NO91.036
              
              
                where n is the number of different coatings used during the calendar month.
              
              
              (C) Select the appropriate transfer efficiency from table 1. If the owner or operator can demonstrate to the satisfaction of the Administrator that transfer efficiencies other than those shown are appropriate, the Administrator will approve their use on a case-by-case basis. Transfer efficiencies for application methods not listed shall be determined by the Administrator on a case-by-case basis. An owner or operator must submit sufficient data for the Administrator to judge the accuracy of the transfer efficiency claims.
              
                Table 1—Transfer Efficiencies
                
                  Application method
                  Transfer efficiency (Tk)
                
                
                  Air-atomized spray
                  0.40
                
                
                  Airless spray
                  0.45
                
                
                  Manual electrostatic spray
                  0.60
                
                
                  Flow coat
                  0.85
                
                
                  Dip coat
                  0.85
                
                
                  Nonrotational automatic electrostatic spray
                  0.85
                
                
                  Rotating head automatic electrostatic spray
                  0.90
                
                
                  Electrodeposition
                  0.95
                
              
              Where more than one application method is used within a single surface coating operation, the owner or operator shall determine the composition and volume of each coating applied by each method through a means acceptable to the Administrator and compute the weighted average transfer efficiency by the following equation:
              
                ER17oc00.012
              
              
                where:
                
                n is the number of coatings (or input streams) used, and
                m is the number of application methods used.
              
              
              (D) Calculate the volume-weighted average mass of VOC's consumed per unit volume of coating solids applied (G) during the calendar month for each affected facility by the following equation:
              
                EC16NO91.038
              
              (ii) Calculate the volume-weighted average of VOC emissions to the atmosphere (N) during the calendar month for each affected facility by the following equation:
              
                EC16NO91.039
              

              (iii) Where the volume-weighted average mass of VOC's discharged to the atmosphere per unit volume of coating solids applied (N) is equal to or less than 0.90 kilogram per liter, the affected facility is in compliance.
              (iv) If each individual coating used by an affected facility has a VOC content, as received, which when divided by the lowest transfer efficiency at which the coating is applied, results in a value equal to or less than 0.90 kilogram per liter, the affected facility is in compliance, provided no VOC's are added to the coating during distribution or application.
              (2) An owner or operator shall use the following procedures for any affected facility that uses a capture system and a control device that destroys VOC's (e.g., incinerator) to comply with the emission limit specified under § 60.452.
              (i) Determine the overall reduction efficiency (R) for the capture system and control device. For the initial performance test the overall reduction efficiency (R) shall be determined as prescribed in A, B, and C below. In subsequent months, the owner or operator may use the most recently determined overall reduction efficiency (R) for the performance test, providing control device and capture system operating conditions have not changed. The procedure in A, B, and C, below, shall be repeated when directed by the Administrator or when the owner or operator elects to operate the control device or capture system at conditions different from the initial performance test.
              (A) Determine the fraction (F) of total VOC's emitted by an affected facility that enters the control device using the following equation:
              
                ER17oc00.013
              
              
                where:
                
                n is the number of gas streams entering the control device
                p is the number of gas streams emitted directly to the atmosphere.
              
              
                ER17oc00.014
              
              
                where:
                
                n is the number of gas streams entering the control device, and
                m is the number of gas streams leaving the control device and entering the atmosphere.
              
              
              (B) Determine the destruction efficiency of the control device (E) using values of the volumetric flow rate of each of the gas streams and the VOC content (as carbon) of each of the gas streams in and out of the device by the following equation:

              (C) Determine overall reduction efficiency (R) using the following equation:
              
              R = EF    (8)
              
              (ii) Calculate the volume-weighted average of the total mass of VOC's per unit volume of applied coating solids (G) during each calendar month for each affected facility using equations (1), (2), (3) if applicable, and (4).

              (iii) Calculate the volume-weighted average of VOC emissions to the atmosphere (N) during each calendar month by the following equation:
              
              N = G(1−R)    (9)
              
              (iv) If the volume-weighted average mass of VOC's emitted to the atmosphere for each calendar month (N) is equal to or less than 0.90 kilogram per liter of applied coating solids, the affected facility is in compliance.
              (3) An owner or operator shall use the following procedure for any affected facility that uses a control device for VOC recovery (e.g., carbon adsorber) to comply with the applicable emission limit specified under § 60.452.
              (i) Calculate the total mass of VOC's consumed (Mo + Md) and the volume-weighted average of the total mass of VOC's per unit volume of applied coating solids (G) during each calendar month for each affected facility using equations (1), (2), (3) if applicable, and (4).
              
              (ii) Calculate the total mass of VOC's recovered (Mr) during each calendar month using the following equation:
              
              Mr = Lr Dr    (10)
              
              (iii) Calculate overall reduction efficiency of the control device (R) for each calendar month for each affected facility using the following equation:
              
                EC16NO91.040
              
              (iv) Calculate the volume-weighted average mass of VOC's emitted to the atmosphere (N) for each calendar month for each affected facility using equation (9).
              (v) If the volume-weighted average mass of VOC's emitted to the atmosphere for each calendar month (N) is equal to or less than 0.90 kilogram per liter of applied coating solids, the affected facility is in compliance. Each monthly calculation is considered a performance test.
              [47 FR 47785, Oct. 27, 1982, as amended at 65 FR 61761, Oct. 17, 2000]
            
            
              § 60.454
              Monitoring of emissions and operations.
              (a) The owner or operator of an affected facility that uses a capture system and an incinerator to comply with the emission limits specified under § 60.452 shall install, calibrate, maintain, and operate temperature measurement devices as prescribed below:
              (1) Where thermal incineration is used, a temperature measurement device shall be installed in the firebox. Where catalytic incineration is used, a temperature measurement device shall be installed in the gas stream immediately before and after the catalyst bed.
              (2) Each temperature measurement device shall be installed, calibrated, and maintained according to the manufacturer's specifications. The device shall have an accuracy of 0.75 percent of the temperature being measured, expressed in degrees Celsius, or ±2.5 °C, whichever is greater.
              (3) Each temperature measurement device shall be equipped with a recording device so that a permanent continuous record is produced.
              [47 FR 47785, Oct. 27, 1982, as amended at 65 FR 61761, Oct. 17, 2000]
            
            
              § 60.455
              Reporting and recordkeeping requirements.
              (a) The reporting requirements of § 60.8(a) apply only to the initial performance test. Each owner or operator subject to the provisions of this subpart shall include the following data in the report of the initial performance test required under § 60.8(a):
              (1) Except as provided in paragraph (a)(2) of this section, the volume-weighted average mass of VOC's emitted to the atmosphere per volume of applied coating solids (N) for a period of 1 calendar month from each affected facility.
              (2) For each affected facility where compliance is determined under the provisions of § 60.453(b)(1)(iv), a list of the coatings used during a period of 1 calendar month, the VOC content of each coating calculated from data determined using Reference Method 24 or supplied by the coating manufacturer, and the minimum transfer efficiency of any coating application equipment used during the month.
              (3) For each affected facility where compliance is achieved through use of an incineration system, the following additional information will be reported:
              (i) The proportion of total VOC's emitted that enters the control device (F),
              (ii) The VOC reduction efficiency of the control device (E),
              (iii) The average combustion temperature (or the average temperature upstream and downstream of the catalyst bed), and
              (iv) A description of the method used to establish the amount of VOC's captured and sent to the incinerator.
              (4) For each affected facility where compliance is achieved through use of a solvent recovery system, the following additional information will be reported:
              (i) The volume of VOC-solvent recovered (Lr), and

              (ii) The overall VOC emission reduction achieved (R).
              
              (b) Following the initial performance test, the owner or operator of an affected facility shall identify, record, and submit a written report to the Administrator every calendar quarter of each instance in which the volume-weighted average of the total mass of VOC's emitted to the atmosphere per volume of applied coating solids (N) is greater than the limit specified under § 60.452. If no such instances have occurred during a particular quarter, a report stating this shall be submitted to the Administrator semiannually.
              (c) Following the initial performance test, the owner or operator of an affected facility shall identify, record, and submit at the frequency specified in § 60.7(c) the following:
              (1) Where compliance with § 60.452 is achieved through use of thermal incineration, each 3-hour period of coating operation during which the average temperature of the device was more than 28 °C (50 °F) below the average temperature of the device during the most recent performance test at which destruction efficiency was determined as specified under § 60.453.
              (2) Where compliance with § 60.452 is achieved through the use of catalytic incineration, each 3-hour period of coating operation during which the average temperature recorded immediately before the catalyst bed is more than 28 °C (50 °F) below the average temperature at the same location during the most recent performance test at which destruction efficiency was determined as specified under § 60.453. Additionally, all 3-hour periods of coating operation during which the average temperature difference across the catalyst bed is less than 80 percent of the average temperature difference across the catalyst bed during the most recent performance test at which destruction efficiency was determined as specified under § 60.453 will be recorded.
              (3) For thermal and catalytic incinerators, if no such periods as described in paragraphs (c)(1) and (c)(2) of this section occur, the owner or operator shall state this in the report.
              (d) Each owner or operator subject to the provisions of this subpart shall maintain at the source, for a period of at least 2 years, records of all data and calculations used to determine VOC emissions from each affected facility. Where compliance is achieved through the use of thermal incineration, each owner or operator shall maintain at the source daily records of the incinerator combustion chamber temperature. If catalytic incineration is used, the owner or operator shall maintain at the source daily records of the gas temperature, both upstream and downstream of the incinerator catalyst bed. Where compliance is achieved through the use of a solvent recovery system, the owner or operator shall maintain at the source daily records of the amount of solvent recovered by the system for each affected facility.
              [47 FR 47785, Oct. 27, 1982, as amended at 55 FR 51383, Dec. 13, 1990; 65 FR 61761, Oct. 17, 2000]
            
            
              § 60.456
              Test methods and procedures.
              (a) The reference methods in appendix A to this part, except as provided under § 60.8(b), shall be used to determine compliance with § 60.452 as follows:
              (1) Method 24 or formulation data supplied by the coating manufacturer to determine the VOC content of a coating. In the event of dispute, Method 24 shall be the reference method. For determining compliance only, results of Method 24 analyses of waterborne coatings shall be adjusted as described in Section 12.6 of Method 24. Procedures to determine VOC emissions are provided in § 60.453.
              (2) Method 25 for the measurement of the VOC concentration in the gas stream vent.
              (3) Method 1 for sample and velocity traverses.
              (4) Method 2 for velocity and volumetric flow rate.
              (5) Method 3 for gas analysis.
              (6) Method 4 for stack gas moisture.
              (b) For Method 24, the coating sample must be a 1-liter sample taken into a 1-liter container at a point where the sample will be representative of the coating material.

              (c) For Method 25, the sample time for each of three runs is to be at least 60 minutes and the minimum sample volume is to be at least 0.003 dscm (0.1 dscf) except that shorter sampling times or smaller volumes, when necessitated by process variables or other factors, may be approved by the Administrator.
              (d) The Administrator will approve sampling of representative stacks on a case-by-case basis if the owner or operator can demonstrate to the satisfaction of the Administrator that the testing of representative stacks would yield results comparable to those that would be obtained by testing all stacks.
              [47 FR 47785, Oct. 27, 1982, as amended at 65 FR 61761, Oct. 17, 2000]
            
          
          
            Subpart TT—Standards of Performance for Metal Coil Surface Coating
            
              Source:
              47 FR 49612, Nov. 1, 1982, unless otherwise noted.
            
            
              § 60.460
              Applicability and designation of affected facility.
              (a) The provisions of this subpart apply to the following affected facilities in a metal coil surface coating operation: each prime coat operation, each finish coat operation, and each prime and finish coat operation combined when the finish coat is applied wet on wet over the prime coat and both coatings are cured simultaneously.
              (b) This subpart applies to any facility identified in paragraph (a) of this section that commences construction, modification, or reconstruction after January 5, 1981.
            
            
              § 60.461
              Definitions.
              (a) All terms used in this subpart not defined below are given the same meaning as in the Act or in subpart A of this part.
              
                Coating means any organic material that is applied to the surface of metal coil.
              
                Coating application station means that portion of the metal coil surface coating operation where the coating is applied to the surface of the metal coil. Included as part of the coating application station is the flashoff area between the coating application station and the curing oven.
              
                Curing oven means the device that uses heat or radiation to dry or cure the coating applied to the metal coil.
              
                Finish coat operation means the coating application station, curing oven, and quench station used to apply and dry or cure the final coating(s) on the surface of the metal coil. Where only a single coating is applied to the metal coil, that coating is considered a finish coat.
              
                Metal coil surface coating operation means the application system used to apply an organic coating to the surface of any continuous metal strip with thickness of 0.15 millimeter (mm) (0.006 in.) or more that is packaged in a roll or coil.
              
                Prime coat operation means the coating application station, curing oven, and quench station used to apply and dry or cure the initial coating(s) on the surface of the metal coil.
              
                Quench station means that portion of the metal coil surface coating operation where the coated metal coil is cooled, usually by a water spray, after baking or curing.
              
                VOC content means the quantity, in kilograms per liter of coating solids, of volatile organic compounds (VOC's) in a coating.

              (b) All symbols used in this subpart not defined below are given the same meaning as in the Act and in subpart A of this part.
              
              
                Ca = the VOC concentration in each gas stream leaving the control device and entering the atmosphere (parts per million by volume, as carbon).
                Cb = the VOC concentration in each gas stream entering the control device (parts per million by volume, as carbon).
                Cf = the VOC concentration in each gas steam emitted directly to the atmosphere (parts per million by volume, as carbon).
                Dc = density of each coating, as received (kilograms per liter).
                Dd = density of each VOC-solvent added to coatings (kilograms per liter).
                Dr = density of VOC-solvent recovered by an emission control device (kilograms per liter).
                E= VOC destruction efficiency of the control device (fraction).
                F= the proportion of total VOC's emitted by an affected facility that enters the control device (fraction).
                G= volume-weighted average mass of VOC's in coatings consumed in a calendar month per unit volume of coating solids applied (kilograms per liter).
                Lc = the volume of each coating consumed, as received (liters).
                
                Ld = the volume of each VOC-solvent added to coatings (liters).
                Lr = the volume of VOC-solvent recovered by an emission control device (liters).
                Ls = the volume of coating solids consumed (liters).
                Md = the mass of VOC-solvent added to coatings (kilograms).
                Mo = the mass of VOC's in coatings consumed, as received (kilograms).
                Mr = the mass of VOC's recovered by an emission control device (kilograms).
                N= the volume-weighted average mass of VOC emissions to the atmosphere per unit volume of coating solids applied (kilograms per liter).
                Qa = the volumetric flow rate of each gas stream leaving the control device and entering the atmosphere (dry standard cubic meters per hour).
                Qb = the volumetric flow rate of each gas stream entering the control device (dry standard cubic meters per hour).
                Qf = the volumetric flow rate of each gas steam emitted directly to the atmosphere (dry standard cubic meters per hour).
                R= the overall VOC emission reduction achieved for an affected facility (fraction).
                S= the calculated monthly allowable emission limit (kilograms of VOC per liter of coating solids applied).
                Vs = the proportion of solids in each coating, as received (fraction by volume).
                Wo = the proportion of VOC's in each coating, as received (fraction by weight).
              
            
            
              § 60.462
              Standards for volatile organic compounds.
              (a) On and after the date on which § 60.8 requires a performance test to be completed, each owner or operator subject to this subpart shall not cause to be discharged into the atmosphere more than:
              (1) 0.28 kilogram VOC per liter (kg VOC/l) of coating solids applied for each calendar month for each affected facility that does not use an emission control device(s); or
              (2) 0.14 kg VOC/l of coating solids applied for each calendar month for each affected facility that continuously uses an emission control device(s) operated at the most recently demonstrated overall efficiency; or
              (3) 10 percent of the VOC's applied for each calendar month (90 percent emission reduction) for each affected facility that continuously uses an emission control device(s) operated at the most recently demonstrated overall efficiency; or

              (4) A value between 0.14 (or a 90-percent emission reduction) and 0.28 kg VOC/l of coating solids applied for each calendar month for each affected facility that intermittently uses an emission control device operated at the most recently demonstrated overall efficiency.
            
            
              § 60.463
              Performance test and compliance provisions.
              (a) Section 60.8(d) and (f) do not apply to the performance test.
              (b) The owner or operator of an affected facility shall conduct an initial performance test as required under § 60.8(a) and thereafter a performance test for each calendar month for each affected facility according to the procedures in this section.

              (c) The owner or operator shall use the following procedures for determining monthly volume-weighted average emissions of VOC's in kg/l of coating solids applied.

              (1) An owner or operator shall use the following procedures for each affected facility that does not use a capture system and control device to comply with the emission limit specified under § 60.462(a)(1). The owner or operator shall determine the composition of the coatings by formulation data supplied by the manufacturer of the coating or by an analysisof each coating, as received, using Method 24. The Administrator may require the owner or operator who uses formulation data supplied by the manufacturer of the coatings to determine the VOC content of coatings using Method 24 or an equivalent or alternative method. The owner or operator shall determine the volume of coating and the mass of VOC-solvent added to coatings from company records on a monthly basis. If a common coating distribution system serves more than one affected facility or serves both affected and existing facilities, the owner or operator shall estimate the volume of coating used at each affected facility by using the average dry weight of coating and the surface area coated by each affected and existing facility or by other procedures acceptable to the Administrator.
              
              (i) Calculate the volume-weighted average of the total mass of VOC's consumed per unit volume of coating solids applied during each calendar month for each affected facility, except as provided under paragraph (c)(1)(iv) of this section. The weighted average of the total mass of VOC's used per unit volume of coating solids applied each calendar month is determined by the following procedures.
              (A) Calculate the mass of VOC's used (Mo + Md) during each calendar month for each affected facility by the following equation:
              
                EC16NO91.041
              
              (ΣLdjDdj will be 0 if no VOC solvent is added to the coatings, as received)
              
              
                where
                
                n is the number of different coatings used during the calendar month, and
                m is the number of different VOC solvents added to coatings used during the calendar month.
              
              

              (B) Calculate the total volume of coating solids used (Ls) in each calendar month for each affected facility by the following equation:
              
                EC16NO91.042
              
              
                Where:
                
                n is the number of different coatings used during the calendar month.
              
              
              (C) Calculate the volume-weighted average mass of VOC's used per unit volume of coating solids applied (G) during the calendar month for each affected facility by the following equation:
              
                EC16NO91.043
              
              (ii) Calculate the volume-weighted average of VOC emissions to the atmosphere (N) during the calendar month for each affected facility by the following equation:
              
                EC16NO91.044
              

              (iii) Where the volume-weighted average mass of VOC's discharged to the atmosphere per unit volume of coating solids applied (N) is equal to or less than 0.28 kg/l, the affected facility is in compliance.

              (iv) If each individual coating used by an affected facility has a VOC content, as received, that is equal to or less than 0.28 kg/l of coating solids, the affected facility is in compliance provided no VOC's are added to the coatings during distribution or application.
              (2) An owner or operator shall use the following procedures for each affected facility that continuously uses a capture system and a control device that destroys VOC's (e.g., incinerator) to comply with the emission limit specified under § 60.462(a) (2) or (3).
              (i) Determine the overall reduction efficiency (R) for the capture system and control device.
              For the initial performance test, the overall reduction efficiency (R) shall be determined as prescribed in paragraphs (c)(2)(i) (A), (B), and (C) of this section. In subsequent months, the owner or operator may use the most recently determined overall reduction efficiency (R) for the performance test, providing control device and capture system operating conditions have not changed. The procedure in paragraphs (c)(2)(i) (A), (B), and (C) of this section, shall be repeated when directed by the Administrator or when the owner or operator elects to operate the control device or capture system at conditions different from the initial performance test.
              (A) Determine the fraction (F) of total VOC's emitted by an affected facility that enters the control device using the following equation:
              
                
                EC01JN92.035
              
              
                Equation 5
                
                Where:
                
                
                  l is the number of gas streams entering the control device, and
                p is the number of gas streams emitted directly to the atmosphere.
              
              
              (B) Determine the destruction efficiency of the control device (E) using values of the volumetric flow rate of each of the gas streams and the VOC content (as carbon) of each of the gas streams in and out of the device by the following equation:
              
                EC01JN92.036
              
              
                Equation 6
                
                Where:
                
                n is the number of gas streams entering the control device, and
                m is the number of gas streams leaving the control device and entering the atmosphere.
              
              
              The owner or operator of the affected facility shall construct the VOC emission reduction system so that all volumetric flow rates and total VOC emissions can be accurately determined by the applicable test methods and procedures specified in § 60.466. The owner or operator of the affected facility shall construct a temporary enclosure around the coating applicator and flashoff area during the performance test for the purpose of evaluating the capture efficiency of the system. The enclosure must be maintained at a negative pressure to ensure that all VOC emissions are measurable. If a permanent enclosure exists in the affected facility prior to the performance test and the Administrator is satisfied that the enclosure is adequately containing VOC emissions, no additional enclosure is required for the performance test.
              (C) Determine overall reduction efficiency (R) using the following equation:
              
                EC16NO91.045
              
              If the overall reduction efficiency (R) is equal to or greater than 0.90, the affected facility is in compliance and no further computations are necessary. If the overall reduction efficiency (R) is less than 0.90, the average total VOC emissions to the atmosphere per unit volume of coating solids applied (N) shall be computed as follows.
              (ii) Calculate the volume-weighted average of the total mass of VOC's per unit volume of coating solids applied (G) during each calendar month for each affected facility using equations in paragraphs (c)(1)(i) (A), (B), and (C) of this section.
              (iii) Calculate the volume-weighted average of VOC emissions to the atmosphere (N) during each calendar month by the following equation:
              
                EC16NO91.046
              

              (iv) If the volume-weighted average mass of VOC's emitted to the atmosphere for each calendar month (N) is less than or equal to 0.14 kg/l of coating solids applied, the affected facility is in compliance. Each monthly calculation is a performance test.
              (3) An owner or operator shall use the following procedure for each affected facility that uses a control device that recovers the VOC's (e.g., carbon adsorber) to comply with the applicable emission limit specified under § 60.462(a) (2) or (3).
              (i) Calculate the total mass of VOC's consumed (Mo + Md) during each calendar month for each affected facility using equation (1).
              (ii) Calculate the total mass of VOC's recovered (Mr) during each calendar month using the following equation:
              
                EC16NO91.047
              
              (iii) Calculate the overall reduction efficiency of the control device (R) for each calendar month for each affected facility using the following equation:
              
                EC16NO91.048
              

              If the overall reduction efficiency (R) is equal to or greater than 0.90, the affected facility is in compliance and no further computations are necessary. If the overall reduction efficiency (R) is less than 0.90, the average total VOC emissions to the atmosphere per unit volume of coating solids applied (N) must be computed as follows.

              (iv) Calculate the total volume of coating solids consumed (Ls) and the volume-weighted average of the total mass of VOC's per unit volume of coating solids applied (G) during each calendar month for each affected facility using equations in paragraphs (c)(1)(i) (B) and (C) of this section.
              (v) Calculate the volume-weighted average mass of VOC's emitted to the atmosphere (N) for each calendar month for each affected facility using equation (8).

              (vi) If the weighted average mass of VOC's emitted to the atmosphere for each calendar month (N) is less than or equal to 0.14 kg/l of coating solids applied, the affected facility is in compliance. Each monthly calculation is a performance test.
              (4) An owner or operator shall use the following procedures for each affected facility that intermittently uses a capture system and a control device to comply with the emission limit specified in § 60.462(a)(4).

              (i) Calculate the total volume of coating solids applied without the control device in operation (Lsn) during each calendar month for each affected facility using the following equation:
              
                EC16NO91.049
              
              
                Where:
                
                n is the number of coatings used during the calendar month without the control device in operation.
              
              

              (ii) Calculate the total volume of coating solids applied with the control device in operation (Lsc) during each calendar month for each affected facility using the following equation:
              
                EC16NO91.050
              
              
                Where:
                
                n is the number of coatings used during the calendar month with the control device in operation.
              
              

              (iii) Calculate the mass of VOC's used without the control device in operation (Mon + Mdn) during each calendar month for each affected facility using the following equation:
              
                EC16NO91.051
              
              
                Where:
                
                n is the number of different coatings used without the control device in operation during the calendar month, and
                m is the number of different VOC-solvents added to coatings used without the control device in operation during the calendar month.
              
              

              (iv) Calculate the volume-weighted average of the total mass of VOC's consumed per unit volume of coating solids applied without the control device in operation (Gn) during each calendar month for each affected facility using the following equation:
              
                EC16NO91.052
              

              (v) Calculate the mass of VOC's used with the control device in operation (Moc + Mdc) during each calendar month for each affected facility using the following equation:
              
                EC16NO91.053
              
              
                
                Where:
                
                n is the number of different coatings used with the control device in operation during the calendar month, and
                m is the number of different VOC-solvents added to coatings used with the control device in operation during the calendar month.
              
              

              (vi) Calculate the volume-weighted average of the total mass of VOC's used per unit volume of coating solids applied with the control device in operation (Gc) during each calendar month for each affected facility using the following equation:
              
                EC16NO91.054
              
              (vii) Determine the overall reduction efficiency (R) for the capture system and control device using the procedures in paragraphs (c)(2)(i) (A), (B), and (C) or paragraphs (c)(3) (i), (ii), and (iii) of this section, whichever is applicable.
              (viii) Calculate the volume-weighted average of VOC emissions to the atmosphere (N) during each calendar month for each affected facility using the following equation:
              
                EC16NO91.055
              
              
                Equation 17
              
              
              (ix) Calculate the emission limit(s) for each calendar month for each affected facility using the following equation:
              
                EC16NO91.056
              
              
                or
                
                  EC16NO91.057
                
                whichever is greater.
              
              
              (x) If the volume-weighted average mass of VOC's emitted to the atmosphere for each calendar month (N) is less than or equal to the calculated emission limit (S) for the calendar month, the affected facility is in compliance. Each monthly calculation is a performance test.
              [47 FR 49612, Nov. 1, 1982; 48 FR 1056, Jan. 10, 1983, as amended at 65 FR 61761, Oct. 17, 2000]
            
            
              § 60.464
              Monitoring of emissions and operations.
              (a) Where compliance with the numerical limit specified in § 60.462(a) (1) or (2) is achieved through the use of low VOC-content coatings without the use of emission control devices or through the use of higher VOC-content coatings in conjunction with emission control devices, the owner or operator shall compute and record the average VOC content of coatings applied during each calendar month for each affected facility, according to the equations provided in § 60.463.
              (b) Where compliance with the limit specified in § 60.462(a)(4) is achieved through the intermittent use of emission control devices, the owner or operator shall compute and record for each affected facility the average VOC content of coatings applied during each calendar month according to the equations provided in § 60.463.

              (c) If thermal incineration is used, each owner or operator subject to the provisions of this subpart shall install, calibrate, operate, and maintain a device that continuously records the combustion temperature of any effluent gases incinerated to achieve compliance with § 60.462(a)(2), (3), or (4). This device shall have an accuracy of ±2.5 °C. or ±0.75 percent of the temperature being measured expressed in degrees Celsius, whichever is greater. Each owner or operator shall also record all periods (during actual coating operations) in excess of 3 hours during which the average temperature in any thermal incinerator used to control emissions from an affected facility remains more than 28 °C (50 °F) below the temperature at which compliance with § 60.462(a)(2), (3), or (4) was demonstrated during the most recent measurement of incinerator efficiency required by § 60.8. The records required by § 60.7 shall identify each such occurrence and its duration. If catalytic incineration is used, the owner or operator shall install, calibrate, operate, and maintain a device to monitor and record continuously the gas temperature both upstream and downstream of the incinerator catalyst bed. This device shall have an accuracy of ±2.5 °C. or ±0.75 percent of the temperature being measured expressed in degrees Celsius, whichever is greater. During coating operations, the owner or operator shall record all periods in excess of 3 hours where the average difference between the temperature upstream and downstream of the incinerator catalyst bed remains below 80 percent of the temperature difference at which compliance was demonstrated during the most recent measurement of incinerator efficiency or when the inlet temperature falls more than 28 °C (50 °F) below the temperature at which compliance with § 60.462(a)(2), (3), or (4) was demonstrated during the most recent measurement of incinerator efficiency required by § 60.8. The records required by § 60.7 shall identify each such occurrence and its duration.
              [47 FR 49612, Nov. 1, 1982; 48 FR 1056, Jan. 10, 1983, as amended at 65 FR 61761, Oct. 17, 2000]
            
            
              § 60.465
              Reporting and recordkeeping requirements.
              (a) Where compliance with the numerical limit specified in § 60.462(a) (1), (2), or (4) is achieved through the use of low VOC-content coatings without emission control devices or through the use of higher VOC-content coatings in conjunction with emission control devices, each owner or operator subject to the provisions of this subpart shall include in the initial compliance report required by § 60.8 the weighted average of the VOC content of coatings used during a period of one calendar month for each affected facility. Where compliance with § 60.462(a)(4) is achieved through the intermittent use of a control device, reports shall include separate values of the weighted average VOC content of coatings used with and without the control device in operation.
              (b) Where compliance with § 60.462(a)(2), (3), or (4) is achieved through the use of an emission control device that destroys VOC's, each owner or operator subject to the provisions of this subpart shall include the following data in the initial compliance report required by § 60.8:
              (1) The overall VOC destruction rate used to attain compliance with § 60.462(a)(2), (3), or (4) and the calculated emission limit used to attain compliance with § 60.462(a)(4); and
              (2) The combustion temperature of the thermal incinerator or the gas temperature, both upstream and downstream of the incinerator catalyst bed, used to attain compliance with § 60.462(a)(2), (3), or (4).
              (c) Following the initial performance test, the owner or operator of an affected facility shall identify, record, and submit a written report to the Administrator every calendar quarter of each instance in which the volume-weighted average of the local mass of VOC's emitted to the atmosphere per volume of applied coating solids (N) is greater than the limit specified under § 60.462. If no such instances have occurred during a particular quarter, a report stating this shall be submitted to the Administrator semiannually.
              (d) The owner or operator of each affected facility shall also submit reports at the frequency specified in § 60.7(c) when the incinerator temperature drops as defined under § 60.464(c). If no such periods occur, the owner or operator shall state this in the report.

              (e) Each owner or operator subject to the provisions of this subpart shall maintain at the source, for a period of at least 2 years, records of all data and calculations used to determine monthly VOC emissions from each affected facility and to determine the monthly emission limit, where applicable. Where compliance is achieved through the use of thermal incineration, each owner or operator shall maintain, at the source, daily records of the incinerator combustion temperature. If catalytic incineration is used, the owner or operator shall maintain at the source daily records of the gas temperature, both upstream and downstream of the incinerator catalyst bed.
              [47 FR 49612, Nov. 1, 1982, as amended at 55 FR 51383, Dec. 13, 1990; 56 FR 20497, May 3, 1991; 65 FR 61761, Oct. 17, 2000]
            
            
              § 60.466
              Test methods and procedures.
              (a) The reference methods in appendix A to this part, except as provided under § 60.8(b), shall be used to determine compliance with § 60.462 as follows:
              (1) Method 24, or data provided by the formulator of the coating, shall be used for determining the VOC content of each coating as applied to the surface of the metal coil. In the event of a dispute, Method 24 shall be the reference method. When VOC content of waterborne coatings, determined by Method 24, is used to determine compliance of affected facilities, the results of the Method 24 analysis shall be adjusted as described in Section 12.6 of Method 24;
              (2) Method 25, both for measuring the VOC concentration in each gas stream entering and leaving the control device on each stack equipped with an emission control device and for measuring the VOC concentration in each gas stream emitted directly to the atmosphere;
              (3) Method 1 for sample and velocity traverses;
              (4) Method 2 for velocity and volumetric flow rate;
              (5) Method 3 for gas analysis; and
              (6) Method 4 for stack gas moisture.
              (b) For Method 24, the coating sample must be at least a 1-liter sample taken at a point where the sample will be representative of the coating as applied to the surface of the metal coil.
              (c) For Method 25, the sampling time for each of three runs is to be at least 60 minutes, and the minimum sampling volume is to be at least 0.003 dscm (0.11 dscf); however, shorter sampling times or smaller volumes, when necessitated by process variables or other factors, may be approved by the Administrator.
              (d) The Administrator will approve testing of representative stacks on a case-by-case basis if the owner or operator can demonstrate to the satisfaction of the Administrator that testing of representative stacks yields results comparable to those that would be obtained by testing all stacks.
              [47 FR 49612, Nov. 1, 1982, as amended at 51 FR 22938, June 24, 1986; 65 FR 61761, Oct. 17, 2000]
            
          
          
            Subpart UU—Standards of Performance for Asphalt Processing and Asphalt Roofing Manufacture
            
              Source:
              47 FR 34143, Aug. 6, 1982, unless otherwise noted.
            
            
              § 60.470
              Applicability and designation of affected facilities.
              (a) The affected facilities to which this subpart applies are each saturator and each mineral handling and storage facility at asphalt roofing plants; and each asphalt storage tank and each blowing still at asphalt processing plants, petroleum refineries, and asphalt roofing plants.
              (b) Any saturator or mineral handling and storage facility under paragraph (a) of this section that commences construction or modification after November 18, 1980, is subject to the requirements of this subpart. Any asphalt storage tank or blowing still that processes and/or stores asphalt used for roofing only or for roofing and other purposes, and that commences construction or modification after November 18, 1980, is subject to the requirements of this subpart.
              Any asphalt storage tank or blowing still that processes and/or stores only nonroofing asphalts and that commences construction or modification after May 26, 1981, is subject to the requirements of this subpart.
            
            
              § 60.471
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act and in subpart A of this part.
              
                Afterburner (A/B) means an exhaust gas incinerator used to control emissions of particulate matter.
              
                Asphalt processing means the storage and blowing of asphalt.
              
                Asphalt processing plant means a plant which blows asphalt for use in the manufacture of asphalt products.
              
              
                Asphalt roofing plant means a plant which produces asphalt roofing products (shingles, roll roofing, siding, or saturated felt).
              
                Asphalt storage tank means any tank used to store asphalt at asphalt roofing plants, petroleum refineries, and asphalt processing plants. Storage tanks containing cutback asphalts (asphalts diluted with solvents to reduce viscosity for low temperature applications) and emulsified asphalts (asphalts dispersed in water with an emulsifying agent) are not subject to this regulation.
              
                Blowing still means the equipment in which air is blown through asphalt flux to change the softening point and penetration rate.
              
                Catalyst means a substance which, when added to asphalt flux in a blowing still, alters the penetrating-softening point relationship or increases the rate of oxidation of the flux.
              
                Coating blow means the process in which air is blown through hot asphalt flux to produce coating asphalt. The coating blow starts when the air is turned on and stops when the air is turned off.
              
                Electrostatic precipitator (ESP) means an air pollution control device in which solid or liquid particulates in a gas stream are charged as they pass through an electric field and precipitated on a collection suface.
              
                High velocity air filter (HVAF) means an air pollution control filtration device for the removal of sticky, oily, or liquid aerosol particulate matter from exhaust gas streams.
              
                Mineral handling and storage facility means the areas in asphalt roofing plants in which minerals are unloaded from a carrier, the conveyor transfer points between the carrier and the storage silos, and the storage silos.
              
                Saturator means the equipment in which asphalt is applied to felt to make asphalt roofing products. The term saturator includes the saturator, wet looper, and coater.
              [47 FR 34143, Aug. 6, 1982, as amended at 65 FR 61762, Oct. 17, 2000]
            
            
              § 60.472
              Standards for particulate matter.
              (a) On and after the date on which § 60.8(b) requires a performance test to be completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any saturator:
              (1) Particulate matter in excess of:
              (i) 0.04 kg/Mg (0.08 lb/ton) of asphalt shingle or mineral-surfaced roll roofing produced, or
              (ii) 0.4 kg/Mg (0.8 lb/ton) of saturated felt or smooth-surfaced roll roofing produced;
              (2) Exhaust gases with opacity greater than 20 percent; and
              (3) Any visible emissions from a saturator capture system for more than 20 percent of any period of consecutive valid observations totaling 60 minutes. Saturators that were constructed before November 18, 1980, and that have not been reconstructed since that date and that become subject to these standards through modification are exempt from the visible emissions standard. Saturators that have been newly constructed or reconstructed since November 18, 1980 are subject to the visible emissions standard.
              (b) On and after the date on which § 60.8(b) requires a performance test to be completed, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any blowing still:
              (1) Particulate matter in excess of 0.67 kg/Mg (1.3 lb/ton) of asphalt charged to the still when a catalyst is added to the still; and
              (2) Particulate matter in excess of 0.71 kg/Mg (1.4 lb/ton) of asphalt charged to the still when a catalyst is added to the still and when No. 6 fuel oil is fired in the afterburner; and
              (3) Particulate matter in excess of 0.60 kg/Mg (1.2 lb/ton) of asphalt charged to the still during blowing without a catalyst; and
              (4) Particulate matter in excess of 0.64 kg/Mg (1.3 lb/ton) of asphalt charged to the still during blowing without a catalyst and when No. 6 fuel oil is fired in the afterburner; and

              (5) Exhaust gases with an opacity greater than 0 percent unless an opacity limit for the blowing still when fuel oil is used to fire the afterburner has been established by the Administrator in accordance with the procedures in § 60.474(g).
              
              (c) Within 60 days after achieving the maximum production rate at which the affected facility will be operated, but not later than 180 days after initial startup of such facility, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any asphalt storage tank exhaust gases with opacity greater than 0 percent, except for one consecutive 15-minute period in any 24-hour period when the transfer lines are being blown for clearing. The control device shall not be bypassed during this 15-minute period. If, however, the emissions from any asphalt storage tank(s) are ducted to a control device for a saturator, the combined emissions shall meet the emission limit contained in paragraph (a) of this section during the time the saturator control device is operating. At any other time the asphalt storage tank(s) must meet the opacity limit specified above for storage tanks.
              (d) Within 60 days after achieving the maximum production rate at which the affected facility will be operated, but not later than 180 days after initial startup of such facility, no owner or operator subject to the provisions of this subpart shall cause to be discharged into the atmosphere from any mineral handling and storage facility emissions with opacity greater than 1 percent.
              [47 FR 34143, Aug. 6, 1982, as amended at 65 FR 61762, Oct. 17, 2000; 79 FR 11250, Feb. 27, 2014]
            
            
              § 60.473
              Monitoring of operations.
              (a) The owner or operator subject to the provisions of this subpart, and using either an electrostatic precipitator or a high velocity air filter to meet the emission limit in § 60.472(a)(1) and/or (b)(1) shall continuously monitor and record the temperature of the gas at the inlet of the control device. The temperature monitoring instrument shall have an accuracy of ±15 °C (±25 °F) over its range.
              (b) The owner or operator subject to the provisions of this subpart and using an afterburner to meet the emission limit in § 60.472(a)(1) and/or (b)(1) shall continuously monitor and record the temperature in the combustion zone of the afterburner. The monitoring instrument shall have an accuracy of ±10 °C (±18 °F) over its range.
              (c) An owner or operator subject to the provisions of this subpart and using a control device not mentioned in paragraphs (a) or (b) of this section shall provide to the Administrator information describing the operation of the control device and the process parameter(s) which would indicate proper operation and maintenance of the device. The Administrator may require continuous monitoring and will determine the process parameters to be monitored.
              (d) The industry is exempted from the quarterly reports required under § 60.7(c). The owner/operator is required to record and report the operating temperature of the control device during the performance test and, as required by § 60.7(d), maintain a file of the temperature monitoring results for at least two years.
              [47 FR 34143, Aug. 6, 1982, as amended at 65 FR 61762, Oct. 17, 2000]
            
            
              § 60.474
              Test methods and procedures.
              (a) For saturators, the owner or operator shall conduct performance tests required in § 60.8 as follows:
              (1) If the final product is shingle or mineral-surfaced roll roofing, the tests shall be conducted while 106.6-kg (235-lb) shingle is being produced.
              (2) If the final product is saturated felt or smooth-surfaced roll roofing, the tests shall be conducted while 6.8-kg (15-lb) felt is being produced.
              (3) If the final product is fiberglass shingle, the test shall be conducted while a nominal 100-kg (220-lb) shingle is being produced.
              (b) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (c) The owner or operator shall determine compliance with the particulate matter standards in § 60.472 as follows:

              (1) The emission rate (E) of particulate matter shall be computed for each run using the following equation:
              
              E = (cs Qsd)/(PK)
              
              
                where:
                
                
                E = emission rate of particulate matter, kg/Mg (lb/ton).
                cs = concentration of particulate matter, g/dscm (gr/dscf).
                Qsd = volumetric flow rate of effluent gas, dscm/hr (dscf/hr).
                P = asphalt roofing production rate or asphalt charging rate, Mg/hr (ton/hr).
                K = conversion factor, 1000 g/kg [7000 (gr/lb)].
              
              

              (2) Method 5A shall be used to determine the particulate matter concentration (cs) and volumetric flow rate (Qsd) of the effluent gas. For a saturator, the sampling time and sample volume for each run shall be at least 120 minutes and 3.00 dscm (106 dscf), and for the blowing still, at least 90 minutes or the duration of the coating blow or non-coating blow, whichever is greater, and 2.25 dscm (79.4 dscf).
              (3) For the saturator, the asphalt roofing production rate (P) for each run shall be determined as follows: The amount of asphalt roofing produced on the shingle or saturated felt process lines shall be obtained by direct measurement. The asphalt roofing production rate is the amount produced divided by the time taken for the run.

              (4) For the blowing still, the asphalt charging rate (P) shall be computed for each run using the following equation:
              
              P = (Vd)/(K′ θ)
              
              
                where:
                
                P = asphalt charging rate to blowing still, Mg/hr (ton/hr).
                V = volume of asphalt charged, m3 (ft3).
                d = density of asphalt, kg/m3 (lb/ft3).
                K′ = conversion factor, 1000 kg/Mg (2000 lb/ton).
                θ = duration of test run, hr.
              
              
              (i) The volume (V) of asphalt charged shall be measured by any means accurate to within 10 percent.
              (ii) The density (d) of the asphalt shall be computed using the following equation:
              
                ER17OC00.015
              
              
                Where:
                
                d = Density of the asphalt, kg/m3 (lb/ft3)
                K1 = 1056.1 kg/m3 (metric units)
                 = 64.70 lb/ft3 (English Units)
                K2 = 0.6176 kg/(m3 °C) (metric units)
                 = 0.0694 lb/(ft3 °F) (English Units)
                Ti = temperature at the start of the blow, °C ( deg;F)
              
              
              (5) Method 9 and the procedures in § 60.11 shall be used to determine opacity.
              (d) The Administrator will determine compliance with the standards in § 60.472(a)(3) by using Method 22, modified so that readings are recorded every 15 seconds for a period of consecutive observations during representative conditions (in accordance with § 60.8(c)) totaling 60 minutes. A performance test shall consist of one run.
              (e) The owner or operator shall use the monitoring device in § 60.473 (a) or (b) to monitor and record continuously the temperature during the particulate matter run and shall report the results to the Administrator with the performance test results.
              (f) If at a later date the owner or operator believes that the emission limits in § 60.472(a) and (b) are being met even though one of the conditions listed in this paragraph exist, he may submit a written request to the Administrator to repeat the performance test and procedure outlined in paragraph (c) of this section.
              (1) The temperature measured in accordance with § 60.473(a) is exceeding that measured during the performance test.
              (2) The temperature measured in accordance with § 60.473(b) is lower than that measured during the performance test.

              (g) If fuel oil is to be used to fire an afterburner used to control emissions from a blowing still, the owner or operator may petition the Administrator in accordance with § 60.11(e) of the General Provisions to establish an opacity standard for the blowing still that will be the opacity standard when fuel oil is used to fire the afterburner. To obtain this opacity standard, the owner or operator must request the Administrator to determine opacity during an initial, or subsequent, performance test when fuel oil is used to fire the afterburner. Upon receipt of the results of the performance test, the Administrator will make a finding concerning compliance with the mass standard for the blowing still. If the Administrator finds that the facility was in compliance with the mass standard during the performance test but failed to meet the zero opacity standard, the Administrator will establish and promulgate in the Federal Register an opacity standard for the blowing still that will be the opacity standard when fuel oil is used to fire the afterburner. When the afterburner is fired with natural gas, the zero percent opacity remains the applicable opacity standard.
              [54 FR 6677, Feb. 14, 1989, as amended 54 FR 27016, June 27, 1989; 65 FR 61762, Oct. 17, 2000]
            
          
          
            Subpart VV—Standards of Performance for Equipment Leaks of VOC in the Synthetic Organic Chemicals Manufacturing Industry for which Construction, Reconstruction, or Modification Commenced After January 5, 1981, and on or Before November 7, 2006
            
              Source:
              48 FR 48335, Oct. 18, 1983, unless otherwise noted.
            
            
              § 60.480
              Applicability and designation of affected facility.
              (a)(1) The provisions of this subpart apply to affected facilities in the synthetic organic chemicals manufacturing industry.
              (2) The group of all equipment (defined in § 60.481) within a process unit is an affected facility.
              (b) Any affected facility under paragraph (a) of this section that commences construction, reconstruction, or modification after January 5, 1981, and on or before November 7, 2006, shall be subject to the requirements of this subpart.
              (c) Addition or replacement of equipment for the purpose of process improvement which is accomplished without a capital expenditure shall not by itself be considered a modification under this subpart.
              (d)(1) If an owner or operator applies for one or more of the exemptions in this paragraph, then the owner or operator shall maintain records as required in § 60.486(i).
              (2) Any affected facility that has the design capacity to produce less than 1,000 Mg/yr (1,102 ton/yr) of a chemical listed in § 60.489 is exempt from §§ 60.482-1 through 60.482-10.
              (3) If an affected facility produces heavy liquid chemicals only from heavy liquid feed or raw materials, then it is exempt from §§ 60.482-1 through 60.482-10.
              (4) Any affected facility that produces beverage alcohol is exempt from §§ 60.482-1 through 60.482-10.
              (5) Any affected facility that has no equipment in volatile organic compounds (VOC) service is exempt from §§ 60.482-1 through 60.482-10.
              (e) Alternative means of compliance—(1) Option to comply with part 65. (i) Owners or operators may choose to comply with the provisions of 40 CFR part 65, subpart F, to satisfy the requirements of §§ 60.482 through 60.487 for an affected facility. When choosing to comply with 40 CFR part 65, subpart F, the requirements of §§ 60.485(d), (e), and (f) and 60.486(i) and (j) still apply. Other provisions applying to an owner or operator who chooses to comply with 40 CFR part 65 are provided in 40 CFR 65.1.
              (ii) Part 60, subpart A. Owners or operators who choose to comply with 40 CFR part 65, subpart F must also comply with §§ 60.1, 60.2, 60.5, 60.6, 60.7(a)(1) and (4), 60.14, 60.15, and 60.16 for that equipment. All sections and paragraphs of subpart A of this part that are not mentioned in this paragraph (e)(1)(ii) do not apply to owners and operators of equipment subject to this subpart complying with 40 CFR part 65, subpart F, except that provisions required to be met prior to implementing 40 CFR part 65 still apply. Owners and operators who choose to comply with 40 CFR part 65, subpart F, must comply with 40 CFR part 65, subpart A.
              (2) Subpart VVa. Owners or operators may choose to comply with the provisions of subpart VVa of this part 60 to satisfy the requirements of this subpart VV for an affected facility.
              (f) Stay of standards. Owners or operators are not required to comply with the definition of “process unit” in § 60.481 and the requirements in § 60.482-1(g) of this subpart until the EPA takes final action to require compliance and publishes a document in the Federal Register. While the definition of “process unit” is stayed, owners or operators should use the following definition:
              
              
                Process unit means components assembled to produce, as intermediate or final products, one or more of the chemicals listed in § 60.489 of this part. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the product.
              [48 FR 48335, Oct. 18, 1983, as amended at 49 FR 22607, May 30, 1984; 65 FR 61762, Oct. 17, 2000; 65 FR 78276, Dec. 14, 2000; 72 FR 64879, Nov. 16, 2007, 73 FR 31379, June 2, 2008; 73 FR 31375, June 2, 2008]
            
            
              § 60.481
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Act or in subpart A of part 60, and the following terms shall have the specific meanings given them.
              
                Capital expenditure means, in addition to the definition in 40 CFR 60.2, an expenditure for a physical or operational change to an existing facility that:
              (a) Exceeds P, the product of the facility's replacement cost, R, and an adjusted annual asset guideline repair allowance, A, as reflected by the following equation: P = R × A, where

              (1) The adjusted annual asset guideline repair allowance, A, is the product of the percent of the replacement cost, Y, and the applicable basic annual asset guideline repair allowance, B, divided by 100 as reflected by the following equation:
              
              A = Y × (B ÷ 100);
              
              (2) The percent Y is determined from the following equation: Y = 1.0 − 0.575 log X, where X is 1982 minus the year of construction; and
              (3) The applicable basic annual asset guideline repair allowance, B, is selected from the following table consistent with the applicable subpart:
              
                Table for Determining Applicable Value for B
                
                  Subpart applicable to facility
                  Value of B to be used in equation
                
                
                  VV
                  12.5
                
                
                  DDD
                  12.5
                
                
                  GGG
                  7.0
                
                
                  KKK
                  4.5
                
              
              
                Closed-loop system means an enclosed system that returns process fluid to the process.
              
                Closed-purge system means a system or combination of systems and portable containers to capture purged liquids. Containers for purged liquids must be covered or closed when not being filled or emptied.
              
                Closed vent system means a system that is not open to the atmosphere and that is composed of hard-piping, ductwork, connections, and, if necessary, flow-inducing devices that transport gas or vapor from a piece or pieces of equipment to a control device or back to a process.
              
                Connector means flanged, screwed, or other joined fittings used to connect two pipe lines or a pipe line and a piece of process equipment or that close an opening in a pipe that could be connected to another pipe. Joined fittings welded completely around the circumference of the interface are not considered connectors for the purpose of this subpart.
              
                Control device means an enclosed combustion device, vapor recovery system, or flare.
              
                Distance piece means an open or enclosed casing through which the piston rod travels, separating the compressor cylinder from the crankcase.
              
                Double block and bleed system means two block valves connected in series with a bleed valve or line that can vent the line between the two block valves.
              
                Duct work means a conveyance system such as those commonly used for heating and ventilation systems. It is often made of sheet metal and often has sections connected by screws or crimping. Hard-piping is not ductwork.
              
                Equipment means each pump, compressor, pressure relief device, sampling connection system, open-ended valve or line, valve, and flange or other connector in VOC service and any devices or systems required by this subpart.
              
                First attempt at repair means to take action for the purpose of stopping or reducing leakage of organic material to the atmosphere using best practices.
              
                Fuel gas means gases that are combusted to derive useful work or heat.
              
                Fuel gas system means the offsite and onsite piping and flow and pressure control system that gathers gaseous stream(s) generated by onsite operations, may blend them with other sources of gas, and transports the gaseous stream for use as fuel gas in combustion devices or in-process combustion equipment, such as furnaces and gas turbines, either singly or in combination.
              
                Hard-piping means pipe or tubing that is manufactured and properly installed using good engineering judgment and standards such as ASME B31.3, Process Piping (available from the American Society of Mechanical Engineers, PO Box 2300, Fairfield, NJ 07007-2300).
              
                In gas/vapor service means that the piece of equipment contains process fluid that is in the gaseous state at operating conditions.
              
                In heavy liquid service means that the piece of equipment is not in gas/vapor service or in light liquid service.
              
                In light liquid service means that the piece of equipment contains a liquid that meets the conditions specified in § 60.485(e).
              
                In-situ sampling systems means nonextractive samplers or in-line samplers.
              
                In vacuum service means that equipment is operating at an internal pressure which is at least 5 kilopascals (kPa)(0.7 psia) below ambient pressure.
              
                In VOC service means that the piece of equipment contains or contacts a process fluid that is at least 10 percent VOC by weight. (The provisions of § 60.485(d) specify how to determine that a piece of equipment is not in VOC service.)
              
                Liquids dripping means any visible leakage from the seal including spraying, misting, clouding, and ice formation.
              
                Open-ended valve or line means any valve, except safety relief valves, having one side of the valve seat in contact with process fluid and one side open to the atmosphere, either directly or through open piping.
              
                Pressure release means the emission of materials resulting from system pressure being greater than set pressure of the pressure relief device.
              
                Process improvement means routine changes made for safety and occupational health requirements, for energy savings, for better utility, for ease of maintenance and operation, for correction of design deficiencies, for bottleneck removal, for changing product requirements, or for environmental control.
              
                Process unit means the components assembled and connected by pipes or ducts to process raw materials and to produce, as intermediate or final products, one or more of the chemicals listed in § 60.489. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the product. For the purpose of this subpart, process unit includes any feed, intermediate and final product storage vessels (except as specified in § 60.482-1(g)), product transfer racks, and connected ducts and piping. A process unit includes all equipment as defined in this subpart.
              
                Process unit shutdown means a work practice or operational procedure that stops production from a process unit or part of a process unit during which it is technically feasible to clear process material from a process unit or part of a process unit consistent with safety constraints and during which repairs can be accomplished. The following are not considered process unit shutdowns:
              (1) An unscheduled work practice or operational procedure that stops production from a process unit or part of a process unit for less than 24 hours.
              (2) An unscheduled work practice or operational procedure that would stop production from a process unit or part of a process unit for a shorter period of time than would be required to clear the process unit or part of the process unit of materials and start up the unit, and would result in greater emissions than delay of repair of leaking components until the next scheduled process unit shutdown.
              (3) The use of spare equipment and technically feasible bypassing of equipment without stopping production.
              
                Quarter means a 3-month period; the first quarter concludes on the last day of the last full month during the 180 days following initial startup.
              
                Repaired means that equipment is adjusted, or otherwise altered, in order to eliminate a leak as defined in the applicable sections of this subpart and, except for leaks identified in accordance with §§ 60.482-2(b)(2)(ii) and (d)(6)(ii) and (iii), 60.482-3(f), and 60.482-10(f)(1)(ii), is re-monitored as specified in § 60.485(b) to verify that emissions from the equipment are below the applicable leak definition.
              
                Replacement cost means the capital needed to purchase all the depreciable components in a facility.
              
                Sampling connection system means an assembly of equipment within a process unit used during periods of representative operation to take samples of the process fluid. Equipment used to take nonroutine grab samples is not considered a sampling connection system.
              
                Sensor means a device that measures a physical quantity or the change in a physical quantity such as temperature, pressure, flow rate, pH, or liquid level.
              
                Storage vessel means a tank or other vessel that is used to store organic liquids that are used in the process as raw material feedstocks, produced as intermediates or final products, or generated as wastes. Storage vessel does not include vessels permanently attached to motor vehicles, such as trucks, railcars, barges, or ships.
              
                Synthetic organic chemicals manufacturing industry means the industry that produces, as intermediates or final products, one or more of the chemicals listed in § 60.489.
              
                Transfer rack means the collection of loading arms and loading hoses, at a single loading rack, that are used to fill tank trucks and/or railcars with organic liquids.
              
                Volatile organic compounds or VOC means, for the purposes of this subpart, any reactive organic compounds as defined in § 60.2 Definitions.
              [48 FR 48335, Oct. 18, 1983, as amended at 49 FR 22607, May 30, 1984; 49 FR 26738, June 29, 1984; 60 FR 43258, Aug. 18, 1995; 65 FR 61762, Oct. 17, 2000; 65 FR 78276, Dec. 14, 2000; 72 FR 64879, Nov. 16, 2007]
              
                Effective Date Note:
                At 73 FR 31375, June 2, 2008, in § 60.481, the definition of “process unit” was stayed until further notice.
              
            
            
              § 60.482-1
              Standards: General.
              (a) Each owner or operator subject to the provisions of this subpart shall demonstrate compliance with the requirements of §§ 60.482-1 through 60.482-10 or § 60.480(e) for all equipment within 180 days of initial startup.
              (b) Compliance with §§ 60.482-1 to 60.482-10 will be determined by review of records and reports, review of performance test results, and inspection using the methods and procedures specified in § 60.485.
              (c)(1) An owner or operator may request a determination of equivalence of a means of emission limitation to the requirements of §§ 60.482-2, 60.482-3, 60.482-5, 60.482-6, 60.482-7, 60.482-8, and 60.482-10 as provided in § 60.484.
              (2) If the Administrator makes a determination that a means of emission limitation is at least equivalent to the requirements of § 60.482-2, § 60.482-3, § 60.482-5, § 60.482-6, § 60.482-7, § 60.482-8, or § 60.482-10, an owner or operator shall comply with the requirements of that determination.
              (d) Equipment that is in vacuum service is excluded from the requirements of §§ 60.482-2 to 60.482-10 if it is identified as required in § 60.486(e)(5).
              (e) Equipment that an owner or operator designates as being in VOC service less than 300 hours (hr)/yr is excluded from the requirements of §§ 60.482-2 through 60.482-10 if it is identified as required in § 60.486(e)(6) and it meets any of the conditions specified in paragraphs (e)(1) through (3) of this section.
              (1) The equipment is in VOC service only during startup and shutdown, excluding startup and shutdown between batches of the same campaign for a batch process.
              (2) The equipment is in VOC service only during process malfunctions or other emergencies.
              (3) The equipment is backup equipment that is in VOC service only when the primary equipment is out of service.
              (f)(1) If a dedicated batch process unit operates less than 365 days during a year, an owner or operator may monitor to detect leaks from pumps and valves at the frequency specified in the following table instead of monitoring as specified in §§ 60.482-2, 60.482-7, and 60.483-2:
              
                
                  Operating time (percent of hours during year)
                  Equivalent monitoring frequency time in use
                  Monthly
                  Quarterly
                  Semiannually
                
                
                  0 to <25
                  Quarterly
                  Annually
                  Annually.
                
                
                  
                  25 to <50
                  Quarterly
                  Semiannually
                  Annually.
                
                
                  50 to <75
                  Bimonthly
                  Three quarters
                  Semiannually.
                
                
                  75 to 100
                  Monthly
                  Quarterly
                  Semiannually.
                
              
              (2) Pumps and valves that are shared among two or more batch process units that are subject to this subpart may be monitored at the frequencies specified in paragraph (f)(1) of this section, provided the operating time of all such process units is considered.
              (3) The monitoring frequencies specified in paragraph (f)(1) of this section are not requirements for monitoring at specific intervals and can be adjusted to accommodate process operations. An owner or operator may monitor at any time during the specified monitoring period (e.g., month, quarter, year), provided the monitoring is conducted at a reasonable interval after completion of the last monitoring campaign. Reasonable intervals are defined in paragraphs (f)(3)(i) through (iv) of this section.
              (i) When monitoring is conducted quarterly, monitoring events must be separated by at least 30 calendar days.
              (ii) When monitoring is conducted semiannually (i.e., once every 2 quarters), monitoring events must be separated by at least 60 calendar days.
              (iii) When monitoring is conducted in 3 quarters per year, monitoring events must be separated by at least 90 calendar days.
              (iv) When monitoring is conducted annually, monitoring events must be separated by at least 120 calendar days.
              (g) If the storage vessel is shared with multiple process units, the process unit with the greatest annual amount of stored materials (predominant use) is the process unit the storage vessel is assigned to. If the storage vessel is shared equally among process units, and one of the process units has equipment subject to subpart VVa of this part, the storage vessel is assigned to that process unit. If the storage vessel is shared equally among process units, none of which have equipment subject to subpart VVa of this part, the storage vessel is assigned to any process unit subject to this subpart. If the predominant use of the storage vessel varies from year to year, then the owner or operator must estimate the predominant use initially and reassess every 3 years. The owner or operator must keep records of the information and supporting calculations that show how predominant use is determined. All equipment on the storage vessel must be monitored when in VOC service.
              [48 FR 48335, Oct. 18, 1983, as amended at 49 FR 22608, May 30, 1984; 65 FR 78276, Dec. 14, 2000; 72 FR 64880, Nov. 16, 2007]
              
                Effective Date Note:
                At 73 FR 31375, June 2, 2008, in § 60.482-1, paragraph (g) was stayed until further notice.
              
            
            
              § 60.482-2
              Standards: Pumps in light liquid service.
              (a)(1) Each pump in light liquid service shall be monitored monthly to detect leaks by the methods specified in § 60.485(b), except as provided in § 60.482-1(c) and (f) and paragraphs (d), (e), and (f) of this section. A pump that begins operation in light liquid service after the initial startup date for the process unit must be monitored for the first time within 30 days after the end of its startup period, except for a pump that replaces a leaking pump and except as provided in § 60.482-1(c) and (f) and paragraphs (d), (e), and (f) of this section.
              (2) Each pump in light liquid service shall be checked by visual inspection each calendar week for indications of liquids dripping from the pump seal, except as provided in § 60.482-1(f).
              (b)(1) If an instrument reading of 10,000 ppm or greater is measured, a leak is detected.
              (2) If there are indications of liquids dripping from the pump seal, the owner or operator shall follow the procedure specified in either paragraph (b)(2)(i) or (ii) of this section. This requirement does not apply to a pump that was monitored after a previous weekly inspection if the instrument reading for that monitoring event was less than 10,000 ppm and the pump was not repaired since that monitoring event.

              (i) Monitor the pump within 5 days as specified in § 60.485(b). If an instrument reading of 10,000 ppm or greater is measured, a leak is detected. The leak shall be repaired using the procedures in paragraph (c) of this section.
              
              (ii) Designate the visual indications of liquids dripping as a leak, and repair the leak within 15 days of detection by eliminating the visual indications of liquids dripping.
              (c)(1) When a leak is detected, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in § 60.482-9.
              (2) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected. First attempts at repair include, but are not limited to, the practices described in paragraphs (c)(2)(i) and (ii) of this section, where practicable.
              (i) Tightening the packing gland nuts;
              (ii) Ensuring that the seal flush is operating at design pressure and temperature.
              (d) Each pump equipped with a dual mechanical seal system that includes a barrier fluid system is exempt from the requirements of paragraph (a) of this section, provided the requirements specified in paragraphs (d)(1) through (6) of this section are met.
              (1) Each dual mechanical seal system is—
              (i) Operated with the barrier fluid at a pressure that is at all times greater than the pump stuffing box pressure; or
              (ii) Equipped with a barrier fluid degassing reservoir that is routed to a process or fuel gas system or connected by a closed vent system to a control device that complies with the requirements of § 60.482-10; or
              (iii) Equipped with a system that purges the barrier fluid into a process stream with zero VOC emissions to the atmosphere.
              (2) The barrier fluid system is in heavy liquid service or is not in VOC service.
              (3) Each barrier fluid system is equipped with a sensor that will detect failure of the seal system, the barrier fluid system, or both.
              (4)(i) Each pump is checked by visual inspection, each calendar week, for indications of liquids dripping from the pump seals.
              (ii) If there are indications of liquids dripping from the pump seal at the time of the weekly inspection, the owner or operator shall follow the procedure specified in either paragraph (d)(4)(ii)(A) or (B) of this section.
              (A) Monitor the pump within 5 days as specified in § 60.485(b) to determine if there is a leak of VOC in the barrier fluid. If an instrument reading of 10,000 ppm or greater is measured, a leak is detected.
              (B) Designate the visual indications of liquids dripping as a leak.
              (5)(i) Each sensor as described in paragraph (d)(3) of this section is checked daily or is equipped with an audible alarm.
              (ii) The owner or operator determines, based on design considerations and operating experience, a criterion that indicates failure of the seal system, the barrier fluid system, or both.
              (iii) If the sensor indicates failure of the seal system, the barrier fluid system, or both, based on the criterion established in paragraph (d)(5)(ii) of this section, a leak is detected.
              (6)(i) When a leak is detected pursuant to paragraph (d)(4)(ii)(A) of this section, it shall be repaired as specified in paragraph (c) of this section.
              (ii) A leak detected pursuant to paragraph (d)(5)(iii) of this section shall be repaired within 15 days of detection by eliminating the conditions that activated the sensor.
              (iii) A designated leak pursuant to paragraph (d)(4)(ii)(B) of this section shall be repaired within 15 days of detection by eliminating visual indications of liquids dripping.
              (e) Any pump that is designated, as described in § 60.486(e)(1) and (2), for no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, is exempt from the requirements of paragraphs (a), (c), and (d) of this section if the pump:
              (1) Has no externally actuated shaft penetrating the pump housing,
              (2) Is demonstrated to be operating with no detectable emissions as indicated by an instrument reading of less than 500 ppm above background as measured by the methods specified in § 60.485(c), and

              (3) Is tested for compliance with paragraph (e)(2) of this section initially upon designation, annually, and at other times requested by the Administrator.
              
              (f) If any pump is equipped with a closed vent system capable of capturing and transporting any leakage from the seal or seals to a process or to a fuel gas system or to a control device that complies with the requirements of § 60.482-10, it is exempt from paragraphs (a) through (e) of this section.
              (g) Any pump that is designated, as described in § 60.486(f)(1), as an unsafe-to-monitor pump is exempt from the monitoring and inspection requirements of paragraphs (a) and (d)(4) through (6) of this section if:
              (1) The owner or operator of the pump demonstrates that the pump is unsafe-to-monitor because monitoring personnel would be exposed to an immediate danger as a consequence of complying with paragraph (a) of this section; and
              (2) The owner or operator of the pump has a written plan that requires monitoring of the pump as frequently as practicable during safe-to-monitor times but not more frequently than the periodic monitoring schedule otherwise applicable, and repair of the equipment according to the procedures in paragraph (c) of this section if a leak is detected.
              (h) Any pump that is located within the boundary of an unmanned plant site is exempt from the weekly visual inspection requirement of paragraphs (a)(2) and (d)(4) of this section, and the daily requirements of paragraph (d)(5) of this section, provided that each pump is visually inspected as often as practicable and at least monthly.
              [48 FR 48335, Oct. 18, 1983, as amended at 65 FR 61762, Oct. 17, 2000; 65 FR 78276, Dec. 14, 2000; 72 FR 64880, Nov. 16, 2007]
            
            
              § 60.482-3
              Standards: Compressors.
              (a) Each compressor shall be equipped with a seal system that includes a barrier fluid system and that prevents leakage of VOC to the atmosphere, except as provided in § 60.482-1(c) and paragraphs (h), (i), and (j) of this section.
              (b) Each compressor seal system as required in paragraph (a) shall be:
              (1) Operated with the barrier fluid at a pressure that is greater than the compressor stuffing box pressure; or
              (2) Equipped with a barrier fluid system degassing reservoir that is routed to a process or fuel gas system or connected by a closed vent system to a control device that complies with the requirements of § 60.482-10; or
              (3) Equipped with a system that purges the barrier fluid into a process stream with zero VOC emissions to the atmosphere.
              (c) The barrier fluid system shall be in heavy liquid service or shall not be in VOC service.
              (d) Each barrier fluid system as described in paragraph (a) shall be equipped with a sensor that will detect failure of the seal system, barrier fluid system, or both.
              (e)(1) Each sensor as required in paragraph (d) shall be checked daily or shall be equipped with an audible alarm.
              (2) The owner or operator shall determine, based on design considerations and operating experience, a criterion that indicates failure of the seal system, the barrier fluid system, or both.
              (f) If the sensor indicates failure of the seal system, the barrier system, or both based on the criterion determined under paragraph (e)(2), a leak is detected.
              (g)(1) When a leak is detected, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in § 60.482-9.
              (2) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (h) A compressor is exempt from the requirements of paragraphs (a) and (b) of this section, if it is equipped with a closed vent system to capture and transport leakage from the compressor drive shaft back to a process or fuel gas system or to a control device that complies with the requirements of § 60.482-10, except as provided in paragraph (i) of this section.
              (i) Any compressor that is designated, as described in § 60.486(e) (1) and (2), for no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, is exempt from the requirements of paragraphs (a)-(h) if the compressor:

              (1) Is demonstrated to be operating with no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, as measured by the methods specified in § 60.485(c); and
              (2) Is tested for compliance with paragraph (i)(1) of this section initially upon designation, annually, and at other times requested by the Administrator.
              (j) Any existing reciprocating compressor in a process unit which becomes an affected facility under provisions of § 60.14 or § 60.15 is exempt from paragraphs (a) through (e) and (h) of this section, provided the owner or operator demonstrates that recasting the distance piece or replacing the compressor are the only options available to bring the compressor into compliance with the provisions of paragraphs (a) through (e) and (h) of this section.
              [48 FR 48335, Oct. 18, 1983, as amended at 65 FR 61762, Oct. 17, 2000; 65 FR 78277, Dec. 14, 2000; 72 FR 64881, Nov. 16, 2007]
            
            
              § 60.482-4
              Standards: Pressure relief devices in gas/vapor service.
              (a) Except during pressure releases, each pressure relief device in gas/vapor service shall be operated with no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, as determined by the methods specified in § 60.485(c).
              (b)(1) After each pressure release, the pressure relief device shall be returned to a condition of no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, as soon as practicable, but no later than 5 calendar days after the pressure release, except as provided in § 60.482-9.
              (2) No later than 5 calendar days after the pressure release, the pressure relief device shall be monitored to confirm the conditions of no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, by the methods specified in § 60.485(c).
              (c) Any pressure relief device that is routed to a process or fuel gas system or equipped with a closed vent system capable of capturing and transporting leakage through the pressure relief device to a control device as described in § 60.482-10 is exempted from the requirements of paragraphs (a) and (b) of this section.
              (d)(1) Any pressure relief device that is equipped with a rupture disk upstream of the pressure relief device is exempt from the requirements of paragraphs (a) and (b) of this section, provided the owner or operator complies with the requirements in paragraph (d)(2) of this section.
              (2) After each pressure release, a new rupture disk shall be installed upstream of the pressure relief device as soon as practicable, but no later than 5 calendar days after each pressure release, except as provided in § 60.482-9.
              [48 FR 48335, Oct. 18, 1983, as amended at 65 FR 61762, Oct. 17, 2000; 65 FR 78277, Dec. 14, 2000]
            
            
              § 60.482-5
              Standards: Sampling connection systems.
              (a) Each sampling connection system shall be equipped with a closed-purge, closed-loop, or closed-vent system, except as provided in § 60.482-1(c) and paragraph (c) of this section.
              (b) Each closed-purge, closed-loop, or closed-vent system as required in paragraph (a) of this section shall comply with the requirements specified in paragraphs (b)(1) through (4) of this section.
              (1) Gases displaced during filling of the sample container are not required to be collected or captured.
              (2) Containers that are part of a closed-purge system must be covered or closed when not being filled or emptied.
              (3) Gases remaining in the tubing or piping between the closed-purge system valve(s) and sample container valve(s) after the valves are closed and the sample container is disconnected are not required to be collected or captured.
              (4) Each closed-purge, closed-loop, or closed-vent system shall be designed and operated to meet requirements in either paragraph (b)(4)(i), (ii), (iii), or (iv) of this section.
              (i) Return the purged process fluid directly to the process line.
              (ii) Collect and recycle the purged process fluid to a process.

              (iii) Capture and transport all the purged process fluid to a control device that complies with the requirements of § 60.482-10.
              
              (iv) Collect, store, and transport the purged process fluid to any of the following systems or facilities:
              (A) A waste management unit as defined in § 63.111, if the waste management unit is subject to and operated in compliance with the provisions of 40 CFR part 63, subpart G, applicable to Group 1 wastewater streams;
              (B) A treatment, storage, or disposal facility subject to regulation under 40 CFR part 262, 264, 265, or 266;
              (C) A facility permitted, licensed, or registered by a state to manage municipal or industrial solid waste, if the process fluids are not hazardous waste as defined in 40 CFR part 261;
              (D) A waste management unit subject to and operated in compliance with the treatment requirements of § 61.348(a), provided all waste management units that collect, store, or transport the purged process fluid to the treatment unit are subject to and operated in compliance with the management requirements of §§ 61.343 through 61.347; or
              (E) A device used to burn off-specification used oil for energy recovery in accordance with 40 CFR part 279, subpart G, provided the purged process fluid is not hazardous waste as defined in 40 CFR part 261.
              (c) In situ sampling systems and sampling systems without purges are exempt from the requirements of paragraphs (a) and (b) of this section.
              [60 FR 43258, Aug. 18, 1995, as amended at 65 FR 61762, Oct. 17, 2000; 65 FR 78277, Dec. 14, 2000; 72 FR 64881, Nov. 16, 2007]
            
            
              § 60.482-6
              Standards: Open-ended valves or lines.
              (a)(1) Each open-ended valve or line shall be equipped with a cap, blind flange, plug, or a second valve, except as provided in § 60.482-1(c) and paragraphs (d) and (e) of this section.
              (2) The cap, blind flange, plug, or second valve shall seal the open end at all times except during operations requiring process fluid flow through the open-ended valve or line.
              (b) Each open-ended valve or line equipped with a second valve shall be operated in a manner such that the valve on the process fluid end is closed before the second valve is closed.
              (c) When a double block-and-bleed system is being used, the bleed valve or line may remain open during operations that require venting the line between the block valves but shall comply with paragraph (a) at all other times.
              (d) Open-ended valves or lines in an emergency shutdown system which are designed to open automatically in the event of a process upset are exempt from the requirements of paragraphs (a), (b) and (c) of this section.
              (e) Open-ended valves or lines containing materials which would autocatalytically polymerize or would present an explosion, serious overpressure, or other safety hazard if capped or equipped with a double block and bleed system as specified in paragraphs (a) through (c) of this section are exempt from the requirements of paragraphs (a) through (c) of this section.
              [48 FR 48335, Oct. 18, 1983, as amended at 49 FR 22607, May 30, 1984; 65 FR 78277, Dec. 14, 2000; 72 FR 64881, Nov. 16, 2007]
            
            
              § 60.482-7
              Standards: Valves in gas/vapor service and in light liquid service.
              (a)(1) Each valve shall be monitored monthly to detect leaks by the methods specified in § 60.485(b) and shall comply with paragraphs (b) through (e) of this section, except as provided in paragraphs (f), (g), and (h) of this section, § 60.482-1(c) and (f), and §§ 60.483-1 and 60.483-2.
              (2) A valve that begins operation in gas/vapor service or light liquid service after the initial startup date for the process unit must be monitored according to paragraphs (a)(2)(i) or (ii), except for a valve that replaces a leaking valve and except as provided in paragraphs (f), (g), and (h) of this section, § 60.482-1(c), and §§ 60.483-1 and 60.483-2.
              (i) Monitor the valve as in paragraph (a)(1) of this section. The valve must be monitored for the first time within 30 days after the end of its startup period to ensure proper installation.

              (ii) If the valves on the process unit are monitored in accordance with § 60.483-1 or § 60.483-2, count the new valve as leaking when calculating the percentage of valves leaking as described in § 60.483-2(b)(5). If less than 2.0 percent of the valves are leaking for that process unit, the valve must be monitored for the first time during the next scheduled monitoring event for existing valves in the process unit or within 90 days, whichever comes first.
              (b) If an instrument reading of 10,000 ppm or greater is measured, a leak is detected.
              (c)(1)(i) Any valve for which a leak is not detected for 2 successive months may be monitored the first month of every quarter, beginning with the next quarter, until a leak is detected.
              (ii) As an alternative to monitoring all of the valves in the first month of a quarter, an owner or operator may elect to subdivide the process unit into 2 or 3 subgroups of valves and monitor each subgroup in a different month during the quarter, provided each subgroup is monitored every 3 months. The owner or operator must keep records of the valves assigned to each subgroup.
              (2) If a leak is detected, the valve shall be monitored monthly until a leak is not detected for 2 successive months.
              (d)(1) When a leak is detected, it shall be repaired as soon as practicable, but no later than 15 calendar days after the leak is detected, except as provided in § 60.482-9.
              (2) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (e) First attempts at repair include, but are not limited to, the following best practices where practicable:
              (1) Tightening of bonnet bolts;
              (2) Replacement of bonnet bolts;
              (3) Tightening of packing gland nuts;
              (4) Injection of lubricant into lubricated packing.
              (f) Any valve that is designated, as described in § 60.486(e)(2), for no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, is exempt from the requirements of paragraph (a) if the valve:
              (1) Has no external actuating mechanism in contact with the process fluid,
              (2) Is operated with emissions less than 500 ppm above background as determined by the method specified in § 60.485(c), and
              (3) Is tested for compliance with paragraph (f)(2) of this section initially upon designation, annually, and at other times requested by the Administrator.
              (g) Any valve that is designated, as described in § 60.486(f)(1), as an unsafe-to-monitor valve is exempt from the requirements of paragraph (a) if:
              (1) The owner or operator of the valve demonstrates that the valve is unsafe to monitor because monitoring personnel would be exposed to an immediate danger as a consequence of complying with paragraph (a), and
              (2) The owner or operator of the valve adheres to a written plan that requires monitoring of the valve as frequently as practicable during safe-to-monitor times.
              (h) Any valve that is designated, as described in § 60.486(f)(2), as a difficult-to-monitor valve is exempt from the requirements of paragraph (a) if:
              (1) The owner or operator of the valve demonstrates that the valve cannot be monitored without elevating the monitoring personnel more than 2 meters above a support surface.
              (2) The process unit within which the valve is located either becomes an affected facility through § 60.14 or § 60.15 or the owner or operator designates less than 3.0 percent of the total number of valves as difficult-to-monitor, and
              (3) The owner or operator of the valve follows a written plan that requires monitoring of the valve at least once per calendar year.
              [48 FR 48335, Oct. 18, 1983, as amended at 49 FR 22608, May 30, 1984; 65 FR 61762, Oct. 17, 2000; 72 FR 64881, Nov. 16, 2007]
            
            
              § 60.482-8
              Standards: Pumps and valves in heavy liquid service, pressure relief devices in light liquid or heavy liquid service, and connectors.
              (a) If evidence of a potential leak is found by visual, audible, olfactory, or any other detection method at pumps and valves in heavy liquid service, pressure relief devices in light liquid or heavy liquid service, and connectors, the owner or operator shall follow either one of the following procedures:

              (1) The owner or operator shall monitor the equipment within 5 days by the method specified in § 60.485(b) and shall comply with the requirements of paragraphs (b) through (d) of this section.
              (2) The owner or operator shall eliminate the visual, audible, olfactory, or other indication of a potential leak within 5 calendar days of detection.
              (b) If an instrument reading of 10,000 ppm or greater is measured, a leak is detected.
              (c)(1) When a leak is detected, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in § 60.482-9.
              (2) The first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (d) First attempts at repair include, but are not limited to, the best practices described under §§ 60.482-2(c)(2) and 60.482-7(e).
              [48 CFR 48335, Oct. 18, 1983, as amended at 65 FR 78277, Dec. 14, 2000; 72 FR 64882, Nov. 16, 2007]
            
            
              § 60.482-9
              Standards: Delay of repair.
              (a) Delay of repair of equipment for which leaks have been detected will be allowed if repair within 15 days is technically infeasible without a process unit shutdown. Repair of this equipment shall occur before the end of the next process unit shutdown. Monitoring to verify repair must occur within 15 days after startup of the process unit.
              (b) Delay of repair of equipment will be allowed for equipment which is isolated from the process and which does not remain in VOC service.
              (c) Delay of repair for valves will be allowed if:
              (1) The owner or operator demonstrates that emissions of purged material resulting from immediate repair are greater than the fugitive emissions likely to result from delay of repair, and
              (2) When repair procedures are effected, the purged material is collected and destroyed or recovered in a control device complying with § 60.482-10.
              (d) Delay of repair for pumps will be allowed if:
              (1) Repair requires the use of a dual mechanical seal system that includes a barrier fluid system, and
              (2) Repair is completed as soon as practicable, but not later than 6 months after the leak was detected.
              (e) Delay of repair beyond a process unit shutdown will be allowed for a valve, if valve assembly replacement is necessary during the process unit shutdown, valve assembly supplies have been depleted, and valve assembly supplies had been sufficiently stocked before the supplies were depleted. Delay of repair beyond the next process unit shutdown will not be allowed unless the next process unit shutdown occurs sooner than 6 months after the first process unit shutdown.
              (f) When delay of repair is allowed for a leaking pump or valve that remains in service, the pump or valve may be considered to be repaired and no longer subject to delay of repair requirements if two consecutive monthly monitoring instrument readings are below the leak definition.
              [48 FR 48335, Oct. 18, 1983, as amended at 65 FR 78277, Dec. 14, 2000; 72 FR 64882, Nov. 16, 2007]
            
            
              § 60.482-10
              Standards: Closed vent systems and control devices.
              (a) Owners or operators of closed vent systems and control devices used to comply with provisions of this subpart shall comply with the provisions of this section.
              (b) Vapor recovery systems (for example, condensers and absorbers) shall be designed and operated to recover the VOC emissions vented to them with an efficiency of 95 percent or greater, or to an exit concentration of 20 parts per million by volume, whichever is less stringent.
              (c) Enclosed combustion devices shall be designed and operated to reduce the VOC emissions vented to them with an efficiency of 95 percent or greater, or to an exit concentration of 20 parts per million by volume, on a dry basis, corrected to 3 percent oxygen, whichever is less stringent or to provide a minimum residence time of 0.75 seconds at a minimum temperature of 816 °C.
              (d) Flares used to comply with this subpart shall comply with the requirements of § 60.18.

              (e) Owners or operators of control devices used to comply with the provisions of this subpart shall monitor these control devices to ensure that they are operated and maintained in conformance with their designs.
              (f) Except as provided in paragraphs (i) through (k) of this section, each closed vent system shall be inspected according to the procedures and schedule specified in paragraphs (f)(1) and (f)(2) of this section.
              (1) If the vapor collection system or closed vent system is constructed of hard-piping, the owner or operator shall comply with the requirements specified in paragraphs (f)(1)(i) and (f)(1)(ii) of this section:
              (i) Conduct an initial inspection according to the procedures in § 60.485(b); and
              (ii) Conduct annual visual inspections for visible, audible, or olfactory indications of leaks.
              (2) If the vapor collection system or closed vent system is constructed of ductwork, the owner or operator shall:
              (i) Conduct an initial inspection according to the procedures in § 60.485(b); and
              (ii) Conduct annual inspections according to the procedures in § 60.485(b).
              (g) Leaks, as indicated by an instrument reading greater than 500 parts per million by volume above background or by visual inspections, shall be repaired as soon as practicable except as provided in paragraph (h) of this section.
              (1) A first attempt at repair shall be made no later than 5 calendar days after the leak is detected.
              (2) Repair shall be completed no later than 15 calendar days after the leak is detected.
              (h) Delay of repair of a closed vent system for which leaks have been detected is allowed if the repair is technically infeasible without a process unit shutdown or if the owner or operator determines that emissions resulting from immediate repair would be greater than the fugitive emissions likely to result from delay of repair. Repair of such equipment shall be complete by the end of the next process unit shutdown.
              (i) If a vapor collection system or closed vent system is operated under a vacuum, it is exempt from the inspection requirements of paragraphs (f)(1)(i) and (f)(2) of this section.
              (j) Any parts of the closed vent system that are designated, as described in paragraph (l)(1) of this section, as unsafe to inspect are exempt from the inspection requirements of paragraphs (f)(1)(i) and (f)(2) of this section if they comply with the requirements specified in paragraphs (j)(1) and (j)(2) of this section:
              (1) The owner or operator determines that the equipment is unsafe to inspect because inspecting personnel would be exposed to an imminent or potential danger as a consequence of complying with paragraphs (f)(1)(i) or (f)(2) of this section; and
              (2) The owner or operator has a written plan that requires inspection of the equipment as frequently as practicable during safe-to-inspect times.
              (k) Any parts of the closed vent system that are designated, as described in paragraph (l)(2) of this section, as difficult to inspect are exempt from the inspection requirements of paragraphs (f)(1)(i) and (f)(2) of this section if they comply with the requirements specified in paragraphs (k)(1) through (k)(3) of this section:
              (1) The owner or operator determines that the equipment cannot be inspected without elevating the inspecting personnel more than 2 meters above a support surface; and
              (2) The process unit within which the closed vent system is located becomes an affected facility through §§ 60.14 or 60.15, or the owner or operator designates less than 3.0 percent of the total number of closed vent system equipment as difficult to inspect; and
              (3) The owner or operator has a written plan that requires inspection of the equipment at least once every 5 years. A closed vent system is exempt from inspection if it is operated under a vacuum.
              (l) The owner or operator shall record the information specified in paragraphs (l)(1) through (l)(5) of this section.
              (1) Identification of all parts of the closed vent system that are designated as unsafe to inspect, an explanation of why the equipment is unsafe to inspect, and the plan for inspecting the equipment.

              (2) Identification of all parts of the closed vent system that are designated as difficult to inspect, an explanation of why the equipment is difficult to inspect, and the plan for inspecting the equipment.
              (3) For each inspection during which a leak is detected, a record of the information specified in § 60.486(c).
              (4) For each inspection conducted in accordance with § 60.485(b) during which no leaks are detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks were detected.
              (5) For each visual inspection conducted in accordance with paragraph (f)(1)(ii) of this section during which no leaks are detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks were detected.
              (m) Closed vent systems and control devices used to comply with provisions of this subpart shall be operated at all times when emissions may be vented to them.
              [48 FR 48335, Oct. 18, 1983, as amended at 51 FR 2702, Jan. 21, 1986; 60 FR 43258, Aug. 18, 1995; 61 FR 29878, June 12, 1996; 65 FR 78277, Dec. 14, 2000]
            
            
              § 60.483-1
              Alternative standards for valves—allowable percentage of valves leaking.
              (a) An owner or operator may elect to comply with an allowable percentage of valves leaking of equal to or less than 2.0 percent.
              (b) The following requirements shall be met if an owner or operator wishes to comply with an allowable percentage of valves leaking:
              (1) An owner or operator must notify the Administrator that the owner or operator has elected to comply with the allowable percentage of valves leaking before implementing this alternative standard, as specified in § 60.487(d).
              (2) A performance test as specified in paragraph (c) of this section shall be conducted initially upon designation, annually, and at other times requested by the Administrator.
              (3) If a valve leak is detected, it shall be repaired in accordance with § 60.482-7(d) and (e).
              (c) Performance tests shall be conducted in the following manner:
              (1) All valves in gas/vapor and light liquid service within the affected facility shall be monitored within 1 week by the methods specified in § 60.485(b).
              (2) If an instrument reading of 10,000 ppm or greater is measured, a leak is detected.
              (3) The leak percentage shall be determined by dividing the number of valves for which leaks are detected by the number of valves in gas/vapor and light liquid service within the affected facility.
              (d) Owners and operators who elect to comply with this alternative standard shall not have an affected facility with a leak percentage greater than 2.0 percent, determined as described in § 60.485(h).
              [48 FR 48335, Oct. 18, 1983, as amended at 65 FR 61762, Oct. 17, 2000; 65 FR 78278, Dec. 14, 2000; 72 FR 64882, Nov. 16, 2007]
            
            
              § 60.483-2
              Alternative standards for valves—skip period leak detection and repair.
              (a)(1) An owner or operator may elect to comply with one of the alternative work practices specified in paragraphs (b)(2) and (3) of this section.
              (2) An owner or operator must notify the Administrator before implementing one of the alternative work practices, as specified in § 60.487(d).
              (b)(1) An owner or operator shall comply initially with the requirements for valves in gas/vapor service and valves in light liquid service, as described in § 60.482-7.
              (2) After 2 consecutive quarterly leak detection periods with the percent of valves leaking equal to or less than 2.0, an owner or operator may begin to skip 1 of the quarterly leak detection periods for the valves in gas/vapor and light liquid service.
              (3) After 5 consecutive quarterly leak detection periods with the percent of valves leaking equal to or less than 2.0, an owner or operator may begin to skip 3 of the quarterly leak detection periods for the valves in gas/vapor and light liquid service.
              (4) If the percent of valves leaking is greater than 2.0, the owner or operator shall comply with the requirements as described in § 60.482-7 but can again elect to use this section.

              (5) The percent of valves leaking shall be determined as described in § 60.485(h).
              
              (6) An owner or operator must keep a record of the percent of valves found leaking during each leak detection period.
              (7) A valve that begins operation in gas/vapor service or light liquid service after the initial startup date for a process unit following one of the alternative standards in this section must be monitored in accordance with § 60.482-7(a)(2)(i) or (ii) before the provisions of this section can be applied to that valve.
              [48 FR 48335, Oct. 18, 1983, as amended at 65 FR 61762, Oct. 17, 2000; 65 FR 78278, Dec. 14, 2000; 72 FR 64882, Nov. 16, 2007]
            
            
              § 60.484
              Equivalence of means of emission limitation.
              (a) Each owner or operator subject to the provisions of this subpart may apply to the Administrator for determination of equivalence for any means of emission limitation that achieves a reduction in emissions of VOC at least equivalent to the reduction in emissions of VOC achieved by the controls required in this subpart.
              (b) Determination of equivalence to the equipment, design, and operational requirements of this subpart will be evaluated by the following guidelines:
              (1) Each owner or operator applying for an equivalence determination shall be responsible for collecting and verifying test data to demonstrate equivalence of means of emission limitation.
              (2) The Administrator will compare test data for demonstrating equivalence of the means of emission limitation to test data for the equipment, design, and operational requirements.
              (3) The Administrator may condition the approval of equivalence on requirements that may be necessary to assure operation and maintenance to achieve the same emission reduction as the equipment, design, and operational requirements.
              (c) Determination of equivalence to the required work practices in this subpart will be evaluated by the following guidelines:
              (1) Each owner or operator applying for a determination of equivalence shall be responsible for collecting and verifying test data to demonstrate equivalence of an equivalent means of emission limitation.
              (2) For each affected facility for which a determination of equivalence is requested, the emission reduction achieved by the required work practice shall be demonstrated.
              (3) For each affected facility, for which a determination of equivalence is requested, the emission reduction achieved by the equivalent means of emission limitation shall be demonstrated.
              (4) Each owner or operator applying for a determination of equivalence shall commit in writing to work practice(s) that provide for emission reductions equal to or greater than the emission reductions achieved by the required work practice.
              (5) The Administrator will compare the demonstrated emission reduction for the equivalent means of emission limitation to the demonstrated emission reduction for the required work practices and will consider the commitment in paragraph (c)(4).
              (6) The Administrator may condition the approval of equivalence on requirements that may be necessary to assure operation and maintenance to achieve the same emission reduction as the required work practice.
              (d) An owner or operator may offer a unique approach to demonstrate the equivalence of any equivalent means of emission limitation.

              (e)(1) After a request for determination of equivalence is received, the Administrator will publish a notice in the Federal Register and provide the opportunity for public hearing if the Administrator judges that the request may be approved.

              (2) After notice and opportunity for public hearing, the Administrator will determine the equivalence of a means of emission limitation and will publish the determination in the Federal Register.
              
              (3) Any equivalent means of emission limitations approved under this section shall constitute a required work practice, equipment, design, or operational standard within the meaning of section 111(h)(1) of the Clean Air Act.

              (f)(1) Manufacturers of equipment used to control equipment leaks of VOC may apply to the Administrator for determination of equivalence for any equivalent means of emission limitation that achieves a reduction in emissions of VOC achieved by the equipment, design, and operational requirements of this subpart.
              (2) The Administrator will make an equivalence determination according to the provisions of paragraphs (b), (c), (d), and (e) of this section.
              [48 FR 48335, Oct. 18, 1983, as amended at 65 FR 61762, Oct. 17, 2000; 72 FR 64882, Nov. 16, 2007]
            
            
              § 60.485
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the standards in §§ 60.482-1 through 60.482-10, 60.483, and 60.484 as follows:
              (1) Method 21 shall be used to determine the presence of leaking sources. The instrument shall be calibrated before use each day of its use by the procedures specified in Method 21. The following calibration gases shall be used:
              (i) Zero air (less than 10 ppm of hydrocarbon in air); and
              (ii) A mixture of methane or n-hexane and air at a concentration of about, but less than, 10,000 ppm methane or n-hexane.
              (c) The owner or operator shall determine compliance with the no detectable emission standards in §§ 60.482-2(e), 60.482-3(i), 60.482-4, 60.482-7(f), and 60.482-10(e) as follows:
              (1) The requirements of paragraph (b) shall apply.
              (2) Method 21 shall be used to determine the background level. All potential leak interfaces shall be traversed as close to the interface as possible. The arithmetic difference between the maximum concentration indicated by the instrument and the background level is compared with 500 ppm for determining compliance.
              (d) The owner or operator shall test each piece of equipment unless he demonstrates that a process unit is not in VOC service, i.e., that the VOC content would never be reasonably expected to exceed 10 percent by weight. For purposes of this demonstration, the following methods and procedures shall be used:
              (1) Procedures that conform to the general methods in ASTM E260-73, 91, or 96, E168-67, 77, or 92, E169-63, 77, or 93 (incorporated by reference—see § 60.17) shall be used to determine the percent VOC content in the process fluid that is contained in or contacts a piece of equipment.
              (2) Organic compounds that are considered by the Administrator to have negligible photochemical reactivity may be excluded from the total quantity of organic compounds in determining the VOC content of the process fluid.
              (3) Engineering judgment may be used to estimate the VOC content, if a piece of equipment had not been shown previously to be in service. If the Administrator disagrees with the judgment, paragraphs (d) (1) and (2) of this section shall be used to resolve the disagreement.
              (e) The owner or operator shall demonstrate that a piece of equipment is in light liquid service by showing that all the following conditions apply:

              (1) The vapor pressure of one or more of the organic components is greater than 0.3 kPa at 20 °C (1.2 in. H2O at 68 °F). Standard reference texts or ASTM D2879-83, 96, or 97 (incorporated by reference—see § 60.17) shall be used to determine the vapor pressures.

              (2) The total concentration of the pure organic components having a vapor pressure greater than 0.3 kPa at 20 °C (1.2 in. H2O at 68 °F) is equal to or greater than 20 percent by weight.
              (3) The fluid is a liquid at operating conditions.
              (f) Samples used in conjunction with paragraphs (d), (e), and (g) of this section shall be representative of the process fluid that is contained in or contacts the equipment or the gas being combusted in the flare.
              (g) The owner or operator shall determine compliance with the standards of flares as follows:

              (1) Method 22 shall be used to determine visible emissions.
              
              (2) A thermocouple or any other equivalent device shall be used to monitor the presence of a pilot flame in the flare.
              (3) The maximum permitted velocity for air assisted flares shall be computed using the following equation:
              
                ER17OC00.016
              
              
                Where:
                
                Vmax = Maximum permitted velocity, m/sec (ft/sec)
                HT = Net heating value of the gas being combusted, MJ/scm (Btu/scf).
                K1 = 8.706 m/sec (metric units)
                 = 28.56 ft/sec (English units)
                K2 = 0.7084 m4/(MJ-sec) (metric units)
                 = 0.087 ft4/(Btu-sec) (English units)
              
              
              (4) The net heating value (HT) of the gas being combusted in a flare shall be computed using the following equation:
              
                ER16NO07.039
              
              
                Where:
                
                K = Conversion constant, 1.740 × 10−7 (g-mole)(MJ)/(ppm-scm-kcal) (metric units) = 4.674 × 10−6 [(g-mole)(Btu)/(ppm-scf-kcal)] (English units)
                Ci = Concentration of sample component “i,” ppm
                Hi = Net heat of combustion of sample component “i” at 25 °C and 760 mm Hg (77 °F and 14.7 psi), kcal/g-mole
              
              
              (5) Method 18 or ASTM D6420-99 (2004) (where the target compound(s) are those listed in Section 1.1 of ASTM D6420-99, and the target concentration is between 150 parts per billion by volume and 100 parts per million by volume) and ASTM D2504-67, 77 or 88 (Reapproved 1993) (incorporated by reference—see § 60.17) shall be used to determine the concentration of sample component “i.”
              (6) ASTM D2382-76 or 88 or D4809-95 (incorporated by reference—see § 60.17) shall be used to determine the net heat of combustion of component “i” if published values are not available or cannot be calculated.
              (7) Method 2, 2A, 2C, or 2D, as appropriate, shall be used to determine the actual exit velocity of a flare. If needed, the unobstructed (free) cross-sectional area of the flare tip shall be used.
              (h) The owner or operator shall determine compliance with § 60.483-1 or § 60.483-2 as follows:

              (1) The percent of valves leaking shall be determined using the following equation:
              
              %VL = (VL/VT) * 100
              
              
                Where:
                
                %VL = Percent leaking valves
                VL = Number of valves found leaking
                VT = The sum of the total number of valves monitored
              
              
              (2) The total number of valves monitored shall include difficult-to-monitor and unsafe-to-monitor valves only during the monitoring period in which those valves are monitored.
              (3) The number of valves leaking shall include valves for which repair has been delayed.
              (4) Any new valve that is not monitored within 30 days of being placed in service shall be included in the number of valves leaking and the total number of valves monitored for the monitoring period in which the valve is placed in service.
              (5) If the process unit has been subdivided in accordance with § 60.482-7(c)(1)(ii), the sum of valves found leaking during a monitoring period includes all subgroups.
              (6) The total number of valves monitored does not include a valve monitored to verify repair.
              [54 FR 6678, Feb. 14, 1989, as amended at 54 FR 27016, June 27, 1989; 65 FR 61763, Oct. 17, 2000; 72 FR 64882, Nov. 16, 2007]
            
            
              § 60.486
              Recordkeeping requirements.
              (a)(1) Each owner or operator subject to the provisions of this subpart shall comply with the recordkeeping requirements of this section.
              (2) An owner or operator of more than one affected facility subject to the provisions of this subpart may comply with the recordkeeping requirements for these facilities in one recordkeeping system if the system identifies each record by each facility.

              (b) When each leak is detected as specified in §§ 60.482-2, 60.482-3, 60.482-7, 60.482-8, and 60.483-2, the following requirements apply:
              
              (1) A weatherproof and readily visible identification, marked with the equipment identification number, shall be attached to the leaking equipment.
              (2) The identification on a valve may be removed after it has been monitored for 2 successive months as specified in § 60.482-7(c) and no leak has been detected during those 2 months.
              (3) The identification on equipment except on a valve, may be removed after it has been repaired.
              (c) When each leak is detected as specified in §§ 60.482-2, 60.482-3, 60.482-7, 60.482-8, and 60.483-2, the following information shall be recorded in a log and shall be kept for 2 years in a readily accessible location:
              (1) The instrument and operator identification numbers and the equipment identification number.
              (2) The date the leak was detected and the dates of each attempt to repair the leak.
              (3) Repair methods applied in each attempt to repair the leak.
              (4) “Above 10,000” if the maximum instrument reading measured by the methods specified in § 60.485(a) after each repair attempt is equal to or greater than 10,000 ppm.
              (5) “Repair delayed” and the reason for the delay if a leak is not repaired within 15 calendar days after discovery of the leak.
              (6) The signature of the owner or operator (or designate) whose decision it was that repair could not be effected without a process shutdown.
              (7) The expected date of successful repair of the leak if a leak is not repaired within 15 days.
              (8) Dates of process unit shutdowns that occur while the equipment is unrepaired.
              (9) The date of successful repair of the leak.
              (d) The following information pertaining to the design requirements for closed vent systems and control devices described in § 60.482-10 shall be recorded and kept in a readily accessible location:
              (1) Detailed schematics, design specifications, and piping and instrumentation diagrams.
              (2) The dates and descriptions of any changes in the design specifications.
              (3) A description of the parameter or parameters monitored, as required in § 60.482-10(e), to ensure that control devices are operated and maintained in conformance with their design and an explanation of why that parameter (or parameters) was selected for the monitoring.
              (4) Periods when the closed vent systems and control devices required in §§ 60.482-2, 60.482-3, 60.482-4, and 60.482-5 are not operated as designed, including periods when a flare pilot light does not have a flame.
              (5) Dates of startups and shutdowns of the closed vent systems and control devices required in §§ 60.482-2, 60.482-3, 60.482-4, and 60.482-5.
              (e) The following information pertaining to all equipment subject to the requirements in §§ 60.482-1 to 60.482-10 shall be recorded in a log that is kept in a readily accessible location:
              (1) A list of identification numbers for equipment subject to the requirements of this subpart.
              (2)(i) A list of identification numbers for equipment that are designated for no detectable emissions under the provisions of §§ 60.482-2(e), 60.482-3(i) and 60.482-7(f).
              (ii) The designation of equipment as subject to the requirements of § 60.482-2(e), § 60.482-3(i), or § 60.482-7(f) shall be signed by the owner or operator. Alternatively, the owner or operator may establish a mechanism with their permitting authority that satisfies this requirement.
              (3) A list of equipment identification numbers for pressure relief devices required to comply with § 60.482-4.
              (4)(i) The dates of each compliance test as required in §§ 60.482-2(e), 60.482-3(i), 60.482-4, and 60.482-7(f).
              (ii) The background level measured during each compliance test.
              (iii) The maximum instrument reading measured at the equipment during each compliance test.
              (5) A list of identification numbers for equipment in vacuum service.

              (6) A list of identification numbers for equipment that the owner or operator designates as operating in VOC service less than 300 hr/yr in accordance with § 60.482-1(e), a description of the conditions under which the equipment is in VOC service, and rationale supporting the designation that it is in VOC service less than 300 hr/yr.
              (f) The following information pertaining to all valves subject to the requirements of § 60.482-7(g) and (h) and to all pumps subject to the requirements of § 60.482-2(g) shall be recorded in a log that is kept in a readily accessible location:
              (1) A list of identification numbers for valves and pumps that are designated as unsafe-to-monitor, an explanation for each valve or pump stating why the valve or pump is unsafe-to-monitor, and the plan for monitoring each valve or pump.
              (2) A list of identification numbers for valves that are designated as difficult-to-monitor, an explanation for each valve stating why the valve is difficult-to-monitor, and the schedule for monitoring each valve.
              (g) The following information shall be recorded for valves complying with § 60.483-2:
              (1) A schedule of monitoring.
              (2) The percent of valves found leaking during each monitoring period.
              (h) The following information shall be recorded in a log that is kept in a readily accessible location:
              (1) Design criterion required in §§ 60.482-2(d)(5) and 60.482-3(e)(2) and explanation of the design criterion; and
              (2) Any changes to this criterion and the reasons for the changes.
              (i) The following information shall be recorded in a log that is kept in a readily accessible location for use in determining exemptions as provided in § 60.480(d):
              (1) An analysis demonstrating the design capacity of the affected facility,
              (2) A statement listing the feed or raw materials and products from the affected facilities and an analysis demonstrating whether these chemicals are heavy liquids or beverage alcohol, and
              (3) An analysis demonstrating that equipment is not in VOC service.
              (j) Information and data used to demonstrate that a piece of equipment is not in VOC service shall be recorded in a log that is kept in a readily accessible location.
              (k) The provisions of § 60.7 (b) and (d) do not apply to affected facilities subject to this subpart.
              [48 FR 48335, Oct. 18, 1983, as amended at 65 FR 61763, Oct. 17, 2000; 65 FR 78278, Dec. 14, 2000; 72 FR 64883, Nov. 16, 2007]
            
            
              § 60.487
              Reporting requirements.
              (a) Each owner or operator subject to the provisions of this subpart shall submit semiannual reports to the Administrator beginning six months after the initial startup date.
              (b) The initial semiannual report to the Administrator shall include the following information:
              (1) Process unit identification.
              (2) Number of valves subject to the requirements of § 60.482-7, excluding those valves designated for no detectable emissions under the provisions of § 60.482-7(f).
              (3) Number of pumps subject to the requirements of § 60.482-2, excluding those pumps designated for no detectable emissions under the provisions of § 60.482-2(e) and those pumps complying with § 60.482-2(f).
              (4) Number of compressors subject to the requirements of § 60.482-3, excluding those compressors designated for no detectable emissions under the provisions of § 60.482-3(i) and those compressors complying with § 60.482-3(h).
              (c) All semiannual reports to the Administrator shall include the following information, summarized from the information in § 60.486:
              (1) Process unit identification.
              (2) For each month during the semiannual reporting period,
              (i) Number of valves for which leaks were detected as described in § 60.482-7(b) or § 60.483-2,
              (ii) Number of valves for which leaks were not repaired as required in § 60.482-7(d)(1),
              (iii) Number of pumps for which leaks were detected as described in § 60.482-2(b), (d)(4)(ii)(A) or (B), or (d)(5)(iii),
              (iv) Number of pumps for which leaks were not repaired as required in § 60.482-2(c)(1) and (d)(6),
              (v) Number of compressors for which leaks were detected as described in § 60.482-3(f),

              (vi) Number of compressors for which leaks were not repaired as required in § 60.482-3(g)(1), and
              
              (vii) The facts that explain each delay of repair and, where appropriate, why a process unit shutdown was technically infeasible.
              (3) Dates of process unit shutdowns which occurred within the semiannual reporting period.
              (4) Revisions to items reported according to paragraph (b) if changes have occurred since the initial report or subsequent revisions to the initial report.
              (d) An owner or operator electing to comply with the provisions of § 60.483-1 or § 60.483-2 shall notify the Administrator of the alternative standard selected 90 days before implementing either of the provisions.
              (e) An owner or operator shall report the results of all performance tests in accordance with § 60.8 of the General Provisions. The provisions of § 60.8(d) do not apply to affected facilities subject to the provisions of this subpart except that an owner or operator must notify the Administrator of the schedule for the initial performance tests at least 30 days before the initial performance tests.
              (f) The requirements of paragraphs (a) through (c) of this section remain in force until and unless EPA, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such State. In that event, affected sources within the State will be relieved of the obligation to comply with the requirements of paragraphs (a) through (c) of this section, provided that they comply with the requirements established by the State.
              [48 FR 48335, Oct. 18, 1983, as amended at 49 FR 22608, May 30, 1984; 65 FR 61763, Oct. 17, 2000; 72 FR 64883, Nov. 16, 2007]
            
            
              § 60.488
              Reconstruction.
              For the purposes of this subpart:
              (a) The cost of the following frequently replaced components of the facility shall not be considered in calculating either the “fixed capital cost of the new components” or the “fixed capital costs that would be required to construct a comparable new facility” under § 60.15: pump seals, nuts and bolts, rupture disks, and packings.
              (b) Under § 60.15, the “fixed capital cost of new components” includes the fixed capital cost of all depreciable components (except components specified in § 60.488 (a)) which are or will be replaced pursuant to all continuous programs of component replacement which are commenced within any 2-year period following the applicability date for the appropriate subpart. (See the “Applicability and designation of affected facility” section of the appropriate subpart.) For purposes of this paragraph, “commenced” means that an owner or operator has undertaken a continuous program of component replacement or that an owner or operator has entered into a contractual obligation to undertake and complete, within a reasonable time, a continuous program of component replacement.
              [49 FR 22608, May 30, 1984]
            
            
              § 60.489
              List of chemicals produced by affected facilities.
              The following chemicals are produced, as intermediates or final products, by process units covered under this subpart. The applicability date for process units producing one or more of these chemicals is January 5, 1981.
              
                
                  CAS No. a
                  
                  Chemical
                
                
                  105-57-7
                  Acetal.
                
                
                  75-07-0
                  Acetaldehyde.
                
                
                  107-89-1
                  Acetaldol.
                
                
                  60-35-5
                  Acetamide.
                
                
                  103-84-4
                  Acetanilide.
                
                
                  64-19-7
                  Acetic acid.
                
                
                  108-24-7
                  Acetic anhydride.
                
                
                  67-64-1
                  Acetone.
                
                
                  75-86-5
                  Acetone cyanohydrin.
                
                
                  75-05-8
                  Acetonitrile.
                
                
                  98-86-2
                  Acetophenone.
                
                
                  75-36-5
                  Acetyl chloride.
                
                
                  74-86-2
                  Acetylene.
                
                
                  107-02-8
                  Acrolein.
                
                
                  79-06-1
                  Acrylamide.
                
                
                  79-10-7
                  Acrylic acid.
                
                
                  107-13-1
                  Acrylonitrile.
                
                
                  124-04-9
                  Adipic acid.
                
                
                  111-69-3
                  Adiponitrile.
                
                
                  (b)
                  Alkyl naphthalenes.
                
                
                  107-18-6
                  Allyl alcohol.
                
                
                  107-05-1
                  Allyl chloride.
                
                
                  1321-11-5
                  Aminobenzoic acid.
                
                
                  111-41-1
                  Aminoethylethanolamine.
                
                
                  123-30-8
                  p-Aminophenol.
                
                
                  628-63-7, 123-92-2
                  Amyl acetates.
                
                
                  71-41-0 c
                  
                  Amyl alcohols.
                
                
                  110-58-7
                  Amyl amine.
                
                
                  543-59-9
                  Amyl chloride.
                
                
                  110-66-7 c
                  
                  Amyl mercaptans.
                
                
                  1322-06-1
                  Amyl phenol.
                
                
                  62-53-3
                  Aniline.
                
                
                  
                  142-04-1
                  Aniline hydrochloride.
                
                
                  29191-52-4
                  Anisidine.
                
                
                  100-66-3
                  Anisole.
                
                
                  118-92-3
                  Anthranilic acid.
                
                
                  84-65-1
                  Anthraquinone.
                
                
                  100-52-7
                  Benzaldehyde.
                
                
                  55-21-0
                  Benzamide.
                
                
                  71-43-2
                  Benzene.
                
                
                  98-48-6
                  Benzenedisulfonic acid.
                
                
                  98-11-3
                  Benzenesulfonic acid.
                
                
                  134-81-6
                  Benzil.
                
                
                  76-93-7
                  Benzilic acid.
                
                
                  65-85-0
                  Benzoic acid.
                
                
                  119-53-9
                  Benzoin.
                
                
                  100-47-0
                  Benzonitrile.
                
                
                  119-61-9
                  Benzophenone.
                
                
                  98-07-7
                  Benzotrichloride.
                
                
                  98-88-4
                  Benzoyl chloride.
                
                
                  100-51-6
                  Benzyl alcohol.
                
                
                  100-46-9
                  Benzylamine.
                
                
                  120-51-4
                  Benzyl benzoate.
                
                
                  100-44-7
                  Benzyl chloride.
                
                
                  98-87-3
                  Benzyl dichloride.
                
                
                  92-52-4
                  Biphenyl.
                
                
                  80-05-7
                  Bisphenol A.
                
                
                  10-86-1
                  Bromobenzene.
                
                
                  27497-51-4
                  Bromonaphthalene.
                
                
                  106-99-0
                  Butadiene.
                
                
                  106-98-9
                  1-butene.
                
                
                  123-86-4
                  n-butyl acetate.
                
                
                  141-32-2
                  n-butyl acrylate.
                
                
                  71-36-3
                  n-butyl alcohol.
                
                
                  78-92-2
                  s-butyl alcohol.
                
                
                  75-65-0
                  t-butyl alcohol.
                
                
                  109-73-9
                  n-butylamine.
                
                
                  13952-84-6
                  s-butylamine.
                
                
                  75-64-9
                  t-butylamine.
                
                
                  98-73-7
                  p-tert-butyl benzoic acid.
                
                
                  107-88-0
                  1,3-butylene glycol.
                
                
                  123-72-8
                  n-butyraldehyde.
                
                
                  107-92-6
                  Butyric acid.
                
                
                  106-31-0
                  Butyric anhydride.
                
                
                  109-74-0
                  Butyronitrile.
                
                
                  105-60-2
                  Caprolactam.
                
                
                  75-1-50
                  Carbon disulfide.
                
                
                  558-13-4
                  Carbon tetrabromide.
                
                
                  56-23-5
                  Carbon tetrachloride.
                
                
                  9004-35-7
                  Cellulose acetate.
                
                
                  79-11-8
                  Chloroacetic acid.
                
                
                  108-42-9
                  m-chloroaniline.
                
                
                  95-51-2
                  o-chloroaniline.
                
                
                  106-47-8
                  p-chloroaniline.
                
                
                  35913-09-8
                  Chlorobenzaldehyde.
                
                
                  108-90-7
                  Chlorobenzene.
                
                
                  118-91-2, 535-80-8, 74-11-3 c
                  
                  Chlorobenzoic acid.
                
                
                  2136-81-4, 2136-89-2, 5216-25-1c
                  
                  Chlorobenzotrichloride.
                
                
                  1321-03-5
                  Chlorobenzoyl chloride.
                
                
                  25497-29-4
                  Chlorodifluoromethane.
                
                
                  75-45-6
                  Chlorodifluoroethane.
                
                
                  67-66-3
                  Chloroform.
                
                
                  25586-43-0
                  Chloronaphthalene.
                
                
                  88-73-3
                  o-chloronitrobenzene.
                
                
                  100-00-5
                  p-chloronitrobenzene.
                
                
                  25167-80-0
                  Chlorophenols.
                
                
                  126-99-8
                  Chloroprene.
                
                
                  7790-94-5
                  Chlorosulfonic acid.
                
                
                  108-41-8
                  m-chlorotoluene.
                
                
                  95-49-8
                  o-chlorotoluene.
                
                
                  106-43-4
                  p-chlorotoluene.
                
                
                  75-72-9
                  Chlorotrifluoromethane.
                
                
                  108-39-4
                  m-cresol.
                
                
                  95-48-7
                  o-cresol.
                
                
                  106-44-5
                  p-cresol.
                
                
                  1319-77-3
                  Mixed cresols.
                
                
                  1319-77-3
                  Cresylic acid.
                
                
                  4170-30-0
                  Crotonaldehyde.
                
                
                  3724-65-0
                  Crotonic acid.
                
                
                  98-82-8
                  Cumene.
                
                
                  80-15-9
                  Cumene hydroperoxide.
                
                
                  372-09-8
                  Cyanoacetic acid.
                
                
                  506-77-4
                  Cyanogen chloride.
                
                
                  108-80-5
                  Cyanuric acid.
                
                
                  108-77-0
                  Cyanuric chloride.
                
                
                  110-82-7
                  Cyclohexane.
                
                
                  108-93-0
                  Cyclohexanol.
                
                
                  108-94-1
                  Cyclohexanone.
                
                
                  110-83-8
                  Cyclohexene.
                
                
                  108-91-8
                  Cyclohexylamine.
                
                
                  111-78-4
                  Cyclooctadiene.
                
                
                  112-30-1
                  Decanol.
                
                
                  123-42-2
                  Diacetone alcohol.
                
                
                  27576-04-1
                  Diaminobenzoic acid.
                
                
                  95-76-1, 95-82-9, 554-00-7, 608-27-5, 608-31-1, 626-43-7, 27134-27-6, 57311-92-9 c
                  
                  Dichloroaniline.
                
                
                  541-73-1
                  m-dichlorobenzene.
                
                
                  95-50-1
                  o-dichlorobenzene.
                
                
                  106-46-7
                  p-dichlorobenzene.
                
                
                  75-71-8
                  Dichlorodifluoromethane.
                
                
                  111-44-4
                  Dichloroethyl ether.
                
                
                  107-06-2
                  1,2-dichloroethane (EDC).
                
                
                  96-23-1
                  Dichlorohydrin.
                
                
                  26952-23-8
                  Dichloropropene.
                
                
                  101-83-7
                  Dicyclohexylamine.
                
                
                  109-89-7
                  Diethylamine.
                
                
                  111-46-6
                  Diethylene glycol.
                
                
                  112-36-7
                  Diethylene glycol diethyl ether.
                
                
                  111-96-6
                  Diethylene glycol dimethyl ether.
                
                
                  112-34-5
                  Diethylene glycol monobutyl ether.
                
                
                  124-17-4
                  Diethylene glycol monobutyl ether acetate.
                
                
                  111-90-0
                  Diethylene glycol monoethyl ether.
                
                
                  112-15-2
                  Diethylene glycol monoethyl ether acetate.
                
                
                  111-77-3
                  Diethylene glycol monomethyl ether.
                
                
                  64-67-5
                  Diethyl sulfate.
                
                
                  75-37-6
                  Difluoroethane.
                
                
                  25167-70-8
                  Diisobutylene.
                
                
                  26761-40-0
                  Diisodecyl phthalate.
                
                
                  27554-26-3
                  Diisooctyl phthalate.
                
                
                  674-82-8
                  Diketene.
                
                
                  124-40-3
                  Dimethylamine.
                
                
                  121-69-7
                  N,N-dimethylaniline.
                
                
                  115-10-6
                  N,N-dimethyl ether.
                
                
                  68-12-2
                  N,N-dimethylformamide.
                
                
                  57-14-7
                  Dimethylhydrazine.
                
                
                  77-78-1
                  Dimethyl sulfate.
                
                
                  75-18-3
                  Dimethyl sulfide.
                
                
                  67-68-5
                  Dimethyl sulfoxide.
                
                
                  120-61-6
                  Dimethyl terephthalate.
                
                
                  99-34-3
                  3,5-dinitrobenzoic acid.
                
                
                  51-28-5
                  Dinitrophenol.
                
                
                  25321-14-6
                  Dinitrotoluene.
                
                
                  123-91-1
                  Dioxane.
                
                
                  646-06-0
                  Dioxilane.
                
                
                  122-39-4
                  Diphenylamine.
                
                
                  101-84-8
                  Diphenyl oxide.
                
                
                  102-08-9
                  Diphenyl thiourea.
                
                
                  25265-71-8
                  Dipropylene glycol.
                
                
                  25378-22-7
                  Dodecene.
                
                
                  
                  28675-17-4
                  Dodecylaniline.
                
                
                  27193-86-8
                  Dodecylphenol.
                
                
                  106-89-8
                  Epichlorohydrin.
                
                
                  64-17-5
                  Ethanol.
                
                
                  141-43-5 c
                  
                  Ethanolamines.
                
                
                  141-78-6
                  Ethyl acetate.
                
                
                  141-97-9
                  Ethyl acetoacetate.
                
                
                  140-88-5
                  Ethyl acrylate.
                
                
                  75-04-7
                  Ethylamine.
                
                
                  100-41-4
                  Ethylbenzene.
                
                
                  74-96-4
                  Ethyl bromide.
                
                
                  9004-57-3
                  Ethylcellulose.
                
                
                  75-00-3
                  Ethyl chloride.
                
                
                  105-39-5
                  Ethyl chloroacetate.
                
                
                  105-56-6
                  Ethylcyanoacetate.
                
                
                  74-85-1
                  Ethylene.
                
                
                  96-49-1
                  Ethylene carbonate.
                
                
                  107-07-3
                  Ethylene chlorohydrin.
                
                
                  107-15-3
                  Ethylenediamine.
                
                
                  106-93-4
                  Ethylene dibromide.
                
                
                  107-21-1
                  Ethylene glycol.
                
                
                  111-55-7
                  Ethylene glycol diacetate.
                
                
                  110-71-4
                  Ethylene glycol dimethyl ether.
                
                
                  111-76-2
                  Ethylene glycol monobutyl ether.
                
                
                  112-07-2
                  Ethylene glycol monobutyl ether acetate.
                
                
                  110-80-5
                  Ethylene glycol monoethyl ether.
                
                
                  111-15-9
                  Ethylene glycol monethyl ether acetate.
                
                
                  109-86-4
                  Ethylene glycol monomethyl ether.
                
                
                  110-49-6
                  Ethylene glycol monomethyl ether acetate.
                
                
                  122-99-6
                  Ethylene glycol monophenyl ether.
                
                
                  2807-30-9
                  Ethylene glycol monopropyl ether.
                
                
                  75-21-8
                  Ethylene oxide.
                
                
                  60-29-7
                  Ethyl ether
                
                
                  104-76-7
                  2-ethylhexanol.
                
                
                  122-51-0
                  Ethyl orthoformate.
                
                
                  95-92-1
                  Ethyl oxalate.
                
                
                  41892-71-1
                  Ethyl sodium oxalacetate.
                
                
                  50-00-0
                  Formaldehyde.
                
                
                  75-12-7
                  Formamide.
                
                
                  64-18-6
                  Formic acid.
                
                
                  110-17-8
                  Fumaric acid.
                
                
                  98-01-1
                  Furfural.
                
                
                  56-81-5
                  Glycerol.
                
                
                  26545-73-7
                  Glycerol dichlorohydrin.
                
                
                  25791-96-2
                  Glycerol triether.
                
                
                  56-40-6
                  Glycine.
                
                
                  107-22-2
                  Glyoxal.
                
                
                  118-74-1
                  Hexachlorobenzene.
                
                
                  67-72-1
                  Hexachloroethane.
                
                
                  36653-82-4
                  Hexadecyl alcohol.
                
                
                  124-09-4
                  Hexamethylenediamine.
                
                
                  629-11-8
                  Hexamethylene glycol.
                
                
                  100-97-0
                  Hexamethylenetetramine.
                
                
                  74-90-8
                  Hydrogen cyanide.
                
                
                  123-31-9
                  Hydroquinone.
                
                
                  99-96-7
                  p-hydroxybenzoic acid.
                
                
                  26760-64-5
                  Isoamylene.
                
                
                  78-83-1
                  Isobutanol.
                
                
                  110-19-0
                  Isobutyl acetate.
                
                
                  115-11-7
                  Isobutylene.
                
                
                  78-84-2
                  Isobutyraldehyde.
                
                
                  79-31-2
                  Isobutyric acid.
                
                
                  25339-17-7
                  Isodecanol.
                
                
                  26952-21-6
                  Isooctyl alcohol.
                
                
                  78-78-4
                  Isopentane.
                
                
                  78-59-1
                  Isophorone.
                
                
                  121-91-5
                  Isophthalic acid.
                
                
                  78-79-5
                  Isoprene.
                
                
                  67-63-0
                  Isopropanol.
                
                
                  108-21-4
                  Isopropyl acetate.
                
                
                  75-31-0
                  Isopropylamine.
                
                
                  75-29-6
                  Isopropyl chloride.
                
                
                  25168-06-3
                  Isopropylphenol.
                
                
                  463-51-4
                  Ketene.
                
                
                  (b)
                  Linear alkyl sulfonate.
                
                
                  123-01-3
                  Linear alkylbenzene (linear dodecylbenzene).
                
                
                  110-16-7
                  Maleic acid.
                
                
                  108-31-6
                  Maleic anhydride.
                
                
                  6915-15-7
                  Malic acid.
                
                
                  141-79-7
                  Mesityl oxide.
                
                
                  121-47-1
                  Metanilic acid.
                
                
                  79-41-4
                  Methacrylic acid.
                
                
                  563-47-3
                  Methallyl chloride.
                
                
                  67-56-1
                  Methanol.
                
                
                  79-20-9
                  Methyl acetate.
                
                
                  105-45-3
                  Methyl acetoacetate.
                
                
                  74-89-5
                  Methylamine.
                
                
                  100-61-8
                  n-methylaniline.
                
                
                  74-83-9
                  Methyl bromide.
                
                
                  37365-71-2
                  Methyl butynol.
                
                
                  74-87-3
                  Methyl chloride.
                
                
                  108-87-2
                  Methylcyclohexane.
                
                
                  1331-22-2
                  Methylcyclohexanone.
                
                
                  75-09-2
                  Methylene chloride.
                
                
                  101-77-9
                  Methylene dianiline.
                
                
                  101-68-8
                  Methylene diphenyl diisocyanate.
                
                
                  78-93-3
                  Methyl ethyl ketone.
                
                
                  107-31-3
                  Methyl formate.
                
                
                  108-11-2
                  Methyl isobutyl carbinol.
                
                
                  108-10-1
                  Methyl isobutyl ketone.
                
                
                  80-62-6
                  Methyl methacrylate.
                
                
                  77-75-8
                  Methylpentynol.
                
                
                  98-83-9
                  a-methylstyrene.
                
                
                  110-91-8
                  Morpholine.
                
                
                  85-47-2
                  a-naphthalene sulfonic acid.
                
                
                  120-18-3
                  b-naphthalene sulfonic acid.
                
                
                  90-15-3
                  a-naphthol.
                
                
                  135-19-3
                  b-naphthol.
                
                
                  75-98-9
                  Neopentanoic acid.
                
                
                  88-74-4
                  o-nitroaniline.
                
                
                  100-01-6
                  p-nitroaniline.
                
                
                  91-23-6
                  o-nitroanisole.
                
                
                  100-17-4
                  p-nitroanisole.
                
                
                  98-95-3
                  Nitrobenzene.
                
                
                  27178-83-2c
                  
                  Nitrobenzoic acid (o,m, and p).
                
                
                  79-24-3
                  Nitroethane.
                
                
                  75-52-5
                  Nitromethane.
                
                
                  88-75-5
                  2-Nitrophenol.
                
                
                  25322-01-4
                  Nitropropane.
                
                
                  1321-12-6
                  Nitrotoluene.
                
                
                  27215-95-8
                  Nonene.
                
                
                  25154-52-3
                  Nonylphenol.
                
                
                  27193-28-8
                  Octylphenol.
                
                
                  123-63-7
                  Paraldehyde.
                
                
                  115-77-5
                  Pentaerythritol.
                
                
                  109-66-0
                  n-pentane.
                
                
                  109-67-1
                  1-pentene
                
                
                  127-18-4
                  Perchloroethylene.
                
                
                  594-42-3
                  Perchloromethyl mercaptan.
                
                
                  94-70-2
                  o-phenetidine.
                
                
                  156-43-4
                  p-phenetidine.
                
                
                  108-95-2
                  Phenol.
                
                
                  98-67-9, 585-38-6, 609-46-1, 1333-39-7 c
                  
                  Phenolsulfonic acids.
                
                
                  91-40-7
                  Phenyl anthranilic acid.
                
                
                  (b)
                  Phenylenediamine.
                
                
                  75-44-5
                  Phosgene.
                
                
                  85-44-9
                  Phthalic anhydride.
                
                
                  85-41-6
                  Phthalimide.
                
                
                  108-99-6
                  b-picoline.
                
                
                  110-85-0
                  Piperazine.
                
                
                  9003-29-6, 25036-29-7c
                  
                  Polybutenes.
                
                
                  25322-68-3
                  Polyethylene glycol.
                
                
                  25322-69-4
                  Polypropylene glycol.
                
                
                  
                  123-38-6
                  Propionaldehyde.
                
                
                  79-09-4
                  Propionic acid.
                
                
                  71-23-8
                  n-propyl alcohol.
                
                
                  107-10-8
                  Propylamine.
                
                
                  540-54-5
                  Propyl chloride.
                
                
                  115-07-1
                  Propylene.
                
                
                  127-00-4
                  Propylene chlorohydrin.
                
                
                  78-87-5
                  Propylene dichloride.
                
                
                  57-55-6
                  Propylene glycol.
                
                
                  75-56-9
                  Propylene oxide.
                
                
                  110-86-1
                  Pyridine.
                
                
                  106-51-4
                  Quinone.
                
                
                  108-46-3
                  Resorcinol.
                
                
                  27138-57-4
                  Resorcylic acid.
                
                
                  69-72-7
                  Salicylic acid.
                
                
                  127-09-3
                  Sodium acetate.
                
                
                  532-32-1
                  Sodium benzoate.
                
                
                  9004-32-4
                  Sodium carboxymethyl cellulose.
                
                
                  3926-62-3
                  Sodium chloroacetate.
                
                
                  141-53-7
                  Sodium formate.
                
                
                  139-02-6
                  Sodium phenate.
                
                
                  110-44-1
                  Sorbic acid.
                
                
                  100-42-5
                  Styrene.
                
                
                  110-15-6
                  Succinic acid.
                
                
                  110-61-2
                  Succinonitrile.
                
                
                  121-57-3
                  Sulfanilic acid.
                
                
                  126-33-0
                  Sulfolane.
                
                
                  1401-55-4
                  Tannic acid.
                
                
                  100-21-0
                  Terephthalic acid.
                
                
                  79-34-5 c
                  
                  Tetrachloroethanes.
                
                
                  117-08-8
                  Tetrachlorophthalic anhydride.
                
                
                  78-00-2
                  Tetraethyl lead.
                
                
                  119-64-2
                  Tetrahydronaphthalene.
                
                
                  85-43-8
                  Tetrahydrophthalic anhydride.
                
                
                  75-74-1
                  Tetramethyl lead.
                
                
                  110-60-1
                  Tetramethylenediamine.
                
                
                  110-18-9
                  Tetramethylethylenediamine.
                
                
                  108-88-3
                  Toluene.
                
                
                  95-80-7
                  Toluene-2,4-diamine.
                
                
                  584-84-9
                  Toluene-2,4-diisocyanate.
                
                
                  26471-62-5
                  Toluene diisocyanates (mixture).
                
                
                  1333-07-9
                  Toluenesulfonamide.
                
                
                  104-15-4 c
                  
                  Toluenesulfonic acids.
                
                
                  98-59-9
                  Toluenesulfonyl chloride.
                
                
                  26915-12-8
                  Toluidines.
                
                
                  87-61-6, 108-70-3, 120-82-1 c
                  
                  Trichlorobenzenes.
                
                
                  71-55-6
                  1,1,1-trichloroethane.
                
                
                  79-00-5
                  1,1,2-trichloroethane.
                
                
                  79-01-6
                  Trichloroethylene.
                
                
                  75-69-4
                  Trichlorofluoromethane.
                
                
                  96-18-4
                  1,2,3-trichloropropane.
                
                
                  76-13-1
                  1,1,2-trichloro-1,2,2-trifluoroethane.
                
                
                  121-44-8
                  Triethylamine.
                
                
                  112-27-6
                  Triethylene glycol.
                
                
                  112-49-2
                  Triethylene glycol dimethyl ether.
                
                
                  7756-94-7
                  Triisobutylene.
                
                
                  75-50-3
                  Trimethylamine.
                
                
                  57-13-6
                  Urea.
                
                
                  108-05-4
                  Vinyl acetate.
                
                
                  75-01-4
                  Vinyl chloride.
                
                
                  75-35-4
                  Vinylidene chloride.
                
                
                  25013-15-4
                  Vinyl toluene.
                
                
                  1330-20-7
                  Xylenes (mixed).
                
                
                  95-47-6
                  o-xylene.
                
                
                  106-42-3
                  p-xylene.
                
                
                  1300-71-6
                  Xylenol.
                
                
                  1300-73-8
                  Xylidine.
                
                
                  a CAS numbers refer to the Chemical Abstracts Registry numbers assigned to specific chemicals, isomers, or mixtures of chemicals. Some isomers or mixtures that are covered by the standards do not have CAS numbers assigned to them. The standards apply to all of the chemicals listed, whether CAS numbers have been assigned or not.
                
                  b No CAS number(s) have been assigned to this chemical, its isomers, or mixtures containing these chemicals.
                
                  c CAS numbers for some of the isomers are listed; the standards apply to all of the isomers and mixtures, even if CAS numbers have not been assigned.
              
              [48 FR 48335, Oct. 18, 1983, as amended at 65 FR 61763, Oct. 17, 2000]
            
          
          
            Subpart VVa—Standards of Performance for Equipment Leaks of VOC in the Synthetic Organic Chemicals Manufacturing Industry for Which Construction, Reconstruction, or Modification Commenced After November 7, 2006
            
              Source:
              72 FR 64883, Nov. 16, 2007, unless otherwise noted.
            
            
              § 60.480a
              Applicability and designation of affected facility.
              (a)(1) The provisions of this subpart apply to affected facilities in the synthetic organic chemicals manufacturing industry.
              (2) The group of all equipment (defined in § 60.481a) within a process unit is an affected facility.
              (b) Any affected facility under paragraph (a) of this section that commences construction, reconstruction, or modification after November 7, 2006, shall be subject to the requirements of this subpart.
              (c) Addition or replacement of equipment for the purpose of process improvement which is accomplished without a capital expenditure shall not by itself be considered a modification under this subpart.
              (d)(1) If an owner or operator applies for one or more of the exemptions in this paragraph, then the owner or operator shall maintain records as required in § 60.486a(i).
              (2) Any affected facility that has the design capacity to produce less than 1,000 Mg/yr (1,102 ton/yr) of a chemical listed in § 60.489 is exempt from §§ 60.482-1a through 60.482-11a.
              (3) If an affected facility produces heavy liquid chemicals only from heavy liquid feed or raw materials, then it is exempt from §§ 60.482-1a through 60.482-11a.

              (4) Any affected facility that produces beverage alcohol is exempt from §§ 60.482-1a through 60.482-11a.
              
              (5) Any affected facility that has no equipment in volatile organic compounds (VOC) service is exempt from §§ 60.482-1a through 60.482-11a.
              (e) Alternative means of compliance—(1) Option to comply with part 65. (i) Owners or operators may choose to comply with the provisions of 40 CFR part 65, subpart F, to satisfy the requirements of §§ 60.482-1a through 60.487a for an affected facility. When choosing to comply with 40 CFR part 65, subpart F, the requirements of §§ 60.485a(d), (e), and (f), and 60.486a(i) and (j) still apply. Other provisions applying to an owner or operator who chooses to comply with 40 CFR part 65 are provided in 40 CFR 65.1.
              (ii) Part 60, subpart A. Owners or operators who choose to comply with 40 CFR part 65, subpart F must also comply with §§ 60.1, 60.2, 60.5, 60.6, 60.7(a)(1) and (4), 60.14, 60.15, and 60.16 for that equipment. All sections and paragraphs of subpart A of this part that are not mentioned in this paragraph (e)(1)(ii) do not apply to owners or operators of equipment subject to this subpart complying with 40 CFR part 65, subpart F, except that provisions required to be met prior to implementing 40 CFR part 65 still apply. Owners and operators who choose to comply with 40 CFR part 65, subpart F, must comply with 40 CFR part 65, subpart A.
              (2) Part 63, subpart H. (i) Owners or operators may choose to comply with the provisions of 40 CFR part 63, subpart H, to satisfy the requirements of §§ 60.482-1a through 60.487a for an affected facility. When choosing to comply with 40 CFR part 63, subpart H, the requirements of § 60.485a(d), (e), and (f), and § 60.486a(i) and (j) still apply.
              (ii) Part 60, subpart A. Owners or operators who choose to comply with 40 CFR part 63, subpart H must also comply with §§ 60.1, 60.2, 60.5, 60.6, 60.7(a)(1) and (4), 60.14, 60.15, and 60.16 for that equipment. All sections and paragraphs of subpart A of this part that are not mentioned in this paragraph (e)(2)(ii) do not apply to owners or operators of equipment subject to this subpart complying with 40 CFR part 63, subpart H, except that provisions required to be met prior to implementing 40 CFR part 63 still apply. Owners and operators who choose to comply with 40 CFR part 63, subpart H, must comply with 40 CFR part 63, subpart A.
              (f) Stay of standards. (1) Owners or operators that start a new, reconstructed, or modified affected source prior to November 16, 2007 are not required to comply with the requirements in this paragraph until EPA takes final action to require compliance and publishes a document in the Federal Register.
              
              (i) The definition of “capital expenditure” in § 60.481a of this subpart. While the definition of “capital expenditure” is stayed, owners or operators should use the definition found in § 60.481 of subpart VV of this part.
              (ii) [Reserved]

              (2) Owners or operators are not required to comply with the requirements in this paragraph until EPA takes final action to require compliance and publishes a document in the Federal Register.
              
              (i) The definition of “process unit” in § 60.481a of this subpart. While the definition of “process unit” is stayed, owners or operators should use the following definition:
              
                Process unit means components assembled to produce, as intermediate or final products, one or more of the chemicals listed in § 60.489 of this part. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the product.
              (ii) The method of allocation of shared storage vessels in § 60.482-1a(g) of this subpart.
              (iii) The standards for connectors in gas/vapor service and in light liquid service in § 60.482-11a of this subpart.
              [72 FR 64883, Nov. 16, 2007, as amended at 73 FR 31375, June 2, 2008]
            
            
              § 60.481a
              Definitions.
              As used in this subpart, all terms not defined herein shall have the meaning given them in the Clean Air Act (CAA) or in subpart A of part 60, and the following terms shall have the specific meanings given them.
              
                Capital expenditure means, in addition to the definition in 40 CFR 60.2, an expenditure for a physical or operational change to an existing facility that:
              
              (a) Exceeds P, the product of the facility's replacement cost, R, and an adjusted annual asset guideline repair allowance, A, as reflected by the following equation: P = R × A, where:

              (1) The adjusted annual asset guideline repair allowance, A, is the product of the percent of the replacement cost, Y, and the applicable basic annual asset guideline repair allowance, B, divided by 100 as reflected by the following equation:
              
              A = Y × (B ÷ 100);
              
              (2) The percent Y is determined from the following equation: Y = 1.0 − 0.575 log X, where X is 2006 minus the year of construction; and
              (3) The applicable basic annual asset guideline repair allowance, B, is selected from the following table consistent with the applicable subpart:
              
                Table for Determining Applicable Value for B
                
                  Subpart applicable to facility
                  Value of B to be used in equation
                
                
                  VVa
                  12.5
                
                
                  GGGa
                  7.0
                
              
              
                Closed-loop system means an enclosed system that returns process fluid to the process.
              
                Closed-purge system means a system or combination of systems and portable containers to capture purged liquids. Containers for purged liquids must be covered or closed when not being filled or emptied.
              
                Closed vent system means a system that is not open to the atmosphere and that is composed of hard-piping, ductwork, connections, and, if necessary, flow-inducing devices that transport gas or vapor from a piece or pieces of equipment to a control device or back to a process.
              
                Connector means flanged, screwed, or other joined fittings used to connect two pipe lines or a pipe line and a piece of process equipment or that close an opening in a pipe that could be connected to another pipe. Joined fittings welded completely around the circumference of the interface are not considered connectors for the purpose of this regulation.
              
                Control device means an enclosed combustion device, vapor recovery system, or flare.
              
                Distance piece means an open or enclosed casing through which the piston rod travels, separating the compressor cylinder from the crankcase.
              
                Double block and bleed system means two block valves connected in series with a bleed valve or line that can vent the line between the two block valves.
              
                Duct work means a conveyance system such as those commonly used for heating and ventilation systems. It is often made of sheet metal and often has sections connected by screws or crimping. Hard-piping is not ductwork.
              
                Equipment means each pump, compressor, pressure relief device, sampling connection system, open-ended valve or line, valve, and flange or other connector in VOC service and any devices or systems required by this subpart.
              
                First attempt at repair means to take action for the purpose of stopping or reducing leakage of organic material to the atmosphere using best practices.
              
                Fuel gas means gases that are combusted to derive useful work or heat.
              
                Fuel gas system means the offsite and onsite piping and flow and pressure control system that gathers gaseous stream(s) generated by onsite operations, may blend them with other sources of gas, and transports the gaseous stream for use as fuel gas in combustion devices or in-process combustion equipment, such as furnaces and gas turbines, either singly or in combination.
              
                Hard-piping means pipe or tubing that is manufactured and properly installed using good engineering judgment and standards such as ASME B31.3, Process Piping (available from the American Society of Mechanical Engineers, P.O. Box 2300, Fairfield, NJ 07007-2300).
              
                In gas/vapor service means that the piece of equipment contains process fluid that is in the gaseous state at operating conditions.
              
                In heavy liquid service means that the piece of equipment is not in gas/vapor service or in light liquid service.
              
                In light liquid service means that the piece of equipment contains a liquid that meets the conditions specified in § 60.485a(e).
              
                In-situ sampling systems means nonextractive samplers or in-line samplers.
              
                In vacuum service means that equipment is operating at an internal pressure which is at least 5 kilopascals (kPa) (0.7 psia) below ambient pressure.
              
                In VOC service means that the piece of equipment contains or contacts a process fluid that is at least 10 percent VOC by weight. (The provisions of § 60.485a(d) specify how to determine that a piece of equipment is not in VOC service.)
              
                Initial calibration value means the concentration measured during the initial calibration at the beginning of each day required in § 60.485a(b)(1), or the most recent calibration if the instrument is recalibrated during the day (i.e., the calibration is adjusted) after a calibration drift assessment.
              
                Liquids dripping means any visible leakage from the seal including spraying, misting, clouding, and ice formation.
              
                Open-ended valve or line means any valve, except safety relief valves, having one side of the valve seat in contact with process fluid and one side open to the atmosphere, either directly or through open piping.
              
                Pressure release means the emission of materials resulting from system pressure being greater than set pressure of the pressure relief device.
              
                Process improvement means routine changes made for safety and occupational health requirements, for energy savings, for better utility, for ease of maintenance and operation, for correction of design deficiencies, for bottleneck removal, for changing product requirements, or for environmental control.
              
                Process unit means the components assembled and connected by pipes or ducts to process raw materials and to produce, as intermediate or final products, one or more of the chemicals listed in § 60.489. A process unit can operate independently if supplied with sufficient feed or raw materials and sufficient storage facilities for the product. For the purpose of this subpart, process unit includes any feed, intermediate and final product storage vessels (except as specified in § 60.482-1a(g)), product transfer racks, and connected ducts and piping. A process unit includes all equipment as defined in this subpart.
              
                Process unit shutdown means a work practice or operational procedure that stops production from a process unit or part of a process unit during which it is technically feasible to clear process material from a process unit or part of a process unit consistent with safety constraints and during which repairs can be accomplished. The following are not considered process unit shutdowns:
              (1) An unscheduled work practice or operational procedure that stops production from a process unit or part of a process unit for less than 24 hours.
              (2) An unscheduled work practice or operational procedure that would stop production from a process unit or part of a process unit for a shorter period of time than would be required to clear the process unit or part of the process unit of materials and start up the unit, and would result in greater emissions than delay of repair of leaking components until the next scheduled process unit shutdown.
              (3) The use of spare equipment and technically feasible bypassing of equipment without stopping production.
              
                Quarter means a 3-month period; the first quarter concludes on the last day of the last full month during the 180 days following initial startup.
              
                Repaired means that equipment is adjusted, or otherwise altered, in order to eliminate a leak as defined in the applicable sections of this subpart and, except for leaks identified in accordance with §§ 60.482-2a(b)(2)(ii) and (d)(6)(ii) and (d)(6)(iii), 60.482-3a(f), and 60.482-10a(f)(1)(ii), is re-monitored as specified in § 60.485a(b) to verify that emissions from the equipment are below the applicable leak definition.
              
                Replacement cost means the capital needed to purchase all the depreciable components in a facility.
              
                Sampling connection system means an assembly of equipment within a process unit used during periods of representative operation to take samples of the process fluid. Equipment used to take nonroutine grab samples is not considered a sampling connection system.
              
              
                Sensor means a device that measures a physical quantity or the change in a physical quantity such as temperature, pressure, flow rate, pH, or liquid level.
              
                Storage vessel means a tank or other vessel that is used to store organic liquids that are used in the process as raw material feedstocks, produced as intermediates or final products, or generated as wastes. Storage vessel does not include vessels permanently attached to motor vehicles, such as trucks, railcars, barges or ships.
              
                Synthetic organic chemicals manufacturing industry means the industry that produces, as intermediates or final products, one or more of the chemicals listed in § 60.489.
              
                Transfer rack means the collection of loading arms and loading hoses, at a single loading rack, that are used to fill tank trucks and/or railcars with organic liquids.
              
                Volatile organic compounds or VOC means, for the purposes of this subpart, any reactive organic compounds as defined in § 60.2 Definitions.
              
                Effective Date Note:
                At 73 FR 31376, June 2, 2008, in § 60.481a, the definitions of “capital expenditure” and “process unit” were stayed until further notice.
              
            
            
              § 60.482-1a
              Standards: General.
              (a) Each owner or operator subject to the provisions of this subpart shall demonstrate compliance with the requirements of §§ 60.482-1a through 60.482-10a or § 60.480a(e) for all equipment within 180 days of initial startup.
              (b) Compliance with §§ 60.482-1a to 60.482-10a will be determined by review of records and reports, review of performance test results, and inspection using the methods and procedures specified in § 60.485a.
              (c)(1) An owner or operator may request a determination of equivalence of a means of emission limitation to the requirements of §§ 60.482-2a, 60.482-3a, 60.482-5a, 60.482-6a, 60.482-7a, 60.482-8a, and 60.482-10a as provided in § 60.484a.
              (2) If the Administrator makes a determination that a means of emission limitation is at least equivalent to the requirements of § 60.482-2a, § 60.482-3a, § 60.482-5a, § 60.482-6a, § 60.482-7a, § 60.482-8a, or § 60.482-10a, an owner or operator shall comply with the requirements of that determination.
              (d) Equipment that is in vacuum service is excluded from the requirements of §§ 60.482-2a through 60.482-10a if it is identified as required in § 60.486a(e)(5).
              (e) Equipment that an owner or operator designates as being in VOC service less than 300 hr/yr is excluded from the requirements of §§ 60.482-2a through 60.482-11a if it is identified as required in § 60.486a(e)(6) and it meets any of the conditions specified in paragraphs (e)(1) through (3) of this section.
              (1) The equipment is in VOC service only during startup and shutdown, excluding startup and shutdown between batches of the same campaign for a batch process.
              (2) The equipment is in VOC service only during process malfunctions or other emergencies.
              (3) The equipment is backup equipment that is in VOC service only when the primary equipment is out of service.
              (f)(1) If a dedicated batch process unit operates less than 365 days during a year, an owner or operator may monitor to detect leaks from pumps, valves, and open-ended valves or lines at the frequency specified in the following table instead of monitoring as specified in §§ 60.482-2a, 60.482-7a, and 60.483.2a:
              
                
                  Operating time (percent of hours during year)
                  Equivalent monitoring frequency time in use
                  Monthly
                  Quarterly
                  Semiannually
                
                
                  0 to <25
                  Quarterly
                  Annually
                  Annually.
                
                
                  25 to <50
                  Quarterly
                  Semiannually
                  Annually.
                
                
                  50 to <75
                  Bimonthly
                  Three quarters
                  Semiannually.
                
                
                  75 to 100
                  Monthly
                  Quarterly
                  Semiannually.
                
              

              (2) Pumps and valves that are shared among two or more batch process units that are subject to this subpart may be monitored at the frequencies specified in paragraph (f)(1) of this section, provided the operating time of all such process units is considered.
              (3) The monitoring frequencies specified in paragraph (f)(1) of this section are not requirements for monitoring at specific intervals and can be adjusted to accommodate process operations. An owner or operator may monitor at any time during the specified monitoring period (e.g., month, quarter, year), provided the monitoring is conducted at a reasonable interval after completion of the last monitoring campaign. Reasonable intervals are defined in paragraphs (f)(3)(i) through (iv) of this section.
              (i) When monitoring is conducted quarterly, monitoring events must be separated by at least 30 calendar days.
              (ii) When monitoring is conducted semiannually (i.e., once every 2 quarters), monitoring events must be separated by at least 60 calendar days.
              (iii) When monitoring is conducted in 3 quarters per year, monitoring events must be separated by at least 90 calendar days.
              (iv) When monitoring is conducted annually, monitoring events must be separated by at least 120 calendar days.
              (g) If the storage vessel is shared with multiple process units, the process unit with the greatest annual amount of stored materials (predominant use) is the process unit the storage vessel is assigned to. If the storage vessel is shared equally among process units, and one of the process units has equipment subject to this subpart, the storage vessel is assigned to that process unit. If the storage vessel is shared equally among process units, none of which have equipment subject to this subpart of this part, the storage vessel is assigned to any process unit subject to subpart VV of this part. If the predominant use of the storage vessel varies from year to year, then the owner or operator must estimate the predominant use initially and reassess every 3 years. The owner or operator must keep records of the information and supporting calculations that show how predominant use is determined. All equipment on the storage vessel must be monitored when in VOC service.
              
                Effective Date Note:
                At 73 FR 31376, June 2, 2008, in § 60.482-1a, paragraph (g) was stayed until further notice.
              
            
            
              § 60.482-2a
              Standards: Pumps in light liquid service.
              (a)(1) Each pump in light liquid service shall be monitored monthly to detect leaks by the methods specified in § 60.485a(b), except as provided in § 60.482-1a(c) and (f) and paragraphs (d), (e), and (f) of this section. A pump that begins operation in light liquid service after the initial startup date for the process unit must be monitored for the first time within 30 days after the end of its startup period, except for a pump that replaces a leaking pump and except as provided in § 60.482-1a(c) and paragraphs (d), (e), and (f) of this section.
              (2) Each pump in light liquid service shall be checked by visual inspection each calendar week for indications of liquids dripping from the pump seal, except as provided in § 60.482-1a(f).
              (b)(1) The instrument reading that defines a leak is specified in paragraphs (b)(1)(i) and (ii) of this section.
              (i) 5,000 parts per million (ppm) or greater for pumps handling polymerizing monomers;
              (ii) 2,000 ppm or greater for all other pumps.
              (2) If there are indications of liquids dripping from the pump seal, the owner or operator shall follow the procedure specified in either paragraph (b)(2)(i) or (ii) of this section. This requirement does not apply to a pump that was monitored after a previous weekly inspection and the instrument reading was less than the concentration specified in paragraph (b)(1)(i) or (ii) of this section, whichever is applicable.
              (i) Monitor the pump within 5 days as specified in § 60.485a(b). A leak is detected if the instrument reading measured during monitoring indicates a leak as specified in paragraph (b)(1)(i) or (ii) of this section, whichever is applicable. The leak shall be repaired using the procedures in paragraph (c) of this section.

              (ii) Designate the visual indications of liquids dripping as a leak, and repair the leak using either the procedures in paragraph (c) of this section or by eliminating the visual indications of liquids dripping.
              
              (c)(1) When a leak is detected, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in § 60.482-9a.
              (2) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected. First attempts at repair include, but are not limited to, the practices described in paragraphs (c)(2)(i) and (ii) of this section, where practicable.
              (i) Tightening the packing gland nuts;
              (ii) Ensuring that the seal flush is operating at design pressure and temperature.
              (d) Each pump equipped with a dual mechanical seal system that includes a barrier fluid system is exempt from the requirements of paragraph (a) of this section, provided the requirements specified in paragraphs (d)(1) through (6) of this section are met.
              (1) Each dual mechanical seal system is:
              (i) Operated with the barrier fluid at a pressure that is at all times greater than the pump stuffing box pressure; or
              (ii) Equipped with a barrier fluid degassing reservoir that is routed to a process or fuel gas system or connected by a closed vent system to a control device that complies with the requirements of § 60.482-10a; or
              (iii) Equipped with a system that purges the barrier fluid into a process stream with zero VOC emissions to the atmosphere.
              (2) The barrier fluid system is in heavy liquid service or is not in VOC service.
              (3) Each barrier fluid system is equipped with a sensor that will detect failure of the seal system, the barrier fluid system, or both.
              (4)(i) Each pump is checked by visual inspection, each calendar week, for indications of liquids dripping from the pump seals.
              (ii) If there are indications of liquids dripping from the pump seal at the time of the weekly inspection, the owner or operator shall follow the procedure specified in either paragraph (d)(4)(ii)(A) or (B) of this section prior to the next required inspection.
              (A) Monitor the pump within 5 days as specified in § 60.485a(b) to determine if there is a leak of VOC in the barrier fluid. If an instrument reading of 2,000 ppm or greater is measured, a leak is detected.
              (B) Designate the visual indications of liquids dripping as a leak.
              (5)(i) Each sensor as described in paragraph (d)(3) is checked daily or is equipped with an audible alarm.
              (ii) The owner or operator determines, based on design considerations and operating experience, a criterion that indicates failure of the seal system, the barrier fluid system, or both.
              (iii) If the sensor indicates failure of the seal system, the barrier fluid system, or both, based on the criterion established in paragraph (d)(5)(ii) of this section, a leak is detected.
              (6)(i) When a leak is detected pursuant to paragraph (d)(4)(ii)(A) of this section, it shall be repaired as specified in paragraph (c) of this section.
              (ii) A leak detected pursuant to paragraph (d)(5)(iii) of this section shall be repaired within 15 days of detection by eliminating the conditions that activated the sensor.
              (iii) A designated leak pursuant to paragraph (d)(4)(ii)(B) of this section shall be repaired within 15 days of detection by eliminating visual indications of liquids dripping.
              (e) Any pump that is designated, as described in § 60.486a(e)(1) and (2), for no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, is exempt from the requirements of paragraphs (a), (c), and (d) of this section if the pump:
              (1) Has no externally actuated shaft penetrating the pump housing;
              (2) Is demonstrated to be operating with no detectable emissions as indicated by an instrument reading of less than 500 ppm above background as measured by the methods specified in § 60.485a(c); and
              (3) Is tested for compliance with paragraph (e)(2) of this section initially upon designation, annually, and at other times requested by the Administrator.

              (f) If any pump is equipped with a closed vent system capable of capturing and transporting any leakage from the seal or seals to a process or to a fuel gas system or to a control device that complies with the requirements of § 60.482-10a, it is exempt from paragraphs (a) through (e) of this section.
              (g) Any pump that is designated, as described in § 60.486a(f)(1), as an unsafe-to-monitor pump is exempt from the monitoring and inspection requirements of paragraphs (a) and (d)(4) through (6) of this section if:
              (1) The owner or operator of the pump demonstrates that the pump is unsafe-to-monitor because monitoring personnel would be exposed to an immediate danger as a consequence of complying with paragraph (a) of this section; and
              (2) The owner or operator of the pump has a written plan that requires monitoring of the pump as frequently as practicable during safe-to-monitor times, but not more frequently than the periodic monitoring schedule otherwise applicable, and repair of the equipment according to the procedures in paragraph (c) of this section if a leak is detected.
              (h) Any pump that is located within the boundary of an unmanned plant site is exempt from the weekly visual inspection requirement of paragraphs (a)(2) and (d)(4) of this section, and the daily requirements of paragraph (d)(5) of this section, provided that each pump is visually inspected as often as practicable and at least monthly.
            
            
              § 60.482-3a
              Standards: Compressors.
              (a) Each compressor shall be equipped with a seal system that includes a barrier fluid system and that prevents leakage of VOC to the atmosphere, except as provided in § 60.482-1a(c) and paragraphs (h), (i), and (j) of this section.
              (b) Each compressor seal system as required in paragraph (a) of this section shall be:
              (1) Operated with the barrier fluid at a pressure that is greater than the compressor stuffing box pressure; or
              (2) Equipped with a barrier fluid system degassing reservoir that is routed to a process or fuel gas system or connected by a closed vent system to a control device that complies with the requirements of § 60.482-10a; or
              (3) Equipped with a system that purges the barrier fluid into a process stream with zero VOC emissions to the atmosphere.
              (c) The barrier fluid system shall be in heavy liquid service or shall not be in VOC service.
              (d) Each barrier fluid system as described in paragraph (a) shall be equipped with a sensor that will detect failure of the seal system, barrier fluid system, or both.
              (e)(1) Each sensor as required in paragraph (d) of this section shall be checked daily or shall be equipped with an audible alarm.
              (2) The owner or operator shall determine, based on design considerations and operating experience, a criterion that indicates failure of the seal system, the barrier fluid system, or both.
              (f) If the sensor indicates failure of the seal system, the barrier system, or both based on the criterion determined under paragraph (e)(2) of this section, a leak is detected.
              (g)(1) When a leak is detected, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in § 60.482-9a.
              (2) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (h) A compressor is exempt from the requirements of paragraphs (a) and (b) of this section, if it is equipped with a closed vent system to capture and transport leakage from the compressor drive shaft back to a process or fuel gas system or to a control device that complies with the requirements of § 60.482-10a, except as provided in paragraph (i) of this section.
              (i) Any compressor that is designated, as described in § 60.486a(e)(1) and (2), for no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, is exempt from the requirements of paragraphs (a) through (h) of this section if the compressor:
              (1) Is demonstrated to be operating with no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, as measured by the methods specified in § 60.485a(c); and

              (2) Is tested for compliance with paragraph (i)(1) of this section initially upon designation, annually, and at other times requested by the Administrator.
              
              (j) Any existing reciprocating compressor in a process unit which becomes an affected facility under provisions of § 60.14 or § 60.15 is exempt from paragraphs (a) through (e) and (h) of this section, provided the owner or operator demonstrates that recasting the distance piece or replacing the compressor are the only options available to bring the compressor into compliance with the provisions of paragraphs (a) through (e) and (h) of this section.
            
            
              § 60.482-4a
              Standards: Pressure relief devices in gas/vapor service.
              (a) Except during pressure releases, each pressure relief device in gas/vapor service shall be operated with no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, as determined by the methods specified in § 60.485a(c).
              (b)(1) After each pressure release, the pressure relief device shall be returned to a condition of no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, as soon as practicable, but no later than 5 calendar days after the pressure release, except as provided in § 60.482-9a.
              (2) No later than 5 calendar days after the pressure release, the pressure relief device shall be monitored to confirm the conditions of no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, by the methods specified in § 60.485a(c).
              (c) Any pressure relief device that is routed to a process or fuel gas system or equipped with a closed vent system capable of capturing and transporting leakage through the pressure relief device to a control device as described in § 60.482-10a is exempted from the requirements of paragraphs (a) and (b) of this section.
              (d)(1) Any pressure relief device that is equipped with a rupture disk upstream of the pressure relief device is exempt from the requirements of paragraphs (a) and (b) of this section, provided the owner or operator complies with the requirements in paragraph (d)(2) of this section.
              (2) After each pressure release, a new rupture disk shall be installed upstream of the pressure relief device as soon as practicable, but no later than 5 calendar days after each pressure release, except as provided in § 60.482-9a.
            
            
              § 60.482-5a
              Standards: Sampling connection systems.
              (a) Each sampling connection system shall be equipped with a closed-purge, closed-loop, or closed-vent system, except as provided in § 60.482-1a(c) and paragraph (c) of this section.
              (b) Each closed-purge, closed-loop, or closed-vent system as required in paragraph (a) of this section shall comply with the requirements specified in paragraphs (b)(1) through (4) of this section.
              (1) Gases displaced during filling of the sample container are not required to be collected or captured.
              (2) Containers that are part of a closed-purge system must be covered or closed when not being filled or emptied.
              (3) Gases remaining in the tubing or piping between the closed-purge system valve(s) and sample container valve(s) after the valves are closed and the sample container is disconnected are not required to be collected or captured.
              (4) Each closed-purge, closed-loop, or closed-vent system shall be designed and operated to meet requirements in either paragraph (b)(4)(i), (ii), (iii), or (iv) of this section.
              (i) Return the purged process fluid directly to the process line.
              (ii) Collect and recycle the purged process fluid to a process.
              (iii) Capture and transport all the purged process fluid to a control device that complies with the requirements of § 60.482-10a.
              (iv) Collect, store, and transport the purged process fluid to any of the following systems or facilities:
              (A) A waste management unit as defined in 40 CFR 63.111, if the waste management unit is subject to and operated in compliance with the provisions of 40 CFR part 63, subpart G, applicable to Group 1 wastewater streams;

              (B) A treatment, storage, or disposal facility subject to regulation under 40 CFR part 262, 264, 265, or 266;
              
              (C) A facility permitted, licensed, or registered by a state to manage municipal or industrial solid waste, if the process fluids are not hazardous waste as defined in 40 CFR part 261;
              (D) A waste management unit subject to and operated in compliance with the treatment requirements of 40 CFR 61.348(a), provided all waste management units that collect, store, or transport the purged process fluid to the treatment unit are subject to and operated in compliance with the management requirements of 40 CFR 61.343 through 40 CFR 61.347; or
              (E) A device used to burn off-specification used oil for energy recovery in accordance with 40 CFR part 279, subpart G, provided the purged process fluid is not hazardous waste as defined in 40 CFR part 261.
              (c) In-situ sampling systems and sampling systems without purges are exempt from the requirements of paragraphs (a) and (b) of this section.
            
            
              § 60.482-6a
              Standards: Open-ended valves or lines.
              (a)(1) Each open-ended valve or line shall be equipped with a cap, blind flange, plug, or a second valve, except as provided in § 60.482-1a(c) and paragraphs (d) and (e) of this section.
              (2) The cap, blind flange, plug, or second valve shall seal the open end at all times except during operations requiring process fluid flow through the open-ended valve or line.
              (b) Each open-ended valve or line equipped with a second valve shall be operated in a manner such that the valve on the process fluid end is closed before the second valve is closed.
              (c) When a double block-and-bleed system is being used, the bleed valve or line may remain open during operations that require venting the line between the block valves but shall comply with paragraph (a) of this section at all other times.
              (d) Open-ended valves or lines in an emergency shutdown system which are designed to open automatically in the event of a process upset are exempt from the requirements of paragraphs (a), (b), and (c) of this section.
              (e) Open-ended valves or lines containing materials which would autocatalytically polymerize or would present an explosion, serious overpressure, or other safety hazard if capped or equipped with a double block and bleed system as specified in paragraphs (a) through (c) of this section are exempt from the requirements of paragraphs (a) through (c) of this section.
            
            
              § 60.482-7a
              Standards: Valves in gas/vapor service and in light liquid service.
              (a)(1) Each valve shall be monitored monthly to detect leaks by the methods specified in § 60.485a(b) and shall comply with paragraphs (b) through (e) of this section, except as provided in paragraphs (f), (g), and (h) of this section, § 60.482-1a(c) and (f), and §§ 60.483-1a and 60.483-2a.
              (2) A valve that begins operation in gas/vapor service or light liquid service after the initial startup date for the process unit must be monitored according to paragraphs (a)(2)(i) or (ii), except for a valve that replaces a leaking valve and except as provided in paragraphs (f), (g), and (h) of this section, § 60.482-1a(c), and §§ 60.483-1a and 60.483-2a.
              (i) Monitor the valve as in paragraph (a)(1) of this section. The valve must be monitored for the first time within 30 days after the end of its startup period to ensure proper installation.
              (ii) If the existing valves in the process unit are monitored in accordance with § 60.483-1a or § 60.483-2a, count the new valve as leaking when calculating the percentage of valves leaking as described in § 60.483-2a(b)(5). If less than 2.0 percent of the valves are leaking for that process unit, the valve must be monitored for the first time during the next scheduled monitoring event for existing valves in the process unit or within 90 days, whichever comes first.
              (b) If an instrument reading of 500 ppm or greater is measured, a leak is detected.
              (c)(1)(i) Any valve for which a leak is not detected for 2 successive months may be monitored the first month of every quarter, beginning with the next quarter, until a leak is detected.

              (ii) As an alternative to monitoring all of the valves in the first month of a quarter, an owner or operator may elect to subdivide the process unit into two or three subgroups of valves and monitor each subgroup in a different month during the quarter, provided each subgroup is monitored every 3 months. The owner or operator must keep records of the valves assigned to each subgroup.
              (2) If a leak is detected, the valve shall be monitored monthly until a leak is not detected for 2 successive months.
              (d)(1) When a leak is detected, it shall be repaired as soon as practicable, but no later than 15 calendar days after the leak is detected, except as provided in § 60.482-9a.
              (2) A first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (e) First attempts at repair include, but are not limited to, the following best practices where practicable:
              (1) Tightening of bonnet bolts;
              (2) Replacement of bonnet bolts;
              (3) Tightening of packing gland nuts;
              (4) Injection of lubricant into lubricated packing.
              (f) Any valve that is designated, as described in § 60.486a(e)(2), for no detectable emissions, as indicated by an instrument reading of less than 500 ppm above background, is exempt from the requirements of paragraph (a) of this section if the valve:
              (1) Has no external actuating mechanism in contact with the process fluid,
              (2) Is operated with emissions less than 500 ppm above background as determined by the method specified in § 60.485a(c), and
              (3) Is tested for compliance with paragraph (f)(2) of this section initially upon designation, annually, and at other times requested by the Administrator.
              (g) Any valve that is designated, as described in § 60.486a(f)(1), as an unsafe-to-monitor valve is exempt from the requirements of paragraph (a) of this section if:
              (1) The owner or operator of the valve demonstrates that the valve is unsafe to monitor because monitoring personnel would be exposed to an immediate danger as a consequence of complying with paragraph (a) of this section, and
              (2) The owner or operator of the valve adheres to a written plan that requires monitoring of the valve as frequently as practicable during safe-to-monitor times.
              (h) Any valve that is designated, as described in § 60.486a(f)(2), as a difficult-to-monitor valve is exempt from the requirements of paragraph (a) of this section if:
              (1) The owner or operator of the valve demonstrates that the valve cannot be monitored without elevating the monitoring personnel more than 2 meters above a support surface.
              (2) The process unit within which the valve is located either:
              (i) Becomes an affected facility through § 60.14 or § 60.15 and was constructed on or before January 5, 1981; or
              (ii) Has less than 3.0 percent of its total number of valves designated as difficult-to-monitor by the owner or operator.
              (3) The owner or operator of the valve follows a written plan that requires monitoring of the valve at least once per calendar year.
            
            
              § 60.482-8a
              Standards: Pumps, valves, and connectors in heavy liquid service and pressure relief devices in light liquid or heavy liquid service.
              (a) If evidence of a potential leak is found by visual, audible, olfactory, or any other detection method at pumps, valves, and connectors in heavy liquid service and pressure relief devices in light liquid or heavy liquid service, the owner or operator shall follow either one of the following procedures:
              (1) The owner or operator shall monitor the equipment within 5 days by the method specified in § 60.485a(b) and shall comply with the requirements of paragraphs (b) through (d) of this section.
              (2) The owner or operator shall eliminate the visual, audible, olfactory, or other indication of a potential leak within 5 calendar days of detection.
              (b) If an instrument reading of 10,000 ppm or greater is measured, a leak is detected.

              (c)(1) When a leak is detected, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in § 60.482-9a.
              
              (2) The first attempt at repair shall be made no later than 5 calendar days after each leak is detected.
              (d) First attempts at repair include, but are not limited to, the best practices described under §§ 60.482-2a(c)(2) and 60.482-7a(e).
            
            
              § 60.482-9a
              Standards: Delay of repair.
              (a) Delay of repair of equipment for which leaks have been detected will be allowed if repair within 15 days is technically infeasible without a process unit shutdown. Repair of this equipment shall occur before the end of the next process unit shutdown. Monitoring to verify repair must occur within 15 days after startup of the process unit.
              (b) Delay of repair of equipment will be allowed for equipment which is isolated from the process and which does not remain in VOC service.
              (c) Delay of repair for valves and connectors will be allowed if:
              (1) The owner or operator demonstrates that emissions of purged material resulting from immediate repair are greater than the fugitive emissions likely to result from delay of repair, and
              (2) When repair procedures are effected, the purged material is collected and destroyed or recovered in a control device complying with § 60.482-10a.
              (d) Delay of repair for pumps will be allowed if:
              (1) Repair requires the use of a dual mechanical seal system that includes a barrier fluid system, and
              (2) Repair is completed as soon as practicable, but not later than 6 months after the leak was detected.
              (e) Delay of repair beyond a process unit shutdown will be allowed for a valve, if valve assembly replacement is necessary during the process unit shutdown, valve assembly supplies have been depleted, and valve assembly supplies had been sufficiently stocked before the supplies were depleted. Delay of repair beyond the next process unit shutdown will not be allowed unless the next process unit shutdown occurs sooner than 6 months after the first process unit shutdown.
              (f) When delay of repair is allowed for a leaking pump, valve, or connector that remains in service, the pump, valve, or connector may be considered to be repaired and no longer subject to delay of repair requirements if two consecutive monthly monitoring instrument readings are below the leak definition.
            
            
              § 60.482-10a
              Standards: Closed vent systems and control devices.
              (a) Owners or operators of closed vent systems and control devices used to comply with provisions of this subpart shall comply with the provisions of this section.
              (b) Vapor recovery systems (for example, condensers and absorbers) shall be designed and operated to recover the VOC emissions vented to them with an efficiency of 95 percent or greater, or to an exit concentration of 20 parts per million by volume (ppmv), whichever is less stringent.
              (c) Enclosed combustion devices shall be designed and operated to reduce the VOC emissions vented to them with an efficiency of 95 percent or greater, or to an exit concentration of 20 ppmv, on a dry basis, corrected to 3 percent oxygen, whichever is less stringent or to provide a minimum residence time of 0.75 seconds at a minimum temperature of 816 °C.
              (d) Flares used to comply with this subpart shall comply with the requirements of § 60.18.
              (e) Owners or operators of control devices used to comply with the provisions of this subpart shall monitor these control devices to ensure that they are operated and maintained in conformance with their designs.
              (f) Except as provided in paragraphs (i) through (k) of this section, each closed vent system shall be inspected according to the procedures and schedule specified in paragraphs (f)(1) and (2) of this section.
              (1) If the vapor collection system or closed vent system is constructed of hard-piping, the owner or operator shall comply with the requirements specified in paragraphs (f)(1)(i) and (ii) of this section:
              (i) Conduct an initial inspection according to the procedures in § 60.485a(b); and

              (ii) Conduct annual visual inspections for visible, audible, or olfactory indications of leaks.
              
              (2) If the vapor collection system or closed vent system is constructed of ductwork, the owner or operator shall:
              (i) Conduct an initial inspection according to the procedures in § 60.485a(b); and
              (ii) Conduct annual inspections according to the procedures in § 60.485a(b).
              (g) Leaks, as indicated by an instrument reading greater than 500 ppmv above background or by visual inspections, shall be repaired as soon as practicable except as provided in paragraph (h) of this section.
              (1) A first attempt at repair shall be made no later than 5 calendar days after the leak is detected.
              (2) Repair shall be completed no later than 15 calendar days after the leak is detected.
              (h) Delay of repair of a closed vent system for which leaks have been detected is allowed if the repair is technically infeasible without a process unit shutdown or if the owner or operator determines that emissions resulting from immediate repair would be greater than the fugitive emissions likely to result from delay of repair. Repair of such equipment shall be complete by the end of the next process unit shutdown.
              (i) If a vapor collection system or closed vent system is operated under a vacuum, it is exempt from the inspection requirements of paragraphs (f)(1)(i) and (f)(2) of this section.
              (j) Any parts of the closed vent system that are designated, as described in paragraph (l)(1) of this section, as unsafe to inspect are exempt from the inspection requirements of paragraphs (f)(1)(i) and (f)(2) of this section if they comply with the requirements specified in paragraphs (j)(1) and (2) of this section:
              (1) The owner or operator determines that the equipment is unsafe to inspect because inspecting personnel would be exposed to an imminent or potential danger as a consequence of complying with paragraphs (f)(1)(i) or (f)(2) of this section; and
              (2) The owner or operator has a written plan that requires inspection of the equipment as frequently as practicable during safe-to-inspect times.
              (k) Any parts of the closed vent system that are designated, as described in paragraph (l)(2) of this section, as difficult to inspect are exempt from the inspection requirements of paragraphs (f)(1)(i) and (f)(2) of this section if they comply with the requirements specified in paragraphs (k)(1) through (3) of this section:
              (1) The owner or operator determines that the equipment cannot be inspected without elevating the inspecting personnel more than 2 meters above a support surface; and
              (2) The process unit within which the closed vent system is located becomes an affected facility through §§ 60.14 or 60.15, or the owner or operator designates less than 3.0 percent of the total number of closed vent system equipment as difficult to inspect; and
              (3) The owner or operator has a written plan that requires inspection of the equipment at least once every 5 years. A closed vent system is exempt from inspection if it is operated under a vacuum.
              (l) The owner or operator shall record the information specified in paragraphs (l)(1) through (5) of this section.
              (1) Identification of all parts of the closed vent system that are designated as unsafe to inspect, an explanation of why the equipment is unsafe to inspect, and the plan for inspecting the equipment.
              (2) Identification of all parts of the closed vent system that are designated as difficult to inspect, an explanation of why the equipment is difficult to inspect, and the plan for inspecting the equipment.
              (3) For each inspection during which a leak is detected, a record of the information specified in § 60.486a(c).
              (4) For each inspection conducted in accordance with § 60.485a(b) during which no leaks are detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks were detected.

              (5) For each visual inspection conducted in accordance with paragraph (f)(1)(ii) of this section during which no leaks are detected, a record that the inspection was performed, the date of the inspection, and a statement that no leaks were detected.
              
              (m) Closed vent systems and control devices used to comply with provisions of this subpart shall be operated at all times when emissions may be vented to them.
            
            
              § 60.482-11a
              Standards: Connectors in gas/vapor service and in light liquid service.
              (a) The owner or operator shall initially monitor all connectors in the process unit for leaks by the later of either 12 months after the compliance date or 12 months after initial startup. If all connectors in the process unit have been monitored for leaks prior to the compliance date, no initial monitoring is required provided either no process changes have been made since the monitoring or the owner or operator can determine that the results of the monitoring, with or without adjustments, reliably demonstrate compliance despite process changes. If required to monitor because of a process change, the owner or operator is required to monitor only those connectors involved in the process change.
              (b) Except as allowed in § 60.482-1a(c), § 60.482-10a, or as specified in paragraph (e) of this section, the owner or operator shall monitor all connectors in gas and vapor and light liquid service as specified in paragraphs (a) and (b)(3) of this section.
              (1) The connectors shall be monitored to detect leaks by the method specified in § 60.485a(b) and, as applicable, § 60.485a(c).
              (2) If an instrument reading greater than or equal to 500 ppm is measured, a leak is detected.
              (3) The owner or operator shall perform monitoring, subsequent to the initial monitoring required in paragraph (a) of this section, as specified in paragraphs (b)(3)(i) through (iii) of this section, and shall comply with the requirements of paragraphs (b)(3)(iv) and (v) of this section. The required period in which monitoring must be conducted shall be determined from paragraphs (b)(3)(i) through (iii) of this section using the monitoring results from the preceding monitoring period. The percent leaking connectors shall be calculated as specified in paragraph (c) of this section.
              (i) If the percent leaking connectors in the process unit was greater than or equal to 0.5 percent, then monitor within 12 months (1 year).
              (ii) If the percent leaking connectors in the process unit was greater than or equal to 0.25 percent but less than 0.5 percent, then monitor within 4 years. An owner or operator may comply with the requirements of this paragraph by monitoring at least 40 percent of the connectors within 2 years of the start of the monitoring period, provided all connectors have been monitored by the end of the 4-year monitoring period.
              (iii) If the percent leaking connectors in the process unit was less than 0.25 percent, then monitor as provided in paragraph (b)(3)(iii)(A) of this section and either paragraph (b)(3)(iii)(B) or (b)(3)(iii)(C) of this section, as appropriate.
              (A) An owner or operator shall monitor at least 50 percent of the connectors within 4 years of the start of the monitoring period.
              (B) If the percent of leaking connectors calculated from the monitoring results in paragraph (b)(3)(iii)(A) of this section is greater than or equal to 0.35 percent of the monitored connectors, the owner or operator shall monitor as soon as practical, but within the next 6 months, all connectors that have not yet been monitored during the monitoring period. At the conclusion of monitoring, a new monitoring period shall be started pursuant to paragraph (b)(3) of this section, based on the percent of leaking connectors within the total monitored connectors.
              (C) If the percent of leaking connectors calculated from the monitoring results in paragraph (b)(3)(iii)(A) of this section is less than 0.35 percent of the monitored connectors, the owner or operator shall monitor all connectors that have not yet been monitored within 8 years of the start of the monitoring period.
              (iv) If, during the monitoring conducted pursuant to paragraphs (b)(3)(i) through (iii) of this section, a connector is found to be leaking, it shall be re-monitored once within 90 days after repair to confirm that it is not leaking.

              (v) The owner or operator shall keep a record of the start date and end date of each monitoring period under this section for each process unit.

              (c) For use in determining the monitoring frequency, as specified in paragraphs (a) and (b)(3) of this section, the percent leaking connectors as used in paragraphs (a) and (b)(3) of this section shall be calculated by using the following equation:
              
              %CL = CL / Ct * 100
              
              
                Where:
                
                %CL = Percent of leaking connectors as determined through periodic monitoring required in paragraphs (a) and (b)(3)(i) through (iii) of this section.
                CL = Number of connectors measured at 500 ppm or greater, by the method specified in § 60.485a(b).
                Ct = Total number of monitored connectors in the process unit or affected facility.
              
              
              (d) When a leak is detected pursuant to paragraphs (a) and (b) of this section, it shall be repaired as soon as practicable, but not later than 15 calendar days after it is detected, except as provided in § 60.482-9a. A first attempt at repair as defined in this subpart shall be made no later than 5 calendar days after the leak is detected.
              (e) Any connector that is designated, as described in § 60.486a(f)(1), as an unsafe-to-monitor connector is exempt from the requirements of paragraphs (a) and (b) of this section if:
              (1) The owner or operator of the connector demonstrates that the connector is unsafe-to-monitor because monitoring personnel would be exposed to an immediate danger as a consequence of complying with paragraphs (a) and (b) of this section; and
              (2) The owner or operator of the connector has a written plan that requires monitoring of the connector as frequently as practicable during safe-to-monitor times but not more frequently than the periodic monitoring schedule otherwise applicable, and repair of the equipment according to the procedures in paragraph (d) of this section if a leak is detected.
              (f) Inaccessible, ceramic, or ceramic-lined connectors. (1) Any connector that is inaccessible or that is ceramic or ceramic-lined (e.g., porcelain, glass, or glass-lined), is exempt from the monitoring requirements of paragraphs (a) and (b) of this section, from the leak repair requirements of paragraph (d) of this section, and from the recordkeeping and reporting requirements of §§ 63.1038 and 63.1039. An inaccessible connector is one that meets any of the provisions specified in paragraphs (f)(1)(i) through (vi) of this section, as applicable:
              (i) Buried;
              (ii) Insulated in a manner that prevents access to the connector by a monitor probe;
              (iii) Obstructed by equipment or piping that prevents access to the connector by a monitor probe;
              (iv) Unable to be reached from a wheeled scissor-lift or hydraulic-type scaffold that would allow access to connectors up to 7.6 meters (25 feet) above the ground;
              (v) Inaccessible because it would require elevating the monitoring personnel more than 2 meters (7 feet) above a permanent support surface or would require the erection of scaffold; or
              (vi) Not able to be accessed at any time in a safe manner to perform monitoring. Unsafe access includes, but is not limited to, the use of a wheeled scissor-lift on unstable or uneven terrain, the use of a motorized man-lift basket in areas where an ignition potential exists, or access would require near proximity to hazards such as electrical lines, or would risk damage to equipment.
              (2) If any inaccessible, ceramic, or ceramic-lined connector is observed by visual, audible, olfactory, or other means to be leaking, the visual, audible, olfactory, or other indications of a leak to the atmosphere shall be eliminated as soon as practical.
              (g) Except for instrumentation systems and inaccessible, ceramic, or ceramic-lined connectors meeting the provisions of paragraph (f) of this section, identify the connectors subject to the requirements of this subpart. Connectors need not be individually identified if all connectors in a designated area or length of pipe subject to the provisions of this subpart are identified as a group, and the number of connectors subject is indicated.
              
                Effective Date Note:
                At 73 FR 31376, June 2, 2008, § 60.482-11a was stayed until further notice.
              
            
            
              
              § 60.483-1a
              Alternative standards for valves—allowable percentage of valves leaking.
              (a) An owner or operator may elect to comply with an allowable percentage of valves leaking of equal to or less than 2.0 percent.
              (b) The following requirements shall be met if an owner or operator wishes to comply with an allowable percentage of valves leaking:
              (1) An owner or operator must notify the Administrator that the owner or operator has elected to comply with the allowable percentage of valves leaking before implementing this alternative standard, as specified in § 60.487a(d).
              (2) A performance test as specified in paragraph (c) of this section shall be conducted initially upon designation, annually, and at other times requested by the Administrator.
              (3) If a valve leak is detected, it shall be repaired in accordance with § 60.482-7a(d) and (e).
              (c) Performance tests shall be conducted in the following manner:
              (1) All valves in gas/vapor and light liquid service within the affected facility shall be monitored within 1 week by the methods specified in § 60.485a(b).
              (2) If an instrument reading of 500 ppm or greater is measured, a leak is detected.
              (3) The leak percentage shall be determined by dividing the number of valves for which leaks are detected by the number of valves in gas/vapor and light liquid service within the affected facility.
              (d) Owners and operators who elect to comply with this alternative standard shall not have an affected facility with a leak percentage greater than 2.0 percent, determined as described in § 60.485a(h).
            
            
              § 60.483-2a
              Alternative standards for valves—skip period leak detection and repair.
              (a)(1) An owner or operator may elect to comply with one of the alternative work practices specified in paragraphs (b)(2) and (3) of this section.
              (2) An owner or operator must notify the Administrator before implementing one of the alternative work practices, as specified in § 60.487(d)a.
              (b)(1) An owner or operator shall comply initially with the requirements for valves in gas/vapor service and valves in light liquid service, as described in § 60.482-7a.
              (2) After 2 consecutive quarterly leak detection periods with the percent of valves leaking equal to or less than 2.0, an owner or operator may begin to skip 1 of the quarterly leak detection periods for the valves in gas/vapor and light liquid service.
              (3) After 5 consecutive quarterly leak detection periods with the percent of valves leaking equal to or less than 2.0, an owner or operator may begin to skip 3 of the quarterly leak detection periods for the valves in gas/vapor and light liquid service.
              (4) If the percent of valves leaking is greater than 2.0, the owner or operator shall comply with the requirements as described in § 60.482-7a but can again elect to use this section.
              (5) The percent of valves leaking shall be determined as described in § 60.485a(h).
              (6) An owner or operator must keep a record of the percent of valves found leaking during each leak detection period.
              (7) A valve that begins operation in gas/vapor service or light liquid service after the initial startup date for a process unit following one of the alternative standards in this section must be monitored in accordance with § 60.482-7a(a)(2)(i) or (ii) before the provisions of this section can be applied to that valve.
            
            
              § 60.484a
              Equivalence of means of emission limitation.
              (a) Each owner or operator subject to the provisions of this subpart may apply to the Administrator for determination of equivalence for any means of emission limitation that achieves a reduction in emissions of VOC at least equivalent to the reduction in emissions of VOC achieved by the controls required in this subpart.
              (b) Determination of equivalence to the equipment, design, and operational requirements of this subpart will be evaluated by the following guidelines:

              (1) Each owner or operator applying for an equivalence determination shall be responsible for collecting and verifying test data to demonstrate equivalence of means of emission limitation.
              (2) The Administrator will compare test data for demonstrating equivalence of the means of emission limitation to test data for the equipment, design, and operational requirements.
              (3) The Administrator may condition the approval of equivalence on requirements that may be necessary to assure operation and maintenance to achieve the same emission reduction as the equipment, design, and operational requirements.
              (c) Determination of equivalence to the required work practices in this subpart will be evaluated by the following guidelines:
              (1) Each owner or operator applying for a determination of equivalence shall be responsible for collecting and verifying test data to demonstrate equivalence of an equivalent means of emission limitation.
              (2) For each affected facility for which a determination of equivalence is requested, the emission reduction achieved by the required work practice shall be demonstrated.
              (3) For each affected facility, for which a determination of equivalence is requested, the emission reduction achieved by the equivalent means of emission limitation shall be demonstrated.
              (4) Each owner or operator applying for a determination of equivalence shall commit in writing to work practice(s) that provide for emission reductions equal to or greater than the emission reductions achieved by the required work practice.
              (5) The Administrator will compare the demonstrated emission reduction for the equivalent means of emission limitation to the demonstrated emission reduction for the required work practices and will consider the commitment in paragraph (c)(4) of this section.
              (6) The Administrator may condition the approval of equivalence on requirements that may be necessary to assure operation and maintenance to achieve the same emission reduction as the required work practice.
              (d) An owner or operator may offer a unique approach to demonstrate the equivalence of any equivalent means of emission limitation.

              (e)(1) After a request for determination of equivalence is received, the Administrator will publish a notice in the Federal Register and provide the opportunity for public hearing if the Administrator judges that the request may be approved.

              (2) After notice and opportunity for public hearing, the Administrator will determine the equivalence of a means of emission limitation and will publish the determination in the Federal Register.
              
              (3) Any equivalent means of emission limitations approved under this section shall constitute a required work practice, equipment, design, or operational standard within the meaning of section 111(h)(1) of the CAA.
              (f)(1) Manufacturers of equipment used to control equipment leaks of VOC may apply to the Administrator for determination of equivalence for any equivalent means of emission limitation that achieves a reduction in emissions of VOC achieved by the equipment, design, and operational requirements of this subpart.
              (2) The Administrator will make an equivalence determination according to the provisions of paragraphs (b), (c), (d), and (e) of this section.
            
            
              § 60.485a
              Test methods and procedures.
              (a) In conducting the performance tests required in § 60.8, the owner or operator shall use as reference methods and procedures the test methods in appendix A of this part or other methods and procedures as specified in this section, except as provided in § 60.8(b).
              (b) The owner or operator shall determine compliance with the standards in §§ 60.482-1a through 60.482-11a, 60.483a, and 60.484a as follows:
              (1) Method 21 shall be used to determine the presence of leaking sources. The instrument shall be calibrated before use each day of its use by the procedures specified in Method 21 of appendix A-7 of this part. The following calibration gases shall be used:
              (i) Zero air (less than 10 ppm of hydrocarbon in air); and

              (ii) A mixture of methane or n-hexane and air at a concentration no more than 2,000 ppm greater than the leak definition concentration of the equipment monitored. If the monitoring instrument's design allows for multiple calibration scales, then the lower scale shall be calibrated with a calibration gas that is no higher than 2,000 ppm above the concentration specified as a leak, and the highest scale shall be calibrated with a calibration gas that is approximately equal to 10,000 ppm. If only one scale on an instrument will be used during monitoring, the owner or operator need not calibrate the scales that will not be used during that day's monitoring.
              (2) A calibration drift assessment shall be performed, at a minimum, at the end of each monitoring day. Check the instrument using the same calibration gas(es) that were used to calibrate the instrument before use. Follow the procedures specified in Method 21 of appendix A-7 of this part, Section 10.1, except do not adjust the meter readout to correspond to the calibration gas value. Record the instrument reading for each scale used as specified in § 60.486a(e)(7). Calculate the average algebraic difference between the three meter readings and the most recent calibration value. Divide this algebraic difference by the initial calibration value and multiply by 100 to express the calibration drift as a percentage. If any calibration drift assessment shows a negative drift of more than 10 percent from the initial calibration value, then all equipment monitored since the last calibration with instrument readings below the appropriate leak definition and above the leak definition multiplied by (100 minus the percent of negative drift/divided by 100) must be re-monitored. If any calibration drift assessment shows a positive drift of more than 10 percent from the initial calibration value, then, at the owner/operator's discretion, all equipment since the last calibration with instrument readings above the appropriate leak definition and below the leak definition multiplied by (100 plus the percent of positive drift/divided by 100) may be re-monitored.
              (c) The owner or operator shall determine compliance with the no-detectable-emission standards in §§ 60.482-2a(e), 60.482-3a(i), 60.482-4a, 60.482-7a(f), and 60.482-10a(e) as follows:
              (1) The requirements of paragraph (b) shall apply.
              (2) Method 21 of appendix A-7 of this part shall be used to determine the background level. All potential leak interfaces shall be traversed as close to the interface as possible. The arithmetic difference between the maximum concentration indicated by the instrument and the background level is compared with 500 ppm for determining compliance.
              (d) The owner or operator shall test each piece of equipment unless he demonstrates that a process unit is not in VOC service, i.e., that the VOC content would never be reasonably expected to exceed 10 percent by weight. For purposes of this demonstration, the following methods and procedures shall be used:
              (1) Procedures that conform to the general methods in ASTM E260-73, 91, or 96, E168-67, 77, or 92, E169-63, 77, or 93 (incorporated by reference—see § 60.17) shall be used to determine the percent VOC content in the process fluid that is contained in or contacts a piece of equipment.
              (2) Organic compounds that are considered by the Administrator to have negligible photochemical reactivity may be excluded from the total quantity of organic compounds in determining the VOC content of the process fluid.
              (3) Engineering judgment may be used to estimate the VOC content, if a piece of equipment had not been shown previously to be in service. If the Administrator disagrees with the judgment, paragraphs (d)(1) and (2) of this section shall be used to resolve the disagreement.
              (e) The owner or operator shall demonstrate that a piece of equipment is in light liquid service by showing that all the following conditions apply:

              (1) The vapor pressure of one or more of the organic components is greater than 0.3 kPa at 20 °C (1.2 in. H2O at 68 °F). Standard reference texts or ASTM D2879-83, 96, or 97 (incorporated by reference—see § 60.17) shall be used to determine the vapor pressures.

              (2) The total concentration of the pure organic components having a vapor pressure greater than 0.3 kPa at 20 °C (1.2 in. H2O at 68 °F) is equal to or greater than 20 percent by weight.
              (3) The fluid is a liquid at operating conditions.
              (f) Samples used in conjunction with paragraphs (d), (e), and (g) of this section shall be representative of the process fluid that is contained in or contacts the equipment or the gas being combusted in the flare.
              (g) The owner or operator shall determine compliance with the standards of flares as follows:
              (1) Method 22 of appendix A-7 of this part shall be used to determine visible emissions.
              (2) A thermocouple or any other equivalent device shall be used to monitor the presence of a pilot flame in the flare.

              (3) The maximum permitted velocity for air assisted flares shall be computed using the following equation:
              
              Vmax = K1 + K2HT
              
              
              
                Where:
                
                Vmax = Maximum permitted velocity, m/sec (ft/sec).
                HT = Net heating value of the gas being combusted, MJ/scm (Btu/scf).
                K1 = 8.706 m/sec (metric units) = 28.56 ft/sec (English units).
                K2 = 0.7084 m4/(MJ-sec) (metric units) = 0.087 ft4/(Btu-sec) (English units).
              
              

              (4) The net heating value (HT) of the gas being combusted in a flare shall be computed using the following equation:
              
              
                ER16NO07.038
              
              
                Where:
                
                K = Conversion constant, 1.740 × 10−7 (g-mole)(MJ)/(ppm-scm-kcal) (metric units) = 4.674 × 10−6 [(g-mole)(Btu)/(ppm-scf-kcal)] (English units).
                Ci = Concentration of sample component “i,” ppm
                Hi = net heat of combustion of sample component “i” at 25 °C and 760 mm Hg (77 °F and 14.7 psi), kcal/g-mole.
              
              
              (5) Method 18 of appendix A-6 of this part or ASTM D6420-99 (2004) (where the target compound(s) are those listed in Section 1.1 of ASTM D6420-99, and the target concentration is between 150 parts per billion by volume and 100 ppmv) and ASTM D2504-67, 77, or 88 (Reapproved 1993) (incorporated by reference-see § 60.17) shall be used to determine the concentration of sample component “i.”
              (6) ASTM D2382-76 or 88 or D4809-95 (incorporated by reference-see § 60.17) shall be used to determine the net heat of combustion of component “i” if published values are not available or cannot be calculated.
              (7) Method 2, 2A, 2C, or 2D of appendix A-7 of this part, as appropriate, shall be used to determine the actual exit velocity of a flare. If needed, the unobstructed (free) cross-sectional area of the flare tip shall be used.
              (h) The owner or operator shall determine compliance with § 60.483-1a or § 60.483-2a as follows:

              (1) The percent of valves leaking shall be determined using the following equation:
              
              %VL = (VL / VT) * 100
              
              
                Where:
                
                %VL = Percent leaking valves.
                VL = Number of valves found leaking.
                VT = The sum of the total number of valves monitored.
              
              
              (2) The total number of valves monitored shall include difficult-to-monitor and unsafe-to-monitor valves only during the monitoring period in which those valves are monitored.
              (3) The number of valves leaking shall include valves for which repair has been delayed.
              (4) Any new valve that is not monitored within 30 days of being placed in service shall be included in the number of valves leaking and the total number of valves monitored for the monitoring period in which the valve is placed in service.
              (5) If the process unit has been subdivided in accordance with § 60.482-7a(c)(1)(ii), the sum of valves found leaking during a monitoring period includes all subgroups.
              (6) The total number of valves monitored does not include a valve monitored to verify repair.
            
            
              § 60.486a
              Recordkeeping requirements.

              (a)(1) Each owner or operator subject to the provisions of this subpart shall comply with the recordkeeping requirements of this section.
              
              (2) An owner or operator of more than one affected facility subject to the provisions of this subpart may comply with the recordkeeping requirements for these facilities in one recordkeeping system if the system identifies each record by each facility.
              (3) The owner or operator shall record the information specified in paragraphs (a)(3)(i) through (v) of this section for each monitoring event required by §§ 60.482-2a, 60.482-3a, 60.482-7a, 60.482-8a, 60.482-11a, and 60.483-2a.
              (i) Monitoring instrument identification.
              (ii) Operator identification.
              (iii) Equipment identification.
              (iv) Date of monitoring.
              (v) Instrument reading.
              (b) When each leak is detected as specified in §§ 60.482-2a, 60.482-3a, 60.482-7a, 60.482-8a, 60.482-11a, and 60.483-2a, the following requirements apply:
              (1) A weatherproof and readily visible identification, marked with the equipment identification number, shall be attached to the leaking equipment.
              (2) The identification on a valve may be removed after it has been monitored for 2 successive months as specified in § 60.482-7a(c) and no leak has been detected during those 2 months.
              (3) The identification on a connector may be removed after it has been monitored as specified in § 60.482-11a(b)(3)(iv) and no leak has been detected during that monitoring.
              (4) The identification on equipment, except on a valve or connector, may be removed after it has been repaired.
              (c) When each leak is detected as specified in §§ 60.482-2a, 60.482-3a, 60.482-7a, 60.482-8a, 60.482-11a, and 60.483-2a, the following information shall be recorded in a log and shall be kept for 2 years in a readily accessible location:
              (1) The instrument and operator identification numbers and the equipment identification number, except when indications of liquids dripping from a pump are designated as a leak.
              (2) The date the leak was detected and the dates of each attempt to repair the leak.
              (3) Repair methods applied in each attempt to repair the leak.
              (4) Maximum instrument reading measured by Method 21 of appendix A-7 of this part at the time the leak is successfully repaired or determined to be nonrepairable, except when a pump is repaired by eliminating indications of liquids dripping.
              (5) “Repair delayed” and the reason for the delay if a leak is not repaired within 15 calendar days after discovery of the leak.
              (6) The signature of the owner or operator (or designate) whose decision it was that repair could not be effected without a process shutdown.
              (7) The expected date of successful repair of the leak if a leak is not repaired within 15 days.
              (8) Dates of process unit shutdowns that occur while the equipment is unrepaired.
              (9) The date of successful repair of the leak.
              (d) The following information pertaining to the design requirements for closed vent systems and control devices described in § 60.482-10a shall be recorded and kept in a readily accessible location:
              (1) Detailed schematics, design specifications, and piping and instrumentation diagrams.
              (2) The dates and descriptions of any changes in the design specifications.
              (3) A description of the parameter or parameters monitored, as required in § 60.482-10a(e), to ensure that control devices are operated and maintained in conformance with their design and an explanation of why that parameter (or parameters) was selected for the monitoring.
              (4) Periods when the closed vent systems and control devices required in §§ 60.482-2a, 60.482-3a, 60.482-4a, and 60.482-5a are not operated as designed, including periods when a flare pilot light does not have a flame.
              (5) Dates of startups and shutdowns of the closed vent systems and control devices required in §§ 60.482-2a, 60.482-3a, 60.482-4a, and 60.482-5a.
              (e) The following information pertaining to all equipment subject to the requirements in §§ 60.482-1a to 60.482-11a shall be recorded in a log that is kept in a readily accessible location:
              (1) A list of identification numbers for equipment subject to the requirements of this subpart.

              (2)(i) A list of identification numbers for equipment that are designated for no detectable emissions under the provisions of §§ 60.482-2a(e), 60.482-3a(i), and 60.482-7a(f).
              (ii) The designation of equipment as subject to the requirements of § 60.482-2a(e), § 60.482-3a(i), or § 60.482-7a(f) shall be signed by the owner or operator. Alternatively, the owner or operator may establish a mechanism with their permitting authority that satisfies this requirement.
              (3) A list of equipment identification numbers for pressure relief devices required to comply with § 60.482-4a.
              (4)(i) The dates of each compliance test as required in §§ 60.482-2a(e), 60.482-3a(i), 60.482-4a, and 60.482-7a(f).
              (ii) The background level measured during each compliance test.
              (iii) The maximum instrument reading measured at the equipment during each compliance test.
              (5) A list of identification numbers for equipment in vacuum service.
              (6) A list of identification numbers for equipment that the owner or operator designates as operating in VOC service less than 300 hr/yr in accordance with § 60.482-1a(e), a description of the conditions under which the equipment is in VOC service, and rationale supporting the designation that it is in VOC service less than 300 hr/yr.
              (7) The date and results of the weekly visual inspection for indications of liquids dripping from pumps in light liquid service.
              (8) Records of the information specified in paragraphs (e)(8)(i) through (vi) of this section for monitoring instrument calibrations conducted according to sections 8.1.2 and 10 of Method 21 of appendix A-7 of this part and § 60.485a(b).
              (i) Date of calibration and initials of operator performing the calibration.
              (ii) Calibration gas cylinder identification, certification date, and certified concentration.
              (iii) Instrument scale(s) used.
              (iv) A description of any corrective action taken if the meter readout could not be adjusted to correspond to the calibration gas value in accordance with section 10.1 of Method 21 of appendix A-7 of this part.
              (v) Results of each calibration drift assessment required by § 60.485a(b)(2) (i.e., instrument reading for calibration at end of monitoring day and the calculated percent difference from the initial calibration value).
              (vi) If an owner or operator makes their own calibration gas, a description of the procedure used.
              (9) The connector monitoring schedule for each process unit as specified in § 60.482-11a(b)(3)(v).
              (10) Records of each release from a pressure relief device subject to § 60.482-4a.
              (f) The following information pertaining to all valves subject to the requirements of § 60.482-7a(g) and (h), all pumps subject to the requirements of § 60.482-2a(g), and all connectors subject to the requirements of § 60.482-11a(e) shall be recorded in a log that is kept in a readily accessible location:
              (1) A list of identification numbers for valves, pumps, and connectors that are designated as unsafe-to-monitor, an explanation for each valve, pump, or connector stating why the valve, pump, or connector is unsafe-to-monitor, and the plan for monitoring each valve, pump, or connector.
              (2) A list of identification numbers for valves that are designated as difficult-to-monitor, an explanation for each valve stating why the valve is difficult-to-monitor, and the schedule for monitoring each valve.
              (g) The following information shall be recorded for valves complying with § 60.483-2a:
              (1) A schedule of monitoring.
              (2) The percent of valves found leaking during each monitoring period.
              (h) The following information shall be recorded in a log that is kept in a readily accessible location:
              (1) Design criterion required in §§ 60.482-2a(d)(5) and 60.482-3a(e)(2) and explanation of the design criterion; and
              (2) Any changes to this criterion and the reasons for the changes.
              (i) The following information shall be recorded in a log that is kept in a readily accessible location for use in determining exemptions as provided in § 60.480a(d):
              (1) An analysis demonstrating the design capacity of the affected facility,

              (2) A statement listing the feed or raw materials and products from the affected facilities and an analysis demonstrating whether these chemicals are heavy liquids or beverage alcohol, and
              (3) An analysis demonstrating that equipment is not in VOC service.
              (j) Information and data used to demonstrate that a piece of equipment is not in VOC service shall be recorded in a log that is kept in a readily accessible location.
              (k) The provisions of § 60.7(b) and (d) do not apply to affected facilities subject to this subpart.
            
            
              § 60.487a
              Reporting requirements.
              (a) Each owner or operator subject to the provisions of this subpart shall submit semiannual reports to the Administrator beginning 6 months after the initial startup date.
              (b) The initial semiannual report to the Administrator shall include the following information:
              (1) Process unit identification.
              (2) Number of valves subject to the requirements of § 60.482-7a, excluding those valves designated for no detectable emissions under the provisions of § 60.482-7a(f).
              (3) Number of pumps subject to the requirements of § 60.482-2a, excluding those pumps designated for no detectable emissions under the provisions of § 60.482-2a(e) and those pumps complying with § 60.482-2a(f).
              (4) Number of compressors subject to the requirements of § 60.482-3a, excluding those compressors designated for no detectable emissions under the provisions of § 60.482-3a(i) and those compressors complying with § 60.482-3a(h).
              (5) Number of connectors subject to the requirements of § 60.482-11a.
              (c) All semiannual reports to the Administrator shall include the following information, summarized from the information in § 60.486a:
              (1) Process unit identification.
              (2) For each month during the semiannual reporting period,
              (i) Number of valves for which leaks were detected as described in § 60.482-7a(b) or § 60.483-2a,
              (ii) Number of valves for which leaks were not repaired as required in § 60.482-7a(d)(1),
              (iii) Number of pumps for which leaks were detected as described in § 60.482-2a(b), (d)(4)(ii)(A) or (B), or (d)(5)(iii),
              (iv) Number of pumps for which leaks were not repaired as required in § 60.482-2a(c)(1) and (d)(6),
              (v) Number of compressors for which leaks were detected as described in § 60.482-3a(f),
              (vi) Number of compressors for which leaks were not repaired as required in § 60.482-3a(g)(1),
              (vii) Number of connectors for which leaks were detected as described in § 60.482-11a(b)
              (viii) Number of connectors for which leaks were not repaired as required in § 60.482-11a(d), and
              (ix)-(x) [Reserved]
              (xi) The facts that explain each delay of repair and, where appropriate, why a process unit shutdown was technically infeasible.
              (3) Dates of process unit shutdowns which occurred within the semiannual reporting period.
              (4) Revisions to items reported according to paragraph (b) of this section if changes have occurred since the initial report or subsequent revisions to the initial report.
              (d) An owner or operator electing to comply with the provisions of §§ 60.483-1a or 60.483-2a shall notify the Administrator of the alternative standard selected 90 days before implementing either of the provisions.
              (e) An owner or operator shall report the results of all performance tests in accordance with § 60.8 of the General Provisions. The provisions of § 60.8(d) do not apply to affected facilities subject to the provisions of this subpart except that an owner or operator must notify the Administrator of the schedule for the initial performance tests at least 30 days before the initial performance tests.
              (f) The requirements of paragraphs (a) through (c) of this section remain in force until and unless EPA, in delegating enforcement authority to a state under section 111(c) of the CAA, approves reporting requirements or an alternative means of compliance surveillance adopted by such state. In that event, affected sources within the state will be relieved of the obligation to comply with the requirements of paragraphs (a) through (c) of this section, provided that they comply with the requirements established by the state.
            
            
              
              § 60.488a
              Reconstruction.
              For the purposes of this subpart:
              (a) The cost of the following frequently replaced components of the facility shall not be considered in calculating either the “fixed capital cost of the new components” or the “fixed capital costs that would be required to construct a comparable new facility” under § 60.15: Pump seals, nuts and bolts, rupture disks, and packings.
              (b) Under § 60.15, the “fixed capital cost of new components” includes the fixed capital cost of all depreciable components (except components specified in § 60.488a(a)) which are or will be replaced pursuant to all continuous programs of component replacement which are commenced within any 2-year period following the applicability date for the appropriate subpart. (See the “Applicability and designation of affected facility” section of the appropriate subpart.) For purposes of this paragraph, “commenced” means that an owner or operator has undertaken a continuous program of component replacement or that an owner or operator has entered into a contractual obligation to undertake and complete, within a reasonable time, a continuous program of component replacement.
            
            
              § 60.489a
              List of chemicals produced by affected facilities.
              Process units that produce, as intermediates or final products, chemicals listed in § 60.489 are covered under this subpart. The applicability date for process units producing one or more of these chemicals is November 8, 2006.
            
          
          
            Subpart WW—Standards of Performance for the Beverage Can Surface Coating Industry
            
              Source:
              48 FR 38737, Aug. 25, 1983, unless otherwise noted.
            
            
              § 60.490
              Applicability and designation of affected facility.
              (a) The provisions of this subpart apply to the following affected facilities in beverage can surface coating lines: each exterior base coat operation, each overvarnish coating operation, and each inside spray coating operation.
              (b) The provisions of this subpart apply to each affected facility which is identified in paragraph (a) of this section and commences construction, modification, or reconstruction after November 26, 1980.
            
            
              § 60.491
              Definitions.
              (a) All terms which are used in this subpart and are not defined below are given the same meaning as in the Act and subpart A of this part.
              (1) Beverage can means any two-piece steel or aluminum container in which soft drinks or beer, including malt liquor, are packaged. The definition does not include containers in which fruit or vegetable juices are packaged.
              (2) Exterior base coating operation means the system on each beverage can surface coating line used to apply a coating to the exterior of a two-piece beverage can body. The exterior base coat provides corrosion resistance and a background for lithography or printing operations. The exterior base coat operation consists of the coating application station, flashoff area, and curing oven. The exterior base coat may be pigmented or clear (unpigmented).
              (3) Inside spray coating operation means the system on each beverage can surface coating line used to apply a coating to the interior of a two-piece beverage can body. This coating provides a protective film between the contents of the beverage can and the metal can body. The inside spray coating operation consists of the coating application station, flashoff area, and curing oven. Multiple applications of an inside spray coating are considered to be a single coating operation.
              (4) Overvarnish coating operation means the system on each beverage can surface coating line used to apply a coating over ink which reduces friction for automated beverage can filling equipment, provides gloss, and protects the finished beverage can body from abrasion and corrosion. The overvarnish coating is applied to two-piece beverage can bodies. The overvarnish coating operation consists of the coating application station, flashoff area, and curing oven.
              
              (5) Two-piece can means any beverage can that consists of a body manufactured from a single piece of steel or aluminum and a top. Coatings for a two-piece can are usually applied after fabrication of the can body.
              (6) VOC content means all volatile organic compounds (VOC) that are in a coating. VOC content is expressed in terms of kilograms of VOC per liter of coating solids.

              (b) Notations used under § 60.493 of this subpart are defined below:
              
              
                Ca = the VOC concentration in each gas stream leaving the control device and entering the atmosphere (parts per million as carbon)
                Cb = the VOC concentration in each gas stream entering the control device (parts per million as carbon)
                Dc = density of each coating, as received (kilograms per liter)
                Dd = density of each VOC-solvent added to coatings (kilograms per liter)
                Dr = density of VOC-solvent recovered by an emission control device (kilograms per liter)
                E = VOC destruction efficiency of the control device (fraction)
                F = the proportion of total VOC emitted by an affected facility which enters the control device to total emissions (fraction)
                G = the volume-weighted average of VOC in coatings consumed in a calendar month per volume of coating solids applied (kilograms per liter of coating solids)
                He = the fraction of VOC emitted at the coater and flashoff areas captured by a collection system
                Hh = the fraction of VOC emitted at the cure oven captured by a collection system
                Lc = the volume of each coating consumed, as received (liters)
                Ld = the volume of each VOC-solvent added to coatings (liters)
                Lr = the volume of VOC-solvent recovered by an emission control device (liters)
                Ls = the volume of coating solids consumed (liters)
                Md = the mass of VOC-solvent added to coatings (kilograms)
                Mo = the mass of VOC-solvent in coatings consumed, as received (kilograms)
                Mr = the mass of VOC-solvent recovered by emission control device (kilograms)
                N = the volume-weighted average mass of VOC emissions to atmosphere per unit volume of coating solids applied (kilograms per liter of coating solids)
                Qa = the volumetric flow rate of each gas stream leaving the control device and entering the atmosphere (dry standard cubic meters per hour)
                Qb = the volumetric flow of each gas stream entering the control device (dry standard cubic meters per hour)
                R = the overall emission reduction efficiency for an affected facility (fraction)
                Se = the fraction of VOC in coating and diluent VOC-solvent emitted at the coater and flashoff area for a coating operation
                Sh = the fraction of VOC in coating and diluent solvent emitted at the cure oven for a coating operation
                Vs = the proportion of solids in each coating, as received (fraction by volume)
                Wo = the proportion of VOC in each coating, as received (fraction by weight).
              
              [48 FR 38737, Aug. 25, 1983, as amended at 65 FR 61763, Oct. 17, 2000]
            
            
              § 60.492
              Standards for volatile organic compounds.
              On or after the date on which the initial performance test required by § 60.8(a) is completed, no owner or operator subject to the provisions of this subpart shall discharge or cause the discharge of VOC emissions to the atmoshpere that exceed the following volume-weighted calendar-month average emissions:
              (a) 0.29 kilogram of VOC per litre of coating solids from each two-piece can exterior base coating operation, except clear base coat;
              (b) 0.46 kilogram of VOC per litre of coating solids from each two-piece can clear base coating operation and from each overvarnish coating operation; and
              (c) 0.89 kilogram of VOC per litre of coating solids from each two-piece can inside spray coating operation.
            
            
              § 60.493
              Performance test and compliance provisions.
              (a) Section 60.8(d) does not apply to monthly performance tests and § 60.8(f) does not apply to the performance test procedures required by this subpart.
              (b) The owner or operator of an affected facility shall conduct an initial performance test as required under § 60.8(a) and thereafter a performance test each calendar month for each affected facility.

              (1) The owner or operator shall use the following procedures for each affected facility that does not use a capture system and a control device to comply with the emission limit specified under § 60.492. The owner or operator shall determine the VOC-content of the coatings from formulation data supplied by the manufacturer of the coating or by an analysis of each coating, as received, using Method 24. The Administrator may require the owner or operator who uses formulation data supplied by the manufacturer of the coating to determine the VOC content of coatings using Method 24 or an equivalent or alternative method. The owner or operator shall determine from company records the volume of coating and the mass of VOC-solvent added to coatings. If a common coating distribution system serves more than one affected facility or serves both affected and exiting facilities, the owner or operator shall estimate the volume of coating used at each facility by using the average dry weight of coating, number of cans, and size of cans being processed by each affected and existing facility or by other procedures acceptable to the Administrator.
              (i) Calculate the volume-weighted average of the total mass of VOC per volume of coating solids used during the calendar month for each affected facility, except as provided under paragraph (b)(1)(iv) of this section. The volume-weighted average of the total mass of VOC per volume of coating solids used each calendar month will be determined by the following procedures.
              (A) Calculate the mass of VOC used (Mo + Md) during the calendar month for the affected facility by the following equation:
              
                EC16NO91.058
              
              
                [ΣLdjDdj will be 0 if no VOC solvent is added to the coatings, as received.] where n is the number of different coatings used during the calendar month and m is the number of different diluent VOC-solvents used during the calendar month.
              
              

              (B) Calculate the total volume of coating solids used (Ls) in the calendar month for the affected facility by the following equation:
              
                EC16NO91.059
              
              
                where n is the number of different coatings used during the calendar month.
              
              
              (C) Calculate the volume-weighted average mass of VOC per volume of solids used (G) during the calendar month for the affected facility by the following equation:
              
                ER17OC00.018
              
              (ii) Calculate the volume-weighted average of VOC emissions discharged to the atmosphere (N) during the calendar month for the affected facility by the following equation:
              
                EC16NO91.061
              
              (iii) Where the value of the volume-weighted average mass of VOC per volume of solids discharged to the atmosphere (N) is equal to or less than the applicable emission limit specified under § 60.492, the affected facility is in compliance.
              (iv) If each individual coating used by an affected facility has a VOC content equal to or less than the limit specified under § 60.492, the affected facility is in compliance provided no VOC-solvents are added to the coating during distribution or application.
              (2) An owner or operator shall use the following procedures for each affected facility that uses a capture system and a control device that destroys VOC (e.g., incinerator) to comply with the emission limit specified under § 60.492.
              (i) Determine the overall reduction efficiency (R) for the capture system and control device.

              For the initial performance test, the overall reduction efficiency (R) shall be determined as prescribed in paragraphs (b)(2)(i) (A), (B), and (C) of this section. In subsequent months, the owner or operator may use the most recently determined overall reduction efficiency for the performance test providing control device and capture system operating conditions have not changed. The procedure in paragraphs (b)(2)(i), (A), (B), and (C) of this section, shall be repeated when directed by the Administrator or when the owner or operator elects to operate the control device or capture system at conditions different from the initial performance test.
              (A) Determine the fraction (F) of total VOC used by the affected facility that enters the control device using the following equation:
              
                EC16NO91.062
              
              
                where He an Hh shall be determined by a method that has been previously approved by the Administrator. The owner or operator may use the values of Se and Sh specified in table 1 or other values determined by a method that has been previously approved by the Administrator.
              
              
                Table 1—Distribution of VOC Emissions
                
                  Coating operation
                  Emission distribution
                  Coater/flashoff (Se)
                  Curing oven (Sh)
                
                
                  Two-piece aluminum or steel can:
                
                
                  Exterior base coat operation
                  0.75
                  0.25
                
                
                  Overvarnish coating operation
                  0.75
                  0.25
                
                
                  Inside spray coating operation
                  0.80
                  0.20
                
              
              (B) Determine the destruction efficiency of the control device (E) using values of the volumetric flow rate of each of the gas streams and the VOC content (as carbon) of each of the gas streams in and out of the device by the following equation:
              
                EC16NO91.241
              
              
                where n is the number of vents before the control device, and m is the number of vents after the control device.
              
              
              (C) Determine overall reduction efficiency (R) using the following equation:
              
                EC16NO91.242
              
              (ii) Calculate the volume-weighted average of the total mass of VOC per volume of coating solids (G) used during the calendar month for the affected facility using equations (1), (2), and (3).
              (iii) Calculate the volume-weighted average of VOC emissions discharged to the atmosphere (N) during the calendar month by the following equation:
              
                EC16NO91.243
              
              (iv) If the volume-weighted average of mass of VOC emitted to the atmosphere for the calendar month (N) is equal to or less than the applicable emission limit specified under § 60.492, the affected facility is in compliance.
              (3) An owner or operator shall use the following procedure for each affected facility that uses a capture system and a control device that recovers the VOC (e.g., carbon adsorber) to comply with the applicable emission limit specified under § 60.492.
              (i) Calculate the volume-weighted average of the total mass of VOC per unit volume of coating solids applied (G) used during the calendar month for the affected facility using equations (1), (2), and (3).
              (ii) Calculate the total mass of VOC recovered (Mr) during each calendar month using the following equation:
              
                EC16NO91.244
              
              (iii) Calculate overall reduction efficiency of the control device (R) for the calendar month for the affected facility using the following equation:
              
                EC16NO91.245
              
              (iv) Calculate the volume-weighted average mass of VOC discharged to the atmosphere (N) for the calendar month for the afffected facility using equation (8).
              (v) If the weighted average of VOC emitted to the atmosphere for the calendar month (N) is equal to or less than the applicable emission limit specified under § 60.492, the affected facility is in compliance.
              [48 FR 38737, Aug. 25, 1983, as amended at 65 FR 61763, Oct. 17, 2000]
            
            
              
              § 60.494
              Monitoring of emissions and operations.
              The owner or operator of an affected facility that uses a capture system and an incinerator to comply with the emission limits specified under § 60.492 shall install, calibrate, maintain, and operate temperature measurement devices as prescribed below.
              (a) Where thermal incineration is used, a temperature measurement device shall be installed in the firebox. Where catalytic incineration is used, temperature measurement devices shall be installed in the gas stream immediately before and after the catalyst bed.
              (b) Each temperature measurement device shall be installed, calibrated, and maintained according to the manufacturer's specifications. The device shall have an accuracy of 0.75 percent of the temperature being measured, expressed in degrees Celsius, or ±2.5 °C, whichever is greater.
              (c) Each temperature measurement device shall be equipped with a recording device so that a permanent continuous record is produced.
              [48 FR 38737, Aug. 25, 1983, as amended at 65 FR 61763, Oct. 17, 2000]
            
            
              § 60.495
              Reporting and recordkeeping requirements.
              (a) The owner or operator of an affected facility shall include the following data in the initial compliance report required under § 60.8(a).
              (1) Where only coatings which individually have a VOC content equal to or less than the limits specified under § 60.492 are used, and no VOC is added to the coating during the application or distribution process, the owner or operator shall provide a list of the coatings used for each affected facility and the VOC content of each coating calculated from data determined using Method 24 or supplied by the manufacturers of the coatings.
              (2) Where one or more coatings which individually have a VOC content greater than the limits specified under § 60.492 are used or where VOC are added or used in the coating process, the owner or operator shall report for each affected facility the volume-weighted average of the total mass of VOC per volume of coating solids.
              (3) Where compliance is achieved through the use of incineration, the owner or operator shall include in the initial performance test required under § 60.8(a) the combustion temperature (or the gas temperature upstream and downstream of the catalyst bed), the total mass of VOC per volume of coating solids before and after the incinerator, capture efficiency, and the destruction efficiency of the incinerator used to attain compliance with the applicable emission limit specified under § 60.492. The owner or operator shall also include a description of the method used to establish the amount of VOC captured by the capture system and sent to the control device.
              (b) Following the initial performance test, each owner or operator shall identify, record, and submit quarterly reports to the Administrator of each instance in which the volume-weighted average of the total mass of VOC per volume of coating solids, after the control device, if capture devices and control systems are used, is greater than the limit specified under § 60.492. If no such instances occur during a particular quarter, a report stating this shall be submitted to the Administrator semiannually.
              (c) Following the initial performance test, the owner or operator of an affected facility shall identify, record, and submit at the frequency specified in § 60.7(c) the following:
              (1) Where compliance with § 60.492 is achieved through the use of thermal incineration, each 3-hour period when cans are processed, during which the average temperature of the device was more than 28 °C below the average temperature of the device during the most recent performance test at which destruction efficiency was determined as specified under § 60.493.

              (2) Where compliance with § 60.492 is achieved through the use of catalytic incineration, each 3-hour period when cans are being processed, during which the average temperature of the device immediately before the catalyst bed is more than 28 °C below the average temperature of the device immediately before the catalyst bed during the most recent performance test at which destruction efficiency was determined as specified under § 60.493 and all 3-hour periods, when cans are being processed, during which the average temperature difference across the catalyst bed is less than 80 percent of the average temperature difference across the catalyst bed during the most recent performance test at which destruction efficiency was determined as specified under § 60.494.
              (3) For thermal and catalytic incinerators, if no such periods as described in paragraphs (c)(1) and (c)(2) of this section occur, the owner or operator shall state this in the report.
              (d) Each owner or operator subject to the provisions of this subpart shall maintain at the source, for a period of at least 2 years, records of all data and calculations used to determine VOC emissions from each affected facility in the initial and monthly performance tests. Where compliance is achieved through the use of thermal incineration, each owner or operator shall maintain, at the source, daily records of the incinerator combustion chamber temperature. If catalytic incineration is used, the owner or operator shall maintain at the source daily records of the gas temperature, both upstream and downstream of the incinerator catalyst bed. Where compliance is achieved through the use of a solvent recovery system, the owner or operator shall maintain at the source daily records of the amount of solvent recovered by the system for each affected facility.
              (e) The requirements of this section remain in force until and unless EPA, in delegating enforcement authority to a State under section 111(c) of the Act, approves reporting requirements or an alternative means of compliance surveillance adopted by such State. In that event, affected facilities within the State will be relieved of the obligation to comply with this subsection, provided that they comply with the requirements established by the State.
              [47 FR 49612, Nov. 1, 1982, as amended at 55 FR 51384, Dec. 13, 1990; 65 FR 61763, Oct. 17, 2000]
            
            
              § 60.496
              Test methods and procedures.
              (a) The reference methods in appendix A to this part, except as provided in § 60.8, shall be used to conduct performance tests.
              (1) Method 24, an equivalent or alternative method approved by the Administrator, or manufacturers' formulation data from which the VOC content of the coatings used for each affected facility can be calculated. In the event of a dispute, Method 24 data shall govern. When VOC content of water-borne coatings, determined from data generated by Method 24, is used to determine compliance of affected facilities, the results of the Method 24 analysis shall be adjusted as described in Section 12.6 of Method 24.
              (2) Method 25 or an equivalent or alternative method for the determination of the VOC concentration in the effluent gas entering and leaving the control device for each stack equipped with an emission control device. The owner or operator shall notify the Administrator at least 30 days in advance of any State test using Method 25. The following reference methods are to be used in conjunction with Method 25:
              (i) Method 1 for sample and velocity traverses,
              (ii) Method 2 for velocity and volumetric flow rate,
              (iii) Method 3 for gas analysis, and
              (iv) Method 4 for stack gas moisture.
              (b) For Method 24, the coating sample must be a 1-litre sample collected in a 1-litre container at a point where the sample will be representative of the coating material.
              (c) For Method 25, the sampling time for each of three runs must be at least 1 hour. The minimum sample volume must be 0.003 dscm except that shorter sampling times or smaller volumes, when necessitated by process variables or other factors, may be approved by the Administrator. The Administrator will approve the sampling of representative stacks on a case-by-case basis if the owner or operator can demonstrate to the satisfaction of the Administrator that the testing of representative stacks would yield results comparable to those that would be obtained by testing all stacks.
              [48 FR 38737, Aug. 25, 1983, as amended at 65 FR 61763, Oct. 17, 2000]
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      40 CFR (7-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        40 CFR
        80 FR
        Page
        Chapter I
        60 State authority delegations
        10596
        Actions on petitions
        24218
        60.4 (b)(GG) introductory text and (e)(1) revised
        5479
        (e)(3) revised
        8803
        (b)(T) and (e)(2) revised
        9617
        60.17 (a) and (g) introductory text revised; (g)(202) through (206), (s) and (t) added
        13701
        (d) through (t) redesignated as (e) through (u); new (g)(15) and new (m)(1) redesignated as (g)(17) and (m)(2); new (d), new (g)(15) and (16) and new (m)(1) added; new (h)(37), (42), (46), (138), (187) and (190) revised
        64648
        60.61 (f) revised; (g) and (h) added
        44776
        60.62 (a)(1)(i), (2), (b)(1)(iii), (iv) and (e) added; (d) revised
        44777
        60.63 (c)(1), (2)(i), (iii), (3), (4)(ii), (iii), (iv) and (5) through (8) revised
        44777
        60.64 (c) introductory text revised; (c)(2) removed
        44778
        60.105 (b)(1)(iv) and (3)(iii) revised
        75229
        60.100a (b) amended
        75230
        60.101a Amended
        75230
        60.102a (b)(1)(i), (iii), (f) and (g)(1) introductory text revised
        75230
        60.104a (a) amended; (b), (f) introductory text and (h) introductory text revised; (h)(6) added; (j)(1), (2) and (3) removed
        75231
        60.105a (i)(2) through (6) redesignated as (i)(3) through (7); new (i)(2) added; (b)(1)(i), (ii)(A), (2), (h)(1), (3)(i), (i)(1) and new (7) revised
        75232
        60.106a (a)(1)(i), (2) introductory text, (i), (ii), (3)(i), (b)(2) and (3) revised; (a)(1)(iv) through (vii) and (4) through (7) added; (a)(2)(iii) and (3) introductory text amended; (a)(2)(iv) and (v) removed; (a)(2)(vi) through (ix) redesignated as new (a)(2)(iv) through (vii)
        75232
        60.107a (a)(1)(i), (ii), (b)(1)(iv), (d)(3), (e)(1) introductory text, (ii), (2) introductory text, (ii), (vi)(C), (e)(3), (f)(1)(ii) and (h)(5) revised; (b)(3)(iii) amended
        75235
        60.200 (a) revised
        50432
        60.201 (a) revised
        50433
        60.203 (c) revised; (d) added
        50433
        60.205 Added
        50433
        60.210 (a) revised
        50433
        60.211 (a) revised
        50433
        
        60.213 (c) revised; (d) added
        50433
        60.215 Added
        50434
        60.223 (c) revised; (d) added
        50434
        60.224 (b)(3)(ii) revised
        50434
        60.225 Added
        50434
        60.230 (a) revised
        50435
        60.233 Revised
        50435
        60.235 Added
        50435
        60.243 (c) revised; (e) added
        50435
        60.245 Added
        50436
      
      
        2016
        40 CFR
        81 FR
        Page
        Chapter I
        60 Actions on petitions
        52346, 52778, 72729
        Regulation at 81 FR 31520 withdrawn in part
        52348
        60.8 (f) revised
        59809
        60.13 (h)(2)(viii) amended; CFR correction
        42542
        60.17 (g)(14), (h)(19), (75), (137), (167), (184), (193), (196) and (199) revised; (j)(2) added; eff. 8-2-16
        35895
        (h)(185) through (206) redesignated as (h)(186) through (207); new (h)(185) added
        59313
        (h)(185) amended
        59368
        (h)(180) revised; (h)(200) through (206) redesignated as (h)(202) through (208); (h)(190) through (199) redesignated as (h)(191) through new (200); new (h)(190) and (201) added
        59809
        60.30f—60.41f (Subpart Cf) Added
        59313
        60.48Da (f) revised
        20180
        60.102a (f)(1)(i) amended
        45240
        60.332 (a)(4) table amended; CFR correction
        42542
      
      
        2017
        40 CFR
        82 FR
        Page
        Chapter I
        60 State authority delegations
        48202
        60.4 (d)(1) table and (4) table revised; eff. 7-10-17
        21929
        (b)(A) through (EEE) redesignated as (b)(1) through (57); (b)(19), (35), and (44) revised
        32646
        60.30f—60.41f (Subpart Cf) Stayed to 8-29-17
        24879
        (h)(191) through (202), (204), (205) and (207) redesignated as (h)(192) through (201), (204), (205), (207), (208) and (209); (h)(191) and (202) added
        28562
      
      
        2018
        40 CFR
        83 FR
        Page
        Chapter I
        60 State authority delegations
        25382
        60.4 (b)(33) introductory text and (e)(1) revised
        15968
        60.4 Regulation at 83 FR 15968 withdrawn
        25936
        60.4 (b)(33) and (e)(1) revised
        46111
        60.17 (h)(177) revised
        56720
        60.17 (g)(14) revised
        60713
        60.105a (b)(2)(ii) revised
        60713
        60.106a (a)(1)(iii) revised
        60713
      
      
        2019
        40 CFR
        84 FR
        Page
        Chapter I
        60 State authority delegations
        3985
        60 Notification
        47882
        60.4 (b)(36) revised
        3111
        60.4 Regulation at 84 FR 3111 eff. date delayed to 4-30-19
        8260
        60.4 (a) amended; (b)(8), (21), (23), (31), (41), and (47) revised
        34068
        60.4 (a) amended
        44229
        60.17 (g)(14) and (h)(190) amended
        15852
        60.20a—60.29a (Subpart Ba) Added
        32575
        60.30f (a) and (b) revised
        44555
      
      
        2020
        (Regulations published from January 1, 2020, through July 1, 2020)
        40 CFR
        85 FR
        Page
        Chapter I
        60 State authority delegations
        5574
        60.4 (d)(1) Table 3 and (4) Table 12 amended
        8753
        60.34f Introductory text revised
        17259
        60.36f Introductory text and (a)(3)(ii) revised
        17259
        
        60.37f Introductory text revised
        17260
        60.38f (h) introductory, (7), and (k) introductory text revised; (n) added
        17260
        60.39f (e) introductory text revised; (e)(6) added
        17260
      
      ○
    
  
